Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 1 of 583




                 EXHIBIT A
     Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 2 of 583



                              PCA CASE NO. 2016-7

 In The Matter Of An Arbitration Before A Tribunal Constituted In Accordance With
 The Agreement Between The Government Of The United Kingdom Of Great Britain
        And Northern Ireland And The Government Of The Republic Of India
                 For The Promotion And Protection Of Investments

                                       -and-

The Arbitration Rules Of The United Nations Commission On International Trade Law,
                     1976 (the “UNCITRAL Arbitration Rules”)


                                     -between-

                            CAIRN ENERGY PLC
                        CAIRN UK HOLDINGS LIMITED

                                     Claimants

                                       -and-

                              The Republic of India

                                    Respondent

    __________________________________________________________

                              Award
    _________________________________________________________

                               The Arbitral Tribunal
                       Mr Laurent Lévy (Presiding Arbitrator)
                            Mr Stanimir A. Alexandrov
                           Mr J. Christopher Thomas QC

                              Secretary of the Tribunal
                                 Ms Sabina Sacco

                              Assistant to the Tribunal
                               Mr David Khachvani

                                      Registry
                           Permanent Court of Arbitration

                                 21 December 2020
Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 3 of 583




                   [Page Intentionally Left Blank]
          Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 4 of 583
                                                                                                                   PCA Case No. 2016-7
                                                                                                              Award of 21 December 2020
                                                                                                                             Page i of xii


                                                        TABLE OF CONTENTS



I.       INTRODUCTION ....................................................................................................................... 1
       A. THE CLAIMANTS ......................................................................................................................... 1
       B. THE RESPONDENT....................................................................................................................... 3
       C. THE TRIBUNAL ........................................................................................................................... 4
II.      THE FACTS ................................................................................................................................ 5
       A. THE PETROLEUM INDUSTRY IN INDIA ......................................................................................... 5
       B. THE CLAIMANTS’ INVESTMENTS IN INDIA ................................................................................. 6
          1. Cairn’s acquisition of Command Petroleum .......................................................................... 6
          2. Cairn’s expansion in India ..................................................................................................... 8
          3. Cairn’s 2006 corporate restructuring ..................................................................................... 9
             a. Initial steps of the restructuring ...................................................................................... 10
             b. The transfer of Cairn’s Indian assets to CIL .................................................................. 15
                (i) Step 1: CIL acquires 21.8 per cent of CIHL ........................................................... 19
                (ii) Step 2: CIL acquires the remaining 78.2 per cent of CIHL .................................... 22
             c. The transfer pricing assessment by the ITD ................................................................... 26
          4. Cairn’s divestments of its shareholding in CIL.................................................................... 27
             a. The Petronas transaction ................................................................................................ 28
             b. The Vedanta transaction ................................................................................................. 28
             c. Other divestments ........................................................................................................... 30
       C. EVOLUTION OF THE LEGAL FRAMEWORK RELEVANT TO CAPITAL GAINS TAX IN INDIA .......... 30
          1. Background to the Income Tax Act 1961 ............................................................................ 30
          2. The Vodafone case – Part 1 .................................................................................................. 32
          3. The Direct Tax Code Bills of 2009 and 2010 ...................................................................... 36
          4. The Vodafone case – Part 2 .................................................................................................. 38
          5. The 2012 Amendment.......................................................................................................... 39
          6. Further clarifications to the 2012 Amendment .................................................................... 40
          7. The BJP assumes power....................................................................................................... 41
          8. Further legislative changes .................................................................................................. 42
       D. THE ITD’S INVESTIGATION INTO THE CIHL ACQUISITION ...................................................... 43
       E. THE FINAL ASSESSMENT ORDER AND ENFORCEMENT MEASURES ........................................... 52
III.     PROCEDURAL HISTORY ..................................................................................................... 56
       A. COMMENCEMENT OF THE PROCEEDINGS .................................................................................. 57
          1. Constitution of the Tribunal ................................................................................................. 57
          2. First procedural hearing; procedural calendar; seat of the arbitration; the Claimants’ request
              for interim measures ............................................................................................................ 57
       B. THE RESPONDENT’S APPLICATIONS FOR A STAY AND BIFURCATION OF THE PROCEEDINGS;
            TIMETABLE FOR THE WRITTEN PHASE .................................................................................... 60
       C. THE CLAIMANTS’ REQUEST FOR THE RELEASE OF DIVIDENDS FROM CIL; RENEWED RIM ..... 68
       D. TRANSPARENCY, CONFIDENTIALITY, AND DOCUMENT SHARING ............................................. 80
       E. DOCUMENT PRODUCTION ......................................................................................................... 82
                                                                         i
            Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 5 of 583
                                                                                                                      PCA Case No. 2016-7
                                                                                                                 Award of 21 December 2020
                                                                                                                               Page ii of xii


             1. Unscheduled document production requests........................................................................ 82
                a. The Claimants’ Document Requests No. 1 and 2 .......................................................... 82
                b. The Respondent’s request for documents from the Vedanta arbitration ........................ 85
                c. The Tribunal’s decision on the Parties’ unscheduled document requests ...................... 85
             2. Scheduled document production requests ............................................................................ 86
      F.     RESCHEDULING OF THE WRITTEN PHASE AND THE EVIDENTIARY HEARING ........................... 89
      G.     PROCEDURAL STEPS PRECEDING THE EVIDENTIARY HEARING ................................................ 93
             1. Allegations of breach of confidentiality............................................................................... 94
             2. Compliance with PO5 on document production .................................................................. 94
             3. Compliance with PO8 on document production ................................................................ 100
             4. The Respondent’s protest against PO11 and its Additional Document Request ............... 103
             5. Other procedural steps prior to the Evidentiary Hearing ................................................... 104
      H.     THE EVIDENTIARY HEARING .................................................................................................. 106
             1. Hearing organization .......................................................................................................... 106
             2. Pre-hearing applications..................................................................................................... 107
             3. The Evidentiary Hearing .................................................................................................... 110
      I.     POST-HEARING ISSUES ............................................................................................................ 111
             1. Organization of procedural steps following the Evidentiary Hearing................................ 112
             2. The Respondent’s procedural requests in connection with Mr Salve ................................ 114
             3. Filing of additional documentary evidence ........................................................................ 117
             4. Production of the FIPB file ................................................................................................ 118
             5. Request for disclosure of Appendices V and VI of the Project Sapphire Presentation...... 119
             6. Confidential submissions pursuant to PO6 ........................................................................ 121
             7. Written and oral post-hearing submissions; updated prayers for relief; procedural
                reservations........................................................................................................................ 121
             8. Updates on the enforcement of the tax assessment by the Respondent ............................. 125
             9. Applications relating to proceedings before the Delhi High Court.................................... 126
      J.     FINAL PROCEDURAL STEPS ..................................................................................................... 131
IV.        OVERVIEW OF THE PARTIES’ POSITIONS AND REQUESTS FOR RELIEF......... 135
      A. OVERVIEW OF THE CLAIMANTS’ POSITION AND REQUEST FOR RELIEF .................................. 135
      B. OVERVIEW OF THE RESPONDENT’S POSITION ........................................................................ 143
V.         PRELIMINARY MATTERS ................................................................................................. 149
      A. SEAT OF THE ARBITRATION .................................................................................................... 149
      B. APPLICABLE LAW ................................................................................................................... 150
      C. THE RESPONDENT’S PROCEDURAL OBJECTIONS AND RESERVATIONS ................................... 152
VI.        JURISDICTION AND ADMISSIBILITY ............................................................................ 154
      A. LEGAL FRAMEWORK FOR JURISDICTION AND ADMISSIBILITY ................................................ 154
      B. UNDISPUTED JURISDICTIONAL REQUIREMENTS...................................................................... 156
      C. THE RESPONDENT’S OBJECTIONS TO JURISDICTION AND ADMISSIBILITY .............................. 156
         1. Have the Claimants made an “investment” as defined in the BIT? ................................... 157
            a. The Respondent’s position ........................................................................................... 157
            b. The Claimants’ position ............................................................................................... 160
            c. The Tribunal’s analysis ................................................................................................ 164
                                                                           ii
          Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 6 of 583
                                                                                                                PCA Case No. 2016-7
                                                                                                           Award of 21 December 2020
                                                                                                                        Page iii of xii


                 (i) Have the Claimants made an investment in India? ............................................... 164
                 (ii) Have the Claimants made an investment in accordance with Indian law? ........... 165
                 (iii) Is Cairn Energy’s indirect investment protected by the BIT? .............................. 167
           2. Do the Claimants’ claims fall outside the scope of protection of the BIT? ....................... 170
              a. The Respondent’s position ........................................................................................... 170
              b. The Claimants’ position ............................................................................................... 171
              c. The Tribunal’s analysis ................................................................................................ 173
           3. Are tax-related investment disputes excluded from the scope of the BIT? ....................... 177
              a. The Respondent’s position ........................................................................................... 177
              b. The Claimants’ position ............................................................................................... 182
              c. The Tribunal’s analysis ................................................................................................ 185
                 (i) Have the Contracting Parties consented to submit tax-related investment disputes to
                       arbitration under Article 9 of the BIT? ................................................................. 186
                 (ii) Are tax-related investment disputes arbitrable? ................................................... 192
                       (1) Are tax-related investment disputes arbitrable under Dutch law? ................ 194
                       (2) Are tax-related investment disputes arbitrable as a matter of international
                            public policy? ................................................................................................ 195
           4. Maturity of the claims ........................................................................................................ 197
              a. The Respondent’s position ........................................................................................... 197
              b. The Claimants’ position ............................................................................................... 199
              c. The Tribunal’s analysis ................................................................................................ 201
VII. LIABILITY.............................................................................................................................. 205
      A. FAIR AND EQUITABLE TREATMENT (ARTICLE 3(2)) .............................................................. 207
         1. The Claimants’ position ..................................................................................................... 207
            a. The FET standard ......................................................................................................... 207
            b. The FAO taxed the Claimants retroactively in breach of the FET standard ................ 210
               (i) The 2012 Amendment fundamentally changed Indian tax law on a retroactive
                     basis, and was not merely clarificatory ................................................................ 210
               (ii) The FAO was based on the 2012 Amendment ..................................................... 215
               (iii) The Respondent has breached Article 3(2) of the BIT ......................................... 217
                     (1) The Respondent’s calculation of the alleged capital gains has no rational basis
                          217
                     (2) The retroactive application of the 2012 Amendment to the Claimants is unfair
                          and inequitable .............................................................................................. 219
                     (3) The enactment and application of the 2012 Amendment to the Claimants was
                          arbitrary, discriminatory and inconsistent with obligations of good faith .... 224
            c. The Respondent’s tax abuse defence fails .................................................................... 227
            d. The Respondent’s immovable property defence also fails ........................................... 229
         2. The Respondent’s position ................................................................................................. 229
            a. Cairn’s 2006 corporate reorganization was tax abusive/tax avoidant .......................... 230
            b. The transactions are taxable under Section 2(47)(vi) of the ITA ................................. 231
            c. The 2012 Amendment is merely clarificatory .............................................................. 232
            d. Even if retroactive, the 2012 Amendment does not breach FET ................................. 235
               (i) The FET standard ................................................................................................. 236

                                                                      iii
Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 7 of 583
                                                                                                     PCA Case No. 2016-7
                                                                                                Award of 21 December 2020
                                                                                                              Page iv of xii


      (ii) Neither the 2012 Amendment nor its application to the Claimants breaches FET239
            (1) Relevance of Indian law ............................................................................... 240
            (2) There has been no breach of the Claimants’ legitimate expectations ........... 245
            (3) There has been no breach of the “residual elements” of the FET standard .. 250
3. The Tribunal’s analysis ...................................................................................................... 256
   a. The challenged measures ............................................................................................. 258
      (i) Did the 2006 Transactions give rise to any capital gains? Which alleged capital
            gains were taxed? ................................................................................................. 262
      (ii) What were the grounds for taxation invoked by the fiscal measures imposed? ... 269
   b. Substantive and temporal effect of the 2012 Amendment ........................................... 275
      (i) Terminology: “retroactive”, “retrospective” and “clarificatory” legislation ........ 278
      (ii) Did the 2012 Amendment expand the scope of Section 9(1)(i), or did it clarify it?
                 285
            (1) The ITA 1961’s original intent ..................................................................... 287
            (2) The evolution of the legislative debates........................................................ 290
            (3) The opinions of special tax committees ........................................................ 294
            (4) The subsequent clarifications and amendments to the 2012 Amendment .... 297
            (5) The tax advice received by the Claimants .................................................... 299
            (6) The ITD’s practice prior to the 2012 Amendment ........................................ 311
            (7) The timing of the ITD’s assessment against CUHL ..................................... 317
            (8) The ITAT’s Order of 9 March 2017 ............................................................. 322
            (9) The Supreme Court’s decision in Vodafone ................................................. 323
      (iii) What was the temporal effect of the 2012 Amendment? ..................................... 339
   c. The Respondent’s tax avoidance defence .................................................................... 341
      (i) Terminology ......................................................................................................... 342
      (ii) Is the Respondent estopped from bringing this defence, or is it otherwise
            inadmissible? ........................................................................................................ 344
            (1) The Claimants’ position ................................................................................ 344
            (2) The Respondent’s position............................................................................ 344
            (3) The Tribunal’s analysis ................................................................................. 347
      (iii) Nature of the Tribunal’s task ................................................................................ 350
      (iv) Legal standard ...................................................................................................... 351
            (1) The Claimants’ position ................................................................................ 351
            (2) The Respondent’s position............................................................................ 353
            (3) The Tribunal’s analysis ................................................................................. 356
      (v) Were the 2006 Transactions tax avoidant? ........................................................... 386
            (1) Avoidance of capital gains tax on a direct divestment of Cairn’s Indian assets
                 (Direct Transfer Theory) ............................................................................... 394
            (2) Avoidance of capital gains tax on shares offered for sale under Plans A or B
                 (Tax Planning Theory) .................................................................................. 411
            (3) Inflation of the cost basis of CIL’s shares (Cost Basis Theory) ................... 437
            (4) Avoidance of tax leakage (Tax Leakage Theory) ......................................... 438
            (5) Avoidance of UK corporation tax ................................................................. 441
            (6) Avoidance of UK stamp duty ....................................................................... 442

                                                           iv
          Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 8 of 583
                                                                                                                    PCA Case No. 2016-7
                                                                                                               Award of 21 December 2020
                                                                                                                             Page v of xii


           d. The Respondent’s 2(47)(vi) defence ............................................................................ 443
              (i) The Respondent’s position ................................................................................... 443
              (ii) The Claimants’ position ....................................................................................... 448
              (iii) The Tribunal’s analysis ........................................................................................ 452
                    (1) Is the Respondent estopped from bringing this defence, or is it otherwise
                         inadmissible? ................................................................................................ 452
                    (2) Does the Respondent’s immovable property defence have merit? ............... 453
           e. Did the 2006 Transactions breach Indian securities and exchange laws? .................... 458
              (i) The Respondent’s position ................................................................................... 458
              (ii) The Claimants’ position ....................................................................................... 460
              (iii) The Tribunal’s analysis ........................................................................................ 462
           f. Did the 2012 Amendment and its application to the Claimants breach FET? ............. 466
              (i) The FET standard ................................................................................................. 467
                    (1) Relevance of Indian constitutional law ......................................................... 467
                    (2) Is the FET standard equivalent to the minimum standard of treatment in
                         customary international law? ........................................................................ 475
                    (3) General contours of the FET standard .......................................................... 477
                    (4) The FET standard in the context of retroactive taxation ............................... 484
                    (5) The FET standard in the context of indirect transfers ................................... 505
              (ii) Did the retroactive taxation of the CIHL Acquisition breach the BIT’s FET
                    standard? ............................................................................................................... 506
           g. Have the Claimants proved an international wrong? ................................................... 509
      B. THE CLAIMANTS’ REMAINING CLAIMS ................................................................................... 511
VIII. REPARATION ........................................................................................................................ 512
      A. THE CLAIMANTS’ POSITION .................................................................................................... 512
      B. THE RESPONDENT’S POSITION ................................................................................................ 519
      C. THE TRIBUNAL’S ANALYSIS ................................................................................................... 522
         1. Applicable legal principles................................................................................................. 522
         2. The Respondent’s general objection .................................................................................. 523
         3. The Claimants’ requests for relief ...................................................................................... 524
            a. Withdrawal of the tax demand ..................................................................................... 525
            b. Proceeds from the sale of CIL shares ........................................................................... 527
               (i) Did the Claimants have the possibility to regain possession or control of their
                     assets? ................................................................................................................... 527
               (ii) Mitigation ............................................................................................................. 528
               (iii) Valuation of the CIL shares .................................................................................. 532
            c. Compensation for tax refunds ...................................................................................... 535
            d. UK corporation tax ....................................................................................................... 538
            e. Request for an award net of Indian taxes ..................................................................... 541
            f. Interest .......................................................................................................................... 542
               (i) Compensation for the value of the CIL shares ..................................................... 543
                     (1) Interest rate ................................................................................................... 543
                     (2) Compounding................................................................................................ 545
                     (3) Dies a quo and dies ad quem ........................................................................ 546
                                                                         v
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 9 of 583
                                                                                                                    PCA Case No. 2016-7
                                                                                                               Award of 21 December 2020
                                                                                                                             Page vi of xii


                   (ii) Interest applicable to the tax refunds .................................................................... 547
                        (1) Interest rate ................................................................................................... 547
                        (2) Compounding................................................................................................ 548
                        (3) Dies a quo and dies ad quem ........................................................................ 548
IX.     COSTS ..................................................................................................................................... 549
      A. THE CLAIMANTS’ POSITION .................................................................................................... 549
         1. Allocation of costs ............................................................................................................. 549
         2. Reasonableness of costs ..................................................................................................... 551
      B. THE RESPONDENT’S POSITION ................................................................................................ 553
         1. Allocation of costs ............................................................................................................. 553
         2. Reasonableness of costs ..................................................................................................... 557
      C. QUANTIFICATION OF ARBITRATION COSTS ............................................................................. 559
         1. Cost advances..................................................................................................................... 559
         2. Tribunal and administrative costs ...................................................................................... 559
         3. The Claimants’ statement of costs ..................................................................................... 560
         4. The Respondent’s statement of costs ................................................................................. 560
      D. THE TRIBUNAL’S ANALYSIS ................................................................................................... 561
         1. Key legal provisions .......................................................................................................... 561
         2. Allocation of costs of arbitration ....................................................................................... 562
X.      DECISION ............................................................................................................................... 566




                                                                         vi
    Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 10 of 583
                                                                      PCA Case No. 2016-7
                                                                 Award of 21 December 2020
                                                                              Page vii of xii


                            LIST OF ABBREVIATIONS

9 Subsidiaries          The nine UK incorporated subsidiaries through which Cairn
                        Energy held operations and assets in India
27 Subsidiaries         The further 18 subsidiaries held by the 9 Subsidiaries, together
                        with the 9 Subsidiaries
2002 Task Force         2002 Task Force on Direct Taxes
2006 Transactions       The transactions undertaken in 2006 by the Claimants in and
                        around the time of their corporate reorganisation and the listing
                        of CIL on the BSE, specifically, Cairn’s pre-IPO corporate
                        reorganisation and post-IPO transactions
2012 Amendment or       Amendment made in 2012 to Section 9(1)(i) of the Income Tax
2012 Clarification      Act 1961
AAR                     Authority for Advanced Rulings
ACIT                    Assistant Commissioner of Income Tax Circle 1(2)(1),
                        International Taxation, New Delhi
Actual Scenario         What happened in reality
Addendum                Addendum to the Second Terms of Appointment of the
                        Confidentiality Expert
Additional Document     Respondent’s application for document production of 29
Request                 November 2017
Amarchand               Amarchand & Mangaldas & Suresh A Shroff & Co.
Application for         Application for bifurcation filed by the Respondent on 6
Bifurcation             October 2016
AT-XX                   The Tribunal’s communications to the Parties
Authorised Persons      List of persons to whom the Restricted Documents may be
                        disclosed
BIT or Treaty or UK-    Agreement between the Government of the United Kingdom of
India BIT               Great Britain and Northern Ireland and the Government of the
                        Republic of India for the Promotion and Protection of
                        Investments, entered into force 6 January 1995
BJP                     Bharatiya Janata Party
Brown Documents         Evidence related to Ms Janice Brown filed in the Delhi High
                        Court Proceedings
BSE                     Bombay Stock Exchange
But For Scenario        Situation which would, in all probability, have existed if the
                        act had not been committed
Buy-Back Programme      CIL’s plan to buy back its shares, formally announced 14
                        January 2014
Cairn                   The Cairn group of companies
Cairn Energy Holdings   Cairn Energy Holdings Ltd
Cairn Energy India      Cairn Energy India Pty Limited
Cairn Energy or CEP     Cairn Energy PLC
Cairn’s corporate       Cairn’s 2006 pre-IPO corporate reorganisation
reorganisation
CBDT                    Central Board of Direct Taxes
CCom-XX                 Claimants’ communications to the Tribunal
CEA                     Cairn Energy Australia Pty Limited

                                        vii
      Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 11 of 583
                                                                      PCA Case No. 2016-7
                                                                 Award of 21 December 2020
                                                                              Page viii of xii


CEA Loan                 Loan account from Cairn Energy used by CEA to acquire
                         100% of Command Petroleum
CEGHBV                   Cairn Energy Group Holdings BV
CEHL                     Cairn Energy Hydrocarbons Ltd
CEHL Debt                Debt of £29,780,710 assigned by Cairn Energy to CUHL,
                         owed to Cairn Energy by CEHL
CGP                      CGP Investments
CIHL                     Cairn India Holdings Limited
CIHL Acquisition         The transaction taxed by the Respondent (i.e., the transfer of
                         the shares in CIHL from CUHL to CIL)
CIL                      Cairn India Limited
CIL/VIL or VIL           Vedanta Limited
Claimants                Cairn Energy PLC and Cairn UK Holdings Limited,
                         collectively
Claimants’ Document      Claimants’ request for documents concerning the FIPB’s
Request No. 1            review and approval of CUHL’s application of 10 August 2006
Claimants’ Document      Claimants’ request for documents relating to the proceedings
Request No. 2            conducted by the Standing Committee on the preparation of the
                         Standing Committee Report
Claimants’ Original      Claimants’ request of 12 May 2017 that the Tribunal order the
Request on Dividends     Respondent to confirm that all dividends can be paid to CUHL
                         without further delay
Claimants’ Publication   Claimants’ request that the Tribunal issue a ruling finding that
Application              PO2 and PO16 are fit for publication
Claimants’ Updated       Final request for relief submitted by the Claimants on 14
Request for Relief       December 2018
Closing Hearing          Hearing on closing submissions held in Paris on 19 and 20
                         December 2018
CNHBV                    Cairn Energy Netherlands Holdings BV
Command Petroleum        Command Petroleum Limited
Confidentiality Expert   Dr Dirk Pulkowski, PCA Senior Legal Counsel designated to
                         act as confidentiality expert
Cost Basis Theory        Respondent’s theory that the 2006 Transactions had been
                         abusively structured so as to inflate the cost basis of CIL’s
                         shares so that less tax would be payable on future sales of CIL
                         shares
CRL                      Cairn Resources Limited
CUHL                     Cairn UK Holdings Limited
Damodaran Committee      Committee for Reforming the Regulatory Environment for
                         Doing Business in India, chaired by Mr Damodaran
DAO                      9 March 2015 draft assessment order issued by ITD against
                         CUHL
Daylight Loan            The “daylight overdraft” (i.e., a loan repayable in one day)
                         obtained by Cairn Energy from Citibank
Demand                   Tax demand against the Claimants in respect of AY 2007-
                         2008, as set forth in the FAO
DIP                      Disclosure and Investor Protection


                                        viii
    Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 12 of 583
                                                                       PCA Case No. 2016-7
                                                                  Award of 21 December 2020
                                                                                Page ix of xii


Direct Transfer Theory    Respondent’s argument that the 2006 Transactions were, in
                          substance, a transfer / divestment of Cairn’s underlying oil and
                          gas assets in India
Dividend Migration        Respondent’s argument that had CUHL provided an alternative
Scenario                  security to the tax authorities, such as a bank guarantee, CIL
                          could have remitted the dividends to CUHL before receipt of
                          the notice under Section 226(3) of the ITA dated 16 June 2017
DRP                       The Dispute Resolution Panel
DRP Ruling                31 December 2015 ruling of the Dispute Resolution Panel
DTAA                      Double Taxation Avoidance Agreement
DTC 2009                  Direct Tax Code Bill of 2009
DTC 2010                  Direct Tax Code Bill of 2010
DTC 2013                  Direct Tax Code Bill of 2013
Dutch Arbitration Act     Code of Civil Procedure of The Netherlands
ECHR                      European Convention on Human Rights
ECtHR                     European Court of Human Rights
FAO                       Final Assessment Order issued 25 January 2016
FET                       Fair and equitable treatment
FIPB                      Foreign Investment Promotion Board
FIPB Application          Application submitted by CUHL (together with CIL) to the
                          FIPB on 10 August 2006
First CIHL Acquisition    CIL’s acquisition of the first tranche of CIHL shares (16.5 per
                          cent) from CUHL
First Report of the       Report of the Confidentiality Expert issued 20 December 2017
Confidentiality Expert
First ToA of the          Terms of Appointment of the Confidentiality Expert issued 28
Confidentiality Expert    November 2017
Fourth CIHL Acquisition   CIL’s acquisition of the remaining 24.3 per cent of CIHL from
                          CUHL
Frozen Shares             CUHL’s 184,175,764 equity shares in CIL provisionally frozen
                          by the Section 281B Order
GAAR                      General Anti-Avoidance Rule
HEL                       Hutchison Essar Ltd
Hutchison                 Hutchison Telecommunications International Ltd.
IBA Rules                 IBA Rules on the Taking of Evidence
ICIJ                      International Consortium of Investigative Journalists
India Hold Co.            Single UK holding company in which all of Cairn’s Indian
                          shareholdings and underlying assets were consolidated
Indian Sub                Indian subsidiary company
IPO                       Initial public offering
ITA 1961 or ITA           Income Tax Act 1961
ITAT                      The Income Tax Appellate Tribunal
ITAT Order                9 March 2017 order issued by the Income Tax Appellate
                          Tribunal
ITD                       Income Tax Department
JOAs                      Joint operating agreements
Joint Statement           Joint statement produced by the Claimants’ and Respondent’s
                          valuation experts of 28 November 2018
                                          ix
    Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 13 of 583
                                                                        PCA Case No. 2016-7
                                                                   Award of 21 December 2020
                                                                                 Page x of xii


Law Commission              Law Commission of India
Legal Costs                 Costs of legal representation and assistance referred to in
                            Article 38(e) of the UNCITRAL Rules
Lock-In Requirement         Requirement that the promoter retain the 20 per cent
                            shareholding for three years before it could sell it
MFN                         Most-favoured nation
Minimum Promoter            The 20 per cent of the post-IPO share capital of the Indian
Contribution or MPC         entity in which Cairn Energy was required to acquire in cash
MoF                         Ministry of Finance of India
MST or Minimum              Customary international law minimum standard of treatment
Standard of Treatment
NELP                        New Exploration Licensing Policy
Notice of Demand            Notice of demand issued by ITD and received by CUHL on 4
                            February 2016
ONGC                        India’s Oil and Natural Gas Commission
Parliament                  Parliament of India
Penalty Order               Penalty order issued by the Respondent against CUHL on 29
                            September 2017
Petronas                    Petronas International Corporation Ltd.
PO1                         Procedural Order No. 1
PO2                         Procedural Order No. 2
PO3                         Procedural Order No. 3
PO4                         Procedural Order No. 4
PO5                         Procedural Order No. 5
PO6                         Procedural Order No. 6
PO7                         Procedural Order No. 7
PO8                         Procedural Order No. 8
PO9                         Procedural Order No. 9
PO10                        Procedural Order No. 10
PO11                        Procedural Order No. 11
PO12                        Procedural Order No. 12
PO13                        Procedural Order No. 13
PO14                        Procedural Order No. 14
PO15                        Procedural Order No. 15
PO16                        Procedural Order No. 16
PO17                        Procedural Order No. 17
PO18                        Procedural Order No. 18
PO19                        Procedural Order No. 19
President of the Tribunal   Mr Laurent Lévy, the Presiding Arbitrator
or President
Project Sapphire            Document containing the slides of a presentation made by
Presentation                ABN Amro Rothschild at a board meeting of Cairn Energy
                            PLC on 4 April 2005
PSCs                        Production sharing contracts
RBI                         Reserve Bank of India
RCom-XX                     Respondent’s communications to the Tribunal
Renewed RIM                 Claimants’ renewed request for interim measures of 6 May
                            2017
                                            x
      Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 14 of 583
                                                                       PCA Case No. 2016-7
                                                                  Award of 21 December 2020
                                                                                Page xi of xii


Request for Vedanta       The Respondent’s document production request of 17
documents                 December 2016
Respondent                Republic of India
Respondent’s              Application of the Respondent that PO2 and PO16 remain
Confidentiality           confidential and not be disclosed to the Delhi High Court
Application
Respondent’s Updated      Updated request for relief submitted by the Respondent on 14
Request for Relief        December 2018
Restricted Documents      The documents produced in response to the Claimants’
                          Document Request No. 2 that are subject to confidentiality
                          protections
RIM                       Request for interim measures issued by the Claimants on 13
                          April 2016
RIM Hearing               Hearing in London on 12 June 2017 on the Renewed RIM
Rothschild                NM Rothschild & Co
SEBI                      Securities and Exchange Board of India
Second CIHL Acquisition   CIL’s purchase of an additional 5.3% of shares in CIHL from
                          CUHL
Section 131 Notice        22 January 2014 summoning of CUHL by ITD to provide
                          information on the CIHL Acquisition
Section 148 Notice        21 January 2014 notification by ITD to CUHL regarding the
                          escapement of assessment for income chargeable to tax
Section 274 Notice        Section 274 Notice received by CUHL on 4 February 2016
Section 281B Order        22 January 2014 order issued by the Deputy Director of
                          Income Tax
Share Purchase Deed       Share Purchase Deed dated 12 October 2006
Share Sale Migration      Respondent’s argument that had CUHL provided an alternative
Scenario                  security to the tax authorities, such as a bank guarantee, it
                          would have been able to obtain an authorisation to sell its
                          shares in CIL despite the Section 281B Order
Shares                    The Claimants’ equity shares in CIL
Shell                     Shell India Production Development BV
Shome Committee           Committee led by Dr Parthasarathi Shome to examine the
                          implications of the 2012 Amendment
SOCO BVI                  SOCO Australia Limited
SSE                       Substantial Shareholding Exemption
SSPA                      Subscription and Share Purchase Agreement dated 15
                          September 2006 (and amended on 5 October 2006)
Standing Committee        Standing Committee on Finance
Standing Committee        Official report of the Standing Committee on the DTC 2010
Report
Statutory Rate            The statutory rate applied to tax refunds in India (0.5% per
                          month, in INR terms, without compounding)
Stay Application          Application for a stay of the proceeding filed by the
                          Respondent on 6 June 2016
Supreme Court             Supreme Court of India
TARC                      Tax Administration Reform Commission
TARC Report               First Report of the Tax Administration Reform Commission
                                          xi
    Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 15 of 583
                                                                     PCA Case No. 2016-7
                                                                Award of 21 December 2020
                                                                             Page xii of xii


Tata                     Tata Cellular Industries
Tax Leakage Theory       Respondent’s theory that by planning to collapse all of the
                         holding structure between CIL and the oil and gas assets into
                         CIL, the Claimants avoided paying the full amount of Indian
                         tax on dividends that would have been otherwise applicable
Tax Planning Theory      Respondent’s argument that the Claimants chose an
                         unnecessarily complex and artificial structure to consolidate
                         the oil and gas assets under CIL with the dominant purpose of
                         avoiding taxes
Third CIHL Acquisition   CIL’s acquisition of 135,267,264 shares in CIHL from CUHL
Thomson WS               Witness statement of Mr Simon Thomson
ToA                      Terms of Appointment
TPO                      Transfer Pricing Officer
UK-India DTAA            Double Taxation Avoidance Agreement between the UK and
                         India
UNCITRAL Rules           United Nations Commission on International Trade Law
                         Arbitration Rules 1976
VCLT                     Vienna Convention on the Law of Treaties
Vedanta                  Vedanta Resources Plc
Vedanta arbitration      Arbitration initiated by Vedanta against the Respondent
VEL                      Vodafone Essar Ltd
Venice Commission        European Commission for Democracy through Law
Vodafone                 Vodafone International Holdings BV
VWAP                     Volume weighted average price
Withheld Appendices      Appendices V and VI not filed with the Claimants’ new
                         version of the Project Sapphire Presentation




                                        xii
      Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 16 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                  Page 1 of 568



I.      INTRODUCTION

1.      The present dispute arises out of tax measures applied by the Government of India to
        certain transactions undertaken in 2006 by the Claimants (the “2006 Transactions”) in
        and around the time of their corporate reorganisation and the listing of a newly
        incorporated subsidiary, Cairn India Limited (“CIL”), on the Bombay Stock Exchange
        (the “BSE”).

2.      The tax measures were applied to certain share transfers following an amendment made
        in 2012 to Section 9(1)(i) of the Income Tax Act 1961 (the “ITA 1961” or “ITA”) (the
        “2012 Amendment”). The Claimants maintain that the corporate reorganisation and the
        initial public offering (the “IPO”) were at all times conducted with due adherence to the
        then-applicable Indian tax laws, and that by applying retroactively the 2012 Amendment
        to the 2006 Transactions, and subsequently taking enforcement measures against
        Cairn’s investments, the Respondent breached its obligations under the Agreement
        between the Government of the United Kingdom of Great Britain and Northern Ireland
        and the Government of the Republic of India for the Promotion and Protection of
        Investments (the “UK-India BIT”, the “Treaty”, or the “BIT”). Cairn claims that the
        Respondent’s actions have caused them significant damage.

3.      The Respondent denies that the 2012 Amendment and the tax measures applied to the
        2006 share transfers breaches the UK-India BIT. To the contrary, the Respondent argues
        that these transactions were taxable under Indian law even without the 2012
        Amendment. In particular, the Respondent contends that the Supreme Court of India
        took an unduly formalistic approach to the “source” rule embodied in Section 9(1)(i) of
        the ITA (when it should have taken a purposive approach consistent with long-standing
        authority dating back at least to the 1940 decision of the Judicial Committee of the Privy
        Council in the Rhodesia Metals case) and, moreover, that the Claimants’ corporate
        reorganisation and IPO were merely an elaborate guise to avoid paying tax in the first
        instance, and were in any event taxable in India in accordance with other provisions of
        Indian law. Accordingly, the Respondent alleges that Cairn owes approximately US$
        1.6 billion in capital gains tax and additional amounts accrued in interest and penalties
        following the Claimants’ corporate restructuring. Consequently, the Government of
        India has taken certain enforcement measures against the Claimants and has proceeded
        with the forced sale of the Claimants’ remaining assets in India.

A.      The Claimants

4.      The claimants in this arbitration are Cairn Energy PLC (“Cairn Energy” or “CEP”) and
        Cairn UK Holdings Limited (“CUHL”, collectively, the “Claimants”). 1

5.      Cairn Energy is an oil and gas exploration and production company that is incorporated
        in Scotland, United Kingdom, and is listed on the London Stock Exchange. Its registered
        office is:




1
     Throughout this Award, the Tribunal will refer to the Cairn group as “Cairn”.

                                                       1
     Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 17 of 583
                                                                      PCA Case No. 2016-7
                                                                 Award of 21 December 2020
                                                                              Page 2 of 568

      Cairn Energy PLC
      50 Lothian Road
      Edinburgh, EH3 9BY
      Scotland, United Kingdom

6.    CUHL is a wholly-owned subsidiary of Cairn Energy and is incorporated in Scotland,
      United Kingdom. Its registered office is:

      Cairn UK Holdings Limited
      50 Lothian Road
      Edinburgh, EH3 9BY
      Scotland, United Kingdom

7.    The Claimants are represented in this arbitration by:

      Mr Mark S. McNeill
      Partner
      Quinn Emanuel Urquhart & Sullivan, LLP
      51 Madison Avenue, 22nd Floor
      New York, NY 10010
      United States of America
      Email: markmcneill@quinnemanuel.com

      Mr Arvind P. Datar
      No. E-61 Anna Nagar East
      Chennai 600 102
      Tamil Nadu
      India
      Email: adatar007@gmail.com

      Ms Niti Dixit
      Partner
      S&R Associates
      Advocates
      64 Okhla Industrial Estate, Phase III
      New Delhi 110 020
      India
      Email: ndixit@snrlaw.in

      Mr Uday Walia
      Partner
      Platinum Partners
      Plot 1 & 2, Block E, The Mira
      Mathura Road, Ishwar Nagar,
      New Delhi 110 065
      India
      Email: uday.walia@touchstonepartners.com

      Mr Paul Hally
      Partner

                                              2
     Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 18 of 583
                                                                         PCA Case No. 2016-7
                                                                    Award of 21 December 2020
                                                                                 Page 3 of 568

      Shepherd and Wedderburn LLP
      1 Exchange Crescent
      Conference Square
      Edinburgh, EH3 8UL
      Scotland, United Kingdom
      Email: paul.hally@shepwedd.co.uk

      Mr Maarten Drop
      Advocaat | Partner
      Cleber N.V.
      Herengracht 450
      1017 CA Amsterdam
      The Netherlands
      Email: drop@cleber.nl

B.    The Respondent

8.    The respondent in this arbitration is the Republic of India (the “Respondent”). For the
      purposes of this arbitration, the Respondent’s contact details are:

      Mr Rasmi Ranjan Das
      Joint Secretary (FT&TR-I)
      Central Board of Direct Taxes
      Department of Revenue
      Ministry of Finance
      Government of India
      Room No. 803, 8th Floor,
      C Wing, Hudco Vishala Building,
      Bhikaji Cama Place,
      New Delhi 110066
      Tel: + 911126108402
      Email: jsfttr1@nic.in

      Mr Chetan P. S. Rao
      Additional Commissioner of Income-tax (OSD) (FT&TR-I)
      Room No. 903, C Wing
      Hudco Vishala Building
      Bhikaji Cama Place
      New Delhi 110066, India
      Email: chetan.rao@gov.in

      Mr Ashish Chandra
      Deputy Commissioner of Income-tax (OSD) (FT&TR-I)
      C Wing
      Hudco Vishala Building
      Bhikaji Cama Place
      New Delhi 110066, India
      Email: ashish.chandra@gov.in

9.    The Respondent is represented in this arbitration by:

                                             3
      Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 19 of 583
                                                                           PCA Case No. 2016-7
                                                                      Award of 21 December 2020
                                                                                   Page 4 of 568


       Mr Salim Moollan, QC
       Essex Court Chambers
       19 Duxton Hill
       Singapore 089602
       Email: smoollan@essexcourt.net

       Professor Chester Brown
       7 Wentworth Selborne Chambers,
       7 /180 Phillip Street,
       Sydney NSW 2000, Australia
       Email: cbrown@essexcourt.net

       Mr Shreyas Jayasimha
       Mr Mysore Prasanna
       Mr Krishnan Shakkottai
       Ms Bhavya Chengappa
       Aarna Law LLP
       No. 5, Second Main Road, Vyalikaval,
       Bangalore 560003, India
       Emails: shreyas.jayasimha@aarnalaw.com
               mysore.prasanna@aarnalaw.com
               krishnan.shakkottai@aarnalaw.com
               bhavya.chengappa@aarnalaw.com

C.     The Tribunal

10.    In accordance with Article 9 of the UK-India BIT, on 2 April 2015, the Claimants
       informed the Respondent that they had appointed Mr Stanimir Alexandrov, a national
       of Bulgaria, as arbitrator. Mr Alexandrov accepted his appointment on 1 April 2015. Mr
       Alexandrov’s contact details are as follows:

       Stanimir Alexandrov
       Stanimir A Alexandrov PLLC
       1501 K Street N.W.
       Suite C-072
       Washington D.C. 20005
       Tel: +1 202 736 8186
       Email: salexandrov@salexandrovlaw.com

11.    As the Respondent did not appoint an arbitrator within the time limit set out in Article
       9 of the UK-India BIT, on 12 August 2015 and in accordance with Article 9(3)(c)(ii) of
       the UK India-BIT, the Claimants requested the President of the International Court of
       Justice, H.E. Judge Ronny Abraham, to act as appointing authority. Ultimately, on 9
       November 2015, the Respondent informed the Claimants that it had appointed Mr J.
       Christopher Thomas, QC, a national of Canada, as arbitrator. Mr Thomas accepted his
       appointment on 20 November 2015. Mr Thomas’s contact details are as follows:

       Mr J. Christopher Thomas, QC
       Suite 1200, Waterfront Centre

                                              4
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 20 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                                Page 5 of 568

         200 Burrard Street
         P.O. Box 46800
         Vancouver
         British Columbia
         Canada V7X-1T2
         Email: jcthomas@thomas.ca

12.      On 13 January 2016, in accordance with Article 9 of the UK-India BIT, the co-
         arbitrators notified the Parties that they had appointed Mr Laurent Lévy, a national of
         Switzerland and Brazil, as the Presiding Arbitrator in this matter. Mr Lévy confirmed
         that he accepted his appointment that same day. Mr Lévy’s contact details are:

         Mr Laurent Lévy
         3-5 Rue du Conseil-Général
         Case Postale 552
         CH-1211 Genève 4
         Switzerland
         Tel.: +41 22 809 6200
         Fax: +41 22 809 6201
         Email: laurent.levy@lk-k.com

13.      With the consent of the Parties, the Tribunal appointed Ms Sabina Sacco, a national of
         Chile, Italy, and El Salvador, as Secretary of the Tribunal. Her contact details are:

         Ms Sabina Sacco
         3-5 Rue du Conseil-Général
         Case Postale 552
         CH-1211 Genève 4
         Switzerland
         Tel.: +41 22 809 6200
         Fax: +41 22 809 6201
         Email: sabina.sacco@lk-k.com

II.      THE FACTS

A.       The petroleum industry in India

14.      Prior to the 1990s, the hydrocarbon industry in India was under state control. Despite
         efforts by India’s Oil and Natural Gas Commission (“ONGC”), there was limited
         investment and technical expertise committed to developing India’s domestic petroleum
         industry. As a result, India was predominantly dependent on imported petroleum. 2



2
      Claimants’ Statement of Claim (“C-SoC”), ¶ 51, citing Petroleum Federation of India (PetroFed), Paper on
      Review of E&P Licensing Policy (undated) [excerpt] presented 19 September 2005 (“2005 PetroFed Paper”),
      Exh. C-148, ¶¶ 5.1-5.4.7; see generally P.K. Kaul et al, First Report, Committee to Examine all Aspects of
      ONGC’s Existing Organisational Structure and the Need for its Restructuring, September 1992, [excerpt],
      Exh. C-147, pp. 8, 10; NoA ¶ 13. The Respondent has not contested the Claimants’ account of the
      development of the petroleum industry in India.


                                                       5
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 21 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                     Page 6 of 568

15.      The 1990 Persian Gulf crisis increased the cost of oil significantly. Combined with high
         levels of public spending and debt, this created a major financial crisis in India in 1991.
         The International Monetary Fund granted loan assistance to India on the condition that
         the Government of India instigate major reforms. Assisted by the World Bank, India
         undertook structural changes to prepare it to become a free market economy open to
         foreign investment. As a part of this liberalisation programme, in the 1990s India
         implemented a series of reforms to deregulate and de-license the petroleum sector. 3

16.      A major element of these reforms included the development of a legal structure designed
         to attract foreign investment and expertise into the oil and gas sector. This was achieved
         predominantly by increasing the ONGC’s ability to enter into ventures with foreign
         investors to increase production from the existing fields and fund further exploration. 4

17.      Throughout the 1990s, India continued with its attempts to attract foreign investment in
         the oil and gas sector. In 1997, the Indian Government instituted the New Exploration
         Licensing Policy (“NELP”), which opened up additional blocks for exploration by
         multinational companies and put private companies on a more competitive footing with
         the two national oil companies, ONGC and Oil India Limited. The NELP fostered
         greater foreign participation by instituting a process for competitive bidding and
         allowing greater foreign investment in production sharing contracts (“PSCs”). 5

B.       The Claimants’ investments in India

         1.      Cairn’s acquisition of Command Petroleum

18.      Cairn began oil and gas exploration and development activities in India in 1996, with
         the acquisition of Command Petroleum Limited (“Command Petroleum”), an Australian
         company that held interests in a 1994 PSC for the Ravva oil and gas field. Command
         Petroleum was also involved in a venture with ONGC and other foreign investors. 6

19.      To purchase Command Petroleum, Cairn Energy incorporated Cairn Energy Australia
         Pty Limited (“CEA”) in Australia. CEA acquired 100% of Command Petroleum using
         a loan account from CEP (the “CEA Loan”). CEA also acquired SOCO Australia
         Limited (“SOCO BVI”) (incorporated in the British Virgin Islands), which held
         approximately 31 per cent of Command Petroleum. 7

20.      Once it had acquired Command Petroleum, between 1996 and 1997 CEP restructured
         its holdings through a series of intra-group share transfers, as follows:

3
      C-SoC, ¶ 53, citing World Bank Group, Independent Evaluation Group: Structural Adjustment in India dated
      27 May 2016, Exh. C-218 and 2005 PetroFed Paper, Exh. C-148, ¶¶ 5.4.1-5.4.2.
4
      Id., ¶ 54, citing 2005 PetroFed Paper, Exh. C-148, ¶¶ 7.1.3-7.1.13.
5
      Id., ¶ 55, citing 2005 PetroFed Paper, Exh. C-148, ¶¶ 8.1.1, 8.4.1-8.12.4.
6
      Id., ¶ 56; First Witness Statement of Ms Janice M. Brown (“Brown WS1”), ¶ 24; Respondent’s Rejoinder
      (“R-Rejoinder”), ¶ 132. As a general matter, the Respondent does not dispute the Claimants’ account of its
      investments in India prior to 2006. According to the Respondent, “the purported history of CEP’s investment
      in the oil and gas sector in India covered at great length in the SOC is of merely historical interest: it has no
      bearing on the issues at the heart of this dispute.” Respondent’s Statement of Defence (“R-SoD”), p. 14 n.
      22.
7
      Brown WS1, ¶ 24.

                                                          6
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 22 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                               Page 7 of 568

         a.     CEP incorporated two wholly owned subsidiaries, Cairn Energy Holdings Limited
                (“Cairn Energy Holdings”) in the UK and Cairn Energy Group Holdings BV
                (“CEGHBV”) in the Netherlands.

         b.     CEP then transferred to Cairn Energy Holdings its interest in the CEA Loan, its
                shares in CEA, and its shares in CEGHBV in consideration for the issue of shares
                in Cairn Energy Holdings.

         c.     Cairn Energy Holdings then transferred its interest in the CEA Loan and the shares
                in CEA to CEGHBV in exchange for the issue of shares in CEGHBV.

         d.     CEGHBV then cancelled the CEA Loan in consideration for the issue of further
                shares in CEA. As a result, by September 1997, CEGHBV owned the entirety of
                the Command Petroleum assets through its shareholding of CEA.

         e.     In January 2001, a new parent company entity, Cairn Energy Netherlands
                Holdings BV (“CNHBV”), was inserted within the Cairn corporate group above
                CEGHBV. This required Cairn Energy Holdings to transfer the entire share capital
                of CEGHBV to CNHBV in consideration for an issue of shares by CNHBV. 8

21.      The Claimants note that, “[i]n total, the transaction involved five transfers of share
         capital in non-Indian companies – entities incorporated in Australia, the UK, the
         Netherlands, and the British Virgin Islands – all of which derived substantial value,
         directly or indirectly, from their underlying assets in India.” 9 They further note (and the
         Respondent does not dispute) that the Indian Government was “fully aware of this
         change in foreign control in connection with one of the most important PSCs in the
         Indian oil and gas sector, the Ravva concession.” 10 The Under-Secretary of India’s
         Ministry of Petroleum and Natural Gas signed an amendment to the Ravva PSC to
         reflect Command Petroleum’s acquisition by CEP and its resulting name change, and
         the Government accepted a new parent company guarantee by a company of the Cairn
         group in relation to liabilities under the Ravva PSC. 11 However, the Claimants allege
         that “India did not indicate that any tax liabilities had accrued to any member of the
         Cairn corporate group as a result of the transfers of shares of the non-Indian corporations
         involved which derived substantial value from Indian interests.” 12 In particular, Ms


8
      Id., ¶ 25, citing Cairn Energy Holding, Certificate of Incorporation of a Private Company Limited Company
      dated 14 October 1996, Exh. CWS-Brown-4; Issuance of Registered Shares by CEGHBV to Cairn Energy
      Holdings dated 30 December 1996, Exh. CWS-Brown-7, p. 1; Statutory Declaration by Hew Ralph Dundas
      on behalf of Cairn Energy dated 22 January 1997, Exh. CWS-Brown-9, pp. 2-3; Issuance of Registered Shares
      by CEGHBV to Cairn Energy Holdings dated 30 December 1996, Exh. CWS-Brown-7, pp. 1-2; Deed of
      Contribution of Shares in CNHBV between Cairn Energy Holdings, Cairn Energy and Netherlands Holdings
      BV, Holland Sea Search Holding NV and CEGHBV dated 18 January 2001, Exh. CWS-Brown-22, pp. 2-3.
9
      C-SoC, ¶ 57; Brown WS1, ¶ 26.
10
      Brown WS1, ¶ 27.
11
      Ibid., citing Addendum to the Production Sharing Contract dated 31 July 1998, Exh. CWS-Brown-14, pp. 2-
      3; Guarantee by Cairn Energy Asia Limited to Cairn Energy India Limited dated 23 July 1998, Exh. CWS-
      Brown-13.
12
      C-SoC, ¶ 59.


                                                       7
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 23 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                               Page 8 of 568

         Brown testifies that “[t]he Indian Income Tax Department […] never once sought to
         assess capital gains tax on any of these transactions.” 13

         2.     Cairn’s expansion in India

22.      From their acquisition of Command Petroleum in India in 1996 up until their 2006
         corporate reorganisation, Cairn developed numerous other interests in India. Beginning
         in 1998, through a series of transactions with Shell India Production Development BV
         (“Shell”), a Dutch company, Cairn acquired a 100 per cent interest in, and became the
         operator of, a PSC in Rajasthan. 14 This interest was ultimately held by two Cairn
         subsidiaries, Cairn Energy India Pty Limited, an entity incorporated in Australia (“Cairn
         Energy India”) and Cairn Energy Hydrocarbons Limited, an entity incorporated in
         Scotland (“CEHL”). These transactions required three assignments of the relevant PSC,
         which in turn required the prior consent of the Government of India. 15 The Claimants
         allege that, in connection with securing India’s consent to its acquisition of the Rajasthan
         PSC, it disclosed its India-related corporate structure to the Indian Government, but the
         Government “never once suggested that Cairn owed or was in default for not having
         paid capital gains tax on transfers of shares in non-Indian corporations with underlying
         Indian assets.” 16

23.      Through its exploration activities, in 2004 Cairn discovered the Mangala oil field in
         Rajasthan, “the largest onshore discovery in India [in] over two decades,” 17 followed by
         the Aishwariya and Bhagyan fields, also in Rajasthan. The Claimants affirm, and the
         Respondent does not dispute, that “these Rajasthan fields currently account for roughly
         one quarter of India’s entire domestic oil production.” 18

24.      In December 2004, Cairn sold interests in two PSCs to the ONGC for approximately
         US$ 135 million. Cairn entities also acquired interests in certain minor exploration
         assets from ONGC. According to the Claimants, these transactions also required
         detailed disclosures to the Government of India to secure the Government’s consent to
         the assignment of the relevant PSCs. 19 According to the Claimants, “[o]nce again, the
         disclosures about the Cairn group structure that were scrutinised by the Government of
         India reflected that Cairn then indirectly held its significant underlying Indian assets”,
         but “[a]t no time did India ever suggest that the Cairn corporate group had failed to settle



13
      Brown WS1, ¶ 28.
14
      Id., ¶ 29; R-Rejoinder, ¶ 132.
15
      Brown WS1, ¶¶ 29-30.
16
      C-SoC, ¶ 62.
17
      Brown WS1, ¶ 31, citing Vedanta Limited (“VIL”): Oil & Gas Operations dated 30 March 2016, Exh. CWS-
      Brown-117; “Prime Minister dedicates Mangala Oil Field to Nation” (Government of India, 29 August 2009),
      Exh. CWS-Brown-80.
18
      Ibid., citing “Signing of MoU to develop Natural Gas Infrastructure in Rajasthan” (Government of India, 9
      September 2015), Exh. CWS-Brown-114; and VIL: Oil & Gas Operations dated 30 March 2016, Exh. CWS-
      Brown-117.
19
      Ibid.


                                                       8
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 24 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                              Page 9 of 568

         any capital gains tax liabilities in connection with the Command Acquisition and
         Reorganisation.” 20

25.      By 2006, CEP held operations and assets in India through nine UK incorporated
         subsidiaries (the “9 Subsidiaries”), which subsequently held between them a further 18
         subsidiaries (together, the “27 Subsidiaries”) incorporated in different jurisdictions
         around the world. 21 These interests included 12 PSCs, (three entered into before the
         NELP regime, and seven under that regime), 22 interests in various joint operating
         agreements (“JOAs”) with ONGC and other parties in respect of PSCs in the Cambay
         Basin, Rajasthan, and the Krishna-Godavari Basin, 23 three processing plants, 12
         platforms, 250 kilometres of pipelines, several active drilling programmes, and
         considerable reserves of oil and gas. 24

26.      According to the Claimants, “[i]n the course of its decades of oil and natural gas
         exploration and production in India, Cairn contributed more than US$ 3 billion in tax
         and other revenue to India.” 25

         3.     Cairn’s 2006 corporate restructuring

27.      According to the Claimants’ witness, Ms Janice Brown, “[b]y 2006, the Cairn Energy
         group’s remarkable success in India raised the possibility of gathering all Indian
         operations and assets under a single entity and offering shares to the public. The
         resulting capital increase would allow further investment in Rajasthan and other
         locations in India. CEP’s Board considered two primary options for accomplishing this
         goal: gathering its Indian assets and operations under a UK company and listing on the
         London Stock Exchange, or incorporating a holding company in India and offering
         shares for public sale on the Bombay Stock Exchange (the ‘BSE’).” 26




20
      C-SoC, ¶ 65.
21
      Id., ¶ 74; Brown WS1, ¶ 43; R-SoD, ¶ 14.
22
      C-SoC, p. 22 n. 64; Letter from DSP Merrill Lynch Limited, ABN AMRO Securities (India) Private Limited
      and JM Morgan Stanley Private Limited to SEBI dated 12 October 2006 (enclosing CIL’s Draft Red Herring
      Prospectus dated 12 October 2006 “DRHP”), Exh. CWS-Brown-70, p. 56.
23
      C-SoC, ¶ 66; DRHP, Exh. CWS-Brown-70, pp. 71, 84; R-Rejoinder, ¶ 132.
24
      Claimants’ Notice of Arbitration (“C-NoA”), ¶ 21.
25
      C-SoC, ¶ 66; Brown WS1, ¶ 31, citing Cairn Energy, Corporate Responsibility Report 2005 [excerpt], Exh.
      CWS-Brown-38, p. 36; Cairn Energy, Corporate Responsibility Report 2006 [excerpt], Exh. CWS-Brown-
      43, p. 44; Cairn Energy, Corporate Responsibility Report 2007 [excerpt], Exh. CWS-Brown-77, p. 35; Cairn
      Energy, Corporate Responsibility Report 2008 [excerpt], Exh. CWS-Brown-78, p. 21; Cairn Energy,
      Corporate Responsibility Report 2009 [excerpt], Exh. CWS-Brown-79, p. 125; Cairn Energy, Corporate
      Responsibility Report 2010, Exh. CWS-Brown-85, pp. 127-128; Cairn Energy, Corporate Responsibility
      Report 2011 [excerpt], Exh. CWS-Brown-94, p. 52.
26
      Brown WS1, ¶ 40.


                                                      9
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 25 of 583
                                                                                    PCA Case No. 2016-7
                                                                               Award of 21 December 2020
                                                                                           Page 10 of 568

28.      On 8 March 2006, a committee of CEP’s Board of Directors decided to proceed with
         the India option. 27 The reasons for this decision, and the process that Cairn underwent
         to arrive to determine the form that this reorganisation would take, are discussed below
         in Section II.B.3.b. For present purposes, the Tribunal will record the steps that Cairn
         took to reorganise its Indian assets.

29.      On 20 April 2006, at its annual general meeting, CEP announced to its shareholders its
         plan to reorganise its Indian assets and operations under an Indian holding company that
         would be publicly listed in India after launching an IPO. 28

30.      Cairn’s India reorganisation was composed of three main elements: (i) the incorporation
         of an Indian subsidiary, (ii) the consolidation of Cairn’s Indian assets under that Indian
         subsidiary, and (iii) listing that subsidiary in the Indian stock exchanges and launching
         the IPO. As discussed further below, the Claimants allege that they structured this
         reorganisation under the guidance of experienced advisors, and that the specific
         structure that was ultimately adopted was dictated by the following Indian legal
         requirements: 29

         a.    The corporate entity under which all 27 Subsidiaries would be consolidated
               needed to be incorporated in India, since only Indian companies could list on
               Indian stock exchanges.

         b.    As promoter of the IPO, CEP was required to acquire in cash 20 per cent of the
               post-IPO share capital of the Indian entity (the “Minimum Promoter Contribution”
               or “MPC”). This requirement could only be fulfilled in cash because a share
               exchange would have substantially delayed the IPO.

         c.    Cairn was required to retain its Minimum Promoter Contribution for three years
               before being able to sell it, and to retain any additional shareholding for at least
               one year.

31.      The Claimants allege that, on this basis, Cairn structured its Indian reorganisation as
         summarised below.

               a.     Initial steps of the restructuring

32.      In April 2006, CEP initiated the separation of its Indian and non-Indian assets and
         operations with the incorporation of Cairn Resources Limited (“CRL”), a Scottish entity
         wholly owned by CEP. CEP subsequently transferred to CRL the various subsidiaries
         holding its non-Indian assets and operations in exchange for issues of its shares. 30


27
      Brown WS1, ¶ 42, citing Cairn Energy Board Committee Meeting Minutes dated 8 March 2006, Exh. CWS-
      Brown-45, p. 5; see also Cairn Energy, Annual Report & Accounts 2005 [excerpt], Exh. CWS-Brown-37, p.
      2.
28
      Brown WS1, ¶ 44, citing “Annual General Meeting Statement” (Cairn Energy, 20 April 2006), Exh. CWS-
      Brown-48, p. 1.
29
      C-SoC, ¶¶ 76-84; Brown WS1, ¶¶ 47-48.
30
      Brown WS1, ¶ 58.


                                                    10
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 26 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                              Page 11 of 568

33.      In May and June 2006, CEP gradually consolidated all of the 27 Subsidiaries (nine of
         which were held directly by CEP and 18 of which were held indirectly). All 27
         Subsidiaries were incorporated outside of India, and collectively held virtually all of the
         group’s assets and operations in India. This consolidation process involved the transfer
         of shares in non-Indian companies with underlying assets in India. 31

34.      On 26 June 2006, CEP incorporated CUHL (the second Claimant in this arbitration) in
         Scotland as a wholly-owned subsidiary. 32

35.      On 30 June 2006, CEP transferred the entire issued share capital of the 9 Subsidiaries it
         held directly to CUHL in exchange for an issuance of 221,444,034 ordinary shares (at
         £1 each) in CUHL. 33 As a result, CUHL became the direct and indirect owner of the 27
         Subsidiaries. 34 According to Ms Brown, the value of the 27 Subsidiaries was reflected
         in CUHL’s accounts at the nominal value of the share certificates tendered by CUHL in
         consideration, pursuant to the international accounting principles prevailing at the
         time. 35 (This assumes importance in the later taxation of the transaction.) The Claimants
         note that this transaction involved nine separate transfers of interests in non-Indian
         companies with underlying assets in India. 36 This transaction is illustrated in the
         diagram below: 37




31
      Brown WS1, ¶ 59, citing Share Exchange Agreement between Cairn Energyand CUHL dated 30 June 2006,
      Exh. CWS-Brown-54.
32
      Id., ¶ 60, citing CUHL, Certificate of Incorporation of a Private Company dated 26 June 2006, Exh. CWS-
      Brown-52.
33
      C-SoC, ¶ 90; Brown WS1, ¶ 60; R-SoD, ¶ 15(c); Share Exchange Agreement between Cairn Energy and
      CUHL dated 30 June 2006, Exh. CWS-Brown-54. According to the Schedule of that agreement, the 9
      Subsidiaries that were transferred to CUHL were Cairn Energy Holdings Ltd; Cairn Energy Hydrocarbons
      Limited; Cairn Petroleum India Limited; Cairn Energy Discovery Limited; Cairn Energy Gujarat Block 1
      Limited; Cairn Exploration (No. 2) Ltd; Cairn Exploration (No. 4) Ltd; Cairn Exploration (No. 6) Ltd; and
      Cairn Exploration (No. 7) Limited.
34
      Ibid. The 18 subsidiaries held indirectly were: Cairn Energy Netherlands Holdings BV; Cairn Energy Group
      Holdings BV; Cairn Energy Australia Pty Limited; Cairn Energy India Holdings BV; CEH Australia Limited;
      CEH Australia Pty Ltd; Cairn Energy Asia Pty Limited; Cairn Energy Investments Australia Pty Ltd;
      Wessington Investments Pty Limited; Sydney Oil Company Pty Ltd; Command Petroleum Limited (PPL56)
      Ltd; Cairn Energy India Pty Ltd; Cairn Energy India West Holding BV; Cairn Energy India West BV; Cairn
      Energy Cambay Holding BV; Cairn Energy Cambay BV; Cairn Energy Gujurat Holding BV; and Cairn
      Energy Gujurat BV. See also R-SoD, p. 9 n. 24.
35
      Brown WS1, ¶ 60.
36
      C-SoC, ¶ 91; Brown WS1, ¶ 61.
37
      Diagram taken from R-SoD, ¶ 15(c).


                                                      11
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 27 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                               Page 12 of 568




                                                                             *CEP UK = Cairn Energy Plc

36.      On 2 August 2006, CUHL incorporated Cairn India Holdings Limited (“CIHL”) in
         Jersey, 38 as a wholly-owned subsidiary. 39

37.      On 7 August 2006, CUHL transferred the 9 Subsidiaries (and as a result, its holdings in
         all 27 Subsidiaries) to CIHL in exchange for shares in CIHL. 40 In exchange for the 27
         Subsidiaries, CIHL issued 221,444,032 shares (one again at a value of £1 each) to
         CUHL, and Juris Limited and Lively Limited (each holders of one share in CIHL),
         transferred their CIHL shares to CUHL. 41 The Claimants again note that this involved
         transfers by non-residents in non-Indian companies with underlying assets in India.42
         This transaction is illustrated in the following diagram: 43




38.      On 21 August 2006, CIL was incorporated in India as a wholly-owned subsidiary of
         CUHL. 44 At that point in time, CUHL held 50,000 shares in the Indian company, which
         were valued at INR 500,000 (approximately US$ 10,752 at that time). 45

38
      Brown WS1, ¶ 62, citing CIHL, Certificate of Incorporation of a Limited Company dated 2 August 2006,
      Exh. CWS-Brown-55.
39
      With the exception of two shares, as explained in the following paragraph.
40
      Brown WS1, ¶ 62, citing Share Exchange Agreement between CUHL and CIHL dated 7 August 2006, Exh.
      CWS-Brown-56.
41
      See Share Exchange Agreement between CUHL and CIHL dated 7 August 2006, Exh. CWS-Brown-56.
42
      C-SoC, ¶ 93; R-SoD, ¶ 15(e).
43
      Diagram taken from R-SoD, ¶ 15(e).
44
      Brown WS1, ¶ 64, citing CIL, Certificate of Incorporation dated 21 August 2006, Exh. CWS-Brown-57.
45
      Id., ¶ 64 n. 57, citing CIL Prospectus dated 22 December 2006 [without annexures], Exh. CWS-Brown-75,
      p. 26 n. 23.


                                                       12
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 28 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                 Page 13 of 568

39.      The corporate structure of Cairn’s holdings in India at that point can be illustrated as
         follows: 46




40.      On 1 September 2006, pursuant to a debt conversion agreement between CEP, CUHL,
         CIHL, and CEHL, CEP assigned to CUHL a debt of £29,780,710 47 owed to it by CEHL
         (the “CEHL Debt”). In consideration for that debt, CUHL issued 29,780,710 shares (at
         £1 each) to CEP. In other words, CEP obtained shares in CUHL paid for in kind (through
         the assignment of the CEHL Debt), and now CUHL had an account payable of
         £29,780,710 against CEHL. (This is noted because the Respondent (and its witness, Mr
         Puri), have placed much emphasis on it for the calculation of the alleged capital gain. 48
         The debt conversion agreement was later cited in the Final Assessment Order
         (“FAO”).) 49 This transaction is illustrated in the following diagram: 50




46
      Diagram taken from Brown WS1, ¶ 64.
47
      This debt was originally US$ denominated; R-SoD ¶ 15 (g)(i).
48
      R-SoD, ¶ 18(a), citing First Witness Statement of Mr Sanjay Puri dated 3 February 2017 (“Puri WS1”), ¶¶ 50-
      51.
49
      Final Assessment Order dated 25 January 2016 (“FAO”), Exh. C-70, ¶ 6.1.6; C-SoC, ¶ 94 (“As part of the
      transaction, on 1 September 2006, Cairn Energy, through a debt conversion agreement, assigned an intra-
      company debt owed to it by its subsidiary, CEHL, to CUHL. In exchange, CUHL issued 29,780,710 shares
      to Cairn Energy. The value of this debt was reflected in CUHL’s accounts at the nominal value of the share
      certificates tendered by CUHL in consideration pursuant to the international accounting principles prevailing
      at the time. CUHL then assigned this debt to CIHL, which issued 29,780,710 shares to CUHL as
      consideration for the assignment of the debt. As a result, the total shareholding of CIHL was 251,224,744
      shares, which at that time was held by CUHL. This debt was subsequently capitalised into shares in CEHL.
      See Debt Conversion Agreement among Cairn Energy, CUHL, CIHL and CEHL dated 1 September 2006,
      Exh. CWS-Brown-59”.).
50
      Diagram taken from R-SoD, ¶ 15(g).


                                                        13
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 29 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                             Page 14 of 568




41.      Immediately after this, CUHL assigned the CEHL Debt to CIHL in return for the
         issuance of 29,780,710 ordinary £1 shares in CIHL. 51 In other words, CUHL obtained
         shares in CIHL which it paid for in kind (through the assignment of the CEHL Debt),
         and now CIHL now had an account payable of £29,780,710 against CEHL. This
         transaction is illustrated in the following diagram: 52




42.      As a result, by 1 September 2006, CIHL had acquired the 9 Subsidiaries and the CEHL
         Debt, and CUHL was the owner of 251,224,744 shares of £1 shares each in CIHL, 53 as
         illustrated in the following diagram: 54




51
      R-SoD, ¶ 15(g)(iii).
52
      Diagram taken from R-SoD, ¶ 15(g).
53
      221,444,032 shares issued by CIHL when CUHL transferred the 9 Subsidiaries, plus 2 shares transferred at
      that time by Juris Limited and Lively Limited, plus 29,780,710 shares issued by CIHL in exchange for the
      CEHL Debt.
54
      Diagram taken from R-SoD, ¶ 15(h).

                                                     14
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 30 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                             Page 15 of 568




                   b.    The transfer of Cairn’s Indian assets to CIL

43.      The final step in the reorganisation was the transfer of all Cairn’s Indian assets to CIL,
         the Indian subsidiary. This was to be implemented by transferring CIHL from CUHL to
         CIL in a series of incremental steps. Specifically, the plan was that CIL would acquire
         20% of CIHL in cash prior to the IPO, and after the IPO it would acquire the remainder
         of CIHL’s shares, partly with cash (obtained through the IPO) and partly through a share
         exchange. 55

44.      In parallel, Cairn and/or its advisors liaised with the various governmental offices in
         India to obtain the necessary regulatory approvals for the IPO. 56 These approvals
         included:

         a.        Approvals by the Foreign Investment Promotion Board (“FIPB”), an inter-
                   ministerial group led by the Ministry of Finance (“MoF”). Ms Brown explains that
                   “[a]t that time, foreign investment in oil and natural gas exploration enjoyed
                   automatic approval under the Foreign Exchange Management Act (“FEMA”).
                   However, […] because the Cairn corporate group’s reorganisation involved a
                   share allotment for consideration other than cash, [Cairn] submitted the full details
                   of the proposed transaction to FIPB for the necessary approval”. 57

         b.        Approvals by the Reserve Bank of India (“RBI”). According to Ms Brown, “[a]t
                   the time of the transaction, RBI regulations allowed an Indian company to invest
                   in foreign joint ventures or subsidiaries as long as its total financial commitment
                   outside of India did not exceed 200 per cent of its net worth.” 58 As the

55
      Brown WS1, ¶ 55.
56
      Id., ¶ 65.
57
      Id., ¶ 49, referring to RSM, Phase I Plan C – Concept Paper dated 11 May 2006 [without annexures], Exh.
      CWS-Brown-49, p. 15.
58
      Id., ¶ 50.

                                                     15
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 31 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                            Page 16 of 568

                reorganisation involved an investment by an Indian company in a foreign
                company by way of a share swap, CEP’s advisers recommended that it obtain RBI
                approval. This approval could only be granted after receiving FIPB approval.

         c.     Approvals by the Securities and Exchange Board of India (“SEBI”) (which
                regulates the Indian securities market, including the BSE.

45.      In particular, in June 2006, Cairn met with SEBI to provide it with a description of the
         planned transaction. According to the Claimants, the presentation to SEBI explained
         that CIL would acquire CIHL through an exchange of its shares and cash from the IPO
         proceeds. 59 This point is addressed in Section II.B.3.b(ii) below.

46.      Also around this time, Cairn’s tax advisors, the accounting firm RSM, and underwriters
         met separately with the FIPB and the RBI to explain the proposed restructuring and
         IPO. 60 The Claimants allege that, in doing so, they explained that a part of the
         transaction would take place through a share swap between CUHL and CIL for the
         remaining shares in CIHL. 61 According to Ms Brown, “[b]y the end of June, [Cairn] had
         secured indications from both regulatory bodies that the planned reorganisation and IPO
         as proposed would be compliant with their regulations.” 62

47.      On 10 August 2006, CUHL (together with CIL, the IPO promoters) submitted its
         application to the FIPB (the “FIPB Application”). 63 According to the Claimants, “[t]his
         application provided all relevant details regarding the planned reorganisation and the
         listing of CIL on the Indian stock exchanges (which now included the National Stock
         Exchange (‘NSE’) in addition to the BSE).” 64 The cover letter to that application
         specified that:

                 The investment in CIL, an oil and gas exploration and production company
                 will be partly in cash and partly in shares. The cash element will be
                 approved under the automatic route. This application is therefore to obtain
                 the FIPB’s permission for the investment by way of share exchange, full
                 details of which are in the accompanying proposal. 65

48.      By letter of 29 August 2006, the FIPB requested more information from CUHL on the
         planned transactions (in particular, the precise number of shares involved in the
         proposed share exchange between CUHL and CIL). 66


59
      Id., ¶ 65; Cairn Energy, Presentation to SEBI dated 27 June 2006, Exh. CWS-Brown-53.
60
      Brown, WS1, ¶ 66.
61
      Ibid.
62
      Ibid.
63
      Id., ¶ 67; Letter from CUHL to the MoF dated 10 August 2006 enclosing CUHL’s FIPB Application, Exh.
      C-1.
64
      C-SoC, ¶ 97; Brown WS1, ¶¶ 67-71; Letter from CUHL to the MoF dated 10 August 2006 enclosing CUHL’s
      FIPB Application, Exh. C-1.
65
      Letter from CUHL to the MoF dated 10 August 2006 enclosing CUHL’s FIPB Application, Exh. C-1, p. 1.
66
      Brown WS1, ¶ 72; Letter from the MoF to CUHL dated 29 August 2006, Exh. CWS-Brown-58.


                                                     16
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 32 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                             Page 17 of 568

49.       On 5 September 2006, CUHL submitted its application to the RBI. According to the
          Claimants, this application also included a detailed description of the restructuring and
          the IPO, and annexed the FIPB Application. 67

50.       In parallel and to comply with RBI regulations for overseas direct investments by Indian
          companies, CUHL also obtained an independent valuation of CIHL carried out by NM
          Rothschild & Co. (“Rothschild”). The purpose of such a valuation was to demonstrate
          that the consideration that CIL would pay for CIHL would not be disproportionate to
          CIL’s ultimate value. On 18 September 2006, Rothschild issued a certificate valuing
          CIHL at between US$ 6 billion and US$ 7.2 billion. 68

51.       The FIPB considered CUHL’s application at its meeting of 8 September 2006. 69 The
          minutes of that meeting note that “approval has been sought” for the following:

                    Approval for Cairn India Limited for issuing and allotting equity shares
                    aggregating to up to 70% of its post IPO equity capital, to Cairn UK
                    Holdings Limited, in exchange for shares (up to 70%) of Cairn India
                    Holdings Limited held by Cairn UK Holdings Limited.

                    Subsequent to the completion of the IPO, CIL would require the balance
                    equity shares (at least 10%) of CIHL from CUHL, for a cash consideration
                    under automatic route. 70

52.       CEP was not invited to send a representative to the meeting, but received a copy of the
          agenda, which the Claimants claim listed Cairn’s application for review and noted that
          the Secretary for the Department of Revenue was scheduled to attend. 71 The Respondent
          denies that the Secretary for the Department of Revenue attended the meeting. 72 In any
          case, the record suggests that the Department of Revenue did receive the minutes of the
          meeting. 73

53.       After this meeting, the FIPB recommended the application for consideration and
          approval by the Minister of Finance. 74 On 21 September 2006, FIPB approved the final
          steps of Cairn’s corporate reorganisation. 75


67
      C-SoC, ¶ 106; Brown WS1, ¶ 74; Letter from RSM to the RBI dated 5 September 2006, Exh. CWS-Brown-
      61.
68
      Brown WS1, ¶ 75; Letter from Rothschild to CIL dated 18 September 2006, Exh. CWS-Brown-66, p. 4.
69
      FIPB, Excerpt of Minutes of the 84th Meeting held on 8 September 2006, Exh. C-162.
70
      Id., p. 10.
71
      C-SoC, ¶¶ 108-109, citing Government of India, Meeting of the FIPB dated 4 September 2006, Exh. CWS-
      Brown-60, pp. 1-2.
72
      Transcript, Evidentiary Hearing, Day 4, 5:23-6:3 (Mr Moollan), Day 10, 41:8-10, 23-25; 42:1-14 (Mr R.
      Kumar).
73
      Transcript, Evidentiary Hearing, Day 3, 229:10-11 (Mr McNeill), Day 4, 3: 4-7 (Mr McNeill, citing RCom-
      22).
74
      FIPB, Excerpt of Minutes of the 84th Meeting held on 8 September 2006, Exh. C-162.
75
      Brown WS1, ¶ 77, citing Letter from the MoF to CUHL dated 21 September 2006, Exh. C-3.


                                                     17
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 33 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                               Page 18 of 568

54.      Also in September 2006, Cairn sent two letters to the RBI to enquire on the status of its
         application. 76 The RBI responded on 18 September 2006 saying that “[a]s the proposals
         envisage[d] investments in the oil exploration sector, [it was] examining the matter in
         consultation with the Government of India.” 77 Ms Brown testifies that she met with the
         RBI in early October 2006 “to explain the assets that CIL was intended to hold following
         the IPO as well as the projected timeframes of the transaction.” 78 She also sent, on behalf
         of CIL, a letter dated 6 October 2006 providing this information in writing. 79 In that
         letter, Ms Brown indicated to the RBI that Cairn understood that the RBI had “received
         a clarification from the Ministry of Finance of their having considered our transaction
         structure in its entirety while giving the FIPB approval.” 80 The RBI approved the
         transaction on 10 October 2006, noting that “the Foreign Investment Promotion Board
         (FIPB) ha[d] considered the entire proposal and approved the share swap transaction
         between Cairn UK Holdings Ltd (CUHL), Cairn India Holdings Ltd (CIHL) and Cairn
         India Ltd. (CIL) which follows the first two legs of the proposed transaction, vide its
         approval letter dated September 21, 2006.” 81

55.      On 12 October 2006, Cairn filed a draft red herring prospectus with SEBI in accordance
         with its regulations. According to the Claimants, this document (which was made
         available to the public), set out the full details of Cairn’s corporate reorganisation in
         India and the IPO. 82

56.      Having obtained the necessary approvals, the last stage in Cairn’s reorganisation
         proceeded in two steps:

         a.     Step 1: Pursuant to a Subscription and Share Purchase Agreement dated 15
                September 2006 (the “SSPA”), 83 CIL acquired 21.8 per cent of CIHL from CUHL,
                for cash consideration. 84

         b.     Step 2: After the IPO bidding period closed, and once the IPO price range had
                been set, CIL acquired the remaining 78.2 per cent of CIHL from CUHL, partly
                through a share exchange and partly for cash consideration. This step took place




76
      Id., ¶¶ 78, 62; Letter from Cairn Energy to the RBI dated 15 September 2006, Exh. CWS-Brown-64.
77
      Letter from the RBI to RSM dated 18 September 2006, Exh. CWS-Brown-65.
78
      Brown WS1, ¶ 78.
79
      Ibid.; Letter from CIL to the RBI dated 6 October 2006, Exh. CWS-Brown-67.
80
      Letter from CIL to the RBI dated 6 October 2006, Exh. CWS-Brown-67.
81
      Brown WS1, ¶ 78; Letter from RBI to Citibank India dated 10 October 2006, Exh. CWS-Brown-68.
82
      Brown WS1, ¶ 79; Letter from DSP Merrill Lynch Limited, ABN AMRO Securities (India) Private Limited
      and JM Morgan Stanley Private Limited to SEBI dated 12 October 2006 (enclosing CIL DRHP), Exh. CWS-
      Brown-70, p. 96.
83
      Brown WS1, ¶ 82; Subscription and Share Purchase Agreement between Cairn Energy, CUHL, CIL, and
      CIHL dated 15 September 2006 (and amended on 5 October 2006) (“SSPA”), Exh. C-6.
84
      Brown WS1, ¶ 82; R-SoD, ¶ 15(i). At that time, CIHL had an authorized share capital of £300,000,000
      divided into 300,000,000 ordinary shares of £1 each. See SSPA, Exh. C-6, Recital A.


                                                     18
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 34 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                  Page 19 of 568

                pursuant to the Share Purchase Deed dated 12 October 2006 (the “Share Purchase
                Deed”). 85

                         (i)   Step 1: CIL acquires 21.8 per cent of CIHL

57.      The Claimants allege that the sequence of transactions required for Step 1 (and in
         particular, the flow of funds involved) was dictated by the need to comply with SEBI
         regulations. 86 CUHL, (together with CEP, the promoter of the IPO), was required to
         invest a MPC of 20 per cent of the estimated post-IPO share capital in CIL, 87 which
         amounted to over US$ 1 billion. 88 The MPC needed to be fulfilled in cash, because a
         share swap was only permitted if the IPO was to occur three years after the acquisition
         of the MPC, 89 a timing that was not suitable to Cairn. 90 The promoter was also required
         to retain the 20 per cent shareholding for three years before it could sell it (the “Lock-
         In Requirement”), and retain any additional shareholding for at least one year. 91

58.      To meet the MPC requirement, CEP obtained a “daylight overdraft” (i.e., a loan
         repayable in one day) from Citibank (the “Daylight Loan”). 92 Because CEP’s articles of
         association imposed a maximum borrowing limit, this loan had to be taken in two
         tranches. 93 CEP then loaned these funds to CUHL via intercompany loan. 94

59.      On 12 October 2006, CUHL in turn used the funds from the Daylight Loan to subscribe
         for shares in CIL. 95 The Tribunal understands that this involved payment of the shares
         subscribed under the SSPA of 15 September 2006. Indeed, according to the SSPA,
         CUHL had agreed to subscribe in cash for 365,028,898 CIL shares. 96 The Share


85
      Brown WS1, ¶ 82; Share Purchase Deed between Cairn Energy, CUHL, CIL, and CIHL dated 12 October
      2006 (“Share Purchase Deed”), Exh. C-7.
86
      C-SoC, ¶¶ 76-77.
87
      Brown WS1, ¶ 48, referring to RSM, Plan C – Concept Paper dated 19 May 2006 [without annexures], Exh.
      CWS-Brown-50, p. 19. See also DIP Guidelines, Exh. C-111, Clause 4.1.1 [extract] (providing that in a
      public issue by an unlisted company, the promoter is to contribute not less than 20 per cent of the post-issue
      capital).
88
      Brown WS1, ¶ 83.
89
      SoC ¶ 77; Brown WS1, ¶ 48(ii), referring to RSM, Plan C – Concept Paper dated 19 May 2006 [without
      annexures], Exh. CWS-Brown-50, p. 19.
90
      Second Witness Statement of Ms Janice M. Brown (“Brown WS2”), ¶ 53.
91
      Id., ¶ 48(iii); RSM, Plan C – Concept Paper dated 19 May 2006 [without annexures], Exh. CWS-Brown-50,
      p. 20.
92
      Brown WS1, ¶ 83; Letter from Royal Bank of Scotland to Cairn Energy dated 12 September 2006, Exh.
      CWS-Brown-63.
93
      Brown WS1, ¶ 83.
94
      Letter from Royal Bank of Scotland to Cairn Energy dated 12 September 2006, Exh. CWS-Brown-63.
95
      Brown WS1, ¶ 84, citing SSPA, Exh. C-6; Brown WS2, ¶ 82.
96
      SSPA, Exh. C-6, Recital D, Sections 2.1 and 3.1. The subscription was to take place on the Subscription
      Date, which was scheduled to take place on 19 September 2006 or any other date agreed by the parties
      (Section 1.1). Given what followed, the Tribunal understands that the Subscription Date ended up being 12
      October 2006.


                                                        19
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 35 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                                Page 20 of 568

         Purchase Deed confirmed that, as on that date, CUHL had subscribed and paid for
         365,078,892 shares in CIL (the remaining six shares being held at that date by six
         different individuals, including Ms Brown). 97 The Tribunal understands that these six
         shares were thereafter transferred to CUHL. 98

60.      On that same day, CIL used the proceeds it received from CUHL’s share subscription
         (specifically, INR 50,373,987,924) to acquire the first tranche of CIHL shares (16.5 per
         cent) from CUHL (the “First CIHL Acquisition”). 99 This allowed CUHL to repay this
         tranche of the Daylight Loan. 100 The First CIHL Acquisition is one of the transactions
         subject to the taxation measures at issue in this arbitration.

61.      As a result of these two transactions (CUHL’s subscription of shares issued by CIL, and
         CIL’s purchase of CIHL shares from CUHL), the cash provided by the Daylight Loan
         (INR 50,373,987,924) entered and exited India on the same day. The Claimants note in
         this respect that “the first transfer that the Indian Income Tax Department has alleged to
         be a taxable event involves taxation of the return of these borrowed funds (infused solely
         as a result of Indian securities law requirements).” 101 As shall be seen, the Parties dispute
         whether this transaction meets the MPC requirement and SEBI regulations more
         generally. 102

62.      On 22 November 2006, CUHL paid an additional share premium of INR
         17,554,239,705 to CIL for the shares it had subscribed for in October. This was to ensure
         that the price paid by CUHL for its shares in CIL was not less than the highest price per
         share at which the CIL shares were to be marketed in the IPO. 103 The Tribunal
         understands that CUHL obtained these funds through the second tranche of the Daylight
         Loan. 104

63.      On that same date, CIL used the funds obtained through CUHL’s subscription of shares
         in order to purchase from CUHL an additional 5.3% of shares in CIHL, specifically a
         further 13,390,789 shares at a price of INR 17,554,239,705 (the “Second CIHL

97
      Share Purchase Deed, Exh. C-7, Recital G.
98
      The Respondent does not dispute that, eventually, CUHL held all 365,028,898 CIL shares that it agreed to
      subscribe per the SSPA. See, e.g., R-SoD, ¶ 15(i); FAO, Exh. C-70, ¶ 7.1.3.
99
      C-SoC, ¶ 116; Brown WS1, ¶ 84; R-SoD, ¶ 15(i). According to the SSPA, CIL agreed to purchase a first
      tranche of 45,703,161 CIHL Shares from CUHL, at a price of 55,484,392,496 (SSPA, Exh. C-6, Recital E
      and Section 4). The Tribunal notes however that, according to the Share Purchase Deed, CIL ended up
      acquiring only 41,493,659 shares in CIHL (Share Purchase Deed, Exh. C-7, Recital G). According to Ms
      Brown’s testimony (Brown WS1, p. 25 n. 84) and as recorded in the FAO, the total price paid for these shares
      was INR 50,373,987,924 (FAO, Exh. C-70, ¶ 7.1.3).
100
      Brown WS1, p. 25 n. 81.
101
      C-SoC, ¶ 116.
102
      See Section VII.A.3.e below.
103
      Brown WS1, ¶ 85; CIL Red Herring Prospectus dated 27 November 2006 [without annexures], Exh. CWS-
      Brown-72, p. 28; SSPA, Exh. C-6, Clauses 5.1 and 5.2.
104
      Brown WS2, ¶ 82; see also Brown WS1, ¶ 86 (stating that “the second transfer that the Indian Income Tax
      Department has alleged to be a taxable event likewise involves taxation of the return of borrowed funds
      injected to comply with Indian law.”).


                                                       20
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 36 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                                Page 21 of 568

          Acquisition”). 105 This allowed CUHL to repay the second tranche of the Daylight
          Loan. 106 Once again, the Parties dispute whether this transaction meets the MPC
          requirement and SEBI regulations generally. 107

64.       The Second CIHL Acquisition brought CIL’s total holdings in CIHL to 21.8%. 108 This
          acquisition is also one of the transactions subject to the taxation measures at issue in this
          arbitration.

65.       Once the IPO price range was set, CUHL was required to pay an additional share
          premium to ensure that it did not acquire the CIL shares at less than the higher end of
          the price range. 109 Accordingly, on 8 December 2006, CUHL paid a further additional
          share premium of INR 1,427,262,991.18 to CIL, in respect of the 365,028,898 shares
          issued by CIL on 12 October 2006. 110

66.       The following diagram illustrates the ownership structure of Cairn’s Indian assets at this
          point in time: 111




105
      Brown, WS1, ¶ 86; SSPA, Exh. C-6, Recital F and Section 6; Share Purchase Deed, Exh. C-7, Recital B;
      FAO, Exh. C-70, ¶ 7.1.3. The Tribunal notes that, according to the SSPA, this second tranche of CIHL shares
      was envisaged to comprise 9,181,287 shares. However, as noted in the Share Purchase Deed, CIL ended up
      acquiring 13,390,789 in this second tranche, as reflected also in the FAO.
106
      Brown WS1, ¶ 86; Brown, WS2, ¶ 82.
107
      See Section VII.A.3.e below.
108
      Brown WS1, ¶ 83.
109
      Id., ¶ 85.
110
      Id., p. 26 n. 87; SSPA, Exh. C-6, Clauses 7.1-7.2.
111
      Diagram taken from Brown WS1, ¶ 87.


                                                           21
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 37 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                  Page 22 of 568




                        (ii)   Step 2: CIL acquires the remaining 78.2 per cent of CIHL

67.      The bidding period for CIL’s IPO opened on 11 December 2006, and ran through 15
         December 2006. 112 Shortly thereafter, CIL acquired the remaining 78.2% shareholding
         in CIHL also in two tranches. 113

68.      On 20 December 2006, CIL acquired 53.9 per cent of CIHL through a share swap with
         CUHL. More specifically, CIL acquired 135,267,264 shares in CIHL from CUHL, for
         which it issued 861,748,893 of its own shares to CUHL in consideration (the “Third
         CIHL Acquisition”). 114 The Third CIHL Acquisition is one of the transactions subject
         to the taxation measures at issue in this arbitration.

69.      According to the Respondent, “[t]he value of the CIL shares so transferred was INR 160
         per share. This value was fixed by the price achieved for CIL’s shares in the IPO brought
         in the Indian Capital Market for General Persons on 29 December 2006. This was the


112
      Brown WS1, ¶ 90; CIL, Annual Report and Financial Statements 2006, Exh. C-5, p. 50.
113
      Brown WS1, ¶ 88.
114
      C-SoC, ¶ 121; Brown WS1, ¶ 88, p. 27 n. 88; R-SoD, ¶ 15(i)(v); Share Purchase Deed, Exh. C-7, Recital L,
      Sections 4.1(A), 5.1; FAO, Exh. C-70, ¶ 9.1.3. The Tribunal notes that there is a slight discrepancy in the
      record as to the number of CIL shares issued that is not material to the outcome of this case. For the sake of
      completeness, the Tribunal notes that the Claimants refer to the issuance of 861,748,893 CIL shares, the
      Respondent refers to 861,864,893 CIL shares, and the FAO refers to 861,764,893 CIL shares.


                                                        22
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 38 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                               Page 23 of 568

         value declared, for instance, to the Transfer Pricing Officer in Form 3CEB filed on 30
         October 2007. Accordingly, the total consideration for the third tranche of shares was
         INR 137,882,382,880[.]” 115 The Claimants have not disputed this value, and indeed
         accept that the Income Tax Department (“ITD”) confirmed that the cost basis of the CIL
         shares INR 160 per share (noting however that, depending on the date, that value was
         INR 190 per share). 116

70.      The share swap between CIL and CUHL can be illustrated as follows: 117




71.      On 29 December 2006, following completion of CIL’s pre-IPO placement and IPO, CIL
         acquired the remaining 24.3 per cent of CIHL from CUHL for cash consideration, using
         a portion of the proceeds from the IPO (the “Fourth CIHL Acquisition”). 118 Specifically,
         CIL acquired 61,073,032 shares in CIHL for a consideration of INR 61,008,099,631. 119
         The Fourth CIHL Acquisition is one of the transactions subject to the taxation measures
         at issue in this arbitration.


115
      R-SoD, ¶ 15(i)(v), citing Form No. 3CEB dated 30 October 2007, Exh. C-4.
116
      Claimants’ Updated Reply (“C-Updated Reply”), ¶¶ 402-406; Claimants’ Post-Hearing Brief (“C-PHB”), ¶
      560, citing CUHL, Annexure 3 to Application for Withholding Certificate under Section 197 of the ITA 1961
      dated 19 October 2009, Exh. CWS-Brown-83; CUHL, Petition to the High Court of Delhi dated 27 September
      2012, Exh. CWS-Brown-107, p. 171 of the bundle; Cairn UK Holdings Limited v. Director of Income Tax
      [2012] Writ Petition Index Volume - II (High Court of Delhi, 27 September 2012), Exh. C-318, p. 203 of the
      bundle; Order under Section 197 of the ITA 1961 dated 3 June 2011, Exh. CWS-Brown-95.
117
      Diagram taken from Brown WS1, ¶ 89.
118
      C-SoC, ¶ 121; Brown WS1, ¶ 88, p. 27 n. 89; R-SoD, ¶ 15(vi); Share Purchase Deed, Exh. C-7, Recital A,
      Sections 4.1(B), 6.1, 6.3; FAO, Exh. C-70, ¶ 7.1.3.
119
      Brown WS1, p. 27 n. 89.


                                                      23
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 39 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                               Page 24 of 568

72.      The Fourth CIHL Acquisition can be illustrated as follows: 120




73.      Following the IPO and the Third and Fourth CIHL Acquisitions:

         a.     CIHL was a wholly-owned subsidiary of CIL, and

         b.     CIL in turn was 69 per cent owned by CUHL, with the remaining 31 per cent of
                CIL shares held by the public. 121

         c.     Following the IPO, CIL became one of India’s top 25 listed companies by market
                capitalisation. 122




120
      Diagram taken from Brown WS1, ¶ 89.
121
      Brown WS1, p. 28 n. 91 (According to Ms Brown, “[t]hese percentages account for the exercise of the Green
      Shoe Option, under a stabilisation agreement dated 12 October 2006, by the underwriter, DSP Merrill Lynch.
      Pursuant to this agreement, CIL issued an additional 13,085,041 shares to CUHL on 2 February 2007 as part
      of the underwriter’s efforts to stabilise the initial price of CIL shares”.). See CIL Prospectus dated 22
      December 2006, Exh. CWS-Brown-75, pp. 6-8.
122
      Brown WS1, ¶ 90; “Cairn IPO opens today; co to be among top 25”, The Economic Times, 10 December
      2006, Exh. CWS-Brown-73.


                                                      24
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 40 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                   Page 25 of 568

74.      The IPO raised nearly US$ 1.98 billion. 123 The Claimants assert that these funds were
         distributed as follows:

         a.      “US$ 600 million was for the account of CIL, and was earmarked to fund further
                 exploration and development activities in Rajasthan and elsewhere in India.” 124
                 The Tribunal understands that these US$ 600 million remained in CIL and were
                 used to fund its normal operations, as well as further exploration and development
                 activities.

         b.      “Approximately US$1.35 billion went to CUHL and then to CEP, which returned
                 roughly US$940 million to its shareholders and used the remaining funds for its
                 on-going business and operations.” 125 The Tribunal understands that CUHL
                 received those US$ 1.35 billion as consideration for the sale of CIHL. In turn, the
                 Tribunal understands that CEP distributed US$ 940 million to its shareholders as
                 dividends, 126 retaining approximately US$ 440 million to fund its business
                 operations. 127

75.      It is CIL’s acquisition of CIHL from CUHL (performed in four stages, through the First
         to Fourth CIHL Acquisitions) that is the subject of the tax measures at issue in this
         arbitration. The Tribunal will refer to these four acquisitions jointly as the “CIHL
         Acquisition.”

76.      According to the Respondent, “by the conclusion of the 2006 Transactions, CUHL had:

         a.      Acquired the shares in CIHL at a cost of £251,224,744 (INR 21,783,697,552 at an
                 average conversion rate of INR 86.7139);

         b.      Transferred those shares to CIL in return for a total consideration in cash and
                 shares of INR 266,818,710,140; and

         c.      Thereby achieved a short-term capital gain of INR 245,035,012,588 (i.e.,
                 approximately US$ 3.6 billion).”128



123
      Brown WS1, ¶ 93; Cairn Energy, Annual Report & Accounts 2006, Exh. CWS-Brown-42, p. 32 (“The total
      proceeds raised in the flotation were $1.98bn with $751.8m pre IPO placing funds included in net cash at the
      year end.”).
124
      C-SoC, ¶ 124; Brown WS1, ¶ 91; Cairn Energy, Annual Report & Accounts 2006, Exh. CWS-Brown-42, p.
      32 (“Cairn India has retained $600m, with the remainder of the proceeds currently being held to fund Cairn’s
      ongoing business held by its wholly owned subsidiary Capricorn. This provides financial flexibility to support
      the growth of Capricorn, with the aim of creating and realising further value for shareholders in the future.”).
125
      C-SoC, ¶ 124; Brown WS1, ¶ 91; Cairn Energy, Annual Report & Accounts 2006, Exh. CWS-Brown-42, p.
      32.
126
      Cairn Energy, Annual Report & Accounts 2006, Exh. CWS-Brown-42, p. 32 (“On 27 February 2007, the
      Company announced the proposed return of £481m (approximately $940m) of this cash to shareholders of
      Cairn Energy (equivalent to £3 per share).”).
127
      Brown WS1, ¶ 91.
128
      R-SoD, ¶ 16, citing FAO, Exh. C-70, Section 12.


                                                         25
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 41 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                                Page 26 of 568

77.      As discussed in Section VII.A.1.b(iii)(1) below, the Claimants dispute this, arguing that
         no capital gain was made.

78.      The Claimants acknowledge that, through the sale of 31% of CIL shares to the public in
         the IPO, they made an “exceptional gain of US$ 1.537 billion.” 129 Ms Brown explains
         that “[t]his exceptional gain of US$ 1.537 billion reflects how CEP recorded in its
         consolidated group accounts its 69 per cent portion of the US$ 1.98 billion in proceeds
         from the IPO, offset by the historical net book value of those assets now attributable to
         minority shareholders.” 130 However, this capital gain has not been the subject of any
         taxation measures by the Respondent. It is undisputed that, pursuant to Indian law,
         capital gains made through a fresh issue of shares in an IPO are not chargeable to tax. 131

                c.     The transfer pricing assessment by the ITD

79.      During the course of 2007, CIL was subjected to a transfer pricing assessment by the
         ITD. As the Claimants explain (and the Respondent does not dispute) that the ITA 1961
         requires Indian taxpayers who entered into an international transaction in the previous
         year to file a report on that transaction with the Transfer Pricing Officer (“TPO”) in the
         Office of the Additional Commissioner of Income Tax. The task of the TPO is to ensure
         that the transaction has been carried out at arm’s length pricing, 132 and more specifically,
         “to ensure that India does not lose any tax revenues as a result of a multinational group
         intentionally allocating its profits to low-tax jurisdictions via non-arms’ length
         pricing.” 133

80.      On 30 October 2007, CIL (through its chartered accountants, BSR & Co.), filed a Form
         3CEB with the ITD providing details of the international transactions in which CIL had
         been involved in during 2006, including the transactions related to the CIHL
         Acquisition. 134 Specifically, the form reflected CIL’s investment in CIHL for a total
         amount paid or payable of INR 289,083,710,140, with the following explanation:

                  During the year assessee [i.e., CIL] has acquired 272,389,192 ordinary
                  shares of £1 each, in Cairn India Holdings Limited out of which
                  251,224,744 shares has been acquired from its holding company Cairn UK
                  Holdings UK for total purchase consideration of Rs 266,818,710,140 for

129
      Brown WS1, ¶¶ 92-93; Cairn Energy, Annual Report and Accounts 2007, Exh. CWS-Brown-76, p. 29.
      (“Reflecting that the proceeds were not chargeable to tax in the consolidated group accounts also indicated
      that they were not chargeable to tax on the accounts of any individual subsidiary.”).
130
      Brown WS1, ¶ 93.
131
      C-SoC, ¶ 126; Brown WS1, ¶ 93; Cairn Energy, Annual Report and Accounts 2007, Exh. CWS-Brown-76,
      p. 29 (stating that “The Group made an exceptional gain of $1,537.0m on the disposal of 31% of Cairn India
      through the IPO […]. These gains are not chargeable to tax.”). Ms Brown explains that “[r]eflecting that the
      proceeds were not chargeable to tax in the consolidated group accounts also indicated that they were not
      chargeable to tax on the accounts of any individual subsidiary.” Brown WS1, p. 29 n. 95; Claimants’ Answers
      to the Tribunal’s Questions, ¶ 32; Respondent’s Answers to the Tribunal’s Questions, ¶ 93.
132
      C-SoC, ¶ 128; R-SoD, ¶ 30(d).
133
      Brown WS1, ¶ 96.
134
      Form No. 3CEB dated 30 October 2007, Exh. C-4. The form also referred to other transactions deemed
      international, including certain expenses.


                                                       26
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 42 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                             Page 27 of 568

                 which it has issued 861,764,893 shares shares [sic] at Rs 160 each to Cairn
                 UK Holdings Limited by way of share swap arrangement for acquiring
                 135,267,264 ordinary shares of Cairn India Holdings Limited. The said
                 transaction does not impact P&L account and is in accordance with the
                 provisions of Foreign Exchange Management Act (FEMA) and CCI
                 guidelines. Thus, the transaction is considered to be at arm’s length.

81.      On 29 December 2009, the ITD requested CIL to provide detailed information regarding
         the arm’s length price of its international transactions during the fiscal year 2006-
         2007. 135 During the course of 2010, CIL representatives attended hearings with the ITD
         and submitted “detailed information about the pricing of the CIL shares and underlying
         CIHL assets and the process of their acquisition by CUHL”, including certain key
         documents prepared during the course of the restructuring, such as the FIPB and RBI
         approvals, the Rothschild valuation and the final CIL prospectus. 136

82.      The TPO issued its order on 5 October 2010, holding that “no adverse inference is drawn
         in respect of the arm's length price in respect of ‘international transactions’ entered into
         by the assessee during the year.” 137

83.      The Claimants allege, and the Respondent has not disputed, that the TPO communicated
         this finding to the assessing officer, who reviewed the TPO’s determination and the
         evidence submitted by CIL, and then closed the assessment, without imposing any tax
         on CIL in connection with the assessment. 138 It is also undisputed that between 2006
         and 2010, the ITD never suggested to CIL or CUHL that CUHL was liable to pay capital
         gains tax for the CIHL Acquisition. 139

         4.     Cairn’s divestments of its shareholding in CIL

84.      Between 2009 and 2010, CUHL sold much of its shareholding in CIL to third parties.
         The most important transactions were two off-market share sales: one to Petronas
         International Corporation Ltd. (“Petronas”) in 2009, and another to a subsidiary of
         Vedanta Resources Plc (“Vedanta”) in 2010. 140




135
      Notice under Section 92CA(2) and 92D(3) of the ITA 1961 to CIL dated 29 December 2009, Exh. C-146.
136
      Brown WS1, ¶ 97; Letter from CIL to the Additional Commissioner of Income Tax dated 3 September 2010
      [without annexures], Exh. CWS-Brown-88 (enclosing the CIL Prospectus, the Rothschild valuations dated
      18 September 2006 and 19 December 2006, the RBI approval dated 10 October 2006 and the FIPB approval
      dated 10 October 2006); Letter from CIL to the Additional Commissioner of Income Tax dated 20 September
      2010 [without annexures], Exh. CWS-Brown-89 (discussing a hearing held on 3 September 2010 and
      providing details on the CIHL Acquisition); Letter from CIL to the Additional Commissioner of Income Tax
      dated 29 September 2010 [without annexures], Exh. CWS-Brown-90 (enclosing the brokers’ reports referred
      to in the Rothschild valuation).
137
      Order under Section 92 CA(3) of the ITA 1961 dated 5 October 2010, Exh. C-8.
138
      C-SoC, ¶ 130; Brown WS1, ¶ 99; R-SoD, ¶ 30(d).
139
      C-SoC, ¶ 130; Brown WS1, ¶ 100. The Respondent has not disputed this.
140
      Brown WS1, ¶¶ 102, 104.


                                                     27
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 43 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                              Page 28 of 568

                a.     The Petronas transaction

85.      In October 2009, CUHL sold 2.3 per cent of CIL’s issued share capital to Petronas. 141
         This transaction involved the off-market sale of shares in an Indian company, and it is
         undisputed that any capital gains deriving from this transaction were taxable in India.
         The ITD considered this to be a short-term capital gain, and applied a rate of 20%, with
         the result that CUHL paid approximately INR 820 million (approximately US$ 17.8
         million) in short term capital gains tax for this transaction. 142

86.      In its application to ITD for a withholding certificate, CUHL had argued that long-term
         capital gains tax at a rate of 10 per cent (rather than 20 per cent) should apply. 143 To
         support this argument, CUHL had provided information on how it had acquired CIL’s
         shares, including the consideration it had given for them (i.e., cash and exchange of
         shares in CIHL). 144 However, the ITD rejected this request, and CUHL contested the
         ITD’s decision before the Indian courts. 145 The Delhi High Court ultimately agreed that
         the ITD should have applied a 10 per cent rate, and that CUHL had a right to a rebate of
         half the US$ 17.8 million withheld. 146 The Claimants allege that, to date, CUHL has not
         been paid this rebate. 147

87.      The Parties dispute the role of the ITD in reviewing this transaction. It is however
         undisputed that, when assessing the Petronas transaction, the ITD did not suggest that
         CUHL was liable to pay capital gains tax for the CIHL Acquisition. 148

                b.     The Vedanta transaction

88.      In August 2010, CEP and CUHL entered into a share purchase agreement with Twin
         Star Energy Holdings Ltd. (then THL Aluminium Limited), a subsidiary of Vedanta for

141
      NoA, ¶ 28. Ms Brown explains that “[t]he transaction was made pursuant to an agreement providing for a
      transfer of 43,600,000 shares to Petronas for consideration of INR 11,141,823,040 or approximately US$
      241,426,379.” Brown WS1, p. 32 n. 100, referring to Heads of Agreement between Cairn Energy and
      Petronas International Corporation Ltd dated 14 October 2009, Exh. CWS-Brown-81; Cairn UK Holdings
      Limited v. Director of Income-Tax [2013] Writ Petition (Civil) No. 6752/2012 dated 7 October 2013, Exh.
      CWS-Brown-108, ¶ 3.
142
      Brown WS1; ¶ 103. Order under Section 197 of the ITA 1961 dated 23 October 2009, Exh. CWS-Brown-84;
      National Securities Depository Limited, Quarterly Statement of TDS under Section 200(3) of ITA 1961 dated
      11 January 2010, Exh. CWS-Brown-86 (showing payment by Petronas International Corporation Limited of
      INR 819,899,863 in assessment year 2010-2011).
143
      Brown WS1; ¶ 103.
144
      Ibid.; CUHL, Application for Withholding Certificate under Section 197 of the ITA 1961 dated 19 October
      2009 [without annexures], Exh. CWS-Brown-82 (enclosing the FIPB approval granted to CUHL and the
      certificate issued by the Statutory Auditor certifying CIL’s value); CUHL, Annexure 3 to Application for
      Withholding Certificate under Section 197 of the ITA 1961 dated 19 October 2009, Exh. CWS-Brown-83.
145
      Brown WS1; ¶ 103; CUHL, Petition to the High Court of Delhi dated 27 September 2012, Exh. CWS-Brown-
      107.
146
      Brown WS1, ¶ 103; Cairn UK Holdings Limited v. Director of Income-Tax [2013], Decision on Writ Petition
      (Civil) No. 6752/2012 dated 7 October 2013, Exh. CWS-Brown-108.
147
      C-SoC, ¶ 135; Brown WS1, ¶ 103; C-Updated Reply, ¶ 204.
148
      C-SoC, ¶ 135; Brown WS1, ¶ 103. The Respondent does not dispute this.


                                                      28
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 44 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                             Page 29 of 568

         the sale of 51 per cent of CIL’s share capital. 149 Since the sale was potentially for a
         controlling interest in CIL, it required approval from the Indian Government, which was
         granted in July 2011. 150

89.      The sale was completed in December 2011. CUHL ultimately sold 40 per cent of CIL’s
         issued share capital, as follows:

         a.     38.5 per cent of the shares were sold in an off-market transaction, in two tranches:
                the first for approximately 10 per cent of the fully diluted equity share capital of
                CIL (191,920,207 shares), and the second for 28.5 per cent (546,953,379
                shares). 151

         b.     Approximately 1.5 per cent of the shares (29,907,241 shares) were sold on
                market. 152

90.      It is undisputed that any capital gains made through the off-market portion of the sale
         would be subject to capital gains tax in India, as they involved the private sale of shares
         in an Indian company. 153 As with the Petronas transaction, CUHL applied for a tax
         withholding certificate in which it requested the application of a 10 per cent tax rate. 154
         Once again, the ITD rejected this request, and applied a tax rate of 20 per cent. 155 On
         this basis, Vedanta withheld approximately INR 26.7 billion (about US$ 536 million).

91.      Once again, the Parties dispute the ITD’s role in reviewing this transaction. It is however
         undisputed that, when assessing the Vedanta transaction, the ITD did not suggest that
         CUHL was liable to pay capital gains tax for the CIHL Acquisition. 156




149
      Brown WS1, ¶ 104; Share Purchase Deed relating to the shares of CIL between Cairn Energy, CUHL, THL
      Aluminium Limited, Vedanta dated 15 August 2010, Exh. CWS-Brown-87, Background, Recital A.
150
      Brown WS1, ¶ 104; Letter from Cairn Energy to the Ministry of Petroleum and Natural Gas dated 23
      November 2010, Exh. CWS-Brown-93; Facsimile from the Government of India to Cairn Energy, CIL, Cairn
      Energy India, CEHL, and Vedanta dated 26 July 2011, Exh. CWS-Brown-97.
151
      Brown WS1, ¶ 104; Amendment Deed among Cairn Energy, CUHL, Twin Star Energy Holdings Ltd., and
      Vedanta dated 27 June 2011, Exh. CWS-Brown-96; Letter from CUHL to the Assistant Director of Income-
      tax dated 14 December 2011, Exh. CWS-Brown-105.
152
      Brown WS1, ¶ 104; DSP Merrill Lynch Limited, Contract Note – Form AA dated 9 December 2011, Exh.
      CWS-Brown-104.
153
      Brown WS1, ¶ 105. With respect to the remaining 1.5 per cent, the Tribunal understands that, because the
      shares were sold in the Bombay Stock Exchange and had been held for over 12 months, they were exempt
      from capital gains tax. See Form No. 15CB dated 7 December 2011, Exh. CWS-Brown-103 (stating “[t]he
      remittance being sale proceeds of sale of shares at the Bombay Stock Exchange. The shares sold were held
      for over 12 months and therefore the gain is LTCG [Long Term Capital Gain] which is exempt from Tax.”).
154
      Brown WS1, ¶ 105; CUHL, Application for Withholding Certificate under Section 197 of the ITA 1961 dated
      4 October 2010, Exh. CWS-Brown-91 [Without Annexures]; Annexure 4, CUHL, Application for
      Withholding Certificate under Section 197 of the ITA 1961 dated 4 October 2010, Exh. CWS-Brown-92.
155
      Order under Section 197 of the ITA 1961 dated 3 June 2011, Exh. CWS-Brown-95 (Withholding Certificate).
156
      C-SoC, ¶ 138; Brown WS1, ¶ 105. The Respondent has not disputed this.


                                                     29
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 45 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                               Page 30 of 568

                c.      Other divestments

92.      In June and September 2012, and in January 2014, CUHL sold additional shares in CIL
         in on-market transactions, amounting to 3.5%, 8%, and 2.5%, respectively, of the issued
         share capital of CIL. CUHL paid an aggregate amount of INR 79 million as securities
         transaction tax in accordance with applicable Indian law. 157

93.      On the date of the Notice of Arbitration (22 September 2015), CUHL held 9.82 per cent
         of the issued share capital of CIL. 158 According to the Claimants, in January 2014 (when
         the ITD issued its attachment order) those shares were valued at approximately US$ 1
         billion. However, by the date of the Notice of Arbitration, the value of the shares had
         decreased by almost 60% (according to the Claimants, largely as a result of the decline
         in the global price for oil) to approximately US$ 400 million. 159

C.       Evolution of the legal framework relevant to capital gains tax in India

         1.     Background to the Income Tax Act 1961

94.      A capital gains tax was introduced in India in 1947 pursuant to the Income Tax and
         Excess Profits Tax (Amendment) Act. This tax was applied to non-residents by
         amending the scope of the “deeming fiction” in Section 42(1) of the Income Tax Act
         1922, according to which certain income that accrued, arose, or was received outside of
         India would be deemed to accrue, arise, or be received in India. Specifically, this
         deeming fiction now encompassed gains arising or accruing “through or from the sale,
         exchange or transfer of a capital asset in the taxable territories.” 160

95.      In 1956, the Government appointed the first Law Commission of India (the “Law
         Commission”) to restructure and simplify the Income Tax Act. The Law Commission
         found that Section 42(1) was ambiguous, and made the following recommendation:

                   The words ‘sale […] of a capital asset in the taxable territories’ in the
                   existing section 42(1) are slightly ambiguous, since ‘in the taxable
                   territories’ can be read either with ‘sale’ or with ‘capital asset’. To remove
                   this ambiguity, the word ‘situate’ has been added after ‘capital asset.’ 161

96.      The ITA 1961 adopted the Law Commission’s recommendations. Section 9(1)(i) of the
         ITA 1961, which was the law in force at the time of Cairn’s 2006 restructuring and of
         the CIHL Acquisition, provided as follows:


157
      NoA, ¶ 30. The Claimants have not provided evidence of these sales, but the Respondent has not disputed
      them.
158
      NoA, ¶ 31. The Tribunal understands that this amounts to 184,125,764 shares in CIL. First Expert Report of
      Mr Richard Boulton QC (“Boulton ER1”), ¶ 1.4; First Expert Report of Mr Jostein Kristensen (“Kristensen
      ER1”), ¶ 2.6.
159
      NoA, ¶ 31.
160
      Income Tax Act 1922, Section 42(1) [excerpt], Exh. C-104, as amended by Income Tax and Excess Profits
      Tax (Amendment) Act 1947 (Act No. XXII of 1947), Section 12B.
161
      Law Commission of India, 12th Report, Income-Tax Act, 1922 (26 September 1958), Exh. C-132, p. 331.


                                                      30
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 46 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                 Page 31 of 568

                    Income deemed to accrue or arise in India.

                    9. (1) The following incomes shall be deemed to accrue or arise in India :–

                       (i) all income accruing or arising, whether directly or indirectly,
                           through or from any business connection in India, or through or
                           from any property in India, or through or from any asset or source
                           of income in India, or through the transfer of a capital asset situate
                           in India. 162

97.       In 2002, the Indian Government constituted a Task Force on Direct Taxes (the “2002
          Task Force”), which was tasked with, among other objectives, “(i) [the] [r]ationalisation
          and simplification of the direct taxes with a view to minimising exemptions, removing
          anomalies and improving equity”. 163 The 2002 Task Force indicated that its approach
          “ha[d] been influenced by the recognition that in the recent past economies have
          increased their tax revenue-to-GDP ratio not by increasing tax rates but by simplifying
          tax structures, widening the tax base and improving tax administration.” 164 It noted that
          it had “examined best tax practices in the world, deliberated on ways to reduce costs of
          tax administration and extensively debated means of empowering Central Board of
          Direct Taxes (CBDT) to fulfill its function effectively.” 165 With respect to the taxation
          of non-residents, the 2002 Task Force stated:

                    Non-residents are taxed only on Indian-sourced income and on income
                    received, accruing or arising in India.

                    Nonresidents may also be taxed on income deemed to accrue or arise in
                    India through a business connection, through or from any asset or source
                    of income in India, or through the transfer of a capital asset situated in India
                    (including a share in a company incorporated in India). 166

98.       It is undisputed that the 2002 Task Force “made no mention of the possibility of enacting
          a tax on indirect transfers of Indian assets through the sale of shares in foreign
          companies.” 167

99.       The 2002 Task Force recommended the creation of a Working Group led by the Director
          General of Income Tax for International Taxation to examine various issues related to
          the taxation of non-residents. The Working Group issued its “Report on Non Resident
          Taxation” in January 2003. It is undisputed that the report “limited its general anti-abuse
          recommendations to the introduction of Controlled Foreign Corporation regulations,
          consistent with the UK and the US models, and provided the recognition of income and
          creditable tax at the parent company level to prevent companies from accumulating
          profits in low-tax jurisdictions”, and “did not refer to taxation of income of non-residents

162
      Excerpt of ITA 1961, Section 9, Exh. C-43.
163
      Task Force on Direct Taxes, Report of the Task Force on Direct Taxes (December 2002), Exh. C-133, p. 22.
164
      Ibid.
165
      Ibid.
166
      Id., p. 56.
167
      C-SoC, ¶ 167.


                                                        31
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 47 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                               Page 32 of 568

          arising through indirect transfer of shares as an avenue for combatting tax avoidance.” 168
          It is also undisputed that, in the context of Section 9(1)(i) of the ITA 1961, the report
          suggested that the term “business connection” be amended to include an “agency PE”
          (permanent establishment), and that the provision should be amended “to deem that the
          income in respect of artistes [sic] and sportspersons shall accrue in India if the income
          earned is in respect of personal activities performed in India”; 169 it did not issue
          comments or suggest an amendment of the last limb of Section 9(1)(i) of the ITA. 170

100.      In 2003, the OECD updated its Model Convention on Income and Capital. The updated
          Model Convention included for the first time a provision contemplating the taxation of
          capital gains arising from transfers of shares in offshore companies by non-residents.
          Pursuant to Article 13(4), these are taxable only where 50 per cent of the value of the
          offshore company ultimately derives from immovable property located in the taxing
          State, as follows:

                   Gains derived by a resident of a Contracting State from the alienation of
                   shares deriving more than 50 per cent of their value directly or indirectly
                   from immovable property situated in the other Contracting State may be
                   taxed in that other State. 171

101.      By the date of the Statement of Claim, only a few OECD States (namely Australia,
          Canada, Japan, and the United Kingdom) had adopted a similar provision in their
          legislation or tax treaties. 172 According to the Claimants, “in all such countries, this new
          tax was applied on a prospective basis only”. 173

          2.     The Vodafone case – Part 1

102.      It is necessary to now turn to a separate legal proceeding also involving a claim to tax a
          transaction which effected an indirect transfer of Indian capital assets under Section
          9(1)(i) of the ITA, because that matter went up to the Supreme Court of India (the
          “Supreme Court”). This case was the first time that the fourth limb of Section 9(1)(i)
          was ever subjected to judicial consideration since the ITA’s enactment in 1961. The
          Supreme Court’s decision and steps taken thereafter by the Parliament of India
          (“Parliament”) are highly relevant facts for the instant case. As shall be seen, the
          Supreme Court rejected the ITD’s attempt to tax an indirect transfer of capital assets
          situated in India. This led Parliament to quickly enact what has been referred to by the
          Claimants as the “Retroactive Amendment” and by the Respondent as the “2012
          Clarification” and this amendment to the ITA formed the legal basis for the ITD’s FAO
          levied in connection with Cairn’s reorganisation culminating in the IPO which is said to
          have generated a taxable capital gain.

168
       Id., ¶ 170, citing Working Group, Report on Non Resident Taxation (2003), Exh. C-134, ¶ 3.3.2.
169
       Working Group, Report on Non Resident Taxation (2003), Exh. C-134, ¶¶ 4.4.1-4.4.2. The Respondent has
       not disputed the Claimants characterization of the Working Group’s Report.
170
       C-SoC, ¶ 172.
171
       OECD Model Convention, Exh. Gardiner-10, Article 13(4).
172
       First Expert Report of Mr John Gardiner QC (“Gardiner ER1”), ¶ 68.
173
       C-SoC, ¶ 177.


                                                       32
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 48 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                               Page 33 of 568

103.       In 2007, Hutchison Telecommunications International Ltd. (“Hutchison”), a company
           incorporated in the Cayman Islands, sold a single share in CGP Investments (“CGP”),
           another company incorporated in the Cayman Islands, to Vodafone International
           Holdings BV (“Vodafone”), a company incorporated in the Netherlands, for
           approximately US$ 11.1 billion. 174 CGP held various subsidiaries in Mauritius, which,
           together with certain Indian entities, ultimately held a 67 per cent stake in Hutchison
           Essar Ltd. (“HEL”). 175 As the Claimants note, “the transaction was a sale by a non-
           resident of an interest in a non-Indian company (which indirectly derived value from its
           underlying Indian assets)”. 176 Hutchison realised a capital gain before tax of
           approximately US$ 9.5 billion from the sale of the share. 177

104.       In March 2007, the ITD sought information from HEL regarding the transaction. 178 On
           6 August of that year, it issued HEL (then called Vodafone Essar Ltd, “VEL”), a notice
           to show cause, specifically to explain why it should not be treated as a representative
           assessee of Vodafone. 179

105.       On 19 September 2007, the ITD issued Vodafone, as purchaser in the Hutchison-
           Vodafone transaction, a notice to show cause as to “why it should not be treated as an
           assessee-in-default for failure to withhold tax” from the consideration paid to Hutchison
           for the acquisition of CGP. 180

106.       On 3 December 2008, the Bombay High Court declined to exercise its jurisdiction in a
           challenge to the show cause notice. 181 The matter was taken to the Supreme Court,
           which directed the ITD to determine the jurisdictional challenge, reserving Vodafone’s
           right to challenge any decision before the Bombay High Court, leaving all questions of
           law open. 182

107.       On 30 October 2009, the ITD issued Vodafone a second notice to show cause, to which
           Vodafone replied on 28 January 2010. On 31 May 2010, the ITD upheld its
           jurisdiction. 183




174
       Id., ¶ 179; Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶¶
       14-21.
175
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 80.
176
       C-SoC, ¶ 179; Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-
       59, ¶ 2.
177
       C-Updated Reply, ¶ 133.
178
       Vodafone International Holdings B.V. v. Union of India & Anr. [2010], Judgment on Writ Petition No.
       1325/2010, Exh. C-161, ¶ 32.
179
       Id., ¶ 47.
180
       Id., ¶ 48.
181
       Id., ¶ 49.
182
       Id., ¶ 50.
183
       Ibid.


                                                       33
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 49 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                                Page 34 of 568

108.       Also on 31 May 2010, the ITD issued Vodafone another notice to show cause as to “why
           it should not be treated as an agent/representative assessee of [Hutchison]”, 184 and
           alleging its failure to withhold capital gains tax from its payment to Hutchison for the
           acquisition of CGP. 185 According to the ITD, Section 9(1)(i) of the ITA was a “look
           through” provision, and covered income that derived indirectly from the transfer of a
           capital asset, even if the transfer took place abroad. 186

109.       As discussed in Section II.C.4 below, Vodafone challenged this notice and the ITD’s
           assertion of jurisdiction to tax the offshore transaction before the Bombay High Court,
           and later before the Supreme Court. 187 Its main argument was that the transaction
           concerned the sale of a share in a company incorporated in the Cayman Islands. As this
           share was a capital asset situated outside of India, it contended, no income had accrued
           or arisen, or could be deemed to have accrued or arisen in India under Section 9(1)(i) of
           the ITA, even if the company, the share of which was sold, had capital assets situated in
           India. In response, the ITD argued that the real object of the transaction was an indirect
           transfer of rights in HEL held by Hutchison, which resulted in an accrual or deemed
           accrual of income for Hutchison from a source of income in India. 188

110.       The parties diverge as to whether this was the first time the ITD sought to tax indirect
           transfers of Indian capital assets by non-residents. 189 The Claimants allege that high-
           ranking officials of the Central Board of Direct Taxes (“CBDT”) publicly acknowledged
           that the ITD’s tax of the capital gains arising from the Hutchison-Vodafone transaction
           was a “test case”. 190

111.       The Vodafone case attracted considerable international attention. The following
           evidence and allegations arise from the record:

           a.       The Economic Times on 5 February 2010 reported that the then British Prime
                    Minister, Gordon Brown, had written to Prime Minister Singh in relation to the
                    Vodafone case. According to the article, Mr Brown had stated that taxing cross-
                    border deals such as Vodafone’s could “create uncertainty for foreign investors
                    and affect the country’s investment climate”. 191




184
       Id., ¶ 51.
185
       Vodafone International Holdings B.V. v. Union of India & Anr., [2012] 6 SCC 613, Exh. C-59, ¶ 35.
186
       Id., ¶ 69.
187
       Id., ¶¶ 53, 92.
188
       C-SoC, ¶ 196; Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-
       59, ¶ 2.
189
       In the document production phase the Claimants requested that the Respondent provide evidence of cases in
       which the ITD had sought to tax transfers of assets situated outside India (PO8, Annex A, Request No. 23).
       The Respondents did not produce any evidence of such cases.
190
       C-SoC, ¶ 181, citing “More Vodafone-like deals under CBDT lens” (The Hindu, 9 September 2010), Exh.
       C-206.
191
       “Gordon Brown writes to Manmohan on Vodafone”, Economic Times, 5 February 2010, Exh. C-101.


                                                       34
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 50 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                             Page 35 of 568

          b.     On 5 February 2010 Indian Prime Minister Singh responded to Prime Minister
                 Brown’s letter assuring him that Vodafone would “have the full protection of the
                 law” and indicating his understanding that “there is no retrospective application
                 of taxation and a recent court judgment has affirmed this position”. Prime Minister
                 Singh also provided his assurance that the Government of India was “fully
                 committed to providing a transparent and growth oriented environment for
                 profitable international investment”. 192

          c.     Acting chairman Sudhir Chandra of the CBDT was quoted as saying “This
                 (Vodafone case) is a test case, we will look at similar cases” in an article published
                 in The Hindu on 9 September 2010. The article also said:

                      The government will look into more cross-border mergers involving
                      Indian assets, like the Vodafone-Hutchison deal, after the Bombay High
                      Court rejected the UK-based Vodafone’s petition against the imposition
                      of tax by authorities here. […] Recently, London listed Vedanta Group
                      has signed a deal to acquire UK-based Carin Energy’s Indian arm for
                      USD 8.43 billion. Chandra said, “(Income Tax) Department’s position
                      stands vindicated. It is a clear cut case of deliberate non-compliance to
                      law on misplaced legal advice.”

                      Tax authorities had slapped a notice on Vodafone over its acquisition
                      of Hong Kong’s Hutchison Telecommunications, involving its Indian
                      telecom JV Hutch Essar, for over USD 11 billion in 2007.

                      They said that in this case the buyer, Vodafone, was liable to pay capital
                      gains tax even if it failed to deduct it at source, that is, while making
                      payment to Hutch for the deal that happened overseas. Vodafone
                      challenged the notice.

                      […]

                      Although he did not name the companies or deals that could be
                      investigated, Chandra said, “There are already some cases under
                      investigation. 193

112.      After the Vodafone decision was issued, the United States, the United Kingdom and the
          European Union issued the following joint statement, which was cited by the Minister
          of State in the MoF Shri S. S. Palanimanickam:

                  Indian Revenue Authorities have asserted the unprecedented view that
                  India is entitled to capital gains on transactions taking place wholly outside
                  India and that they have imposed retroactive taxing jurisdiction in
                  transactions involving the transfer of shares in a company not resident in
                  India, in which both the buyer and seller are also nonresidents of India. 194




192
       Letter from Prime Minister Singh to Prime Minister Brown dated 5 February 2010, Exh. C-163.
193
       “More Vodafone-like deals under CBDT lens” (The Hindu, 9 September 2010), Exh. C-86.
194
       Rajya Sabha Written Answers dated 1 March 2011, Exh. C-118.


                                                      35
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 51 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                                Page 36 of 568

          3.      The Direct Tax Code Bills of 2009 and 2010

113.      While the ITD was seeking to tax the Hutchison-Vodafone transaction, the MoF was
          proposing amendments to the country’s tax laws. In August 2009, the MoF introduced
          in Parliament a Direct Tax Code Bill (the “DTC 2009”), which included a provision that
          taxed “the transfer, directly or indirectly, of a capital asset situate in India”. 195
          Specifically, Clause 5(1) of the DTC 2009 provided:

                   (1) The income shall be deemed to accrue in India, if it accrues, whether
                   directly or indirectly, through or from […] (d) the transfer, directly or
                   indirectly, of a capital asset situate in India. 196

114.      According to the Claimants, the DTC 2009 also incorporated a General Anti-Avoidance
          Rule (“GAAR”) granting the ITD the statutory power to “look through” a transaction to
          determine whether it lacked commercial substance and was primarily intended to avoid
          tax in India. 197

115.      The DTC 2009 was not enacted into law. It was subsequently revised based on
          suggestions from stakeholders and replaced by the Direct Tax Code Bill of 2010 (the
          “DTC 2010”), introduced in Parliament by the Finance Minister in August 2010.
          Proposed Clause 5(1) of the DTC 2010 provided as follows:

                   The income shall be deemed to accrue in India, if it accrues, whether
                   directly or indirectly, through or from: […] (d) the transfer of a capital asset
                   situated in India. 198

116.      Clause 5(4)(g) then specified as follows:

                   The income deemed to accrue in India under sub-section (1) shall, in the
                   case of a non-resident, not include the following, namely: — […] (g)
                   income from transfer, outside India, of any share or interest in a foreign
                   company unless at any time in twelve months preceding the transfer, the
                   fair market value of the assets in India, owned, directly or indirectly, by
                   the company, represent at least fifty per cent of the fair market value of all
                   assets owned by the company. 199

117.      In other words, the DTC 2010 proposed to tax the “transfer, outside India, of any share
          or interest in a foreign company” if “the fair market value of the assets in India, owned,
          directly or indirectly, by the company, represent at least fifty per cent of the fair market
          value of all assets owned by the company”. 200 Clause 5(6) of the DTC 2010 proposed
          a formula for calculating the income that would be taxable in such an indirect transfer,
          as follows:


195
       Excerpt of Department of Revenue, DTC 2009, MoF (2009), Exh. C-54, Clause 5(1).
196
       Ibid.
197
       C-SoC, ¶ 187, citing Excerpt of Department of Revenue, DTC 2009, MoF (2009), Exh. C-129, Clause 112.
198
       Excerpt of Department of Revenue, DTC 2010, MoF (2010), Exh. C-55, Clause 5(1).
199
       Id., Clause 5(4)(g).
200
       Ibid.

                                                       36
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 52 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                                Page 37 of 568

                      Where the income of a non-resident, in respect of transfer, outside India,
                      of any share or interest in a foreign company, is deemed to accrue in India
                      under clause (d) of sub-section [5](1), it shall be computed in accordance
                      with the following formula –

                      A x B / C where

                      A = Income from the transfer computed in accordance with provisions of
                      this Code as if the transfer was effected in India;

                      B = fair market value of the assets in India, owned, directly or indirectly,
                      by the company;

                      C = fair market value of all assets owned by the company. 201

118.       Parliament referred the DTC 2010 to the Standing Committee on Finance (“Standing
           Committee”) on 9 September 2010. In its official report on the DTC 2010 (the DTC
           2010, Forty-Ninth Report, or “Standing Committee Report”), the Standing Committee
           noted that “Clause 5(1)(d) read with Clause 5(4)(g) and Clause 5(6) seek to tax income
           of a non-resident, arising from indirect transfer of capital asset, situated in India.” 202 The
           Standing Committee Report noted in this respect that the “IT Act does not contain a
           provision analogous to clause 5(4)(g) and Clause 5(6) of the DTC, 2010.” 203 The
           Standing Committee recommended that there be certain exemptions added to this
           provision, as well as clarifications in relation to the criteria for computing the fair market
           value of assets situated in India. In particular, it recommended that “exception may also
           be provided to intra group restructuring outside India, when the Code itself provides
           exemption from capital gains in cases of business reorganization through Clause
           47(1)(g) and Clause 47(1)(h) of the Code.” 204

119.       The Standing Committee also explained that the DTC 2010 proposed to introduce
           GAAR principles for the first time to combat tax avoidance, specifically “to prevent a
           tax payer from using legal construction or transactions to gain undue fiscal
           advantage.” 205 The Standing Committee noted however that this had raised serious
           concerns among stakeholders, and recommended that “the Ministry and the CBDT
           should seek to bring greater clarity and preciseness to the scope of the provisions”, so
           that “widely worded and […] subjective” concepts such as “misuse or abuse of DTC
           provisions”, “manner applied for the arrangements not for bona fide business purpose”,
           and “lacks commercial substance”, would “need to be more specifically defined to avoid
           undue discretion to tax authorities.” 206 In the Standing Committee’s view, “the onus
           should rest on the tax authority invoking GAAR and this should not be shifted to the


201
       Id., Clause 5(6).
202
       Standing Committee on Finance, 49th Report, DTC 2010 (3 March 2012) (“Standing Committee Report”),
       Exh. C-57 (resubmitted), p. 70.
203
       Id., p. 69.
204
       Id., p. 70.
205
       Id., p. 297.
206
       Id., p. 298.


                                                        37
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 53 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                 Page 38 of 568

           taxpayer.” 207 The Standing Committee specifically recommended that “[t]he provisions
           to deter tax avoidance should not be end up penalizing tax-payers who have genuine
           reasons for entering into a bonafide transaction”, 208 and that “[i]t would also be fair to
           apply GAAR provisions prospectively so that it is not made applicable to existing
           arrangements/transactions. Alternatively, suitable grandfathering provisions may be
           made to protect the interest of the tax- payers who have entered into structures /
           arrangements under the existing law.” 209

           4.        The Vodafone case – Part 2

120.       On 8 September 2010, the Bombay High Court issued its decision in Vodafone,
           dismissing Vodafone’s petition and confirming the ITD’s jurisdiction. Specifically, it
           found that the transaction had involved the transfer of “put” and “call” options between
           two Indian entities, which could be considered “assets situate in India”. 210 On this basis,
           it found that “the transaction in question had a significant nexus with India”, as the
           essence of the transaction was a change in the controlling interest in HEL which
           constituted a source of income in India. 211 Accordingly, the ITD had jurisdiction to
           assess capital gains tax in respect of the transaction. 212 Vodafone appealed to the
           Supreme Court.

121.       On 20 January 2012, the Supreme Court issued a decision in Vodafone’s favour, in
           which all three judges concurred in the result 213 finding that Section 9(1)(i) was not a
           “look through” provision; i.e., that it did not allow the ITD to “look through” the transfer
           of a share in a foreign company so as to tax the indirect transfer of underlying assets in
           India. 214 The Supreme Court also found on the facts of that case that the Hutchison-
           Vodafone transaction had not been a sham or tax avoidant transaction, and thus was not
           subject to tax under the “look at” doctrine. 215

122.       The Claimants maintain (and the Respondent has not disputed) that the ITD applied for
           a review of the Vodafone decision, but its application was dismissed by the Supreme
           Court on 20 March 2012. 216

207
       Ibid.
208
       Id., p. 299.
209
       Ibid.
210
       Vodafone International Holdings B.V. v. Union of India & Anr. [2010], Judgment on Writ Petition No.
       1325/2010, Exh. C-161, ¶¶ 133-139.
211
       Id., ¶ 144.
212
       Ibid.
213
       Two judgments were issued, the first by Kapadia, C.J.I. with whom Kumar, J. agreed. A separate opinion
       was authored by Radhakrishnan, J. who agreed with the Chief Justice’s Reasons for Judgment. However, no
       reciprocal statement approving Radhakrishnan, J.’s reasons for judgment in whole or in part was made in the
       majority’s judgment.
214
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 71. See also
       Id., ¶ 174 (Separate opinion of Justice Radhakrishnan).
215
       Id., ¶ 90.
216
       C-SoC, ¶ 202.


                                                        38
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 54 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                  Page 39 of 568

          5.     The 2012 Amendment

123.      On 16 March 2012, the MoF introduced in Parliament the Finance Bill 2012, which
          inter alia amended Section 9(1)(i) by way of certain “Explanations”, which had the
          effect of including in the scope of this provision indirect transfers of capital assets by
          non-residents. 217

124.      The Finance Act 2012 received assent on 28 May 2012, and introduced into law the
          amendment to Section 9(1)(i) made in the bill. 218 The 2012 Amendment was passed
          with retroactive effect as of 1 April 1962, and provided as follows:

                   Amendment of section 9.

                   4. In section 9 of the Income-tax Act, in sub-section (1),—

                   (a) in clause (i), after Explanation 3, the following Explanations shall be
                   inserted and shall be deemed to have been inserted with effect from the 1st
                   day of April, 1962, namely:—

                   'Explanation 4.—For the removal of doubts, it is hereby clarified that the
                   expression "through" shall mean and include and shall be deemed to have
                   always meant and included "by means of", "in consequence of" or "by
                   reason of".

                   Explanation 5.—For the removal of doubts, it is hereby clarified that an
                   asset or a capital asset being any share or interest in a company or entity
                   registered or incorporated outside India shall be deemed to be and shall
                   always be deemed to have been situated in India, if the share or interest
                   derives, directly or indirectly, its value substantially from the assets located
                   in India’. 219

125.      The Parties dispute whether the amendments merely clarified the existing law, or
          whether they introduced a new retroactive measure. 220

126.      The 2012 Amendment raised concerns and uncertainty amongst the business
          community. 221 To address the business community’s concerns, three different
          committees were formed to examine the 2012 Amendment.

217
       Lok Sabha, Fifteenth Series, Vol. XXIII, Tenth Session, 2011/1933 (Saka), 16 March 2012, Exh. C-120, p.
       47; Ernst & Young, International Tax Alert: India’s Union Budget 2012-2013 released, 21 March 2012, Exh.
       C-216, p. 1.
218
       The Claimants refer to this as the “Retroactive Amendment” (See e.g. C-NoA, ¶ 11), while the Respondent
       refers to it as the “2012 Clarification” (See e.g. R-SoD, ¶ 8(d)). The Tribunal will refer to it as the “2012
       Amendment”. The choice of this term is meant to be as objective as possible: the Tribunal refers to it as an
       “amendment” because it involved the passing of a new law; at this stage it will not add a value judgment on
       whether that new law was clarificatory or retroactive in nature.
219
       Finance Act 2012 [Act No. 23 of 2012], Exh. C-53.
220
       See e.g., C-NoA, ¶¶ 32-41; C-SoC, ¶¶ 203-244, 294-319; C-Updated Reply. ¶¶ 8-9, 423-473; R-SoD, ¶¶ 8(d),
       113-148; R-Rejoinder, ¶¶ 502-505.
221
       See, e.g., “Decision to amend IT Act retrospectively ‘capricious’, says economist Raghuram Rajun” (The
       Economic Times, 12 April 2012), Exh. C-207 (noting that “several global organisations, including


                                                         39
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 55 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                              Page 40 of 568

127.      On 30 July 2012, the Prime Minister appointed a special tax expert committee (the
          “Shome Committee”) to examine the implications of the 2012 Amendment. The
          committee was led by Dr Parthasarathi Shome, an advisor to the Finance Minister. The
          Shome Committee issued its draft report on 1 October 2012. 222

128.      In August 2012, in response to the World Bank’s Doing Business Report which had
          ranked India at the bottom of certain indices, the Ministry of Corporate Affairs
          established the Committee for Reforming the Regulatory Environment for Doing
          Business in India (the “Damodaran Committee”). The Committee was chaired by Mr
          Damodaran, the former Chairman of SEBI, and included representatives from the
          federal government, state governments, public sector enterprises, and regulatory
          bodies. 223 The Committee addressed a number of issues, including that of retroactive
          taxation. 224

129.      In May 2014, an expert group (consisting of Dr Parthasarathi Shome and former
          government officials) which had been tasked with “address[ing] the thus-far missing
          elements of best practices in tax administration in a comprehensive manner” 225 released
          the “First Report of the Tax Administration Reform Commission” (the “TARC
          Report”). Amongst many of its observations, the committee indicated a series of “major
          fault lines in the tax administration”, and commented on the 2012 Amendment. 226

          6.      Further clarifications to the 2012 Amendment

130.      The Government issued new clarifications to the 2012 Amendment in the subsequent
          months and years. At the same time, it continued its tax reform efforts.

131.      In May 2012, the CBDT issued a circular indicating that “in case[s] where assessment
          proceedings have been completed […], before the first day of April, 2012, and no notice
          for reassessment has been issued prior to that date, […] such cases shall not be
          reopened.” 227

132.      In April 2014, the MoF proposed a revised Direct Tax Code Bill (the “DTC 2013”). The
          DTC 2013 revised Clause 5(4)(g) of the DTC 2010 to clarify instances in which income



       International Chamber of Commerce (ICC), BIAC (which represents OECD's business community) have
       written to Prime Minister Manmohan Singh, Finance Minister Pranab Mukherjee and others, expressing
       concern over the government's proposed move”).
222
       Expert Committee, Draft Report on Retrospective Amendments Relating to Indirect Transfer (2012), Exh.
       C-56.
223
       Committee for Reforming the Regulatory Environment for Doing Business in India, Report of the Committee
       for Reforming the Regulatory Environment for Doing Business in India (2 September 2013), Exh. C-136.
224
       Id., pp. 76-77.
225
       C-SoC, ¶ 235; Tax Administration Reform Commission, First Report of the Tax Administration Reform
       Commission, Tax Administration Reform in India: Spirit, Purpose and Empowerment, 30 May 2014 (“TARC
       Report”), Exh. C-137, p. ii.
226
       Id., pp. 6, 249.
227
       CBDT Circular dated 29 May 2012, Exh. C-33.


                                                      40
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 56 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                 Page 41 of 568

          from an indirect transfer of capital assets situated in India would be deemed to accrue
          in India. In particular, Clause 5(2) provided:

                    [A]n asset or a capital asset, being any share of, or interest in, a company
                    or entity registered or incorporated outside India shall be deemed to be
                    situated in India, if the share or interest derives, directly or indirectly, its
                    value substantially from the assets (whether tangible or intangible) located
                    in India. 228

133.      The DTC 2013 also provided that shares in foreign companies would be deemed to be
          situated in India if only 20 per cent of the company’s value (rather than 50 per cent, as
          the DTC 2010 proposed) was attributable to assets in India. 229 Clause 5(3) provided:

                    The share or interest, referred to in sub-section (2), shall be deemed to
                    derive its value substantially from the assets (whether tangible or
                    intangible) located in India, if on the specified date, the value of such
                    assets, (i) exceeds the amount as may be prescribed; or (ii) represent at
                    least twenty per cent of the fair market value of all the assets owned by the
                    company or entity, as the case may be. 230

134.      The DTC 2013 was not enacted into law.

          7.      The BJP assumes power

135.      Following the general election in 2014, the Bharatiya Janata Party (the “BJP”) assumed
          power in India. The BJP’s election manifesto criticised the preceding government for
          having unleashed “tax terrorism” and “uncertainty”, which “negatively impact[ed] the
          investment climate”. 231

136.      In his first budget speech in July 2014, the new Finance Minister, Arun Jaitley, proposed
          that a CBDT-supervised “High Level Committee” be implemented to scrutinise fresh
          cases that had arisen following the 2012 Amendments. After stating that, “[t]his
          Government will not ordinarily bring about any change retrospectively which creates a
          fresh liability”, he announced that “henceforth, all fresh cases arising out of the
          retrospective amendments of 2012 in respect of indirect transfers and coming to the
          notice of the Assessing Officers will be scrutinized by a High Level Committee to be
          constituted by the CBDT before any action is initiated in such cases.” 232

137.      On 28 August 2014, the CBDT established the abovementioned High Level Committee,
          directing assessing officers that in cases where no notice had been issued or proceedings
          commenced, no action should be taken without its prior approval. 233


228
       Department of Revenue, DTC 2013, MoF (2013), Exh. C-130, Clause 5(2).
229
       Id., Clauses 5(3).
230
       Ibid.
231
       Bharatiya Janata Party Election Manifesto 2014, Exh. C-217, p. 27.
232
       Budget 2014-2015 speech of Arun Jaitley, Minister of Finance of 10 July 2014, Exh. C-35; C-SoC, ¶ 302.
233
       CBDT Circular dated 28 August 2014, Exh. C-143.


                                                        41
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 57 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                     Page 42 of 568

138.      In a live interview on Indian television on 7 November 2014 (which also featured the
          former Finance Minister, Mr Chidambaram), the Finance Minister admitted that it was
          not on his immediate agenda to repeal the 2012 Amendment, but insisted that his
          government had taken a “policy decision that as far as this government is concerned
          […] even though there is a sovereign power of retrospective taxation, we are not going
          to exercise that power.” 234

139.      On 13 January 2015, Mr Jaitley was quoted in The Indian Express as saying the 2012
          Amendment had “scared away investors from India”, and that “the government ha[d]
          no intention of using the retrospective tax provision”. 235

140.      This view was confirmed by Prime Minister Narendra Modi on 14 February 2016. The
          Prime Minister was quoted in the Financial Times as saying that the government “will
          not resort to retrospective taxation; we are making our tax regime transparent, stable and
          predictable”. 236

          8.      Further legislative changes

141.      In February 2015, Finance Minister Jaitley introduced a new 2015 Finance Bill which
          would “clean[] up” certain “ambiguities” in Section 9(1)(i). 237 For example, the bill
          defined “substantially” in Section 9(1)(i) to mean that at least 20 per cent of value of the
          foreign company was attributable to assets in India (as opposed to 50 per cent proposed
          under the DTC Bill 2010). The 2015 Finance Bill also proposed the insertion of further
          explanations to Section 9(1)(i) which clarified the situations in which indirect transfers
          of capital assets situated in India could be taxed, and which would apply only
          prospectively. 238

142.      The Finance Act 2015 introduced Explanations 6 and 7 (on a prospective basis),
          clarifying inter alia that Explanation 5 would only apply to those share transfers which
          were valued above Rs. 10 crores or the company derived not less than 50% of its value
          from Indian assets, 239 or to cases in which the transferor held the right to manage or
          control the company which directly or indirectly held the Indian assets. 240

234
       “The Clash of the Titans” (Headlines Today, 7 November 2014) [unofficial transcript], Exh. C-209.
235
       “Jaitley promises to attract investors ‘scared away’ by previous regime” (The Indian Express, 13 January
       2015), Exh. C-37; C-SoC, ¶ 244.
236
       “Modi to refresh ‘Make in India’ Manufacturing Drive” (The Financial Times, 14 February 2016), Exh. C-
       223.
237
       Budget Speech 2015-2016 – Speech of Arun Jaitley – Minister of Finance, 28 February 2015, Exh. C-36, ¶
       114.
238
       Finance Bill, 2015, Exh. C-131, Sections 5-7.
239
       ITA 1961, Exh. C-569, Section 9(1)(i), p. 57:
       “Explanation 6.—For the purposes of this clause, it is hereby declared that— (a) the share or interest, referred
       to in Explanation 5, shall be deemed to derive its value substantially from the assets (whether tangible or
       intangible) located in India, if, on the specified date, the value of such assets— (i) exceeds the amount of ten
       crore rupees; and (ii) represents at least fifty per cent. of the value of all the assets owned by the company or
       entity, as the case may be; […].”
240
       ITA 1961, Exh. C-569, Section 9(1)(i), p. 58:


                                                           42
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 58 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                     Page 43 of 568

143.      In March 2015, the CBDT issued a circular clarifying that the 2012 Amendment did not
          apply to a dividend declared by a foreign company with substantial assets in India. 241

144.      In 2016, the Government introduced a method for computing the value of the underlying
          assets, as well as several exemptions to the tax on indirect transfers. 242

145.      In May 2016, the Government proposed a methodology for calculating gains. 243

D.        The ITD’s investigation into the CIHL Acquisition

146.      By late 2013, Cairn held approximately 10 per cent of the shares of CIL. According to
          Ms Brown, “[p]rompted by a downward trend in the Indian economy, as well as global
          macroeconomic uncertainty, CEP decided that it was the appropriate time to monetise
          that shareholding.” 244 It had been reported in the press that CIL was planning to use its
          significant cash reserves to buy back some of its shares, and Cairn’s management
          decided to participate in such a buy-back programme, should one be offered. 245


       “Explanation 7.—For the purposes of this clause,—
       (a) no income shall be deemed to accrue or arise to a non-resident from transfer, outside India, of any share
       of, or interest in, a company or an entity, registered or incorporated outside India, referred to in the
       Explanation 5,—
       (i) if such company or entity directly owns the assets situated in India and the transferor (whether individually
       or along with its associated enterprises), at any time in the twelve months preceding the date of transfer,
       neither holds the right of management or control in relation to such company or entity, nor holds voting
       power or share capital or interest exceeding five per cent. of the total voting power or total share capital or
       total interest, as the case may be, of such company or entity; or
       (ii) if such company or entity indirectly owns the assets situated in India and the transferor (whether
       individually or along with its associated enterprises), at any time in the twelve months preceding the date of
       transfer, neither holds the right of management or control in relation to such company or entity, nor holds
       any right in, or in relation to, such company or entity which would entitle him to the right of management or
       control in the company or entity that directly owns the assets situated in India, nor holds such percentage of
       voting power or share capital or interest in such company or entity which results in holding of (either
       individually or along with associated enterprises) a voting power or share capital or interest exceeding five
       per cent. of the total voting power or total share capital or total interest, as the case may be, of the company
       or entity that directly owns the assets situated in India;
       (b) in a case where all the assets owned, directly or indirectly, by a company or, as the case may be, an entity
       referred to in the Explanation 5, are not located in India, the income of the non-resident transferor, from
       transfer outside India of a share of, or interest in, such company or entity, deemed to accrue or arise in India
       under this clause, shall be only such part of the income as is reasonably attributable to assets located in India
       and determined in such manner as may be prescribed;
       (c) associated enterprise‖ shall have the meaning assigned to it in section 92A; […]”
241
       CBDT Circular dated 26 March 2015, Exh. C-144, ¶ 6.
242
       ITA 1961, Section 2(14), Exh. C-106. See ITA 1961, Section 2(47), Exh. C-42; ITA 1961, Section 9(1)(i) as
       amended in 2016, Exh. C-53, Explanations 4-5.
243
       CBDT Circular dated 23 May 2016, Exh. C-145.
244
       Brown WS1, ¶ 108.
245
       Ibid.; “Cairn India plans buyback” (The Financial Times, 26 November 2013), Exh. CWS-Brown-111; Jann
       Brown Paper for Cairn Energy Board Meeting dated 19 November 2013, Exh. CWS-Brown-109; Cairn
       Energy Board Minutes dated 19 November 2013, Exh. CWS-Brown-110.


                                                           43
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 59 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                 Page 44 of 568

147.      On 26 November 2013, CIL publicly announced that it was contemplating a buy-back
          of its shares. 246 On 4 December 2013, CEP’s board approved the company’s
          participation in any buy-back programme. 247 As explained by Ms Brown:

                   To benefit from a tax exemption under UK law, 248 Cairn Energy was
                   required to sell its entire shareholding within 12 months of its holding
                   dropping below 10 per cent. Given that Cairn Energy did not expect to be
                   able to dispose of its entire remaining stake through the buyback
                   programme, the board also authorised the sale of any residual shareholding
                   through on-market transactions, such that all of our shares in CIL would
                   be sold. Based on market considerations, Cairn Energy expected to sell
                   most of its shares in CIL through the buyback programme (approximately
                   6-7 per cent of CIL’s shares) by March 2014 and its remaining shares by
                   May 2014. 249

148.      On 14 January 2014, CIL formally announced its intention to buy back shares with up
          to 14.98 per cent of its total paid-up share capital and free reserves, at a maximum price
          of INR 335 per share (the “Buy-Back Programme”). The Buy-Back Programme was
          scheduled to open on 23 January 2014. 250 That same day, the Economic Times published
          an article entitled, “Cairn India’s Rs 5,725 crore share buyback starts on January 23”,
          which noted that “[t]he purchase may include a part of the 10.3 per cent stake held by
          former promoter Cairn Energy Plc.” The article quoted an analyst stating that “Cairn
          Energy is a known seller for a long time and the share buyback may present it with an
          opportunity to exit from Cairn India”. 251

149.      On 15 January 2014, the Investigation Wing of the Income Tax Authority in New Delhi,
          led by Mr Sanjay Kumar, conducted an unscheduled survey of CIL’s premises in
          Gurgaon, to review the files relating to the 2006 restructuring. 252 The Claimants
          maintain that the visit was triggered by CIL’s announcement of the buy-back, and “was
          plainly an excuse to initiate tax proceedings against CUHL based on the Retroactive
          Amendment more than seven years after the 2006 restructuring and to block Cairn from
          selling its investment.” 253 The Respondent states that the timing was merely
          coincidental and that the case against CIL had been under consideration for months.
          According to the Respondent “[t]he purpose of the survey was twofold: (a) to seek


246
       Brown WS1, ¶ 109; “Board proposes Buyback of Equity Shares” (CIL, 26 November 2013), Exh. CWS-
       Brown-112.
247
       Brown WS1, ¶ 109; Cairn Energy Board Minutes dated 4 December 2013, Exh. CWS-Brown-113.
248
       Ms Brown explains that this tax relief was due to the Substantial Shareholding Exemption available to Cairn
       Energy under UK tax law, by virtue of which the sale of CUHL shares in CIL would not have incurred taxes
       in the UK. Brown WS1, p. 36 n. 115; Cairn Energy, Paper by Jann Brown for Cairn Energy Board Meeting
       dated 19 November 2013, Exh. CWS-Brown-109, p. 2.
249
       Brown WS1, ¶ 109; Cairn Energy Board Minutes dated 4 December 2013, Exh. CWS-Brown-113;
250
       Brown WS1, ¶ 110; “Public Announcement of Share Buyback” (CIL, 14 January 2014), Exh. C-84.
251
       “Cairn India’s Rs 5,725 crore share buyback starts on January 23” (The Economic Times, 14 January 2014),
       Exh. C-87.
252
       Brown WS1, ¶ 110.
253
       C-SoC, ¶ 248.


                                                        44
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 60 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                             Page 45 of 568

          information relating to the failure of CUHL to disclose the write-off of an investment of
          INR 149,527,800,000 (INR 14,952.78 crores) in the Financial Year 2012-13; and (b) to
          obtain further information relating to the prima facie case of taxability that Mr Kumar
          believed to exist based on his study of the financials of CIL for the Financial Year 2006-
          2007”. 254

150.      Mr Sanjay Kumar, the Investigation Officer who conducted the initial investigation,
          testified that his investigation was prompted by information discovered on the “Offshore
          Leaks Database” published by the International Consortium of Investigative Journalists
          ( “ICIJ”). The database provides a “comprehensive list of offshore companies and the
          beneficial owners behind them”. Mr Kumar said that he studied the database and
          profiled cases that in his opinion fell within the jurisdiction of Delhi, Unit IV-2 of the
          ITD, and which raised suspicions of undisclosed income. Mr Kumar found the name of
          Mr Sundeep Lakshmilal Bhandari, who was named as the Chairman of the Corporate
          Advisory Board of CIL, on this list. Mr Kumar further explains in his witness statement:

                  I decided to follow up on that lead [finding Mr Sundeep Lakshmilal
                  Bhandari’s name] by looking through the Balance Sheets of CIL for the
                  year 2012-2013, which were available in the public domain, so as to gain
                  a basic understanding of the nature of the business of the company. In
                  doing so, I discovered that CIL had accounted for a massive write-off of
                  an investment of Rs. 149,527,800,000 (this amount being also referred to
                  as “INR 14,952 crores”) in the context of a corporate reorganization
                  conducted by CIL in 2013. Coming from a background in the analysis of
                  transfer pricing, I queried whether the initial purchase was correctly
                  valued, given perhaps that an inflated value was used which was
                  subsequently required to be written off. In pursuing this matter, I decided
                  to look at the Balance Sheets and Annual Reports of CIL and CEP, CIL’s
                  original holding company and, at the time, minority shareholder, in
                  previous years (i.e. from 2013 backwards), to determine the nature of the
                  transactions by which CIL acquired its assets. 255

151.      Mr Kumar testified that in July 2013 256 he located the “relevant transaction documents
          […] and discovered that CUHL had not filed a tax return for the Assessment Year 2007-
          08” and accordingly “no tax had been paid, nor had the transaction been disclosed to the
          relevant Assessing Officer.” He explains:

                  [T]he transaction seemed to involve the sale of Indian oil and gas assets
                  held by the Cairn Energy group, headed by CEP, through an Indian IPO,
                  merely routed through a network of offshore companies. None of the
                  offshore companies, including CIHL, which was incorporated for the
                  purpose of the 2006 Transactions, seemed to have any business or assets
                  of their own, and as such, all shareholding in CIL seemed to derive its value
                  from underlying Indian assets. Having thus studied the financials of CIL,
                  CUHL and CEP for the Financial Year 2006-2007 and thereafter, including


254
       R-SoD, ¶ 47; First Witness Statement of Mr Sanjay Kumar (“Kumar WS1”), ¶ 19. See also Survey Report in
       the Case of Cairn Group submitted on 24 February 2016, Exh. CWS-Puri-1, p. 1.
255
       R-SoD, ¶¶ 43-44; Kumar WS1, ¶ 13.
256
       R-SoD, ¶ 45; Kumar WS1, ¶ 12.


                                                      45
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 61 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                                Page 46 of 568

                    in particular the Draft Red Herring Prospectus issued by CUHL in relation
                    to the IPO of CIL shares, and having checked internally that CUHL had
                    not filed a tax return for the Assessment Year 2007-08, I was of the opinion
                    that there arose strong reasons to believe that certain income had escaped
                    assessment in relation to the sale of Indian assets. This was prima facie
                    within the scope of Section 9 of the ITA, which is the provision in the ITA
                    which defines what income is deemed to accrue or arise in India. 257

152.       At this time, Mr Kumar “formally requested permission to carry out a survey at the two
           office premises of CIL under s. 133A of the ITA.” 258 On 13 January 2014, Mr Kumar
           drafted a “satisfaction note” to his immediate superior, the Additional Director of
           Income Tax (Investigation), in which he recorded his reasons for believing that certain
           income had escaped assessment. Mr Kumar indicates that two issues warranted
           investigation: (1) the first was “in relation to the failure of CUHL to disclose the write-
           off of an investment of INR 149,527,800,000 (INR 14,952.78 crores) in the Financial
           Year 2012-13”; and (2) the second was “in relation to the prima facie case of taxability
           that [he] believed to exist based on my study of the financials of CIL for the Financial
           Year 2006-2007”. 259 Also on 13 January 2014, the Additional Director of Income Tax
           (Investigation)-Unit IV granted his approval for the survey and ordered Mr Kumar to
           seek a second approval by the Additional Director of Income Tax (Investigation)-
           Faridabad. 260

153.       By 15 January 2014, Mr Kumar had received the second approval required to conduct
           the search. On that same day, Mr Kumar led the unscheduled survey of CIL’s offices in
           Gurgaon discussed at paragraph 149 above. 261

154.       On 16 January 2014, Mr Kumar submitted a 125-page interim report in relation to the
           survey proceedings carried at CIL’s offices in Gurgaon. 262

155.       On 21 January 2014, the ITD notified CUHL pursuant to Section 148 of ITA 1961 (the
           “Section 148 Notice”) that it had “reason to believe that [CUHL’s] income chargeable
           to tax for the Assessment Year 2007 – 2008 has escaped assessment within the meaning
           of section 147 of the [ITA] 1961.” It thus “propose[d] to assess/re-assess the income/re-
           compute the loss/depreciation allowance for said assessment year” and required CUHL
           to file a return for the Assessment Year 2007-08 within 30 days. 263


257
       R-SoD, ¶ 45; Kumar WS1, ¶ 14.
258
       Kumar WS1, ¶ 15.
259
       Ibid.
260
       Id., ¶ 16.
261
       Ibid.
262
       Interim Report from the Office of the Deputy Director of Income Tax dated 16 January 2014, Exh. RWS-
       Kumar-5, ss. 10, 11, 13; Survey Report in the Case of Cairn Group submitted on 24 February 2016, Exh.
       RWS-Puri-1.
263
       Letter from the Deputy Director of Income Tax to CUHL dated 21 January 2014, Exh. C-9. By letter of that
       same date, the ITD provided its reasons for issue of notice under Section 148 of the ITA 1961. Letter from
       the Income Tax Department to CUHL dated 21 January 2014; Exh. C-20. The Tribunal notes that the
       Claimants have stated that they only received this letter on 25 July 2014. C-SoC, Annex C, p. 5.


                                                       46
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 62 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                            Page 47 of 568

156.       On 22 January 2014, invoking Section 131 of ITA 1961, the ITD summoned CUHL’s
           “Principal Officer” or an authorised representative to appear in person before the Deputy
           Director of Income Tax in New Delhi eight business days after the date of the summons
           in order to provide information on the CIHL Acquisition (the “Section 131 Notice”). 264

157.       Also on 22 January 2014, the Deputy Director of Income Tax issued an order pursuant
           to Section 281B of ITA 1961 (the “Section 281B Order”) notifying CUHL that, during
           the survey of 15 January 2014, the ITD had found evidence that CUHL had failed to
           report a short term capital gain of INR 245,035,012,588 based on its 2006 sale of
           251,224,744 shares of CIHL to CIL. The order provisionally froze CUHL’s remaining
           184,175,764 equity shares in CIL (the “Frozen Shares”), as well as any dividends
           payable by CIL to CUHL. 265 Specifically:

           a.       The Deputy Director of Income Tax stated that, “[d]uring the course of survey
                    proceedings, it was found” that CIL had purchased 251,224,744 shares in CIHL
                    from CUHL, for a sum of INR 266,818,710,140. 266 As CUHL had acquired these
                    shares for INR 21,783,697,552, it was “evident” that this amount exceeded the
                    book value of the CIHL shares “by a sum of [INR] 254,225,134,287/ which is
                    represented by Goodwill in the consolidated financial statements, clearly
                    indicating that substantial gains or to be more precise ‘short term capital gains’
                    have accrued to the assessee company [CUHL].” 267 The Order noted that,
                    according to CUHL’s financial statements, “no tax has been paid on these gains
                    in any tax jurisdiction including India and United Kingdom”. 268

           b.       The Deputy Director of Income Tax then invoked Explanation 5 to Section 9(1)(i)
                    of the ITA 1961 as basis for taxing this capital gain. The Deputy Director of
                    Income Tax stated that, during the survey operations, the ITD had obtained the
                    Rothschild valuation report prepared for the 2006 reorganisation and IPO, and that
                    this report “ma[de] it amply clear that all the assets of [CIHL] and its subsidiaries
                    [were] located in India alone.” 269 The Deputy Director of Income Tax also cited
                    statements by CIL’s CEO and CFO, affirming that during 2006, the assets of
                    CIHL’s subsidiary companies “derived [their] value directly or indirectly,
                    substantially from the assets i.e. oil and gas rights / reserves located in India.” 270
                    As a result, the Deputy Director of Income Tax concluded that “it is evident that
                    the shares of [CIHL] which were acquired by [CIL] from the assessee company
                    [CUHL] derive [their] value solely from the assets located in India and therefore
                    in accordance with the provisions of Explanation 5 to Section 9(1)(i) of the [ITA]



264
       Summons to Assessees/Witness under Section 131 of the ITA 1961 dated 22 January 2014, Exh. C-10.
265
       Order under S. 281B of the ITA 1961 dated 22 January 2014, Exh. C-11.
266
       Id., ¶ 3.
267
       Id., ¶¶ 6-7.
268
       Id., ¶¶ 7.
269
       Id., ¶¶ 11.3.
270
       Id., ¶ 11.4.


                                                       47
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 63 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                               Page 48 of 568

                    shall be deemed to have been situated in India and consequently any gains arising
                    from [the] transfer of such shares is chargeable to tax under the [ITA 1961].” 271

           c.       The Deputy Director of Income Tax noted further that CUHL’s shares in CIL were
                    being frozen to prevent their sale in CIL’s Buy-Back Programme:

                        During the course of the survey proceedings, it was noticed that as on
                        31.12.2013, [CUHL] was holding 196,174,600 shares of [CIL]. During
                        the course of survey action it was also noticed that on 14.01.2014, CIL
                        has made a public announcement for Buy Back of its shares. The date
                        of opening of the Buy Back of shares as per the public announcement
                        is 23.01.2014. […] Possibility of [CUHL] selling off its shares in [CIL]
                        in this buy back cannot be ruled out. 272

158.       In view of the above, the Deputy Director of Income Tax concluded that “for the purpose
           of protecting the interests of the revenue and in terms of the provisions of section 281B
           of the Act, it is necessary to attach provisionally” CUHL’s 196,174,000 shares in CIL,
           as well as any receivables from CIL. The Deputy Director of Income Tax thus made the
           following order: 273

                     (A) As per provisions of schedule II, para-26, the principal officer of Cairn
                     India Limited is directed not to do/permit any transfer of these shares to
                     anybody.

                     (B) So far as the receivables by Cairn UK Holdings Ltd in the books of
                     Cairn India Limited are concerned the Principal Officer of Cairn India
                     Limited is directed not to remit/pay any amount to Cairn UK Holdings Ltd.

                     (C) It is ordered that the assessee or its nominee or any other person on
                     behalf of the assessee is prohibited and restrained from creating a charge
                     on or part with the possession (by way of sale, mortgage, gift, exchange or
                     any other mode of transfer, whatsoever) of the properties mentioned in
                     [the] schedule below, without prior sanction of the undersigned. Any such
                     charge or transfer, shall be void as against any claim in respect of any
                     income tax of other sum payable by the assessee as a result of completion
                     of the assessment proceedings[.]

159.       Both CEP and CUHL received additional notices from the ITD in March 2014.
           Specifically, on 29 March 2014, CEP received a notice pursuant to Section 148 of ITA
           1961, informing it that certain income for the assessment year 2007-2008 had “escaped
           assessment” and requiring CEP to file a tax return for its income chargeable to tax for
           that year within 30 days. 274

160.       On 31 March 2014, CUHL received a notice pursuant to Section 201 of ITA 1961,
           informing it that, during the survey of CIL’s offices, the Investigation Wing had found

271
       Id., ¶ 12.
272
       Id., ¶¶ 13-14.
273
       Id., ¶ 16.
274
       Notice under Section 148 of the ITA 1961 to Cairn Energy dated 29 March 2014, Exh. C-12.


                                                        48
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 64 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                              Page 49 of 568

           evidence of dividends paid by CUHL to CEP between 2007 and 2012, which the ITD
           believed were chargeable to tax in India. 275 The ITD again indicated that the tax arose
           from Section 9(1)(i), as amended by the 2012 Amendment. 276 The ITD requested CUHL
           to show cause as to why it should not be deemed to be an assessee in default for failing
           to deduct tax at source. 277

161.       On 2 April 2014, CUHL responded to its Section 148 Notice, challenging the ITD’s
           jurisdiction and submitting that the Section 148 Notice and the Section 281B Order were
           issued on the basis of Explanation 5 and that such retrospective application was
           “unconstitutional”. 278 However, it complied with the notice and filed a tax return for the
           financial year 2007/2008, indicating a “nil” income. 279

162.       On 12 May 2014, CEP responded to its Section 148 Notice, challenging the ITD’s
           jurisdiction, arguing that the application of the 2012 Amendment was
           unconstitutional 280 and providing tax returns on a without prejudice basis. 281

163.       In the weeks that followed, CUHL and CEP received notices from the ITD requesting
           them to provide information and/or appear at hearings in relation to the tax
           consequences of the CIHL Acquisition. The Parties exchanged significant
           correspondence in this respect, with the Claimants seeking several extensions to
           reply. 282

164.       On 18 July 2014, the ITD extended by six months the Section 281B Order, in respect of
           CUHL’s 184,175,764 equity shares in CIL and any other receivables, including any
           dividends. 283

165.       By letter of 25 July 2014, the ITD wrote to CEP to provide the reasons for reopening
           the assessment proceedings under Section 148 of the ITA 1961. 284 The Claimants also



275
       Letter from the Deputy Director of Income Tax to CUHL dated 29 March 2014, Exh. C-13.
276
       Id., ¶ 2.
277
       Id., ¶ 4.
278
       Letter from CUHL to the Deputy Director of Income Tax dated 2 April 2014, Exh. C-14.
279
       CUHL Tax Return for Assessment Year 2007-2008 dated 3 April 2014, Exh. C-169; Puri WS1, ¶ 66.
280
       Letter from Cairn Energy to Deputy Director of Income Tax dated 12 May 2014, Exh. C-15.
281
       Cairn Energy Tax Return for Assessment Year 2007-2008 submitted 12 May 2014, Exh. C-172.
282
       Letter from Deputy Director of Income Tax to CUHL dated 7 May 2014, Exh. C-171; Letter from CUHL to
       the Deputy Director of Income Tax dated 15 May 2015, Exh. C-173; Letter from the Deputy Director of
       Income Tax to Cairn Energy dated 5 June 2014, Exh. C-16; Notice under Section 143(2) of the ITA 1961 to
       Cairn Energy dated 6 June 2014, Exh. C-17; Letter from the Deputy Director of Income Tax to CUHL dated
       6 June 2014, Exh. C-174; Letter from Cairn Energy to the Deputy Director of Income Tax dated 10 June
       2014, Exh. C-175; Letter from CUHL to the Deputy Director of Income Tax dated 10 June 2014, Exh. C-
       176.
283
       Letter from Deputy Director of Income Tax to CUHL dated 18 July 2014, Exh. C-18.
284
       Letter from the Income Tax Department to CUHL dated 21 January 2014; Exh. C-20; Letter from the Deputy
       Director of Income Tax to Cairn Energy dated 25 July 2014, Exh. C-19.


                                                      49
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 65 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                               Page 50 of 568

          assert that it was only on that date that they received the ITD’s letter to CUHL of 21
          January 2014 providing the reasons for reopening assessment proceedings. 285

166.      During the months of September and October, CUHL and CEP received additional
          notices requesting representatives to appear for hearings to provide details of the CIHL
          Acquisition. 286 The Claimants requested several extensions to reply. 287

167.      On 16 October 2014, both CEP and CUHL responded to their respective Section 148
          and 142(1) Notices. 288 CEP argued, inter alia, that dividends paid to CEP fell outside
          of India’s jurisdiction, and that CEP stated that the facts sought by the ITD had been
          within the knowledge of the Indian authorities since 2006-2007. 289 In turn, CUHL
          argued, inter alia, that the facts sought by the ITD had been within the knowledge of
          the Indian authorities since 2006-2007. In particular, CUHL emphasised that the details
          of all relevant share transfers were reported in its FIPB Application dated 10 August
          2006, in Form 3CEB filed by CIL with the ITD and in a Transfer Pricing Report filed
          by CIL. According to CUHL, the Transfer Pricing Order issued on 5 October 2010
          confirmed that the relevant transactions were “at arm’s length”. CUHL also argued that
          the ITD’s calculation of the alleged gain confused tax and financial accounting
          principles. 290

168.      Between November 2014 and February 2015, the ITD and the Claimants exchanged
          further correspondence on the disputed transactions. 291

169.      On 16 January 2015, the Section 281B Order was extended again, to 30 April 2015 in
          respect of CUHL’s 184,175,764 equity shares in CIL and any other receivables,
          including any dividends. 292

285
       Ibid.
286
       Letter from the Deputy Director of Income Tax to Cairn Energy dated 11 September 2014, Exh. C-177; Letter
       from the Deputy Director of Income Tax to CUHL dated 11 September 2014, Exh. C-23; Letter from the
       Deputy Director of Income Tax to CUHL dated 8 October 2014, Exh. C-180; Letter from the Deputy Director
       of Income Tax to Cairn Energy dated 8 October 2014, Exh. C-181.
287
       Letter from CUHL to the Deputy Director of Income Tax dated 23 September 2014, Exh. C-178; Letter from
       Cairn Energy to the Deputy Director of Income Tax dated 23 September 2014, Exh. C-179; Letter from
       CUHL to the Deputy Director of Income Tax dated 13 October 2014, Exh. C-182; Letter from Cairn Energy
       to the Deputy Director of Income Tax dated 13 October 2014, Exh. C-183.
288
       Letter from Cairn Energy to the Deputy Director of Income Tax dated 16 October 2014, Exh. C-25; Letter
       from CUHL to the Deputy Director of Income Tax dated 16 October 2014, Exh. C-26.
289
       Letter from Cairn Energy to the Deputy Director of Income Tax dated 16 October 2014, Exh. C-25.
290
       Letter from CUHL to the Deputy Director of Income Tax dated 16 October 2014, Exh. C-26.
291
       Letter from the Income Tax Authority to CUHL dated 19 November 2014, Exh. C-28; Letter from the Deputy
       Director of Income Tax to Cairn Energy dated 19 November 2014, Exh. C-27; Letter from Cairn Energy to
       the Deputy Director of Income Tax dated 15 December 2014, Exh. C-186; Letter from CUHL to the Deputy
       Director of Income Tax dated 15 December 2014, Exh. C-187; Letter from Cairn Energy to the Deputy
       Director of Income Tax dated 15 January 2015, Exh. C-188; Letter from CUHL to the Deputy Director of
       Income Tax dated 15 January 2015, Exh. C-189; Letter from Cairn Energy to the Deputy Director of Income
       Tax dated 10 February 2015, Exh. C-190; Letter from CUHL to the Deputy Director of Income Tax dated 10
       February 2015, Exh. C-191.
292
       Letter from Deputy Commissioner of Income Tax to CUHL dated 16 January 2015, Exh. C-29.


                                                       50
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 66 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                  Page 51 of 568

170.      On 19 February 2015, the ITD rejected CUHL’s objections to the Section 148 Notice
          dated 21 January 2014, emphasising that it relied on the 2012 Amendment as the source
          of its authority in the proceedings. 293

171.      On 9 March 2015, the ITD issued a draft assessment order (the “DAO”) against CUHL
          in respect of fiscal year 2006/2007 in the amount of INR 102,473,642,264. 294 The
          content of the DAO is discussed in Section VII.A.3.a below.

172.      On 11 March 2015, the Claimants served a Notice of Dispute to India, arguing that India
          had violated its obligations under the UK-India BIT. 295

173.      On 16 March 2015, CEP received a Disposal of Objections Notice in respect of the
          issues raised in the Section 148 Notice, rejecting all objections raised by CEP and
          indicating that proceedings would continue. 296

174.      On 30 March 2015, CEP filed a submission in respect of proceedings under Sections
          147 and 148. It noted that Circular No. 4/2015 provided that dividend income was not
          taxable, and requested that the proceedings be dropped immediately. 297 On that same
          day, CEP received a notice under Section 148 stating that Circular No. 4/2015 clarified
          the application of the 2012 Amendment and that assessment proceedings in the case of
          CEP for Assessment Year 2007-2008 had been dropped. 298

175.      On 6 April 2015, CUHL submitted its objections to the DAO before the relevant
          domestic mechanism, the Dispute Resolution Panel (“DRP”). CUHL filed its objections
          without prejudice to the present arbitration proceedings, noting that the Claimants had
          filed a Notice of Dispute on India on 11 March 2015. In its objections, CUHL raised
          many substantive objections to the DAO, including its reliance on the 2012 Amendment.
          CUHL also noted the failure of the DAO to appreciate the difference between tax and
          financial accounting in respect of the calculation of the alleged gain. 299

176.      Also on 6 April 2015, the Section 281B Order dated 22 January 2014 was extended
          again in respect of CUHL’s 184,175,764 equity shares in CIL and any other receivables,
          including any dividends, to 20 January 2016. 300




293
       Disposal of Objections in Respect of the Issue of Notice under Section 148 of the ITA 1961 to CUHL dated
       19 February 2015, Exh. C-30.
294
       DAO to CUHL, 9 March 2015, Exh. C-31.
295
       Letter from Cairn Energy to the Republic of India, 11 March 2015, Exh. C-39.
296
       Letter from the Income Tax Authority to Cairn Energy dated 16 March 2015, Exh. C-192.
297
       Letter from Cairn Energy to the Income Tax Authority dated 30 March 2015, Exh. C-194.
298
       Letter from the Income Tax Authority to Cairn Energy dated 30 March 2015, Exh. C-193.
299
       Detailed Submission from CUHL to the Deputy Commissioner of Income Tax dated 6 April 2015, Exh. C-
       63.
300
       Letter from Deputy Commissioner of Income Tax to CUHL dated 6 April 2015, Exh. C-32.


                                                       51
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 67 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                            Page 52 of 568

177.      On 7 August 2015, the DRP issued a Notice under Section 144C(11) setting a hearing
          before the DRP on 7 September 2015. 301

178.      On 3 September 2015, CUHL requested that the DRP suspend the DRP proceedings
          pending the resolution of these arbitral proceedings in order that this Tribunal might
          make a full and final determination on the matters in dispute. 302

179.      On 22 September 2015, the Claimants filed their Notice of Arbitration under the BIT.

180.      CUHL challenged the DAO through the DRP, the mechanism available for raising
          objections of this nature, on 29 September 2015 and 6 November 2015. 303 During the
          month of November, CUHL made further submissions and provided further evidence to
          the DRP. 304

181.      On 3 December 2015, the Deputy Commissioner of Income Tax, New Delhi commented
          on CUHL’s objections to the DAO. 305

182.      On 31 December 2015, the DRP rejected all of CUHL’s objections raised during the
          review of the assessment proceedings and confirmed the DAO (the “DRP Ruling”). 306

183.      On 14 January 2016, the Section 281B Order dated 22 January 2014 was extended again
          in respect of CUHL’s 184,175,764 equity shares in CIL and any other receivables,
          including any dividends, to 31 March 2016. 307

184.      On 20 January 2016, CUHL received a request for information regarding its
          184,175,764 equity shares in CIL, 308 which it provided on 22 January 2016. 309

E.        The Final Assessment Order and enforcement measures

185.      On 25 January 2016, the Respondent issued a FAO under Sections 148, 143(3), and
          144C(13) of the ITA, confirming the DAO. 310 The content of the FAO is discussed at
          Section VII.A.3.a below.




301
       Letter from the DRP to CUHL dated 7 August 2016, Exh. C-195.
302
       Letter from CUHL to the DRP dated 3 September 2015 [without enclosure], Exh. C-65.
303
       Detailed Submission from CUHL to the DRP dated 29 September 2015, Exh. C-66; Additional Submission
       from CUHL to the Deputy Commissioner of Income Tax Filing dated 6 November 2015, Exh. C-68.
304
       Letter from CUHL to the DRP dated 6 November 2015, Exh. C-197; Letter from CUHL to the DRP dated
       16 November 2016, Exh. C-198.
305
       Letter from the Office of the Deputy Commissioner of Income Tax dated 3 December 2015, Exh. C-199.
306
       Directions of the DRP under Section 144C(5) of the ITA 1961 dated 31 December 2015, Exh. C-69.
307
       Letter from Deputy Commissioner of Income Tax to CUHL dated 14 January 2016, Exh. C-200.
308
       Letter from the Deputy Commissioner of Income Tax to CUHL dated 20 January 2016, Exh. C-201.
309
       Letter from CUHL to the Deputy Commissioner of Income Tax dated 22 January 2016, Exh. C-202.
310
       FAO, Exh. C-70.


                                                     52
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 68 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                             Page 53 of 568

186.      Along with the FAO, the ITD also issued a notice of demand under Section 156 of the
          ITA 1961 (the “Notice of Demand”), which was received by CUHL on 4 February 2016.
          It provided 30 days from the date of service (5 March 2016) for CUHL to pay INR
          291,025,144,030, or approximately US$ 4.4 billion at that time. 311 This included interest
          under Sections 234A and 234B of the ITA 1961 that had allegedly accrued at a rate of
          two per cent per month on the US$ 1.6 billion principal. 312

187.      The Parties dispute the extent to which the Claimants cooperated with the authorities in
          the lead up to the DAO and the FAO. The Claimants maintain they were fully
          cooperative and supplied all requested information. 313 The Respondent maintains that
          the Claimants were not cooperative, took a long time to respond, and did not submit the
          appropriate requested information. 314

188.      On 4 February 2016, CUHL received a Section 274 Notice (the “Section 274 Notice”)
          requiring it to “show cause as to why an order imposing a penalty” for allegedly
          concealing the particulars of income or furnishing inaccurate particulars of income in
          the assessment year 2007-2008 “should not be made under Section 271(1)(c) of the ITA
          1961.” 315 Statutorily available penalties under this provision, which the Respondent has
          the authority to invoke, would, according to the Claimants, increase the overall tax claim
          by billions of dollars. 316

189.      On 14 February 2016, Cairn reiterated its request that the Respondent refrain from
          taking any prejudicial enforcement actions against Cairn and the remaining portion of
          its investment during the pendency of these arbitration proceedings. On 15 February
          2016, CUHL made an application directly to the Assessing Officer, requesting a stay of
          recovery proceedings and requesting that the Assessing Officer hold the demand in
          abeyance pending the outcome of this arbitration. 317

190.      On 23 February 2016, representatives of CUHL and the Assessing Officer met to discuss
          the penalty proceedings. At this time CUHL submitted a further application for such
          proceedings to be stayed or dropped entirely. According to the Claimants, the Assessing
          Officer explained that the ITD would consider staying the penalty proceedings if CUHL
          filed an appeal before the Income Tax Appellate Tribunal (the “ITAT”), which CUHL
          did, “expressly without prejudice to these arbitration proceedings and Cairn’s rights,
          claims, and remedies therein.” 318


311
       Notice of Demand under Section 156 dated 25 January 2016, Exh. C-71.
312
       Ibid.
313
       C-SoC, ¶ 249; Brown WS1, Sections III-VIII.
314
       R-SoD, ¶ 53(a); ITAT Order of 9 March 2017, Cairn UK Holdings Ltd v. D.C.I.T., ITA No. 1669/Del/2016,
       Exh. C-228, p. 18.
315
       Notice under Section 274 read with Section 271(1)(c) to CUHL dated 25 January 2016, Exh. C-72.
316
       C-SoC, ¶ 283.
317
       Letter from CUHL to the Deputy Commissioner of Income Tax dated 15 February 2016, Exh. C-73.
318
       C-SoC, ¶ 285; Letter from CUHL to the ITAT dated 4 April 2016 [without annexures], Exh. C-77 [without
       enclosures].


                                                      53
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 69 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                             Page 54 of 568

191.      On 3 March 2016, Mr Sanjay Puri, Commissioner of Income Tax and a witness for the
          Respondent in this arbitration, sent a letter to the Joint Commissioner of Income Tax,
          copying CUHL, referring to the Finance Minister’s budget speech of 29 February 2016
          in which an offer was made of a “one time scheme of Dispute Resolution” for past cases
          which were “ongoing under the retrospective amendment”. The offer indicated that
          interest and penalty fees incurred would be dropped subject to the assessee’s
          withdrawing from any pending case before “any court or tribunal”. The letter stipulated
          that the Claimant, being a party to the present arbitration, should have “some time to
          consider the offer” and stated that a deadline of 30 June 2016 was accordingly set before
          the tax demand of 25 January 2016 could be pursued. 319

192.      On 8 March 2016, Cairn representatives met with the ITD. The Claimants assert that,
          during this meeting, the ITD officials indicated that, after 30 June 2016, the Department
          would immediately start liquidating CUHL’s shares in CIL unless CUHL agreed to pay
          the entire principal of the disputed tax demand and withdraw its claims in the
          arbitration. 320 The Respondent has not disputed this.

193.      On 30 March 2016, CUHL lodged an appeal against the FAO with the ITAT, without
          prejudice to the arbitral proceedings. 321 On 4 April 2016, CUHL formally notified the
          ITAT by letter regarding its appeal. 322

194.      On 5 April 2016, CUHL received a notice from the ITD, dated 31 March 2016,
          reiterating the Department’s intent to pursue its tax demand after 30 June 2016 and
          stating that CUHL remained prohibited from transferring CUHL’s shares in CIL or
          receiving any dividend in respect thereof. 323

195.      As discussed in Section III below, on 13 April 2016 the Claimants filed a request for
          interim measures (“RIM”), noting that they would withdraw this request if the
          Respondent undertook not to pursue any further enforcement measures against the
          Claimants’ shares in CIL. 324 After several exchanges between the Parties and a proposal
          from the President, on 11 May 2016 the Respondent undertook that it would “take no
          steps to purport to transfer, sell, encumber or in any other way dispose of the shares
          during the pendency of these arbitral proceedings, without giving [CUHL] three
          months’ written notice of its intention to do so.” 325

196.      On 12 October 2016, CUHL wrote to the Assistant Commissioner of Income Tax Circle
          1(2)(1), International Taxation, New Delhi (the “ACIT”) seeking confirmation that CIL


319
       Letter from the Commissioner of the Income Tax to the Joint Commissioner of Income Tax dated 3 March
       2016, Exh. C-75.
320
       C-SoC, ¶ 290; First Witness Statement of Mr James Smith (“Smith WS1”), ¶ 9.
321
       ITAT Appeal Acknowledgment Receipt, 30 March 2016, Exh. C-204; CUHL Submission to the ITAT dated
       29 March 2016, Exh. C-203 (filed on 30 March 2016).
322
       Letter from CUHL to the ITAT dated 4 April 2016, Exh. C-77.
323
       Letter from the Deputy Commissioner of Income Tax to CUHL dated 31 March 2016, Exh. C-76.
324
       Claimants’ letter of 13 April 2016 (CCom-8).
325
       The Respondent’s letter of 11 May 2016 (RCom-10).


                                                      54
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 70 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                    Page 55 of 568

          would be able to release any outstanding dividends owed to CUHL. 326 By letter of 30
          December 2016, the ACIT indicated that the provisional attachment on the CIL
          dividends had expired on 31 March 2016, and that no attachment remained in force; as
          a result of which “[t]he decision to release the dividend to CUHL is an internal matter
          between two companies and the same may be dealt accordingly.” 327 As discussed in
          Section III below, the Respondent maintained this position throughout the arbitration
          and refused to offer written confirmation to CIL that the dividends could be released to
          CUHL. The Claimants’ sought, unsuccessfully, to have CIL (which had by then been
          merged with Vedanta Limited (“CIL/VIL” or “VIL”)) 328 release the dividends to CUHL.
          The Claimants sought relief from the Tribunal in this regard, and on 9 June 2017 the
          Tribunal issued Procedural Order No. 7 (“PO7”) addressing the Parties’ requests for
          relief on this matter. The Tribunal understands that the Claimants were ultimately unable
          to obtain the release of the dividends, which were garnished by the Respondent and used
          to pay part of the tax demand. 329

197.      On 9 March 2017, the ITAT issued its order (the “ITAT Order”). While it upheld the
          tax demand under Section 9(1)(i) as interpreted by Explanation 5, it also overturned the
          imposition of interest under Sections 234A and 234B of the ITA. The ITAT indicated
          that the Claimants “could not have visualize[d] its liability for payment of advance in
          the year of transaction therefore, there cannot be any interest payable by the assessee
          u/s 234A and 234B of the Act [...]. [W]e are of the opinion that assessee cannot be
          burdened with interest u/s 234A and 234B of the Act on tax liability arising out of
          retrospective amendment [with effect from] 01.04.1962 in the provision of section 9(1)
          of the Income Tax Act”. 330

198.      On 14 March 2017, the Office of the ACIT issued a letter to CUHL demanding payment
          of the tax due, as confirmed by the ITAT, by 15 June 2017, failing which recovery
          proceedings would be initiated under the ITA. 331 As discussed in Section III below
          (Procedural History), this letter caused the Claimants to renew their RIM.

199.      On 31 March 2017, the ITD sent to CUHL a new notice demanding payment within 30
          days of service and warning that, if payment was not received, proceedings for the
          recovery of the tax demand would ensue. 332

326
       Letter from CUHL to the Assistant Commissioner of Income Tax of 12 October 2016) (Annex B to CCom-
       61).
327
       Letter from the Office of the Assistant Commissioner of Income Tax, Circle 1(2)(1), International Taxation,
       New Delhi, of 30 December 2016, to the Commissioner of Income Tax, International Taxation-1, New Delhi,
       attached to RCom-60.
328
       The Tribunal understands that the merger became effective on 11 April 2017, as per the Claimants’ letter of
       19 April 2017 (uninvited) (CCom-96), n. 1. Accordingly, after this date the Tribunal referred to this entity as
       “CIL/VIL”, or simply “VIL”, as appropriate.
329
       See e.g. the Respondent’s letter of 18 September 2018 (RCom-276); the Respondent’s letter of 27 November
       2018 (RCom-317); the Respondent’s letter of 18 January 2019 (RCom-355).
330
       ITAT Order of 9 March 2017, Cairn UK Holdings Ltd v. D.C.I.T., ITA No. 1669/Del/2016, Exh. C-228, ¶
       41.
331
       Notice of Demand (Annex B of CCom-82).
332
       Notice of Demand of 31 March 2017, attached to CCom-92 of 12 April 2017.


                                                          55
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 71 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                                Page 56 of 568

200.      On 26 April 2017, the Tax Recovery Officer issued a warrant attaching CUHL’s
          movable property. 333 On 18 August 2017, the Tax Recovery Officer issued an order
          prohibiting and restraining CUHL from making any transfer of the shares in CIL/VIL
          and/or from receiving any dividends on those shares. 334

201.      On 15 June 2017, the Tribunal denied the Claimants’ renewed RIM (the “Renewed
          RIM”) and related applications. 335

202.      On 16 June 2017, the ITD issued a Tax Recovery Certificate and a Notice of Demand
          in accordance with Rule 2 of the Schedule II to the ITA, requiring payment to be made
          within 15 days, failing which recover proceedings would be commenced. The Tribunal
          understands that CUHL did not pay, and recovery proceedings were thus commenced.

203.      On 16 June 2017, the ITD issued a notice to CIL/VIL under Section 226(3) of the ITA,
          requiring CIL/VIL to pay to the ITD any amount due from CIL/VIL to CUHL or held
          by CIL/VIL for or on account of CUHL up to the outstanding tax liability of CIHL,
          including all future liabilities. According to the Respondent, “[CIL/VIL] was notified
          that if it discharged any liability to CUHL after receipt of this notice, it would become
          personally liable to the ITD to the extent of the liability so discharged. [CIL/VIL] has
          thereafter paid the outstanding dividend amounts to the ITD”. 336 The Claimants have
          not disputed this.

204.      On 29 September 2017, the Respondent issued a lump sum Penalty Order against CUHL
          for approximately US$ 1.6 billion (the “Penalty Order”).

205.      In the months that followed, the Respondent engaged in the forced sale of 27,019,548
          of CUHL’s shares in CIL/VIL. 337 By 27 November 2018, the Respondent had sold a
          total of 181,764,297 shares, i.e., 98.72% of CUHL’s shareholding in CIL/VIL, as well
          as 736,503,056 of CUHL’s redeemable preference shares in CIL/VIL. 338

III.      PROCEDURAL HISTORY

206.      The present proceedings were complex, with numerous issues arising simultaneously
          and applications briefed and decided in parallel. By the end of the arbitration, the
          Claimants had submitted 314 communications to the Tribunal (including procedural
          letters and applications, identified as “CCom-XX”), while the Respondent had
          submitted 405 communications to the Tribunal (including procedural letters and

333
       Warrant of Attachment of Movable Property dated 26 July 2017, Exh. C-383.
334
       Vedanta was also prohibited and restrained from permitting any such transfer of shares or making such
       payment of dividends, Prohibitory Order where Property Consists of Shares in a Corporation dated 18 August
       2017; Exh. C-384; R-Rejoinder, ¶ 919 et al.
335
       See Section III.C below.
336
       R-Rejoinder, ¶ 919 et al; Notice of Demand under Section 226(3) of ITA 1961 dated 16 June 2017, Exh. C-
       326.
337
       The Claimants’ latter of 11 July 2018 (CCom-183); the Claimants’ letter of 7 September 2018 (CCom-220);
       the Respondent’s letter of 9 September 2018 (RCom-274).
338
       The Respondent’s letter of 27 November 2018 (RCom-317); Letter from the Tax Recovery Officer to VIL
       dated 12 October 2018, Exh. C-658.

                                                       56
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 72 of 583
                                                                               PCA Case No. 2016-7
                                                                          Award of 21 December 2020
                                                                                      Page 57 of 568

        applications, identified as “RCom-XX”). In response to these applications and
        correspondence, the Tribunal issued 19 Procedural Orders and 345 communications to
        the Parties (some giving directions, and others ruling on discrete issues, all identified as
        “AT-XX”).

207.    In the pages that follow, the Tribunal has attempted to present a faithful portrayal of the
        various procedural incidents and applications that were raised during these proceedings.
        The Tribunal sets out the main procedural steps in chronological order; however, given
        the proliferation of parallel applications, it has made certain parentheses in the
        chronology to address specific applications.

A.      Commencement of the proceedings

        1.    Constitution of the Tribunal

208.    On 22 December 2015, the Claimants filed a Notice of Arbitration pursuant to Article
        9(3)(c) of the UK-India BIT and Article 3(1) of the United Nations Commission on
        International Trade Law Arbitration Rules 1976 (the “UNCITRAL Rules”).

209.    In accordance with Article 9 of the UK-India BIT, on 2 April 2015 the Claimants
        informed the Respondent that they had appointed Mr Stanimir Alexandrov, a national
        of Bulgaria, as arbitrator. Mr Alexandrov accepted his appointment on 1 April 2015.

210.    As the Respondent did not appoint an arbitrator within the time limit set out in Article
        9 of the UK-India BIT, on 12 August 2015 and in accordance with Article 9(3)(c)(ii) of
        the UK India-BIT, the Claimants requested the President of the International Court of
        Justice, H.E. Judge Ronny Abraham, to act as appointing authority. Ultimately, on 9
        November 2015, the Respondent informed the Claimants that it had appointed Mr J.
        Christopher Thomas, QC, a national of Canada, as arbitrator. Mr Thomas accepted his
        appointment on 20 November 2015.

211.    On 13 January 2016, in accordance with Article 9 of the UK-India BIT, the co-
        arbitrators notified the Parties that they had appointed Mr Laurent Lévy, a national of
        Switzerland and Brazil, as Presiding Arbitrator in this matter (the “President of the
        Tribunal” or the “President”). Mr Lévy confirmed that he accepted his appointment that
        same day.

212.    On 16 February 2016, the President of the Tribunal confirmed that the Tribunal had
        been duly constituted and invited the Parties’ views on certain organisational and
        procedural matters including: (i) determining the seat of the arbitration, and (ii) the date
        for the first procedural hearing. The Claimants and the Respondent submitted their
        comments on 4 and 16 March 2016, respectively.

        2.    First procedural hearing; procedural calendar; seat of the arbitration; the
              Claimants’ request for interim measures

213.    Between 11 and 18 April 2016, the Parties and the Tribunal exchanged correspondence
        with respect to the organisation of the proceedings.



                                                57
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 73 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                              Page 58 of 568

214.       In particular, on 12 April 2016 (AT-5), the Tribunal circulated the following documents:
           (i) the draft Terms of Appointment of the Tribunal (“ToA”), (ii) draft Procedural Order
           No. 1 (“PO1”) setting out the Tribunal’s proposed procedural rules for the arbitration,
           and (iii) the CV of the proposed Secretary of the Tribunal, Ms Sabina Sacco, a lawyer
           of Chilean, Italian, and Salvadoran nationality, from the President’s firm. The Tribunal
           requested the Parties to submit their respective comments on the drafts at or before noon
           CET Friday 15 April 2016, which the Parties subsequently did. 339 The Tribunal also
           invited the Parties to formulate by the same time limit their comments and suggestions
           about the agenda for the case management hearing scheduled for 18 April 2016.

215.       During this period, on 11 April 2016 (RCom-4), the Respondent announced its intention
           to make an application for a stay of the proceedings. By letter of 15 April 2016 (CCom-
           10), the Claimants objected to any such application.

216.       By letter of 13 April 2016 (CCom-8), the Claimants filed a request for interim measures
           of protection (RIM), in which they invited the Respondent to undertake not to pursue
           any further enforcement measures against the Claimants’ equity shares (the “Shares”)
           in CIL during the pendency of the arbitration. The Claimants stated that, upon such an
           undertaking by the Respondent, they would withdraw their RIM. 340 The Claimants
           further represented that “Cairn will not seek the release of [CUHL’s shares in CIL] in
           this arbitration so long as India agrees to retain them without selling them pending a
           decision by this Tribunal as to their rightful disposition.” 341 In the absence of such an
           undertaking, the Claimants made a series of requests for relief from the Tribunal. 342

217.       By email of 14 April 2016 (AT-6), the Tribunal invited the Respondent to comment,
           and noted that in any event the RIM would be addressed during the procedural hearing
           scheduled for 18 April 2016, where it would give both sides an opportunity to make
           short submissions on that matter.

218.       The first procedural hearing was held on 18 April 2016 in Paris. The following
           participants attended the hearing:

           Tribunal
           Mr Laurent Lévy (Presiding Arbitrator)
           Mr Stanimir Alexandrov (via teleconference) (Co-arbitrator)
           Mr J. Christopher Thomas QC (via teleconference) (Co-arbitrator)
           Ms Sabina Sacco (Secretary of the Tribunal)

           Claimants
           Mr Mark McNeill (Shearman & Sterling LLP)
           Ms Natalia Mikolajczyk (Shearman & Sterling LLP)
           Mr Wesley H. Pang (Shearman & Sterling LLP)

339
       Claimants’ letter of 15 April 2016 (CCom-10); Respondent’s email of 15 April 2016 (RCom-5);
       Respondent’s letter of 13 June 2016 (RCom-20); Claimants’ email of 22 June 2016 (CCom-27).
340
       Claimants’ Request for Interim Measures (“C-RIM”) attached to Claimants’ letter of 13 April 2016 (CCom-
       8), ¶ 76.
341
       Id., ¶ 2.
342
       See the C-RIM, ¶ 77.

                                                      58
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 74 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                             Page 59 of 568

          Mr Robert L. Nelson Jr. (Shearman & Sterling LLP) (via teleconference)
          Mr James Smith (CFO, Cairn Energy PLC)
          Mr Duncan Holland (Group Legal Manager, Cairn Energy PLC)
          Ms Kathryn Anderson (Cairn Energy PLC)

          Respondent
          Mr Salim Moollan QC (Essex Court Chambers)
          Professor Chester Brown (Essex Court Chambers)
          Mr Shreyas Jayasimha (Aarna Law)
          Mr Mysore R. Prasanna (Aarna Law)
          Mr Sanjay Puri (Commissioner of Income Tax, International Taxation, Department of
              Income Tax)

219.      During the first procedural hearing, the Parties discussed, inter alia, the following
          matters:

          a.     The Respondent’s application on the applicable transparency regime for the
                 present arbitration;

          b.     The Respondent’s intention to file an application for a stay and the relevant
                 briefing schedule. At this juncture, the Respondent also indicated that it intended
                 to wait until the Claimants filed their Statement of Claim before formulating its
                 objections to jurisdiction and admissibility, and proposed that whether those
                 objections should be heard in a preliminary bifurcated phase should be determined
                 thereafter; and

          c.     The Claimants’ RIM. In particular, the President proposed language for a possible
                 undertaking by the Respondent. 343

220.      On 21 April 2016 (AT-7), the Tribunal wrote to the Parties to follow up on various
          matters discussed during the first procedural hearing. With respect to the question of
          bifurcation, the Tribunal recorded the agreement reached at the procedural hearing as
          follows:

                   If, once the Respondent has received the Claimants’ Statement of Claim,
                   the Respondent wishes to raise objections to jurisdiction and/or
                   admissibility, it may file a request for bifurcation and should do so as soon
                   as reasonably possible, failing which the Respondent will submit its
                   Statement of Defense in full. If the Respondent does request a bifurcation,
                   the Tribunal would then allow the Claimants to comment and will
                   ultimately make a decision. 344

221.      With respect to the date of filing for the Respondent’s Statement of Defence, the
          Tribunal advised that it would set a time limit for the Respondent’s full Statement of
          Defence unless the Parties reached an agreement. The Tribunal noted that the
          Respondent requested such deadline be set for November or December 2016, while the
          Claimants requested that it be set no later than October 2016.


343
       Transcript, First Procedural Hearing, 56:6-16 (President Lévy).
344
       Tribunal’s email of 21 April 2016 (AT-7).

                                                        59
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 75 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                            Page 60 of 568

222.      By letter of 6 May 2016 (AT-8), the Tribunal informed the Parties that, in view of the
          Parties’ failure to reach an agreement, it had chosen The Hague, the Netherlands, as the
          seat of the arbitration.

223.      Following a proposal by the President at the first procedural hearing 345 and exchanges
          between the Parties, on 11 May 2016 (RCom-10) the Respondent represented that “[t]he
          Income Tax Department of the Department of Revenue of the Government of India
          hereby confirms the following:

                   Having taken due note of the Claimants’ representation in their Request for
                   Interim Measures dated 13 April 2016 not to attempt or purport to transfer,
                   sell, encumber, or in any way dispose of the shares during the pendency of
                   these arbitral proceedings, the Income Tax Department of India (which is
                   solely responsible for pursuit and enforcement of the assessment) confirms
                   and represents that with respect to the tax demand at issue in the present
                   arbitral proceedings (i.e. the tax demand against Cairn UK Holdings Ltd
                   for Assessment Year 2007-08), it will take no steps to purport to transfer,
                   sell, encumber or in any other way dispose of the shares during the
                   pendency of these arbitral proceedings, without giving Cairn UK Holdings
                   Ltd three months’ written notice of its intention to do so. 346

224.      The Respondent stated that this confirmation was made in the understanding that the
          Claimants’ representation made in their RIM 347 held good and requested confirmation
          of that from the Claimants. It also stated that, in light of this confirmation, there could
          be no further basis for the RIM, and requested the Claimants to confirm its withdrawal.

225.      In light of the Respondent’s undertaking, on 16 May 2016 (CCom-14), the Claimants
          suspended their RIM, but reserved the right to renew it or seek other measures of
          protection should such need arise. The Claimants further confirmed that CUHL’s shares
          in CIL would not be disposed of or transferred during these arbitration proceedings
          without India’s prior consent. 348

226.      On 27 May 2016 (CCom-20), the Claimants requested the Tribunal to order the
          Respondent to produce two categories of documents, which are addressed in Section
          III.E below.

B.        The Respondent’s applications for a stay and bifurcation of the proceedings;
          timetable for the written phase

227.      On 6 June 2016 (RCom-18), the Respondent filed an application for a stay of the present
          proceedings (the Respondent’s “Stay Application”). Essentially, the Respondent argued
          that this arbitration should be stayed pending the determination of another arbitration
          initiated by Vedanta against the Respondent (the “Vedanta arbitration”), and pending
          the determination of any cross-litigation between Cairn and Vedanta and/or its

345
       Transcript, First Procedural Hearing, 56:6-16 (President Lévy).
346
       The Respondent’s letter of 11 May 2016 (RCom-10).
347
       RCom-10, referring to C-RIM, ¶ 2.
348
       Claimants’ letter of 16 May 2016 (CCom-14).


                                                        60
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 76 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                                Page 61 of 568

          subsidiary CIL. 349 According to the Respondent, this arbitration and the Vedanta
          arbitration constitute “parallel arbitration proceedings” that “are based on identical
          issues of fact and law”, 350 and the links between the two cases create a risk of irreparable
          harm to India which requires adequate coordination, preferably in the form of a stay of
          these proceedings in favour of the Vedanta arbitration. The procedural history related to
          the Stay Application is summarised in Procedural Order No. 3 (“PO3”); despite this, the
          Tribunal has summarised the most important procedural steps in the paragraphs that
          follow.

228.      On 22 June 2016, following an invitation from the Tribunal to provide comments on the
          draft versions of the ToA and draft PO1, the Claimants requested that the Tribunal fix a
          date for the Respondent to file its full Statement of Defence. 351

229.      On 28 June 2016 (RCom-24), the Respondent requested that the Tribunal maintain its
          decision not to set a date for the filing of a full Statement of Defence until such time as
          the Tribunal had made a determination on the Respondent’s Stay Application and
          potential application for bifurcation of the proceedings. The Respondent reiterated
          arguments made at the procedural hearing, namely that the setting of a date for the filing
          of a full Statement of Defence would “potentially undermine and pre-empt the
          Respondent’s Stay Application; and would also remove any possible efficiencies that
          might be gained by bifurcated proceedings following the application for bifurcation
          which the Respondent has indicated it proposes to make”. 352

230.      Also on 28 June 2016, the Claimants filed their Statement of Claim.

231.      By letter of 1 July 2016 (AT-20), the Tribunal determined that the proceedings would
          not be suspended pending its decision on the Stay Application. Should that application
          be rejected, the Tribunal fixed the time limit for the filing of the Respondent’s Statement
          of Defence for 11 November 2016, noting that the Parties should then consult with a
          view on agreeing on the remainder of the procedural calendar. The Tribunal also
          indicated that if the Respondent wished to raise objections to jurisdiction and/or
          admissibility in a bifurcated proceeding, it should make an application for bifurcation
          as soon as reasonably possible, failing which it would have to submit its Statement of
          Defence in full.

232.      Also on 8 July 2016, the Tribunal circulated the ToA for signature. Both Parties and the
          Tribunal executed the ToA by 19 August 2016. In the ToA, the Parties agreed to the
          appointment of Ms Sabina Sacco as Secretary to the Tribunal.




349
       The Tribunal notes at this juncture that CIL was formerly controlled by CUHL, who sold the majority of its
       shares in CIL to Vedanta in [2011]. At the time of this Award, CIL now bears the name of Vedanta Limited
       (“VIL”).
350
       Respondent’s Application for a Stay of the Proceedings, ¶ 2.
351
       CCom-27. The procedural calendar circulated with Procedural Order No.1 of 12 August 2016 set a filing date
       for the Statement of Defence of 11 November 2016.
352
       RCom-24, ¶ 3.


                                                        61
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 77 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                            Page 62 of 568

233.         Also on 8 July 2016 (RCom-27), the Respondent indicated that it would await the
             Tribunal’s decision on its Stay Application before filing any application for bifurcation.
             The Claimants objected to this (CCom-35), and requested the Tribunal to “reject the
             Respondent’s proposal to delay notification of any preliminary objections and any
             bifurcation request until after the Tribunal issues a decision on its stay application, and
             […] encourage the Respondent to comply with its commitment made at the [procedural]
             hearing to raise those issues straightaway.” 353

234.         Separately, in its correspondence of 8 July 2016 (RCom-27), the Respondent requested
             a hearing on its Stay Application. Following an invitation from the Tribunal to comment,
             on 18 July 2016 (CCom-35), the Claimants provided their comments, inter alia,
             indicating that they saw “no need for an in-person hearing” 354 and were “concerned
             about the delay that it may cause to these proceedings, in particular to the filing of the
             Respondent’s Statement of Defence”. 355

235.         On 19 July 2016, the Tribunal invited the Respondent to comment on the matters raised
             in the Claimants’ letter, and in particular to substantiate its request for a hearing on the
             Stay Application. 356 The Respondent provided such comments on 25 July 2016 (RCom-
             32), responding: (i) that it had only promised to inform the Tribunal and the Claimants
             “straightaway” 357 if it did not wish to raise objections to jurisdiction and admissibility,
             or whether bifurcation appeared inappropriate, (ii) in view of the formulation of Article
             21(3) of the UNCITRAL Rules, it had no obligation to file any jurisdictional objections
             or file an application for bifurcation prior to the submission of its Statement of Defence,
             and (iii) given the Respondent’s view that the proceedings should be stayed, it argued
             that it was “perfectly legitimate” 358 for it to await the Tribunal’s decision on its Stay
             Application before filing its foreshadowed application for bifurcation. 359

236.         On 29 July 2016 (CCom-36), the Claimants objected to the Respondent’s request for a
             hearing on the Stay Application; this objection notwithstanding, they proposed that if
             the Tribunal decided that a hearing should be held, the Parties should use “any such
             hearing to address questions of bifurcation, even if India insists on briefing its objections
             later.” 360 The Claimants clarified that “[t]he Respondent would only need to be willing
             to identify those objections it believes warrant bifurcated treatment.” 361 The Claimants
             added that this “would allow the Tribunal and the Parties to address in a single hearing
             two threshold procedural questions, the resolution of which will dispose of the stay



353
       Claimants' letter of 18 July 2016 (CCom-35).
354
       Ibid.
355
       Ibid
356
       Arbitral Tribunal’s unnumbered email to the Parties of 19 July 2016.
357
       RCom-32, ¶ 2
358
       Id., ¶ 5.
359
       Id.
360
       CCom-36, p. 2.
361
       Ibid.


                                                        62
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 78 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                              Page 63 of 568

           application and set a path towards resolving the Respondent’s jurisdictional
           objections.” 362

237.       On 4 August 2016 (AT-25), the Tribunal issued directions to the Parties regarding the
           next procedural steps in relation to the Stay Application and the Respondent’s potential
           application for bifurcation. 363 In its letter, the Tribunal granted the Respondent’s request
           for a hearing on its Stay Application, which was scheduled for 7 October 2016.

238.       Regarding the timing for an application on bifurcation, the Tribunal noted that, pursuant
           to Article 21(3) of the UNCITRAL Rules, “[a] plea that the arbitral tribunal does not
           have jurisdiction shall be raised not later than in the statement of defence or, with respect
           to a counter-claim, in the reply to the counter-claim.” 364 That being said, the Tribunal
           observed that Article 15(1) of the UNCITRAL Rules granted the Tribunal wide
           discretion to conduct the proceedings as it considered appropriate. In this context, the
           Tribunal determined that the Parties’ submissions did not in fact call for a revision of its
           previous directions on this matter. Thus the Tribunal reiterated its direction as contained
           in its email of 21 April 2016 and letter of 1 July 2016, that “if the Respondent wishes to
           raise objections to jurisdiction and/or admissibility to the Claimants’ claim, it may file
           a request for bifurcation and should do so as soon as reasonably possible, failing which
           the Respondent shall submit its Statement of Defence in full.” 365 The Tribunal added
           that “when ruling on a request for bifurcation, it [would] take into consideration whether
           it was timely made.” 366

239.       On 8 August 2016 (RCom-36), the Respondent rejected the Claimants’ proposal that it
           should identify its preliminary objections prior to the hearing on the Stay Application
           or include a discussion on bifurcation during that hearing, arguing that either “(i) the
           Respondent would have filed an application for bifurcation before the date of the
           hearing, in which case, procedural directions can be issued by the Tribunal in writing in
           the usual way; or (ii) the Respondent would not have filed an application for bifurcation
           before that date, in which case it would not be appropriate for the Tribunal to require
           the Respondent to identify objections to jurisdiction in advance of its Statement of
           Defence given the terms of Article 21 of the UNCITRAL Rules”. 367

240.       On 12 August 2016, the Tribunal circulated the signed ToA and issued PO1, which set
           out the procedural rules to be applied in this arbitration and a partial procedural calendar.

241.       Also on 12 August 2016, the Tribunal issued Procedural Order No. 2 (“PO2”) ruling on
           transparency and confidentiality. As discussed in Section III.E below, this did not put
           an end to the Parties’ exchanges on these matters, which evolved into a discussion on


362
       Ibid.
363
       As addressed in Respondent’s unnumbered email to the Tribunal of 8 July 2016 and unnumbered letter of 25
       July 2016, and in the Claimants’ unnumbered letters of 18 and 29 July 2016.
364
       AT-25, p. 2 citing UNCITRAL Rules, Article 21(3).
365
       Id., p. 3.
366
       Ibid.
367
       RCom-36, ¶ 3.


                                                      63
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 79 of 583
                                                                                PCA Case No. 2016-7
                                                                           Award of 21 December 2020
                                                                                       Page 64 of 568

          document sharing between the Cairn and Vedanta arbitrations. The procedural history
          related to the Parties’ applications on transparency, confidentiality, and document
          sharing is summarised in Section III.D below.

242.      On 28 August 2016 (AT-28), the Tribunal invited the Parties to confirm: (i) certain
          logistical arrangements pertaining to the hearing on the Respondent’s Stay Application,
          and (ii) whether the Parties wished to add any items to the agenda. The Tribunal also
          noted that the Claimants had suggested that the hearing also be used to discuss the issue
          of bifurcation, 368 and the Respondent’s objection to the same (RCom-36). In this regard,
          the Tribunal informed that given the content of Article 21(3) of the UNCITRAL Rules,
          it must accept the Respondent’s objection on this issue of bifurcation. The Parties
          submitted their comments on 31 August 2016 (CCom-41; the Respondent’s
          unnumbered email).

243.      By email of 2 September 2016 (AT-30), the Tribunal confirmed the agenda for the
          hearing on the Stay Application, which included two items requested by the
          Claimants 369 pertaining to (i) a discussion of the procedural calendar, including blocking
          dates for an evidentiary hearing, and (ii) addressing any outstanding issues regarding
          the Respondent's response to the Claimants' Document Request No. 2 (discussed in
          Section III.E.1.a below).

244.      On 16 September 2016 (RCom-38), the Respondent inter alia (i) objected to the
          inclusion of these items, (ii) indicated that, should the Tribunal decline the Respondent’s
          Stay Application, it intended to apply for a bifurcation of the proceedings, and (iii)
          should the Tribunal require the presentation of a full memorial on admissibility,
          jurisdiction, and merits, it was unlikely to meet the time limit currently fixed by the
          Tribunal.

245.      At the Tribunal’s invitation of 2 September 2016 (AT-30), the Claimants provided their
          comments on 21 September 2016 (CCom-44). The Claimants, inter alia, expressed no
          objection to the Tribunal’s agenda for the hearing, but argued that “had the Respondent
          been more forthcoming about its plans in respect of bifurcation, as it was invited to do,
          a parallel briefing and combined hearing could have been organised to address both
          applications” 370 and, as a result, “any request by the Respondent for a separate hearing
          on bifurcation should receive little sympathy, and in no circumstance should it provide
          an excuse for the late filing of the Statement of Defence.” 371 By email of 23 September
          2016, the Tribunal invited the Respondent to comment, which the Respondent did on
          26 September 2016 (RCom-40).

246.      By letter of 28 September 2016 (AT-34), after hearing the Parties, the Tribunal
          eliminated from the agenda for the hearing a broad discussion of the procedural
          calendar, but confirmed that it would include a discussion of the dates for an evidentiary



368
       Claimants’ unnumbered letter of 4 August 2016.
369
       Claimants’ email of 31 August 2016 (CCom-41).
370
       CCom-44, p. 4.
371
       Ibid.

                                                        64
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 80 of 583
                                                                            PCA Case No. 2016-7
                                                                       Award of 21 December 2020
                                                                                   Page 65 of 568

        hearing, noting that this item could not be delayed any longer. The Tribunal also
        reiterated its directions of 21 April, 1 July, and 4 August 2016.

247.    On 6 October 2016, on the eve of the hearing scheduled for the Respondent’s Stay
        Application, the Respondent filed its application for bifurcation (the “Application for
        Bifurcation”). The Respondent also proposed a briefing schedule for that application
        consisting of two rounds and requested a hearing on that application. The procedural
        history related to the Application for Bifurcation is summarised in Procedural Order No.
        4 (“PO4”); despite this, the Tribunal has summarised the most important steps in the
        paragraphs that follow.

248.    Also on 6 October 2016 (RCom-45), the Respondent requested an extension to file its
        Statement of Defence.

249.    On 7 October 2016, the Parties and the Tribunal held a hearing to address the
        Respondent’s Stay Application, as well as certain procedural matters, including the
        determination of dates for the evidentiary hearing. The hearing took place in Geneva,
        with the Parties and the President participating in person, and the co-arbitrators
        participating via telephone conference. The following persons attended the hearing:

        Tribunal
        Mr Laurent Lévy (Presiding Arbitrator)
        Mr Stanimir Alexandrov (Co-arbitrator) (via teleconference)
        Mr J. Christopher Thomas QC (Co-arbitrator) (via teleconference)
        Ms Sabina Sacco (Secretary of the Tribunal)

        Claimants
        Mr Mark McNeill (Shearman & Sterling LLP)
        Mr Wesley H. Pang (Shearman & Sterling LLP)
        Mr Robert L. Nelson Jr. (Shearman & Sterling LLP)
        Ms Niti Dixit (S&R Associates)
        Mr Uday Walia (S&R Associates)
        Mr James Smith (CFO, Cairn Energy PLC)
        Mr Duncan Holland (Group Legal Manager, Cairn Energy PLC)
        Ms Kathryn Anderson (Cairn Energy PLC)

        Respondent
        Mr Salim Moollan QC (Essex Court Chambers)
        Professor Chester Brown (Essex Court Chambers)
        Mr Adam Board (Essex Court Chambers)
        Mr Shreyas Jayasimha (Aarna Law)
        Mr Mysore R. Prasanna (Aarna Law)
        Mr Mihir Naniwadekar (Aarna Law)
        Mr Raag Yadava (Aarna Law)
        Mr Dinesh Antil (Under Secretary, Foreign Tax & Tax Research Division, Central
            Board of Direct Taxes, Department of Revenue, Ministry of Finance)

        Court Reporter
        Mrs Audrey Shirley (Briault Reporting Services)

                                               65
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 81 of 583
                                                                               PCA Case No. 2016-7
                                                                          Award of 21 December 2020
                                                                                      Page 66 of 568

250.      On 11 October 2016, the Tribunal circulated to the Parties the transcript of the hearing
          of 7 October 2016.

251.      By letter of 17 October 2016 (CCom-49), the Claimants objected to a hearing on the
          Respondent’s Application for Bifurcation, arguing that “the Respondent has been
          tactically withholding its Bifurcation Application, notwithstanding repeated urgings by
          the Tribunal and the Claimants”, 372 and that “[h]ad the Respondent done so, the issue
          could have been briefed and decided long ago, or it could have been addressed in a
          combined hearing on 7 October 2016, as the Claimants proposed.” 373

252.      On 3 November 2016 (AT-37), after considering the circumstances described above and
          in the exercise of its discretion under Article 15(1) of the UNCITRAL Rules, the
          Tribunal denied the Respondent’s request for a hearing on its Application for
          Bifurcation. However, it agreed that the application would be briefed in two rounds,
          with the first round to take place before the filing of the Respondent’s Statement of
          Defence, and the second round to take place thereafter. The Tribunal also invited the
          Parties to consult and agree on two timetable proposals, one for a bifurcated proceeding,
          and one for a non-bifurcated proceeding. In that same letter, the Tribunal granted the
          Respondent an extension to file its Statement of Defence to 16 January 2017.

253.      On 9 November 2016, the Claimants filed their Response to the Respondent’s
          Application for Bifurcation.

254.      On 23 November 2016 and 24 November 2016, the Claimants and the Respondent
          provided their respective calendar proposals (CCom-56, RCom-53).

255.      On 8 December 2016, the Tribunal issued its determination on the procedural timetable
          that would apply to the arbitration from the submission of the Respondent’s Statement
          of Defence (scheduled for 16 January 2017) until the Hearing on the Merits scheduled
          for 15-26 January 2018 (both for non-bifurcated proceedings and bifurcated
          proceedings) (AT-41).

256.      On 17 December 2016 (RCom-59), the Respondent requested the Tribunal to order the
          Claimants to “produce all documents, including but not limited to letters, electronic
          communications, file notes, memoranda, internal correspondence and any other records,
          however made, evidencing any and all exchanges between the Cairn Claimants and the
          Vedanta Claimant relating to the two arbitrations from 31 March 2015 onwards”. 374 The
          procedural history related to this request is summarised in Section III.E.1.b below.




372
       CCom-49, p. 1.
373
       Id., pp. 1-2.
374
       RCom-59, ¶ 8(b) (Respondent’s emphasis omitted).


                                                     66
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 82 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                 Page 67 of 568

257.      On 20 December 2016 (CCom-61), the Claimants informed the Tribunal of certain
          exchanges with the ITD 375 with respect to the release by CIL of dividends owed to
          CUHL, which are addressed in more detail in Section III.C below.

258.      On 9 January 2017 (RCom-61), the Respondent requested a further extension of the time
          limit to file its Statement of Defence. After hearing both Parties, 376 by letter of 20
          January 2020 (AT-42) the Tribunal granted the requested extension until 3 February
          2017 and set out a revised procedural calendar (attached as Annex A to that letter).

259.      On 12 January 2017 (CCom-65), the Claimants submitted a proposed procedural
          calendar for non-bifurcated proceedings. The Respondent provided its comments on 16
          January 2017 (RCom-63).

260.      On 4 February 2017, the Respondent filed its Statement of Defence.

261.      By email of 14 February 2017 (CCom-71), and pursuant to the Tribunal’s directions at
          paragraph 3 of AT-42, the Claimants on behalf of the Parties provided the Tribunal with
          jointly proposed amendments to the procedural calendar for bifurcated proceedings.

262.      On 15 February 2017 (RCom-67), and as reiterated by communications of 2, 13, and 17
          March 2017, the Respondent requested a second hearing on its Stay Application. The
          Claimants objected to this second hearing by letter of 7 March 2017 (CCom-79) and
          submitted their response to these further submissions on the Stay and Bifurcation
          Applications on 23 March 2017 (CCom-87).

263.      On 19 February 2017, the Respondent filed its Reply to the Claimants’ Response to its
          Application for Bifurcation.

264.      On 21 February 2017, the Claimants filed a request for relief in relation to the release
          of dividends owed to CUHL by CIL. During the months that followed, the Parties and
          the Tribunal exchanged correspondence on this matter, as well as on the status of the
          Respondent’s enforcement of the tax demand against CUHL and the Claimants’ RIM;
          this is addressed in Section III.C below.

265.      On 6 March 2017, the Claimants filed their Rejoinder on the Respondent’s Application
          for Bifurcation.

266.      By letter of 27 March 2017, the Tribunal informed the Parties that the Respondent’s
          request for a second hearing on its Stay Application was denied, that the Stay
          Application was also denied, that a decision with the Tribunal’s reasoning would follow
          shortly, and that the Tribunal would thereafter address the Respondent’s Application for
          Bifurcation.




375
       The Parties have referred to the Income Tax Authority and Income Tax Department interchangeably. In order
       to avoid confusion with the Income Tax Act (defined herein as “ITA”), the Tribunal will use the acronym
       “ITD” to refer to the Income Tax Department or Authority, unless it is quoting the Parties.
376
       Claimants’ letter of 12 January 2017 with its comments on this request, and to the Respondents’ reply of 16
       January 2017.

                                                        67
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 83 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                              Page 68 of 568

267.      On 31 March 2017, the Tribunal issued PO3 which set out the Tribunal’s reasons for
          denying the Respondent’s Stay Application. These reasons included, inter alia, the
          Tribunal’s conclusion that a stay would cause significant prejudice to the Claimants,
          while it would not alleviate in any significant manner the harms alleged by the
          Respondent, in particular the harm of conflicting decisions between the Cairn and
          Vedanta arbitrations.

268.      On 3 April 2017, the Parties exchanged the scheduled document production requests.
          The procedural history related to these requests is described in Procedural Order No. 8
          (“PO8”) and the correspondence that followed and summarised in Section III.E.2 below.

269.      On 19 April 2017, the Tribunal issued PO4 in which it denied the Respondent’s
          Application for Bifurcation and set forth its reasons for doing so. The Tribunal
          confirmed that the procedural calendar for non-bifurcated proceedings attached to the
          Tribunal’s letter of 20 January 2017 (and reattached as Annex A to PO4) would apply
          to the remainder of the arbitration.

270.      On 8 May 2017 (AT-72), the Tribunal requested both Parties to submit updated lists of
          their respective representatives that should be included in future correspondence, and
          asked that throughout the proceedings, at such times when a representative was added
          or removed from the list, that the respective Party provide an updated list, which the
          Parties subsequently did. 377

271.      On 18 May 2017, the Tribunal issued Procedural Order No. 5 (“PO5”), which addressed
          the Parties’ Unscheduled Document Requests, and Procedural Order No. 6 (“PO6”),
          which set out certain enhanced confidentiality protections to be applied to any
          documents produced in response to the Claimants’ Document Request No. 2. The
          procedural history of these applications is summarised in those orders; despite this, the
          Tribunal summarises the most important steps, as well as the related ensuing
          correspondence, in Section III.E.1 below.

272.      On 12 June 2017 (RCom-128), the Respondent registered “the strongest possible
          protest” 378 to the reasoning and decisions of the Tribunal in PO3, PO4, and PO5.

273.      On 14 June 2017, the Tribunal invited the Claimants to comment on RCom-128 379
          within three business days of filing their Statement of Reply.

C.        The Claimants’ request for the release of dividends from CIL; Renewed RIM

274.      In parallel with the Respondent’s Applications for a Stay and Bifurcation, the Parties
          and the Tribunal were addressing the Claimants’ application for the release of dividends
          from CIL to CUHL (mentioned at paragraph 264 above), and the RIM, which the

377
       See for example, the Claimants’ email of 6 June 2017 (CCom-109); the Respondent’s email of 19 July 2017
       (RCom-144); the Claimants’ email of 20 July 2017 (CCom-128); the Respondent’s email of 6 September
       2017 (RCom-157); the Respondent’s email of 12 December 2018 (RCom-327); the Claimants’ email of 14
       May 2019 (CCom-290).
378
       RCom-128, ¶ 21.
379
       And also on RCom-129, through which the Respondent objected to Procedural Order No. 7, addressed in
       Section III.F below.

                                                      68
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 84 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                 Page 69 of 568

          Claimants renewed on 6 May 2017 (CCom-99). The detailed procedural history of these
          applications is discussed in PO7, and Procedural Order No. 9 of 10 August 2017
          (“PO9”). The Tribunal has nonetheless summarised the most important procedural steps
          below.

275.      On 20 December 2016 (CCom-61), the Claimants informed the Tribunal that on 12
          October 2016 CUHL had written to the ACIT seeking confirmation that CIL would be
          able to release any outstanding dividends owed to CUHL, but that CUHL had not
          received any reliable confirmation. 380 As a result, the Claimants requested the
          Respondent to confirm whether CIL could release those dividends and CUHL could
          repatriate them. If no such confirmation was received by 28 December 2016, the
          Claimants stated that they would ask the Tribunal to direct the Respondent to provide
          such confirmation. The Claimants added that, if the dividends were no longer restricted
          and the relevant transfers could be executed, the Claimants would “naturally withdraw
          their claims in this arbitration relating to those dividends.” 381

276.      On 6 January 2017 (RCom-60), the Respondent submitted a letter from the Office of the
          ACIT dated 30 December 2016, to the Commissioner of Income Tax, International
          Taxation-1, New Delhi, which stated that:

                   [T]he provisional attachment order u/s 281B on dividend expired on 31
                   March 2016 and as on date there is no attachment in force. The decision to
                   release the dividend to CUHL is an internal matter between two companies
                   and the same may be dealt accordingly. 382

277.      In light of this letter, the Respondent requested the Claimants to confirm by 9 January
          2017 that they would “withdraw all consequent claims in this arbitration as stated in
          their letter dated 20 December 2016.” 383

278.      By letter of 21 February 2017 (CCom-73), the Claimants indicated that they had
          forwarded the ACIT letter of 30 December 2016 to CIL, asking it to release the
          dividends, but that CIL had refused to do so, alleging that this letter was internal
          government correspondence that was neither addressed nor copied to CIL, and that it
          required the certainty of a written confirmation from the ITD before it would act. The
          Claimants understood that the ITD had advised CIL to make a formal written request
          for clearance and to await a response from the ITD to release the dividends; however,
          in meetings between Cairn’s representatives and the ITD, the ITD had informed Cairn
          that no written confirmation would be given to CIL in this regard. The Claimants argued
          that this position was at odds with the Respondent’s assertions in its Statement of
          Defence, in particular with the witness statement of Mr Sanjay Puri, that there was no


380
       CCom-61, p. 2 and Annex B thereto (Letter from CUHL to the Assistant Commissioner of Income Tax of 12
       October 2016).
381
       Ibid.
382
       Letter from the Office of the Assistant Commissioner of Income Tax, Circle 1(2)(1), International Taxation,
       New Delhi, of 30 December 2016, to the Commissioner of Income Tax, International Taxation-1, New Delhi,
       attached to RCom-60.
383
       RCom-60.


                                                        69
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 85 of 583
                                                                                PCA Case No. 2016-7
                                                                           Award of 21 December 2020
                                                                                       Page 70 of 568

           impediment for CIL to release the dividends to CUHL. 384 In light of the Respondent’s
           “inconsistent messages” 385 on this matter, the Claimants requested the Tribunal to
           “invite the Respondent to procure that the [ITD] send a letter to CIL confirming that
           CIL is not prohibited from releasing the dividends to CUHL. In the alternative, we ask
           that the Respondent procure that the [ITD] address a similar letter to Cairn indicating
           that it is intended to be shared with CIL.” 386 The Claimants reiterated that once CIL had
           received this confirmation and the dividends had been released to CUHL, they would
           make the appropriate adjustments to their claims. 387

279.       On 22 February 2017 (AT-46), the Tribunal invited the Respondent to confirm its
           position on the matter by 1 March 2017, giving special attention to the Claimants’
           request for relief.

280.       By email of 6 March 2017 (RCom-73), after requesting and receiving an extension, the
           Respondent submitted its comments. The Respondent stated inter alia that “the payment
           of CUHL dividends [was] a matter between the company (CIL) and its shareholder (i.e.
           CUHL) and therefore the Office of the [ACIT] ha[d] no role to play.” 388 As a result, the
           ITD was not in a position to issue any correspondence to CIL with respect to the
           payment of CUHL dividends.” 389 The Respondent further argued that the Tribunal had
           no jurisdiction over the relationship between India and its assessees, including CIL, nor
           did it have jurisdiction to order the Respondent to write to CIL to confirm that CIL was
           not prohibited from releasing the dividends to CUHL. 390

281.       On 7 March 2017, the Tribunal noted that, at this juncture and given the content of the
           Respondent’s email of 6 March 2017, it did not see a need for its intervention.
           Nonetheless, it invited the Claimants to comment on the Respondent’s communication
           and to seek further clarification from the Respondent if they so wished. 391

282.       By letter of 9 March 2017 (CCom-81), the Claimants insisted that they required the
           Respondent to directly inform CIL that it could release the dividends, “because CIL
           continues to be under direct orders from the Indian Income Tax Authority to withhold
           the dividends.” 392 The Claimants explained that “[i]n January 2014, the Income Tax
           Authority formally directed CIL ‘not to remit/pay’ the dividends to CUHL, which
           direction has never been clearly rescinded.” 393 The Claimants also alleged that “the
           Income Tax Authority has more recently ‘informally advised’ CIL not to remit the

384
       CCom-73, p. 1-2, referring to Puri WS, ¶¶ 100, 104.
385
       Id., p. 2.
386
       Ibid.
387
       Id., pp. 2-3.
388
       RCom-73, ¶ 2.
389
       Ibid.
390
       Ibid.
391
       Tribunal’s unnumbered email of 7 March 2020.
392
       CCom-81, p. 1.
393
       Ibid.


                                                       70
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 86 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                              Page 71 of 568

          dividends until CIL receives a specific government ‘response’ authorising any such
          transfer.” 394 On this basis, the Claimants argued that “it is difficult to accept in good
          faith India’s representation to this Tribunal that the disposition of the dividends is
          strictly ‘a matter between’ CIL and CUHL with ‘no role to play’ for India, when the
          Income Tax Authority has specifically instructed CIL (off the record) that it must
          withhold the dividends until further notice.” 395 However, the Claimants noted that CIL
          had indicated that it might be willing to accept formal written confirmation by India to
          this Tribunal that the dividends were legally unrestricted. As a result, in the absence of
          any reasoned objections by the Respondent, the Claimants indicated that they intended
          to send to CIL on Friday 10 March 2017 (i) the Respondent’s email of 6 March 2017,
          together with the appended ACIT letter of 1 March 2017, and (ii) an excerpted and
          redacted copy of the witness statement of Mr Sanjay Puri, in which Mr Puri confirmed
          the status of the dividends (which the Claimants attached as Annex C to their letter). 396

283.      That same day (AT-51), the Tribunal invited the Respondent to comment on the
          Claimants’ letter without delay on or before 14 March 2017, noting that in the meantime
          it would be preferable if the Claimants did not unilaterally send their intended letter to
          CIL, in order to avoid aggravating the dispute. The Tribunal also entreated the Parties
          “to cooperate in this matter”, stating that it was “confident that the Respondent may be
          in a position to assist the Claimant albeit possibly without writing to CIL itself.” 397

284.      By letter of 15 March 2017 (RCom-78), the Respondent argued that the Claimants’
          latest request was “entirely contrived”, 398 noting that the Claimants had to date shared
          documentation from these proceedings with Vedanta as it suited them, but now
          purported to give the Respondent 24 hours to raise any reasoned objections to share
          these two documents (identified in paragraph 282 above) with CIL (which was now
          controlled by Vedanta). As to the merits of the Claimants’ request, the Respondent noted
          that it had long advocated for a coordinated document sharing regime to be put in place
          between the Cairn and Vedanta arbitrations; that the treatment of these two documents
          should follow the general treatment to be put in place once the Tribunal ruled on this
          document sharing regime, and that until then there was no reason to treat these
          documents any differently solely because it was expedient for the Claimants to share
          them with Vedanta.

285.      On 16 March 2017 (CCom-84), the Claimants (i) stated that they believed that the
          proposed disclosures were consistent with the confidentiality protections in PO2, (ii)
          clarified that the proposed disclosure was to CIL and not Vedanta, in CUHL’s capacity
          as shareholder of CIL, (iii) that such disclosure was “entirely separate from the merits
          of this arbitration, and is unrelated to ongoing discussions about the exchange of
          arbitration documents between the Cairn and Vedanta arbitrations”, as a result of which
          “[t]he Respondent’s reference to its proposed document disclosure regime in this

394
       Id., referring to an email from CIL to Cairn dated 16 February 2017 (Annex A to CCom-81).
395
       CCom-81, p. 2.
396
       Ibid.
397
       AT-51.
398
       RCom-78, ¶ 2.


                                                      71
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 87 of 583
                                                                               PCA Case No. 2016-7
                                                                          Award of 21 December 2020
                                                                                      Page 72 of 568

          arbitration is misconceived”, 399 and (iv) emphasised the importance of the release of the
          dividends to Cairn, noting that CIL would soon cease to exist as a separate entity due to
          its forthcoming merger with VIL, “leaving Cairn a limited window of opportunity to
          secure CIL’s commitment to release the dividends”. 400 On this basis, the Claimants
          informed the Tribunal and the Respondent that they intended to provide the documents
          identified at paragraph 282 above to CIL that week, and that they would request that
          CIL maintain those documents in strict confidence, in compliance with PO2.

286.      That same day (RCom-79), the Respondent reiterated its position that this issue should
          be treated together with the general question of document sharing between the Cairn
          and Vedanta claimants and transparency/confidentiality of this arbitration, and that there
          was no basis for the Claimants’ unilateral disclosure of such documents. The
          Respondent further requested that if the Claimants had already shared these documents
          with CIL, that this be made known immediately to the Tribunal and to the Respondent.

287.      On that same date (AT-54), the Tribunal invited the Claimants to confirm within 24
          hours if they had already transmitted to CIL the documents identified in paragraph 282
          above and, if so, what assurances they had requested or obtained from CIL that the
          documents would be kept confidential. The Tribunal also invited the Respondent, within
          the same time limit, to state any good cause that should keep the Tribunal from allowing
          the Claimants to communicate the documents to CIL, assuming that leave was in fact
          needed. The Tribunal added that it saw no reason to deny a limited exception to PO2 in
          the circumstances.

288.      On 17 March 2017 (CCom-85), the Claimants confirmed that the documents listed in
          paragraph 282 above had not been transmitted to CIL, and indicated that they had
          notified CIL that “any documents that are permitted to be disclosed to them, as
          authorised by this Tribunal, shall be maintained as confidential and shall not be
          disclosed to any third party (save where required by law or regulation – e.g., where
          required by the Indian Income Tax Authority – or through disclosure to professional
          advisers bound by duties of confidentiality).” 401

289.      On that same date (RCom-81), the Respondent noted that its position as set out in its
          email of 16 March 2017 remained unchanged, and that it was clear that the Claimants’
          purported requests were not genuine given the Claimants’ past conduct. However, for
          the sake of cooperation, it stated that it was prepared to accept the communication of
          the ACIT letter of 1 March 2017, even in advance of the Tribunal’s ruling on document
          sharing. That said, it objected to the communication of Mr Puri’s Witness Statement,
          whether redacted or not, in advance of that ruling, arguing that such a disclosure would
          be “particularly intrusive” and there could be “no legitimate reason” to communicate
          it. 402




399
       CCom-84.
400
       Ibid.
401
       CCom-85.
402
       RCom-81.

                                                 72
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 88 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                                Page 73 of 568

290.      On 22 March 2017 (AT-56), after noting the Parties’ latest arguments and
          representations, the Tribunal issued the following directions: (i) it allowed the Claimants
          to provide CIL with a copy of the ITD’s letter of 1 March 2017, emphasising that the
          document was subject to confidentiality obligations, but that they should refrain from
          disclosing Mr Puri’s Witness Statement, (ii) if despite this CUHL did not obtain the
          release of the dividends, the Claimants should inform the Tribunal and provide a
          redacted version of Mr Puri’s Witness Statement for the Respondent’s comment, which
          the Respondent should provide within three business days, (iii) if there was no
          agreement on the scope of the redactions the Tribunal would then make a determination,
          and (iv) the Claimants could then submit the final redacted witness statement to CIL,
          emphasising that the document is subject to confidentiality obligations in this
          arbitration.

291.      While this exchange regarding the release of dividends was ongoing, the Parties also
          exchanged correspondence in relation to the status of the Respondent’s tax demand and
          the enforcement proceedings related to such tax demand. Specifically:

          a.     On 14 March 2017 (CCom-83), the Claimants informed the Tribunal that on 9
                 March 2017 the ITAT had issued its order on the appeal initiated by CUHL against
                 the tax assessment at issue in this dispute, confirming the Respondent’s principal
                 tax demand against CUHL, but partially granting CUHL’s appeal on matters of
                 interest and penalty. 403 It also attached a letter from the ACIT to CUHL dated 14
                 March 2017, in which the ACIT stated that “[i]n view of this order, where the tax
                 demand has been confirmed by the Hon’ble ITAT, you are requested to pay the
                 same on or before 15.06.2017, failing which recovery proceedings will be initiated
                 as per the Income Tax Act, 1961.” 404 The Claimants urged the Respondent to
                 confirm immediately whether the ACIT letter of 14 March 2017 was intended to
                 provide the three-month notice before it commenced enforcement proceedings, in
                 accordance with its undertaking of 11 May 2016. They also stated that “[t]o the
                 extent that India's letter constitutes said notice, the Claimants will have no choice
                 but to reinstate their RIM, as they indicated they would do were India to seek to
                 enforce against the shares.” 405

          b.     On 17 March 2017 (RCom-78), the Respondent made certain submissions
                 regarding the implications of the ITAT Order. For present purposes, it suffices to
                 say that the Respondent submitted that the ITAT Order upheld CUHL’s liability
                 to capital gains tax.

292.      At the Claimants’ insistence (CCom-86) and the Tribunal’s invitation (AT-55), on 23
          March 2017 (RCom-82) the Respondent (i) reiterated that the ITAT Order had
          confirmed CUHL’s capital gains tax liability, (ii) stated that, as a result, the ITD “ha[d]



403
       Claimants’ letter to the Tribunal of 14 March 2017 (CCom-83), referring to the ITAT Order of 9 March 2017,
       attached as Annex A to CCom-83.
404
       Letter from the ACIT, Circle 1(2)(1), International Taxation to CUHL of 14 March 2017, attached as Annex
       B to the Claimants’ letter of 14 March 2017 (CCom-83).
405
       CCom-83, p. 3.


                                                       73
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 89 of 583
                                                                                 PCA Case No. 2016-7
                                                                            Award of 21 December 2020
                                                                                        Page 74 of 568

           no remaining discretion not to enforce the tax demand against the assessee (CUHL)”, 406
           and (iii) confirmed that the ACIT letter of 14 March 2017 “is indeed to be treated as a
           notice for purposes of the Respondent’s letter dated 11 May 2016.” 407 The Respondent
           explained that “this is because the [ITD] [is] duty bound as a matter of Indian law to
           proceed to recover tax amounts found due and owing by a taxpayer, as is the case under
           the ITAT Order.” 408 The Respondent added however that the Claimants could appeal
           the ITAT Order and apply for a stay of execution from the High Court, noting that “[i]f
           they do so, and obtain relief from the Court, the [ITD] will of course abide by the
           decision of the Court”, but “[i]f they choose not to do so, the [ITD] have no discretion
           not to enforce the Order.” 409 The Respondent thus requested the Tribunal to invite the
           Claimants to state by 24 March 2017 “(a) whether it has initiated any appeal against the
           ITAT Order; (b) if not, whether they intend to appeal the ITAT Order; and (c) if not,
           why not.” 410

293.       By email of 3 April 2017 (AT-60), the Tribunal invited the Claimants to state whether
           they had appealed the ITAT Order, but rejected the Respondent’s request that the
           Claimants be ordered to indicate in advance if they intended to seek relief before the
           Indian courts or their reasons for doing so, considering that the request did not state the
           legal basis for which such relief would be predicated.

294.       On 4 April 2017 (RCom-87), the Respondent reiterated its requests, arguing that the
           legal basis for them was found in Article 15(1) of the UNCITRAL Rules, and the duty
           not to aggravate the dispute. By email of 5 April 2017 (AT-61), the Tribunal invited the
           Claimants to comment on this renewed request.

295.       On 7 April 2017 (CCom-90), the Claimants confirmed that they had not filed an appeal
           against the ITAT Order. As to whether they intended to do so, they stated that “Cairn
           [was] still in the process of weighing its options, and should not be compelled by India
           to make a rushed decision and to provide its reasons.” 411

296.       On 12 April 2017 (CCom-92), the Claimants informed the Tribunal that they had
           received an appeal effect order dated 31 March 2017 demanding payment within 30
           days of service and warning that, if payment was not received, proceedings for the
           recovery of the tax demand would ensue.

297.       At the Claimants’ request (CCom-92) and the Tribunal’s invitation (AT-64), on 18 April
           2017 (RCom-91), the Respondent explained that the demand notice sent on 31 March
           2017 was a standard proforma, and that there was “no intention to violate the
           undertaking given by the Respondent in its letter dated 11 May 2016.” 412 The

406
       RCom-82, ¶ 2.
407
       Ibid.
408
       Ibid.
409
       Id., ¶ 4.
410
       Ibid.
411
       CCom-90, p. 1.
412
       RCom-91.


                                                   74
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 90 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                 Page 75 of 568

          Respondent added that, “[p]ursuant to that letter, CUHL has already been notified on 14
          March 2017 to pay the tax demand by 15 June 2017, failing which recovery action would
          ensue.” 413

298.      On 19 April 2017 (CCom-96), the Claimants wrote to the Tribunal to update it on the
          status of the dividends payable from CIL (which had by now been merged with VIL 414)
          to CUHL and to request urgent relief in this regard. Specifically, the Claimants
          requested the Tribunal to “to invite the Respondent as a matter of urgency to confirm in
          writing directly to VIL (with copies of such confirmation to the Claimants and the
          Tribunal) that all dividends – both the dividends declared by CIL with respect to the
          period from 2013-2016 and those resulting from the merger between CIL and VIL – can
          be released to CUHL without further delay,” and to “provide a full and accurate account
          of what it has been telling CIL/VIL in private meetings in respect of the dividends, and
          to explain how it reconciles those communications with its representations to this
          Tribunal that CIL/VIL is free to release the dividends.” 415

299.      On 26 April 2017 (RCom-96), the Respondent responded to the Claimants’ letter of 19
          April 2017, reiterating its position that there was no basis for the Claimants’ request for
          urgent relief, and stating that the ITD “categorically den[ied] having attempted to inhibit
          the release of the dividends or having advised CIL in this matter, formally or
          ‘informally’, after 31 March 2016 (when the provisional attachment order under section
          281B expired).” 416 On 27 April 2017 (RCom-97), the Respondent clarified that “there
          was no message or advice given by the Hon’ble Revenue Secretary to CIL/Vedanta
          Limited to hold the dividends payable to CUHL.” 417

300.      By email of 1 May 2017 (AT-69), the Tribunal invited the Claimants to state if they had
          anything to add or amend to their request for relief of 19 April 2017. It also invited the
          Respondent to state whether it would have any objection to the Claimants disclosing
          RCom-96 and RCom-97 to VIL.

301.      By letter of 2 May 2017 (CCom-98), the Claimants stated that they had difficulty
          reconciling the Respondent’s statements denying any meeting or communication
          between the ITD and CIL/VIL. In support of this, they submitted a witness statement of
          Cairn’s CEO, Mr Simon Thomson (the “Thomson WS”), in which he testified that VIL
          had “confirmed to Cairn that it met with the Revenue Secretary on 10 April 2017, and
          that at this meeting, the Revenue Secretary instructed CIL/VIL not to remit payment
          pending approval from the Income Tax Authorities.” 418 The Claimants also submitted




413
       Ibid.
414
       The Tribunal understands that the merger became effective on 11 April 2017, as per the Claimants’ letter of
       19 April 2017 (uninvited) (CCom-96), n. 1.
415
       CCom-96, p. 3.
416
       RCom-96.
417
       RCom-97.
418
       CCom-98, p. 1.


                                                        75
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 91 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                 Page 76 of 568

          documentary evidence which purportedly confirmed Mr Thomson’s statements. 419 The
          Claimants acknowledged that this evidence originated from CIL/VIL, but argued that
          CIL/VIL had repeatedly indicated its desire to discharge its obligation to CUHL, and
          that they were unaware of any motivation for CIL/VIL to falsely report meetings with
          and instructions from the Income Tax Authorities. The Claimants also argued that the
          problem would be exacerbated because, as a result of the merger between CIL and VIL,
          CUHL was due to receive redeemable preference shares in VIL worth approximately
          US$ 115 million, raising the total amount payable from VIL to CUHL to approximately
          US$ 220 million, “with the likely result that the Indian Government will move to garnish
          all of those outstanding payments as soon as it is legally entitled to do so.” 420 Given the
          latest developments, the Claimants argued that “it seems highly unlikely that the
          disclosure of RCom-96 and 97 will persuade CIL/VIL to disobey the directions they say
          they have received from senior officers of the Government of India”, and as a result they
          reiterated their request for relief made on 19 April 2017 through CCom-96. 421

302.      On 3 May 2017 (AT-70), the Tribunal granted leave to the Respondent to respond to the
          Claimants’ letter of 2 May 2017, and invited it to confirm its final position on whether
          CIL/VIL could release immediately the dividends to CUHL. The Tribunal also invited
          both Parties to state whether they would have any objection to communicating, or having
          the other side communicate, to CIL/VIL the content of the forthcoming Order (or letter
          from the Tribunal) on this matter.

303.      On 6 May 2017 (CCom-99), the Claimants renewed their RIM, which as noted above
          had been originally filed on 13 April 2016 422 and had been suspended on 16 May 2016,
          following an undertaking from the Respondent. 423 In their Renewed RIM, the Claimants
          updated their request for relief 424 and further stated that “the procedural burden of


419
       Specifically, the Claimants attached electronic text messages between Simon Thomson and Tarun Jain dated
       4 to 11 April 2017 (Exh. CWS-Thomson-1); an email from Simon Thomson to Duncan Holland of 11 April
       2017 (Exh. CWS-Thomson-2); letter from VIL to CUHL of 18 April 2017 (Annex A to CCom-96); and email
       from Navin Jain to Kathryn Anderson of 16 February 2017 (Annex A to CCom-80).
420
       CCom-98, p. 2.
421
       Claimants’ letter to the Tribunal of 2 May 2017 (CCom-98).
422
       CCom-14.
423
       RCom-10.
424
       CCom-99, p. 13 (requesting the Tribunal to:
       a) ORDER India to refrain during the pendency of these arbitration proceedings from initiating the sale of
       Cairn’s 184,125,764 equity shares in Vedanta Limited, or enforcing against any other assets that Cairn may
       have, or come to have, in India (including dividends, redeemable preference shares and the redemption
       proceeds arising therefrom, tax refunds, and other amounts payable to it);
       b) ORDER India to refrain from taking any other steps that might undermine the procedural integrity or the
       orderly progression of these arbitral proceedings and/or that might aggravate or exacerbate the dispute
       between the Parties, or render ineffective any ultimate relief to be granted by the Tribunal during the
       pendency of these arbitration proceedings;
       c) RECOMMEND any further measures or relief that the Tribunal deems appropriate in the circumstances in
       order to preserve Cairn’s rights during the pendency of these arbitration proceedings; and
       d) ORDER that India pay the costs associated with this request for interim measures of protection.”)


                                                        76
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 92 of 583
                                                                               PCA Case No. 2016-7
                                                                          Award of 21 December 2020
                                                                                      Page 77 of 568

          briefing and deciding this RIM could be avoided entirely if the Respondent undertakes
          to delay the initiation of recovery procedures against CUHL pending the conclusion of
          this arbitration.” 425 If the Respondent did not immediately make such an undertaking of
          its own accord, the Claimants asked the Tribunal to request the Respondent to do so, or
          at least to provide any legal authority establishing that it did not have discretion as to
          the timing of enforcement.

304.      On 8 May 2017 (AT-71), the Tribunal invited the Respondent to comment with urgent
          priority on the Claimants’ communication, and in particular to state whether it would be
          willing to delay the initiation of recovery proceedings against CUHL pending the
          conclusion of this arbitration, as proposed by the Claimants, by Friday 12 May 2017.

305.      On 8 May 2017 (CCom-100), the Claimants confirmed that they had no objection to
          communicating, or having the Respondent communicate, to CIL/VIL the content of the
          forthcoming decision by the Tribunal concerning the release of the outstanding
          dividends held by CIL/VIL to CUHL. In the event that the Respondent was to
          communicate this decision, the Claimants asked that they be copied on such
          correspondence.

306.      On 9 May 2017 (RCom-101), the Respondent provided comments, inter alia, to CCom-
          98 and CCom-99. The Respondent requested a hearing on the Renewed RIM and
          submitted comments on the dividends.

307.      By letter of 12 May 2017 (CCom-101), the Claimants commented on the Respondent’s
          email of 9 May 2017 and reaffirmed, with more urgency, their request that the Tribunal
          order the Respondent “to confirm immediately in writing directly to VIL (with copies
          of such confirmation to the Claimants and the Tribunal) that all dividends – both the
          dividends declared by CIL with respect to the period from 2013-2016 and those resulting
          from the merger between CIL and VIL – can be paid to CUHL without further delay. In
          the alternative, the Claimants request that the Tribunal issue an order memorialising the
          Respondent’s numerous representations that the dividends can be released and finding
          that the Respondent is bound by these representations and does not seek to restrain the
          payment of dividends to CUHL or the transfer of any such funds outside of India.” 426
          (The Claimants’ requests for relief in CCom-101 are hereinafter referred to as the
          “Claimants’ Original Request on Dividends”). The Claimants also stated that they did
          not believe that a hearing on the Renewed RIM was required, but should the Tribunal
          determine to hold one, they requested it to “temporarily order India not to initiate
          recovery proceedings or otherwise enforce against any assets of, or due to, the Claimants
          from 15 June 2017 until such time as the Tribunal rules on the RIM.” 427

308.      On 15 May 2017 (AT-75), the Tribunal noted that the Claimants’ applications regarding
          the release of dividends and the Renewed RIM required a prompt ruling from the
          Tribunal and issued directions on how they would be briefed and heard. Specifically,
          the Tribunal outlined two alternative briefing schedules, depending on whether the

425
       CCom-99, cover email.
426
       CCom-101, p. 3.
427
       Id., pp. 3-4.


                                                 77
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 93 of 583
                                                                                PCA Case No. 2016-7
                                                                           Award of 21 December 2020
                                                                                       Page 78 of 568

          Respondent would be willing to defer the enforcement of CUHL’s shares in CIL/VIL
          until 15 September 2017, and proposed a hearing date to hear the Renewed RIM. After
          hearing from both Parties (CCom-103 and RCom-103), 428 on 18 May 2017 (AT-77) the
          Tribunal confirmed that a hearing to hear the Renewed RIM (the “RIM Hearing”) would
          take place in London on 12 June 2017.

309.      On 22 and 30 May 2017 (RCom-108 and RCom-111, respectively), the Respondent
          lodged a formal protest to the Tribunal’s directions, raising certain procedural objections
          and requests for clarification. At the Tribunal’s invitation, on 25 May 2017 (CCom-105)
          the Claimants provided their comments. On 1 June 2017 (AT-81), the Tribunal updated
          its procedural directions.

310.      On 26 May 2017 (RCom-109), the Respondent submitted its response to the Renewed
          RIM. The Claimants filed their reply on 31 May 2017 (CCom-107), and the Respondent
          filed its rejoinder on 8 June 2017 (RCom-117).

311.      On 2 June 2017 (AT-82), the Tribunal invited the Parties to consult and cooperate with
          respect to the format and organisation of the RIM Hearing. The Parties provided their
          comments on 9 and 10 June 2017 (RCom-119 and CCom-112, respectively).

312.      On 5 June 2017 (RCom-113), the Respondent indicated that it had not addressed the
          Claimants’ Original Request on Dividends in its response to the Renewed RIM and that
          it would do so by 8 June 2017. By email of 6 June 2017 (CCom-110), the Claimants
          argued that this was inaccurate, as the Respondent’s response to the Renewed RIM
          expressly mentioned the Claimants’ Original Request on Dividends, and thus the
          Respondent had already exercised its opportunity to respond to it. Despite this
          allegation, on 6 June 2017, the Tribunal granted the Respondent the opportunity to make
          further comments on the Claimants’ Original Request on Dividends, which the
          Respondent exercised on 8 June 2017 (RCom-118).

313.      On 9 June 2017 (RCom-119), the Respondent confirmed that it wished to cross-examine
          Mr Thomson at the RIM Hearing. Separately on that same day (RCom-120), the
          Respondent filed a statement from the Office of the Honourable Revenue Secretary
          rebutting Mr Thomson’s witness statement, and noted that the Honourable Revenue
          Secretary would not be available to be examined at the RIM Hearing due to other
          commitments.

314.      Also on 9 June 2017, the Tribunal issued PO7 ruling on part of the Claimants’ Original
          Request on Dividends. In particular, PO7 memorialised India’s representations made in
          this arbitration concerning the issue of release of dividends by CIL/VIL and allowed the
          relevant parts of the order to be shared with CIL/VIL.

315.      On 12 June 2017 (RCom-129), the Respondent objected to PO7 and requested that the
          Tribunal stay its implementation before it had put in place safeguards to ensure the
          confidentiality of the order. On 14 June 2017, the Tribunal invited the Claimants to
          comment on RCom-129 within three business days of the filing of their Statement of
          Reply.


428
       CCom-103 and RCom-103, both of 17 May 2017.

                                                  78
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 94 of 583
                                                                                               PCA Case No. 2016-7
                                                                                          Award of 21 December 2020
                                                                                                      Page 79 of 568

316.      After exchanging several communications concerning the organisation and logistics of
          the hearing, 429 the Parties and the Tribunal held a hearing on the Renewed RIM on 12
          June 2017, in London, UK. The following persons participated at the hearing:

          Tribunal
          Mr Laurent Lévy (Presiding Arbitrator)
          Mr Stanimir Alexandrov (Co-arbitrator)
          Mr J. Christopher Thomas QC (Co-arbitrator)
          Ms Sabina Sacco (Secretary of the Tribunal)

          Claimants
          Mr Harish Salve SA (Blackstone Chambers)
          Ms Ritin Rai (Blackstone Chambers)
          Mr James Smith (CFO Cairn)
          Mr Duncan Holland (Group Legal Manager, Cairn Energy PLC)
          Ms Claire Busby (Legal Department, Cairn Energy PLC)
          Mr Robert L. Nelson Jr. (Shearman & Sterling LLP)
          Mr Mark McNeill (Shearman & Sterling LLP)
          Mr Wesley H. Pang (Shearman & Sterling LLP)
          Mr Robert L. Nelson Jr. (Shearman & Sterling LLP)
          Ms Natalia Mikolajczyk (Shearman & Sterling LLP)
          Ms Niti Dixit (S&R Associates)
          Mr Uday Walia (S&R Associates)
          Mr Alastair Brown (Shepherd and Wedderburn)

          Respondent
          Mr Salim Moollan QC (Essex Court Chambers)
          Professor Chester Brown (7 Wentworth Selborne Chambers) 430

317.      On 15 June 2017 (AT-85), the Tribunal informed the Parties that it denied the Renewed
          RIM and related applications of the Claimants 431 and indicated that the reasons for the
          Tribunal’s decision would follow.

318.      On 10 August 2017, the Tribunal issued PO9 which provided its reasons for the
          decisions conveyed in AT-85.




429
       See, e.g., Claimants’ email to the Tribunal of 12 June 2017 (CCom-114); the Respondent’s email to the
       Tribunal of 12 June 2017 (RCom-131).
430
       In the absence of an official list of participants, the individuals listed here are those participants that feature
       in the transcripts of the RIM Hearing.
431
       Specifically, the Tribunal denied the following requests for relief from the Claimants: (i) the Claimants’
       Renewed RIM, as articulated in CCom-99 and memorialised at note 424 above, as amended during the RIM
       Hearing to include an order to prevent the Respondent from garnishing any dividends owed by CIL/VIL to
       CUHL; (ii) the Claimants’ request that the Tribunal issue a temporary order regarding their Renewed RIM
       and the garnishment of dividends, and (iii) any outstanding prayers for relief in connection with the
       Claimants’ Original Request on Dividends (as formulated in CCom-101) that were not addressed in PO7.
       See, AT-85.


                                                            79
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 95 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                              Page 80 of 568

D.         Transparency, confidentiality, and document sharing

319.       In parallel with the Respondent’s applications for a stay and bifurcation, and the
           Claimants’ applications for the release of dividends and Renewed RIM, the Parties had
           also been briefing the Respondent’s applications for transparency, confidentiality, and
           document sharing.

320.       As anticipated in paragraph 219 above, from the initiation of this arbitration the
           Respondent requested the Tribunal to put in place a transparency regime. 432 In line with
           its arguments in its Stay Application, the Respondent argued that the coexistence of the
           Cairn and Vedanta arbitrations (which it characterised as parallel proceedings dealing
           with essentially the same issues under the same treaty) created the risk of inconsistent
           decisions. The Respondent further argued that the Claimants and Vedanta were actively
           cooperating to avoid any coordination and sharing of information between the two sets
           of proceedings, but keeping this Tribunal in the dark. 433 In order to mitigate these alleged
           risks and harms, the Respondent first proposed the adoption of a transparency regime. 434

321.       The Claimants objected to the adoption of a transparency regime, arguing inter alia that
           the Respondent had visibility over both proceedings, and that “[t]here is nothing barring
           India from seeking leave from this Tribunal to introduce into evidence in this proceeding
           relevant information which has been obtained in the Vedanta arbitration.” 435 The
           Claimants also made some requests with respect to confidentiality. 436

322.       On 8 August 2016, the Tribunal issued PO2 ruling on transparency and confidentiality.
           For the reasons given in that decision, it rejected a full transparency regime, but allowed
           for the publication of certain documents, subject to possible redaction, on the PCA’s
           website. 437 As to the risk of inconsistent decisions between the Cairn and Vedanta
           arbitrations, the Tribunal concluded it would be better mitigated by document sharing
           between the two proceedings than by transparency. 438

323.       In the weeks that followed the issuance of PO2, the Parties exchanged correspondence
           on the sharing of documents. The Claimants confirmed that they supported and
           encouraged the sharing of information between the two arbitrations, consented to the
           submission of key pleadings and procedural orders from the Cairn arbitration into the
           Vedanta arbitration, and urged the Respondent to take the necessary measures to adduce
           pleadings and evidence from the Vedanta arbitration into the Cairn arbitration. The


432
       Transcript, First Procedural Hearing, 56:6-16 (President Lévy).
433
       See, e.g., Respondent’s Submission on Transparency of 27 May 2016, ¶ 2; Respondent’s Stay Application
       of 6 June 2016, ¶ 10; Respondent’s Reply to the Claimants’ Response on the Stay Application of 28 July
       2016, ¶¶ 12, 17.
434
       See, e.g., Respondent’s Submission on Transparency of 27 May 2016. The Parties’ correspondence regarding
       this application is summarized in Procedural Order No. 2 of 8 August 2016.
435
       Claimants’ Submission on Transparency and Confidentiality of 8 June 2016, ¶ 15.
436
       Id., ¶¶ 12, 29-30.
437
       PO2, ¶ 57.
438
       Id., ¶ 55.


                                                        80
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 96 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                  Page 81 of 568

           Respondent, for its part, argued that it could not submit documents from the Vedanta
           arbitration because the Vedanta tribunal had not ruled on the issue of transparency, and
           argued that the submission of documents from the Cairn arbitration into the Vedanta
           arbitration required an amendment of the transparency and confidentiality regime set
           out in PO2. By contrast, the Claimants contended that no such amendment was
           necessary to implement document disclosures between both tribunals (an application
           and consent being sufficient). 439

324.       In its letter 2 of 3 November 2016 (AT-36), referring to its reasoning in PO2, the
           Tribunal agreed with the Claimants that putting in place a regime to allow the flow of
           documents and information between two arbitrations did not require an amendment to
           the transparency regime. The Tribunal stated that, in its view, “a less ambitious solution
           that would be easier to implement would be for all parties (Cairn, the Respondent and
           Vedanta) to agree to a form of document sharing that is limited to the tribunals and
           parties in the two arbitrations. That solution should ensure the proper confidentiality of
           any sensitive documents vis-à-vis the rest of the world. This proposal could then be
           submitted to both tribunals.” 440 The Tribunal thus invited the Parties “to consult with
           Vedanta so that at the minimum, they can seek to agree on a document sharing regime
           that meets with all Parties’ consent or, absent Vedanta’s consent, with Cairn and the
           Respondent’s consent.” 441 The Tribunal indicated that if the Parties failed to reach an
           agreement, it would rule on this matter.

325.       In the months that followed, the Parties exchanged correspondence regarding the
           Tribunal’s invitation to consult with Vedanta regarding possible enhanced forms of
           coordination between both arbitrations, including the issue of document sharing. 442 For
           present purposes, it suffices to record that (i) both Parties confirmed that Vedanta had
           been uncooperative regarding the Tribunal’s coordination proposals (CCom-59 and
           RCom-59), 443 and as a result, the Parties’ efforts to agree with Vedanta on any enhanced
           forms of coordination – including a document sharing regime agreed upon with Vedanta
           – failed, (ii) that said, both the Claimants and the Respondent in the Cairn arbitration
           confirmed their willingness to share documents with the Vedanta arbitration, even
           absent Vedanta’s consent, 444 and (iii) the Parties disagreed however, as to the exact
           manner in which these documents should be exchanged. 445

439
       The Parties’ correspondence on these matters is summarized in the Tribunal’s Letter 2 of 3 November 2016
       (AT-36), pp. 3-5.
440
       Id., p. 6.
441
       Ibid. As noted in Procedural Order No. 3, this invitation was made in the context of the Tribunal’s earlier
       invitation to the Parties to consult with Vedanta with respect to enhanced forms of coordination between both
       arbitrations.
442
       See, e.g., Claimants’ letters of 11 November 2016 (CCom-54), 23 November 2016 (CCom-56), and 8
       December 2016 (CCom-59); Claimants’ email of 15 December 2016 (CCom-60); Claimants’ letters of 9
       January 2017 (CCom-64), and 22 February 2017 (CCom-74); Respondent’s letters of 15 November 2016
       (RCom-51) and 30 November 2016 (RCom-54), email of 9 December 2016 (RCom-58), letter of 17
       December 2016 (RCom-59), and first letter of 15 February 2017 (RCom-67).
443
       CCom-59, p. 1; RCom-59, ¶ 2.
444
       Ibid.; RCom-54; RCom-67.
445
       RCom-59, ¶ 3; CCom-59, pp. 1-2; CCom-64, pp. 13-16; RCom-67, ¶ 11(a)-(d); CCom-74, p. 2.


                                                         81
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 97 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                               Page 82 of 568

326.      On 23 May 2017 (AT-79), the Tribunal circulated a draft procedural order which
          contained a proposed document sharing regime and invited the Parties’ comments. On
          21 July 2017 (CCom-129), the Claimants confirmed their agreement with the draft,
          while on 29 July 2017 (RCom-149), the Respondent stated that it had no objections but
          reiterated its request for full transparency and “reserve[d] the right to produce
          documents from the Vedanta arbitration, including but not limited to, where this [was]
          reasonably necessary to protect the Respondent’s legal rights”. 446

327.      On 4 September 2017, the Tribunal issued Procedural Order No. 10 (“PO10”), which
          specifically addressed the manner in which documents from this arbitration may be
          submitted into the arbitration between Vedanta and the Respondent, as well as the
          manner in which documents from the Vedanta arbitration may be submitted in this
          arbitration. In PO10, the Tribunal observed that the Parties had consented and agreed to
          the production of any pleadings, procedural orders, awards, or other documents 447 from
          the record of this arbitration into the Vedanta arbitration, and to the production of any
          documents from the Vedanta arbitration into this arbitration, subject to considerations
          of relevance and the possibility to redact confidential or sensitive information, and
          subject to the Tribunal’s control, as specified in PO10.

E.        Document production

328.      In parallel with the applications discussed in the preceding sections, the Parties
          exchanged scheduled and unscheduled document production requests. The procedural
          history of these requests is addressed in the numerous orders and letters issued by the
          Tribunal in this respect. The Tribunal nonetheless summarises the most important steps
          below.

          1.     Unscheduled document production requests

329.      As indicated above, both Parties made certain unscheduled document requests at the
          beginning of the proceedings.

                 a.     The Claimants’ Document Requests No. 1 and 2

330.      On 27 May 2016 (CCom-20), the Claimants requested the Tribunal to order Respondent
          to produce two categories of documents:

          a.     “Documents concerning the Foreign Investment Promotion Board’s (‘FIPB’s’)
                 review and approval of CUHL’s application of 10 August 2006 […]” (“Claimants’
                 Document Request No. 1”). 448

          b.     “Documents relating to the proceedings conducted by the Standing Committee on
                 Finance, 2011-2012 (‘Standing Committee’), on the preparation of its 49th report


446
       RCom-149, ¶ 4.
447
       The term “other documents” includes any document in the record of this arbitration, including
       correspondence and evidence such as fact exhibits, legal exhibits, witness statements and expert reports.
448
       CCom-20, p. 1.


                                                       82
         Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 98 of 583
                                                                                   PCA Case No. 2016-7
                                                                              Award of 21 December 2020
                                                                                          Page 83 of 568

                    on the Direct Tax Code Bill (‘Standing Committee Report’) […]” (“Claimants’
                    Document Request No. 2”). 449

331.       The Respondent commented on these requests on 10 and 20 June 2016 (RCom-19 and
           RCom-22, respectively).

           a.       Together with RCom-22, the Respondent produced one document responsive to
                    Document Request No. 1. By letter of 1 July 2016 (RCom-25), it confirmed that
                    further searches at the Department of Revenue had not yielded any other
                    documents responsive to this request. By email of 4 July 2016, the Claimants
                    confirmed that they had no further comments.

           b.       As for Document Request No. 2, the Respondent objected to this on three grounds:
                    (i) legal impediment or privilege under Article 9(2)(b) of the IBA Rules on the
                    Taking of Evidence (the “IBA Rules”), (ii) special political or institutional
                    sensitivity, including deliberative process privilege, under Article 9(2)(f) of the
                    IBA Rules, and (iii) unreasonable burden under Article 9(2)(c) of the IBA Rules.
                    At that stage, the Respondent did not object to the relevance or materiality of the
                    documents sought.

332.       By letter of 24 June 2016 (AT-17), the Tribunal denied the Respondent’s objection
           under Article 9(2)(c) of the IBA Rules, but accepted that a rule of privilege analogous
           to deliberative process privilege could apply under Articles 9(2)(b) or (f) of the IBA
           Rules, subject to certain specifications in order to adapt it to the needs and specificities
           of international investment arbitration. The Tribunal concluded that, to determine
           whether the Respondent could assert privilege, it would undertake a balancing exercise
           that required weighing the compelling nature of the Respondent’s asserted sensitivities
           against the Claimants’ need for the disclosure of these documents. The Tribunal further
           noted that “the burden of establishing the validity of claims to privilege is on the party
           asserting the privilege, in this case the Respondent”, and thus instructed the Respondent
           to carry out a document-by-document review of the documents responsive to this
           request, and to submit a privilege log indicating, inter alia, “why the Respondent’s need
           for confidentiality of the document outweighs the Claimants’ need for disclosure of the
           document.” 450

333.       The Respondent submitted its original privilege log on 5 September 2016 (RCom-37).

334.       The Claimants provided their comments on 14 September 2016 (CCom-43), and
           requested: (i) the production of nine specified documents, (ii) that the Respondent be
           ordered to amend the remaining entries of its privilege log, in order to provide a
           meaningful description of the content of the document and a revised explanation as to
           how the need for confidentiality outweighed the need for disclosure, (iii) that the
           Respondent be ordered to include in its privilege log any documents missing from it or
           confirm that they would be produced, and (iv) that the Claimants be granted leave to
           seek adverse inferences should the Respondent fail to comply with these orders.



449
       Id., p. 2.
450
       AT-17, p. 13.

                                                     83
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 99 of 583
                                                                                 PCA Case No. 2016-7
                                                                            Award of 21 December 2020
                                                                                        Page 84 of 568

335.      By letter of 21 September 2016 (AT-32), the Tribunal deferred its decision on (i) and
          (iv), invited the Respondent to provide an amended privilege log, and requested the
          Respondent to clarify who would have access to any documents produced, and if they
          were to be disclosed to the Tribunal only, whether they could be examined by a
          confidentiality expert, or relied upon or cited by the Tribunal in its Award.

336.      The Respondent submitted its revised privilege log on 15 November 2016 (RCom-52).
          In subsequent correspondence, 451 the Respondent clarified the disclosure limitations
          that had been communicated to it by the Speaker of the Lok Sabha. Specifically, it
          explained that the Speaker had only authorised the documents to be shared with the
          Tribunal, but not counsel or a confidentiality expert, but confirmed that “the Tribunal
          may rely on and cite the documents in any orders, decisions, or awards.” 452

337.      The Claimants submitted their comments to the Respondent’s revised privilege log on
          21 December 2016 (CCom-62). In particular, the Claimants (i) objected to the
          Respondent’s proposed disclosure limitations, which they submitted were arbitrary and
          contrary to their due process rights, (ii) confirmed their request for the production of the
          nine documents that they had identified in the Respondent’s original privilege log and
          requested the Tribunal to ignore the Respondent’s revised objections in their respect,
          and (iii) accepted the Respondent’s objections for all remaining documents save two.

338.      By letter of 22 February 2017 (AT-47), the Tribunal informed the Parties that, after
          undertaking the balancing exercise referred to in AT-17 and AT-32, it had decided that,
          for certain documents sought, the Claimants’ need for disclosure outweighed the
          Respondent’s assertion of privilege, and thus the Tribunal would order their production.
          The Tribunal added that any such production would be subject to enhanced
          confidentiality protections in order to protect the Lok Sabha’s expectation of
          confidentiality (including limiting disclosure to a list of authorised persons), and
          circulated a draft confidentiality order for the Parties’ comments.

339.      On 1 March 2017 (CCom-75), the Claimants submitted their comments on the draft
          confidentiality order and provided their list of authorised persons. They noted that they
          agreed in principle with the terms proposed, but also suggested certain changes.

340.      After several requests for extensions, the Respondent submitted its comments to the
          draft confidentiality order on 27 March 2017 (RCom-83). Essentially, the Respondent
          agreed with the terms proposed by the Tribunal and objected to the Claimants’
          proposals.

341.      By letter of 27 April 2017 (AT-67), the Tribunal ruled on the disputed issues, and
          requested the Respondent to provide a list of its authorised persons.

342.      By letter of 8 May 2017 (AT-73), the Tribunal reiterated its request to the Respondent
          for a list of its authorised persons, noting that if that list was not provided by 15 May



451
       Respondent’s emails of 15 November 2016 (RCom-52), 30 November 2016 (unnumbered), 30 November
       2016 (RCom-54), and 5 December 2016 (RCom-56).
452
       Respondent’s unnumbered email of 30 November 2016.

                                                   84
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 100 of 583
                                                                               PCA Case No. 2016-7
                                                                          Award of 21 December 2020
                                                                                      Page 85 of 568

          2017, the Tribunal would proceed to issue the confidentiality order and would designate
          as authorised persons the individuals named in the Respondent’s mailing list.

343.      On 18 May 2017 (RCom-105), the Respondent provided its list of authorised persons.

                b.        The Respondent’s request for documents from the Vedanta arbitration

344.      On 17 December 2016 (RCom-59), the Respondent requested the Tribunal to order the
          Claimants to “produce all documents, including but not limited to letters, electronic
          communications, file notes, memoranda, internal correspondence and any other records,
          however made, evidencing any and all exchanges between the Cairn Claimants and the
          Vedanta Claimant […] relating to the two arbitrations from 31 March 2015 onwards” 453
          (the Respondent’s “Request for Vedanta documents”).

345.      By letter of 9 January 2017 (CCom-64), the Claimants objected to the Respondent’s
          document request, which they characterised as “unjustified, lacking in any relevance to
          this case or materiality to its outcome, grossly overbroad and procedurally
          inappropriate.” 454

346.      The Respondent replied to the Claimants’ objections on 15 February 2016 (RCom-67),
          arguing inter alia that the documents requested were material and relevant because
          Cairn was “seeking to hide behind Vedanta to justify its failure to put in place or agree
          to coordination measures as encouraged by the Tribunal, and avoid the consequence of
          that refusal (i.e. a stay of the present proceedings).” 455

347.      In their letter of 22 February 2017 (CCom-74), the Claimants reiterated that “there
          [we]re no documents responsive to the Respondent’s request”, asserted that “Cairn and
          Vedanta ha[d] never strategically coordinated, let alone discussed, their respective
          arbitration strategies”, and that the Claimants had “complied with all applicable
          procedural rules related to the present arbitration, including those pertaining to
          confidentiality.” 456 They nonetheless submitted that, had such coordination existed, it
          would not have been improper, and the documents sought would have had no relevance
          or materiality to the outcome of this arbitration.

                c.        The Tribunal’s decision on the Parties’ unscheduled document requests

348.      On 18 May 2017, the Tribunal issued PO5 which contained the Tribunal’s reasoning
          and decision on both the Claimants’ Document Request No. 2 and the Respondent’s
          request for documents from the Vedanta arbitration.

349.      On that same day, the Tribunal issued PO6 setting out the confidentiality protections to
          be applied to any documents produced in response to the Claimants’ Document Request
          No. 2 (“Restricted Documents”), including by allowing limited disclosure to a list of
          specifically authorised persons (“Authorised Persons”).


453
       RCom-59, ¶ 8(b).
454
       CCom-64, p. 20.
455
       RCom-67, ¶ 9(a).
456
       CCom-74, p. 2.

                                                  85
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 101 of 583
                                                                                  PCA Case No. 2016-7
                                                                             Award of 21 December 2020
                                                                                         Page 86 of 568

350.      The Parties’ compliance with these orders is addressed in Section III.G.2 below.

          2.      Scheduled document production requests

351.      On 3 April 2017, the Parties exchanged scheduled document requests.

352.      Pursuant to the procedural calendar, the Parties were due to produce any documents
          which they voluntarily agreed to produce and/or make reasoned objections to the
          opposing Party’s document requests within two weeks from the date of the requests, i.e.,
          on 14 April 2017. However, on 14 April 2017, the Respondent informed the Tribunal
          that that day was “a public holiday on account of Good Friday and it [would] revert after
          seeking instructions on Monday, 17 April 2017”. 457

353.      On 18 April 2017 (RCom-93), the Respondent wrote to the Tribunal to request a two-
          week extension in the first instance to respond to the Claimants’ document requests,
          while noting that further time could be required given the breadth of the Claimants’
          document requests.

354.      On 19 April 2017 (CCom-95), the Claimants objected to the Respondent’s request for
          an extension. At the same time, the Claimants stated that they saw no reason to delay
          the submission of their own responses to the Respondent’s document requests. They
          therefore submitted their responses and objections to the Respondent’s document
          requests, as well as their voluntary production of documents.

355.      On 20 April 2017 (AT-66), the Tribunal ruled on the Respondent’s request for an
          extension. It noted that the Respondent had already had two weeks to assess the
          Claimants’ document production requests and, while it understood that there might be
          logistical difficulties in locating documents and assessing them for relevance and
          privilege, this was unlikely to be discovered long after the issuance of the procedural
          calendar and only shortly before the term for the Parties to state their objections to
          certain requested documents. It also noted that a two-week extension would seriously
          jeopardise the procedural calendar. To minimise this, the Tribunal issued a number of
          directions (AT-66).

356.      On 24 April 2017 (RCom-95), the Respondent informed the Tribunal that “its search for
          documents responsive to the Claimants’ document requests ha[d] begun”, noting that
          this had “involved notifying relevant offices in a number of government departments
          which are located throughout India and which are considered likely to be in possession
          of certain documents.” 458 It added that once any responsive documents were located, it
          would “swiftly respond with any objections / its agreement to produce.” 459 The
          Respondent argued that “[t]he principal logistical difficulties evidently lie in the process
          of identifying and locating these documents”, and reiterated its complaints with respect
          to the breadth of the Claimants’ document requests, noting that many documents were
          archived or were spread out in various government departments across the country. 460

457
       The Respondent’s unnumbered email to the Tribunal of 14 April 2017.
458
       RCom-95, ¶ 3.
459
       Ibid.
460
       Id., ¶¶ 3-4.

                                                      86
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 102 of 583
                                                                                PCA Case No. 2016-7
                                                                           Award of 21 December 2020
                                                                                       Page 87 of 568

           As a result, the Respondent requested a further extension of three weeks to respond to
           the Claimants’ document requests.

357.       On 25 April 2017 (CCom-97), the Claimants objected to the Respondent’s new request
           for an extension. The Claimants argued inter alia that the Respondent had by now had
           over three weeks to assess the Claimants’ requests, that the Respondent had ignored the
           Tribunal’s directions of 20 April 2017, that many of the Claimants’ requests should be
           easily accessible or already gathered for the preparation of the Respondent’s own case,
           and as a result there was “simply no reason why the Claimants must be deprived of
           available documentary evidence in preparing their next submission, due 23 June
           2017.” 461 The Claimants therefore requested the Tribunal to “(i) require the Respondent
           to state any objections it may have to the Claimants’ document requests by this Friday,
           28 April 2017, after which any objections the Respondent has failed to raise will be
           deemed to be waived; and (ii) reiterate that the Respondent must begin producing
           documents which are accessible and to which it does not object immediately on a rolling
           basis.” 462

358.       On 28 April 2017 (AT-68), the Tribunal ruled on the Respondent’s new request for an
           extension. It noted that, as a result of this new request for an extension, the Respondent
           had de facto obtained the two-week extension that had already been denied, and directed
           the Respondent to submit its responses to the Claimants’ document requests by 1 May
           2017 or the next business day.

359.       On 3 May 2017 (RCom-98), the Respondent submitted its Reply to the Claimants’
           Objections to the Respondent’s document requests. Also on 3 May 2017 (RCom-99),
           the Respondent wrote to request the Tribunal to reconsider its directions of 28 April
           2017, and to request a new extension of an additional 4 weeks (i.e., until 30 May 2017)
           to respond to the Claimants’ document requests.

360.       On 4 May 2017, the Claimants objected to the Respondent’s new request for an
           extension. The Claimants noted that all the Respondent needed to do at this point was
           to provide its objections to the Claimants’ document requests, and that the Respondent’s
           search for the documents “need not delay this initial step, since the production of
           documents to which the Respondent does not object can occur on a rolling basis, as the
           documents become available.” 463 They therefore requested that “the Respondent be
           required to (a) provide its responses and objections to the Claimants’ document requests
           by Monday, 8 May 2017, failing which the Respondent will be deemed to have waived
           any objections as to the relevance and materiality of the categories of documents
           requested; and (b) begin producing documents to which it does not object on a rolling
           basis as they become available thereafter.” 464

361.       On 8 May 2017, the Respondent reiterated its concerns regarding the breadth of the
           Claimants’ document requests, the time needed to comply, and due process, and argued

461
       CCom-97, pp. 1-2.
462
       Id., p. 2.
463
       Claimants’ unnumbered email of 4 May 2017.
464
       Ibid.


                                                    87
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 103 of 583
                                                                                PCA Case No. 2016-7
                                                                           Award of 21 December 2020
                                                                                       Page 88 of 568

           that the Claimants’ proposal was simplistic, as the Respondent’s task required “at least
           an initial review of the categories of documents requested, particularly in order to
           ascertain issues such as the actual relevance or materiality of the documents in the
           Respondent’s possession (as opposed to the generic relevance of the category of
           documents sought ex facie the request), privilege, confidentiality and political
           sensitivity.” 465 Given the breadth of the Claimants’ requests, the Respondent contended
           that such a review could not possibly take place in the timeframe suggested by the
           Claimants. However, in order to progress matters and without prejudice to the points
           raised in RCom-99, the Respondent agreed to provide its “preliminary objections in
           respect of each of the categories of documents sought by the Claimants’ Redfern
           Schedule, without sight of the actual documents”, noting that it would “provide its final
           objections once it has sight of the relevant documents.” 466 The Respondent added that
           “[o]n confirmation by the Tribunal / Claimants’ counsel regarding this course of action,
           the Respondent will submit the Redfern Schedule with its ‘Preliminary Objections to
           Document Requests’ within 24 hours.” 467

362.       On 10 May 2017 (AT-74), the Tribunal noted that the Respondent had represented that
           it was unable to comply with the original time limit to submit its responses to the
           Claimants’ document requests, scheduled for 14 April 2017 (despite the Respondent’s
           original agreement with that time limit), that over three weeks from the original time
           limit had elapsed, and that the Respondent had not yet submitted its responses. The
           Tribunal invited the Claimants to comment on the Respondent’s latest proposal, but
           indicated that the delays in the Respondent’s responses would “inevitably have an
           impact on the timing in which the Tribunal [would] be able to issue a document
           production order and it [was] unclear how much ripple effect this may produce on the
           subsequent time limits, including the time limit for the Reply and the Rejoinder.” 468

363.       On 15 May 2017 (RCom-102), the Respondent submitted its “Preliminary Objections
           to the Document Requests”. It specified that “these preliminary objections have been
           made out only on the basis of objections as to relevance and materiality which are
           apparent from the formation of the generic categories of documents requested, without
           having actual sight of the relevant documents”, that its responses were “without
           prejudice to any objections (whether pertaining to claims of relevance and materiality,
           privilege, confidentiality, political sensitivity or otherwise) which become apparent
           once sight is had of specific documents”, and that “[s]uch objections will be taken, if
           appropriate, after the Respondent has had such sight.” 469

364.       On 16 May 2017 (AT-76), the Tribunal issued revised directions in view of the changed
           circumstances, as well as the Respondent’s explanations regarding the asserted
           impossibility of obtaining many of the requested documents within the agreed
           timeframe. Specifically, the Tribunal (i) accepted to consider the Respondent’s
           “preliminary objections” to the Claimants’ document requests, noting for the record that

465
       Respondent’s unnumbered email of 8 May 2017, ¶ 3.
466
       Id., ¶ 5.
467
       Ibid.
468
       AT-74.
469
       RCom-102.

                                                    88
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 104 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                 Page 89 of 568

          these objections had been submitted one month after they were originally due (i.e., 14
          April 2017), (ii) directed the Claimants to submit their rebuttals and requests to produce
          on the basis of these preliminary objections within two weeks, (iii) indicated that it
          would make a preliminary ruling on the basis of these preliminary objections and
          requests to produce, (iv) directed the Respondent to submit any specific objections it
          may have to any documents for which the Tribunal has ordered production within one
          week from the Tribunal’s order, specifying that these objections could only refer to
          claims of relevance and materiality, privilege, confidentiality, political sensitivity, or
          others which become apparent once the Respondent has had sight of specific documents,
          (v) if the Respondent raised such an objection, the Claimants would have one week to
          comment, and either confirm or withdraw their request for production, (vi) on this basis,
          the Tribunal would issue a final ruling, and (vii) the Respondent would produce
          documents on a rolling basis as soon as they become available.

365.      On 30 May 2017 (CCom-106), the Claimants submitted their reply to the Respondent’s
          preliminary objections to the Claimants’ document requests.

366.      During the first weeks of June 2017, the Parties and the Tribunal devoted considerable
          time to the Claimants’ Original Request on Dividends and their Renewed RIM, 470 as
          well as to the hearing which took place on 12 June 2017 to address both matters (see
          supra Section III.C).

367.      Between 21 and 28 June 2017, the Tribunal and the Parties exchanged correspondence
          on the effect that the delays in the document production phase had on the remainder of
          the procedural calendar, addressed in Section III.F below.

368.      On 28 June 2017, the Tribunal issued PO8 which ruled on the Parties’ document
          requests, noting that, with respect to the Claimants’ document requests, the ruling was
          preliminary and subject to further steps, as set out in AT-76. The Tribunal further noted
          that PO8 addressed neither the Respondent’s objections in its correspondence of 21 June
          and 23 June 2017, 471 nor the Claimants’ reservations in their letter of 24 June 2017
          (CCom-118), which would be addressed after receiving the Claimants’ comments to the
          Respondent’s correspondence of 21 and 23 June 2017.

369.      The Tribunal addresses subsequent issues arising from the Parties’ compliance with PO8
          in Section III.G.3 below.

F.        Rescheduling of the written phase and the Evidentiary Hearing

370.      As explained above, the exchanges between the Parties with respect to document
          production were taking place in parallel with the briefing of the Claimants’ Renewed
          RIM. These parallel proceedings had an effect on the procedural timetable, as recounted
          below.


470
       As these terms are defined in AT-81 and in Procedural Order No. 7 of 9 June 2017.
471
       With the exception of the Respondent’s contention that the Tribunal has failed to acknowledge the Claimants’
       failure to produce the documents requested by the Respondent in its Request 1(b), which is addressed in this
       Order.


                                                        89
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 105 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                 Page 90 of 568

371.       On 21 June 2017 (RCom-137), the Respondent wrote to the Tribunal with respect to the
           next procedural steps in the arbitration. In addition to reiterating the difficulties it was
           undergoing in the collection and review of documentation in response to the Claimants’
           document requests, the Respondent submitted that the proceedings were now “behind
           schedule”, largely as a result of the Claimants’ Renewed RIM. 472 It therefore queried
           whether the scheduled dates for the next written submissions and for the evidentiary
           hearing could be kept. The Respondent noted in particular that, while the document
           production process was far from concluded, the Claimants appeared to be ready to file
           their Statement of Reply on 23 June 2017, as scheduled. The Respondent submitted that
           “[i]t is ultimately the Claimants’ decision whether they wish to go ahead and serve a
           Reply in circumstances where document production is not complete”, but that, for its
           part, it would “not accept a later refiling or supplementing of that Reply to deal with
           documents produced after the Reply has been filed”, nor would it “accept that the time
           to file its rejoinder should start to run at any time before the Claimants’ document
           production is complete, with the time allocated for it to file its Rejoinder being
           calculated from the time on which such production is completed” (adding that either
           scenario would be “contrary to due process”). 473 In light of these considerations, the
           Respondent formally requested the Tribunal to “engage with both parties […] so as to
           put in place a realistic and fair procedural timetable”, and to state its availability for a
           hearing after June 2018. 474

372.       That same day, the Tribunal issued directions in response to the Respondent’s
           communication (AT-87). In particular, the Tribunal invited the Claimants to confirm if
           they wished to extend the time limit to file their Reply until the document production
           phase has been finalised. If they did so confirm, it invited the Parties to consult with a
           view on agreeing on a revised procedural calendar. If the Claimants did not wish to
           extend the filing date of their Reply, the Tribunal confirmed that, in the meantime, its
           indication at footnote 1 of the procedural calendar at Annex A to PO4 475 still stood. The
           Tribunal gave further instructions for the briefing of the Respondent’s comments on
           procedure.

373.       On 23 June 2017 (RCom-139), the Respondent issued a formal protest to the Tribunal’s
           directions in AT-87. The Respondent argued that the Tribunal had (i) “failed to engage
           with the serious procedural issues highlighted by the Respondent” in RCom-137, (ii)
           appeared to be blaming the Respondent for the delays in the schedule, and (iii)
           “continue[d] to be driven by an overriding mantra that the January 2018 hearing date
           must be preserved at all costs.” 476 The Respondent objected in particular to the
           Tribunal’s confirmation that the Tribunal’s indication at footnote 1 of the procedural
           calendar at Annex A to PO4 still stood. The Respondent also argued that the Tribunal’s

472
       RCom-137, ¶ 2.
473
       Id., ¶¶ 6-7.
474
       Id., ¶ 10.
475
       PO4, Annex A, p. 2 n. 1 (“Should there be a delay in the production of documents phase, the Tribunal may
       need to allow for the Claimants to provide comments on any documents that are not timely produced. If this
       becomes necessary, the Tribunal will then decide how to make up subsequently for that loss of time in a way
       that the hearing dates are not jeopardized. In doing so, the Tribunal will take into consideration all the
       circumstances, especially the cause for the delay.”).
476
       RCom-139, ¶ 2.

                                                        90
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 106 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                    Page 91 of 568

          directions in AT-87 failed to acknowledge the Claimants’ failure to produce the
          documents requested by the Respondent in Document Request 1(b).

374.      On 23 June 2017 (CCom-117), the Claimants confirmed that they did not wish to extend
          the time period to file their Statement of Reply.

375.      On 24 June 2017, the Claimants filed their Statement of Reply. In the cover letter
          accompanying this submission (CCom-118), the Claimants “reserve[d] their rights to:
          (i) provide comments on any documents that are produced in accordance with footnote
          1 of the current Procedural Calendar; (ii) make any Confidential Submission pursuant
          to Procedural Order No. 6 once disputes over redactions are resolved and any further
          required production has been made; and (iii) seek adverse inferences in respect of any
          documents the Respondent fails to produce in whole or in part.” 477

376.      On 26 June 2017 (AT-88), the Tribunal invited the Claimants to include with their
          comments to RCom-137 any comments they might have on RCom-139, and in particular
          to the Respondent’s objection to footnote 1 of Annex A to PO4.

377.      As noted above, on 28 June 2017 the Tribunal issued PO8, ruling on the Parties’
          document requests. The Tribunal noted that PO8 addressed neither the Respondent’s
          objections in RCom-137 and RCom-139, 478 nor the Claimants’ reservations in CCom-
          118, which would be addressed subsequently.

378.      On 30 June 2017 (CCom-120), the Claimants submitted their comments on RCom-137
          and RCom-139, reiterating “in the strongest possible terms their position that the long-
          agreed procedural calendar, including the hearing dates in January 2018, must be
          maintained”. 479

379.      On that same day (CCom-121), the Claimants submitted their comments on RCom-128
          (in which the Respondent objected to PO3, PO4, and PO5), and on RCom-129 (in which
          the Respondent objected to PO7). On 10 July 2017 (AT-91), the Tribunal allowed the
          Respondent to submit further comments.

380.      On 10 July 2017 (RCom-142), 480 the Respondent replied to CCom-120, inter alia
          requesting the Tribunal to ensure that the Respondent had sufficient time to “prepare
          and file a full rejoinder on the basis of the entire record”. 481 The Respondent stated that
          “this issue raises fundamental due process concerns and cannot simply be ignored on
          the basis of convenience of hearing dates”. 482 The Respondent requested the Tribunal

477
       CCom-118, p. 2.
478
       With the exception of the Respondent’s contention that the Tribunal has failed to acknowledge the Claimants’
       failure to produce the documents requested by the Respondent in its Request 1(b), which the Tribunal
       addressed in PO8.
479
       CCom-120, p. 3.
480
       In AT-91 of 6 July 2017, despite noting that both Parties had already submitted their positions on this matter,
       the Tribunal allowed the Respondent to submit additional comments, and the Claimants to rejoin.
481
       RCom-142, ¶ 5.
482
       Ibid.


                                                          91
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 107 of 583
                                                                                    PCA Case No. 2016-7
                                                                               Award of 21 December 2020
                                                                                           Page 92 of 568

          to communicate its availability for hearings from June 2018 onwards, or to state why it
          would not communicate such availability.

381.      The Claimants submitted their rejoinder comments on 18 July 2018 (CCom-127),
          requesting the Tribunal to determine that the Respondent had “failed to establish new
          and compelling circumstances justifying a significant amendment to the agreed
          procedural calendar”, and as such there was “no need for the parties and the Tribunal to
          indicate their availability for alternative hearing dates”. 483

382.      By email of 26 July 2017 (AT-94), the Tribunal informed the Parties that the Secretary
          of the Tribunal, Ms Sabina Sacco, had gone on maternity leave. Subject to the Parties’
          approval, the Tribunal advised that it intended to appoint Mr David Khachvani, a lawyer
          of Georgian nationality from the President’s firm, as Assistant to the Tribunal and acting
          Secretary, starting immediately. Subject to the Parties’ objections, Mr Khachvani would
          take over Ms Sacco’s functions during her maternity leave and, depending on the needs
          of the case, assist the Tribunal in discrete matters after her return. A copy of Mr
          Khachvani’s CV and statement of independence and confidentiality was circulated to
          the Parties. Neither Party raised any objection.

383.      Following further communications from the Parties, 484 on 28 July 2017 (AT-95) (and
          without attempting at this juncture to determine whether the Respondent’s due process
          concerns were warranted), the Tribunal indicated that it was available for a hearing on
          the separate weeks of 12 March and 23 April 2018. The Tribunal invited the Parties to
          comment on a potential postponement to such dates, requested the Respondent to
          indicate which of its procedural reservations would be cured with such a postponement,
          and invited the Parties to confer and propose a draft procedural calendar (under the
          assumption that such a postponement would take place). The Tribunal indicated that,
          upon receipt of the Parties’ comments and proposals, it would decide whether or not to
          postpone the Evidentiary Hearing, noting that the central issue that would drive this
          decision was “whether this adjustment could alleviate various concerns raised by the
          Respondent while still meeting the Claimants’ desire to have the hearing held as soon
          as is reasonably possible.” 485

384.      On 4 August 2017 (CCom-131), the Claimants objected to a possible postponement of
          the Evidentiary Hearing. The Claimants insisted on the need to resolve this dispute
          expeditiously and submitted that the Respondent was not affected by any material delay
          that could not be accommodated within the existing procedural calendar. The Claimants
          further argued that the Respondent had deliberately refused to produce documents, and
          should not be rewarded for this behaviour by moving the hearing dates, especially since
          the Claimants “overwhelmingly prefer[red] to protect the existing hearing dates”
          irrespective of whether the Respondent had completed its document production. 486 In
          any event, the Claimants indicated that some of their witnesses were not available during
          the alternative time blocks offered by the Tribunal. In light of these objections, the

483
       CCom-127, ¶ 9.
484
       Respondent’s email of 20 July 2017 (RCom-145); Tribunal’s email of 21 July 2017 (AT-93); Claimants’
       email of 21 July 2017 (CCom-130); Respondent’s letter of 21 July 2017 (RCom-146).
485
       AT-95, p. 4.
486
       CCom-131, ¶ 2.

                                                    92
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 108 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                             Page 93 of 568

          Claimants proposed two alternative procedural calendars, one which preserved the
          hearing dates and another that proposed to use them to address jurisdiction and
          admissibility, with the hearing on the merits to take place in March 2018.

385.      On 8 August 2017 (RCom-150), the Respondent submitted its comments on the
          procedural calendar, the postponement of the Evidentiary Hearing and the Claimants’
          objections. The Respondent argued inter alia that the Claimants were “desperate[ly]
          attempt[ing] to railroad the proceedings to a premature and unfair hearing”, 487 indicated
          which of its procedural reservations would be addressed by a postponement of the
          Evidentiary Hearing, and objected to the Claimants’ proposed procedural calendars. The
          Respondent indicated that, in any event, it was not available for a hearing before June
          2018, and attached a proposed revised calendar assuming a two-week hearing in June
          or July 2018.

386.      In the weeks that followed, the Parties and the Tribunal continued to exchange
          correspondence on this matter, with the Tribunal proposing alternative dates and
          inquiring as to the Parties’ availability. 488

387.      On 4 September 2017 (AT-102), the Tribunal informed the Parties that, despite its view
          that the Parties were fully able to present their positions under the current procedural
          calendar, “in order to streamline the proceedings with a view to gain both Parties’ full
          support to the expeditious resolution of this dispute and in reliance on Counsel’s
          representations on behalf of the Parties that a postponement will achieve that goal”, the
          Tribunal was minded to postpone the hearing to the weeks of 20 and 27 August 2018. 489
          The Tribunal invited the Parties, on the assumption that the hearing would be postponed,
          to confer and propose an amended procedural calendar.

388.      On 14 September 2017 (CCom-135), the Claimants circulated the Parties’ joint calendar
          proposal.

389.      On 19 September 2017 (AT-104), the Tribunal confirmed to the Parties that the
          Evidentiary Hearing would be postponed to 20 to 31 August 2018 and circulated a
          revised procedural calendar.

G.        Procedural steps preceding the Evidentiary Hearing

390.      In the months that preceded the Evidentiary Hearing, the Parties filed their second round
          of written submissions, exchanged correspondence related to the production of
          documents ordered under PO5 and PO8, and raised other procedural matters. At the
          same time, the Tribunal ruled on certain pending procedural applications. The following
          subsections summarise the steps taken in these various matters.


487
       RCom-150, p. 2.
488
       See, e.g., Claimants’ letter of 11 August 2017 (CCom-132); Respondent’s email of 13 August 2017 (RCom-
       151); Tribunal’s letter of 14 August 2017 (AT-99); Respondent’s letter of 17 August 2017 (RCom-152);
       Claimants’ unnumbered email of 18 August 2017; Respondent’s email of 21 August 2017 (RCom-154);
       Claimants’ email of 21 August 2017 (CCom-134); Tribunal’s email of 22 August 2017 (AT-101);
       Respondent’s letter of 28 August 2017 (RCom-156).
489
       AT-102, p. 3.

                                                      93
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 109 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                 Page 94 of 568

          1.     Allegations of breach of confidentiality

391.      By letter of 14 June 2017 (RCom-133), the Respondent informed the Tribunal that the
          Claimants had released confidential information pertaining to the present proceedings
          to Indian and foreign media and on public online databases, such conduct being in
          disregard of the confidentiality/transparency regime established under PO2.

392.      Following exchanges between the Parties, 490 on 29 June 2017 (CCom-119), the
          Claimants denied that they had breached PO2, and argued that it was the Respondent
          who had breached its confidentiality obligations.

393.      On 14 August 2017 (AT-100), the Tribunal ruled on these allegations, dismissing both
          Parties’ requests for relief.

          2.     Compliance with PO5 on document production

394.      As noted in Section III.E.1.c above, on 18 May 2017, the Tribunal issued PO5, in which
          it ordered the production of certain documents responsive to the Claimants’ Document
          Request No. 2. That same day, the Tribunal issued PO6, setting out confidentiality
          protections to be applied to any Restricted Documents produced in response to this
          request.

395.      On 12 June 2017 (RCom-127), the Respondent confirmed that, pursuant to paragraph
          44(a) of PO5, it would produce to the Claimants documents responsive to the Claimants’
          Document Request No. 2 the following day at the RIM hearing. On 14 June 2017
          (RCom-134), the Respondent confirmed that it had done so.

396.      On 19 June 2017 (CCom-116), the Claimants confirmed receipt of the documents, but
          asserted that many of them had been heavily redacted, reserved their right to object to
          such redactions, and requested the Respondent to submit a redaction log as set out in
          PO6.

397.      On 21 June 2017 (RCom-138), the Respondent submitted its redaction log.

398.      At the Tribunal’s invitation, on 3 July 2017 (CCom-122) the Claimants submitted their
          comments and objections to the Respondent’s redaction log.

399.      On 5 July 2017 (AT-90), the Tribunal invited the Respondent to respond by 10 July
          2017. The Tribunal further noted that PO6 did not set out the procedure to settle
          disagreements on redactions. The Tribunal indicated that its preference was not to
          review the documents directly, but for the Parties to agree to the designation of a
          confidentiality expert to review full versions of the unredacted documents, and who
          would then submit a report to the Tribunal as to whether the Respondent’s redactions
          complied with PO6. If the Parties agreed on this course of action, the Tribunal proposed
          to designate an official of the PCA Registry, which under paragraph 6(b) of PO6 would
          be considered an Authorised Person and thus already have access to Restricted


490
       Including, in particular, Respondent’s letter of 14 June 2017 (RCom-133); Claimants’ letter of 15 June 2017
       (CCom-115); Respondent’s email of 20 June 2017 (RCom-136); Claimants’ letter of 29 June 2017 (CCom-
       119); Respondent’s letter of 26 July 2017 (RCom-147).

                                                        94
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 110 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                             Page 95 of 568

          Documents (as defined in PO6). On 10 July 2017 (CCom-123), the Claimants confirmed
          that they would agree to such an arrangement.

400.      On 27 July 2017 (RCom-148), the Respondent commented on the Claimants’ objections
          to its redaction log. The Respondent also noted that, while it agreed with the Tribunal’s
          proposal to appoint a confidentiality expert, it did not agree on appointing an official of
          the PCA Registry, and proposed instead to appoint an Indian jurist with knowledge of
          international arbitration and Indian parliamentary privilege. The Respondent also
          proposed that the procedural calendar be amended to allow for such a review.

401.      On 28 July 2017 (AT-96), the Tribunal acknowledged the Parties’ agreement to
          designate a confidentiality expert and invited the Claimants to comment on the
          Respondent’s proposal as to the qualifications of such an expert.

402.      On 16 August 2017 (CCom-133), the Claimants objected to the Respondent’s proposal,
          arguing that it would amount to “India choosing its own judge and violates basic
          principles of neutrality.” 491

403.      On 21 September 2017 (AT-105), the Tribunal invited the Parties to confer and propose,
          preferably jointly, such arbitral institution(s) or person(s) that they agreed to appoint as
          the confidentiality expert.

404.      On 5 October 2017 (CCom-136), the Claimants informed the Tribunal that both Parties
          had agreed to appoint an official of the PCA Registry as a confidentiality expert to
          review the Respondent’s redactions to the Restricted Documents.

405.      On 9 October 2017 (AT-108), the Tribunal confirmed to the Parties that the PCA had
          agreed to act as confidentiality expert and invited the Parties to confer and agree on the
          relevant terms of appointment. During the weeks that followed, the Parties, the Tribunal
          and the PCA discussed the terms of appointment of the confidentiality expert. 492

406.      On 28 November 2017, the PCA informed the Parties that it had designated Dr Dirk
          Pulkowski, a PCA Senior Legal Counsel, to act as confidentiality expert (the
          “Confidentiality Expert”). On that same day (AT-118), the Tribunal issued the Terms
          of Appointment of the Confidentiality Expert (“First ToA of the Confidentiality




491
       CCom-113, ¶ 2.
492
       See, e.g., Claimants’ email of 17 October 2017 (CCom-139); Claimants’ email of 20 October 2017 (CCom-
       141), attaching proposed Terms of Appointment; Respondent’s unnumbered email of 30 October 2017;
       Tribunal’s letter of 31 October 2017 (AT-111); PCA’s email of 1 November 2017; Tribunal’s email to the
       Parties of 1 November 2017 (AT-113); Claimants’ email of 1 November 2017 (CCom-145); Respondent’s
       email of 1 November 2017 (RCom-168); Tribunal’s email of 2 November 2017 (AT-114); Respondent’s
       email of 3 November 2017 (RCom-169); PCA’s email of 3 November 2017; Claimants’ email of 3 November
       2017 (CCom-146); Respondent’s email of 7 November 2017 (RCom-172); Claimants’ email of 7 November
       2017 (CCom-149); the PCA’s email of 9 November 2017; Respondent’s email of 10 November 2017 (RCom-
       173); Respondent’s email of 14 November 2017 (RCom-174); Respondent’s email of 15 November 2017
       (RCom-175); PCA’s email of 15 November 2017; Respondent’s email to the Tribunal of 20 November 2017
       (RCom-176).


                                                      95
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 111 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                    Page 96 of 568

          Expert”) 493 and circulated Dr Pulkowski’s undertaking and biography. In accordance
          with its First ToA, the Confidentiality Expert was to review the Respondent’s redactions
          to the Restricted Documents, and “consider the Respondent’s justifications for redacting
          each document to determine whether the redactions are in compliance with para. 9(b) of
          Procedural Order No. 6, or such other standard that the Tribunal may adopt for future
          Review Documents.” 494

407.      On 1 December 2017 (RCom-181), the Respondent confirmed to the Tribunal that it had
          dispatched the relevant documents to the Confidentiality Expert.

408.      The Confidentiality Expert issued his report on 20 December 2017 (“First Report of the
          Confidentiality Expert”). In that First Report, he concluded that “most of the redacted
          passages in the English language in the Review Documents do not contain any
          information that relates directly or indirectly to, or could have an impact on, taxation of
          capital gains on the sale by non-residents of shares in a foreign company holding Indian
          assets”, with the possible exception of “two lines of text on page 434 of Review
          Document A-16, which may inadvertently have been redacted.” 495 The Confidentiality
          Expert also provided a brief description of the passages subject to redaction.

409.      On 21 December 2017 (AT-124), the Tribunal granted both Parties leave to comment
          on the Confidentiality Expert’s conclusions that some redaction might have been
          inadvertent, and whether it would be opportune for the Respondent to produce an
          unredacted copy of such document without awaiting the forthcoming exchanges
          between the Parties scheduled for 4 January 2018. On 5 January 2018 (RCom-185), the
          Respondent confirmed that the two lines on page 434 of Document A-16 had been
          inadvertently redacted and provided the Claimants with a corrected version of that page.

410.      On 4 January 2018 (CCom-156), the Claimants indicated that they accepted the
          Confidentiality Expert’s First Report, but submitted that it raised or left unresolved two
          issues on which the Claimants sought relief:

          a.     First, the unredacted pages from Document B1-B4 did not identify the specific
                 speakers, making it difficult to understand the discussion. Accordingly, the
                 Claimants requested the Tribunal to invite the Respondent to specifically identify
                 the speakers in these pages.

          b.     Second, the Claimants noted that the unredacted portions of Document A16
                 contained a tabular description of the suggestions of various stakeholders on the
                 DTC 2010, with the full comments contained in annexures that had not been
                 produced. The Claimants thus requested that the Respondent be invited to confirm


493
       The Tribunal notes that Dr Dirk Pulkowski was designated as confidentiality expert a second time later in
       these proceedings pursuant to different terms of appointment, which is the reason why terms of appointment
       discussed in this paragraph bear the indication “First”. The First ToA of the Confidentiality Expert were later
       clarified by the Tribunal in its letter of 12 December 2017 (AT-121), following correspondence from the
       Claimants (CCom-150) and the Respondent (RCom-180) on 29 and 30 November 2017.
494
       AT-118, ¶ 5(b).
495
       Confidentiality Expert’s Report of 20 December 2017, p. 4.


                                                          96
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 112 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                            Page 97 of 568

                that these annexures were missing from Document A16, and if so, to produce
                those annexures.

411.      Following an invitation from the Tribunal communicated on 8 January 2018 (AT-124),
          and after requesting several extensions to seek instructions from the Speaker of the Lok
          Sabha, 496 the Respondent submitted its comments on point (b) above on 5 February
          2018 (RCom-191). Specifically, the Respondent confirmed that Annexures III, VI, VII,
          XV, XVI referred to in Document A-16 were not a part of the redacted portion of that
          document, but asserted that, despite its best efforts, it had been unable to trace those
          documents. In any event, it reiterated that summaries of those annexures were contained
          in Document A-16. As to point (a) above, the Respondent indicated that it was still
          seeking instructions.

412.      On 13 February 2018 (CCom-162), the Claimants provided their comments on the
          Respondent’s explanations and specified their requests for relief:

          a.    With respect to the identification of speaker names on Documents B1-B4, the
                Claimants noted that the documents already stated what stakeholders had spoken
                each day; their request was “that the Respondent indicate to which of the identified
                speakers the various snippets of unredacted text are attributable”. 497 As a result,
                they argued that permission from the Speaker of the Lok Sabha should not be
                necessary to identify each speaker.

          b.    With respect to the Annexures to Document A-16, the Claimants requested the
                Respondent to provide a full account of its search efforts, in the absence of which
                the Claimants would request the Tribunal to draw an adverse inference
                (specifically, that those annexures would have shown that “the private sector
                overwhelmingly disfavoured Clauses 5 and 47 of the proposed legislation, and
                considered them to be inappropriate innovations that expanded India’s tax net to
                reach income that had not been taxable under the Income Tax Act 1961.”) 498

413.      Following an invitation from the Tribunal on 14 February 2018 (AT-131), the
          Respondent responded on 26 February 2018 (RCom-196):

          a.    With respect to Documents B1-B4, the Respondent stated that “the Speaker of the
                Lok Sabha […] ha[d] denied disclosure of speaker names in Document B1-B4”;
                that, as a result, it was “unable to disclose the names of the speakers in the
                unredacted portions of Document B1‐B4”, and, consequently, “neither the
                representatives of the Respondent nor the Respondent's counsel team would
                themselves be in a position to disclose the speaker names in the face of this



496
       See, e.g., Respondent’s email of 12 January 2018 (RCom-187); Claimants' email dated 23 January 2018
       (CCom-157); Tribunal’s email of 24 January 2018 (AT-128); Respondent’s email of 25 January 2018
       (RCom-188); Claimants’ unnumbered email dated 25 January 2018; Tribunal’s email dated 26 January 2018
       (AT‐129); the Respondent’s email of 30 January 2018 (RCom-189).
497
       CCom-162.
498
       Ibid.


                                                     97
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 113 of 583
                                                                                   PCA Case No. 2016-7
                                                                              Award of 21 December 2020
                                                                                          Page 98 of 568

                direction from the Speaker of the Lok Sabha, given the very real risk of
                Parliamentary contempt proceedings[.]” 499

          b.    With respect to the annexures to Document A-16, the Respondent asserted that
                “every reasonable search for the requested documents […] ha[d] been made and
                the documents not found”, and that it had “received a confirmation from the office
                of Speaker of the Lok Sabha that these annexures [were] not available with their
                office.” 500 In any event, it added that “the summaries of the said annexures [were]
                contained in document A‐16, and that the requested documents would not have
                shed any further light on matters relevant to these proceedings.” 501

414.      At the Tribunal’s invitation on 28 February 2018 (AT-134), in the weeks that followed
          the Parties continued to exchange correspondence on these matters. 502

415.      On 5 April 2018, the Claimants informed the Tribunal that “[g]iven the advanced stage
          of the proceedings and the real possibility that continued debate on this issue could
          disrupt the procedural calendar”, they had decided to withdraw their request for the
          annexures to Document A-16, but did so “without prejudice to their position that the
          Respondent ha[d] failed to perform a reasonable search for the requested annexures.” 503
          On 11 April 2018 (CCom-169), the Claimants clarified that they were not presently
          seeking a ruling on adverse inference, but reserved their rights in this regard. By
          contrast, the Claimants did not withdraw their request for the identification of the
          speakers in the unredacted portions of Documents B1-B4.

416.      The Respondent submitted further comments on 17 April 2018 (RCom-205), indicating
          that its position remained unchanged, and it was thus unable to disclose the names of
          the speakers of the unredacted text in Documents B1-B4. The Respondent explained
          that “the Speaker of the Lok Sabha has denied disclosure of speaker names in
          Documents B1-B4 since this would now entail disclosure of the positions taken by the
          speakers which is completely different from simply providing a list of speakers (as
          provided in the privilege log) to which consent was earlier provided.” The Respondent
          also reiterated that “the text of Documents B1-B4 pertains to verbatim proceedings
          before the Standing Committee of Parliament and hence are protected by parliamentary
          privilege under the Constitution of India and are thus to be excluded from evidence
          under Art. 9(2)(b) of the [IBA Rules].” 504




499
       RCom-196.
500
       Ibid.
501
       Ibid.
502
       See, e.g., Claimants’ email of 2 March 2018 (CCom-165); Tribunal’s email of 6 March 2018 (AT-136);
       Respondent’s email of 14 March 2018 (RCom-198); Tribunal’s email of 14 March 2918 (AT-138);
       Claimants’ email of 21 March 2018 (CCom-167); Tribunal’s email of 23 March 2018 (AT-142).
503
       Claimants’ unnumbered email of 5 April 2018.
504
       RCom-205, ¶ 5.


                                                      98
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 114 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                            Page 99 of 568

417.      At the Tribunal’s invitation on 18 April 2018 (AT-146), in the weeks that followed the
          Parties continued to exchange correspondence on this matter. 505 In that correspondence,
          the Claimants confirmed that they maintained their request that the Respondent be
          ordered to identify the speakers of the unredacted portions of Documents B1-B4. 506

418.      On 18 May 2018 (AT-154), the Tribunal requested the Respondent to transmit a letter
          to the Hon. Speaker of the Lok Sabha, in which the Tribunal requested the Hon. Speaker
          to allow the disclosure of the names of the speakers in Documents B1-B4.

419.      On 18 June 2018 (AT-162), after enquiring on the status of its request to the Speaker of
          the Lok Sabha and receiving an update from the Respondent, 507 the Tribunal indicated
          that, considering the time pressure imposed by the upcoming hearing, if it received no
          answer by 2 July 2018, it would rule on the Claimants’ request for relief.

420.      On 22 June 2018 (CCom-179), the Claimants reiterated their position and requested that
          the Tribunal “clarify that the Respondent [was] under an obligation to produce the
          speaker names in Documents B1 to B4 and determine that its failure to do so [would]
          put it in violation of the Tribunal’s production orders in this regard.” 508

421.      At the Tribunal’s invitation on 18 June 2018 (AT-162), on 2 July 2018 (RCom-221),
          the Respondent indicated that, after having duly considered the Tribunal’s request, the
          Hon. Speaker of the Lok Sabha had conveyed that “it may not be possible for the
          Hon’ble Speaker to waive the parliamentary privileges that cover and protect the
          verbatim proceedings before the Standing Committees of Parliament”, and
          “consequently, it may not be possible […] to grant the Tribunal’s request in this
          connection.” 509 The Respondent thus reiterated that “the names of person[s] in
          connection with the statements contained in the Document B1-B4 set may not be
          disclosed”. 510

422.      On 10 July 2018, the Tribunal issued Procedural Order No. 12 (“PO12”) in which it held
          that the Respondent was under an obligation to identify the speakers’ names in the
          unredacted portions of Documents B-1-B-4 and explained its reasons for this decision.
          The Tribunal ordered the Respondent to identify the names within one week of PO12
          being issued and determined that the Respondent’s failure to do this would put it in
          violation of the Tribunal’s production order in this respect.

423.      On 17 July 2018 (RCom-227), the Respondent indicated that PO12 had been forwarded
          to the Speaker of the Lok Sabha for further directions and requested an extension of one
          week to respond to the Tribunal’s directions. On 24 July 2018 (RCom-231), the


505
       See, e.g., Claimants’ email of 27 April 2018 (CCom-170); Tribunal’s email of 30 April 2018 (AT-148);
       Respondent’s email of 12 May 2018 (RCom-210); Tribunal’s email of 15 May 2018 (AT-152); Claimants’
       email of 17 May 2018 (CCom-173).
506
       CCom-173.
507
       Tribunal’s email of 8 June 2018 (AT-160) and Respondent’s email of 14 June 2018 (RCom-217).
508
       CCom-179.
509
       RCom-221.
510
       Ibid.

                                                     99
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 115 of 583
                                                                            PCA Case No. 2016-7
                                                                       Award of 21 December 2020
                                                                                  Page 100 of 568

        Respondent requested a further extension of time, until 3 August 2018, to respond to the
        Tribunal’s directions in PO12.

424.    On 4 August 2018 (CCom-196), the Claimants requested that the Respondent be
        directed to disclose the speakers’ names without further delay.

425.    On 5 August 2018 (RCom-240), the Respondent confirmed to the Tribunal that it had
        received permission from the Speaker of the Lok Sabha to identify the speakers of the
        unredacted text in Documents B1-B4 for limited circulation in accordance with PO6,
        and had disclosed the speakers’ names to the Claimants’ Authorised Persons in
        accordance with PO6 and PO12.

426.    On 11 August 2018 (CCom-205-Confidential), the Claimants filed a confidential
        submission pursuant to PO6. At the Tribunal’s invitation of 15 August 2018 (AT-190-
        Confidential), on 4 September 2018 the Respondent did not object to the admissibility
        of the Claimants’ submission and commented on the briefing schedule for future
        confidential submissions (RCom-273). In light of these comments, on 7 September 2018
        (AT-195-Confidential) the Tribunal admitted CCom-205 and its exhibits into the record
        and issued instructions for further briefing.

        3.   Compliance with PO8 on document production

427.    As noted in Section III.E.2 above, on 28 June 2017, the Tribunal issued PO8 ruling on
        the Parties’ scheduled document requests. Among other directions, PO8 ordered the
        Respondent to submit specific objections on the Claimants’ document requests within
        one week from the order and likewise ordered the Claimants to produce documents
        responsive to the Respondent’s requests within two weeks from the order.

428.    On 5 July 2017 (RCom-141), the Respondent indicated that it would not be able to
        comply with the time limit set out in PO8 and requested an extension. Following an
        invitation to comment from the Tribunal on 6 July 2017 (AT-91), the Claimants objected
        to the Respondent’s request on 12 July 2017 (CCom-124). On 19 July 2017 (RCom-
        143), the Respondent commented on the Claimants’ objection, indicating that it was not
        yet in a position to produce a schedule indicating when the Claimants could expect to
        receive documents pursuant to PO8 and its objections to document requests (if any).

429.    On 13 July 2017 (CCom-125), the Claimants produced documents responsive to the
        Respondent’s requests pursuant to PO8. The following day (CCom-126), the Claimants
        provided a log of excluded and redacted documents from their production of documents
        of the previous day.

430.    On 18 August 2017 (RCom-153), the Respondent provided its additional responses to
        the Claimants’ document requests, together with a privilege log. On 21 August 2018
        (RCom-155), the Respondent submitted a revised and updated privilege log.

431.    On 4 September 2017, the Tribunal issued PO10, which addressed the sharing of
        documents between this arbitration and the Vedanta arbitration (discussed in Section
        III.D above).



                                              100
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 116 of 583
                                                                                PCA Case No. 2016-7
                                                                           Award of 21 December 2020
                                                                                      Page 101 of 568

432.      As noted above, on 19 September 2017 (AT-104), the Tribunal issued a revised
          procedural calendar. Pursuant to this calendar, the Respondent was to complete the
          document production ordered in PO8 by 29 September 2017.

433.      On 25 September 2017 (RCom-158), the Respondent sought clarification from the
          Tribunal in relation to certain sections of PO8. The Tribunal provided such clarification
          on the following day (AT-106).

434.      On 1 October 2017 (Claimants’ unnumbered email), the Claimants indicated that the
          Respondent had yet to complete its document production, and requested that the
          Respondent produce the documents without further delay. The following day
          (Respondent’s unnumbered email), the Respondent informed that it had been unable to
          complete its document production and would obtain further instructions on the matter.

435.      On 3 October 2017 (AT-107), the Tribunal addressed the Parties’ correspondence of 1
          and 2 October 2017, inter alia, granting leave to the Claimants to respond to the
          Respondent’s requested extension of time. That same day (RCom-159), the Respondent
          provided a further update, a redaction log in relation to certain of the document requests,
          and comments on the Tribunal’s correspondence of earlier that day.

436.      On 12 October 2017 (RCom-161), following an extension granted by the Tribunal, the
          Respondent confirmed that it had completed its search in response to the Claimants’
          document production requests.

437.      On 13 October 2017 (CCom-137), the Claimants wrote to the Tribunal asserting that the
          Respondent had refused to engage in the inter partes procedure envisaged by the
          amended procedural calendar set out in AT-104 to resolve questions or concerns
          regarding document production, and proposed that this procedure be delayed by one
          week to permit an inter partes resolution. On the same date (RCom-162), the
          Respondent criticised the Claimants for involving the Tribunal in this matter and
          contended that it was the Claimants who failed to engage in the inter partes procedure.
          The Respondent also noted that if the Tribunal were “minded to extend the timelines by
          a week, then the same should apply to all stages until the final written pleadings”. 511
          The Claimants provided further comments on 15 October 2017 (CCom-138).

438.      On 16 October 2017 (AT-109), the Tribunal expressed its concern over the Parties’
          engagement in “a controversy that [was] not likely to foster the efficiency of the
          Proceedings”. 512 In order to allow the Parties “to achieve as much procedural progress
          as possible without the Tribunal's intervention”, 513 the Tribunal granted a one-week
          extension for filing any applications regarding deficiencies in document production.

439.      On 20 October 2017, each Party filed an application alleging a deficient document
          production by the other (CCom-140 and RCom-164). At the Tribunal’s invitation, the
          Claimants filed their response on 27 October 2017 (CCom-142), while the Respondent



511
       RCom-162.
512
       AT-109.
513
       Ibid.

                                                 101
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 117 of 583
                                                                               PCA Case No. 2016-7
                                                                          Award of 21 December 2020
                                                                                     Page 102 of 568

         filed its response on 28 October 2017 (RCom-165), i.e., one day after the date previously
         set by the Tribunal.

440.     On 31 October 2017 (AT-110), the Tribunal acknowledged receipt of the Parties’
         submissions, expressed its understanding that there would be “no further exchange of
         comments between the Parties on their respective applications on deficient document
         production and that it [was] now for the Tribunal to decide on the matter”, 514 and invited
         the Parties to indicate whether they required a second round by 1 November 2017. On
         that date, both Parties indicated that they envisaged an opportunity to exchange a further
         reply submission (CCom-144 and RCom-166). On 1 November 2017 (AT-112), the
         Tribunal acknowledged the Parties’ positions and invited them to file their reply
         submissions by 6 November 2017.

441.     On 1 November 2017 (RCom-167), the Respondent requested the Tribunal to (i)
         expressly acknowledge the mistake in its communication of 31 October 2017, (ii)
         expressly note the delay of one week caused by the Claimants in the filing of their
         application on deficient document production, and (iii) grant an extension so that the
         Respondent could file its reply submission on 7 November 2017. The Respondent
         further reserved its right “to ask for a hearing on the issue of document production given
         the manner in which this question has developed procedurally, and the central relevance
         of the documents requested”. 515 On 2 November 2017 (AT-115), for the reasons
         contained in its correspondence, the Tribunal denied the Respondent’s requests.

442.     By email of 4 November 2017 (RCom-170), the Respondent reiterated its objections to
         the Tribunal’s directions with respect to the timing of the reply submissions. The
         Claimants commented on these objections on that same day (CCom-147).

443.     On 6 November 2017 (CCom-148 and RCom-171), the Parties exchanged their reply
         submissions on their applications regarding alleged deficiencies on document
         production.

444.     On 16 November 2017, the Tribunal issued Procedural Order No. 11 (“PO11”) with its
         decision on the Parties’ applications on alleged deficiencies in the production of
         documents pursuant to PO8, and ordered each Party to comply with their outstanding
         document production obligations as specified in PO11 by 29 November 2017.

445.     On 29 November 2017 (CCom-151), the Claimants produced documents responsive to
         the Respondent’s requests.

446.     On 30 November 2017 (RCom-179), the Respondent provided an update on its efforts
         to identify and produce responsive documents in accordance with PO11. On that same
         date (RCom-178), the Respondent updated its list of Authorised Persons pursuant to
         PO6.




514
       AT-110.
515
       RCom-167.

                                                102
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 118 of 583
                                                                               PCA Case No. 2016-7
                                                                          Award of 21 December 2020
                                                                                     Page 103 of 568

          4.    The Respondent’s protest against PO11 and its Additional Document
                Request

447.      Also on 29 November 2017 (RCom-177), the Respondent formally registered its protest
          against the reasoning and decisions of the Tribunal in PO11, which it argued “creates
          yet another violation of the Respondent’s due process rights”, and filed a formal
          application for document production for certain categories of documents that had been
          denied in PO11 (the Respondent’s “Additional Document Request”). 516

448.      At the Tribunal’s invitation on 7 December 2017 (AT-120), the Claimants submitted
          comments on RCom-177 and on the Respondent’s Additional Document Request on 11
          and 19 December 2017 (CCom-152 and CCom-153, respectively). The Claimants also
          objected to the Respondent’s “attempt to exclude from its production of 30 November
          2017 [as detailed in the Respondent’s privilege log] a draft dated 9 February 2015 of the
          Draft Assessment Order […] eventually issued against the CUHL”. 517

449.      On 12 December 2017 (AT-122), the Tribunal addressed the Respondent’s protest
          against PO11. The Tribunal explained the reasons for its decisions on the Parties’
          applications on document production and expressed the hope that such explanations
          would reassure the Parties and, more specifically, remove the Respondent’s doubts
          about the Tribunal’s even-handedness.

450.      At the Tribunal’s invitation on 20 December 2017 (AT-123), on 4 January 2018 (RCom-
          186), the Respondent submitted its reply to the Claimants’ objections on its Additional
          Document Request, and reserved its right “to request an oral hearing in person if the
          Tribunal would otherwise be minded to dismiss the [Additional Document Request]”. 518
          On that same date (RCom-184), the Respondent commented on the Claimants’ objection
          to its assertion of privilege on the draft DAO.

451.      On 17 January 2018 (AT-126), the Tribunal ruled on the Respondent’s Additional
          Document Request, granting certain requests and denying others.

452.      On 22 January 2018 (AT-127), the Tribunal determined that the Respondent had not
          established that it could withhold the internal DAO from production and ordered the
          Respondent to produce it by 29 January 2018.

453.      On 23 January 2018 (CCom-158 and CCom-159), the Claimants provided their response
          to AT-126, and produced certain documents to the Respondent.

454.      On 30 January 2018 (RCom-190), the Respondent requested the Tribunal to review its
          decision on the draft DAO and to deny the Claimants’ request for disclosure of that
          document. On 7 February 2018 (CCom-161), the Claimants opposed the Respondent’s
          request.




516
       RCom-177.
517
       CCom-153.
518
       RCom-186, ¶ 27.

                                                103
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 119 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 104 of 568

455.      On 12 February 2018 (AT-130), for the reasons contained in its letter, the Tribunal
          rejected the Respondent’s request for reconsideration of AT-127 and ordered the
          Respondent to produce the internal DAO by 13 February 2018.

456.      On 13 February 2017 (RCom-192), the Respondent produced the internal DAO and,
          inter alia, requested the Tribunal to direct the Claimants to refrain from using the
          document in any proceedings other than this arbitration. At the Tribunal’s invitation on
          14 February 2018 (AT-132), the Claimants confirmed that they would refrain from using
          the internal draft assessment order other than in this arbitration on 19 February 2018
          (CCom-163).

          5.    Other procedural steps prior to the Evidentiary Hearing

457.      On 21 December 2017, pursuant to the revised procedural calendar set out in AT-104,
          the Claimants filed an updated Reply.

458.      On 25 February 2018 (RCom-195), the Respondent requested an extension until 28
          March 2018 for the filing of its Rejoinder. The Claimants did not raise an objection, 519
          and on 28 February 2018 (AT-135), the Tribunal granted the request, issuing the Parties
          an amended procedural calendar reflecting the new dates for the Parties’ next
          submissions.

459.      On 12 March 2018 (AT-137), the President of the Tribunal made a disclosure, to which
          neither Party raised any objection.

460.      On 19 March 2018 (RCom-198), the Respondent sought a further extension for the
          submission of its Rejoinder (until 9 April 2018). Following an invitation from the
          Tribunal to comment on 20 March 2018 (AT-139), the Claimants expressed their
          concern that the Respondent’s request was not adequately justified on 21 March 2019
          (CCom-166). On 22 March 2018 (AT-141), the Tribunal granted the Respondent the
          requested extension, noting however that the Claimants would have the opportunity to
          claim redress if they should suffer any harm from the delay.

461.      On 10 April 2018, the Respondent filed its Rejoinder to the Claimants’ Updated Reply.

462.      On 20 April 2018, the Respondent submitted a revised version of its Rejoinder which
          corrected certain typographical errors.

463.      On 2 May 2018 (CCom-171), the Claimants requested the production of the partial
          award on jurisdiction and admissibility and related documents from the Vedanta
          arbitration. The following day (RCom-208), the Respondent submitted comments on
          the request.

464.      On 7 May 2018 (CCom-172), the Claimants sought an extension for the submission of
          their Rejoinder on Jurisdiction until 28 May 2018, to which the Respondent raised no
          objection on the following day (RCom-209). The Tribunal granted the extension on 9
          May 2018 (AT-151).



519
       Tribunal’s email of 26 February 2017 (AT-133); Claimants’ email of 27 February 2017 (CCom-164).

                                                    104
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 120 of 583
                                                                                PCA Case No. 2016-7
                                                                           Award of 21 December 2020
                                                                                      Page 105 of 568

465.      On 28 May 2018, in accordance with the Tribunal’s instructions, the Claimants filed
          their Rejoinder on Jurisdiction.

466.      On 25 June 2018 (RCom-218), the Respondent objected to the Claimants’ Rejoinder on
          Jurisdiction, arguing inter alia that the Claimants had “misused their Rejoinder on
          Jurisdiction and Admissibility to introduce evidence and arguments on the merits”.520
          However, the Respondent indicated that it was prepared to allow the Claimants’
          Rejoinder to remain as it was, provided that the Respondent be allowed to adduce certain
          responsive documents, and that the Tribunal order the Claimants to lift the redactions
          on certain exhibits. That same day (AT-164), the Tribunal invited the Claimants to
          comment, and to indicate whether they consented to the redactions being lifted. The
          Tribunal additionally requested the Respondent to clarify a certain aspect of its request
          for relief, which the Respondent clarified the following day (RCom-219).

467.      On 2 July 2018 (CCom-181), the Claimants provided their comments and raised claims
          of privilege. The following day (AT-165), the Tribunal, inter alia, requested the
          Claimants to substantiate their privilege claims. On 6 July 2018 (CCom-182), the
          Claimants provided their response to the Tribunal’s enquiry. On 12 July 2018 (RCom-
          223), the Respondent submitted its comments.

468.      On 11 July 2018 (CCom-183), the Claimants wrote to “update the Tribunal on
          significant recent events in respect of Cairn’s shareholding in Vedanta Limited”, 521
          namely that the previous week the Claimants had been informed by the Tax Recovery
          Officer that the ITD had sold part of CUHL’s shareholding in CIL/VIL, and that the first
          of such sales appeared to have taken place in May 2018, without any update to the
          Tribunal by the Respondent. The Claimants expressed various concerns in relation to
          these sales and requested the Tribunal to invite the Respondent to account for its actions.
          The Claimants also requested leave to submit an updated quantum report once the full
          impact of the Respondent’s actions could be assessed. The Respondent responded on 12
          July 2018 (RCom-222) and agreed with the submission of updated quantum reports. On
          13 July 2018 (AT-168), the Tribunal took note of the Parties’ submissions and invited
          them to consult on the procedure for updated quantum reports. 522

469.      On 14 July 2018 (RCom-224), the Respondent provided an update regarding the
          Claimants’ request for documents related to the Vedanta arbitration, and indicated that
          it was “making an urgent application to the Singapore High Court for declarations as to
          the legal status of the Vedanta investment arbitration regarding transparency and
          confidentiality and authorising the Respondent to produce the full record (redacted if
          necessary and appropriate) of the Vedanta Jurisdictional Hearing into the Cairn
          arbitration”. 523 On 17 July 2018 (CCom-187), the Claimants indicated they had no
          further comments but reserved their right to comment at a later stage.




520
       RCom-218, ¶ 5.
521
       CCom-183, ¶ 1.
522
       Tribunal’s email of 13 July 2018 (AT-168).
523
       RCom-224, ¶ 5.

                                                    105
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 121 of 583
                                                                               PCA Case No. 2016-7
                                                                          Award of 21 December 2020
                                                                                     Page 106 of 568

470.      On 24 July 2018 (AT-174), the Tribunal addressed the Parties’ submissions on the
          Respondent’s objection to the Claimants’ Rejoinder on Jurisdiction and issues of
          privilege, and issued directions (requesting the Parties, inter alia, to address points of
          law related to issues of privilege in relation to five documents).

471.      On 25 July 2018 (CCom-191), the Claimants submitted their response to the Tribunal’s
          request, and the Respondent provided its comments on 30 and 31 July 2018 (RCom-234
          and RCom-235). Further comments were submitted by the Claimants and the
          Respondent on 5 and 6 August 2018 respectively (CCom-197 and RCom-242).

472.      On 13 August 2018 (AT-186), the Tribunal ruled on the Respondent’s outstanding
          requests, the remaining request having been resolved by the Parties.

473.      On 16 August 2018 (RCom-256), the Respondent refiled complete, legible copies of
          three exhibits that had been produced by the Claimants to the Respondent on 7 and 13
          August 2018. 524

H.        The Evidentiary Hearing

          1.     Hearing organization

474.      On 21 March 2018 (AT-140), the Tribunal confirmed that the Evidentiary Hearing
          would be held at the Peace Palace in The Hague.

475.      On 21 June 2018 (AT-163), the Tribunal issued instructions to the Parties with respect
          to the organisation of the Evidentiary Hearing, invited the Parties to consult on its
          sequence and logistics and submit joint or separate proposals, and indicated that any
          outstanding matters would be addressed at a pre-hearing telephone conference, which
          would be conducted by the President only on behalf of the Tribunal, subject to the
          Parties’ agreement.

476.      On 29 and 30 June 2018 (CCom-180 and RCom-220, respectively), the Claimants and
          the Respondent identified the witnesses and experts they wished to call for cross-
          examination, indicated their consent for the pre-hearing telephone conference to be
          conducted by the President on behalf of the Tribunal, and indicated their availabilities
          for such conference.

477.      On 5 July 2018 (AT-166), after considering the Parties’ availabilities, the Tribunal fixed
          the pre-hearing telephone conference call for 20 July 2018 at 3:30 pm CET.

478.      In the weeks that followed, the Parties exchanged extensive correspondence with respect
          to the organisation of the Evidentiary Hearing and the manner in which the pre-hearing
          telephone conference was to be held. In summary, while the Parties were able to agree
          on a number of issues, substantial differences remained. To resolve these differences,
          the Respondent requested that the pre-hearing conference take place in-person with the
          President representing the Tribunal. The Claimants, for their part, submitted that an in-



524
       The refiled exhibits were: Exh. R-269; Exh. R-270; Exh. R-100AA.


                                                     106
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 122 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 107 of 568

          person hearing was not necessary, and that any outstanding differences could be
          resolved by the Tribunal’s addressing the Parties’ separate proposals. 525

479.      On 17 July 2018 (AT-170), the Tribunal determined that an in-person hearing was not
          necessary to resolve the Parties’ disagreements on hearing organisation. The Tribunal
          proposed instead a pre-hearing telephone conference conducted by the President only
          on behalf of the Tribunal on 20 or 24 July 2018, or a telephone conference attended by
          the full Tribunal on 24 July 2018. After further exchanges between the Parties, 526 the
          pre-hearing telephone conference was scheduled for 20 July 2018.

480.      On 19 July 2018 (AT-172), the Tribunal circulated a draft of Procedural Order No. 13
          (“PO13”) for the Parties’ review, to be used as a basis for discussion during the pre-
          hearing conference. On 19 and 20 July 2018, the Respondent and the Claimants
          submitted their comments (RCom-230 and CCom-189, respectively).

481.      The pre-hearing telephone conference took place on 20 July 2018, with the attendance
          of the Parties, the President of the Tribunal, the Tribunal’s Secretary, and counsel for
          the PCA. The conference was devoted to discussing the organisation of the hearing on
          the basis of the draft Order circulated by the Tribunal and the Parties’ latest proposals.
          Mr McNeill and Mr Reich addressed the Tribunal for the Claimants, and Mr Moollan
          addressed the Tribunal for the Respondent.

482.      On 23 July 2018 (AT-173), the Tribunal issued PO13 addressing the organisation of the
          Evidentiary Hearing. A corrected version of PO13 was circulated on 25 July 2018 (AT-
          175).

          2.     Pre-hearing applications

483.      In the weeks preceding the Evidentiary Hearing, the Parties raised a number of
          procedural matters related to the hearing, the submission of evidence, and the
          withdrawal of counsel. The Tribunal summarises the main procedural incidents below.

484.      Withdrawal of Mr Salve. On 15 July 2018 (CCom-185), the Claimants requested that
          Mr Harish Salve SA be removed from the Claimants’ list of counsel. On 3 August 2018
          (RCom-238), the Respondent argued that the Claimants’ change of “Lead Indian
          Counsel five weeks before the hearing [was] a very significant development and one
          which the Respondent […] submit[ted] should lead to adverse inferences being drawn
          against the Claimants’ case”. 527 On 6 August 2018 (AT-181), the Tribunal expressed its
          preference, in light of the limited time available at the hearing, for the Claimants to
          comment on this point in writing two weeks after the hearing, after which both Parties
          could submit their final comments in their post-hearing briefs, or closing oral

525
       See, e.g., Claimants’ unnumbered email of 11 July 2018; Respondent’s unnumbered email of 13 July 2018;
       Respondent’s letter of 14 July 2018 (RCom-224); Claimants’ letter of 14 July 2018 (CCom-184); Tribunal’s
       unnumbered email of 14 July 2018; Respondent’s email of 15 July 2018 (RCom-226); Claimants’ email of
       17 July 2018 (CCom-186); Respondent’s letter of 18 July 2018 (RCom-228); Claimants’ email of 18 July
       2018 (CCom-188).
526
       See, e.g., Respondent’s letter of 18 July 2018 (RCom-228); Claimants’ email of 18 July 2018 (CCom-188);
       Respondent’s email of 18 July 2018 (RCom-229); Tribunal’s email of 18 July 2018 (AT-171).
527
       RCom-238, ¶ 1.

                                                      107
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 123 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 108 of 568

          submissions. That same day (RCom-243), the Respondent submitted comments on the
          Tribunal’s correspondence of earlier that day.

485.      Request to file new factual and legal exhibits. On 2 August 2018 (RCom-237), the
          Respondent applied for leave to introduce new factual and legal exhibits into the record,
          requested guidance on the use of documents in the public domain during the hearing,
          and requested that their witness, Mr Puri, be allowed to have access to or use
          demonstrative exhibits during his examination. That same day (CCom-194), the
          Claimants refiled certain exhibits in a corrected form and sought leave to introduce
          additional legal and factual exhibits to the record. On 3 August 2018 (AT-179), the
          Tribunal noted the various procedural requests and invited the Parties to consult on these
          matters and to revert to the Tribunal. After several exchanges between the Parties and
          updates to the Tribunal, 528 on 10 August 2018 (AT-184), the Tribunal issued directions
          on these procedural requests, including on the requests to documents in the public
          domain. In the days that followed, the Parties and the Tribunal continued to exchange
          correspondence regarding these procedural requests, in particular with respect to the
          filing of new or corrected exhibits and documents in the public domain. 529

486.      Updated quantum reports. On 3 August 2018 (CCom-195) and pursuant to PO13, 530 the
          Claimants filed the Third Witness Statement of Ms Janice M. Brown, and the Third
          Expert Report of Mr Richard Boulton. On 17 August 2018 (RCom-258), the Respondent
          argued that the issues raised in Mr Boulton’s Third Expert report could not “fairly be
          dealt with at the hearing and, to the extent that they must be dealt with at all, must
          necessarily be adjourned” 531 to be addressed in post-hearing briefs or in separate written
          or oral submissions. The Respondent also made a number of specific objections to the
          admissibility of Mr Boulton’s Third Report, arguing that certain sections should be
          struck from the record. The Claimants rejected the Respondent’s objections the
          following day (CCom-209), arguing inter alia that the need for Mr Boulton’s updated
          report was as a consequence of the Respondent’s failure to agree to the experts meeting
          and preparing a joint report to narrow the areas of disagreement, and that no sections of

528
       Respondent’s email of 5 August 2018 (RCom-241); Respondent’s email of 6 August 2018 (RCom-244);
       Respondent’s letter to of 7 August 2018 (RCom-246); Respondent’s email of 8 August 2018 (RCom-248);
       Claimants’ letter of 8 August 2018 (CCom-200); Claimants’ email of 8 August 2018 (CCom-202).
529
       Claimants’ communications of 11 August 2018 (CCom-203 and CCom-204); Respondent’s communications
       of 11 August 2018 (RCom-251, RCom-252, RCom-252A and RCom-252B); Tribunal’s email of 11 August
       2018 (AT-185); Respondent’s email of 13 August 2018 (RCom-253); Claimants’ email of 14 August 2018
       (CCom-207); Claimants’ email of 15 August 2018 (CCom-208); Respondent’s email of 15 August 2018
       (RCom-254); Tribunal’s email of 15 August 2018 (AT-189); Respondent’s email of 16 August 2018 (RCom-
       257); Tribunal’s email of 16 August 2018 (AT-192).
530
       In PO13, in order to allow Ms Brown to address new arguments or evidence proffered by the Respondent
       after the date of Ms Brown’s latest witness statement, while ensuring that the Respondent had sufficient time
       to prepare its cross-examination, the Tribunal invited the Claimants to file a short supplemental witness
       statement from Ms Brown, on or before 3 August 2018, in which she should include any new direct testimony
       she wished to add to the record (PO13, ¶¶ 29(a)(ii)). In addition, the Parties agreed that on or before 3 August
       2018, the Claimants would submit an updated quantum report from Mr Boulton, which would take into
       account the recent sale of CIL (now VIL) shares, as well as some errors pointed out by Mr Kristensen, and
       that Mr Kristensen would have the right to respond, preferably in writing before the hearing; otherwise during
       his presentation at the hearing. (PO13, ¶ 29(b)(ii)).
531
       RCom-258.


                                                         108
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 124 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 109 of 568

          his Third Report should be struck from the record. During the Evidentiary Hearing, the
          Tribunal decided that the examination of the quantum experts would be deferred to after
          the hearing and proposed a procedure for that matter. Following the hearing, the Parties
          reached an agreement on an alternative procedure, which was subsequently laid out in
          Procedural Order No. 14 (“PO14”) of 20 September 2018, and discussed in Section
          III.I.1 below.

487.      Hearing sequence. On 7 August 2018 (CCom-199), the Claimants indicated that they
          wished to make a change to the order of cross-examination at the hearing. That same
          day (RCom-247), the Respondent requested that the previously agreed hearing schedule
          be maintained. Following further comments from the Claimants and the Respondent, 532
          on 9 August 2018 (AT-183), the Tribunal confirmed that the original hearing sequence
          agreed by the Parties as reflected in Annex A of PO13 would be maintained.

488.      Production of the Appendices of the Project Sapphire Presentation. At the Respondent’s
          request, on 13 August 2018 (CCom-206), the Claimants filed a new version of Exhibit
          CWS-Brown-139A (the “Project Sapphire Presentation” 533) with appendices, with the
          exception of Appendices V and VI, which the Claimants withheld on grounds of legal
          privilege. On 16 August 2018 (RCom-255), the Respondent objected to the privilege
          claim and requested the Tribunal order production of these documents. Following
          further correspondence between the Parties and the Tribunal 534 and submissions from
          the Parties during the hearing, the Tribunal determined that it would not order the
          Claimants to disclose those appendices, but proposed that they could be examined by a
          confidentiality expert, to which the Parties agreed. The Parties decided to engage Dr
          Dirk Pulkowski from the PCA as confidentiality expert for this purpose and undertook
          to draft his Terms of Appointment. 535 The next procedural steps related to this
          application are discussed in Section III.I.5 below.

489.      President’s disclosure. On 13 August 2018 (AT-187), the President of the Tribunal made
          a disclosure, to which neither Party raised an objection.

490.      Respondent’s new request for production of documents. On 18 August 2018 (RCom-
          260) the Respondent wrote to “put on the record serious inadequacies in the Claimants’
          disclosures, and to seek immediate remedial action in that respect.” 536 In particular, the
          Respondent requested the Tribunal to order the Claimants, as a matter of urgency, to
          produce documents inter alia related to the reasons (and in particular tax reasons)




532
       Claimants’ email of 8 August 2018 (CCom-201); Respondent’s email of 9 August 2018 (RCom-250).
533
       The Project Sapphire Presentation is a document containing the slides of a presentation made by ABN Amro
       Rothschild at a board meeting of Cairn Energy on 4 April 2005. The Claimants submitted this document
       without appendices as Exh. CWS-Brown-139, together with Brown WS2. It was the Claimants’ position
       (which the Respondent disputed) that this document was presented to Cairn’s board without appendices.
534
       See, e.g., Tribunal’s letter of 16 August 2018 (AT-191); Claimants’ letter of 18 August 2018 (CCom-201);
       Respondent’s email of 18 August 2018 (RCom-261); Respondent’s email of 23 August 2018 (RCom-267).
535
       PO14, ¶ 60.
536
       RCom-260, ¶ 1.


                                                      109
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 125 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 110 of 568

          underlying the structure of the 2006 Transactions, 537 to conduct further searches for
          these documents, and to provide a complete privilege log if privilege claims were raised.
          The Respondent also requested the Tribunal to draw adverse inferences from the matters
          discussed in its letter. At the Tribunal’s invitation on 18 August 2018 (Tribunal’s
          unnumbered email), the Claimants commented on this request on 19 August 2018
          (CCom-211). At the beginning of the Evidentiary Hearing on 20 August 2018, the
          Respondent withdrew its request for a ruling after the Claimants confirmed to the
          Tribunal that it had and was still searching for relevant documents sought. 538 The
          Claimants confirmed that the ongoing search specifically included presentations to
          CEP’s Board on 8 March 2006 and “documents relating to the Board meeting”. 539

          3.      The Evidentiary Hearing

491.      The Evidentiary Hearing took place at The Hague from 20 to 31 August 2018, with the
          participation of the following persons:

          Tribunal
          Mr Laurent Lévy (President)
          Mr Stanimir Alexandrov (Co-arbitrator)
          Mr J. Christopher Thomas QC (Co-arbitrator)
          Ms Sabina Sacco (Secretary of the Tribunal)

          Claimants
          Mr Mark McNeill (Shearman & Sterling LLP)
          Mr Jeremy Sharpe (Shearman & Sterling LLP)
          Mr Daniel Reich (Shearman & Sterling LLP)
          Mr Daniel Purisch (Shearman & Sterling LLP)
          Mr Tsegaye Laurendeau (Shearman & Sterling LLP)
          Ms Trisha Mitra (Shearman & Sterling LLP)
          Ms Arianna Rosato (Shearman & Sterling LLP)
          Ms Martina Reynolds (Shearman & Sterling LLP)
          Mr Arvind Datar (Chambers of Arvind Datar)
          Mr Paul Hally (Shepherd & Wedderburn LLP)
          Ms Niti Dixit (S&R Associates)
          Mr Uday Walia (S&R Associates)
          Mr Niek Peters (Cleber N.V.)
          Ms Kathryn Anderson (Cairn Energy PLC)
          Mr Duncan Holland (Group Legal Manager, Cairn Energy PLC)
          Mr Simon Thomson (Cairn Energy PLC)
          Mr Tim McClean (FTI Consulting Group Inc.)
          Mr Noel Matthews (FTI Consulting Group Inc.)

537
       Id., ¶ 13(a) (specifically, the Respondent requested production of “all documentary evidence (in whatever
       form) already identified by them recording, evidencing or otherwise relevant to (i) the manner in which the
       Claimants structured the 2006 Transaction […]; (ii) the reasons why the 2006 Transaction was structured as
       it was, including (without limitation) any and all tax reasons and (iii) all advice which the Claimants received
       regarding the tax implications of all structures considered by them (whether pursued or not) for the 2006
       Transaction.”).
538
       Transcript, Evidentiary Hearing, Day 1, 22:2-4. See also Transcript, Evidentiary Hearing, Day 1, 10-21.
539
       Id., 21:22-23.

                                                         110
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 126 of 583
                                                                           PCA Case No. 2016-7
                                                                      Award of 21 December 2020
                                                                                 Page 111 of 568

        Mr Hiren Bhatt (KPMG India)
        Mr Prashant Maheshwari (KPMG India)
        Ms Janice Brown (SOCO International PLC)
        Mr James Smith (CFO, Cairn Energy PLC)
        Mr John Gardiner QC (11 New Square)
        Mr Richard Boulton QC (One Essex Court)

        Respondent
        Mr Salim Moollan QC (Essex Court Chambers)
        Mr Gourab Banerji SA (Essex Court Chambers)
        Professor Chester Brown (7 Wentworth Selbourne Chambers)
        Mr Shreyas Jayasimha (Aarna Law)
        Ms Jessica Wells (Essex Court Chambers)
        Mr Mihir Naniwadekar (Aarna Law)
        Mr Chetan Rao (Additional Commissioner of Income Tax (OSD) (FT&TR-I))
        Dr Luther M. Rangreji (Embassy of India in the Netherlands)
        Ms Mrinalini Kaur Sapra (Embassy of India in the Nettherlands)
        Ms Kamala Naganand (Aarna Law)
        Ms Niyati Gandhi (Aarna Law)
        Ms Radha Raghavan (Aarna Law)
        Mr Krishnan Shakkottai (Aarna Law)
        Ms Bhavya Chengappa (Aarna Law)
        Ms Shreya Gupta (Oxera Consulting LLP)
        Mr Balázs Csullag (Oxera Consulting LLP)
        Mr Sanjay Puri (Commissioner of Income Tax, International Taxation, Department of
            Income Tax)
        Mr Sanjay Kumar (Joint Commissioner of Income Tax)
        Mr Rohit Kumar (Deputy Commissioner of Income Tax (OSD (FT&TR-I))
        Mr Jostein Kristensen (Oxera Consulting LLP)
        Professor David Rosenbloom (Caplin & Drysdale)
        Mr Gautam Bhatia
        Mr Abhimanyu George Jain
        Mr Victor Jaramillo

        Court Reporter
        Ms Karen McKendry (Opus 2 International)

        Interpreter
        Dr Kanta Rani (on 27 and 28 August 2018) (Gandhi Centre, The Hague)

I.      Post-hearing issues

492.    After the Evidentiary Hearing, the Parties and the Tribunal exchanged extensive
        correspondence related to new and pending procedural applications. In the sections that
        follow, the Tribunal has attempted to summarise in separate sub-sections the main
        procedural steps with respect to each application, some of which were occurring in
        parallel.




                                             111
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 127 of 583
                                                                             PCA Case No. 2016-7
                                                                        Award of 21 December 2020
                                                                                   Page 112 of 568

          1.    Organization of procedural steps following the Evidentiary Hearing

493.      On 4 September 2018 (RCom-272), the Respondent applied to include into the record
          typed up notes of “the remaining points which the Respondent wished to make in
          rebuttal but did not have time to make”. 540 These points were then submitted at
          paragraphs 1 to 6 of the Respondent’s letter.

494.      On 7 September 2018 (CCom-220), the Claimants objected to RCom-272, which they
          characterised as an “unauthorised merits submission”, and requested it to be stricken
          from the record. 541 The Claimants also informed the Tribunal that the Respondent had
          continued to sell CUHL’s shares in CIL/VIL.

495.      On 7 September 2018 (AT-194), the Tribunal circulated a proposed agenda for the
          procedural conference to be held by telephone on 11 September 2018.

496.      On 9 September 2018 (RCom-274), the Respondent submitted comments on (a) the
          completion of its rebuttal submission, (b) the next procedural steps, including the
          pending procedure with respect to quantum experts, and (c) the Claimants’ complaint
          with respect to the sale of CIL/VIL shares.

497.      On 11 September 2018 (CCom-222), prior to the procedural conference, the Claimants
          submitted comments to AT-194 and RCom-274 and attached an updated list of exhibits.
          The Claimants also commented on the pending procedure with respect to quantum
          experts, and advised that their quantum expert, Mr Boulton, intended to submit a letter
          to the Tribunal to update his Third Report in light of recent developments with respect
          to the UK capital gains tax claim.

498.      On 11 September 2018, the Parties and the Tribunal held a telephone conference to
          discuss post-hearing steps. Mr McNeill addressed the Tribunal for the Claimants, and
          Mr Moollan addressed the Tribunal on behalf of the Respondent.

499.      On 20 September 2018, the Tribunal issued PO14 which addressed procedural matters
          arising before, during, and after the Evidentiary Hearing. In particular, in PO14 the
          Tribunal:

          a.    Denied the Respondent’s request to include into the record its typed up notes of
                “remaining points” that it had not had time to address during the Evidentiary
                Hearing, concluding that to grant the relief requested would be “procedurally
                improper and raise serious equality and due process concerns”; 542

          b.    Reflected the Parties’ agreement on the procedure whereby the quantum experts
                would update their expert reports in light of recent enforcement actions taken by
                the Respondent and other factors (which included a possible hearing reserved for
                6 November 2018);



540
       RCom-272, p. 1.
541
       CCom-220.
542
       PO14, ¶ 25.

                                               112
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 128 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 113 of 568

          c.    Determined the procedure and cut-off dates to submit new legal authorities and
                documents in the public domain;

          d.    Determined the procedure for post-hearing submissions. Specifically, the Tribunal
                determined that there would be one round of post-hearing briefs, to be filed on 30
                November 2018, which would then be followed by oral closing submissions to
                take place on 19 and 20 December 2018 in Paris, subject to the Parties’
                availabilities;

          e.    Indicated that it would send the Parties a list of questions to address in their post-
                hearing submissions by 8 October 2018;

          f.    Set out the briefing schedule for the Parties’ confidential submissions pursuant to
                PO6;

          g.    Addressed the procedure for the filing of cost submissions and statements;

          h.    Noted the latest developments informed by the Parties in respect of new
                enforcement measures by the Respondent (specifically, the sale of CIL/VIL
                shares), and requested the Respondent to maintain the Tribunal updated of future
                measures; and

          i.    Addressed the procedure for the appointment of a confidentiality expert to review
                the Claimants’ privilege claims over Appendices V and VI of the Project Sapphire
                Presentation.

500.      On 21 September 2018 (AT-198), after a request from the Respondent and hearing the
          Claimants, 543 the Tribunal revised the directions it had given in PO14 for the procedure
          to update the quantum expert reports. That same day (CCom-226), the Claimants filed
          an update to Mr Boulton’s Third Expert Report. The Respondent filed Mr Kristensen’s
          Third Expert Report on 28 September 2018 (RCom-281).

501.      On 25 September 2018 (RCom-279), the Respondent lodged a formal due process
          reservation in regard to section III.A of PO14, which section denied the Respondent’s
          application to complete its rebuttal submissions. Following an invitation by the Tribunal
          on 8 October 2018 (AT-205), the Claimants denied that there had been any due process
          violation on 10 October 2018 (CCom-231). Following further comments by the
          Parties, 544 on 20 November 2018 (AT-238) the Tribunal confirmed its decision in PO14.
          On 21 November 2018 (RCom-309), the Respondent indicated that it maintained its
          position and reservations in full.

502.      On 1 October 2018 (AT-199), after receiving comments from the Parties, 545 the Tribunal
          noted inter alia that both Parties were available to hold a hearing on closing submissions

543
       Respondent’s email of 21 September 2018 (RCom-277); Claimants’ letter of 21 September 2018 (CCom-
       226).
544
       Respondent’s letter of 25 October 2018 (RCom-292); Claimants’ letter of 3 November 2018 (CCom-243).
545
       Respondent’s and the Claimants’ correspondence of 25 and 26 September 2018 (RCom-280 and CCom-228,
       respectively).


                                                    113
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 129 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 114 of 568

          on the dates proposed in PO14, and confirmed the directions set out in PO14 for the
          filing of new legal authorities and documents in the public domain.

503.      On 5 October 2018 (AT-204), after a request from the Respondent to which the
          Claimants did not object, 546 the Tribunal revised the dates for the filing of supplemental
          documents and legal authorities to 12 and 25 October 2018.

504.      By letter of 10 October 2018 (RCom-286), the Respondent requested the Tribunal to
          declare that the Claimants could not make submissions in their post-hearing briefs or
          closing arguments on certain issues that it contended had not been pleaded earlier in the
          proceedings (namely, discrimination in enforcement of the tax assessment). The
          Respondent also commented on the procedural status of a table it had handed out during
          the Evidentiary Hearing in connection with Exh. RK-13. On 11 October 2018 (AT-210),
          the Tribunal invited the Claimants to comment on this point, as well as on a similar
          argument raised by the Respondent during the Evidentiary Hearing (namely, whether
          the Claimants had pleaded reasonableness and discrimination as part of their fair and
          equitable treatment/expropriation claims). The Claimants provided their comments on
          19 October 2018 (CCom-237), arguing inter alia that they had pleaded reasonableness
          and discrimination as part of their substantive claims. Following further correspondence
          from the Parties, 547 on 15 November 2018 (AT-232), the Tribunal addressed the Parties’
          requests concerning the admissibility of the allegedly novel arguments and evidence.

505.      On 11 October 2018 (AT-212), the Tribunal provided a list of questions to the Parties
          to be addressed in their post-hearing briefs or oral closing submissions.

506.      On 23 October 2018 (Claimants’ unnumbered email), the Claimants wrote on behalf of
          both Parties to (i) inform the Tribunal that they were jointly of the view that a hearing
          on quantum issues was not necessary, 548 and (ii) request an extension of the time limit
          to file supplementary documents. The following day (AT-216), the Tribunal vacated the
          quantum hearing and granted the requested extension.

507.      On 29 October 2018 (Claimants’ unnumbered email), the Claimants indicated that the
          quantum experts had met and expected to issue a joint expert report the following week.
          The joint expert report was eventually submitted on 29 November 2018 (CCom-257 on
          behalf of both Parties).

          2.     The Respondent’s procedural requests in connection with Mr Salve

508.      As discussed in paragraph 484 above, on 3 August 2018 (RCom-238), the Respondent
          had requested the Tribunal to draw adverse inferences as a result of Mr Harish Salve
          SA’s withdrawal as counsel for the Claimants. In AT-181, the Tribunal invited the

546
       Respondent’s email of 4 October 2018 (RCom-282); Claimants’ email of 4 October 2018 (CCom-229). The
       Claimants did object however to the Respondent’s “repeated baseless attacks on [the Claimants’] motives
       and good faith in this arbitration” on 4 October 2018 (CCom-229).
547
       See, e.g., Respondent’s email of 30 October 2018 (RCom-295); Claimants’ email of 30 October 2018
       (CCom-239); Claimants’ email of 1 November 2018 (CCom-242); Respondent’s email of 2 November 2018
       (RCom-300); Respondent’s email of 13 November 2018 (RCom-304).
548
       The Parties had previously exchanged correspondence on this point. See, e.g., Claimants’ email of 19 October
       2018 (CCom-236); Respondent’s email of 19 October 2018 (RCom-291).

                                                        114
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 130 of 583
                                                                               PCA Case No. 2016-7
                                                                          Award of 21 December 2020
                                                                                     Page 115 of 568

          Claimants to comment on this request in writing two weeks after the Evidentiary
          Hearing, after which both Parties could submit their final comments in their post-hearing
          briefs or oral closing submissions.

509.      On 12 September 2018 (CCom-223), the Claimants provided their comments,
          requesting the Tribunal to dismiss the Respondent’s request.

510.      On 14 September 2018 (RCom-275), the Respondent sought leave to respond to the
          Claimants’ communication, indicating that such response would include an update
          regarding the Respondent’s efforts to obtain certain documentation from the Vedanta
          proceedings as pertaining to statements made by Mr Salve in those proceedings.

511.      On 17 September 2018 (CCom-224), the Claimants opposed any effort by the
          Respondent to introduce documents obtained in the Vedanta proceedings.

512.      On 19 September 2018 (AT-196), the Tribunal confirmed its directions in AT-181 with
          respect to the manner in which the Parties could comment on the significance of Mr
          Salve’s withdrawal from the proceedings. The Tribunal also noted the Claimants’
          objection to the Respondent’s intention to introduce documents from the Vedanta
          arbitration, and invited the Respondent to comment. The Tribunal further recalled that
          PO10 permitted document sharing between the present proceedings and the Vedanta
          proceedings and thus invited both Parties to comment on the applicability of PO10 to
          the present stage of proceedings.

513.      On 25 September 2018, both Parties submitted their comments to AT-196 (RCom-278
          and CCom-227). In particular, in RCom-278 the Respondent (i) indicated that it would
          keep the Tribunal updated on its efforts to obtain documents from the Vedanta
          arbitration and would submit them if permission was obtained, (ii) requested the
          Tribunal to order the Claimants to produce the correspondence between the Claimants
          and Mr Salve regarding the circumstances of and reasons for his departure, (iii)
          maintained its request for the Tribunal to draw adverse inferences from Mr Salve’s
          departure, and (iv) noted that it “w[ould] specifically request that the Tribunal hold and
          declare, as part of its final award, that it is not open to the Claimants to renege on the
          concession made by it through Counsel as to the constitutionality of the 2012
          Clarification.” 549

514.      On 4 October 2018 (AT-202), the Tribunal invited the Claimants to comment on the
          Respondent’s request for production of the correspondence with Mr Salve related to his
          departure, and invited the Parties to make any additional comments in their post-hearing
          briefs without limiting their discretion to do so orally at the hearing on closing
          submissions. The Tribunal also invited the Parties to provide further comments on the
          Respondent’s intention to submit documents from the Vedanta arbitration. The Parties
          submitted further comments on this matter on 11 October 2018 (CCom-232 and RCom-
          287, respectively).

515.      On 22 October 2018 (AT-213), the Tribunal addressed (a) the Respondent’s intention
          to produce documents from the Vedanta arbitration into this proceeding, and (b) the


549
       RCom-278, ¶¶ 20-21.

                                                 115
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 131 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 116 of 568

          Respondent’s request for the production of the correspondence between the Claimants
          and Mr Salve in relation to his departure.

          a.      With respect to (a), the Tribunal confirmed that, pursuant to PO10, the Respondent
                  could not introduce documents from the Vedanta arbitration without a formal
                  application and the Tribunal’s authorisation. Despite the fact that the Respondent
                  had not yet made a formal application in this respect, for reasons of procedural
                  efficiency the Tribunal ruled on the Respondent’s foreshadowed future
                  application, denying it for the reasons given in AT-213. 550

          b.      With respect to (b), the Tribunal noted that the Claimants objected to the request
                  for production but had nonetheless represented that they fully “confirm[] that Mr
                  Salve was dismissed due to his lack of availability to prepare for the August
                  hearing.” 551 In light of this representation, the Tribunal invited the Respondent to
                  confirm whether it maintained its request for production of the correspondence
                  between the Claimants and Mr Salve on the reasons for his departure and, if it did,
                  if it requested the intervention of Dr Pulkowski as confidentiality expert.

516.      On 25 October 2018 (RCom-293), the Respondent confirmed that it did indeed maintain
          its request for production, but clarified that it did not request Dr Pulkowski’s
          intervention; rather, it insisted that it was for the Tribunal to determine whether there
          had been any waiver of privilege.

517.      On 6 November 2018 (AT-224), the Tribunal dismissed the Respondent’s document
          production requests in relation to documents pertaining to Mr Salve’s departure from
          the Claimants’ counsel team and explained its reasons for doing so. 552

518.      On 15 November 2018 (RCom-306), the Respondent submitted a formal protest against
          AT-224.

519.      Following an invitation from the Tribunal on 16 November 2018 (AT-234), the
          Claimants provided comments on 23 November 2018 (CCom-253). On 30 November
          2018 (RCom-318), the Respondent responded to the Claimants’ comment and
          maintained “its application that inferences adverse to the Claimants be drawn from [the]
          dismissal [of Mr Salve]”. 553




550
       The Tribunal’s reasons included, inter alia, its conclusion that PO10 was no longer appropriate at this stage
       of the proceedings; lack of sufficient relevance or materiality of the documents, and reasons of fairness and
       proportionality. See AT-213, pp. 10-12.
551
       AT-213, citing CCom-232, ¶ 15.
552
       The Tribunal concluded in particular that the documents sought were not material to the outcome of the
       dispute. In light of this, and noting the Claimants’ representation and their willingness to have it verified by
       Dr Pulkowski, the Tribunal thus dismisses the Respondent’s production request. It being unnecessary to do
       so, the Tribunal made no finding as to whether the Claimants had waived privilege over the documents
       sought. AT-224, pp. 7-8.
553
       Respondent’s email of 30 November 2018 (RCom-318).


                                                         116
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 132 of 583
                                                                                   PCA Case No. 2016-7
                                                                              Award of 21 December 2020
                                                                                         Page 117 of 568

520.      During December 2018, the Parties continued to exchange correspondence on this
          matter. 554

521.      On 13 December 2018 (AT-263), the Tribunal conveyed that it considered that this
          matter had been sufficiently briefed. However, given that the Respondent had made four
          submissions on the matter, and the Claimants had made three, the Tribunal gave the
          Claimants the opportunity to provide further comments if they so wished. The Tribunal
          reiterated its directions previously made and invited the Parties to refrain from making
          uninvited submissions without first seeking leave from the Tribunal.

522.      That same day (CCom-268), the Claimants confirmed they had no further comments to
          make on the matter.

          3.    Filing of additional documentary evidence

523.      On 12 October 2018 (CCom-233), pursuant to PO14 and AT-204, the Claimants filed
          their first round of additional legal authorities and certain documents in the public
          domain. Due to technical difficulties and after agreeing on an extension with the
          Claimants, the Respondent filed its first round of additional legal authorities and
          documents in the public domain on 15 October 2018 (RCom-289 and RCom-290).

524.      On 6 November 2018 (CCom-246 and RCom-302), the Parties filed their respective
          second rounds of supplementary legal authorities and documents in the public domain.

525.      In the weeks that followed, the Parties exchanged significant correspondence on the
          admissibility of some of the additional documents filed. The Tribunal summarises the
          main exchanges below.

526.      Together with RCom-302, the Respondent objected to the admissibility of certain
          documents filed by the Claimants, arguing that they were neither documents in the
          public domain nor legal authorities, as required by paragraph 36(b) of PO14. After
          hearing the Claimants on this point, 555 on 21 November 2018 (AT-240) the Tribunal
          provisionally ruled that two of the Claimants’ new documents, Exhibits C-615 and C-
          616, should be struck from the record. Following a request for reconsideration from the
          Claimants and further comments from the Respondent, 556 on 26 February 2019 (AT-
          286), the Tribunal confirmed that exhibits C-615 and C-616 were permanently struck
          from the record.

527.      On 16 November 2018 (RCom-308), the Respondent objected to the second round of
          additional legal authorities and documents in the public domain filed by the Claimants,
          arguing that this was “the latest instalment in a consistent pattern of abuse by the

554
       See, e.g., Claimants’ email of 10 October 2018 (CCom-264); Respondent’s letter of 12 December 2018
       (RCom-328); Claimants’ email of 12 December 2018 (CCom-266); Respondent’s email of 13 December
       2018 (RCom-330).
555
       Tribunal’s email of 20 November 2018 (AT-239); Claimants’ email of 20 November 2018 (CCom-250).
556
       Claimants’ email of 13 December 2018 (CCom-267); Tribunal’s email of 13 December 2018 (AT-264);
       Respondent’s email of 14 December 2018 (RCom-332); Respondent’s email of 16 January 2019 (RCom-
       352).


                                                   117
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 133 of 583
                                                                                  PCA Case No. 2016-7
                                                                             Award of 21 December 2020
                                                                                        Page 118 of 568

          Claimants of the Tribunal’s procedural orders to gain an unfair advantage at every
          juncture of the proceedings”. 557 The Respondent inter alia reserved its right to file
          additional responsive authorities, noted that “the mass of authorities served at this late
          stage” by the Claimants could affect its ability to meet the time limit for its post-hearing
          brief, and noted that it would only learn how these documents were relied upon when it
          received the Claimants’ post-hearing brief. The Respondent maintained “its position and
          its due process reservations in full”, and reiterated that “the Tribunal’s mandate cannot
          be constrained by the Claimants’ consistent tactical approach to these proceedings, and
          that it is incumbent on the Tribunal to ensure a level playing field in this arbitration
          going forward”. 558

528.      Following further exchanges between the Parties and the Tribunal, 559 on 30 November
          2018 (AT-253) the Tribunal confirmed that the legal authorities listed in the table
          provided in CCom-250 could be admitted into the record. The Tribunal also took note
          of and addressed the Respondent’s procedural reservations at RCom-308.

          4.     Production of the FIPB file

529.      On 12 October 2018 (RCom-288), following the Tribunal’s directions during the
          Evidentiary Hearing, the Respondent produced the entire file relating to the FIPB’s
          meeting of 8 September 2006, albeit with certain redactions. Following an invitation
          from the Tribunal (Tribunal’s unnumbered email of 15 October 2018), on 22 October
          2018 (CCom-238) the Claimants submitted their comments, objecting to the manner in
          which the documents had been redacted.

530.      On 31 October 2018 (RCom-298), the Respondent replied to the Claimants’ comments,
          rejecting the Claimants’ objections but nonetheless lifting certain redactions, and
          requesting certain submissions from the Claimants to be struck from the record.

531.      On 5 November 2018 (AT-222), the Tribunal invited the Claimants to confirm whether
          they were satisfied with the redactions that had been lifted. The Tribunal further
          confirmed that the Claimants’ submissions on the substance of the documents produced
          would remain in the record and clarified that “[i]n all other instances where documents
          produced have been produced late, the Tribunal has allowed the requesting party to
          make submissions on those documents outside of the parties’ scheduled submissions,
          and there [was] no reason to make an exception [in this instance]”. 560

532.      On 8 November 2018 (CCom-248), the Claimants indicated that they would not “press
          the issue further”, except with regard to the Respondent’s suggestion that the integrity
          of the file might have been affected by its removal to the Central Bureau of Investment
          in 2012, and requested the Respondent to indicate whether any of the redacted text shed
          light on the circumstances and timing of the file’s alleged removal and apparent return

557
       RCom-308, ¶ 5.
558
       Ibid.
559
       Claimants’ email of 20 November 2018 (CCom-250); Respondent’s email of 21 November 2018 (RCom-
       311); Tribunal’s email of 22 November 2018 (AT-241); Claimants’ email of 27 November 2018 (CCom-
       256).
560
       AT-222.

                                                  118
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 134 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 119 of 568

          to the FIPB’s archives and, if so, to disclose such text or provide a log justifying its non-
          disclosure.

533.      By letter of 15 November 2018 (RCom-305), the Respondent (i) confirmed that the file
          produced was complete and thus there was no factual basis for the Claimants’ request,
          and (ii) argued that the Tribunal’s decision in AT-222 not to strike the Claimants
          submissions on the substance of the documents produced amounted to “disparate
          treatment […] by the Tribunal” and reserved “its rights with respect to this further due
          process violation”. 561

534.      On 21 November 2018 (CCom-251), the Claimants commented on RCom-305 and
          withdrew their request in relation to the FIPB file. On 22 November 2018 (RCom-313),
          the Respondent took note of this withdrawal and maintained its position and reservations
          with respect to its argument of disparate treatment by the Tribunal.

535.      On 23 November 2018 (AT-244), the Tribunal (i) conveyed its understanding that the
          Claimants had withdrawn all outstanding requests in relation to the FIPB file, and (ii)
          confirmed that, after considering both Parties’ positions and the reasons set out in AT-
          222, it confirmed its various rulings in that letter.

          5.    Request for disclosure of Appendices V and VI of the Project Sapphire
                Presentation

536.      As discussed in Section III.H.2 above, prior to the Evidentiary Hearing, the Claimants
          filed a new version of the Project Sapphire Presentation (Exhibit CWS-Brown-139A)
          with appendices, with the exception of Appendices V and VI (the “Withheld
          Appendices”), which the Claimants withheld on the grounds of legal privilege. The
          Respondent objected to the Claimants’ privilege claim. After hearing the Parties, the
          Tribunal determined that it would not order the Claimants to disclose the Withheld
          Appendices, and proposed that they could be examined by a confidentiality expert, to
          which the Parties agreed. The Parties decided to engage Dr Dirk Pulkowski from the
          PCA as confidentiality expert for this purpose and undertook to draft his Terms of
          Appointment. 562

537.      As reflected in the Parties’ correspondence during the month of October 2018, 563 the
          Parties disagreed on the terms of Dr Pulkowski’s appointment, especially on the scope
          of his task. They thus requested the Tribunal’s intervention, providing their respective
          drafts of an addendum to the Second Terms of Appointment of the Confidentiality
          Expert (the “Addendum”).

538.      On 26 October 2018 (AT-218), the Tribunal determined the scope of the Confidentiality
          Expert’s task, revised the Addendum, and requested final comments from the Parties.



561
       RCom-305.
562
       PO14, ¶ 60.
563
       Respondent’s correspondence of 10 October 2018 (RCom-285) and the Claimants’ email of 17 October 2018
       (CCom-235); the latter pursuant to the Tribunal’s invitation of 11 October 2018 (AT-211).


                                                    119
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 135 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 120 of 568

539.      In the days that followed, the Parties and the Tribunal continued to exchange
          correspondence on this matter. 564 At the Tribunal’s request, the Confidentiality Expert
          provided his comments on 1 November 2018. On 5 November 2018 (AT-221), the
          Tribunal issued the Addendum in its agreed form, and provided the Parties’ further
          comments 565 separately to the Confidentiality Expert.

540.      On 12 November 2018, the Confidentiality Expert issued his Second Report.

541.      On 13 November 2018 (CCom-249), the Claimants took note of the Confidentiality
          Expert’s conclusions and recommendations. In particular, they stated that they did not
          agree that they had waived privilege over any of the material in Appendix VI. However,
          they were “willing to file a partially redacted version of that appendix prepared in
          accordance with the Confidentiality Expert’s recommendations, namely: (i) disclosing
          the first paragraph of Appendix VI; (ii) disclosing those elements of Appendix VI that
          are substantively restated in Appendix III, Slide 16; and (iii) otherwise maintaining the
          privileged character of the document.” 566

542.      On 22 November 2018 (RCom-314), the Respondent submitted that some of the
          Confidentiality Expert’s observations (in particular, on inadvertent disclosure and
          cherry picking) “appear[ed] to be based on a misapprehension of the parties’ contentions
          and/or the relevant principles of English law”, took note of the Claimants’ position, and
          maintained that Appendices V and VI should be disclosed in their entirety. 567

543.      After several exchanges between the Parties and the Tribunal, 568 on 3 December 2018
          (AT-257) the Tribunal determined that it would treat the Respondent’s request in
          RCom-314 as a matter of some urgency and set out an expedited briefing schedule for
          this matter. In accordance with this schedule, the Claimants submitted further comments
          on 10 December 2018 (CCom-265), and the Respondent did the same on 12 December
          2018 (RCom-329).

544.      Separately, at the Respondent’s request, on 3 December 2018 (CCom-260), the
          Claimants produced a redacted version of Appendix VI, in accordance with the
          Confidentiality Expert’s recommendations.

545.      On 17 December 2018, the Tribunal issued Procedural Order No. 15 (“PO15”) in which
          it denied the Respondent’s application for a full disclosure of the Withheld Appendices.


564
       Respondent’s emails of 31 October 2018 (RCom-296, RCom-297); Claimants’ emails of 1 November 2018
       (CCom-240, CCom-241); Respondent’s letter of 2 November 2018 (RCom-299); Tribunal’s email of 2
       November 2018 (AT-220); Tribunal’s email of 5 November 2018 (AT-221); Claimants’ letter of 8 November
       2018 (CCom-247).
565
       RCom-299 and CCom-247.
566
       CCom-249.
567
       RCom-314.
568
       See, e.g., Tribunal’s email of 26 November 2018 (AT-248); Respondent’s email of 27 November 2018
       (RCom-316); Tribunal’s email of 28 November 2018 (AT-250); Respondent’s email of 30 November 2018
       (RCom-319); Tribunal’s email of 30 November 2018 (AT-255); Claimants’ email of 2 December 2018
       (CCom-259); Respondent’s email of 3 December 2018 (RCom-322); Claimants’ email of 3 December 2018
       (CCom-260).

                                                    120
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 136 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 121 of 568

546.      By letter of 18 January 2019 (RCom-354), the Respondent maintained its position and
          made a formal reservation to the Tribunal’s ruling in PO15. Following an invitation
          from the Tribunal (AT-276 of 21 January 2019), the Claimants submitted their
          comments on this procedural reservation on 28 January 2019 (CCom-283).

547.      On 1 February 2019 (AT-280), the Tribunal acknowledged the Parties’ submissions and
          indicated that it did not expect further submissions from the Parties on this matter, unless
          either Party wished to comment further, in which case it should first seek leave from the
          Tribunal.

          6.     Confidential submissions pursuant to PO6

548.      On 22 November 2018 (RCom-312), the Respondent filed its confidential submission
          in response to CCom-205. On 28 November 2018 (AT-251), and after noting that the
          Claimants did not object to its admission, 569 the Tribunal admitted this submission into
          the record and invited the Parties to make simultaneous submissions seven days after
          filing their post-hearing briefs, i.e., on 14 December 2018.

549.      On 23 November 2018 (CCom-252), the Claimants submitted an updated list of
          Authorised Persons pursuant to section III of PO6. 570

550.      On 14 December 2018 (RCom-336), the Respondent indicated that it had no further
          submissions to make on the Restricted Documents, but reserved its right to reply to any
          further submissions made by the Claimants. On that same day, the Claimants filed its
          second confidential submission pursuant to PO6 (CCom-270).

551.      On 17 December 2018 (AT-269), the Tribunal acknowledged receipt of these
          communications and invited the Parties to make any further submissions in writing after
          the Closing Hearing, on or before 18 January 2019. It also indicated that, if the Parties
          intended to make oral submissions on the Restricted Documents during the Closing
          Hearing, the procedure set out in paragraph 9(g) of PO6 would apply.

552.      On 18 January 2019 (RCom-356), the Respondent replied to CCom-270. On that same
          date (CCom-278), the Claimants indicated that they had no further comments to make,
          either in reply to RCom-336 or RCom-356. The Tribunal took note of these
          communications on 21 January 2019 (AT-277), noting its understanding that the Parties
          had no further comments to make on this matter.

          7.     Written and oral post-hearing submissions; updated prayers for relief;
                 procedural reservations

553.      On 7 November 2018 (AT-227), the Tribunal invited the Parties to submit (i) their
          updated prayers for relief, which would replace all previous prayers for relief, and (ii)


569
       Pursuant to PO14, ¶ 46(a), the Respondent was to “file its confidential submission in response to CCom‐205
       three weeks prior to the Parties’ post‐hearing briefs (i.e., on or before 9 November 2018).” However,
       following an invitation from the Tribunal (AT-243 of 22 November 2018), on 27 November 2018 the
       Claimants indicated that they did not object to the admission of this submission (CCom-255).
570
       Claimants’ email of 23 November 2018 (CCom-252).


                                                       121
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 137 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 122 of 568

          an updated list of the procedural reservations and objections they wished to maintain as
          of that date. The Tribunal confirmed these directions on 23 November 2018 (AT-246)
          and reformulated them on December 2018 (AT-262).

554.      During the month of November 2018, the Parties exchanged correspondence on the page
          limit and timing of their post-hearing briefs. 571 After hearing both Parties, on 26
          November 2018 (AT-247), the Tribunal extended the time limit to file post-hearing
          briefs to 5 December 2018; and on 4 December 2018 (AT-258), the Tribunal granted
          the Respondent’s request to extend the page limit of the post-hearing briefs.

555.      After a further request for an extension from the Respondent, which the Tribunal
          granted, and subsequent agreements between the Parties, 572 on 7 December 2018 the
          Parties submitted their respective post-hearing briefs, as well as their responses to the
          Tribunal’s questions (CCom-262, and RCom-326).

556.      On 14 December 2018 (CCom-269), following further exchanges of correspondence, 573
          the Claimants provided the Tribunal with their updated prayers for relief and confirmed
          that they had no outstanding procedural reservations or objections. On the same day
          (RCom-334), the Respondent submitted its respective list and prayers for relief, made
          certain submissions in connection with the Tribunal’s directions in AT-227, AT-246,
          and AT-262, and reserved its rights, noting in particular that it maintained any
          reservation previously made, regardless of whether it was restated in the list.

557.      On 17 December 2018 (AT-267), the Tribunal acknowledged the Parties’ submissions,
          and indicated that the Parties could address each other’s prayers for relief and
          reservations in writing on or before 18 January 2019.

558.      On 17 December 2018 (AT-271), after consulting the Parties, 574 the Tribunal issued
          directions on the organisation of the then-upcoming hearing on closing submissions (the
          “Closing Hearing”).

559.      Also on 17 December 2018 (RCom-339), the Respondent informed the Tribunal that, as
          the Claimants “[had] continued to seek to cast doubt on the authenticity of Exhibit RK-




571
       Respondent’s letter of 16 November 2018 (RCom-308); Tribunal’s email of 20 November 2018 (AT-239);
       Respondent’s email of 21 November 2018 (RCom-311); Tribunal’s email of 22 November 2018 (AT-241);
       Claimants’ email of 25 November 2018 (CCom-254); Respondent’s email of 26 November 2018 (RCom-
       315); Respondent’s email to of 1 December 2018 (RCom-320); Claimants’ email of 1 December 2018
       (CCom-258); Respondent’s email of 2 December 2018 (RCom-321).
572
       See, e.g., Respondent’s email of 4 December 2018 (RCom-324); Tribunal’s email of 4 December 2018 (AT-
       259); Respondent’s email of 7 December 2018 (RCom-325).
573
       Respondent’s email of 21 November 2018 (RCom-309); Tribunal’s email of 23 November 2018 (AT-246);
       Respondent’s email of 3 December 2018 (RCom-323); Tribunal’s email of 3 December 2018 (AT-256);
       Claimants’ email of 8 December 2018 (CCom-263); Tribunal’s email of 11 December 2018 (AT-262).
574
       See, e.g., Claimants’ email of 16 December 2018 (CCom-271); Claimants’ email of 17 December 2018
       (CCom-272); Respondent’s email of 16 December 2018 (RCom-337); Respondent’s email of 17 December
       2018 (RCom-338).


                                                    122
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 138 of 583
                                                                                   PCA Case No. 2016-7
                                                                              Award of 21 December 2020
                                                                                         Page 123 of 568

          13”, it intended to produce the original of that exhibit at the Closing Hearing for the
          Tribunal’s inspection, as it had anticipated in its post-hearing brief. 575

560.      On 18 December 2018, the Parties submitted to the Tribunal electronic copies of their
          demonstrative exhibits and further correspondence in relation to the use of slides at the
          Closing Hearing. 576

561.      The Closing Hearing took place in Paris on 19 and 20 December 2018, with the
          participation of the following persons:

          Tribunal
          Mr Laurent Lévy (Presiding Arbitrator)
          Mr Stanimir Alexandrov (Co-arbitrator)
          Mr J. Christopher Thomas QC (Co-arbitrator)
          Mr David Khachvani (Assistant to the Tribunal)

          Claimants
          Mr Mark McNeill (Shearman & Sterling LLP)
          Mr Jeremy Sharpe (Shearman & Sterling LLP)
          Mr Daniel Reich (Shearman & Sterling LLP)
          Mr Daniel Purisch (Shearman & Sterling LLP)
          Ms Trisha Mitra (Shearman & Sterling LLP
          Ms Arianna Rosato (Shearman & Sterling LLP)
          Mr Stefan Savatic (Shearman & Sterling LLP)
          Mr Arvind Datar (Chambers of Arvind Datar)
          Mr Paul Hally (Shepherd & Wedderburn LLP)
          Ms Niti Dixit (S&R Associates)
          Mr Uday Walia (S&R Associates)
          Ms Kathryn Anderson (Cairn Energy PLC)
          Mr Duncan Holland (Cairn Energy PLC)
          Mr James Smith (Cairn Energy PLC)

          Respondent
          Mr Salim Moollan QC (Essex Court Chambers)
          Professor Chester Brown (7 Wentworth Selborne Chambers)
          Mr Shreyas Jayasimha (Aarna Law)
          Ms Madhooja Mulay (Aarna Law)
          Mr Krishnan Shakkottai (Aarna Law)
          Mr Narmdeshwar Singh (Aarna Law)
          Mr Sanjay Puri (Commissioner of Income Tax, International Taxation, Department of
              Income Tax)
          Dr Prabhakant (Commissioner of Income Tax, International Taxation, Department of
              Income Tax)
          Mr Pankaj Jindal (Additional Commissioner of Income Tax (CIT (IT)-1))
          Mr Chetan P. S. Rao (Additional Commissioner of Income Tax (OSD) (FT&TR-I))


575
       Respondent’s email to the Tribunal of 17 December 2018 (RCom-339).
576
       Claimants’ emails of 18 December 2018 (CCom-273 and CCom-274); Respondent’s emails to the Tribunal
       of 18 December 2018 (RCom-340, RCom-341, and RCom-342).

                                                    123
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 139 of 583
                                                                                PCA Case No. 2016-7
                                                                           Award of 21 December 2020
                                                                                      Page 124 of 568

          Mr Rohit Kumar (Deputy Commissioner of Income Tax (OSD) (FT&TR-I))
          Mrs Rini Handa (Income Tax Department)
          Dr R.J.R. Kasibhatla (Department of Legal Affairs, Ministry of Law & Justice)
          Ms Shravan Kumar Yammanur
          Mr J Premanand

          Court Reporter
          Ms Karen McKendry (Opus 2 International)

562.      On 18 January 2019, the Parties submitted their comments on their updated requests for
          relief and procedural reservations. In particular, the Parties made the following
          submissions:

          a.     The Claimants (CCom-279) indicated that they had no comments on the
                 Respondent’s prayers for relief, but objected to the Respondent’s “mechanical
                 approach” taken in RCom-334 to listing its procedural reservations and
                 objections, which the Claimants argued led the Respondent to include “many
                 reservations that have been overtaken by events, which there is no colourable basis
                 to maintain.” 577 Consequently, the Claimants argued that the Respondent’s list
                 failed to identify with clarity its remaining procedural objections. Separately, the
                 Claimants provided specific comments on the Respondent’s list of objections and
                 reservations at RCom-334.

          b.     The Respondent (RCom-357) submitted an updated, non-exhaustive list of the
                 reservations that it had lodged in the proceedings and reiterated that it was not
                 withdrawing any reservation previously made. The Respondent confirmed its
                 prayer for relief submitted in RCom-334 and confirmed an objection made at the
                 Evidentiary Hearing against the Claimants’ claim in respect of an alleged “loss of
                 exemption from UK corporate tax” and reiterated in the Claimants’ post-hearing
                 brief, which the Respondent argued was a new claim and had not been pleaded
                 prior to the Evidentiary Hearing.

563.      On 28 January 2019 (RCom-359), the Respondent responded to CCom-279, noting that
          it rejected CCom-279 in full. At the Tribunal’s invitation, 578 on 8 February 2019
          (CCom-285), the Claimants confirmed that they had no further comments on RCom-
          359.

564.      On 26 February 2019 (AT-285), the Tribunal took note of the Parties’ updated prayers
          for relief, of the Respondent’s updated list of procedural reservations, of the
          Respondent’s position on AT-227 and AT-247, and of the Claimants’ comments on that
          issue. The Tribunal also addressed the following points:

          a.     The Tribunal elaborated on the reasons for requesting these updated prayers and
                 lists of reservations (as directed in AT-227 and AT-247 and clarified in AT-262).
                 The Tribunal also added its view that the instructions treated the Parties with


577
       CCom-279.
578
       Tribunal’s email of 1 February 2019 (AT-281).


                                                       124
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 140 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 125 of 568

                 equality, allowing them a full opportunity to present their case. For the reasons set
                 out in its letter, the Tribunal reformulated its previous directions to state that
                 “[a]ny prayers or reservations not included in these lists may be disregarded”. 579

          b.     As to the Respondent’s objection to Claimants’ claim in respect of an alleged “loss
                 of exemption from UK corporate tax”, the Tribunal conveyed its understanding
                 that, at that juncture, the Respondent objected to the admissibility of this claim,
                 and invited the Claimants to comment on this objection.

565.      On 12 March 2018 (CCom-289), the Claimants commented on the Respondent’s
          objection to the Claimants’ claim in respect of an alleged loss of exemption from UK
          corporate tax, arguing that the Respondent’s objections should be rejected.

          8.     Updates on the enforcement of the tax assessment by the Respondent

566.      While these applications were ongoing, the Respondent continued to enforce the tax
          assessment by selling CUHL’s shares in CIL/VIL. 580 The Parties updated the Tribunal
          on these enforcement measures as follows.

567.      On 7 September 2018 (CCom-220), the Claimants informed the Tribunal that the
          Respondent had engaged in new sales of shares in CIL/VIL, and requested the
          Respondent to provide full details on the status of CUHL’s remaining shares in CIL/VIL
          and the Respondent’s intentions with respect to those shares.

568.      By email of 9 September 2018 (RCom-274), the Respondent noted that such sales were
          “entirely in keeping with the Tribunal’s dismissal of the Claimants’ misconceived
          request for interim measures, and with the Claimants’ failure to ever approach the Indian
          Courts to seek a stay of enforcement.” 581 That being said, it committed to provide an
          update on those sales by 17 October 2018.

569.      On 11 September 2018 (CCom-222), the Claimants expressed their view that the
          Respondent should provide that update expeditiously.

570.      On 18 September 2018 (RCom-276), the Respondent provided an update on the sale of
          the CIL/VIL shares.

571.      In PO14 of 20 September 2018, the Tribunal instructed the Respondent to continue
          updating the Claimants and the Tribunal as to the status of the sale of CIL/VIL shares. 582

572.      On 27 November 2018 (RCom-317), the Respondent provided an update on the status
          of the sale of CIL/VIL shares.



579
       Ibid.
580
       Although by then, CIL had merged into VIL, the Tribunal will continue to refer to it as “CIL/VIL” to avoid
       confusion.
581
       RCom-274, Part C.
582
       See the Tribunal’s directions at ¶ 53 of PO14.


                                                        125
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 141 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 126 of 568

573.      On 4 December 2018 (CCom-261), the Claimants provided their comments on this
          update, to which the Respondent responded on 14 December 2018 (RCom-333)
          following an invitation to do so from the Tribunal (AT-260). 583

574.      On 17 December 2018 (AT-266), the Tribunal invited the Parties to make any further
          submissions on the matter, preferably in writing, after the Closing Hearing, on or before
          18 January 2019.

575.      On 18 January 2019, the Claimants provided their further comments (CCom-277A), and
          the Respondent provided a status update on the sale of the CIL/VIL shares (RCom-355).

576.      Further to the Tribunal’s directions of 21 January 2019 (AT-276), on 25 January 2019
          (CCom-281) and 29 January 2019, the Claimants submitted a response to the
          Respondent’s update (CCom-281A).

577.      On 1 February 2019 (AT-278), the Tribunal invited the Respondent to comment on the
          Claimants’ response by 12 February 2019 and the Claimants to submit rejoinder
          comments within two weeks thereafter. Despite this invitation, the Parties did not submit
          further comments on this matter.

          9.     Applications relating to proceedings before the Delhi High Court

578.      On 15 December 2018 (RCom-335), the Respondent applied for permission to adduce
          certain materials from the present proceedings in the appeal against the ITAT Order
          filed by the ITD before the Delhi High Court. 584 Specifically, the Respondent requested
          permission to adduce evidence related to Ms Janice Brown filed by the Claimants in this
          arbitration (the “Brown Documents”) 585 in the Delhi High Court proceedings. The
          Respondent stated that the Brown Documents “relate[d]” to a hearing in the Delhi High
          Court proceedings scheduled for 9 January 2019. 586 The Respondent clarified that it was
          “seeking the Tribunal’s permission to adduce this material before the Delhi High Court
          ex abundanti cautela, noting that Dutch law, as the law of the seat, does not impose any
          requirement of confidentiality”. 587 The Respondent also submitted that the disclosure of
          this material for the purposes of court proceedings would not constitute “publication”
          of the Documents for purposes of paragraph 59(c) of PO2, 588 and alternatively requested

583
       Tribunal’s email to the Parties of 5 December 2018 (AT-260).
584
       To recall, the ITAT Order (Exh. C-228) was issued on 9 March 2017, and both Parties appealed it.
585
       Specifically, the Respondent requested permission to adduce the following documents in the Delhi High
       Court (a total of 263 documents): (i) Ms Janice Brown’s three witness statements, (ii) all of the exhibits
       attached to those witness statements, (iii) the pages of the transcript of the Evidentiary Hearing recording Ms
       Brown’s oral testimony, and (iv) documents used during Ms Brown’s cross-examination.
586
       The Parties later corrected this indication, noting that the hearing was scheduled for 7 January. See CCom-
       276 and RCom-346.
587
       RCom-335, ¶ 4.
588
       At ¶ 59(c) of PO2, the Tribunal ordered “that neither Party shall make public, in part or in whole, any other
       document submitted, produced or created in connection with this proceeding, including but not limited to
       procedural correspondence, the Notice of Dispute, the Notice of Arbitration, the Statement of Claim, the
       Statement of Defence, any other written submissions by the Parties, any transcripts of hearings, any and all
       witness statements, expert reports, or documentary exhibits.”


                                                         126
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 142 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 127 of 568

          for a limited variation of that paragraph to allow the use of the Documents before the
          Delhi High Court. The Respondent emphasised that it was prepared to work with the
          Claimants to find ways to ensure that the Documents were kept confidential in the Delhi
          High Court proceedings (such as keeping the documents and written submissions under
          seal and the court proceedings to be held in camera). 589

579.      The Claimants objected to this request on 28 December 2018 (CCom-275). Essentially,
          the Claimants argued that the applicable procedural framework did not permit the
          disclosure of the Brown Documents in other proceedings, and that a variation from the
          regime adopted in PO2 was not justified in this instance. The Claimants also contended
          that there was no urgency to the Respondent’s application, that the application was
          unsupported by compelling reasons, and that the application was overbroad, one-sided,
          an abuse of process, and sought to sidestep the normal operation of the Respondent’s
          sovereign powers.

580.      After further submissions from the Parties, 590 on 6 January 2019 (AT-272), the Tribunal
          provisionally ruled that “para. 59(2) [sic] of PO2 prevent[ed] the Parties from disclosing
          to any third party (including a court of law) any materials or evidence adduced in this
          arbitration without express consent from the other Party or an order of the Tribunal
          derogating from PO2”. 591 The Tribunal indicated that it would reconsider this
          provisional ruling after the Claimants had an opportunity to respond to RCom-345. The
          Tribunal further noted that it considered the Respondent’s application premature and,
          for reasons of procedural economy, it would preferable for it first to apply to the Delhi
          High Court for its permission to admit the Brown Documents, without adducing them,
          and only once the Delhi High Court had declared that they are admissible, seek this
          Tribunal’s permission to adduce them.

581.      In the weeks that followed, the Parties and the Tribunal continued to exchange
          correspondence on this matter. 592 In particular, the Respondent indicated that the
          hearing before the Delhi High Court on the ITD’s amendment application had been
          adjourned to 15 March 2019, 593 and that Respondent’s counsel had been instructed that
          “– as a matter of Indian procedure – there [would] be no need to apply to the Delhi High
          Court for the introduction of the abuse documents until after the ITD’s amendment
          application has been determined, i.e. until after 15 March 2019.” 594 As a result, and

589
       RCom-335, ¶ 5.
590
       Respondent’s letter of 4 January 2019 (RCom-345); Claimants’ email of 6 January 2019 (CCom-277);
       Respondent’s email of 6 January 2019 (RCom-347).
591
       AT-272 (the reference to PO2, ¶ 59(2) should be to PO2, ¶ 59(c)).
592
       Respondent’s email of 9 January 2019 (RCom-349); Tribunal’s email of 10 January 2019 (AT-273);
       Respondent’s emails of 11 January 2019 (RCom-350 and RCom-351); Tribunal’s email of 16 January 2019
       (AT-274); Claimants’ email of 25 January 2019 (CCom-280); Respondent’s letter of 28 January 2019
       (RCom-360); Claimants’ email of 29 January 2019 (CCom-284); Respondent’s email of 1 February 2019
       (RCom-361); Tribunal’s emails of 1 February 2019 (AT-279 and AT-279A); Claimants’ unnumbered email
       of 8 February 2019; Tribunal’s unnumbered email of 10 February 2019; Respondent’s email of 11 February
       2019 (RCom-362).
593
       RCom-349.
594
       RCom-351.


                                                       127
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 143 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 128 of 568

          bearing in mind the Tribunal’s comments on prematurity, the Respondent formally
          withdrew its application “for now”. 595 The Claimants expressed their concern at this
          turn of events, and requested the Respondent to “confirm that the ITD [would] not file
          documents obtained in the arbitration in the domestic tax proceedings, absent leave of
          the Tribunal.” 596 The Parties separately exchanged submissions on the admissibility of
          certain comments made by the Respondent in RCom-345.

582.      On 11 February 2019 (CCom-286), in light of the Respondent’s refusal to confirm that
          it would comply with the Tribunal’s provisional ruling in AT-272, the Claimants
          requested the Tribunal inter alia to finally declare that “the Parties may not disclose to
          any third party (including a court of law) any materials or evidence adduced in this
          arbitration without express consent from the other Party or an order of the Tribunal
          derogating from this requirement, and order the Parties not to do so”; and to find that
          “the Respondent had not established a basis for derogating from its confidentiality
          obligations with respect to the use of the 263 documents listed in the index attached to
          RCom-335 in its domestic tax proceedings, and order the Respondent not to do so.” 597
          The Claimants also requested the Tribunal to admit into the record an Annex containing
          their response to the alleged merits submissions made by the Respondent in RCom-345.

583.      At the Tribunal’s invitation, in the weeks that followed, the Parties exchanged
          correspondence on the Claimants’ application. 598 In particular, the Claimants amended
          their request for relief, 599 and the Respondent requested the Tribunal to dismiss them. 600

584.      On 18 March 2019, the Tribunal issued Procedural Order No. 16 (“PO16”), in which
          it: 601

          a.     Admitted Annex A to the Claimants’ application into the record as the Claimants’
                 response to RCom-345;

          b.     “Finally declare[d] that the Parties may not disclose to anybody external to the
                 arbitral procedure (whether or not under seal) any materials or evidence adduced,
                 created or produced in this arbitration without express consent from the other
                 Party or an order of the Tribunal derogating from this requirement, and orders the
                 Parties not to do so”;




595
       RCom-351.
596
       CCom-280.
597
       Claimants’ letter of 11 February 2019 (CCom-286), ¶ 18.
598
       Tribunal’s email of 13 February 2019 (AT-282); Respondent’s email of 19 February 2019 (RCom-363);
       Tribunal’s email of 21 February 2019 (AT-283); Respondent’s letter of 22 February 2019 (RCom-365);
       Claimants’ letter of 1 March 2019 (CCom-288); Respondent’s email 4 March 2019 (RCom-367); Tribunal’s
       email of 5 March 2019 (AT-287); Respondent’s letter of 6 March 2019 (RCom-368).
599
       CCom-288.
600
       RCom-368.
601
       PO16, ¶ 66.


                                                      128
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 144 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 129 of 568

          c.     Reserved the Tribunal’s decision as to whether the Respondent had established a
                 basis for derogating from PO2 with respect to the Brown Documents in the
                 domestic tax proceedings; and

          d.     Allowed the Respondent to submit a copy of PO16, as well as a copy of PO2, to
                 the Delhi High Court.

585.      On 24 May 2019 (RCom-369), the Respondent noted its disagreement with the
          Tribunal’s rulings in PO16 and reserved its rights, but indicated that it “remain[ed]
          committed to finding a suitable procedural solution to the current situation.” 602 The
          Respondent explained that the Tribunal’s rulings were in contradiction with the
          procedure it would need to follow before the Delhi High Court, and noted that it might
          need to apply to the Tribunal prior to obtaining permission from the Delhi High Court
          to admit the Brown Documents. The Respondent further applied for an order that PO2
          and PO16 should remain confidential, and in any event, not be disclosed by the
          Claimants to the Delhi High Court, until the Respondent applied for admission of the
          Brown Documents to the Delhi High Court (the “Respondent’s Confidentiality
          Application”).

586.      At the Tribunal’s invitation, 603 on 31 May 2019 (CCom-291) the Claimants objected to
          the Respondent’s Confidentiality Application, and made submissions with respect to the
          confidentiality regime to be applied to PO2 and PO16, including with respect to their
          publication on the PCA’s website.

587.      At the Tribunal’s invitation, the Parties and the Tribunal continued to exchange
          correspondence on the Respondent’s Confidentiality Application. 604 In addition to
          making submissions on the Respondent’s application, the Claimants separately
          requested the Tribunal “to issue a ruling under ¶ 59(b) of PO 2, finding that POs 2 and
          16 do not contain any information requiring redaction and are fit for publication on the
          PCA website” (the Claimants’ Publication Application”). 605

588.      On 3 July 2019 (AT-299), the Tribunal indicated that it would rule on the Parties’
          applications separately. The Tribunal also put in place a separate briefing schedule for
          the Claimants’ Publication Application.

589.      On 8 July 2019 (AT-302), the Tribunal issued Procedural Order No. 17 (“PO17”), in
          which it denied the Respondent’s Confidentiality Application and gave further
          directions with respect to the disclosure of PO2 and PO16 to the Delhi High Court.



602
       RCom-369, p. 1.
603
       Tribunal’s email of 27 May 2019 (AT-291).
604
       See, e.g., Tribunal’s email of 4 June 2019 (AT-292); Respondent’s letter of 13 June 2019 (RCom-371);
       Claimants’ email of 6 June 2019 (CCom-292); Tribunal’s email of 6 June 2019 (AT-294); Respondent’s
       letter of 13 June 2019 (RCom-371); Tribunal’s email of 18 June 2019 (AT-295); Claimants’ email of 19 June
       2019 (CCom-294); Tribunal’s email of 21 June 2019 (AT-296); Respondent’s email of 24 June 2019 (RCom-
       372); Tribunal’s email of 25 June 2019 (AT-297); Claimants’ email of 1 July 2019 (CCom-295).
605
       CCom-294.


                                                      129
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 145 of 583
                                                                               PCA Case No. 2016-7
                                                                          Award of 21 December 2020
                                                                                     Page 130 of 568

590.      On 16 July 2019 (RCom-377), the Respondent provided its comments on the Claimants’
          Publication Application, stating that while it continued to oppose the publication of PO2
          and PO16 on the PCA’s website, this question “ha[d] been rendered entirely academic
          as a result of the Tribunal’s ruling in PO 17” because “the Claimants’ only aim had
          always been to put PO 2 and PO 16 before the Delhi High Court”. 606 At the same time,
          the Respondent expressed its “strongest disagreement” with PO17, and noted that “it
          cannot be right that this Tribunal would condone a path which would deprive a superior
          court of record of directly relevant evidence”. 607

591.      At the Tribunal’s invitation (AT-303), on 23 July 2019 (CCom-297) the Claimants
          responded to the Respondent’s comments on PO17 (RCom-377), rejecting the
          Respondent’s contention that “upholding the confidentiality regime, that it agreed to,
          somehow constitutes a suppression of evidence.” 608

592.      On 6 August 2019 (AT-305), the Tribunal granted the Respondent leave to provide a
          factual update on the Delhi High Court proceedings.

593.      On 7 August 2019 (RCom-380), after having been granted leave from the Tribunal, 609
          the Respondent informed the Tribunal that on 19 July 2019, the Delhi High Court had
          adjourned the hearing for the ITD’s amendment application to 3 December 2019 at the
          request of CUHL’s counsel. At the Tribunal’s invitation (AT-306), the Claimants
          commented on the Respondent’s update on 13 August 2019 (CCom-298), explaining
          that the request for adjournment was made due to the unavailability of CUHL’s counsel
          and with the prior consent of the counsel for the ITD.

594.      On 9 August 2019 (AT-307), the Tribunal issued Procedural Order No. 18 (“PO18”),
          ruling on the Claimants’ Publication Application, and declaring that PO2 and PO16 may
          be published on the PCA’s website.

595.      By email of 13 August 2019 (RCom-381), the Respondent marked its “strongest
          disagreement” 610 with PO18. Following the Tribunal’s invitation to comment, 611 on 21
          August 2019 (CCom-299), the Claimants “rest[ed] on their response in CCom-297”. 612

596.      On 16 August 2019, the PCA confirmed that, following the incorporation of the Parties’
          respective revisions, the basic details of the case, along with PO2 and PO16, would be
          published on the PCA’s website by the end of the day.




606
       RCom-377, ¶ 6.
607
       RCom-377, ¶ 4.
608
       CCom-297.
609
       Respondent’s email of 5 August 2019 (RCom-378); Tribunal’s email of 5 August 209 (AT-305);
       Respondent’s email of 6 August 2019 (RCom-379).
610
       RCom-381, p. 1.
611
       Tribunal’s email of 15 August 2019 (AT-309).
612
       CCom-299, p. 1.


                                                      130
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 146 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 131 of 568

597.      Separately, in light of previous submissions made by the Parties, 613 on 9 August 2019
          (AT-308) the Tribunal invited the Respondent to confirm whether its request for the
          Tribunal to endorse a draft email to be sent by the Claimants to ITALaw, requesting the
          deletion of PO2 and PO16 from their website, was still in place. On 13 August 2019
          (RCom-382), the Respondent confirmed that it was no longer formally maintaining its
          request since it has been rendered redundant by PO17 and PO18, but reiterated that it
          maintained its “formal protest and reservation” 614 with respect to those Orders.

J.        Final procedural steps

598.      On 15 February 2019 (CCom-287), the Claimants enquired whether the Tribunal may
          soon be in a position to indicate to the Parties when it expected to issue the final award.
          The Respondent commented on this request on 20 February 2019, submitting that the
          Tribunal should “take the time it requires to deliver an award commensurate with the
          heavy briefings and submissions made.” 615 On 9 March 2019, the Tribunal informed the
          Parties that “it was unable at this stage to provide an indication of when it expect[ed] to
          issue its award”, but it anticipated that it was “unlikely that the award [would] be
          rendered in 2019”. 616

599.      On 5 August 2019 (AT-304), and after consulting the Parties, 617 the Tribunal established
          a procedure for the Parties’ uninvited submissions or procedural applications.

600.      On 6 September 2019 (CCom-300, CCom-300 (bis)), following correspondence
          between counsel in this respect, 618 the Claimants informed the Tribunal and the
          Respondent of a change in its counsel. On 9 September 2019 (AT-313), the Tribunal
          confirmed receipt and requested the Claimants to clarify certain issues regarding this
          change. On 12 September 2019 (AT-314), each Member of the Tribunal confirmed his
          continued impartiality and independence and provided further disclosures to the Parties
          in light of the Claimants’ change in counsel.

601.      On 20 September 2019 (CCom-301), the Claimants requested that the Tribunal set a
          timetable for the Parties’ submissions on costs pursuant to PO14. After receiving
          correspondence from both Parties on this request, 619 on 15 October 2019 (AT-317), the
          Tribunal set a timetable for the Parties’ submissions on costs and informed the Parties
          of its progress in the drafting of the Award.


613
       RCom-369; RCom-371; CCom-291.
614
       RCom-382.
615
       Respondent’s email of 20 February 2019 (RCom-364).
616
       Tribunal’s email of 9 March 2019 (AT-288).
617
       Tribunal’s email of 25 June 2019 (AT-297); Respondent’s email of 4 July 2019 (RCom-375), and Claimants’
       email of 5 July 2019 (CCom-296).
618
       Respondent’s unnumbered email to the Claimants of 28 August 2019; Claimants’ unnumbered email to the
       Respondent of 28 August 2019.
619
       Respondent’s email of 23 September 2019 (RCom-384); Tribunal’s email of 23 September 2019 (AT-315);
       Claimants’ email of 28 September 2019 (CCom-302); Tribunal’s email of 10 October 2019 (AT-316);
       Respondent’s email of 11 October 2019 (RCom-385).


                                                     131
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 147 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 132 of 568

602.      Also on 15 October 2019 (CCom-303), the Claimants informed the Tribunal that,
          because Cairn Energy was required to inform the market of all material events, absent
          any objections, it intended to disclose publicly the anticipated timing of the Award.

603.      On 16 October 2019 (RCom-386), the Respondent objected to the Claimants’ proposed
          course of action. On the same day (AT-318), the Tribunal invited the Claimants to
          comment on the Respondent’s objection, and added that “[t]o avoid any
          misunderstanding, the Tribunal did not intend firmly to commit to a specific Award-
          release date, nor is it yet in a position to do so.” 620 On the same day (CCom-304), the
          Claimants provide further explanations for their intended disclosure, and proposed that,
          unless the Tribunal requested them to do otherwise prior to the following morning UK
          time, the Claimants would make an announcement to the London Stock Exchange as to
          the expected timing of the Award. On the same day (RCom-387), the Respondent
          objected again to the Claimants’ intended disclosure, and requested the Tribunal “to
          immediately order that the Claimants may not make the threatened disclosure until such
          time as the Tribunal has had the opportunity to consider” the Claimants’ reply and the
          Respondent’s rejoinder. 621

604.      Following further submissions from the Parties on this matter, 622 on 24 October 2019
          (AT-322), the Tribunal issued Procedural Order No. 19 (“PO19”) which authorised
          Cairn Energy to disclose publicly that the “Tribunal has indicated that it ‘expects to be
          in a position to issue the Award in the summer of 2020’, but has clarified that ‘[t]o avoid
          any misunderstanding, the Tribunal did not intend firmly to commit to a specific Award-
          release date, nor is it yet in a position to do so.’” 623

605.      On 14 January 2020 (RCom-391), and with the Tribunal’s leave, 624 the Respondent
          informed the Tribunal that the Delhi High Court, through a consent order, had admitted
          the ITD’s amended memorandum of appeal after “orally reject[ing] the submission of
          counsel for [CUHL] that the tax abuse issue was being introduced for the first time in
          appeal and could not be relied on by the ITD to defend the tax demand”. 625 The
          Respondent claimed that this development “vindicate[d]” its position because it stood
          “in stark contrast to the Claimants’ position throughout this arbitration that the
          Claimants’ tax abuse was a purported ‘after thought’, and that the Delhi High Court
          would never accept it as a basis for defending the tax demand.” 626




620
       AT-318.
621
       RCom-387.
622
       Tribunal’s emails of 17 October 2019 (AT-319 and AT-320); Claimants’ email of 17 October 2019 (CCom-
       306); Tribunal’s email of 18 October 2019 (AT-321); Respondent’s email of 21 October 2019 (RCom-388).
623
       PO19, ¶ 37(a).
624
       Respondent’s email of 7 January 2020 (RCom-390); Tribunal’s email of 9 January 2020 (AT-323).
625
       RCom-391.
626
       RCom-391.


                                                     132
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 148 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 133 of 568

606.      At the Tribunal’s invitation, 627 on 30 January 2020 (CCom-308), the Claimants
          provided comments on the hearing before the Delhi High Court, denying that the Delhi
          High Court’s consent order represented “a victory and a vindication” 628 of the
          Respondent’s allegations because it was merely a procedural ruling, not one on the
          substantive question of whether tax avoidance had been raised in the FAO. With the
          Tribunal’s leave, 629 the Respondent replied to the Claimants’ comments on 3 February
          2020 (RCom-395). On 11 February 2020 (AT-328), the Tribunal noted that the
          Claimants did not submit a rejoinder to RCom-395 despite the Tribunal’s invitation to
          do so, and stated that “[u]nless either party makes a reasoned request otherwise or new
          developments ensue, the Tribunal considers the briefing on this matter to be closed.” 630

607.      On 31 January 2020 (AT-326), the Tribunal noted the Parties’ agreed amendments to
          the timetable for submissions on costs (RCom-393).

608.      On 8 February 2020, after having separately received the Parties’ respective
          submissions on costs on 7 February 2020, the PCA simultaneously transmitted them to
          the Parties and the Tribunal.

609.      On 24 February 2020, after having received the Claimants’ and Respondent’s
          responsive submissions on costs on 21 and 22 February 2020, respectively, the PCA
          simultaneously transmitted them to the Parties and the Tribunal.

610.      On 2 March 2020, after having separately received the Claimants’ and Respondent’s
          respective reply submissions on costs on 28 February 2020, the PCA simultaneously
          transmitted them to the Parties and the Tribunal.

611.      After communications between the Parties and the Tribunal on the adequacy of the
          submissions on costs, 631 on 26 March 2020 (AT-332), the Tribunal granted the
          Respondent’s request for the Parties to submit rejoinder submissions on costs.
          Following the Tribunal’s invitation, on 10 April 2020 (CCom-310), the Parties agreed
          on a deadline of 28 April 2020 for the submission of their rejoinder submissions on
          costs, which the Tribunal confirmed on 14 April 2020 (AT-333).

612.      On 29 April 2020, after having received the Respondent’s 28 April 2020 rejoinder
          submission on costs, the PCA transmitted it to the Parties and to the Tribunal. The PCA
          further informed the Parties and the Tribunal that the Claimants had separately advised
          that they had no further comments to make in respect of costs, all of which the Tribunal
          took note of the next day (AT-334).



627
       Tribunal’s email of 9 January 2020 (AT-323); Claimants’ email of 28 January 2020 (CCom-307); Tribunal’s
       email of 29 January 2020 (AT-324).
628
       CCom-308, p. 1.
629
       Respondent’s email of 31 January 2020 (RCom-394); Tribunal’s email of 31 January 2020 (AT-327).
630
       AT-328.
631
       Respondent’s email of 4 March 2020 (RCom-396); Tribunal’s email of 5 March 2020 (AT-330); Claimants’
       email of 13 March 2020 (CCom-309); Respondent’s email of 16 March 2020 (RCom-397); Tribunal’s email
       of 16 March 2020 (AT-331).


                                                     133
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 149 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 134 of 568

613.      On 16 June 2020 (RCom-398), the Respondent informed the Tribunal that, in a decision
          issued on 11 June 2020, an ICSID ad hoc committee had annulled the award in Eiser
          Infrastructure Ltd and Energia Solar Luxembourg SARL v. Kingdom of Spain (ICSID
          Case No ARB/13/36), and asserted that the Claimants could therefore no longer rely on
          this award to any extent. At the Tribunal’s invitation, 632 on 19 June 2020 (CCom-311),
          the Claimants responded to the Respondent’s comments. On 23 June 2020 (RCom-400),
          with the Tribunal’s leave, 633 the Respondent provided further comments. On 24 June
          2020 (AT-337), the Tribunal took note of the Parties’ comments on the possibility of
          the Tribunal’s relying on the Eiser award.

614.      On 9 July 2020 (RCom-401), the Respondent requested advance notice of the delivery
          of the Award, noting that this would allow the Parties to provide an updated statement
          of costs.

615.      On 13 July 2020 (AT-338), the Tribunal invited the Claimants to comment on RCom-
          401, and informed the Parties that it “d[id] not expect significant delays and hope[d] to
          remain reasonably within the lead-time that it had anticipated, i.e. a release of the Award
          after the end of the summer.” 634 The Tribunal also noted that should the Respondent
          wish to update its submissions on costs, it should seek to do so before the end of
          September.

616.      On 14 July 2020 (CCom-312), recalling PO19 and Cairn Energy’s obligations as a
          publicly listed company, the Claimants requested permission to make a further public
          disclosure regarding the anticipated issuance of the Award. By invitation of the
          Tribunal, 635 on 17 July 2020 (RCom-402), the Respondent commented on the
          Claimants’ proposed disclosure to the London Stock Exchange. On 20 July 2020 (AT-
          340), after noting that the Respondent did not formally object to the Claimants’ request,
          the Tribunal granted the Claimants’ request for the same reasons given in PO19.

617.      On 23 September 2020 (RCom-403), the Respondent requested leave to file a
          supplementary quantum-only final costs update prior to the issuance of the Award. On
          28 September 2020 (CCom-313), at the Tribunal’s invitation, 636 the Claimants stated
          that they would not object to the Respondent’s request, but strictly on the condition that
          it did not cause any delay to the issuance of the Award. The Claimants also confirmed
          that they had no further update to their costs, save for the supplementary deposit paid in
          August 2020. On 30 September 2020 (AT-342), the Tribunal confirmed that the
          Respondent could submit its updated statement on costs on 9 October 2020, and took
          note of the Claimants’ position.

618.      On 9 October 2020 (RCom-404), the Respondent submitted an updated schedule of
          costs, inclusive of costs incurred up until the end of April 2020 and the deposit payments



632
       Tribunal’s email of 16 June 2020 (AT-335).
633
       Respondent’s email of 20 June 2020 (RCom-399); Tribunal’s email of 22 June 2020 (AT-399).
634
       AT-338.
635
       Tribunal’s email of 15 July 2020 (AT-339).
636
       Tribunal’s email of 24 September 2020 (AT-341).

                                                    134
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 150 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 135 of 568

          made to the PCA. The Respondent’s submission also corrected errors in its previous
          schedule of cost regarding the calculation of its counsels’ legal fees.

619.      On 14 October 2020 (AT-343), the Tribunal acknowledged receipt of RCom-404 and
          asked the Respondent to submit a revised schedule of costs by 19 October 2020
          expressing amounts in EUR, GBP, or US$ using the conventional method for those
          currencies, i.e., by separating every three digits of a figure with a comma. The Tribunal
          also asked the Respondent to express all total amounts claimed (including those in INR)
          in letters to avoid misunderstandings. The Tribunal also indicated that the Claimants
          would then be able to submit any comments by 23 October 2020.

620.      On 20 October 2020 (AT-344), the Tribunal acknowledged receipt of the Respondent’s
          revised schedule of costs on 19 October 2020 (RCom-405). Also on 20 October 2020
          (CCom-314), the Claimants confirmed that they have no comments on RCom-405.

621.      On 28 October 2020 (AT-345), the Tribunal confirmed receipt of CCom-314, noted its
          understanding that the Claimants had no comments on the Respondent’s revised
          schedule of costs, and pursuant to Article 29 of the UNCITRAL Rules declared the
          hearings closed.

IV.       OVERVIEW OF THE PARTIES’ POSITIONS AND REQUESTS FOR RELIEF

622.      This section provides an overview of the Parties’ positions. The Parties’ detailed
          positions are summarised in the analysis of each claim or defence, in Sections VI.C and
          VII.A below.

623.      The Parties have referred to the transactions at issue with several names, most often as
          the “2006 Transactions”. For the sake of clarity, the Tribunal will use the following
          terms: when referring to Cairn’s 2006 pre-IPO corporate reorganisation, it will refer to
          “Cairn’s corporate reorganisation”. When referring to the transactions that made up
          Cairn’s pre-IPO corporate reorganisation and post-IPO transactions, it will refer to the
          “2006 Transactions”. 637 When referring specifically to the transaction taxed by the
          Respondent, i.e., the transfer of the shares in CIHL from CUHL to CIL, it will refer to
          it as the “CIHL Acquisition”.

A.        Overview of the Claimants’ position and request for relief

624.      The Claimants allege that, by imposing certain fiscal measures in relation to the 2006
          Transactions, the Respondent has breached its obligations under the Treaty.

625.      According to the Claimants, the main facts on which their case is based are the
          following:

          a.     Until 2012, Section 9(1)(i) did not tax indirect transfers (i.e., the transfer by non-
                 residents of shares in non-Indian companies which indirectly held assets in India),
                 and the law was settled in this respect. This was confirmed by the Supreme Court
                 judgment in Vodafone in 2012.

637
       The Tribunal also understands that this is how the Parties have referred to them. See e.g. C-Updated Reply,
       p. 2 n. 3; R-SoD, ¶¶ 5, 14 et seq.

                                                       135
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 151 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 136 of 568

          b.       In 2006, the Indian Government approved the 2006 Transactions without ever
                   hinting at any latent or hidden taxation. According to the Claimants, it was evident
                   from the various documents submitted to the Government prior to the IPO (in
                   particular, the FIPB Application) that the reorganisation would involve indirect
                   transfers. According to the Claimants, the Government’s silence is confirmation
                   that the law was settled in this respect, i.e., that it was clear to all branches of the
                   Indian Government that Section 9(1)(i) did not tax indirect transfers of capital
                   assets situated in India.

          c.       One year later, the ITD attempted to change the settled interpretation of Section
                   9(1)(i). For the first time in the law’s history, the ITD sought to apply that
                   provision to impose capital gains tax on an indirect transfer by a non-resident,
                   namely, the Hutchison-Vodafone transaction. According to the Claimants, high-
                   ranking officials of the CBDT publicly acknowledged that the ITD’s attempt to
                   tax the capital gains arising from the Hutchison-Vodafone sale was a “test
                   case”. 638 As noted earlier, Vodafone successfully challenged this attempt before
                   the Indian courts.

          d.       In 2009 and again in 2010, the MoF unsuccessfully sought to change Section
                   9(1)(i) of the ITA 1961 through the introduction of tax bills with indirect taxation
                   provisions. According to the Claimants, the Standing Committee and numerous
                   stakeholders recognised that these provisions departed from settled law.

          e.       In January 2012, ruling on the Vodafone case, the Supreme Court unanimously
                   rejected the ITD’s effort to “reinterpret” Section 9(1)(i).

          f.       A few months thereafter, the Indian Parliament enacted the 2012 Amendment,
                   effectively overturning the Supreme Court’s decision in Vodafone, amending
                   Section 9(1)(i) – with retroactive effect – to cover indirect transfers by non-
                   residents. Contrary to the Respondent’s contention, the 2012 Amendment was not
                   a mere clarification of existing law; rather, it imposed a new tax burden that did
                   not previously exist. The Indian Government has since narrowed down the 2012
                   Amendment’s scope to apply exclusively to the Claimants and a few other (mainly
                   foreign) firms, exempting closed assessments and foreign institutional investors
                   entirely from the Amendment’s reach.

          g.       It was only in 2014, more than seven years after Cairn’s corporate reorganisation,
                   that the ITD first attempted to tax the CIHL Acquisition. During the course of
                   CIL’s 2014 Buy-Back Programme, in which CUHL was to participate, the ITD
                   notified CUHL that it had found information indicating that CUHL had failed to
                   report capital gains taxable in India arising from the CIHL Acquisition, and issued
                   an order attaching CUHL’s equity shares in CIL (worth approximately US$ 1
                   billion at the time). 639 This was followed by an assessment procedure that
                   culminated with the FAO in January 2016, together with a Notice of Demand for


638
      C-SoC, ¶ 181, citing “More Vodafone-like deals under CBDT lens” (The Hindu, 9 September 2010), Exh.
      C-206.
639
      Id., ¶ 30.


                                                     136
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 152 of 583
                                                                                    PCA Case No. 2016-7
                                                                               Award of 21 December 2020
                                                                                          Page 137 of 568

                     a principal amount of capital gains tax of US$ 1.6 billion, plus applicable interest
                     and penalties which raised the amount payable to approximately US$ 4.4 billion
                     (as of the date of the Claimants’ Statement of Claim). 640

           h.        Since then, the Respondent has forcibly sold approximately 99% of CUHL’s
                     shares in CIL, 641 and refused to allow CIL to distribute dividends to CUHL.

626.       According to the Claimants, the Respondent’s application of the 2012 Amendment to
           the CIHL Acquisition and related measures constitute manifest breaches of the UK-
           India BIT, and the Claimants must be fully compensated for the losses flowing from
           those breaches. 642 In particular, the Claimants argue that the Respondent has: 643

           a.        “[F]ailed to ‘create favourable conditions’ for the Claimants’ investment and to
                     accord the Claimants and their investment ‘fair and equitable treatment’ as
                     required by Article 3 of the Treaty (‘FET’);”

           b.        “[U]nlawfully expropriated CUHL’s investment in CIL without providing fair and
                     equitable compensation, and subjected the Claimants’ investment to measures
                     having an effect equivalent to expropriation in violation of Article 5 of the
                     Treaty;” and

           c.        “[V]iolated the Claimants’ right under Article 7 of the Treaty to ‘the unrestricted
                     transfer of their investments and returns’ by depriving CUHL of the ability to sell
                     its remaining CIL shares and to repatriate the proceeds, as well as the dividends
                     that have accrued in respect of such shares.”

627.       The Claimants contend, in particular, that:

           a.        The CIHL Acquisition did not give rise to any capital gains, and the ITD has
                     arbitrarily misapplied basic taxation principles;

           b.        Even if the CIHL Acquisition had given rise to capital gains, those gains were not
                     taxable under Indian law as it stood in 2006. The retroactive application of the
                     2012 Amendment to that transaction is unfair, inequitable, and contrary to the rule
                     of law;

           c.        The Respondent has applied its fiscal measures arbitrarily, in a discriminatory
                     fashion, and in bad faith. 644

628.       Indeed, according to the Claimants, “certain facts in this case suggest that the breaches
           of the treaty standards and international law were particularly egregious, as they reflect



640
       Id., ¶ 37.
641
       C-PHB, ¶ 237.
642
       Id., ¶¶ 40-41.
643
       Id., ¶ 296.
644
       C-PHB, ¶ 4.


                                                      137
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 153 of 583
                                                                              PCA Case No. 2016-7
                                                                         Award of 21 December 2020
                                                                                    Page 138 of 568

          a high level of bad faith on the part of the government, particularly in its specific
          treatment of Cairn”, including: 645

          a.   “[T]he Respondent’s knowingly false presentation of its retroactive change to its
               50-year old settled tax law as a mere ‘clarification’ of existing law;”

          b.   The ITD’s “sham ‘investigation’ into Cairn, which in reality amounted to a pre-
               determined hunt through Cairn’s financial history for any transaction to which it
               could apply the Retroactive Amendment;”

          c.   The ITD’s “decision to apply the Retroactive Amendment to intra-group share
               transfers from 2006, which resulted in no real gains and had been fully disclosed
               to all relevant government bodies without anyone raising an issue of taxability;”

          d.   The ITD’s “urgent survey at CIL’s offices in January 2014 (where it falsely claims
               to have ‘found’ documents long held in its files) to manufacture a pretence for
               blocking CUHL’s share sale on 23 January 2014;”

          e.   “[T]he issuance of notices and information requests to CUHL on 21/22 January
               2014, followed by its pre-determination of Cairn’s tax liability and attachment of
               CUHL’s shares on 22 January before CUHL had any opportunity to respond;”

          f.   “[T]he many false and unsubstantiated accusations in the FAO made against
               CUHL, including that CUHL deliberately falsified its FIPB application by
               concealing that the final exchange with CIL was for cash;”

          g.   “[T]he shocking disproportionality of the tax assessment, now potentially
               amounting to more than US $7 billion (with interest and penalties), several times
               larger than the entire market valuation of Cairn Energy;”

          h.   “[T]he decision to pursue CUHL for penalties and interest, despite its own tax
               appellate tribunal having ruled that CUHL could not have ‘visualised’ the
               Retroactive Amendment;”

          i.   “[T]he Respondent’s false and constantly evolving accusations that Cairn engaged
               in deliberate tax abuse, despite the absence of any basis in the tax assessment, and
               its belated attempt to inject similar claims into the High Court proceedings;” and

          j.   “[T]he Respondent’s recent decision to liquidate CUHL’s holdings of CIL/VIL
               shares shortly before this dispute is resolved, to thwart the Claimants’ ability to
               collect on any damages award.”

629.      The Claimants categorically reject the Respondent’s tax avoidance and immovable
          property defences. According to the Claimants, the basis for the ITD’s tax demand
          against CUHL is the 2012 Amendment, and not that Cairn’s corporate reorganisation
          was an unlawful tax avoidance scheme, or was taxable as an indirect transfer of
          immovable property under Section 2(47)(vi) of the ITA, as the Respondent contends.
          Indeed, the Claimants assert that these are “post hoc arguments that have been invented


645
       Ibid.

                                                138
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 154 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 139 of 568

          by the Respondent for this arbitration” that “[do not] even form any part of the actual
          measure that is challenged in this case”, and have been raised to distract attention from
          the core issue of retroactivity. 646 The Claimants further allege that the lack of
          seriousness of the Respondent’s tax avoidance theory is evidenced by the fact that it
          keeps changing.

630.      The Claimants also reject all of the Respondent’s preliminary objections. Accordingly,
          they submit that the Tribunal has jurisdiction to hear their claims, all of which are
          admissible.

631.      The Claimants submit that they are entitled to be compensated for all the losses flowing
          from the breaches listed at paragraph 626 above. In their Statement of Claim, the
          Claimants request the following relief:

                  For the reasons set out above, the Claimants respectfully request that the
                  Arbitral Tribunal render an award in the Claimants’ favour and:

                  a)    DECLARE that India has failed to uphold its obligations under the
                        Treaty and international law, and in particular, that it has:

                        (i) failed to create favourable conditions for and accord the
                            Claimants and their investments fair and equitable treatment, in
                            violation of Article 3(2) of the Treaty;

                        (ii) expropriated the Claimants’ investments in violation of Article 5
                             of the Treaty, by illegally attaching CUHL’s equity shares in CIL
                             as well as any receivables by CUHL from CIL, and by preventing
                             Claimants from selling the Shares;

                        (iii) unlawfully restricted the Claimants’ right to freely transfer funds
                              in connection with their investments, in violation of Article 7 of
                              the Treaty;

                  b)    ORDER India to withdraw its unlawful tax demand against the
                        Claimants and guarantee that it will not seek to recover the alleged tax
                        liability or any interest and/or penalties arising from this alleged
                        liability;

                  c)    ORDER India to compensate the Claimants in an amount equal to the
                        total harm suffered by the Claimants as a result of its breaches of the
                        Treaty – an amount not less than US$ 1,052,394,295 – to be paid in a
                        freely convertible currency acceptable to the Claimants, plus interest
                        accruing from the date of India’s breaches of its international
                        obligations under the Treaty and international law until full payment
                        of the award is made, as well as an amount equivalent to any tax
                        incurred in respect of the compensation due to the Claimants;

                  d)    GRANT any other relief that the Tribunal may deem just and proper;
                        and,




646
       Transcript, Evidentiary Hearing, Day 1, 37:2-11 (Mr McNeill).

                                                      139
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 155 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 140 of 568

                   e)   ORDER the Respondent to pay the Claimants’ costs in connection
                        with these arbitration proceedings, in accordance with Article
                        9(3)(c)(vii) of the Treaty and Article 38 of the 1976 UNCITRAL
                        Rules.

                   In the alternative, should the Tribunal determine not to order India to
                   refrain from enforcing its unlawful tax demand in the manner set out in
                   Paragraph c) above, the Claimants respectfully request that the Arbitral
                   Tribunal render an award in the Claimants’ favour and:

                   f)   GRANT all relief requested by the Claimants in Paragraphs a), d), and
                        e) above; and

                   g)   ORDER India to compensate the Claimants in an amount equal to the
                        total harm suffered by the Claimants as a result of its breaches of the
                        Treaty – no less than US$ 5,584,394,295 – to be paid in a freely
                        convertible currency acceptable to the Claimants, plus any additional
                        interest and/or penalties derived from India’s unlawful tax demand;
                        interest accruing from the date of India’s breaches of its international
                        obligations under the Treaty and international law until full payment
                        of the award is made; as well as an amount equivalent to any tax
                        incurred in respect of the compensation due to the Claimants.

                   The Claimants fully reserve their right to revise, update, amend, and
                   supplement this Statement of Claim. 647

632.      The Claimants updated their request for relief in their Reply. 648

633.      At the Tribunal’s request, the Claimants submitted their final request for relief on 14
          December 2018, as follows (“Claimants’ Updated Request for Relief”): 649

                   For the reasons set out in the Claimants’ submissions, the Claimants
                   respectfully request that the Arbitral Tribunal render an award in the
                   Claimants’ favour and:

                   1.   DECLARE that it has jurisdiction over the Claimants’ claims and that
                        the Claimants’ claims are admissible;

                   2.   DECLARE that the Respondent has failed to uphold its obligations
                        under the UK-India Bilateral Investment Treaty (“Treaty”) and
                        international law, and in particular, that it has:

                        a)   failed to encourage and create favourable conditions for the
                             Claimants’ investments in violation of Article 3(1) of the Treaty,

                        b)   failed to accord the Claimants’ investments fair and equitable
                             treatment in violation of Article 3(2) of the Treaty;


647
       C-SoC, ¶¶ 448-450.
648
       Claimants’ letter of 14 December 2018 (CCom-269).
649
       Ibid (emphasis omitted). To preserve the Claimants’ full prayer for relief, the Tribunal has included the
       Claimants’ footnotes, but notes that, given the formatting of this Award, the numbering of those footnotes
       has changed. The original numbering of the footnotes is included in the footnotes themselves.

                                                       140
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 156 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 141 of 568

                        c)   unlawfully expropriated the Claimants’ investments or subjected
                             them to measures having effect equivalent to expropriation, in
                             violation of Article 5(1) of the Treaty; and,

                        d)   breached the Claimants’ right to the unrestricted transfer of their
                             investments or returns in violation of Article 7 of the Treaty;

                  3.    ORDER the Respondent to compensate the Claimants in an amount
                        equal to the total harm suffered by the Claimants as a result of its
                        breaches of the Treaty, in the following amounts: 650

                        a)   US$ 984,228,273 for the net proceeds that would have been
                             earned from the planned 2014 sale of CIL shares, plus US$
                             230,868,360 for the loss of the exemption from UK corporation
                             tax that would have been available on the net proceeds if they
                             had been received in 2014, 651 plus pre-award interest on the net
                             proceeds from the following dates: 652

                               (i) For the US$ 64,708,741 / INR 4,049,953,454 in lost net
                                   proceeds incurred in January 2014, pre-award interest
                                   from 31 January 2014;

                               (ii) For the US$ 303,352,155 / INR 18,855,870,450 in lost net
                                    proceeds incurred in February 2014, pre-award interest
                                    from 28 February 2014;

                               (iii) For the US$ 313,076,958 / INR 19,110,209,298 in lost net
                                     proceeds incurred in March 2014, pre-award interest from
                                     31 March 2014;

                               (iv) For the US$ 191,695,557 / INR 11,590,076,641 in lost net
                                    proceeds incurred in April 2014, pre-award interest from
                                    30 April 2014;

                               (v) For the US$ 111,394,863 / INR 6,675,894,425 in lost net
                                   proceeds incurred in May 2014, pre-award interest from
                                   31 May 2014;


650
      Id., p. 2 n. 1 (“The Claimants reserve the right to update the nature and value of their claimed losses.”).
651
      Id., pp. 2-3 n. 2 (“As explained in Section XI of the Claimants’ Post-Hearing Brief, receipt of the sale
      proceeds in 2014 would have been exempt from UK tax under the Substantial Shareholding Exemption. That
      exemption is no longer available as a direct result of the measures at issue, which legally prevented the
      Claimants from selling their shares at a time when the exemption applied. Instead, the Claimants will now be
      required to pay UK corporation tax at 19%. The Respondent has never disputed this, and its expert, Mr
      Kristensen, agrees that it is ‘reasonable’ to seek reimbursement of such tax where incurred. See Second
      Expert Report of Jostein Kristensen, ¶ 3.32. The Claimants therefore quantify the damages due to the loss of
      exemption from UK corporation tax as the additional amount required to allow them to receive the net
      proceeds of US$ 984,228,273 without further tax due, as they would have but for the Respondent’s breach.
      Using the formula in Section XI of the Claimants’ Post-Hearing Brief, that additional amount is US$
      230,868,360. The Claimants do not seek to hold the Respondent liable for UK corporation tax on pre-award
      interest or the tax refunds.”)
652
      Id., p. 3 n. 3 (“These figures are taken from Mr Boulton’s Appendix 8-1, tabs on ‘Pre-Award interest’ and
      ‘Alternative’ interest calculation. Note that the INR equivalents from Mr Boulton’s data are included here to
      assist with calculation of interest amounts at the Statutory Rate.”).

                                                        141
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 157 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 142 of 568

                        b)   The US$ equivalent of INR 17,694,496,971 (converted on the
                             date of the award) for the withheld tax refund due with respect to
                             AY 2012-13 (i.e. share sales to Vedanta), plus pre-award interest
                             from 30 June 2017; and

                        c)   The US$ equivalent of INR 584,316,952 (converted on the date
                             of the award) for the withheld tax refund due with respect to AY
                             2010-11 (i.e. share sales to Petronas), plus pre-award interest
                             from 30 June 2017;

                  4.    ORDER the Respondent to pay pre-award interest at:

                        a)   a rate consistent with the statutory rate applied to tax refunds in
                             India (0.5% per month, in INR terms, without compounding) (the
                             “Statutory Rate”); or,

                        b)   in the alternative, (i) in respect of the lost net proceeds under
                             Paragraph 3(a), at a rate consistent with the interest rate the
                             Claimants pay on their debt (USD 1-month LIBOR plus a
                             monthly margin of 0.23%, compounded monthly); and (ii) in
                             respect of the tax refunds under Paragraphs 3(b) and (c), at the
                             Statutory Rate;

                  5.    ORDER the Respondent to pay post-award interest at the same rate(s)
                        as in Paragraph 4;

                  6.    DECLARE that the tax demand against the Claimants in respect of
                        AY 2007-08, as set forth in the FAO (the “Demand”), is inconsistent
                        with the Treaty and the Claimants are relieved from any obligation to
                        pay it, and ORDER the Respondent to neutralise the continuing effect
                        of the Demand, either by:

                        a)   permanently withdrawing the Demand, and refraining from
                             seeking to recover further the alleged tax liability or any interest
                             and/or penalties arising from this alleged liability through any
                             other means; or (at the Respondent’s option 653),

                        b)   paying an amount equal to the amount due on the Demand
                             outstanding as of the date of the award, and any amounts that may
                             subsequently become due thereon (whether for interest,
                             penalties, or otherwise), by way of offset against the Demand,
                             such that the monetary award in the Claimants’ favour has the
                             effect of fully satisfying and extinguishing the Demand, leaving
                             no amount due from the Claimants, and further complying with
                             the terms of Paragraph 7 below;

                  7.    DECLARE that the Respondent is liable to compensate the Claimants
                        for UK corporation tax paid by the Claimants on amounts awarded


653
      Id., p. 4 n. 4 (“The Claimants are content to allow the Respondent to choose the manner in which the Demand
      is neutralised (i.e. either through withdrawing it or through an offset), so long as provision is made to ensure
      that an offset, if chosen, does not leave the Claimants shouldering a burdensome tax liability in the UK.
      Accordingly, the latter option (b) is made contingent on compliance with the terms of Paragraph 7.”).


                                                        142
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 158 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 143 of 568

                        under Paragraph 6(b) (which arise solely as a result of the Demand
                        and would not otherwise have been payable by the Claimants), 654 and
                        ORDER the Respondent to pay into an escrow account held with a
                        UK financial institution (or another account acceptable to the
                        Claimants), an amount necessary to meet the estimated UK
                        corporation tax due (calculated as the amount awarded under
                        Paragraph 6(b) multiplied by 0.2346 (or, should the then-prevailing
                        UK corporation tax rate be other than 19%, a multiple calculated as x
                        / (100 - x), where x is the then-prevailing percentage rate of UK
                        corporation tax), which may be used for the sole purpose of funding
                        payments to meet UK corporation tax on amounts awarded under
                        Paragraph 6(b), with any amounts remaining in the escrow account to
                        be returned to the Respondent upon the earlier of (i) confirmation by
                        the UK tax authorities that amounts awarded pursuant to Paragraph
                        6(b) are not subject to UK corporation tax; or (ii) 31 December of the
                        calendar year following payment of the corresponding amount
                        awarded under Paragraph 6(b) (being the date by which the UK tax
                        liability would be due to be paid);

                   8.   DECLARE that the award of damages has been calculated on a net-
                        of-Indian-tax basis, and that, accordingly, India may not deduct taxes
                        in respect of payment thereof;

                   9.   REJECT the Respondent’s submissions in their entirety and, in
                        particular, DECLARE that the Respondent’s arguments on unlawful
                        tax avoidance and Section 2(47)(vi) of the Indian Income Tax Act are
                        not grounds for the Demand and, in any event, are not substantiated
                        on the merits;

                   10. GRANT any other relief that the Tribunal may deem just and proper;
                       and,

                   11. ORDER the Respondent to pay the Claimants’ costs of arbitration and
                       legal representation in connection with these arbitration proceedings,
                       in accordance with Article 9(3)(c)(vii) of the Treaty and Article 40 of
                       the 1976 UNCITRAL Rules.

B.        Overview of the Respondent’s position

634.      As an initial matter, the Respondent contests the jurisdiction of the Tribunal and the
          admissibility of the claims. Specifically, the Respondent argues that:

          a.     The Claimants’ claims are premature and, as a result, they are inadmissible;




654
       Id., p. 4 n. 5 (“As explained in Section XI of the Claimants’ Post-Hearing Brief, the possible application of
       UK corporation tax to an award offsetting the outstanding tax demand in India could have the effect of
       effectively wiping out the Claimants’ compensation for their losses. To ensure that the Claimants are put in
       the position they would occupy but for the imposition of the measures at issue, the Claimants seek
       compensation for this liability if imposed. Likewise, to ensure that the Claimants are not overcompensated if
       the UK tax authorities agree not to impose this tax, the Claimants are proposing an escrow mechanism,
       allowing the funds to be used to meet any UK tax payments arising under Paragraph 7 but returned to the
       Respondent to the extent they are not necessary for this purpose.”).

                                                        143
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 159 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 144 of 568

           b.         Tax disputes are excluded from the scope of the BIT and not arbitrable. As a result,
                      the Tribunal lacks jurisdiction over the Claimants’ claims;

           c.         The dispute falls outside the scope of protection of the BIT, because it concerns
                      “returns” rather than “investments”. Accordingly, the Claimants’ claims are
                      outside the scope of the Tribunal’s jurisdiction. Even if the Tribunal considers that
                      the claims concern “investments”, the Tribunal nonetheless lacks jurisdiction over
                      the Claimants’ claims for breach of Article 7, as that claim only concerns the
                      Claimants’ capital gains. Even if the Tribunal has jurisdiction under Article 9,
                      Articles 3 and 5 are not available to the Claimants, and Article 7 is inapplicable.

           d.         The Claimants have not made an investment as defined in the BIT. Specifically,
                      CUHL has not made an investment in accordance with Indian law, and CEP’s
                      indirect investment is not protected by the Treaty. Consequently, the Tribunal
                      lacks jurisdiction.

635.       As to the merits, the Respondent submits that the Claimants’ claims should be dismissed
           in their entirety. According to the Respondent, “[t]he Claimants’ claim is an
           opportunistic attempt to profit from an abusive series of transactions in 2006”, which
           the Respondent labels the “2006 Transactions”. 655 Contrary to the Claimants’
           contention, the 2006 Transactions were not a mere corporate reorganisation, but the
           implementation of a strategy whereby CEP commenced the divestment of its Indian
           assets in combination with an IPO. The Respondent asserts that the 2006 Transactions
           were “evidently structured as to avoid paying tax”, as there was “no other commercial
           rationale for the complex structure which was adopted.” 656

636.       The Respondent submits that, of the three (for the Respondent, four) BIT provisions
           invoked by the Claimants, only one of them, specifically its fair ane equitable treatment
           (“FET”) claim brought under Article 3(2) of the BIT, “merits any serious
           consideration”:

           a.         With respect to the Claimants’ claim under Article 3(1), the Respondent submits
                      that the Claimants seek to conflate this provision with Article 3(2) to argue that
                      the hortatory words in Article 3(1) (to the extent they have any binding effect)
                      apply post-investment as part of Article 3(2). The Respondent denies that Article
                      3(1) has any binding effect and, even if it did, it applies only pre-investment.
                      Accordingly, India could not have breached Article 3(1). 657

           b.         With respect to the Claimants’ claim under Article 3(2), the Respondent argues
                      that “the FET standard […] cannot be turned into a regulatory or legislative freeze
                      on the Respondent whether by reference to Article 3(1) or otherwise as contended
                      by the Claimants. Rather, the legitimacy of the Respondent’s impugned taxation


655
       R-SoD, ¶ 5. Note from the Tribunal: The Tribunal understands that, through the term “2006 Transactions”,
       the Respondent is referring to Cairn’s entire 2006 corporate reorganization and IPO, which the Respondent
       also refers to as “the 2006 IPO and Divestment Restructure”.
656
       Id., ¶ 5.
657
       Id., ¶ 6(a).


                                                       144
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 160 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 145 of 568

                     of the Claimants’ capital gains is to be assessed by reference to well-established
                     principles regarding the FET standard, including the principle that the investor
                     must take the legislative and regulatory framework of the State in which it invests
                     (including, in the present case, the longstanding practice of Parliament and of the
                     Supreme Court regarding the validity and legitimacy of retrospective
                     clarifications to tax legislation) as it finds it, and that (in the absence of specific
                     representations to the contrary) its legitimate expectations must objectively be
                     based on the same.” 658

          c.         With respect to the Claimants’ expropriation claim brought under Article 5, the
                     Respondent submits that India’s tax measures fall within the scope of its police
                     powers under customary international law and as such cannot amount to an
                     expropriation under Article 5. This is because the tax measures at issue were non-
                     discriminatory regulatory acts of general application adopted by India in good
                     faith in the pursuance of one of its core functions as a sovereign State: the adoption
                     and implementation of taxation measures. The Respondent argues that, under
                     international law, such measures fall under the police powers of the State and as
                     such cannot be characterised as an expropriation, nor do they give rise to
                     compensation. 659 In any event, the Respondent argues that the Claimants’
                     expropriation claim is wholly dependent on its FET claim, because “[i]f the
                     taxation of the Claimants’ capital gains is legitimate […] then so is the asset freeze
                     put in place by the Respondent in the implementation thereof pursuant to express
                     and clear provisions of the Respondent’s tax legislation.” 660 Thus, if there is no
                     breach of Article 3(2), there can be no breach of Article 5. In addition, in its
                     Statement of Defence the Respondent argued that there has been no expropriation
                     as “the Claimants have never been deprived of their shares (and need never be
                     deprived of them if they settle their tax liability through alternate means)”, and the
                     Claimants have always been “free to provide a bank guarantee in an equivalent
                     amount in order to free their shares.” 661 In its Rejoinder, the Respondent argued
                     rather that “[t]here has been no expropriation in fact”, as “[t]here was no seizure
                     or appropriation of the Claimants’ investment, nor any neutralisation or
                     destruction of the value and enjoyment of the investment”, and “[t]he regular
                     application of ordinary tax law has never been considered to amount to
                     expropriation.” 662

          d.         Finally, the Respondent contends that the Claimants’ claim under Article 7 is “a
                     makeweight claim which is devoid of merit”. 663 The tax measures in question are
                     not obstructing the repatriation of any investment or return; the Respondent is

658
      Ibid (footnote omitted).
659
      Id., ¶¶ 6(b), 287-290.
660
      Id., ¶ 6(b).
661
      Ibid., referring to the letter from Assistant Commissioner of Income Tax, Circle 1(2)(1), International
      Taxation, New Delhi to the Commissioner of Income Tax, International Taxation-1, New Delhi, dated 31
      January 2017, Exh. R-84.
662
      R-Rejoinder, ¶ 851(b).
663
      R-SoD, ¶ 6(c).


                                                       145
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 161 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 146 of 568

                      simply exercising its jurisdiction to detain the Claimants’ remaining assets in India
                      to ensure that the Claimants will pay their tax debts. 664 Even if a claim could be
                      brought under Article 7, again it would be wholly dependent on the FET claim.

637.       Accordingly, the Respondent submits that the Claimants’ claim is essentially an FET
           claim, which has been presented in a simplistic manner. For the Respondent, the
           Claimants’ case rests on the mistaken premise that, prior to 2012, the transfer of shares
           in a foreign company (i.e., a company incorporated outside of India) was never taxable
           in India. According to the Claimants, the 2012 Amendment (which, as already noted,
           the Respondent refers to as the “2012 Clarification”) was thus not a clarification at all,
           but a “disingenuous sham” which reversed existing law to the Claimants’ detriment. 665
           Accordingly, in the Claimants’ view India’s attempt to tax the 2006 Transactions
           breaches the FET standard.

638.       The Respondent denies that there has been a breach of FET (or, for that matter, of any
           other BIT standard). Essentially, the Respondent argues that (i) as a matter of Indian
           law, the 2006 Transactions were taxable in 2006 irrespective of the 2012 Clarification,
           and (ii) in any event, the 2012 Clarification did not give rise to a breach of the UK-India
           BIT. 666

639.       The Respondent’s primary argument on the merits is that, as a matter of Indian law, the
           2006 Transactions were taxable irrespective of the 2012 Clarification. This is for two
           reasons:

           a.         First, because the 2006 Transactions were tax avoidant. The Respondent argues
                      that “[t]he Indian Courts have long developed a ‘look at’ doctrine which mandates
                      the taxation of tax avoidant schemes, including schemes seeking to use foreign
                      corporations, which have no economic substance, to avoid the payment of taxes
                      in India”, and that “Indian law has long permitted taxation where a transaction has
                      a strong economic nexus with India, and all that exists to sever this connection is
                      a layering of paper entities with no economic substance.” 667 The Vodafone
                      decision did not alter this position. 668 Here, “the Respondent’s tax authorities have
                      expressly taken the (correct) position that the 2006 Transactions at issue in this
                      case constitute an abusive tax avoidant scheme”, and as a result are “assessable to
                      Indian capital gains tax quite irrespective of the 2012 Clarification.” 669 Contrary
                      to what happened in Vodafone, the Claimants filed their claim before this Tribunal
                      even prior to the issuance of the FAO, and “thus seek to escape the normal
                      operation of the Indian legal system, including factual inquiry into the taxability
                      of their transaction as an illegitimate tax avoidance scheme under Indian law.” 670

664
       Id., ¶¶ 6(c), 333-340.
665
       Id., ¶ 7.
666
       Id., ¶ 9; R-Rejoinder, ¶¶ 26, 29.
667
       R-SoD, ¶ 8(a).
668
       Ibid.
669
       Id., ¶ 9(a).
670
       Id., ¶ 8(c).


                                                       146
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 162 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                    Page 147 of 568

                    Indeed, the Respondent’s primary position, as formulated in its jurisdictional
                    objections, is that this claim is premature. 671

           b.       Second, the 2006 Transactions were taxable under Section 2(47)(vi) of the ITA
                    1961, because they involved the indirect transfer of underlying immovable
                    property, which includes natural resources assets (oil fields) over which the
                    Claimants have rights. 672

640.       Even if Respondent’s tax assessment was dependent on the 2012 Clarification, the
           Respondent submits that the 2012 Clarification did not give rise to a breach of the UK-
           India BIT. The Respondent’s argument is two-tiered:

           a.       First, the Respondent argues that the 2012 Clarification was clarificatory in nature.
                    The text of Section 9(1)(i) of the ITA 1961 (the fourth limb of which had never
                    been judicially considered prior to Vodafone 673) required an interpretation to
                    adjust it to the changing economic and commercial context, in particular, to
                    address aggressive tax avoidant investment structures in which Indian assets were
                    placed in shell companies outside of India. “It was never the case that capital gains
                    on transfers of foreign shares were ipso facto not taxable. Rather, the question has
                    always been whether the nexus of the transaction with India, and/or the tax
                    avoidant character of the transaction, were such as to attract Indian taxation.” 674
                    The Supreme Court took one particular view in Vodafone which, the Respondent
                    asserts, contradicted the view of other Indian courts. The Indian courts, in contrast
                    to the Supreme Court in Vodafone, had previously taken a “purposive” approach
                    to Section 9(1)(i). 675 Parliament disagreed with the formalistic approach taken by
                    the Supreme Court, and thus clarified the “true intent” of Section 9(1)(i) of the
                    ITA in the context of these new business practices. 676 “The 2012 Clarification
                    simply made clear that modern aggressive tax avoidant practices, where investors


671
       Id., ¶ 10.
672
       R-SoD, ¶ 145; R-Rejoinder, ¶¶ 378-404.
673
       Respondent’s Post-Hearing Brief (”R-PHB”), ¶ 5(a).
674
       R-SoD, ¶ 8(d).
675
      R-PHB, ¶ 92 (“Until the decision in Vodafone, there was no authority whatsoever on the meaning or scope of
      the relevant limb of section 9(1)(i), and the decisions which did exist on the other three limbs thereof all held
      that section 9(1)(i) enshrined a broad deeming provision of wide ambit. By its very nature, the provision is
      one which should be read purposively looking at the economic substance of the transaction; not a provision
      to be read narrowly and formalistically as the Supreme Court ended up doing. In other words, as the
      Respondent pointed out in its prior submissions, there was no case which held that the fourth limb of section
      9(1)(i) (which applies to the transfer of assets ‘situate in India’) had to be applied by reference to the formal
      situs of the relevant asset, applying formal conflict of law principles. Rather, the authorities suggested that
      the language of the fourth limb of section 9(1)(i) fell to be interpreted not in a formalistic manner, but keeping
      in view the deeming nature of the provision. The provision was a broad source rule, and all other limbs of
      that provision had been interpreted in a flexible manner, looking at practical realities (‘as a practical hard
      matter of fact’, to use the wording used in many of the leading authorities) and looking at economic substance
      rather than being constrained by legal formalism. Therefore, the words of the fourth limb also fell to be
      interpreted in a flexible manner, to identify what a practical person would consider as the source of income:
      not simply by looking at private international law rules on the situs of assets.”).
676
       R-SoD, ¶ 8(d) (emphasis omitted).


                                                          147
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 163 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 148 of 568

                      profited from Indian assets, but sought to avoid the payment of tax, fell within the
                      scope of Section 9 of the ITA.” 677

           b.         Even if the 2012 Clarification was retroactive, it is “valid and binding applying
                      the longstanding constitutional, legislative and legal framework in which the
                      Claimants have invested.” 678 Parliament has the constitutional prerogative to
                      clarify the law’s true intent. 679 The legal framework in which the Claimants
                      invested in 1996 is one in which “Parliament, not the Supreme Court, has the final
                      say on the interpretation of its statutes (including in a great number of cases its tax
                      statutes) through retrospective clarification where required, subject only to basic
                      constitutional protections contained, in particular, in Articles 14 and 19 of the
                      Constitution of India.” 680

641.       The Respondent emphasises that the Claimants have chosen not to challenge the
           constitutionality of the 2012 Clarification, and “[i]n the absence of such a challenge, the
           Clarification must be taken by this Tribunal for what it is: a legislative act validly passed
           by the Respondent’s Parliament, which is valid and binding on the Claimants in
           accordance with a constitutional, legislative and judicial framework which was firmly
           and transparently in place at the time the Claimants purportedly made their investment
           in India.” 681 If the Tribunal assumes jurisdiction despite the Respondent’s objection that
           the claims are premature: “it cannot be correct – on the merits – that the Tribunal must
           somehow substitute itself to the entire Indian judicial system and (i) rule on the – heavily
           factual – question of whether the taxed transactions are assessable to Indian capital gains
           tax as a tax avoidant scheme under the Indian law ‘look at’ doctrine, in circumstances
           where that question is currently being considered by the [ITAT] and can be subjected to
           consideration by higher judicial authorities up to the Supreme Court; and (ii) rule on the
           validity of the 2012 Clarification in circumstances where the Claimants have decided
           not to avail themselves of their right of constitutional redress under Article 14 of the
           Constitution of India.” 682

642.       For these reasons, in its Statement of Defence the Respondent requested the following
           relief:

                       The Respondent asks the Tribunal to adjudge and declare that:

                       a.   It does not have jurisdiction over the Claimants’ claims and / or the
                            Claimants’ claims are inadmissible; and / or

                       b.   The Claimants’ claims are dismissed; and / or




677
       Ibid (emphasis omitted).
678
       Id., ¶ 9(b).
679
       Id., ¶ 8(d) (emphasis omitted).
680
       Ibid.
681
       Id., ¶ 8(e) (emphasis omitted).
682
       Id., ¶ 10.


                                                        148
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 164 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 149 of 568

                   c.     The Claimants shall bear its own legal and other costs, the
                          Respondent’s legal and other costs, and the costs of the arbitration;
                          and /or

                   d.     Any other relief that the Tribunal deems appropriate.

                   The Respondent reserves the right to amend, supplement and update its
                   prayer for relief. 683

643.      The Respondent updated its request for relief in its Rejoinder. 684

644.      At the Tribunal’s request, the Respondent submitted its updated request for relief on 14
          December 2018, as follows (the “Respondent’s Updated Request for Relief”): 685

                   1.     The Respondent asks the Tribunal to adjudge and declare that:

                           •    It does not have jurisdiction over the Claimants’ claims and / or
                                that the Claimants’ claims are inadmissible;

                           •    The Claimants’ claims are dismissed in their entirety;

                           •    The Claimants shall bear their own legal and other costs, the
                                Respondent’s legal and other costs, and the costs of the
                                arbitration, in accordance with Article 9(3)(c)(vii) of the BIT
                                and Article 38 of the UNCITRAL Rules of 1976; and

                           •    The Respondent shall be awarded any other relief as the
                                Tribunal deems appropriate.

                   2.     The Respondent reserves the right to amend, supplement and update
                          its prayer for relief.

                   3.     All reservations previously made are maintained.

V.        PRELIMINARY MATTERS

A.        Seat of the arbitration

645.      The Treaty does not determine the place (or seat) of the arbitration, and the Parties failed
          to agree on a seat. Accordingly, pursuant to Article 16 of the UNCITRAL Rules, it fell
          to the Tribunal to determine the place, having regard to the circumstances of the
          arbitration.

646.      In their Notice of Arbitration, the Claimants proposed that The Hague, the Netherlands,
          be chosen as the place of the arbitration. 686 The Respondent favoured Singapore as the

683
       Id., ¶¶ 362-363.
684
       R-Rejoinder, ¶ 951,
685
       RCom-334.
686
       NoA, ¶ 103; see also Claimants’ letter of 18 February 2016 (CCom-2); Claimants’ letter of 25 March 2016
       (CCom-5); Claimants’ letter of 15 April 2016 (CCom-9); Claimants’ letter of 29 April 2016 (CCom-11).


                                                      149
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 165 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 150 of 568

           place of the arbitration, with The Hague being its alternative choice. 687 After considering
           the Parties’ positions and the circumstances of the present arbitration, the Tribunal
           determined that the “seat” of the arbitration would be The Hague, the Netherlands. 688

B.         Applicable law

647.       Unlike the Claimants, as will be discussed below, the Respondent expressly devoted
           attention to the question of the law applicable in this arbitration. The Respondent
           submits that the proper approach to applicable law in an investment claim is to consider
           a mosaic of applicable laws, depending on the legal nature of the relationship. 689 As
           explained by Professor Zachary Douglas QC:

                    A diverse range of legal relationships arises in an investment dispute and
                    this necessitates the application of several different applicable laws by an
                    investment treaty tribunal. The investor is often a corporate entity
                    established under a municipal law of one contracting state, whereas its
                    investment is a bundle of rights acquired pursuant to the municipal law of
                    a different contracting state. The acts of the state that is host to the
                    investment might attract its international responsibility upon a breach of
                    the minimum standards of treatment in the investment treaty in accordance
                    with international law. If the investment treaty tribunal has jurisdiction
                    over contractual claims, and the investor has a contract with an emanation
                    of the host state, then its contractual rights fall to be determined by the law
                    governing the contract. The investment treaty regime thus summons the
                    image of a mosaic of applicable laws, unlike the position in classical
                    international regimes where public international law might be destined to
                    play an exclusive role, and questions of municipal law might be treated as
                    questions of fact. 690

648.       As a result, the Respondent submits that “whilst the interpretation of the terms of the
           BIT may be a matter of international law, the application of those terms to the facts of
           this case will depend upon Indian law”, 691 and that “on the principal issues to be decided
           by the Tribunal, the Tribunal must have due regard to the content and application of
           Indian law”. 692 The Claimants have not disputed this, at least not expressly.

649.       As a general matter, the Tribunal agrees with the Respondent’s approach. While an
           international treaty is by definition international law and its interpretation is governed
           by international law, it is not the only law relevant to the Tribunal’s inquiry. As
           Professor Jan Paulsson has stated, “[a]n international treaty may provide for the


687
       Respondent’s email of 16 March 2016 (RCom-1); Respondent’s email of 1 April 2016 (RCom-2);
       Respondent’s email of 11 April 2016 (RCom-4); Respondent’s email of 27 April 2016 (RCom-7).
688
       Tribunal’s letter of 6 May 2016 (AT-8).
689
       R-SoD, ¶ 64.
690
       Zachary Douglas, The International Law of Investment Claims (Cambridge University Press, 2009), RLA-
       63, p. 40 (footnotes omitted).
691
       R-SoD. ¶ 65.
692
       Id., ¶ 67.


                                                       150
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 166 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 151 of 568

           protection of contracts, property, or other private-law rights, but international law does
           not define such rights; one must look to national law.” 693

650.       It is common ground that the Tribunal’s jurisdiction and the admissibility of the
           Claimants’ claims is subject to international law. However, to determine whether it has
           jurisdiction over the claims or whether the claims are admissible, the Tribunal may need
           to determine other questions, each of which will be subject to its proper law. For
           instance, to determine whether the Claimants have validly made an investment in India
           (a requirement for the Tribunal’s jurisdiction), the Tribunal will need to determine
           whether the asset in question was “established or acquired, including changes in the
           form of such investment, in accordance with the national laws of the Contracting Party
           in whose territory the investment is made”; 694 in this case, in accordance with Indian
           law.

651.       Similarly, the question of whether the Respondent has breached its obligations under
           the Treaty is one that must be primarily answered by applying international law, and in
           particular, the terms of the Treaty. Indeed, Article 9(3)(c)(iii) of the Treaty states that
           “[t]he arbitral award shall be made in accordance with the provisions of this
           Agreement”. 695 It is undisputed that the interpretation of the Treaty and the content of
           the Respondent’s obligations under the Treaty are governed by international law.
           However, to determine whether the Respondent has breached the Treaty, the Tribunal
           may need to apply Indian law. This is particularly so as the Treaty states that “[s]ubject
           to the provisions of this Agreement, all investments shall be governed by the laws in
           force in the territory of the Contracting Party in which such investments are made.” 696

652.       For instance, the interpretation and content of the Respondent’s obligation to accord
           FET to the Claimants’ investments under Article 3(2) of the BIT is a question of
           international law. However, to determine whether the Respondent has breached this
           obligation, the Tribunal may need to assess certain questions of Indian law. By way of
           example, whether the 2006 Transactions were tax abusive and therefore taxable in India,
           or whether indirect transfers were taxable in India prior to the 2012 Amendment, are
           both questions that need to be answered by applying Indian law. Only once the Tribunal
           has assessed these questions under their proper law will it be able to determine –
           applying the Treaty and international law – whether the Respondent has upheld its
           obligation to grant FET to the Claimants’ investments.

653.       The Tribunal has thus applied international law or Indian law to the various questions
           before it, depending on the nature of the question.

654.       The Tribunal further notes that the Parties dispute the relevance of customary
           international law and Indian constitutional law to determine the content of the
           Respondent’s BIT obligations, as well as the sources of international law that the

693
       Jan Paulsson, Indirect Expropriation: Is the Right to Regulate at Risk? (International Centre for Settlement
       of Investment Disputes, Organisation for Economic Cooperation and Development and United Nations
       Conference on Trade and Development, 2005), RLA-111, ¶ 8.
694
       UK-India BIT, CLA-1, Article 1(b).
695
       Id., Article 9(3)(c)(iii).
696
       Id., Article 11(1).

                                                        151
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 167 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 152 of 568

          Tribunal may rely on. The Tribunal addresses these matters in the relevant sections of
          its analysis.

C.        The Respondent’s procedural objections and reservations

655.      As is reflected in the procedural history of this arbitration (Section III above), the
          Respondent has objected to several of the Tribunal’s procedural orders and directions,
          has raised numerous due process concerns, and has consistently reserved its rights and
          maintained all its previous reservations.

656.      The Tribunal has at all times sought to conduct itself in the spirit of Article 15 of the
          UNCITRAL Rules. In particular, it has constantly endeavoured to treat the Parties with
          equality and to give them a full opportunity of presenting their case at any stage of the
          proceedings, and believes it has done so. With these principles in mind, the Tribunal
          considered each Party’s procedural applications and issued reasoned decisions. Further,
          the Tribunal granted the Respondent numerous extensions to submit its Statement of
          Defence and to complete various procedural steps related to document production.

657.      The Tribunal has sought to deal with the Respondent’s objections and reservations in a
          comprehensive and adequate fashion. In particular, as described in Section III.I.7 above,
          after the Evidentiary Hearing the Tribunal requested the Parties to submit updated lists
          of all of the procedural reservations and objections that they wished to maintain. 697 As
          explained in AT-285, the Tribunal considered that the lists were necessary to maintain
          the efficiency of the proceedings, in order to ensure that the Tribunal would not miss
          any request or reservation from the Parties and would thus address it, if it deemed it
          necessary to do so. The Tribunal explained that, while it “ha[d] attempted to address
          each procedural request or reservation as thoroughly and swiftly as possible, it cannot
          be excluded that it may have somehow have missed a particular prayer or reservation,
          in particular in a case of this magnitude and complexity”. 698 The Tribunal further noted
          that these instructions treated the Parties with equality, allowing them a full opportunity
          to present their case. 699 For the reasons set out in its letter AT-285, the Tribunal
          reformulated its previous directions to state that “[a]ny prayers or reservations not
          included in these lists may be disregarded.” 700

658.      As noted in Section III.I.7 above, the Claimants indicated that they had no procedural
          objections or reservations to make. For its part, the Respondent submitted its list of
          objections and reservations by cover of RCom-334, which it updated through RCom-
          357. 701 The Claimants commented upon RCom-334 in their CCom-279. 702


697
       Tribunal’s email of 7 November 2018 (AT-227); and Tribunal’s email of 26 November 2018 (AT-247); as
       later clarified in Tribunal’s email of 11 December 2018 (AT-262); and Tribunal’s email of 26 February 2019
       (AT-285).
698
       Tribunal’s email of 26 February 2019 (AT-285).
699
       Ibid.
700
       Ibid.
701
       Respondent’s email of 14 December 2018 (RCom-334); Respondent’s email of 18 January 2019 (RCom-
       357).
702
       Claimants’ email of 18 January 2019 (CCom-279).

                                                        152
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 168 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 153 of 568

659.      The Tribunal has reviewed anew the Respondent’s procedural objections and
          reservations and has the following comments.

660.      First, the Tribunal notes that the Respondent has listed among its procedural reservations
          its numerous reservations of rights. The Tribunal observes that: a reservation of rights,
          if valid, implies that the party reserves a right to make an application, submission, or
          complaint in the future, before the Tribunal or another court. If and when the Respondent
          exercised the rights it purported to reserve during the proceedings, the Tribunal
          addressed them and either granted appropriate relief to the Respondent or denied the
          merits of the right claimed to be reserved. However, the Respondent has reserved many
          rights that it did not exercise in the arbitration. Absent a specific request for relief, the
          Tribunal refrains from commenting on whether the Respondent validly holds the rights
          it claims to be reserving, and cannot prevent the Respondent from exercising those
          rights, if they exist, in the appropriate forum.

661.      Second and consequently, the Tribunal can only comment on the Respondent’s
          procedural objections or complaints made with respect to the Tribunal’s procedural
          orders and decisions. As noted in AT-285, the Tribunal attempted to address each
          procedural request or objection as thoroughly and swiftly as possible; however, for the
          sake of completeness, it has reviewed those decisions while making this Award. It notes
          at the outset that many of the Respondent’s complaints included in those lists were
          superseded by later events. 703 As to the remaining objections, while the Tribunal does
          not consider it appropriate to enter into a debate with the Parties as to the reasoning of
          each decision, the Tribunal has ensured that, in reaching such decision, it did not fail to
          treat the Parties with equality and due process, or unreasonably prevented them from
          presenting their case. The Tribunal’s conclusion is that it complied at all times with
          Article 15 of the UNCITRAL Rules.

662.      Third and finally, the Tribunal has deemed it appropriate to reserve its decision on some
          of the Respondent’s procedural applications and address them in this Award, should
          their resolution become necessary, namely:

          a.     The Respondent’s request that adverse inferences be drawn from Mr Salve SA’s
                 departure from this arbitration (addressed in Section VII.A.3.f(i)(1) below);

          b.     The Respondent’s argument that the Claimants’ arguments on unreasonableness
                 or discrimination on enforcement had not been pleaded until the Evidentiary
                 Hearing (addressed in Section VII.A.3.g below); 704 and

703
       For instance, the Respondent noted in RCom-334 (point 9) that, in RCom-108 of 22 May 2017, it had
       “lodge[d] a formal protest” against the Tribunal’s decision in AT-75 that the issues of enforcement and
       release of dividends were matters of urgency to be decided few days before the RIM hearing, inter alia
       because it would purportedly prejudge the urgency criteria required under the RIM. However, as set out in
       Section III.C above, the Tribunal ruled on the Claimants’ Original Request on Dividends through PO7, and
       separately denied the RIM through AT-85, providing its reasons in PO9.
704
       To the extent that the Respondent’s objection related to arguments made by the Claimants at the Evidentiary
       Hearing, the Tribunal ruled on it in AT-232 of 15 November 2018, holding that these arguments “f[e]ll within
       the scope of permissible pleading” (AT-232, p.5). The Respondent’s objection remains open with respect to
       arguments made by the Claimants after the Evidentiary Hearing. Accordingly, the Tribunal will address this
       objection in this Award if the Claimants’ arguments on unreasonableness and discrimination on enforcement
       become relevant to the Tribunal’s analysis.

                                                        153
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 169 of 583
                                                                                  PCA Case No. 2016-7
                                                                             Award of 21 December 2020
                                                                                        Page 154 of 568

        c.    The Respondent’s argument that the Claimants’ claim in respect of an alleged
              “loss of exemption from UK corporate tax” was also raised for the first time at the
              Evidentiary Hearing (addressed in Section VIII.C.3.d below).

VI.     JURISDICTION AND ADMISSIBILITY

663.    The Tribunal will first set out the legal framework that governs its jurisdiction and the
        admissibility of the claims (Section A). It will then assess ex officio the requirements
        for jurisdiction and admissibility over which there is no objection (Section B), before
        turning to the Respondent’s objections to jurisdiction and admissibility (Section C).

A.      Legal framework for jurisdiction and admissibility

664.    The Claimants assert that the Tribunal has jurisdiction on the basis of Article 9 of the
        UK-India BIT, which reads as follows:

                                              ARTICLE 9

                    Settlement of Disputes between an Investor and a Host State

               (1) Any dispute between an investor of one Contracting Party and the other
               Contracting Party in relation to an investment of the former under this
               Agreement shall, as far as possible, be settled amicably through
               negotiations between the parties to the dispute.

               (2) Any dispute which has not been amicably settled within a period of six
               months from written notification of a claim may be submitted to
               international conciliation under the Conciliation Rules of the United
               Nations Commission on International Trade Law, if the parties to the
               dispute so agree.

               (3) Where the dispute is not referred to international conciliation, or where
               it is so referred but conciliation proceedings are terminated other than by
               the signing of a settlement agreement, the dispute may be referred to
               arbitration as follows:

                    (a) if the Contracting Party of the investor and the other Contracting
                        Party are both parties to the Convention on the Settlement of
                        Investment Disputes between States and Nationals of other
                        States, 1965, and the investor consents in writing to submit the
                        dispute to the International Centre for the Settlement of
                        Investment Disputes such a dispute shall be referred to the
                        Centre;

               or

                    (b) if both parties to the dispute so agree under the Additional
                        Facility for the Administration of Conciliation, Arbitration and
                        Fact-Finding Proceedings;

               or



                                                 154
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 170 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 155 of 568

                       (c) to an ad hoc arbitral tribunal by either party to the dispute in
                           accordance with the Arbitration Rules of the United Nations
                           Commission on International Trade Law, 1976. In respect of
                           such arbitral proceedings, the following shall apply:

                             (i) The Arbitral Tribunal shall consist of three arbitrators. Each
                                 party shall select an arbitrator. These two arbitrators shall
                                 appoint by mutual agreement a third arbitrator, the
                                 Chairman, who shall be a national of a third State. The
                                 arbitrators shall be appointed within two months from the
                                 date when one of the parties to the dispute informs the other
                                 of its intention to submit the dispute to arbitration within the
                                 period of the six months mentioned earlier in paragraph (2)
                                 of this Article;

                             (ii) If the necessary appointments are not made within the
                                  period specified in sub-paragraph (c)(i), either party may, in
                                  the absence of any other agreement, request the President of
                                  the International Court of Justice to make the necessary
                                  appointment;

                             (iii) The arbitral award shall be made in accordance with the
                                   provisions of this Agreement;

                             (iv) The tribunal shall reach its decision by a majority of votes;

                             (v) The decision of the arbitral tribunal shall be final and
                                 binding and the parties shall abide by and comply with the
                                 terms of its award;

                             (vi) The arbitral tribunal shall state the basis of its decision and
                                  give reasons upon the request of either party;

                             (vii) Each party concerned shall bear the cost of its own arbitrator
                                   and its representation in the arbitral proceedings. The cost
                                   of the Chairman in discharging his arbitral function and the
                                   remaining costs of the tribunal shall be borne equally by the
                                   parties concerned. The tribunal may, however, in its
                                   decision direct that a higher proportion of costs shall be
                                   borne by one of the two parties, and this award shall be
                                   binding on both parties. 705

665.      It is common ground that the Tribunal’s jurisdiction is governed by international law,
          in particular by the terms of the UK-India BIT, which is the instrument of the Parties’
          consent. As discussed in Section V.B above (Preliminary Matters – Applicable Law),
          this is subject to the Tribunal having to determine incidental issues that may be subject
          to domestic law, for instance, the law of the host State or the mandatory procedural rules
          of the seat of the arbitration.




705
       UK-India BIT, CLA-1, Article 9 (footnote omitted).

                                                      155
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 171 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 156 of 568

666.      It is also undisputed that the interpretation of the UK-India BIT is governed by
          customary international law principles of treaty interpretation, as codified in the Vienna
          Convention on the Law of Treaties (“VCLT”).

667.      The Parties have not made express submissions on the law applicable to the
          admissibility of the claims. Given that admissibility “concern[s] the existence, scope
          and exercise of adjudicative power by the arbitral tribunal”, 706 the Tribunal considers
          that it should be governed by the law that governs the source of that adjudicative power,
          i.e., international law in general and the BIT in particular, 707 with the same caveat made
          above with respect to the resolution of incidental matters that may be governed by
          municipal law.

B.        Undisputed jurisdictional requirements

668.      It is undisputed that the Tribunal has jurisdiction ratione personae. The Claimants are
          companies incorporated in Scotland, United Kingdom, and thus qualify as “investors”
          under Article 1(c) of the BIT. The Respondent is the Republic of India, a Contracting
          Party to the BIT.

669.      It is also common ground that the dispute arose after the BIT’s entry into force. Hence,
          the Tribunal has jurisdiction ratione temporis.

670.      Finally, it is undisputed that more than six months passed between the Claimants’ Notice
          of Dispute and their Notice of Arbitration, without the dispute having been settled
          amicably. 708

C.        The Respondent’s objections to jurisdiction and admissibility

671.      The Respondent contests the jurisdiction of the Tribunal and the admissibility of the
          claims. It argues in particular that (i) the Claimants have not made an investment as
          defined in the BIT, (ii) the dispute falls outside the scope of protection of the BIT,
          because it concerns returns rather than investments, (iii) tax-related disputes are
          excluded from the scope of the BIT and are in any event not arbitrable, and (iv) the
          claims are premature because the Claimants failed to submit certain questions of
          municipal law to Indian courts. While this is not the order in which the Respondent
          presents its preliminary objections, 709 the Tribunal will first address the Respondent’s
          objections to jurisdiction in the order it has considered most efficient, and only then its
          objection to admissibility.

706
       Zachary Douglas, International Law of Investment Claims (Cambridge University Press 2009), ¶ 131. The
       Tribunal notes that the Parties have cited to other sections of Professor Douglas’s treatise (e.g., RLA-63,
       RLA-387), but not this one.
707
       Professor Douglas, cited above, is of the same view. See Zachary Douglas, International Law of Investment
       Claims (Cambridge University Press, 2009), p. 74 (“Rule 6. The law applicable to an issue relating to the
       jurisdiction of the tribunal and admissibility of claims and counterclaims is the investment treaty and, where
       relevant, the ICSID Convention.”). The Tribunal notes that the Parties have cited other sections of Professor
       Douglas’s treatise (e.g., RLA-63, RLA-387), but not this one.
708
       UK-India BIT, CLA-1, Article 9(1)-9(3).
709
       See R-PHB, ¶ 42.


                                                        156
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 172 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 157 of 568

672.      The Claimants oppose the Respondent’s objections. They contend that a number of these
          objections do not properly relate to jurisdiction or admissibility or are belated. In any
          event, they submit that none of the objections is meritorious.

673.      The Parties do not dispute that the Tribunal has the competence to rule on its own
          jurisdiction pursuant to Article 1052(1) of the Code of Civil Procedure of The
          Netherlands 710 (the “Dutch Arbitration Act”) and Article 21(1) of the UNCITRAL
          Rules. 711 The Tribunal will thus address each of the Respondent’s objections to
          jurisdiction and admissibility.

          1.      Have the Claimants made an “investment” as defined in the BIT?

674.      The Parties dispute whether the Claimants have made an “investment” as defined in
          Article 1(b) of the BIT.

                  a.     The Respondent’s position

675.      The Respondent contends that Cairn’s Indian assets do not qualify as an “investment”
          under the BIT. Its argument is two-pronged. First, it argues that CUHL’s purported
          investment was not made in accordance with Indian law (as required by Article 1(b) of
          the BIT), because CUHL was established and acquired shares in CIL as part of the 2006
          Transactions, which were structured as an abusive tax-avoidant scheme in violation of
          the then applicable laws and regulations. Second, it contends that the BIT’s definition
          of investment at Article 1(b) does not include indirect investments, and as such, Cairn
          Energy’s assets in India are not protected under the BIT.

676.      According to the Respondent, the creation and utilisation of CUHL in the 2006
          Transactions was “bound up with, and part and parcel of, an aggressive tax abusive
          avoidance scheme which also in all likelihood flouted the rules of SEBI.” 712 The entirety
          of CUHL’s holdings in India accordingly came about in direct violation of Indian tax
          law. This means that CUHL never had a lawful investment in India within the meaning
          of Article 1(b) of the BIT, which requires that an investment be established “in
          accordance with the national laws of the Contracting Party in whose territory the
          investment is made”. 713 When a BIT contains such a legality clause in the definition of
          investment, the legality of the investment is an issue of jurisdiction. Therefore, the
          Claimants’ abuse of India’s tax law places CUHL’s alleged investment outside the
          Tribunal’s jurisdiction. The Respondent summarises its argument as follows:

                   [E]ven though Cairn Energy made its purported investment in India in
                   1996 (and not in 2006), the restructuring that took place as part of the 2006
                   Transactions and by which CUHL acquired Cairn’s assets in India,

710
       Dutch Arbitration Act, Article 1052(1) (“The arbitral tribunal shall have the power to decide on its own
       jurisdiction” (Unofficial translation)).
711
       UNCITRAL Rules, Article 21(1) (“The arbitral tribunal shall have the power to rule on objections that it has
       no jurisdiction, including any objections with respect to the existence or validity of the arbitration clause or
       of the separate arbitration agreement”).
712
       R-PHB, ¶ 78.
713
       UK-India BIT, CLA-1, Article 1(b).


                                                         157
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 173 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 158 of 568

                   culminating in CUHL’s acquisition of CIL shares, undeniably occurred in
                   2006. Given that the 2006 Transactions were infected by illegality,
                   including that the capital gains which were made by the Claimants in the
                   2006 Transactions were chargeable to tax on multiple bases (with no
                   capital gains tax being paid), CUHL’s acquisition of the CIL shares was
                   not in accordance with Indian law. 714

677.      The Respondent contends further that there is nothing circular in its jurisdictional
          objection. While it is true that the issue of taxability of the 2006 Transactions is central
          to the merits of the Claimants’ claims, the same issue is also jurisdictional in nature as
          it pertains to the legality of the CUHL’s alleged investment. The jurisprudence of
          investment treaty tribunals overwhelmingly confirms the view that the legality of the
          investment is a jurisdictional question. 715

678.      The practice of investment treaty tribunals further demonstrates that the issue of the
          legality of an investment should be resolved under the law of the host State. 716 In this
          respect, the language of Article 1(b) of the BIT, which requires investments to be
          established “in accordance with the national laws of the [host State]” 717 operates as a
          renvoi to the municipal law of India. Several investment treaty tribunals have held that
          the subject-matter scope of the legality provision covers (i) non-trivial violations of the
          host State’s legal order, (ii) violations of the host State’s foreign investment regime, and
          (iii) fraud – for instance to secure an investment. The temporal scope of the legality
          requirement is in turn limited to the establishment of the investment. 718

679.      According to the Respondent, the Claimants’ conscious and covert structuring of the
          2006 Transactions with the specific intent to defy the letter and spirit of India’s income
          tax law constitutes an abusive tax avoidance and clearly falls under the temporal and
          subject-matter scope of the BIT’s legality provision. Even if the 2006 Transactions were
          not tax abusive (which the Respondent denies), and they would have been taxable as a
          result of the operation of Section 2(47)(vi) of the ITA, “the fact that CUHL’s existence
          came about immediately prior to the transaction on which the capital gains tax has been
          levied (the sale of CIHL’s shares by CUHL to CIL) is irrelevant given that CUHL was
          established as part and parcel of an overall pre-ordained structure.” 719

680.      Furthermore, the Claimants’ document production has revealed that the structure of the
          2006 Transactions involved a potential violation of the SEBI Disclosure and Investor
          Protection (“DIP”) Guidelines. In particular, the exchange of emails from 9 September


714
       R-PHB, ¶ 77.
715
       Phoenix Action Ltd v. Czech Republic, ICSID Case No. ARB/06/5, Award, 15 April 2009, RLA-214; Plama
       Consortium Ltd v. Bulgaria, ICSID Case No. ARB/03/24, Award, 27 August 2008, ¶¶ 138-146; Anderson v.
       Costa Rica, ICSID Case No. ARB(AF)/07/3, Award, 19 May 2010, RLA-215, ¶ 58.
716
       Fraport AG Frankfurt Airport Services Worldwide v. Republic of the Philippines, ICSID Case No.
       ARB/03/25, Award, 16 August 2007, CLA-177, ¶ 394.
717
       UK-India BIT, CLA-1, Article 1(b).
718
       Quiborax SA v. Bolivia, ICSID Case No. ARB/06/2, Decision on Jurisdiction, 27 September 2012, RLA-217,
       ¶ 266; Metal-Tech Ltd v. Uzbekistan, ICSID Case No. ARB/10/3, Award, 4 October 2013, RLA-218.
719
       R-Rejoinder, ¶ 125(b).


                                                     158
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 174 of 583
                                                                                    PCA Case No. 2016-7
                                                                               Award of 21 December 2020
                                                                                          Page 159 of 568

          2006 shows the Claimants’ advisor Paul Hally pointing out that he had been “charged
          by Cairn to ensure that the cash will not get stuck in India.” 720 In a subsequent email,
          Ms Janice Brown stated that the Daylight Loan was the only acceptable option, although
          this was, in the Respondent’s submission, a potential breach of SEBI Guideline 4.61,
          which provides that the promoters of a company cannot meet the Minimum Promoter
          Contribution requirement with securities acquired by consideration other than cash. The
          Respondent asserts that “[t]his matter is currently under review by SEBI, and potentially
          constitutes a further violation of Indian law”, placing CUHL’s alleged investment
          outside the definition of Article 1(b) of the BIT. 721

681.      In response to the Claimants’ argument that, irrespective of the illegal conduct of the
          second claimant CUHL, Cairn Energy would still have made a valid investment in India,
          the Respondent raises an additional jurisdictional objection, contending that Cairn
          Energy’s investment is an indirect investment and is thus outside the scope of the BIT.
          Cairn Energy’s interests in India consisted of an indirect acquisition of Command
          Petroleum, an Australian company, which was involved in a joint venture with ONGC
          and held interests in a PSC for the Ravva oil and gas field in India, as well as other two
          PSCs.

682.      According to the Respondent, the BIT does not expressly protect investments
          established or acquired indirectly. This is in contrast with other BITs which do refer to
          investments made “directly or indirectly”. 722 A good faith interpretation of the BIT’s
          definition of investment under Article 31(1) of the VCLT leads to the conclusion that
          indirect investments are excluded from the Treaty’s protection. In particular, Article
          5(3) of the BIT provides that compensation for the expropriation of assets of a company
          shall be made to the shareholders of that company who are the nationals of the other
          contracting state of the BIT. Were it the case that any “assets” held by the investor
          indirectly via its locally incorporated subsidiaries were already afforded treaty
          protection as indirect investments, then the inclusion of Article 5(3) in the BIT would
          serve no purpose. Thus, the effet utile doctrine of treaty interpretation supports the
          Respondent’s view that indirect investments are not covered under the BIT.

683.      The object and purpose of the BIT, which is the creation of conditions for a flow of
          capital between the two contracting states, does not dictate otherwise. As the Noble
          Ventures v. Romania tribunal held, “it is not permissible, as is too often done regarding
          BITs, to interpret clauses exclusively in favour of investors”. 723 Instead, BITs should be
          interpreted even-handedly under the VCLT rules of treaty interpretation. When
          interpreted under such rules, the definition of investment under Article 1(b) of the BIT
          covers only direct investments. Therefore, Cairn Energy’s indirect interests in India
          cannot qualify as investments and are not a proper basis for this Tribunal’s jurisdiction.



720
       Email trail from Ashish Patil to Jann Brown and others with subject “Re: RBI and Daylight” dated 9
       September 2006, Exh. R-100A.
721
       R-Rejoinder, ¶ 125(c).
722
       E.g., US-Uruguay BIT, RLA-219, Article 1.
723
       Noble Ventures, Inc. v. Romania, ICSID Case No. ARB/01/11, Award, 12 October 2005, CLA-183, ¶ 52.


                                                    159
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 175 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 160 of 568

684.      As for the Claimants’ contention that the Respondent’s jurisdictional objection is
          belated, the Respondent alleges that the violations of Indian law became apparent only
          after the Claimants’ document production on 23 January 2018, which was after the filing
          of the Statement of Defence. The Respondent requests the Tribunal to use its discretion
          (which was made express under Article 23(3) of the 2010 UNCITRAL Rules, but was
          always implicit under Article 21(3) of the 1976 UNCITRAL Rules) to admit the
          jurisdictional objection. 724

685.      For these reasons, the Respondent contends that the Claimants’ interests in India do not
          qualify as an investment under the BIT, as they have been acquired illegally and held
          indirectly. This places the present dispute outside the scope of the BIT and of the
          Tribunal’s jurisdiction.

                 b.     The Claimants’ position

686.      The Claimants submit that the Respondent’s legality objection falls outside the temporal
          and subject-matter scope of Article 1(b) of the BIT, and thus does not pertain to
          jurisdiction. Instead, it is an argument on the merits, which the Tribunal should consider
          and dismiss as such.

687.      The Claimants note that the Respondent does not appear to challenge the long-standing
          jurisprudence of investment treaty tribunals according to which the temporal scope of
          legality provisions, such as the one contained in Article 1(b) of the BIT, is limited to the
          establishment or acquisition of an investment. Although India has attempted to expand
          the scope of the legality requirement in its 2016 Model BIT, by excluding investments
          “constituted, organised and operated” illegally, 725 so far, no country has accepted to
          include such language in their treaties with India. The Respondent purports to fulfil the
          temporal requirement of Article 1(b) of the BIT by limiting its legality objection to
          CUHL, which was created in 2006. For the Claimants, this attempt fails for two reasons.

688.      First, the Cairn group established and acquired its investment in India much earlier than
          the 2006 Transactions. Namely, in 1996, it purchased Command Petroleum and in
          subsequent years acquired interests in PSCs and JOAs in Rajasthan and the Krishna-
          Godavari basin, in which it invested capital, technology, and expertise to develop the
          oil and gas fields. It is undisputed that the Claimants’ rights and interests in PSCs and
          JOAs in India constitute “business concessions conferred by law or under contract,
          including concessions to search for and extract oil and other minerals” 726 under Article
          1(b)(v) of the BIT, and that the Claimants’ 184,125,764 equity shares in CIL constitute
          “shares in […] a company” 727 under Article 1(b)(ii). The 2006 Transactions were a mere
          restructuring of pre-existing investments, which the Respondent has never previously
          challenged as unlawful.

689.      Second, in any event, the 2006 Transactions proceeded in two parts. First, CUHL
          obtained shares in 27 Indian subsidiaries, which in turn held underlying Indian assets. It

724
       R-Rejoinder, ¶ 126.
725
       Indian Model BIPA, 2016, CLA-324, Article 1.4 (emphasis added by the Claimants in C-PHB, ¶ 683).
726
       C-PHB, ¶ 607, citing UK-India BIT, CLA-1, Article 1(b)(v).
727
       Ibid., citing UK-India BIT, CLA-1, Article 1(b)(ii).

                                                        160
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 176 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 161 of 568

          then transferred those shares to CIHL in return for CIHL’s shares; and thereafter
          transferred the CIHL shares to CIL for a mix of CIL shares and cash. It is only the last
          stage of the transaction that the Respondent challenges as tax avoidant. That stage does
          not, however, represent the establishment and acquisition of CUHL’s investment in
          India. The Respondent has never asserted that CUHL’s initial acquisition of 27 Indian
          subsidiaries was illegal.

690.      According to the Claimants, the Respondent’s objection also falls outside the subject-
          matter scope of Article 1(b) of the BIT. Investment treaty tribunals have routinely found
          that legality provisions do not apply to trivial violations of the host State’s municipal
          law. 728 To come within the scope of a legality provision, the alleged violation must
          pertain to the foreign investment regime or otherwise affect the validity of the
          acquisition of the investment itself. The allegation that the 2006 Transactions were tax
          avoidant does not relate to India’s foreign investment regime; nor could the alleged
          violations of tax and securities law render the 2006 Transactions void ab initio or illegal
          per se. Instead, were these violations to be proven, they would render the transaction
          taxable.

691.      The object and purpose of the 2006 Transactions was to raise money to fund downstream
          investments into the operating subsidiaries and to realise value for Cairn’s shareholders.
          These are legitimate objectives, which had been disclosed to India’s regulatory
          authorities. Whether or not the 2006 Transactions were taxable cannot be conflated with
          the question of their legality. When an alleged violation of domestic law does not render
          an investment illegal or invalid, the investment should not be considered to fall outside
          the scope of the treaty’s protection and the alleged violation should be considered on
          the merits. This was the view adopted by the tribunals in Inmaris v. Ukraine 729 and
          Alpha Projektholding v. Ukraine, 730 which found that registration defects did not render
          the investments illegal or void, since this was not the consequence envisaged by the
          applicable municipal law.

692.      In addition, according to Kim v. Uzbekistan, the principle of proportionality should
          guide the Tribunal when balancing the treaty’s object of promoting investment
          protection with the harsh consequence of denying the application of the treaty on the
          basis of illegality. 731 Where the investor’s alleged illegal conduct is not intentional or
          grossly negligent, denying the treaty’s protection altogether appears to be a
          disproportionately punitive decision. In the present case, the following factors militate
          against such a harsh outcome.




728
       Saba Fakes v. Republic of Turkey, ICSID Case No. ARB/07/20, Award, 14 July 2010, CLA-311, ¶ 119;
       Vladislav Kim and Others v. Republic of Uzbekistan, ICSID Case No. ARB/13/6, Decision on Jurisdiction,
       8 March 2017, RLA-354, ¶ 376.
729
       Inmaris Perestroika Sailing Maritime Services GMBH v. Ukraine, ICSID Case No. ARB/08/8, Decision on
       Jurisdiction, 8 March 2010, CLA-296, ¶ 145.
730
       Alpha Projektholding GMBH v. Ukraine, ICSID Case No. ARB/07/16, Award, 8 November 2010, CLA-246,
       ¶ 294.
731
       Vladislav Kim and Others v. Republic of Uzbekistan, ICSID Case No. ARB/13/6, Decision on Jurisdiction,
       8 March 2017, RLA-354, ¶ 407.

                                                     161
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 177 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 162 of 568

693.      First, the alleged tax avoidance was not widespread. Throughout the many years of their
          operations in India, the Claimants have never been found to have failed to comply with
          the ITA prior to the 2012 Amendment. In the present case, any violations of the ITA
          can well be remedied by upholding India’s tax demand.

694.      Second, when assessing the severity of the alleged illegality, the Tribunal should
          consider the investor’s intent and the clarity of the applicable legislation. Here, the
          Claimants exercised due diligence and contemporaneously sought advice from multiple
          experts and advisors in India and abroad, who unanimously agreed that the indirect
          transfers contemplated by the 2006 Transactions were not taxable. The Respondent’s
          own organ, the ITAT, concluded that CUHL “could not have visualize[d] its liability
          for payment”, 732 which arose as a result of the 2012 Amendment. The Claimants’
          alleged failure to pay taxes on the 2006 Transactions was thus far from negligent, let
          alone intentional.

695.      Third and in any event, the Claimants contemporaneously disclosed the details of the
          2006 Transactions to multiple organs and agencies of the Respondent, including SEBI,
          the MoF, RBI, FIPB, TPO, and the Income Tax Authority. 733 In fact, the Respondent
          approved the transfer of interests in at least some of the PSCs to Cairn. Yet, the
          Respondent never raised the issue of illegality until this arbitration. India is thus
          estopped under international law from now denying the Treaty’s protection to the
          Claimants. In the words of the tribunal in Kardassopoulos v. Georgia, by failing to
          object in time, the host State “created a legitimate expectation for Claimant that his
          investment was, indeed, made in accordance with [domestic] law and, in the event of
          breach, would be entitled to treaty protection”. 734 Similarly, in Fraport v. The
          Philippines (I), the tribunal reasoned that “[p]rinciples of fairness should require a
          tribunal to hold a government estopped from raising violations of its own law as a
          jurisdictional defence when it knowingly overlooked them and endorsed an investment
          which was not in compliance with its law.” 735

696.      The Claimants further oppose the Respondent’s recent jurisdictional objection
          concerning the indirect nature of Cairn Energy’s investment. Pursuant to Article 21(3)
          of the 1976 UNCITRAL Rules, a jurisdictional objection “shall be raised not later than
          in the statement of defence”. The rule is categorical and contains no room for exceptions.
          The Respondent’s argument that this rule is tempered by the Tribunal’s discretion to
          admit late objections is based on the language of Article 23(2) of the 2010 UNCITRAL
          Rules, which clearly do not apply here.

697.      Even if the Tribunal had discretion to admit new objections, it should not exercise it in
          favour of the Respondent, since the Respondent’s delay in raising the objection is not
          justified. The Respondent was fully aware of the indirect nature of Cairn Energy’s

732
       ITAT Order, Cairn UK Holdings Ltd v. D.C.I.T., ITA No. 1669/Del/2016, 9 March 2017, Exh. C-228, ¶ 41.
733
       Claimants’ Reply (“C-Reply”), ¶ 72; Claimants’ Rejoinder (“C-Rejoinder”), ¶ 263.
734
       Ioannis Kardassopoulos v. Georgia, ICSID Case No. ARB/05/18, Decision on Jurisdiction, 6 July 2007,
       CLA-292, ¶ 192.
735
       Fraport AG Frankfurt Airport Services Worldwide v. Republic of the Philippines, ICSID Case No.
       ARB/03/25, Award, 16 August 2007, CLA-177, ¶ 346.


                                                      162
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 178 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 163 of 568

          investment from the outset of this arbitration. The Claimants made this clear as early as
          in the Notice of Dispute, where they even included a demonstrative chart of Cairn
          group’s shareholding structure. 736 This was repeated in the Notice of Arbitration. 737 This
          case thus differs from Paushok v. Mongolia, where the tribunal allowed a belated
          jurisdictional objection because the basis for the objection “could not have been
          identified by reading either the Notice of Arbitration or the Statement of Claim”. 738 The
          Respondent’s further argument that the delay resulted from the Claimants’ belated
          disclosure of information on the issue of compliance with the SEBI Guidelines is
          nonsensical, since the issue of legality is evidently distinct from that of directness of the
          investment.

698.      The Claimants thus contend that the Tribunal should deny the Respondent’s attempt to
          introduce a belated jurisdictional objection, which would prejudice the Claimants, who
          have not had a chance to request documents on this contentious issue of treaty
          interpretation.

699.      In any event, the Claimants submit that the Respondent’s belated objection is
          unsubstantiated. Investment treaty tribunals have routinely held that broad definitions
          of investment, such as the one contained in Article 1 of the BIT encompass investments
          made both directly and through interposed companies. 739 This is in line with the ordinary
          meaning of the provision, which refers to “every kind of asset […] including changes in
          the form of such investment”, 740 as well as the object and purpose of the BIT, which is
          “to create conditions favourable for fostering greater investment”. 741

700.      India’s BIT practice also defeats the Respondent’s argument that the compensation-for-
          expropriation provision contained in Article 5(3) of the BIT would be rendered
          superfluous if indirect investments were protected under the BIT. For example, the
          India-Switzerland BIT expressly extends to indirect investments, and also contains a
          provision that accords shareholders the right to claim compensation for expropriation of
          the subsidiary’s assets almost in identical terms as Article 5(3) of the present BIT.

701.      In sum, the Claimants submit that the Respondent has failed to show that the Claimants’
          investment was illegal or that Cairn Energy’s indirect investment is excluded from the
          BIT’s scope of protection.




736
       Claimants’ Notice of Dispute (“C-NoD”), ¶¶ 53-54, 71.
737
       C-NoA, ¶¶ 95-96.
738
       Sergei Paushok, CJSC Golden East Company and CJSC Vostokneftegaz Company v. Government of
       Mongolia, UNCITRAL, Award on Jurisdiction and Liability, 28 April 2011, RLA-189, ¶ 425.
739
       Siemens AG v. Argentine Republic, ICSID Case No. ARB/02/8, Decision on Jurisdiction, 3 August 2004,
       CLA-286, ¶ 137; Ioannis Kardassopoulos v. Republic of Georgia, ICSID Case No. ARB/05/18, Decision on
       Jurisdiction, 6 July 2007, CLA-292, ¶¶ 121-124; Mobil Corporation and others v. Bolivarian Republic of
       Venezuela, ICSID Case No. ARB/07/27, Decision on Jurisdiction, 10 June 2010, CLA-298, ¶ 165; Teinver
       S.A., Transportes de Cercanías S.A. and Autobuses Urbanos del Sur S.A. v. Argentine Republic, ICSID Case
       No. ARB/09/1, Decision on Jurisdiction, 21 December 2012, RLA-353, ¶ 230.
740
       UK-India BIT, CLA-1, Article 1(b).
741
       UK-India BIT, CLA-1, Preamble.

                                                      163
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 179 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 164 of 568

                 c.      The Tribunal’s analysis

702.      Under the same heading, the Respondent has incorporated two separate (allegedly)
          jurisdictional defences. The first concerns whether CUHL has made an investment in
          accordance with Indian law (Section (ii) below). The second relates to the indirect nature
          of Cairn Energy’s shareholding in the Claimants’ Indian subsidiary, CIL (now VIL)
          (Section (iii) below). While they both relate to whether the Claimants’ Indian assets
          qualify as investments under the BIT, they are conceptually distinct. The Tribunal thus
          addresses these defences separately. Prior to addressing the Respondent’s objections,
          the Tribunal will first address the more basic question of whether the Claimants’ Indian
          assets otherwise satisfy the BIT’s definition of investment (Section (i) below).

                         (i)    Have the Claimants made an investment in India?

703.      The term “investment” is defined in Article 1(b) of the BIT as:

                   every kind of asset established or acquired, including changes in the form
                   of such investment, in accordance with the national laws of the Contracting
                   Party in whose territory the investment is made […]

704.      The definition is followed by a non-exhaustive list of the categories of assets that qualify
          as an investment, among them being: “shares in and stock and debentures of a company
          and any other similar forms of interest in a company”, “rightful claims to money or to
          any performance under contract having a financial value”, and “business concessions
          conferred by law or under contract, including concessions to search for and extract oil
          and other minerals”. 742

705.      It is undisputed that Cairn Energy acquired Command Petroleum in 1996, and that it
          obtained (directly or through its subsidiaries) further development and production rights
          in the following decade. 743 Cairn Energy thus owned, either directly or indirectly, shares
          in companies and rights in PSCs. The Respondent does not dispute that these shares and
          rights qualify as claims to money or to performance under a contract, or as business
          concessions conferred by law or contract. Over time, and in particular during the 2006
          reorganisation, these investments changed form, but remained in the form of shares,
          claims to money or business concessions. On the date of the Notice of Arbitration,
          CUHL owned common shares in VIL (formerly CIL) worth approximately US$ 1
          billion. It is thus undisputed that the Claimants thus held an investment under the
          definition of the BIT, subject to the Respondent’s objections dealt with in this section,
          namely that this investment was not made in accordance with Indian law or is an indirect
          investment that does not benefit from treaty protection.

706.      To the extent that it is relevant here, the Claimants’ assets also satisfy the economic
          concept of investment. It is undisputed that in order to acquire these assets, the
          Claimants made a substantial contribution of capital and other resources over a
          significant period, and in doing so, they assumed a considerable risk in the expectation
          of profit. Nor does the Respondent dispute that the Claimants’ activities contributed to

742
       UK-India BIT, CLA-1, Article 1(b) (ii), (iii) and (v).
743
       C-SoC, ¶¶ 48 et seq., Brown WS1, Section III.A.


                                                         164
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 180 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 165 of 568

          the development of the Indian economy. The Claimants’ assets therefore meet the
          economic criteria of an investment as recognised in the jurisprudence of investment
          treaty tribunals. 744

707.      The Tribunal now turns to the Respondent’s objections, namely, that the Claimants have
          not made an investment in accordance with Indian law (ii), and that Cairn Energy’s
          investment is not protected under the BIT because it is indirect (iii).

                        (ii)   Have the Claimants made an investment in accordance with
                               Indian law?

708.      As set out above, Article 1(b) of the BIT defines the term “investment” as:

                  [E]very kind of asset established or acquired, including changes in the form
                  of such investment, in accordance with the national laws of the
                  Contracting Party in whose territory the investment is made […]. 745

709.      The Parties agree that the italicised part of this provision contains a requirement of
          legality, which entails that assets “established or acquired” in violation of the municipal
          law of the host State will not be protected as investments under the BIT, and cannot thus
          form a basis for the Tribunal’s jurisdiction. The Parties also agree that not every type of
          illegal act by an investor will render the investment unlawful for purposes of this
          provision. Instead, as the text of the provision makes clear, the investor’s conduct should
          relate, both temporally and in terms of subject-matter, to the acquisition or establishment
          of the investment. 746 In other words, to trigger this provision the illegality must be
          committed at the time of the establishment or acquisition of the investment, and must
          be of such a nature that it is capable of rendering unlawful the transaction(s) through
          which the investment is acquired or established. Examples include corruption and fraud
          in securing the investment or profits, 747 as well as violations of the rules governing the
          establishment and authorisation of foreign investment. 748

710.      Violations of municipal law that do not meet these requirements do not place the
          investment outside the scope of application of the BIT or the treaty tribunal’s
          jurisdiction. Instead, it will be for the treaty tribunal to examine the effects of such
          violations on the merits of the claims. Indeed, pursuant to Article 9 of the BIT, the
          Tribunal is competent to resolve “any dispute […] in relation to an investment”. Once
          the investment has been established or acquired lawfully, a dispute regarding a

744
       Salini Costruttori S.P.A. and Italstrade S.P.A. v. Kingdom of Morocco, ICSID Case No. ARB/00/4, Decision
       on Jurisdiction, 16 July 2001, ¶ 52; Joy Mining Machinery Limited v. Arab Republic of Egypt, ICSID Case
       No. ARB/03/11, Award on Jurisdiction, 30 July 2004, ¶ 53; Saba Fakes v. Republic of Turkey, ICSID Case
       No. ARB/07/20, Award, 14 July 2010, CLA-311, ¶ 110.
745
       UK-India BIT, CLA-1, Article 1(b) (emphasis added).
746
       Quiborax SA v. Plurinational State of Bolivia, ICSID Case No. ARB/06/2, Decision on Jurisdiction, 27
       September 2012, RLA-217, ¶ 266; Metal-Tech Ltd v. Republic of Uzbekistan, ICSID Case No. ARB/10/3,
       Award, 4 October 2013, RLA-218, ¶ 164.
747
       Inceysa Vallisoletana v. Republic of El Salvador, ICSID Case No. ARB/03/26, Award, 2 August 2006, CLA-
       182, ¶¶ 236-238; Plama Consortium Limited v. Republic of Bulgaria, ICSID Case No. ARB/03/24, Award,
       27 August 2008, RLA-159, ¶¶ 133-135.
748
       Saba Fakes v. Republic of Turkey, ICSID Case No. ARB/07/20, Award, 14 July 2010, CLA-311, ¶ 119.

                                                      165
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 181 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 166 of 568

          subsequent allegedly unlawful conduct by the investor or the investment is by definition
          an investment-related dispute and thus falls within the Tribunal’s jurisdiction.

711.      Pursuant to Article 9 of the BIT, the subject-matter scope of the Tribunal’s jurisdiction
          extends to “any dispute […] in relation to an investment”. As explained above, the
          Respondent does not dispute that Cairn Energy made an investment in India when, in
          1996, it acquired Command Petroleum and subsequently various assets, including PSCs
          and JOAs in Rajasthan and the Krishna-Godavari basin. The Respondent does not allege
          that any of these acquisitive transactions were unlawful. As further elaborated in Section
          VI.C.2 below, the present dispute relates to this lawful investment, which changed form
          over time. This finding suffices to conclude that this dispute falls within the scope of
          the Tribunal’s jurisdiction.

712.      The Respondent nonetheless proposes to dissect the Claimants’ investment in parts. It
          argues that, as far as CUHL is concerned, it only acquired its assets during the 2006
          Transactions. For the Respondent, this entails that the Tribunal should examine the
          legality of the 2006 Transactions as a jurisdictional question, at least with respect to
          CUHL’s claims. The Tribunal is not convinced. It is well established that the
          jurisdictional inquiry as to whether a dispute relates to an investment should proceed by
          looking at the investment as a whole. 749 That the present dispute relates to the
          Claimants’ overall investment is not altered by the fact that one of the Claimants may
          have been established in the process of the alteration of the form of that investment. The
          language of the BIT is unequivocal that an investment includes “changes in the form of
          such investment”. The assessment might have been different had the different Claimants
          in this arbitration presented different claims. However, the legal dispute over which this
          Tribunal is seized does not differ by claimant. CUHL does not present claims that are
          separate or unrelated to the remaining overall investment that had been in place since
          1996. As both Claimants’ claims relate to Cairn Energy’s original investment, which
          has changed form over time, these claims fall within the subject-matter scope of the
          Tribunal’s jurisdiction (subject to the Respondent’s argument that Cairn Energy’s
          investment is outside of the scope of the BIT because it is indirect, which the Tribunal
          addresses in sub-section (b) below).

713.      In any event, the Respondent’s legality defence is not capable of rendering the
          Claimants’ investment unlawful or invalid. Indeed, even if it were assumed, for the sake
          of argument, that the Claimants engaged in an abusive tax avoidance during the 2006
          Transactions, this would not affect the Claimants’ title over their shares and other assets
          comprising their investment; it would instead result in the Claimants’ liability to pay
          relevant taxes and penalties. Further, as discussed in Section VII.A.3.e below, while a
          violation of the SEBI DIP Guidelines could give rise to severe sanctions being imposed
          on the issuer or the intermediary, they would not involve the cancellation of CUHL’s
          shares in CIL, nor would they render their subscription invalid or voidable. While these
          alleged illegalities could be relevant, and perhaps even fatal, to the merits of the

749
       See, e.g., Holiday Inns, Occidental Petroleum and others v. Kingdom of Morocco, ICSID Case No.
       ARB/72/1, Decision on Jurisdiction, 12 May 1974, excerpt quoted in Pierre Lalive, “The First ‘World Bank’
       Arbitration ( Holiday Inns v. Morocco) — Some Legal Problems”, British Yearbook of International Law,
       Volume 51, Issue 1, 1980, Pages 123–162, p. 159, and Inmaris Perestroika Sailing Maritime Services GmbH
       and others v. Ukraine, ICSID Case No. ARB/08/8, Decision on Jurisdiction, 8 March 2010, CLA-296, ¶ 92
       (quoted at ¶ 749 below).

                                                      166
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 182 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 167 of 568

          Claimants’ claims, they would not place the present dispute outside of the Tribunal’s
          jurisdiction.

714.      By consenting to submit any investment-related dispute to the jurisdiction of the
          Tribunal under Article 9 of the BIT, the Parties have vested this Tribunal with the power
          to resolve any incidental issues, including the issue of whether the Claimants complied
          with Indian law when structuring and carrying out the 2006 Transactions. The Tribunal
          will discharge this mandate in the liability Section of this Award below. Consequently,
          to the extent that the Respondent’s illegality objection goes to the Tribunal’s
          jurisdiction, it is dismissed.

                       (iii) Is Cairn Energy’s indirect investment protected by the BIT?

715.      It is common ground between the Parties that the BIT is silent as to whether it protects
          indirect investments. In particular, the BIT’s definition of the term “investment” does
          not specify whether it encompasses direct investments only, or whether indirect
          investments are also captured under the definition. Consequently, to establish whether
          the BIT covers indirect investments, the Tribunal must resort to the VCLT’s rules of
          treaty interpretation, starting with the ordinary meaning of the terms of this Treaty in
          their context and in the light of the Treaty’s object and purpose. 750

716.      Article 1(b) of the BIT defines investment as “every kind of asset established or
          acquired”. 751 According to their ordinary meaning, the terms “established” or
          “acquired” allow for both the direct and indirect establishment or acquisition of an asset.
          Indeed, investment tribunals have routinely refused to read an exclusion of indirect
          investments into investment treaties that contain no express language to this effect. For
          instance, the tribunal in Siemens v. Argentina reasoned that “a literal reading” of the
          term investment “does not support the allegation that the definition of investment
          excludes indirect investments.” 752 Absent clear wording restricting the definition of
          investment to assets established or acquired directly, the Tribunal is compelled to
          conclude that, in accordance with its ordinary meaning, the BIT protects investments
          made both directly and indirectly.

717.      This is consistent with economic reality. As the tribunal in Deutsche Telecom v. India
          pointed out:

                  Investments are often made indirectly. It is indeed not unusual for investors
                  to structure their foreign investments through several corporations for a
                  variety of legal and regulatory reasons. 753

718.      To restrict the BIT’s scope of application only to assets that are established or acquired
          directly by the investor would require the investor to hold title to each and every asset


750
       VCLT, RLA-58, Article 31.
751
       UK-India BIT, CLA-1, Article 1(b) (emphasis added).
752
       Siemens AG v. Argentine Republic, ICSID Case No. ARB/02/8, Decision on Jurisdiction, 3 August 2004,
       CLA-286, ¶ 137.
753
       Deutsche Telekom v. India, PCA Case No. 2014-10, Interim Award, 13 December 2017, Exhibit CLA-368,
       ¶ 142.

                                                     167
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 183 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 168 of 568

          in the host State. It is of course free to States to stipulate such a requirement in their
          treaty, but this would require express language to qualify the ordinary meaning of
          ownership and control. Reading in such a requirement in the absence of treaty text would
          tend to negate treaty protection for investments made with any sort of corporate
          structure. Such a restrictive reading would not be consonant with commercial reality
          and simply cannot be read into the BIT.

719.      The relevant context of the BIT’s provisions does not suggest a different outcome. The
          Respondent relies on Article 5(3) of the BIT, which guarantees compensation for
          expropriation for the shareholders of the expropriated company as follows:

                  Where a Contracting Party expropriates the assets of a company which is
                  incorporated or constituted under the law in force in any part of its own
                  territory, and in which investors of the other Contracting Party own shares,
                  it shall ensure that the provisions of paragraph (1) of this Article are applied
                  to the extent necessary to guarantee prompt, adequate and effective
                  compensation in respect of their investment to such investors of the other
                  Contracting Party who are owners of those shares.

720.      According to the Respondent, this provision would be rendered superfluous if indirect
          investments were in any event protected under the BIT.

721.      The Tribunal is not convinced. Article 5(3) provides that when a local subsidiary’s assets
          are expropriated, the shareholder investor can claim compensation for the expropriated
          assets directly. In the absence of such a provision, such compensation would ordinarily
          be paid out to the subsidiary company whose assets have been expropriated. The
          shareholder investor might in turn only be entitled to claim for the loss incurred as a
          result of any diminution of the value of the shares. 754

722.      Thus, the function of Article 5(3) is to specify a direct cause of action for the
          shareholders to claim compensation for the expropriated assets of the subsidiary. This
          neither confirms nor negates the otherwise existing indirect cause of action available to
          the shareholders to claim for the loss that the host State’s conduct may have generated
          to their shares. Claiming such loss is indeed different from being directly entitled to
          claim compensation for the assets of a subsidiary. In the former case, compensation
          might not fully reflect the value of the subsidiary’s expropriated assets, since the loss of
          an asset by a subsidiary may not always translate into the same amount of loss of value
          for the shares.

723.      In support of its position, India points to paragraph 607 of the RosInvest v. Russia award,
          where the tribunal interpreted Article 5(2) of the applicable BIT (the equivalent
          provision to Article 5(3) in the UK-India BIT) as follows:




754
       See, GAMI Investments, Inc. v. The Government of the United Mexican States, UNCITRAL (NAFTA),
       Award, 15 November 2004, CLA-185; Elettronica Sicula S.p.A.(ELSI), Judgment, I.C.J. Reports, 20 July
       1989, CLA-138; CMS Transmission Company v. Argentine Republic, ICSID Case No. ARB/01/8, Award, 12
       May 2005, CLA-46.



                                                      168
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 184 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 169 of 568

                     [Article 5(2)] expressly clarified that also shareholders, be they majority or
                     minority shareholders, also have a claim for protection under Article 5 if
                     expropriatory measures falling under paragraph (1) are taken "only"
                     against the company and not' directly against the shareholders
                     themselves. 755

724.      The Tribunal is not persuaded. Nowhere did the RosInvest tribunal suggest that the
          presence of this provision in the applicable investment treaty negates the otherwise
          existing right for the shareholders to claim for indirect loss. Quite to the contrary, in the
          following paragraph the tribunal clarified that, “even without express provisions such
          as Article 5(2), the recent jurisprudence from investment arbitration tribunals
          considering other investment treaties has confirmed the ability for shareholders to claim
          for measures taken against the company in which they hold shares and has been
          developed to the point accepting that minority shareholders have made claims for
          indirect damage.” 756

725.      The Tribunal concludes that Article 5(3) of the BIT allows a shareholder investor to
          claim on behalf of the subsidiary for the expropriation of the subsidiary’s assets. This
          provision has its utility even if indirect investments are covered under the BIT, because
          it allows shareholders to claim for the losses suffered by the subsidiary, and not only the
          loss of the value of their shares. This provision does not prevent shareholders from
          bringing a claim for the loss that they have suffered as an indirect result of the host
          State’s measures against the local subsidiary.

726.      In view of the above, the Tribunal concludes that the context of the BIT, as reflected in
          its other provisions, does not suggest excluding indirect investments from the Treaty’s
          scope of application.

727.      As to the object and purpose of the BIT, the Preamble provides that, when offering the
          reciprocal protection of investments, the Contracting Parties recognised the need for the
          “stimulation of individual business initiative and […] increase [of] prosperity in both
          States”. 757 This goal is promoted by direct and indirect investments alike. Excluding
          indirect investments would leave beyond the reach of the BIT a vast number of
          investments that, although made through interposed subsidiaries, might well contribute
          to the economic prosperity of the Contracting Parties. It is therefore not in line with the
          BITs object and purpose to interpret its silence on the issue of indirect investments as
          excluding such investments from the scope of the Treaty’s protection.

728.      The tribunal in Guaracachi v. Bolivia adopted a similar reasoning. It interpreted the term
          investment to “naturally include ‘indirect investments’ through the acquisition of shares
          in a company”, 758 adding that, “given that the purpose of the BIT is to promote and


755
       RosInvestCo UK Ltd. v. Russian Federation, SCC Arbitration No. V079/2005, Final Award, 12 September
       2010, CLA-166, ¶ 607.
756
       Id., ¶ 608.
757
       UK-India BIT, CLA-1, Preamble.
758
       Guaracachi America, Inc. and Rurelec Plc. v. The Plurinational State of Bolivia, UNCITRAL, PCA Case
       No. 2011-17, Award, 31 January 2014, CLA-314, ¶ 352.


                                                        169
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 185 of 583
                                                                                PCA Case No. 2016-7
                                                                           Award of 21 December 2020
                                                                                      Page 170 of 568

          protect foreign investment, [it] would require clear language in order to exclude
          coverage of indirect investments”. 759

729.      For these reasons, the Tribunal concludes that the indirect investment made by Cairn
          Energy is covered under the BIT. As a result, the present dispute relates to an investment
          as defined under the BIT and is thus within the Tribunal’s subject-matter jurisdiction as
          set out in Article 9 of the BIT. The Respondent’s objection with respect to the indirect
          nature of Cairn Energy’s investment is therefore denied. As the Tribunal has denied this
          objection on its merits, it does not need to determine whether the Respondent raised this
          objection belatedly.

          2.         Do the Claimants’ claims fall outside the scope of protection of the BIT?

730.      The Parties disagree on whether the Claimants’ claims fall under the scope of protection
          of the BIT, and whether the present dispute falls within the subject-matter scope of the
          Tribunal’s jurisdiction.

                     a.   The Respondent’s position

731.      The Respondent submits that the present dispute falls outside of the scope of the
          Tribunal’s jurisdiction under Article 9 of the BIT “because it concerns ‘returns’ and not
          ‘investments’.” 760 The Respondent’s alternative argument is that, while it “accepts […]
          that Article 9 of the BIT may reasonably be interpreted as including disputes about
          ‘returns’ […] in light of the deliberate distinction between ‘investments’ and ‘returns’
          throughout the substantive protections in the BIT, […] the Tribunal can under Article 9
          of the BIT exercise jurisdiction over disputes concerning ‘returns’, but only to the extent
          that the claim concerns provisions that provide for substantive protection over ‘returns’
          (namely, claims under Article 4(2) and Article 7 of the BIT.).” 761 In other words, even
          if the dispute is found also to relate to an investment, all the substantive provisions of
          the BIT on which the Claimants rely apply only to investments and not to returns, with
          the result that the conduct that the Claimants impugn is not capable of constituting a
          treaty violation and is thus outside of the Tribunal’s jurisdiction.

732.      The Respondent contends that the BIT expressly distinguishes between “investments”
          and “returns”, which are two separately defined terms. The vast majority of the
          substantive provisions of the BIT refer only to “investments” and not to “returns”, with
          the isolated exceptions of Articles 4(2) and 7. The Respondent’s treaty practice shows
          that, when it wishes to extend the treaty protection to “returns” as opposed to
          “investments”, it does so expressly. It would thus contravene the established principles
          of treaty interpretation, such as good faith and effet utile, if the Tribunal did not give
          effect to this clear distinction between the two treaty terms.

733.      In addition, the Respondent points out that, pursuant to Article 2 of the BIT, the Treaty
          “shall apply to all investments made by the investors of either Contracting Party in the
          territory of the other Contracting Party, whether made before or after the coming into

759
       Id., ¶ 353.
760
       R-PHB, ¶ 70.
761
       R-PHB, ¶ 72.

                                                   170
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 186 of 583
                                                                                 PCA Case No. 2016-7
                                                                            Award of 21 December 2020
                                                                                       Page 171 of 568

          force of this Agreement”. The provision does not refer to “returns”, which entails that
          they are not within the Treaty’s purview. Article 2 is far from being merely a temporal
          scope provision as suggested by the Claimants. Instead, it also defines the subject-matter
          scope of the application of the BIT and is therefore central in defining the Tribunal’s
          jurisdiction.

734.      Although the Respondent acknowledges that Article 9 vests the Tribunal with
          jurisdiction over “any dispute […] in relation to an investment”, it argues that its scope
          must nonetheless be restricted by the scope of the BIT and a dispute “must find a basis
          in the protections provided by the BIT.” 762

735.      For the Respondent, the Claimants’ reliance on Achmea v. Slovak Republic, where the
          tribunal reasoned that returns were an integral part of the investment, is inapposite, since
          in that case the applicable treaty did not contain two separate definitions for
          “investment” and “returns”.

736.      In the present case, the Claimants’ interests that have been allegedly affected by the
          impugned measures are returns and not investments. In particular, India’s taxation
          measures at issue applied to the gains earned by the Claimants through the divestment
          of their investments in India. Capital gains are clearly included in the definition of
          “returns” under Article 1(e) of the BIT. The Claimants seek to circumvent this restriction
          by attempting to confuse the Respondent’s initial tax measures, which concerned only
          their returns, and the subsequent enforcement measures against the Claimants’
          remaining assets, such as shares, which “were not the assets impacted by the
          measure”. 763

737.      Had the Claimants reinvested their returns in the territory of India or had their capital
          gains existed as assets acquired in accordance with the laws of India, one could possibly
          argue that they would come under the definition of investment in the BIT. However, the
          Claimants received their capital gains outside India and they have never existed in the
          form of assets in India. They do not therefore qualify as investments and the dispute
          concerning the measures applicable to such capital gains is outside the Tribunal’s
          jurisdiction under Article 9 of the BIT. In the alternative, even if such dispute were to
          come under the broad language of Article 9, the Claimants’ claims are under Articles 3
          and 5 of the BIT, which only apply to investments and not returns: these avenues are
          “not open to the Claimants, and should be dismissed on that basis.” 764

                     b.   The Claimants’ position

738.      The Claimants submit that the present dispute falls squarely within the scope of the
          dispute resolution provision of Article 9 of the BIT, which provides that “any dispute
          […] in relation to an investment” is subject to arbitration. The Respondent ignores this
          broad language by suggesting that the dispute concerning the treatment of the
          Claimants’ capital gains, shares and other assets does not relate to an investment.


762
       R-Rejoinder, ¶ 113.
763
       Id., ¶ 117.
764
       Id., ¶ 122.

                                                    171
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 187 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 172 of 568

739.      The Claimants acknowledge that the BIT contains separate definitions for “investment”
          and “returns”. The former is defined as “any kind of asset” including “shares” and
          “claims to money”. The latter means “the monetary amounts yielded from an
          investment”, including “capital gains”. However, the Respondent does not argue that
          the returns from an investment do not relate to that investment. Hence, a dispute that
          arises out of the treatment of returns relates to the investment from which those returns
          are yielded and thus comes under the scope of the Tribunal’s jurisdiction pursuant to the
          broad language of Article 9 of the BIT.

740.      According to the Claimants, both the UK and India well understand how to draft narrow
          dispute resolution clauses, as they have done in their other treaties. In particular, some
          of the BITs separately concluded by the UK and India contain dispute resolution clauses
          that confer jurisdiction, for instance, only on disputes on expropriation, 765 or on the
          amount of compensation for expropriation, 766 or contain other exceptions, such as
          defined limitation periods and “loss or damage” restrictions. 767

741.      The Respondent’s argument that most substantive provisions refer to investments rather
          than returns is beside the point. It does not matter how many times the treaty refers to
          returns, given that returns on investments clearly relate to investments. As the tribunal
          in Siemens v. Argentina held, “[i]f a matter is dealt with in a provision of the Treaty and
          not specifically mentioned under other provisions, it does not necessarily follow that the
          other provisions should be considered to exclude the matter”. 768

742.      The Claimants deny that returns are protected only under limited substantive standards
          which specifically refer to them, i.e., Articles 4(2) and 7, as the Respondent suggests.
          This would mean that investors would have no protection against unlawful expropriation
          or the unfair and inequitable treatment of returns on their investments. The Respondent
          has offered no justification for such a narrow reading of the BIT, which is a treaty aiming
          at “Promotion and Protection of Investments”. The fact that the Contracting Parties
          considered it necessary to refer specifically to the term “returns” in Articles 4 and 7 of
          the BIT does not mean that they excluded returns, which are closely linked to
          investments, from other standards of treatment, particularly given the breadth of the
          language of Article 9 and the object and purpose of the BIT.



765
       Chester Brown, Audley Sheppard, United Kingdom in Chester Brown (ed), Commentaries on Selected Model
       Investment Treaties (Oxford University Press, 2013), CLA-59A, n. 393 (citing “various formulations in UK-
       China IPPA (1986), Art 7; UK-Hungary IPPA (1987) Art. 8; UK-Poland IPPA (1987), Art 8; UK-USSR
       IPPA (1989) Art 8; UK-Czechoslovakia IPPA (1990) Art 8”).
766
       Agreement between the Government of the United Kingdom of Great Britain and Northern Ireland and the
       Government of the Hungarian People’s Republic for the Promotion and Reciprocal Protection of Investments,
       signed on 9 March 1987, CLA-271.
767
       Agreement between the Government of the Republic of India and the Government of the United Arab
       Emirates on the Promotion and Protection of Investments signed on 12 December 2003, CLA-113, Article
       10(8); Agreement between the Government of the Republic of India and the Government of the Republic of
       Slovenia on the Mutual Promotion and Protection of Investments, signed on 14 June 2011, CLA-282, Article
       11(1).
768
       Siemens AG v. Argentine Republic, ICSID Case No. ARB/02/8, Decision on Jurisdiction, 3 August 2004,
       CLA-286, ¶ 140.


                                                      172
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 188 of 583
                                                                                    PCA Case No. 2016-7
                                                                               Award of 21 December 2020
                                                                                          Page 173 of 568

743.      Finally, the Claimants submit that the definition of the term “investment’ in Article 1 of
          the BIT is also broad and includes “every kind of assets”, including “shares” and “claims
          to money”. The Claimants’ claims relate to both their investments and returns on those
          investments. In particular, the FET claim relates to the treatment of a restructuring of
          investments in advance of the IPO. The expropriation claim concerns India’s seizure of
          the CIL shares and tax refunds. The claim under Article 7 of the BIT (repatriation of
          returns) relates to the Respondent’s interference with the sale of CIL shares and
          repatriation of the sale proceeds.

744.      In sum, the Claimants contend that the Respondent has failed to establish that the
          Claimants’ right to submit to arbitration “any dispute […] in relation to an investment”
          implicitly excludes disputes concerning the “returns” on those investments. 769

                 c.     The Tribunal’s analysis

745.      Pursuant to Article 9 of the BIT, the subject-matter scope of the Tribunal’s jurisdiction
          extends to “any dispute […] in relation to an investment”. The term “investment” is in
          turn defined in Article 1(b) of the BIT as (meaning):

                  every kind of asset established or acquired, including changes in the form
                  of such investment, in accordance with the national laws of the Contracting
                  Party in whose territory the investment is made […]

746.      For the Tribunal to establish subject-matter jurisdiction, it suffices for this dispute to be
          “in relation to an investment”. In the Tribunal’s view, there is no doubt that this dispute
          relates to an investment, for the following reasons.

747.      First, as discussed in Section VI.C.1 above, the Tribunal has found that the Claimants
          hold an investment protected by the BIT. The present dispute arises out of taxation
          measures imposed by India on a reorganisation of that investment, specifically, on
          capital gains allegedly made by CUHL when transferring shares in CIHL to CIL, another
          company of the group. In other words, the disputed measures were imposed on the
          economic consequences of a transaction relating to part of the Claimants’ investment,
          and more specifically on an internal reorganisation of that investment (which Article
          1(b) of the BIT expressly considers as a qualifying investment).

748.      Second, even if the BIT did not specifically include in its definition of investment
          changes in the form of the investment, it is well established in investment treaty
          jurisprudence that, for the purposes of the jurisdictional inquiry, the investment should
          be considered holistically. For instance, the tribunal in Holiday Inns v. Morocco opined
          that related investment activities should not be viewed in isolation:

                  [I]nvestment is accomplished by a number of juridical acts of all sorts. It
                  would not be consonant either with economic reality or with the intention




769
       C-Rejoinder, ¶ 225.


                                                   173
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 189 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 174 of 568

                   of the parties to consider each of these acts in complete isolation from the
                   others. 770

749.      Similarly, the Inmaris v. Ukraine tribunal held that “[f]or purposes of this Tribunal’s
          jurisdiction […] the Tribunal need only determine the existence of a covered investment
          in the transaction as a whole.” 771

750.      Accordingly, it is clear to the Tribunal that the present dispute relates to an investment.

751.      The Respondent argues however that the disputed taxation measures were imposed on
          “returns” of the investment and, as a result, the present dispute relates to the Claimants’
          returns rather than their investment. Since Article 9 of the BIT confers jurisdiction only
          over investment-related disputes, the Respondent submits that the present dispute is not
          within the Tribunal’s jurisdiction.

752.      Article 1(e) defines “returns” as “the monetary amounts yielded by an investment such
          as profit, interest, capital gains, dividends, royalties and fees”. The Respondent is thus
          undoubtedly right that the taxation measures were imposed on assets defined as
          “returns” under the BIT. However, this does not mean that the dispute does not “relate”
          to an investment. It is not controversial that investments are made in the expectation of
          a financial gain, and this expectation is one of the fundamental attributes of an
          investment. The Claimants’ investments indisputably include shares, and as the
          Respondent itself acknowledges, “[a] share is a bundle of rights, including (inter alia)
          rights to any dividends declared by the company and rights in any capital distributions
          whether made on a liquidation or otherwise.” 772 The dispute thus relates to measures
          that interfered, lawfully or not, with the exercise of one of the fundamental attributes of
          the Claimants’ investment.

753.      The fact that the BIT defines “returns” separately from “investment” does not in itself
          mean that the two concepts are mutually exclusive. It is common ground that the BIT
          should be interpreted pursuant to the treaty interpretation rules of the VCLT. 773 Article
          31(1) of the VCLT sets out the primary means of treaty interpretation in the following
          terms:

                   A treaty shall be interpreted in good faith in accordance with the ordinary
                   meaning to be given to the terms of the treaty in their context and in the
                   light of its object and purpose.




770
       Holiday Inns, Occidental Petroleum and others v. Kingdom of Morocco, ICSID Case No. ARB/72/1,
       Decision on Jurisdiction, 12 May 1974, excerpt quoted in Pierre Lalive, “The First ‘World Bank’ Arbitration
       ( Holiday Inns v. Morocco) — Some Legal Problems”, British Yearbook of International Law, Volume 51,
       Issue 1, 1980, Pages 123–162, p. 159.
771
       Inmaris Perestroika Sailing Maritime Services GmbH and others v. Ukraine, ICSID Case No. ARB/08/8,
       Decision on Jurisdiction, 8 March 2010, CLA-296, ¶ 92.
772
       R-PHB, ¶ 87.
773
       While India is not a party to the VCLT, its main provisions concerning the interpretation of treaties are
       considered to be part of customary international law. India has itself relied on the VCLT in its submissions.
       See e.g. R-PHB, ¶ 56.

                                                        174
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 190 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 175 of 568

754.      While the BIT defines “investment” and “returns” separately, it does not juxtapose one
          term against the other, so as to suggest that something that relates to an investment may
          not at the same time relate to returns or vice versa. There is no language in the BIT or,
          most importantly, in its dispute resolution provision, that could be interpreted to exclude
          disputes related to returns from the scope of a treaty tribunal’s jurisdiction, provided
          that such a dispute also relates to an investment. Quite to the contrary, the definition of
          the term “returns” itself refers to the term “investment”, of which returns are a yield.
          This is quite logical, since returns are the raison d’être of investments.

755.      In other words, whether or not the present dispute relates to returns is irrelevant to the
          jurisdictional enquiry. What matters is that it unquestionably relates to an investment.
          Indeed, the fact that the dispute may be related also (and perhaps more directly) to what
          the BIT defines as returns by no means excludes that it also relates to an investment,
          since returns and investments are themselves closely intertwined. As the tribunal in
          ConocoPhillips v. Venezuela observed, “there is no single way of drafting definitions”
          in a treaty. 774 Some treaties are more detailed than others. That the UK-India BIT
          contains a separate definition of “returns” does not alter the broad definition of the term
          “investment”.

756.      The Respondent contends in the alternative that, in light of the distinction between
          “investments” and “returns” throughout the substantive protections in the BIT, Article
          9 of the BIT only allows the Tribunal to exercise jurisdiction over disputes concerning
          returns if the claim concerns the breach of provisions that provide for substantive
          protection over returns (namely, Article 4(2) and Article 7 of the BIT). The Tribunal is
          not persuaded. Article 9 of the BIT contains a broad jurisdictional clause vesting the
          Tribunal with the competence to resolve any dispute related to an investment. Unlike
          many other investment treaties, it does not require the dispute to relate to a violation of
          one or more substantive provisions of the BIT. Therefore, whether or not the impugned
          measures are capable of engaging a violation of the substantive provisions of the BIT is
          not a question that needs to be answered as part of the jurisdictional analysis.

757.      Even if one were to interpret Article 9 as implicitly restricting the Tribunal’s jurisdiction
          only to disputes relating to a violation of one or more substantive provisions of the BIT,
          the Tribunal still has jurisdiction over Claimants’ claims. The relevant test (articulated
          by Judge Higgins in the Oil Platforms case 775) requires accepting the facts pro tem and
          determining whether they are capable of constituting a breach of the treaty. Here, the
          Tribunal finds that the facts alleged by the Claimants, if proven, would be capable of
          constituting violations of the various standards of treatment in the BIT invoked by the
          Claimants. The fact that some of the fiscal measures imposed by the Respondent were
          directed to the Claimants’ returns does not exclude the possibility that these standards
          might have been breached. Simply because certain substantive standards of protection
          such as FET and non-expropriation refer to investments and do not specifically mention
          returns does not mean that returns are excluded from their scope of application. As the


774
       ConocoPhillips Petrozuata B.V. and others v. Bolivarian Republic of Venezuela, ICSID Case No.
       ARB/07/30, Decision on Jurisdiction and Merits, 3 September 2013, ¶ 284.
775
       Oil Platforms (Islamic Republic of Iran v. United States of America), Preliminary Objection, Separate
       Opinion of Judge Higgins, I.C.J. Reports 547, 6 November 2003, ¶¶ 29-32.


                                                    175
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 191 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 176 of 568

          tribunal in Siemens v. Argentina pointed out, “[i]f a matter is dealt with in a provision
          of the Treaty and not specifically mentioned under other provisions, it does not
          necessarily follow that the other provisions should be considered to exclude the
          matter”. 776 Further, given the close connection between investments and returns, a
          measure that unfairly interferes with an investor’s ability to collect returns from its
          investment may very well constitute, at the same time, an unfair treatment of that
          investment.

758.      It is true that Articles 4(2) and 7 of the BIT specifically refer to returns. However, the
          drafting of these provisions does not suggest the intention to establish a mutually
          exclusive dichotomy between the protection of investments and that of returns. Indeed,
          Article 4(2) guarantees a most-favoured-nation treatment for “investors of the other
          Contracting Party, including in respect of returns on their investments”. 777 The use of
          the word “including” suggests the exemplary character of what follows, i.e., that it
          illustrates as an example what preceded it in the sentence. In other words, the fact that
          the clause specifically refers to returns does not necessarily exclude investments.

759.      As to Article 7, this provision contains specific guarantees in respect of the repatriation
          of funds from the host State, including the specific guarantees related to the
          convertibility and transferability of both investments and returns. 778 These specific
          guarantees may not necessarily follow from, or be covered by, the requirement of fair
          treatment of investments. It is therefore understandable that the Contracting Parties
          specifically provided for repatriation guarantees both in respect of investments and
          returns, so as to prevent this provision from being interpreted as excluding returns.

760.      Conversely, more general guarantees – such as FET – do not require such specificity. If
          a particular measure unfairly interferes with the investor’s ability to generate or collect
          returns from the investment, it would be difficult to argue that such a measure cannot
          also constitute an unfair treatment of the investment. To accept a mutually exclusive
          regime for the protection of investments and returns, as proposed by the Respondent,
          would lead to absurd results. It would allow a State to argue that a measure that
          arbitrarily confiscates profits yielded from an investment would not constitute an unfair
          and inequitable treatment of that investment, since “profits” are defined as “returns” in
          the BIT. Moreover, in the same scenario, an investor would be precluded from claiming
          indirect expropriation even though it would be holding an asset that generates no profits.
          As discussed above, there is no support for such an interpretation in the text of the
          relevant provisions or in their context. More generally, it would defy logic to include in
          the BIT provisions expressly protecting the repatriation of both investment and returns
          if returns were not protected assets under the BIT just as investments are.

776
       Siemens AG v. Argentine Republic, ICSID Case No. ARB/02/8, Decision on Jurisdiction, 3 August 2004,
       CLA-286, ¶ 140.
777
       UK-India BIT, CLA-1, Article 4(2).
778
       Id., Article 7 provides: “Each Contracting Party shall in respect of investments grant to investors of the other
       Contracting Party the unrestricted transfer of their investments and returns. Transfers shall be effected
       without delay in the convertible currency in which the capital was originally invested or in any other
       convertible currency agreed by the investor and the Contracting Party concerned. Unless otherwise agreed
       by the investor transfers shall be made at the rate of exchange applicable on the date of transfer pursuant to
       the exchange regulations in force.”


                                                         176
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 192 of 583
                                                                               PCA Case No. 2016-7
                                                                          Award of 21 December 2020
                                                                                     Page 177 of 568

761.      Finally, when interpreting treaty terms pursuant to the VCLT, in addition to the ordinary
          meaning of the provisions and their context, the Tribunal must also take into account
          the object and purpose of the Treaty. The preamble of the BIT is unequivocal in that the
          objective of the Treaty is “to create conditions favourable for fostering greater
          investment by investors of one State in the territory of the Other State”. 779 In light of
          this aim, it would make little sense for the Contracting Parties to have offered a
          comprehensive set of protections to investments without extending them to the returns
          generated by such investments. After all, investments are made precisely to generate
          returns. If the host State were allowed to expropriate or unfairly interfere with an
          investor’s ability to earn or collect returns from the investment, investors would be
          hardly induced to make investments in reliance on the BIT.

762.      For the foregoing reasons, the Tribunal finds that the present dispute relates to an
          investment and is thus within the subject-matter scope of its jurisdiction in accordance
          with Article 9 of the BIT. Neither the ordinary meaning of Article 9, nor its context, nor
          the object and purpose of the BIT, mandate excluding the present dispute from the
          subject-matter scope of the Tribunal’s jurisdiction. The Respondent’s objection is thus
          denied.

          3.      Are tax-related investment disputes excluded from the scope of the BIT?

763.      The Parties disagree on whether the present dispute, which involves matters related to
          the Respondent’s exercise of its sovereign authority in the field of taxation, may be
          submitted to arbitration under the BIT or is otherwise arbitrable pursuant to the
          applicable mandatory laws and international public policy.

                  a.     The Respondent’s position

764.      The Respondent submits that “tax disputes are not capable of being resolved by
          arbitration under the BIT in light of an implied exception to the scope of application of
          the BIT, and of the fact that the Respondent and the United Kingdom have in fact
          specifically agreed that tax disputes should be settled in accordance with the procedure
          prescribed in the contemporaneous [double taxation avoidance agreements].” 780 As a
          result, the Respondent contends that the present claims, which amount to a general and
          wide-ranging challenge to India’s tax legislation and policy, are excluded from the scope
          of the BIT and are not arbitrable. 781 The basis of the Claimants’ challenge, according to
          India, is that the 2012 Amendment should not have been introduced. This is a challenge
          to the Respondent’s general fiscal authority, and as such cannot be subject to arbitration
          under the BIT.

765.      According to the Respondent, this interpretation is consistent with:

          a.      The Respondent’s consistent state practice in relation to investment agreements;



779
       Id., Preamble, ¶ 2.
780
       R-SoD, ¶ 212.
781
       R-Rejoinder, ¶ 73.


                                                  177
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 193 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 178 of 568

          b.     The practice of the Contracting States (in particular, through the negotiation of the
                 Double Taxation Avoidance Agreement between the UK and India (the “UK-India
                 DTAA”)); and

          c.     The domestic laws of the Contracting Parties and the law of the seat. 782

766.      In reliance on the negotiating history of its other treaties, the Respondent contends that
          it has been its consistent policy to consider taxation matters to be outside the scope of
          its BITs and instead to be governed under its double taxation avoidance agreements
          (“DTAAs”). 783 According to the Respondent, “the travaux préparatoires of India’s
          subsequent BITs are a supplementary means of interpretation [in accordance with
          Article 32 of the VCLT] and are relevant to the circumstances of conclusion of the India
          – UK BIT because they give direct insight into the Respondent’s negotiating position
          for, and its understanding of, the correct interpretation of the India – UK BIT.” 784

767.      The Respondent acknowledges that “there is no express exclusion of ‘taxation’ under
          the BIT”, but contends that this “is of no moment, because at issue here is the existence
          of general limits to the scope of protection of investment treaties which exist even if
          they are not made explicit.” 785 The fact that in more recent BITs, like the one with the
          UAE, India may have expressly excluded taxation, does not mean that in older BITs,
          like the one with the UK, it did not intend to do so. The Claimants’ argument that,
          because the BIT was concluded after the DTAA with the UK, the Contracting Parties
          could have easily included an express exclusion in respect of taxation matters in the BIT
          is meritless, as these two mechanisms were always intended to operate in two
          completely different spheres.

768.      India also rejects the Claimants’ argument that, since Article 4(3)(b) of the BIT
          specifically excludes taxation measures from the most-favoured nation (“MFN”)
          treatment provision, such measures are not excluded for the purposes of other
          substantive provisions of the BIT. The Respondent points out that the National
          Treatment and MFN standards do not themselves set applicable standards of treatment,
          but they rather require that investors and investments be accorded treatment not less
          favourable than that which is accorded to other investors (either domestic investors
          and/or investors from third States), for instance under other standards of protection that
          are guaranteed under other BITs. The Respondent adds in this regard that “there is no
          rule of customary international law which precludes or restricts States from adopting
          certain types of taxation measures”, and “[i]t is also accepted that taxation measures are
          within the police powers of States, which means that taxation is not a form of



782
       Ibid.
783
       Telefax message from PJ Nayak, Department of Economic Affairs, to K Rana, Ambassador to Germany (22
       July 1994) RLA-359; Letter from A Mishra, Director, Foreign Investment to Joint Secretary, Foreign Trade
       and Investment (14 August 1998) RLA-360; Note 5, India’s Consolidated Interpretative Statements,
       Department of Economic Affairs, Investment Division (8 February 2016), available at indiabusiness.nic.in,
       RLA-361; Article 2, Joint Interpretative Notes on the India-Bangladesh BIT (4 October 2017) RLA-362.
784
       R-PHB, ¶ 56.
785
       R-SoD, ¶ 213.


                                                      178
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 194 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 179 of 568

           compensable expropriation.” 786According to India, the exclusion at Article 4(3)(b) is
           designed to prevent the usage of the MFN provision to “bring in India’s DTAAs
           specifically, and tax-related matters generally, through the back door.” 787

769.       Regardless of the terms of the Treaty, the Respondent’s case is that “there are general
           limitations on the scope of the protection of investment treaties which are to be implied
           if not explicitly contained in the text of the Treaty.” 788 According to the Respondent,
           “[t]his implied limitation is consistent with and flows from:

           a.       The widespread and longstanding consensus amongst States that customary
                    international law imposes few, if any, restrictions on the right of a State to set and
                    enforce tax laws; and

           b.       The generally accepted position […] that the standards of treatment contained in
                    BITs, such as FET, are generally designed to mirror the level of protection found
                    in customary international law.” 789

770.       Consequently, Article 9 of the BIT must be logically limited to disputes within the scope
           of those protections and cannot encompass disputes concerning the exercise of the
           Respondent’s taxation authority. 790

771.       According to the Respondent, it is consistent with transnational public policy that certain
           taxation disputes are not arbitrable, including disputes concerning non-discriminatory
           measures of general application, such as the measure at issue here. States have the right
           to define the tax base, for instance, by determining that capital gains tax is applicable to
           non-residents on the basis of the source rule, as is the case in India, and have exclusive
           competence to determine how that source rule is to be framed. According to the
           Respondent, the source rule “is subject only to relief from double taxation (of which
           there is none in this case, since CUHL has never paid tax anywhere in the world on the
           extraordinary capital gains it made in 2006).” 791 The wide network of double taxation
           treaties demonstrates that States are free to define their source rules without any external
           interference; otherwise there would have been uniform source rules across countries and
           no need for double taxation conventions.

772.       This is supported by the terms of the UK-India DTAA, which does not provide for
           arbitration, but rather for a mutual agreement procedure involving consultations
           between the taxation authorities of the two States. The Respondent points specifically
           to Article 27(1) of the DTAA, which provides that if a taxpayer resident in one of the
           Contracting States considers that the actions of one or both of the Contracting States
           results or will result in “taxation not in accordance with [the DTAA]”, that taxpayer may


786
       R-PHB, ¶ 63.
787
       R-Rejoinder, ¶ 81.
788
       Id., ¶ 77.
789
       Ibid.
790
       Id., ¶¶ 77-78.
791
       R-SoD, ¶ 214.


                                                     179
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 195 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 180 of 568

          “present his case to the competent authority of the Contracting State of which he is a
          resident.” 792 Under Article 27(2), the relevant competent authority shall then endeavour,
          “if the objection appears to it to be justified and if it is not itself able to arrive at an
          appropriate solution, to resolve the case by mutual agreement with the competent
          authority of the other Contracting State, with a view to the avoidance of taxation not in
          accordance with the [DTAA].” 793 Where this is the case, Article 27(3) provides that
          “[t]he competent authorities of the Contracting States shall endeavour to resolve by
          mutual agreement any difficulties or doubts arising as to the interpretation or application
          of the [DTAA].” 794

773.      According to the Respondent, “[i]t follows that the advancement of [tax] claims under
          the BIT is incompatible with the DTAA, in which the Respondent and the United
          Kingdom seek to ensure the ‘avoidance of double taxation and the prevention of fiscal
          evasion with respect to taxes on income and capital gains’.” 795 Given that the UK and
          India consciously excluded arbitration from the DTAA, “it would be anomalous to
          conclude that tax measures can nonetheless be arbitrated under the BIT concluded in
          1994.” 796 If there were no implied exclusion of tax measures from the dispute resolution
          provisions of the BIT, the dispute resolution process under the DTAA (which is
          premised on there being no available arbitration mechanism) would be rendered
          meaningless. “It can hardly be contended that only those tax disputes which otherwise
          fell under the DTAA should be excluded from BIT arbitration. The better reading of the
          BIT is that it did not intend to deal with the adjudication of tax measures at all.” 797

774.      According to the Respondent, multiple international sources of transnational public
          policy support the position that tax disputes are generally not arbitrable. In particular,
          India refers to the European Commission’s proposed arbitration directive of 1976,
          which never came into force, precisely because of the member States’ “fear of losing
          sovereignty in tax matters”. 798 Similarly, a 1984 OECD report accepting compulsory
          arbitration for tax matters “would represent an unacceptable surrender of fiscal
          sovereignty.” 799 Although the OECD 2016 Multilateral Convention to Implement Tax
          Treaty Related Measures to Prevent Base Erosion and Profit Shifting contains
          provisions relating to the arbitration of tax disputes, Article 18 provides that arbitration




792
       UK-India DTAA, RLA-45, Article 27(1).
793
       Id., Article 27(2).
794
       Id., Article 27(3).
795
       R-SoD, ¶ 215.
796
       Ibid.
797
       Ibid (emphasis in original).
798
       Sriram Govind and Laura Turcan, “The Changing Contours of Dispute Resolution in the International Tax
       World” (2017) 72 Bulletin for International Taxation No. ¾ (IBFD, 2017), RLA-185, p. 5 n. 37.
799
       Transfer Pricing and Multinational Enterprises – Three Taxation Issues, Report of the OECD Committee on
       Fiscal Affairs (1984), RLA-184, ¶ 115(c).


                                                     180
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 196 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 181 of 568

          provisions contained in Part VI do not apply automatically when a State becomes a party
          to the Convention, but rather it should separately notify its agreement to arbitrate. 800

775.      According to the Respondent, taxation matters are not arbitrable under Indian law,
          which is the law of the State where the Tribunal’s eventual award is most likely to be
          enforced, or under the law of The Netherlands, which is the law of the seat of this
          arbitration. The UNCITRAL Notes on Organizing Arbitral Proceedings confirm that
          both of these laws are relevant and should be taken into account by arbitral tribunals
          acting under the UNCITRAL Arbitration Rules. 801

776.      With respect to position under Indian law, the Respondent contends that the ITA
          establishes a detailed procedure for challenges to tax demands, and as Section 293 of
          the ITA makes clear, this is an exclusive method of challenging tax demands. Further,
          “[a] dispute between the Respondent and a taxpayer concerning the Respondent’s ability
          to impose taxation measures is, in the Respondent’s submission, not a ‘matter arising
          from’ the commercial relationships described in the UNCITRAL Model Law, and is
          therefore outside the scope of the Arbitration and Conciliation Act of 1996.” 802

777.      The position is similar under Dutch law. Pursuant to Article 1020(3) of the Dutch
          Arbitration Act, “the arbitration agreement shall not serve to determine legal
          consequences of which the parties cannot freely dispose.” 803 The legislative history of
          this provision confirms that disputes that can create legal consequences for one or more
          third parties (erga omnes effect) 804 or that can affect legal certainty 805 cannot be subject
          to arbitration. The Dutch Supreme Court recently confirmed 806 its longstanding
          jurisprudence 807 that tax disputes pertain to the exclusive competence of Dutch tax
          courts and are therefore not arbitrable.

778.      In sum, India has never agreed to subject its general fiscal measures to international
          arbitration and tax disputes are not arbitrable as a matter of public policy. The Tribunal
          should therefore decline jurisdiction on the Claimants’ wide-ranging challenge to
          India’s fiscal sovereignty.




800
       OECD, Multilateral Convention to Implement Tax Treaty Related Measures to Prevent Base Erosion and
       Profit Shifting, Part VI, dated 24 November 2016, CLA-284, Article 18.
801
       UNCITRAL Notes on Organizing Arbitral Proceedings (2016), RLA-197, ¶ 144.
802
       SoD, ¶¶ 219.
803
       Dutch Arbitration Act, RLA-72, Article 1020(3).
804
       Parliamentary History Dutch Arbitration Act, Explanatory Notes II, 2012-2013, 33611, 3, RLA-202, pp. 3-
       4.
805
       Dutch Supreme Court 10 November 2006, ECLI:NL:2006AY4033, NJ 2007/561 (Spee c.s. and
       Groenselect/Van den Boogaard), consideration 3.5, RLA-73.
806
       Dutch Supreme Court 16 June 2017, ECLI:NL:HR:2017:1103, NJ 2017, 264 (Rederij Volendam-Marken
       Express B.V. / Gemeente Waterland), consideration 3.5, RLA-203.
807
       Dutch Supreme Court 21 April 2006, ECLI:NL:HR:2006:AU4548, NJ 2006, 271 (Abacus), consideration
       3.4.3, RLA-80.


                                                         181
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 197 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 182 of 568

                 b.     The Claimants’ position

779.      The Claimants point out that the BIT contains no language excluding tax related disputes
          from the scope of arbitral jurisdiction or the Treaty itself. Instead, Article 9(1) of the
          BIT provides for the submission to arbitration of “[a]ny dispute […] in relation to an
          investment”. 808 The Respondent asks the Tribunal to read the exclusion of taxation
          related disputes into a freely negotiated treaty. The Claimants submit that there is no
          basis for such an interpretation.

780.      A contextual reading of the BIT’s terms unequivocally belies the Respondent’s
          argument on arbitrability of the tax measures. In particular, Article 4(3)(b) contains a
          limited exclusion for tax-related measures in respect of the National Treatment and
          MFN provisions. If the Contracting States had intended to exclude tax-related measures
          from the coverage of other substantive standards on which the Claimants presently rely,
          they would have done so unequivocally, as they did in Article 4(3)(b).

781.      Dissatisfied with the text of the BIT, the Respondent ignores the hierarchy of the rules
          of treaty interpretation and proposes to reach a different interpretation in reliance on
          sources that barely qualify as secondary means of treaty interpretation. In particular,
          India relies on its own treaty practice and domestic law. Investment treaty tribunals
          recognise that “BIT practice” has a limited value in treaty interpretation, given the
          significant variations between the choices of language in different BITs. 809 Here, India
          purports to rely on incomplete excerpts of its own positions in relation to its other BITs.
          Besides being of limited significance for the interpretation of the UK-India BIT, these
          sources hardly support India’s position. 810 Each of the BITs that the Respondent cites,
          specifically those concluded with Germany, the Netherlands, and Mauritius, in fact
          incorporate a limited tax carve-out for National Treatment and MFN treatment. So does
          India’s 2003 Model BIT. This belies India’s contention that it viewed taxation as
          inherently not arbitrable.

782.      The Respondent’s reliance on the negotiating history of the Germany-India BIT is
          equally misguided. The Respondent in particular refers to a telefax from Mr Nayak of
          the Department of Economic Affairs of India to the German Ambassador, where he
          mentions that India has taken a strong view that “tax matters are inherently specialized
          matters which should be the subject of separate bilateral Agreements and ought not to
          form part of an Investment Protection Agreement.” 811 However, it omits the next
          sentence from the same telefax, in which Mr Nayak proposed a broad carveout to be
          included in the treaty as follows: “Such treatment shall also not relate to any other
          domestic arrangement or legislation relating wholly or mainly to taxation”. 812 This


808
       UK-India BIT, CLA-1, Article 9(1).
809
       Aguas del Tunari, S.A. v. Republic of Bolivia, ICSID Case No. ARB/02/3, Decision on Respondent’s
       Objections to Jurisdiction, 21 October 2005, RLA-62, ¶ 314.
810
       R-Rejoinder, ¶ 85.
811
       Telefax from P.J. Nayak, Department of Economic Affairs, to K Rana, Ambassador to Germany dated 5 July
       1995, RLA-359, p. 34.
812
       Ibid.


                                                     182
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 198 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 183 of 568

          broad language was never incorporated in the final text of the treaty, as (so the Claimants
          argue) most likely Germany never agreed to it. This, according to the Claimants, shows
          that India knew how to draft and negotiate a comprehensive exclusion for taxation
          measures, had this been a mutual intent of the treaty-making parties.

783.      According to the Claimants, similar events unfolded in the negotiating history of the
          Netherlands-India BIT, where India again expressed its opposition to “taxation
          measures to come within the purview of the Bilateral Investment Protection
          Agreement”, 813 but only achieved a limited carve-out from National Treatment and
          MFN treatment. When the Dutch foreign ministry transmitted the BIT for ratification,
          it confirmed that “[a]ll other provisions of this treaty are applicable in relation to fiscal
          measures.” 814

784.      That Article 2(3) of the India-UAE BIT includes a broad exception for taxation
          measures, stating that “the provisions of this Agreement shall not apply to any matter
          relating to taxation” further shows that India can well draft a taxation carve out when
          such a carve-out is intended and is mutually acceptable to both parties of a treaty.

785.      India’s attempt to rely on its 2016 Interpretative Statement for Indian BITs is also
          unavailing. India reports to have sent this statement, which proposes reading a fiscal
          carve-out into the BITs which have none, to 25 of its BIT partners, but received a
          favourable answer only from Bangladesh. As the Daimler v. Argentina tribunal
          highlighted, a State may not establish an original intention of the treaty-making parties
          by a post hoc unilateral interpretative note. 815

786.      The Claimants further submit that the arbitration laws of England & Wales, the
          Netherlands, and India do not support the proposition that tax-related disputes under an
          international treaty are not arbitrable. For the position of the law of England & Wales,
          the Tribunal need look no further than the Court of Appeal’s decision in Ecuador v.
          OEPC, where the court highlighted that the object and purpose of the BIT is “to provide
          effective protection for investors” and the courts must “resolve uncertainties in its
          interpretation in favor of the investor”. 816 While the court recognised that the dispute
          “involved a matter of taxation”, it rejected Ecuador’s jurisdictional objection as the
          matter did not fall under the express tax carve-out of the applicable BIT. For the
          Claimants, it is obvious from the court’s analysis that it did not consider taxation matters
          to be generally not arbitrable.

787.      The position is similar under Dutch law. The case law and academic commentary of
          Dutch law on which the Respondent relies are inapposite, as they do not relate to treaty
          arbitration; they concern appeals by Dutch taxpayers of Dutch tax assessments before

813
       Telefax from P.J. Nayak, Department of Economic Affairs, to I.P. Khosla, Ambassador the Netherlands dated
       26 October 1994, RLA-359, p. 2.
814
       Letter from the Minister of Foreign Affairs of the Netherlands dated 4 June 1996, RLA-359, p. 2.
815
       Daimler Financial Services AG v. Argentine Republic, ICSID Case No. ARB/05/1, Award, 22 August 2012,
       CLA-159, ¶ 272.
816
       Republic of Ecuador v. Occidental Exploration & Production Company, [2007] EWCA Civ 656, 4 July 2007,
       CLA-291, ¶ 28.


                                                       183
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 199 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 184 of 568

          Dutch administrative courts. 817 The Respondent argues that disputes involving issues of
          public order are not arbitrable as they produce erga omnes effects. The Dutch court
          pronounced this principle in the context of a domestic tax dispute, not involving an
          international treaty between two other states and having no relation to the enforcement
          of Dutch tax law. Here, the Claimants seek to vindicate their rights under the BIT, which
          provides that the eventual award will be binding only upon the parties to the dispute. 818
          It does not therefore produce any erga omnes legal consequences and no issue of
          arbitrability arises.

788.      The Claimants further argue that the Respondent’s attempt to rely on the arbitrability
          provisions of Indian arbitration law is misplaced. Indian law does not govern this
          arbitration. The Respondent’s argument that the eventual award is likely to be enforced
          in India and thus Indian law should be taken into account amounts to a threat that India
          will breach its obligation under the BIT to comply with the award by relying on its own
          domestic law. It is a cardinal principle of international law that a State cannot escape
          responsibility on the international plane by invoking its own laws. 819

789.      Finally, the Respondent’s argument that there is a transnational public policy rule
          against arbitrability of tax disputes is unsupported by evidence. States routinely agree
          to arbitrate tax-related investment disputes and they do arbitrate such disputes often
          without even raising the issue of arbitrability. 820 The Respondent refers to the EU
          Member States’ “reluctance” to accept a 1976 directive mandating the binding
          arbitration of tax disputes. It fails to mention, however, that this directive was adopted
          as a convention in 1995 and now applies in every EU Member State. 821

790.      Similarly, the Respondent refers to a 1984 OECD Report which noted that the need for
          compulsory arbitration of tax disputes had not been demonstrated. 822 What it omits to
          note is that a more recent 2015 OECD Report in fact recognises that “mandatory binding
          arbitration is the best way of ensuring that tax treaty disputes are effectively
          resolved.” 823



817
       C-Rejoinder, ¶ 181.
818
       UK-India BIT, CLA-1, Article 9(3)(c)(v).
819
       VCLT, RLA-58, Article 27.
820
       Burlington Resources Inc. v. Republic of Ecuador, ICSID Case No. ARB/08/5, Decision on Jurisdiction, 2
       June 2010, RLA-164, ¶ 181; Link Trading v. Department for Customs Control of Republic of Moldova,
       UNCITRAL, Award on Jurisdiction, 16 February 2001, RLA-188, p. 10; Mamidoil Jetoil Greek Petroleum
       Products Societe S.A. v. Republic of Albania, ICSID Case No. ARB/11/24, Award, 30 March 2015, CLA-
       150; Yuri Bogdanov and Yulia Bogdanova v. Republic of Moldova, SCC Arbitration No. V (091/2012), Final
       Award, 16 April 2013, CLA-154, ¶ 167.
821
       Convention 90/436/EEC on the elimination of double taxation in connection with the adjustment of profits
       of associated enterprises was signed in 1990 and entered into effect on 1 January 1995, Official Journal of
       the European Communities L 225/10 of 20/08/1990, CLA-274.
822
       Transfer Pricing and Multinational Enterprises – Three Taxation Issues, Report of the OECD Committee on
       Fiscal Affairs (1984), RLA-184, ¶ 115(c).
823
       OECD, Making Dispute Resolution Mechanisms More Effective, Action 14 - 2015 Final Report, OECD/G20,
       (2015), CLA-327, ¶ 62.


                                                       184
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 200 of 583
                                                                                  PCA Case No. 2016-7
                                                                             Award of 21 December 2020
                                                                                        Page 185 of 568

791.      In sum, the Claimants argue that the UK-India BIT clearly allows for the arbitration of
          tax disputes, except for MFN and National Treatment claims. The Claimants here do
          not make MFN or National Treatment claims. Their claims thus are arbitrable under the
          BIT. The Respondent has failed to articulate why this Tribunal should ignore the Treaty
          terms in favour of a construction based on a distorted representation of “BIT practice”,
          domestic laws governing domestic tax matters, or an alleged “transnational public
          policy” discernible from the States’ purported reluctance to arbitrate tax-related
          investment disputes. 824

                 c.     The Tribunal’s analysis

792.      The Respondent’s objection is two-pronged. First, India argues that taxation measures
          are outside the scope of application of the BIT, with the result that the present dispute
          falls outside the subject-matter scope of the Tribunal’s jurisdiction. Second, India
          contends that taxation disputes are not arbitrable, either as a matter of international
          public policy, Indian law or Dutch law. These are two distinct self-standing objections.
          According to the first, the Contracting Parties to the BIT have not consented to submit
          disputes arising from tax measures to arbitration. According to the second, even if the
          Contracting Parties have so consented, this consent is invalid, as the dispute is not
          capable of being resolved by arbitration as a matter of certain mandatory rules of law.
          The Tribunal will therefore address these two objections separately.

793.      Before doing so, however, it merits clarifying that the present dispute is a tax-related
          investment dispute, not a tax dispute. More precisely, this dispute concerns alleged
          violations of an investment treaty resulting from certain sovereign measures taken by
          the Respondent in the field of taxation, also referred to as fiscal measures. This type of
          dispute must be distinguished from tax disputes proper, which are disputes concerning
          the taxability (including the tax-amount) of a specific transaction. The distinction is
          significant. In a tax dispute, the question is whether and how a particular transaction is
          taxable under the applicable (municipal) law or, possibly laws of several countries if the
          transaction is international. In tax-related investment disputes, on the other hand, the
          tribunal is tasked with determining whether the respondent State has breached
          substantive standards of treatment under the investment treaty through the exercise of
          its authority in the field of taxation, and whether liability arises as a result. The issue at
          stake is thus not a matter of domestic tax law; it is rather whether the fiscal measures
          taken by the State, valid or not under its own tax laws, violate international law.

794.      Investment treaty tribunals are tasked with scrutinising State measures in different fields
          of sovereign activity for their compliance with the treaty standards. This cannot equate
          with the task of resolving the underlying dispute under the relevant municipal law. By
          way of example, when an investment treaty tribunal scrutinises investigative,
          prosecutorial, or judicial measures taken by the respondent State within the framework
          of domestic criminal proceedings, it does not resolve the underlying criminal dispute by
          determining the guilt or innocence of the individual concerned; it looks at such measures
          from the prism of a potential treaty violation. Thus, the Tribunal’s task here is to
          determine whether the way India taxed the 2006 Transactions, including by applying



824
       C-Rejoinder, ¶ 210.

                                                  185
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 201 of 583
                                                                                  PCA Case No. 2016-7
                                                                             Award of 21 December 2020
                                                                                        Page 186 of 568

          the 2012 Amendment, fell short of the substantive standards of treatment guaranteed
          under the BIT.

795.      Having clarified this matter, the Tribunal will now consider whether (i) the UK and
          India, as Contracting Parties to the BIT, have consented to submit tax-related investment
          disputes to arbitration, and (ii) whether such disputes are capable of being resolved by
          arbitration under the relevant mandatory laws.

                            (i)   Have the Contracting Parties consented to submit tax-related
                                  investment disputes to arbitration under Article 9 of the BIT?

796.      As set out above, pursuant to Article 9 of the BIT the UK and India consented to arbitrate
          “[a]ny dispute between an investor of one Contracting Party and the other Contracting
          Party in relation to an investment of the former”. 825 Once again, the Tribunal will
          interpret this provision in accordance with the VCLT.

797.      Turning first to the ordinary meaning of this provision, the Tribunal notes that Article 9
          is a broad jurisdictional clause. Nothing in the ordinary meaning of the language of
          Article 9 of the BIT suggests that tax-related investment disputes fall outside the scope
          of the Tribunal’s jurisdiction. In particular, it does not contain any explicit exclusion for
          tax-related investment disputes.

798.      Nor is such an interpretation supported by the object and purpose of the BIT, which is
          “to create conditions favourable for fostering greater investment” and to “stimulat[e]
          […] individual business initiative and […] increase prosperity in both States”. 826 Indeed,
          guarantees of fairness of the taxation regime are in line with the objective of encouraging
          more foreign investment. Interpreting the BIT so as to exclude tax-related measures
          from its scope of application, without having express language to that effect, would not
          be in line with the treaty’s object and purpose.

799.      A contextual interpretation further supports the view that tax-related investment
          disputes and, in general, tax-related measures, are within the scope of the BIT. In
          particular, Article 4 of the BIT, which contains the National Treatment and the MFN
          clauses, excludes from the scope of those provisions “any treatment, preference or
          privilege resulting from […] any international agreement or arrangement relating
          wholly or mainly to taxation or any domestic legislation relating wholly or mainly to
          taxation.” 827 The presence of this limited tax-related exception in the BIT belies India’s
          argument that “arbitration of tax disputes was entirely unthinkable and not in the
          contemplation of the state parties” to the BIT. 828

800.      Indeed, if, as the Respondent suggests, “the entire idea of tax arbitration [were] beyond
          the contemplation of the contracting parties”, and if “tax disputes [were] outside the


825
       UK-India BIT, CLA-1, Article 9.
826
       Id., Preamble.
827
       Id., Article 4(3).
828
       R-Rejoinder, ¶ 85.


                                                    186
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 202 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                    Page 187 of 568

          BIT’s scope”, 829 there would be no need to exclude such matters specifically from the
          National Treatment and the MFN protections. It is a well-established rule of treaty
          interpretation that treaty terms should be interpreted so as to give them, as opposed to
          deprive them of, a meaning. 830 The Respondent’s interpretation either deprives Article
          4(3) of the BIT of any effective meaning, or implies rewriting its language to the effect
          that the provision would be read to exclude all tax matters from the BIT as a whole.
          Neither interpretation is acceptable under the applicable rules of treaty interpretation.

801.      India further argues that, since tax matters are regulated by another international treaty,
          the UK-India DTAA, the BIT should be read so as to exclude such matters from its
          scope. This argument appears to imply that the UK-India DTAA derogates from the BIT
          pursuant to Article 30 of the VCLT (“Application Of Successive Treaties Relating To
          The Same Subject-Matter”), which provides in relevant part:

                   1.    Subject to Article 103 of the Charter of the United Nations, the rights
                         and obligations of States parties to successive treaties relating to the
                         same subject-matter shall be determined in accordance with the
                         following paragraphs.

                   2.    When a treaty specifies that it is subject to, or that it is not to be
                         considered as incompatible with, an earlier or later treaty, the
                         provisions of that other treaty prevail.

                   3.    When all the parties to the earlier treaty are parties also to the later
                         treaty but the earlier treaty is not terminated or suspended in operation
                         under article 59, the earlier treaty applies only to the extent that its
                         provisions are compatible with those of the later treaty. 831

802.      The Tribunal is not persuaded that this provision can be invoked to argue that the UK-
          India DTAA derogates from the BIT, for the following reasons.

803.      First, by its own terms, this provision is inapplicable here. The UK-India DTAA and the
          BIT govern different subject-matters: the former provides rules for “the avoidance of
          double taxation and the prevention of fiscal evasion with respect to taxes on income and
          capital gains” applicable to residents of each contracting State, 832 while in the latter,
          each Contracting Party agrees to treat the investments in its territory made by nationals
          of the other Contracting Party in accordance with certain standards of treatment. Article
          30 of the VCLT is unequivocal in that the conflict rules contained therein apply only to




829
       Transcript, Evidentiary Hearing, Day 1, 248:16-19.
830
       Asian Agricultural Products Ltd (AAPL) v. Sri Lanka, ICSID Case No. ARB/87/3, Award, 27 June 1990,
       CLA-54, ¶ 40, (“Nothing is better settled, as a canon of interpretation in all systems of law, than that a clause
       must be so interpreted as to give it a meaning rather than so as to deprive it of meaning […] This is simply
       an application of the more wider legal principle of ‘effectiveness’ which requires favouring the interpretation
       that gives to each treaty provision ‘effet utile’.”).
831
       VCLT, RLA-58, Articles 30(1)-30(3).
832
       UK-India DTAA, RLA-45, Preamble, Article 1(1).


                                                          187
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 203 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 188 of 568

          treaties “relating to the same subject-matter”. 833 Two treaties that operate in two
          separate spheres cannot derogate from each other.

804.      Even assuming arguendo that the two treaties governed the same subject-matter, the
          UK-India DTAA predates the BIT. It cannot therefore be considered as a later treaty for
          the purposes of Article 30(3) of the VCLT. To the contrary, were Article 30(3) to apply
          to the DTAA and the BIT, this provision would mandate that the BIT would derogate
          from the UK-India DTAA, and not vice versa, as the Respondent appears to argue.

805.      The only provision that could potentially be relevant (again, assuming arguendo that the
          two treaties related to the same subject-matter) is Article 30(2) of the VCLT. According
          to this provision, “[w]hen a treaty specifies that it is subject to, or that it is not to be
          considered as incompatible with, an earlier or later treaty, the provisions of that other
          treaty prevail.” 834 Article 4(3) of the BIT specifies that the National Treatment and the
          MFN protections “shall not be construed so as to oblige one Contracting Party to extend
          to the investors of the other the benefit of any treatment, preference or privilege resulting
          from […] any international agreement or arrangement relating wholly or mainly to
          taxation”. 835 The Respondent appears to be arguing that this provision of the BIT gives
          precedence to the UK-India DTAA over the BIT, and thus the UK-India DTAA should
          govern any “treatment” provided by India to UK investors in tax matters.

806.      The Tribunal is not persuaded. Article 4(3) of the BIT cannot be read to have the effect
          envisaged by Article 30(2) of the VCLT for at least three independent reasons:

          a.      Article 4(3) of the BIT does not “subject” the BIT to double taxation agreements
                  such as the UK-India DTAA. Rather, it contains a specific carve-out limited to the
                  National Treatment and MFN provisions. In other words, Article 4(3) does not
                  specify that the BIT is subject to the UK-India DTAA; it merely limits the scope
                  of application of the National Treatment and MFN provisions by excluding “any
                  treatment, preference or privilege resulting from” tax-related treaties.

          b.      While Article 4(3) does refer among others to the DTAAs signed by the host State,
                  it does not expressly specify that the BIT should be considered to be incompatible
                  with those DTAAs, as Article 30(2) requires. Nor could such an incompatibility
                  be implicitly read into this provision: Article 27(1) of the UK-India DTAA
                  provides for a dispute resolution mechanism for situations in which “a resident of
                  a Contracting State considers that the actions of one or both of the Contracting
                  States result or will result for him in taxation not in accordance with this
                  Convention.” 836 It does not purport to provide a dispute resolution mechanism for
                  situations in which an investor of one of the Contracting States considers that the
                  host State has violated his rights as an investor, especially the BIT.


833
       Article 30(1) of the VCLT provides “Subject to Article 103 of the Charter of the United Nations, the rights
       and obligations of States Parties to successive treaties relating to the same subject matter shall be determined
       in accordance with the following paragraphs.”
834
       VCLT, RLA-58, Article 30(2).
835
       UK-India BIT, CLA-1, Article 4(3)(b).
836
       UK-India DTAA, RLA-45, Article 27(1).

                                                         188
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 204 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 189 of 568

          c.     More importantly, by its very nature Article 4(3) cannot be read as mandating that
                 all tax matters be governed by the relevant DTAAs to the exclusion of the BIT.
                 Article 4(3) provides a tax carve-out only with respect to the National Treatment
                 and MFN provisions contained at Articles 4(1) and 4(2). These provisions allow
                 investors of a Contracting Party to benefit from treatment no less favourable than
                 that afforded to investors of the host State or third States. By their very nature,
                 Articles 4(1) and 4(2) cannot be referring to treatment that is already available to
                 UK investors in India (or Indian investors in the UK) absent the National
                 Treatment and MFN protections, such as the guarantees provided in the UK-India
                 DTAA. In turn, the effect of Article 4(3) is to exclude from the scope of the
                 National Treatment and MFN protections any treatment, preference or privilege
                 afforded to investors of the host State or third States resulting from tax-related
                 agreements. This means that, as a result of the tax carve-out in Article 4(3), UK
                 investors in India (and Indian investors in the UK) cannot complain if they receive
                 less favourable treatment in tax matters than that provided in tax-related
                 agreements for investors of the host State or of third States. This exclusion can
                 only be referring to tax-related agreements between India and third States that are
                 not the UK, because any “treatment” afforded by the UK-India DTAA is available
                 to UK investors in India (and Indian investors in the UK) without needing to rely
                 on the BIT’s National Treatment and MFN provisions. In other words, Article 4(3)
                 of the BIT cannot exclude from the scope of application of the National Treatment
                 and MFN provisions treatment that these provisions were not intended to provide
                 in the first place. This would entail depriving Article 4(3) of any meaningful
                 effect. Instead Article 4(3) of the BIT can only be read to carve out any more
                 favourable treatment that domestic or third State investors receive under the host
                 State’s taxation agreements with third States.

807.      The Tribunal thus concludes that, to the extent that the Respondent is invoking Article
          30 of the VCLT, the UK-India DTAA cannot derogate from the BIT.

808.      Alternatively, the Respondent’s argument may be understood as relying on the UK-
          India DTAA to determine the relevant context for interpreting the provisions of the BIT,
          as mandated by Article 31(3) of the VCLT. 837 The Respondent has argued that the two
          treaties were negotiated and entered into contemporaneously, and appears to be
          suggesting that they should be interpreted together, as a whole, or that the Tribunal
          should look at the provisions of the DTAA for assistance in interpreting the BIT. Once
          again, the Tribunal is not convinced.

          a.     First, the UK-India DTAA does not qualify as a “subsequent agreement between
                 the parties regarding the interpretation of the treaty or the application of its
                 provisions”, or as “subsequent practice in the application of the treaty which

837
       Article 31(3) of the VCLT provides: “There shall be taken into account, together with the context:
(a)    any subsequent agreement between the parties regarding the interpretation of the treaty or the application of
       its provisions;
(b) any subsequent practice in the application of the treaty which establishes the agreement of the parties regarding
      its interpretation;
(c) any relevant rules of international law applicable in the relations between the parties.”


                                                        189
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 205 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 190 of 568

                establishes the agreement of the parties regarding its interpretation” pursuant to
                Articles 31(3)(a)-31(3)(b) of the VCLT. 838 Not only does the UK-India DTAA
                predate the BIT; nowhere does it purport to interpret the BIT or its application,
                nor does it establish an agreement of the Contracting Parties with respect to its
                interpretation.

          b.    Second, Article 31(3)(c) of the VCLT mandates that the “relevant rules of
                international law applicable in the relations between the parties” must be taken
                into account when identifying the context of the terms of a treaty. 839 The UK-India
                DTAA indisputably contains rules of international law applicable between the
                Parties to the BIT. However, India fails to point to any relevant rule in the former
                that would suggest that the latter should be interpreted so as to exclude tax-related
                measures from its scope. As mentioned at paragraph 806.b above, the two treaties
                are not incompatible. It is perfectly possible for a tax-related measure to be
                governed under a double taxation regime, such as the one provided in the UK-
                India DTAA, and at the same time be arbitrary, discriminatory or otherwise
                contrary to the BIT. Nothing in the UK-India DTAA suggests that the BIT, as a
                whole, or its dispute resolution mechanism in particular, is not applicable to tax-
                related measures.

809.      For these reasons, when interpreted pursuant to the primary means of treaty
          interpretation, neither the BIT in general nor its dispute resolution provision in particular
          contains an exclusion for tax-related investment disputes. This interpretation is neither
          “ambiguous” nor “obscure”, 840 nor “[l]eads to a result which is manifestly absurd or
          unreasonable.” 841 As a result, the Tribunal does not need to inquire whether any
          secondary sources of treaty interpretation would suggest otherwise. It will nevertheless
          address this point for the sake of completeness, because it was an important part of the
          Respondent’s case.

810.      Article 32 of the VCLT (“Supplementary Means of Interpretation”) provides:

                  Recourse may be had to supplementary means of interpretation, including
                  the preparatory work of the treaty and the circumstances of its conclusion,
                  in order to confirm the meaning resulting from the application of article
                  31, or to determine the meaning when the interpretation according to article
                  31:

                  (a) Leaves the meaning ambiguous or obscure; or

                  (b) Leads to a result which is manifestly absurd or unreasonable. 842




838
       VCLT, RLA-58, Articles 31(3)(a)-31(3)(b).
839
       VCLT, RLA-58, Article 31(3)(c).
840
       VCLT, RLA-58, Article 32(a).
841
       VCLT, RLA-58, Article 32(b).
842
       VCLT, RLA-58, Article 32.


                                                    190
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 206 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 191 of 568

811.      India relies on several documents, which it argues should be considered to be
          supplementary means of interpretation which are “relevant to the circumstances of
          conclusion of the India-UK BIT because they give direct insight into the Respondent’s
          negotiating position for, and its understanding of, the correct interpretation of, the India-
          UK BIT.” 843 India relies specifically on the following documents: 844

          a.     A telefax from Mr Nayak of India’s Department of Economic Affairs to Mr K.
                 Rana, India’s Ambassador to Germany during the negotiation of the India-
                 Germany BIT signed in July 1995, which (in the context of the negotiation of the
                 National Treatment/MFN clause) stated that “[w]ith other countries, we have
                 taken a somewhat stronger view that all domestic tax laws would be outside the
                 scope of such Agreements, and have justified this by arguing that tax matters are
                 inherently specialised matters which should be the subject of separate bilateral
                 Agreements and ought not to form part of an Investment Protection
                 Agreement.” 845

          b.     A telefax from Mr Nayak of India’s Department of Economic Affairs to Mr I.P.
                 Khosla, India’s Ambassador to the Netherlands during the negotiation of the
                 India-Netherlands BIT in October 1994, indicating that “[w]e are very clear that
                 we do not wish taxation matters to come within the purview of the Bilateral
                 Investment Protection Agreement as it may lay open the possibility of an overseas
                 investor from the Netherlands challenging Indian tax assessments in international
                 arbitration. We would continue to request that on this point you should remain
                 firm in your discussions with the Netherlands Government and we are pleased that
                 the matter will be reviewed afresh by them.” 846

          c.     A message from Mr A. Mishra, Director, Foreign Investment to the Joint
                 Secretary, Foreign Trade and Investment, during the negotiation of the India-
                 Mauritius BIT in 1998, stating that “[t]he Mauritius counter draft […] did not
                 extend derogation clause to all matters relating wholly or mainly to taxation […]
                 It was also clarified that taxation matters are appropriately addressed under the
                 Double Taxation Avoidance Agreement between the two countries and there
                 should be no overlap between DTAA and BIPA provisions.” 847

          d.     The Office Memorandum on the Issuance of Joint Interpretative Statements for
                 Indian Bilateral Investment Treaties dated 8 February 2016 issued by the
                 Investment Division of the Department of Economic Affairs of India’s MoF,
                 which stated that “[i]n the treaties which are silent on inclusion or exclusion of
                 taxation measures from scope, it is implied that such treaties, do not apply to any

843
       R-PHB, ¶ 56.
844
       See, R-Rejoinder, ¶ 79; R-PHB, ¶¶ 57-62; Compilation of excerpts, RLA-359.
845
       Telefax from P.J. Nayak, Department of Economic Affairs, to K Rana, Ambassador to Germany dated 5 July
       1995, RLA-359, p. 34.
846
       Telefax from PJ Nayak, Department of Economic Affairs, to I.P. Khosla, Ambassador to the Netherlands
       dated 26 October 1994, RLA-359, pp. 2-3.
847
       Message from A. Mishra, Director, Foreign Investment to the Joint Secretary, Foreign Trade and Investment
       dated 14 August 1998, RLA-359, pp. 14-15.


                                                      191
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 207 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 192 of 568

                 law or measure regarding taxation including measures taken to enforce taxation
                 obligations.” 848

          e.     Joint Interpretive Notes between the Respondent and the Government of
                 Bangladesh dated 4 October 2017, following the conclusion of the India-
                 Bangladesh BIT, which repeated the above interpretation. 849

812.      As is evident from their nature, the documents on which India relies do not properly
          qualify as secondary sources for the interpretation of this BIT. In particular, they cannot
          be considered to be “preparatory work” for the UK-India BIT or to relate to “the
          circumstances of its conclusion”, as mandated by Article 32 of the VCLT. Rather,
          documents (a), (b), (c), and (e) relate to the negotiation of India’s investment treaties
          with Germany, the Netherlands, Mauritius, and Bangladesh. The Respondent has not
          demonstrated how those communications, many of which postdate the present BIT,
          would have informed the mutual intentions of the Contracting Parties when entering
          into this BIT. Even if those documents were to show India’s contemporaneous
          intentions, this could not bind the United Kingdom or UK investors, who have the
          benefit of the unambiguous language of the BIT, which contains only a limited tax-
          related carve out in Article 4.3.

813.      As to document (d), the 2016 Interpretative Statement for Indian BITs, this is a unilateral
          statement by India purporting to interpret its BITs as including an implicit carve-out for
          fiscal measures in those BITs that have no express carve-out. The Respondent has
          provided no evidence suggesting that the UK agreed to this carve-out for the UK-India
          BIT. The 2016 Interpretative Statement, issued over 20 years after the negotiation of the
          BIT, is of limited value even to establish the Respondent’s contemporaneous intentions
          at the time of execution of the BIT: as noted by the Daimler v. Argentina tribunal, “an
          interpretive declaration issued by a State after a treaty-based interpretive dispute has
          already arisen cannot be considered as a definitive guide to the State’s original intentions
          – particularly when the declaration relates to a different treaty.” 850

814.      Consequently, the Tribunal concludes that there are no relevant supplementary means
          of interpretation that should be used or that could lead it to modify its interpretation of
          the BIT reached on the basis of primary means of interpretation.

815.      For these reasons, the Tribunal concludes that India consented to arbitrate tax-related
          investment disputes (such as the present dispute) pursuant to Article 9 of the BIT.

                        (ii)   Are tax-related investment disputes arbitrable?

816.      Having established that the UK and India have consented to submit tax-related
          investment disputes to arbitral jurisdiction, the Tribunal now turns to whether they have

848
       Government of India, Ministry of Finance, Department of Economic Affairs, Investment Division, Office
       Memorandum on “Issuing Joint Interpretative Statements for Indian Bilateral Investment Treaties” dated 8
       February 2016, CLA-251; Note 5, India’s Consolidated Interpretative Statements, Department of Economic
       Affairs, Investment Division dated 8 February 2016, RLA-361.
849
       Article 2, Joint Interpretative Notes on the India-Bangladesh BIT dated 4 October 2017, RLA-362.
850
       Daimler Financial Services AG v. Argentine Republic, ICSID Case No. ARB/05/1, Award, 22 August 2012,
       CLA-159, ¶ 272.

                                                      192
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 208 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 193 of 568

          done so contrary to international public policy, or to other mandatory rules of law, both
          of which would render their agreement invalid or inoperable. India argues that the
          present dispute is not arbitrable as a matter of international public policy, as well as
          under the municipal laws of India or the Netherlands.

817.      The notion of (objective) arbitrability relates to whether a particular subject-matter is
          lawfully susceptible to decision by arbitration. Whether a particular type of dispute is
          arbitrable is a policy choice of the relevant legislator. The question here is what laws
          are relevant to determining the existence of such policy choice with respect to this
          particular investment arbitration.

818.      That the dispute must concern a subject-matter lawfully capable of being submitted to
          arbitration is a requirement for the Tribunal’s jurisdiction. The Tribunal considers that
          two laws are potentially relevant in this regard. As noted in Section VI.A above, the
          Tribunal’s jurisdiction is governed by international law, and in particular, by the BIT.
          International law (including the notion of international public policy) is thus relevant to
          this question.

819.      The law of the seat is also relevant to this question. Given the Tribunal’s decision that
          the seat of this arbitration is The Hague, the Netherlands, this arbitration is governed by
          the mandatory provisions of the lex arbitri, which is Dutch law. Any award rendered by
          this Tribunal is subject to the control of the Dutch courts, which may apply Dutch
          concepts of arbitrability. It is the Tribunal’s intention to render an award that is valid at
          the seat, and for this reason, it will assess the question of the arbitrability of this dispute
          under Dutch law.

820.      The question that ensues is what other laws are relevant to determining whether this
          dispute is arbitrable. One could consider that such a policy choice might fall to the
          domestic laws of the Contracting Parties, as the Respondent (and even the Claimants)
          seems to suggest, or at the very least to the host State, as certain aspects of the investment
          will be governed by the host State’s law. However, the Contracting States’ agreement
          to arbitrate is contained in an international treaty and thus governed by international
          law. It is a principle of international law that States may not negate such agreements in
          reliance on their municipal laws, 851 for instance, by arguing that the subject-matters that
          fall within the scope of the relevant treaty are not arbitrable under their domestic laws.
          Absent an exclusion by the terms of the relevant treaty or a derogation by a subsequent
          treaty, the Contracting States should be deemed to have agreed to arbitrate all matters
          that fall under the scope of the Treaty. Sovereign actions, and in particular
          administrative law decisions by State entities, may not be arbitrable domestically.
          However, when a State enters into a bilateral investment treaty, it cannot argue that its
          sovereign conduct is not arbitrable under the treaty. To transpose the domestic law
          concept of arbitrability to investment arbitration would deprive investment treaties of
          any useful meaning.

821.      In this context, it bears recalling that the Tribunal is not faced here with a tax dispute.
          The Tribunal is not assessing whether the 2006 Transactions gave rise to tax, and if so,
          in what amount. This is a tax-related investment dispute, in which the Tribunal is tasked


851
       See ILC Articles on Responsibility of States for Internationally Wrongful Acts, Article 3.

                                                        193
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 209 of 583
                                                                                    PCA Case No. 2016-7
                                                                               Award of 21 December 2020
                                                                                          Page 194 of 568

          with determining whether certain fiscal measures imposed by the Respondent have
          breached the Treaty. Accordingly, whether tax disputes are arbitrable in the
          Netherlands, India, or even the UK, is irrelevant. To the extent that any of these laws is
          relevant, what matters is whether they prohibit arbitration of tax-related investment
          disputes.

822.      For these reasons, the Tribunal will address the issue of arbitrability as a matter of (i)
          the mandatory law of the seat of this arbitration (i.e., Dutch law), and (ii) international
          public policy, bearing in mind that this is a tax-related investment dispute, and not a tax
          dispute.

(1)       Are tax-related investment disputes arbitrable under Dutch law?

823.      The Respondent contends that taxation disputes are not arbitrable as a matter of
          mandatory rules in the Dutch Arbitration Act. In particular it invokes Article 1020(3) of
          the Dutch Arbitration Act, which reads as follows:

                  The arbitration agreement shall not serve to determine legal consequences
                  of which the parties cannot freely dispose.

824.      According to the Respondent, the Dutch Supreme Court has determined that “tax
          disputes pertain to the exclusive competence of Dutch tax courts and are therefore not
          arbitrable”. 852 The quote from the decision referred to by the Respondent reads as
          follows:

                  [P]arties may not freely determine whether the tax court or the civil court
                  will hear a dispute. The Dutch tax court is exclusively competent to
                  determine the correctness of the tourist tax assessed […]. 853

825.      Once again, the provisions invoked by the Respondent relate to tax disputes, not tax-
          related investment disputes. In the former, the dispute concerns the taxability of a given
          transaction, and the determination may indeed potentially have an erga omnes effect
          vis-à-vis other taxpayers in like circumstances. In the latter, the determination is made
          in respect of the host State’s treatment of individual investors. Article 9(3)(v) of the BIT
          provides that the decision of the arbitral tribunal is binding on the disputing parties. It
          has no erga omnes effect. By way of example, even if this Tribunal were to determine
          that India’s tax measures violated the Claimants’ rights under the BIT, this would not
          result in the invalidity of the 2012 Amendment or the FAO. The mandate of this Tribunal
          is different from that of a domestic tax court, which may determine with an erga omnes
          or at least precedential effect whether particular types of transactions are taxable as a
          matter of municipal tax law.

826.      Therefore, even if tax disputes are not arbitrable in the Netherlands, this has no bearing
          on the arbitrability of tax-related investment disputes, especially when Dutch taxes are
          not at stake. The public policy rationale of keeping tax disputes within the exclusive


852
       R-Rejoinder, ¶ 97, citing Dutch Supreme Court 21 April 2006, ECLI:NL:HR:2006:AU4548, NJ 2006, 271
       (Abacus), RLA-80, consideration 3.4.3.
853
       Dutch Supreme Court 21 April 2006, ECLI:NL:HR:2006:AU4548, NJ 2006, 271 (Abacus), RLA-80,
       consideration 3.4.3.

                                                   194
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 210 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 195 of 568

          competence of domestic courts does not apply to disputes related to alleged violations
          of investment treaties by fiscal measures.

827.      The evidence submitted in the record by the Respondent shows that the Netherlands
          understands this distinction. Indeed, that evidence suggests that when the Netherlands
          negotiated its BIT with India, it considered fiscal measures to fall within the BIT’s
          scope, except for a limited carve-out for the National Treatment and MFN provisions.
          In particular, when the Dutch foreign ministry transmitted the Netherlands-India BIT
          for ratification, it confirmed its understanding that “[a]ll other provisions of this treaty
          are applicable in relation to fiscal measures.” 854 This shows that the Netherlands does
          not view even tax-related investment disputes arising under treaties to which it is a party
          as inherently incapable of being resolved by international arbitration. Many more
          investment treaties concluded by the Netherlands, which contain no or limited tax-
          related exceptions, further stand in support of this conclusion.

(2)       Are tax-related investment disputes arbitrable as a matter of international public
          policy?

828.      India contends that tax disputes are not arbitrable as a matter of international public
          policy. As noted above, this is not a tax dispute; it is a tax-related investment dispute.
          Whether tax disputes proper are not arbitrable as a matter of international public policy
          is thus irrelevant.

829.      To the extent that the Respondent is referring to tax-related investment disputes, the
          sources that it invokes do not support its position.

830.      In particular, the Respondent refers to the European Commission’s 1976 proposal for
          an arbitration directive that never came into force. According to India, the reason why
          the project did not succeed was the EU Member States’ “fear of losing sovereignty in
          tax matters”. 855 Even if this were the case, the fact that, at that time, EU Member States
          may have allegedly preferred to retain unfettered discretion in tax-related matters does
          not render other States’ consent to arbitrate such disputes contrary to international public
          policy. In any event, in the decades following 1976, many (if not all) EU Member States
          entered into investment treaties that provide for the arbitration of investor-State
          disputes, many times without exempting tax-related disputes, or containing limited
          exceptions directed specifically to certain provisions, such as National Treatment and
          MFN.

831.      India also relies on a 1984 OECD report, which, according to the Respondent, posits
          that accepting compulsory arbitration “would represent an unacceptable surrender of




854
       Telefax from PJ Nayak, Indian Department of Economic Affairs, to I.P. Khosla, India’s Ambassador the
       Netherlands, RLA-359.
855
       Sriram Govind and Laura Turcan, “The Changing Contours of Dispute Resolution in the International Tax
       World” (2017) 72 Bulletin for International Taxation No. 3/4 (IBFD, 2017), RLA-185.


                                                    195
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 211 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 196 of 568

           fiscal sovereignty”. 856 The full quote of the relevant paragraph of the report is not,
           however, nearly as categorical. It reads as follows:

                    The Committee does not, for the time being, recommend the adoption of a
                    compulsory arbitration procedure to supersede or supplement the mutual
                    agreement procedure. In its view the need for such compulsory arbitration
                    has not been demonstrated by the evidence available and the adoption of
                    such a procedure would represent an unacceptable surrender of fiscal
                    sovereignty. 857

832.       Such cautious language (in particular the use of the terms “for the time being”,
           “recommend”, and “not been demonstrated by the evidence available”) suggests that
           arbitrating tax-related disputes is not an issue of international public policy. In any
           event, this report was issued well over 30 years ago and thus predates the proliferation
           of investment protection treaties. It sets out “a Recommendation to the Governments of
           Member countries” and is concerned specifically with “the ways in which a
           multinational enterprise may be relieved from ‘economic double taxation’”. 858 It is silent
           on whether two sovereign States are at liberty to submit tax-related investment disputes
           to arbitration by virtue of an international treaty, and does not suggest that such an
           endeavour would be contrary to international law or, a fortiori, contrary to international
           public policy. Indeed, many OECD member States have done so by subscribing to a vast
           network of bilateral and multilateral investment treaties since the issuance of that report.

833.       In any event, the Respondent does not deny that, in 2016, the OECD adopted the
           Multilateral Convention to Implement Tax Treaty Related Measures to Prevent Base
           Erosion and Profit Shifting, which contains provisions relating to arbitration of tax-
           related disputes. 859 Article 18 specifically envisages the possibility for member States
           to notify their agreement to arbitrate such disputes. This contradicts the assertion that
           tax disputes, or more precisely tax-related investment disputes, are not arbitrable as a
           matter of international public policy, especially as international public policy stood at
           the time of the initiation of this arbitration.

834.       The Respondent further contends that there exists a “[w]idespread and longstanding
           consensus amongst States that customary international law imposes few, if any,
           restrictions on the right of a State to set and enforce tax laws”. 860 Even if such a
           consensus exists, however, it has little to do with the jurisdiction of this Tribunal or the
           arbitrability of tax-related investment disputes under this Treaty which is conventional
           international law, and thus, by its very nature, is not to be equated to customary
           international law because it represents a negotiated advance on such rules as between
           the two Contracting Parties. Indeed, it may well be that sovereign measures of general
           taxation might call for a deferential scrutiny under international law, since such

856
       OECD Committee on Fiscal Affairs, Transfer Pricing and Multinational Enterprises – Three Taxation Issues,
       June 1984, RLA-184, ¶ 115(c).
857
       Ibid.
858
       Id., p. 3.
859
       OECD, Multilateral Convention to Implement Tax Treaty Related Measures to Prevent Base Erosion and
       Profit Shifting, Part VI, 24 November 2016, CLA-284.
860
       R-Rejoinder, ¶ 77.

                                                      196
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 212 of 583
                                                                                 PCA Case No. 2016-7
                                                                            Award of 21 December 2020
                                                                                       Page 197 of 568

          measures are arguably likely to qualify as a legitimate exercise of the State’s police or
          regulatory powers, depending on the circumstances. This has no bearing on the question
          of who is competent to carry out such scrutiny, whatever its scope. In other words, what
          customary international law, or more relevantly, the BIT’s standards of protection,
          require in respect of tax-related measures is an issue for the merits, which should not be
          conflated with the question of the Tribunal’s jurisdiction or the arbitrability of tax-
          related investment disputes.

835.      For these reasons, the Tribunal is not convinced that tax-related investment disputes are
          not arbitrable as a matter of international public policy.

836.      The Tribunal thus concludes that the Parties have consented to submit the present
          dispute to the jurisdiction of this Tribunal, and that in doing so, the Parties have not
          acted contrary to the Dutch notion of arbitrability, or to international public policy.

          4.     Maturity of the claims

837.      The Parties disagree on whether the Claimants’ claims are mature and thus, whether
          they can be arbitrated before this Tribunal.

                 a.     The Respondent’s position

838.      The Respondent argues that “the Claimants’ claim is inadmissible because it is
          premature”. 861 The Respondent’s case is that “the Claimants have not made appropriate
          use of the dispute settlement procedures available to them under the Income Tax Act
          and generally under Indian law”, which “means that various questions which are
          essential to the task of this Tribunal in determining the Claimants’ claims have not yet
          been ventilated before and clarified by the bodies which are best qualified to answer
          those questions (i.e., the Indian courts)”. 862 For the Respondent, this objection “goes to
          the admissibility of the Claimants’ claim”. 863

839.      This objection, so says the Respondent, does not “impl[y] a requirement for exhaustion
          of remedies under the BIT”. 864 It is rather “based on sound principle and precedent, that
          an investor cannot prove an international wrong based on lower tier decisions of the
          State’s administrative and judicial authorities, without taking appropriate action to test
          those decisions before the system of law designed for that purpose, i.e. (in the present
          case) the Indian judicial system”. 865

840.      For the same reason, the Claimants’ attempt “to portray this issue as being one of
          ‘ripeness’ is an oversimplification that is unhelpful and inappropriate on the facts of this



861
       R-Rejoinder, ¶ 51; R-PHB, ¶ 43.
862
       R-PHB, ¶ 43.
863
       Transcript, Evidentiary Hearing, Day 1, 194:9-10.
864
       R-PHB, ¶ 52.
865
       Ibid.


                                                       197
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 213 of 583
                                                                                    PCA Case No. 2016-7
                                                                               Award of 21 December 2020
                                                                                          Page 198 of 568

             case”. 866 The Respondent contends that “the Claimants’ claim involves untested issues
             of Indian law which are central to the resolution of this dispute, including the
             constitutionality of the 2012 Clarification, as well as the issues of abuse and the
             operation of section 2(47)(vi) of the Income Tax Act”, all of which are issues in which
             appropriate deference should be given to the Indian courts and their jurisdiction to rule
             on these issues. 867 The Claimants have refused to bring the issue of constitutionality
             before the Indian courts, and “have instead come directly to an international tribunal
             which inevitably has to consider as part of its deliberations whether or not the 2012
             Clarification was permissible as a matter of Indian law”. 868

841.         The Respondent cites several investor-State arbitration decisions to support its position.
             In particular, it relies on Generation Ukraine v. Ukraine, where the tribunal found that
             “the failure to seek redress from national authorities disqualifies the international claim,
             not because there is a requirement of exhaustion of local remedies but because the very
             reality of conduct tantamount to expropriation is doubtful in the absence of a reasonable
             – not necessarily exhaustive – effort by the investor to obtain correction”. 869

842.         Similarly, in Feldman v. Mexico, the tribunal found that the claimant had failed to seek
             clarifications related to the availability of tax rebates before the Mexican authorities “at
             his peril”, since the impugned tax measures at issue were “subject to extensive
             formalities in Mexico and in most other countries of the world”. 870

843.         In Parkerings v. Lithuania, the tribunal held that the claimant’s failure to challenge the
             decision of the Vilnius municipality to terminate the agreement concluded with the
             claimant’s subsidiary on the development of the public parking system in Vilnius, was
             one of the factors undermining the expropriation claim. 871

844.         Similarly, one of the issues in Jan de Nul v. Egypt was whether the dispute concerning
             the respondent’s alleged failure to adhere to certain representations made during the
             1992 tender for the development of the Suez Canal was within the temporal scope of the
             tribunal’s jurisdiction, given that the 2002 Netherlands-Egypt BIT expressly excluded
             from its scope disputes that had arisen prior to its entry into force. The tribunal
             concluded that the dispute arose in 2003, i.e., only after the respondent’s administrative
             court had rejected the claimants’ claims. In reaching this conclusion, the tribunal
             highlighted that “there is a clear trend of cases requiring an attempt to seek redress in
             domestic courts before bringing a claim for violations of BIT standards irrespective of
             any obligation to exhaust local remedies”. 872

866
       R-PHB, ¶ 55.
867
       R-PHB, ¶ 52.
868
       Id.
869
       Generation Ukraine v. Ukraine, ICSID Case No. ARB/00/9, Award, 16 September 2003, RLA-43, ¶ 20.30.
870
       Feldman v. Mexico, ICSID Case No. ARB(AF)/99/1, Award, 16 December 2002, RLA-44, ¶ 114.
871
       Parkerings-Compagniet AS v. Lithuania, ICSID Case No. ARB/05/8, Award, 11 September 2007, CLA-38,
       ¶ 453.
872
       Jan de Nul N.V. and Dredging International N.V. v. Egypt, ICSID Case No. ARB/04/13, Decision on
       Jurisdiction, 16 June 2006, RLA-174, ¶ 121.


                                                     198
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 214 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 199 of 568

845.       According to the Respondent, the three main issues at stake in the present dispute are
           (a) whether the 2006 Transactions were an abusive tax avoidance scheme, and thus,
           taxable irrespective of the 2012 Amendment; (b) whether tax was in any event due under
           Section 2(47)(vi) of the ITA prior to 2012; and (c) whether the 2012 Amendment is
           constitutional under the settled principles of Indian constitutional law. The Respondent
           submits that these matters are to be resolved under Indian law. Even if the Tribunal had
           jurisdiction, which it does not, 873 it would have to “exercise proper deference to the
           Indian Court system as regards the answers to these central questions of Indian law”. 874

846.       However, no Indian court has given a ruling on any of these issues to date. While the
           Claimants have challenged the FAO, they have carefully avoided the key questions
           concerning the basis of the tax demand and the constitutionality of the 2012
           Amendment. This renders the Claimants’ initiation of this arbitration premature. For
           these reasons, India calls upon the Tribunal to prevent the Claimants from “erect[ing]
           this Tribunal as an overarching forum designed to supersede every process of the system
           of law in which the Claimants chose to ‘invest’”. 875

                    b.    The Claimants’ position

847.       The Claimants submit that the jurisdictional clause contained in Article 9 of the BIT
           vests the Tribunal with competence to decide “any dispute […] in relation to an
           investment” and does not contain a requirement of exhaustion of local remedies. The
           Respondent is essentially asking the Tribunal to rewrite the freely-negotiated Treaty and
           to read a non-existent requirement of exhaustion of remedies into it.

848.       According to the Claimants, the Respondent’s position is disingenuous. In a
           memorandum prepared in February 2016 by the MoF, the Respondent recognised the
           distinction between ripeness and exhaustion of remedies. According to the
           memorandum, “[t]o be ripe, claims must be based on government conduct that is final
           and legally binding, and inflicts a definitive and concrete injury capable of being
           assessed as a breach”, while “exhaustion relates to the process that must be followed”. 876
           India must be precluded from disavowing its official position on the interpretation of its
           BITs based on its current litigation interests.

849.       Investment treaty jurisprudence does not support India’s attempt to reintroduce the
           exhaustion requirement into a treaty that does not contain one. The Respondent relies
           heavily on Generation Ukraine v. Ukraine. The ad hoc committee in Helnan v. Egypt
           cautioned against reading too much into the dictum pronounced in this case, since it is
           “somewhat outside the jurisprudence constante”. 877 In any event, the Generation

873
       See above India’s jurisdictional objections.
874
       Rejoinder, ¶ 56.
875
       Id., ¶ 66.
876
       Government of India, MoF, Department of Economic Affairs, Investment Division, Office Memorandum:
       Issuing Joint Interpretative Statements for Indian Bilateral Investment Treaties, 8 February 2016, CLA-251,
       p. 8, n. 5.
877
       Helnan International Hotels A/S v. Arab Republic of Egypt, ICSID Case No. ARB/05/19, Decision of the ad
       hoc Committee, 14 June 2010, CLA-87, ¶ 49.


                                                       199
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 215 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 200 of 568

          Ukraine v. Ukraine case is inapposite, since in the present case the Claimants do not
          “seize upon an act of maladministration, no matter how low the level of the relevant
          governmental authority”. 878 The FAO of which the Claimants complain is a final and
          binding administrative act issued pursuant to an act of the Indian Parliament, which in
          itself had overturned a decision of the Supreme Court. Nor did the Claimants “abandon
          [their] investment without any effort at overturning the administrative fault”. 879 Instead,
          they actively participated in every procedural step leading up to the issuance of the FAO
          and challenged the tax assessment before the ITAT. Therefore, Generation Ukraine
          offers no support to the Respondent’s misconceived objection.

850.      Jan de Nul v. Egypt is even more inapposite. Nowhere in that case did the tribunal
          require the claimants to exhaust local remedies. Instead, it recognised that there is “no
          requirement for a mandatory pre-trial before the local courts”. 880 The resort to local
          courts was relevant insofar as it helped establish the date on which the treaty dispute
          “crystallized” for the purposes of the ratione temporis provision of the applicable
          investment treaty.

851.      As for Waste Management v. Mexico (II) and Parkerings v. Lithuania, both of these
          cases concerned situations in which the State’s breaches had been originally contractual
          in nature. These tribunals found that, for those contractual breaches to qualify as
          possible treaty violations, the claimants should have first adjudicated their contractual
          claims before the relevant fora of contractual dispute resolution. The failure by the
          claimants to challenge the impugned contractual breaches thus proved fatal to their
          claims. This has nothing to do with the present case, where the conduct of which the
          Claimants complain is indisputably sovereign conduct by India’s legislative and
          executive organs, fully attributable to India.

852.      The Claimants further deny that this Tribunal cannot decide on the Claimants’ claims in
          the absence of determinations regarding whether the 2006 Transactions were chargeable
          under the applicable Indian tax law, or whether the 2012 Amendment was consistent
          with the Indian Constitution. The mandate of a treaty tribunal is to adjudicate the
          respondent State’s compliance with the applicable treaty standards, not with domestic
          law. In carrying out this mandate, it is well established that treaty tribunals are fully
          competent to apply domestic law. As the Crystallex v. Venezuela tribunal reasoned,
          investors do not need to obtain determinations from local courts as a condition of
          establishing the merits of their international claims. 881

853.      Thus, contrary to the Respondent’s assertion, the Claimants do not seek to erect this
          Tribunal as an appeals mechanism for the decisions of Indian courts or its administrative
          organs. International protections under the Treaty exist in parallel to those under Indian
          law, and the Treaty expressly vests the Tribunal with the authority to decide any


878
       Generation Ukraine v. Ukraine, ICSID Case No. ARB/00/9, Award, 16 September 2003, RLA-43, ¶ 20.30.
879
       Ibid.
880
       Jan de Nul N.V. and Dredging International N.V. v. Egypt, ICSID Case No. ARB/04/13, Decision on
       Jurisdiction, 16 June 2006, RLA-174, ¶ 121.
881
       Crystallex International Corporation v. Bolivarian Republic of Venezuela, ICSID Case No. ARB(AF)/11/2,
       Award, 4 April 2016, CLA-19, ¶ 710.

                                                     200
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 216 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 201 of 568

          investment dispute. The Claimants therefore ask the Tribunal to assume this mandate
          and dismiss India’s attempt to rewrite the Treaty.

                 c.     The Tribunal’s analysis

854.      Prior to entering into the substance of the Respondent’s objection on the maturity of the
          claims, the Tribunal must ask itself whether this is properly characterised as a
          jurisdictional or admissibility objection, or whether it is a defence on the merits.

855.      The Respondent does not contend that its objection goes to the Tribunal’s jurisdiction,
          and rightly so. It is common ground between the Parties that the BIT does not contain a
          requirement of exhaustion of local remedies as a pre-condition to the jurisdiction of the
          tribunal or the admissibility of the claims. 882 Instead, Article 9 of the BIT mandates the
          Tribunal to resolve “[a]ny dispute between an investor of one Contracting Party and the
          other Contracting Party in relation to an investment of the former”. 883

856.      Rather, the Respondent’s case is that the claims are premature and thus inadmissible.
          Indeed, it is well-accepted that the prematurity of a claim may render it inadmissible
          until the claim becomes ripe for decision. 884

857.      Here, however, the Tribunal agrees with the Claimants that the claims are ripe. As the
          memorandum by the MoF explains, when the applicable treaty contains no requirement
          of exhaustion of local remedies, claims are ripe for international arbitration if they can
          be found to be “based on government conduct that is final and legally binding, and
          inflicts a definitive and concrete injury capable of being assessed as a breach”. 885 This
          is precisely the case here. The measure that underlies the claims (the FAO) is a binding
          sovereign act that India has been enforcing with coercive power. The claims are thus
          based on what can be characterised as measures that amount to a “treatment” of the
          Claimants’ investment that can be potentially assessed for breaches of the relevant
          substantive standards of the BIT. Accordingly, to the extent that the Respondent is
          arguing that the claims are not ripe, its objection fails.

858.      The Respondent has clarified however that its objection is not that the claims are
          premature in the sense that they are not ripe; rather, the Respondent bases its objection
          on what it calls a “sound principle and precedent, that an investor cannot prove an
          international wrong based on lower tier decisions of the State’s administrative and
          judicial authorities, without taking appropriate action to test those decisions before the
          system of law designed for that purpose”. 886 Accordingly, the question before the



882
       R-Rejoinder, ¶ 52.
883
       CLA-1.
884
       See, e.g., SGS Société Générale de Surveillance S.A. v. Republic of the Philippines, ICSID Case No.
       ARB/02/6, Decision on Jurisdiction, 29 January 2004, Exhibit RLA-23, ¶ 171; Ickale Insaat Limited Sirketi
       v. Turkmenistan, ICSID Case No. ARB/10/24, Award, 8 March 2016, Exhibit CLA-148, ¶ 242.
885
       Government of India, MoF, Department of Economic Affairs, Investment Division, Office Memorandum:
       Issuing Joint Interpretative Statements for Indian Bilateral Investment Treaties, 8 February 2016, CLA-251,
       p. 8, n. 5.
886
       R-Rejoinder, ¶ 52.

                                                       201
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 217 of 583
                                                                                PCA Case No. 2016-7
                                                                           Award of 21 December 2020
                                                                                      Page 202 of 568

         Tribunal is whether the Claimants’ failure to challenge the disputed measures before the
         relevant domestic fora has rendered the claims otherwise inadmissible.

859.     To establish that the claims are inadmissible, the Respondent must show a ground
         impeding the Tribunal from exercising its jurisdiction. For instance, it must demonstrate
         that by failing to challenge the impugned acts before the relevant domestic fora, the
         Claimants have waived their claims or are otherwise estopped from bringing them in
         this arbitration. The Respondent has not, however, argued waiver or estoppel, and
         rightly so.

860.     Instead, the Respondent contends that, by admitting claims that have not been properly
         tried at the domestic level, this Tribunal would act as an appellate tribunal, which would
         be contrary to the Tribunal’s agreed-upon mandate. 887 The Tribunal is not convinced.
         The nature of the Tribunal’s scrutiny of the measures challenged in this arbitration is
         fundamentally different from that of an appellate court. The Tribunal’s task is to
         determine whether the Respondent has breached the applicable substantive standards of
         the BIT. To establish a treaty violation, and more particularly an FET violation, the
         investor needs to demonstrate fundamental shortcomings, such as arbitrariness,
         unreasonableness, discrimination, or infringement of the general principles of
         procedural fairness, rule of law, legal certainty, or respect of legitimate expectations. To
         determine whether this has occurred, the Tribunal does not sit as an appellate tribunal
         with respect to the acts of local courts or State organs, because its task does not entail
         scrutinizing the respondent State’s conduct for ordinary errors of law and fact.

861.     Whether or not an investor has previously resorted to domestic fora has little to do with
         the problem of a treaty tribunal improperly acting as an appellate instance. Indeed, even
         where the investor has exhausted all judicial instances, a treaty tribunal that misapplies
         the applicable treaty standards could nevertheless act as a (fourth) appellate tribunal by
         purporting to scrutinise ordinary errors of law and fact.

862.     In this particular case, to establish an FET violation, the Claimants would need to show
         more than just erroneousness or unlawfulness of India’s measures under Indian law.
         Indeed, the Claimants do not appear to impugn the FAO or the 2012 Amendment on the
         ground of unlawfulness under Indian law. Rather, they accuse India of changing the
         applicable legal framework retroactively and without rational justification, contrary to
         the principle of legal stability and the Claimants’ legitimate expectations.

863.     It is true that in assessing Cairn’s claims under international law and the BIT, the
         Tribunal may need to determine incidental issues of Indian law. By way of example, in
         order to assess whether the 2012 Amendment retroactively changed the scope of
         application of Section 9(1)(i) of the ITA, the Tribunal may need to assess the scope of
         application of that section prior to and after the 2012 Amendment. The Tribunal should
         make this assessment independently from, although not in ignorance of, any relevant
         determinations of India’s organs. If treaty tribunals refused to perform this independent
         analysis, investment disputes would be rendered self-judging by respondent States, and
         the only wrongful act that a claimant investor would ultimately be able to complain of
         at a treaty level would be denial of justice. Such an interpretation would run afoul of the


887
      Transcript, Evidentiary Hearing, Day 1, 200:4-14.

                                                      202
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 218 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 203 of 568

          text and the object and purpose of the BIT, as it would render most of its substantive
          provisions obsolete. It is precisely such blind deference to the respondent State’s
          assessment of its own laws that would arguably constitute a misinterpretation of the
          Tribunal’s mandate under Article 9 of the BIT.

864.      In line with this reasoning, the ad hoc committee in Helnan v. Egypt annulled a decision
          that required Helnan to have challenged a minister’s decision on the termination of a
          management contract before Egyptian administrative courts. The Committee reasoned:

                  [T]he decision of a Government Minister, taken at the end of an
                  administrative process […] is one for which the State is undoubtedly
                  responsible at international law, in the event that it breaches the
                  international obligations of the State. Moreover, the characterization of
                  such an act as unlawful under international law is not affected by its
                  characterization as lawful under internal law. Thus a decision by a
                  municipal court that the Minister’s decision was lawful (a judgment which
                  such a court could only reach applying its own municipal administrative
                  law) could not preclude the international tribunal from coming to another
                  conclusion applying international law. 888

865.      Accordingly, the Tribunal’s mandate to resolve “[a]ny dispute […] in relation to an
          investment” includes the authority to ascertain independently the content of the
          domestic law, where this is necessary. This does not entail sitting in judgment of
          ordinary errors of fact or law that the Respondent’s organs, including its courts, may
          have made. Unlike an appellate court, the Tribunal is not tasked with determining
          whether India’s organs erred in the application of Indian law. This does not prevent the
          Tribunal from making such a finding if this is incidental to discharging its mandate,
          which is to determine whether India’s treatment of the Claimants’ investment was
          consistent with the substantive standards of the BIT.

866.      The Tribunal has concluded that the claims are ripe for international arbitration, and that
          the fact that the Tribunal may need to scrutinise the acts of the Respondent’s organs
          does not render the claims otherwise inadmissible. India’s objection on the maturity of
          the claims does not therefore go to the Tribunal’s authority to resolve the dispute; nor
          does it relate to any recognised ground of inadmissibility of claims.

867.      Rather, the Respondent’s objection properly goes to the merits of this dispute. The
          Tribunal recalls that the Respondent bases its objection on what it calls a “sound
          principle and precedent, that an investor cannot prove an international wrong based on
          lower tier decisions of the State’s administrative and judicial authorities, without taking
          appropriate action to test those decisions before the system of law designed for that
          purpose”. 889 Aside from whether or not such principle and precedent indeed exists in
          investment treaty law, the Claimants’ ability to “prove an international wrong” remains
          a quintessential issue of the merits.




888
       Helnan International Hotels A/S v. Arab Republic of Egypt, ICSID Case No. ARB/05/19, Decision of the ad
       hoc Committee, 14 June 2010, CLA-87, ¶ 51.
889
       Ibid.

                                                     203
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 219 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 204 of 568

868.      Unsurprisingly, the cases on which the Respondent relies have consistently treated the
          investor’s failure to seek reasonable redress from domestic fora as an issue for the
          merits, when the applicable treaties contained no specific requirement of exhaustion of
          local remedies. The tribunal’s reasoning in Generation Ukraine v. Ukraine that “it is not
          enough for an investor to seize upon an act of maladministration, no matter how low the
          level of the relevant governmental authority; to abandon his investment without any
          effort at overturning the administrative fault; and thus to claim an international delict” 890
          is indisputably contained in the merits section of the award. In turn, in the preliminary
          objections section, the tribunal found that the claims “allege expropriatory acts
          attributable to Ukraine and thus fall within the Tribunal’s jurisdiction ratione materiae
          as giving rise to a dispute with respect to a right created by the BIT”. 891 Thus, the
          tribunal’s finding that the claims were based on a mere administrative fault, which the
          claimant did not sufficiently seek to overturn, undermined the merits of the claims, not
          their admissibility or the competence of the tribunal.

869.      Similarly, in Feldman v. Mexico, the tribunal found that the claimant’s failure to seek
          clarifications on tax rebates before the relevant domestic authorities in a timely manner
          undermined the merits of his expropriation claim. 892 The tribunal explained that,
          although the claimant had “experienced great difficulties in dealing with [tax] officials
          […] that treatment under the circumstances of this case d[id] not rise to the level of a
          violation of international law”. 893 Indeed, as explained above, a mere maladministration
          is not sufficient to constitute a treaty violation. If the investor remains unreasonably
          passive in face of this type of maladministration, this would further undermine the
          credibility of its claim. This is, however, an issue for the merits, and the Feldman
          tribunal rightly treated it as such.

870.      In Jan de Nul v. Egypt, the tribunal concluded that, for the purposes of the ratione
          temporis scope of the treaty, the dispute crystallised only after the Egyptian court of
          Ismaïlia dismissed the claimant’s contractual claims, and not when those contractual
          claims arose. The key point that the tribunal made was that the claimant’s contract
          claims turned into treaty claims only after the Court of Ismaïlia adopted the judgment:

                      [T]he claims regarding the judgment and the manner in which the Egyptian
                      courts dealt with the dispute address the actions of the court system as such,
                      and are thus separate and distinct from the conduct which formed the
                      subject matter of the domestic proceedings. Hence, they do not coincide
                      with the conduct examined in the course of the dispute brought under
                      domestic law. 894

871.      Indeed, when the claims originate from a contractual as opposed to a sovereign conduct,
          a treaty dispute may arise only after the State affects those contract claims by using its

890
       Generation Ukraine v. Ukraine, ICSID Case No. ARB/00/9, Award, 16 September 2003, RLA-43, ¶ 20.30.
891
       Id., ¶ 17.3.
892
       Feldman v. Mexico, ICSID Case No. ARB(AF)/99/1, Award, 16 December 2002, RLA-44, ¶ 114.
893
       Id., ¶ 113.
894
       Jan de Nul N.V. and Dredging International N.V. v. Egypt, ICSID Case No. ARB/04/13, Decision on
       Jurisdiction, 16 June 2006, RLA-174, ¶ 119.


                                                         204
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 220 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 205 of 568

          sovereign powers, e.g., through its judiciary. 895 However, this does little to support the
          Respondent’s argument that Cairn’s claims, which refer to the Respondent’s
          indisputably sovereign conduct, are inadmissible in this arbitration on account of an
          unwritten requirement to “ventilate” the underlying issues of the municipal law before
          the domestic fora.

872.      Similarly, in Parkerings v. Lithuania, the tribunal was clear that the claimant’s failure
          to challenge the measures of the Vilnius Municipality was an issue of the merits:

                   Prima facie, the conduct of the Republic of Lithuania through its
                   subdivision constituent (the Municipality of the City of Vilnius) had an
                   impact on the investment of the Claimant. The claims are therefore in
                   connection with the investment and fall under the Treaty. The Arbitral
                   Tribunal emphasizes that the substantive justification of the Claimant’s
                   claims is not a matter of jurisdiction but of merit. […]

                   As the claims fall under the Treaty, whether the Claimant should have
                   submitted the dispute before the Lithuanian courts is not relevant at the
                   stage of examination of the jurisdiction. 896

873.      For these reasons, the Tribunal concludes that the Claimants’ alleged failure to challenge
          India’s measures before the relevant domestic fora is not an issue of jurisdiction or
          admissibility but rather one that pertains to the merits of the case. Consequently, the
          Tribunal will assess the significance of the alleged absence of determinations by Indian
          courts on issues such as the constitutionality of the 2012 Amendment and the taxability
          of the 2006 Transactions under Section 2(47)(vi) ITA, if necessary, in the analysis of
          the merits below.


                                                     ***


874.      Having disposed of the Respondent’s preliminary objections, the Tribunal concludes
          that it has jurisdiction to resolve the present dispute and that the Claimants’ claims are
          admissible in this arbitration.

VII.      LIABILITY

875.      The Claimants allege that, by retroactively applying capital gains tax on a transaction –
          the CIHL Acquisition – that was not liable to tax when it took place, and by attaching
          and enforcing against CUHL’s assets to obtain payment of the tax demand, the
          Respondent has breached its obligations under the Treaty. The Claimants also complain
          of arbitrary and discriminatory treatment and bad faith on the part of the Indian

895
        See, e.g., Impregilo v. Pakistan, ICSID Case No. ARB/03/3, Decision on Jurisdiction, 22 April 2005, RLA-
       265, ¶ 281; Azurix Corp. v. Argentine Republic, ICSID Case No. ARB/01/12, Award, 14 July 2006, ¶ 315;
       Parkerings-Compagniet AS v. Lithuania, ICSID Case No. ARB/05/8, Award, 11 September 2007, CLA-38,
       ¶ 443.
896
       Parkerings-Compagniet AS v. Lithuania, ICSID Case No. ARB/05/8, Award, 11 September 2007, CLA-38,
       ¶¶ 265-66.


                                                      205
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 221 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 206 of 568

          Government in the manner in which CUHL has been pursued and treated in connection
          with the Respondent’s fiscal measures. 897 In particular, the Claimants argue that the
          Respondent has: 898

          a.     Failed to create favourable conditions for the Claimants’ investment and to accord
                 the Claimants and their investment FET, as required by Article 3 of the Treaty;

          b.     Unlawfully expropriated CUHL’s investment in CIL without providing fair and
                 equitable compensation, and subjected the Claimants’ investment to measures
                 having an effect equivalent to expropriation in violation of Article 5 of the Treaty;
                 and

          c.     Violated the Claimants’ right under Article 7 of the Treaty to the unrestricted
                 transfer of their investments and returns by depriving CUHL of the ability to sell
                 its remaining CIL shares and to repatriate the proceeds, as well as the dividends
                 that have accrued in respect of such shares.

876.      The Respondent denies that there has been a breach of the Treaty. The Respondent’s
          argument is two-pronged: 899

          a.     First, the Respondent argues that, as a matter of Indian law, the share transfers that
                 made up the CIHL Acquisition were taxable in 2006 irrespective of the 2012
                 Amendment, because it was a tax avoidant transaction and thus taxable under the
                 “look at doctrine”, and because it involved the transfer of immovable property,
                 which is taxable under Section 2(47)(vi) of the ITA 1961.

          b.     In any event, the 2012 Amendment did not give rise to a breach of the Treaty
                 (whether of FET or otherwise 900) because (i) it was clarificatory and not
                 retroactive, and (ii) even if it was found to be retroactive, retroactive taxation is
                 lawful in India and was thus a part of the legislative framework in which the
                 Claimants invested.

877.      The Respondent’s argument could be understood to be raising point (a) as a preliminary
          matter. However, as the Respondent itself has stated, “the legitimacy of the
          Respondent’s impugned taxation of the Claimants’ capital gains is to be assessed by
          reference to well-established principles regarding the FET standard”, 901 and, the
          Tribunal may add, by reference to the remaining treaty standards invoked by the
          Claimants. The Tribunal will thus assess the question of whether the CIHL Acquisition
          was taxable irrespective of the 2012 Amendment in the context of the Claimants’ FET
          claim, which is the claim the Tribunal will address first.



897
       C-PHB, ¶ 4.
898
       C-SoC, ¶ 296.
899
       R-SoD, ¶ 9.
900
       As explained in Section IV.B above, the Respondent argues that the only colourable claim is the Claimants’
       FET claim, on which the other two depend. See R-SoD, ¶ 6.
901
       R-SoD, ¶ 248.

                                                       206
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 222 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 207 of 568

878.      The Tribunal will structure its analysis of the Treaty breaches alleged by the Claimants
          as follows. It will first address the Claimants’ FET claim under Article 3(2), which is,
          according to the Respondent, the overarching treaty claim upon which the remaining
          claims depend (Section A). Depending on the results of its conclusions, it will then
          address the Claimants’ remaining treaty claims (Section B).

A.        Fair and Equitable Treatment (Article 3(2))

          1.     The Claimants’ position

879.      The Claimants contend that, by imposing the capital gains tax on the CIHL Acquisition
          on the basis of the 2012 Amendment to the ITA 1961, and then taking enforcement
          action in respect of the Claimants’ remaining assets in India, the Respondent has treated
          the Claimants unfairly and inequitably, in breach of its obligation under Article 3(2) of
          the Treaty. In particular, the Claimants complain that the FAO, which applied the 2012
          Amendment to the CIHL Acquisition, retroactively imposed capital gains tax on a
          transaction that was not taxable at the time that it was carried out. The Claimants further
          contend that the Respondent’s defences based on theories of tax abuse and Section
          2(47)(vi) of the ITA are meritless.

880.      The Tribunal will start by summarising the Claimants’ position on the content of the
          FET standard (Section (a) below). It will then address the Claimants’ argument that the
          Respondent retroactively taxed the CIHL Acquisition in breach of its FET obligation
          under the BIT (Section (b) below). The Tribunal will complete this summary by
          addressing the Claimants’ arguments with respect to the Respondent’s tax abuse defence
          (Section (c) below) and its defence based on Section 2(47)(vi) of the ITA (Section (d)
          below).

                 a.     The FET standard

881.      Citing case law and scholarly opinion, the Claimants submit that the FET standard has
          been described as a “broad and widely accepted standard encompassing such
          fundamental standards as good faith, due process, non-discrimination, and
          proportionality”, 902 and as “the embodiment of the rule of law”. 903 In practice, the
          Claimants submit that “the FET standard requires States to act in a manner consistent
          with the legitimate expectations of investors, which include the obligation to ensure the
          stability of the applicable legal framework, treat investors in a manner that is not
          arbitrary or unfair and act in a consistent and transparent manner.” 904

882.      The Claimants further submit that the FET standard is “an objective requirement
          unrelated to whether the [host State] has had any deliberate intention or bad faith in
          adopting the measures in question”, although “such intention and bad faith can


902
       C-SoC, ¶ 325, citing MTD Equity Sdn. Bhd. and MTD Chile S.A. v. Republic of Chile, ICSID Case No.
       ARB/01/7, Award, 25 May 2004, CLA-49, ¶ 109.
903
       Ibid., citing Stephen Schill, “Fair and Equitable Treatment under Investment Treaties as an Embodiment of
       the Rule of Law”, 3(5) TDM (December 2006), CLA-66, p. 29.
904
       C-SoC, ¶ 327.


                                                      207
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 223 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 208 of 568

          aggravate the situation”. 905 Nor must the State’s conduct be considered “shocking”,
          “outrageous”, or “egregious” to breach the FET standard. 906

883.      According to the Claimants, the FET standard is an autonomous standard, whose content
          must be established in accordance with the rules of treaty interpretation set out in the
          VCLT. 907 This content depends neither on the customary international law minimum
          standard of treatment (the “minimum standard of treatment” or “MST”) 908 nor, in the
          present case, on the Indian Constitution. 909 The Claimants reject in particular the
          Respondent’s attempt to equate the FET standard to the minimum standard of treatment
          of aliens as formulated in the 1926 decision of the US-Mexican Claims Commission in
          the Neer case. 910

884.      For this reason, the Claimants submit that they need not establish that the 2012
          Amendment was unconstitutional or contrary to customary international law; they only
          need to show that it contradicted one of the core protections guaranteed by the broad
          and unqualified FET provision contained in Article 3(2) of the BIT.

885.      Relying on the case law of investment treaty tribunals, the Claimants submit that the
          FET standard contained in the BIT encompasses the following core principles: 911

          a.     Legal Stability: The tribunal in Occidental v. Ecuador recognised that “stability
                 of the legal and business framework is […] an essential element of fair and
                 equitable treatment”, and found an FET breach when “the framework under which
                 the investment was made and operate[d] ha[d] been changed in an important
                 manner by the actions adopted by the [tax authority]”. 912

          b.     Consistency: The Crystallex v. Venezuela tribunal recognised that FET requires
                 the State to act with “transparency and consistency”, 913 while the Arif tribunal
                 found that the “direct inconsistency between the attitudes of different organs of
                 the State to the investment […] in itself amounts to a breach of the fair and
                 equitable treatment standard”. 914

905
       Id., ¶ 326, citing CMS Transmission Company v. Argentine Republic, ICSID Case No. ARB/01/8, Award, 12
       May 2005, CLA-46, ¶ 280.
906
       Ibid., citing Mondev International Ltd. v. United States of America, ICSID Case No. ARB(AF)/99/2, Award,
       11 October 2002, CLA-51, ¶ 116.
907
       C-Updated Reply, ¶¶ 529-533.
908
       Id., ¶¶ 520-528.
909
       See Section VII.A.3.f(i)(1).
910
       LFH Neer and Pauline Neer (USA) v. United Mexican States (1926) IV UNRIAA 60, CLA-194, pp. 61-62.
911
       C-Updated Reply, ¶ 599.
912
       Occidental Exploration and Production Company v. Republic of Ecuador, LCIA Case No. UN3467, Final
       Award, 1 July 2004, CLA-48, ¶¶ 183-184.
913
       Crystallex International Corporation v. Bolivarian Republic of Venezuela, ICSID Case No. ARB(AF)/11/2,
       Award, 4 April 2016, CLA-19, ¶ 543.
914
       Franck Charles Arif v. Republic of Moldova, ICSID Case No. ARB/11/23, Award, 8 April 2013, CLA-155,
       ¶ 547(b).


                                                      208
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 224 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 209 of 568

         c.         Transparency: The tribunal in L.E.S.I. v. Algeria confirmed that the FET
                    “obligation means that the State must act in a consistent, unambiguous and
                    transparent manner, that it must maintain an environment that is stable enough to
                    enable a reasonably diligent investor to adopt a commercial strategy, and that it
                    must act in a non-arbitrary or discriminatory manner and without misuse of
                    powers and in compliance with its commitments”. 915

         d.         Predictability: The tribunal in Tecmed v. Mexico confirmed that FET obligates a
                    State to allow investors to “know beforehand any and all rules and regulations that
                    will govern its investments, as well as the goals of the relevant policies and
                    administrative practices or directives, to be able to plan its investment and comply
                    with such regulations”. 916

         e.         Protection of legitimate expectations: The tribunal in Micula v. Romania observed
                    that “an overwhelming majority of cases supports the contention that […] where
                    the state has acted in such a way so as to generate a legitimate expectation in the
                    investor and that investor has relied on that expectation to make its investment,
                    action by the state that reverses or destroys those legitimate expectations will be
                    in breach of the fair and equitable treatment standard and thus give rise to
                    compensation”. 917

         f.         Non-discrimination: The tribunal in CMS v. Argentina recognised that “[a]ny
                    measure that might involve arbitrariness or discrimination is in itself contrary to
                    fair and equitable treatment”. 918

         g.         Substantive propriety: The Micula tribunal observed that “the correct position is
                    that the state may always change its legislation, being aware and thus taking into
                    consideration that […] the state’s conduct must be substantively proper”. 919

         h.         Procedural propriety: The Micula tribunal further confirmed the “central role”
                    that FET plays in ensuring “compliance with contractual obligations, procedural
                    propriety and due process, action in good faith and freedom from coercion and
                    harassment”. 920




915
      L.E.S.I., S.p.A. and Astaldi, S.p.A. v. Popular Democratic Republic of Algeria, ICSID Case No. ARB/05/3,
      Award, 12 November 2008, CLA-245, ¶ 151.
916
      Técnicas Medioambientales Tecmed S.A. v. United Mexican States, ISCID Case No. ARB(AF)/00/2, Award,
      29 May 2003, CLA-50, ¶ 154.
917
      Ioan Micula, et al v. Romania, ICSID Case No. ARB/05/20, Final Award, 11 December 2013, CLA- 23, ¶
      667.
918
      CMS Transmission Company v. Argentine Republic, ICSID Case No. ARB/01/8, Award, 12 May 2005, CLA-
      46, ¶ 290; Waste Management v Mexico (No 2), ICSID Case No ARB(AF)/00/3, Award, 30 April 2004,
      RLA-92, ¶ 98.
919
      Ioan Micula, et al v. Romania, ICSID Case No. ARB/05/20, Final Award, 11 December 2013, CLA- 23, ¶
      529.
920
      Id., ¶ 519.


                                                     209
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 225 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 210 of 568

          i.     Non-arbitrariness: The Crystallex tribunal stated that “[i]t is beyond peradventure
                 that a conduct that is arbitrary is contrary to FET, whether or not a separate
                 provision on prohibition of ‘arbitrary treatment’ is present in the treaty”. 921

886.      According to the Claimants, tribunals rely on each of these core principles when
          applying the FET standard. Contrary to the Respondent’s contention, there is no
          hierarchy between these principles. The breach of any core principle thus may give rise
          to a treaty breach, although tribunals often evaluate multiple, overlapping FET strands
          within the factual context of each case, rather than in an abstract manner.

                 b.    The FAO taxed the Claimants retroactively in breach of the FET
                       standard

887.      The Claimants contend that, by applying the 2012 Amendment to the CIHL Acquisition,
          the Respondent taxed that transaction retroactively in breach of the FET standard. The
          Claimants’ FET case is essentially the following: the 2012 Amendment was not merely
          clarificatory but rather fundamentally changed Indian tax law on a retroactive basis
          (Section (i) below). The FAO against the Claimants relied exclusively on the 2012
          Amendment as the ground for taxation, and as a result taxed the CIHL Acquisition
          retroactively (Section (ii) below). By applying and enforcing the FAO, the Respondent
          breached “every conceivable strand of the FET standard”, 922 in particular the principles
          of legal stability, predictability, and legitimate expectations (Section (iii) below).

                       (i)    The 2012 Amendment fundamentally changed Indian tax law on
                              a retroactive basis, and was not merely clarificatory

888.      The Claimants submit that, contrary to the Respondent’s contention, the 2012
          Amendment fundamentally changed Indian tax law on a retroactive basis and was not
          merely clarificatory in nature.

889.      According to the Claimants, the meaning of the fourth limb of Section 9(1)(i) of the ITA
          1961, as it stood before the 2012 Amendment, was “plain and unambiguous”: the
          provision applied to the transfer of capital assets “situate in India”, and not to capital
          assets situated abroad. 923 For purposes of this provision, a share in a company
          incorporated outside of India was an asset situated abroad, even if the foreign company
          owned capital assets situated in India. This is because “India has always observed the
          rule of territoriality while taxing non-residents”, and “Indian law clearly recognizes the
          principle of separate entity, i.e. a company is distinct from its shareholders, and that the
          situs of a share is the place of the company’s incorporation.” 924 It was thus clear to all
          stakeholders that, under the ITA 1961, shares in companies were capital assets that were




921
       Crystallex International Corporation v. Bolivarian Republic of Venezuela, ICSID Case No. ARB(AF)/11/2,
       Award, 4 April 2016, CLA-19, ¶ 577.
922
       C-Updated Reply, ¶ 599.
923
       C-SoC, ¶ 304.
924
       C-PHB, ¶ 18.


                                                     210
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 226 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 211 of 568

           situated in the company’s country of incorporation, 925 and transfers by non-residents of
           shares in companies incorporated outside of India (also referred to as “indirect
           transfers”) did not fall within the ambit of Section 9(1)(i).

890.       According to the Claimants, until the 2012 Amendment, the law was “settled” in this
           respect. While the Claimants acknowledge that, prior to the 2012 Vodafone decision, no
           Indian court had ever interpreted the fourth limb of Section 9(1)(i), 926 they argue that
           “when a statute is clear and unambiguous and its interpretation has not been challenged
           for decades of its existence, then the law is considered settled”. 927 According to the
           Claimants, the following elements in the record support their contention that the law
           was settled prior to the Vodafone decision:

           a.       The 2002 Task Force, a high-level government committee, noted that “Section
                    9(1)(i) applied only to transfers of capital assets ‘situated in India’ and expressly
                    clarified that these only included shares ‘in a company incorporated in India’”. 928

           b.       In a decision in proceedings against Tata in 2011, the Bombay High Court
                    reaffirmed the general principle that “income accrued to a nonresident on account
                    of sale of shares of a foreign Company would not [be] taxable in India”, noting
                    that colourable transactions were exceptions to that rule. 929 According to the
                    Claimants, this decision stands as affirmative evidence that Section 9(1)(i) did not
                    cover indirect transfers at the time.” 930

           c.       The ITD’s conduct prior to and during its “test case” against Vodafone confirms
                    that, at least until 2007, the ITD understood that indirect transfers were not
                    covered by the fourth limb of Section 9(1)(i). The Acting Chairman of the CBDT
                    expressly recognised that the Vodafone assessment was a “test case” for the
                    ITD, 931 and its origin demonstrates that “the Respondent was aware that charging
                    such a transaction would be out of the ordinary, but was nonetheless interested in
                    exploring methods to tax it.” 932 The Claimants point out that on 8 March 2007,
                    the Department of Revenue forwarded Vodafone’s FIPB file to the ITD, directing
                    it to issue a report on the “taxability or otherwise” of the Hutchison-Vodafone

925
       C-SoC, ¶ 299, referring to Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613,
       Exh. C-59, ¶ 127. (The “[s]itus of shares situates at the place where the company is incorporated and/or the
       place where the share can be dealt with by way of transfer”); Salomon v. Salomon [1897] A.C. 22, Exh.
       Gardiner-28.
926
       C-PHB, ¶ 27.
927
       Id., ¶ 26, citing Transcript, Evidentiary Hearing, Day 8, 21:1-21:16 (Mr Datar).
928
       Id., ¶ 24, citing Task Force on Direct Taxes, Report of the Task Force on Direct Taxes (December 2002),
       Exh. C-133, p. 56, n. 14.
929
       Id., ¶ 54, citing Aditya Birla Nuvo v. Deputy Director of Income Tax (International Taxation) and Union of
       India, through the Ministry of Finance, [2012] 342 ITR 308 (Bom), Exh. R-77, ¶¶ 91, 96.
930
       Id., ¶ 54; Transcript, Evidentiary Hearing, Day 8, 227:14-228:14 (Mr Puri).
931
       C-PHB, ¶ 48, citing inter alia to “Govt to look into Vodafone-like deals: CBDT” (The Press Trust of India,
       8 September 2010), Exh. C-332 (quoting acting Chairman Sudhir Chandra as saying, “This (Vodafone case)
       is a test case, we will look at similar cases. There are already some cases under investigation.”).
932
       Id., ¶ 47.


                                                        211
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 227 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 212 of 568

                   transaction “under the provisions of the Indian Income-Tax Act, 1961”, even
                   “though” it recognised that the transaction involved the “transfer of shares of an
                   overseas company”. 933 According to the Claimants, “[i]f indirect transfers were
                   always taxable in India as the Respondent now suggests, there would have been
                   no need for the [Department of Revenue] to commission this exploratory report to
                   see if the Vodafone transaction could be brought to tax under the ITA.” 934

           d.      The Respondent has failed to provide evidence of a single instance in which the
                   ITD attempted to tax an indirect transfer prior to the Vodafone assessment. In
                   particular, the Claimants note that the four examples cited by Mr Puri in his First
                   Witness Statement all post-date the initiation of the assessment against Vodafone.
                   As to the assessment launched against Tata mentioned by Mr Puri in his Second
                   Witness Statement, it also post-dates the initiation of the Vodafone assessment
                   and in any event the Respondent has failed to show that it was initiated on indirect
                   transfer grounds. 935 In any event, the Claimants note that the Respondent’s
                   position seems to have changed during the course of this arbitration, as at the
                   hearing and in its PHB it sought to argue that the law was not settled on this
                   point. 936

           e.      As discussed further below, the ITD made no attempt to tax the CIHL Acquisition
                   until 2014, after the 2012 Retroactive Amendment had been passed, despite
                   having direct knowledge of the transaction and having reviewed it at least four
                   times between 2008 and 2013.

891.       The Claimants thus contend that the meaning of Section 9(1)(i) was clear in that it did
           not cover indirect transfers and it had never been interpreted to do so prior to the ITD’s
           attempt to tax Vodafone in late 2007. For the Claimants, this means that the law was
           “settled” on this point.

892.       The Claimants submit that this understanding was confirmed by the Supreme Court in
           its 2012 decision in Vodafone. 937 In that decision, the Supreme Court held that the
           Hutchison-Vodafone transaction “was not chargeable under Section 9(1)(i) because
           from a plain reading of the provision it was clear that Section 9(1)(i) did not contain a
           ‘look through’ provision to allow taxing of indirect transfers.” 938 Specifically, the
           Supreme Court held that, in the context of Section 9(1)(i), “[s]hareholding in companies
           incorporated outside India […] is property located outside India”, and that the statute




933
       Id., ¶¶ 5, 46-47, citing Letter from the Department of Revenue to the ITD dated 8 March 2007, Exh. C-360,
       p. 1, ¶ 3.
934
       Id., ¶ 5.
935
       Id., ¶¶ 51-55.
936
       Transcript, Hearing on Closing Arguments, Day 1, 12:3-21.
937
       C-SoC, ¶ 313, referring to Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613,
       Exh. C-59.
938
       C-PHB, ¶ 28.


                                                       212
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 228 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 213 of 568

          cannot “by a process of interpretation be extended to cover indirect transfers of capital
          assets/property situate in India”. 939

893.      The Claimants submit that the 2012 Amendment radically changed this settled law.
          Through a series of “Explanations”, the 2012 Amendment amended Section 9(1)(i) of
          the ITA 1961 so as to include in the scope of this provision indirect transfers of capital
          assets [by non-residents]. 940 Specifically, the Claimants point out that Explanation 5 to
          the amended Section 9(1)(i) (which “shall be inserted and shall be deemed to have been
          inserted with effect from the 1st day of April, 1962”) “clarified” that a share or interest
          in a company registered or incorporated outside of India “shall be deemed to be and
          shall always be deemed to have been situated in India, if the share or interest derives,
          directly or indirectly, its value substantially from the assets located in India”. 941

894.      The Claimants contend that, while these explanations purported to “clarify” that the law
          “had always taxed indirect transfers by non-residents”, they effectively created a new
          tax retroactively. 942 It “systematically overturn[ed] every ruling of the Supreme Court
          in Vodafone” with respect to the meaning of the terms “situate in India”, “through”,
          “capital assets”, “transfer”, and “withholding tax.” 943

895.      According to the Claimants, the retroactive nature of the 2012 Amendment is confirmed
          by (i) the history of the ITA 1961, (ii) the Supreme Court’s interpretation of Section
          9(1)(i) in Vodafone, (iii) statements by the Finance Minister who promoted the 2012
          Amendment, (iv) the analysis of special tax committees tasked by the Indian
          Government to assess the impact of the 2012 Amendment, and (v) the fact that the
          Government of India felt the need to further amend or clarify the 2012 Finance Act
          because of the Amendment’s unanticipated effects.

          a.     First, the Claimants emphasise that, for nearly 50 years (from the enactment of the
                 ITA 1961 until 2007, when the ITD launched its “test case” against Vodafone),
                 “no serious suggestion had ever been made that Section 9(1)(i) could be
                 interpreted to tax indirect transfers by non-residents.” 944 According to the
                 Claimants, there is no evidence that this was the legislature’s original intent, nor
                 was this interpretation ever suggested in the ensuing decades until the Vodafone
                 case. 945 The Claimants rely in particular on comments made by the Shome




939
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 71.
940
       C-SoC, ¶ 204; L. Sabha, Fifteenth Series, Vol. XXIII, Tenth Session, 2011/1933 (Saka), 16 March 2012, p.
       47, Exh. C-120; Ernst & Young, International Tax Alert: India’s Union Budget 2012-2013, released 21 March
       2012, p. 1, Exh. C-216.
941
       2012 Amendment, Section 9, Explanation 5, as it appeared on the Finance Act 2012 [Act No. 23 of 2012],
       Exh. C-53.
942
       C-SoC, ¶ 208.
943
       C-PHB, ¶ 66.
944
       C-SoC, ¶ 308.
945
       Id., ¶¶ 309-311.


                                                      213
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 229 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 214 of 568

                 Committee, 946 the legislative history of the ITA 1960, 947 comments made by the
                 2002 Task Force, 948 and by the amendments proposed by the new direct tax codes
                 that the MoF attempted to introduce in 2009 and 2010 (the DTC 2009 and DTC
                 2010).

         b.      Second, the Supreme Court’s reasoning in Vodafone shows that the 2012
                 Amendment went beyond the scope of Section 9(1)(i). In particular, it held that
                 the expansive interpretation advocated by the ITD “would amount to changing the
                 content and ambit of Section 9(1)(i),” and would undermine the “[c]ertainty and
                 stability [that] form[s] the basic foundation of any fiscal system”. 949 The Supreme
                 Court also considered that the fact that the 2010 DTC proposed the taxation of
                 offshore share transactions “indicate[d] in a way that indirect transfers are not
                 covered by the existing Section 9(1)(i) of the Act”, and “show[ed] that in the
                 existing Section 9(1)(i) the word indirect cannot be read on the basis of purposive
                 construction.” 950

         c.      Third, the Finance Minister who led the 2012 Finance Act into Parliament,
                 Mr Pranab Mukherjee, stated that the purpose of the 2012 Amendment was “to
                 amend the Income Tax Act, 1961, with retrospective effect to undo the Supreme
                 Court judgement in the Vodafone tax case” and “not merely to check the erosion
                 of revenues in present cases, but also to prevent the outgo of revenues in old
                 cases.” 951 In a speech to Parliament three days before the passing of the 2012
                 Amendment, the Minister noted that the ITD estimated that it would collect taxes
                 of US$ 7 billion from the application of the “retrospective amendments” to old
                 cases. 952

         d.      Fourth, according to the Claimants, all three special tax committees appointed by
                 the Indian Government after the 2012 amendment (specifically, the Shome
                 Committee, the TARC Committee, and the Damodaran Committee)
                 acknowledged “without any ambiguity” that the 2012 Amendment did not clarify
                 existing obligations, but rather created new ones and imposed them
                 retroactively. 953




946
      Id., ¶ 308; C-PHB, ¶ 70, citing Expert Committee, Draft Report on Retrospective Amendments Relating to
      Indirect Transfer (2012), Exh. C-56, p. 33.
947
      Id., ¶ 310, referring to Legislative Assembly Debate dated 13 March 1947, Exh. C-113, p. 1897; Legislative
      Assembly Debate, 7 April 1947, Exh. C-114, p. 3029.
948
      Id., ¶ 311, citing Task Force on Direct Taxes, Report of the Task Force on Direct Taxes (December 2002),
      Exh. C-133, p. 56.
949
      Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶¶ 71, 91.
950
      Id., ¶ 71 (emphasis in original).
951
      C-Updated Reply, ¶¶ 184-185; C-PHB, ¶ 64, citing Pranab Mukherjee, The Coalition Years 1996-2012, Exh.
      C-354, pp. 186, 189-190.
952
      C-PHB, ¶ 65, citing Rajya Sabha Written Answers dated 24 April 2012, Exh. C-570, p. 103.
953
      C-SoC, ¶ 315.


                                                      214
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 230 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 215 of 568

           e.       Fifth, the fact that the Indian Government felt the need to impose further
                    clarifications, amendments, and limitations to the 2012 Amendment confirms that
                    the Government understood that it had imposed a new tax burden on a retroactive
                    basis. 954 The Claimants note that these circulars and clarifications served to
                    narrow down the 2012 Amendment’s application and to protect against
                    extravagant or inconsistent tax demands. According to the Claimants, “[t]hey
                    proceed from the basis that the Retroactive Amendment introduced a new, broad
                    basis for taxation with uncertain scope and would not have been necessary if the
                    Retroactive Amendment had merely codified prior understanding and
                    practice.” 955 The Claimants note that these protections “unfortunately […] have
                    not been made available to Cairn.” 956

896.       The Claimants deny that Section 9 was originally legislated to be “broad” and “capable
           of dynamic interpretation, and of application over time, to changing circumstances”, as
           the Respondent contends. 957 Relying on Indian case law, the Claimants submit that
           Indian courts interpret tax statutes strictly, i.e., “a person must not to be taxed unless the
           language of the statute clearly imposes such a tax.” 958 Applying this principle, in
           Vodafone, the Supreme Court rejected the ITD’s submission that a purposive approach
           must be applied when interpreting Section 9(1)(i) and instead applied a strict
           interpretation to find that this provision did not cover indirect transfers of capital
           assets. 959 As the Respondent has acknowledged that the Vodafone decision was the first
           judicial interpretation of the fourth limb of Section 9(1)(i), the Claimants argue that “in
           keeping with the ruling of the highest court in India and settled Indian law principles,
           this Tribunal must accept that the fourth limb of Section 9(1)(i) ought to be interpreted
           strictly.” 960

897.       According to the Claimants, the Respondent’s attempts to rely on allegedly purposive
           interpretations of the first three limbs of Section 9(1)(i) also fail, because (i) as opposed
           to the other three limbs, the fourth limb of Section 9(1)(i) is clear and contains no
           ambiguity, and because (ii) in any event, the cases cited by the Respondent do not apply
           a purposive approach to the first three limbs. 961

                         (ii)   The FAO was based on the 2012 Amendment

898.       Turning to the fiscal measures imposed upon them, the Claimants observe that they were
           grounded exclusively on the 2012 Amendment. The FAO which declared the CIHL

954
       Id., ¶¶ 317-318; C-PHB, ¶¶ 77-85.
955
       C-PHB, ¶ 85.
956
       Ibid.
957
       Id., ¶ 32, citing Transcript, Evidentiary Hearing, Day 4, 69:15-25 (Mr Moollan); R-Rejoinder, Section
       IV.A.1.
958
       C-PHB, ¶ 33, citing Commissioner of Wealth Tax vs. Ellis Bridge Gymkhana and Ors, AIR 1998 SC 120,
       Exh. C-622, ¶ 5; referring to Cub Pty Limited (Formerly Known as Foster's Australia Ltd.) v. UOI & Ors.,
       WP(C) 6902/2008, Exh. C-276, ¶ 22.
959
       Id., ¶ 36.
960
       Id., ¶ 38.
961
       Id., ¶¶ 39-45.

                                                      215
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 231 of 583
                                                                                   PCA Case No. 2016-7
                                                                              Award of 21 December 2020
                                                                                         Page 216 of 568

           Transaction chargeable to tax did so exclusively on the basis of Explanation 5 of the
           2012 Amendment. This means that the ITD considered the transaction to be taxable
           because it involved an indirect transfer, and not because the transaction was tax avoidant
           or taxable under Section 2(47)(vi) of the ITA 1961, as the Respondent has sought to
           argue in this arbitration.

899.       As a result, the Claimants allege that the fiscal measures imposed by the Respondent
           entail the retroactive application of a substantive amendment of Section 9(1)(i) which,
           in the Claimants’ submission, is in breach of the FET standard.

900.       The Claimants further submit that the Government’s conduct at the time of Cairn’s
           corporate reorganisation and in the years that followed confirms that none of the
           transactions involved in that reorganisation were taxable at the time. To the contrary,
           “all regulatory bodies clearly understood” that the share transfers involved were not
           taxable. 962 The Claimants assert that details of Cairn’s corporate reorganisation
           (including the CIHL Acquisition) were disclosed to the Indian authorities (including the
           ITD) on several occasions, “without the suggestion ever raised that Cairn was liable for
           billions of dollars in unpaid tax.” 963 According to the Claimants, it was evident from the
           various documents submitted to the Government prior to the IPO (in particular, the FIPB
           Application) that the reorganisation would involve indirect transfers. According to the
           Claimants, this silence is confirmation that the law was settled in this respect, i.e., that
           it was clear to all branches of the Indian Government that Section 9(1)(i) did not tax
           indirect transfers.

901.       The Claimants further note that the ITD reviewed the CIHL Acquisition at least four
           times between 2007 and 2014, as follows:

           a.       During the course of a tax assessment for CIL for Assessment Year 2007-2008,
                    the ITD referred the CIHL Acquisition to the TPO to ensure that the transfers did
                    not involve an element of tax avoidance. The TPO confirmed that they did not. 964

           b.       The ITD reviewed the CIHL Acquisition in the context of CUHL’s sales of CIL
                    shares to Petronas and Vedanta between 2009 and 2010. Both of these sales were
                    taxable events, as they dealt with the sale of shares situated in India, and the ITD
                    was required to scrutinise the CIHL Acquisition to establish the base cost for any
                    applicable capital gains tax and to issue the withholding certificate. CUHL paid
                    capital gains tax for both sales, but at no point did the ITD suggest that any tax
                    was due on the CIHL Acquisition. 965

           c.       The CIHL Acquisition was also reviewed by the Indian courts in 2013 in litigation
                    brought by Cairn against the ITD for having wrongly applied double the
                    applicable tax rate to CUHL’s sale of shares in CIL to Petronas. This litigation (in
                    which Cairn was ultimately successful) involved another round of scrutiny of the

962
       C-SoC, ¶ 18.
963
       Id., ¶ 16.
964
       Id., ¶¶ 16, 127-130; Brown WS1, ¶¶ 96-100.
965
       Id., ¶¶ 17, 131-138; Brown WS1, ¶¶ 101-105.


                                                     216
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 232 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 217 of 568

                    CIHL Acquisition, without the Government of India suggesting that any tax was
                    owed for that transaction. 966

902.       It was only in 2014, more than seven years after Cairn’s corporate reorganisation, that
           the ITD first attempted to tax the CIHL Acquisition. During the course of CIL’s 2014
           Buy-Back Programme, in which CUHL was to participate, the ITD notified CUHL that
           it had found information indicating that CUHL had failed to report capital gains taxable
           in India arising from the CIHL Acquisition, and issued an order attaching CUHL’s
           equity shares in CIL (worth approximately US$ 1 billion at the time). 967 Specifically,
           the ITD calculated at that time that, through its sale of CIHL to CIL, CUHL had made
           a capital gain of US$ 5.5 billion. The ITD issued a DAO in March 2015, and its FAO in
           January 2016, together with a Notice of Demand for a principal amount of capital gains
           tax of US$ 1.6 billion, plus applicable interest and penalties which raised the amount
           payable to approximately US$ 4.4 billion on the date of the Claimants’ Statement of
           Claim. 968

903.       The Claimants contend that this tax demand would not have been possible under the
           ITA 1961 as it stood on the date of the CIHL Acquisition, and was only made possible
           with the 2012 Amendment which, in the Claimants’ view, amounted to a retroactive
           amendment of the law. 969

                         (iii) The Respondent has breached Article 3(2) of the BIT

904.       The Claimants contend that, by issuing the FAO against the Claimants and enforcing it
           against the Claimants’ assets, the Respondent has treated the Claimants unfairly and
           inequitably, in breach of Article 3(2) of the BIT. As a preliminary matter, the Claimants
           allege that the Respondent has arbitrarily applied capital gains tax on a transaction that
           yielded no capital gains (Section (1) below). The core of the Claimants’ case, however,
           is that, by applying the 2012 Amendment to the CIHL Acquisition through the FAO,
           the Respondent has taxed the Claimants retroactively in breach of the FET standard
           (Section (2) below). The Claimants further argue that the enactment and application of
           the 2012 Amendment to the Claimants was arbitrary, discriminatory, and inconsistent
           with obligations of good faith (Section (3) below).

(1)        The Respondent’s calculation of the alleged capital gains has no rational basis

905.       According to the Claimants, there was no rational basis for the FAO to conclude that
           CUHL had realised capital gains as a result of the CIHL Acquisition, thus making the
           tax assessment arbitrary and inequitable. 970


966
       Id., ¶¶ 17, 133-135.
967
       Id., ¶ 30.
968
       Id., ¶ 37.
969
       The Claimants also reject the Income Tax Authority’s methodology for calculating the purported capital gain,
       because it confused tax and financial gains, and because it ignored that no taxable gain was earned on these
       intra-group transfers. Id., ¶ 32.
970
       C-PHB, ¶ 183.


                                                        217
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 233 of 583
                                                                                  PCA Case No. 2016-7
                                                                             Award of 21 December 2020
                                                                                        Page 218 of 568

906.      Indeed, the Claimants deny that the CIHL Acquisition gave rise to any capital gain that
          could have been subject to tax. They recall that the 2006 Transactions proceeded in the
          following essential steps: 971

          a.         First, CEP transferred to CUHL the 9 Subsidiaries and a debt due from CEHL. In
                     return, CUHL issued new shares to CEP.

          b.         Second, CUHL transferred the 9 Subsidiaries and debt to CIHL. In return, CIHL
                     issued new shares to CUHL.

          c.         Third, CUHL transferred the CIHL shares to CIL in return for consideration in the
                     form of cash and shares.

907.      As the tax demand seeks to tax the transfers of CIHL shares from CUHL to CIL in step
          three, the Claimants contend that it should have determined the cost of acquisition of
          those CIHL shares by reference to the cost that CUHL paid to obtain them at step two.
          However, it incorrectly looks to the cost that CUHL is said to have paid to acquire the
          9 Subsidiaries and debt in step one. 972

908.      More specifically, the Claimants allege that “the FAO completely confuses the
          distinction between tax and financial accounting”, and “distorts the way in which the
          2006 restructuring was recorded in CUHL and CIL’s books for accounting purposes
          into a tool for deeming the transfers to have yielded a taxable gain of US$ 5.5 billion.” 973
          This is because, to calculate the alleged capital gain, the FAO relied on the accounting
          results of the group restructuring as reflected in CUHL’s stand-alone financial
          statements and CIL’s consolidated financial statements, improperly using the historical
          book value at which the CIHL shares had been transferred within the Cairn group as a
          matter of book accounting. 974 Specifically, the FAO “treat[ed] the 251,224,744 shares
          recorded on CUHL’s financial statements at a par value of GBP 1 per share as a proxy
          for CUHL’s supposed acquisition cost of those shares for capital gains tax purposes”,
          when “[n]o taxable gain was realised on the transfer of these shares between members
          of the same corporate group.” 975 In addition, the ITD’s reliance on the goodwill entries
          in CIL’s consolidated balance sheet as further evidence of the existence of a capital gain
          is incorrect. 976

909.      For the Claimants, the value of the 251,224,744 CUHL shares must be determined by
          their fair market value, not their face value. This market value, as assessed
          contemporaneously by Rothschild, was between US$ 6 to 7.5 billion. 977


971
       Id., ¶ 185.
972
       Id., ¶ 186.
973
       C-SoC, ¶ 273.
974
       Brown WS1, ¶ 114.
975
       Ibid.
976
       Id., ¶ 115.
977
       C-PHB, ¶ 196.


                                                     218
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 234 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 219 of 568

910.      However, they contend that “this question is ultimately irrelevant, since a different set
          of assets altogether was contributed to acquire the CIHL shares.” 978 The “asset” that
          CUHL obtained from its “parent” (CEP) is the 9 Subsidiaries (and debt), not the CIHL
          shares. 979 Put in syllogistic terms, the Claimants argue that: “if (i) ‘the cost of acquisition
          is the value of what you give up to acquire an asset’”, as Mr Puri accepted at the
          Evidentiary Hearing, and (ii) “‘CUHL gave up the nine subsidiaries [plus debt] to
          acquire the …. CIHL shares’, then it necessarily follows that (iii) the cost of acquisition
          must be the value of the nine subsidiaries (plus the debt).” 980

911.      According to the Claimants, “[t]he fundamental error with the FAO’s approach is clear
          upon any close analysis of the tax demand”, but the ITD has refused to correct it. 981

(2)       The retroactive application of the 2012 Amendment to the Claimants is unfair and
          inequitable

912.      The Claimants contend that, by retroactively taxing the CIHL Acquisition, the
          Respondent has failed to accord the Claimants FET and has thus breached Article 3(2)
          of the BIT.

913.      According to the Claimants, “[t]his sort of retroactive legislation that imposes fresh
          obligations in respect of past events is fundamentally contrary to the very essence and
          purpose of the rule of law”, and violates the FET standard. 982 This is because retroactive
          legislation of that sort “deprives an investor of the right to rely on existing rules, and
          conform its actions to them,” thus “thoroughly undermin[ing] the rule of law.” 983

914.      The Claimants submit that, by enacting the 2012 Amendment and applying it to the
          Claimants, the Respondent “failed to ensure the certainty, stability, and predictability of
          its tax laws, and its actions were arbitrary, unfair and inconsistent with its obligations of
          good faith.” 984

915.      More specifically, the Claimants assert that “the Respondent’s actions breached every
          conceivable strand of the FET standard, any one of which would breach Article 3(2) of
          the Treaty” 985, as follows:

          a.         Stability: Citing the Supreme Court of India, the Claimants submit that
                     “[c]ertainty and stability form the basic foundation of any fiscal system”. 986 The

978
       Id., ¶ 190.
979
       Id., ¶ 193.
980
       Id., ¶ 195.
981
       Id., ¶ 191.
982
       C-SoC, ¶¶ 294, 325.
983
       Id., ¶ 325.
984
       C-Updated Reply, ¶ 518.
985
       Id., ¶ 599.
986
       C-Updated Reply, ¶ 599, citing Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC
       613, Exh. C-59, ¶ 91.


                                                      219
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 235 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 220 of 568

                Claimants contend that the Respondent breached its obligation of stability “by
                making an ‘overnight change’ in Indian tax law that had ‘held ground for decades’,
                leaving ‘tax officials to rake up settled positions’.” 987 Citing the Shome
                Committee, the Claimants argue that “[t]he language and scope of the
                amendments led […] to apprehensions about the certainty, predictability and
                stability of tax laws in India”, and that “[t]he legislation with retrospective
                application in particular obviating an earlier Supreme Court decision on the matter
                of indirect transfer was not expected.” 988

         b.     Consistency: The Claimants contend that the Respondent breached its obligation
                of consistency by “reversing its interpretation and application of ITA Section
                9(1)(i) to cover the transfer of capital assets outside of India, after 50 years of
                uniform interpretation and application to the contrary.” 989

         c.     Legitimate expectations: The Claimants argue that the Respondent “destroyed the
                Claimants’ legitimate expectations concerning the existence, scope and
                applicability of the law at the time the Claimants made their investment, by
                purporting to change the fiscal and legal consequences of the Claimants’ past
                transactions.” 990 According to the Claimants, “tribunals and commentators
                uniformly confirm that ‘[e]ven absent specific commitments, FET would protect
                the investor against regulatory changes with retroactive effect’.” 991 In any event,
                the Claimants allege that in this case the Respondent did make specific assurances
                to induce the Claimants’ investment. In particular, the Claimants allege that India
                represented to the WTO that it entered into BITs “with a view to providing
                predictable investment climate to foreign investment in India”, 992 and invited
                Cairn and other foreign investors in the oil and gas sector to invest in India
                promising attractive conditions for investment. 993


987
      Ibid., citing TARC Report, Exh. C-137, p. 249, V.3.e.
988
      Ibid., citing Expert Committee, Final Report on Retrospective Amendments relating to Indirect Transfer
      (2012), Exh. C-376, p. 4.
989
      Ibid.
990
      Ibid.
991
      Id., n. 906, citing Nicolas Angelet, Fair and Equitable Treatment, Max Planck Encyclopedia of Public
      International Law, March 2001, CLA-247, ¶ 28 (in turn citing ATA Construction, Industrial and Trading Co.
      v. Hashemite Kingdom of Jordan, ICSID Case No. ARB/08/2, Award, 18 May 2010, CLA-230, ¶ 128, and
      Stephan Schill: Fair and Equitable Treatment under Investment Treaties as an Embodiment of the Rule of
      Law, RLA-66, p. 28 (“[W]here a foreign investor merely relies on the general legal framework without any
      specific commitments or intention on behalf of the host state to attract foreign investors, the concept of
      legitimate expectations may only have a more marginal scope of application. It will mostly come into play
      with respect to legislation with a retroactive [e]ffect”.)).
992
      Id., n. 799, referring to Communication from the Permanent Mission of India dated 22 March 1999 to the
      Working Group on the Relationship Between Trade and Investment, World Trade Organization
      WT/WGTI/W/71, 13 April 1999, CLA-226.
993
      Ibid., referring to Government of India, Press Information Bureau, “Second Road Show for NELP-II Blocks
      Held in London” (Government of India, 19 January 2001), Exh. C-329; Indian Ministry of Petroleum and
      Natural Gas, Press Information Bureau, “NELP -IV London Road Show A Success: 83 Companies &
      Organisations Participate” (Ministry of Petroleum & Natural Gas, 5 June 2003), Exh. C-330.


                                                      220
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 236 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 221 of 568

          d.         Transparency: The Claimants argue that the Respondent “breached its obligation
                     of transparency by imposing a tax not found in the plain text of the law; not part
                     of the longstanding practice of the Indian tax authorities or courts; not identified
                     as a risk by the Claimants’ experienced legal and financial team during due
                     diligence; and not spotted or raised by at least four Government entities during
                     their scrutiny and approval of the underlying transaction.” 994

          e.         Predictability: The Claimants contend that the Respondent “breached its
                     obligation to provide a predictable legal framework by depriving the Claimants of
                     the ability to plan for (or ‘visualize’, as the ITAT found) the tax consequences of
                     its investments in India.” 995

          f.         Discrimination: The Claimants argue that the Respondent discriminated against
                     them by “selectively applying the Retroactive Amendment during a two-year
                     window to a small subset of investors (including Cairn) whose transactions
                     ostensibly fell within the law’s ambit, for the sole purpose of remedying revenue
                     shortfalls.” 996

          g.         Substantive impropriety: The Claimants contend that the Respondent “breached
                     its obligation to ensure that its measures are substantively proper, by radically
                     changing – with retroactive effect, and to the investor’s detriment – the
                     interpretation and application of extant law.” 997

          h.         Procedural impropriety and due process: The Claimants argue that the Respondent
                     “breached its obligation of procedural propriety and due process by imposing
                     sudden, radical and poorly planned changes in Indian tax law through a series of
                     ‘explanations’, with no notice or consultation and a ‘complete lack of
                     accountability at any level except on grounds of lagging behind in revenue
                     collection’.” 998

          i.         Arbitrariness: The Claimants contend that the Respondent acted arbitrarily by
                     “applying the 2012 Retroactive Amendment to a single set of share exchanges
                     within the 2006 [T]ransactions, with no explanation as to why it would or would
                     not apply to all similar share exchanges by the Claimants.” 999 They add that,
                     although it was enacted as a “clarification”, “the Retroactive Amendment was
                     arbitrarily applied only to transactions falling within a narrow timeframe, which
                     happened to capture certain transactions with significant revenue implications for
                     India.” 1000

994
       Id., ¶ 599.
995
       Ibid., citing ITAT Order of 9 March 2017, Cairn UK Holdings Ltd v. D.C.I.T., ITA No. 1669/Del/2016, Exh.
       C-228, ¶ 41.
996
       Ibid., referring to C-SoC, Sections II.B, II.E.9 and II.F.
997
       Ibid.
998
       Ibid., citing TARC Report, Exh. C-137, pp. 11-12.
999
       Ibid.
1000
       Ibid.


                                                          221
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 237 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 222 of 568

916.      At its core, the Claimants’ case is one of predictability, stability and legitimate
          expectations. They argue that “the Respondent’s enactment and application of the
          Retroactive Amendment deprived the Claimants of a legal framework for investment
          that was knowable, stable, and capable of being complied with”, which, “in turn,
          undermined the certainty, stability, and predictability of the legal framework in which
          Cairn made its investment, in breach of Article 3 of the Treaty.” 1001

917.      The Claimants allege that they had a legitimate expectation that the existing legal
          framework would apply to the 2006 Transactions. This expectation existed
          independently of, but was confirmed by, India’s multiple specific and implicit
          assurances in respect of the stability and predictability of its fiscal framework.
          According to Cairn, such assurances include (i) specific assurances to the Claimants that
          India’s “fiscal and contract terms [were] amongst the best in the world”; 1002 (ii) implicit
          assurances in the stability of the Section 9(1)(i), which (apart from one dissimilar
          instance) had not been retroactively changed in text or interpretation from its enactment
          in 1961; 1003 and (iii) the State’s conduct, including its non-application of Section 9(1)(i)
          over many years to numerous indirect transfers, including several indirect transfers by
          the Claimants from 1996 to 2006. In any event, as the tribunal in Bilcon v. Canada
          explained, specific assurances are not required to find a breach of FET when the State
          changes its laws retroactively:

                   That freedom [to change law or policy] is not absolute; breaches of the
                   international minimum standard might arise in some special circumstances
                   – such as changes in a legal or policy framework that have retroactive
                   effect, are not proceeded by reasonable notice, are aimed or applied in a
                   discriminatory basis or are contrary to earlier specific assurances by state
                   authorities that the regulatory framework would not be altered to the
                   detriment of the investor. 1004

918.      The Claimants also point out to the following factors which served as basis for that
          expectation:

          a.     “The Claimants’ own transactional experience under Indian law, which reaffirmed
                 the Indian Government’s then-uniform interpretation and application of Section 9
                 of the ITA;”




1001
       Id., ¶ 539, referring to C-SoC, ¶¶ 336-337 (footnotes omitted).
1002
       C-Updated Reply, n. 799 and C-PHB, ¶ 389, referring to Government of India, Press Information Bureau,
       “Second Road Show for NELP-II Blocks Held in London” (Government of India, 19 January 2001), Exh. C-
       329 (reporting that the Minister of Petroleum and Natural congratulated Cairn Energy for its recent discovery
       from a previously awarded block; invited oil and gas companies in the UK to “avail of the highly attractive
       investment opportunities under NELP-II”; and proclaimed India’s “fiscal and contract terms [as] amongst the
       best in the world […]”).
1003
       Ibid.
1004
       William Ralph Clayton, William Richard Clayton, Douglas Clayton, Daniel Clayton and Bilcon of Delaware
       Inc. v. Government of Canada, UNCITRAL, PCA Case No. 2009-04, Award on Jurisdiction and Liability,
       17 March 2015, CLA-22, ¶ 572 (Claimants’ emphasis).


                                                        222
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 238 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 223 of 568

          b.     “The Claimants’ exhaustive legal and financial due diligence, which confirmed
                 no tax implications for the 2006 transaction;”

          c.     “The Claimants’ extensive disclosures of the details of the 2006 transaction to the
                 Indian Government, including to the Ministry of Finance and its Department of
                 Revenue, which scrutinised and approved the 2006 transaction without raising any
                 latent or hidden taxation;” and

          d.     “The applicable law itself, which had been interpreted and applied uniformly for
                 decades until the 2007 Vodafone ‘test case’.” 1005

919.      The Claimants submit that a comparative analysis of tax laws of various jurisdictions
          confirms that the retroactive modification of tax legislation to the detriment of a
          taxpayer is justified only in specific circumstances, such as in cases of abuse by
          taxpayers. 1006 In the present case, the Respondent altered not only the settled
          interpretation of Section 9(1)(i) of the ITA which had persisted for over four decades,
          but in fact rewrote that section by a retroactive 2012 Amendment. As the Supreme Court
          of India held in Vodafone, prior to that amendment, “Section 9(1)(i) [could not] by a
          process of ‘interpretation’ or ‘construction’ be extended to cover ‘indirect transfers’ of
          capital assets/property situate in India.” 1007 This understanding is confirmed by
          unequivocal and unanimous advice that Cairn received at the time of structuring the
          2006 Transaction, that the transaction as structured did not attract a capital gains tax
          under Section 9(1)(i).

920.      By overturning the settled law by a retroactive amendment, and by applying that
          amendment to the 2006 Transactions that had taken place six years prior to the
          amendment, India upset legal stability and predictability as well as the Claimants’
          legitimate expectations.

921.      The Claimants reject the Respondent’s argument that Cairn should have obtained a more
          comprehensive stabilisation guarantee in its contracts. While the stabilisation guarantees
          in Cairn’s PSCs were broad, protecting against “any change in or to any Indian law, rule
          or regulation”, 1008 the Claimants argue that not even the broadest stabilisation guarantee
          would have prevented India from the type of wrongful act that it engaged in. Indeed,
          India’s primary position is that the 2012 Amendment did not change, but simply
          clarified, the existing law. A stabilisation guarantee would be to no avail in these
          circumstances.




1005
       C-Updated Reply, ¶ 540.
1006
       Christian Tietje & Karoline Kampermann, Taxation and Investment: Constitutional Law Limitations on Tax
       Legislation in Context, in Stephan W. Schill (ed.), International Investment Law and Comparative Public
       Law (2010), CLA-380, pp. 581-584.
1007
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 171.
1008
       See, e.g., Production Sharing Contract between the Government of India and Oil & Natural Gas Corporation
       Limited and Cairn Energy Gujarat Block Limited dated 6 February 2004, Exh. C-273, Article 17.10.

                                                      223
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 239 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 224 of 568

(3)       The enactment and application of the 2012 Amendment to the Claimants was arbitrary,
          discriminatory and inconsistent with obligations of good faith

922.      The Claimants further contend that the Respondent breached the FET standard because
          the enactment and application of the 2012 Amendment to the Claimants was arbitrary,
          discriminatory, and inconsistent with obligations of good faith.

923.      According to the Claimants, the 2012 Amendment and its application to the Claimants
          was arbitrary for the following reasons:

          a.     “When enacting the Retroactive Amendment, the Respondent virtually guaranteed
                 its arbitrary application by pretending to clarify existing law rather than
                 prospectively amending the law with clear, considered, and non-arbitrary
                 standards.” 1009

          b.     Further, the Claimants argue that the specific manner in which the ITD applied
                 the 2012 Amendment to the Claimants suggests arbitrariness and a lack of good
                 faith. First, having been given full knowledge of the 2006 Transactions when they
                 occurred, the Respondent waited seven years to commence its assessment and
                 enforcement actions until on the eve of when CUHL was about to begin to sell its
                 remaining shares in CIL. 1010 Second, the Respondent applied the 2012
                 Amendment “to a single set of share exchanges, within an arbitrarily determined
                 timeframe, applying a short-term capital gains tax rate to long-term capital gains
                 on grounds that have no rational basis.” 1011 Third, the false accusations levelled
                 in the FAO orders “further reflect a tax prosecution effort that is results-driven
                 and devoid of principle.” 1012

924.      With respect to discrimination, the Claimants allege that the Respondent selectively
          applied the 2012 Amendment and in this respect has to date enforced it exclusively
          against the Claimants. When enacting the 2012 Amendment, the Respondent failed to
          ensure that it was adopted and applied in a non-discriminatory manner. 1013

925.      First, the Claimants allege that the enactment of the 2012 Amendment was targeted at
          CUHL, with a view to taxing the 2006 Transactions. The Claimants allege that the
          Minister of Finance (Mr Mukherjee) supported his case in favour of the 2012
          Amendment by citing eight “cases similar to Vodafone” in which the government had
          made “huge revenue demands”, and which the Government would be able to tax if the
          Vodafone judgment was overturned. 1014 The first among the cases listed was “‘Cairns


1009
       C-PHB, ¶ 418(h).
1010
       C-SoC, ¶ 357.
1011
       C-PHB, ¶ 418(h).
1012
       C-Soc, ¶ 357.
1013
       C-PHB, ¶ 418(e).
1014
       Id., ¶ 117, citing Letter dated 9 March 2012 from Income-tax Officer (Hqrs.) (Intl. Taxation) to the Under-
       Secretary, FT and TR-I, CBDT, Exh. RK-13; Rajya Sabha Written Answers dated 13 March 2012, Exh. C-
       119


                                                       224
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 240 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 225 of 568

          UK Holding Ltd’ [sic]”. 1015 The ITD also drew up a list of the ten largest transactions
          in which a “Tax Demand [was] already Raised”, indicating for each transaction the
          potential revenue loss. 1016 “Cairn UK Holding Scotland” was on this list too,
          representing an estimated loss in tax receipts of Rs. 2,670 crores (approximately US$
          540 million) if Vodafone were not overturned. 1017 While the Claimants concede that this
          corresponds to the taxable amount on CUHL’s sale of CIL shares to Vedanta in 2011,
          they dispute the authenticity of the document that purports to provide a link between
          that list and the Vedanta transaction (Exh. RK-13). The Claimants submit in this respect:

                     Whatever the reality that lies behind the ITD’s reason for identifying and
                     prioritising Cairn, the Respondent’s argument in this arbitration that Cairn
                     was not a target of the Retroactive Amendment because the legislation was
                     never applied to the Vedanta transaction is unconvincing. There is no
                     escaping the facts that (i) the passage of the Retroactive Amendment was
                     an unprincipled effort motivated by fiscal and political concerns, and (ii)
                     Cairn was listed at or near the top of the MNCs specifically identified as
                     the prime targets of that illegitimate legislative act. When the Department
                     of Revenue inevitably came to realise that the 2011 transaction was not hit
                     by the Retroactive Amendment, it subsequently went searching further
                     back in time for other Cairn transactions to tax, first examining the 2010
                     accounting write-off by CIL, before finally settling on the 2006
                     Transaction. 1018

926.      Second, the Claimants contend that the subsequent investigation against CUHL was a
          premeditated effort to target Cairn and to block CUHL from selling its investment. 1019
          The Claimants note in this respect that there are no contemporaneous internal documents
          on record which describe Mr Kumar’s instructions or report his progress, and Mr
          Kumar’s explanations that this was due to the alleged secrecy of the investigation are
          unconvincing. The Claimants point out that Mr Kumar’s written testimony suggests that
          he started focusing his investigations on Cairn immediately after assuming his position
          as Investigation Officer. 1020 The Claimants further argue that “Mr Kumar’s testimony
          as to how his investigations eventually led him to the 2006 Transaction[s] requires the
          Tribunal to accept a long series of highly improbably [sic] coincidences in which he
          consistently chose the one narrow avenue leading to the 2006 Transaction and
          consistently eschewed every other – often more obvious – path.” 1021 In particular, Mr
          Kumar did not offer any credible explanation as to why he focused on CUHL, which
          was only a 10% shareholder of CIL at the time, but did not investigate Vedanta, which
          held 90% of CIL’s shares, “[n]or is there any credibility to Mr Kumar’s explanation as

1015
       Ibid.
1016
       Id., ¶ 118, citing Rajya Sabha Written Answers dated 24 April 2012, Exh. C-570.
1017
       Ibid.
1018
       Id., ¶ 122.
1019
       Id., ¶¶ 123-147.
1020
       C-PHB, ¶¶ 126-128, referring to Kumar WS1, ¶ 12; Second Witness Statement of Mr Sanjay Kumar (“Kumar
       WS2,”) ¶ 7; in contrast to his oral testimony at Transcript, Evidentiary Hearing, Day 9, 188:10-14 (Mr S.
       Kumar).
1021
       Id., ¶ 129.


                                                       225
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 241 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 226 of 568

          to how he finally discovered the 2006 Transaction[s]” (ostensibly as a result of a write-
          off described in CIL’s 2012-2013 balance sheet). 1022 The Claimants further assert that
          “Mr Kumar’s story surrounding the urgent survey conducted at CIL’s offices on 15
          January 2014 also broke down at the hearing”, when he reversed his written testimony
          and admitted that he had been aware of CIL’s buy-back programme since November
          2013. 1023

927.      According to the Claimants, “[t]he likely reality is that Mr Kumar was instructed to
          target Cairn, and in particular to search for transactions involving indirect transfers to
          which the Retroactive Amendment could be applied. Cairn had previously been
          identified to Parliament as a major source of tax revenue if the Retroactive Amendment
          were enacted, and Cairn continued to be in the ITD’s gunsight, as confirmed by the fact
          that the Ministry of Finance’s Annual Report for 2013-14 noted a concerning increase
          in undisclosed income and specifically identified Cairn India as a major contributor to
          that figure.” 1024 The Claimants contend that “the highly rushed manner in which Mr
          Kumar sought and obtained approvals and conducted the survey of CIL’s offices,
          assembled a 125-page interim report, and then issued the freezing order, all further
          demonstrate a premeditated plan to block CUHL from disposing of its shares.” 1025

928.      Third, the Respondent limited the scope of the 2012 Amendment in a discriminatory
          (and arbitrary) fashion. As a result of two subsequent clarifications by the CBDT, the
          2012 Amendment applied only to a small subset of investors (i.e., those whose tax
          assessments proceedings were still pending as of 1 April 2012, those to whom notices
          had been given or proceedings commenced between April 2012 and July 2014 (Cairn
          fell in that category), and those against whom “fresh cases” could only be launched after
          July 2014, if the CBDT’s High Level Committee gave its consent). The Claimants
          contend that the fact that the Respondent limited the application of this retroactive tax
          to these “narrow and disparately treated categories of taxpayers cannot be reconciled
          with the pretence that it had consistently applied the tax in that ‘clarified’ manner for
          the past 50 years.” 1026

929.      Fourth, the Claimants allege that the Respondent has discriminated against the
          Claimants in the enforcement of the tax demand. The Respondent attached CUHL’s
          shares in CIL in violation of its clear representation before this Tribunal that they would
          refrain from doing so, citing the lack of discretion under Indian law. The assertion that
          India had no discretion not to enforce the tax demand is belied by its legislation, as well
          as the fact that the Respondent has not yet enforced its similar tax demands against other
          companies, such as Vodafone. By treating CUHL less favourably than other companies
          in like circumstances, the Respondent also violated the non-discrimination obligation
          under the FET standard.



1022
       Id., ¶ 138.
1023
       Id., ¶¶ 141-142, referring to Transcript, Evidentiary Hearing, Day 9, 177:14-178:4 (Mr S. Kumar); in contrast
       to S. Kumar WS2, ¶ 8, where he had stated that he had only learned of the buy-back on the day of the survey.
1024
       Id., ¶ 140.
1025
       Id., ¶ 145.
1026
       C-SoC, ¶ 363.

                                                        226
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 242 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 227 of 568

930.      Overall, the Claimants submit that the Respondent’s retroactive application of the 2012
          Amendment to the 2006 Transactions was an unreasonable and arbitrary measure that
          violated the Claimants’ legitimate expectations as well as their interests of stability and
          predictability of the legal framework.

                     c.   The Respondent’s tax abuse defence fails

931.      The Claimants contend that the Respondent’s tax avoidance defence has been fabricated
          for this arbitration, and the Respondent is estopped from relying on it. Indeed, according
          to the Claimants, the tax abuse argument does not form part of the principal measure
          challenged in this case, which is the FAO, and has been raised to distract attention from
          the core issue of retroactivity. 1027 The Claimants note that the Section 281B Order and
          the FAO expressly relied on the 2012 Amendment as basis for the tax. 1028 According to
          the Claimants, “the Tribunal should dismiss the entire tax avoidance argument on that
          basis alone.” 1029 Further, the FAO and both CUHL’s and CIL’s assessing officers
          expressly rejected that the 2006 reorganisation was a “sham transaction”. 1030 The
          Claimants also contend that the Respondent’s new tax avoidance argument is
          inconsistent with the ITAT’s conclusion that, in 2006, CUHL “could not have
          visualize[d] its liability for payment” arising from the 2012 Amendment, which resulted
          in the ITAT’s decision to relieve CUHL of the burden of paying interest. 1031 The
          Claimants submit that “India should be precluded from asking the Tribunal to contradict
          the conclusions of its own tax authorities and administrative tribunal.” 1032

932.      In any event, the Claimants submit that the defence is baseless: applying the correct
          legal principles, it is clear that the Respondent has failed to discharge its burden of
          proving tax avoidance. More specifically, the Claimants argue that the Respondent has
          failed to coherently identify the tax avoided. Relying on Mr Gardiner QC’s expert
          opinion and on Vodafone, the Claimants submit that “a basic preliminary step in any tax
          avoidance analysis is for Revenue to identify the tax that has supposedly been avoided
          by the taxpayer”. 1033 However, the Respondent has been unable to “identify in any
          consistent and coherent manner the tax that the Claimants supposedly avoided or the
          colourable device the Claimants supposed[ly] created to avoid that tax.” 1034



1027
       Transcript, Evidentiary Hearing, Day 1, 39:7-8; 68:13-14 (Mr McNeill).
1028
       C-SoC, ¶ 31, citing Order under Section 281B of ITA 1961 dated 22 January 2014, Exh. C-11, ¶¶ 10-12;
       FAO, Exh. C-70, pp. 49, 98.
1029
       Transcript, Evidentiary Hearing, Day 1, 71:1-3 (Mr McNeill).
1030
       C-Updated Reply, ¶¶ 21-22, citing FAO, Exh. C-70, ¶ 10, p. 94; referring to Final Assessment Order issued
       against CIL enclosed with Letter from Deputy Commissioner of Income Tax (International Taxation) to CIL
       dated 11 March 2015, Exh. C-355, ¶ 8.
1031
       Id., ¶ 22, citing ITAT Order of 9 March 2017, Cairn UK Holdings Ltd v. D.C.I.T., ITA No. 1669/Del/2016,
       Exh. C-228, ¶ 41, p. 164.
1032
       Ibid.
1033
       C-PHB, ¶¶ 478-482, referring to Second Expert Report of Mr John Gardiner QC (“Gardiner ER2”), ¶ 23;
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 68.
1034
       Id., ¶ 483.


                                                      227
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 243 of 583
                                                                                    PCA Case No. 2016-7
                                                                               Award of 21 December 2020
                                                                                          Page 228 of 568

933.      According to the Claimants, the Respondent has advanced four main tax avoidance
          theories that allegedly allow the ITD to tax the 2006 Transactions, all of which focus on
          a different interpretation of the economic transactions and identify a different Indian tax
          that was allegedly avoided: 1035

          a.         Theory I: The pre-IPO steps of the 2006 Transactions (whereby Cairn Energy
                     transferred all of the underlying oil and gas assets to CIL in preparation for the
                     IPO) were abusive because they relied on the interposition of an abusive holding
                     structure. The tax avoided is the tax that would have been paid on a direct sale of
                     the PSC assets, disregarding the holding companies.

          b.         Theory II: The 2006 Transactions were a disposition (through the IPO) to third
                     parties of a partial interest of the underlying Indian oil and gas assets. The tax
                     avoided was again the tax that would have been paid on a direct sale of the PSC
                     assets to these third parties.

          c.         Theory III: By choosing Plan C instead of Plan A, Cairn avoided payment of
                     capital gains tax on an offer for sale of shares of CIL.

          d.         Theory IV: The 2006 Transactions artificially inflated the cost basis of the CIL
                     shares, so that when Cairn disposed of them in 2009 to Petronas and in 2011 to
                     Vedanta, less tax was payable.

934.      The Claimants further note that the Respondent alleges that the Claimants avoided other
          (Indian and non-Indian) taxes, not as a basis for taxation in India but as additional
          evidence of showing that the structure employed for the 2006 Transactions evidenced
          the dominant purpose of avoiding tax. In particular: 1036

          a.         Theory V: The 2006 Transactions were structured to allow CIL to distribute to its
                     shareholders proceeds from the IPO without paying UK corporate tax on
                     dividends.

          b.         Theory VI: The 2006 Transactions avoided Indian corporate tax on dividend
                     flows from the operating companies to CIL (the so-called “tax leakage”);

          c.         Theory VII: The 2006 Transactions were structured to avoid UK stamp duty on
                     intra-Group share transfers.

935.      As discussed in Section VII.A.3.c below, the Claimants deny that they avoided tax on
          any of these theories. In essence, the Claimants deny that their corporate reorganisation
          and IPO in general, or the CIHL Acquisition in particular, were tax avoidant or abusive.
          According to the Claimants, “[n]ot only was the 2006 transaction carried out
          transparently and lawfully with the full participation of multiple Government agencies;
          the Respondent has never previously raised such an argument in any of its prior tax



1035
       Id., ¶ 484.
1036
       Id., ¶ 486.


                                                     228
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 244 of 583
                                                                                 PCA Case No. 2016-7
                                                                            Award of 21 December 2020
                                                                                       Page 229 of 568

           proceedings against Cairn.” 1037 The reorganisation was complex because “it was
           structured to comply with complex Indian regulations, and every transactional step was
           driven by a legitimate business and/or regulatory purpose that had nothing to do with
           avoiding taxes in India.” 1038

936.       In any event, the Claimants allege that the actual tax assessment (in the FAO) did not
           apply any of the theories described above. In particular, it did not purport to tax the
           substance of the transaction; it indisputably taxed its form, i.e., the transfer of CIHL
           shares from CUHL to CIL.

                     d.   The Respondent’s immovable property defence also fails

937.       The Claimants deny that the 2006 Transactions were always taxable as an indirect
           transfer of immovable property under Section 2(47)(vi) of the ITA, as the Respondent
           contends. 1039

938.       As a preliminary matter, the Claimants contend that the Respondent is estopped from
           raising this defence. 1040 Not only did the FAO not rely on this theory of liability, but
           (contrary to the Respondent’s contentions in this arbitration), the ITD has not invoked
           this ground in post hoc domestic tax proceedings. Consequently, the Claimants argue
           that “Section 2(47)(vi) simply is not and will not be a basis for the measure at issue”,
           and the Respondent’s defence “can be rejected by the Tribunal for this reason alone.” 1041

939.       In any event, the Claimants contend that this defence fails on its merits. Essentially, the
           Claimants deny (i) that the PSCs are rights “with respect to” land, and therefore
           constitute “immovable property” in India; or (ii) that the 2006 Transactions are taxable
           under Sections 5 and 9 of the ITA 1961 because it had the effect of transferring or
           enabling the enjoyment of those rights. 1042 The Claimants’ detailed arguments in this
           respect are set out in Section VII.A.3.d below.

           2.        The Respondent’s position

940.       The Respondent denies that there has been a breach of FET (or, for that matter, of any
           other BIT standard). Essentially, the Respondent argues that, as a matter of Indian law,
           the 2006 Transactions were taxable in 2006 irrespective of the 2012 Amendment, for
           two different grounds: first, because they were tax avoidant transactions, and thus
           taxable under the “look at” doctrine, which allows the courts to look at the substance of
           a transaction over its form (Section (a) below), and second, because they entailed the
           indirect transfer of immovable property and were thus taxable under Section 2(47)(vi)



1037
       C-Updated Reply, ¶ 21.
1038
       Id., ¶ 23.
1039
       C-PHB, ¶ 170.
1040
       C-Updated Reply, ¶¶ 453-456; C-PHB, ¶¶ 584-586.
1041
       C-PHB, ¶ 588.
1042
       Id., ¶ 587.


                                                   229
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 245 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 230 of 568

          of the ITA 1961 (Section (b) below). This, according to the Respondent, is a complete
          answer to the Claimants’ case.

941.      Should the Tribunal find that India’s fiscal measures against the Claimants are not
          justified by either of these two separate grounds, the Respondent submits that the 2012
          Amendment did not give rise to a breach of the UK-India BIT. 1043 This is because it was
          merely a clarification of the existing law, and not a substantive amendment (let alone a
          retroactive one) (Section (c) below). Even if the Tribunal were to find that it was a
          retroactive/retrospective amendment of the law, the Respondent contends that this type
          of retrospective legislation is constitutionally valid in India and cannot be considered to
          be a breach of FET (Section (d) below). The use of retroactive taxation legislation in
          India was long-standing, predated Cairn’s entry into India, and was therefore knowable.
          It therefore would have shaped its legitimate expectations and the Claimants cannot now
          complain of Parliament’s decision to clarify the operation of Section 9(1)(i) of the ITA.

                 a.     Cairn’s 2006 corporate reorganization was tax abusive/tax avoidant

942.      The Respondent’s first defence is that the 2006 Transactions were taxable in India
          irrespective of the 2012 Amendment because they were “deliberately structured to evade
          applicable taxes”. 1044 According to the Respondent, when the dominant purpose of a
          transaction is to avoid taxes, the Indian courts are entitled to apply a judicial anti-
          avoidance rule that allows them to disregard the form of the transaction and tax its
          substance.

943.      The Respondent alleges that the 2006 Transactions were tax avoidant, and thus the
          Department of Revenue or an Indian court would have been allowed to tax their
          substance. The Tribunal understands the Respondent’s argument to be that, as a result,
          the Tribunal does not need to address whether the 2012 Amendment breaches the Treaty
          (and in particular its fairness and equitableness) because there were other grounds for
          taxation. Contrary to the Claimants’ contention, the Respondent denies that it is
          estopped from raising this defence.

944.      According to the Respondent, the legal test is whether the dominant purpose of a
          transaction was the avoidance of tax. This allows the Department of Revenue or the
          courts to apply the “substance over form” principle. The Respondent asserts that this
          was the case here: the specific form of the 2006 Transactions was chosen for the
          dominant purpose of avoiding tax. Even if the Tribunal were to find that the legal test is
          not “substance over form” but requires a piercing of the corporate veil, the Respondent
          contends that the 2006 Transactions were also taxable as sham transactions.

945.      The Respondent has advanced several theories as to what tax was avoided:

          a.     By the end of the proceedings, the Respondent appeared to have settled on
                 essentially one theory: that the Claimants chose Plan C over Plans A and B to
                 avoid taxes on the offer for sale of CIL shares. 1045

1043
       R-SoD, ¶ 9; R-Rejoinder, ¶¶ 26, 29.
1044
       R-Rejoinder, ¶ 45.
1045
       Transcript, Hearing on Closing Arguments, Day 1, 128:15:129:3 (Mr Moollan).

                                                     230
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 246 of 583
                                                                                   PCA Case No. 2016-7
                                                                              Award of 21 December 2020
                                                                                         Page 231 of 568

          b.    However, in its Statement of Defence the Respondent’s main theory was that the
                2006 Transactions were in substance the transfer of the underlying oil and gas
                assets.

          c.    Further, throughout the proceedings the Respondent also appeared to argue that
                the Claimants had structured the transaction to avoid “tax leakage”.

          d.    In addition, the Respondent’s expert, Professor Rosenbloom, opined that the 2006
                Transactions had artificially inflated the cost basis of the CIL shares, so that, when
                sold, they attracted less tax (because, admittedly, a taxable capital gain is the
                subtraction of the cost basis from the price obtained in the sale of the considered
                asset).

          e.    The Respondent has also suggested that the 2006 Transactions were structured to
                avoid the payment of UK stamp duty and UK corporations tax.

946.      On this basis, the Respondent has argued that the dominant purpose of the 2006
          Transactions was the avoidance of tax.

947.      The Respondent also alleges in connection with its tax avoidance defence that the
          Claimants circumvented other Indian regulatory requirements (in particular, SEBI
          regulations).

948.      The Respondent’s detailed arguments in relation to this defence are set out at Section
          VII.A.3.c below.



                b.     The transactions are taxable under Section 2(47)(vi) of the ITA

949.      The Respondent’s second defence is that the 2006 Transactions were taxable
          irrespective of the 2012 Amendment because they involve the indirect transfer of
          immovable property, and as such are taxable under Section 2(47)(vi) of the ITA.

950.      According to the Respondent, its argument under section 2(47)(vi) is a pure question of
          law. Regardless of whether Section 9(1)(i) covers indirect transfers, the Respondent
          submits that, because this case involves the transfer of rights in oilfields situated in India,
          they are taxable on the basis of Section 2(47)(iv), read in conjunction with Sections 5
          and 45, as well as Section 269UA(d) of the ITA 1961, which have been in force since
          1987 and thus prior to the making of Cairn’s investments in the mid-1990s. 1046

951.      The Respondent submits that the definition of “transfer” in relation to immovable
          property at Section 2(47)(iv) makes clear that any transaction “which has the effect of
          transferring” immovable property (such as acquiring shares in a company) is considered




1046
       R-PHB, ¶ 275.


                                                   231
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 247 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 232 of 568

          a transfer. 1047 Thus, “in other words, a transaction amounting to a transfer of shares is
          treated as a transfer of the underlying assets itself.” 1048

952.      In turn, the meaning of “immovable property” for purposes of Section 2(47)(vi) must
          be found in Section 269UA(d) of the ITA. This includes “any rights in or with respect
          to any land”. 1049 According to the Respondent, as the Claimants’ rights in the PSCs are
          “in” or “with respect to” immovable property (oilfields situated in India), these rights
          qualify as immovable property under the definition provided at Section 269UA(d). 1050

953.      On this basis, the Respondent submits that “[a]n indirect transfer of this specific type of
          asset was chargeable to tax from a plain reading of section 2(47) read with the charging
          provisions under section 5 and 45 of the Act” since 1987, once again well before the
          making of Cairn’s purported investment in the mid-1990s. 1051

954.      The Respondent’s detailed arguments in relation to this defence are set out at Section
          VII.A.3.d below.

                     c.   The 2012 Amendment is merely clarificatory

955.      Even if the 2006 Transactions were not tax avoidant and the Respondent’s tax
          assessment was dependent on the 2012 Amendment, the Respondent submits that the
          2012 Amendment did not give rise to a breach of the UK-India BIT. The Respondent’s
          primary argument in this respect is that the 2012 Amendment was “just […] a
          clarification of the Parliamentary intent regarding indirect transfers of Indian assets”, 1052
          and not a substantive retroactive/retrospective amendment. As a result, the Respondent
          contends that it taxed the 2006 Transactions in accordance with the existing legislation,
          which was merely clarified by the 2012 Amendment. There is thus no retroactive
          taxation that could allegedly be found to be a breach of the BIT.

956.      The Respondent advances two alternative arguments in this respect. On the one hand,
          the Respondent has asserted that “[t]he taxability of indirect transfers under s. 9 of the
          ITA was recognised prior to the 2012 Clarification […] in judicial, administrative and
          legislative practice.” 1053 The Respondent’s witness, Mr Puri, has testified that Section
          9(1)(i) has always been a “look through” provision. 1054

1047
       R-PHB, ¶¶ 275-287; R-Rejoinder, ¶ 378.
1048
       Id., ¶ 276.
1049
       R-Rejoinder, ¶¶ 384-390; R-PHB, ¶¶ 281-283, citing Hindustan Lever v. Appropriate Authority &
       Others,(1994) 207 ITR 772, Calcutta High Court, Judgment of 1 March 1993, Exh. R-143.
1050
       R-Rejoinder, ¶ 391; R-PHB, ¶ 286.
1051
       R-PHB, ¶ 287.
1052
       R-SoD, ¶ 113.
1053
       Id., ¶ 125(a); see also Id., ¶ 273 (“[T]he 2012 Clarification confirms the original intention of the legislature
       and is consistent with the way that the Respondent has always applied s. 9 of the ITA.”).
1054
       See, e.g., Puri WS1, ¶ 28 (“It is my belief and experience that section 9 has always been interpreted and
       applied in such a way as to consider income arising from the transfer of any capital asset situated in India to
       be deemed as accruing or arising in India. That is, where the capital asset was situated in India, any income
       arising from its transfer anywhere and by whatever means would be taxable in India.”).


                                                         232
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 248 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 233 of 568

957.      On the other hand, the Respondent has also suggested that, even if prior to the 2012
          Amendment Section 9(1)(i) was not interpreted to be a “look through” provision, it
          could apply to indirect transfers depending on whether (i) the transaction had a nexus
          with India, or (ii) the transaction was tax avoidant. The Respondent argues that “[i]t was
          never the case that capital gains on transfers of foreign shares were ipso facto not
          taxable. Rather, the question has always been whether the nexus of the transaction with
          India, and/or the tax avoidant character of the transaction, were such as to attract Indian
          taxation.” 1055 The Supreme Court took one particular view in Vodafone, which
          contradicted the view of other Indian courts. Parliament disagreed with the Supreme
          Court’s decision in Vodafone, and thus clarified the “true intent” of Section 9 of the ITA
          in the context of these new business practices. 1056 “The 2012 Clarification simply made
          clear that modern aggressive tax avoidant practices, where investors profited from
          Indian assets, but sought to avoid the payment of tax, fell within the scope of s. 9 of the
          ITA.” 1057 Thus, the text of Section 9 of the ITA 1961 required an interpretation to adjust
          it to the changing economic and commercial context, in particular, to address the
          emergence of aggressive tax avoidant investment structures in which Indian assets were
          placed in shell companies outside of India.

958.      Despite arguing that the legislative intention behind the provision was clear, the
          Respondent emphasises that the law on Section 9(1)(i) was not, as the Claimants
          contend, “settled” prior to Vodafone. According to the Respondent, until then “there was
          no authority whatsoever on the meaning or scope of the relevant limb of section 9(1)(i),
          and the decisions which did exist on the other three limbs thereof all held that section
          9(1)(i) enshrined a broad deeming provision of wide ambit.” 1058 The Respondent
          submits that, “[b]y its very nature, the provision is one which should be read purposively
          looking at the economic substance of the transaction; not a provision to be read narrowly
          and formalistically as the Supreme Court ended up doing.” 1059 Specifically, there was
          “no case which held that the fourth limb of section 9(1)(i) (which applies to the transfer
          of assets “situate in India”) had to be applied by reference to the formal situs of the
          relevant asset, applying formal conflict of law principles. Rather, the authorities
          suggested that the language of the fourth limb of section 9(1)(i) fell to be interpreted not
          in a formalistic manner, but keeping in view the deeming nature of the provision.” 1060
          Since the provision was “a broad source rule, and all other limbs of that provision had
          been interpreted in a flexible manner, looking at practical realities”, the Respondent
          submits that the fourth limb “also fell to be interpreted in a flexible manner, to identify
          what a practical person would consider as the source of income: not simply by looking
          at private international law rules on the situs of assets.” 1061



1055
       R-SoD, ¶ 8(d).
1056
       Ibid.
1057
       Ibid.
1058
       R-PHB, ¶ 92.
1059
       Ibid.
1060
       Ibid.
1061
       Ibid; see also, Respondent’s Answers to the Tribunal’s Questions, ¶¶ 41-42.


                                                       233
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 249 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 234 of 568

959.      For the Respondent, the analysis must be carried out in the following steps:

          a.     The basic charge to tax is set out in Section 5 of the ITA, which provides that
                 income, which accrues or arises in India is within the scope of the charge.

          b.     Section 9 is a deeming provision, according to which “certain incomes which may
                 not actually accrue in India are nonetheless deemed to accrue in India.” 1062
                 Pursuant to Section 9(1), incomes arising, directly or indirectly, through or from
                 a business connection, property, a source in India, or the transfer of a capital asset
                 situate in India, are “deemed” to accrue or arise in India.

          c.     With respect to the fourth limb (capital asset situate in India), the question is not
                 whether taxing statutes are to be read “strictly”, or whether there can be tax by
                 implication, as the Claimants have sought to argue; rather, “[t]he question is
                 whether the words ‘situate in India’ are to be interpreted by adopting a private
                 international law situs test or by adopting a flexible test looking at the economic
                 substance”. 1063 The Respondent adds:

                       No matter how strictly one reads section 9, one cannot escape that it is
                       a deeming provision – it treats as “accrual” something which would not
                       ordinarily be treated as accrual. Section 9 is a source rule, seeking to
                       bring to tax incomes which have a territorial nexus with India. Whether
                       an income has a nexus with one territory or not is necessarily a matter
                       to be answered by reference to the facts of the transaction under
                       consideration – it is not a question which can ever be answered in the
                       abstract. In that view of the matter, it is reasonable to posit that section
                       9 would not adopt a single “one size fits all” approach, but would
                       enshrine a rule looking at the economic realities. 1064

960.      The Respondent relies on a number of authorities that existed at the time of the
          enactment of the ITA 1961, which it alleges interpreted the source rule in a broad and
          flexible manner, and “which favoured analysing economic substance rather than
          stopping with legal formalism.” 1065 The Respondent thus submits that “the authorities
          demonstrate that the Indian Legislature intended – in 1961, as well as in the predecessor
          legislation – to have a broad source-based rule turning on an economic (rather than
          legalistic) understanding of nexus.” 1066 According to the Respondent, the Supreme
          Court in Vodafone “changed course”, but that does not mean that the law on the fourth
          limb of Section 9(1)(i) was “settled” prior to that decision. 1067



1062
       R-PHB, ¶ 93.
1063
       Ibid.
1064
       Ibid.
1065
       R-SoD, Annex B; R-PHB, ¶¶ 94-102, citing, inter alia, Caltex (India) Ltd. v. Commissioner of Income Tax,
       Bombay City [1952] 21 ITR 278 (Bom), Exh. R-55; CIT v. Lady Kanchanbai [1969] 77 ITR 123, Exh. R-
       177; Hira Mills Ltd., Cawnpore v. Income Tax Officer [1946] 14 ITR 417, Exh. R-47; Assam Consolidated
       v. ITO, [1971] 81 ITR 699 (R-56); State v. SJ Choudhary [1996] 2 SCC 428, Exh. R-166.
1066
       R-PHB, ¶ 102.
1067
       Ibid.

                                                       234
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 250 of 583
                                                                               PCA Case No. 2016-7
                                                                          Award of 21 December 2020
                                                                                     Page 235 of 568

961.      In any event, the Respondent contends that the Claimants’ reliance on the Vodafone
          decision is misplaced. While the Supreme Court rejected the ITD’s alternative “look
          through” theory, it accepted that transactions could be taxed according to their economic
          substance in accordance with the “look at” doctrine, but rejected it on the facts of the
          case. According to the Respondent, the facts of the 2006 Transactions are radically
          different to those in Vodafone, because as discussed above in Section IV.B they involve
          tax avoidance.

962.      The Respondent further points out that, under Indian constitutional law, “the final word
          over the interpretation of statutes (such as the ITA) falls with Parliament, not with the
          Supreme Court, as it might in other systems of law; subject to a review of
          constitutionality of the said legislative interpretation by the courts applying
          longstanding, settled and transparent constitutional standards.” 1068 The Indian
          Parliament was thus entitled to disagree with the Supreme Court’s decision in Vodafone
          of 20 January 2012, and “the passing of the 2012 Clarification on 12 June 2012 did
          nothing more than to re-establish its intention that the fourth limb of section 9(1)(i) of
          the ITA 1961 should be interpreted as a broad and fact-dependent source rule to be
          applied on the basis of economic substance (in keeping with a wealth of Indian and
          international authorities on source taxation) and not as a narrow rule to be applied on
          the basis of formal rules of conflict of law.” 1069 The Claimants’ reliance on the opinion
          of various committees and commissions as to the validity of the 2012 Amendment is
          misplaced, because it is the courts, not committees looking at policy, who are the judges
          of whether the 2012 Amendment is valid or not. Accordingly, the views of these
          committees “carry limited weight, and none have any bearing on the correct
          interpretation or application of the ITA.” 1070

963.      In any case, the Respondent submits that “[i]f and insofar as there was any retroactivity
          therefore, and as explained at the hearing, that retroactivity was of no more than two
          months (i.e. the two months between the decision of the Supreme Court in Vodafone
          and the announcement and then passage of the 2012 Clarification); there was no decision
          whatsoever on the point prior to the Supreme Court’s decision in Vodafone, and that
          decision was immediately corrected by Parliament.” 1071

                    d.   Even if retroactive, the 2012 Amendment does not breach FET

964.      Even if the 2012 Amendment was retroactive/retrospective, the Respondent denies that
          it breached the FET standard. The Tribunal will first summarise the Respondent’s
          arguments on the content of the FET standard (Section (i) below), before passing to the
          Respondent’s arguments as to why neither the 2012 Amendment nor its application to
          the Claimants constitutes a breach of FET (Section (ii) below).




1068
       Id., ¶ 16.
1069
       Id., ¶ 17.
1070
       R-SoD, ¶ 8(f).
1071
       R-PHB, ¶ 18 (footnotes omitted).


                                                 235
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 251 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 236 of 568

                        (i)    The FET standard

965.      For the Respondent, “the FET standard reflects, or is at least tied to, the minimum
          standard of treatment under customary international law”. 1072 According to the
          Respondent, this is confirmed by the historical record of the inclusion of the FET
          standard in BITs, the writings of commentators, 1073 the commentary to the OECD’s
          Draft Convention on the Protection of Foreign Property of 1967, 1074 the practice of
          investment tribunals, 1075 and State practice. 1076

966.      According to the Respondent, the UK Model BIT was “heavily influenced” by the
          OECD Draft Convention, 1077 and “[t]here is also evidence to demonstrate that the Indian
          understanding of the FET clauses in its investment treaties was guided by” that draft
          convention as well. 1078 The Respondent points to the fact that on 1 November 1994,
          during the course of negotiations between India and the then-USSR, a representative of
          the Indian Government’s Department of Economic Affairs (Dr PJ Nayak) sent the
          OECD Draft Convention to the Indian Embassy in Moscow, requesting that it be
          transmitted to the Soviet negotiating counterparty, which was then done. 1079

967.      The Respondent highlights that several States (including the United States and Canada,
          and the members States of CAFTA-DR), as well as the European Union, have
          “expressed discomfort with expansive interpretations of FET standards” and have
          clarified in their respective model BITs or through various interpretive statements that
          the FET standard prescribes the minimum standard of treatment and does not create



1072
       R-SoD, ¶ 267; see also R-Rejoinder, ¶¶ 825-834.
1073
       R-SoD, ¶ 267; R-Rejoinder, ¶¶ 829-830; citing Francis Mann, The Legal Aspect of Money (Oxford University
       Press, 4th ed, 1982), RLA-86, p. 510; Newcombe and Paradell, Law and Practice Of Investment Treaties
       (Kluwer Law International, 2009) RLA-102, pp. 268-269.
1074
       R-SoD, ¶ 267, citing OECD, Draft Convention on the Protection of Foreign Property: Text with Notes and
       Comments (1967), RLA-87, p. 9.
1075
       R-SoD, ¶ 268, referring to William Nagel v. Czech Republic, SCC Case No. 049/2002, Final Award, 9
       September 2003, RLA-89, ¶ 193; Occidental Exploration and Production Company v. Ecuador, LCIA Case
       No. UN3467,Final Award dated 1 July 2004, CLA-48, ¶ 190; Siemens AG v. Argentine Republic,ICSID Case
       No ARB/02/8, Award, 6 February 2007, CLA-41, ¶¶ 291-300; Biwater Gauff (Tanzania) Ltd v. Tanzania,
       ICSID Case No. ARB/05/22, Award, 24 July 2008, CLA-36, ¶ 599; Rumeli Telekom AS v. Kazakhstan, ICSID
       Case No. ARB/05/16, Award, 29 July 2008, CLA-35, ¶ 611; Duke Energy Electroquil Partners & Electroquil
       SA v. Ecuador, ICSID Case No ARB/04/19, Award, 18 August 2008, RLA-90, ¶¶ 336-337; El Paso Energy
       International Company v. Argentine Republic, ICSID Case No ARB/03/15, Award, 31 October 2011, CLA-
       24, ¶¶ 336-337; Murphy Exploration and Production Company International v. Ecuador (II), UNCITRAL,
       PCA Case No. 2012-16 (formerly AA 434), Partial Final Award, 6 May 2016, RLA-91, ¶ 208.
1076
       R-Rejoinder, ¶ 833.
1077
       R-SoD, ¶ 267; R-Rejoinder, ¶ 827, citing Eileen Denza and Shelagh Brooks, “Investment Protection Treaties:
       United Kingdom Experience” (1987) 36 International and Comparative Law Quarterly, RLA-88, 908, 910-
       912.
1078
       R-Rejoinder, ¶ 828.
1079
       R-Rejoinder, ¶ 828, citing Fax dated 1 November 1994 from Dr PJ Nayak (Department of Economic Affairs)
       to Shri M Ganpathi (Embassy of India, Moscow), RLA-367; Fax dated 15 November 1994 from Shri M
       Ganpathi (Embassy of India, Moscow) to Dr PJ Nayak (Department of Economic Affairs), RLA-368.


                                                         236
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 252 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 237 of 568

          additional rights. 1080 This understanding is also reflected in the India-Mexico BIT of
          2007, in India’s draft interpretive statement to the new model Indian bilateral investment
          treaty, and in the joint interpretive notes to the existing India-Bangladesh investment
          agreement. 1081

968.      While the Claimants have argued that the link to the minimum standard of treatment in
          the UK-India BIT needs to be made explicit in order for the Treaty’s FET standard to
          be considered not to be an autonomous standard, and that neither of the examples cited
          in the preceding paragraph are applicable to the interpretation of Article 3(2) of the UK-
          India BIT, the Respondent contends that this misses the point, which is that “[t]he
          emergence of the explicit equation of FET and the customary minimum standard of
          treatment in treaty texts has been a response to the excessively broad interpretation of
          the FET standard by investment tribunals, and is intended to clarify the original
          understanding of states as to the interpretation of the FET standard.” 1082

969.      As to the practice of investment treaty tribunals, the Respondent asserts that, while such
          practice has been inconsistent as to the precise content of the FET standard, “what is
          clear is that the award of the United States – Mexican Claims Commission in the Neer
          claim remains influential in identifying what is required of States under that
          standard.” 1083 In that decision, the minimum standard of treatment of aliens under
          customary international law was formulated as follows:

                   [T]he treatment of an alien, in order to constitute an international
                   delinquency, should amount to an outrage, to bad faith, to wilful neglect of


1080
       R-Rejoinder, ¶ 833, citing, inter alia, Description of the U.S. Model Bilateral Investment Treaty (BIT),
       submitted by the State Department, 30 July 1992, Hearing before the Committee on Foreign Relations, United
       States Senate, 102nd Congress, 2nd Session, 4 August 1992, S. HRG 102-795 (U.S. Government Printing
       Office 1992), RLA-333, p. 62 (“This paragraph [on fair and equitable treatment] sets out a minimum standard
       of treatment based on customary international law.”); 1994 U.S. Model Bilateral Investment Treaty,
       International Investment Instruments: A Compendium, Vol. III, Regional Integration, Bilateral And Non-
       Governmental Instruments (United Nations, 1996), RLA-334, Article II(3)(a); 2004 U.S. Model Bilateral
       Investment Treaty, RLA-336, Article 5(2), Annex A; 2012 U.S. Model Bilateral Investment Treaty, RLA-
       237, Article 5(2), Annex A; 2004 Canada Model Bilateral Investment Treaty, RLA-337, Article 5; European
       Parliament, Resolution on the Future European International Investment Policy (2010/2203(INI)), adopted 6
       April 2011, RLA-338, ¶ 19; European Parliament, Committee on International Trade, Report on the Future
       European International Investment Policy (2010/2203(INI)), Report No. A7-0070/2011, dated 22 March
       2011, RLA-339, pp. 11-12; NAFTA Free Trade Commission, Notes of Interpretation of Certain Chapter 11
       Provisions, dated 31 July 2001, RLA-340 (“NAFTA Interpretive Statement”); The Dominican Republic-
       Central American-United States Free Trade Agreement, signed 5 August 2004, RLA-344, Article 10.5.
1081
       R-Rejoinder, ¶¶ 831-832, citing India–Mexico BIT, RLA-330, Article 5(3); Office Memorandum of the
       Investment Division Issuing Joint Interpretive Statements for Indian Bilateral Investment Treaties, RLA-331,
       Annex, Consolidated – Interpretative Statements, Note 6(1) (stating that “the concept of ‘fair and equitable
       treatment’[…] does not require treatment in addition to or beyond that which is required by the customary
       international law minimum standard of treatment of aliens, and does not create additional substantive rights”);
       Joint Interpretative Notes on the Agreement between the Government of the Republic of India and the
       Government of the People's Republic of Bangladesh for the Promotion and Protection of Investments, RLA-
       332, Article 3(2)(1).
1082
       R-Rejoinder, ¶ 834.
1083
       R-SoD, ¶ 266, citing LFH Neer and Pauline Neer (USA) v. United Mexican States (1926) IV UNRIAA 60,
       RLA-84.


                                                         237
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 253 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 238 of 568

                  duty, or to an insufficiency of governmental action so far short of
                  international standards that every reasonable and impartial man would
                  readily recognize its insufficiency. Whether the insufficiency proceeds
                  from the deficient execution of a reasonable law or from the fact that the
                  laws of the country do not empower the authorities to measure up to
                  international standards is immaterial. 1084

970.      The Respondent also relies on the articulation of the minimum standard of treatment set
          out in Waste Management II, which it characterises as “influential”. 1085 According to
          that tribunal:

                  [T]he minimum standard of treatment of fair and equitable treatment is
                  infringed by conduct attributable to the State and harmful to the claimant
                  if the conduct is arbitrary, grossly unfair, unjust or idiosyncratic, is
                  discriminatory and exposes the claimant to sectional or racial prejudice, or
                  involves a lack of due process leading to an outcome which offends judicial
                  propriety — as might be the case with a manifest failure of natural justice
                  in judicial proceedings or a complete lack of transparency and candour in
                  an administrative process. In applying this standard it is relevant that the
                  treatment is in breach of representations made by the host State which were
                  reasonably relied on by the claimant. 1086

971.      To this, the Respondent, citing Saluka, recalls that the term “fair and equitable” in the
          FET obligation does not mean that the Tribunal has a licence to decide disputes “ex
          aequo et bono”. 1087 As the Micula tribunal recognised, “the content of the fair and
          equitable treatment standard does not depend on a tribunal’s idiosyncratic interpretation
          of the standard but ‘must be disciplined by being based upon State practice and judicial
          or arbitral case law or other sources of customary or general international law’.” 1088 Or,
          as explained by the Saluka tribunal, “[t]he standards formulated in Article 3 of the
          Treaty, vague as they may be, are susceptible of specification through judicial practice
          and do in fact have sufficient legal content to allow the case to be decided on the basis
          of law.” 1089

972.      Relying on Saluka, El Paso, Electrabel and Perenco, 1090 the Respondent argues that the
          “dominant element” or “core of FET” is legitimate expectations, beyond which are mere


1084
       LFH Neer and Pauline Neer (USA) v. United Mexican States (1926) IV UNRIAA 60, RLA-84, pp. 61-62.
1085
       R-SoD, ¶ 269, referring to Waste Management v. Mexico (II), ICSID Case No ARB(AF)/00/3, Award, 30
       April 2004, RLA-92.
1086
       Waste Management v. Mexico (II), ICSID Case No ARB(AF)/00/3, Award, 30 April 2004, RLA-92, ¶ 98.
1087
       R-PHB, ¶ 319, citing Saluka Investments BV v. Czech Republic, UNCITRAL, Partial Award, 17 March 2006,
       CLA-44, ¶ 284.
1088
       Ioan Micula, Viorel Micula, S.C. European Food S.A, S.C. Starmill S.R.L. and S.C. Multipack S.R.L. v.
       Romania [I], ICSID Case No. ARB/05/20, Final Award, 11 December 2013,, CLA-23, ¶ 507,, referring to
       ADF Group Inc. v. United States of America, ICSID Case No. ARB (AF)/00/1, Award, 9 January 2003, ¶
       184.
1089
       Saluka Investments BV v. Czech Republic UNCITRAL, Partial Award, 17 March 2006, CLA-44, ¶ 284.
1090
       R-PHB, ¶¶ 323-326, citing Saluka Investments BV v. Czech Republic, UNCITRAL, Partial Award, 17 March
       2006, CLA-44, ¶ 302; El Paso Energy International Company v. Argentine Republic, ICSID Case No.


                                                    238
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 254 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 239 of 568

          “residual elements”. 1091 While the Respondent acknowledges a conceptual possibility
          that there “still be a breach of FET absent legitimate expectations”, 1092 the FET standard
          does not envisage an automatic obligation of stability of the regulatory framework.

973.      More generally, the Respondent rejects what it calls the “scattergun allegations” 1093 or
          “laundry list” approach 1094 adopted by the Claimants in respect of the strands of the FET
          standard other than legitimate expectations (including alleged obligations of stability,
          consistency, transparency, lack of arbitrariness, lack of discrimination, among others).
          The Micula tribunal made it clear that the FET standard is not “a laundry list of potential
          acts of misconduct”. 1095 The Respondent submits in this respect that “while the
          terminology of ‘duty’ or ‘obligation’ is often used by arbitral tribunals to refer to
          obligations which arise on the specific facts of the case at issue, they cannot […] be
          translated without any analysis into an alleged general obligation which would somehow
          arise as a matter of law under the FET standard of every BIT in every fact situation.” 1096
          In the Respondent’s submission, “[t]he FET standard is a broad-based standard which
          has at its heart the concepts of legitimate expectation, non-discrimination (including a
          prohibition against arbitrary treatment), and denial of justice”; “[i]t cannot be dissected
          into a myriad of allegedly separate ‘obligations’ extracted as sound bites from
          investment arbitration awards, ‘breach’ of any of one of which would somehow breach
          the FET standard”. 1097

974.      As the Respondent’s arguments on how and whether these other individual strands are
          intertwined with the facts of the case, the Tribunal addresses them in Section VII.A.3.f(i)
          below.

                        (ii)   Neither the 2012 Amendment nor its application to the Claimants
                               breaches FET

975.      The Respondent denies that the 2012 Amendment or its application to the Claimants
          amounts to a breach of FET. Essentially, it contends that, even if the 2012 Amendment
          was retroactive/retrospective, it cannot be characterised as a breach of FET because it is
          “valid and binding applying the longstanding constitutional, legislative and legal
          framework in which the Claimants have invested”. 1098 Accordingly, and in the absence
          of a comprehensive stabilisation clause, the Claimants could have no legitimate


       ARB/03/15, Award, 31 October 2011, CLA-24, ¶ 348; Electrabel SA v. Hungary, ICSID Case No.
       ARB/07/19, Decision on Jurisdiction, Applicable Law and Liability, 30 November 2012, RLA-99, ¶ 7.75;
       Perenco v. Ecuador, ICSID Case No ARB/08/6, Decision on Jurisdiction and Liability, 12 September 2014,
       RLA-50, ¶ 560.
1091
       R-PHB, ¶¶ 323-327; Transcript, Evidentiary Hearing, Day 6, 157:17-159:23 (Mr Moollan).
1092
       R-PHB, ¶ 327.
1093
       R-Rejoinder, ¶¶ 821-823.
1094
       R-PHB, ¶¶ 509-532.
1095
       Ioan Micula, Viorel Micula, S.C. European Food S.A, S.C. Starmill S.R.L. and S.C. Multipack S.R.L. v.
       Romania [I] , ICSID Case No. ARB/05/20, Final Award, 11 December 2013, CLA-23, ¶ 517.
1096
       R-Rejoinder, ¶ 823.
1097
       Ibid.
1098
       R-SoD, ¶ 9(b).

                                                     239
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 255 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 240 of 568

          expectation that they would not be taxed retroactively. The Respondent further submits
          that retroactivity in itself does not breach the Treaty, as there is no rule of customary
          international law against retrospective or retroactive taxation, and argues that the
          Claimants’ allegations that the 2012 Amendment targeted them specifically, and was
          discriminatory and disproportionate, are unfounded.

976.      The Tribunal summarises below the Respondent’s arguments on the relevance of Indian
          law (Section 1 below), legitimate expectations (Section 2 below), and other alleged
          breaches to other “strands” of the FET standard (Section 3 below).

(1)       Relevance of Indian law

977.      The Respondent submits that Indian law (and in particular, Indian constitutional law) is
          relevant to determining whether the 2012 Amendment breached the FET standard.

978.      The Respondent contends at the outset that the Claimants’ arguments on applicable law
          are contradictory in that they rely on Indian law to argue that the 2006 Transactions
          were not tax avoidant, but ask the Tribunal to ignore Indian law when determining the
          legitimacy of the 2012 Amendment. However, “the Claimants cannot eat their cake and
          have it too. If Indian tax law is relevant for determining the validity of the Claimants’
          2006 Transactions […], then equally, Indian constitutional law is relevant for
          determining the validity and legitimacy of the Respondent’s 2012 Clarification. In both
          cases, the link between domestic law and the Treaty claims is established through the
          text of the BIT itself and the nature of the claims”. 1099 In particular, the Respondent
          submits that “whether ‘fair and equitable treatment’ was accorded to the Claimants, and
          whether ‘legitimate expectations’ were defeated, depends upon the existing legal
          structure in the State in which the Claimant chose to invest.” 1100

979.      According to the Respondent, the Claimants’ reliance on Article 27 of the VCLT (“[a]
          party may not invoke the provisions of its internal law as justification for its failure to
          perform a treaty”), and Article 13 of the ILC Articles on Responsibility of States for
          Internationally Wrongful Acts (“[t]he characterization of an act of a State as
          internationally wrongful is governed by international law”) is misconceived. Citing
          Douglas and Sasson, the Respondent submits that the investment treaty regime requires
          the application of a “mosaic” of applicable laws, including both municipal and
          international, and that the key issue is how these laws interact. 1101

980.      With respect to this interaction, the Respondent argues that:




1099
       R-Rejoinder, ¶ 423 (emphasis in original).
1100
       Ibid.
1101
       Id., ¶¶ 427-429, citing Zachary Douglas, The International Law of Investment Claims (CUP, 2009), RLA-63,
       p. 40; Monique Sasson, Substantive Law in Investment Treaty Arbitration (Kluwer International Law, 2nd
       ed, 2017), RLA-241, pp. 7-8.


                                                      240
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 256 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 241 of 568

          a.         The investor must take the host State as it finds it, and its legitimate expectations
                     fall to be shaped by all circumstances, including the legal framework in which the
                     investor has invested; 1102

          b.         The investor cannot plead ignorance of the law as an excuse because it has an
                     affirmative duty to investigate what the host State’s law permits or prohibits. If
                     the investor has failed to carry out the appropriate due diligence, it cannot seek to
                     rely on a BIT as an insurance policy. 1103 Investors have the duty to inform
                     themselves of the circumstances prevailing in the host State, including host State
                     law. 1104

981.      Here, the legal framework in which the Claimants invested “included a longstanding,
          well-established and transparent practice of retrospective tax legislation by Parliament
          within constitutional bounds long settled by the Supreme Court, and the Claimants can
          have had no legitimate expectation that that legal framework would not apply to them
          within those bounds.” 1105

982.      Accordingly, the Respondent submits that it “is not invoking its own laws against the
          application of international law. Rather, as a matter of international law, the
          Respondent’s behaviour is to be judged by a standard – the violation of legitimate
          expectations at the heart of the FET standard – which itself requires that any
          expectations of the investor be grounded in the Respondent’s legal framework. In the
          present case, that legal framework was not one which banned retroactive taxation, but
          one with a long and transparent history of retroactive taxation.” 1106

983.      The Respondent submits that under the Indian constitutional framework, Parliament has
          the last word on the interpretation of statutes. Clarifying the law’s true intent is and has
          been Parliament’s constitutional prerogative under the Indian Constitution long before
          the Claimants made their purported investment in India in 1996. 1107 If a Court interprets
          a provision to carry a certain meaning, like the Supreme Court did in Vodafone,
          Parliament is constitutionally entitled to disagree and to express its disagreement
          through retrospective legislation which has the effect of reversing the relevant judgment.
          Parliament has repeatedly done so over the years, again well before the Claimants made
          their purported investment into India. Retrospective legislation, in turn, can be tested by



1102
       Id., ¶¶ 432-447,citing inter alia, Generation Ukraine v. Ukraine, ICSID Case No ARB/00/9, Award, 16
       September 2003, RLA-43,¶ 20.37; Saluka Investments BV v. Czech Republic UNCITRAL, Partial Award, 17
       March 2006, RLA-243, ¶ 304; Parkerings-Compagniet AS v. Lithuania, ICSID Case No ARB/05/8, Award,
       11 September 2007, CLA-38, ¶¶ 335-336; White Industries v. India, UNCITRAL, Final Award, 30 November
       2011, RLA-64, ¶ 10.3.15.
1103
       Id., ¶¶ 432, 448-465, citing, inter alia, Genin v. Estonia, ICSID Case No ARB/99/2, Award, 25 June 2001,
       RLA-246, ¶¶ 343-345; referring to Olguin v. Paraguay, ICSID Case No ARB/98/5, Final Award, 26 July
       2001, RLA-247, ¶¶ 45-55.
1104
       Id., ¶ 450.
1105
       R-Rejoinder, ¶ 465 (emphasis omitted).
1106
       R-PHB, ¶ 361 (emphasis omitted).
1107
       R-SoD, ¶ 8(d) (emphasis omitted).


                                                      241
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 257 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 242 of 568

          the courts on a review of constitutionality. 1108 In this respect, the Respondent makes
          much from the Claimants’ failure to test the constitutionality of the 2012 Amendment
          before the Indian courts. They have not done so, the Respondent says, because they
          recognise that the amendment was constitutional.

984.      More specifically with respect to tax legislation, and relying on the case law of Indian
          courts and scholarly writings, the Respondent submits that Parliament has the power to
          tax either prospectively or retrospectively. 1109 In particular, “Parliament is entitled to
          adopt retrospective tax legislation, even when such legislation has the effect of rendering
          previous court judgments ineffective.” 1110 The Respondent quotes, inter alia, Indian
          Aluminium v. State of Kerala, where the Supreme Court stated:

                   The consistent thread that runs through all the decisions of this Court is
                   that the legislature cannot directly overrule the decision or make a direction
                   as not binding on it but has power to make the decision ineffective by
                   removing the base on which the decision was rendered, consistent with the
                   law of the Constitution and the legislature must have competence to do the
                   same. 1111

985.      The Respondent alleges that, on this basis, the Indian Parliament has introduced no
          fewer than 346 retrospective amendments to the ITA 1961 since the time of its
          enactment. 1112

986.      The Respondent also relies on the writings and statements of the Claimants’ former
          counsel, Mr Harish Salve SA, for the proposition that, within the limits developed by




1108
       R-PHB, ¶ 384.
1109
       R-Rejoinder, ¶ 483, citing Jawaharmal v. State of Rajasthan and Others [1965] 1 SCR 890, Exh. R-149, pp.
       900-901 (“If the Legislature decides to levy a tax, it may levy such tax either prospectively or even
       retrospectively […] [T]he power to tax can be competently exercised by the legislature either prospectively
       or retrospectively; and that is precisely what [section] 2 [of the amendment] has done in the present case.”).
1110
       R-Rejoinder, ¶¶ 479-501; R-SoD, Annex E, referring, inter alia, to J.K. Jute Mills Co. Ltd.v. The State of
       Uttar Pradesh and Anr., AIR 1961 SC 1534, Exh. R-80; Chhotabhai Jethabhai Patel v. Union of India, AIR
       1962 SC 1006, Exh. R-144; Rai Ramkrishna and Others v. State of Bihar, AIR 1963 SC 1667, Exh. R-27;
       Jawaharmal v. State of Rajasthan and Others, [1965] 1 SCR 890, Exh. R-149; Shri Prithvi Cotton Mills v.
       Broach Borough Municipality, 1970 AIR 192, Exh. C-298; Assistant Commissioner of Urban Land Tax,
       Madras, and Others v. The Buckingham and Carnatic Co. Ltd., [1969] 75 ITR 603, Exh. R-150;
       Krishnamurthi and Co. v. State of Madras, AIR 1972 SC 2455, Exh. R-29; The Government of Andhra
       Pradesh and Anr. v. Hindustan Machine Tools Ltd., AIR 1975 SC 2037, Exh. R-151; Ujagar Prints v. Union
       of India and Others, [1989] 3 SCC 488, Exh. R-183; Indian Aluminium Co. v. State of Kerala and Others,
       AIR 1996 SC 1431, Exh. R-152; Premier Enterprises, Secunderabad v. Commercial Tax Officer & Anr., AIR
       2003 SC 4449, Exh. R-153; Central Wines and Ors. v. Govt. of A.P. & Ors., 1992(2) ALT 289, Exh. R-146;
       Easland Combines, Coimbatore v. The Collector of Central Excise, Coimbatore, AIR 2003 SC 843, Exh. R-
       145; Ashapura Minichem Limited v. Assistant Director of Income Tax – International Taxation, [2010] 40
       SOT 220 (Mum), Exh. R-154; Assistant Commissioner of Agricultural Income Tax and Ors. v. Netley ‘B’
       Estate and Ors., AIR 2015 SC 1912, Exh. R-159.
1111
       R-Updated Reply, ¶ 489, citing Indian Aluminium Co. v. State of Kerala and Others, AIR 1996 SC 1431,
       Exh. R-152, ¶ 57(9).
1112
       R-Rejoinder, ¶ 500; R-SoD, Annex D.


                                                        242
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 258 of 583
                                                                                               PCA Case No. 2016-7
                                                                                          Award of 21 December 2020
                                                                                                     Page 243 of 568

           the Indian courts, retrospective tax legislation is legitimate in India. 1113 The Respondent
           notes that in a 2014 article, Mr Salve explained that “Indian law on the legitimacy of
           retrospective tax legislation has been clear since the 1961 decision in Chhotabhai
           Jethabhai Patel v. Union of India, in which the Supreme Court followed the reasoning
           of the 1906 decision of the United Kingdom Privy Council in Colonial Sugar Co. Ltd.
           v. Irving”, 1114 which in turn stood for the following proposition: “if there was a power
           to impose taxation conferred by a constitution, the legislature could equally make the
           law retroactive and impose the duties from a date earlier than that from which it was
           imposed.” 1115 Mr Salve explained further that the Indian courts had followed the
           approach of US courts, which had “rejected the suggestion that mere retrospectivity
           would render a tax law arbitrary and capricious”. 1116 Mr Salve noted that Indian courts
           recognise that “Parliament can pass retrospective laws to ‘override’ court
           judgments”, 1117 and that retrospective amendments frequently concern substantive
           changes to tax laws. 1118 Mr Salve observed that many changes in Indian tax law in recent
           years had been prompted by the growth of foreign investment and the need “to deal with
           the economic change in which a significant portion of tax revenues now flows from
           either multinational corporations carrying on business in India, or from transactions that
           are transnational with one of the parties receiving income being a non-resident.” 1119
           While he criticised the 2012 Amendment, the Respondent notes that he did so not by
           questioning Parliament’s power to impose retroactive taxation, but by questioning the
           wisdom of Parliament’s policy choice. 1120 As a matter of procedure in this arbitration
           and as discussed in Section VII.A.3.f(i)(1) below, the Respondent asks the Tribunal to
           draw adverse inferences from Mr Salve’s prior statements made within and without this
           arbitration as well as from his withdrawal from the case shortly before the hearing.




1113
       R-Rejoinder, ¶¶ 467-479, citing Harish Salve, “Retrospective Taxation – The Indian Experience”,(Working
       Paper 2014/06) Bingham Centre for the Rule of Law, BIICL (September 2014), Exh. R-148 (“Salve,
       Retrospective Taxation”).
1114
       Id., ¶ 467.
1115
       Salve, Retrospective Taxation, Exh. R-148, p. 5, referring to Chhotabhai Jethabhai Patel and Co. v. The
       Union of India and Anr., AIR 1962 SCR 1006. Exh. R-144.
1116
       Id., p. 5.
1117
       R-Rejoinder, ¶ 469, citing Salve, Retrospective Taxation, Exh. R-148, pp. 7-8 (“In the early 60s, the Supreme
       Court of India dealt with challenges to the constitutional validity of statutes brought into force with
       retrospective effect in a manner so as to nullify the effect of a decision of the Court. The Court recognised
       that as a facet of the power to make laws with retrospective effect, it was open to the legislature to correct
       the defect and change the basis on which the decision of the Court had been rendered, and having done so it
       was open to legislatively declare that notwithstanding anything contained in any judgment or decree of a
       Court, the imposition of tax for the past also would be valid. […] [I]f the amendment carefully altered the
       basis of the judgment which had declared a demand or a recovery of tax illegal (irrespective of whether it
       was merely a matter of interpretation or on account of some feature of the law the Court had found the statute
       to be unconstitutional) then the legislature could not only legislate retrospectively but could also validate past
       collections or past demands.”) (emphasis omitted).
1118
       Salve, Retrospective Taxation, Exh. R-148, p. 10.
1119
       Id., p. 13.
1120
       R-Rejoinder, ¶ 473, citing Salve, Retrospective Taxation, Exh. R-148, p. 20.


                                                          243
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 259 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                    Page 244 of 568

987.      According to the Respondent, the 2012 Amendment “was and is perfectly valid and
          legitimate applying the longstanding test [sic] of constitutionality which were
          transparently in existence at the time the Claimants made their purported investment in
          India.” 1121 It asserts that the Claimants (through Mr Salve) have expressly conceded as
          much, and have only half-heartedly attempted to retract these concessions. 1122 It notes
          in particular the Claimants’ statements that any challenge to the constitutional validity
          of the 2012 Amendment “would likely be futile”, 1123 and Mr Salve’s statements at the
          RIM Hearing, 1124 which the Respondent argues amount to concessions from the
          Claimants. 1125

988.      The fact that the Claimants have refused to challenge the constitutionality of the 2012
          Amendment is, in the Respondent’s submission, proof that they rightly concede its
          constitutionality. If the Claimants believed that a constitutionality challenge had any
          prospect of success, it is “unthinkable” that they would not have brought it given the
          stakes at issue. The Respondent points out in this respect that “[t]he effect of a finding
          of unconstitutionality by the Indian Courts would be to put an end to the disputed tax
          demands and all related (interest and penalty) proceedings directly in the legal order in
          which those tax demands have been made (that of the Respondent); in contradistinction
          to the present arbitral proceedings, the outcome of which (by way of an award) will
          stand to be enforced in that or another legal order.” 1126 Accordingly, for the Respondent,
          there can be no doubt as to the 2012 Amendment’s constitutionality.

989.      The significance of the Claimants’ failure to challenge the 2012 Amendment, in the
          Respondent’s submission, lies in the fact that the standards applied by the Indian courts
          when considering the constitutionality, or not, of legislation are “congruent” with the
          standards that international tribunals typically apply under the FET standard. The
          standards which an Indian court would apply on a review of constitutionality, while not
          identical to those under the BIT, broadly reflect the FET standard under the Treaty.
          These standards include reasonableness (Article 14 of the Constitution), proportionality
          (Article 19), and the rule of law (Articles 14 and 21). 1127 The Respondent clarifies that
          it has never argued that these standards are identical; however, “both Parties are agreed
          that the constitutional test and the test under Article 3(2) use the same tools – such as
          rationality, the absence of discrimination or arbitrariness – to assess the legality of the

1121
       Id., ¶ 511.
1122
       Id., ¶¶ 506-511.
1123
       C-SoC, ¶ 382.
1124
       Transcript, RIM Hearing, 29:21-30:1 (Mr Salve) (“MR SALVE: Let me tell you very honestly, let me tell
       you very honestly why. We have three broad grounds on which we have challenged. We cannot, before the
       statutory authorities, say the law is unconstitutional. Besides, we don't want to, because that, according to us,
       is a very thin challenge in India.”); 205:1 to 205:8 (“The speech has constitutional overtone because this was
       actually introducing the Finance Bill in Parliament. The day the Finance Bill comes into Parliament its rates
       become enforceable. Look at what it says in paragraph 10. ‘The sovereign right of the Government to
       undertake retrospective legislation is unquestioned.’ He's right.”).
1125
       R-Rejoinder, ¶ 509; R-PHB, ¶¶ 12, 46.
1126
       R-Rejoinder, ¶ 511.
1127
       Respondent’s Answers to the Tribunal’s Questions, ¶¶ 113-120; Transcript, Evidentiary Hearing, Day 4,
       40:8-15 (Mr Moollan).


                                                          244
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 260 of 583
                                                                                  PCA Case No. 2016-7
                                                                             Award of 21 December 2020
                                                                                        Page 245 of 568

          legislation”, and “are, in that sense, functionally equivalent”. 1128 The Respondent
          further clarifies that its case is that this congruence “undermine[s] the Claimants’ claims
          as a matter of credibility: if the Claimants’ claims in this arbitration had any merit, the
          Claimants would have brought a constitutional challenge, and the fact that they run away
          from such a challenge is a factor which should weigh against the credibility of their
          claims in this arbitration.” 1129

(2)       There has been no breach of the Claimants’ legitimate expectations

990.      The Respondent contends that, while the Claimants have sought to frame their FET
          claim as various breaches of the so-called “strands” of the FET standard, properly
          analysed, their principal complaint involves a violation of their alleged legitimate
          expectations. The Respondent denies that there has been any such breach here.

991.      For the Claimants to show that their legitimate expectations were violated, they must –
          in the Respondent’s submission – demonstrate that their expectations:

          a.        Were based on specific commitments given by the Respondent; 1130

          b.        Were reasonable and legitimate in light of the circumstances (which includes all
                    the circumstances, including the legal framework of, and other conditions in, the
                    host State); 1131 and

          c.        Were reasonably relied on by the Claimants at the time that they made the
                    investment. 1132

992.      According to the Respondent, the Claimants meet none of these requirements.

993.      As discussed in the preceding Section, the Respondent submits that the FET standard
          “itself requires that any expectations of the investor be grounded in the Respondent’s
          legal framework. In the present case, that legal framework was not one which banned
          retroactive taxation, but one with a long and transparent history of retroactive
          taxation.” 1133 Any expectation that this would not occur would require specific
          commitment to the contrary, by way of a stabilisation clause or otherwise. More
          specifically, “what the Claimants would have needed to show was a specific
          commitment made by the Respondent to the Claimants with a specific assurance that


1128
       Id., ¶ 120
1129
       Id., ¶ 118 (emphasis omitted).
1130
       R-PHB, ¶¶ 329, 331-357, citing Metalclad v. Mexico, ICSID Case No ARB(AF)/97/1, Final Award, 30
       August 2000, CLA-52, ¶¶ 78-101; CMS v. Argentine Republic, ICSID Case No ARB/01/8, Award, 12 May
       2005, CLA-46, ¶ 277; Continental Casualty v. Argentine Republic, ICSID Case No ARB/03/9, Award, 5
       September 2008, RLA-259, ¶ 261; GAMI v. Mexico, UNCITRAL (NAFTA), Award, 15 November 2004,
       CLA-125, ¶ 76; Feldman v. Mexico, ICSID Case No ARB(AF)/99/1, Award, 16 December 2002, RLA-44,
       ¶ 148; PSEG Global v. Turkey, ICSID Case No ARB/02/5, Award, 19 January 2007, RLA-376, ¶ 241.
1131
       R-Rejoinder, ¶¶ 529-530; R-PHB, ¶¶ 329, 358-364.
1132
       Id., ¶ 531; R-PHB, ¶¶ 329, 365-374.
1133
       R-PHB, ¶ 361.


                                                    245
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 261 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 246 of 568

          the tax regime would remain constant throughout the period of the Claimants’
          investment.” 1134 Yet, India gave no specific assurances as to the stability of the fiscal
          framework or that the laws would not change retroactively/retrospectively.

994.      The Respondent submits in this respect that the relevant point in time to assess whether
          the Claimants’ asserted legitimate expectations allegedly arose and were relied upon is
          the time in which the Claimants made their investment in India (i.e., 1996) and not in
          2006, when the Claimants in fact made a divestment of that investment. 1135 Accordingly,
          the Claimants can only invoke legitimate expectations relied upon at the time of the
          Command Acquisition. However, the Claimants have adduced no evidence “(i) that the
          Command transaction was brought to the attention of the tax authorities by either
          Command and its shareholders (Command being a listed company) or Cairn; (ii) of
          whether Command’s shareholders made any capital gains, how those were treated in
          each shareholder’s relevant jurisdictions and/or under any applicable DTAA; or
          (crucially) (iii) that – even assuming that Command’s shareholders made capital gains
          as a result of Cairn’s acquisition of Command and that they did not pay capital gains tax
          in India on the same – that fact was a determining factor in the Claimants’ decision to
          invest in India in 1996.” 1136 The Claimants cannot seek to rely on any expectations that
          could have arisen at the time of the 2006 Transactions, because their alleged
          “reorganisation” involved no new investments, only divestments. 1137

995.      None of the other factors invoked by the Claimants qualify as specific assurances that
          could have given rise to a legitimate expectation at the relevant point in time:

          a.         None of the alleged representations cited by the Claimants at footnote 799 of the
                     Updated Reply (namely, that (i) India represented to the WTO that it had entered
                     into BITs “with a view to providing predictable investment climate to foreign
                     investment in India”, (ii) India invited Cairn and other foreign investors in the oil
                     and gas sector to invest in India promising attractive conditions for investment,
                     and (iii) during the negotiation of the UK-India BIT, the UK delegation opined
                     that the BIT was designed “to create a climate of confidence for investors”)
                     amount to the type of representation that could give rise to a legitimate
                     expectation, nor do they make any specific representation of tax stability. In any
                     event, they all post-date the Claimants’ purported investment in India. 1138

          b.         The specific agreements (the PSCs) that the Claimants entered into with the Indian
                     State had stabilisation clauses of narrow ambit, which applied only to petroleum
                     taxes. If the Claimants wanted to be insulated from India’s longstanding practice
                     of retrospective tax legislation, they should have negotiated wider stabilisation
                     clauses than those included in the PSCs, covering not only their operating
                     companies, but also the parent companies, which were required to give parent


1134
       R-Rejoinder, ¶ 570.
1135
       R-PHB, ¶¶ 365-374.
1136
       Id., ¶ 368 (footnotes omitted).
1137
       Id., ¶ 372.
1138
       R-Rejoinder, ¶¶ 565-568.


                                                      246
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 262 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 247 of 568

                 company guarantees under the PSCs. What the Claimants are effectively seeking
                 to do is to renegotiate that contractual bargain, in a way which investment
                 tribunals have consistently denied. 1139

          c.     Nor does the Claimants’ prior transactional experience in India amount to a
                 specific representation by India. As discussed above, there is no evidence that
                 India made any specific representation of tax stability to Cairn prior to its decision
                 to invest. Further, the Claimants have not provided any details regarding those
                 transactions, shown that any disclosures were made to the tax authorities, or the
                 basis for their non-taxability. On this basis, it was impossible for the Respondent
                 to determine whether these transactions should have been taxed. 1140

          d.     The Claimants’ reliance on the ITAT Order of 9 March 2017 is misconceived.
                 This decision post-dates the Claimants’ investment by two decades, and the
                 measure challenged by several years, so it cannot amount to a specific
                 representation by India. In any event, the Claimants have misunderstood the
                 ITAT’s ruling: when the ITAT stated that CUHL “could not have visualize[d] its
                 liability for payment of advance in the year of transaction”, 1141 it was not stating
                 that CUHL could not have foreseen that the 2006 Transactions were taxable; it
                 was stating that CUHL could not have visualised the payment of advance tax,
                 because such advance tax would have been reduced by the tax deductible at
                 source. In any event, the Respondent notes that the ITAT’s finding on this issue
                 is per incuriam and is currently being appealed by the ITD before the Delhi High
                 Court. 1142

996.      As to the Claimants’ alleged due diligence and “extensive disclosures” to and approvals
          from the Indian authorities in the context of the 2006 Transactions, the Respondent
          argues that they are irrelevant since “the Claimants cannot rely on any asserted
          representations that were made after the time at which they made their first investment
          in India, in 1996.” 1143 Even if they were relevant, the Respondent makes the following
          points:

          a.     An investor’s purported “due diligence” is no substitute for a specific
                 representation emanating from the host State and directed at the investor; 1144 nor
                 did any of the approvals granted by other branches of the Government (RBI, SEBI,
                 FIPB) amount to a specific commitment that the tax laws would not change. 1145




1139
       Id., ¶¶ 414(b), 465, 572-589; Transcript, Evidentiary Hearing, Day 6, 9:2-19 (Mr Moollan).
1140
       R-SoD, ¶ 276(a); R-Rejoinder, ¶ 673.
1141
       ITAT Order of 9 March 2017, Cairn UK Holdings Ltd v. D.C.I.T., ITA No. 1669/Del/2016, Exh. C-228, ¶
       41.
1142
       R-Rejoinder, ¶¶ 674-686.
1143
       R-PHB, ¶ 373.
1144
       R-Rejoinder, ¶¶ 649-660.
1145
       RId., ¶¶ 661-672; R-SoD, Annex A.


                                                       247
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 263 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                    Page 248 of 568

          b.      In any event, the Claimants did not disclose the 2006 Transactions to the tax
                  authorities, nor did they obtain a specific representation from those authorities as
                  to the taxability of the 2006 Transactions. The Respondent explains that India
                  “operates a system of self-assessment, and the duty is on the taxpayer to make use
                  of the specific mechanisms placed by the tax authorities at its disposal to bring
                  cases to their attention and obtain specific representations as to the tax
                  position”. 1146 The Claimants had the possibility, but did not use it, to apply to the
                  Authority for Advanced Rulings (“AAR”) for an advance ruling, or a Low
                  Deduction/No Deduction of Tax Certificate for the repatriation of the money
                  involved in the 2006 Transactions under section 195/197 of the ITA, or they could
                  have filed a tax return for the relevant year. 1147 Nor can the Claimants’ disclosures
                  to the TPO or AO in the context of unrelated transactions (the sale of CIL shares
                  to Petronas and Vedanta) amount to a representation of the non-taxability of the
                  2006 Transactions. 1148

997.      To the extent that any Claimants’ conduct post-dating their alleged investment may be
          taken into account, the Respondent argues that the reckless behaviour (in particular, the
          Claimants’ aggressive tax planning and their attempts to circumvent and exploit Indian
          regulations, as they did for instance with the SEBI Guidelines) undermines any
          expectation they could have had that they would not be taxed for the 2006
          Transactions. 1149

998.      In the absence of a specific commitment at the relevant time, the Respondent submits
          that the Claimants’ case boils down to “their allegation that they had a purported
          legitimate expectation based on the purportedly settled meaning of a general provision
          of India’s general income tax legislation – section 9(1)(i).” 1150 However, the Claimants
          cannot rely on this alleged “settled law” as basis for their purported legitimate
          expectation. Leaving aside the Respondent’s argument that the law was not settled in
          this respect (which has been addressed at Section VII.A.3.b(iii) above), the Respondent
          submits that, to give rise to legitimate expectations, any representations or commitments
          made by the State must be specific; legitimate expectations cannot arise from general
          regulations. 1151

999.      Alternatively, should the Tribunal consider that legitimate expectations may arise from
          “implicit representations” in legislation, it should nonetheless exercise constraint in

1146
       R-Rejoinder, ¶ 254; Second Witness Statement of Mr Sanjay Puri (“Puri WS2”), ¶ 23.
1147
       R-Rejoinder, ¶¶ 599, 668.
1148
       Id., ¶¶ 663-664.
1149
       Id., ¶¶ 590-595.
1150
       R-PHB, ¶ 369.
1151
       Id., ¶ 349, espousing the “second school of thought” referred to in Masdar Solar v. Spain, ICSID Case No
       ARB/14/1, Award, 16 May 2018, CLA-341, ¶ 504: (“[t]he second school of thought considers that a specific
       commitment giving rise to legitimate expectations cannot result from general regulations and that something
       more is needed. It espouses the principle that a stabilisation commitment made in a law is just as much subject
       to change as all the other dispositions of the law in question. A limitation of the State’s legislative power can
       only be derived from constitutional principles in the internal legal order and possibly rules of jus cogens in
       the international legal order.”).


                                                          248
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 264 of 583
                                                                                    PCA Case No. 2016-7
                                                                               Award of 21 December 2020
                                                                                          Page 249 of 568

           doing so. 1152 The Respondent argues in this respect that, when tribunals have recognised
           that legitimate expectations may arise from general regulations, they have done so when
           faced with legislation creating specific incentive schemes or specific legal regimes and
           on which the investment based. As noted by the El Paso tribunal, “two types of
           commitments might be considered ‘specific’: those specific as to their addressee and
           those specific regarding their object and purpose.” 1153 So for instance, Micula v.
           Romania concerned an incentive scheme for the development of a remote part of
           Romania, and the Spanish solar cases (in particular, Eiser v. Spain) concerned specific
           incentive regimes set out in general legislation, the very purpose of which was to cause
           investors to invest in reliance on those specific incentive regimes. 1154

1000. According to the Respondent, “[t]hese cases are a world away from the facts of the
      present case, in which the Claimants seek to found a legitimate expectation on a general
      provision (section 9(1)(i)) of a general piece of legislation (the Income Tax Act of 1961),
      all the more so when the alleged ‘representation’ relied on is not contained in the terms
      of the provision itself but of an allegedly settled meaning thereof which was not
      contained in a single decision of the Respondent’s courts (there having been by the
      Claimants’ own admission, no decision whatsoever on point until Vodafone).” 1155

1001. The Respondent contends in this respect that the Claimants’ reliance on ATA v. Jordan
      is misconceived. The Claimants seek to argue that it concerned a general law in Jordan,
      and not an incentive scheme. However, they confuse the representation made to the
      investor with the measure said to have frustrated that representation. While the
      frustrating measure was indeed a general law on arbitration, Jordan had made a
      representation to the claimants by way of a specific arbitration clause contained in a
      specific contract with a government-controlled entity. 1156

1002. The Respondent concludes that, “in the absence of any specific representation to the
      contrary and in particular of any applicable stabilisation clause”, the Claimants could
      have “no legitimate expectations that India would not make use of its longstanding and
      transparent legislative powers, within the bounds of the equally longstanding
      constitutional safeguards put in place by the Indian Courts.” 1157 As, in the Respondent’s
      submission, the 2012 Amendment is undoubtedly constitutional, this “puts an end to the
      Claimants’ allegation of breach of legitimate expectations, for the Claimants could not
      as a matter of law and fact and absent any specific representation to the contrary hold
      any legitimate expectation that the normal constitutional framework of India would not
      apply to it”. 1158



1152
       Id., ¶ 350.
1153
       El Paso v Argentina, ICSID Case No. ARB/03/15, Award, 31 October 2011, CLA-24, ¶ 375.
1154
       R-PHB, ¶¶ 336-337, 341.
1155
       Id., ¶ 350(b).
1156
       Id., ¶ 25.
1157
       R-Rejoinder, ¶ 501.
1158
       Id., ¶ 414 (emphasis omitted).


                                                   249
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 265 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 250 of 568

(3)       There has been no breach of the “residual elements” of the FET standard

1003. In the Respondent’s submission, neither the 2012 Amendment nor its application to the
      Claimants violates any of the other “strands” of the FET standards (what the Respondent
      calls the “residual elements” of the FET standard). 1159 According to the Respondent, in
      the absence of a legitimate expectation, 1160 the Claimants’ “claim must fail unless the
      Claimants can show that the measure taken was unconstitutional or the breach of a rule
      of jus cogens (or at the very least of customary international law).” 1161

1004. First, according to the Respondent, “the Claimants’ case is at heart an unprincipled
      appeal to prejudice built on an assumption – never expressly articulated, let alone proven
      – that retroactivity in tax matters is unfair per se, or that the taxation of indirect transfers
      is anomalous and a breach of international standards, or (failing that) that a combination
      of the two would itself be a breach of international standards.” 1162

1005. While the Claimants seek to rely on the statement made in ATA v. Jordan that
      “retroactivity is the problem here”, 1163 nothing in the text of the Treaty, nor in Indian
      law, nor in customary international law, prohibits retroactive taxation. 1164 The
      Respondent’s argument on retroactivity is essentially the following: 1165

          a.         There is no express provision in the Treaty banning retroactive or retrospective
                     taxation. Accordingly, for the Claimants’ claim to succeed, they would need to
                     demonstrate that there is a free-standing customary international law rule that
                     prohibits retroactive/retrospective taxation. For this, they would need to establish
                     that there is sufficient State practice and expressions of opinio juris to give rise to
                     a customary international law prohibition.

          b.         The Claimants cannot discharge this burden. As they themselves recognise, there
                     is no “undefined customary international law standard of taxation”. 1166 There is
                     no consistent State practice or opinio juris which prevents retroactive taxation.
                     According to the Respondent, States have “unfettered powers in that respect,
                     subject only to legal and constitutional limits set by themselves”. 1167 The
                     Claimants “cannot manufacture a test based on selected comparative law which



1159
       R-PHB, ¶¶ 509-532.
1160
       While the Respondent refers to the absence of a specific commitment, the Tribunal understands this argument
       to address the other “strands” of the FET standard other than legitimate expectations.
1161
       R-PHB, ¶ 349.
1162
       R-Rejoinder, ¶ 3.
1163
       ATA Construction, Industrial and Trading Co. v. Hashemite Kingdom of Jordan, ICSID Case No. ARB/08/2,
       Award, 18 May 2010, CLA-230, ¶ 128.
1164
       R-Rejoinder, ¶ 417.
1165
       Id., ¶¶ 417, 688-757.
1166
       Id., ¶ 417, citing C-SoC, ¶ 298.
1167
       Id., ¶ 689.


                                                       250
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 266 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 251 of 568

                     does not establish a rule of customary international law.” 1168 The jurisprudence of
                     the European Court of Human Rights (“ECtHR”) is irrelevant, as the Claimants
                     invested in India, not in European States subject to its jurisdiction.

          c.         Retrospective legislation is an established practice in many States, such as the
                     United States, the United Kingdom, Australia, Canada, the Netherlands, Germany,
                     Italy and Belgium. Relying on a treatise on comparative tax law, the Respondent
                     asserts that “there is generally no restriction on a legislature’s ability to tax
                     retrospectively, as long as it does not act capriciously”. 1169

          d.         In any event, it is Indian law and practice that is relevant to determine whether
                     retrospective tax legislation is acceptable and what is Parliament’s margin of
                     manoeuvre. 1170 As discussed in Section VII.A.3.f(i)(1) below, Indian law allows
                     retroactive/retrospective taxation, subject to certain constitutional safeguards.

1006. The Respondent further submits that “[t]here is equally no rule of customary
      international law prohibiting the taxation of indirect [sic] offshore indirect transfers,
      whether retroactive or otherwise, or limiting States’ sovereignty in that respect.” 1171

1007. The Claimants’ attempt to rely on other alleged rules of public international law relating
      to (a) separate corporate personality and (b) the situs of shares is similarly misconceived.
      The Claimants have not proved the existence of these alleged rules as a matter of
      customary international law, nor do they explain what the exact contours of those rules
      would be. Even assuming arguendo that each of these two rules is a separate rule of
      customary international law, they cannot somehow be combined to prove a rule of
      customary international law that does not otherwise exist. Neither alleged rule has ever
      barred source taxation, nor can the combination of these rules prohibit indirect or source
      taxation, either prospective or retroactive. 1172

1008. Second, the Respondent denies that the 2012 Amendment fundamentally undermined
      the rule of law in India, or that India somehow failed to apply the law. The Respondent
      insists that it applied Indian law in accordance with its transparent constitutional
      framework, which long predated the Claimants’ purported investment. While the
      Claimants argue in this arbitration that the 2012 Amendment is unconstitutional, 1173
      they have chosen not to challenge its constitutionality before the Indian courts. As a
      result, absent a denial of justice, the Claimants’ claim must fail. 1174




1168
       Ibid.
1169
       Id., ¶ 693, citing Victor Thuronyi, Kim Brooks, and Borbala Kolozs, Comparative Tax Law (2nd ed., Kluwer
       Law International, 2016), RLA-276, pp. 64-65.
1170
       Id., ¶¶ 715, 729.
1171
       Id., ¶ 730.
1172
       Id., ¶¶ 756-757.
1173
       Id., ¶ 765, citing C-Updated Reply, ¶ 477.
1174
       Id., ¶¶ 418, 758-776.


                                                      251
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 267 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 252 of 568

1009. Third, the Respondent contends that “the Claimants’ case boils down to an argument
      that the 2012 Amendments were bad policy.” 1175 Indeed, the Claimants rely on the
      Shome Committee Report and the Damodaran Report, which considered the desirability
      of retrospective legislation from a policy perspective, and on policy statements of past
      and present Finance Ministers. 1176 However, the Claimants themselves recognise that
      they cannot challenge India’s policy decisions. 1177 According to the Respondent, this
      concession “wholly undermines the Claimants’ claims”, because “[t]he function of this
      Tribunal is not to adjudicate the wisdom of policy and its effect on encouraging or
      discouraging foreign investment”, which would be “beyond the Tribunal’s
      authority.” 1178

1010. The Respondent submits in this respect that Indian and international case law confirms
      that it is for the State to determine how the burden of taxation will be distributed. 1179
      The Respondent relies in particular on the following cases:

          a.         Chhotabhai Jethabhai Patel v. Union of India, where the [Indian court] held that
                     “it is for that department of the State [the legislature] to determine how the burden
                     [of taxation] will be distributed and why, because that department is the policy
                     making body and is familiar with the economics and the resources of the country
                     and its needs”; 1180

          b.         Ujagar Prints v. Union of India, where the [Indian court] stated that the “[v]alidity
                     of legislations retroactively curing defects in taxing statutes is well-recognised
                     and courts, except under extraordinary circumstances, would be reluctant to
                     override the legislative judgment as to the need for and the wisdom of the
                     retrospective legislation”; 1181

          c.         The US case United States v. Carlton, where the US Supreme Court held that,
                     “[p]rovided that the retroactive application of a statute is supported by a legitimate
                     legislative purpose furthered by rational means, judgments about the wisdom of
                     such legislation remain within the exclusive province of the legislative and
                     executive branches”; 1182

          d.         Paushok v. Mongolia, where the tribunal stated that tax policy “is more a subject
                     for political debate than arbitral decisions”; 1183 and


1175
       Id., ¶ 474.
1176
       Ibid.
1177
       Id., ¶ 475, citing C-Updated Reply, ¶¶ 17, 38-39.
1178
       Id., ¶ 476.
1179
       Id., ¶¶ 777-785.
1180
       Chhotabhai Jethabhai Patel v. Union of India, AIR 1962 SC 1006, Exh. R-144, ¶ 117.
1181
       Ujagar Prints v. Union of India and Others, [1989] 3 SCC 488, Exh. R-183, pp. 347-348.
1182
       United States v. Carlton, (512 U.S. 26 (1994)), Exh. DR-31, pp. 32-33.
1183
       Sergei Paushok, CJSC Golden East Company and CJSC Vostokneftegaz Company v. Mongolia, UNCITRAL,
       Award on Jurisdiction and Liability, 28 April 2011, RLA-189, ¶ 328.


                                                           252
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 268 of 583
                                                                                 PCA Case No. 2016-7
                                                                            Award of 21 December 2020
                                                                                       Page 253 of 568

          e.     Mamidoil v. Albania, holding that a tribunal has “no authority to replace the
                 State’s policy rationale by its own”. 1184

1011. Fourth, the Respondent denies that there has been any discrimination, arbitrary conduct,
      bad faith or lack of proportionality against the Claimants. In any event, it argues that
      these claims “sit ill” with the Claimants’ decision not to challenge the constitutionality
      of the 2012 Amendment (as all of these claims would, if true, serve as basis for a
      challenge to constitutionality in India). 1185

1012. In particular, the Respondent rejects the Claimants’ argument of discrimination. It
      argues in particular that:

          a.     The Claimants were not targeted in the tax assessment. The reference to “Cairns
                 UK Holding Ltd” in the Written Answers of the Finance Minister to the Rajya
                 Sabha in March 2012 which answered questions on the taxation of overseas
                 transactions was not a reference to the 2006 Transactions, as the Claimants
                 contend, but rather a reference to the Vedanta sale in 2011. 1186

          b.     As to the Claimants’ allegation that they were targeted at the stage of enforcement
                 of the tax demand, it is inadmissible as it was raised for the first time during the
                 hearing, in response to a question by the Chairman of the Tribunal. In any event,
                 the Respondent presents a table, which purportedly shows five other transactions
                 for which India has presented tax demands for indirect transfers, and dispels the
                 allegation that Cairn has been unfairly targeted. 1187

          c.     Nor were the Claimants discriminated by the High Level Committee simply
                 because they were too late to qualify for the 1 April 2012 cut-off for closed tax
                 assessments, and too early to benefit from the High Level Committee’s allegedly
                 special treatment of “fresh” cases arising after August 2014. The reasons for these
                 cut-off dates were based on reasonable and objective policy choices. In any event,
                 the High Level Committee does not have discretionary or arbitrary powers; it is
                 only one more filtering mechanism to ensure that only cases that fell within the
                 2012 Clarification would be pursued. 1188

1013. The Respondent also argues that the measure is not disproportionate. 1189 In particular,
      the Claimants’ allegations of lack of proportionality “disregard the very wide margin
      for manoeuvre which States are granted in the taxation field, and are in any event based
      on a complete misrepresentation of the measure which ignores or misrepresents the facts
      that (a) its rationale was to combat tax avoidance, and in particular cases of double non


1184
       Mamidoil Jetoil Greek Petroleum Products SA v Albania, ICSID Case No ARB/11/24, Award, 30 March
       2015, CLA-150, ¶ 787.
1185
       R-Rejoinder, ¶¶ 420, 786-816.
1186
       R-PHB, ¶¶ 533-540.
1187
       Id., ¶¶ 541-544.
1188
       Id., ¶¶ 546-549.
1189
       R-Rejoinder, ¶ 817.


                                                  253
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 269 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 254 of 568

          taxation; and (b) even though framed as a retroactive measure going back 61 years as a
          matter of legislative draughtsmanship and constitutional practice, it only went back 6
          years.” 1190

1014. More generally, the Respondent finds fault with what it calls the “scattergun
      allegations” 1191 or “laundry list” approach 1192 adopted by the Claimants in respect of the
      strands of the FET standard other than legitimate expectations. The Micula tribunal
      made it clear that the FET standard is not “a laundry list of potential acts of
      misconduct”. 1193 In particular, the Respondent makes the following submissions: 1194

          a.     Stability: there is no self-standing obligation of “stability” under the FET
                 standard; instead, the FET standard “balances any legitimate expectation of
                 stability on the part of the investor with the State’s legitimate policy interests and
                 its sovereign rights to regulate.” 1195 For the Respondent, the fact that the
                 Claimants had no legitimate expectations is dispositive of their claim for any
                 violation of the stability of legal framework. The notion of “predictability”, which
                 the Claimants seek to portray as a separate “strand” of the FET obligation, forms
                 part of the notion of stability.

          b.     Consistency: the Claimants allege that they purportedly fully disclosed the content
                 of the 2006 Transactions to the authorities, and thus India acted inconsistently
                 when later taxing this transaction. This is based on the same deliberate confusion
                 as to the entirely separate competence of the FIPB, the SEBI, and the RBI, to
                 which certain disclosures were made on one hand; and of the ITD on the other.
                 There was no “inconsistency”, only a deliberate decision by the Claimants to give
                 each regulator exactly what they thought that regulator needed to know and no
                 more, the suppression of material information (such as the Daylight Loan) from
                 all regulators, and a complete failure to approach the competent authority on
                 matters of taxation and assessment (the ITD).

          c.     Transparency: this standard requires that there be “a readily apparent legal
                 framework which the relevant decision can be traced back to”. 1196 This test is
                 easily satisfied, as the Indian constitution always allowed retroactive taxation.




1190
       R-Rejoinder, ¶ 420.
1191
       Id., ¶¶ 821-823.
1192
       R-PHB, ¶¶ 515-532.
1193
       Ioan Micula, Viorel Micula, S.C. European Food S.A, S.C. Starmill S.R.L. and S.C. Multipack S.R.L. v.
       Romania [I], ICSID Case No. ARB/05/20, Final Award, 11 December 2013, CLA-23, ¶ 517.
1194
       R-PHB, ¶¶ 515-532.
1195
       R-PHB, ¶ 515.
1196
       R-PHB, ¶ 519, referring to Ioan Micula, Viorel Micula, S.C. European Food S.A, S.C. Starmill S.R.L. and
       S.C. Multipack S.R.L. v. Romania [I], ICSID Case No. ARB/05/20, Final Award, 11 December 2013, CLA-
       23, ¶ 530.


                                                     254
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 270 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 255 of 568

          d.     Due process: the Claimants’ allegation of violation of due process is entirely
                 baseless as the impugned 2012 Amendment was passed fully in accordance with
                 the Indian Parliament’s procedures.

          e.     Reasonableness: the Claimants have not pleaded in their pre-hearing submissions
                 that the 2012 Clarification was in any way “unreasonable”, and it is not open to
                 the Tribunal to find for the Claimants on that basis. In any event, according to the
                 Respondent, this is a simple requirement – which one can also see at play in
                 domestic administrative law systems – that the measure must bear a “reasonable
                 relationship to some rational policy”. 1197 When applying this standard, the
                 Tribunal must pay proper respect and deference to the sovereignty of the host
                 State, and not simply substitute its own judgment to that of the elected government
                 of the host State. The Tribunal should thus give no value to the Claimants’ heavy
                 reliance on several reports that have criticised the 2012 Amendment on the basis
                 of policy. 1198

                 In the present case, the policy rationale behind the 2012 Amendment was set out
                 by the Finance Minister during the Parliamentary debates as follows:

                      There cannot be a situation where somebody will make money on an
                      asset located in India and will not pay tax either to India or to the
                      country of its origin by making some arrangements to certain tax haven
                      areas, to certain tax haven locations through a complicated setting up of
                      a series of subsidiaries, and having huge capital gains on the assets
                      located in India. We cannot declare India as a tax haven simply to attract
                      the foreign investment. I want foreign investment for technology, for
                      development, for resources. Either you pay tax here or you pay tax in
                      your own country with which we have a Double Taxation Avoidance
                      Agreement. It is as simple as that. 1199

                 Thus, India made a policy choice that the (negative) implications of India
                 becoming a tax haven should prevail over the potential negative effects on foreign
                 investment. That was an entirely rational policy choice, with which the measure
                 impugned bore an entirely reasonable relationship.

          f.     Substantive Propriety: this standard refers to prohibition of arbitrariness or
                 discrimination, which is not proven in the present case. The Respondent calls the
                 Claimants’ allegation that they were targeted by India’s measures along with a
                 small group of investors an “utter nonsense” and “a complete fabrication”. 1200 The
                 2012 Amendment was a measure of general application. The Claimants rely on


1197
       Saluka Investments BV v. Czech Republic, UNCITRAL, Partial Award, 17 March 2006, CLA-44, ¶ 460.
1198
       Expert Committee, Final Report on Retrospective Amendments Relating to Indirect Transfer dated 2012
       (“Shome Report”), Exh. C-376; Report of the Committee for Reforming the Regulatory Environment for
       Doing Business in India submitted 2 September 2013 (“Damodaran Report”), Exh. C-136; TARC Report,
       Exh. C-137.
1199
       Shri Pranab Mukherjee, Minister of Finance, Transcript of Speech before Lok Sabha (Parliament) dated 7
       May 2012, Exh. R-165, pp. 30-31.
1200
       R-PHB, ¶¶ 532, 534.


                                                     255
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 271 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 256 of 568

                     the fact that in the March 2012 letter to the Rajya Sabha the Finance Minister
                     identified several transactions, including that of “Cairns UK Holding Ltd” in
                     which India could lose tax revenue due to the Vodafone judgment of the Supreme
                     Court. However, that reliance is misconceived: It was abundantly demonstrated at
                     the hearing that this reference pertained to the 2011 Vedanta sales transaction and
                     not to the 2006 Transactions. 1201

1015. Overall, the Respondent contends that the Claimants have failed to discharge the burden
      of proving a violation of the FET standard. Their self-serving complaints about
      retroactivity in general are devoid of any substance. The Claimants’ entire case proceeds
      on the constant assumption that retroactive taxation is wrong per se, but they
      continuously fail to articulate any principled reason as to how or why. Indeed, there is
      clearly no customary international law rule limiting States’ powers of retroactive
      taxation. Thus, according to the Respondent, “States have unfettered powers in that
      respect, subject only to legal and constitutional limits set by themselves.” 1202 Given the
      absence of any specific commitments from India and given India’s long-standing history
      of applying its fiscal measures retroactively, the Tribunal should respect the
      Respondent’s sovereign prerogative in the field of taxation and dismiss the Claimants’
      unfounded claim under Article 3(2) of the BIT.

          3.         The Tribunal’s analysis

1016. The Claimants argue that the Respondent’s fiscal measures amount to treatment that is
      unfair and inequitable under the BIT. In particular, they argue that the assessment of
      capital gains tax on the CIHL Acquisition, more than seven years after it occurred, is
      unfair and inequitable, because it is grounded on a substantive amendment of the law
      (namely, the 2012 Amendment) that retroactively applied to the Claimants a tax burden
      that did not exist when the CIHL Acquisition took place. The Claimants further contend
      that the enforcement measures that followed from that tax assessment are similarly
      unfair and inequitable, not only because they derive from the retroactive amendment of
      the law, but because they were arbitrary and discriminatory.

1017. The Respondent denies that it has treated the Claimants unfairly and inequitably. Its
      primary position, however, is not that the measure that the Claimants complain of is fair
      and equitable, but rather that the Tribunal should disregard it because the tax imposed
      upon the Claimants was in any event justified under the law in force at the time on
      different grounds. 1203 In particular, the Respondent argues that the 2006 Transactions
      (of which the CIHL Acquisition is part) would have been taxable even without the 2012
      Amendment because (i) they were tax avoidant transactions, and thus taxable under the
      “look at” doctrine developed by Indian courts, which focuses on substance over form,
      and (ii) they entailed the indirect transfer of immovable property, which is taxable under
      Section 2(47)(vi) of the ITA. It is only if the Tribunal is not persuaded that the 2006


1201
       Id., ¶¶ 533-540.
1202
       Id., ¶ 570.
1203
       See, e.g., R-SoD, ¶ 75 (submitting that: “The primary issue that arises in this case – and one which is itself
       studiously avoided by the Claimants – is that of tax avoidance under s. 9 of the ITA.”) and R-Rejoinder, ¶
       423 (submitting that “the measure challenged by the Claimants (the 2012 Clarification) is simply irrelevant
       if the transaction was tax abusive and therefore taxable on that separate ground”).

                                                        256
     Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 272 of 583
                                                                             PCA Case No. 2016-7
                                                                        Award of 21 December 2020
                                                                                   Page 257 of 568

       Transactions were otherwise taxable that the Respondent asks the Tribunal to examine
       the 2012 Amendment. Should the Tribunal reach this stage, the Respondent argues that
       the 2012 Amendment was not unfair and inequitable because it merely clarified existing
       law, and thus did not create a new tax burden. Even if it did, the Respondent contends
       that retrospective legislation is legitimate in India, provided it meets certain
       constitutional requirements, and thus cannot be considered to be unfair and inequitable.

1018. The Tribunal understands the structure of the Respondent’s argument, and agrees that
      its two primary defences (tax avoidance and Section 2(47)(vi)), if successful, could
      potentially defeat an FET claim. Indeed, if a particular transaction has been taxed or is
      subject to tax under different grounds, and at least one of them has been fairly imposed,
      an international tribunal might find that taxing the investor that way would not be
      treating the investor unfairly or inequitably. The Tribunal will accept, arguendo only,
      that this proposition is correct and will thus assess whether either of the alternative tax
      grounds that the Respondent now advances would be warranted. However, the
      Tribunal’s analysis must begin by assessing the treatment that the Claimants contend
      has been unfair and inequitable; it cannot start by addressing the Respondent’s defences
      in a vacuum.

1019. Given the Parties’ submissions in this case, the Tribunal considers that it must first start
      by addressing certain disputed factual matters, in particular, the measures complained
      of and their nature.

       a.    First, the Tribunal will identify the challenged fiscal measures, and the grounds
             invoked by the Respondent to impose those measures (Section (a) below).

       b.    Second, it will determine what was the effect of the 2012 Amendment, and in
             particular whether it was a retroactive amendment of the law, as the Claimants
             contend, or clarificatory in nature, as the Respondent submits (Section (b) below).

1020. Having done this, the Tribunal will turn to whether the fiscal measures decried by the
      Claimants are unfair and inequitable. In this context:

       a.    It will establish as a third step in its analysis the content of the FET standard
             (Section (c) below).

       b.    It will then address the Respondent’s defence that the 2006 Transactions (and in
             particular the CIHL Acquisition) cannot be characterised as unfair or inequitable,
             because they were taxable events even absent the 2012 Amendment, be it because
             they were tax abusive/tax avoidant (Section (d) below), or because they were
             taxable under Section 2(47)(vi) of the ITA 1961 (Section (e) below).

       c.    If the Tribunal is satisfied that the 2006 Transactions were not “otherwise taxable”
             in India absent the 2012 Amendment, it will then address whether the application
             of the 2012 Amendment to the Claimants was unfair and inequitable (Section (f)
             below).




                                               257
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 273 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 258 of 568

                      a.    The challenged measures

1021. The Tribunal will start by determining what is the “treatment” that the Claimants
      complain is unfair and inequitable.

1022. The Claimants’ case under Article 3 of the BIT is directed both at the 2012 Amendment
      itself, and against its application against the Claimants. They submit in this respect that
      “[b]y enacting the Retroactive Amendment and imposing it on Cairn and its investment
      in India, the Respondent grossly failed to uphold its obligations under Article 3 of the
      UK-India BIT to create and maintain ‘favourable conditions’ for that investment and to
      accord the Claimants and their investment the right to ‘fair and equitable treatment’.” 1204
      The Claimants also complain of other related measures allegedly depriving them of
      assets or monies due to them, or imposing other harm. 1205

1023. More specifically, in their various submissions the Claimants have complained of the
      following fiscal measures: 1206

           a.         The ITD’s “sham ‘investigation’” into Cairn, which the Claimants allege
                      “amounted to a pre-determined hunt through Cairn’s financial history for any
                      transaction to which it could apply the Retroactive Amendment”, 1207 on the eve
                      of the beginning of CIL’s Buy-Back Programme. The Claimants complain in
                      particular of the ITD’s “urgent survey at CIL’s offices in January 2014 (where it
                      falsely claims to have ‘found’ documents long held in its files) to manufacture a
                      pretence for blocking CUHL’s share sale on 23 January 2014”. 1208

           b.         “[T]he issuance of notices and information requests to CUHL on 21/22 January
                      2014, followed by [the ITD’s] pre-determination of Cairn’s tax liability and
                      attachment of CUHL’s shares on 22 January before CUHL had any opportunity
                      to respond” 1209 through the ITD’s Section 281B Order dated 22 January 2014. 1210

           c.         The subsequent extensions to that attachment, which prevented CUHL from
                      selling its shares in CIL’s Buy-Back Programme, as it had announced in January
                      2014, and from distributing dividends to CUHL’s shareholders.

           d.         The ITD’s decision to apply the 2012 Amendment “to intra-group share transfers
                      from 2006, which resulted in no real gains and had been fully disclosed to all
                      relevant government bodies without anyone raising an issue of taxability.” 1211 The
                      Claimants complain of “the shocking disproportionality of the tax assessment,

1204
       C-SoC, ¶ 320.
1205
       C-Updated Reply, ¶¶ 13, 240-255.
1206
       C-NoA, ¶¶ 42-65; C-SoC, ¶¶ 343-372; C-Updated Reply, ¶¶ 8-13.
1207
       C-PHB, ¶ 4(ii).
1208
       Id., ¶ 4(iv) (footnotes omitted).
1209
       Id., ¶ 4(v).
1210
       See Section II.
1211
       C-PHB, ¶ 4(iii).


                                                      258
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 274 of 583
                                                                                   PCA Case No. 2016-7
                                                                              Award of 21 December 2020
                                                                                         Page 259 of 568

                   now potentially amounting to more than US$ 7 billion (with interest and
                   penalties), several times larger than the entire market valuation of Cairn
                   Energy”. 1212 In terms of specific measures, the Claimants point to:

                   i.    The DAO dated 9 March 2015, in which the Assessing Officer concluded
                         that the Claimants had failed to report capital gains tax on the CIHL
                         Acquisition in fiscal year 2006/07, and imposed a tax in the amount of INR
                         102,473,642,264 (approximately US$ 1.6 billion at the time). 1213 The
                         Claimants argue that the DAO was “flawed and unfair as it [was] brought
                         primarily on the basis of information long available to the Indian Tax
                         Authorities.” 1214

                   ii.   The FAO issued by the ITD on 25 January 2016, where the Assessing
                         Officer confirmed the DAO and issued it with slight modifications. 1215 The
                         Claimants allege that, like the DAO, “the FAO is rife with inaccuracies and
                         misrepresentations”, relied on documents purportedly found during the
                         2014 survey but that had already been available to it, and failed to take into
                         account CUHL’s objections and evidence. 1216 The Claimants further decry
                         “the many false and unsubstantiated accusations in the FAO made against
                         CUHL, including that CUHL deliberately falsified its FIPB application by
                         concealing that the final exchange with CIL was for cash;” 1217

           e.      The ITD’s “decision to pursue CUHL for penalties and interest, despite its own
                   tax appellate tribunal having ruled that CUHL could not have ‘visualised’” the
                   2012 Amendment, 1218 and in particular:

                   i.    The Notice of Demand received by CUHL on 4 February 2016, which
                         instructed CUHL to pay INR 291,025,144,030 or approximately US$ 4.4
                         billion at that time. This included interest under Sections 234A and 234B of
                         the ITA 1961 that had allegedly accrued at a rate of 2% per month on the
                         US$ 1.6 billion principal. 1219

                   ii.   The Section 274 Notice received by CUHL on 4 February 2016, requiring
                         it to “show cause as to why an order imposing a penalty for allegedly
                         concealing the particulars of income or furnishing inaccurate particulars of
                         income in the assessment year 2007-08 should not be made under Section



1212
       Id., ¶ 4(vii).
1213
       DAO to CUHL dated 9 March 2015, Exh. C-31.
1214
       C-NoA, ¶ 59.
1215
       FAO, Exh. C-70.
1216
       C-SoC, ¶ 266.
1217
       C-PHB, ¶ 4(vi).
1218
       Id., ¶ 4(viii).
1219
       Notice of Demand under Section 156 dated 25 January 2016, Exh. C-71.


                                                     259
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 275 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 260 of 568

                        271(1)(c) of the ITA 1961”. 1220 The Claimants contend, that statutorily
                        available penalties under this provision, which the Respondent has the
                        authority to invoke, would increase the overall tax claim by billions of
                        dollars. 1221

                 iii.   The ITD’s updated tax demand dated 14 March 2017, requiring payment by
                        15 June 2017. 1222

                 iv.    The Respondent’s imposition of a penalty order on 27 September 2017,
                        where the Claimants assert that the Respondent alleged for the first time in
                        any Indian proceeding that the 2006 Transactions were an “abusive tax
                        avoidance scheme”. 1223

          f.     The Respondent’s enforcement actions to obtain payment of the tax demand, in
                 particular through the attachment and forced sale of CUHL’s shares in CIL,
                 starting on 16 June 2017. The Claimants complain in particular of the following
                 actions:

                 i.     The notice of demand dated 16 June 2017 which initiated the [definitive]
                        attachment, 1224 followed by a warrant of attachment of movable property on
                        26 July 2017. 1225

                 ii.    The Prohibitory Order issued by the Tax Recovery Officer on 18 August
                        2017, in which it formally attached the shares and forbade their sale. 1226

                 iii.   The Respondent’s garnishment/set off of the refund received pursuant to an
                        order of the Commissioner of Income Tax relating to the 2011 sale of CIL
                        shares to Vedanta, against the outstanding tax demand issued in the context
                        of the 2006 Transactions. 1227 The Claimants allege that they found out that
                        this amount had been set off against the existing tax demand through an
                        updated notice of demand issued by the Tax Recovery Officer on 16 June
                        2017, which indicated that the amount of interest had been “reduced by Rs.




1220
       C-SoC, ¶ 283.
1221
       Ibid.
1222
       Letter from the Assistant Commissioner of Income Tax to CUHL dated 1 March 2017, Exh. C-324; see also
       CUHL Appeal Effect dated 31 March 2017, Exh. C-320.
1223
       Penalty Order for A.Y. 2007-08 issued against CUHL dated 29 September 2017, Exh. C-382.
1224
       Notice of Demand to the Defaulter dated 16 June 2017, Exh. C-327; Notice under Section 226(3) of the ITA
       1961 dated 16 June 2017, Exh. C-326.
1225
       Warrant of Attachment of Movable Property dated 26 July 2017, Exh. C-383.
1226
       Prohibitory Order where the Property Consists of Shares in a Corporation dated 18 August 2017, Exh. C-
       384.
1227
       C-Updated Reply, ¶¶ 252-255; Letter from the Assistant Commissioner of Income Tax to CUHL dated 1
       March 2017, Exh. C-324.


                                                      260
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 276 of 583
                                                                                    PCA Case No. 2016-7
                                                                               Award of 21 December 2020
                                                                                          Page 261 of 568

                         1593,99,28,667/- already collected by adjustment of refund arising in
                         assessment year 2012-13 in the assessee’s case”. 1228

                 iv.     The Respondent’s decision “to liquidate CUHL’s holdings of CIL/VL
                         shares shortly before this dispute is resolved, to thwart the Claimants’ ability
                         to collect on any damages award.” 1229

          g.     The Respondent’s statements and/or actions directed to detain the releases of
                 dividends from CIL to CUHL, 1230 as discussed in PO7 and summarised in Section
                 III above.

          h.     “[T]he Respondent’s false and constantly evolving accusations that Cairn engaged
                 in deliberate tax abuse, despite the absence of any basis in the tax assessment, and
                 its belated attempt to inject similar claims into the High Court proceedings”. 1231

1024. The Claimants’ litany of grievances encompasses, essentially, three categories of
      “treatment” by the Respondent which could give rise to different breaches of FET:

          a.     First and foremost, there are the fiscal measures related to the Respondent’s
                 taxation of the 2006 Transactions, specifically, the ITD’s investigation and
                 evaluation of the 2006 Transactions, its conclusion that CUHL had made capital
                 gains in the CIHL Acquisition, its imposition of capital gains tax on that
                 transaction, its decision to impose interest and penalties on the tax assessed, and
                 its related enforcement measures (including the attachment and forced sale of the
                 shares, and the attachment/obstruction of the release of dividends from CIL to
                 CUHL). The essential question to be answered in this respect is whether the fiscal
                 measures were grounded in Indian law, and if in applying those grounds the
                 Respondent acted in accordance with its international law obligations under the
                 BIT. In particular, if those fiscal measures were grounded in the 2012
                 Amendment, the question will be whether the application of the 2012 Amendment
                 to the Claimants is in compliance with the Respondent’s FET obligation under the
                 BIT.

          b.     The second category of “treatment” is whether, irrespective of whether the fiscal
                 measures were in themselves lawful under Indian law, the manner in which they
                 were applied is in conformity with the Respondent’s obligations under the BIT.
                 Rather than focusing on the lawfulness of the measures themselves, the concern
                 here is on the form in which they were applied, including whether the Respondent
                 respected due process, and whether it targeted the Claimants in an arbitrary or
                 discriminatory fashion.

          c.     The third category of “treatment” relates to the Claimants’ allegations that, as part
                 of its defence strategy in this arbitration, the Respondent is accusing the Claimants

1228
       C-Updated Reply, ¶ 253, citing Notice of Demand to the Defaulter dated 16 June 2017, Exh. C-327;
       Calculation of Tax Refund for A.Y. 2012-13 dated 27 July 2017, Exh. C-423.
1229
       C-PHB, ¶ 4(x).
1230
       C-Updated Reply, ¶¶ 235, 248-252.
1231
       C-PHB, ¶ 4(ix).

                                                    261
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 277 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 262 of 568

                 of deliberate tax avoidance/abuse, and has even initiated proceedings in India to
                 amend the original basis for its taxation measures. It is unclear however whether
                 the Claimants argue that this conduct breaches the Treaty.

1025. In the sections that follow, the Tribunal will assess whether these various categories of
      treatment were unfair and inequitable under the BIT, starting with category (a) (i.e., the
      Respondent’s fiscal measures) and addressing the remaining categories if needed.
      Before entering into this analysis, the Tribunal will address three factual issues related
      to category (a), namely:

          a.     Did the 2006 Transactions gave rise to any capital gains, and which alleged capital
                 gains were taxed? As these two issues are interrelated, the Tribunal will address
                 them together in Section (i) below.

          b.     What were the grounds for taxation invoked by Respondent in the fiscal measures
                 imposed? (Section (ii) below).

                         (i)    Did the 2006 Transactions give rise to any capital gains? Which
                                alleged capital gains were taxed?

1026. The Respondent has argued that the 2006 Transactions gave rise to substantial capital
      gains, in respect of which no tax was paid anywhere in the world. 1232 The Claimants, by
      contrast, argue that the Respondent has misconstrued basic capital gains tax principles,
      and that the 2006 Transactions did not give rise to any taxable capital gain. 1233

1027. The 2006 Transactions involved essentially reorganising the Cairn group’s Indian assets
      (held by 27 non-Indian foreign subsidiaries of Cairn, and consolidated under the 9
      Subsidiaries) into a Jersey holding company, the shares of which could then be acquired
      by the newly listed Indian subsidiary that the Claimants planned to float in the Indian
      markets (CIL). It is undisputed that, at the time of the 2006 Transactions, the book value
      of the 9 Subsidiaries (as recorded in CEP’s accounts) was GBP 251 million1234
      (approximately US$ 455 million at the time). 1235 However, their market value (as
      estimated by Rothschild during the process of bringing the IPO to market) was between
      US$ 6 and 7.5 billion. 1236

1028. The 2006 Transactions proceeded in the following essential sequence:

          a.     Step 1: CEP consolidated all Indian assets in the 9 Subsidiaries (which in turn
                 owned the remaining 18 Subsidiaries) and separated all non-Indian assets (which
                 were organised under Cairn Resources Ltd.).


1232
       See, e.g., R-SoD, ¶¶ 16-18.
1233
       See, e.g., C-PHB, ¶¶ 183-204.
1234
       Transcript, Hearing on Closing Arguments, Day 2, 35:6-8 (Mr McNeill).
1235
       For the conversions in this section, the Tribunal has used the following currency converter on the appropriate
       date: https://www1.oanda.com/currency/converter/.
1236
       Letter from Rothschild to CIL dated 18 September 2006, Exh. CWS-Brown-66, p. 4; Brown WS2, ¶ 120.


                                                        262
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 278 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 263 of 568

          b.     Step 2: CEP incorporated CUHL in the UK and transferred its shares in the 9
                 Subsidiaries to CUHL, in consideration for CUHL shares. As a result, CUHL
                 became the direct and indirect owner of the 27 Subsidiaries. 1237

          c.     Step 3: CUHL incorporated CIHL in Jersey and transferred its shares in the 9
                 Subsidiaries to CIHL, in consideration for CIHL shares. As a result, CUHL owned
                 100% of CIHL, which in turn owned the 9 Subsidiaries.

1029. Up until this point, the 9 Subsidiaries were still within the Cairn group, and indirectly
      under CEP. According to Ms Brown, in accordance with international and UK
      accounting principles at the time, their value was reflected as follows as they moved
      down the chain: 1238

                   CUHL chose to book the value of the 9 Subsidiaries received from Cairn
                   Energy at the amount equal to the carrying value of those subsidiaries as
                   they were reflected in the solus accounts of Cairn Energy PLC immediately
                   prior to the transfer. In exchange, CUHL issued shares at par value to Cairn
                   Energy equal to that historic book value. Likewise, upon subsequent
                   transfer of these subsidiaries to CIHL by CUHL, CUHL booked the shares
                   it received in CIHL, again, at par value, being equal to the amount the
                   subsidiaries were recorded at immediately prior to their transfer to CIHL –
                   GBP 251,224,744 – notwithstanding that the market value of the asset
                   received in consideration (namely the shares in CIHL) was approximately
                   US$6 billion. 1239

1030. It is thus clear that CUHL acquired the 9 Subsidiaries at their book value (i.e., GBP 251
      million, at that date approximately US$ 455 million), when their market value was
      approximately US$ 6 billion.

1031. Around the same time, CEP assigned to CUHL a debt of GBP 29,780,710 owed to it by
      CEHL, in exchange for 29,780,710 shares at GBP 1 each. 1240 Immediately after this,
      CUHL assigned the CEHL Debt to CIHL in return for the issue of 29,780,710 ordinary
      GBP 1 shares in CIHL. 1241 According to the Respondent’s witness, Mr Sanjay Puri, “the
      transactions relating to transfer of the debt of £29,780,710 from CEP to CUHL and then


1237
       The 18 subsidiaries held indirectly were: Cairn Energy Netherlands Holdings BV; Cairn Energy Group
       Holdings BV; Cairn Energy Australia Pty Limited; Cairn Energy India Holdings BV; CEH Australia Limited;
       CEH Australia Pty Ltd; Cairn Energy Asia Pty Limited; Cairn Energy Investments Australia Pty Ltd;
       Wessington Investments Pty Limited; Sydney Oil Company Pty Ltd; Command Petroleum Limited (PPL56)
       Ltd; Cairn Energy India Pty Ltd; Cairn Energy India West Holding BV; Cairn Energy India West BV; Cairn
       Energy Cambay Holding BV; Cairn Energy Cambay BV; Cairn Energy Gujurat Holding BV; and Cairn
       Energy Gujurat BV. R-SoD, ¶ 14, n. 24.
1238
       In particular, the International Financial Reporting Standards (“IFRS”), UK Generally Accepted Accounting
       Principles (“UK GAAP”) and UK Companies Act of 1985 on Group Reconstruction Relief. Brown WS2, ¶
       119.
1239
       Brown WS2, ¶ 120. Ms Brown further explains that, although CUHL first acquired 221,444,032 shares at
       GBP 1, the total of 251,224,744 incorporates an additional 29,780,710 shares subsequently issued under a
       debt conversion agreement. Brown WS2, ¶ 120, n. 149.
1240
       Exh. CWS-Brown-59.
1241
       R-SoD ¶ 15(g).


                                                      263
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 279 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 264 of 568

          in turn from CUHL to CIHL conclusively establish that it was entirely appropriate to
          calculate the cost of acquisition on the basis of a par value of £1 per share.” 1242

1032. Step 4 entailed the incorporation of CIL in India as a wholly owned subsidiary of CUHL
      with minimum capitalisation, and the transfer of the shares of CIHL to CIL (what the
      Tribunal has referred to as the “CIHL Acquisition”). The plan was that CIL would
      acquire 20% of CIHL prior to the IPO, in cash, and after the IPO it would acquire the
      remainder of CIHL’s shares, partly with cash (obtained through the IPO) and partly
      through a share exchange. 1243 This was ultimately done in a series of four tranches, as
      discussed in Section II above:

1033. In the event, CUHL acquired approximately 21.8% of CIL (slightly over the 20% MPC)
      in cash, as follows:

          a.     Tranche 1: On 12 October 2006, CUHL subscribed for shares in CIL, which it
                 paid for through the Daylight Loan. CIL used these same funds to immediately
                 acquire 16.5% of CIHL pursuant to the SSPA. As a result, this cash (which
                 amounted to INR 50,373,987,924, or approximately US$ 1.1 billion) entered and
                 left India on the same day. 1244

          b.     Tranche 2: On 22 November 2006, CUHL paid an additional share premium of
                 INR 17,554,239,705 (approximately US$ 380 million) to CIL for the shares
                 subscribed for in October. The Tribunal understands that CUHL obtained these
                 funds through the second tranche of the Daylight Loan. 1245 On that same date, CIL
                 used the funds obtained through CUHL’s subscription of shares to purchase from
                 CUHL an additional 5.3% of shares in CIHL, specifically a further 13,390,789
                 shares at a price of INR 17,554,239,705 (approximately US$ 380 million). 1246
                 This allowed CUHL to repay the second tranche of the Daylight Loan. 1247

          c.     Once the IPO price range was set, CUHL was required to pay an additional share
                 premium to ensure that it did not acquire the CIL shares at less than the higher end

1242
       Puri WS1, ¶ 54.
1243
       C-SoC, ¶ 95; Brown WS1, ¶ 55.
1244
       See Section II.B.3.b above.
1245
       Brown WS2, ¶ 82; see also Brown WS1, ¶ 86 (stating that “the second transfer that the Indian Income Tax
       Department has alleged to be a taxable event likewise involves taxation of the return of borrowed funds
       injected to comply with Indian law.”); C-SoC, ¶ 119 (“As with the transfer on 12 October 2006, the Indian
       Income Tax Department has alleged that this second transfer is also a taxable event even though involves
       taxation of the return of borrowed funds injected to comply with Indian law.”).
1246
       Brown, WS1, ¶ 86; SSPA, Exh. C-6, Recital F and Section 6; Share Purchase Deed, Exh. C-7, Recital B;
       FAO, Exh. C-70, ¶ 7.1.3. The Tribunal notes that, according to the SSPA, this second tranche of CIHL shares
       was envisaged to comprise 9,181,287 shares. However, as noted in the Share Purchase Deed, CIL ended up
       acquiring 13,390,789 in this second tranche, as reflected also in the FAO.
1247
       Brown WS1, ¶ 86 (“[T]he second transfer that the Indian Income Tax Department has alleged to be a taxable
       event likewise involves taxation of the return of borrowed funds injected to comply with Indian law.”); see
       also C-SoC, ¶ 119 (“As with the transfer on 12 October 2006, the Indian Income Tax Department has alleged
       that this second transfer is also a taxable event even though involves taxation of the return of borrowed funds
       injected to comply with Indian law.”).


                                                         264
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 280 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 265 of 568

                 of the price range. 1248 Accordingly, on 8 December 2006, CUHL paid a further
                 share premium of INR 1,427,262,991 to CIL (approximately US$ 32 million), in
                 respect of the 365,028,898 shares issued by CIL on 12 October 2006. 1249

1034. The bidding period for CIL’s IPO opened on 11 December 2006, and ran through 15
      December 2006. 1250 Shortly thereafter, CIL acquired the remaining 78.2% shareholding
      in CIHL, also in two tranches: 1251

          a.     Tranche 3: On 20 December 2006, CIL acquired 53.9 per cent of CIHL through a
                 share swap with CUHL. More specifically, CIL acquired 135,267,264 shares in
                 CIHL from CUHL, for which it issued 861,864,893 of its own shares to CUHL in
                 consideration. 1252 It is undisputed that the value of the shares was INR 160 per
                 share, which was the value fixed by the price achieved for CIL’s shares in the IPO,
                 and that this value was later declared to the TPO. 1253 Accordingly, the total
                 consideration for the third tranche of shares was INR 137,882,382,880 1254
                 (approximately US$ 3 billion at the time).

          b.     On 29 December 2006, following completion of CIL’s pre-IPO placement and the
                 IPO itself, CIL acquired the remaining 24.3 per cent of CIHL from CUHL for cash
                 consideration, using a portion of the proceeds from the IPO. 1255 Specifically, CIL
                 acquired 61,073,032 shares in CIHL for a consideration of INR
                 61,008,099,631 1256 (approximately US$ 1.3 billion at the time).

1035. From the description above, it is clear that CUHL transferred the CIHL shares to CIL at
      approximately US$ 5.8 billion, i.e., roughly at their value of US$ 6 billion. Ms Brown
      has testified in this respect:

                  In contrast, when CIL acquired CIHL from CUHL, it did so through a
                  series of four steps, three of which were settled in cash. For each of the
                  three cash-settled steps, CUHL booked the value of the consideration
                  received from CIL at the cash price of the transaction. As settlement was
                  by way of a monetary asset, Group Reconstruction Relief did not apply.
                  Only one step in the acquisition of CIHL by CIL involved a share-for-share
                  exchange, with CIL issuing shares to CUHL in exchange for shares in
                  CIHL. Consideration for this share exchange step was recorded at the par


1248
       Brown WS1, ¶ 85.
1249
       Brown WS1, n. 87; SSPA, Exh. C-6, Clauses 7.1 and 7.2.
1250
       Brown WS1, ¶ 90; CIL, Annual Report and Financial Statements 2006, Exh. C-5, p. 50.
1251
       C-SoC, ¶ 120; Brown WS1, ¶ 88.
1252
       C-SoC, ¶ 121; Brown WS1, ¶ 88 and n. 88; R-SoD, ¶ 15(i)(v); Share Purchase Deed, Exh. C-7, Recital L;
       Sections 4,1(A) and 5.1); FAO, Exh. C-70, ¶ 7.1.3.
1253
       See, e.g., R-SoD, ¶ 15(i)(v), citing Form No. 3CEB dated 30 October 2007, Exh. C-4; C-PHB, ¶ 560.
1254
       R-SoD, ¶ 15(i)(v), citing Form No. 3CEB dated 30 October 2007, Exh. C-4.
1255
       C-SoC, ¶ 121; Brown WS1, ¶ 88 and n. 89; R-SoD, ¶ 15(vi); Share Purchase Deed, Exh. C-7; Recital A;
       Sections 4.1(B), 6.1 and 6.3; FAO, Exh. C-70, ¶ 7.1.3.
1256
       Brown WS1, n. 89.


                                                      265
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 281 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 266 of 568

                   value of the shares received. The combined total consideration of INR
                   266,818,710,140 (or approximately US$5.8 billion at the prevailing
                   exchange rate) received by CUHL from CIL is therefore a mix of cash
                   amounts settled at fair value and a share exchange recorded at nominal
                   value. This difference in how the value of the consideration and the value
                   of the CIHL shares transferred appear on CUHL’s accounts was thus
                   merely a reflection of standard accounting practices and was not a
                   reflection of any actual taxable gain. 1257

1036. Following the IPO and the last tranches of the CIHL Acquisition:

          a.      CIHL was a wholly owned subsidiary of CIL, and

          b.      CIL in turn was 69 per cent owned by CUHL, with the remaining 31 per cent of
                  CIL shares held by the investing public. 1258

1037. The IPO raised nearly US$ 1.98 billion. 1259 It is undisputed that the funds were
      distributed as follows:

          a.      US$ 600 million remained in CIL, to be used for its working capital needs
                  (exploration and development activities in Rajasthan and elsewhere in India). 1260

          b.      Approximately US$ 1.35 billion went to CUHL as consideration for the fourth
                  tranche of the CIHL Acquisition, and then to CEP. CEP distributed roughly US$
                  940 million to its shareholders and used the remaining funds for its on-going
                  business and operations. 1261

1038. The record evidences that the only one of the 2006 Transactions that has been taxed by
      the Respondent is the CIHL Acquisition. Both the DAO and the FAO focused almost
      exclusively on CUHL’s sale of CIHL’s shares to CIL, and concluded that that
      transaction (and only that transaction) resulted in a taxable capital gain for CUHL, which
      it had failed to declare, and imposed capital gains tax on that capital gain at the short-
      term rate of 40%. 1262




1257
       Brown WS2, ¶ 121.
1258
       Brown WS1, ¶ 90, n. 91 (“These percentages account for the exercise of the Green Shoe Option, under a
       stabilisation agreement dated 12 October 2006, by the underwriter, DSP Merrill Lynch. Pursuant to this
       agreement, CIL issued an additional 13,085,041 shares to CUHL on 2 February 2007 as part of the
       underwriter’s efforts to stabilise the initial price of CIL shares”); see also CIL Prospectus, 22 December 2006,
       Exh. CWS-Brown-75, pp. 6-8.
1259
       Brown WS1, ¶ 93; Cairn Energy, Annual Report & Accounts 2006, Exh. CWS-Brown-42, p. 32 (“The total
       proceeds raised in the flotation were $1.98bn with $751.8m pre IPO placing funds included in net cash at the
       year end.”).
1260
       Brown WS1, ¶ 91; Cairn Energy, Annual Report & Accounts 2006, Exh. CWS-Brown-42, p. 32.
1261
       C-SoC, ¶ 124; Brown WS1, ¶ 91; Cairn Energy, Annual Report & Accounts 2006, Exh. CWS-Brown-42, p.
       32.
1262
       DAO, Exh. C-31, p. 9-10, 26-28, 97-101; FAO, Exh. C-70, ¶¶ 2.2.8, 12.


                                                         266
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 282 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 267 of 568

1039. The ITD taxed CUHL on the difference between the value at which CUHL recorded the
      9 Subsidiaries when it acquired them (i.e., their book value of GBP 251 million), and
      the value at which CIL recorded their acquisition (i.e., their market value of US$ 6
      billion). 1263 According to the Claimants, this is a fundamental mistake which lacks “any
      rational basis”. 1264 The Claimants submit that, “to determine the gain on the transfer of
      a given capital asset, one takes the full value of consideration obtained for the capital
      asset and subtracts the cost at which that asset was acquired. Here, India has sought to
      tax the transfer of CIHL shares to CIL. The Parties do not dispute the full value of the
      consideration received by CUHL from CIL, notwithstanding that the transfer occurred
      in multiple tranches and in various forms of consideration. The sole dispute is over the
      cost of acquisition of the CIHL shares, i.e. how much CUHL paid to acquire them.” 1265

          a.         For the Claimants, this should be equivalent to the market value (despite the fact
                     that CUHL recorded this acquisition at book value). They argue that “the only
                     relevant question in determining the cost of acquisition is what CUHL gave up to
                     acquire the CIHL shares, which was the Nine Subsidiaries”, which had a market
                     value of US$ 6 billion. 1266

          b.         For the Respondent, this cost of acquisition is reflected at book value at which
                     CUHL recorded the acquisition of the CIHL shares (i.e., book value of GBP 251
                     million). 1267 Mr Puri testified in this respect that the CIHL Acquisition had the
                     “parent handing out an asset at a much lesser value than the market value to the
                     subsidiary”, and the “[s]ubsidiary then transferring that to a third party, which
                     includes public, at a much higher value.” 1268

1040. It is thus undisputed that what was taxed were the alleged capital gains made by the
      Claimants as a result of the CIHL Acquisition. These alleged capital gains essentially
      amount to the difference between the book value at which the 9 Subsidiaries were
      recorded plus the CEHL Debt (approximately GBP 251 million, or about US$ 455
      million at the time), and the market value of the 9 Subsidiaries (approximately US$ 5.8
      million).


1263
       FAO, Exh. C-70, ¶¶ 2.2.8, 12; C-Updated Reply, ¶ 130 (arguing that “[t]he Income Tax Authority reached
       the erroneous conclusion that CUHL made a capital gain on the transfer of CIHL shares because it incorrectly
       compared the book value of CIHL shares as reflected in CUHL’s accounts and the market value of those
       shares as reflected in CIL’s accounts.”).
1264
       C-PHB, ¶ 183.
1265
       Id., ¶ 184.
1266
       Id., ¶¶ 194-204.
1267
       Mr Puri has explained that: “It was these two assets (i.e. (i) the shares of the Nine Subsidiaries having an
       aggregate value of £221,444,034, and (ii) the debt of £29,780,710) amounting to £251,224,744 in value that
       CUHL parted with as a price consideration for acquiring the shares of CIHL. On 7 August 2006, CUHL
       transferred the shares of the Nine Subsidiaries in return for 221,444,034 CIHL shares, and then on 1
       September 2006, CUHL transferred the debt of GBP 29,780,710 in return for 29,780,710 CIHL shares.
       CUHL thereby acquired a total of 251,224,744 CIHL shares for a consideration price of £251,224,744 (i.e.,
       £221,444,034 + £29,780,710). Therefore, even though CIL paid a much higher price for these 251,224,744
       CIHL shares, the price paid by CUHL was not more than £251,224,744.” Puri WS1, ¶ 53.
1268
       Transcript, Evidentiary Hearing, Day 9, 117:19-22 (Mr Puri).


                                                        267
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 283 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 268 of 568

1041. Separately, the Claimants have alleged that the capital gains that had accrued on the 9
      Subsidiaries were realised by CEP when it transferred them down the chain (either at
      Step 1 or Step 2 above). As this was an indirect transfer, it attracted no capital gains tax
      in India. However, the Claimants explain that those gains were in principle taxable in
      the UK, where CEP is domiciled, but were subject to the substantial shareholder
      exemption provided in the UK tax regime. 1269 As a result, they did not pay tax in the
      UK either. It is unclear however what is the quantum of the capital gains that the
      Claimants are referring to, whether it is any gains reflected in the book value of the 9
      Subsidiaries, or the difference between their book value and market value.

1042. From the facts and arguments set out above, the Tribunal draws the following
      conclusions:

          a.     While CEP might have realised capital gains reflected in their book value at Steps
                 1 and 2 (i.e., when it started transferring them down the chain), the record shows
                 that CEP did not record capital gains reflecting the market value of the assets. This
                 market value was recorded for the first time in CUHL’s books when it transferred
                 the CIHL shares to CIL. Accordingly, gains crystallised at the CUHL level as a
                 result of the CIHL Acquisition. While in principle they could have crystallised at
                 the CEP level, CEP chose to avail itself of UK tax regulations and transferred the
                 9 Subsidiaries at book value. The 9 Subsidiaries were transferred at book value
                 until they were transferred to CIL, which acquired them at market value. Any
                 capital gains made by CUHL (a company incorporated in Scotland) in the CIHL
                 Acquisition could thus have arguably been taxed in the UK; however, the Tribunal
                 understands that the UK has not attempted to tax those gains, whether because of
                 the substantial shareholder exemption or otherwise.

          b.     The Tribunal is not a tax assessment court, and therefore does not consider it is its
                 place to supervise the accounting principles applied by the ITD to determine the
                 applicable tax. However, given the facts summarised above, and in particular the
                 Claimants’ decision to record the 9 Subsidiaries at their book value until they
                 reached CIL, the ITD’s decision to consider that the capital gains had arisen as a
                 result of the CIHL Acquisition does not appear to lack a rational basis.

1043. The Respondent has further argued that:

          a.     “No capital gains tax has ever been paid on the gains of around US$5 billion made
                 by Cairn on its Indian assets between 1996 and 2006; and

          b.     In 2006, the Claimants extracted US$1.35 billion from India without paying a
                 single dollar of tax on those proceeds anywhere.” 1270

1044. These statements appear to be undisputed (assuming, of course, that the FAO had not
      taxed CUHL for the gains arising from the CIHL Acquisition), subject to the following
      caveats:



1269
       Transcript, Hearing on Closing Arguments, Day 1, 35:6-36:13 (Mr McNeill).
1270
       R-PHB, ¶ 188.

                                                     268
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 284 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 269 of 568

          a.     The fact that the Claimants did not pay capital gains tax in the UK is a
                 consequence of the substantial shareholder exemption provided in the UK tax
                 regime. The decision not to tax these gains is thus the UK’s policy choice; it is not
                 the consequence of an inadvertent omission of the Inland Revenue, nor does it
                 appear to be a result of a tax avoidant scheme under English law.

          b.     Cairn did not “cash in” US$ 5.5 billion in capital gains through the 2006
                 Transactions. CUHL “realised” this gain partly in shares of CIL, and partly in
                 cash. Ultimately in 2006, CUHL only “cashed in” US$ 1.35 billion (roughly 23%)
                 of the total value of CIHL (assuming US$ 5.8 billion). While CUHL indisputably
                 received 100% of the value of CIHL, the remaining US$ 4.45 billion was reflected
                 in shares of CIL (69% of its total shareholding), which CUHL retained for several
                 years. When CUHL eventually sold most of those shares to Petronas and Vedanta
                 in 2009 and 2010, it paid capital gains tax in India on those sales (although on the
                 capital gains made between the CIHL Acquisition and the dates of the respective
                 sales, not on the long-term capital gains accrued between 1996 and 2006).

                         (ii)   What were the grounds for taxation invoked by the fiscal
                                measures imposed?

1045. The Claimants allege that, the Respondent’s tax demand “is based on the FAO, which
      in turn (as subsequently confirmed by the ITAT) is based solely on the Retroactive
      Amendment”. 1271 The Respondent admittedly did not base its tax assessment on any
      other grounds.

1046. In turn, the Respondent asserts that “[a]s a matter of Indian law, the tax demand was
      issued on the basis that the real effect of the transfer of the shares of CIHL (which gave
      rise to a capital gain) was to transfer capital assets situate in India and that the transfer
      was therefore within the scope of the section 9(1)(i), as clarified by Explanation 5
      (inserted in the 2012 Clarification)”. 1272 The Respondent argues further that the
      Assessing Officer did not need to rely on other legal grounds, because the Claimants
      never challenged the validity or constitutionality of the 2012 Amendment. Despite this,
      the Respondent contends that “the Assessing Officer also expressly proceeded on the
      basis that the 2006 Transactions were taxable under section 9(1)(i) of the ITA,
      irrespective of Explanation 5”. 1273 On that basis, the Assessing Officer considered that
      the 2006 Transactions had been abusive because they had been structured “to disguise
      the true nature of the transaction and make it look like a transfer of foreign shares rather
      than of the Indian assets.” 1274 The Respondent also notes that DRP “expressly identified
      that the assessment could be separately supported on the basis of the application of
      judicial anti-avoidance rules and of the substance over form doctrine”. 1275 According to


1271
       Claimants’ Answers to the Tribunal’s Questions, ¶ 16; C-PHB, Sections IV.A and B.
1272
       Respondent’s Answers to the Tribunal’s Questions, ¶ 43 (emphasis in original).
1273
       Id., ¶ 44, referring to FAO, Exh. C-70, ¶ 9.5.
1274
       Ibid.
1275
       Id., ¶ 46, referring to Directions of the DRP under Section 144C(5) of the ITA 1961 of 31 December 2015,
       Exh. C-264.


                                                        269
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 285 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 270 of 568

           the Respondent, pursuant to Section 144(c) of the ITA, the directions of the DRP are
           binding on the Assessing Officer, and as a matter of Indian law the FAO is based on the
           directions of the DRP. 1276

1047. The record supports the Claimants’ allegation that the only ground invoked by the
      Respondent to tax the capital gains arising from the CIHL Acquisition was Section
      9(1)(i) of the ITA, interpreted by reference to Explanations 4 and 5 of the 2012
      Amendment. More specifically, the Assessing Officer’s reasoning in the DAO and FAO
      confirms that the CIHL Acquisition was being taxed because it amounted to an indirect
      transfer of the assets located in India which were indirectly held by CIHL.

1048. In particular, both the DAO and the FAO expressly relied on the 2012 Amendment to
      impose the tax. This is evident not only from the FAO’s operative part, but also from
      the Assessing Officer’s analysis of the facts. The FAO devoted considerable ink to
      determining the location from which the shares derived their value, 1277 to conclude that:

                     [I]t is evident that the shares of Cairn India Holdings Ltd which were
                     acquired by Cairn India Ltd from Cairn UK Holdings Ltd derive their value
                     solely from the assets located in India and, therefore, in accordance with
                     the provisions of Section 9(1)(i) of the Income Tax Act, shall be deemed
                     to have been situated in India and consequently any gains arising from
                     transfer of such shares are chargeable to tax under the Indian Income Tax
                     Act, 1961. 1278

1049. The FAO then relied heavily on the 2012 Amendment to impose the tax. 1279 The
      Assessing Officer devoted almost four pages to discussing the 2012 Amendment,
      emphasising its clarificatory nature. 1280 It noted in particular that “the legislature has
      clarified that the stand of the Revenue, that offshore transactions/indirect transfers were
      always taxable under the Indian Law (read S. 9(1)) was correct and the courts have been
      reading/interpreting it the other way.” 1281 It then concluded that because “CIL made a
      payment of Rs. 26,681,87,10,140/- to CUHL for acquiring Indian assets through 100%
      shareholding of CIHL”, “the resulting capital gains were taxable in the hands of
      CUHL.” 1282

1050. The following excerpt, summarising the Assessing Officer’s conclusions and the
      grounds on which he assessed the tax, make it clear that the CIHL Acquisition was being
      taxed because it was an indirect transfer of assets located in India:




1276
       Id., ¶ 47; R-PHB, ¶ 146(c); Transcript, Evidentiary Hearing, Day 6, 51:7-14 (Mr Moollan).
1277
       FAO, Exh. C-70, Section 8, pp. 40-50.
1278
       Id., ¶ 8.9, p. 49.
1279
       Id., ¶¶ 9.5, 9.6, 11.1.4, pp. 83-99.
1280
       Id., ¶ 9.5, pp. 83-86.
1281
       Id., ¶ 9.5.3, p. 86.
1282
       Ibid


                                                       270
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 286 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                    Page 271 of 568

                     [I]n the present case shares of CIHL derive 100% of their value from the
                     assets located in India, therefore, any capital gains arising on the transfer
                     of these assets will be taxable in India. 1283

                     […]

                     In view of the discussion above, I am of the firm opinion that the said gains
                     arising to the assessee are in the nature of short term capital gains as the
                     period of holding of these shares by the assessee company is less than 12
                     months. As per section 9(1)(i) read with Explanation 4 and 5 of I. T. Act,
                     1961 the income which is accruing or arising whether directly or indirectly,
                     through or from any asset or source of income in India or through the
                     transfer of a capital asset situate in India is chargeable to tax in India. In
                     the instant case the shares of CIHL were transferred by the assessee
                     resulting in the said capital gains. CIHL is the holding company for the
                     shares of 27 subsidiaries as detailed above. All these subsidiaries are doing
                     business in India and are having all their assets in India. Therefore the
                     shares of CIHL derive all their value from the assets located in India. The
                     real effect of transfer of these shares of CIHL will be the transfer of control
                     of the assets of the subsidiaries in India. So, this transfer of shares will
                     indirectly result in transfer of capital assets situate in India. Hence, the
                     conditions laid down in section 9(1)(i) read with Explanation 4 and 5 of
                     I.T. Act, 1961 are fully satisfied, thereby making the capital gains taxable
                     in India as per the domestic tax law. 1284

1051. The Respondent has argued that the Assessing Officer was merely applying the “look
      through” theory that the ITD had espoused in Vodafone and that the Respondent’s
      witness, Mr Puri, has testified was the ITD’s long-standing interpretation of Section
      9(1)(i) (as discussed in the sections that follow). 1285 However, as the Claimants have
      pointed out, the Assessing Officer was not applying a “look through” theory, but rather
      the “situs-shifting” theory imposed by Explanation 5 of the 2012 Amendment. 1286 A
      “look through” theory involves disregarding the non-Indian holding companies and
      taxing the transaction as if the underlying assets had been transferred. This was the
      ITD’s theory in Vodafone. 1287 A “situs-shifting” theory, by contrast, deems the shares
      of the non-Indian holding company (which is the direct or indirect owner of the assets
      located in India) to be situated in India. As discussed further below, this was the theory



1283
       Id., ¶ 9.6, p. 92.
1284
       Id., ¶ 11.1.4, pp. 98-99.
1285
       Puri WS1, ¶ 28 (“It is my belief and experience that section 9 has always been interpreted and applied in such
       a way as to consider income arising from the transfer of any capital asset situated in India to be deemed as
       accruing or arising in India. That is, where the capital asset was situated in India, any income arising from its
       transfer anywhere and by whatever means would be taxable in India.”).
1286
       Transcript, Evidentiary Hearing, Day 3, 97:8-103:23 (Mr McNeill).
1287
       As summarized in Vodafone, “[w]hat is contended on behalf of the Revenue is that under Section 9(1)(i) it
       can ‘look through’ the transfer of shares of a foreign company holding shares in an Indian company and treat
       the transfer of shares of the foreign company as equivalent to the transfer of the shares of the Indian company
       on the premise that Section 9(1)(i) covers direct and indirect transfers of capital assets.” Vodafone
       International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 71.


                                                          271
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 287 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 272 of 568

          used by Explanation 5 of the 2012 Amendment. 1288 As the Claimants have illustrated,
          the difference has practical effects. 1289 In a “look through” theory, the taxable event is
          the indirect transfer of an Indian asset; the tax rate is determined on the basis of the
          length of the indirect holding of the asset, and the acquisition value is the cost of the
          Indian asset. In a situs-shifting theory, by contrast, the taxable event is the direct transfer
          of shares in the non-Indian holding company, the tax rate is calculated on the length of
          time the seller has held the shares in the holding company, and the acquisition value is
          the cost of the shares.

1052. As the excerpt quoted at paragraph 1048 above demonstrates, the FAO relied on the
      situs-shifting theory articulated in Explanation 5. The Assessing Officer reasoned that,
      because CIHL’s shares derived their value solely from assets located in India, “in
      accordance with the provisions of Section 9(1)(i) of the Income Tax Act, shall be
      deemed to have been situated in India and consequently any gains arising from transfer
      of such shares are chargeable to tax under the Indian Income Tax Act, 1961.” 1290

1053. That the tax assessed on CUHL was based on the 2012 Amendment is confirmed in
      various other contemporaneous documents and, in particular, in the following:

          a.     Mr Sanjay Kumar’s interim report which expressly states that the taxability of the
                 2006 Transactions was based on “Explanation 5” of the 2012 Finance Act:

                       Thus it is evident that the shares of M/s Cairn India Holdings Ltd which
                       were acquired by M/S Cairn India Ltd from the assessee company M/s
                       Cairn UK Holdings Ltd derive its value solely from assets located in
                       India and therefore in accordance with the provisions of Explanation 5
                       of Section 9(1)(i) of the income Tax [sic] shall be deemed to have been
                       situated in India and consequently any gains arising from transfer of
                       such shares is chargeable to tax under the Indian Income Tax Act
                       1961. 1291

          b.     Mr Sanjay Kumar’s Survey Report, which likewise referred to Explanation 5:

                       The entire assets owned by M/s Cairn UK Holdings Ltd are the shares
                       of CIL, which is an Indian company. holding Indian assets. Therefore
                       in accordance with the provisions or explanation 5 to section 9(1)(i) of
                       the Income Tax Act. The situs or the shares or M/s Cairn UK Holdings
                       Ltd shall be deemed to be in India and therefore any income arising




1288
       Explanation 5 stated: “Explanation 5.—For the removal of doubts, it is hereby clarified that an asset or a
       capital asset being any share or interest in a company or entity registered or incorporated outside India shall
       be deemed to be and shall always be deemed to have been situated in India, if the share or interest derives,
       directly or indirectly, its value substantially from the assets located in India.” Finance Act 2012 [Act No. 23
       of 2012], Exh. C-53, ¶ 4.
1289
       Transcript, Evidentiary Hearing, Day 3, 97:8-103:23 (Mr McNeill).
1290
       FAO, Exh. C-70, ¶ 8.9, p. 49.
1291
       Interim Report from the Office of the Deputy Director of Income Tax (Inv.) Unit-IV (2) to the Deputy
       Director of Income Tax Cir. 1(1)(International Tax), New Delhi, 16 January 2014, Exh. Kumar-5, ¶ 12.


                                                         272
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 288 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 273 of 568

                         from such shares shall come within the purview of the Indian Income
                         Tax Act. 1292

          c.        The Section 281B Order against CUHL also relied on the 2012 Amendment as the
                    basis for taxing this capital gain. The Deputy Director of Income Tax stated that,
                    during the survey operations, the ITD had obtained the Rothschild valuation report
                    prepared for the 2006 reorganisation and IPO, and that this report “ma[de] it amply
                    clear that all the assets of [CIHL] and its subsidiaries [were] located in India
                    alone.” 1293 The Deputy Director of Income Tax also cited statements by CIL’s
                    CEO and CFO, affirming that during 2006, the assets of CIHL’s subsidiary
                    companies “derived [their] value directly or indirectly, substantially from the
                    assets i.e. oil and gas right / reserves located in India.” 1294 As a result, the Deputy
                    Director of Income Tax concluded that “it is evident that the shares of [CIHL]
                    which were acquired by [CIL] from the assessee company [CUHL] derive their
                    [their] value solely from the assets located in India and therefore in accordance
                    with the provisions of Explanation 5 to Section 9(1)(i) of the [ITA] shall be
                    deemed to have been situated in India and consequently any gains arising from
                    [the] transfer of such shares is chargeable to tax under the [ITA 1961].” 1295

          d.        Likewise, the Section 201 Order issued against CIL also relied on the 2012
                    Amendment:

                         [I]t is evident that the shares of [CIHL] which were acquired by [CIL]
                         from the assessee company [CUHL] derive its value solely from the
                         assets located in India and therefore in accordance with the provisions
                         of section 9(1)(i) of the Income Tax Act as also clarified by Explanation
                         5 thereof, these shall be deemed to have been situated in India and
                         consequently any gains arising from transfer of such shares is
                         chargeable to tax under the Indian Income Tax Act 1961. 1296

1054. Documents in the record also suggest that, as late as 2016, the ITD still considered the
      2012 Amendment to be the basis of the tax levied against CUHL. In an internal letter
      dated 3 March 2016 relating to the tax demand against CIL for failure to withhold capital
      gains tax, the Respondent’s witness, Mr Sanjay Puri, who at the time was Commissioner
      of Income Tax (International Taxation)-2, Delhi, stated:

                      The tax demand in the case has arisen as the assessee had failed to deduct
                      tax from the consideration it paid to a non-resident for acquiring assets that
                      were deemed as situated in lndia. The sum chargeable to tax in the hands




1292
       Survey Report in the Case of Cairn Group, 24 February 2014, Exh. Puri-1, p. 2.
1293
       Order under S. 281B of the ITA 1961 dated 22 January 2014, Exh. C-11, ¶¶ 11.3.
1294
       Id., ¶ 11.4.
1295
       Id., ¶ 12.
1296
       Show Cause Notice Under Section 201(1) of the ITA 1961 dated 9 October 2014, Exh. C-380, ¶ 4.5, pp. 32-
       38.


                                                         273
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 289 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 274 of 568

                       of non-resident was determined by applying the retrospective amendment
                       in section 9 of the IT Act. 1297

1055. Mr Puri then referred to the offer made by the Finance Minister in his budget speech of
      29 February 2016 with respect to “past cases” being assessed under the “retrospective
      amendment”, according to which “[i]n order to give [them] an opportunity”, he was
      proposing “a one-time scheme of Dispute Resolution for them; in which, subject to their
      agreeing to withdraw any pending case lying in any Court or Tribunal or any proceeding
      for arbitration, mediation, etc, under BIPA, they can settle the case by paying only the
      tax arrears in which case liability of the interest and penalty shall be waived.” 1298 Mr
      Puri then stated:

                       ln view of the foregoing, and considering that the demand in this case has
                       arisen primarily due to the retrospective amendment to section 9 of the IT
                       Act, it is imperative that the assessee is allowed some time to consider the
                       offer extended by the Government and comply with the demand notice by
                       paying tax amount in arrears, in order to avail the benefit of waiver of
                       interest and penalty. 1299

1056. That the 2012 Amendment was the basis of the tax levied against CUHL was further
      confirmed by the ITAT in its Order of 9 March 2017, which unequivocally stated that
      “the tax payable by the assessee […] has arisen because of [the] retrospective
      amendment made by The Finance Act, 2012.” 1300

1057. The Tribunal thus concludes that the basis for the tax imposed on CUHL was the 2012
      Amendment, specifically, Section 9(1)(i) of the ITA 1961, as amended by Explanation
      5.

1058. The Respondent has also asserted that, in its Order of 31 December 2015, 1301 the DRP
      identified tax avoidance as “a possible additional basis of taxation” for the tax
      demand, 1302 and that under Indian tax law, the FAO is legally based on the DRP
      Order. 1303 As discussed in more detail in Section VII.A.3.c(ii)(3) below, the DRP Order
      did indeed state that the principles of tax avoidance to which it had previously referred
      (in particular, the principle of substance over form) had “far-reaching consequences”
      and were “a useful supporting test.” 1304 However, it unequivocally stated that the
      Assessing Officer’s decision “stands strongly on merits without requiring any additional



1297
       Letter from Sanjay Puri, Commissioner of Income Tax (International Taxation) – 2, Delhi to Addl.
       Commissioner of Income Tax (International Taxation) Chandigarh, dated 3 March 2016, Exh. C-381, ¶ 2.
1298
       Id., ¶ 4.
1299
       Id., ¶¶ 2, 5.
1300
       Cairn UK Holdings Ltd v. D.C.I.T., ITA No. 1669/Del/2016, Order, 9 March 2017, Exh. C-228.
1301
       Directions of the DRP under Section 144C(5) of the ITA 1961, 31 December 2015, Exh. C-264.
1302
       R-PHB, ¶ 46(c).
1303
       Id., ¶ 146(c); Transcript, Evidentiary Hearing, Day 6, 51:7-14 (Mr Moollan).
1304
       Directions of the DRP under Section 144C(5) of the ITA 1961, 31 December 2015, Exh. C-264, p. 38.


                                                         274
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 290 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 275 of 568

          support” and “stands strongly justified on merits alone.” 1305 The FAO, which was issued
          subsequently and should have incorporated any directions from the DRP, did not add
          tax avoidance (or any other ground for taxation) for basis of its decision. This confirms
          that the tax assessment was based exclusively on Section 9(1)(i) of the ITA, as amended
          by Explanations 4 and 5 inserted by the 2012 Amendment.

1059. Despite its contentions, as noted in paragraph 1046 above, the Respondent appears to
      concede that the tax proceedings were – at least primarily – based on the 2012
      Amendment. Its argument is not that the fiscal measures were not based on the 2012
      Amendment, but rather that, in the absence of a constitutional challenge from the
      Claimants, the ITD did not need to invoke any other grounds to tax the transaction. 1306
      The Tribunal will address this argument when dealing with the Respondent’s defences
      on tax avoidance and Section 2(47)(vi). For present purposes, it finds as a fact that the
      Respondent’s fiscal measures, and in particular the assessment of tax on the CIHL
      Acquisition, were based on the 2012 Amendment and in particular on Explanation 5.

                  b.     Substantive and temporal effect of the 2012 Amendment

1060. As the 2012 Amendment is the basis for the fiscal measures imposed on the Claimants,
      its nature and effects are relevant to determining whether, by imposing those fiscal
      measures, the Respondent has treated the Claimants unfairly and inequitably in breach
      of its obligation under Article 3(2) of the BIT. In this respect, one of the key issues in
      dispute between the Parties is the effect of the 2012 Amendment: was it a substantive
      amendment of Section 9(1)(i) that operated retroactively, as the Claimants contend, or
      was it a mere clarification of Section 9(1)(i) and thus a statement of the law as it always
      was, as the Respondent submits?

1061. According to the Claimants, the 2012 Amendment expanded the ambit of Section 9(1)(i)
      retroactively. The Claimants argue that, prior to the 2012 Amendment, Section 9(1)(i)
      did not apply to the transfer of shares in non-Indian companies which derived their value
      from assets located in India (also known as “indirect transfers” 1307). As a result, the
      introduction of Explanations 4 and 5 by the 2012 Amendment created a new tax burden
      where previously there was none.

1062. India’s primary case is that the 2012 Amendment was “a clarification of the
      Parliamentary intent regarding indirect transfers of Indian assets”, 1308 and therefore
      cannot be considered to be a retroactive modification of the scope of that section.
      Explanations 4 and 5 expressly state that they “hereby clarify[]” the meaning of certain
      terms in Section 9(1)(i), 1309 and the Memorandum accompanying the 2012 Finance Bill


1305
       Ibid.
1306
       R-Rejoinder, ¶ 30(a) and (b).
1307
       The Tribunal understands that the term “indirect transfer” is used to convey the idea that the underlying assets
       located in India, from which the foreign share substantially derives its value directly or indirectly, have been
       indirectly transferred by the transfer of the share. See also ¶ 891 above.
1308
       R-SoD, ¶ 113.
1309
       Excerpt of the ITA 1961, Exh. C-43, section 9.


                                                         275
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 291 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 276 of 568

          refers to its clarificatory nature. 1310 The cumulative effect of Explanations 4 and 5 “was
          to clarify Parliamentary intent in respect of the application of the source rule embodied
          in s. 9 of the ITA as regards a very specific and particular species of transactions, i.e.
          transfers of shares (or other interests) of companies incorporated abroad in cases where
          those shares derived their value substantially from assets located in India.” 1311 In the
          Respondent’s submission, the terms “situate in India” in the fourth limb of Section
          9(1)(i) always meant to include shares in foreign companies, when those shares
          substantially derived their value, whether directly or indirectly, from assets situated in
          India; the 2012 Amendment merely clarified that intent.

1063. The fact that Parliament labelled the amendment of Section 9(1)(i) as a “clarification”
      is not decisive. It goes without saying that that is an important piece of evidence, but it
      cannot be dispositive of the inquiry when the Tribunal considers the international legal
      effect of the Amendment. Otherwise, the matter would be self-judging and automatic
      acceptance of such a statement would defeat any independent appraisal that the Tribunal
      must undertake. The question whether the 2012 Amendment expanded the scope of
      Section 9(1)(i) is one of the key issues in dispute in this case, and the Tribunal must
      conduct an independent and objective analysis of the issue. This means that it must put
      the legislature’s characterisation of what it was doing to one side for present purposes
      and ascertain objectively the scope of application of Section 9(1)(i) prior to and after
      the 2012. If the post-2012 Amendment scope is broader, i.e. it captures transactions that
      would not have been captured but for that amendment, then the 2012 Amendment will
      have changed the scope of application of Section 9(1)(i), possibly retroactively.

1064. Throughout the proceeding, the Respondent has stressed that Parliament has the ultimate
      authority to interpret the meaning of statutes in India, subject only to constitutional
      review by the courts. 1312 The Tribunal accepts that this is the case as a matter of Indian
      municipal law. But the question in the present case is not whether the Indian Parliament
      had the authority to clarify its previously enacted law; nor is it that the 2012 Amendment
      is, in the absence of a finding of unconstitutionality to be treated as presumptively
      constitutional as a matter of Indian law; it is rather whether the Indian Parliament and
      tax authorities exercised such authority in conformity with India’s international
      obligations under the BIT. Parliaments around the world may have the constitutional
      authority to change any law, including in some cases the constitution itself. 1313
      However, if such a change is arbitrary, discriminatory or contrary to basic standards of
      legal certainty or procedural fairness such as to amount to a breach of a treaty standard
      such as FET, the respondent State’s argument that Parliament was using a recognised
      authority, which exercise has not been challenged or found to be unconstitutional, does
      not ipso facto preclude a finding that the State has breached its international obligations.
      It is a basic rule of international law that a State cannot invoke its own law as
      justification of a breach of its international obligations, and under the UK-India BIT, the


1310
       Memorandum Accompanying Finance Bill, 2012, Exh. R-48, p. 19.
1311
       R-SoD, ¶ 118.
1312
       See, e.g., R-SoD, ¶ 8(d) and Annex E; R-Rejoinder, ¶¶ 479-501.
1313
       The Tribunal notes that the process for creating and amending constitutions vary by country and it is
       unnecessary for the purposes of this Award to enter into a discussion of these processes.


                                                      276
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 292 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                    Page 277 of 568

          responsibility and jurisdiction to determine whether on the facts of the case such a
          breach has been made out is vested in this Tribunal. 1314 No doubt decisions of the
          Respondent’s courts can be useful in assisting the Tribunal in evaluating an alleged
          breach, but they are not indispensable requirements, and their absence does not preclude
          the Tribunal from discharging its mandate under the Treaty. Moreover, even if an Indian
          court determined that the 2012 Amendment was constitutional, that would not
          necessarily answer the question whether it was consistent with India’s international
          obligations under the BIT.

1065. To determine whether the Respondent has complied with its obligations under the BIT,
      the Tribunal must first establish what was the effect of the 2012 Amendment. Did it
      substantively amend Section 9(1)(i) retroactively, as the Claimants contend, or did it
      merely clarify the meaning of that provision because the Supreme Court had failed to
      correctly discern Parliament’s intent?

1066. Before addressing this question, the Tribunal notes that the Respondent and its
      representatives have not been entirely consistent on the nature of the 2012 Amendment.
      While on the one hand Parliament labelled the relevant sections of the amendment as
      “clarifications”, government representatives and committees, including ITD officials,
      and ministers, have referred to its effects as “retrospective”. 1315 In particular, the
      Minister of Finance stated that, as a result of the 2012 Amendment, “the tax liability
      will arise retrospectively”, albeit only for six years, given that Section 161 of the ITA
      provides that no tax can be levied beyond the six-year time limit. 1316 Further, in this
      arbitration, the Respondent has characterised the 2012 Amendment as “both
      retrospective and clarificatory”, which it argues is “perfectly legitimate” because
      “retrospective clarifications were and always have been well within the powers of the
      Indian Parliament.” 1317 In any event, the Respondent argues that, “[i]f retroactive, the
      measure was in fact retroactive by no more than 2 months (being the time between the
      Supreme Court’s judgment in Vodafone and the announcement of the passage of the
      2012 Clarification).” 1318

1067. The Parties’ submissions raise, first, questions of terminology. What do the terms
      “retroactive”, “retrospective” and “clarificatory” mean? The Tribunal addresses these
      questions in Section (i) below. Second, the Tribunal will establish whether, as a matter
      of fact, the 2012 Amendment expanded the scope of Section 9(1)(i), or whether it was



1314
       See, e.g., ILC Articles on Responsibility of States for Internationally Wrongful Acts, Commentary to Article
       3, ¶ 1 (noting that “a State cannot, by pleading that its conduct conforms to the provisions of its internal law,
       escape the characterization of that conduct as wrongful by international law.”).
1315
       See, e.g., Letter from the Commissioner of Income Tax to the Joint Commissioner of Income Tax dated 3
       March 2016 referring to CUHL, Exh. C-75 (stating that “in this case, [the] tax demand arisen due to taxation
       of capital gains from transfer of assets by the assessee that were deemed as situate in India under the
       retrospectively amended provisions of section 9 of the Income Tax Act, 1961.”) (emphasis added).
1316
       Shri Pranab Mukherjee, Minister of Finance, Transcript of Speech before Lok Sabha (Parliament), 8 May
       2012, Exh. R-51, p. 9389.
1317
       R-SoD, ¶ 116
1318
       R-PHB, ¶ 530.


                                                          277
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 293 of 583
                                                                                               PCA Case No. 2016-7
                                                                                          Award of 21 December 2020
                                                                                                     Page 278 of 568

          a mere clarification (Section (ii) below). The Tribunal will then establish the temporal
          effects of that amendment (Section (iii) below).

                         (i)      Terminology: “retroactive”, “retrospective” and “clarificatory”
                                  legislation

1068. The issues before the Tribunal raise questions of terminology. The Claimants allege that
      the 2012 Amendment was “retroactive”, while the Respondent argues that it was
      “clarificatory” (while accepting that it was also “retrospective”).

1069. Faced with these differences in terminology, the Tribunal requested the Parties to make
      submissions on the concepts of retroactivity and retrospectivity. 1319 In particular, it
      asked the following question: 1320

                    If either Party considers that any difference between retroactive and
                    retrospective legislation exists and should produce any effects in this
                    arbitration, then that Party should explain the difference and its effect under
                    any law applicable in this arbitration. Provisionally, the Tribunal will use
                    both terms interchangeably.

1070. In their submissions, the Parties largely agreed on the following points: (i) the terms
      “retroactive” and “retrospective” are not used consistently across legal different legal
      systems, or even within the same legal system; 1321 (ii) despite this, a number of scholars
      have drawn a distinction that is explained further below; (iii) given point (i) above, this
      distinction should be used with caution: (iv) in any event, this distinction is not
      dispositive of the issues before this Tribunal, because what matters is not the label used,
      but whether the 2012 Amendment violated the BIT’s standards; 1322 and (iv) as a result,
      the Parties agree that the Tribunal can use the terms “retroactive” and “retrospective”
      interchangeably, or at least do not object to its doing so. 1323

1071. The Tribunal agrees with the Parties that what matters is not how the 2012 Amendment
      is labelled, but whether that Amendment (and its application to the Claimants) violated




1319
       Tribunal’s Questions to the Parties, 11 October 2018, Question E.1.a.
1320
       Id., Question E.1.a(ii).
1321
       Respondent’s Answers to the Questions from the Tribunal, ¶ 127; Claimants’ Response to Questions from
       the Tribunal, ¶ 58.
1322
       Claimants’ Response to Questions from the Tribunal, ¶ 67 (submitting that “there is overlap in these
       categories, and merely labelling an enactment may not be conclusive in determining whether it is legitimate
       under domestic or international law”); Respondent’s Answers to the Questions from the Tribunal, ¶¶ 130,
       126 (submitting that “the use of these labels will ultimately not assist the Tribunal”, as “it does not affect the
       outcome of the present arbitration if the Tribunal chooses to characterise the 2012 Clarification as being
       ‘retrospective’ or ‘retroactive’”).
1323
       Claimants’ Response to Questions from the Tribunal, ¶ 58; Respondent’s Answers to the Questions from the
       Tribunal, ¶ 132 (As a result, the Respondent updates its position to state that “India is a country which has a
       long history of frequent retrospective / retroactive taxation, and such legislation is subject to constitutional
       control by the Supreme Court of India, applying longstanding and transparent principles.”).


                                                          278
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 294 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 279 of 568

          the BIT. 1324 As the Respondent has put it, “[t]he correct approach is to identify the
          content of the relevant standards under the BIT and to assess the measure against those
          standards, including all its features, including its alleged retroactivity”. 1325 To do so, it
          is useful to have some clarity on concepts such as “retroactivity” and “retrospectivity”.
          Further, although “[l]abelling is […] no substitute for analysis”, 1326 it might shed light
          on the nature of the legislation being labelled, especially if the labelling comes from
          official sources or from reliable sources assessing its effects.

1072. Both Parties have pointed to two leading treatises on the subject of retroactivity, one by
      Ben Juratowitch QC 1327 and another by Hans Gribnau and Melvin Pauwels, 1328 which
      provide guidance on the temporal effects of the law and on the meaning of retroactivity
      and retrospectivity. Juratowitch explains that “[s]tatutes can have at least three types of
      temporal effect”: 1329

          a.      First, a statute may apply only to “events occurring after the entry into force of
                  the statute.” 1330

          b.      Second, a statute may apply “only after the entry into force of the statute but in
                  doing so affects settled expectations that arose, or vested rights that accrued, prior
                  to the entry into force of the statute. It does not deem the law at the time that the
                  expectation arose or the vested right accrued to have been otherwise than it
                  actually was, but only affects the existing expectation or right from the entry into
                  force of the statute.” 1331

          c.      Third, a statute may “deem[] the law at the time of a past event to have been as
                  provided in the subsequent statute, where the law at the time of the event was
                  actually something different.” 1332

1073. The first category poses no issue: it is clear that the statute applies with prospective
      effect. It is also relatively uncontroversial that the third category falls squarely into the
      realm of retroactivity, because the new statute purports to change the scope and the
      effects of the previous law in the past. 1333 As stated by Buckley, L.J. in West v. Gwynne,

1324
       See Claimants’ Response to Questions from the Tribunal, ¶ 67 (submitting that “there is overlap in these
       categories, and merely labelling an enactment may not be conclusive in determining whether it is legitimate
       under domestic or international law”); Respondent’s Answers to the Questions from the Tribunal, ¶ 130
       (submitting that “the use of these labels will ultimately not assist the Tribunal”).
1325
       Respondent’s Answers to the Questions from the Tribunal, ¶ 121.
1326
       Azinian v. Mexico, ICSID Case No. ARB/AF/97/2, Award, 1 November 1999, RLA-120, ¶ 90.
1327
       Ben Juratowitch, Retroactivity and the Common Law (2008), CLA-372.
1328
       Hans Gribnau, Melvin Pauwels, Retroactivity of Tax Legislation (EATLP International Tax Series, 2013),
       CLA-381.
1329
       Ben Juratowitch, Retroactivity and the Common Law (2008), CLA-372, p. 5.
1330
       Ibid.
1331
       Ibid.
1332
       Ibid.
1333
       Id., pp. 6, 9-12.


                                                       279
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 295 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 280 of 568

          a law is retroactive when it “provides that as at a past date the law shall be taken to have
          been that which it was not”. 1334

1074. It is the second category that poses problems, perhaps limited to semantics. Juratowitch
      notes that some authors and courts have referred to this type of law as having
      “retrospective” effect. 1335 He cites an article by E.A. Driedger where he offers the
      following clear-cut distinction: 1336

                   A retroactive statute is one that operates as of a time prior to its enactment.
                   A retrospective statute is one that operates for the future only. It is
                   prospective but it imposes new results in respect of a past event. A
                   retroactive statute operates backwards. A retrospective statute operates
                   forwards but looks backwards in that it attaches new consequences for the
                   future to an event that took place before the statute was enacted. A
                   retroactive statute changes the law from what it was; a retrospective statute
                   changes the law from what it otherwise would be with respect to a prior
                   event.

1075. This distinction is similar to one proposed by English tax barrister Philip Baker QC, for
      tax legislation: 1337

                   “Retroactive legislation” refers to legislation, which imposes a tax burden,
                   or a higher tax burden, on income that has already been earned, or a gain
                   that has already been realised, or an inheritance that has already been
                   received (etc.). It is concerned with the scenario, therefore, where at the
                   time that income was earned (etc.), there was no tax burden under the law
                   at that time, or a lower tax burden, and the retroactive legislation imposes
                   a burden or a higher one.

                   This may be contrasted with “retrospective legislation” which imposes a
                   tax burden, or a higher tax burden, on future income (or gains or
                   inheritance […]) from a transaction which has already been completed.

1076. Juratowitch notes that, building on Driedger’s distinction, Salembier proposes the
      following taxonomy: the first category of statutes has “prospective” effect; the second
      category has “retrospective” effect, and the third has “retroactive” effect. 1338

1077. Despite the seductive clarity of this taxonomy, Juratowitch notes that it does not reflect
      current usage. Laws in the second category have also been described as having
      prospective effect, and laws in the third category have been characterised as



1334
       C-SoC, ¶ 332, citing Buckley L. J. in West v. Gwynne [1911] 2 Ch l, Exh. Gardiner-29, p. 6.
1335
       Ben Juratowitch, Retroactivity and the Common Law (2008), CLA-372, pp. 6, 9-12.
1336
       Id., p. 6, citing EA Driedger, “Statutes: Retroactive Retrospective Reflections” (1978) 56 Canadian Bar
       Review 264, 268-269.
1337
       Philip Baker QC, “Retroactive Tax Legislation”, 2012, 6(48) International Taxation 780, CLA-60, p. 780.
1338
       Ben Juratowitch, Retroactivity and the Common Law (2008), CLA-372, p. 6, citing J. P. Salembier,
       Understanding Retroactivity: When the Past just Ain't What it Used to Be (2003) 33 Hong Kong Law Journal
       99, 102, 104.


                                                       280
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 296 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 281 of 568

           retrospective. 1339 In general, he notes that the concept of retrospectivity “has more
           commonly been deployed to include a broader range of intertemporal effects.” 1340

1078. Gribnau and Pauwels reach a similar conclusion. In line with the ECJ’s usage, they use
      the term “retroactive” to describe situations in which “a legal provision changes the past
      legal consequences of facts that occurred before the provision was officially
      published.” 1341 They use the term “retrospective” to describe “the situation in which a
      new legal provision has ‘immediate effect’, i.e. prospectively but without grandfathering
      existing situations, and as such is also applicable to the future consequences of
      transactions or events that have already happened.” 1342 However, they caution that
      “these concepts are sometimes (implicitly or explicitly) considered synonyms or
      interchangeable”, and that even if a conceptual distinction is made, “the meaning of
      retroactivity and retrospectivity is not the same in the various countries and legal
      discourses in which English is spoken or used.” 1343

1079. Notably, neither Party has attempted to define what the terms “retroactive” and
      “retrospective” mean in Indian law. This is so despite the fact that, in its earlier briefs,
      the Respondent took issue with the Claimants’ use of these terms, and in particular with
      its reliance on Baker’s definition quoted above. In its Rejoinder, the Respondent argued
      that “the Claimants seek to use the terms ‘clarificatory’ ‘retroactive’, [and]
      ‘retrospective’ in a vacuum disconnected from Indian constitutional law, as if they had
      an independent and universal meaning assessment […].” 1344 Yet, the Respondent itself
      did not attempt to define what these terms mean in Indian constitutional law. It merely
      noted, as the Claimants already had, that the distinction proposed by Baker was “hardly
      universal”, 1345 and argued that the Claimants could not rely on the Finance Minister’s
      or the Shome Committee’s characterisation of the 2012 Amendment as “retrospective”
      because “Parliament is endowed with plenary powers of legislation, and it is competent
      to legislate with prospective or retrospective effect and such power to legislate
      retrospectively is upheld by the Courts”, 1346 and because there is no “undefined
      customary international law standard of taxation.” 1347 However, these arguments go to
      the legitimacy of the retroactivity/retrospectivity, and not to its meaning. And while the
      Respondent did make submissions on the general meaning of these terms in its Answers
      to the Tribunal’s Questions, it did not do so on the basis of Indian constitutional law.



1339
       Id., pp. 6-12.
1340
       Id., p. 9.
1341
       Hans Gribnau, Melvin Pauwels, Retroactivity of Tax Legislation (EATLP International Tax Series, 2013),
       CLA-381, p. 43.
1342
       Ibid.
1343
       Id., p. 42.
1344
       R-Rejoinder, ¶ 502.
1345
       R-Rejoinder, ¶ 503(c), citing C-SoC, ¶ 332.
1346
       R-Rejoinder, ¶ 503(a), citing Expert Committee, Draft Report on Retrospective Amendments Relating to
       Indirect Transfer (2012), Exh. C-56, p. 30.
1347
       R-Rejoinder, ¶ 503(b), citing C-SoC, ¶ 298.


                                                     281
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 297 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 282 of 568

1080. Given the lack of clarity surrounding the concept of “retrospectivity” and the Parties’
      agreement that it can be used interchangeably with the term “retroactivity”, the Tribunal
      will adopt the following terminology going forward:

          a.     The Tribunal will use the term “retroactive” to refer to a law which “deems the
                 law at the time of a past event to have been as provided in the subsequent statute,
                 where the law at the time of the event was actually something different.” 1348
                 Stated differently, it will consider a law to be retroactive if it changes the content
                 of the law in the past, so that the law is deemed to have always had such (new)
                 content, and applies to transactions that took place in the past.

          b.     The Tribunal will consider that a law that operates prospectively but modifies the
                 effects of transactions occurring in the past has “immediate” effect (see above). It
                 will not use the term “retrospective” to refer to this situation.

          c.     The Tribunal will understand that when the Parties refer to “retrospective”
                 legislation, they use it as a synonym of “retroactive”, unless expressly stated
                 otherwise or resulting from the context. The Tribunal notes in particular that, in
                 its final written submission, the Respondent essentially used these words
                 interchangeably, submitting that “India is a country which has a long history of
                 frequent retrospective / retroactive taxation, and such legislation is subject to
                 constitutional control by the Supreme Court of India, applying longstanding and
                 transparent principles.” 1349

          d.     When the term “retrospective” is used by a source or document other than by the
                 Parties, the Tribunal will understand that it refers generally to a law that affects
                 situations that arose in the past, but could have either “retroactive” or “immediate”
                 effect. To the extent necessary, the Tribunal will attempt to establish the meaning
                 of this term in light of the context in which it is used.

1081. A final word on the term “clarificatory” is in order. Literally, to “clarify” means “to
      make something clear or easier to understand […]”. 1350 This suggests that a clarificatory
      statute will make the meaning of the already existing law clearer and will not change its
      meaning or scope. The question is whether this definition can be applied to a
      clarificatory statute in India.

1082. In response to the Tribunal’s questions, the Parties have made submissions on the nature
      of a clarificatory statute, and who decides whether that statute is truly clarificatory. The
      Respondent has submitted in this respect that, like the terms “retroactive” and
      “retrospective”, the term “clarificatory” is not a loose standard disconnected from any
      system of law, but an Indian law concept applicable on a test of constitutionality.1351
      However, the Respondent has not spelled out what exactly that concept is under Indian


1348
       Ben Juratowitch, Retroactivity and the Common Law (2008) CLA-372, p. 5.
1349
       Respondent’s Answers to the Questions from the Tribunal, ¶ 132.
1350
       Cambridge Dictionary, https://dictionary.cambridge.org/dictionary/english/clarify (“to make something clear
       or easier to understand by giving more details or a simpler explanation”).
1351
       R-Rejoinder, ¶ 502.

                                                       282
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 298 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 283 of 568

          law. That said, the Tribunal notes that there appears to be common ground on the
          following points:

1083. First, whether legislation is truly clarificatory, or to the contrary, effectively changes the
      scope of a provision, will depend on the nature of the legislation in question. While each
      Party has described this issue in a way that fits its case, they do not differ materially in
      the focus of the analysis that must be conducted. The Claimants submit that “there does
      not appear to be a fundamental distinction between a statute that ‘interprets’ another
      statute versus one that purports to ‘clarify’. In both cases, if the original meaning of the
      statute was controversial or obscure, it may be more difficult for an investor to claim
      that legal certainty has been undermined by an interpretation or clarification because
      there was little legal certainty to begin with. On the other hand, where the meaning of a
      statute is settled (as evidenced, perhaps, by the longstanding reliance on its meaning by
      stakeholders, and the lack of any debate or controversy in the courts or academic
      circles), presumably there is no need for an interpretation or clarification, and any
      purported interpretation or clarification that subverts the settled meaning should be
      inherently suspect.” 1352

1084. The Respondent makes the point in a not entirely dissimilar way, albeit one that does
      not emphasise the taxpayer/investor’s perspective as much as the Claimants’ approach:
      “[w]hether legislation is clarificatory or not turns on the extent to which the law was
      generally settled or not settled, not on the consequences which Parliament’s clarification
      will have on taxpayers, where taxpayers have mistakenly assumed that the law was
      settled in their favour. […] The question of whether [a law is] clarificatory is simply:
      was there genuine doubt? Was there an ambiguity which Parliament was entitled to step
      in and resolve?” 1353

1085. The Tribunal’s review of the Indian case law submitted by the Parties reveals first, that,
      when considering amendments that are said to be clarificatory, Indian courts consider
      such factors as: (i) whether the claimed clarification imposed a financial burden for the
      first time, 1354 and (ii) whether the claimed clarification expanded the reach or meaning
      of a term such as to capture transactions that it could not have been contemplated or
      foreseen at the time would be reached by the then-extant law. 1355 In this connection, the
      Indian courts have concerned themselves with considering whether the amendment
      exhibits irrationality, arbitrariness, or unreasonableness. 1356




1352
       Claimants’ Answers to the Tribunal’s Questions, ¶ 107.
1353
       Transcript, Hearing on Closing Arguments, Day 1, 115:13-116:3 (Mr Moollan).
1354
       Jayam and Company v. Assistant Commissioner & Anr., (2016) 2 SCC, XX, Exh. C-614, ¶ 19.
1355
       Shew Bhagwan Goenka v. Commercial Tax Office and Others, (1973) 32 STC 368, Exh. C-296, ¶ 15.
1356
       Jayam and Company v. Assistant Commissioner & Anr., (2016) 2 SCC, XX, Exh. C-614, ¶¶ 15, 17, citing
       another Supreme Court decision in Tata Motors Ltd. v. State of Maharashtra and Others (2004) 5 SCC 783,
       and Shew Bhagwan Goenka v. Commercial Tax Office and Others, (1973) 32 STC 368, Exh. C-296, ¶ 15.


                                                      283
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 299 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 284 of 568

1086. Second, the legislature’s labelling of a statute as clarificatory is not dispositive of the
      matter. In India, the courts are entitled to assess the true nature of the legislation. 1357 The
      Tribunal addresses this point in Section VII.A.3.b(ii) below.

1087. Third, as a matter of international law, whether a law is labelled “clarificatory” does not
      necessarily impact whether it breaches a treaty or customary international law; whether
      there is such a breach will depend on the relevant international law standards and the
      compatibility of the effects of the measure with such standards, for instance, whether it
      has breached an investor’s legitimate expectations. 1358 This is also addressed in Section
      VII.A.3.f(i) below.

1088. What the Parties do appear to dispute is whether this Tribunal has the authority to
      question the Indian Parliament’s labelling of the 2012 Amendment as clarificatory.
      According to the Respondent, as the Claimants have not challenged the constitutionality
      of the 2012 Amendment (and therefore they must be taken to have conceded its
      constitutionality), the Tribunal should proceed on the basis that the 2012 Amendment is
      clarificatory. 1359 The Claimants, for their part, contend that the “assertion by a State that
      its new legislation merely interprets or clarifies existing law cannot be purely self-
      judging, but must instead be subject to independent scrutiny by a tribunal with
      jurisdiction over the question. If it were otherwise, a State could legislatively
      expropriate or destroy any foreign investment with impunity through the mere artifice
      of labelling.” 1360 Consequently, the Tribunal is empowered to consider whether the 2012
      Amendment was merely “clarificatory”, or whether it retroactively expanded the scope
      of taxable transfers. 1361

1089. The Tribunal understands this dispute to be more apparent than real. Indeed, as noted in
      paragraph 1070 above, the Parties agree that, irrespective of how the 2012 Amendment
      is labelled, what matters is whether that Amendment (and its application to the
      Claimants) violated the BIT. To do so, the Tribunal must assess the effects of the 2012
      Amendment, to determine whether it has breached any BIT standards. In doing so, one
      of the key inquiries will be whether the 2012 Amendment merely clarified the existing
      legislation or expanded its scope. Stated differently, a true clarification will not expand
      the scope and the effects of a provision beyond what its reasonable and objective
      interpretation could have established in its previous text. In conducting this exercise, the
      Tribunal considers that just as the Indian courts can evaluate the constitutionality of a
      statute labelled as clarificatory, the situation should be no different for a tribunal
      applying international law to a statute, the temporal effects of which are disputed by the
      parties to the dispute.


1357
       Claimants’ Answers to the Tribunal’s Questions, ¶¶ 109-110; Respondent’s Answers to the Tribunal’s
       Questions, ¶ 154.
1358
       Claimants’ Answers to the Tribunal’s Questions, ¶ 111; Respondent’s Answers to the Tribunal’s Questions,
       ¶ 152.
1359
       Claimants’ Answers to the Tribunal’s Questions, ¶¶ 109-110; Respondent’s Answers to the Tribunal’s
       Questions, ¶ 153.
1360
       Claimants’ Answers to the Tribunal’s Questions, ¶ 111.
1361
       Id., ¶ 113.


                                                      284
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 300 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 285 of 568

1090. Separately, as already observed, the Respondent has submitted that a statute can be
      “both retrospective and clarificatory”. 1362 This suggests that clarifications may or may
      not have retroactive and/or immediate effect. On the basis of the considerations
      discussed in the preceding paragraphs, the Tribunal concludes that, to determine
      whether a statute is clarificatory in nature, the first question is not whether it operates
      towards the past or towards the future; the question is whether it expands the scope or
      operation of the provision being clarified so that it effectively changes the content of
      that provision, whether prospectively or retroactively.

1091. The Tribunal will thus conduct its factual inquiry in two stages. First, it will determine
      whether the 2012 Amendment expanded the scope or operation of Section 9(1)(i), or
      whether it was a true clarification (Section (ii) below). Stated differently, did it impose
      a new tax burden where previously there was none, or did it simply clarify the scope of
      the existing tax burden? If it is the former, then the 2012 Amendment will have altered
      the legal, tax and financial consequences of past transactions, and should be
      characterised as a substantive amendment of the ITA 1961. If it is the latter, the 2012
      Amendment will simply have confirmed the pre-existing legal consequences of past
      transactions.

1092. Whatever the nature of the amendment, the Tribunal will then determine its temporal
      effect; i.e., whether it operated prospectively, retroactively, or with immediate effect.
      (Section (iii) below).

                        (ii)   Did the 2012 Amendment expand the scope of Section 9(1)(i), or
                               did it clarify it?

1093. Did the 2012 Amendment expand the scope or operation of Section 9(1)(i) of the ITA,
      or did it merely clarify that provision? Stated differently, did it impose a new tax burden
      where there previously was none, or did it simply clarify the scope of the existing tax
      burden?

1094. The basis for taxation of non-residents is found at Section 5(2) of the ITA 1961, which
      provides:

                   Scope of total income.

                   5. […]

                   (2) Subject to the provisions of this Act, the total income of any previous
                   year of a person who is a non-resident includes all income from whatever
                   source derived which—

                   (a) is received or is deemed to be received in India in such year by or on
                   behalf of such person ; or

                   (b) accrues or arises or is deemed to accrue or arise to him in India during
                   such year. 1363


1362
       R-SoD, ¶ 116 (emphasis in original).
1363
       Excerpt of the ITA 1961, Section 5, Exh. R-73.

                                                        285
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 301 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 286 of 568

1095. At the time of Cairn’s corporate reorganisation and up until April 2012, Section 9(1)(i)
      of the ITA 1961 provided as follows (the numbers in bold brackets have been added by
      the Tribunal for clarity to distinguish between the four limbs of this provision):

                  Income deemed to accrue or arise in India.

                  9. (1) The following incomes shall be deemed to accrue or arise in India :
                  (i) all income accruing or arising, whether directly or indirectly, [1]
                  through or from any business connection in India, or [2] through or from
                  any property in India, or [3] through or from any asset or source of income
                  in India, or [4] through the transfer of a capital asset situate in India. 1364

1096. The Finance Act 2012, which was made into law on 1 April 2012 amended this text as
      follows:

                  Amendment of section 9.

                  4. In section 9 of the Income-tax Act, in sub-section (1),—

                  (a) in clause (i), after Explanation 3, the following Explanations shall be
                  inserted and shall be deemed to have been inserted with effect from the 1st
                  day of April, 1962, namely:—

                  'Explanation 4.—For the removal of doubts, it is hereby clarified that the
                  expression "through" shall mean and include and shall be deemed to have
                  always meant and included "by means of", "in consequence of" or "by
                  reason of".

                  Explanation 5.—For the removal of doubts, it is hereby clarified that an
                  asset or a capital asset being any share or interest in a company or entity
                  registered or incorporated outside India shall be deemed to be and shall
                  always be deemed to have been situated in India, if the share or interest
                  derives, directly or indirectly, its value substantially from the assets located
                  in India’. 1365

1097. It is the Claimants’ position that, as it stood before the 2012 Amendment, the fourth
      limb of Section 9(1)(i) did not apply to indirect transfers by means of transfers of shares
      of companies situated outside of India even if such companies owned capital assets
      situated in India. According to the Claimants, “Indian law clearly recognizes the
      principle of separate entity, i.e. a company is distinct from its shareholders, and that the
      situs of a share is the place of the company’s incorporation.” 1366 Accordingly, a share in
      a non-Indian company was a capital asset situated abroad, regardless of whether the
      company held assets located in India. It followed that transfers by non-residents of
      shares in companies incorporated outside of India did not fall within the ambit of Section
      9(1)(i), regardless of whether those companies held, directly or indirectly, assets located
      in India.



1364
       Excerpt of the ITA 1961, Section 9, Exh. C-43 (emphasis added).
1365
       Finance Act 2012 [Act No. 23 of 2012], Exh. C-53, ¶ 4.
1366
       C-PHB, ¶ 18.

                                                      286
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 302 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 287 of 568

1098. By contrast, the Respondent argues that Explanations 4 and 5 merely clarified that the
      terms “situate in India” in the fourth limb of Section 9(1)(i) always meant to include
      shares in foreign companies, when those shares substantially derived their value,
      whether directly or indirectly, from assets in India.

1099. Hence, the question before the Tribunal is the following: prior to the 2012 Amendment,
      did Section 9(1)(i) of the ITA 1961 apply or, a fortiori, was Section 9(1)(i) of the ITA
      1961 in fact applied, to indirect transfers (i.e., to the transfer by a non-resident of a share
      in a company incorporated abroad, if the share derived, directly or indirectly, its value
      substantially from assets located in India)? The answer to this question must be based
      on an assessment of Indian law in times prior to the 2012 Amendment. If the answer is
      in the affirmative, then the 2012 Amendment objectively can be considered as a
      clarification. If in turn the answer is in the negative, the 2012 Amendment will constitute
      a modification of the scope of the law or of its operation.

1100. Having carefully reviewed the Parties’ arguments and the evidence in the record, the
      Tribunal is convinced that the 2012 Amendment substantively changed the scope or
      operation of Section 9(1)(i) and was thus not a true clarification. This conclusion is
      supported by the legislative history of Section 9(1)(i) and the subsequent attempts to
      amend it (Section (1) below); the opinions of specialised tax committees tasked with
      examining the 2012 Amendment (Section (2) below); the numerous amendments and
      clarifications made to the 2012 Amendment after it was enacted into law (Section (3)
      below); the ITD’s practice since the enactment of the ITA 1961 (Section (4) below); the
      timing of the ITD’s assessment against CUHL (Section (5) below); the tax advice
      received by the Claimants when structuring their 2006 corporate reorganisation (Section
      (6) below); the ITAT’s March 2017 Order (Section (7) below), and finally, the Supreme
      Court’s decision in Vodafone (Section (8) below).

(1)       The ITA 1961’s original intent

1101. The Respondent argues that the 2012 Amendment merely clarified Parliament’s original
      intent, which was always to tax indirect transfers. The Respondent has cited the
      Memorandum accompanying the 2012 Finance Bill, which explained that “there is a
      need to provide clarificatory retrospective amendment to restate the legislative intent in
      respect of scope and applicability of section 9 […]” because “[c]ertain judicial
      pronouncements have created doubts about the scope and purpose of section[] 9 […]”,
      and “there are certain issues in respect of income deemed to accrue or arise where there
      are conflicting decisions of various judicial authorities”. 1367 As to this legislative intent,
      the Memorandum made the following comments:

                  Section 9 of the Income Tax provides cases of income, which are deemed
                  to accrue or arise in India. This is a legal fiction created to tax income,
                  which may or may not arise in India and would not have been taxable but
                  for the deeming provision created by this section. Sub-section (1)(i)
                  provides a set of circumstances in which income accruing or arising,
                  directly or indirectly, is taxable in India. One of the limbs of clause (i) is
                  income accruing or arising directly or indirectly through the transfer of a
                  capital asset situate in India. The legislative intent of this clause is to widen


1367
       Memorandum Accompanying Finance Bill, 2012, Exh. R-48, p. 19.

                                                      287
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 303 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 288 of 568

                  the application as it covers incomes, which are accruing or arising directly
                  or indirectly. The section codifies source rule of taxation wherein the state
                  where the actual economic nexus of income is situated has a right to tax
                  the income irrespective of the place of residence of the entity deriving the
                  income. Where corporate structure is created to route funds, the actual gain
                  or income arises only in consequence of the investment made in the activity
                  to which such gains are attributable and not the mode through which such
                  gains are realized. Internationally this principle is recognized by several
                  countries, which provide that the source country has taxation right on the
                  gains derived of offshore transactions where the value is attributable to the
                  underlying assets. 1368

1102. This Memorandum appears to suggest that the original legislative intent was that the
      fourth limb of Section 9(1)(i) should tax indirect transfers of underlying Indian assets.
      However, the Tribunal cannot rely on this document to establish the ITA 1961’s original
      intent. This Memorandum was drafted by the MoF to justify the 2012 Finance Bill,
      which resulted in the 2012 Amendment. Just as the Tribunal cannot rely solely on
      Parliament’s having labelled the 2012 Amendment as a clarification, it similarly cannot
      rely solely on the MoF’s explanation or interpretation of the original legislative intent
      behind Section 9(1)(i) when it proposed the 2012 Amendment. The Tribunal must
      conduct its own objective investigation as to what was Section 9(1)(i)’s original intent
      under the ITA 1961.

1103. The Claimants allege (and the Respondent does not dispute) that capital gains tax was
      introduced in India in 1947 pursuant to the Income Tax and Excess Profits Tax
      (Amendment) Act. This tax was applied to non-residents by amending the scope of the
      “deeming fiction” in Section 42(1) of the Income Tax Act 1922, according to which
      certain income that accrued, arose or was received outside of India would be deemed to
      accrue, arise or be received in India. Specifically, this deeming fiction now encompassed
      gains arising or accruing “through or from the sale, exchange or transfer of a capital
      asset in the taxable territories.” 1369

1104. In 1956, the Government appointed the first Law Commission to restructure and
      simplify the ITA. The Law Commission found that Section 42(1) was ambiguous, and
      made the following recommendation:

                  The words ‘sale […] of a capital asset in the taxable territories’ in the
                  existing Section 42(1) are slightly ambiguous, since ‘in the taxable
                  territories’ can be read either with ‘sale’ or with ‘capital asset’. To remove
                  this ambiguity, the word ‘situate’ has been added after ‘capital asset’. 1370

1105. The ITA 1961 adopted the Law Commission’s recommendations. Specifically, Section
      9(1)(i) provided that “all income accruing or arising, whether directly or indirectly, […]



1368
       Ibid (emphasis added).
1369
       C-SoC, ¶ 150, quoting Income Tax Act 1922, Section 42(1) [excerpt], Exh. C-105, as amended by Income
       Tax and Excess Profits Tax (Amendment) Act 1947 (Act No. XXII of 1947), Section 12B.
1370
       Law Commission of India, 12th Report, Income-Tax Act, 1922 (26 September 1958), Exh. C-132, p. 331.


                                                     288
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 304 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 289 of 568

          through the transfer of a capital asset situate in India” would be “deemed to accrue or
          arise in India.” 1371

1106. The Law Commission’s comment suggests that the term “situate” after “capital asset”
      was meant to qualify the location of the asset, so that the provision would be triggered
      when a capital asset “situate in India” was transferred. According to its plain terms, the
      use of the word “situate” (which, used to qualify a noun, corresponds to the adjective
      “situated”), indicates that the intention of the provision was that the capital asset being
      transferred would need to be located, placed or positioned in India. 1372 This focus on the
      location of the asset seems so clear that it would take a significant piece of legislative
      history to dislodge the intention from what was plainly written. Consistent with this
      approach, in the case of shares, a 1957 CBDT circular expressly indicated that “shares,
      stock, debentures or debenture stock in a company are located at the place where the
      company is incorporated.” 1373 In other words, a share in a company incorporated outside
      of India was understood to be situated outside of India. It is undisputed that Indian
      corporate law has long espoused the principle laid out in Salomon v. Salomon that a
      company is a separate legal entity from its shareholders and that the assets of the
      company are not assets of the shareholder. 1374 In light of these principles, it would be
      difficult to conclude without evidence of an express legislative intent to tax indirect
      transfers, that the drafter’s use of the phrase “situate in India”, Section 9(1)(i) applied
      to the transfer of shares in a foreign company simply because that company held
      underlying assets in India.

1107. There is no evidence of an intent that the fourth limb of Section 9(1)(i) should bear a
      meaning other than its natural meaning, either in 1946, 1956 or 1961. To the contrary,
      the record suggests that indirect transfers by non-residents were not discussed in the
      relevant parliamentary debates at that time. 1375 Nor, as the Shome Committee later
      concluded, is there evidence of such an intent in the ITA 1961 itself. After noting that
      “[t]he retrospective amendments carried through Finance Act, 2012 relating to indirect
      transfer have been specified by the Government as clarificatory in nature and as a
      restatement of the legislative intent”, the Shome Committee “analyse[d] various

1371
       Excerpt of the ITA 1961, Exh. C-43, section 9.
1372
       The Oxford English Dictionary defines “situate” (in legal contexts) as “Situated, located”
       (https://www.oed.com/view/Entry/180517?rskey=BgEjq4&result=1&isAdvanced=false). In turn, “situated”
       is defined as “[s]ited in a particular location; having a particular location or position.”
       https://www.oed.com/view/Entry/180519?rskey=0qhZe9&result=2&isAdvanced=false).
1373
       CBDT Circular dated 28 September 1957 dealing with the exclusion of assets or debts outside of India for
       purposes of wealth tax, Exh. C-140, section 1594 (Location of assets - Instructions for general guidance).
       The Circular stated that “The question as to where the asset is located is essentially one of fact and will have
       to be decided in the light of evidence”, but issued certain instructions for general guidance, including the one
       quoted above.
1374
       Salomon v. Salomon [1897] 25 A.C. 22, Gardiner-28; Gardiner ER1, ¶ 62 (“The decision of the House of
       Lords in Salomon v Salomon [1897] AC 22 which held that a company was a separate legal entity from its
       shareholders and that, in principle, one could not pierce the corporate veil is a principle adopted and applied
       in all the common law countries referred to in relation to Question 1 above. It is also the principle accepted
       and applied in the courts of India.”).
1375
       Legislative Assembly Debate, 13 March 1947, Exh. C-113, p. 1897; and Legislative Assembly Debate, 7
       April 1947, Exh. C-114, p. 3029.


                                                         289
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 305 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 290 of 568

           provisions of the [ITA 1961] to see if there is any indication of such legislative intent in
           the past.” 1376 The Committee concluded that the various provisions of the ITA 1961
           “clearly show not only the absence of any evidence proving that these retrospective
           amendments are clarificatory in nature but also demonstrate lack of any legislative intent
           of taxation of capital gains arising on account of indirect transfer.” 1377

1108. The Tribunal cannot fail to note that the Finance Minister who tabled the 2012 Finance
      Act in Parliament, Mr Pranab Mukherjee, subsequently made statements that suggest
      that the 2012 Amendment was not merely clarificatory in nature. In an autobiography
      published in 2017, Mr Mukherjee described the purpose of the 2012 Amendment being
      “to amend the Income Tax Act, 1961, with retrospective effect to undo the Supreme
      Court judgement in the Vodafone tax case.” 1378 Mr Mukherjee then explained that:

                     The budgetary proposal to amend the Income Tax Act with retrospective
                     effect from 1962 to assert the government's right to levy tax on merger and
                     acquisition (M&A) deals involving overseas companies with business
                     assets in India was an enabling provision to protect the fiscal interests of
                     the country and avert the chances of a crisis. This retrospective
                     arrangement was not merely to check the erosion of revenues in present
                     cases, but also to prevent the outgo of revenues in old cases. 1379

1109. While it does not properly qualify as evidence of legislative intent, the statement of one
      of the persons responsible for drafting and promoting the 2012 Amendment is a relevant
      indicator of its nature.

(2)        The evolution of the legislative debates

1110. The evolution of public discussion and legislative debates on Section 9(1)(i) prior to the
      2012 Amendment further suggests that both the Government and Parliament understood
      that the ITA 1961 did not tax indirect transfers de lege lata and that they contemplated
      possible improvements de lege ferenda.

1111. The 2002 Task Force (which was constituted by the Indian Government to, inter alia,
      rationalise and simplify direct taxes) noted that “[n]onresidents may also be taxed on
      income deemed to accrue or arise in India through a business connection, through or
      from any asset or source of income in India, or through the transfer of a capital asset
      situated in India (including a share in a company incorporated in India).” 1380 While the
      2002 Task Force referred to a share in a company incorporated in India as an example
      of a capital asset situated in India, the fact that it chose such an example suggests a
      contrario that a share in a company incorporated abroad would not fall within the ambit
      of Section 9(1)(i), even if its value derived from underlying assets in India.



1376
       Shome Committee Report, Exh. C-56, p. 30.
1377
       Id., p. 33.
1378
       Pranab Mukherjee, The Coalition Years 1996-2012, Exh. C-354, pp. 186.
1379
       Id., pp. 189-190.
1380
       Task Force on Direct Taxes, Report of the Task Force on Direct Taxes (December 2002), Exh. C-133, p. 56,
       n. 14.

                                                       290
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 306 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 291 of 568

1112. Significantly, in 2009 and 2010, Parliament considered new direct tax codes (the DTC
      2009 and DTC 2010) that would tax indirect transfers by non-residents. In the Tribunal’s
      view, this is persuasive evidence that the ITA 1961 did not previously tax indirect
      transfers. To recall, while the ITD was attempting to tax the Hutchison-Vodafone
      transaction, the MoF proposed two amendments to the ITA 1961 – the DTC 2009 and
      the DTC 2010 – both of which included new language with the clear effect of taxing
      indirect transfers. Specifically, Clause 5(1) of the DTC 2009 (which the Tribunal
      understands would have replaced Section 9(1)(i)), provided:

                   (1) The income shall be deemed to accrue in India, if it accrues, whether
                   directly or indirectly, through or from […] (d) the transfer, directly or
                   indirectly, of a capital asset situate in India. 1381

1113. After the DTC 2009 failed to be enacted into law, the Finance Minister introduced the
      DTC 2010 in Parliament. Clause 5(1) of this version of the DTC eliminated the terms
      “directly or indirectly” from sub-clause (d), 1382 but Clause 5(4)(g) then specified as
      follows:

                   The income deemed to accrue in India under sub-section (1) shall, in the
                   case of a non-resident, not include the following, namely […] (g) income
                   from transfer, outside India, of any share or interest in a foreign company
                   unless at any time in twelve months preceding the transfer, the fair market
                   value of the assets in India, owned, directly or indirectly, by the company,
                   represent at least fifty per cent of the fair market value of all assets owned
                   by the company. 1383

1114. The DTC 2010 thus proposed to tax the “transfer, outside India, of any share or interest
      in a foreign company” if “the fair market value of the assets in India, owned, directly or
      indirectly, by the company, represent at least fifty per cent of the fair market value of
      all assets owned by the company”. 1384 Clause 5(6) of the DTC 2010 then proposed the
      following formula for calculating the income that would be taxable in such an indirect
      transfer:

                   Where the income of a non-resident in respect of transfer, outside India, of
                   any share or interest in a foreign company is deemed to accrue in India
                   under clause (d) of sub-section (1), it shall be computed in accordance with
                   the following formula –

                   AxB/C

                   Where A = Income from the transfer computed in accordance with
                             provisions of this Code as if the transfer was effected in India;




1381
       Department of Revenue, DTC 2009, MoF (2009) [excerpt], Exh. C-54, Clause 5(1) (emphasis added).
1382
       Excerpt of Department of Revenue, DTC 2010, MoF (2010), Exh. C-55, Clause 5(1).
1383
       Id., Clause 5(4)(g) (emphasis added).
1384
       Id., Clause 5(4)(g).


                                                      291
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 307 of 583
                                                                                   PCA Case No. 2016-7
                                                                              Award of 21 December 2020
                                                                                         Page 292 of 568

                     B=       fair market value of the assets in India, owned, directly or
                              indirectly by the company;

                     C=       fair market value of all assets owned by the company. 1385

1115. Before engaging in an assessment of the DTC 2009 and 2010, which it has carefully
      reviewed, the Tribunal notes that the Parties have made certain confidential submissions
      as to whether these bills expanded the tax base, commenting on certain Restricted
      Documents produced in response to PO5 and PO6. 1386 After reviewing the Restricted
      Documents and confidential submissions, the Tribunal considers that they did not
      materially advance either Party’s position beyond what has already been stated or
      argued in the non-confidential record. In particular, they would not support the
      Respondent’s position on the taxability of indirect transfers prior to the 2012
      Amendment, and would be unnecessary to support the Claimants’ position on that point.
      For these two reasons in particular, and in view of the sensitive nature of the Restricted
      Documents, the Tribunal will refrain from discussing them in this Award. For the
      avoidance of doubt, the Tribunal has reached the conclusions that follow on the basis of
      the non-confidential record.

1116. The Claimants contend that the MoF’s attempt to introduce these provisions
      demonstrates that the ITA 1961, the statute actually in force, did not tax indirect
      transfers. According to the Respondent, the contrary is true: it submits that “[t]he DTCs
      of 2009 and 2010 made clear and explicit, well before the decision of the Supreme Court
      in Vodafone, that indirect transfers are covered within the scope of s. 9 of the ITA.” 1387
      It argues that “[t]he DTC 2009 included the words ‘directly or indirectly’ before the
      words ‘capital asset situate in India’ not because s. 9 of the ITA did not already cover
      indirect transfers”, but “as a matter of explanation and clarification.” 1388 According to
      the Respondent, “[t]his is demonstrated by the fact that the DTC 2010 removed those
      words; Clause 5(1) of the DTC 2010, which the Claimants accept covers indirect
      transfers, was identical to s. 9(1) of the ITA.” 1389 The Tribunal is not persuaded by this
      argument: the fact that the DTC 2010 removed the words “directly or indirectly” means
      that the provision is left with the same text as Section 9(1)(i), the scope of which is
      disputed.

1117. The Respondent argues further that, under the DTC 2010, the chargeability to tax of
      indirect transfers arose directly from Clause 5(1)(d), despite the fact that it did not
      include the terms “directly or indirectly” in relation to a capital asset situate in India.
      Contrary to the Claimants’ contentions, this chargeability to tax did not arise from
      Clause 5(4)(g) of the DTC 2010, which provided an exclusion for certain categories of



1385
       Id., Clause 5(6).
1386
       Specifically, CCom-205, RCom-312, CCom-270, and RCom-356, submitted in accordance with PO5 and
       PO6, commenting on Restricted Documents, Exh. C-576 and C-577.
1387
       R-SoD, ¶ 129.
1388
       Id., ¶ 138.
1389
       Ibid.


                                                  292
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 308 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 293 of 568

          foreign investors when the foreign company derived less than 50% of its value from
          Indian assets. 1390

1118. The Tribunal cannot follow the Respondent’s argument. Each iteration of this clause
      introduced language that was not previously included in Section 9(1)(i), with the goal
      of capturing indirect transfers. Clause 5(1) of the DTC 2009 included the terms “directly
      and indirectly” under sub-clause (d), thus expressly qualifying the term “transfer” of a
      “capital asset situate in India” (whereas Section 9 (1)(i)’s use of “directly or indirectly”
      qualified the income arising, not the means by which the asset was transferred). As
      discussed further below, this is what the Supreme Court held in Vodafone when it found
      that the terms “directly and indirectly” at the chapeau of Section 9(1)(i) qualified the
      terms “income accruing”, and could not be understood to reach the terms “transfer” or
      “capital asset”. 1391

1119. In turn, the DTC 2010 removed the terms “directly or indirectly” from Clause 5(1).
      Instead, it clarified at Section 5(4)(g) that income arising from the transfer of a share or
      interest in a foreign company would not be deemed to accrue in India unless in the 12
      months prior to the transfer the fair market value of the assets in India, owned directly
      or indirectly by the company, represented at least 50% of the value of the company’s
      total assets. While this was formulated as an exclusion from Clause 5(1), the effect was
      very similar to that of Explanation 6 to the 2012 Amendment, i.e., it indicated that the
      transfer of a share in a foreign company would be taxed in India if 50% or more of the
      company’s value derived from underlying assets located in India. This language was not
      included in Section 9(1)(i), and as the Supreme Court concluded in Vodafone, could not
      have been read into that provision without doing violence to its text. 1392

1120. The Standing Committee’s comments on the DTC 2010 confirm this conclusion. In its
      official report on the DTC 2010, the Standing Committee noted that the “[ITA 1961]
      does not contain a provision analogous to clause 5(4)(g) and Clause 5(6) of the DTC,
      2010”, 1393 and that “Clause 5(1)(d) read with Clause 5(4)(g) and Clause 5(6) seek to tax
      income of a non-resident, arising from indirect transfer of capital asset, situated in
      India.” 1394 Read together, these provisions confirm that indirect transfers were not
      previously taxed under the ITA 1961: had they already been covered by Section 9(1)(i),
      there would have been no need to introduce new provisions to “seek to tax” indirect
      transfers.

1121. The Standing Committee’s answers to stakeholder suggestions further confirm this
      conclusion: faced with the suggestion that these provisions should be deleted because
      “[a]ny tax evasion scheme or arrangement would stand covered under the GAAR
      provisions in the DTC 2010”, the Committee responded as follows:



1390
       R-SoD, ¶ 139-140.
1391
       See Section VII.A.3.b(ii)(9) below.
1392
       Ibid.
1393
       Standing Committee Report, Exh. C-57 (resubmitted), p. 69 (emphasis added).
1394
       Id., p. 70, ¶ 1.20 (emphasis added).


                                                     293
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 309 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 294 of 568

                   In accordance with the principles of taxation, the tax statute has to first
                   specify the income which is chargeable to tax i.e. first the charge on income
                   has to be provided before anti evasion or avoidance machinery may operate
                   to bring such income in the tax net. Accordingly, the suggestion is not
                   acceptable as the income has to first fall within the scope of total income
                   and then only it can be brought to tax by invoking anti-evasion
                   provisions. 1395

1122. This comment suggests that, as it stood, Section 9(1)(i) did not specify that income
      resulting from an indirect transfer was chargeable to tax, thus necessitating the inclusion
      of Clauses 5(4)(g) and 5(6) if that was the desired legislative objective.

1123. That Clauses 5(4)(g) and 5(6) of the DTC 2010 created a new chargeability to tax is
      further confirmed by the Standing Committee’s recommendations. After noting that
      “Clause 5(1)(d) read with Clause 5(4)(g) and Clause 5(6) seek to tax income of a non-
      resident, arising from indirect transfer of capital asset, situated in India”, the Committee
      recommended certain exemptions, specifically in the case of transfers of “small share-
      holdings” or “listed shares outside India”, because these provisions would “cause
      hardship to the non-resident shareholder”, and in the case of “intra group restructuring
      outside India, when the Code itself provides exemption from capital gains in cases of
      business reorganization through Clause 47(1)(g) and Clause 47(1)(h) of the Code.” 1396
      The Committee also recommended some changes to the date on which the fair market
      value of the assets should be assessed. 1397 The fact that the Committee recommended
      exemptions and clarifications to these provisions suggests that a new tax burden was
      being imposed, and that its scope needed to be narrowed down or refined.

1124. The Tribunal thus finds that the fact that the drafters of the DTC 2009 and 2010 felt the
      need to propose new language expressly taxing indirect transfers is compelling evidence
      that, as it stood, Section 9(1)(i) did not apply to indirect transfers. As discussed further
      below, the Supreme Court reached the same conclusion in Vodafone. 1398

(3)       The opinions of special tax committees

1125. It is undisputed that the enactment of the 2012 Amendment generated much concern
      among stakeholders. To address these concerns, the Government appointed several
      special tax committees to examine the 2012 Amendment. The conclusions of these tax
      committees further support the Tribunal’s conclusion that the 2012 Amendment
      expanded the tax base.

1126. The Shome Committee’s conclusions are particularly relevant. The Shome Committee,
      which was led by Dr Parthasarathi Shome (an advisor to the Finance Minister), was
      tasked, inter alia, with examining “the implications of amendment made to the Income
      Tax Act, 1961 (the Act) relating to the taxation of non-resident transfer of assets where


1395
       Id., p. 70 (emphasis added).
1396
       Id., p. 70, ¶ 1.20 (emphasis added).
1397
       Ibid.
1398
       Vodafone, ¶ 71.


                                                     294
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 310 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                    Page 295 of 568

           the underlying asset is in India, particularly in the context of the tax liability of portfolio
           investors and Foreign Institutional Investors (FIIs).” 1399

1127. The Shome Committee explained that “[r]etrospective amendments” could be of the
      following types “(i) to correct apparent mistakes/anomalies in the Statute”; “(ii) to
      remove technical defects, particularly in procedure, which had vitiated the substantive
      law”; “(iii) to ‘protect’ the tax base from highly abusive tax planning schemes that have
      the main purpose of avoiding tax, without economic substance”; and “(iv) to ‘expand’
      the tax base.” 1400 The Committee went on to say that:

                     Retrospective amendments as mentioned at (i) & (ii) are necessary and fair
                     as they do not create any additional burden on the taxpayer. Retrospective
                     amendments at (iii) above may also be justified as any avoidance of tax
                     through exploitation of any loophole in the system means a windfall to a
                     dishonest taxpayer at the cost of general body of the taxpayers. However,
                     retrospective amendment as mentioned at (iv) is against the basic tenet of
                     the law as it affects the certainty of law. 1401

1128. The Committee thus recommended that “retrospective application of tax law should
      occur in exceptional cases, and exclusively to address types (i), (ii) & (iii) above”, and
      “should be confined to matters that are genuinely of a clarificatory nature, or to ‘protect’
      the tax base by countering highly abusive tax planning schemes, rather than ‘expand’
      the tax base”. 1402 It is the Tribunal’s understanding that this statement is about good
      policies and best practices and not about the validity of a Statute that would be
      retroactive, which is a different question. However, the Shome Committee does
      distinguish between what it would consider to be clarificatory and what would be
      considered to be in effect changing the reach of an existing taxing Statute.

1129. As to the nature of the 2012 Amendment, the Committee concluded in no uncertain
      terms that “the provisions relating to taxation of indirect transfer as introduced by the
      Finance Act, 2012 are not clarificatory in nature and, instead, would tend to widen the
      tax base”. 1403 As a result, it recommended that “[t]hese provisions, after the
      incorporation of their definitions as recommended separately in this Report, should be
      applied prospectively”, as “[t]his would better reflect global practice, as well as the
      principle of equity and probity in the formulation and implementation of commonly
      recognized taxation principles.” 1404



1399
       Shome Committee Report, Exh. C-56, p. 12.
1400
       Id., p. 30.
1401
       Ibid.
1402
       Ibid.
1403
       Id., p. 5. See also id., p. 34 (“The provisions relating to taxation of indirect transfer as introduced by the
       Finance Act, 2012 are not clarificatory in nature. These provisions, after the incorporation of their definitions
       as recommended separately in this Report, should be applied prospectively. This would better reflect global
       practice, as well as the principle of equity and probity in the formulation and implementation of commonly
       recognized taxation principles.”).
1404
       Shome Committee Report, Exh. C-56, p. 34.


                                                          295
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 311 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 296 of 568

1130. The Tax Administration Reform Commission (“TARC”), another expert group chaired
      by Dr Shome (which had been mandated post 2012 “to review the application of tax
      policies and tax laws in the context of global best practices and to recommend measures
      for reforms required in tax administration to enhance its effectiveness and
      efficiency” 1405) reached a similar conclusion. The TARC characterised the 2012
      Amendment as a “retrospective amendment” introduced to counter a prior interpretation
      by the judiciary, noting that it had caused an “overnight change” in the interpretation of
      a provision:

                   Retrospective amendments have further undermined the trust between
                   taxpayers and the tax administration. Many seem to feel that it has become
                   the order of the day. Many of the retrospective amendments have been
                   introduced to counter interpretation in favour of the taxpayer upheld earlier
                   by the judiciary. The most famous is the introduction of provisions for
                   taxation of ‘indirect transfer’ with effect from April 1, 196[2], to overrule
                   a Supreme Court judgement which held that Indian tax authorities did not
                   have territorial jurisdiction to tax offshore transactions, and therefore, the
                   taxpayer was not liable to withhold the taxes. An overnight change in the
                   interpretation of a provision, which earlier held ground for decades,
                   provides scope for tax officials to rake up settled positions. This approach
                   to retrospective amendments has resulted in protracted disputes, apart from
                   having deeply harmful effects on investment sentiment and the macro
                   economy. 1406

1131. The Committee for Reforming the Regulatory Environment for Doing Business in India
      (also called the “Damodaran Committee”, as it was chaired by Mr Meleveetil
      Damodaran, the former Chairman of SEBI), similarly condemned retrospective
      taxation. The Damodaran Committee was set up in August 2012 by the Ministry of
      Corporate Affairs in the wake of the Word Bank’s Doing Business Report which had
      ranked India at the lower end of various sub-indices, and was asked to “look into various
      parameters which affect the regulatory environment for doing business in India and
      make appropriate recommendations”. 1407 While the Committee did not expressly refer
      to the 2012 Amendment, the context and timing in which it was issued suggest that the
      following comment referred to the 2012 Amendment:

                   While the World Bank Report does not specifically address the problem of
                   retrospective taxation it is considered necessary to touch on the subject. It
                   has often been said that death and taxes are equally undesirable aspects of
                   human life. Yet, it can be said in favour of death that it is never
                   retrospective. Retrospective taxation has the undesirable effect of creating
                   major uncertainties in the business environment and constituting a
                   significant disincentive for persons wishing to do business in India. While
                   the legal powers of a Government extend to giving retrospective effect to
                   taxation proposals, it might not pass the test of certainty and continuity.


1405
       TARC Report, Exh. C-137, p. ii.
1406
       Id., p. 249 (emphasis added).
1407
       Committee For Reforming the Regulatory Environment for Doing Business in India, Report of the Committee
       for Reforming the Regulatory Environment for Doing Business in India (2 September 2013), Exh. C-136, p.
       6.


                                                      296
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 312 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 297 of 568

                    This is a major area where improvements should be attempted sooner
                    rather than later since business cannot take corrective action
                    retrospectively.” 1408

1132. Given the nature of the comments made by these three committees, the Tribunal
      understands that they were using the term “retrospective” as a synonym of “retroactive”,
      or at least in a broad manner to refer to laws attaching new consequences to acts
      occurring in the past.

1133. The Respondent has argued that these committees were asked to look at issues of policy
      and were not tasked with assessing the constitutionality or validity of the 2012
      Amendment. While this is undisputed, it does not deny their factual conclusion (at least
      in the case of the Shome Committee and TARC) that the 2012 Amendment was not
      clarificatory in nature or constituted a change in the content of the law. The Tribunal
      does not employ these documents for their policy statements or recommendations; it is
      concerned only with their determinations that the 2012 Amendment effected a change
      in the law and did so retroactively.

(4)       The subsequent clarifications and amendments to the 2012 Amendment

1134. The Claimants have argued further that the fact that Parliament and the CBDT felt
      compelled to issue several crucial clarifications and limitations to the 2012 Amendment
      further confirms that it was imposing a new tax burden. The Tribunal agrees. These
      subsequent amendments, clarifications and limitations show that, as enacted, the 2012
      Amendment was capable of being interpreted in widely different ways, to the point
      where its application would have been virtually impossible in practice or would have
      led to absurd results.

1135. The introduction of Explanations 6 and 7 is an eloquent example. Explanation 5 to
      Section 9(1)(i) stated that “any share or interest in a company or entity registered or
      incorporated outside India shall be deemed to be and shall always be deemed to have
      been situated in India, if the share or interest derives, directly or indirectly, its value
      substantially from the assets located in India.” 1409 However, it was unclear what the term
      “substantially” meant; more specifically, there was no indication as to how substantial
      the value of the foreign share would need to derive from underlying Indian assets for it
      to have been considered to be “situate in India” and thus come under the purview of
      Section 9(1)(i). This created a situation whereby publicly traded corporations whose
      shares were traded in stock exchanges around the world came under a taxation risk in
      India even if their shares derived a relatively minor portion of their value from Indian
      assets.

1136. To address this uncertainty, the Finance Act 2015 introduced Explanations 6 and 7 (on
      a prospective basis), clarifying inter alia that Explanation 5 would only apply to those
      share transfers which were valued above Rs. 10 crores or the company derived not less



1408
       Id., pp. 76-77.
1409
       Finance Act 2012 [Act No. 23 of 2012], Exh. C-53, ¶ 4 (emphasis added).


                                                      297
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 313 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                    Page 298 of 568

          than 50% of its value from Indian assets, 1410 or to cases in which the transferor held the
          right to management or control of the company which directly or indirectly held the
          Indian assets. 1411 The Respondent acknowledges that Explanations 6 and 7 “fine-tuned”
          Explanations 4 and 5 “to reflect a very particular, and narrowly defined, class of
          transactions: those high-value transactions where the underlying Indian assets represent
          at least half of the value of the total assets of the foreign company whose shares are
          being transferred, and where the transferor holds rights of management or control (or
          greater than five percent of the share capital or voting power) over the foreign
          company.” 1412

1137. Explanations 6 and 7 thus effectively narrowed down the scope of the type of
      transactions covered by Section 9(1)(i), as amended. In the Tribunal’s view, this
      confirms that Explanations 4 and 5 had widened the tax base and experience had led the
      MoF to seek to ameliorate the unintended consequences of that widening. If, as the
      Respondent contends, Section 9(1)(i) was always meant to apply to all transactions
      specified in Explanations 4 and 5, this means that, prior to Explanations 6 and 7,


1410
       ITA 1961, Exh. C-569, Section 9(1)(i):
       “Explanation 6.—For the purposes of this clause, it is hereby declared that— (a) the share or interest, referred
       to in Explanation 5, shall be deemed to derive its value substantially from the assets (whether tangible or
       intangible) located in India, if, on the specified date, the value of such assets— (i) exceeds the amount of ten
       crore rupees; and (ii) represents at least fifty per cent. of the value of all the assets owned by the company or
       entity, as the case may be; […].”
1411
       ITA 1961, Exh. C-569, Section 9(1)(i):
       “Explanation 7.—For the purposes of this clause,—
       (a) no income shall be deemed to accrue or arise to a non-resident from transfer, outside India, of any share
       of, or interest in, a company or an entity, registered or incorporated outside India, referred to in the
       Explanation 5,—
           (i)       if such company or entity directly owns the assets situated in India and the transferor (whether
       individually or along with its associated enterprises), at any time in the twelve months preceding the date of
       transfer, neither holds the right of management or control in relation to such company or entity, nor holds
       voting power or share capital or interest exceeding five per cent. of the total voting power or total share
       capital or total interest, as the case may be, of such company or entity; or
           (ii) if such company or entity indirectly owns the assets situated in India and the transferor (whether
       individually or along with its associated enterprises), at any time in the twelve months preceding the date of
       transfer, neither holds the right of management or control in relation to such company or entity, nor holds
       any right in, or in relation to, such company or entity which would entitle him to the right of management or
       control in the company or entity that directly owns the assets situated in India, nor holds such percentage of
       voting power or share capital or interest in such company or entity which results in holding of (either
       individually or along with associated enterprises) a voting power or share capital or interest exceeding five
       per cent. of the total voting power or total share capital or total interest, as the case may be, of the company
       or entity that directly owns the assets situated in India;
       (b) in a case where all the assets owned, directly or indirectly, by a company or, as the case may be, an entity
       referred to in the Explanation 5, are not located in India, the income of the non-resident transferor, from
       transfer outside India of a share of, or interest in, such company or entity, deemed to accrue or arise in India
       under this clause, shall be only such part of the income as is reasonably attributable to assets located in India
       and determined in such manner as may be prescribed;
       (c) ― ‘associated enterprise’ shall have the meaning assigned to it in section 92A;”
1412
       R-SoD, ¶ 121.


                                                          298
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 314 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 299 of 568

          potentially all transfers of shares in foreign companies which indirectly held assets in
          India would have been taxable under the ITA 1961, no matter what percentage of the
          value of the foreign shares derived from the underlying Indian assets. Yet, the
          Respondent asserts that “[t]aken together, the 2012 Clarification captures income
          generated by the transfer of capital assets situated in India, in those instances where such
          transfer is effected by the transfer of the shareholding of a foreign company – whose
          primary holding is of the underlying Indian assets – and over which the transferor
          exercises substantial control.” 1413 This implies that the 2012 Amendment (Explanations
          4 and 5) must be interpreted as narrowed down in Explanations 6 and 7. Otherwise, from
          1962 to 2015, Section 9(1)(i) would have applied to all indirect transfers, and not only
          to “a very particular, and narrowly defined, class of transactions”, as the Respondent
          contends.

1138. More importantly, it is clear from the record that, prior to Explanations 6 and 7, neither
      the law nor the ITD provided guidelines or a methodology to determine when a share or
      interest derived, directly or indirectly, its value substantially from assets located in India.
      Not only does this suggest that the pre-2012 version of Section 9(1)(i) did not apply to
      indirect transfers of capital assets as a matter of law, it also shows that it could hardly
      have done so as a matter of practice.

1139. Other amendments, limitations or clarifications to the 2012 Amendment lead to the same
      conclusion. For instance, in March 2015, the Government clarified that dividends were
      excluded from the scope of the 2012 Amendment. 1414 Had Section 9(1)(i) always taxed
      indirect transfers, presumably the CBDT would have clarified between 1962 and 2012
      whether dividends were included among the scope of income chargeable to tax.

1140. Similarly, to address the concern regarding multiple taxation among investment funds,
      the Finance Act 2017 exempted Category I and Category II foreign portfolio investors
      from the ambit of the 2012 Amendment. 1415 In November 2017, the CBDT issued a
      circular exempting income from redemption of shares or interests in multi-tiered
      investments outside India resulting or arising out of redemption or sale of investment in
      India. 1416 Absent these exemptions, these investors or transactions would have always
      been covered by the ITA 1961. In the Tribunal’s view, these clarifications and
      exemptions further confirm that the 2012 Amendment imposed a new tax burden, the
      limits and scope of which needed to be refined, indeed confined.

(5)       The tax advice received by the Claimants

1141. The advice received by the Claimants at the time of Cairn’s corporate reorganisation
      further confirms that, in 2006, Section 9(1)(i) was not seen to tax indirect transfers.
      Cairn’s advisors were clear that the transfer of shares of non-Indian companies would


1413
       Id., ¶ 122.
1414
       CBDT Circular, 26 March 2015, Exh. C-144.
1415
       As explained in the CBDT Circular dated 7 November 2017, Exh. C-377, ¶ 4; see also Budget 2017-2018 –
       Speech of Arun Jaitley – Minister of Finance, 1 February 2017, Exh. C-241, p. 34.
1416
       C-PHB, ¶ 84; CBDT Circular, 7 November 2017, Exh. C-377.


                                                    299
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 315 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 300 of 568

          not be subject to capital gains tax, even if those companies owned (whether directly or
          indirectly) assets in India.

1142. The record shows that, in early May 2006, Cairn asked RSM, its Indian tax advisors, to
      prepare a “Concept Paper” that would outline the steps and regulatory implications of
      the structure chosen by Cairn’s management at the meetings that took place in Mumbai
      on 3-4 May 2006. 1417 As explained by Paul Hally of Shepherd & Wedderburn in an
      email of 6 May 2006, for the pre-IPO structure Cairn had “agreed to go forward with
      Plan C without the use of Mauritian companies and to collect the Indian
      assets/subsidiaries under a UK holding company which [would] then be acquired by
      Newco” (i.e., the new Indian Subsidiary who would then be listed in the Indian stock
      exchanges). 1418 RSM’s task was to “set out the steps involved in the plan, explain how
      the steps deal with the Sebi and Indian government and Indian Federal Reserve Bank
      issues such that [Cairn could] have a structure which [was] either compliant or should
      not require significant approvals”, identify any required approvals or lengthy procedural
      steps, and identify any risks or roadblocks. 1419 This paper was to be reviewed by Merrill
      Lynch, ABN Amro Rothschild, and Amarchand & Mangaldas & Suresh A Shroff & Co.
      (“Amarchand”), Cairn’s Indian legal counsel. 1420

1143. RSM circulated an initial version of this Concept Paper on 11 May 2006, which included
      comments from Merrill Lynch and Amarchand. 1421 New versions of this Concept Paper
      were circulated in the following weeks, reflecting updates to the structure and comments
      from different advisors. 1422 The various iterations of this Concept Paper are analysed in
      depth in Section VII.A.3.c below. For present purposes, it suffices to say that the
      Concept Papers outlined three possible structures to be used by Cairn (Plans A, B and
      C), already focusing on Plan C, which was the one that Cairn, in the 3 to 4 May meetings
      in Mumbai, had decided to move forward with.

1144. Plan C reflected, in broad strokes, the structure that Cairn finally implemented. 1423 In a
      nutshell, it involved: 1424




1417
       C-Updated Reply, ¶ 119. Email from Paul Hally to Cairn, Rothschild, Merrill Lynch, AMSS, RSM, Slaughter
       & May and AMB Amro Rothschild dated 6 May 2006, Exh. C-367.
1418
       Email from Paul Hally to Cairn, Rothschild, Merrill Lynch, AMSS, RSM, Slaughter & May and ABN Amro
       Rothschild dated 6 May 2006, Exh. C-367.
1419
       Ibid.
1420
       Ibid.
1421
       Cover Email to 11 May 2006 RSM Concept Paper, Exh. C-369; RSM Concept Paper, 11 May 2006, Exh.
       CWS-Brown-49A.
1422
       Cover Email to 19 May 2006 RSM Concept Paper, Exh. C-370; RSM Concept Paper, 19 May 2006, Exh.
       CWS-Brown-50A; Cover Email to 9 June 2006 RSM Concept Paper Exh. C-371 (“noting that it
       “incorporate[ed] inputs / comments provided by everyone.”); RSM Concept Paper, 16 June 2006, Exh. CWS-
       Brown-51A.
1423
       Except that in the final structure, Cairn inserted a Jersey company (CIHL) beneath the UK India Hold Co.
       (CUHL), and it was this Jersey company which was ultimately transferred to the Indian list Co. (CIL).
1424
       RSM Concept Paper, 11 May 2006, Exh. CWS-Brown-49A, pp. 5-7.

                                                      300
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 316 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 301 of 568

           a.       Consolidating all of Cairn’s Indian shareholdings (and underlying assets) into a
                    single UK holding company (referred to as “India Hold Co.”) 100% held by Cairn
                    Energy (what later became CUHL);

           b.       Incorporating an Indian company which would eventually be listed in the Indian
                    stock exchanges (referred to as “India list Co.”, and later became CIL);

           c.       Cairn Energy would then subscribe 20% of the expected post-IPO capital of the
                    India list Co. in exchange for cash (so as to comply with the Minimum Promoter
                    Contribution);

           d.       The India list Co. would then acquire 20% of the shares of the India Hold Co. (and
                    thus its underlying Indian assets), in cash, from Cairn Energy;

           e.       Post-IPO (assuming it was successful), the India list Co. would have the option to
                    acquire the remaining 80% of the shares of the India Hold Co. (and thus its
                    underlying Indian assets), from Cairn Energy, whether in shares, cash, or a mix of
                    both.

1145. When discussing Plan C’s income tax implications, RSM provided the following
      advice: 1425

                     The transfer of shares of all UK companies into a single UK India Hold
                     Co. involves a transfer by a nonresident to a non resident of a foreign asset.
                     It would have no tax implications in India. Acquisition of the India Hold
                     Co by the India list Co would have no tax implications.

                     Any subsequent transfer of shares of India list Co. will be subject to capital
                     gains tax. […]

1146. This advice was reiterated in identical terms in all versions of the Concept Paper. 1426
      None of Cairn’s other advisors providing comments to this Concept Paper (including
      Cairn’s Indian counsel, Amarchand, as well as other advisors who were looking at
      different aspects of the transaction, e.g., Merrill Lynch, and ABN Amro Rothschild – to
      the extent that the latter turned their minds to tax issues (a point on which the record
      evidence is thin)) identified the risk of Indian capital gains tax applying to any of the
      steps in Plan C.

1147. On 11 October 2006, RSM issued comfort letters to CIL (one of them to be forwarded
      to Citibank), formally confirming that “[t]he infusion of capital into Cairn India Limited
      as well as acquisition of shares of Cairn India Holdings Limited by Cairn India Limited
      from Cairn UK Holdings Limited does not give rise to any tax liability in India and




1425
       Id., p. 8.
1426
       RSM Concept Paper, 11 May 2006, Exh. CWS-Brown-49A, p. 8; RSM Concept Paper, 19 May 2006, Exh.
       CWS-Brown-50A, p. 26; RSM Concept Paper dated 9 June 2006, Exh. C-371, p. 27; RSM Concept Paper
       dated 16 June 2006, Exh. CWS-Brown-51A, p. 26.


                                                        301
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 317 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 302 of 568

          would in our opinion, not require any tax clearance.” 1427 The next day, Amarchand
          issued a letter to CIL in which it reiterated its view, tracking RSM’s advice verbatim. 1428

1148. The Respondent has argued that RSM’s advice was “short” and “unreasoned”, and
      reflected the opinion of a single tax advisor. 1429 According to the Respondent, to have
      clarity on the taxability of the transactions, the Claimants should have “applied for an
      advance ruling from the tax authorities which would have bound the tax authorities; and
      not relied on the unreasoned opinions of their own advisors.” 1430

1149. The Tribunal cannot dismiss RSM’s advice so lightly. First, a number of experienced
      law firms, accountants and investment banks assisted Cairn with the 2006 corporate
      reorganisation and IPO. Considering the scale of Cairn’s 2006 corporate reorganisation,
      one would have expected that advisors of this standing would have highlighted any
      regulatory risk, including risks like taxation of the transaction. Yet, RSM’s and
      Amarchand’s advice was as unequivocal as it was concise: “[t]he infusion of capital into
      Cairn India Limited as well as acquisition of shares of Cairn India Holdings Limited by
      Cairn India Limited from Cairn UK Holdings Limited does not give rise to any tax
      liability in India.” 1431 There can be two explanations for this: either the advisors were
      incompetent, or Section 9(1)(i) simply did not apply to indirect transfers at that time.
      Given the plain wording of the fourth limb of Section 9(1)(i), the latter explanation
      appears more plausible.

1150. Second, the fact that RSM did not consider it necessary to elaborate or, tellingly, include
      any reasoning or caveats to their advice, further bolsters the conclusion that, under the
      legal framework in force at the time, indirect transfers were not taxable. When a client
      requests a tax advisor for his or her advice, it expects to receive an indication as to what
      are the tax implications of a particular transaction. If the advisor identifies a tax
      implication, it is reasonable for him/her to provide explanations (and indeed, as
      discussed in more detail in Section VII.A.3.c(v)(2) below, Cairn’s tax advisors did
      provide explanations of the taxes or taxation risks that could arise under Plans A or B).
      If, however, the tax advisor considers that a transaction does not give rise to tax, it
      generally suffices to say so (which RSM did); it would be unreasonable to expect
      him/her to explain why a particular tax does not arise. That there is no reference at all
      to a possibly applicable tax will mean either a serious error or conceivably even an intent
      to defraud, on the one hand, or it could mean that the prospect of this tax coming to
      application would not be a conceivable occurrence, on the other. Taken to the absurd,
      this would require every tax advisor to list all of the taxes that are not applicable to a
      particular transaction and then explain why they are not applicable.




1427
       Letter from RSM to CIL, 11 October 2006, Exh. C-372; Letter from RSM to CIL, 11 October 2006, Exh. C-
       373.
1428
       Letter from Amarchand to CIL, 12 October 2006, Exh. CWS-Brown-152.
1429
       R-SoD, ¶ 31; R-Rejoinder, ¶ 658.
1430
       R-SoD, ¶ 31.
1431
       Letter from RSM to CIL, 11 October 2006, Exh. C-372; Letter from RSM to CIL, 11 October 2006, Exh. C-
       373; Letter from Amarchand to CIL, 12 October 2006, Exh. CWS-Brown-152.

                                                    302
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 318 of 583
                                                                                    PCA Case No. 2016-7
                                                                               Award of 21 December 2020
                                                                                          Page 303 of 568

1151. There is no reason to doubt that Cairn’s advisors approached this transaction in a
      professional way. They were aware that it was a very significant transaction for Cairn
      and that their client expected them to give reliable, objective, and accurate advice. They
      would also know that they were under a duty to act according to their accredited
      profession’s standards and further that if they failed to do so, they might be subject to
      suit or to professional sanction. Thus, the strong (albeit rebuttable) presumption is that
      RSM and Amarchand took their mandates seriously and sought to provide reliable,
      objective and accurate advice. Such advice can range from ‘clear and succinct’ because
      the answer to the client’s question is clear; it can also be filled with qualifications
      because the answer cannot be a straight yes or no. RSM’s advice, seconded by
      Amarchand’s, fell into the former category. Based on their professional experience and
      their understanding of the applicable tax act, they opined that the Transaction, structured
      as it ultimately was, was not taxable in India. As it turns out, the Tribunal agrees with
      that advice. Moreover it does not consider that it was necessary for the advisors to give
      a lengthy opinion on a matter that they considered to be straightforward. If they
      considered it otherwise, they would have understood the need to either qualify the advice
      (as RSM did in respect of Plan B and the ‘maverick tax inspector’) or recommend that
      an advance ruling be obtained.

1152. In making this finding, the Tribunal is aware that even the most experienced advisors
      are not immune from making mistakes and the mere fact that an advisor does not qualify
      his/her advice is not dispositive of the question. The judgments of courts around the
      world are replete with examples where taxpayers, even with the advice of leading law
      and accounting firms, have been found to have run afoul of a country’s tax laws. But
      here, the Tribunal is not considering RSM’s advice in a vacuum; as already seen in the
      Tribunal’s discussion of the Shome Committee and the TARC, as well as Explanations
      6 and 7, the consideration of RSM’s advice forms only a part of a much fuller factual
      context. The key point is that RSM’s advice, terse as it might have been, was consistent
      with that other evidence, and, as shall be seen below, is consistent with the Tribunal’s
      own view of the meaning of Section 9(1)(i) – a view which the Tribunal shares with no
      less an authority than the Supreme Court of India.

1153. Third, this was not the first time that Cairn was advised that the sale or transfer of shares
      in a non-Indian company which indirectly held assets in India was not taxable in India.
      The record provides at least three examples in which Cairn requested tax advice in
      relation to an indirect transfer, and the advisor either affirmatively noted that the
      transaction was not subject to tax or did not identify a taxation risk.

1154. The first such instance was in September 2000, when Ernst & Young provided advice
      in relation to a possible transfer of Cairn’s interest in three exploration blocks in India
      owned by three Dutch companies to Indian subsidiaries. Ernst & Young explained that,
      if the exploration blocks were sold directly, any gain arising from the sale or transfer
      would be chargeable to tax in India. However, no tax would arise if the Dutch companies
      themselves were sold. Specifically, Ernst & Young stated: 1432

                  1. Exploration blocks are 'capital assets' within the definition of capital
                  assets under the Indian Income Tax Act, which includes movable or


1432
       Email from Ernst & Young to Cairn, 12 September 2000, Exh. C-356.

                                                    303
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 319 of 583
                                                                                               PCA Case No. 2016-7
                                                                                          Award of 21 December 2020
                                                                                                     Page 304 of 568

                    immovable property (owned by Indian or overseas entity). Any profit/ gain
                    arising from the sale or transfer of a capital asset is chargeable to tax in
                    India […].

                    2. No tax issue would arise in India if BV or any of the three Netherlands
                    companies are sold as these companies are not Indian companies. Although
                    the three Netherlands companies are currently having assets in India, but
                    still if the shares of these companies are sold there will be no tax issues.
                    However, if the Indian subsidiary is sold, sale of its shares would give rise
                    to tax issues relating to levy of capital gains tax.

1155. Similarly, in November 2003, Mr Dinesh Kanabar of RSM 1433 provided the following
      advice in connection with Cairn’s intention to sell its interests in two exploration
      licences to the ONGC: 1434

                    [T]he one clear structure which seems to work is that if ONGC were to set
                    up a subsidiary abroad and the subsidiary was to acquire equity of the
                    foreign companies which held India interests, we would have no tax
                    implications in India. […] Clearly, planning is possible only if ONGC
                    agrees to acquire shares of the Companies instead of acquiring the Indian
                    assets.

1156. Notably, in April 2004, shortly after two of the Rajasthan discoveries, Rajiv Memani,
      CEO & Country Managing Partner of Ernst & Young, provided Cairn with preliminary
      advice on the possibility of listing Cairn’s Indian assets on the Indian stock
      exchanges. 1435 Mr Memani noted that Cairn’s first step should be to “[e]stablish [an]
      Indian subsidiary company (“Indian Sub”) of Cairn and transfer [the] identified PSC
      assets (all assets except UK and Bangladesh assets) to [the] Indian Sub”, and then “[l]ist
      [the] Indian company on [the] Indian stock exchanges”, at a “75% dilution proposed by




1433
       The Claimants allege that Mr Kanabar was “one of India’s leading tax experts, […] who was subsequently
       retained by the Government of India in various capacities to advise on important tax matters”. C-Updated
       Reply, ¶ 67. The Claimants note in particular that Mr Kanabar was appointed by the Government to the
       Rangachary Committee, which was set up in 2012 to recommend various tax reforms, and that after leaving
       RSM Mr Kinabar served as Chairman of KPMG’s tax practice in India, Head of the Tax and Regulatory
       practice of Pricewaterhouse Coopers in India and Chairman of the Taxation Committee of the Federation of
       Indian Chambers of Commerce & Industry. C-Updated Reply, n. 89. The Respondent has not disputed this,
       although it alleges that Ms Brown found Mr Kanabar’s advice on the use of a Mauritian structure
       “unconvincing”. R-PHB, ¶ 405(b), citing Transcript, Evidentiary Hearing, 147:25-148:4 (Ms Brown).
1434
       Email from RSM to Cairn, 27 November 2003, Exh. C-357.
1435
       Email from R. Memani of Ernst & Young to Cairn dated 8 April 2004, with presentation attached, Exh. C-
       358. The record is unclear as to whether this advice was solicited or unsolicited. The Claimants write that
       Cairn “sought” this advice after the Rajasthan discoveries (C-Updated Reply, ¶ 68). However, Ms Brown
       was adamant in her oral testimony that Mr Memani had offered this advice during the course of a dinner in
       April 2004, and that the possibility of an Indian listing was a very distant possibility at that stage. See, e,g.,
       Transcript, Evidentiary Hearing, Day 4, 198:22-23 (“It was Ernst & Young’s instigation and they were
       definitely touting for work. It was not ours.”). The Respondent has contested this evidence. See, e.g., R-PHB,
       ¶¶ 209-211. While this dispute may be relevant to the question as to when Cairn began considering the
       possibility of listing in the Indian markets, whether Mr Memani was “touting” as Ms Brown asserted, or not,
       the Tribunal does not consider that it affects the credibility of Mr Memani’s advice.


                                                          304
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 320 of 583
                                                                                PCA Case No. 2016-7
                                                                           Award of 21 December 2020
                                                                                      Page 305 of 568

           Cairn.” 1436 He identified two options for the transfer of assets from Cairn to the Indian
           Sub: 1437

           a.      “Option A: Sale of stake in UK PSC asset holding company to Indian Sub”, and

           b.      “Option B: De merge identified PSC assets to Indian Sub”.

1157. Option A involved the following steps: (i) Cairn Energy was to transfer the PSC assets
      (at that time held under Cairn Australia) to a UK company (given the diagram provided
      and Mr Memani’s explanations as to tax implications, the Tribunal understands this
      would have involved the transfer of shares of Cairn Australia to the UK company rather
      than transferring the PSC assets themselves); (ii) Cairn Energy would then establish the
      Indian Sub, which would be a holding company; (iii) Cairn Energy would then transfer
      the UK company to the Indian Sub, and the Indian Sub would pay consideration in
      equity/debt instruments; and (iv) the Indian Sub would then be listed on the Indian stock
      exchange(s), either through a fresh issue of shares or an offer for sale of existing
      promoter stake. 1438 The resulting structure was illustrated in the diagram below: 1439




1158. As is immediately evident, Mr Memani’s proposed Option A involved several indirect
      transfers, including the transfer of Cairn’s Indian assets to an Indian subsidiary through
      a holding company. The tax advice that followed is thus relevant to the structure that

1436
       Exh. C-358, slide 3.
1437
       Ibid.
1438
       Id., slide 4.
1439
       Id., slide 4.


                                                  305
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 321 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 306 of 568

           Cairn ultimately adopted. Specifically, Mr Memani noted that Option A would have the
           following direct tax implications: 1440




1159. The only Indian taxes mentioned above relate to the “[d]ouble taxation of income arising
      from Indian E&P assets due to multi-layered structure” (which the Claimants have
      explained relates to taxation on dividends, and to what they have called “tax
      leakage” 1441), and the stamp duty costs on the issue of shares of the Indian Sub to Cairn
      Energy. While Mr Memani suggested that UK and Australian capital gains tax might
      apply to the transfer of shares of Cairn Australia to the UK company, he made no
      mention of Indian capital gains tax arising either from the transfer of the shares of Cairn
      Australia to the UK company, or from the transfer of the shares of the UK company to
      the Indian Sub, despite the fact that both of these companies indirectly held Indian
      assets. Given Mr Memani’s senior position with Ernst & Young and the level of detail
      of his presentation, it is reasonable to infer that, in his opinion, the proposed Option A
      had no capital gains tax implications in India.

1160. The Tribunal is thus persuaded that RSM’s tax advice was reliable and reflected the
      state of the law at the time. Given the numerous times in which this advice was given,
      its unequivocal formulation, and the fact that it was consistent with that given by more
      than one experienced advisor, based on the evidence before it, the Tribunal does not
      consider that the Claimants were reasonably required to request an advance ruling from



1440
       Id., slide 6.
1441
       The Parties dispute to what this tax leakage refers. The Tribunal addresses this dispute in Section VII.A.3.c
       below (on the Respondent’s tax avoidance defence).


                                                        306
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 322 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 307 of 568

          the Authority for Advance Rulings, as the Respondent has suggested. 1442 They had
          sufficient comfort resulting from the plain language of the Act, the repeated advice from
          various sources, without reservations or expression of doubts, including without the kind
          of qualification that RSM raised with respect to Plan B (the maverick tax inspector who
          might challenge a Mauritius structure for lack of substance). Simply put, there was
          nothing in the record that should have drawn the Claimants’ attention to the possibility
          of a capital gains tax being levied on indirect transfers.

1161. To counter the consistent advice that the Claimants received at the time of structuring
      the 2006 corporate reorganisation, the Respondent argues that Ms Brown admitted that
      “it was stupid to rely on such ‘advice’, and Cairn ought to have obtained proper
      advice.” 1443 That is not, in the Tribunal’s view, an entirely faithful portrayal of Ms
      Brown’s oral testimony. Counsel for the Respondent took Ms Brown through the
      various versions of RSM’s Concept Paper, and pointed out that, while the presentations
      were getting more detailed, the tax advice remained the same. This exchange was as
      follows: 1444

                   Q. If you turn, please, to the next iteration of the concept paper which is
                   May 2006, CWS-Brown 50 at tab 25. And if you just look at the document.
                   […] I’m just drawing your attention to the fact that it’s now fairly detailed,
                   do you accept that?

                   A. It’s getting more granular as we go along.

                   Q. But in terms of the advice on tax […] it’s exactly the same words. Hasn’t
                   evolved at all ; yes?

                   A. I wouldn’t have expected it to.

                   Q. Then you have the next iteration at C371, tab 26. 3 And if you go to
                   page, now, 27. Paragraph (a). This has not evolved at all , has it ?

                   A. Again, I would not have expected it to. It was just crystal clear, to
                   everybody involved, based on precedent, based on the advisers’
                   experience, based on all the experiences of the people in the room who did
                   these things for day jobs that this was not a taxable event in India.

                   Q. And so it says: “The transfer of shares of all UK companies into a single
                   UK India Hold Co. involves a transfer by a nonresident to a non resident
                   of a foreign asset. It would have no tax implications in India.” It says:
                   “Acquisition of the India Hold Co by the India list Co would have no tax
                   implications.” So, by that time, we have the transfer to CIL also being
                   asserted not to have tax implications; correct?



1442
       The Tribunal recognises that it does not have a complete picture of the advice which Cairn received. Privilege
       was claimed in respect of certain documents in respect of which the Respondent sought production and these
       claims were [largely] upheld by the Tribunal. In addition, the only person with direct personal knowledge of
       the planning was Ms Brown. None of Cairn’s professional advisors were tendered to testify as to the advice
       given and received.
1443
       R-PHB, ¶ 91 (emphasis in original).
1444
       Transcript, Evidentiary Hearing, Day 5, 245:14-247:22 (Mr Moollan/Ms Brown).

                                                        307
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 323 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 308 of 568

                  A. That’s correct. It’s neither the transferor nor the assets being transferred
                  were Indian?

                  Q. But, similarly, absolutely no reasoning; no reference to authority; no
                  reference to any provision; correct [?]

                  A. It was - - yes. Yes, that is correct .

                  Q. But, on that, on that last sentence actually rode potentially a massive
                  liability, if it were wrong?

                  A. Yes. So, as I said earlier, you could accuse me of stupidity - -

                  Q. I wouldn’t dream to do that - -

                  A. For - - for not - - but we had absolutely no reason to believe that that
                  was, in any way, shape or form, flawed advice , from our experience.

                  Q. But for much smaller amounts of, for example, stamp duty, we see, in
                  the papers, Ms Brown, very detailed advice from Shepherd and
                  Wedderburn about whether taxable, whether not taxable. You didn’t think
                  fit to actually have a proper legal opinion, that would analyse the relevant
                  issue, give you the comfort, you have that in the files, it’s done, no?

                  A. As I say, you can accuse me of stupidity on that. Mind you, not that it
                  would be worth the paper it’s written on since the 2012 amendment. But it
                  would have been nice to have had it at the time.

                  Q. It would have been nice. You should have got it, yes?

                  A. I should have asked for it . Yes. I was --

1162. In other words, Ms Brown’s testimony was that it might have been stupid not to have
      requested “a proper legal opinion, that would analyse the relevant issue” 1445 (i.e., the
      taxability of indirect transfers), as Mr Moollan suggested; she did not testify that it was
      stupid to rely on RSM’s advice. At the time, Ms Brown “would not have expect[ed]”
      RSM to provide more elaborate advice, because “[i]t was just crystal clear, to everybody
      involved, based on precedent, based on the advisers’ experience […] that this was not a
      taxable event in India.” 1446 But whether or not Cairn had obtained such a legal opinion,
      there is no reason to believe that it would have identified a risk of taxation of an indirect
      transfer of capital assets situate in India at that stage. The Tribunal has already
      concluded that RSM’s lack of reasoning was due to the simple fact that indirect transfers
      were not taxable at the time. Indeed, as discussed in the previous sections, the
      Respondent has been unable to provide any evidence showing that as of 2006 the ITD
      had attempted to tax an indirect transfer based on Section 9(1)(i), and the record of this
      proceeding shows no legislative intent to tax indirect transfers prior to 2009, when the
      DTC 2009 was discussed.


1445
       Id., 247:13-14 (Mr Moollan).
1446
       Id., 246:5-10 (Ms Brown).


                                                      308
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 324 of 583
                                                                             PCA Case No. 2016-7
                                                                        Award of 21 December 2020
                                                                                   Page 309 of 568

1163. The Respondent further points to the Claimants’ internal risk matrix from 2010, which
      shows that Cairn identified a risk of what the matrix calls “Potential IPO Withholding
      Tax dispute”. 1447 This was prepared four years after the transaction and, at that time, the
      ITD had already presented its first demands against other taxpayers under Section
      9(1)(i) of the ITA 1961 for capital gains tax on indirect transfers and made an attempt
      at finding in 9(1)(i) the authority to tax indirect transfers.




1164. The Respondent alleges that this “was an assessment of risk made in March 2010, at a
      time when no decision on the point had been rendered (the Bombay High Court’s
      judgment in Vodafone was only rendered in September 2010), and when there was of
      course no question yet of any retroactive taxation.” 1448 The Respondent’s argument
      appears to be that, given that the Claimants identified this risk in 2010, prior to the
      Bombay High Court’s judgment in Vodafone, this means that they were aware that
      Section 9(1)(i) could apply to indirect transfers before the 2012 Amendment. This is
      said to provide further proof that the law was not settled until the Vodafone decision.

1165. The Tribunal cannot follow this line of reasoning. First, the relevant period is 2004-
      2006, as the Respondent itself repeats several times, not 2010, when the matrix was
      prepared. Second, the matrix shows what it calls a “new risk”, the implication being that
      Cairn had not identified that risk earlier. This suggests that the perception of the risk

1447
       Brown WS2, p. 39.
1448
       R-PHB, ¶ 91.

                                               309
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 325 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 310 of 568

          arose around the time of the matrix’s making, i.e., in 2010, after the tax authorities
          started seeking to tax indirect transfers under the ITD’s expansive interpretation of
          Section 9(1)(i) in 2007 and while the Vodafone case – the case that would ultimately
          determine whether there was a lawful basis (in Indian law) for such an expansive
          interpretation – was still pending, All this was public knowledge and Ms Brown testified
          on that matter.

1166. Third, the fact that Cairn identified the taxation of indirect transfers as a potential risk
      does not mean that it understood that indirect transfers were taxable under the legal
      framework existing at the time. Although the matrix places the risk of a tax dispute in
      the “high-impact” category, due to its potentially substantial monetary impact, it was
      also placed at the left side of the “possible” risks category. This indicates that Cairn
      viewed the likelihood of the risk’s materialisation to be closer to “improbable” than
      “probable”, despite the position taken by the tax authorities. The Supreme Court’s
      decision in Vodafone proved that estimation to be correct in the existing circumstances,
      i.e., before Parliament issued the 2012 Amendment. In disputes with governmental
      entities perhaps even more than in other disputes, there is often uncertainty and, in
      particular, some possibility that the Government might succeed in imposing its (possibly
      legally questionable) position on an individual. Given that the ITD had at that time opted
      for such a route, it was only prudent for Cairn to identify the relevant risk for internal
      and possibly regulatory purposes. This cannot reasonably be taken as a concession in
      respect of Cairn’s position as to whether in 2006 Section 9(1)(i) could be correctly
      interpreted to cover indirect transfers. Cairn’s subjective assessment of risk in 2010,
      when the Vodafone assessment was under way, cannot stand as good evidence of what
      it believed, based on the advice of accountants and lawyers, Section 9(1)(i) meant in
      2006.

1167. What Cairn believed were its risks in 2006 is reflected in CIL’s final Prospectus
      prepared for the IPO. The Prospectus disclosed 42 risk factors (30 internal, 7 external,
      and 5 related to the issue itself), including certain taxation risks and risks of regulatory
      change. It did not identify any taxation risks to CIL arising from Cairn’s pre-IPO
      transactions. 1449 The Tribunal notes in particular that the Prospectus identified as an
      internal risk the fact that CIL had “entered into certain related party transactions with
      [its] Promoters and Promoter Group entities”, and provided detailed information about
      these transactions in the Sections entitled “Relationship with Cairn Energy PLC” and
      “Financial Information”. 1450 Despite this, the Prospectus did not identify the risk that
      CIL might be liable to withhold capital gains tax arising from the CIHL Acquisition.
      The Prospectus was prepared with the advice of Merrill Lynch, ABN Amro Rothschild
      and JM Morgan Stanley, among others, and was signed by all of CIL’s directors, its
      Chief Executive Officer and its Chief Financial Officer (who at the time was Ms
      Brown). Had Cairn envisaged the risk that the CIHL acquisition (or any other aspect of
      the 2006 corporate reorganisation) would have been subject to capital gains tax at a rate
      of 40%, it would have been surprising for the Prospectus to have omitted to mention
      such a risk, in particular given the liability that could arise to the company, its advisors,
      and of course the signatories to the Prospectus.


1449
       CIL Prospectus, 22 December 2006, Exh. CWS-Brown-75, pp. xiv-xxxv; Brown WS2, ¶ 104.
1450
       CIL Prospectus, 22 December 2006, Exh. CWS-Brown-75, p. xxvii, s. 13; 141-148; 150-156.

                                                    310
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 326 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 311 of 568

1168. Once again, the Tribunal is well aware that misleading or incorrect statements of risk
      factors are hardly uncommon in the commercial world. But the Tribunal sees the
      Prospectus’ treatment of risk factors as simply one more piece of evidence that sits
      consistently with the totality of the evidence which the Tribunal has already addressed.

(6)        The ITD’s practice prior to the 2012 Amendment

1169. A compelling piece of evidence that, prior to the 2012 Amendment, Section 9(1)(i) did
      not tax indirect transfers is that, in respect of the four decades between the enactment of
      the ITA 1961 and the initiation of the investigation against Vodafone, the Respondent
      was unable to produce any documentary evidence that the ITD had taxed a single
      indirect transfer of capital assets under that Section.

1170. The Respondent’s witness, Mr Sanjay Puri, Commissioner of Income Tax (International
      Taxation) – 1, New Delhi, testified that it was his “belief and experience that section 9
      has always been interpreted and applied in such a way as to consider income arising
      from the transfer of any capital asset situated in India to be deemed as accruing or arising
      in India. That is, where the capital asset was situated in India, any income arising from
      its transfer anywhere and by whatever means would be taxable in India.” 1451

1171. Yet Mr Puri could not point to a single instance prior to the commencement of the ITD’s
      investigation into Vodafone in 2007 in which the ITD had taxed or attempted to tax an
      indirect transfer. In the four examples provided by Mr Puri in his First Witness
      Statement, the assessment proceedings against the taxpayers were all commenced after
      September 2007, i.e., after the ITD had commenced assessment proceedings against
      Vodafone. 1452

1172. In his Second Witness Statement, Mr Puri insisted that Vodafone “was certainly not the
      first proof of intention of the ITD to tax indirect transfers under s. 9(1)(i)”. 1453 In support
      of this assertion, Mr Puri cited a show cause notice under Section 201 issued to Tata
      Cellular Industries (“Tata”) on 25 April 2007 in relation to its failure to withhold tax
      after purchasing shares in Idea Cellular Ltd. from New Cingular Wireless Services Inc.,
      U.S.A. and MMM Holdings, LLC, U.S.A. While Mr Puri did not submit a copy of the
      show cause notice, he submitted a subsequent order dated 28 March 2008 in which this
      show cause notice is cited. 1454 That subsequent order notes that one of the issues for the
      ITD’s consideration was “[w]hether income of the said U.S. companies is chargeable to
      tax in India under section 9(1)(i) of the Act and whether the same is taxable in India
      under the Double Taxation Avoidance Agreement between India and U.S.A.?” 1455 That



1451
       Puri WS1, ¶ 28.
1452
       Puri WS1, ¶ 33. A fifth case was also mentioned by the Respondent in its Statement of Defence, but it also
       post-dated the Vodafone assessment. SoD, ¶ 127(b).
1453
       Puri WS2, ¶ 9.
1454
       Exh. Puri-36, Order under section 201(1) and 201(1A) of the Income-tax Act, 1961 issued against Tata
       Industries Ltd. on 28 March 2008 (“Tata Section 201 Order”), p. 5.
1455
       Id., p. 6.


                                                       311
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 327 of 583
                                                                                               PCA Case No. 2016-7
                                                                                          Award of 21 December 2020
                                                                                                     Page 312 of 568

          order contains an interpretation of Section 9(1)(i) that corresponds to Mr Puri’s
          interpretation quoted above. 1456

1173. That said, the Tribunal finds that there is insufficient evidence to establish that the ITD’s
      attempt to tax Tata predates the Vodafone investigation, mainly out of three
      considerations. First, the show cause notice postdates the initiation of the investigation
      against Vodafone, more specifically the letter from the Department of Revenue to the
      ITD requesting that it examine “the taxability or otherwise” of the Hutchison-Vodafone
      transaction could be taxed, which was dated 8 March 2007. 1457 Second, the show cause
      notice against Tata has not been submitted, so the only evidence in the record showing
      the reasons for which the ITD requested Tata to show cause postdates the show cause
      notice against Vodafone, which was issued on 19 September 2007. 1458 Indeed, as Mr
      Puri admitted at the hearing, it is unclear whether at that point in time the ITD suspected
      that the transaction was a direct rather than an indirect transfer. 1459 Third, the order
      against Tata reveals that, ultimately, it was taxed because the ITD found that some of
      the holding companies had no substance and thus taxed the transaction after lifting the
      corporate veil. 1460 This was later confirmed by the Bombay High Court, which found


1456
       Id., ¶ 5.4.12.2, pp. 321-322 (providing the following summary of the ITD’s assessment of the taxability of
       the transaction under Section 9(1)(i):
       “An analysis made with respect to the various decisions given on section 9(1)(i) indicates that the
       chargeability under section 9(1)(i) will be dependant on the ‘real and intimate connection’, the extra
       commonness of interest or the ‘territorial nexus’ which can only be determined on the basis of common sense,
       plain thinking and the hard facts and circumstance of the case (para 5.4.2.16)
       […] The gains arising from the said investment in the joint venture, therefore, does have a sufficient territorial
       connection with India to attract the taxability provisions (para 5.4.3.8)
       The conditions prescribed in the telecom licenses further establishes that there does exist sufficient territorial
       connection with India to attract the taxability provisions (para 5.4.4.3)
       In section 9, “directly or indirectly” qualifies ‘arising/accrual’ of income. A plain meaning of this section is
       that indirect income will arise from indirect holding and direct income will arise from direct holding. In other
       words, if the US companies have directly held the shares of Idea Cellular Ltd. and had sold it then there
       would be a direct accrual of income to the said US companies. And if they had hold shares of Idea Cellular
       Ltd. indirectly (through say Mauritian company as in this case), there would be an indirect accrual of income.
       In either case, the income is deemed to accrue/arise in India as per section 9(1)(i) of the Act (para 5.4.5.5).
       By adding the phrase ‘indirectly’ the scope of section 9(1)(i) does get enlarged but this is not ultra vires of
       the Constitution
       Any interpretation suggesting that transfer of shares of the foreign company holding immovable property in
       India would not be covered under ‘indirect transfer’ would make the provisions of Article 13(4) otiose in a
       number of DTAAs and would not be in consonance with the legislative intent of section 9(1)(i) and the tax
       treaties (para 5.4.6.7)”).
1457
       Letter from the Department of Revenue to the ITD, 8 March 2007, Exh. C-360.
1458
       Show Cause Notice under Section 201(1) of the ITA 1961 to Vodafone, 19 September 2009, Exh. C-308.
1459
       Transcript, Evidentiary Hearing, Day 8, 216:13-222:8 (Mr McNeill/Mr Puri).
1460
       Tata Section 201 Order, ¶¶ 5.4.12.2-5.4.12.3, pp. 322-323 (continuing the summary quoted at p. 311 n. 1456
       above:
       “The facts of the case clearly indicates [sic] that AT&T Cellular Pvt. Ltd./Apex Investments (Mauritius)
       Holding Pvt. Ltd. had no substance and the US Companies have effectively sold the shares of Idea Cellular
       Ltd. and not the shares of a company based in Mauritius (para 5.4.8.3). The filings before the Securities and


                                                          312
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 328 of 583
                                                                                               PCA Case No. 2016-7
                                                                                          Award of 21 December 2020
                                                                                                     Page 313 of 568

           that the transaction could be taxable as a colourable transaction, not as an indirect
           transfer. 1461 Indeed, in its judgment of 14 July 2011, the Bombay High Court confirmed
           that “[i]n the ordinary course, income accrued to a nonresident on account of sale of
           shares of a foreign Company would not be taxable in India.” 1462 However, it agreed with
           the ITD that the sale was a colourable transaction and thus could be taxed on that
           basis. 1463

1174. At most, the evidence enables the Tribunal to find that the ITD’s attempts to tax Tata
      occurred roughly contemporaneously with the ITD’s attempts to tax Vodafone. This is
      hardly surprising, because if, as the Tribunal believes, the ITD was applying a more
      expansive interpretation of Section 9(1)(i) in early 2007, it is likely that it would apply
      it to more than one taxpayer.

1175. What is undisputed is that the record contains no examples of the ITD’s attempt to tax
      indirect transfers prior to 2007. Indeed, during the document production phase, the
      Claimants requested the Respondent to produce any such examples, 1464 and the
      Respondent was unable to find any responsive documents. 1465 Given the stated view that

       Exchange Commission, USA, clearly shows that AT&T Cellular (P) Ltd., Mauritius, had no substance and
       the US companies have for all practical purposes made investments only in Idea Cellular Ltd. (para 5.4.9)
       It is true that the shareholders and the company are two separate juridical persons as held in the case of
       Salomon v. Salomon. However, in appropriate cases, the tax authorities and courts are entitled to lift the
       corporate veil and they must make a conscious effort all the time to determine what the real nature of the
       transaction is. Applying this principle on the facts of the case, there is no doubt that the true nature of the
       transaction was the sale of Indian asset by the two US companies to Tata Industries Ltd. chargeable to tax
       under section 9(1)(i) of the Income-tax Act, 1961 (para 5.4.10.17, 5.4.10.18 and 5.4.10.19). The summary
       made in para 5.4.10.18 on the issue of lifting the corporate veil on the facts of the case vividly demonstrates
       that AT&T Cellular Pvt. Ltd. has no corporate personality of its own.
       5.4.12.3 In view of the above discussion, it is held that the income of New Cingular Wireless Services Inc.,
       U.S.A. and MMM Holdings LLC, U.S.A. arising from the sale of their stake in Idea Cellular Ltd. is
       chargeable to tax in India under section 9(1)(i) of the Income-tax Act, 1961. […]” (emphasis added)).
1461
       Aditya Birla Nuvo v. Deputy Director of Income Tax (International Taxation) and Union of India, through
       the Ministry of Finance, [2012] 342 ITR 308 (Bom), Exh. R-77, ¶¶ 91, 96-99.
1462
       Id., ¶ 91.
1463
       Id., ¶¶ 91, 96-99 (holding that “the primafacie [sic] opinion of the Revenue that the transaction between TIL
       and NCWS/MMMH for sale and purchase of shares of AT&T Mauritius was a colourable transaction and in
       fact the transaction was for sale and purchase of ICL shares by NCWS to TIL cannot be said to be devoid of
       any merit.”).
1464
       Claimants’ Document Request No. 23, seeking “[a]ssessment orders issued by the Income Tax Authority
       prior to 2007 assessing capital gains tax under Section 9 of the ITA 1961 on transfers of shares or interests
       in a company or entity registered or incorporated outside India on the basis that: (a) the shares or interests
       derive, directly or indirectly, their value substantially from assets located in India; or (b) the transfers have
       the effect of transferring immovable properties in the form of oil wells or other natural resource assets situated
       in India.” In response to the Respondent’s objection that this request was unduly burdensome, the Claimants
       narrowed down the request as follows: “The Claimants would be satisfied if the Respondent would produce,
       for example, five instances of assessment orders responsive to either of subrequests (a) or (b). At the very
       least, the Respondent should be required to produce Documents sufficient to show ‘the way that the
       Respondent has always applied s. 9 of the ITA’ prior to 2006.” The Tribunal granted this request as narrowed
       down. Procedural Order No. 8, Annex A, Tribunal’s Order on Claimants’ Document Request No. 23.
1465
       See Respondent’s Further Responses to the Claimants’ Application to Produce, submitted on 18 August 2017
       under cover of RCom-153, Response to Request No. 23 (“Without prejudice to the above objections [on


                                                          313
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 329 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 314 of 568

          the 2012 Amendment clarified the meaning of Section 9(1)(i) dating back to 1961, the
          Tribunal finds the absence of any evidence showing an application of the section to
          indirect transfers of capital assets situated in India before 2007 to be indicative of a shift
          in thinking in the ITD around that time and contrary to the claimed original intent. In
          cross-examination, Mr Puri admitted that he had never conducted an assessment on the
          basis of his interpretation of Section 9(1)(i), and that those he had supervised had taken
          place after 2015. 1466 He also testified that he was not aware of any tax circulars or legal
          publications supporting this interpretation. 1467 Similarly, while Mr Puri asserted that he
          had conducted internal trainings espousing this interpretation, 1468 he submitted no
          documentary evidence supporting this assertion (notably, no copies of any presentations
          used to carry out the trainings, and no internal memoranda summarising this theory).

1176. The Tribunal thus finds that the Respondent has failed to prove that, prior to 2007, the
      ITD attempted to tax any indirect transfer under Section 9(1)(i), let alone that it had “the
      consistent position […] that the indirect transfers of capital assets situate in India are
      taxable under the ‘source’ principle embodied in section 9 of the ITA”, as Mr Puri
      asserted. 1469 The record suggests (and Mr Puri in fact admits) that this was a recent
      practice, 1470 which coincided with the initiation of the investigation into Vodafone.

1177. In the Tribunal’s view, the absence of any attempt by the ITD to tax indirect transfers
      prior to 2007 (including the 2006 Transactions, which, as discussed in the next section
      below, were widely disclosed to the ITD in several occasions), is compelling evidence
      that, prior to the 2012 Amendment, Section 9(1)(i) did not tax indirect transfers and the
      ITD recognised this to be the case.

1178. The Respondent has advanced several arguments to explain the absence of assessments
      against indirect transfers prior to 2007. In particular, it argues that the practice of indirect
      transfers of Indian assets through foreign companies was a new practice, and the first
      wave of such cases emerged in or around 2007, when foreign investors which had
      invested after India’s opening of its economy in the 1990s began to exit India, and the
      Indian tax authorities presented their first tax demands for indirect transfers. 1471 The
      Tribunal understands the Respondent’s argument to be that, prior to 2007 the ITD did
      not have the opportunity to apply its interpretation. However, the Respondent has not
      submitted evidence to support the factual premise underlying this argument. The
      Tribunal acknowledges that it would be difficult for the Respondent to provide evidence
      of transactions it alleges did not happen; however, it is unlikely that indirect transfers


       excessive burden and confidentiality], the Respondent states that despite its diligent search it has not been
       able to locate any responsive documents.”).
1466
       Transcript, Evidentiary Hearing, Day 8, 200:4-22 (Mr Puri).
1467
       Id., 202:10-203:22 (Mr Puri).
1468
       Id., 204:3-19 (Mr McNeill/Mr Puri).
1469
       Puri WS1, ¶ 34.
1470
       Id., ¶ 33 (stating that his interpretation of Section 9(1)(i) reflected “the understanding on which the tax
       authorities have operated in recent times in respect of the taxation of indirect transfers of Indian assets.”
       (emphasis added).
1471
       R-PHB, ¶¶ 22(d), 128.


                                                        314
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 330 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 315 of 568

          had never occurred before 2007. While India may have been a highly regulated economy
          until the early 1990s, the Respondent has not suggested that foreign nationals and
          companies could not or did not own assets situated in India, and it is unlikely that no
          assets were ever transferred indirectly. The fact that the Government was exercising
          close control over the economic activity in that period is all the more reason to presume
          that it was aware of indirect transfers of Indian assets.

1179. In any event, the Respondent’s argument is contradicted by the record. As the Command
      Acquisition demonstrates, indirect transfers had been occurring in India at the very least
      since 1996. To recall, when Cairn acquired Command’s investments in India, it did so
      by taking over Command Petroleum Pty Ltd, an Australian company which held
      interests in a 1994 PSC for the Ravva oil and gas field. 1472 As explained at the hearing,
      Command held the interests in the Ravva PSC indirectly, through several holding
      companies. 1473 When Cairn acquired Command, an indirect transfer of the interest in
      the Ravva PSC took place, and the record suggests that Command’s seller realised
      capital gains but was not taxed on them. 1474 The Respondent argues that there is no
      evidence as to whether Command’s seller was taxed in India or not. 1475 This is not
      entirely accurate: as discussed above, the Respondent has failed to provide evidence of
      a single instance in which an indirect transfer was taxed in India prior to 2007. By
      exclusion, this constitutes evidence that the Command Acquisition was not taxed in
      India.

1180. More indirect transfers occurred when Cairn reorganised its company structure in India
      after acquiring Command between 1996 and 2001. The Claimants have asserted (and
      the Respondent has not disputed) that Cairn’s reorganisation after acquiring Command
      “involved five transfers of share capital in non-Indian companies – entities incorporated
      in Australia, the UK, the Netherlands, and the British Virgin Islands – all of which
      derived substantial value, directly or indirectly, from their underlying assets in
      India.” 1476 They further note (and the Respondent does not dispute) that the Indian
      Government was “fully aware of this change in foreign control in connection with one
      of the most important PSCs in the Indian oil and gas sector, the Ravva concession.” 1477
      The Indian Under-Secretary of the Ministry of Petroleum and Natural Gas signed an
      amendment to the Ravva PSC to reflect Command’s acquisition by Cairn Energy and
      its resulting name change, and the Government accepted a new parent company
      guarantee by a company of the Cairn group in relation to liabilities under the Ravva




1472
       C-SoC, ¶ 56; Transcript, Evidentiary Hearing, Day 2, 165:20-167:12 (Mr McNeill).
1473
       Transcript, Evidentiary Hearing, Day 2, 165:20-167:12 (Mr McNeill); Claimants’ Presentation “Submissions
       on the Merits”, Consolidated Volumes I and II, slides 11-12.
1474
       Transcript, Closing Hearing, Day 2, 33:20-34:23.
1475
       R-PHB, ¶¶ 21, 368; Transcript, Hearing on Closing Arguments, Day 1, 98:18-100:3 (Mr Moollan).
1476
       C-SoC, ¶ 57; Brown WS1, ¶ 26; see also Transcript, Evidentiary Hearing, Day 2, 165:20-167:12 (Mr
       McNeill); Claimants’ Presentation “Submissions on the Merits”, Consolidated Volumes I and II, slides 11-
       12.
1477
       Brown WS1, ¶ 27.


                                                      315
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 331 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 316 of 568

          PSC. 1478 However, the Claimants allege that “India did not indicate that any tax
          liabilities had accrued to any member of the Cairn corporate group as a result of the
          transfers of shares of the non-Indian corporations involved which derived substantial
          value from Indian interests”. 1479 In particular, Ms Brown testified that “[t]he Indian
          Income Tax Department […] never once sought to assess capital gains tax on any of
          these transactions.” 1480 The Respondent has not denied this, although it has argued that
          this is not evidence that the transactions were not taxable. 1481

1181. The Respondent further argues that the Indian tax system operates based on the principle
      of self-assessment, whereby it is the taxpayer’s duty to declare a tax liability. Thus, the
      fact that the tax authorities might have failed to tax indirect transfers before 2007 (such
      as those involved in Cairn’s reorganisation after acquiring Command) was due to the
      taxpayers’ failure to declare taxes. The Tribunal is not persuaded. Most of the instances
      cited by Mr Puri as examples of the ITD’s attempts to tax indirect transfers commenced
      with the ITD requesting an alleged taxpayer in default to show cause. If the ITD was
      capable of pursuing taxpayers who had failed to declare a tax liability in 2007, there is
      no reason why it would not have done so before that, especially before the 1990s, when
      the market was still highly regulated. This argument also insinuates that the entire
      market, including tax advisors and lawyers, were at best ignorant of a tax payable. There
      is a simpler and more credible explanation as to why the Indian tax authorities did not
      tax indirect transfers for decades; namely, they understood that Section 9(1)(i),
      interpreted literally, simply did not apply to indirect transfers. 1482

1182. The Respondent also seems to be suggesting that the pool of relevant indirect transfers
      should be narrowed down to those which relate to what it calls “exits” of foreign
      investors from the Indian market. 1483 This is unconvincing. There is nothing in Section
      9(1)(i), or in Explanations 4 or 5 (even as later amended by Explanations 6 and 7)
      suggesting that only indirect transfers carried out to allow an investor to exit the Indian
      market are subject to tax. If the Respondent’s argument was correct, then Section 9(1)(i)
      would not apply to partial alienation of shares or intra-group share transfers. Yet, the
      FAO against the Claimants did tax an intra-group share transfer. In any event, the
      Command Acquisition constituted an “exit” for Command’s seller, and there is no
      evidence on the record that that transaction was taxed.

1183. For these reasons, the Tribunal finds that the ITD has failed to show that it had a practice
      of taxing indirect transfers under Section 9(1)(i) prior to 2007. This supports the
      Tribunal’s conclusion that such transfers were not covered by that provision prior to the
      2012 Amendment.


1478
       Brown WS1, ¶ 27, citing Addendum to the Production Sharing Contract dated 31 July 1998, Exh. CWS-
       Brown-14, pp. 2-3; Guarantee by Cairn Energy Asia Limited to Cairn Energy India Limited dated 23 July
       1998, Exh. CWS-Brown-13.
1479
       C-SoC, ¶ 59.
1480
       Brown WS1, ¶ 28.
1481
       R-PHB, ¶ 401.
1482
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 71.
1483
       R-PHB, ¶ 128; Transcript, Hearing on Closing Arguments, Day 1, 98:18-100:3 (Mr Moollan).


                                                      316
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 332 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 317 of 568

1184. The fact that the ITD attempted to tax indirect transfers between 2007 and 2012 does
      not alter this conclusion. The record suggests that, starting with the Department of
      Revenue’s letter to the ITD requesting that it investigate the taxability of the Hutchison-
      Vodafone transaction, 1484 the ITD attempted to expand its interpretation of this
      provision to include indirect transfers. The Tribunal does not question the Respondent’s
      assertion, based on Mr Puri’s evidence that, around that date there might have been “an
      internal view within the [ITD] […] that section 9.1(i) embodied a broad source rule
      allowing the taxation of such transactions according to economic substance.” 1485
      However, the internal views of the tax department of a State do not necessarily reflect
      the correct interpretation of the law. What matters is that, once that interpretation was
      applied to concrete cases and then tested before the Indian courts, it was found to be
      unsupportable as a matter of Indian law. 1486 This is of some importance to the analysis
      of the international law implications of the demand made on the Claimants and will be
      discussed in connection with the EnCana award below.

1185. In any event, as discussed below, the timing of the assessment against CUHL suggests
      that, whatever the internal convictions of its officers, the ITD understood that its
      interpretation of Section 9(1)(i) amounted to a departure from the long-standing view of
      the operation of Section 9(1)(i).

(7)       The timing of the ITD’s assessment against CUHL

1186. Despite the ITD’s purported internal conviction as to the taxability of indirect transfers,
      it waited seven years to attempt to levy tax on CUHL for the CIHL Acquisition. In the
      Tribunal’s view, this further confirms that indirect transfers were not taxable when the
      CIHL Acquisition took place.

1187. The Respondent has argued that, given the principle of self-assessment, the ITD had no
      reason to know of Cairn’s corporate reorganisation in general or of the CIHL
      Acquisition in particular, and it only found out as a result of an investigation carried out
      in January 2014 in CIL’s offices by Mr Sanjay Kumar. However, the record shows that
      the ITD was aware, or could not have failed to become aware, of Cairn’s corporate
      reorganisation at the very least from October 2007. Indeed, between October 2007 and
      January 2014, the ITD analysed the CIHL Acquisition in detail no less than three times.

1188. The first such instance was in 2007, when CIL was subjected to a transfer pricing
      assessment by the ITD. As the Claimants explain (and the Respondent does not dispute),
      the ITA 1961 requires Indian taxpayers who entered into an international transaction in
      the previous year to file a report on that transaction with the TPO in the Office of the
      Additional Commissioner of Income Tax. The task of the TPO is to ensure that the
      transaction has been carried out at arm’s length pricing, 1487 and more specifically, “to
      ensure that India does not lose any tax revenues as a result of a multinational group


1484
       Letter from the Department of Revenue to the ITD, 8 March 2007, Exh. C-360.
1485
       R-PHB, ¶ 22(d)(iv); Transcript, Evidentiary Hearing, Day 8, 200:23-202:24 (Mr McNeill/Mr Puri).
1486
       See Section VII.A.3.b(ii)(9) below (discussing the Supreme Court’s decision in Vodafone).
1487
       C-SoC, ¶ 128; R-SoD, ¶ 30(d).


                                                      317
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 333 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 318 of 568

          intentionally allocating its profits to low-tax jurisdictions via non-arms’ length
          pricing”. 1488

1189. On 30 October 2007, CIL (through its chartered accountants, BSR & Co.), filed a Form
      3CEB with the ITD providing details of the international transactions in which CIL had
      been involved in during 2006, including the transactions related to the CIHL
      Acquisition. 1489 Specifically, the form reflected CIL’s investment in CIHL for a total
      amount paid or payable of INR 289,083,710,140, with the following explanation: 1490

                  During the year assessee [i.e., CIL] has acquired 272,389,192 ordinary
                  shares of £1 each, in Cairn India Holdings Limited out of which
                  251,224,744 shares has been acquired from its holding company Cairn UK
                  Holdings UK for total purchase consideration of Rs 266,818,710,140 for
                  which it has issued 861,764,893 shares shares [sic] at Rs 160 each to Cairn
                  UK Holdings Limited by way of share swap arrangement for acquiring
                  135,267,264 ordinary shares of Cairn India Holdings Limited. The said
                  transaction does not impact P&L account and is in accordance with the
                  provisions of Foreign Exchange Management Act (FEMA) and CCI
                  guidelines. Thus, the transaction is considered to be at arm’s length.

1190. On 29 December 2009, the ITD requested CIL to provide detailed information regarding
      the arm’s length price of its international transactions during the fiscal year 2006-
      2007. 1491 During the course of 2010, CIL representatives attended hearings with the ITD
      and submitted “detailed information about the pricing of the CIL shares and underlying
      CIHL assets and the process of their acquisition by CUHL”, including certain key
      documents prepared during the course of the restructuring, such as the FIPB and RBI
      approvals, the Rothschild valuation, and the final CIL prospectus. 1492

1191. The TPO issued its order on 5 October 2010. It concluded that the CIHL Acquisition
      had been carried out at arm’s length conditions and had complied with certain regulatory
      approvals. The order specifically recognised that CIL had acquired the CIHL shares “to
      acquire the oil and gas assets of CIHL and its subsidiaries”: 1493

                  Assessee has acquired 272,389,192 ordinary shares of £1 each, in Cairn
                  India Holdings Limited (CIHL) for Rs. 289,083,710,140. Out of

1488
       Brown WS1, ¶ 96.
1489
       Form No. 3CEB, 30 October 2007, Exh. C-4. The form also referred to other transactions deemed
       international, including certain expenses.
1490
       Ibid.
1491
       C-SoC, ¶ 129; Notice under Sections 92CA(2) and 92D(3) of the ITA 1961 to CIL, 29 December 2009, Exh.
       C-146.
1492
       Brown WS1, ¶ 97; Letter from CIL to the Additional Commissioner of Income Tax dated 3 September 2010
       [without annexures], Exh. CWS-Brown-88 (indicating enclosure of the CIL Prospectus, the Rothschild
       valuations dated 18 September 2006 and 19 December 2006, the RBI approval dated 10 October 2006 and
       the FIPB approval dated 10 October 2006); Letter from CIL to the Additional Commissioner of Income Tax
       dated 20 September 2010 [without annexures], Exh. CWS-Brown-89 (discussing a hearing held on 3
       September 2010 and providing details on the CIHL Acquisition); Letter from CIL to the Additional
       Commissioner of Income Tax dated 29 September 2010 [without annexures], Exh. CWS-Brown-90
       (indicating enclosure of the brokers’ reports referred to in the Rothschild valuation).
1493
       Order under Section 92 CA(3) of the ITA 1961, 5 October 2010, Exh. C-8, ¶ 5 (emphasis added).

                                                     318
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 334 of 583
                                                                                   PCA Case No. 2016-7
                                                                              Award of 21 December 2020
                                                                                         Page 319 of 568

                  272,389,192 shares in CIHL, 251,224,744 shares has been acquired from
                  Cairn UK Holdings Limited (CUHL) for total purchase consideration of
                  Rs. 266,818,710,140. Assessee has issued 861,764,893 shares @ Rs. 160
                  to CUHL for Rs. 137,882,382,880 as part of the consideration for acquiring
                  CIHL from CUHL by way of share swap arrangement for acquiring
                  135,267,264 ordinary shares CIHL. The said transaction[s] are based on
                  the terms and conditions prescribed by the share purchase agreement
                  executed between CEPLC, CUHL, CIHL and CIL dated October 12, 2006
                  and in accordance with the approvals in this behalf received from the
                  Foreign Investment Promotion Board, Government of India and from other
                  relevant regulatory authorities in India and as per applicable valuation
                  norms. This strategic investment has been made to acquire the oil and
                  gas assets of CIHL and its subsidiaries.

                  […]

                  The documents filed by the assessee as prescribed under Rule 10D were
                  perused and matter was discussed with the authorized representative of the
                  assessee. In view of the functions, assets and risk analysis, no adverse
                  inference is drawn in respect of the arm's length price in respect of
                  'international transactions' entered into by the assessee during the year.

1192. The Claimants allege, and the Respondent does not dispute, that the TPO communicated
      this finding to the assessing officer, who reviewed the TPO’s determination and the
      evidence submitted by CIL, and then closed the assessment, without imposing any tax
      on CIL in connection with the assessment. 1494

1193. The above record shows that the ITD was aware of the CIHL Acquisition, and indeed
      studied it in depth during the transfer pricing assessment. The Respondent seeks to deny
      importance to this fact, arguing that the spheres of competence of the TPO and the
      assessing officer are different. It contends that “[t]he TPO’s jurisdiction is simply to
      examine whether the price paid by CIL for CIHL’s shares was consistent with the Arm’s
      Length Price”, and notes that a “Form 3CEB does not require taxpayers to indicate
      whether any taxable income has been generated; rather, the focus is simply on
      determining whether the valuation of the transaction between related entities is at arm’s
      length price. […]”. 1495 Accordingly, “the TPO clearly did not consider, or make any
      representations in relation to, liability to tax”, nor did he “give any general confirmation
      that the 2006 Transaction ‘complied with Indian tax law’”, as the Claimants have
      alleged. 1496 The Respondent adds that “[i]t is simply not the case that disclosure of any
      information about a transaction to any department of any Governmental authority in
      India somehow amounts to disclosure to the income tax authorities”. 1497

1194. This may be so, but the TPO is not “any department of any Governmental authority”; it
      forms part of the Office of the Additional Commissioner of Income Tax. And while the


1494
       C-SoC, ¶ 130; Brown WS1, ¶ 99; R-SoD, ¶ 30(d).
1495
       R-SoD, ¶ 30(d).
1496
       Ibid.
1497
       Ibid.


                                                    319
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 335 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 320 of 568

          TPO might not have the competence to determine whether there is liability to tax, the
          Respondent has not denied that the TPO communicated its conclusions to the assessing
          officer, who reviewed the TPO’s determination and the evidence submitted by CIL, and
          then closed the assessment, without imposing any tax on CIL in connection with the
          assessment. 1498

1195. The Claimants submitted information on the CIHL Acquisition to the ITD on two
      additional occasions prior to 2014. Between 2009 and 2010, CUHL sold much of its
      shareholding in CIL to third parties. The most important transactions were two off-
      market share sales, one to Petronas in 2009, when CUHL sold 2.3% of CIL’s issued
      share capital, 1499 and another to a subsidiary of Vedanta, in 2010, when CUHL sold
      approximately 40% of CIL’s issued share capital. 1500 On both occasions, the
      transactions involved the off-market sale of shares in an Indian company (CIL), and it
      is undisputed that any capital gains deriving from this transaction were taxable in India.
      In both occasions, the Claimants argued that the applicable long-term capital gains tax
      rate should be 10%, but the ITD decided to apply a rate of 20%. 1501

1196. What matters for present purposes is that, in its application for withholding certificates
      in both transactions and in support of its requested 10% rate, CUHL provided
      information on how it had acquired CIL’s shares, including the consideration it had
      given for them (i.e., cash and exchange of shares in CIHL). 1502 The Claimants contend
      that, in considering (and rejecting) CUHL’s request for a 10 per cent tax rate, the ITD



1498
       C-SoC, ¶ 130; Brown WS1, ¶ 99; R-SoD, ¶ 30(d).
1499
       NoA, ¶ 28; C-SoC, ¶ 133. Ms Brown explains that “[t]he transaction was made pursuant to an agreement
       providing for a transfer of 43,600,000 shares to Petronas for consideration of INR 11,141,823,040 or
       approximately US$ 241,426,379”. Brown WS1, n. 100, referring to Heads of Agreement between Cairn
       Energy and Petronas International Corporation Ltd dated 14 October 2009, Exh. CWS-Brown-81; Cairn UK
       Holdings Limited v. Director of Income-Tax [2013] Writ Petition (Civil) No. 6752/2012 dated 7 October
       2013, Exh. CWS-Brown-108, ¶ 3.
1500
       C-SoC, ¶ 131; Brown WS1, ¶¶ 102-104.
1501
       See Section II.B. With respect to the Petronas transaction: C-SoC, ¶ 134; Brown WS1; ¶ 103; NoA, ¶ 28.
       Order under Section 197 of the ITA 1961 dated 23 October 2009, Exh. CWS-Brown-84; National Securities
       Depository Limited, Quarterly Statement of TDS under Section 200(3) of ITA 1961 dated 11 January 2010,
       Exh. CWS-Brown-86; Order under Section 197 of the IITA 1961 dated 23 October 2009, Exh. CWS-Brown-
       84. With respect to the Vedanta transaction: C-SoC, ¶ 137; Brown WS1, ¶ 105; CUHL, Application for
       Withholding Certificate under Section 197 of the ITA 1961 dated 4 October 2010, Exh. CWS-Brown-91
       [Without Annexures]; Annexure 4, CUHL, Application for Withholding Certificate under Section 197 of the
       ITA 1961, 4 October 2010, Exh. CWS-Brown-92; Order under Section 197 of the ITA 1961, 3 June 2011,
       Exh. CWS-Brown-95 (Withholding Certificate).
1502
       With respect to the Petronas transaction: C-SoC, ¶ 133; Brown WS1, ¶ 103; CUHL, Application for
       Withholding Certificate under Section 197 of the ITA 1961, 19 October 2009 [without annexures], Exh.
       CWS-Brown-82 (noting enclosure of the FIPB approval granted to CUHL and the certificate issued by the
       Statutory Auditor certifying CIL’s value); CUHL, Annexure 3 to Application for Withholding Certificate
       under Section 197 of the ITA 1961, 19 October 2009, Exh. CWS-Brown-83. With respect to the Vedanta
       transaction: C-SoC, ¶¶ 136-137; Brown WS1, ¶ 105; CUHL, Application for Withholding Certificate under
       Section 197 of the ITA 1961, 4 October 2010, Exh. CWS-Brown-91 [without annexures]; Annexure 4,
       CUHL, Application for Withholding Certificate under Section 197 of the ITA 1961, 4 October 2010, Exh.
       CWS-Brown-92.


                                                     320
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 336 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 321 of 568

          must have examined the base cost of the shares resulting from the CIHL Acquisition,
          and yet it did not suggest that those transactions were subject to capital gains tax. 1503

1197. The Claimants allege in particular that the ITD “paid particularly close attention to [the]
      very large transaction between Cairn and Vedanta”, 1504 and “carefully scrutinised the
      share exchanges in order to establish the base cost” for this transaction. 1505 They note
      that the withholding certificate issued by the ITD described CUHL’s acquisition of the
      CIL shares in detail, as follows:

                  365,028,898 equity shares of CIL were allotted to the Applicant as fully
                  paid up at a price of Rs. 190 per equity share, face value being Rs. 10 per
                  share and premium being Rs. 180 per share on 12 October 2006 […] CIL
                  further issued 861,764,893 equity shares to the Applicant on 20 December
                  2006 at Rs. 160 per equity share. 1506

1198. The Respondent contends that the ITD’s involvement in these two transactions was
      limited to determining the relevant withholding tax rate applicable to CUHL’s post-IPO
      sales of CIL shares and not the cost basis of CUHL’s pre-IPO acquisition of CIL
      shares. 1507 More specifically, it argues that the dispute between the Parties “concerned
      solely the rate of capital gains tax which had been applied by the Income Tax
      Department, and not the base cost or sale cost of the shares. There was accordingly no
      need for the Income Tax Department to investigate the cost basis of the Petronas and
      Vedanta transactions, still less to look into the 2006 Transactions and, in particular, to
      discover the cost at which CUHL had acquired the CIHL shares which it had provided
      as consideration for the CIL shares.” 1508

1199. The Tribunal agrees with the Respondent that the focus of the ITD’s evaluation in these
      two transactions was not the cost at which CUHL had transferred CIHL’s shares to CIL
      in the CIHL Acquisition, nor what capital gains might have arisen from that transaction.
      Yet, CUHL did provide information on the CIHL Acquisition to the ITD, in particular,
      CUHL’s FIPB Application, which described that transaction in detail, including the fact
      that it involved the indirect transfer of assets located in India, 1509 and a description of
      the consideration paid by CUHL to acquire its shares in CIL (part of which was paid
      through an exchange of shares in CIHL). 1510 This information was sufficient to
      understand that an indirect transfer had taken place. If at that time Section 9(1)(i) taxed



1503
       C-SoC, ¶¶ 134-135, 138; Brown WS1, ¶¶ 103, 105.
1504
       C-SoC, ¶ 137.
1505
       Brown WS1, ¶ 105.
1506
       Order under Section 197 of the ITA 1961, 3 June 2011, Exh. CWS-Brown-95 (Withholding Certificate).
1507
       R-PHB, ¶¶ 478-479.
1508
       R-PHB, ¶ 478.
1509
       CUHL, Application for Withholding Certificate under Section 197 of the ITA 1961, 19 October 2009
       [without annexures], Exh. CWS-Brown-82 (noting that the FIPB approval granted to CUHL is enclosed);
       Letter from CUHL to the MoF, 10 August 2006, Exh. C-1 (enclosing inter alia its FIPB Application).
1510
       CUHL, Annexure 3 to Application for Withholding Certificate under Section 197 of the ITA 1961, 19
       October 2009, Exh. CWS-Brown-83.

                                                     321
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 337 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 322 of 568

          indirect transfers, as the Respondent contends, it is to be expected that the TPO would
          have shared this information with the AO.

1200. The record thus shows that the ITD knew of the CIHL Acquisition at least since October
      2007. The information provided to the ITD made it clear that this transaction involved
      the indirect transfer assets located in India. Had the ITD believed that indirect transfers
      were taxable already in 2006, in the Tribunal’s view, it would have initiated assessment
      proceedings against CUHL or CIL prior to the enactment of the 2012 Amendment.

(8)       The ITAT’s Order of 9 March 2017

1201. A further confirmation that, prior to the 2012 Amendment, Section 9(1)(i) did not apply
      to indirect transfers of capital assets situate in India was the order issued by the ITAT
      on 9 March 2017 ruling on CUHL’s appeal against the FAO. It is common ground that
      this decision dissatisfied both parties and that they have appealed the decision to the
      Delhi High Court. It is thus possible that that court might take a different view of the
      matter than that of the ITAT. For present purposes, however, the Tribunal considers that
      the ITAT’s finding that it would be unfair to impose interest on CUHL’s tax debt
      because the tax had arisen out of the 2012 Amendment (and which the ITAT described
      as having “retrospective” application) is consistent with the evidence reviewed above.
      The ITAT concluded that CUHL could not have “visualize[d]” its liability to pay the
      tax in advance in the year in which the transaction occurred (i.e., 2006), and therefore
      relieved that Claimant of the obligation to pay interest on the unpaid taxes that the ITD
      has demanded be paid].

                  In the present case the interest has been charged on the tax payable by the
                  assessee which has arisen because of retrospective amendment made by
                  The Finance Act, 2012. Therefore, it is correct on the part of the assessee
                  to submit that it could not have visualize[d] its liability for payment of
                  advance in the year of transaction therefore, there cannot be any interest
                  payable by the assessee u/s 234A and 234B of the Act….

                  Admittedly in the present case, the income of nonresident appellant has
                  become chargeable to tax due to retrospective amendment in the act …

                  [W]e are of the opinion that assessee cannot be burdened with interest u/s
                  234A and 234B of the Act on tax liability arising out of retrospective
                  amendment [with effect from] 01.04.1962 in the provision of section 9(1)
                  of the Income Tax Act[.] 1511

1202. The Respondent has argued that the Claimants’ reliance on the ITAT Order is
      misconceived. It argues that “when the ITAT stated that the assessee could not have
      visualised its liability, it was not stating that the Claimants could not have foreseen that
      the 2006 Transactions was taxable; the ITAT was only making an observation in respect
      of visualization for the payment of advance tax.” 1512 In any event, the Respondent


1511
       Cairn UK Holdings Ltd v. D.C.I.T., ITA No. 1669/Del/2016, Order, 9 March 2017, Exh. C-228, ¶ 41, pp.
       164-166.
1512
       R-Rejoinder, ¶ 680.


                                                    322
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 338 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 323 of 568

          alleges that “the finding of the ITAT on this issue is per incuriam and is currently being
          appealed by the ITD before the Delhi High Court.” 1513

1203. Leaving to one side what might be found by the Delhi High Court (which cannot be
      anticipated by the Tribunal) and confining itself to the text of the ITAT Order, the
      Tribunal is not persuaded by the Respondent’s argument. The ITAT’s reasoning in the
      paragraph quoted above is clear: its view was that the tax burden imposed on the
      Claimants arose only as a result of the 2012 Amendment and did not exist before that;
      consequently, the Claimants could not have visualised the payment of advance tax in
      that fiscal year. Whether or not the Claimants could visualise that the CIHL Acquisition
      could never be taxed on other grounds or could rely on the ITAT’s order as a basis for
      a legitimate expectation that the transaction would not have been taxable is a different
      question. What is clear is that the ITAT recognised that the tax burden that was actually
      imposed on the Claimants (i.e., on the basis of the 2012 Amendment) could not have
      been visualised in the year of that transaction because in that year Section 9(1)(i) did
      not tax indirect transfers.

(9)       The Supreme Court’s decision in Vodafone

1204. The Tribunal now turns to the sole judicial authority that interpreted Section 9(1)(i) as
      it stood prior to the 2012 Amendment – the Supreme Court of India’s 2012 decision in
      Vodafone. 1514 This is the decisive evidence in the record which confirms the Tribunal’s
      conclusion that, prior to the 2012 Amendment, Section 9(1)(i) did not tax indirect
      transfers. Employing the methods of statutory interpretation used in Indian law, the
      Supreme Court arrived at the unequivocal finding that “Section 9(1)(i) cannot by a
      process of interpretation be extended to cover indirect transfers of capital assets/property
      situate in India. To do so, would amount to changing the content and ambit of Section
      9(1)(i). We cannot re-write Section 9(1)(i).” 1515

1205. It is worth recalling the Supreme Court’s reasoning and conclusions at some length. As
      the Respondent has explained, the ITD’s main case was that the Hutchison-Vodafone
      transaction “was tax avoidant, because subsidiaries interposed between the transferor
      and the underlying Indian asset had no economic or commercial substance other than
      avoidance of payment of Indian taxes.” 1516 As discussed further in Section
      VII.A.3.c(iv)(3) below, the Supreme Court accepted that, in principle, the substance of
      a tax avoidant transaction may be taxed by applying the doctrine of ‘substance over
      form’, but found on the facts that there was no tax avoidance in that case.

1206. The ITD’s alternative argument was that Section 9(1)(i) was a “look through” provision
      that allowed the ITD to tax the transfer of a foreign share deriving its value from assets

1513
       Ibid.
1514
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59. The main
       judgment was rendered by Chief Justice S.H. Kapadia and Justice Swatenter Kumar. Justice K.
       Radhakrishnan issued a separate concurring judgment. Unless otherwise noted, the references to the judgment
       are to the majority judgment.
1515
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 71.
1516
       R-SoD, ¶ 33(a).


                                                       323
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 339 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 324 of 568

          in India as an indirect transfer of assets in India, i.e., that it allowed the ITD to “‘look
          through’ the foreign assets to the underlying Indian asset.” 1517 In other words, it argued
          that the provision should be read to apply to transfers of assets “directly or indirectly”
          situated in India.

1207. The Supreme Court started its analysis of whether Section 9(1)(i) was a “look through”
      provision by recalling the nature and scope of application of Section 9(1)(i). It noted
      that under Section 5(2) of the ITA 1961, non-residents cannot be subject to tax in India
      unless the place of accrual of income is within India. Section 9(1)(i) is a “deeming
      provision” whereby income not accrued in India will be “deemed” to have been accrued
      in India, thereby allowing non-residents to be taxed on that income:

                   The fiction created by Section 9(1)(i) applies to the assessment of income
                   of non-residents. […] [I]n the case of a non-resident, unless the place of
                   accrual of income is within India, he cannot be subjected to tax. In other
                   words, if any income accrues or arises to a non-resident, directly or
                   indirectly, outside India is fictionally deemed to accrue or arise in India if
                   such income accrues or arises as a sequel to the transfer of a capital asset
                   situate in India. Once the factum of such transfer is established by the
                   Department, then the income of the non-resident arising or accruing from
                   such transfer is made liable to be taxed by reason of Section 5(2)(b) of the
                   Act. […]. Thus, income accruing or arising to a non-resident outside India
                   on transfer of a capital asset situate in India is fictionally deemed to accrue
                   or arise in India, which income is made liable to be taxed by reason of
                   Section 5(2)(b) of the Act. 1518

1208. The Supreme Court recognised that, as a deeming provision, Section 9(1)(i) was a legal
      fiction, and as such could not be given a purposive interpretation:

                   We have to give effect to the language of the section when it is
                   unambiguous and admits of no doubt regarding its interpretation,
                   particularly when a legal fiction is embedded in that section. A legal fiction
                   has a limited scope. A legal fiction cannot be expanded by giving purposive
                   interpretation particularly if the result of such interpretation is to transform
                   the concept of chargeability which is also there in Section 9(1)(i),
                   particularly when one reads Section 9(1)(i) with Section 5(2)(b) of the
                   Act. 1519

1209. The Court then rejected the ITD’s argument that Section 9(1)(i) was a “look through”
      provision which allowed the taxation of indirect transfers. In its view, accepting the
      ITD’s argument would entail the re-writing of Section 9(1)(i) in order to change its
      content and ambit. It concluded, in particular, that given the language and structure of
      the provision, the terms “directly or indirectly” in Section 9(1)(i) qualified the income
      arising from the transfer, but not the asset being transferred:



1517
       Ibid. See also Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59,
       ¶ 69.
1518
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 71.
1519
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 71 (emphasis
       added).

                                                       324
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 340 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 325 of 568

                   What is contended on behalf of the Revenue is that under Section 9(1)(i) it
                   can “look through” the transfer of shares of a foreign company holding
                   shares in an Indian company and treat the transfer of shares of the foreign
                   company as equivalent to the transfer of the shares of the Indian company
                   on the premise that Section 9(1)(i) covers direct and indirect transfers of
                   capital assets.

                   For the above reasons, Section 9(1)(i) cannot by a process of interpretation
                   be extended to cover indirect transfers of capital assets/property situate
                   in India. To do so, would amount to changing the content and ambit of
                   Section 9(1)(i). We cannot re-write Section 9(1)(i). The legislature has not
                   used the words indirect transfer in Section 9(1)(i). If the word indirect is
                   read into Section 9(1)(i), it would render the express statutory requirement
                   of the 4th sub-clause in Section 9(1)(i) nugatory. This is because Section
                   9(1)(i) applies to transfers of a capital asset situate in India. This is one of
                   the elements in the 4th sub-clause of Section 9(1)(i) and if indirect transfer
                   of a capital asset is read into Section 9(1)(i) then the words capital asset
                   situate in India would be rendered nugatory. Similarly, the words
                   underlying asset do not find place in Section 9(1)(i). Further, “transfer”
                   should be of an asset in respect of which it is possible to compute a capital
                   gain in accordance with the provisions of the Act. Moreover, even Section
                   163(1)(c) is wide enough to cover the income whether received directly or
                   indirectly. Thus, the words directly or indirectly in Section 9(1)(i) go with
                   the income and not with the transfer of a capital asset (property). 1520

1210. The Court (like the present Tribunal) found that this conclusion was supported by the
      draft DTC 2009 and DTC 2010, both of which proposed to introduce an amendment
      similar to the one introduced by the 2012 Amendment. The Court reasoned that if the
      DTC 2009 and 2010 proposed to introduce an express provision taxing indirect
      transfers, by necessary implication the existing provision did not reach indirect
      transfers:

                   Lastly, it may be mentioned that the Direct Tax Code (DTC) Bill, 2010
                   proposes to tax income from transfer of shares of a foreign company by a
                   non-resident, where at any time during 12 months preceding the transfer,
                   the fair market value of the assets in India, owned directly or indirectly, by
                   the company, represents at least 50% of the fair market value of all assets
                   owned by the company. Thus, the DTC Bill, 2010 proposes taxation of
                   offshore share transactions. This proposal indicates in a way that indirect
                   transfers are not covered by the existing Section 9(1)(i) of the Act. In fact,
                   the DTC Bill, 2009 expressly stated that income accruing even from
                   indirect transfer of a capital asset situate in India would be deemed to
                   accrue in India. These proposals, therefore, show that in the existing
                   Section 9(1)(i) the word indirect cannot be read on the basis of purposive
                   construction. 1521

1211. Finally, the Supreme Court noted that a “look through” provision needed to be expressly
      provided for in the relevant statute or treaty, and could not be read into it by
      interpretation:


1520
       Id., ¶ 71 (bold emphasis in original; underline emphasis added).
1521
       Id., ¶ 71 (bold emphasis in original; underline emphasis added).

                                                        325
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 341 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 326 of 568

                   The question of providing “look through” in the statute or in the treaty is
                   a matter of policy. It is to be expressly provided for in the statute or in the
                   treaty. Similarly, limitation of benefits has to be expressly provided for in
                   the treaty. Such clauses cannot be read into the Section by interpretation.
                   For the foregoing reasons, we hold that Section 9(1)(i) is not a “look
                   through” provision. 1522

1212. It warrants noting that the Supreme Court criticised the Bombay High Court for having
      wrongly considered that the Hutchison-Vodafone transaction involved an asset sale. The
      Supreme Court repeated several times throughout the judgment that the Hutchison-
      Vodafone transaction concerned a share sale, and not an asset sale, and stressed that the
      tax consequences of each were different:

                   We have to view the subject matter of the transaction, in this case, from a
                   commercial and realistic perspective. The present case concerns an
                   offshore transaction involving a structured investment. This case concerns
                   “a share sale” and not an asset sale. It concerns sale of an entire
                   investment. A “sale” may take various forms. Accordingly, tax
                   consequences will vary. The tax consequences of a share sale would be
                   different from the tax consequences of an asset sale. A slump sale would
                   involve tax consequences which could be different from the tax
                   consequences of sale of assets on itemized basis. 1523

1213. The Supreme Court went on to hold that the fact that Vodafone was acquiring a
      controlling interest over the underlying companies did not mean that Vodafone had
      acquired a distinct capital asset independent of the shares:

                   “Control” is a mixed question of law and fact. Ownership of shares may,
                   in certain situations, result in the assumption of an interest which has the
                   character of a controlling interest in the management of the company. A
                   controlling interest is an incident of ownership of shares in a company,
                   something which flows out of the holding of shares. A controlling interest
                   is, therefore, not an identifiable or distinct capital asset independent of the
                   holding of shares. 1524

1214. Similarly, the Supreme Court found that, even if the share transfer had the effect of
      transferring certain put and call options in underlying agreements over which Vodafone
      had acquired control, these options could not be considered to be capital assets
      transferred pursuant to Section 9(1)(i):

                   Applying the above principles governing shares and the rights of the
                   shareholders to the facts of this case, we find that this case concerns a
                   straightforward share sale. VIH acquired Upstream shares with the
                   intention that the congeries of rights, flowing from the CGP share, would
                   give VIH an indirect control over the three genres of companies. If one
                   looks at the chart indicating the Ownership Structure, one finds that the
                   acquisition of the CGP share gave VIH an indirect control over the tier I
                   Mauritius companies which owned shares in HEL totalling to 42.34%;

1522
       Ibid (bold emphasis in original; underline emphasis added).
1523
       Id., ¶ 88 (bold emphasis in original; underline emphasis added).
1524
       Ibid (underline emphasis added).

                                                        326
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 342 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 327 of 568

                    CGP India (Ms), which in turn held shares in TII and Omega and which on
                    a pro rata basis (the FDI principle), totalled up to 9.62% in HEL and an
                    indirect control over Hutchison Tele-Services (India) Holdings Ltd. (Ms),
                    which in turn owned shares in GSPL, which held call and put options.
                    Although the High Court has analysed the transactional documents in
                    detail, it has missed out this aspect of the case. It has failed to notice that
                    till date options have remained un-encashed with GSPL. Therefore, even
                    if it be assumed that the options under the Framework Agreements 2006
                    could be considered to be property rights, there has been no transfer or
                    assignment of options by GSPL till today. Even if it be assumed that the
                    High Court was right in holding that the options constituted capital assets
                    even then Section 9(1)(i) was not applicable as these options have not been
                    transferred till date. Call and put options were not transferred vide SPA
                    dated 11.02.2007 or under any other document whatsoever. Moreover, if,
                    on principle, the High Court accepts that the transfer of the CGP share did
                    not lead to the transfer of a capital asset in India, even if it resulted in a
                    transfer of indirect control over 42.34% (52%) of shares in HEL, then
                    surely the transfer of indirect control over GSPL which held options
                    (contractual rights), would not make the transfer of the CGP share taxable
                    in India. Acquisition of the CGP share which gave VIH an indirect control
                    over three genres of companies evidences a straightforward share sale and
                    not an asset sale. 1525

1215. As discussed in Section VII.A.3.c(iv)(3) below, after applying the “look at” test “to
      ascertain the true nature and character of the transaction”, the Supreme Court found that
      the Hutchison-Vodafone transaction was a “bonafide (sic) structured FDI investment
      into India which fell outside India’s territorial tax jurisdiction, hence not taxable”. 1526
      More specifically, the Court concluded:

                    The said Offshore Transaction evidences participative investment and
                    not a sham or tax avoidant preordained transaction. The said Offshore
                    Transaction was between HTIL (a Cayman Islands company) and VIH (a
                    company incorporated in Netherlands). The subject matter of the
                    Transaction was the transfer of the CGP (a company incorporated in
                    Cayman Islands). Consequently, the Indian Tax Authority had no territorial
                    tax jurisdiction to tax the said Offshore Transaction. 1527

1216. As the Tribunal understands it, this conclusion is to be read jointly with the Supreme
      Court’s conclusion that Section 9(1)(i) was not a “look through” provision. In other
      words, after rejecting the ITD’s argument that the Hutchison-Vodafone transaction was
      a “sham or tax avoidant” transaction, the Court determined that it fell outside of the
      Indian tax net, because Section 9(1)(i) – the only provision which could potentially
      provide territorial tax jurisdiction to the ITD – did not apply to the transfer of shares in
      foreign companies.

1217. In his separate concurring opinion, Radhakrishnan, J. elaborated on some of these
      points. Commenting on the scope of application of Section 9(1)(i), he concurred with


1525
       Ibid (bold emphasis in original; underline emphasis added).
1526
       Id., ¶ 90.
1527
       Ibid (bold emphasis in original; underline emphasis added).

                                                       327
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 343 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 328 of 568

          the majority opinion that the words “directly or indirectly” qualified the words “all
          income accruing or arising”, so that they would come into play only once the factual
          premises of each of the four limbs of Section 9(1)(i) was established:

                     The meaning of the words “either directly or indirectly”, when read
                     textually and contextually, would indicate that they govern the words those
                     precede them, namely the words “all income accruing or arising”. The
                     section provides that all income accruing or arising, whether directly or
                     indirectly, would fall within the category of income that is deemed to
                     accrue or arise in India. Resultantly, it is only where factually it is
                     established that there is either a business connection in India, or a property
                     in India, or an asset or source in India or a capital asset in India, the transfer
                     of which has taken place, the further question arises whether there is any
                     income deeming to accrue in India from those situations. […] 1528

1218. With respect to the factual premise for the fourth limb of Section 9(1)(i), Radhakrishnan,
      J. formulated the test as follows:

                     [I]n the case of a case of “transfer of a capital asset in India”, the following
                     test has to be applied: (a) there must be a capital asset situated in India, (b)
                     the capital asset has to be transferred, and (c) the transfer of this asset must
                     yield a gain. The word ‘situate’, means to set, place, locate. The words
                     “situate in India” were added in Section 9(1)(i) of the Income Tax Act
                     pursuant to the recommendations of the 12th Law Commission dated
                     26.9.1958. 1529

1219. On this basis, Radhakrishnan, J. concluded that Section 9(1)(i) applied only to capital
      gains arising from transfers of capital assets situated in India, and not to indirect
      transfers:

                     Section 9 on a plain reading would show, it refers to a property that yields
                     an income and that property should have the situs in India and it is the
                     income that arises through or from that property which is taxable. Section
                     9, therefore, covers only income arising from a transfer of a capital asset
                     situated in India and it does not purport to cover income arising from
                     indirect transfer of capital asset in India. 1530

1220. Radhakrishnan, J. noted in this regard that whenever the law intended to tax indirect
      income or indirect transfers, it had expressly provided so:

                     The Legislature wherever wanted to tax income which arises indirectly
                     from the assets, the same has been specifically provided so. For example,
                     reference may be made to Section 64 of the Indian Income Tax Act, which
                     says that in computing the total income of an individual, there shall be
                     included all such income as arises directly or indirectly: to the son’s wife,
                     of such individual, from assets transferred directly or indirectly on or after
                     1.6.73 to the son’s wife by such individual otherwise than for adequate


1528
       Id., ¶ 163.
1529
       Id., ¶ 164.
1530
       Id., ¶ 165 (emphasis in original).


                                                         328
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 344 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 329 of 568

                     consideration. […] Similar expression like “from asset transferred directly
                     or indirectly” we find in Section 64(7) and (8) as well. On a comparison of
                     Section 64 and Section 9(1)(i) what is discernible is that the Legislature
                     has not chosen to extend Section 9(1)(i) to “indirect transfers”. Where ever
                     “indirect transfers” are intended to be covered, the Legislature has
                     expressly provided so. 1531

1221. He reiterated the majority’s conclusion that “Section 9(1)(i) cannot by a process of
      ‘interpretation’ or ‘construction’ be extended to cover ‘indirect transfers’ of capital
      assets/property situate in India.” 1532 He added:

                     On transfer of shares of a foreign company to a non-resident off-shore,
                     there is no transfer of shares of the Indian Company, though held by the
                     foreign company, in such a case it cannot be contended that the transfer of
                     shares of the foreign holding company, results in an extinguishment of the
                     foreign company control of the Indian company and it also does not
                     constitute an extinguishment and transfer of an asset situate in India.
                     Transfer of the foreign holding company’s share off-shore, cannot result in
                     an extinguishment of the holding company right of control of the Indian
                     company nor can it be stated that the same constitutes extinguishment and
                     transfer of an asset/management and control of property situated in
                     India. 1533

1222. Like the majority, Radhakrishnan, J. concluded that “Section 9 has no ‘look through
      provision’ and such a provision cannot be brought through construction or interpretation
      of a word ‘through’ in Section 9.” 1534 That said, he added that “[i]n any view, ‘look
      through provision’ will not shift the situs of an asset from one country to another.
      Shifting of situs can be done only by express legislation.” 1535

1223. The Respondent has criticised the Supreme Court’s decision in Vodafone, which it
      describes as “poorly reasoned” 1536 and “contrary to administrative, judicial and
      legislative practice predating the decision.” 1537 It argues in particular that the Supreme
      Court should have interpreted Section 9(1)(i) purposively. 1538 Yet, the “purposive
      interpretation” argument was advanced in Vodafone and the Supreme Court considered
      and rejected it, in both the majority judgment and the separate opinion. As noted above,
      the majority judgment expressly noted that, because Section 9(1)(i) was a legal fiction,
      it could not be given a purposive interpretation:




1531
       Id., ¶ 173 (emphasis in original).
1532
       Id., ¶ 171.
1533
       Id., ¶ 172 (emphasis in original).
1534
       Id., ¶ 174 (emphasis omitted).
1535
       Ibid (emphasis omitted).
1536
       R-PHB, ¶ 17.
1537
       R-SoD, ¶ 114.
1538
       R-PHB, ¶ 5(d).


                                                       329
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 345 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 330 of 568

                   We have to give effect to the language of the section when it is
                   unambiguous and admits of no doubt regarding its interpretation,
                   particularly when a legal fiction is embedded in that section. A legal fiction
                   has a limited scope. A legal fiction cannot be expanded by giving purposive
                   interpretation particularly if the result of such interpretation is to transform
                   the concept of chargeability which is also there in Section 9(1)(i),
                   particularly when one reads Section 9(1)(i) with Section 5(2)(b) of the
                   Act. 1539

1224. Likewise, the Supreme Court noted that a “look through” provision needed to be
      expressly provided for in the relevant statute or treaty; it could not be read into it by
      interpretation.

                   The question of providing “look through” in the statute or in the treaty is
                   a matter of policy. It is to be expressly provided for in the statute or in the
                   treaty. Similarly, limitation of benefits has to be expressly provided for in
                   the treaty. Such clauses cannot be read into the Section by interpretation.
                   For the foregoing reasons, we hold that Section 9(1)(i) is not a “look
                   through” provision. 1540

1225. Radhakrishnan, J. similarly concluded that Section 9(1)(i) could not be interpreted
      purposively. His analysis, was based on the basic principle of legality with respect to
      taxation, namely, that no tax can be levied except by law, and there can be no tax without
      clear language showing intention to tax:

                   Power to impose tax is essentially a legislative function which finds in its
                   expression Article 265 of the Constitution of India. Article 265 states that
                   no tax shall be levied except by authority of law. Further, it is also well
                   settled that the subject is not to be taxed without clear words for that
                   purpose; and also that every Act of Parliament must be read according to
                   the natural construction of its words. Viscount Simon quoted with approval
                   a passage from Rowlatt, J. expressing the principle in the following words:

                      “In a taxing Act one has to look merely at what is clearly said. There is
                      no room for any intendment. There is no equity about a tax. There is no
                      presumption as to tax. Nothing is to be read in, nothing is to be implied.
                      One can only look fairly at the language used. [Cape Brandy Syndicate
                      v. IRC (1921) 1 KB 64, P. 71 (Rowlatt,J.)]”

                   In Ransom (Inspector of Tax) v. Higgs 1974 3 All ER 949 (HL), Lord
                   Simon stated that it may seem hard that a cunningly advised tax-payer
                   should be able to avoid what appears to be his equitable share of the general
                   fiscal burden and cast it on the shoulders of his fellow citizens. But for the
                   Courts to try to stretch the law to meet hard cases (whether the hardship
                   appears to bear on the individual tax-payer or on the general body of tax-
                   payers as represented by the Inland Revenue) is not merely to make bad
                   law but to run the risk of subverting the rule of law itself. The proper course
                   in construing revenue Acts is to give a fair and reasonable construction to
                   their language without leaning to one side or the other but keeping in mind

1539
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 71 (emphasis
       added).
1540
       Ibid (bold emphasis in original; underline emphasis added).

                                                       330
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 346 of 583
                                                                                    PCA Case No. 2016-7
                                                                               Award of 21 December 2020
                                                                                          Page 331 of 568

                  that no tax can be imposed without words clearly showing an intention to
                  lay the burden and that equitable construction of the words is not
                  permissible [Ormond Investment Co. v. Betts (1928) All ER Rep 709
                  (HL)], a principle entrenched in our jurisprudence as well. In Mathuram
                  Aggarwal (supra), this Court relied on the judgment in Duke of
                  Westminster and opined that the charging section has to be strictly
                  construed. An invitation to purposively construe Section 9 applying look
                  through provision without legislative sanction, would be contrary to the
                  ratio of Mathuram Aggarwal. 1541

1226. As the Respondent has pointed out, the Supreme Court’s rejection of a purposive
      interpretation of Section 9(1)(i) relates to cases not involving tax avoidance and the
      Ramsey principle. 1542 The Respondent criticises the judgment for its failure to employ a
      purposive interpretation to the statute and in particular its failure to apply the source rule
      in the fashion that the Judicial Committee of the Privy Council did in the leading
      Rhodesia Metals case. 1543 The Tribunal discusses whether Section 9(1)(i) should be
      given a purposive interpretation in cases involving tax avoidance below.

1227. The Tribunal has quoted the Supreme Court’s decision in Vodafone at some length
      because it is the sole judicial authority to have interpreted Section 9(1)(i) prior to the
      2012 Amendment. If the law was not settled prior to Vodafone, this decision settled it.
      As the excerpts cited above demonstrate, India’s highest court (short of the
      Constitutional Court) determined in no uncertain terms that, as it stood prior to the 2012
      Amendment, Section 9(1)(i) did not apply to indirect transfers. While the Vodafone
      decision is not binding on this Tribunal, it constitutes compelling evidence that the pre-
      2012 version of Section 9(1)(i) not only did not apply to indirect transfers of capital
      assets, but could not be so interpreted without rewriting its language.

1228. Of course, the Claimants were not parties to the Vodafone litigation. But international
      law has long considered the highest courts of States to be the most authoritative
      expositors of municipal law and have therefore accorded weight to their
      pronouncements. It would be an extraordinary step indeed for this Tribunal not to give
      the judgment of the Supreme Court the weight that it commands. In addition, on well-
      established principle, this Tribunal does not sit as an appellate body on decisions
      rendered by the Respondent’s courts. For these reasons alone, even if the Tribunal took
      a different view of Section 9(1)(i) than the Court, it would approach any suggestion that
      it should embrace the Respondent’s criticisms of its own Supreme Court’s judgment
      with great care. Subject only to the role played by the Constitutional Court in the Indian
      judicial firmament, the Supreme Court is the ultimate interpreter of Indian law and it
      goes without saying that it is far more expert than this Tribunal in understanding and
      applying that law. Fortunately, however, the Tribunal is not in the position of having to
      second-guess the Supreme Court. Although the Tribunal has independently sought to
      ascertain the state of Indian law on the issue up to the 2012 Amendment, it is convinced
      by the Chief Justice’s Reasons for Judgment. The Court’s analysis of the fourth limb of
      Section 9(1)(i) accords with a plain reading of the provision and as already seen, its

1541
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Separate Opinion of
       Justice K.S. Radhakrishnan, Exh. C-59, ¶¶ 169-170 (emphasis in original).
1542
       R-SoD, ¶¶ 114, 147.
1543
       R-Rejoinder, ¶ 603(g); R-PHB, ¶¶ 98, 104-108.

                                                       331
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 347 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 332 of 568

          conclusion that that limb, as written, did not reach indirect transfers is shared by this
          Tribunal.

1229. The Respondent has argued however that the law was not settled prior to Vodafone. The
      Tribunal understands the Respondent’s argument to be that the 2006 Transactions
      cannot be interpreted in light of the Supreme Court’s conclusions in Vodafone because
      up to that time there had been no judicial decision on the meaning of the fourth limb of
      Section 9(1)(i), and therefore the provision was open to interpretation. Indeed, the
      Claimants’ former counsel in this proceeding, Mr Salve SA, declared that the Supreme
      Court “could go either way” in Vodafone. 1544

1230. The Tribunal cannot follow this argument. Whether the provision could potentially have
      been interpreted otherwise prior to the Vodafone decision is irrelevant. What matters is
      that, when it was seized of the question, the Supreme Court unanimously found that the
      relevant legal principles did not support the interpretation that Section 9(1)(i) was a
      “look through” provision. In particular, the Supreme Court held that, applying the
      principles governing taxation (and leaving aside any question of tax avoidance), the
      fourth limb of Section 9(1)(i) could not be given a purposive interpretation. While the
      decision was issued some six years after the 2006 Transactions, this does not deprive it
      of interpretative value: the provision that the Supreme Court was interpreting in 2012
      was what was in force in 2006. Accordingly, a “look through” provision (which would
      have the effect of extending the scope of the provision to tax capital gains made through
      indirect transfers) could not be implied into the provision without clear and express
      language showing Parliament’s intention to tax indirect transfers. 1545

1231. The Tribunal observes further that, in arriving at its decision, the Supreme Court was
      mindful of the need for certainty and the rule of law. The majority observed that
      “[c]ertainty is integral to rule of law”, and further that “[c]ertainty and stability form the
      basic foundation of any fiscal system”:

                   FDI flows towards location [sic] with a strong governance infrastructure
                   which includes enactment of laws and how well the legal system works.
                   Certainty is integral to rule of law. Certainty and stability form the basic
                   foundation of any fiscal system. Tax policy certainty is crucial for
                   taxpayers (including foreign investors) to make rational economic choices
                   in the most efficient manner. Legal doctrines like “Limitation of Benefits”
                   and “look through” are matters of policy. It is for the Government of the
                   day to have them incorporated in the Treaties and in the laws so as to avoid
                   conflicting views. Investors should know where they stand. 1546

1232. As shall be seen, these observations are relevant to the Tribunal’s application of an
      international obligation which is concerned with the protection and promotion of the



1544
       Samar Srivastave and KP Narayana Kumar, “A Salve for a Taxing Moment: The Vodafone Inside Story”,
       Forbes India (6 February 2012), Exh. R-211.
1545
       Whether the meaning of Section 9(1)(i) prior to the Vodafone decision was sufficiently “settled” to give rise
       to a legitimate expectation is a different question, which the Tribunal addresses in Section VII.A.3.f(i)(4)
       below.
1546
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 91.

                                                        332
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 348 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 333 of 568

          rule of law and its integral limbs such as reasonable predictability and certainty, due
          process, and the like. The Tribunal will return to this issue below.

1233. To return to Vodafone, the Supreme Court’s refusal to give a purposive interpretation to
      the fourth limb of Section 9(1)(i) is justified when one examines the clause closely. In
      this regard, the Tribunal has carefully considered the Respondent’s submissions on the
      need to take a purposive interpretation to the fourth limb of Section 9(1)(i). The Tribunal
      can well understand why Indian courts have done so with respect to the first three limbs
      of the sub-article (viz. “through or from any business connection in India, or through or
      from any property in India, or through or from any asset or source of income in India…”)
      because the term “business connection”, in particular, seems capacious and in each of
      the first three limbs Parliament used the wording “through or from” in relation to the
      business connection in India, any property in India, or any asset or source of income in
      India, as the case may be.

1234. Intuitively, it might therefore be expected that a purposive interpretation should be given
      to all limbs of the same article. The Respondent’s submission in this respect is not
      unreasonable. That would be an accepted approach to statutory interpretation in any
      common law jurisdiction. But it collides with the simplicity and clarity of drafting of
      the fourth limb. In the Tribunal’s view, that limb is drafted in a more limited way than
      the preceding three limbs to require, as a basis for taxability, income accruing or arising,
      whether directly or indirectly “through the transfer of a capital asset situate in India.” In
      short, by the use of the word “through” (rather than “through or from any…” as used in
      the other three limbs), and more importantly the specification that the capital asset must
      be “situate in India” (a word not included in the prior three limbs), the fourth limb is
      more narrowly focused than the others. Given its plain wording, the Tribunal cannot see
      how a purposive interpretation could yield a more expansive meaning of that limb
      without doing violence to it. Put simply, a capital asset is either situated in India or it is
      not. If it is, any income generated from the transfer is taxable; if it is not, there is no
      income to be taxed.

1235. The Rhodesia Metals case, a 1940 decision of the Judicial Committee of the Privy
      Council, on which reliance was placed by the Respondent, does not, in the Tribunal’s
      view, change the foregoing conclusion. 1547

1236. The Respondent stressed that for many years, the courts in India and in other common
      law countries have taken the pragmatic “substance over form” approach exemplified in
      a passage quoted in a judgment of a South African Court of Appeal judge in Rhodesia
      Metals. (To be precise, the test was stated in the dissenting judgment of Villiers, J.A. 1548)
      The Judicial Committee of the Privy Council embraced Villiers J.A.’s view that the
      “practical hard matter of fact” approach should be employed when determining what
      the true source of income is in order to determine who has the authority to tax such
      income. 1549


1547
       Liquidator, Rhodesia Metals, Limited (In Liquidation) v. Commissioner of Taxes (South Africa) [1940]
       UKPC 28 (27 May 1940), Privy Council Appeal No 9 of 1939, RLA-138, p. 774.
1548
       Id., p. 789.
1549
       Ibid.

                                                    333
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 349 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                    Page 334 of 568

1237. Applying this approach, the Respondent argues, the true source of the gain enjoyed by
      Hutchison in the Vodafone case, and by CUHL in the instant case, was India. In support
      of this proposition and the continued use of the purposive approach, which it says the
      Supreme Court incorrectly rejected, the Respondent adduced various cases which
      showed how the Indian courts have decided where the source of income was to be
      established. It appears that the courts have had considerable experience in handling this
      type of issue dating back to the days of British India (well before Rhodesia Metals was
      decided in 1940), when the then-applicable act did not apply to various Indian
      principalities. Transactions that took place within and without British India raised
      questions as to the true source of the income generated in such transactions and a
      practical approach was taken by the courts to decide where the source of income was
      located. 1550

1238. The Judicial Committee’s decision in Rhodesia Metals is on the record of this
      arbitration. However, the Committee did not set out the facts of the transaction in detail
      and for that reason, the Tribunal reviewed the reasons for judgment of Stratford, C.J.,
      Tindall, J.A. and Villiers, J.A. of the South African Court of Appeal, where the facts
      were more fully developed. 1551 It was this judgment, which held by a majority that
      Southern Rhodesia had the right to tax the transaction, which was appealed to the Privy
      Council. 1552

1239. To summarise the facts briefly: An Englishman, Sir Edmund Davis, acquired certain
      tungsten mining claims in Southern Rhodesia. On 30 November 1935, two companies
      (Rhodesia Metals Ltd. and St Swithin’s Ores and Metals Ltd.) were incorporated in
      England. St Swithin’s had a larger share capital of £100,000 as compared to Rhodesia



1550
       The practical approach has been accepted in different factual contexts. See Rahim v. Commissioner of Income
       Tax [1949] 17 ITR 256 (Orissa), Exh. C-152. This case involved the buying of raw material in a principality
       (without further value being added in British India) and its sale in British India at a higher price. The Orissa
       High Court held that the profits arose in British India. At p. 5, Ray, C.J. took note of the “truism that actual
       circumstances are of more weight in law cases … than abstract theories.” In Commissioner of Income Tax v
       Ahmedbhai Umarbhai & Co., Bombay [1950] AIR 134, Exh. C-154, the taxpayer manufactured oil in a
       principality and sold it in British India. Kania, C.J. observed, at p. 7, that “the income may accrue or arise at
       the place of the source or may accrue or arise elsewhere” and the question is to be determined on the facts of
       each case”. In Kusumben Mahadevia v Commissioner of Income Tax [1965] 63 BOMLR 1011, Exh. C-155,
       a taxpayer resident in British India held shares in an Indian incorporated company which held its board
       meetings and declared and paid dividends in a principality. The question was whether the dividend income
       accrued in British India or in the principality. Having reviewed the facts, the Bombay High Court held that
       the income accrued outside of British India because that is where it came into existence and the foundation
       of the dividends rested on the contractual relationship between the company and the shareholder.
1551
       Rhodesia Metals Ltd. (in Liquidation) v. Commissioner of Taxes, 9 SATC 363 (22 March 1938). As is often
       the case, a lower court judgment may set out the facts more extensively than the higher court. Given the
       importance attached to Rhodesia Metals by the Respondent, the Tribunal considered it appropriate to examine
       the Court of Appeal judgment to see what facts it could glean from that judgment so as to better understand
       the Judicial Committee’s decision.
1552
       The case was decided under s. 5 of the 1918 income tax legislation then applicable in South Africa, which
       taxed “the total amount other than receipts or accruals of a capital nature, received by or accrued to or in
       favour of any person from any source within the Territory or deemed to be within the Territory”. Liquidator,
       Rhodesia Metals, Limited (In Liquidation) v. Commissioner of Taxes (South Africa) [1940] UKPC 28 (27
       May 1940), Privy Council Appeal No 9 of 1939, RLA-138, p. 785.


                                                          334
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 350 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 335 of 568

          Metals’ share capital of £10,000. Davis was the chairman and a large shareholder in
          each. 1553

1240. On 5 December 1935, Davis sold his mining claims to Rhodesia Metals Ltd. for a sum
      of £5000. The company then spent some £2000 in development work on the claims. On
      20 January 1936, St Swithin’s increased its capital to £200,000. 1554 Four days later, on
      24 January 1936, Rhodesia Metals went into voluntary liquidation and a liquidator was
      appointed. On 5 February 1936, the liquidator offered to sell the mining claims to St.
      Swithin’s for £150,000, to be satisfied by 150,000 shares in St. Swithin’s stock. This
      was accepted by the company on the following day. Later on, it became apparent that
      there were assets other than the original claims themselves and therefore on 28 February
      1936, the liquidator offered to sell the whole undertaking of Rhodesia Metals Ltd. Thus,
      on 5 March 1936, a sale and purchase agreement was entered into by the liquidator and
      St Swithin’s for £150,000 in shares and £2000 in cash. 1555

1241. Southern Rhodesia sought to tax the gain realised on the transaction on the basis that the
      source of the gain was Southern Rhodesia, not England.

1242. Notable features of the transaction which the liquidator argued showed the transaction
      was sited in England rather than to Southern Rhodesia were the following:

          a.      Rhodesia Metals Ltd. was incorporated in England. St Swithin’s was also an
                  English company. 1556

          b.      The capital which Rhodesia Metals Ltd. used to make the profit was ab initio
                  situated in London. 1557

          c.      To generate taxable income a company must be carrying on business; it was
                  argued that prima facie the sale of the company’s assets in liquidation is not
                  carrying on business (because a company ceases to do so when it goes into
                  liquidation). 1558

          d.      If the accrual was income, it was not received, nor did it accrue from any source
                  within Southern Rhodesia or deemed to be within it. 1559




1553
       Rhodesia Metals Ltd. (in Liquidation) v. Commissioner of Taxes, 9 SATC 363 (22 March 1938), 282 at 292-
       293.
1554
       The evidence before the South African Court of Appeal showed that the purpose of this was to enable St
       Swithin’s to be able to purchase the claims from Rhodesia Metals Ltd.
1555
       Rhodesia Metals Ltd. (in Liquidation) v. Commissioner of Taxes, 9 SATC 363 (22 March 1938), 282 at 292-
       294.
1556
       Rhodesia Metals Ltd. (in Liquidation) v. Commissioner of Taxes, 9 SATC 363 (22 March 1938), 282 at 292.
1557
       Id., at 292-296.
1558
       Id., at 287.
1559
       Id., at 283.


                                                     335
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 351 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 336 of 568

          e.      The source rather was said to be located where the business was located (i.e.,
                  London). 1560

          f.      The contract of sale and purchase was made in England between the liquidator on
                  behalf of Rhodesia Metals, an English company, and St Swithin’s Ores and Metals
                  Ltd., also an English company. 1561

          g.      The purchase price of £152,000 was received in London. 1562

1243. These facts had led the liquidator to argue (and this argument was accepted by one of
      the judges of the South African Court of Appeal 1563) that the true source of the profit
      was London. However, the majority of the Court of Appeal disagreed, finding that the
      tungsten mining claims were the source of the profit realised in London. On appeal, the
      Privy Council ultimately agreed with that finding. 1564

1244. The Respondent relies on Rhodesia Metals as follows:

                    A report of the arguments before the Privy Council indicates that the point
                    was taken on behalf of Rhodesia Metals that: “The capital employed in the
                    business is not situated where the property purchased is situated, it is
                    employed in the country in which it is in fact embarked…” This argument
                    is premised on formalism, in that it was argued that as a matter of strict
                    legal form, capital was employed at the place where the company was
                    incorporated and where transactions for the purchase of property were
                    concluded (as opposed to where the property was located). It was in
                    rejecting this argument that the Privy Council held that “source” is a
                    practical concept rather than a formal legal concept. And this advice of the
                    Privy Council was expressly adopted by the Supreme Court of India in
                    Lady Kanchanbai and by numerous High Courts. In terms, to add to the
                    factual similarities with Rhodesia Metals, it is therefore clear that the
                    source rule in section 9 must be construed “practically” in light of
                    economic realities rather than formally. 1565

1245. The Tribunal agrees with the Respondent that Rhodesia Metals is good law in India. It
      also accepts that in principle “source” is a practical concept rather than a formal legal




1560
       Id., at 283, 285.
1561
       Id., at 290-292, 296.
1562
       Id., at 292-299. Villiers, J.A. attached much significance of these factors, finding that: “…to put it shortly,
       the whole affair was a London financial transaction.”
1563
       Villiers J.A. found that the source of the profit, due to these connecting factors was England, not Southern
       Rhodesia. He considered that the capital was employed in London before the transactions took place and it
       never traveled to Southern Rhodesia and everything connected with the profit-making took place in London.
       Id., at 299.
1564
       Liquidator, Rhodesia Metals, Limited (In Liquidation) v. Commissioner of Taxes (South Africa) [1940]
       UKPC 28 (27 May 1940), Privy Council Appeal No 9 of 1939, RLA-138, pp. 789-790.
1565
       R-Rejoinder, ¶ 621 (footnotes omitted).


                                                         336
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 352 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 337 of 568

          concept and that courts in India (and other Commonwealth countries) have applied the
          “practical hard matter of fact” approach endorsed by the Privy Council. 1566

1246. However, the Tribunal also notes that the pivotal reason for determining taxability in
      Rhodesia Metals was the fact that what was being conveyed was principally a mining
      concession granted by Southern Rhodesia (which transaction was later expanded to
      include the whole of the undertaking in Southern Rhodesia). 1567 Although the liquidator
      had evidently sought to add as many connecting factors to England as possible with a
      view to establishing the situs of the transaction there, 1568 at the end of the day, it was a
      capital asset situated in Southern Rhodesia that was being conveyed in England. 1569 In
      short, had the case arisen out of India, with its ITA applying, this transaction would have
      fallen into the scope of Section 9(1)(i) of the Act because the mining claims – which are
      akin to the PSCs in the present case – would have been considered to be capital assets
      situate in India.

1247. As the Tribunal has already found (and in terms as the Supreme Court has already
      found), the fourth limb of Section 9(1)(i) is worded so as to present a binary question:
      is the capital asset, the transfer of which is sought to be taxed, situated in India or not?
      The problem in applying the dicta from Rhodesia Metals in the present case is that
      textually the fourth limb simply does not lend itself to a purposive interpretation. It
      captures only income accruing or arising through the transfer of a capital asset situate
      in India. The asset must be located in India; if it is not, the transfer is not captured. This,
      in the Tribunal’s view, is why the Supreme Court found that “show[ed] that in the
      existing Section 9(1)(i) the word indirect cannot be read on the basis of purposive
      construction.” 1570 It is a finding with which the present Tribunal agrees.

1248. The fact that a purposive approach could/should be given to the standard for tax abuse
      has no bearing in the present question. The Tribunal is dealing here with the scope of
      Section 9(1)(i), and the question as to whether it should be interpreted so that the ITD
      can “look through” the share being transferred and any layers of holding companies all
      the way to the underlying Indian assets. The Supreme Court’s unanimous conclusion is
      that this could not be done without express language from Parliament showing an
      intention to tax the indirect transfer of those underlying assets. The Tribunal addresses
      the approach that should be given in cases of tax avoidance in Section VII.A.3.c below.




1566
       Liquidator, Rhodesia Metals, Limited (In Liquidation) v. Commissioner of Taxes (South Africa) [1940]
       UKPC 28 (27 May 1940), Privy Council Appeal No 9 of 1939, RLA-138, p. 789 (“Their Lordships incline
       to the view quoted with approval from Mr Ingram’s work on South African Income Tax Law by de Villiers
       J.A. in his dissenting judgment: ‘Source means not a legal concept, but something which a practical man
       would regard as a real source of income’; ‘the ascertaining of the actual source is a practical hard matter of
       fact.’”).
1567
       Id., p. 789.
1568
       Id., p. 776-781.
1569
       Id., p. 789.
1570
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 71 (bold
       emphasis in original).


                                                        337
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 353 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 338 of 568

1249. Being the sole authority to have interpreted the fourth limb of Section 9(1)(i) prior to
      the 2012 Amendment, and emanating from the highest court in the Indian judicial
      system (save for the Constitutional Court), Vodafone is compelling evidence that this
      provision not only did not cover indirect transfers, but could not “by a process of
      interpretation be extended to cover” such transfers. 1571 As the Supreme Court
      categorically found, this “would amount to changing the content and ambit of Section
      9(1)(i)”. 1572 This, in the Tribunal’s view, is precisely what the 2012 Amendment did.

                                                       * * *

1250. For the reasons set out above, the Tribunal is satisfied that the record establishes that
      the pre-2012 Amendment version of Section 9(1)(i) of the ITA 1961 did not, and could
      not by way of interpretation, extend to indirect transfers of capital assets situate in India.
      The conclusion that follows as a matter of logic is that the 2012 Amendment did not
      merely clarify, but rather, expanded the scope of application of Section 9(1)(i). The
      Tribunal thus concludes that the 2012 Amendment amended Section 9(1)(i) by imposing
      a new tax burden where none previously existed.

1251. In concluding its analysis of Vodafone, and apropos of Mr Salve SA’s comment that
      Vodafone could have gone “either way,” the Tribunal wishes to record its view that in
      principle it sees nothing objectionable per se as a matter of international law in a State’s
      Executive taking a contestable position vis-à-vis a foreign investor on a matter of
      municipal law. The evidence suggests that the Vodafone case was regarded by the
      Revenue and the taxpayer alike as a “test case.” 1573 The fact that the Court gave a literal
      interpretation to the fourth limb of Section 9(1)(i) and that this Tribunal, aided by the
      record evidence and by the Court’s analysis, has arrived at the same conclusion, does
      not mean that the Revenue had no right to attempt to convince the Supreme Court (as it
      had convinced the Bombay High Court) that it could tax that transaction. The common
      law evolves in light of changing circumstances and it is not unusual for authorities such
      as the ITD to seek to give new interpretations to existing laws in response to such
      changing circumstances. Sometimes the courts will bless such interpretations,
      sometimes they do not; indeed, sometimes the courts themselves will revisit what was
      thought to be settled law. But the courts must also give effect to the laws as written by
      Parliament and there are many instances where the courts will hold that the law, as
      written, does not support the taking of administrative, investigative or enforcement
      action. In the Tribunal’s view, this is the case here: the Court disagreed with the

1571
       Ibid.
1572
       Ibid.
1573
       See, e.g., “Govt to look into Vodafone-like deals: CBDT”, The Press Trust of India (8 September 2010), Exh.
       C-332 (quoting acting Chairman Sudhir Chandra as saying, “This (Vodafone case) is a test case, we will look
       at similar cases. There are already some cases under investigation.”); see also “Vodafone faces a $2.8bn bill
       after losing Indian tax case”, The Australian (9 September 2010), Exh. C-334; “I-T dept can demand tax from
       Vodafone for Hutch deal: HC”, The Financial Express (13 September 2010), Exh. C-338; “Indian court rules
       against Vodafone in tax case”, MarketWatch (8 September 2010), Exh. C-331; “Vodafone ruling a game
       changer for share transfers to foreign companies”, Economic Times (10 September 2010), Exh. C-335;
       “CBDT to look into deals like Hutchison-Voda”, The Times of India (10 September 2010), Exh. C-337;
       “Other foreign M&As under scanner after Vodafone verdict”, SiliconIndia News (10 September 2010), Exh.
       C-336.


                                                        338
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 354 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 339 of 568

          interpretation of the Executive and gave effect to the law, i.e., Section 9(1)(i), as written
          by Parliament.

                        (iii) What was the temporal effect of the 2012 Amendment?

1252. Having established that the 2012 Amendment was a substantive amendment of Section
      9(1)(i), the question is now whether it applied prospectively, with immediate effect or,
      retroactively.

1253. It is undisputed that the 2012 Amendment applied to transactions carried out before its
      enactment. Its text is unequivocal in that it purports to apply as of the entry into force of
      the ITA 1961, i.e., 1 April 1962. The Finance Act 2012 expressly stated that
      Explanations 4 and 5 “shall be inserted and shall be deemed to have been inserted with
      effect from the 1st day of April, 1962”. 1574

1254. Had the 2012 Amendment by its nature and intrinsically been a true clarification, it
      would have merely confirmed the pre-existing legal consequences of past transactions.
      The Tribunal has found however that the 2012 Amendment expanded the scope of
      application of Section 9(1)(i), imposing on indirect transfers occurring between 1 April
      1962 and 1 April 2012 a tax burden that did not exist according to the law in effect when
      those transactions occurred. To quote West v. Gwynne, it provided that, as of 1 April
      1962, Section 9(1)(i) “shall be taken to have been that which it was not”. 1575 The
      Tribunal thus concludes that the 2012 Amendment amended Section 9(1)(i) with
      retroactive effect.

1255. The Respondent has argued in the alternative that, were the Tribunal to find that the
      2012 Amendment applied retroactively, “the measure was in fact retroactive by no more
      than 2 months (being the time between the Supreme Court’s judgment in Vodafone and
      the announcement of the passage of the 2012 Clarification).” 1576 The Respondent’s
      argument is essentially the following: in the absence of a court decision on the meaning
      of the fourth limb of Section 9(1)(i), the meaning of that limb was not settled. The first
      time that there was a declaration by any Indian court as to the meaning of Section 9(1)(i)
      was the Vodafone decision in January 2012. Given that under Indian constitutional law,
      “the final word over the interpretation of statutes (such as the ITA) falls with Parliament,
      not with the Supreme Court”, 1577 and that Parliament exercised this authority within two
      months of that decision, the measure was in fact retroactive for only two months. 1578

1256. The Tribunal cannot agree. The fact that no court had ever expressly ruled on the
      meaning of the fourth limb of Section 9(1)(i) does not mean that this provision did not
      have an objective meaning, upon which taxpayers relied for some 50 years. As discussed
      above, when the Supreme Court ruled in Vodafone that Section 9(1)(i) could not by a


1574
       Finance Act 2012 [Act No. 23 of 2012], Exh. C-53, ¶ 4.
1575
       C-SoC, ¶ 332, citing Buckley, L. J. in West v. Gwynne [1911] 2 Ch l, Exh. Gardiner-29, p. 6.
1576
       R-PHB, ¶ 530.
1577
       R-PHB, ¶ 16.
1578
       Transcript, Evidentiary Hearing, Day 6, 43:7-14 (Mr Moollan).


                                                       339
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 355 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 340 of 568

          process of interpretation be extended to cover direct transfers, it confirmed that this was
          the only objectively reasonable interpretation that could be given to that provision
          without rewriting it as of its enactment, i.e., 1 April 1962. Stated differently, the highest
          court in the land ruled that the correct interpretation of Section 9(1)(i) was that, from 1
          April 1962, it did not cover indirect transfers. When Parliament passed the 2012
          Amendment in June 2012, 1579 it literally rewrote Section 9(1)(i) so that it would contain
          words giving it the meaning that Parliament wished it to have. In so doing, it changed
          the provision’s objective meaning and expanded its application, and expressly stated
          that it was doing so as of 1 April 1962. The retroactive effect of the law thus clearly
          extended some 50 years into the past.

1257. In the further alternative, the Respondent contends that “the measure would not have a
      temporal effect in excess of six years”, because the ITA 1961 1580 provides that no tax
      can be levied beyond six years. 1581 The Respondent quotes the following statement
      made by the Finance Minister in a speech before the Lok Sabha when the Finance Act
      2012 was being debated: 1582

                   I have explained that retrospective effect, to clarify the legislative
                   intention, must be with reference to the date of enactment. How can the
                   intentions of the legislature have any other reference point than the date of
                   enactment, whether it is 1961 or 1951 or 1948? If clarificatory
                   retrospective arrangement is to be made, it will be with reference to the
                   date of enactment. But, the effect of the retrospective amendment in respect
                   of the taxation will be covered by other laws. Here, the Income Tax Act
                   Section 161 says that no tax can be levied beyond six years. Therefore, the
                   mention of 1961 is academic, but the tax liability will arise retrospectively,
                   six years before, from the current date of assessment.

1258. The temporal effect of the law is one thing; its application in practice is quite another.
      The indisputable fact is that the 2012 Amendment purported to amend the content of
      Section 9(1)(i) from the date of enactment of the ITA 1961 (i.e., 1 April 1962). The fact
      that, in practice, the tax authorities are precluded from levying taxes beyond six years
      does not change the period of retroactivity for which the 2012 Amendment purported to
      apply.

1259. That said, the Tribunal agrees that the statute of limitations provided in the ITA 1961
      would determine in practice how far back the tax authorities could go to pursue taxes
      arising from indirect transfers that took place prior to 2012. The Tribunal understands


1579
       It is unclear from the record when the Finance Act 2012 was passed into law, but the Respondent has asserted
       that it was on 12 June 2012. See, e.g., R-PHB, ¶ 17 (stating that “the passing of the 2012 Clarification on 12
       June 2012 did nothing more than to re-establish its intention that the fourth limb of section 9(1)(i) of the ITA
       1961 should be interpreted as a broad and fact-dependent source rule to be applied on the basis of economic
       substance […]”).
1580
       The Respondent has cited Section 161 of the ITA 1961, but the reference seems to be either to Section 151
       or Section 149 (Exh. Puri-5).
1581
       R-SoD, ¶ 123(a); R-PHB, ¶ 530.
1582
       Shri Pranab Mukherjee, Minister of Finance, Transcript of Speech before Lok Sabha (Parliament), 8 May
       2012, Exh. R-51, pp. 9388-9389.


                                                         340
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 356 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 341 of 568

          that, pursuant to Section 149 of the ITA 1961, 1583 the ITD could only pursue transactions
          occurring after 1 April 2006. The 2006 Transactions at issue in the present case occurred
          between October and December 2006, and thus fall within the limitation period. The
          2012 Amendment thus applied to the Claimants.

                 c.     The Respondent’s tax avoidance defence

1260. The Tribunal has found that the fiscal measures imposed by the Respondent on the
      Claimants were based on the 2012 Amendment (Section (a) above). It has also found
      that the 2012 Amendment substantively amended Section 9(1)(i), imposing a new tax
      burden that did not previously exist, and did so retroactively (Section (b) above). The
      Claimants contend that, by imposing these measures, the Respondent treated their
      investments unfairly and inequitably, in breach of Article 3(2) of the BIT.

1261. The Respondent, however, asks the Tribunal not to assess the fairness and equitableness
      of these measures. It asserts that the fiscal measures actually imposed on the Claimants
      (principally, the FAO based on the 2012 Amendment) are irrelevant, because the tax
      imposed upon the Claimants was in any event justified under the law in force at the time
      on different grounds. 1584 The Respondent’s first defence is that the 2006 Transactions
      would have been taxable even without the 2012 Amendment because they were tax
      avoidant transactions, and thus taxable under the “look at” doctrine developed by the
      Indian courts which focuses on ‘substance over form’.

1262. The Tribunal understands the Respondent’s argument to be that, if the 2006
      Transactions were tax avoidant and thus taxable in India (even if under different
      grounds), the fiscal measures actually imposed cannot be characterised as being unfair
      and inequitable. The Tribunal agrees that had the 2006 Transactions been taxable under
      different grounds, the analysis as to whether the Respondent’s imposition of a tax under
      the 2012 Amendment (and no other allegedly “possible” basis) would be somewhat
      different. However, for the Respondent’s argument to succeed, the tax actually imposed
      and the alternative tax would need to be identical or at least similar, especially in the
      amount of tax demanded. Further, while the taxability of the transaction might not be in
      itself unfair or inequitable, this does not necessarily solve the question as to whether the
      manner in which it was imposed was fair and equitable.

1263. With these preliminary points in mind, the Tribunal now turns to the Respondent’s tax
      avoidance defence. The Tribunal will begin by making a few remarks on terminology
      (Section (i)). It will then determine whether the Respondent is estopped from bringing
      the tax avoidance defence, as the Claimants contend, or whether it is otherwise
      inadmissible (Section (ii)). The Tribunal will then address the nature of its task with
      respect to tax avoidance (Section (iii)) and set out the applicable legal standard (Section
      (iv)). The Tribunal will then determine whether, on the facts, there is sufficient proof
      that the 2006 Transactions were tax avoidant (Section (iv)). On this basis, the Tribunal



1583
       Exh. Puri-5.
1584
       See, e.g., R-Rejoinder, ¶ 423 (submitting that “the measure challenged by the Claimants (the 2012
       Clarification) is simply irrelevant if the transaction was tax abusive and therefore taxable on that separate
       ground”).

                                                        341
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 357 of 583
                                                                                  PCA Case No. 2016-7
                                                                             Award of 21 December 2020
                                                                                        Page 342 of 568

          will set out its conclusions as to whether its assessment of the challenged measures has
          been rendered irrelevant (Section (v)).

                        (i)    Terminology

1264. The Tribunal requested submissions from the Parties on the terminology to be used in
      analysing this defence, in particular, on the terms “tax evasion”, “tax avoidance” and
      “tax planning.”

1265. The Respondent argues that there is no “international law” definition of these terms, and
      accordingly their meaning will vary depending on the jurisdiction concerned. 1585 That
      said, the Tribunal notes that both Parties’ definitions are roughly consistent, with the
      exception of that for tax evasion:

          a.     According to the Claimants, the term “tax evasion” usually refers to “the illegal
                 evasion of taxes, often entailing the deliberate misrepresentation of the true state
                 of its affairs to the tax authorities in an attempt to reduce one’s tax liability, such
                 as by underreporting income or overstating deductions.” 1586 According to the
                 Respondent, “[t]ax evasion is a failure to pay taxes in compliance with the
                 law”. 1587

          b.     According to the Claimants, “tax avoidance” is generally used to refer to “the
                 organization of one’s business affairs with the object of obtaining a tax advantage
                 while prima facie fully intending to comply with the tax law.” 1588 While tax
                 avoidance relates to lawful tax arrangements, certain jurisdictions now consider
                 that certain aggressive tax avoidance schemes (in particular those involving the
                 exploitation of tax havens or artificial schemes) are abusive and may be taxed as
                 such. 1589 For the Respondent, “[t]ax avoidance is an attempt to reduce or avoid
                 liability by questionable measures in a manner that is not intended by the
                 legislature and which may, or may not, be found legally permissible by the tax
                 authorities.” 1590

          c.     For the Claimants, “tax planning” usually describes “the process of organizing
                 one’s affairs in a tax efficient manner that is consistent with the letter and intent
                 of the tax laws.” 1591 However, while tax planning in principle involves lawful
                 actions, aggressive tax planning may be considered abusive and fall into the
                 category of abusive tax avoidance. 1592 For its part, the Respondent notes that,
                 “[t]ax planning includes any measures to reduce tax liability ranging from those

1585
       Respondent’s Answers to the Tribunal’s Questions, ¶ 59.
1586
       C-PHB, ¶ 465.
1587
       Respondent’s Answers to the Tribunal’s Questions, ¶ 62(a).
1588
       C-PHB, ¶ 465.
1589
       C-PHB, ¶ 466.
1590
       Respondent’s Answers to the Tribunal’s Questions, ¶ 62(b).
1591
       C-PHB, ¶ 467.
1592
       C-PHB, ¶ 467.


                                                      342
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 358 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 343 of 568

                 that are explicitly allowed by a specific statutory provision (such as tax incentives)
                 to tax avoidance measures that may not be held to be legally permissible by the
                 tax authorities, courts or legislature.” 1593

1266. The Respondent suggests that these concepts should be viewed as a spectrum, with tax
      planning pursuant to an express statutory scheme at one end, and at the other the failure
      to pay tax that is clearly due. In the middle would be “measures which seek to exploit
      ambiguities in the tax provisions and which may or may not be held to be legally
      permissible. If it is subsequently decided that a tax avoidance measure is not in
      accordance with the law, it will be held to have been tax abusive and will become an
      instance of tax evasion, because there will have been a failure to pay tax which is now
      established to be due.” 1594

1267. The Respondent adds that, under Indian judge-made anti-avoidance rules, there can be
      no assumption that all tax planning or all attempts at tax avoidance will be legitimate.
      For that reason, the Respondent has used the term “tax abuse” to refer to conduct which
      falls afoul of the Indian law test, and it suggests that the Tribunal should also adopt that
      term.

1268. In light of these submissions, it appears undisputed that, at least pursuant to Indian law,
      both tax planning and tax avoidance may be either legitimate or illegitimate. Whether it
      is the former or the latter will essentially depend on whether the planning or avoidance
      of tax conforms with the intent of the law, on the one hand, or is abusive, on the other.
      The criteria to determine this are discussed further below.

1269. The main difference between the Parties is on the definition of tax evasion. The
      Claimants rely on a 1954 report from the Taxation Enquiry Commission, which
      explained that tax avoidance “is taken to refer to arrangements by which a person, acting
      within the letter of the law, reduces his true tax liability”, whereas tax evasion “denotes
      downright defrauding of revenue through illegal acts and deliberate suppression or
      falsification of the facts relating to one’s true tax liability.” 1595 Accordingly, for the
      Claimants, tax evasion appears to involve a deliberate intention to defraud. By contrast,
      for the Respondent the mere failure to pay an applicable tax amounts to tax evasion,
      even if there has been no abuse or intention to defraud.

1270. The Tribunal does not consider it necessary to resolve this dispute. It understands the
      Respondent’s case to be one of abusive tax avoidance (i.e., one where the form of the
      transactions, even if formally lawful, was chosen with the dominant purpose of reducing
      or avoiding liability to pay tax in ways that are inconsistent with the intent of the law),
      and the Tribunal will address it as such. Given that the Claimants have referred to it as
      tax avoidance, the Tribunal will use the terms tax abuse and tax avoidance
      interchangeably.




1593
       Respondent’s Answers to the Tribunal’s Questions, ¶ 62(c).
1594
       Respondent’s Answers to the Tribunal’s Questions, ¶ 63.
1595
       C-PHB, ¶ 472, citing Report of the Direct Taxes Administration Enquiry Committee 1958-1959 (1959), Exh.
       C-393, p.147.

                                                      343
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 359 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 344 of 568

                        (ii)   Is the Respondent estopped from bringing this defence, or is it
                               otherwise inadmissible?

(1)       The Claimants’ position

1271. According to the Claimants, the Respondent’s tax avoidance defence “has absolutely no
      substance whatsoever”, and “has been fabricated for purposes of this arbitration […] to
      distract attention from the core issues of retroactivity.” 1596

1272. The Claimants assert that the Section 281B Order and the FAO expressly relied on the
      2012 Amendment. In particular, the Section 281B Order stated that “the subsidiaries [of
      CIHL] derived [their] value directly or indirectly, substantially from the assets, i.e., oil
      and gas right/reserves located in India,” and concluded that “in accordance with the
      provisions of Explanation 5 to Section 9(1)(i) of the [ITA 1961]” the CIHL shares
      transferred between CUHL and CIL “shall be deemed to have been situated in India”,
      so that “any gains arising from [the] transfer of such shares is chargeable to tax under
      the [ITA 1961]”. 1597

1273. As a result, the Claimants argue that the Respondent is “estopped from advancing an
      entirely new justification for its actions, ex post facto, for purposes of this
      arbitration.” 1598 Had the Claimants indeed engaged in abusive tax avoidance, as the
      Respondent contends, the ITD would have noted and investigated it. While in their
      Statement of Claim the Claimants appear to recognise that the FAO did contain
      allegations of tax avoidance, 1599 in their Reply they allege that neither the ITD nor any
      other Government entity hinted at such illegality. To the contrary, the FAO “expressly
      declared that there was no evidence of tax avoidance or other illegality”, noting that
      there was no evidence of a “sham transaction.” 1600 As this was “the Respondent’s
      considered, contemporaneous conclusion on this key issue”, the Respondent is now
      estopped from arguing that the tax is justified by other grounds. 1601

(2)       The Respondent’s position

1274. The Respondent denies that it is estopped from raising its tax avoidance defence. The
      Respondent raises two preliminary points in this respect:

          a.     First, the Respondent formally objects to the Tribunal’s consideration of the
                 Claimants’ estoppel argument because the Claimants raised this argument in their
                 Updated Reply rather than in their Reply. The purpose of the Updated Reply was
                 only to address new documents produced, not to put forward an entirely new legal


1596
       Transcript, Evidentiary Hearing, Day 1, 68:12-14 (Mr McNeill).
1597
       C-SoC, ¶ 31, citing the Order under Section 281B of ITA 1961 dated 22 January 2014, Exh. C-11, ¶¶ 10-12.
1598
       C-Updated Reply, ¶ 566.
1599
       C-SoC, ¶ 38, stating that the FAO “paints a fabricated and distorted picture of deliberate tax evasion that
       bears no resemblance to the conservative and transparent transaction that Cairn undertook in 2006.”
1600
       C-Updated Reply, ¶ 566, p. 192 n. 839, citing FAO, Exh. C-70, ¶ 10 (emphasis omitted).
1601
       Id., ¶ 566 (emphasis omitted).


                                                       344
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 360 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 345 of 568

                     case. The Respondent therefore addresses this argument on a without prejudice
                     basis. 1602

          b.         Second, the Respondent contends that the Claimants’ estoppel argument is
                     misconceived. As the Claimants have never challenged the constitutional validity
                     of the 2012 Amendment, the Indian tax authorities did not need to rely on anything
                     other than that Amendment to tax the 2006 Transactions. 1603 This does not change
                     the fact that the 2006 Transactions were always taxable as tax abusive
                     transactions, applying the law as it stood before the 2012 Amendment. Even if the
                     tax authorities had not raised the question of tax abuse in the assessment
                     proceedings, this does not mean that they cannot raise it as a defence to the
                     Claimants’ treaty claims in international proceedings. 1604

1275. Turning to the substance of the Claimants’ estoppel defence, the Respondent argues that
      the Claimants fail to meet the international law test for estoppel, which requires (i) an
      unequivocal and clear representation, (ii) that must have been relied on by the recipient,
      and (iii) such reliance must have caused detriment to the recipient. 1605 None of these
      elements is present in this case.

          a.         First, there can be no estoppel on the grounds of alleged disclosures to or approvals
                     from the Indian authorities. The Respondent did not have specific knowledge of
                     the Claimants’ abusive scheme of tax avoidance, or provide “active and
                     unambiguous endorsement of the tax implications of the 2006 Transaction.” 1606
                     Nor could the Claimants legitimately or reasonably infer tax approval from the
                     decisions of regulatory agencies that had no competence on matters of taxation,
                     especially since the Claimants did not avail themselves of the processes that Indian
                     law prescribes for taxpayers to ascertain the taxability or not of a planned
                     transaction.. None of the approvals sought or received by the Claimants discussed
                     the question of taxation or made any representation in this respect. The FAO
                     therefore does not contradict any decisions or representations made by other
                     Indian Governmental entities. 1607

          b.         Second, there can be no estoppel based on the content of the FAO. The
                     Respondent contends that the FAO did find that the Claimants had engaged in
                     “deliberate tax evasion”, 1608 and that this constituted an “additional basis” for the
                     assessment. 1609 The Respondent argues that the FAO rejected the Claimants’
                     allegation that the 2006 Transactions were a genuine group restructuring involving


1602
       Id., ¶¶ 178, 219.
1603
       Id., ¶ 182.
1604
       Id., ¶ 231.
1605
       Id., ¶¶ 184-195
1606
       Id., ¶ 196.
1607
       Id., ¶¶ 196- 212.
1608
       Id., ¶ 229 (emphasis omitted).
1609
       Id., ¶ 228.


                                                      345
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 361 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 346 of 568

                     genuine strategic planning, emphasising that CIHL had been incorporated in
                     Jersey “only for the purpose of creating a conduit for transferring the ownership
                     of Indian assets.” 1610 The FAO went on to say that, “where corporate structures
                     are created to route funds, the actual gain or income arises only in consequence of
                     the investment made in the activity to which such gains are attributable and not
                     the mode through which such gains are realized.” 1611 The Respondent argues on
                     this basis that “[t]he Respondent’s case on avoidance has been entirely consistent:
                     the Claimants’ liability arises from a corporate restructuring entered into with no
                     business rationale other than eliminating tax liability, which had always been
                     taxable on a proper application of Section 9, and in any event, was taxable in view
                     of the 2012 Clarification.” 1612

           c.        Third, the Respondent is not estopped from alleging that the 2006 Transactions
                     manipulated the cost basis for the CIL shares, simply because the tax authorities
                     later accepted CUHL’s calculation of that cost basis when reviewing subsequent
                     off-market sales of those shares, or because of the way in which the FAO taxed
                     the CIHL Acquisition. The Respondent explains that its tax abuse case does not
                     depend on this point; it has simply been made “for the sake of consistency, so as
                     to further demonstrate the tax evasive nature of the 2006 Transactions.” 1613 The
                     Respondent’s case is that the Claimants’ tax abuse consisted in avoiding the
                     payment of taxes on the capital gains tax applicable on shares offered for sale
                     under the IPO under Plan A, and as explained by Professor Rosenbloom “there
                     are multiple ways in which tax authorities could reasonably ‘unpack the
                     artificiality inherent’ in the relevant transactions.” 1614 The Respondent explains
                     that the Indian tax authorities did so by applying the judicial anti-avoidance rule,
                     and “have taxed directly the actual gain realised upon CUHL’s disposition of the
                     shares of CIHL, as opposed to waiting to tax that gain upon subsequent
                     dispositions of the CIL shares obtained by CUHL.” 1615 As noted by Professor
                     Rosenbloom, the ITD did not adopt the carried cost basis approach to taxing the
                     transaction, but rather taxed the form of the transaction, which in his view “is a
                     reasonable alternative means of reaching the tax that Cairn’s scheme was designed
                     to avoid.” 1616 In any event, the Respondent alleges that the ITD could not identify
                     the correct cost basis of the CIL shares until the survey carried out in CIL’s offices
                     in January 2014, because the Claimants had not previously disclosed the actual
                     cost of acquisition until that date. As a result, the Respondent cannot be estopped
                     from identifying such correct cost basis now. In any event, the ITA allows the ITD
                     to raise a notice of demand within six years, the assessment proceedings were



1610
       FAO, Exh. C-70, ¶ 9.1.7.
1611
       Id., ¶ 9.4.
1612
       R-Rejoinder, ¶ 229.
1613
       Id., ¶ 234.
1614
       Id., ¶ 236.
1615
       Id., ¶ 236.
1616
       Rosenbloom ER1, ¶ 36.


                                                      346
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 362 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 347 of 568

                 brought within this limitation period, and the Claimants themselves have kept the
                 issue live in the proceedings before the Delhi High Court. 1617

(3)       The Tribunal’s analysis

1276. The Claimants have requested the Tribunal not to address the Respondent’s tax
      avoidance, arguing that it does not form part of the measure being challenged. The
      Claimants allege that (i) the main measure – the FAO – was not grounded on tax abuse,
      but on the 2012 Amendment, and that (ii) the question of tax avoidance was never raised
      until this arbitration.

1277. The Tribunal agrees with the Claimants on the first point. As discussed in Section
      VII.A.3.a above, the FAO was unequivocally grounded on the 2012 Amendment. While
      the Respondent later applied to the Delhi High Court for leave to amend its grounds of
      appeal of the ITAT decision so as to add the tax avoidance, which leave was granted on
      3 December 2019, 1618 the fact is that at the time in which the FAO was issued and until
      now, the sole ground invoked for taxing the 2006 Transactions was the 2012
      Amendment. In addition, all enforcement measures taken against the Claimants have
      been grounded on the FAO. To the Tribunal’s knowledge, this remains the case to date.

1278. However, the Tribunal cannot agree with the Claimants on the second point. Both the
      ITD (in the DAO and FAO), and the DRP (in its decision on CUHL’s challenge to the
      DAO) adverted to possible tax avoidance, although they fell short of invoking it as a
      basis for taxability.

1279. The paragraph in the FAO which discussed tax avoidance did so in factual terms that
      are broadly similar to the Respondent’s first tax avoidance theory in this arbitration
      (namely, that the 2006 Transactions were in substance a direct transfer of the underlying
      Indian oil and gas assets), as follows:

                   This analysis clearly points out to the arrangement structured by the Cairn
                   Energy Group to systematically divest its stake in Indian Oil and Gas
                   business. As a result of this arrangement, even though the assessee had
                   earned substantial capital gains, it did not pay any taxes in any territory in
                   the world. This makes it a classic case of double non taxation which is
                   biggest area of concern to International community and policy makers. The
                   affairs of the Group were structured in such a manner that the shares of
                   companies which are operating and using and owning the assets involved
                   in Oil and Gas business enterprise were transferred first to a UK based
                   holding company from where they were transferred to the Jersey based
                   another holding company the shares of which are ultimately sold to an
                   Indian Company for a substantial cash consideration. All this happened


1617
       R-Rejoinder, ¶¶ 238-245.
1618
       As discussed in Section VII.A.3.d below, it is unclear if the Respondent has also requested that its appeal be
       amended to add the 2(47)(vi) ground. See RCom-391 of 14 January 2020 (asserting that “[a]t the Hearing in
       the Delhi High Court proceedings on 03 December 2019, the Court admitted the amended memorandum of
       appeal of the [ITD] which includes submissions inter alia on the ground of tax abuse (with the merits of the
       amended grounds for appeal to be considered at a later date).”). While the Claimants have disputed the
       Respondent’s account of what transpired at the hearing, they do not dispute that the Court admitted the
       amended memorandum of appeal. See CCom-308 of 30 January 2020.

                                                        347
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 363 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 348 of 568

                   in preplanned sequential steps within a period of three months. The
                   physical operations of the enterprise were not effected at all during this
                   period. The money was remitted out of the country bypassing or
                   circumventing all procedural requirements. The transaction did not
                   attract any tax liability in UK probably because of CFC regime, as the
                   assets changing hands were not in UK. For India, where they (the business
                   operations as well as the assets) were located, the transaction was given the
                   colour of a share sale transaction of a Foreign company incorporated in a
                   Low tax Jurisdiction. The liberalised economic regime of India was taken
                   advantage of for making hassle free remittance on the basis of perfunctory
                   legal opinion of a Tax consultant without withholding any due taxes and
                   following automatic approval route. The FIPB approval was sought for the
                   cashless portion of the transaction (Share swap) making it look like an
                   investment proposal. The money which was remitted during the course of
                   this transaction was partly sourced from Indian Public and other
                   institutional investors through IPO in Indian Capital markets. The
                   remaining stake of the Cairn Group held in CIL through CUHL was again
                   offloaded to Indian investors in succeeding years leaving a balance of
                   about 10% shareholding of CIL with CUHL. This remaining 10% stake
                   was also planned to be divested to CIL, which had announced a share
                   buyback scheme to be commenced from 23.01.2014…” 1619

1280. In turn, the DRP decision of 31 December 2015 confirmed that the primary basis for the
      demand was Section 9(1)(i) of the ITA as “explained” by Explanation 5. However, the
      DRP added the following section:

                   Judicial Doctrines on Anti Avoidance and Jurisprudence from Other
                   Civil Law Jurisdictions that support AOs actions

                   Judicial doctrines such as the “business purpose” and “economic
                   substance” doctrines established in Gregory v Helvering in the United
                   States finds complement in the UK through the Ramsey and Dawson cases.
                   While the specifics may vary according to jurisdiction, these rules
                   invalidate tax avoidance which is technically legal but not for a business
                   purpose or in violation of the spirit of the tax code. […] The arrangement
                   structured by the Cairn Energy Group and was also to raise monies in the
                   Indian capital markets. But what has happened is that the money raised has
                   effectively been used to divest its stake in Indian Oil and Gas business and
                   assets thus resulting in a strategic process of disinvestment. Taxpayer has
                   in the process, earned substantial capital gains, but not paid taxes in any
                   territory in the world. India being the jurisdiction where the oil assets are
                   located should rightly have been the source jurisdiction of such taxation.
                   Thus prima facie, the series of steps that commenced with a span of 7
                   months starting with incorporation of assessee company/taxpayer on 26-
                   062006, as a 100% subsidiary of Cairn Energy PLC and ended with sale of
                   CIHL shares, a company registered in Jersey, to CIL at the average rate of
                   Rs 1062.07/Shar between 12-10-2006 and 29-12-2006 resulting in no taxes
                   being paid in India, UK or Jersey is thus a tax evasion scheme which
                   deserves to be tested in light of business purpose and economic substance
                   doctrines. To reiterate, it was stated in the Schedule 6 to the Income
                   Statement of CUHL as on 31.12.2006 that the disposal of shares is exempt


1619
       FAO, Exh. C-70, ¶ 9.1.9 (emphasis in original).

                                                         348
Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 364 of 583
                                                                          PCA Case No. 2016-7
                                                                     Award of 21 December 2020
                                                                                Page 349 of 568

       from tax under schedule 7AC of Taxation of Chargeable Gains Act 1992.
       This does appear to be a case of double non-taxation and is currently an
       area of concern under the BEPs initiative for global policy makers and tax
       authorities.

       Gregory v Helvering, 293 US 465 (1935), was a landmark decision by the
       United States Supreme Court which is cited as part of the basis for two
       legal doctrines: the business purpose doctrine and the doctrine of substance
       over form. The business purpose doctrine is essentially that where a
       transaction has no substantial business purpose other than the avoidance or
       reduction of tax, the tax law will not regard the transaction. The issue for
       determination was whether what was done, apart from the tax motive, was
       the thing which the statute intended. The reasoning of the court below [i.e.,
       the reasoning of the Court of Appeals] in justification of a negative answer
       is articulate and its denunciation of tax avoidance.

          When [the statute] speaks of a transfer of assets by one corporation to
          another, it means a transfer made ‘in pursuance of a plan of
          reorganization’ […] Of corporate business; and not a transfer of assets
          from one corporation to another in pursuance of a plan having no
          relation to the business of either, as plainly as the case here. Putting
          aside, then, the question of motive in respect of taxation altogether, and
          fixing the character of the proceeding by what actually occurred, what
          do we find? Simply an operation having no business or corporate
          purpose – in your device which put on the form of a corporate
          reorganization as a disguise for concealing its real character, and the
          soul logic and accomplishment of which was the consummation of a
          preconceived plan, not to reorganize a business or any part of the
          business, but to transfer a parcel of corporate shares to the petitioner.
          No doubt, a new invalid corporation was created. But that corporation
          was nothing more than a contrivance to the end last described. It was
          brought into existence for no other purpose; it performed, as it was
          intended from the beginning it should perform, no other function. When
          that limited function had been exercised, it was immediately put to
          death.

          In the circumstances, the facts speak for themselves and are susceptible
          of but one interpretation. The whole undertaking, though conducted
          according to the terms of [the statute], was in fact an elaborate and
          devious form of conveyance masquerading as a corporate organization,
          and nothing else. The transaction upon its face lies outside the plain
          intent of the statute. To hold otherwise would be to exalt artifice above
          reality and to deprive the statutory provision in question of all serious
          purpose.”

       AOs addition (sic) stands strongly on merits without requiring any
       additional support. However these principles have far-reaching
       consequences and since India is also a Civil Law jurisdiction and principles
       of substance over form have precedential value this is a useful supporting




                                         349
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 365 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 350 of 568

                     test. But it is clarified that the decision of the AO stands strongly justified
                     on merits alone.” 1620

1281. Thus, while it is true that the FAO and the DRP decision were based on Section 9(1)(i)
      and the 2012 Amendment, both the Assessing Officer and the DRP referred to
      alternative grounds for taxing the transaction. Although the FAO did not explicitly use
      the term “tax avoidance”, the DRP decision did. The title of the section just quoted is,
      “Judicial Doctrines on Anti-Avoidance and Jurisprudence from Other Civil Law
      Jurisdictions that support AOs action”. 1621 Its description of the transaction as a series
      of steps taken over some seven months which resulted in a strategic process of
      disinvestment and which earned Cairn substantial untaxed capital gains is indicative of
      the view that the structure could be characterised as avoidant. The DRP decision
      explicitly refers to the “business purpose”, “economic substance” and “substance over
      form” doctrines and refers to US and English authorities on tax avoidance. 1622

1282. Accordingly, the Tribunal cannot now find the Respondent’s tax avoidance defence
      inadmissible or declare that the Respondent is estopped from raising it. This arbitration
      is not the first time that the Respondent raises the question of tax avoidance.

1283. The nature of the Respondent’s defence, and its specific implications in this case, must
      also be kept in mind. As discussed below, the Tribunal’s task is not to determine whether
      the 2006 Transactions were tax avoidant/abusive as an Indian court would do. Its task
      is to determine whether the challenged measures (the FAO and related measures) were
      fair and equitable. In doing so, it must assess all facts and circumstances. The
      Respondent’s argument is essentially that the FAO was fair and equitable because the
      2006 Transactions were otherwise taxable. In the Tribunal’s view, given that the ITD
      and the DRP had previously raised this point, the Respondent is entitled to do so in this
      proceeding.

                          (iii) Nature of the Tribunal’s task

1284. The Respondent’s first defence is that the 2006 Transactions were tax avoidant or
      abusive under Indian law even before the 2012 Amendment. While it has raised this as
      a defence, the Respondent submits that “it is not the task of this Tribunal to conduct a
      factual enquiry into the tax avoidant nature of the transaction, or to apply the relevant
      principles of Indian law to the relevant facts: that is the task of the Indian Courts. The
      Tribunal must simply satisfy itself that the relevant principles – preventing tax
      avoidance – do exist and could apply to the present transaction[.] […] Once this is
      established, the Claimants cannot escape the normal application of the Respondent’s
      system of tax adjudication; its recourse is to that system (including recourse to the Indian
      Courts as appropriate), not to an investment tribunal mandated to adjudicate on systemic

1620
       Directions of the DRP under Section 144C(5) of the ITA 1961 dated 31 December 2015, Exh. C-69, pp. 37-
       38. (According to the Respondent, under Indian tax law, the FAO is legally based on the DRP ruling. See R-
       PHB, para 146 c. and FN 243.) (emphasis added).
1621
       Id., p. 37.
1622
       Id., pp. 37-38. (The Parties debated the precise relationship between the FAO and the DRP decision. The
       Tribunal considers it unnecessary for present purposes to determine whether section 144C of the ITA binds
       the AO to the findings of the DRP.).


                                                        350
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 366 of 583
                                                                             PCA Case No. 2016-7
                                                                        Award of 21 December 2020
                                                                                   Page 351 of 568

          failings under the BIT, and not to administer the normal taxation disputes under Indian
          law.” 1623

1285. The Claimants reject this proposition. They contend that “[t]he Respondent cannot base
      its primary defence in this arbitration on the allegation that the Claimants engaged in
      unlawful conduct and then assert that the Tribunal has no authority to scrutinise that
      allegation”, arguing that “[s]uch a convenient argument would allow respondent States
      to sidestep their treaty obligations and channel investment disputes into their courts
      simply by alleging an illegality under their domestic laws.” 1624

1286. In response, the Respondent clarifies that it “does not suggest that the Tribunal cannot
      consider Indian law, or that it must be bound by decisions of Indian courts”, rather, it
      “submits that the Tribunal’s assessment of questions of Indian law should be
      appropriately deferential to determinations on those same questions by Indian
      courts.” 1625 More specifically, it submits that, when considering the Respondent’s tax
      abuse defence, “this Tribunal should be guided by, and indeed in light of the
      longstanding consistency on these questions in Indian law should defer to, the
      interpretations of those laws by Indian courts. It should do so by finding that the
      Respondent’s allegation of tax abuse raises a serious question to be tried, and staying
      the present proceedings pending consideration thereof by the Indian Courts as part of
      the appeal to the ITAT Order.” 1626

1287. To the extent that the Respondent’s position is that the Tribunal should stay this
      arbitration, the Tribunal rejects it. The Tribunal has already found in Section VI.C.4
      above that the claims are ripe for determination. Having done so, it must now rule on
      them. It is the Tribunal’s duty to issue a decision on the claims before it.

1288. To the extent that the Respondent is arguing that the Tribunal should give appropriate
      deference to the decisions of Indian courts when interpreting Indian law, the Tribunal
      agrees. The Tribunal also agrees that its task is to determine whether the measures
      complained of breach the Treaty, and it is in this context that it will examine the
      Respondent’s tax avoidance defence.

                        (iv) Legal standard

(1)       The Claimants’ position

1289. The Claimants submit that, while both permissible and abusive tax avoidance “naturally
      pre-suppose the existence of alternative options and the existence of a tax sought to be
      avoided[,] […] the mere selection of a more tax efficient option is widely regarded as
      acceptable and does not convert ordinary tax planning into an abusive tax scheme.” 1627
      To determine whether a particular form of tax avoidance is permissible or abusive,

1623
       R-SoD, ¶ 76.
1624
       C-Updated Reply, ¶ 359.
1625
       R-Rejoinder, ¶ 257.
1626
       Id., ¶ 265.
1627
       C-PHB, ¶ 468.


                                               351
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 367 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 352 of 568

          courts will consider the “nature of the device that is employed to reduce or avoid a tax
          (and in particular its degree of artificiality), as well as the motive of the person using
          such device” among the relevant factors. 1628 A transaction that uses “a highly contrived,
          artificial or ‘colourable’ device that has no business purpose other than to reduce or
          avoid taxes” will be often considered to be abusive tax avoidance in the United States,
          the United Kingdom, and India. 1629 The Claimants submit that these three jurisdictions
          apply some form of a “business purpose test”, to determine whether the transaction or
          interposed entity has any other commercial or business purpose other than to avoid tax.
          Any steps or interposed entities lacking economic substance or a legitimate business
          purpose will be disregarded in application of the fiscal nullity remedy. 1630

1290. For the Claimants, the key distinction between permissible tax planning and
      impermissible tax avoidance is the existence of a “colourable device”. As explained by
      Claimants’ counsel at the Closing Hearing, it is perfectly legitimate for an investor to
      structure its investments in the manner that is least onerous in terms of taxation; what is
      not permissible are “colourable devices”, i.e., schemes or steps taken with the only
      purpose of avoiding tax and not for a commercial purpose. As a result, the Claimants
      submit that “[t]ax avoidance is tax planning with a colourable device.” 1631 According to
      the Claimants, this conclusion is supported by the Supreme Court’s decisions in
      McDowell, Azadi Bachao and Vodafone, among others. 1632

1291. More specifically, the Claimants submit that the applicable legal principles can be
      summarised as follows: 1633

          a.         Indian law recognises that legitimate tax planning is permissible (as an iteration
                     of the “Westminster principle”), provided that the transaction has some economic
                     or commercial substance. 1634

          b.         The “look at” doctrine articulated in Ramsey “did not discard Westminster but
                     read it in the proper context by which ‘device’ which was colourable in nature had
                     to be ignored as fiscal nullity.” 1635 This has been extended to apply to the situation
                     where the taxpayer interposes a company or transactional step with no business
                     purpose other than to evade tax (also known as the “step transaction” version of
                     the fiscal nullity test). 1636

1628
       Ibid.
1629
       Ibid.
1630
       Id., ¶ 470.
1631
       Transcript, Hearing on Closing Arguments, Day 1, 181:24-185:12 (Mr Datar).
1632
       Ibid.
1633
       C-PHB, ¶¶ 474-482.
1634
       C-PHB, ¶ 474, citing Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh.
       C-59, ¶ 115.
1635
       C-PHB, ¶ 475, citing Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh.
       C-59, ¶ 61.
1636
       C-PHB, ¶ 476, citing Furniss (Inspector of Taxes) v. Dawson (1984) 1 All E.R. 530, RLA-143, and Vodafone
       International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 62.


                                                       352
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 368 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 353 of 568

          c.         Indian law will give effect to holding structures unless there is clear evidence that
                     the corporate form has been abused. The burden of proof of this abusive form is
                     on the Revenue. If a structure is (i) used for an illegitimate purpose (such as
                     circular trading, round tripping or paying bribes), or (ii) has no commercial or
                     business substance and has been interposed only to avoid tax, it may be
                     disregarded. Whether a structure is abusive should be determined in consideration
                     of all the circumstances, and in particular the following factors: “the concept of
                     participation in investment, the duration of time during which the Holding
                     Structure exists; the period of business operations in India; the generation of
                     taxable revenues in India; the timing of the exit; the continuity of business on such
                     exit”. A balancing test may be applied as between the artificiality of a structure
                     and its business purpose. 1637 The mere fact that capital gains tax is not payable on
                     the transfer or disposal of an asset is not evidence of a sham or tax avoidance. 1638

          d.         It is generally accepted that a group parent company will provide general policy
                     guidance to group subsidiaries and exercise shareholders’ influence, and that the
                     group parent company’s executives may lead the group, which implies a
                     restriction on the autonomy of the subsidiary’s directors. 1639

(2)       The Respondent’s position

1292. According to the Respondent, there can be no doubt that economic substance of the 2006
      Transactions was the realisation of the value of Indian assets. The issue is whether, as a
      matter of Indian law, the ITD could tax this economic substance, or whether it was
      precluded from going beyond the legal form. 1640

1293. In the Respondent’s submission, “[t]he correct legal test as a matter of Indian law is that,
      if a particular form for a transaction is chosen by the taxpayer with the dominant motive
      of avoiding taxes, it is then open to the Revenue to disregard the particular form of the
      transaction and to instead visit tax consequences on the taxpayer based on the underlying
      economic realities.” 1641 The Respondent emphasises that “[t]his legal test – ‘substance
      over form’ – is distinct from and does not in any way depend on any findings that the
      transactions were a ‘sham’ or that the corporate veil has to be pierced.” 1642 In Vodafone,
      the Supreme Court recognised two separate bases which entitle the ITD and the courts
      to look beyond the form of the transaction: (a) a finding that the transaction or corporate
      structure was a sham, or (b) a finding that it was tax avoidant. In either scenario, the
      ITD (or the courts) may look beyond the legal form of the structure or transaction not


1637
       C-PHB, ¶ 477, citing Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh.
       C-59, ¶ 68.
1638
       Ibid., citing Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶
       68.
1639
       Ibid., citing Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶
       74.
1640
       R-Rejoinder, ¶ 268.
1641
       Id., ¶ 270.
1642
       Id., ¶ 270 (emphasis omitted).


                                                       353
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 369 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 354 of 568

          only by piercing the corporate veil, but also by disregarding the legal form of the
          transaction to look at its substance. 1643 This means that the Respondent does not need
          to show that the 27 subsidiaries were “puppets”. 1644

1294. According to the Respondent, this judicial anti-avoidance rule is firmly rooted in Indian
      tax jurisprudence. Relying on the Constitutional Court’s 1986 decision in McDowell 1645,
      the Respondent argues that if a transaction’s dominant purpose is the avoidance of tax,
      then the ITD or the courts are entitled to tax its substance. The Respondent relies in
      particular on the statement by Chinnappa Reddy, J., who declared that the proper
      approach “is not to ask whether the provisions should be construed literally or liberally,
      nor whether the transaction is not unreal and not prohibited by the statute, but whether
      the transaction is a device to avoid tax, and whether the transaction is such that the
      judicial process may accord its approval to it.” 1646 Contrary to the Claimants’
      contentions, this statement was not a minority opinion: it was the express opinion of one
      judge that was endorsed by the four remaining judges. Because it was a Constitutional
      Bench decision, 1647 it also prevails over the later Supreme Court decisions in Azadi
      Bachao Andolan or Vodafone. The Respondent contends that the Supreme Court has
      affirmed the McDowell principle on other occasions, such as in Calcutta Chromotype v
      Collector of Central Excise (1998).

1295. As to the Claimants’ contention that the test is whether a transaction involves a
      “colourable device”, the Respondent contends that this must be understood in context.
      While the Respondent recognises that several cases (including Calcutta Chromotype
      (1998), Azadi Bachao Andolan (2004), Aditya Birla Nuvo (2012), AB Mauritius (2017))
      refer to the concept of “colourable device”, it submits that, under Indian law, this term
      is not synonymous with “sham”. Relying on McDowell, the Bombay High Court
      explained in Twinstar Holdings (2002) that “even if a transaction is genuine and even if
      it has been actually acted upon, but if the transaction is entered into with the intention
      of tax avoidance, then the transaction would constitute a colourable device […] the
      courts are now concerned, not merely with the genuineness of a transaction, but with
      the intended effect of the transaction on the fiscal purpose […].” 1648 Citing Vodafone,
      the Delhi High Court further held in CIT v. Abhinandan Investments that, “in order to
      examine whether a transaction is a device or a subterfuge the answer to the question
      whether the transaction has any reasonable business purpose would be a vital
      consideration”. 1649 The Respondent alleges that, in this latter case, the court found that
      there was an abuse of the corporate form when that form was used for no commercial


1643
       Id., ¶¶ 272-273, citing Vodafone International Holdings B.V. v Union of India & Anr. [2012] 6 SCC 613,
       Exh. C-59, ¶ 68 (The Chief Justice of India’s judgment).
1644
       Id., ¶ 271.
1645
       McDowell & Co. Ltd. v Commercial Tax Officer, AIR 1986 SC 649, Exh. R-75.
1646
       Id., ¶ 46.
1647
       The Respondent notes that McDowell was a Constitutional Bench decision, i.e. a five-judge bench that binds
       all two- and three-judge benches.
1648
       R-Rejoinder, ¶ 285, citing Twinstar Holdings Ltd. v. Anand Kedia 260 ITR 6, Exh. R-126.
1649
       Id., ¶ 287, citing CIT v. Abhinandan Investments, 381 ITR 139 (Del), Exh. R-127.


                                                       354
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 370 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 355 of 568

          purpose but to create a tax loss, and that this was sufficient to render the transaction a
          colourable device. 1650

1296. On this basis, the Respondent submits that, once it is established as a matter of fact that
      the motive behind a transaction is tax avoidance, it is open to the ITD to re-characterise
      the transaction in accordance to its economic substance. 1651 The Respondent sums up
      the position in Indian law as follows: 1652

          a.         “An enquiry into substance over form is justified even in the absence of needing
                     to find out whether the transaction is unreal or illegal: a transaction can be ‘real’
                     (in the sense of not being a sham) and not prohibited by any law, yet it may still
                     be one which is simply a stratagem to avoid tax.” 1653 In other words, “the fact that
                     a transaction is genuine and not a ‘sham’ does not mean that the [ITD] cannot
                     have recourse to other anti-avoidance principles”. 1654

          b.         In this context, a transaction will be characterised as a “colourable device” if it is
                     entered into with the intention of tax avoidance; a finding of a sham is not
                     required. 1655

          c.         Once “this intention [to avoid tax] is present, the [ITD] is entitled to look at the
                     economic substance of the transaction and to assess tax on that basis”, rather than
                     on the form adopted. 1656 “The stratagem (or ‘colourable device’) will be ignored,
                     and tax will thus be imposed by looking at the economic substance.” 1657

1297. The Respondent emphasises that the remedy to be applied by the courts is not the theory
      of “fiscal nullity”, as the Claimants contend, i.e., it does not require the court to disregard
      the offending holding company or transaction; it is “a judicial anti-avoidance rule which
      allows the courts to tax an abusive transaction on the basis of its substance and not of
      its form.” 1658 According to the Respondent, this is supported by the Supreme Court’s
      analysis of the ITD’s tax avoidance case in Vodafone. Indeed, if the sole remedy was to
      lift the relevant entity’s (in that case CGP’s) corporate veil or to disregard a transactional
      step, there would have been no need for any further enquiry in that case, because that
      would have still left at least one more layer of non-Indian companies below CGP and
      would not have led to a taxable Indian asset. To the contrary, had the Supreme Court
      applied the “look at” test in the ITD’s favour, that “would not have led to the
      disregarding of CGP or of any transactional step on the basis of purported ‘fiscal nullity’


1650
       Id., ¶ 288, citing CIT v. Abhinandan Investments, 381 ITR 139 (Del), Exh. R-127.
1651
       Ibid.
1652
       Id., ¶ 290.
1653
       Ibid.
1654
       Ibid.
1655
       Ibid.
1656
       Ibid.
1657
       Ibid.
1658
       R-PHB, ¶ 32(a) (emphasis omitted).


                                                      355
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 371 of 583
                                                                                    PCA Case No. 2016-7
                                                                               Award of 21 December 2020
                                                                                          Page 356 of 568

          but to the taxation of the transaction as it was concluded (the transfer of the single share
          of CGP), but on the basis not of the form of the asset transferred (one non-Indian share)
          but of its economic substance (the underlying Indian assets)”. 1659

(3)       The Tribunal’s analysis

1298. The Tribunal agrees with the Respondent that the applicable standard to determine
      whether there was tax avoidance is to be found in Indian law. The Parties do not appear
      to dispute this.

1299. The dispute is rather on the content of that standard, and can be summarised as follows:

          a.    For the Claimants, tax planning will be legitimate unless the taxpayer structures it
                through a “colourable device”, i.e., an artificial structure or transaction that has no
                business purpose other than the avoidance of tax. The remedy is the principle of
                fiscal nullity, which enables the court to disregard the colourable device and tax
                the structure as if that device had not existed.

          b.    For the Respondent, tax planning will become abusive tax avoidance if the
                dominant purpose of the transaction is the avoidance of tax. No colourable device
                or sham is needed. The remedy is not only the possibility to apply the fiscal nullity
                test or to pierce the corporate veil, but the substance over form principle, which
                allows the court to disregard the form of the transaction and tax its economic
                substance.

1300. The Parties have relied heavily on Indian (as well as some English and other
      Commonwealth) jurisprudence in support of their submissions. The Tribunal thus finds
      it useful to review how the Indian law on tax avoidance has evolved in phases that are
      relevant to the present dispute: (i) the law up to 1996 when Cairn made its investment
      in India; (ii) the law from 1996 to 2006, when Cairn planned and implemented its IPO;
      and (iii) the law as discussed by the Supreme Court in Vodafone and thereafter, before
      reaching its conclusions.

Phase 1: Up to 1996

1301. For many years, Indian law followed the so-called Westminster principle, with the
      courts citing, for example, the following passage from Lord Tomlin’s speech:

                  Every man is entitled if he can to order his affairs so as that the tax
                  attaching under the appropriate Acts is less than it otherwise would be. If
                  he succeeds in ordering them so as to secure this result, then, however,
                  unappreciative the Commissioners of Inland Revenue or his fellow tax
                  gatherers may be of his ingenuity, he cannot be compelled to pay an
                  increased tax. 1660




1659
       R-PHB, ¶ 32(a) (emphasis omitted).
1660
       The Commissioners of Inland Revenue v. Duke of Westminster, [1935] A C, 1; All ER 259, (H.L.),
       Exh. C-295, pp. 19-20 (Lord Tomlin).

                                                   356
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 372 of 583
                                                                             PCA Case No. 2016-7
                                                                        Award of 21 December 2020
                                                                                   Page 357 of 568

1302. This case arose out of the Duke of Westminster’s decision to restructure his relationship
      with his employees. He had long employed some 100 people, and under the then-
      applicable statutory regime, their salary costs could not be treated as a deductible
      expense against his income. For each then-employee, therefore, the Duke executed a
      deed of covenant by which he committed to pay that person a yearly sum in weekly
      payments for a period of seven years or during the joint lives of the parties. The deeds
      explicitly provided that the payments were not remuneration and that each individual
      was not prevented from “being entitled to and claiming full remuneration for such
      further work” 1661 as he or she might do. The letter added that it was “expected that in
      practice [the former employee] will be content with the provision which is being legally
      made” for him/her. 1662 If the individual concerned was content to proceed with the new
      arrangement, he/she was to acknowledge the letter accompanying the deed and to return
      it to the Duke’s solicitors.

1303. The Revenue took a dim view of the deeds and considered that the Duke had sought, in
      substance, to pay the former employees a form of remuneration which was equally not
      deductible against the Duke’s income. The tax commissioners’ view upholding the
      Revenue’s determination was upheld by Finlay, J., but then overturned by the Court of
      Appeal. On appeal to the House of Lords, four of the five Law Lords hearing the appeal
      (Lord Atkins dissenting) ruled in the Duke’s favour, holding in varying degrees of
      emphatic language that once it was accepted that the deeds at issue were bona fide, the
      payments made could not be considered salary or wages and therefore could lawfully
      be deducted from the Duke’s income for the purposes of calculating his tax liability.
      Lord Tomlin held, for example, that the “so-called doctrine of ‘the substance’ seems to
      me to be nothing more than an attempt to make a man pay notwithstanding that he has
      so ordered his affairs that the amount of tax sought from him is not legally
      claimable.” 1663 Lord Russell likewise viewed with “disfavour” the idea of the Revenue’s
      taxing the substance of the taxpayer’s transaction(s), finding that this meant “that the
      true legal position is disregarded, and a different legal right and liability substituted in
      the place of the legal right and liability which the parties have created.” 1664 Lords
      Macmillan and Wright arrived at similar outcomes, although not in such strong terms as
      Lord Tomlin and Lord Russell.

1304. The approach therefore was to focus the analysis on the legal relations established by
      the transaction between the parties, even if the intention was primarily or even solely to
      minimise the taxes payable. It was not open to the Revenue to look at the substance of
      the transaction if that was taken to mean the surrounding circumstances (e.g., the prior
      employer/employee relationship between the parties which had been changed by the
      various deeds). Subject to any allegation that the transaction was used as a cloak to
      conceal a different transaction, not bona fide or genuine, there was no basis for the
      Revenue to go beyond the legal relations actually established by the documents. This



1661
       Id., p. 2 (Headnote).
1662
       Ibid.
1663
       Id., pp. 20.
1664
       Id., p. 24 (Lord Russell of Killowen).


                                                357
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 373 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 358 of 568

           was a literal and restrictive application of a taxation statute in favour of the taxpayer and
           a formal characterisation of the relationships created thereby.

1305. This approach appeared to be settled law in India in the period leading up to McDowell.
      In the 1968 case of CIT, Gujarat v. M/s. A. Raman and Co., a three-judge bench of the
      Supreme Court considered an appeal by the tax authorities which had sought to assess
      the respondent, a dealer in “mill stores”. 1665 In the course of their business, M/s. A.
      Raman and Co. sold mill stores to other dealers, including two concerns trading under
      the names of M/s A.M. Shah and Co. and M/s R. Ambalal and Co. The latter were owned
      by Hindu undivided families, the managers of which were the only partners of M/s. A.
      Raman and Co. In the taxation officer’s view, the partners had contrived to divert profits
      of M/s. A. Raman and Co. to their respective Hindu undivided families and had thereby
      sought to “evade proper taxation”. 1666 In the officer’s view “income which could have
      been earned by the assessees was not earned, and a part of that income was earned by
      the Hindu undivided families” 1667 and this was brought about by a “subterfuge or
      contrivance”. 1668 It was argued further that income which accrued to a trader was taxable
      in his hands and income which he could have, but was not earned by him, was taxable
      as income if that income which belonged to him had been earned by some other
      person. 1669

1306. The argument was rejected by the Supreme Court, per Shah, J., writing on his own
      behalf and on behalf of Sikri and Rama Swami, JJ. In words reminiscent of the Duke of
      Westminster case, Shah, J. commented:

                   Avoidance of tax liability by so arranging commercial affairs that charge
                   of tax is distributed is not prohibited. A taxpayer may resort to a device to
                   divert the income before it accrues or arises to him. Effectiveness of the
                   device depends not upon considerations of morality, but on the operation
                   of the Income-tax Act. Legislative injunction in taxing statutes may not,
                   except on peril of penalty, be violated, but it may lawfully be
                   circumvented. 1670

1307. This passage was consistent with the Westminster principle. Shah, J. did go on to note
      that had it been shown that the Hindu undivided families were acting “merely as
      benamidars 1671 for the assessees, and the profits were earned in truth by the assessees,
      income earned by the sale of the goods by the Hindu undivided families could be held
      chargeable to tax as income which has escaped assessment”. 1672 But this had not been


1665
       Commissioner of Income Tax, Gujarat v. A. Raman & Company, [1968] 67 ITR 11 (SC), Exh. C-389.
1666
       Id., ¶ 1.
1667
       Id., ¶ 9.
1668
       Id., ¶ 9 (emphasis added).
1669
       Id., headnote.
1670
       Id., ¶ 9 (emphasis added).
1671
       So-called "name-lenders"; they are essentially persons who hold goods on behalf of another party but do not
       actually take title to them.
1672
       Commissioner of Income Tax, Gujarat v. A. Raman & Company, [1968] 67 ITR 11 (SC), Exh. C-389, ¶ 10.


                                                       358
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 374 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 359 of 568

           made out in the case and therefore the officer had no basis to believe that income
           chargeable to tax had escaped assessment for the years in question. 1673

1308. In sum, Raman decided that if the tax officer had evidence that M/s A.M. Shah and Co.
      and M/s R. Ambalal and Co. were truly holding the profits for M/s. A. Raman and Co.
      and not for themselves, there would have been a basis for finding tax avoidance applying
      the Westminster principle; but since there was no evidence that this was the case, it was
      lawful for M/s. A. Raman and Co. to divert part of the income stream to the two
      companies by “resort to a device” before it became taxable in M/s. A. Raman and Co.’s
      hands. 1674

1309. Also in 1968, three-judge bench of the Supreme Court heard another appeal by the
      income tax authorities in CIT, Gujarat II v. B. M. Kharwar. 1675 At issue in that case was
      the question of whether a sum of money equal to the excess realised over the written-
      down value of certain machinery that was sold by the respondent partnership to a private
      company, in the share capital of which the partners of the selling firm had the same
      interest as they had in the assets and profits of the partnership, could be taxed. The
      Commissioner had asserted that based on the “substance of the transaction”, the
      transaction was of the nature of a step to re-adjust the business relations of the partners
      inter se and therefore was taxable. 1676

1310. The Supreme Court, with Shah, J. once again writing the reasons for judgment (on his
      own behalf and on behalf of Rama Swami and Grover, JJ.), referred to the Westminster
      principle, a 1940 decision of the Judicial Committee of the Privy Council in Bank of
      Chettinad, which had rejected the suggestion that “in revenue cases ‘the substance of
      the matter’ may be regarded as distinguished from the strict legal position” 1677, and a
      prior Supreme Court of India judgment in Motors & General Stores (P) Ltd. holding
      that in the absence of any suggestion of bad faith or fraud, the “true principle” is that
      the taxing statute is to be applied in accordance with the legal rights of the parties to the
      transaction and when the transaction is embodied in a document the liability to tax
      depends upon the meaning and content of the language used in accordance with the
      ordinary rules of construction. 1678

1311. In Shah, J.’s words: 1679

                       The taxing authority is entitled and is indeed bound to determine the true
                       legal relation resulting from the transaction. If the parties have chosen to
                       conceal by a device the legal relation, it is open to the taxing authorities to
                       unravel the device and determine the true character of the relationship. But


1673
       Ibid.
1674
       Id., ¶ 9.
1675
       Commissioner of Income Tax v. M/s B.M. Kharwar, AIR 1969 SC 812, Exh. C-410.
1676
       Id., ¶¶ 1, 4.
1677
       Id., ¶ 9.
1678
       Id., ¶¶ 7-10.
1679
       Id., ¶¶ 11-12 (emphasis added).


                                                          359
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 375 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 360 of 568

                    the legal effect of the transaction cannot be displaced by probing into the
                    ‘substance of the transaction’ […] [and further that there could be no doubt
                    of] the principle that the true legal relation arising from the transaction
                    alone determines the taxability of a receipt arising from the transaction.

1312. In the result, in Kharwar, the Supreme Court found that there was an absence of a clear
      finding that there was a sale of machinery which resulted in an excess realisation over
      the written down value and therefore set aside the High Court’s decision (while noting
      that it was open to the tribunal below to re-hear the parties and record clear findings in
      light of the observations made in the judgment). 1680

1313. Up to 1986, therefore, Indian law on tax avoidance closely followed Duke of
      Westminster. In 1986, however, the formalism of the Westminster principle was
      questioned by the Constitutional Court in McDowell and Co. Ltd. v. CIT. 1681 An
      important bit of context to be borne in mind when considering McDowell is that a few
      years before the case came on before the Constitutional Court, a trilogy of House of
      Lords decisions had moved away from the strict application of the Westminster
      principle and had developed the so-called “step-transactions doctrine” which permitted
      the Revenue or the court, as the case may be, to disregard purely tax-motivated
      transactions inserted into a preordained series of transactions. 1682

1314. McDowell concerned a liquor distiller who under state law (Andhra Pradesh’s Excise
      Tax Act) was obliged to charge both excise tax and sales tax on sales of liquor. Payment
      of excise duty was a legal liability of the manufacturer; proof of payment of the tax was
      a condition precedent to the removal of liquor from the distillery. The appellant required
      its customers to pay the excise tax prior to taking possession of the liquor at the distillery
      and therefore that tax was not absorbed into the final sales price or recorded as a tax in
      the appellant’s final sales invoice. A Division Bench of the Supreme Court had earlier
      found the appellant’s practice to be lawful, but the state of Andhra Pradesh then
      amended its law. However, the appellant continued its practice of making the purchaser
      responsible for the payment of excise tax.

1315. The effect of this invoicing practice was that it affected the calculation of the sales tax
      payable to the state (which was calculated based on the company’s turnover). If the
      excise tax part of the sales transactions was not included in the turnover, the sales tax
      base (from which McDowell’s sales tax was calculated) was lower and therefore less
      tax would be paid. In a similar vein to the argument run in Raman, the company’s
      argument was that excise duty never came into its hands and therefore it had no occasion
      or opportunity to turn it over in its hands, and, thus, the same could never be considered
      as a part of its turnover. The argument was rejected by the Andhra Pradesh High Court.
      The assessee then appealed to the Supreme Court.




1680
       Id., ¶ 18.
1681
       McDowell and Co. Ltd. v. CIT, [1985] 3 SCC 230, Exh. R-75.
1682
       W. T. Ramsay Ltd. v. Internal Revenue Commissioners, [1981] 1 All E. R.865 (H.L.), RLA-141; Inland
       Revenue v. Burmah Oil, [1981] T.R. 535 (H.L.), and RLA-142; Furniss (Inspector of Taxes) v. Dawson,
       [1984] All E.R. 530 (H.L.), RLA-143.

                                                      360
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 376 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 361 of 568

1316. Before recounting the Constitutional Court’s consideration of the appeal, the Tribunal
      observes that the factual similarity between Duke of Westminster and McDowell
      warrants noting. In the former case, the deeds were aimed at reducing the Duke’s taxable
      income by changing non-deductible salary and wage arrangements into deductible
      payments under deeds, with the resulting reduction in the Duke’s tax base for surtax
      purposes; in the latter case, the excise tax was shifted to the purchaser (and thus still
      paid), but the effect of doing so was to reduce the seller’s tax base for the purpose of
      calculating sales tax payable. The Westminster principle would strongly point in the
      direction of a finding that this was legitimate tax planning. However, that was not what
      the Constitutional Court found.

1317. Due to questions as to the correctness of the previous Supreme Court judgment
      involving the appellant, the case was heard by a five-judge bench of the Constitutional
      Court by means of an appeal by special leave. 1683 After considering the parties’
      submissions, the appeal was dismissed. 1684

1318. In support of its argument that it was “open to every one to so arrange his affairs as to
      reduce the brunt of taxation to the minimum and such a process does not constitute tax
      evasion; nor does it carry any ignominy” 1685, the appellant cited Raman, Kharwar, a
      third Supreme Court judgment in Jiyajeerao Cotton Mills Ltd. v. Commr. of Income-tax
      and Excess Profits Tax and a Gujurat High Court judgment (later affirmed by Supreme
      Court) in Commr. of Income-tax v. Sakarlal Balabhaiin in support of its argument that
      it had engaged in legitimate tax planning. 1686

1319. There are two judgments from the Constitutional Court, the first authored by Misra, J.,
      writing for himself and three other judges, and the second a concurring opinion by
      Reddy, J. Misra, J. stated that “Reddy, J., has proposed a separate and detailed opinion
      with which we agree” 1687 and for his part, Reddy, J. stated that while he “entirely
      agree[d] with … with Misra, J. in the judgment proposed to be delivered by him”, he
      wished to add a few paragraphs, “particularly to supplement what he has said on the
      ‘fashionable’ topic of tax avoidance”. 1688 The statements made in both judgments made
      clear that there was agreement between the judges on the points made in each insofar as
      tax avoidance is concerned. (This assumes importance when looking at what subsequent
      courts said was the effect of McDowell.)

1683
       McDowell and Co. Ltd. v. CIT, [1985] 3 SCC 230, Exh. R-75 (Misra, J. noted in this regard, at ¶ 4: “When
       leave was granted by a Division Bench of this Court to appeal against the judgment of the High Court, the
       correctness of the decision in appellant's case [that is, the earlier judgment of the Supreme Court] reported in
       MANU/SC/0293/1976 : [1977]1SCR914, was doubted and the matter was referred to a larger Bench. That is
       how this appeal came to be heard by us.”).
1684
       Id., ¶ 16 (“We are, therefore, clearly of the opinion that excise duty though paid by the purchaser to meet the
       liability of the appellant, is a part of the consideration for the sale and is includible in the turnover of the
       appellant.” It therefore dismissed the appeal of the decision of the High Court to dismiss the writ petition
       filed by McDowell & Company.).
1685
       Id., ¶ 22.
1686
       Id., ¶¶ 22-24.
1687
       Id., ¶ 27.
1688
       Id., ¶ 30 (emphasis added)


                                                         361
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 377 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 362 of 568

1320. Turning first to Misra, J.’s reasons for judgment, after dealing with various matters not
      relevant to the present case, he reviewed two prior decisions of the Supreme Court (the
      Raman and Khawar cases) in which Shah J., writing for other judges, had embraced the
      Westminster principle’s approach, finding that “[a]voidance of tax liability by so
      arranging commercial affairs that charge of tax is distributed is not prohibited” and that
      a “taxpayer may resort to a device to divert the income before it accrues or arises to
      him” 1689, and a Supreme Court judgment that observed that “[e]very person is entitled
      so as to arrange his affairs as to avoid taxation but the arrangement must be real and
      genuine and not a sham or make-believe…” 1690 A third judgment of the Gujurat High
      Court (later affirmed by the Supreme Court) was also noted. In that case the court had
      held that:

                   Tax avoidance postulates that the assessee is in receipt of amount which is
                   really and in truth his income liable to tax but on which he avoids payment
                   of tax by some artifice or device.

          And:

                   But there must be some artifice or device enabling the assessee to avoid
                   payment of tax on what is really and in truth his income. 1691

1321. Having noted that tax planning is permissible, Misra, J. then shifted gears, stating that
      “we may also recall the observations of Viscount Simon” in a 1943 judgment of the
      House of Lords, in Latilla v. Inland Revenue Commissioners, which expressed concern
      that one could find judicial dicta that “however elaborate and artificial such methods [of
      organizing one’s tax affairs] may be, those who adopt them are ‘entitled’ to do so”, but
      there was no reason to regard this as ‘a commendable exercise of ingenuity or as a
      discharge of the duties of good citizenship’…” 1692 This was a less approving view of
      the freedom to structure transactions than that articulated in Duke of Westminster.

1322. All of these authorities considered, Misra, J. then stated:

                   Tax planning may be legitimate provided it is within the framework of law.
                   Colourable devices cannot be part of tax planning and it is wrong to
                   encourage or entertain the belief that it is honourable to avoid the payment
                   of tax by resorting to dubious methods. It is the obligation of every citizen
                   to pay the taxes honestly without resorting to subterfuges.

                   On this aspect one of us, Chinnappa Reddy, J., has proposed a separate and
                   detailed opinion with which we agree. 1693



1689
       Id., ¶ 22 (Misra, J. quoting Shah J. in Raman and the same judge in Kharwar.)
1690
       Id., ¶ 23 citing Jiyajeerao Cotton Mills Ltd. v. Commissioner of Income-tax and Excess Profits Tax, [1958]
       34 ITR 888 (SC).
1691
       Id., ¶ 24, citing Commissioner of Income-tax v. Sakarial Balabhai, [1968] 69 ITR 186 (Guj), upheld by the
       Supreme Court in [1972] 86 ITR 2 (SC) (emphasis added).
1692
       Id., ¶ 25, citing Latilla v. I.R.C. (1943) 25 T C 107 (emphasis added).
1693
       Id., ¶¶ 26-27 (emphasis added).


                                                         362
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 378 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 363 of 568

1323. Before turning to Reddy, J.’s separate judgment, it warrants noting that when discussing
      the legitimacy of tax planning, Misra, J. used the word “may” rather than “is” (thus
      making the statement somewhat conditional). And it follows from the appeal’s dismissal
      (unanimously), that the Constitutional Court as a whole considered that McDowell’s
      attempt to reduce its tax base for purposes of sales tax was not legitimate tax planning.
      This outcome is, in the Tribunal’s view, at odds with Duke of Westminster. 1694

1324. For his part, Reddy, J. began by tracing the origins of the Westminster principle and its
      strong influence on English tax law. 1695 He quoted the same passage from Viscount
      Simon’s speech in Latilla as Misra, J. had, and went on to note that in a number of recent
      judgments, the English courts had moved away from the Westminster principle. 1696

1325. Reddy, J. then made two statements of relevance to the present case. First, he articulated
      what in his view was the “proper” way to interpret a taxation statute:

                   In our view, the proper way to construe a taxing statute, while considering
                   a device to avoid tax, is not to ask whether the provisions should be
                   construed literally or liberally, nor whether the transaction is not unreal and
                   not prohibited by the statute, but whether the transaction is a device to
                   avoid tax, and whether the transaction is such that the judicial process may
                   accord its approval to it. A hint of this approach is to be found in the
                   judgment of Desai, J. in Wood Polymer Ltd. and Bengal Hotels Limited
                   (1977) 47 C C 597 (Guj) where the learned Judge refused to accord
                   sanction to the amalgamation of companies as it would lead to avoidance
                   of tax. 1697

1326. This approach plainly departs from the formalistic interpretative approach in favour of
      a more purposive application of the law.

1327. To this, Reddy, J. added:

                   It is neither fair not desirable to expect the legislature to intervene and take
                   care of every device and scheme to avoid taxation. It is up to the Court to
                   take stock to determine the nature of the new and sophisticated legal


1694
       On the facts, the Constitution Court must have considered the appellant’s practice of requiring the purchaser
       of its distilled spirits to pay the excise tax and thereby not recorded in its invoices and its statements of
       account as falling within that category. There was no avoidance of excise tax because the purchaser paid it,
       but the device reduced the tax base of the sales tax.
1695
       McDowell and Co. Ltd. v. CIT, [1985] 3 SCC 230, Exh. R-75, ¶¶ 32-34, referring to Inland Revenue
       Commissioners v. Fishers Executors, 1926 AC 395 and Inland Revenue Commissioners v Duke of
       Westminster 1936 AC 1.
1696
       Id., ¶¶ 34-41, referring to Lord Howard De Waldan v. Inland Revenue Commissioners (1942) 1 KB 389;
       Latilla v. Inland Revenue Commissioners 1943 AC 377 (the same passage of Lord Scarman also quoted in
       the majority judgment in McDowell); Griffiths v. J.P. Harrison Ltd. 1963 AC 1, Morgan v. Inland Revenue
       Commissioners 1963 Ch 438, Public Trustee v. Inland Revenue Commissioners 1965 Ch 286; Campbell v.
       Inland Revenue Commissioners 1967 Ch 651; Greenberg v. Inland Revenue Commissioners (1971) 3 All ER
       136; and the seminal judgment of the House of Lords in W. T. Ramsay v. Inland Revenue Commissioners
       1982 AC 300, followed by Inland Revenue Commissioners v. Burmah Oil Co. Ltd. (1982) STC 30; and
       Furniss v. Dawson (1984) 1 All ER 530.
1697
       Id., ¶ 46 (emphasis added).


                                                        363
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 379 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 364 of 568

                   devices to avoid tax and consider whether the situation created by the
                   devices could be related to the existing legislation with the aid of
                   'emerging' techniques of interpretation [as] was done in Ramsay 1982 AC
                   300, Burma Oil 1982 STC 30 and Dawson 1984-1 All ER 530, to expose
                   the devices for what they really are and to refuse to give judicial
                   benediction. 1698

1328. This was an endorsement of the development of judicial anti-avoidance rules said to be
      necessitated by “new and sophisticated legal devices to avoid tax”, again running
      counter to Lord Tomlin’s famous dictum that “[e]very man is entitled if he can to order
      his affairs so as that the tax attaching under the appropriate Acts is less than it otherwise
      would be…”. The final sentence in the quote from Reddy, J.’s reasons, just noted, is
      also one that looks at the “substance of the transaction” (i.e., “expose the devices for
      what they really are”), the very approach which was rejected by four of the five Law
      Lords in Duke of Westminster.

1329. Then there is an arresting fact which is relevant to the present case: Both of the Supreme
      Court judgments in Raman (1968) and Khawar (1969), which show the Indian courts
      faithfully applying the Westminster principle, and which were relied upon by the
      appellant in McDowell, were expressly singled out for disapproval.

1330. At paragraph 45 of his reasons for judgment, Reddy, J. referred to the two judgments of
      Shah, J. in Raman and Kharwar. 1699

1331. As already noted, in Raman, Shah, J., speaking for himself and two other Supreme Court
      judges, had stated:

                   Avoidance of tax liability by so arranging commercial affairs that charge
                   of tax is distributed is not prohibited. A taxpayer may resort to a device to
                   divert the income before it accrues or arises to him. Effectiveness of the
                   device depends not upon considerations of morality, but on the operation
                   of the Income-tax Act. Legislative injunction in taxing statutes may not,
                   except on peril of penalty, be violated, but it may lawfully be
                   circumvented.” 1700

1332. In Kharwar, Shah, J., again speaking for himself and two other Supreme Court judges,
      had adverted to Duke of Westminster (and to two other authorities) and stated:

                   The taxing authority is entitled and is indeed bound to determine the true
                   legal relation resulting from a transaction. If the parties have chosen to

1698
       Id., ¶ 47 (emphasis added).
1699
       Id., ¶ 45 (Reddy J.: “In Commr. of Income-tax, Gujarat v. A. Raman & Co. MANU/SC/0134/1967, [1968]
       67 ITR11 (SC), J.C. Shah, J. speaking for himself and Sikri and Ramaswami, JJ. repeating almost verbatim
       the observations in Westminster 1936 AC 1 and Fishers Executors 1926 AC 395 observed: ‘Avoidance of
       tax liability by so arranging commercial affairs that charge of tax is distributed is not prohibited. A taxpayer
       may resort to a device to divert the income before it accrues to arise to him. Effectiveness of the device
       depends not upon considerations of morality, but on the operation of the Income-tax Act. Legislative
       injunction in taxing statutes may not, except on peril of penalty, be violated, but it may lawfully be
       circumvented.’”).
1700
       Id., ¶ 45, citing Gujarat v. A. Raman & Co. MANU/SC/0134/1967, [1968] 67 ITR11 (SC), ¶ 9.


                                                         364
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 380 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 365 of 568

                   conceal by a device the legal relation, it is open to the taxing authorities to
                   unravel the device and to determine the true character of relationship. But
                   the legal effect of a transaction cannot be displaced by probing into the
                   "substance of the transaction". 1701

1333. Both of those passages were quoted by Reddy, J. at paragraph 45 of his reasons for
      judgment. He then not only urged the Constitutional Court to follow the recent trend in
      English law, but also expressly rejected the statements just quoted from the prior
      Supreme Court judgments (and other unidentified prior judgments to same effect):

                   We think that time has come for us to depart from the Westminster
                   principle as emphatically as the British Courts have done and to dissociate
                   ourselves from the observations of Shah, J. and similar observations made
                   elsewhere. 1702

1334. Given that the four other judges agreed with Reddy, J.’s “separate and detailed
      opinion”, it follows that the Constitutional Court as a whole subscribed to Reddy, J.’s
      repudiation of the approach to tax avoidance taken in Raman and Khawar.

1335. In sum, the Constitutional Court accepted the continued lawfulness of tax planning but
      seemed to suggest that there was a larger category of offending devices than hitherto
      had been understood to transgress the rule. This pronouncement predated the making of
      Cairn’s investment in 1996 and was plainly the authoritative statement on the law of
      India on tax avoidance at that time.

1336. This was also the view of two judges of the Bombay High Court who decided the 1993
      case of Nayantara G. Agrawal v. CIT, which applied McDowell. 1703 In that case, the
      High Court, per Sarat J., writing for himself and Dhanuka, J., described McDowell’s
      effect as follows:

                    …the Supreme Court disapproved the observation of Shah, J. in CIT v
                   B.M. Kharwar, [1969] 72 ITR 603 (SC) to the effect that ‘the legal effect
                   of a transaction cannot be displaced by probing into the substance of the
                   transaction’ 1704

1337. The Bombay High Court went on to quote Reddy, J.’s view as to the need for the Court
      to dissociate itself with Shah, J.’s views “and similar observations made elsewhere”.

1338. The Tribunal notes that the High Court did not characterise this as a minority view of
      one judge of the Constitutional Court not shared by the majority, but rather ascribed that
      view to the Court as a whole.



1701
       Ibid., citing Commr. Of Income-tax, Gujarat v. Kharwar MANU/SC/0231/1968; [1969] 72 ITR603 (SC), ¶
       11.
1702
       Id., ¶ 46 (emphasis added).
1703
       Nayantara G. Agrawal v. CIT, 1993 SCC OnLine Bom 661; (1994) 207 ITR 639; (1994) 117 ITR 365, Exh.
       R-123.
1704
       Id., ¶ 12 (double emphasis added).


                                                      365
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 381 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 366 of 568

1339. The High Court then found that the impugned transaction that formed the basis for the
      appeal from a finding of the Income-tax Appellate Tribunal was not genuine and that
      there had been a taxable transfer of an asset that was liable to capital gains tax. 1705 In
      doing so, it probed the substance of the transaction (precisely what four of the five Law
      Lords in Duke of Westminster had said was not permissible). After recapitulating what
      McDowell had said, the court stated:

                    It is up to the court to take stock to determine the nature of the new and
                    sophisticated legal devices to avoid tax and to consider whether the
                    situation created by the devices could be related to the existing legislation
                    with the aid of emerging techniques of interpretation to expose the devices
                    for what they really are and to refuse to give judicial benediction. The
                    courts in such a case should not lay undue emphasis on the language of
                    each individual document as that is not determinative of the controversy.
                    What is really necessary to be considered in such cases is the true nature
                    and effect of the transaction. If on such a consideration, the court arrives at
                    a finding that the true nature is ’transfer of land’ in the various steps
                    originating from the affidavit and formation of partnership and culminating
                    into dissolution of the same, in the process leaving the land with the
                    company, are nothing but a device to avoid capital gains tax leviable under
                    section 45 of the Act on transfer the land to the company, such a device
                    cannot get the seal of approval of this court. 1706

Phase 2: from 1996 to 2006

1340. At the beginning of this period, McDowell continued to be viewed as an authoritative
      ruling. In 1998, in the case of Calcutta Chromotype v. Collector of Central Excise, a
      two-judge bench of the Supreme Court referred to McDowell, noting:

                    “… this Court examined the concept of tax avoidance or rather the
                    legitimacy of the art of dodging tax without breaking the law. This Court
                    stressed upon the need to make a departure from the Westminster principle
                    based upon the observation of Lord Tomlin in the case of IRC v. Duke of
                    Westminster (1936) AC 1 that every assessee is entitled to arrange his
                    affairs as to not attract taxes. The Court said that tax planning may be
                    legitimate provided it is within the framework of law. Colourable devices,
                    however, cannot be part of tax planning. Dubious methods resorting to
                    artifice or subterfuge to avoid payment of taxes on what really is income
                    can today no longer be applauded and legitimised as a splendid work by a
                    wise man but has to be condemned and punished with severest of
                    penalties…” 1707




1705
       Id., ¶ 11, (The transaction at issue involved that a transfer of land by the assessee (without a deed pf
       conveyance) to a partnership with a company of which the transferor/assessee was a director; the partnership
       was ostensibly aimed at the sale and purchase of lands (but did not do any business) and lasted only three
       months, whereupon the land became the property of the other partner and the assessee received 10 lakhs in
       the form of shares).
1706
       Id., ¶ 13.
1707
       Calcutta Chromotype v. Collector of Central Excise, AIR 1998 SC 1631, Exh. R-125, ¶ 14 (Wadhwa, J.
       writing for himself and Manohar, J.) (emphasis added).

                                                        366
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 382 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 367 of 568

1341. The facts of Calcutta Chromotype were the following: The appellant manufactured
      playing cards, the entire stock of which it sold to its sole distributor M/s Ganga Sara &
      Sons Pvt. Ltd. An excise tax inspector found that both the appellant and its sole
      distributor were limited companies the shares of each were owned by members of the
      Sharma family, i.e., related persons. Both companies had a common Managing Director
      and a Director and further the appellant was selling the goods under the brand name of
      its distributor, M/s Ganga Sara & Sons Pvt. Ltd. This led to scrutiny of the prices at
      which the goods were being sold. Under the relevant act, when duty of excise was
      chargeable on the goods with reference to their value, then the normal price in which
      the goods were sold was deemed to be the value, provided inter alia that the buyer was
      not related to the seller. 1708

1342. The ITAT, while upholding the order of the collector, found that although there was an
      identity of interest between the manufacturer and the distributor, the collector had not
      considered the “break-up of the shares of each member of the family of the manufacturer
      and distributor” and therefore remanded the matter to the inspector to consider that issue
      in order to ensure whether the “test of identity” was satisfied.

1343. An appeal was taken to the Supreme Court, which allowed the appeal on the ground that
      in years subsequent to the year of assessment (1976), the authorities had not treated the
      distributor as a related person and therefore no purpose would be served by inquiring
      into the shareholdings of the assessee, the appellant and its sole distributor as directed
      by the ITAT for the assessment year of 1976. 1709

1344. The case’s relevance for present purposes is the Court’s discussion of piercing the
      corporate veil and the continued applicability of the approach taken in McDowell.

1345. With respect to the first issue, observing that the “[l]aw has travelled quite a bit after the
      decision of the House of Lords in the case of Salomon v Salomon” 1710, the Supreme
      Court referred to prior jurisprudence of the Court which reaffirmed the corporation’s
      status as a separate legal entity with assets that are separate and distinct from those of
      its members, but which further held that “in the course of time, the doctrine that the
      Corporation or a Company has a legal and separate entity of its own has been subjected
      to certain exceptions by the application of the fiction that the veil of the Corporation can
      be lifted and its face examined in substance” and this marked a “change in the attitude”
      that the “law had originally adopted towards a concept of the separate entity or
      personality of the Corporation”. 1711

1346. The Supreme Court went on to note that in these prior cases the Court had referred to a
      variety of different circumstances in which the veil could be lifted (one judgment quoted
      Pennington’s Company Law treatise (4th edition) as having identified four inroads that
      had been made by English law on the principle of separate legal personality, Palmer’s
      Company Law (23rd edition) which had enumerated the occasions in English law when

1708
       Id., p. 682 (Headnote).
1709
       Id., ¶ 16.
1710
       Id., ¶ 12.
1711
       Id., ¶¶ 12-13, citing the Supreme Court’s decisions in TELCO v. State of Bihar, (1964) 6 SCR 885 and LIC
       of India v. Escorts Ltd. (1986) 1 SCC 264.

                                                      367
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 383 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 368 of 568

          the corporate veil could be lifted and classified into 14 categories, and Gower’s
          Company Law (4th edition) where a chapter had been devoted to the issue of lifting the
          corporate veil.

1347. The Supreme Court noted further that the corporate veil had been lifted by the Court in
      CIT v Sri Meenakshi Mills Ltd. to prevent evasion of income tax by having regard to the
      “economic realities behind the legal façade” and in Workmen v Associated Rubber
      Industry Ltd. to prevent devices to avoid welfare legislation, the Court emphasizing in
      this latter case that “regard must be had to substance and not the form of a
      transaction”. 1712

1348. Turning to McDowell, the Supreme Court noted that the Constitutional Court (again
      speaking of the Court as a whole) had “stressed upon the need to make a departure from
      the Westminster principle” while recognising that “tax planning may be legitimate
      provided it is within the framework of law”. 1713

1349. Having regard to the excise tax issue that was before it, the Court concluded:

                    If we examine the thrust of all the decisions, there is no bar on the
                    authorities to lift the veil of a company, whether a manufacturer or a buyer,
                    to see it was not wearing the mask of not being treated as related person
                    when, in fact, both, the manufacturer and the buyer, are in fact the same
                    persons. 1714

1350. Thus, in Calcutta Chromotype, the views of Reddy, J. and Misra, J. in McDowell were
      both quoted by the Supreme Court and both considered to be the Constitutional Court’s
      authoritative statement of the law.

1351. This is not to say that Duke of Westminster had been completely disapproved. In 1999,
      in the case of Mathuram Agrawal v State of Madhya Pradesh, the Constitutional Court
      referred to Duke of Westminster. 1715

1352. The issue presented in Mathuram Agrawal was not one of alleged tax avoidance, but
      rather concerned the application of a state Municipalities Act in relation to the levying
      and collection of property tax in respect to buildings owned by the appellant and whether
      that Act was consistent with Article 265 of the Constitution of India. 1716 The question
      concerned whether the letting value of the buildings should be assessed individually, in
      which case since the value of each would not exceed Rs.1800 per annum, they would
      be taxed at a lower rate or not at all (the judgment is not clear on this point), or whether
      it was open to the municipal authorities to aggregate the annual letting value of all the
      buildings owned by the taxpayer in order to levy property tax. This required a close
      interpretation of the taxing statute’s charging provision.


1712
       Id., ¶ 13.
1713
       Id., ¶ 14.
1714
       Id., ¶ 14 (The bench comprised Kapadia, J. and Devadhar, J. The former went on to become Chief Justice of
       the Supreme Court and wrote the Court’s judgment in Vodafone.).
1715
       Mathuram Agrawal v. State of Madhya Pradesh, (1999) 8 Supreme Court Cases 667, Exh. C-285.
1716
       Which provides: “No tax shall be levied or collected except by authority of law.”

                                                        368
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 384 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 369 of 568

1353. In rejecting the tax authorities’ interpretation that a collective assessment could be made,
      the Constitutional Court, per Mohapatra, J., stated:

                    The intention of the Legislature in a taxation statute is to be gathered from
                    the language of the provisions particularly where the language is plain and
                    unambiguous. In a taxing Act it is not possible to assume any intention or
                    governing purpose of the statute more than what is stated in the plain
                    language. It is not the economic results sought to be obtained by making
                    the provision which is relevant in interpreting a fiscal statute. Equally
                    impermissible is an interpretation which does not follow from the plain,
                    unambiguous language of the statute. Words cannot be added to or
                    substituted so as to give a meaning to the statute which will serve the spirit
                    and intention of the legislature. The statute should clearly and
                    unambiguously convey the three components of the tax law i.e., the subject
                    of the tax, the person who is liable to pay the tax and the rate at which the
                    taxes to be paid. If there is any ambiguity regarding any of these ingredients
                    in a taxation statute that there is no tax and law. then it is for the legislature
                    to do the needful in the manner. 1717

1354. The Constitutional Court cited in support of this proposition the decision of the Privy
      Council in Bank of Chettinad Ltd. v. Commissioner of Income-tax, Madras, (1940) 8
      ITR 522 (PC) which in turn had cited with approval the statement made by Lord Russell
      in Duke of Westminster (to which the Tribunal has already adverted at paragraph 1303
      above) that he viewed “with disfavour”:

                    …the doctrine that in taxation cases the subject is to be taxed if in
                    accordance with a Court’s view of what it considers the substance of the
                    transaction, the Court thinks that the case falls within the contemplation or
                    spirit of the statute. The subject is not taxable by inference or by analogy,
                    but only by the plain words of the statute applicable to the facts and
                    circumstances of his case. 1718

1355. Having regard to Bank of Chettinad and other authorities, the Constitutional Court found
      that the municipal authorities’ construction of the relevant provision did “not flow from
      the plain language of the provision” and:

                    One cannot determine the rateable value of the small property by
                    aggregating and adding the value of other properties, and arrive at a figure
                    which is more than possibly the value of the property itself. Moreover,
                    what rate of tax is to be applied to such property is also not indicated. 1719

1356. The Court accordingly struck down the relevant language of the state’s legislation as
      ultra vires.




1717
       Mathuram Agrawal v. State of Madhya Pradesh, (1999) 8 Supreme Court Cases 667, Exh. C-285, ¶ 12
       (emphasis added).
1718
       Id., ¶ 13.
1719
       Id., ¶ 16.


                                                        369
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 385 of 583
                                                                                                PCA Case No. 2016-7
                                                                                           Award of 21 December 2020
                                                                                                      Page 370 of 568

1357. McDowell’s treatment of tax avoidance was not relevant to the issue before the
      Constitutional Court (the judgment was not even cited by the Court), but the citation of
      the older Privy Council cases showed that the Court continued to consider Duke of
      Westminster as good law insofar as construing the charging section of a taxation statute
      was concerned.

1358. In 2002, in Twinstar Holdings Ltd. v. Anand Kedia, a two-judge bench of the Bombay
      High Court considered McDowell. 1720 It warrants noting that the judge who wrote the
      reasons for judgment in this case was Kapadia, J. who went on to become Chief Justice
      of India and the author of the principal Vodafone judgment.

1359. The facts of Twinstar Holdings Ltd. are complex. The petitioner, Twinstar, a Mauritian
      company, owned 100% of the shares of three Indian “investment companies”. The three
      companies in turn owned shares in two Indian companies (SIIL and MALCO). The two
      shareholders of Twinstar were two non-resident Indian nationals (the Agarwal bothers).
      The Agarwal brothers occupied key positions in all three companies and were promoters
      of the Mauritian parent and the three Indian subsidiaries.

1360. The shares of the two Indian companies were held by the three investment companies
      as ‘stock-in-trade’ 1721, not as ‘investment’. The brothers wished to borrow funds from
      what the court called the “international market” and in that connection wished to use the
      shares of the two Indian companies as security. They therefore sought to liquidate the
      three interposed Indian holding companies. When the three companies were liquidated,
      the shares in the two Indian companies were transferred to the petitioners (at book value
      rather than market value). An income tax assessment was then made on the ground that
      conversion of the shares from stock-in-trade into investment was a sham and the
      transmission of the shares to the petitioner generated a taxable gain in the hands of the
      three Indian investment companies. In short, the Revenue contended that the three
      companies had been liquidated without making provision for the liquidation of the tax
      liability. 1722

1361. Parenthetically (since the Claimants in the present case have placed much emphasis on
      the disclosures they made to the RBI and the FIPB – in the sense that this served to put
      the ITD on notice of the structure that they intended to use to effect the transfer of the
      Indian interests to what became CIL), it warrants noting that the petitioners in Twinstar
      similarly argued that they had effected the transaction only after having obtained the
      necessary approvals from the RBI and the FIPB. 1723 This appeared to carry little weight
      with the Bombay High Court.

1362. The shares of the two Indian companies were frozen by the ITD so that they could not
      be received by or delivered to any person and two ex-directors of one of the three
      companies were made personally liable for payment of tax arrears of one of the three



1720
       Twinstar Holdings Ltd. v. Anand Kedia, 260 ITR 6, Exh. R-126.
1721
       That is, as goods or things in stock necessary for the carrying on of a business.
1722
       Twinstar Holdings Ltd. v. Anand Kedia, 260 ITR 6, Exh. R-126, p. 967.
1723
       Id., p. 980.

                                                         370
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 386 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 371 of 568

          companies on the ground that the company had no assets such as to enable the tax
          department to recover the tax arrears.

1363. The High Court recounted the contents of an affidavit from the tax department:

                      […] during the search [conducted by the Revenue], a statement of Navin
                      Agarwal, son of Dwarkaprasad Agarwal and a full-time Director of SIIL
                      came to be recorded under section 132 (4) of the Act. This with on 9th of
                      December 1999. That, in the statement, Navin admitted that Directors of
                      PNIT were controlling affairs of Investment Companies and also of the
                      petitioner-company. That, various incriminating papers have been seized
                      from which it was gathered that the entire device was to transfer shares
                      held by the three Investment Companies in SIIL and MALCO to the
                      petitioner, without paying tax. That, to avoid payment of tax, shares of
                      Sterilite Group held as stock-in-trade in the books of three Investment
                      Companies were sought to be converted as investment. That, it was a
                      deliberate device to escape from payment of tax on distribution of shares
                      from Investment Companies to the petitioner-company. that the three
                      investment Companies were advised to convert the shares, held as stock-
                      in-trade, into investment because if the shares are so transferred from the
                      three Investment Companies to the petitioners as stock-in-trade, then there
                      was an apprehension that the department would bring to tax, the difference
                      between the market value in the book value of the shares as business
                      income under section 28 of the Income-tax Act. That, under the
                      circumstances, the petitioner-company was advised to convert the stock-
                      in-trade into investment and thereafter the Investment Companies could
                      conveniently escape capital gains on transfer as the transferee-company
                      viz, the petitioner-company was not liable to pay capital gains tax under
                      Article 13 and Article 22 of the Double Tax Avoidance Agreement (DTA)
                      between India and Mauritius. 1724

1364. It was contended by the Revenue that “…the entire process of conversion of stock-in-
      trade to investment and liquidation of the three Investment Companies was a device
      formulated with the sole motive of avoiding tax liability.” 1725

1365. While the matter was still before the ITAT, the various steps taken by the Revenue to
      freeze the shares and hold the directors personally liable were challenged in the Bombay
      High Court. A series of arguments not relevant to the present case were advanced, but
      on the key point, the Bombay High Court expressed its view that the “entire device was
      implemented by the petitioner and the Investment Companies to evade tax”. 1726 It should
      be noted that in the final paragraph of its reasoning the court cautioned that its views
      were tentative and did not bind the ITAT on the merits. However, it was clear that
      McDowell was still considered to be good law in 2002 and the overall transaction before
      the Bombay High Court was considered to be tax avoidant, at least on a prima facie
      basis.




1724
       Id., p. 966.
1725
       Id., pp. 966-967.
1726
       Id., p. 981.

                                                       371
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 387 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 372 of 568

1366. At the end of his reasons for judgment, Kapadia, J. (as he then was) stated the effect of
      McDowell in broad terms:

                       In conclusion, we may refer to the judgment of the Supreme Court in the
                       case of McDowell & Co. Limited v Commercial Tax Officer [citation
                       omitted] in which it has been held that even if the transaction is genuine
                       and even if it has been actually acted upon, but if the transaction is entered
                       into with the intention of tax avoidance, then the transaction would
                       constitute colourable device (sic). That the Courts are now concerned, not
                       merely with the genuineness of a transaction, but with the intended effect
                       of the transaction on the fiscal purpose. That, the true principle in case of
                       Ramsay was that one must consider fiscal consequences of a pre-planned
                       series of transaction and one has not to dissect the scheme and consider
                       individual stages separately. This judgment squarely applies to our
                       case… 1727

1367. This characterisation of McDowell’s effect, stressing the focus on the “intended effect
      of the transaction” (which had been considered to be irrelevant to the analysis employed
      by the House of Lords in Duke of Westminster), reflected the state of the law as of 2002,
      some four years before Cairn’s 2006 Transactions.

1368. Were the matter to rest there, the law would appear to have shifted decisively in favour
      of a greater willingness on the part of the Indian courts to scrutinise even genuine
      transactions with a view to determining into which of the two categories (legitimate
      planning or avoidance) challenged transactions would fall. However, in 2003, a
      Supreme Court bench in Azadi Bachao reverted to the more formalistic approach, and
      in doing so embraced the approach articulated in Shah, J.’s judgment in Raman (and
      Kharwar). 1728

1369. The Tribunal accepts the Respondent’s point that Azadi Bachao did not consider a
      dispute between the tax authorities and a taxpayer, so the Supreme Court was not
      concerned with determining whether a specific transaction was tax avoidant or not.
      Rather, the lis between a public interest group, on the one hand, and the tax authorities,
      on the other, concerned the power of the CBDT to issue a circular dealing with the
      Double Taxation Avoidance Treaty between India and Mauritius. The petitioners
      objected to the treaty as encouraging unlawful treaty-shopping and hence to the Circular
      issued by the CBDT pertaining to the Treaty, contending that the department had no
      legal right to refuse to collect tax that was otherwise owing. The Delhi High Court
      agreed with the petitioners, holding that the Circular’s issuance was ultra vires the
      ITA. 1729

1370. An appeal to the Supreme Court ensued. Much of the Supreme Court’s analysis was
      concerned with the treaty-making power and the implementation of treaties in India’s
      legal system, the utility of using circulars to give effect to DTAAs, related domestic law
      issues on the delegation of powers, the purposes of DTAAs, the legality (or not) of

1727
       Id., p. 985 (emphasis added).
1728
       Union of India v Azadi Bachao Andolan [2003] 10 SCC 1, Exh. C-159.
1729
       Id., pp. 5-6.


                                                          372
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 388 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 373 of 568

           treaty-shopping and so on. All this to consider why a particular section (Section 90) had
           been added to the ITA to empower the CBOT to promulgate circulars to notify the terms
           of a DTAA and what the effect of that amendment was. 1730 The Supreme Court, per
           Srikrishna, J., upheld the appeal and overturned the Delhi High Court’s judgment
           invalidating the Circular.

1371. The Court agreed with the tax authorities that it was within the power of the department
      to promulgate a circular which specified the effect of the taxation treaty
      (notwithstanding the ordinarily applicable provisions of the ITA). 1731

1372. McDowell played an unusual role in the case. It was used by the respondents, in what
      must be said to be a rather bold argument, to assert that the case supported a finding that
      all companies that were incorporated in Mauritius for use in an Indian transaction should
      be characterised as a sham or a device actuated by improper motives. As the Supreme
      Court noted:

                     The respondents […] contend that this Court should interdict such
                     arrangements and, as if by waving a magic wand, bring about a situation
                     where the incorporation becomes non est. For this they heavily rely on the
                     judgment of the Constitution Bench of this Court in McDowell and
                     Company Ltd. v. Commercial Tax Officer. Placing strong reliance on
                     McDowell it is argued that McDowell has changed the concept of fiscal
                     jurisprudence in this country and any tax planning which is intended to and
                     results in avoidance of tax must be struck down by the Court. 1732

1373. It was in that context that this Division Bench of the Supreme Court limited the reach
      of McDowell. In doing so, it characterised Reddy, J.’s concurring opinion as strictly a
      minority opinion:

                     …it does not appear that the rest of the learned Judges of the Constitutional
                     Bench contributed to this radical thinking. 1733

1374. This, in the Tribunal’s view, is a surprising statement because it seems most unlikely
      that Misra, J. and the other three judges did not read Reddy, J.’s concurring opinion
      before expressly stating that they agreed with it.

1375. Interestingly, in this regard, while Azadi Bachao quoted Misra, J.’s statement at
      paragraph 45, observing that a “colourable device cannot be a part of tax planning and
      it is wrong to encourage the belief that it is honourable to avoid payment of tax by
      resorting to dubious methods” and “[i]t is the obligation of every citizen to pay the taxes
      without resorting to subterfuges”, it did not note his statement in paragraph 46 linking


1730
       The purpose of this was, in the Supreme Court’s words; “…to issue a notification for implementation of the
       terms of a double taxation avoidance agreement. When that happens, the provisions of such an agreement,
       with respect to cases to which where they apply, would operate even if inconsistent with the provisions of
       the Income-tax Act.” (See Id., p. 11).
1731
       Id., pp. 17, 18, 19, 25, 28.
1732
       Id., p. 34 (emphasis added).
1733
       Id., p. 35.


                                                       373
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 389 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 374 of 568

          this finding to Reddy, J.’s concurring opinion: “on this aspect one of us, Chinnappa
          Reddy, J. has proposed a separate and detailed opinion with which we agree”.

1376. Having quoted paragraph 45 of Reddy, J.’s reasons, the Supreme Court then stated:

                   We are afraid that we are unable to read or comprehend the majority
                   judgment in McDowell as having endorsed this extreme view of Chinnappa
                   Reddy, J., which, in our considered opinion, actually militates against the
                   observations of the majority of the Judges which we have just extracted
                   judgment of Ranganath Mishra, J. (as he then was). 1734

1377. This seems, to the Tribunal, to be at odds with what the Constitutional Court actually
      said in McDowell, and what it was understood by subsequent Indian courts, including
      the Supreme Court itself, to have decided. 1735 Given the Constitutional Court’s position
      at the apex of the Indian judiciary, it is surprising that a two-judge bench, although
      ranking very highly in the Indian judicial hierarchy, would cast doubt on what was
      decided by a higher-ranking court.

1378. It is clear that Azadi Bachao sought to “read down” the effect of McDowell by
      characterising Reddy, J.’s reasons for judgment as an outlying minority view. The
      Tribunal believes that this approach must have displeased the ITD because when
      Vodafone later came on before the Supreme Court, the Chief Justice noted that the ITD
      had argued that Azadi Bachao should be overruled “insofar as it depart[ed] from
      McDowell … principle for the following” reasons:

                   i) Para 46 of McDowell judgment has been missed which reads as under:
                   “on this aspect of Chinnappa Reddy, J. has proposed to a separate opinion
                   with which we agree”. [i.e. Westminster principle is dead]. ii) That, Azadi
                   Bachao failed to read paras 41-45 and 46 of McDowell in entirety. If so
                   read, the only conclusion one could draw is that four learned judges
                   speaking through Misra, J. agreed with the observations of Chinnappa
                   Reddy, J. as to how in certain circumstances tax avoidance should be
                   brought within the tax net… 1736

1379. In the Tribunal’s respectful view, the ITD was right to argue that in this respect Azadi
      Bachao misstated the view of the full Constitutional Court in McDowell.

1380. It appears further to the Tribunal that Azadi Bachao was on more solid ground in in
      observing that Reddy, J.’s view, expressed in 1968, that in Ramsay, English law had
      “exorcised the ghost” of Duke of Westminster was not borne out in later English cases
      in which the courts sought to find a balance in English law between legitimate tax
      planning and tax avoidance:

1734
       Ibid.
1735
       The fact that the Supreme Court alluded to the “temporary turbulence created in the wake of McDowell”
       suggests that the judges in Azadi Bachao considered that Reddy, J.’s position could not have been a minority
       position in McDowell. If Misra, J. had not stated that he and the three other judges agreed with Reddy, J.’s
       “separate and detailed” opinion, Reddy, J.’s opinion would not have been treated as declarative of the law on
       tax avoidance and no “turbulence”, as Azadi Bachao put it, would have been caused by the judgment.
1736
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 57.


                                                        374
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 390 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 375 of 568

                  With respect, therefore, we are unable to agree with the view that Duke of
                  Westminster is dead, or that its ghost has been exorcised in England. The
                  House of Lords does not seem to think so, and we agree, with respect. In
                  our view, the principle in Duke of Westminster is very much alive and
                  kicking in the country of its birth. And as far as this country is concerned,
                  the observations of Shah, J., in CIT v. Raman are very much relevant even
                  today. 1737

1381. The last sentence of this paragraph warrants noting because it sought to resuscitate a
      series of judgments exemplified by Raman and Kharwar which had faithfully applied
      the approach taken in Duke of Westminster in the face of the Constitutional Court’s
      evident concurrence with Reddy, J’s express disapproval of the two cases.

1382. Azadi Bachao also noted that the 1999 judgment of the Constitutional Court in
      Muthuram Agrawal had cited Duke of Westminster as a relevant authority:

                  The intention of the legislature in a taxation statute is to be gathered from
                  the language of the provisions particularly where the language is plain and
                  unambiguous. In a taxing Act it is not possible to assume any intention or
                  governing purpose of the statute more than what is stated in the plain
                  language. It is not the economic results sought to be obtained by making
                  the provision which is relevant in interpreting a fiscal statute. Equally
                  impermissible is an interpretation which does not follow from the plain,
                  unambiguous language of the statute. Words cannot be added to or
                  substituted so as to give a meaning to the statute which will serve the spirit
                  and intention of the legislation. 1738

1383. As discussed above, this judgment was indeed concerned with the interpretation of a
      taxing statute, but it was not a tax avoidance case.

1384. A final point about Azadi Bachao: The Tribunal notes that it was decided in October
      2003. Given how favourable the judgment was as to the lawfulness of using Mauritian
      structures for tax planning in India, it can readily be understood why RSM thought that
      a Mauritian structure would do the job in Plan B in terms of mitigating the “short [term]
      capital gains” tax of 41.82% on the sale of CIL shares if offered for sale within the 12
      month period after the IPO. 1739 It accords with common sense that this judicial embrace
      of the India-Mauritius DTAA, combined with its disparaging McDowell, would attract
      considerable interest in the Indian tax planning community and could be seen by many
      as ushering in a new era in Indian law on the distinction between legitimate tax planning
      and tax avoidance.

1385. It is thus no surprise that RSM would have adverted to Azadi Bachao. Yet even then,
      RSM recognised that there was a chance that a “maverick” tax inspector, to use its word,




1737
       Union of India v. Azadi Bachao Andolan [2003] 10 SCC 1, Exh. C-159, p. 38 (emphasis added).
1738
       Mathuram Agrawal v. State of Madras, [1999] 8 SCC 667, Exh. C-285, ¶ 12.
1739
       RSM, Project Gin Presentation dated 19 April 2006, Exh. C-365.


                                                     375
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 391 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 376 of 568

          could challenge a Mauritian structure employed under Plan B. 1740 Having regard to the
          various authorities canvassed above, in the Tribunal’s respectful view, the true state of
          the law of India on tax avoidance was more complex and variegated than as portrayed
          by the Court in Azadi Bachao. In the Tribunal’s view, Indian law has developed in
          somewhat more expansive views of what constitutes tax avoidance than those expressed
          in the English cases, but they are far from suggesting that a taxpayer cannot engage in
          legitimate tax planning.

Post 2006

1386. It is necessary to refer to only one other relevant Indian authority for the period between
      2006 and Vodafone. That is the 2011 decision of the High Court of Bombay in Aditya
      Biria Nuvo Limited and others v Deputy Director of Income Tax and others. 1741

1387. The facts of this case are complicated and not on all fours with the present case, but the
      case is noteworthy for two reasons: (i) its treatment of a Mauritian-India structure; and
      (ii) the court’s contemplating that in some cases the sale of shares of a company
      incorporated outside of India could trigger tax consequences in India. On the strict
      application of a situs rule, this would not be possible.

1388. AT&T Corp. (USA), which carried on business in India, had entered into a joint venture
      agreement with the Birla Group. AT&T Corp. (USA) invested the funds in India by
      subscribing to the shares of a joint venture company (JVC) called Idea Cellular Limited
      (ICL). It did so in the following way: AT&T Corp (USA) had a wholly-owned Mauritian
      subsidiary called AT&T Cellular Private Limited, Mauritius.

1389. AT&T Corp (USA) paid the amount towards the equity shares through its Mauritian
      subsidiary and had the shares of ICL registered in its name (i.e., AT&T Cellular Private
      Limited, Mauritius) as a permitted transferee. 1742

1740
       RSM, Project Gin, Phase I Pre IPO, Plan C – Some thoughts Presentation dated 3 May 2006, Exh. C-364, p.
       6. (Under “Income Tax”, RSM noted: “In case of offer for sale, short-term capital gain arises taxable @
       41.82%” and further: “— The same is proposed to be mitigated by interposing Mauritius structure” and this
       “—Would have to stand the test of law (maverick tax inspector scrutiny and potential suit)”.)
1741
       Aditya Biria Nuvo Limited and others v. Deputy Director of Income Tax and others, MANU/MH/0884/2011,
       Exh. R-77.
1742
       The case headnote recounted the transaction as follows, at pp. 5-6: “A shareholders agreement was entered
       into by and between AT&T Wireless Services Inc, USA (acting on behalf of itself and the AT&T Wireless
       Group), Grasim Industries Limited, India, (acting on behalf of itself and the AV Birla Group) and Tata
       Industries Limited, (acting on behalf of itself, the Tata Group), wherein it was agreed that the Tata Cellular
       Limited ('TCL') would merge with BACL and the respective share holdings of the three groups in BACL
       would be restructured as per the shareholders agreement. The name of BACL after the merger of TCL was
       changed to Birla Tata AT&T Limited. Subsequently, the name of Birla Tata AT&T Limited was once again
       changed to Idea Cellular Limited ('ICL'). Cingular Wireless LLC, USA acquired shares of AT&T Wireless
       Services Inc, USA from AT&T Corporation, USA and renamed it as New Cingular Wireless Services Inc,
       USA ('NCWS'). NCWS received an offer from India Tele Ventures Limited, an unrelated party, to purchase
       the interest of NCWS in ICL. NCWS called upon the Birla Group and the Tata Group to exercise their rights
       of first refusal in purchasing the shares of ICL owned by NCWS. Grasim Industries Limited, acting on behalf
       of the Birla Group and Tata Industries Limited acting on behalf of the Tata Group accepted the offer. Before
       entering into an agreement for purchase of 37,17,80,740 equity shares of Idea Cellular Limited (ICL) offered
       by NCWS, Indian Rayon representing the Birla Group applied to the Director of IT (Intl Taxn), Mumbai


                                                        376
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 392 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 377 of 568

1390. Clearly this was intended to take advantage of the DTAA. After AT&T Corp (USA)
      later sold the shares, the question arose whether the transfer generated a taxable gain for
      AT&T Cellular Private Limited, Mauritius, which held a Tax Residence Certificate
      issued by Mauritius, and which, on the authority of Azadi Bachao, would fall outside of
      the Indian tax net, or for AT&T Corp (USA), which, although a non-resident, would be
      liable for tax on the gain.

1391. Proceedings were initiated in the Bombay High Court to enjoin the Revenue from
      seeking to assess the petitioner/purchaser for its allegedly failing to withhold the tax
      payable on the sale of the shares of AT&T Cellular Private Limited, Mauritius. 1743 The
      argument was that no capital asset situate in India had been transferred (because the
      shares sold were those of a company incorporated outside of India), and therefore no
      income accrued or arose in India or could be deemed to have accrued or arisen in India
      from the sale of the shares of that non-Indian company. 1744

1392. The court however found merit in the Revenue’s contention that given that AT&T Corp
      (USA) was a party to the JVC, the question arose whether the purchaser had paid
      US$150 million for shares of ICL or for shares of AT&T Mauritius. “These questions
      would have to be gone into in the assessment proceedings.” 1745



       seeking no-objection certificate under section 195 of the 1961 Act to remit US$ 150 195(1) of the 1961 Act.
       ADIT, Mumbai passed an order holding Tata Industries Limited as an assessee in default under section 201(1)
       of the 1961 Act since it had failed to deduct tax as required under section 195 of the 1961 Act, before making
       payment of US$ 150 million to NCWS. Based on that the ADIT issued a show-cause notice calling upon
       Indian Rayon to show cause as to why Indian Rayon should not be assessed as a representative assessee
       (Agent) of NCWS under section 163 of the 1961 Act in respect of the gains arising to NCWS pursuant to the
       transaction under the Sale and Purchase Agreement. The argument of Indian Rayon was that since the shares
       of the JVC purchased by Indian Rayon stood in the name of AT&T Mauritius, the legal owner of the said
       shares would be AT&T Mauritius and, therefore, on sale of the said shares, capital gains would accrue to
       AT&T Mauritius which as per DTAA between India and Mauritius cannot be taxed in India and consequently
       the tax on capital gains arising from the transfer of shares of JVC cannot be recovered from Indian Rayon as
       a representative assessee. The fact that AT&T Mauritius immediately on receipt of the sale proceeds
       amounting to US$ 150,000,000 transferred on the same day $ 150,000,475 in favour of NCWS, cannot be a
       ground to infer that the shares of ICL belonged to NCWS and that the NCWS has received the sale proceeds
       through AT&T Mauritius. It was argued that the amount of US$ 150,000,475 paid by AT&T Mauritius to
       NCWS comprised of dividend amounting to US$ 43,915,312 distributed by AT&T Mauritius and US$
       101,685,163 represented repayment of loan. Thus, the sale consideration was received by the owner of ICL
       shares viz., AT&T Mauritius and utilized for its own purposes. Relying on the CBDT Circulars No. 682 and
       789 as also the Apex Court decision in the case of UOI v. Azadi Bachao Andolan 263 ITR 706 (SC) wherein
       the above CBDT circulars have been held to be legal and binding, it was argued on behalf of India Rayon
       that once Tax Residence Certificate is issued to AT&T Mauritius by the Republic of Mauritius, then it would
       constitute sufficient evidence for accepting the status of residence as well as beneficial ownership for
       applying DTAA between India and Mauritius and it would not be open to the tax authorities to go behind the
       Tax Residence Certificate and find out as to who are the beneficial owners of the shares of the JVC.
1743
       The question raised before the court concerned the taxability of income arising on the transfer of a capital
       asset under Sections 5, 9, 160 to 163 of the ITA, specifically whether any income chargeable to tax in India
       had accrued or arisen or deemed to have accrued or arisen in India to New Cingular Wireless Services Inc,
       USA (NCWS) and MMH Holdings LLC, USA, (MMMH) which subsequently merged with NCWS, on
       account of the share transactions.
1744
       Aditya Biria Nuvo Limitd and others v. Deputy Director of Income Tax and others, Exh. R-77, ¶¶ 92-93.
1745
       Id., ¶ 95.


                                                        377
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 393 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 378 of 568

1393. Thus, in the court’s view, there was a prima facie basis for further conducting the
      assessment: “…the prima facie opinion of the Revenue that the transaction between TIL
      and NCWS/MMMH for sale and purchase of shares of AT&T Mauritius was a
      colourable transaction… cannot be said to be devoid of any merit.” 1746 The implication
      of the High Court’s holding was that if the real investor in Idea Cellular Limited was
      shown to be AT&T Corp, not AT&T Cellular Private Limited, Mauritius, the Mauritian
      company would be disregarded as a colourable transaction, notwithstanding its holding
      a Mauritian Tax Residence Certificate.

1394. This decision suggested that Azadi Bachao’s endorsement of Mauritian structures was
      subject to limits when it came to establishing the location of capital gains arising out of
      the sale of shares of an offshore entity. 1747

1395. Aditya Birla Nova is notable for one other point. In terms reminiscent of certain
      arguments advanced by the Claimants in the present case and advanced by Twinstar
      before the Bombay High Court in Twinstar, counsel for one of the petitioners argued
      the following:

                    Referring to various documents annexed to the Writ Petition, as also the
                    compilation of documents furnished, Mr. Dada submitted that in the
                    present case genuineness of the transaction were considered in detail by
                    the Reserve Bank of India and it is only after the genuineness of the
                    transaction was established, TIL was permitted to make remittances to
                    the shareholders of AT&T Mauritius, viz. NCWS and MMMH. It was
                    argued that TIL acquired the shares of AT&T Mauritius with a view to
                    set up its wholly owned subsidiary for exploiting future telecom
                    acquisition opportunities globally. It was further contended that
                    Reserve Bank of India has allotted the identification number to TIL to
                    set up/acquire AT&T Mauritius i.e. the Wholly Owned Subsidiary
                    (WOS) in Mauritius subject to the condition that the WOS would not
                    make any further investment in India without prior permission of
                    Reserve Bank of India and, accordingly, no investments have been
                    made in India. In these circumstances, the income tax authorities cannot
                    go into the genuineness of the transaction once again and, therefore, the
                    proceedings against PIL [must] be dropped […] 1748

1396. The High Court was not swayed by this line of argument.

1397. Thus, prior to Vodafone, it can be seen that the three cases that actually considered the
      situation of a particular taxpayer (Calcutta Chromotype, Twinstar, and Aditya),
      expressed views such as that “the doctrine that the Corporation or a Company has a legal
      and separate entity of its own has been subjected to certain exceptions by the application
      of the fiction that the veil of the Corporation can be lifted and its face examined in


1746
       Id., ¶ 96.
1747
       Given what Vodafone later said about the situs of shares, it may be that this part of the High Court’s reasons
       was no longer good law.
1748
       Aditya Biria Nuvo Limited, Exh. R-77, ¶ 94 (emphasis added).


                                                        378
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 394 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 379 of 568

          substance” (Calcutta Chromotype), 1749 that “even if the transaction is genuine and even
          if it has been actually acted upon, but if the transaction is entered into with the intention
          of tax avoidance, then the transaction would constitute colourable device” and that “the
          Courts are now concerned, not merely with the genuineness of a transaction, but with
          the intended effect of the transaction on the fiscal purpose” (Twinstar), 1750 and that a
          sale of the shares of a Mauritian company holding a Tax Residence Certificate was not
          a complete answer to an allegation that a taxable event in India had been triggered by
          the sale of shares in an offshore company and might be found to be a “colourable
          transaction” (Aditya Birla Nova). 1751

1398. The Tribunal turns now to Vodafone. In this case, no doubt due to the case’s importance,
      the Supreme Court sat three judges rather than the normal two-judge Divisional
      Bench. 1752 As already noted, the principal judgment was written by Kapadia, CJ., with
      whom Kumar, J. agreed. A second set of reasons for judgment was written by
      Radhakrishnan, J. Although he expressed agreement with the reasons given by the Chief
      Justice, the latter did not reciprocate in expressing approval of his reasons. Thus, the
      separate reasons are of lesser persuasive value than the reasons which formed the
      decision of the Court.

1399. The Tribunal has addressed the Vodafone judgment’s discussion of indirect transfers in
      Section VII.A.3.b(ii)(9) above. It now reviews the Supreme Court’s discussion of the
      law of India on tax avoidance.

1400. The Chief Justice first addressed the Revenue’s contention that Azadi Bachao should be
      overruled for having failed to understand the extent to which the statements of Reddy, J.
      had been endorsed by the whole of the Constitutional Court in McDowell, and therefore
      erred in characterising Reddy, J.’s opinion as a minority opinion not shared by the
      majority. The Chief Justice sought to reconcile Azadi Bachao and McDowell by
      interpreting the latter’s findings as dealing “only in relation to tax evasion through the
      use of colourable devices and by resorting to dubious methods and subterfuges.” 1753 In
      the result, he did not find a conflict between McDowell and Azadi Bachao. 1754 The key
      point was that McDowell was not to be taken as holding that “all tax planning is
      illegal/illegitimate/impermissible”. 1755

1401. The Chief Justice also did not follow Azadi Bachao’s attempt to minimise Reddy. J.’s
      concurring opinion in McDowell. This is not surprising because he had applied


1749
       Calcutta Chromotype v. Collector of Central Excise, AIR 1998 SC 1631, Exh. R-125, ¶¶ 12-13, citing the
       Supreme Court’s decisions in TELCO v. State of Bihar, (1964) 6 SCR 885 and LIC of India v. Escorts Ltd.
       (1986) 1 SCC 264 (emphasis added).
1750
       Twinstar Holdings Ltd. v. Anand Kedia, 260 ITR 6, Exh. R-126, p. 985 (emphasis added).
1751
       Aditya Biria Nuvo Limitd and others v. Deputy Director of Income Tax and others, Exh. R-77, ¶ 96 (emphasis
       added).
1752
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59.
1753
       Id., ¶ 64.
1754
       Ibid.
1755
       Ibid.


                                                       379
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 395 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 380 of 568

          McDowell in Twinstar a few years previously. Nor would one expect the Chief Justice
          to purport to overturn a decision of the Constitutional Court as this could be done only
          by the Constitutional Court itself or by Parliament (within the bounds of
          constitutionality).

1402. Thus, at paragraph 64 of his reasons for judgment, the Chief Justice stated: 1756

                 The majority judgment in McDowell held that “tax planning may be
                 legitimate provided it is within the framework of law” (para 45). In the
                 latter part of para 45, it held that “colourable device cannot be a part of tax
                 planning and it is wrong to encourage the belief that it is honourable to
                 avoid payment of tax by resorting to dubious methods”. It is the obligation
                 of every citizen to pay the taxes without resorting to subterfuges. The
                 above observations should be read with para 46 where the majority holds
                 “on this aspect one of us, Chinnappa Reddy, J. has proposed a separate
                 opinion with which we agree”.

1403. This passage corrected what the Supreme Court had said about McDowell in Azadi
      Bachao and accepted what the Revenue had argued, namely, that Azadi Bachao had
      erred in failing to note that Misra, J., speaking for three other judges, had expressly
      agreed with Reddy, J.’s “separate and detailed opinion”.

1404. The Chief Justice then sought to reconcile the previous authorities:

                 The words “this aspect” express the majority’s agreement with the
                 judgment of Reddy, J. only in relation to tax evasion through the use of
                 colourable devices and by resorting to dubious methods and subterfuges.
                 Thus, it cannot be said that all tax planning is illegal/
                 illegitimate/impermissible. Moreover, Reddy, J. himself says that he
                 agrees with the majority. In the judgment of Reddy, J. there are repeated
                 references to schemes and devices in contradistinction to “legitimate
                 avoidance of tax liability” (paras 7-10, 17 & 18). In our view, although
                 Chinnappa Reddy, J. makes a number of observations regarding the need
                 to depart from the “Westminster” (sic) and tax avoidance – these are clearly
                 only in the context of artificial and colourable devices. Reading McDowell,
                 in the manner indicated hereinabove, in cases of treaty shopping and/or tax
                 avoidance, there is no conflict between McDowell and Azadi Bachao or
                 between McDowell and Mathuram Agrawal.” 1757

1405. As a result, the Chief Justice endorsed Reddy, J.’s judgment insofar as it applied to tax
      evasion through the use of “dubious methods”, “subterfuges”, and “artificial and
      colourable devices”. At the other end of the spectrum, it could not be said that “all tax
      planning is illegal/illegitimate/impermissible”. 1758 (The Tribunal observes that although
      the Chief Justice used the term “tax evasion” at this point in his reasons, he later used
      the terms “tax avoidance” and “tax avoidant” with no evident distinction being drawn
      between them.)



1756
       Ibid.
1757
       Ibid.
1758
       Ibid.

                                                    380
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 396 of 583
                                                                                   PCA Case No. 2016-7
                                                                              Award of 21 December 2020
                                                                                         Page 381 of 568

1406. In the ensuing paragraphs of Vodafone, the Chief Justice elaborated upon the law as it
      related to international investments made in India.

1407. He recalled that the approach of both corporate and tax law generally is based on the
      “separate entity principle” and this was reflected in the ITA 1961, in the matter of
      corporate taxation. Thus, “the entities subject to income-tax are taxed on profits derived
      by them on a standalone basis, irrespective of their actual degree of economic
      independence and regardless of whether profits are reserved or distributed to the
      shareholders/participants.” 1759 It is thus “fairly well accepted” that the subsidiary and its
      parent are totally distinct taxpayers. 1760

1408. Likewise, it was generally accepted that a group parent company is involved in giving
      principal guidance to group companies by providing general policy guidelines to
      subsidiaries. The fact that the parent exercises shareholder’s influence on its subsidiaries
      does not generally imply that the subsidiaries are to be deemed residents of the State in
      which the parent company resides. The relationship implies a restriction on the
      autonomy of the subsidiary’s executive directors. However, there is a limit to this. If the
      subsidiary’s executive directors’ decision-making “has become fully subordinate to the
      Holding Company with the consequence that the subsidiaries executive directors are no
      more than puppets”, then a turning point is reached in relation to the subsidiary’s place
      of residence. 1761 The Chief Justice then noted:

                    Similarly, if an actual controlling Non-Resident Enterprise (NRE) makes
                    an indirect transfer through “abuse of organisation form/legal form and
                    without reasonable business purpose” which results in tax avoidance […],
                    then the Revenue may disregard the form of the arrangement or the
                    impugned action through the use of Non-Resident Holding Company, re-
                    characterize the equity transfer according to its economic substance and
                    impose the tax on the actual controlling Non-Resident Enterprise. 1762

1409. The Court inquired into the extent to which HMTL actually had full control over the
      various subsidiaries that were arrayed in the structure below the level of the single




1759
       Id., ¶ 66.
1760
       Id., ¶¶ 65-66.
1761
       Id., ¶ 67.
1762
       Id., ¶ 68.


                                                    381
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 397 of 583
                                                                                               PCA Case No. 2016-7
                                                                                          Award of 21 December 2020
                                                                                                     Page 382 of 568

          share. 1763 (HMTL did not exercise such sort of control, and therefore it could not be said
          that the subsidiaries were its puppets. 1764)

1410. Related to this issue was the question of a “preordained transaction” which might be tax
      avoidant. At paragraph 76, the Chief Justice observed:

                    There is a conceptual difference between preordained transaction which is
                    created for tax avoidance purposes, on the one hand, and a transaction
                    which evidences investment to participate in India. In order to find out
                    whether a given transaction evidences a preordained transaction in the
                    sense indicated above or investment to participate, one has to take into
                    account the factors enumerated hereinabove, namely, duration of time
                    during which the holding structure existed, the period of business
                    operations in India, generation of taxable revenue in India during the period
                    of business operations in India, the timing of the exit, the continuity of
                    business on such exit, etc…

1411. The Chief Justice then discussed the use of holding companies for the purposes of
      making foreign investments in India and how questions of abuse could arise:

                    It is a common practice in international law, which is the basis of
                    international taxation, for foreign investors to invest in Indian companies
                    through an interposed foreign holding or operating company, such as
                    Cayman Islands or Mauritius based company for both tax and business
                    purposes. In doing so, foreign investors are able to avoid the lengthy
                    approval and registration processes required for a direct transfer (i.e.,
                    without a foreign holding or operating company) of an equity interest in a
                    foreign invested Indian company. However, taxation of such Holding
                    Structures very often gives rise to issues such as double taxation, tax
                    deferrals and tax avoidance. In this case, we are concerned with the concept
                    of GAAR. In this case, we are not concerned with treaty-shopping but with
                    the anti-avoidance rules. 1765

1412. By countenancing the possibility that holding structures established by foreign investors
      can give rise to tax avoidance and the application of the GAAR, the Chief Justice


1763
       Id., ¶ 76: “Facts of this case show that both the parent and the subsidiary companies worked as a group since
       1994. That, as a practice, the subsidiaries did comply with the arrangement suggested by the Group holding
       company in the matter of voting, failing which the smooth working of HEL generating huge revenues was
       not possible. In this case, we are concerned with the expression “capital asset” in the income tax law.
       Applying the test of enforceability, influence/ persuasion cannot be construed as a right in the legal sense.
       One more aspect needs to be highlighted. The concept of “de facto” control, which existed in the Hutchison
       structure, conveys a state of being in control without any legal right to such state. This aspect is important
       while construing the words “capital asset” under the income tax law. As stated earlier, enforceability is an
       important aspect of a legal right. Applying these tests, on the facts of this case and that too in the light of the
       ownership structure of Hutchison, we hold that HTIL, as a Group holding company, had no legal right to
       direct its downstream companies in the matter of voting, nomination of directors and management rights.”
       (emphasis added.)
1764
       Id., ¶ 74: “The decisive criteria is whether the parent company’s management has such steering interference
       with the subsidiary’s core activities that subsidiary can no longer be regarded to perform those activities on
       the authority of its own executive directors.”
1765
       Id., ¶ 68 (emphasis added).


                                                           382
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 398 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 383 of 568

          accepted that the Revenue could examine transactions that took place outside of India if
          there was an allegedly tax avoidant scheme.

1413. The Chief Justice noted that holding structures are recognised in India in corporate as
      well as tax laws. Turning to their taxation, he noted that “at the threshold, the burden is
      on the Revenue to allege and establish abuse, in the sense of tax avoidance in the
      creation and/or use of such structure(s).” 1766 He then adverted to the “judicial anti-
      avoidance rule” 1767 whereby:

                    [T]he Revenue may invoke the “substance over form” principle or
                    “piercing the corporate veil” test only after it is able to establish on the
                    basis of the facts and circumstances surrounding the transaction that the
                    impugned transaction is a sham or tax avoidant […] Similarly in a case
                    where the revenue finds that in a Holding Structure an entity which has no
                    commercial/business substance has been interposed only to avoid tax, then
                    in such cases applying the test of fiscal nullity it would be open to the
                    revenue to discard the inter-positioning of that entity. 1768

1414. Indian law thus applies various tests that do not focus exclusively on the legal “relation
      between the parties” (the Westminster approach). But in order to do so, the Revenue
      must first be able to establish on the facts of the surrounding circumstances that the
      transaction is a sham or tax avoidant. The onus is on the Revenue to identify the scheme
      and its dominant purpose. A weighing exercise ensues: Evidence of a strong business
      purpose will tend to undermine the allegation of a colourable or artificial device, and
      vice versa.

1415. The Court then examined the structure of the Hutchison-Vodafone transaction, the
      length of time that the Cayman Islands part of the structure had been in place, the rights
      associated with the single share which was sold by Hutchison to Vodafone (and the
      rights that were not associated therewith), the business purpose for choosing to structure
      the transaction as the sale of the single share as opposed to other transactions that might
      have been undertaken, etc. 1769 .

1416. The Tribunal pauses here to make a few observations about the paragraphs just quoted:

          a.      The exercise of determining whether a transaction is tax avoidant is a fact-
                  intensive one and it is not restricted to identifying a sham;

          b.      The Revenue is to focus on the facts and circumstances surrounding the
                  transaction;

          c.      Only after it has determined that the scheme is tax avoidant, can the Revenue
                  invoke the ‘substance over form’ principle or “piercing the corporate veil” test.

1766
       Ibid.
1767
       Which means that the courts have the power to determine whether or not a particular structure or scheme is
       tax avoidant. Such a determination is based on judge-made law rather than a statutory anti-avoidance rule.
1768
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 67 (the
       Tribunal’s emphasis of “or” added).
1769
       Id., ¶¶ 78-80.

                                                       383
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 399 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 384 of 568

          d.        The onus of showing a scheme and its dominant purpose is on the Revenue.

          e.        Finally, although Indian law recognises the situs rule, and the consequences that
                    ordinarily follow from the separate legal personality of a company, the fact that a
                    transaction involves the purchase and sale of shares of a company incorporated
                    outside of India does not preclude the Revenue from investigating the transaction
                    for its potential taxability in India.

1417. The approach to determining tax avoidance in India, it seems to the Tribunal, is quite
      different from the strict formalism of Duke of Westminster and its progeny which
      rejected the tax authorities’ view that the form of the transaction can be discarded and
      the assessee could be taxed by relying on the “substance of the transaction” having
      regard to the surrounding circumstances. For example, in Shah, J.’s words, previously
      discussed:

                     The taxing authority is entitled and is indeed bound to determine the true
                     legal relation resulting from the transaction. If the parties have chosen to
                     conceal by a device the legal relation, it is open to the taxing authorities to
                     unravel the device and determine the true character of the relationship. But
                     the legal effect of the transaction cannot be displaced by probing into the
                     ‘substance of the transaction’ [and further that there could be no doubt of]
                     the principle that the true legal relation arising from the transaction alone
                     determines the taxability of a receipt arising from the transaction. 1770

1418. Shah, J.’s approach, consistent with the Westminster principle, focused narrowly on the
      “true legal relation arising from the transaction” and held that that “alone determines
      the taxability of a receipt arising from the transaction”. 1771 As has been seen, in
      subsequent Indian cases, this strict approach was not followed.

1419. Kapadia, CJ.’s approach in Vodafone, it appears to the Tribunal, seems to, on the one
      hand, seek to confine when the Revenue can act (i.e., “only after it is able to establish
      […] that the impugned transaction is a sham or tax avoidant” 1772), but on the other hand,
      seems to permit the Revenue to consider “the facts and circumstances surrounding the
      transaction”. 1773 This formulation seems to be aimed at restricting the Revenue from
      engaging in a wide-ranging examination of transactions for their allegedly tax avoidant
      nature, while retaining the post-McDowell thinking that the genuineness of a transaction
      is not a complete bar to the Revenue’s evaluation. To restate this approach: If the
      Revenue, looking at the transaction as a whole, can show in the “facts and circumstances
      surrounding the transaction” that it is tax avoidant, it can seek to assess the tax said to
      be avoided. This is what the courts seemed to be postulating in Calcutta Chromotype,
      Twinstar, and Aditya and as later articulated by the Chief Justice in Vodafone.



1770
       Commissioner of Income Tax v. M/s B.M. Kharwar, AIR 1969 SC 812, Exh. C-410, ¶¶ 11-12 (emphasis
       added).
1771
       Ibid (emphasis added).
1772
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 68.
1773
       Id., ¶ 67.


                                                        384
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 400 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 385 of 568

1420. The Chief Justice then noted that the fiscal nullity doctrine can be used to discard
      structures used for circular trading or “round tripping” or to pay bribes. 1774 He added:
      “Similarly, an entity which has no commercial/business substance has been interposed
      only to avoid tax then in such cases applying the test of fiscal nullity it would be open
      to the Revenue to discard such inter-positioning of that entity.” But this is to be done
      “at the threshold”:

                    [The court should apply] “the “look at” principle enunciated in Ramsay
                    … in which it was held that the Revenue or the Court must look at a
                    document or a transaction in a context to which it properly belongs to. It is
                    the task of the Revenue/Court to ascertain the legal nature of the transaction
                    and while doing so it has to look at the entire transaction as a whole and
                    not to adopt a dissecting approach. The Revenue cannot start with the
                    question as to whether the impugned transaction is a tax deferment/saving
                    device but that it should apply the “look at” test to ascertain its true legal
                    nature. 1775

1421. To this, he added that in England, Craven v White had held that “genuine strategic tax
      planning has not been abandoned by any decision of the English Courts till date”. 1776

1422. The Chief Justice then summarised what he labelled as the “holistic” approach that
      should be considered for foreign direct investments in India, focusing on the “dominant
      purpose” of a scheme:

                    [E]very strategic foreign direct investment coming to India, as an
                    investment destination, should be seen in a holistic manner. While doing
                    so, the Revenue/Courts should keep in mind the following factors: the
                    concept of participation in investment, the duration of time during which
                    the Holding Structure exists; the period of business operations in India; the
                    generation of taxable revenues in India; the timing of the exit; the
                    continuity of business on such exit. In short, the onus will be on the
                    Revenue to identify the scheme and its dominant purpose. The corporate
                    business purpose of a transaction is evidence of the fact that the impugned
                    transaction is not undertaken as a colourable or artificial device. The
                    stronger the evidence of a device, the stronger the corporate business
                    purpose must exist to overcome the evidence of a device. 1777

1423. There is on the record of this arbitration one other judgment that, in the Tribunal’s view,
      warrants noting. In a 2015 case, State of Rajahthan and others v Gotan Lime Stone
      Khanji Udyog Pvt. Ltd. and Another, the Supreme Court described what the Court had
      done in Vodafone. 1778 This was not a tax case, as it was concerned with piercing the
      corporate veil in connection with transactions involving mining rights, but Gotan Lime
      does express a view as to the approach articulated in Vodafone:


1774
       Id., ¶ 68.
1775
       Ibid (bolding in original, underlining added).
1776
       Ibid.
1777
       Ibid (emphasis added).
1778
       State of Rajahthan and others v Gotan Lime Stone Khanji Udyog Pvt. Ltd. and Another, CIVIL APPEAL No.
       434 OF 2016, Exh. R-76.

                                                        385
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 401 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 386 of 568

                   In Vodafone […] the dispute arose out of claim by the income tax
                   department to tax capital gain arising out of sale of share capital of a
                   company called CGP by HEL to Vodafone. Question was whether income
                   accrued in India. Negativing the claim of the Revenue, it was held that
                   transaction took place outside territorial jurisdiction of India and was not
                   taxable. This Court observed that “it is the task of the court to ascertain the
                   legal nature of the transaction and while doing so it has to look at the entire
                   transaction as a whole and not to adopt a dissecting approach.” In so
                   concluding, the court reconciled the apparent conflicting approach in
                   earlier decisions in Mc. Dowell & Co. vs. Commercial Tax Officer and
                   Union of India vs. Azadi Bachao Andolan with reference to English
                   decisions in IRC vs. Westminister (sic) and W.T. Ramsay vs. IRC dealing
                   with the question whether the Court must accept a transaction on face value
                   or not. Thus, while discerning true nature of the entire transaction court has
                   not to merely see the form of the transaction which is of sale of shares but
                   also the substance […] 1779

Conclusions

1424. The Tribunal has sought to trace the development of the law of India on the distinction
      between legitimate tax planning and tax avoidance in order to evaluate how it evolved
      in relation to certain key points in CEP’s investment in India. It has done so with full
      knowledge that it is not an Indian court and that the exercise just completed is not as
      comprehensive as the Tribunal believes the briefing of the law would be, were an
      allegedly tax avoidant transaction to once again go before the Supreme Court or the
      Constitutional Court. The Tribunal has heard no expert evidence on the Indian law on
      tax avoidance and has been limited to those cases which the Parties put into the record.
      Nor has it been exposed to the full range of Indian jurisprudence and academic
      commentary that it would be open to an Indian court, hearing a similar matter, to consult.
      But the Tribunal is satisfied that with the assistance of counsel on both sides, it has been
      able to identify the general rules and approaches taken by the Indian courts. In arriving
      at a view on the law, although the Tribunal is not fully convinced that the “dominant
      purpose” test which the Respondent has sought to impress upon it is what has emerged
      from Vodafone (in that on one reading of the Chief Justice’s reasons it might be said
      that a colourable device is required to demonstrate tax avoidance), the Tribunal has
      opted to accept the dominant purpose test as being the applicable one.

                        (v)    Were the 2006 Transactions tax avoidant?

1425. The Tribunal now turns to whether the Respondent has made out its case that the 2006
      Transactions were tax avoidant.

1426. Before starting its assessment of the record, the Tribunal makes four preliminary points,
      which it considers fundamental.

1427. First, the question of whether the 2006 Transactions were tax avoidant is distinct from
      the question of whether they were taxable under Section 9(1)(i) prior to the 2012
      Amendment. It is axiomatic that there can be no tax avoidance without a tax that is being

1779
       Id., ¶ 30 (emphasis added).


                                                      386
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 402 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 387 of 568

          avoided (the Parties’ experts and witnesses are in agreement on this point 1780). The
          Tribunal has found in Section VII.A.3.b(ii)(9) above that, prior to the 2012 Amendment,
          Section 9(1)(i) did not tax indirect transfers, nor could it be interpreted to tax indirect
          transfers without doing violence to its text. The Indian Supreme Court in Vodafone
          expressly concluded that “Section 9(1)(i) cannot by a process of interpretation be
          extended to cover indirect transfers of capital assets/property situate in India”, because
          “[t]o do so, would amount to changing the content and ambit of Section 9(1)(i).” 1781 The
          Supreme Court thus categorically rejected the ITD’s argument that Section 9(1)(i) could
          be interpreted as a “look through” provision that could allow the ITD to tax the
          underlying transfer of the Indian assets.

1428. It follows that, prior to the 2012 Amendment, the indirect transfer of an Indian asset
      effected through the transfer of shares of a foreign holding company could not in itself
      amount to the avoidance of capital gains tax in India. Indirect transfers were simply not
      taxable at the time. Thus, having regard to the fact that Indian law accepts that tax
      planning can be legitimate and lawful, Cairn starts with a presumption in its favour that
      structuring the transaction as an indirect transfer is likely to fall within the category of
      legitimate tax planning. With this as the point of departure, in order to amount to tax
      avoidance, the Revenue would be obliged to show that the 2006 Transactions were
      structured in such a way as to avoid some other applicable tax, or abusively structured
      with the purpose of benefitting from the tax treatment of indirect transfers when they
      would have otherwise been taxable in India.

1429. Consequently, the theory articulated at the Evidentiary Hearing by the Respondent’s
      witness, Mr Sanjay Puri, Commissioner of Income Tax (International Taxation) – 1,
      New Delhi, must be rejected out of hand. According to Mr Puri, the Claimants had
      engaged in tax avoidance because they had structured the 2006 Transactions in such a
      way that they did not pay taxes anywhere in the world, when those transactions were
      taxable in India under Section 45 (which sets out the taxability of capital gains), read
      with Section 9(1)(i) (which, in Mr Puri’s view, taxed indirect transfers), among other
      provisions. Mr Puri’s position was that the tax avoided was the “capital gain tax earned
      on the shares sale” (i.e., the CIHL Acquisition). 1782 The exchange that followed between
      Claimants’ counsel and Mr Puri suggested that, in Mr Puri’s view, the fact that CUHL
      had failed to pay taxes on the indirect transfer effected through the CIHL Acquisition
      amounted to tax avoidance and tax evasion. 1783


1780
       Transcript, Evidentiary Hearing, Day 9, 154:7-8 (Mr Puri) (“If something is not taxable it is not tax
       avoidance”), 156:19-20 (Mr Puri) (“[I]f there is no taxable income, there is no tax avoidance.”); Day 10,
       183:11-12 (Professor Rosenbloom) (“You can’t have avoidance if there is no tax applicable.”).
1781
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 71.
1782
       Transcript, Evidentiary Hearing, Day 9, 153:4-157:15 (Mr Puri).
1783
       Id., 155:2-156:7 (Mr McNeill/Mr Puri):
(Q. I’m just trying to understand, Mr Puri, whether your allegations of tax avoidance or your position that there’s
    unlawful tax avoidance that forms the basis of this tax assessment is based on anything more than your view
    that the share transfers in the 2006 Transaction[s] were taxable and that that tax was not paid. Is it based on
    anything more than that?
A. (Pause). Yes, those were taxable and tax were not paid.


                                                       387
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 403 of 583
                                                                                               PCA Case No. 2016-7
                                                                                          Award of 21 December 2020
                                                                                                     Page 388 of 568

1430. The Respondent has objected to the Claimants’ cross-examination of Mr Puri on the tax
      avoidance point and appears to object to the Tribunal’s considering his evidence on this
      matter. Specifically, the Respondent makes the following submissions:

                    As for Mr Puri, the Tribunal will recall that Mr Puri does not cover the
                    question of tax abuse at all in his witness statements. This is for good
                    reason. Not only is he not a lawyer and is not for him to make submissions
                    of law in this arbitration, but he has no personal knowledge of the relevant
                    events (i.e. of the manner in which the structure of the 2006 Transactions
                    was adopted by Cairn, and as to the reason why they were adopted). If – as
                    happened – he was to be cross-examined on that (another fool’s errand
                    calculated to mislead), the following ought at the very least to have been
                    made clear to him:

                        a. What the structures proposed had been, and what led to the adoption
                           of the structure eventually adopted;

                        b. Crucially, that Mr Puri should answer the questions on tax abuse /
                           tax avoidance on the assumed basis that offshore indirect transfers
                           were not taxable applying the law as it stood in 2006 (an assumption
                           which Mr Puri of course strongly disagrees with).

                    As it is, neither point was made clear to him so that – in particular – the
                    totality of Mr Puri’s cross-examination on the point proceeded on the basis
                    that the tax avoided was the capital gains tax on the transfer from CUHL
                    to CIL of CIHL shares. As a result, Mr McNeill’s cross-examination
                    confused the question of abuse with the separate one of the operation of
                    section 9, and all that Mr Puri stated – indeed, all that he could state given
                    his position that offshore indirect transfers were taxable applying the law
                    as it stood in 2006 – was that Cairn ought to have paid tax on the transfer
                    from CUHL to CIL and that the failure to pay that tax was tax avoidance
                    and tax evasion. 1784

1431. The Tribunal cannot accept the Respondent’s attempts to disassociate Mr Puri from the
      Respondent’s tax avoidance argument. Mr Puri expressly stated in his First Witness

Q.     And by not paying those taxes, then your view is unlawful tax avoidance?
A.     It was -- it was the unlawful tax avoidance and so by not - - and if I use the - - yes, it was tax avoidance - -
Q.     So we can rewrite this sentence to say, in your view, that Cairn - - CUHL committed tax avoidance by not
       paying taxes in India. That’s how you read (b)?
A.     (Pause). To me, it seems tax evasion straightaway. When there is something chargeable to tax, you not only
       avoid paying tax, you don’t pay tax, just it’s tax evasion along with tax avoidance.
Q.     How do you distinguish between tax evasion and tax avoidance?
A.     Tax evasion is when there is a legal charge of tax and you do not disclose or you do not disclose the facts
       through the tax return, that’s tax evasion. That’s what happened in this case because the return was not filed.
       So it will come under the category of tax evasion because no particulars of income were filed before the tax
       authorities.
Q.     So the tax evasion was committed by not filing a tax return?
A.     Not filing the return.).
1784
       R-PHB, ¶¶ 269-270.


                                                          388
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 404 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 389 of 568

          Statement that he believed that “the decision to reorganise Cairn’s Indian assets into an
          Indian company was taken, as one would expect, for a number of hard business reasons
          and, in particular, in order to avoid paying any capital gains tax on the transfer of
          Cairn’s Indian assets into an Indian company.” 1785 In his Second Witness Statement, he
          essentially stated that it was incorrect to assert that the FAO contained no allegation of
          tax avoidance. 1786 He noted in particular that the AO had concluded that (a) “the
          arrangement was structured by Cairn Energy to systematically divest its stake in the
          Indian oil and gas business”, and that (b) “as a result of the arrangement, CUHL earned
          substantial capital gains but had not paid taxes on those gains anywhere in the
          world”. 1787 Questioned by Claimants’ counsel as to whether statement (b) constituted
          tax avoidance, Mr Puri responded: “What else it is? It is tax avoidance […] when CUHL
          earns gains -- taxable gains in India and does not pay tax, that is tax avoidance as well
          as tax evasion.” 1788

1432. Likewise, the Tribunal cannot accept the Respondent’s suggestion that, because he is
      not a lawyer, Mr Puri cannot offer evidence on whether the Claimants engaged in tax
      avoidance. The witness is the Commissioner of Income Tax (International Taxation) –
      1, New Delhi (and has also been Commissioner of Income Tax (International Taxation)
      – 2, New Delhi). He has worked in the ITD for over 30 years, and his experience has
      included “conducting tax assessments and investigations, tax training, managing
      development and implementation of computer systems in tax administration,
      interpreting and implementing international taxation and transfer pricing laws, and
      administrating anti-corruption laws in the Income Tax Department.” 1789 It would be
      insulting him to suggest that he does not understand the basic principles of tax avoidance
      in India.

1433. Nor can the Tribunal accept the Respondent’s suggestion that Mr Puri had “no personal
      knowledge of the relevant events.” 1790 It may well be that since the planning documents
      were disclosed to the Respondent only in this arbitration, Mr Puri did not have access
      to the documents showing the reasons why the Claimants structured the 2006
      Transactions as they did; but it remains a fact that he had personal knowledge of the
      2006 Transactions themselves. In his capacity as Commissioner of Income Tax
      (International Taxation) – 1 and 2, New Delhi, Mr Puri had supervisory conduct over
      the tax demand against CUHL (including the DAO and FAO), as well as over the related
      tax demand against CIL, and made submissions on behalf of the ITD in the proceedings



1785
       Puri WS1, ¶ 45 (emphasis added).
1786
       Puri WS2, ¶¶ 5-6 (“At paragraphs 221 to 229 of the Updated Reply, the Claimants assert that the tax
       assessment proceedings were based on the 2012 Clarification and not on any allegation of tax avoidance.
       […] The assertion, at paragraph 229 of the Updated Reply, that the AO’s approach is at cross purposes with
       the Respondent’s defence in these arbitral proceedings is entirely incorrect.”).
1787
       Puri WS2, ¶¶ 5(a)-5(b).
1788
       Transcript, Evidentiary Hearing, Day 9, 153:10-13 (Mr Puri). See above p. 387 n. 1783 for a quotation of the
       relevant passage of Mr Puri’scross-examination.
1789
       Puri WS1, ¶ 3.
1790
       R-PHB, ¶ 269.


                                                        389
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 405 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 390 of 568

          against CUHL before the ITAT. 1791 Mr Puri devoted 20 paragraphs of his First Witness
          Statement to explaining the 2006 Transactions (with diagrams), 1792 and made a
          presentation in this respect during the Evidentiary Hearing. 1793 Indeed, that Mr Puri
          knew and understood the 2006 Transactions is evidenced by documents in the record,
          in particular his letter of 3 March 2016 to the Additional Commissioner of Income Tax
          (International Taxation), Chandigarh, in relation to the tax demand against CIL, in
          which he discussed the basis for the tax demand. 1794 In the circumstances, the Tribunal
          finds that the cross-examination of Mr Puri by Claimants’ counsel on whether the 2006
          Transactions were tax avoidant, as well as Mr Puri’s oral evidence, is admissible and
          relevant.

1434. Leaving aside the question of tax evasion (which the Tribunal has addressed in Section
      VII.A.3.c(i) above), given the Tribunal’s finding that indirect transfers were not taxable
      prior to the 2012 Amendment, Mr Puri’s tax avoidance theory necessarily fails. It seems
      clear that Mr Puri considered in 2006 that indirect transfers of assets situated in India
      were taxable: Mr Puri confirmed his contemporaneous views when he appeared as a
      witness and there would be no reason to put that into question. It remains that, for the
      Claimants to have engaged in tax avoidance, they must have been attempting to avoid
      some other applicable tax (unless, as noted, the shift away from other tax plans can be
      characterised as abusive). The Respondent expressly recognises this:

                   The tax abuse [defence] is, of course, an independent defence to the
                   defence to Claimants’ attack on the 2012 Clarification. It proceeds on the
                   basis (which is otherwise denied) that the correct interpretation of the
                   fourth limb of section 9.1(i) was as contended by the Claimants as of 2006,
                   and accordingly assumed (arguendo) that indirect transfers of shares were
                   not taxable. 1795

1435. Indeed, the Respondent has put forward no less than six potential taxes that could have
      been avoided, each of which the Tribunal addresses below. The Tribunal will thus
      address the Respondent’s tax avoidance argument on the basis that, prior to the 2012
      Amendment, Section 9(1)(i) did not cover indirect transfers.

1436. The second preliminary observation is this: given the various ways in which the defence
      has been advanced, the tax avoidance defence requires a considerable measure of
      speculation. As discussed earlier (at paragraphs 1276-1283), although the FAO and the
      DRP decisions adverted to the possibility of tax avoidance, no concrete determination
      of avoidance has ever been made by the ITD. This has two important consequences for
      the consideration of this defence:


1791
       Puri WS1, ¶ 6; Transcript, Evidentiary Hearing, Day 8, 189:7-16.
1792
       Puri WS1, ¶¶ 41-61.
1793
       Transcript, Evidentiary Hearing, Day 8, 181:24-185:16.
1794
       Letter from Sanjay Puri, Commissioner of Income Tax (International Taxation) – 2, Delhi to Addl.
       Commissioner of Income Tax (International Taxation) Chandigarh, dated 3 March 2016, Exh. C-381, ¶ 2
       (“The tax demand in the case has arisen as the assessee had failed to deduct tax from the consideration it paid
       to a non-resident for acquiring assets that were deemed as situated in India. The sum chargeable to tax in the
       hands of non-resident was determined by applying the retrospective amendment in section 9 of the IT Act.”)
1795
       R-PHB, p. 117 n. 336.

                                                         390
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 406 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 391 of 568

          a.     First, the Tribunal agrees with submissions made by both sides that it is neither a
                 tax investigator, nor an Indian court, and it ought not to undertake either of the
                 roles associated therewith. The role of an international tribunal such as the present
                 one is to examine measures taken by the respondent State to adjudge their
                 consistency with the State’s international obligations. Given the absence of a
                 concrete determination of tax avoidance, the Tribunal has doubts about the
                 Respondent’s efforts to particularise a tax avoidance determination in its pleadings
                 that can then be scrutinised. Although the Tribunal has deemed that the defence is
                 admissible, it has also formed the view that without a concrete, reasoned
                 determination by an assessment officer, it is difficult to determine whether, for
                 any one of the theories of avoidance postulated by the Respondent, the Indian
                 courts would uphold such a theory.

          b.     Second, the Tribunal’s concerns about the speculative nature of a pleaded tax
                 avoidant scheme and the Tribunal’s role and mandate, and the limits thereon, are
                 underscored by developments in the legal proceedings between CUHL and the
                 ITD currently underway in India. Both sides have appealed the ITAT decision to
                 the Delhi High Court and, as discussed at some length in the parties’
                 correspondence, the ITD was permitted to amend its appeal to include the tax
                 avoidance and Section 2(46)(vi) grounds. 1796 Thus, independently of this
                 international proceeding, which has been concerned with the determination of
                 taxability that was actually made by the ITD, it appears that the Delhi High Court,
                 and perhaps a higher court will pronounce on whether, among other things, the
                 structure adopted by Cairn in 2006 can be considered to be tax avoidant. The
                 Tribunal cannot anticipate what the Indian courts might or might not do, but the
                 fact that the issue is presently sub judice before a court with the power to apply
                 Indian law fully as well as the power to direct the tax authorities to act in
                 accordance with the court’s directives (i.e., to take action or to refrain to take
                 action) not only underscores the mandate/role and lack of a ‘concrete measure’
                 issues just discussed, but also, as shall be seen, shows the frailties of determining
                 tax avoidance based upon pleadings rather than on an actual determination by the
                 relevant authority.

1437. This takes the Tribunal to its third preliminary observation. The Vodafone judgment is
      crystal clear that the burden of proving tax avoidance is on the Revenue. The Supreme
      Court stated in no uncertain terms:

                   When it comes to taxation of a Holding Structure, at the threshold, the
                   burden is on the Revenue to allege and establish abuse, in the sense of tax
                   avoidance in the creation and/or use of such structure(s). In the application
                   of a judicial anti-avoidance rule, the Revenue may invoke the “substance
                   over form” principle or “piercing the corporate veil” test only after it is
                   able to establish on the basis of the facts and circumstances surrounding
                   the transaction that the impugned transaction is a sham or tax avoidant. To
                   give an example, if a structure is used for circular trading or round tripping
                   or to pay bribes then such transactions, though having a legal form, should
                   be discarded by applying the test of fiscal nullity. Similarly, in a case where
                   the Revenue finds that in a Holding Structure an entity which has no


1796
       See, e.g., correspondence cited in Section III.I.9 above.

                                                         391
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 407 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 392 of 568

                   commercial/business substance has been interposed only to avoid tax then
                   in such cases applying the test of fiscal nullity it would be open to the
                   Revenue to discard such inter-positioning of that entity. However, this has
                   to be done at the threshold. 1797

1438. The allocation of the burden of proof on the ITD is consistent with the ordinary rules
      concerning the burden of proof in international proceedings: the Respondent must prove
      that the Claimants adopted a tax avoidant structure. In accordance with well-established
      principle, the standard of proof is a balance of probabilities.

1439. The fourth and final preliminary observation is this: tax avoidance, even if proven, is
      not necessarily sufficient to preclude the Tribunal from assessing whether the measures
      actually imposed were fair and equitable. To constitute a full defence to the Claimants’
      FET claim, the Respondent must also show that the amount of the tax that would have
      been imposed in the application of a judicial anti-avoidance rule would have been
      identical, or at least as much as that which was in fact imposed.

1440. With these observations in mind, the Tribunal will now assess the evidence to determine
      whether the Respondent has discharged its burden of proving that the Claimants
      engaged in abusive tax avoidance.

1441. The Tribunal begins by observing that different arguments have been advanced at
      different stages of the proceedings. The Respondent argues that the changes in its case
      were caused both by the paucity of documents and the lateness with which the Claimants
      introduced such documents into the record, and that, from the moment in which the
      Respondent had access to documents relating to Cairn’s meetings of 3-4 May 2006, its
      case has been the one described at para. (b) below. 1798 While it is clear that the evidence
      pertaining to the Claimants’ tax planning emerged over time and sometimes, it might be
      said, fitfully, this is primarily due to the fact that the Claimants were contesting the
      measures that were actually taken and were seeking to confine the Tribunal’s attention
      to those alone. The Tribunal has rejected that approach insofar as tax avoidance is
      concerned. But it also remains the case that the Respondent has advanced different
      allegations of tax avoidance. In the end, the Tribunal has considered it appropriate to
      address them all. In a nutshell, the Respondent has made the following allegations of
      tax avoidance:

          a.     In its Statement of Defence, the Respondent’s argument was essentially that the
                 2006 Transactions were, in substance, a transfer (indeed, the divestment) of
                 Cairn’s underlying oil and gas assets in India. Because the 2006 Transactions
                 relied on an abusive holding structure where CIHL and the 9 Subsidiaries had
                 been interposed without any legitimate commercial or business purpose, the
                 Revenue was entitled to disregard the form of the transactions and tax their
                 substance. The Tribunal understands that, with this theory, the Respondent is
                 arguing that the Claimants avoided paying tax on the capital gains that had accrued
                 from Cairn Energy’s acquisition of those assets (i.e., 1996) until their transfer in

1797
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 68 (emphasis
       added).
1798
       R-PHB, ¶¶ 265-271; Transcript, Evidentiary Hearing, Day 1, 128:14-129:3 (Mr Moollan).


                                                      392
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 408 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                    Page 393 of 568

                  2006, and that would have been payable if the oil and gas assets had been
                  transferred directly to CIL. (The Claimants have referred to this as Theory I; the
                  Tribunal will refer to it as the “Direct Transfer Theory”). 1799

          b.      In its Rejoinder, the Respondent (relying upon documents produced by the
                  Claimants in the document production phase) advanced a different tax avoidance
                  theory. Focusing now on the structure of the pre-IPO steps of the 2006
                  Transactions, the Respondent argued that the Claimants chose an unnecessarily
                  complex and artificial structure to consolidate the oil and gas assets under CIL
                  (i.e., a modified version of Plan C) with the dominant purpose of avoiding the
                  taxes that had been identified by their advisors as applicable had Cairn pursued
                  the more “straightforward” structure that had been proposed as Plan A (or even as
                  Plan B). The tax avoided under this theory was the capital gains tax on the offer
                  for sale of CIL shares that CUHL would undertake in Plans A and B (but that was
                  eliminated in Plan C). (This is what the Claimants have called “Theory III”; the
                  Tribunal will refer to it as the “Tax Planning Theory”.)

          c.      The Respondent also appeared to espouse a theory advanced by its expert,
                  Professor Rosenbloom, according to whom the 2006 Transactions had been
                  abusively structured so as to inflate the cost basis of CIL’s shares so that less tax
                  would be payable on future sales of CIL shares. The tax avoided under this theory
                  was the full capital gains tax that would have been applicable if the historic cost
                  basis of the oil and gas assets would have been carried over to the CIL shares.
                  (This is what the Claimants have referred to as Theory IV; the Tribunal will refer
                  to it as the “Cost Basis Theory”).

          d.      The Respondent has also argued at different points that the Claimants sought to
                  avoid other Indian or foreign taxes, as follows:

                  i.     By planning to collapse all of the holding structure between CIL and the oil
                         & gas assets into CIL, the Claimants avoided paying the full amount of
                         Indian tax on dividends that would have been otherwise applicable (the “Tax
                         Leakage Theory”).

                  ii.    By incorporating CIHL in Jersey, the Claimants avoided paying UK stamp
                         duty;

                  iii.   Through the modified version of Plan C that was finally adopted, the
                         Claimants were able to disburse a large part of the IPO proceeds as payment
                         from of a sale of shares, rather than as a dividend from CIL, thus avoiding
                         UK corporation tax;




1799
       The Claimants have identified a seventh theory (what they call Theory II), according to which the 2006
       Transactions were a disposition (through the IPO) to third parties of a partial interest of the underlying Indian
       oil and gas assets. The tax avoided was again the tax that would have been paid on a direct sale of the PSC
       assets to these third parties (see ¶ 933.b above). To the extent that the Respondent does indeed make this
       argument, the Tribunal considers this argument to be a part of the Direct Transfer Theory.


                                                          393
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 409 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 394 of 568

1442. The Respondent has thus presented various possible taxes that the Claimants are alleged
      to have “avoided”. There is nothing objectionable about that; however, the Tribunal
      cannot help but note that the Respondent has failed to establish that, contemporaneously,
      the ITD or the DRP identified any specific tax avoided. In fact, the DRP appears to have
      been satisfied with the sweeping statement that the 2006 Transactions amounted to a
      “strategic process of disinvestment” in which CUHL “ha[d] in the process, earned
      substantial capital gains, but not paid taxes in any territory in the world”. 1800 The DRP
      added that “India being the jurisdiction where the oil assets are located should rightly
      have been the source jurisdiction of such taxation”, and concluded that, “prima facie,
      the series of steps that commenced with [CUHL’s incorporation and ended with the
      CIHL Acquisition] resulting in no taxes being paid in India, U.K. or Jersey is thus a tax
      evasion scheme which deserves to be tested in light of business purpose and economic
      substance doctrines.” 1801

1443. The conclusion to be drawn is that the Respondent’s tax avoidance defence has been
      more fully developed in this arbitration. The Respondent has argued that this is because
      only in the context of this arbitration has it had access to documents pointing to the
      various possible taxes that were allegedly avoided. While this may be so for some of the
      theories, it is not the case for all of them (for instance, the Direct Transfer Theory).
      While the Tribunal has found that the Respondent’s tax avoidance defence is admissible,
      it will keep this point in mind when assessing the credibility of the Respondent’s
      arguments under each theory.

1444. The Tribunal now will now assess whether the Claimants engaged in abusive tax
      avoidance in any of the theories identified by the Respondent.

(1)       Avoidance of capital gains tax on a direct divestment of Cairn’s Indian assets (Direct
          Transfer Theory)

1445. In its Statement of Defence, the Respondent argued that the 2006 Transactions were
      only formally the transfer of shares in foreign companies; in substance, they were
      “nothing but the transfer of Indian oil and gas assets, i.e. capital assets situated in
      India.” 1802 According to the Respondent, Cairn wanted to “cash in on the gains in value”
      of the Indian oil and gas assets that it indirectly owned by way of a public sale on the
      Indian markets. 1803

1446. Relying on the opinion of its expert, Professor Rosenbloom, the Respondent argues that
      the Claimants artificially fragmented a simple transaction (i.e., the divestment of the
      Claimants’ oil and gas assets to the Indian public) by interposing holding structures
      (namely CIHL and the 9 Subsidiaries). This fragmentation “appears to have been made
      with the intention, and certainly had the clear effect, that even though the combined
      transactions resulted in capital gains for the group, each of the transactions would not

1800
       Directions of the DRP under Section 144C(5) of the ITA 1961 dated 31 December 2015, Exh. C-69, p. 37
       (emphasis omitted).
1801
       Ibid.
1802
       R-SoD, ¶ 105; Annex B to the SoD.
1803
       R-SoD, ¶ 105.


                                                    394
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 410 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 395 of 568

          appear to create any taxable income from formally local sources in India.” 1804 The issue,
          according to the Respondent “is whether the formal existence of these interposed entities
          – the 9 Subsidiaries or CIHL – is backed by any substantive reason so as to justify the
          characterization of the transaction as a transfer of foreign assets.” 1805 For this, the
          institution and operation of the interposed entities would need to have a legitimate
          business or commercial purpose, which the Respondent submits is not the case here. 1806

1447. The Respondent’s position thus appears to be that the oil and gas assets should have
      been transferred directly from Cairn Energy to CIL (or to the Indian public), or at least
      taxed as if they had been. As Mr Puri testified, “[i]nstead of selling the assets directly
      to whosoever was the willing buyer, […] these companies were created in between and
      assets were transferred in between so that it gives a colour of transfer of shares abroad,
      not transfer of assets in India.” 1807

1448. While this is no longer the Respondent’s main tax avoidance theory, the Tribunal
      addresses it first because it was the first theory raised in this arbitration, and because it
      is the only theory that finds some support in the FAO or in the DRP Decision. Both the
      FAO and the DRP Decision suggested (the latter more clearly than the former) that,
      because the 2006 Transactions were essentially the transfer of underlying Indian assets
      and no tax had been paid in India (or anywhere in the world) on the capital gains earned,
      they amounted to a tax avoidant scheme. However, they did not articulate what tax had
      been avoided, and it is unclear from their reasoning whether the ITD relied on Section
      9(1)(i) as the basis for taxation.

1449. In this arbitration, however, the Tribunal understands that the Respondent is assuming
      for purposes of this theory that indirect transfers are not taxable under Section 9(1)(i).
      Rather, the Respondent’s argument is that, because the form of the 2006 Transactions
      was abusive (in particular, because the holding structure had no legitimate business
      purpose), the Revenue is entitled to look at its substance and tax the transactions as a
      direct transfer of Indian oil and gas assets, i.e., as if Cairn Energy had transferred these
      assets to CIL (or to the Indian public).

1450. The Respondent submits that it is not necessary for the companies to be a sham for the
      “substance over form” principle to apply. In Vodafone, the Supreme Court recognised
      two separate bases which entitle the ITD and the courts to look beyond the form of the
      transaction: (a) a finding that the transaction or corporate structure was a sham, or (b) a
      finding that it was tax avoidant (which, in the Respondent’s submission, would be the
      case if the dominant purpose of the transaction was to avoid tax). In either scenario, the
      ITD (or the courts) may look beyond the legal form of the structure or transaction, not
      only by piercing the corporate veil, but also by disregarding the legal form of the
      transaction to look at its substance. According to the Respondent, this does not require
      the courts to apply the theory of fiscal nullity (i.e., disregarding the allegedly illegitimate


1804
       Id., ¶ 106 (emphasis omitted); Rosenbloom ER1, ¶¶ 26-39; Annex B to the SoD, ¶¶ 77-98.
1805
       R-SoD, ¶ 105.
1806
       R-SoD, ¶¶ 105-106.
1807
       Transcript, Evidentiary Hearing, Day 8, 249:25-250:1, 250:1-252:4 (Mr Puri).


                                                      395
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 411 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 396 of 568

          holding company or transaction), as the Claimants contend; it allows the courts to “look
          at” and tax the economic substance of the transaction.

1451. As a result, the Respondent argues that it does not need to show that the 27 Subsidiaries
      were “puppets”; 1808 it is sufficient to show that the dominant purpose of the 2006
      Transactions was to avoid tax. In any event, the Respondent alleges that the 2006
      Transactions were indeed a “sham”, and the requirements for veil piercing are met.
      Specifically, the 27 Subsidiaries had no legitimate business purpose other than to hold
      shares, which is insufficient for tax purposes, and were completely controlled by Cairn
      Plc, rendering them effectively its “puppets”.

1452. The Claimants disagree on the legal test, and on its application to the facts of the case.
      They submit that, under the “substance over form principle”, establishing that there is a
      dominant purpose to avoid tax is not sufficient to disregard an intermediate holding
      structure. As in cases of a “sham”, “it must be determined if the form (in this case, a
      transfer of a holding company) is illegitimate, and only if this is established can the
      Revenue proceed to taxing the substance (a transfer of the underlying asset) through the
      application of the nullity doctrine.” 1809 Applying this test, the Claimants contend that
      there is no reason to disregard either CIHL or the 9 (or 27 Subsidiaries), all of which
      had a legitimate business purpose.

1453. The Tribunal has some sympathy for the Respondent’s argument. It is undisputed that
      in 1996, Cairn Energy acquired from Command Petroleum a series of Indian oil and gas
      assets (including a participation in various PSCs) which appreciated significantly in
      value between 1996 and 2006, in particular given the Rajasthan find. 1810 As discussed
      in Section VII.A.3.a(i) above, these capital gains amount to approximately US$ 5.5
      billion. Yet, because the transfers of these oil and gas assets were never direct, but
      always indirect (i.e., through the transfer of shares in non-Indian companies), as
      previously found, they did not attract capital gains tax in India. The Respondent is
      understandably frustrated at not being able to benefit from this appreciation in value;
      however, this is because Indian law did not tax indirect transfers, as the Tribunal found
      at Section VII.A.3.b(ii)(9) above. The Respondent has since then widened its tax next
      to capture these transactions (with retroactive effect). However, in 2006, indirect
      transfers were not taxable in India.

1454. The Respondent’s grievance (repeated in its submissions, in the FAO, in the DRP
      Decision and by its witnesses) is that the Claimants did not pay capital gains tax on this
      appreciation in value “anywhere in the world”. 1811 Hence – so the Respondent’s



1808
       R-Rejoinder, ¶ 271.
1809
       C-PHB, ¶ 497. See also Id.. ¶¶ 492-497.
1810
       The Claimants have expressly acknowledged this. See, e.g. Transcript, Hearing on Closing Arguments, Day
       1, 35:6-23 (Mr McNeill).
1811
       See, e.g. R-PHB, ¶¶ 408; 528; FAO, Exh. C-70, p, 66, ¶ 9.1.9; Directions of the DRP under Section 144C(5)
       of the ITA 1961 dated 31 December 2015, Exh. C-69, p. 37; Transcript, Evidentiary Hearing, Day 8, 249:12-
       14 (Mr Puri) (Counsel for the Respondent also argued at the Evidentiary Hearing that no capital gains tax
       had ever been paid on the capital gains accrued between 1996 (when Cairn acquired the underlying oil and


                                                      396
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 412 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 397 of 568

          argument seems to go – the 2006 Transactions must have been tax avoidant. As Mr Puri
          plaintively put it at the Evidentiary Hearing: “[a] transaction is undertaken resulting in
          a huge gain and no tax is paid anywhere in the world. If it is not tax avoidance then what
          is?” 1812

1455. Plaintive though it may be, the Tribunal cannot agree with this statement. For a
      transaction to be tax avoidant, it must have been carried out with the dominant purpose
      of avoiding tax. The mere fact that a transaction does not result in taxes being paid
      anywhere in the world is insufficient to establish tax avoidance. Whether tax applies or
      not is a matter of legislative policy for each relevant jurisdiction. The question for this
      Tribunal is thus not whether the 2006 Transactions resulted in Cairn’s not paying tax
      anywhere in the world; it is whether they were structured with the dominant purpose of
      avoiding an applicable tax in India. 1813

1456. The Tribunal notes that Cairn largely inherited the structure (the various offshore
      subsidiaries) when it stepped into the shoes of Command Petroleum. Command had
      already taken the critical step of placing the ownership of the Indian assets in companies
      which were incorporated outside of India (evidently with the consent of the Indian oil
      and gas regulators). Thus, in a sense the die was cast: an appreciation in value of the
      Indian PSCs would be reflected – all things being considered – in an appreciation in the
      value of the shares of those non-Indian companies. The whole purpose of locating the
      companies outside of India was to locate them outside the expected reach of the Indian
      tax net. Whether it was good tax policy or bad tax policy on India’s part not to extend
      its tax net to offshore companies owning or controlling capital assets in India, it was
      permissible to hold such a structure under Indian law as it stood from 1996 until the
      2012 Amendment.

1457. Thus, when the Tribunal comes to the Respondent’s argument that the Claimants
      deliberately “fragmented” the transfer into several intra-group share transfers between
      companies that had no legitimate business purpose, instead of directly transferring the
      PSC assets to CIL or the Indian public, the Tribunal immediately sees three problems.
      The first is that much of this structuring was done before Cairn arrived on the scene and
      Cairn built upon what it had purchased. The second is that the Tribunal cannot accept
      that there was no legitimate business purpose for the 9/27 subsidiaries. In this latter
      respect, it is plainly the case that if, for example, a company wishes to dispose of
      valuable contractual rights it is generally easier to sell the shares of the company holding
      the rights than it is to sell the rights themselves (especially when it comes to contractual
      rights, the transfer of which frequently requires counterparty consent, which might not
      be forthcoming or if forthcoming, comes with a price). The third problem is that, as
      discussed further below, the Tribunal does not share the Respondent’s view that there


       gas assets) and 2006 (when they were transferred to CIL)); Transcript, Evidentiary Hearing, Day 1, 182:1-
       184:1 (Mr Moollan).
1812
       See, e.g. Transcript, Evidentiary Hearing, Day 8, 249:12-14 (Mr Puri).
1813
       While conceivably a transaction may be structured to avoid taxes in several jurisdictions, the question for
       this Tribunal in this part of the analysis is whether the actual fiscal measures imposed by the Respondent on
       the Claimants are fair and equitable because other Indian taxes would have applied irrespective of the 2012
       Amendment.


                                                        397
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 413 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 398 of 568

          was no substance to the subsidiaries, or at least to some of them which were rolled into
          CUHL and then conveyed to CIHL.

1458. To recall, the 2006 Transactions dealt with Cairn’s existing India-related holdings in the
      following essential sequence: 1814

          a.     Step 1: CEP consolidated all of the Indian assets in the 9 Subsidiaries, and
                 separated all non-Indian assets (which were organised under Cairn Resources
                 Ltd.).

          b.     Step 2: CEP incorporated CUHL in the United Kingdom and transferred its shares
                 in the 9 Subsidiaries to CUHL, in consideration for CUHL shares. As a result,
                 CEP owned 100% of CUHL, which in turn owned the 9 Subsidiaries (which in
                 turn owned the other 18 Subsidiaries and indirectly held the Indian oil and gas
                 assets).

          c.     Step 3: CUHL in turn incorporated CIHL in Jersey and transferred its shares in
                 the 9 Subsidiaries to CIHL, in consideration for CIHL shares. As a result, CUHL
                 owned 100% of CIHL, which in turn owned the 9 Subsidiaries.

          d.     Step 4: CUHL incorporated CIL in India with minimum capitalisation and
                 transferred all of its shares in CIHL to CIL in three tranches, in consideration for
                 cash and shares. Three of these steps took place prior to the IPO (with the cash
                 portions being funded by the Daylight Loan). The fourth tranche was carried out
                 post-IPO, where CIL acquired 24.3% of CIHL for cash consideration, the cash
                 having been raised through the IPO.

1459. The Respondent’s argument has two prongs:

          a.     First, it argues that the 2006 Transactions were artificially fragmented into intra-
                 group indirect transfers with the purpose of avoiding tax. In this respect, it argues
                 that that the holding structure used by the 2006 Transactions (whether it was put
                 in place for the 2006 Transactions or pre-existed them) was put in place with the
                 dominant purpose of avoiding tax and had no legitimate business purpose.

          b.     Second, it appears to be arguing that the holding structure was a “sham” made of
                 “puppet” companies with no independent management, which allows the Indian
                 Revenue to disregard them.

1460. With respect to the first prong of the Respondent’s argument, the question is whether
      this fragmented structure, which relied on several intra-group share transfers (and in
      which certain companies were specifically created to carry it out), was
      ((pre)dominantly) chosen to avoid paying capital gains tax on the accrued capital gains
      between 1996 and 2006. To quote Vodafone, were the 2006 Transactions a “preordained
      transaction” structured to avoid this particular tax? 1815 In the Tribunal’s view, the
      Respondent has not met its burden of proof in this respect.

1814
       See Section II.B.3 above.
1815
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 73.


                                                      398
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 414 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 399 of 568

1461. The Respondent and its expert, Professor Rosenbloom, 1816 have suggested that it would
      have been more straightforward to transfer the actual oil and gas assets, i.e., Cairn’s
      interests in the PSCs. Professor Rosenbloom appears to accept that a direct transfer to
      the public would have been impossible, as this transaction required an IPO and only
      Indian companies can be listed in the Indian markets, but its argument appears to be that
      CEP could have transferred these assets directly to CIL. 1817 The record shows however
      that this would have been highly impractical, as it would have required amending and
      assigning the PSCs, which in turn would have required consent from the relevant
      authorities, among other administrative hurdles. 1818 Indeed, the record suggests that one
      of the reasons that Cairn acquired the Command subsidiaries that held the PSCs, rather
      than the PSCs themselves, was to facilitate their transfer. 1819 It was thus commercially
      much simpler for CEP to transfer the shares in the holding companies that directly or
      indirectly held the assets, rather than to seek to transfer the assets themselves.

1462. Professor Rosenbloom appears to recognise this, as he has also suggested that “Cairn
      could have achieved its objective of transferring its Indian operations to an Indian
      corporation by forming CIL and: (1) contributing shares of each of the Indian Operating
      Subsidiaries to CIL in return for additional shares of CIL; or (2) contributing shares of
      the Indian Operating Subsidiaries to a holding company and then contributing shares of
      the holding company to CIL in return for additional shares of CIL[…], or [4] selling
      shares of the Indian Operating Subsidiaries (or a company formed to hold the shares of
      the Indian Operating Subsidiaries) to CIL.” 1820 However, Options 1 and 2 involved a
      share swap and would not have satisfied the MPC requirement, which needed to be made
      in cash (see Section VII.A.3.c(v)(2) below), and Option 4 would have involved the sale
      of shares in non-Indian companies holding Indian assets (i.e., indirect transfers), and
      thus is not materially different to the 2006 Transactions from an Indian tax perspective.

1816
       Rosenbloom ER1, ¶¶ 26, 29.
1817
       Rosenbloom ER1, ¶ 26. (Professor Rosenbloom also suggested that “Cairn could have achieved its objective
       of transferring its Indian operations to an Indian corporation by forming CIL and: (1) contributing shares of
       each of the Indian Operating Subsidiaries to CIL in return for additional shares of CIL; or (2) contributing
       shares of the Indian Operating Subsidiaries to a holding company and then contributing shares of the holding
       company to CIL in return for additional shares of CIL[…].” However, it is undisputed that this would not
       have met the MPC Requirement.).
1818
       Ms. Brown testified that “[w]e did not consider directly transferring the underlying PSCs from the 27
       Subsidiaries to the Indian entity because it would have been a lengthy and impracticable process.” (Brown
       WS1, ¶ 43). She later explained that “such transfers would have required the approval of the Government of
       India in respect of each individual PSC and signatures on JOA amendments from each joint venture partner”,
       and that “[o]ur previous experience of similar transfers of licence interests in India suggested that this would
       have extended the timescale for the IPO by many months or even years and rendered the timing highly
       uncertain.” (Brown WS2, ¶ 70). The Respondent has not contested this, and Professor Rosenbloom
       acknowledges that this option would “doubtless have been ‘a lengthy and impracticable process’.”
       (Rosenbloom ER1, p.12, n. 28).
1819
       Brown WS2, ¶ 70.
1820
       Rosenbloom ER1, ¶ 26 (Professor Rosenbloom also suggested that “Cairn could have achieved its objective
       of transferring its Indian operations to an Indian corporation by forming CIL and: (1) contributing shares of
       each of the Indian Operating Subsidiaries to CIL in return for additional shares of CIL; or (2) contributing
       shares of the Indian Operating Subsidiaries to a holding company and then contributing shares of the holding
       company to CIL in return for additional shares of CIL[…].” Ibid. However, it is undisputed that this would
       not have met the MPC Requirement.).


                                                         399
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 415 of 583
                                                                           PCA Case No. 2016-7
                                                                      Award of 21 December 2020
                                                                                 Page 400 of 568

1463. The Respondent has argued however that, even if the transactions formally required a
      share transfer, the holding companies between the operating companies and CEP should
      be disregarded because they were “interposed” for the 2006 Transactions and had no
      legitimate business purpose. The record does not support this characterisation, at least
      not for all the holding companies involved.

1464. First, the only companies that were “interposed” were CUHL, CIHL, and CIL. These
      three companies were created for Cairn’s corporate reorganisation and IPO. The
      question is thus whether they had a legitimate business purpose.

1465. CIL (incorporated in India) was created to be the Indian listed company, which was
      indispensable for the IPO – it is undisputed that only Indian companies may be listed in
      the Indian stock exchanges. There is thus no dispute that CIL had a legitimate business
      purpose.

1466. The question that arises is rather whether CIHL or CUHL (both holding companies) had
      a legitimate business purpose, and if so, whether incorporating a second holding
      company served a purpose beyond avoiding taxes. It is undisputed that the original
      version of Plan C contemplated only one UK Hold Co (i.e., CUHL) to consolidate the 9
      Subsidiaries and be transferred to CIL. The amended version of Plan C ended up
      inserting a Jersey company (i.e., CIHL) to play that role, but also kept CUHL. The two
      versions are illustrated in the following diagram: 1821




1467. The Claimants explain that CUHL (incorporated in the UK) was originally incorporated
      to hold the 9 Subsidiaries so as to facilitate their transfer to CIL, and in the original
      version of Plan C, would have been acquired by CIL. However, once the consolidation
      of the 9 Subsidiaries was underway, the Claimants decided to take advantage of a new
      UK law which was expected to be enacted in July 2006 and which “would provide UK
      stamp duty relief if the holding company for the 9 Subsidiaries was incorporated in

1821
       Claimants’ Answers to the Tribunal’s Questions, ¶ 35.


                                                      400
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 416 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 401 of 568

          Jersey.” 1822 This led to the creation of CIHL in Jersey, which assumed the role originally
          planned for CUHL.

1468. However, instead of removing CUHL from the plan, the Claimants decided to keep it as
      a holding company for CEP’s CIL shares, so that CEP would not have to hold them
      directly. According to Ms Brown, “rather than just replacing CUHL with CIHL, leaving
      CUHL under [PLC] […] as an intermediate holding company to manage the different
      pieces of the business made sense.” 1823 The Claimants assert that it has been CEP’s
      policy since 2003 not to hold assets at the parent level, but rather through holding
      companies. 1824 The Claimants explain that the use of subsidiaries provides management
      and accounting flexibility (for instance, only three of CEP’s directors are also CUHL’s
      directors, which facilitates approvals, and CUHL’s accounts were in INR). 1825 It also
      facilitates funding for the different businesses (for instance, CEP was able to pledge its
      CUHL shares to obtain funding required for Cairn’s 2011 Greenland drilling campaign
      and other general corporate purposes, when it might not have been able to pledge its
      CIL shares in the same manner due to restrictions on pledging participating interests in
      the Indian PSCs held by CIL). 1826

1469. As for CIHL (incorporated in Jersey), while the Claimants accept that its primary
      purpose was to mitigate UK stamp tax duty, they deny that it was its sole purpose. 1827
      The Claimants submit that “a distinction must be drawn between the existence of a
      holding company as such, and the jurisdiction in which that holding company is
      incorporated.” 1828 The purpose of the holding company was to consolidate the 9
      Subsidiaries and thereby facilitate their transfer as a group. They assert that, because of
      cash flow considerations and the MPC, CIHL had to be transferred to CIL in four
      tranches. Had they decided to transfer each of the 9 Subsidiaries to CIL, this would have
      required 36 transfers. The Claimants thus argue that they would have used an
      (intermediate) holding company in the structure regardless of whether UK stamp tax
      relief was available. In other words, “the alternative to a Jersey holding company was a
      UK holding company, not no holding company at all.” 1829 As to the choice of
      jurisdiction, they argue that, in addition to the stamp duty consideration, they chose
      Jersey because it was a jurisdiction that was familiar to them, and because it would have




1822
       Id., ¶ 36, citing Email from RSM attaching Modified RSM Concept Paper dated 9 June 2006, Exh. C-371,
       pp. 28-29.
1823
       Transcript, Evidentiary Hearing, Day 4, 176:15-18 (Ms Brown).
1824
       Claimants’ Answers to the Tribunal’s Questions, ¶ 45, citing Recommended Proposal to establish New Cairn
       Energy PLC as the holding company of Cairn Energy by means of a Scheme of Arrangement under section
       421 of the Companies Act 1985 dated 12 December 2002, Exh. CWS-Brown-133, p. 4.
1825
       Id., ¶ 47, citing CUHL, Annual Report & Accounts 2006, dated 31 January 2007, Exh. C-573, p. 2.
1826
       Ibid., citing CUHL – Report & Financial Statements for the Year ended 31 December 2011, Exh. C-656, p.
       17.
1827
       Id., ¶ 41-42; Brown WS2, ¶¶ 67, 89.
1828
       C-PHB, ¶ 499.
1829
       Ibid.


                                                      401
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 417 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 402 of 568

          facilitated the eventual collapse of the holding structure in the future to avoid tax
          leakage. 1830

1470. The Tribunal is persuaded that each of CIHL and CUHL had a valid business purpose.
      It is clear that having at least one holding company to consolidate the 9 Subsidiaries
      would facilitate their transfer to CIHL. As discussed further below, holding companies
      can serve legitimate business purposes. The Claimants have also sufficiently proven that
      having a second holding company between CEP and CIL, to hold CEP’s shares in CIL,
      would make business sense and was in line with CEP’s policies.

1471. The argument could be made that CUHL was not indispensable. It is also conceivable
      that an Indian court might find that CIHL’s dominant purpose was to avoid tax (albeit
      UK tax). However, even if one were to disregard CUHL and CIHL, this would have no
      tax implications in India: there were several layers of foreign companies (the 9
      Subsidiaries and the 18 subsidiaries under them) that would have still remained between
      CEP and the oil and gas assets. In other words, even if CUHL and CIHL were
      disregarded, and the shares of the 9 Subsidiaries had been transferred directly to CIL,
      this would have still constituted an indirect transfer, and thus would not have attracted
      capital gains tax in India.

1472. For the Respondent’s tax avoidance case to succeed, it would need to prove that all of
      these 27 Subsidiaries should be disregarded, so as to enable the ITD to tax the underlying
      transfer of Indian oil and gas assets. The Tribunal finds that the Respondent has failed
      to discharge this burden.

1473. First, as noted previously, the 27 Subsidiaries pre-existed the 2006 Transactions by
      many years. Some of the companies had been incorporated in the 1980s and had been
      inherited by Cairn after acquiring Command Petroleum. Others were created at the time
      of the 1996 Command Acquisition or shortly thereafter. Prior to the 2006 Transactions,
      Cairn’s organisational structure looked like this: 1831




1830
       Claimants’ Answers to the Tribunal’s Questions, ¶¶ 41-43; Transcript, Evidentiary Hearing, Day 4, 179:21-
       180:5 (Ms Brown).
1831
       Claimants’ Submissions on the Merits at the Evidentiary Hearing, slide 39.

                                                       402
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 418 of 583
                                                                          PCA Case No. 2016-7
                                                                     Award of 21 December 2020
                                                                                Page 403 of 568




1474. As a preliminary step to the 2006 Transactions, Cairn reorganised and separated its non-
      Indian holdings (which were now held under Cairn Resources Ltd), and consolidated its
      Indian holdings under CUHL, as follows: 1832




1475. This reorganisation was done to facilitate the transfer of the 9 Subsidiaries to CIL.
      However, this does not mean that the 9 Subsidiaries (or the 18 below them) had no


1832
       Id., slide 40.

                                             403
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 419 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 404 of 568

          substance or business purpose. The record evidence confirms that these structures were
          in place for business reasons and not with the dominant purpose of avoiding capital
          gains tax in India when they were eventually divested. This structure was not, in the
          Tribunal’s view, a “preordained transaction created for tax avoidance purposes”, in the
          sense used by Vodafone.

1476. To recall, in Vodafone the Supreme Court articulated the following test:

                   Ramsay (supra) enunciated the look at test. According to that test, the task
                   of the Revenue is to ascertain the legal nature of the transaction and, while
                   doing so, it has to look at the entire transaction holistically and not to adopt
                   a dissecting approach. One more aspect needs to be reiterated. There is a
                   conceptual difference between preordained transaction which is created for
                   tax avoidance purposes, on the one hand, and a transaction which
                   evidences investment to participate in India. In order to find out whether a
                   given transaction evidences a preordained transaction in the sense
                   indicated above or investment to participate, one has to take into account
                   the factors enumerated hereinabove, namely, duration of time during which
                   the holding structure existed, the period of business operations in India,
                   generation of taxable revenue in India during the period of business
                   operations in India, the timing of the exit, the continuity of business on
                   such exit, etc. 1833

1477. Here, Cairn’s holding structure had been substantially in place since 1996, and some
      elements from the 1980s. Cairn had investments in India from 1996 until 2018, when
      the last of its shares in CIL were subject to a forced sale. During that time, it generated
      significant taxable revenue for India during its operation in India, and between 2005 to
      2011 it paid almost US$ 4 billion in taxes. 1834

1478. As to the “timing of the exit”, the Respondent has repeatedly referred to the 2006
      Transactions as Cairn’s “divestment strategy”. Indeed, the FAO refers to the 2006
      Transactions as an “arrangement structured by the Cairn Energy Group to systematically
      divest its stake in Indian Oil and Gas business.” 1835 As a preliminary point, there is
      nothing intrinsically wrong in divesting an asset. One of the essential attributes of
      property is the right to alienate it. Investors may legitimately choose to invest in a
      particular country or to divest themselves of such investments. The fact that their
      ultimate objective might be to “realise value” or “cash in” those investments does not
      make such a divestment illegitimate, objectionable or, most importantly, unlawful.

1479. Having said this, the 2006 Transactions were only a partial divestment of Cairn’s
      investments in India. The pre-IPO steps were in fact an internal reorganisation, which
      was carried out exclusively among members of the Cairn group. In particular, the first
      three tranches of CIHL were transferred to CIL when it was still a wholly-owned
      subsidiary of CUHL. It was only as a result of the IPO that the Cairn group divested of

1833
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 73 (emphasis
       added).
1834
       These taxes included profit petroleum taxes, cess and royalties, corporation tax, capital gains tax and other
       miscellaneous taxes. See C-PHB, ¶ 505, citing Transcript, Evidentiary Hearing, Day 7, 215:22-217:22 (Mr
       McNeill); Claimants’ Rebuttal Presentation at the Evidentiary Hearing, slide 5.
1835
       FAO, Exh. C-70, ¶ 9.1.9.

                                                        404
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 420 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 405 of 568

          part of its Indian holdings (approximately 31%). The remaining 69% of CIL continued
          to be held by CUHL until 2009, when it sold a 2.3% stake in CIL to Petronas, and in
          2010 when it sold an additional 40% stake to Vedanta. In the years that followed, CUHL
          sold additional shares on market, such that by the time of the filing of the Notice of
          Arbitration, it still owned 9.8% of CIL.

1480. To return to the Vodafone test, the evidence shows that CUHL continued to be the
      controlling shareholder of CIL until 2010, i.e., four years after the 2006 Transactions.
      When it divested itself of its controlling stake in off market sales to Petronas and
      Vedanta, it paid capital gains tax, to the order of approximately INR 820 million
      (approximately US$ 17.8 million) in capital gains tax for the Petronas transaction, 1836
      and approximately INR 26.7 billion (about US$ 536 million) for the Vedanta
      transaction. 1837 While Cairn no longer owns shares in CIL (now VIL), the underlying
      Indian business continues. According to the Claimants, and not evidently disputed by
      the Respondent, VIL now accounts for over one quarter of India’s onshore oil
      production. 1838

1481. In the circumstances, applying the Vodafone test, the Tribunal considers that the 2006
      Transactions were not a ‘preordained transaction’ structured with the dominant purpose
      of avoiding tax on the long-term capital gains accrued between 1996 and 2006. In
      particular, the majority of the corporate structures through which those transactions
      were implemented had been in place for many years and were not created for the
      transactions. The companies that were indeed created for the transactions (CIL, CUHL
      and CIHL) had legitimate business purposes related to facilitating the transaction itself
      or managing it after it had been completed. Even if CIHL and CUHL were to be
      disregarded, this would have no impact on Indian taxation. The Cairn group had a
      significant presence in India for over 20 years (before and after the 2006 Transactions)
      and paid significant taxes to India. In the Tribunal’s view, neither the timing nor the
      form of its exit from India were objectionable under the Vodafone test.

1482. Despite this (and here the Tribunal turns to the second prong of the Respondent’s
      argument), the Respondent seems to be arguing that, even if it was not a preordained
      transaction structured to avoid tax, the entire holding structure that had been in place
      since 1996 (or even prior to that) should be disregarded because the 27 Subsidiaries



1836
       C-SoC, ¶ 134; Brown WS1; ¶ 103; NoA, ¶ 28; Order under Section 197 of the ITA 1961 dated 23 October
       2009, Exh. CWS-Brown-84; National Securities Depository Limited, Quarterly Statement of TDS under
       Section 200(3) of the ITA 1961 dated 11 January 2010, Exh. CWS-Brown-86 (showing payment by Petronas
       International Corporation Limited of INR 819,899,863 in assessment year 2010-2011). As discussed in
       Section II.B.4.a above (Facts), the Claimants disputed the applicable tax rate and were entitled to a rebate,
       but the Tribunal understands that it has not been paid. See Section VIII.C.3.c below.
1837
       C-SoC, ¶ 137; Brown WS1; ¶ 105; HDFC Bank, Taxpayer’s Counterfoil dated 4 August 2011, Exh. CWS-
       Brown-98 (showing payment of INR 6,379,481,687 by Twin Star Mauritius Holdings Limited); IDBI Bank
       Challan Number / ITNS 281 dated 6 January 2012, Exh. CWS-Brown-106 (showing payment of INR
       20,330,336,340 by Twin Star Mauritius Holdings Limited).
1838
       Transcript, Evidentiary Hearing, Day 7, 217:2-3 (Mr McNeill); Claimants’ Presentation “Submissions on the
       Merits”, Consolidated Volumes I and II, slide 4; Vedanta – Cairn Oil & Gas Fact Sheet 2018, Exh. C-550, p.
       3.


                                                        405
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 421 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 406 of 568

          were “puppets” 1839 or “instruments in the hands of Cairn Energy plc, with no separate
          mind” 1840, which CEP could move or collapse at will. In other words, the entire holding
          structure was a “sham”, and an Indian court would be entitled to pierce the corporate
          veil in application of the first limb of the test set out in Vodafone. 1841

1483. For the Respondent, the main criterion is whether “the parent company’s management
      has such steering interference with the subsidiary’s core activities that the subsidiary
      can no longer be regarded to perform those activities on the authority of its own
      executive directors.” 1842 Citing CIT v United Breweries, the Respondent adds that the
      following criteria are relevant: “whether the profits of the subsidiary were ordinarily
      available to the parent, whether persons conducting the business were appointed by the
      parent, whether the parent was the ‘head and brain’ of the trading venture, whether the
      parent governed the adventure and decided what should be done and what capital should
      be employed, whether profits were made at the skill and direction of the parent, whether
      the parent was in effectual and constant control.” 1843

1484. According to the Respondent, all of these tests are satisfied here. With the exception of
      three companies, 1844 none of Cairn’s intermediate subsidiaries had any valid commercial
      purpose other than holding shares. The fact that some of these companies were
      incorporated previously is irrelevant, the question is the nature of the control that a
      parent company exercises over its subsidiary. Here, the directing minds of all of these
      companies were the same; their boards of directors were not independent in the true
      sense of the term.

1485. The Claimants deny that the “substance over form” principle allows the existence of
      these subsidiaries to be ignored. The question is whether the 27 Subsidiaries lacked
      substance. According to the Claimants, the Respondent has not provided any authority
      showing that a parent company’s power to reorganise or liquidate companies in its
      corporate group implies that those companies lack substance. In any event, the
      Claimants allege that all of these companies had substance. 1845

1486. The Tribunal recalls that holding structures and subsidiaries more generally are
      recognised and accepted by Indian law as, at a minimum, prima face legitimate. As
      Vodafone, citing long-standing authority, recognised, subsidiaries are considered to be
      separate taxpayers from the parent, even if the parent company exercises influence on



1839
       R-Rejoinder, ¶ 374.
1840
       Id., ¶ 354.
1841
       Id., ¶ 355.
1842
       Id., ¶ 373.
1843
       Id., ¶ 374, referring to CIT v. United Breweries, 89 ITR 17 (Kar), Exh. R-136.
1844
       Id., ¶ 369 (The Respondent notes that Command Petroleum Pvt. Ltd. (incorporated in Australia) employed
       43 staff in 1996, and that Cairn Energy Pty. Ltd. and CNHBV had separate Directors from the rest of the
       group. The Respondent also notes that Cairn Energy India Pvt. Ltd. employed 269 staff in India in 2001, 400
       staff again in India in 2002, and 425 staff in 2006 also in India.).
1845
       C-PHB, ¶¶ 501-509.


                                                        406
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 422 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 407 of 568

          their decisions. 1846 It is generally accepted that the parent company will provide general
          policy guidelines to the subsidiaries, and that the parent company’s management will
          lead the group. While “[t]his obviously implies a restriction on the autonomy of the
          subsidiary’s executive directors”, it is the “inevitable consequence[] of any group
          structure”, and “is generally accepted, both in corporate and tax laws.” 1847

1487. However, the Supreme Court recognised two limits to this principle:

          a.        First, there is the issue of the extent of the parent’s control over the subsidiary.
                    According to the Supreme Court, “where the subsidiary’s executive directors’
                    competences are transferred to other persons/bodies or where the subsidiary’s
                    executive directors’ decision making has become fully subordinate to the Holding
                    Company with the consequence that the subsidiary’s executive directors are no
                    more than puppets then the turning point in respect of the subsidiary’s place of
                    residence comes about.” 1848 The Tribunal understands the Supreme Court to be
                    saying that if the subsidiaries are no more than puppets of the parent, then
                    effectively they should be deemed to have the same residence as the parent.

          b.        Second, “if an actual controlling Non-Resident Enterprise (NRE) makes an
                    indirect transfer through ‘abuse of organisation form/legal form and without
                    reasonable business purpose’ which results in tax avoidance or avoidance of
                    withholding tax, then the Revenue may disregard the form of the arrangement or
                    the impugned action through use of Non-Resident Holding Company, re-
                    characterize the equity transfer according to its economic substance and impose
                    the tax on the actual controlling Non-Resident Enterprise.” 1849 The Tribunal
                    understands the Supreme Court to be saying that if the transaction has been carried
                    out through an abuse of the corporate form and without a reasonable business
                    purpose, then the Revenue may apply the “substance over form” principle.

1488. The Supreme Court went on to say that “whether a transaction is used principally as a
      colourable device for the distribution of earnings, profits and gains, is determined by a
      review of all the facts and circumstances surrounding the transaction. It is in the above
      cases that the principle of lifting the corporate veil or the doctrine of substance over
      form or the concept of beneficial ownership or the concept of alter ego arises. There are
      many circumstances, apart from the one given above, where [the] separate existence of
      different companies, that are part of the same group, will be totally or partly ignored as
      a device or a conduit (in the pejorative sense).”1850

1489. The Tribunal has already rejected limitation (b) above. It has found that the 2006
      Transactions did not use an abusive holding structure, and that the different companies
      had a legitimate business purpose. The question now is whether those companies were
      puppets of CEP and exercised no independent control (limitation (a) above).


1846
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶¶ 66-67
1847
       Id., ¶ 67.
1848
       Ibid.
1849
       Ibid.
1850
       Ibid.

                                                     407
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 423 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 408 of 568

1490. The Tribunal does not find that the ability of a parent company to restructure its
      subsidiaries means per se that they have no independent management. In the Tribunal’s
      view, the ability to establish the appropriate structure of the group is an attribute that
      falls squarely on the parent. This does not mean that, in its day-to-day activities, the
      subsidiary has no independent management.

1491. Here, the Claimants have shown to the Tribunal’s satisfaction that several of the 27
      Subsidiaries, even if not all, had substance. Ms Brown devoted seven pages of her
      Second Witness Statement to describing in detail how Cairn’s corporate structure had
      come about and had evolved between 1996 and 2006; this was supported by copious
      documentary evidence. 1851 This evidence, which has not been persuasively rebutted by
      the Respondent, shows that many of the subsidiaries were operating companies, i.e.,
      they operated the PSCs. 1852 These companies had employees and separate boards. In
      particular, Cairn’s main assets (which accounted for almost the entire value of the group)
      were directly held by five companies: CEHL (Scotland), Cairn Energy India Pty Limited
      (Australia), Cairn Energy Cambay B.V., Cairn Energy Gujarat B.V. and Cairn Energy
      India West B.V. (the last three incorporated in the Netherlands). 1853 Other Scottish
      companies held the remainder of Cairn’s PSC interests. 1854 While other companies were
      holding companies, Ms Brown has provided convincing evidence that they had a
      legitimate business purpose in the overall structure. 1855 The following chart reflects the
      main distribution of Cairn’s operations in August 2006: 1856




1851
       Brown WS2, Section II.
1852
       Ibid., citing inter alia Production Sharing Contract between The Government of India and Oil & Natural Gas
       Corporation Ltd and Videocon Petroleum Limited and Command Petroleum (India) Pty Ltd and Ravva Oil
       (Singapore) Pte Ltd dated 28 October 1994, Exh. CWS-Brown-122; Production Sharing Contract between
       the Government of India and Oil & Natural Gas Corporation Ltd and Tata Petrodyne Limited and Cairn
       Energy India Ltd dated 30 June 1998, Exh. CWS-Brown-12; Production Sharing Contract between The
       Government of India and Oil & Natural Gas Corporation Ltd and Videocon Petroleum Limited and Cairn
       Energy Pty Limited dated 30 June 1998, Exh. CWS-Brown-126; Production Sharing Contract between the
       President of India, Oil & Natural Gas Corporation Limited and Shell India Production Development BV
       dated 15 May 1995, Exh. CWS-Brown-1; Production Sharing Contract between the Government of India and
       Cairn Energy India dated 12 April 2000 [executed], Exh. CWS-Brown-21A;
1853
       Brown WS2, p. 4 n. 7.
1854
       Ibid.
1855
       Id., Section II. For instance, CEA was incorporated in Austrailia to acquire and then hold Command
       Petroleum Pty Ltd (later called Cairn Energy Asia Pty Ltd) and the remainder of the Command Group’s pre-
       existing structure (Brown WS2, ¶ 16), which the Tribunal finds reasonable as direct acquisition of
       Command’s assets and PSCs would have been highly impractical; several Dutch subsidiaries had been
       inherited, but Cairn also “held Dutch oil and gas license interests and ran an office with local staff”(Brown
       WS2, ¶ 24); following the hydrocarbon discoveries in Block CB/OS-2, in 2001 Cairn implemented a double
       holding company structure under CEGHBV to simplify any future disposition Cairn’s interest in that block
       (Brown WS2, ¶ 26); that year Cairn also inserted a new intermediate holding company, CNHBV in order to
       consolidate two separate Dutch sub-groups of companies under a single Dutch holding company so as to
       create a single Dutch fiscal unity and simplify Dutch tax filings (Brown WS2, ¶ 26).
1856
       Brown WS2, p. 19 (Chart 7).

                                                        408
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 424 of 583
                                                                           PCA Case No. 2016-7
                                                                      Award of 21 December 2020
                                                                                 Page 409 of 568




1492. The Tribunal recalls that it is the Respondent’s burden to establish that the corporate
      structure shown above was a sham or tax avoidant. It is clearly not a sham. Even if the
      Tribunal were to agree with the Respondent that the 16 holding companies shown above
      were CEP’s puppets, it cannot, on the present record, find that the 11 operating
      companies shown above could be characterised as such. The Tribunal also notes that the
      Respondent has admitted that at least four of these subsidiaries had some substance or
      independent will. In particular, the Respondent accepts that Command Petroleum Pvt.
      Ltd. (Australia) employed 43 staff in 1996, and Cairn Energy India Pvt. Ltd. (Australia)
      employed 269 staff in 2001, 400 staff in 2002, and 425 staff in 2006. 1857 The Respondent
      also acknowledges that Cairn Energy Pty. Ltd. and Cairn Energy Netherlands Holdings
      BV had separate Directors from the rest of the group, although it alleges that they were
      still appointed by CEP. 1858

1493. In the circumstances, the Tribunal finds that the Respondent has failed to discharge its
      burden of proving that Cairn’s corporate structure which evolved over the years leading
      up to the IPO was a sham or designed to be tax avoidant. Accordingly, the Tribunal
      cannot disregard the 27 Subsidiaries. Even if it were to do so for the holding companies,
      at least 11 operating companies would remain, and in the Tribunal’s view, they cannot
      be ignored. Were the Tribunal to “look at” the 2006 Transactions and tax them in
      accordance to their substance, they would entail the transfer by CEP of these 11

1857
       R-Rejoinder, ¶ 368.
1858
       Ibid.

                                             409
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 425 of 583
                                                                                                PCA Case No. 2016-7
                                                                                           Award of 21 December 2020
                                                                                                      Page 410 of 568

          operating companies, all of which were incorporated abroad. In other words, the
          “substance over form” principle would lead the Tribunal to yet another indirect transfer
          that is not taxable in India.

1494. In any event, the Tribunal notes that the consequence of being a puppet of the parent
      appears to be, according to Vodafone, that the subsidiary should be deemed to have the
      residence of the parent. 1859 Here, the parent is a UK company. Thus, if such deeming
      were to take place, the subsidiaries (all of which were incorporated outside of India)
      would be deemed to have UK residence. Once again, this would not advance the
      Respondent’s case on this point because the Tribunal would still be required to find that
      transfers of the shares of the subsidiaries would still take place outside the reach of the
      Indian tax net.

1495. Assuming for the sake of argument the Indian ‘substance over form’ test had been met
      by the Cairn subsidiaries, and thus the ITD and/or the Indian courts were entitled to
      disregard the form of the operating companies and tax the 2006 Transactions on their
      substance, i.e., on the appreciation in value of the underlying oil and gas assets, the
      Tribunal notes that the transactions would have been subject to long-term capital gains
      tax, rather than short-term capital gain tax (as levied in the FAO). As explained by Mr
      Puri, capital gains tax is levied on the difference between the cost of acquisition and cost
      of alienation of an asset. 1860 The rate for long-term capital gains tax is 40%; while the
      rate for short-term capital gains tax is 20% 1861 (although the Tribunal notes that the
      Claimants have also argued that it can be as low as 10%). 1862 Whether a capital gain is
      considered short-term or long-term will depend strictly on the time that the taxpayer has
      held the asset: according to Mr Puri, if an asset is held for less than 36 months, any gains
      accrued will be taxed at the short-term rate; if it is held for longer, the long-term rate
      will apply. 1863 However, it appears to be undisputed that off-market transactions of
      publicly listed shares held for more than 12 months are taxed at the long-term rate. 1864

1496. Here, CEP held the assets for roughly ten years. Hence, it would have been subject to
      long-term capital gains tax. This means that, even if successful, the Respondent’s
      defence is not a full one: it would boil down to arguing that the fact that the 2006
      Transactions were taxed at 40% is fair, because even absent the 2012 Amendment,


1859
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 67.
1860
       Puri WS1, ¶ 23.
1861
       Ibid.
1862
       See, e.g. C-SoC, ¶ 134; Cairn UK Holdings Limited v. Director of Income-Tax [2013] Writ Petition (Civil)
       No. 6752/2012 dated 7 October 2013, Exh. CWS-Brown-108, ¶¶ 7, 13, citing the ITA 1961, Section
       112(1)(c): “Tax on long-term capital gains.—(1) Where the total income of an assessee includes any income,
       arising from the transfer of a long-term capital asset, which is chargeable under the head ‘Capital gains’, the
       tax payable by the assessee on the total income shall be the aggregate of, — […] (c) in the case of a non-
       resident (not being a company) or a foreign company, —[…] (iii) the amount of income tax on long-term
       capital gains arising from the transfer of a capital asset, being unlisted securities, calculated at the rate of ten
       per cent on the capital gains in respect of such asset as computed without giving effect to the first and second
       proviso to Section 48.”.
1863
       Puri WS1, ¶ 24.
1864
       RSM, Project Gin, Phase I Pre-IPO Presentation dated 3 May 2006, Exh. C-363, p. 14.


                                                           410
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 426 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 411 of 568

          assuming tax avoidance could be proven, they would have been taxable at 20% (or
          10%).

1497. The Respondent has argued that it is not “easy to discern how a dispute about the
      applicable rate of tax can possibly be one for this tribunal.” 1865 This may be so, but the
      Tribunal is not trying to determine what is the appropriate tax rate to be applied in case
      of tax avoidance. What it is trying to determine is whether the Respondent’s decision to
      tax the 2006 Transactions in the FAO on the basis of the 2012 Amendment is fair and
      equitable because the transaction could have been taxed on an alternative basis. For this
      defence to succeed, the quantum of tax under each theory (2012 Amendment or tax
      avoidance) must necessarily be substantially equivalent, i.e., identical or at least similar.
      As things stand, even if the Tribunal had agreed with the Respondent that the 2006
      Transactions were structured to avoid capital gains tax on the 1996-2006 capital gains,
      this would have only entitled the Respondent to impose on the Claimants a tax that is
      roughly half of that which was actually imposed. In the Tribunal’s view, this is not a
      complete defence to the Claimants’ FET claim, and cannot preclude the Tribunal from
      assessing the FAO’s fairness.

(2)       Avoidance of capital gains tax on shares offered for sale under Plans A or B (Tax
          Planning Theory)

1498. The Respondent’s second major theory of tax avoidance – the Tax Planning Theory –
      focuses on how Cairn’s plans changed and ultimately arrived at the structure that was
      actually used by the Claimants. By the time of the post-hearing briefs and the two-day
      closing hearing in Paris, the Respondent appears to have settled on this theory.

1499. It is undisputed that the Claimants’ commercial objective was to put the Indian oil and
      gas assets into a company which in turn would be listed in the Indian stock exchanges,
      in order to realise value for Cairn’s shareholders. 1866 While the Claimants had originally
      considered floating on the UK markets, they finally settled on India, for a number of
      commercial reasons. 1867

1500. It is also undisputed that, once the choice of India was made, the Claimants were
      required to establish an Indian company (what eventually became CIL), and needed to
      find a way to transfer the 27 Subsidiaries holding the underlying Indian oil and gas assets
      to CIL. The Claimants also wished to find a way to distribute some of the IPO’s proceeds
      to Cairn’s shareholders.

1501. The Respondent’s case is that the most straightforward manner of obtaining these
      objectives was Plan A (and possibly Plan B).


1865
       R-PHB, ¶ 274 (While the Respondent has made this argument in connection with its Plan A theory, the
       Tribunal understands that it also applies here.).
1866
       See, e.g. Brown WS2, ¶¶ 44-47; R-Rejoinder, ¶¶ 293-300; Board Presentation: Project Sapphire – Options
       dated 6 April 2005, Exh. CWS-Brown-140; Cairn Energy Board Committee Meeting Minutes dated 8 March
       2006, Exh. CWS-Brown-45, p. 5.
1867
       Brown WS1, ¶¶ 41-42; Brown WS2, ¶¶ 47-48; Transcript, Evidentiary Hearing, Day 4, 206:25-218-12
       (Ms Brown).


                                                     411
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 427 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 412 of 568

Plan A

1502. Plan A was summarised in RSM’s Project Gin Presentation, which was prepared for the
      Mumbai planning meetings of 3-4 May 2006, as follows: 1868




1503. As explained by Ms Brown, Plan A involved four steps:

          a.     Step 1: Incorporating an Indian company (what ended up being CIL);

          b.     Step 2: Contributing the 9 Subsidiaries to CIL in exchange for CIL shares;

          c.     Step 3: An IPO of CIL (i.e., an issuance of fresh shares);

          d.     Step 4: At the same time as the IPO, an “offer for sale” by Cairn of some or all of
                 the shares in CIL which it obtained in Step 2.

1504. For the Respondent, it is evident that Plan A was the most straightforward way of
      implementing the IPO. 1869 This conclusion is supported by the fact that Mr Memani of
      Ernst & Young proposed a very similar structure (identified as Option A) in his
      preliminary advice to Cairn in April 2004. 1870 The Respondent also contends that Ms


1868
       RSM Project Gin Presentation dated 3 May 2006, Exh. C-363, slide 7.
1869
       R-PHB, ¶¶ 207-212.
1870
       Email from Ernst & Young to Cairn of 8 April 2004, Exh. C-358, slide 4.


                                                      412
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 428 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 413 of 568

          Brown conceded in cross-examination that this was the most straightforward way of
          achieving Cairn’s commercial purposes. 1871

1505. The Tribunal agrees that, in theory, Plan A entailed a straightforward manner of
      transferring the 9 Subsidiaries to CIL, and then realising their value on the market (and
      indeed, Ms Brown recognised as much 1872). However, this plan was to be executed in
      India, and RSM identified certain regulatory hurdles and tax implications for this plan.
      Specifically, at Slide 8 of the Project Gin Presentation, RSM highlighted the following
      critical points: 1873




1506. Essentially, RSM identified the following regulatory hurdles:

          a.     To comply with the SEBI DIP Guidelines, the 20% Minimum Promoter
                 Contribution (MPC) requirement needed to be made in cash, and could not be
                 made by means of a share swap, as contemplated in Plan A.

          b.     In addition, the SEBI DIP Guidelines required that shares reflecting the 20% MPC
                 would be subject to a three-year lock-in period, while any other shares acquired
                 by the promoter would be locked in for one year. This meant that Cairn would not


1871
       Transcript, Evidentiary Hearing, Day 5, 64:12-65:3 (Ms Brown).
1872
       Transcript, Evidentiary Hearing, Day 4, 205:1-6 (Ms Brown, accepting that Option A of Ernst & Young’s
       April 2004 presentation (Exh. 358) resembled Plan A, and that this was “the natural way in which you would
       think of doing that transaction when you first come to it.”).
1873
       RSM Project Gin Presentation dated 3 May 2006, Exh. C-363, slide 8.

                                                       413
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 429 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 414 of 568

                 be able to offer for sale any of its shares in CIL together with the IPO and would
                 have to wait one year to sell 80% of the shares, and three years to sell the
                 remaining 20%.

1507. RSM noted that Cairn could seek an exemption with SEBI, and explained what grounds
      could be used for such an exemption (namely, that the shares of the underlying
      companies (which in turn held valuable assets) had been held for more than a year, and
      “on the principle of holding benefit available to group companies by SEBI under the
      takeover code”, SEBI might agree to exempt Cairn from the 20% MPC cash
      requirement. However, RSM also noted that the outcome of the dialogue with SEBI was
      uncertain. This was the principal regulatory hurdle that Cairn faced if it wished to pursue
      Plan A. 1874

1508. The RSM Project Gin Presentation also identified the tax implications of the plan.
      Specifically, RSM noted that if CIL’s shares were offered for sale, there would be
      “substantial tax implications in India.” 1875 RSM did not elaborate on these tax
      implications in this or in its later concept papers (and in particular did not explain in
      depth what the legal basis for taxability of the shares that would be offered for sale or
      how the amount of tax would be calculated (the ‘cost base’ of the shares)), but it is
      undisputed that they were related to the ‘offer for sale’ step of the transaction, and that
      they arose because the sale of a pre-existing share in an Indian company was a taxable
      event in India. (By contrast, it is also undisputed that the fresh issue of shares through
      an IPO is not a taxable event in India. 1876) Because Cairn would have held the CIL shares
      for less than a year before offering them for sale, short-term capital gains tax at a rate of
      41.82% would have been applicable. 1877 RSM then noted that these tax implications
      could be mitigated by interposing a Mauritian structure in order to benefit from the
      India-Mauritius DTAA. 1878

1509. In this respect, RSM noted that an alternative structure had been devised to “mitigate
      risk of SEBI requirement and its strict adherence to rules, while keeping in mind the tax
      impact”, i.e., Plan B, which considered a “[m]erger [r]oute”. 1879

1510. The Respondent’s case is that Cairn rejected Plan A precisely to avoid the tax
      implications identified by RSM. 1880 The Claimants deny this, arguing that Plan A was

1874
       Ibid.
1875
       Ibid.
1876
       Claimants’ Answers to the Tribunal’s Questions, ¶ 32; Respondent’s Answers to the Tribunal’s Questions,
       ¶ 93.
1877
       RSM Project Gin Phase I – Pre IPO, Plan C – Some Thoughts dated 3 May 2006, Exh. C-364, slide 6
       (referring to the offer for sale element in Plan B).
1878
       RSM Project Gin Presentation dated 3 May 2006, Exh. C-363, slide 8.
1879
       Ibid.
1880
       R-Rejoinder, ¶ 310. In its PHB and Response to Tribunal’s Questions, the Respondent devoted considerable
       space to a discussion of the identification of the relevant charging provision of the ITA 1961 (Section 49 as
       interpreted by reference to Section 47 of the Act) which it contended would have been immediately obvious
       to RSM. In its response to Tribunal Questions, the Respondent noted at ¶ 90 and 92: “90. The Indian tax
       authorities would have established the cost base of the asset subject to tax by reference to Indian law (not UK


                                                         414
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 430 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 415 of 568

          not feasible because it did not comply with the MPC or lock-in requirements of the SEBI
          DIP Guidelines, and would have required obtaining exemptions from SEBI. Ms Brown
          emphasises that these hurdles were characterised as “critical” by RSM, and that
          “[u]ltimately, [Cairn] did not consider it viable to embark on a transaction of the scale
          being contemplated if the success of the transaction were contingent on obtaining
          exemptions from applicable regulations governing IPO transactions – especially given
          that the alternate transaction structure we eventually identified would not require [Cairn]
          to obtain these exemptions.” 1881

1511. The Respondent submits that Cairn’s purported justifications are not credible. It argues
      that the Claimants could have obtained a waiver from SEBI, and in fact they did request
      and obtain other waivers. Further, as explained in below, when implementing Plan C,
      the Claimants went to great lengths to circumvent the MPC requirement, with which
      they complied only in form, but not in substance. As to the lock-in requirement, the
      Respondent alleges that it “was not an issue for Cairn”, because Ms Brown testified that
      only the funds to be used in the Rajasthan development (to be raised in the IPO) were
      urgently needed), and Cairn would have been “willing to live” with the offer for sale
      element at a later point in time. 1882 Accordingly, it can be “dismissed out of hand”. 1883
      For the Respondent, it is evident that the Claimants rejected Plan A in order to avoid its
      tax implications; the contention that it was rejected for regulatory reasons is a “fig
      leaf”. 1884

1512. The Claimants deny that their regulatory concerns were a “fig leaf” to hide a true
      motivation of tax avoidance. The advice that Cairn received was that seeking




       law) in application of directly applicable statutory provisions of Indian law, which Mr Gardiner – who has
       no expertise whatsoever in Indian law – has not referred to. As explained in more detail in para 260 of the
       PHB, the Indian Income Tax Act sets out a specific regime for transfers between a Holding Company and
       one of its wholly-owned subsidiaries such as were contemplated under Plans A and B. Under the relevant
       section (Section 49(1)(iii)) of the Act, the cost basis for the calculation of capital gains tax for a transfer
       between a Holding Company and an Indian wholly-owned subsidiary (such as CIL) is statutorily limited to
       the historical cost base of the asset. Thus in the present instance, the cost base of CIL’s shares under both
       Plan A and Plan B would have been the historical cost base of the shares of the 9 subsidiaries, not their market
       value.” (emphasis in original). And at ¶ 92: As to the former, Mr Gardiner has no expertise to opine on this
       point of Indian law. As noted above, the cost basis which an Indian court would apply to calculate Cairn
       Energy’s capital gains in any transfer by Cairn Energy of its CIL (i.e. Indian) shares in the ‘offer for sale’
       element of the IPO is expressly set out in section 49(1)(iii) of the Income Tax Act as being the historical cost
       basis. No principle of Indian conflict of law effecting a purported renvoi to the place of incorporation of the
       transferred assets has been identified by Cairn or by Mr Gardiner, and any such principle flies in the face
       (and would, even if they existed, give way to) the specific statutory provisions of the Income Tax Act
       governing this issue.” See also ¶ R-PHB, ¶ 260.
1881
       Brown WS2, ¶ 58.
1882
       Brown WS2, p. 19 n. 68 (stating that, in Plan C, “[h]ad the pre-placement offering and the IPO not raised
       more cash than was required to fund CIL’s operational and development needs, then CUHL would not have
       sold its CIHL shares to CIL for cash (beyond the minimum 20% necessary to meet the MPC requirement),
       but instead exchanged them for CIL shares.”).
1883
       R-PHB, ¶ 220.
1884
       R-Rejoinder ¶¶ 311-314, 335-350.


                                                         415
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 431 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 416 of 568

          exemptions from SEBI was neither viable nor sensible, and this played a part in Cairn’s
          decision to reject Plans A and B, both of which required SEBI waivers: 1885

1513. The Claimants elaborated on this as follows

          a.         There is no basis to conclude that Cairn and its advisors conspired to hide their
                     true motives for the 2006 Transactions, or that the series of internal presentations
                     and concept papers set forth false justifications for rejecting Plans A and B. To
                     the contrary, these presentations and concept papers reflected the bona fide
                     assessment of the alternative transactional structures by Cairn’s multiple legal and
                     accounting advisors. 1886

          b.         The Respondent’s suggestion that the Claimants had no problem in requesting
                     waivers from SEBI when it suited them is based on a misrepresentation of the
                     record. While it is true that Cairn requested SEBI to confirm that the MPC funds
                     that CUHL would pay to “top up” the share price would not be caught in escrow
                     if they were paid until the date of the filing of the Red Herring Prospectus, Cairn
                     did not ask for an exemption of an outright prohibition (as would have been the
                     case for Plans A and B); it merely requested confirmation of the precise date
                     intended by the term “prior to the public issue”. Further, the escrow issue came
                     up when the implementation of Plan C was well underway, and thus “[t]he
                     Claimants’ willingness to consider obtaining a waiver in such circumstances does
                     not call into question the genuineness of their ex ante intent to design a structure
                     that was compliant with the applicable regulations.” 1887 Once SEBI confirmed that
                     the cut-off date was the filing of the Red Herring Prospectus (rather than the Draft
                     Red Herring Prospectus), the Claimants structured the transaction around that
                     clarification, rather than seeking a waiver from the escrowing requirement. Even
                     if Cairn had sought a waiver of the escrow provision, it could not be compared to
                     a request for a waiver of the MPC or lock-in requirements, which are fundamental
                     features of securities regulation in India. 1888

          c.         The Claimants emphasise that their concern over the lock-in requirement was real,
                     and that, contrary to the Respondent’s contention, they were not “willing to live
                     with” a one-year delay in selling the shares. While it is true that Cairn recognised
                     that market demand limited the extent to which Cairn could dispose of its stake
                     (specifically, Ms Brown noted that if the pre-placement and the IPO had not raised
                     enough cash, CUHL would have had to exchange the CIHL shares exceeding the
                     MPC for CIL shares 1889), this does not reflect an indifference to when the disposal
                     of the shares would occur. According to the Claimants, “Cairn clearly and

1885
       C-PHB, ¶¶ 534-541.
1886
       Id., ¶ 535.
1887
       Id., ¶ 541.
1888
       Id., ¶¶ 537-541.
1889
       Brown WS2, p. 19 n. 68 (“Had the pre-placement offering and the IPO not raised more cash than was required
       to fund CIL’s operational and development needs, then CUHL would not have sold its CIHL shares to CIL
       for cash (beyond the minimum 20% necessary to meet the MPC requirement), but instead exchanged them
       for CIL shares.”).


                                                       416
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 432 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 417 of 568

                     legitimately sought to structure the 2006 Transaction so as to utilise all of the
                     funds that could be raised on the market and minimise the number of locked-in
                     CIL shares it was left holding.” 1890 Had Cairn exchanged all of its CIHL shares 1891
                     for CIL shares that could not have been offered for sale in the IPO due to the lock-
                     in requirement, “the result would have been either (i) a smaller IPO that did not
                     exhaust market demand (leaving money on the table); or (ii) the issuance of more
                     shares by CIL to meet market demand, leaving CIL with cash in excess of its
                     operational needs” (which could not have been returned to the shareholders as a
                     dividend, since dividends can only be declared out of profits). 1892 According to
                     the Claimants, “[t]he desire to avoid these results was the obvious business
                     purpose of Plan C.” 1893

1514. In any event, the Claimants argue that the suggestion that Cairn should have proceeded
      with Plan A and exchanged its holdings for CIL shares subject to the lock-in does not
      advance the Respondent’s case. If the shares were subject to the lock-in, they could not
      have been offered for sale with the IPO, and no tax could have been avoided on this
      account. 1894 “Instead, the final tranche of 24.31% of CIHL shares would have been
      exchanged for CIL shares, which CUHL could have then sought to sell later. Such CIL
      shares would have been no different than the 61.7 million CIL shares that CUHL in fact
      held subject to the one-year lock-in (obtained in return for 53.9% of CIHL in the third
      tranche of the 2006 Transaction). When Cairn later came to sell those shares, the ITD
      agreed that the correct cost basis for the calculation of capital gains was the value of the
      shares at the time of the IPO (160 Rs/share), and Mr Puri affirmed that position without
      qualification at the hearing. In other words, no tax would have been payable on pre-IPO
      gains.” 1895

1515. Further, had Cairn opted for Plan A despite the lock-in requirement, and had thus held
      onto the CIL shares for more than a year before selling them, the Claimants argue that
      future sales would have either been (i) exempt from capital gains tax if sold on-market
      (on-market sales being subject to a nominal securities transaction tax), or (ii) sold off-
      market, but subject to long-term capital gains tax at a lower rate, as they would have
      been held for longer than a year. 1896

1516. The Respondent denies that the offer for sale would not have given rise to any capital
      gains, and thus no capital gains tax, as the Claimants contend. RSM expressly identified
      the liability to short-term capital gains tax when the 2006 Transactions were being
      discussed, and the Claimants even considered interposing Mauritian entities to mitigate
      this tax. The transfer of the 27 Subsidiaries from CEP to CIL through share swaps would

1890
       C-PHB, ¶ 559.
1891
       The Tribunal notes that the Claimants refers to “CUHL shares”, but understands this to be a typo given the
       substance of the statement.
1892
       C-PHB, ¶ 559.
1893
       Ibid.
1894
       Id., ¶ 560.
1895
       Ibid.
1896
       Id., ¶ 561.


                                                       417
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 433 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 418 of 568

          have been a tax neutral event by which the assets would have been contributed at cost,
          and not at their market value, so under Plans A and B (the latter without the interposition
          of the Mauritian entities) “Cairn would have had to pay capital gains tax on the ‘offer
          for sale’ part (i.e., 90%) of the totality of the capital gains made on their Indian assets
          from their date of acquisition (1996) to their date of sale.” 1897 The cost basis for those
          shares would have been equal to the price at which the 27 Subsidiaries were transferred
          by CEP to CIL, and not their market value [reflected by the IPO price], as the Claimants
          contend. 1898

1517. It is the Respondent’s burden to establish that the ‘dominant purpose’ of the 2006
      Transactions was the avoidance of tax. At the risk of stating the obvious, the legal test
      is formulated in the singular; for the Revenue to be able to find a scheme to be tax
      avoidant, the objective of avoiding tax must be the dominant purpose; it appears to the
      Tribunal that it follows that if there is a commercial or regulatory purpose which is more
      dominant, the fact that lower or even no taxes will be leviable on a structure that
      achieves such a dominant commercial or regulatory purpose is a happy consequence for
      the taxpayer. Indian law does not seem to permit the Revenue to deem a scheme avoidant
      if the scheme meets commercial and or regulatory objectives and reduces or eliminates
      a potential tax.

1518. In the Tribunal’s view, the documentary evidence and the oral evidence given at the
      hearing does not establish that the Claimants rejected Plan A primarily out of tax
      concerns. While the Tribunal does not delude itself by thinking that tax implications did
      not play an important role in the structuring exercise, the evidence does not show that it
      was the Claimants’ dominant purpose in abandoning Plan A. To the contrary, the
      evidence suggests that main reason for rejecting Plan A was Cairn’s (and its advisors’)
      view that it was undesirable to base the entire IPO exercise on gaining an exemption
      from SEBI, the prospects of which were uncertain. It is true that Cairn did not test
      RSM’s initial suggestion that an exemption might be obtainable; but the Tribunal does
      not consider that Cairn was obliged to try every possible option that might exist at each
      step of the process; as in any complex commercial undertaking, Cairn was entitled to
      rely on its advisors’ best judgement. The Tribunal has reached this conclusion after
      assessing the following factors:

1519. First, it is clear from the record that when Cairn finally decided to move in earnest with
      an Indian IPO, Plan A was rejected early on in that process. It is mentioned for the first
      time in RSM’s Project Gin presentation for the meetings of 3-4 May 2006, and only two
      slides of RSM’s presentation were devoted to this plan (the remainder of the
      presentation – 23 slides, excluding annexures – focused on Plan B). 1899 RSM also made

1897
       R-PHB, ¶ 260.
1898
       Ibid.
1899
       In making this finding, the Tribunal observes that there is some merit in the Respondent’s contention that the
       claimed “early” abandonment of Plan A is dubious if one considers that the essence of Plan A had been
       explained to Cairn some two years previously by Ernst & Young’s Mr Memani. During her cross
       examination, Ms Brown conceded that RSM’s Plan A closely resembled Ernst & Young’s Option A. See
       Transcript, Evidentiary Hearing, Day 4, 205:1-3 (“… it’s the natural way you would think of doing that
       transaction when you first come to it.”). See the R-PHB, ¶ 32(b)(i) (“Ms Brown expressly accepted under
       cross-examination (i) that Plan A was the most obvious way to give effect to Cairn’s commercial objectives


                                                        418
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 434 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 419 of 568

          another presentation at the 3-4 May meetings, discussing Plan C, but Plan A was not
          mentioned. 1900 Plan A is briefly mentioned in the various iterations of RSM’s concept
          papers dated 11 May 2006 and 19 May 2006 under the heading “Structuring Exercise”
          (with more details in an annexure), but by that time Cairn had already decided to proceed
          with Plan C, as reported by Paul Hally of Shepherd & Wedderburn in an email dated 6
          May 2006. 1901 While this does not in itself indicate the reasons as to why the plan was
          rejected, it is consistent with Ms Brown’s statement that Plan A was rejected early on
          as a result of the SEBI regulatory hurdle, and that, consequently, Cairn did not get to the
          point of analysing what tax would have been applicable on the offer for sale.
          Ms Brown’s testimony that “[t]hat we did not perform a full tax analysis is reflective of
          the fact that Plan A was abandoned early in our planning process as a result of the (non-
          tax) regulatory hurdles identified above” is consistent with the contemporaneous
          documents prepared by RSM. 1902

1520. Second, RSM’s Project Gin Presentation states at the end of Slide 8 that an alternative
      structure had been devised to “mitigate risk of SEBI requirement and its strict adherence
      to rules, while keeping in mind the tax impact”, i.e., Plan B, which considered a “merger
      route”. 1903 Notably (and as discussed further below), Plan B still maintained the offer
      for sale element, although “mitigated” by the Mauritian structure. This suggests that the
      reasons for discarding Plan A were both regulatory and tax-related.

1521. Third, the MPC requirement and lock-in requirements were set out in imperative terms
      in the SEBI DIP Guidelines, as follows:

                   4.1.1 In a public issue by an unlisted company, the promoters shall
                   contribute not less than 20% of the post issue capital.

                   […]

                   4.2.1 The promoters’ shareholding after offer for sale shall not be less than
                   20% of the post issue capital.

                   […]

                   4.6.1 Where the promoters of any company making an issue of securities
                   have acquired equity during the preceding three years, before filing the
                   offer documents with the Board, such equity shall not be considered for
                   computation of promoters contribution if it is; (i) acquired for


       (to tap the Indian markets, bring a limited amount of money to CIL for future development of the fields, and
       bring the rest to the shareholders), as had been immediately identified by Mr Memani of Ernst & Young in
       2004; and (ii) that the tax liabilities identified by RSM for Plans A and B were identical”, referring to
       Transcript, Evidentiary Hearing, Day 4, 116:14-117:12 (Mr Moollan).) What is clear to the Tribunal,
       however, is that after Cairn resolved to proceed with an Indian IPO, Plan A was considered and rejected in
       fairly short order.
1900
       RSM Project Gin Phase I – Pre IPO, Plan C – Some Thoughts, 3 May 2006, Exh. C-364, slide 6 (referring to
       the offer for sale element in Plan B).
1901
       Email from Paul Hally of Shepherd & Wedderburn to Kathryn Anderson of Cairn and others of 6 May 2006,
       Exh. C-367.
1902
       Brown WS2, ¶ 59.
1903
       RSM Project Gin Presentation dated 3 May 2006, Exh. C-363, slide 8.

                                                        419
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 435 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 420 of 568

                   consideration other than cash and revaluation of assets or capitalisation of
                   intangible assets is involved in such transaction(s);

                   […]

                   4.11.1 In case of any issue of capital to the public the minimum promoters’
                   contribution (as per clause 4.1, 4.2 […]) shall be locked in for a period of
                   3 years.

                   […]

                   4.12.1 In case of a public issue by unlisted company, if the promoters’
                   contribution in the proposed issue exceeds the required minimum
                   contribution, such excess contribution shall also be locked in for a period
                   of (one year). 1904

1522. While RSM had suggested that Cairn could request a waiver from the MPC and lock-in
      requirements, the Tribunal can appreciate Cairn’s position that it wished to comply with
      Indian law and regulation and did not wish to begin the structuring process by seeking
      an exemption (with the associated possibilities of delay, uncertainty, and perhaps
      unanticipated demands by the regulator). This is not necessarily because Cairn wished
      to be a “good citizen”, as Ms Brown has testified (“as a guest in India, we prided
      ourselves on being fully compliant with all regulations – we did not seek to find a way
      around any requirement” 1905 – a statement that the Respondent has taken strong issue
      with); it is because (as Ms Brown has also testified) requesting these waivers made the
      outcome and timeline of the IPO uncertain. The decision not to proceed with Plan A
      (which was premised on a share swap that was on its face not compliant with the MPC
      requirement, and an offer for sale that was not compliant with the lock-in requirement)
      is thus reasonable and the Claimants’ account of this part of the planning process is
      consistent with the record, especially when, as discussed below, Cairn found a way of
      addressing this regulatory requirement that did not require a waiver.

1523. In this regard, the Tribunal considers that it is important to take a step back from the
      mass of detail and consider the larger picture. Cairn was an oil and gas exploration
      company, not an oil and gas producer. Its focus was on finding new or existing
      properties that held promise, rather than bringing such projects into production. Once
      the Rajasthan find had been proven, it made commercial sense for Cairn to seek a
      profitable exit. Related to this was the fact that the Rajasthan find was so large and so
      valuable that it would have been impossible for Cairn – a mid-sized company – to come
      up with the cash to satisfy the MPC 20% cash requirement if that cash had to be
      committed to CIL for a lengthy period of time. The Tribunal recalls Ms Brown’s oral
      testimony on how for weeks she developed and rehearsed the steps that had to be taken
      to effect this particular transaction in order to ensure that the funds that entered India
      would make their way out on the same day so as to allow them to be repaid to
      Citibank. 1906 Evidence of Cairn’s borrowing restrictions, together with the expected size
      of the MPC 20% cash contribution, has satisfied the Tribunal that finding a way to

1904
       SEBI (Disclosure and Investor Protection) Guidelines, Exh. R-131 (emphasis added).
1905
       Brown WS2, ¶ 58.
1906
       See e.g., Transcript, Evidentiary Hearing, Day 5, 101:12-107:19.

                                                       420
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 436 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 421 of 568

          comply with the MPC requirement posed a real and significant commercial/regulatory
          problem for Cairn that had to be resolved in order to attain its objective of listing CIL.
          These background facts assist in understanding why Cairn planned the Daylight Loan
          transaction (discussed below at paragraphs 1541-1566).

1524. Fourth, the Tribunal is persuaded that obtaining an immediate economic advantage for
      Cairn’s shareholders was a reasonable commercial objective for Cairn, and one that
      Cairn legitimately could seek to work into the ideal structure. The fact that Ms Brown
      testified that in Plan C Cairn would have been “willing to live” with an IPO that did not
      bring enough money to allow CIL to purchase the last tranche of the CIHL shares for
      cash, and that the CIHL shares would have been swapped for CIL shares subject to the
      lock-in requirement, 1907 does not mean that this was the ideal solution for Cairn. It was
      reasonable for Cairn to seek to develop an alternative structure that was not premised
      on this hurdle.

1525. Even if the Respondent was right and Cairn was willing to live with the lock-in
      requirement, this would have meant that Cairn would not have offered any shares for
      sale with the IPO – which means that no tax liability would have arisen, at least at this
      stage. Cairn could have sold 80% of those shares after one year, and the remaining 20%
      after three years, at which point arguably long-term capital gains tax at the lower rate of
      20% (or even possibly 10%) would have applied on any capital gains made between the
      date of acquisition and the date of sale.

1526. Finally, assuming that the Lock-In Requirement would not have prevented CEP from
      offering CIL shares for sale together with the IPO, the Claimants have also argued that
      the cost basis of those shares would have been identical to the IPO price (i.e., INR 160
      per share), which is the cost basis that was applied to the CIL shares for the Petronas
      and Vedanta sales. 1908 As a result, the Claimants submit that, even if the offer for sale
      of CIL shares would have been a taxable event, there would have been no taxable
      gain. 1909 The Respondent has disputed this, arguing that, because CEP would have been
      transferring the 27 Subsidiaries to a wholly-owned Indian subsidiary (i.e., CIL),
      pursuant to Section 49 of the ITA the 27 Subsidiaries would have been transferred at
      their historical cost and not at their market value and the CIL shares offered for sale
      would have therefore had a lower cost basis. 1910 The Claimants deny this, arguing that
      Section 49 does not apply and that it is not possible that all of the different government
      agencies (the AAR, the DRP, the ITD, the TPO and the ITAT) would have used the
      wrong cost basis for CIL. 1911



1907
       Id., 92:9-22, referring to Brown WS2, p. 19 n. 68 (“Had the pre-placement offering and the IPO not raised
       more cash than was required to fund CIL’s operational and development needs, then CUHL would not have
       sold its CIHL shares to CIL for cash (beyond the minimum 20% necessary to meet the MPC requirement),
       but instead exchanged them for CIL shares.”).
1908
       C-PHB, ¶¶ 560; 563-567; Transcript, Hearing on Closing Arguments, 54:23-58:1 (Mr McNeill).
1909
       C-PHB, ¶¶ 560; 563-567.
1910
       R-PHB, ¶¶ 260-261; see e.g., Transcript, Hearing on Closing Arguments, 141:9-144:21.
1911
       Transcript, Hearing on Closing Arguments, Day 1, 58:2-66-12 (Mr McNeill).


                                                      421
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 437 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                    Page 422 of 568

1527. These arguments were raised late in the proceedings, and with one exception, the
      Tribunal has not seen any evidence as to how these provisions should be interpreted.
      The Tribunal will thus refrain from making a definitive finding on this point. It notes
      however that Mr Puri testified that, “if CUHL had sold CIL shares immediately after
      [the] IPO” or “in the IPO”, the “cost basis would have been 160.” 1912 He further testified
      that, assuming that the shares had been sold at the IPO price of INR 160, the “[c]ost
      base would have been 160”, and although “it might have been a taxable event because
      it was a sale of Indian shares”, “it wouldn’t have been a taxable gain.” 1913 While Mr
      Puri testified before the Respondent raised its Section 49 argument and thus did not have
      an opportunity to comment on it, his testimony suggests that, while an offer for sale of


1912
       Transcript, Evidentiary Hearing, Day 9, 65:17-67:6 (Mr Puri/Mr McNeill):
       Q. And if CIL - - if CUHL, I ’m sorry, were selling its shares earlier on that it acquired at the same time, at
           the same base cost - -
       A. Yes.
       Q. - - it would be selling those shares using a cost of acquisition of 160 in the IPO; right ?
       A. (Pause). After it - - after acquiring the shares - -
       Q. Yes.
       A. - - from CIL as a consideration for CIHL shares, then you are suggesting that if - - if CUHL had sold CIL
             shares immediately after IPO. That’s what you are saying?
       Q. Or in the IPO.
       A. Or in the IPO?
       Q. Yes.
       A. The cost base would have remained the same if it 7 would have gone to public , yes.
       Q. Yes.
       A. That was the price at that point of time.
       Q. Exactly .
       A. Yes.
       Q. So the cost basis would have been 160.
       A. Yes.
       Q. Now, if they were selling those shares in the IPO, they would have sold it at the IPO price of 160; right ?
       A. Yes, they would have -- in the IPO that was the market price - - market determined price. But if you had
           sold those many number of shares probably lesser price would have been achieved but cost base would
           have remained the same, yes.
       Q. Okay. Lesser price would --
       A. I don’t know how that would be structured. I don’t understand how these deals are structured . I don’t
            understand that.
       Q. Okay. Assuming it would have been sold at the IPO price of 160?
       A. Cost base would have been 160.
       Q. Right . Then it might have been a taxable event because it was a sale of Indian shares, but it wouldn’t have
            been a taxable gain; correct?
       A. Yes, correct.”
1913
       Transcript, Evidentiary Hearing, Day 9, 66:25-67:6 (Mr Puri/Mr McNeill).

                                                            422
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 438 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 423 of 568

          CIL shares carried out together with the IPO and at the same price would have been a
          taxable event, in practice CEP (or CUHL) would have incurred no tax liability.

1528. For these reasons, the Tribunal finds that the Respondent has not established that the
      dominant purpose of the Claimants’ rejection of Plan A was to avoid short-term capital
      gains tax on the offer for sale element of that plan. To be clear: the Tribunal does not
      hold that the tax implications of Plan A played no role in its rejection; the finding is
      rather that this was not the dominant purpose for dispensing with Plan A.

Plan B

1529. Plan B was described in RSM’s Project Gin presentation as follows:




1530. Plan B involved a “merger route” and the interposition of two layers of Mauritian
      companies, M1 and M2. M1 would infuse capital into the Indian subsidiary and would
      ultimately hold it directly. The Indian PSC assets would be transferred to M2, which
      would then be merged into the Indian subsidiary. 1914 This would comply with the MPC
      requirement, which contained an exception for shares acquired through mergers. 1915


1914
       Project Gin Presentation (RSM), 19 April 2006, Exh. C-365, slides 7, 11.
1915
       Brown WS2; RSM, Phase I Plan C – Concept Paper dated 11 May 2006, Exh. CWS-Brown-49A, p. 31; SEBI
       (Disclosure and Investor Protection) Guidelines, Exh. R-131, § 4.6.4 (“In respect of Clauses 4.6.1, 4.6.2 and
       4.6.3, such ineligible shares acquired in pursuance to a scheme of merger or amalgamation approved by a
       High Court shall be eligible for computation of promoters’ contribution.”).


                                                        423
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 439 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 424 of 568

1531. If implemented correctly, Plan B also mitigated the tax implications of the offer for sale,
      because the sale of shares in the Indian company would benefit from the DTAA between
      India and Mauritius, which allowed capital gains to be taxed in the country of residence.
      As the seller would be M1, and since there is a zero rate of capital gains tax in Mauritius,
      no capital gains tax would arise. 1916 However, Cairn’s advisors stressed that, for Plan B
      to work, the Mauritian companies would need to have a genuine commercial purpose or
      substance; otherwise Plan B could lead to taxation at more than 41%. 1917 For its part,
      the Respondent stresses that this rate of taxation was the same as that which would have
      been applied in Plan A – the argument apparently being that there was an underlying
      continuity in capital gains taxability exposure in the first two plans which demonstrated
      the Claimants’ efforts to consider and reject one plan, then another, and finally to land
      on a plan which the Respondent contends was marked by artificiality but which also
      eliminated the troublesome (from Cairn’s perspective) taxability issues identified in the
      first two plans. 1918

1532. The Respondent contends that the Claimants rejected Plan B not because they wished
      to be “fully compliant” with Indian law, as the Claimants assert, 1919 but because the use
      of Mauritian companies involved a legal risk of taxation for Cairn (and not just a
      litigation risk). 1920 According to the Respondent, “[p]ursuing the Mauritius route would
      not only have exposed the Claimants to risks of taxation clearly identified by their own
      advisers, but it would in all likelihood have attracted attention to the transactions in a
      way which would have undermined Cairn’s desire to present them as mere corporate
      restructurings undeserving of close scrutiny.” 1921

1533. In addition, the Respondent notes that under Plan B, the proceeds of the IPO would be
      distributed to the UK shareholders as a dividend that would be chargeable to UK
      corporations tax at 30%. This, it contends, was an additional reason for the Claimants
      to discard Plan B. 1922

1534. The Claimants deny that the dominant purpose for rejecting Plan B was to avoid tax,
      specifically for fear that they would attract unwanted tax litigation and possible taxation,
      as the Respondent contends. They point out that the Mauritian holding structure was
      retained in the first version of Plan C, so the evidence shows that the reason they rejected
      Plan B in favour of Plan C was the possibility to transfer CIHL shares in consideration

1916
       Project Gin Presentation (RSM), 19 April 2006, Exh. C-365, slides 7, 11.
1917
       Email from E&Y dated 12 September 2000, Exh. C-356; Presentation on Project Gin, Phase I – Pre IPO,
       Exh. C-363, slide 15; RSM, Project Gin, Phase I Pre-IPO, Plan C – Some thoughts Presentation dated 3 May
       2006, Exh. C-364; RSM, Project Gin Presentation dated 19 April 2006, Exh. C-365; Email from Paul Hally
       to Cairn, Rothschild, Merrill Lynch, AMSS, RSM, Slaughter & May and AMB Amro Rothschild of 6 May
       2006, Exh. C-367.
1918
       Ms Brown was directed to the fact that RSM identified the same capital gains taxability exposure for both
       plans, and the same taxable rate of 41.58%. Ultimately, she conceded that the tax liabilities identified by
       RSM for Plans A and B were identical. Her testimony is reviewed in R-PHB, at ¶ 32(b)(i).
1919
       Brown WS2, ¶ 58.
1920
       R-Rejoinder, ¶¶ 304-305; 316-321.
1921
       Id., ¶ 305.
1922
       Id., ¶¶ 316-317.


                                                       424
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 440 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 425 of 568

          of cash, not shares, since an offer for sale would have been prevented by the lock-in
          requirement.

1535. According to the Claimants, Plan B was rejected because it also did not comply with the
      SEBI Guidelines. While the MPC requirement would be met by transferring CIHL to
      CIL by means of a merger, the Claimants assert that they were “advised clearly and
      repeatedly” that this lock-in requirement prohibited a potential offer for sale of shares,
      as contemplated in both Plans A and B. 1923 This would have prevented the offer for sale
      and again would have required an exemption from SEBI (identified as a “critical
      point” 1924), the outcome of which was uncertain. In addition, the merger option was
      lengthy. These problems were resolved by using the “cash flow” option proposed in
      Plan C.

1536. After assessing the evidence, the Tribunal is once again unable to conclude that the
      Respondent has shown that the dominant purpose of rejecting Plan B was the avoidance
      of tax. The Tribunal’s conclusion is premised on the following factors:

1537. First, while Plan B, if implemented correctly, would have resolved the MPC requirement
      and mitigated the tax aspects of the ‘offer for sale’ element, the lock-in requirement
      would have still prevented an immediate offer for sale of the CIL shares. For the same
      reasons given above for Plan A, the Tribunal finds that it was commercially reasonable
      for Cairn not to premise the structure of the IPO on a waiver from a regulatory body,
      the outcome of which was uncertain, or on a structure that was unable to deliver
      immediate value to Cairn’s shareholders.

1538. Second, even if the Claimants had rejected Plan B because the Mauritius structure
      carried a litigation and taxation risk, the Tribunal does not consider this to be indicative
      of tax avoidance. To the contrary, it is suggestive of a desire to avoid any imputation
      that Cairn was not compliant with Indian tax law. To recall, although there had been
      much litigation in India as to the specifics of Mauritian structures (some of which had
      been found to fall offside), they had been accepted as lawful (or to put it in a perhaps
      slightly more accurate manner, not unlawful if structured appropriately) at that point in
      time by the Supreme Court in Azadi Bachao and Mauritius was a commonly used
      route. 1925 The Tribunal recalls in this regard the advice from RSM (which was consistent
      with advice that Cairn received some five years previously from Ernst & Young 1926)
      that there had to be real substance to the Mauritian companies to avoid problems with
      the Indian tax authorities. Ms Brown testified, and the Tribunal accepts, that this would
      have entailed a significant change in the way in which Cairn did business and it was not


1923
       C-PHB, ¶ 532.
1924
       C-PHB, ¶ 532, citing RSM, Phase I Plan C – Concept Paper dated 11 May 2006, Exh. CWS-Brown-49A,
       p. 31.
1925
       Email from Ernst & Young to Cairn of 12 September 2000, Exh. C-356.
1926
       This also seems to be the logic of advice that E&Y (UK) gave to Cairn (specifically Ms Brown) five years
       earlier that: “it is important that the Mauritius company has a genuine commercial purpose/substance as there
       has been a lot of litigation in this area. Our Indian colleagues have indicated that each case depends on its
       facts and there are no hard and fast rules on where the dividing line lies between sufficient and insufficient
       substance in Mauritius.”


                                                        425
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 441 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 426 of 568

           a change with which Cairn was comfortable. 1927 The consequence of rejecting this route
           (which was also contemplated for Plan C) was that CUHL would eventually have to pay
           capital gains tax on its future sales of CIL shares (which subsequently happened to be
           to Petronas and Vedanta). Even if the Claimants rejected this route out of fear of the
           “maverick tax inspector” and not out of the goodness of their hearts, this does not alter
           the fact that their choice was to choose a more clearly tax-compliant (and therefore more
           onerous) structure than Plan B.

1539. Third, while the Respondent has suggested that Plan B could have moved forward
      without the Mauritius structure after obtaining a waiver from SEBI for the lock-in
      requirement, Ms Brown testified that Plan B was never considered without the Mauritius
      structure, and the record supports this testimony. 1928 Indeed, the Mauritius structure was
      also included in the initial version of Plan C. 1929 This suggests that the dominant purpose
      of rejecting Plan B was indeed the lock-in requirement, not the potential tax liability on
      the offer for sale.

1540. One final note on Plan B, which the Tribunal considers weakens the tax avoidance
      defence: The Respondent has conceded that if a Mauritian structure (with real
      substance) had been implemented, it would have been a lawful structure as a matter of
      Indian law. This shows that to the extent that the defence is predicated on the theory that
      Cairn discarded one structure that exposed it to capital gains tax (Plan A) only to
      consider another (Plan B) which also carried tax exposure, and finally settled on a third
      which carried no exposure, the chain of logic is not made out. The fact is that in 2006
      Indian law would have recognised a proper Mauritian structure as legitimate tax
      planning. RSM’s reference to Azadi Bachao is a contemporaneous recognition of the
      possibility of lawfully structuring the reorganisation through Mauritius. Thus, on the
      Respondent’s own analysis of Plan B, there was a possibility of lawfully structuring the
      Mauritian scheme. On its own case, a proper Mauritian structure would not be tax
      avoidant.

Plan C

1541. The Claimants ultimately adopted a version of Plan C, which was premised on a “cash
      flow” route. The first iteration was contained in the second presentation prepared by
      RSM for the 3-4 May 2006 meetings, “Project Gin – Phase I –, Plan C – Some
      Thoughts”: 1930




1927
       Brown WS1, ¶¶ 37, 53; Third Witness Statement of Ms Janice M. Brown (“Brown WS3”), ¶¶ 43-44;
       Transcript, Evidentiary Hearing, Day 4, 147:14-148:4, Day 5, 88:18-24 (Ms Brown).
1928
       Transcript, Hearing on Closing Arguments, Day 5, 145:23-146:2, 147:14-20, 148:19-21 (Ms Brown).
1929
       RSM, Project Gin, Phase I Pre-IPO, Plan C – Some thoughts Presentation dated 3 May 2006, Exh. C-364,
       p. 4.
1930
       Id., p. 4.

                                                    426
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 442 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 427 of 568




1542. The primary version (Plan C1) also involved the incorporation of two layers of
      Mauritian companies (M1 and M2), and an Indian subsidiary with minimum
      capitalisation. The shares in the foreign/UK companies that held the Indian PSCs would
      be transferred to M1, and then from M1 to M2. The Indian subsidiary would sell up to
      80% shares to the public through an IPO, with M1 retaining 20% (the MPC). M1 would
      then transfer 40% of its shares in M2 to the Indian subsidiary. A cash dividend would
      be distributed out of M1 to CEP. 1931

1543. Plan C2 stripped out the Mauritian companies, and had the Indian subsidiary acquire
      40% of the foreign/UK companies holding the PSC assets directly from CEP. 1932 Plan
      C2 was further refined in subsequent iterations of RSM’s “Plan C – Concept Paper”, in
      particular to (i) include the interposition of a UK Hold Co. (which later became CUHL)
      into which the 9 Subsidiaries would be consolidated, and (ii) to allow the Indian
      subsidiary to acquire the UK holding company against shares, cash or both.1933
      Crucially, the Indian subsidiary would acquire part of the UK Hold Co. prior to the IPO



1931
       R-Rejoinder, ¶ 323; RSM, Project Gin, Phase I Pre-IPO, Plan C – Some thoughts Presentation dated 3 May
       2006, Exh. C-364.
1932
       R-Rejoinder, ¶ 324; RSM, Project Gin, Phase I Pre-IPO, Plan C – Some thoughts Presentation dated 3 May
       2006, Exh. C-364.
1933
       R-Rejoinder, ¶ 332; RSM, Phase I Plan C – Concept Paper dated 11 May 2006, Exh. CWS-Brown-49.


                                                     427
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 443 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 428 of 568

          (including the MPC), and partly following the IPO (the cash part of which would be
          funded with IPO proceeds). 1934

1544. In the Concept Paper of 16 June 2006, Plan C2 is illustrated as follows: 1935




1545. According to the Respondent, the key distinctions between Plan B and the two versions
      of Plan C were that:

                  a.    The IPO in Plan B would be an offer for sale by the parent company
                        of existing shares (so that the proceeds would attract Indian capital
                        gains tax, which would need to be avoided by the interposition of the
                        Mauritian companies, M1/M2), whereas the IPO in Plans C would be
                        an issue of new shares by the new Indian company, which would not
                        attract tax; and

                  b.    The IPO in Plan C takes place at an earlier stage, allowing the Indian
                        company to complete the acquisition of the Indian assets with cash
                        raised from the IPO. 1936

1546. The Respondent notes that Plan C2 is barely mentioned in RSM’s “Project Gin – Phase
      I Pre-IPO – Plan C – Some Thoughts” presentation of 3 May 2006 (it is “simply a


1934
       RSM, Phase I Plan C – Concept Paper dated 11 May 2006, Exh. CWS-Brown-49; RSM, Structure Concept
       Paper 16 June 2006 (with annexures), Exh. CWS-Brown-51A.
1935
       RSM, Structure Concept Paper 16 June 2006 (with annexures), Exh. CWS-Brown-51A.
1936
       R-Rejoinder, ¶ 325.


                                                    428
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 444 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 429 of 568

          footnote to the diagrammatic presentation of Plan C1 at Slide 4”). 1937 However, when
          Plan C2 is set out in diagrammatic form, the Respondent highlights one additional key
          difference: when the Mauritian entities are removed, the proceeds of the IPO move
          directly to Cairn as consideration for the shares in the foreign/UK companies that held
          the PSC assets. According to the Respondent, “[t]his is the coup de grace, which enables
          Cairn to extract the value of the Indian assets through the IPO without attracting either
          (i) capital gains tax at the IPO stage, because it is an issue of new shares not a sale of
          existing shares; and (ii) UK corporation tax when the proceeds reach Cairn, because
          they arrive in the form of consideration for the transfer of the foreign/UK shares rather
          than in the form of a dividend.” 1938

1547. According to the Respondent, this is the main reason why the Claimants adopted Plan
      C2, and not for any legitimate business purpose, as the Claimants contend. 1939 The
      Respondent notes that, despite the fact that RSM’s presentation contained no analysis
      of the implications of Plan C2, the decision to proceed with this structure was apparently
      taken at the meeting of 3-4 May 2006. This belies the Claimants’ allegations that they
      exercised the utmost due diligence and care when considering their restructuring. The
      outcome of the meeting was reported in an email from Shepherd & Wedderburn of 6
      May 2006 which, according to the Respondent, “indicates that the mechanics and
      implications of Plan C2 were considerably more advanced than the RSM Plan C Paper
      would suggest.” 1940 The Respondent also notes that Ms Brown did not explain the
      genesis of Plan C2, or refer to the meetings of 3-4 May 2006, in any of her witness
      statements, and that the Respondent learned of these meetings and that the decision to
      proceed with Plan C2 was taken during those meetings as a result of the Respondent’s
      further disclosure requests. 1941 The Respondent further notes that, “conveniently for
      Cairn”, there is no record of the 3-4 May 2006 meetings, or of the reasons why Plan A
      was rejected. However, the Respondent submits that the existing record is sufficient to
      conclude that this decision was driven by the desire to avoid the tax implications
      identified in Plan A.

1548. The Respondent contends that Plan C2, as it was ultimately adopted, had the following
      effect: 1942

          a.     The IPO would allow Cairn to gain access to significant Indian equity capital
                 flows. As it was conducted through an issue of fresh CIL shares, it was not a
                 taxable event in India.

          b.     The majority of the proceeds of that IPO would be passed on from CIL to Cairn
                 and then to its shareholders as a result of CIL’s purchase of a further portion of


1937
       R-Rejoinder, ¶ 326; RSM, Project Gin, Phase I Pre-IPO, Plan C – Some thoughts Presentation dated 3 May
       2006, Exh. C-364, slide 4.
1938
       R-Rejoinder, ¶ 327.
1939
       Id., ¶¶ 328-330.
1940
       Id., ¶ 330, referring to Email trail from Paul Hally to Kathryn Anderson with subject dated 6 May 2006, Exh.
       C-367.
1941
       Id., ¶ 331; RCom-186, ¶ 19.
1942
       R-Rejoinder, ¶ 333; R-PHB, ¶ 192.

                                                        429
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 445 of 583
                                                                                 PCA Case No. 2016-7
                                                                            Award of 21 December 2020
                                                                                       Page 430 of 568

                 CIHL shares from CUHL. This allowed Cairn to receive the money without
                 paying (i) the capital gains tax which would have been payable in India if Cairn
                 has sold its shares in the IPO, and (ii) any tax that could have been payable in the
                 UK if CIL had distributed this money as a dividend.

          c.     The MPC requirement would be observed in form only by means of the initial
                 cash subscription by CUHL of 20% of CIL’s issued share capital. However, in
                 substance, Cairn would not be required to put any cash into CIL, because its
                 contribution would be returned the same day in the form of consideration for the
                 next tranche of shares of CIHL.

1549. The 27 Subsidiaries were then collapsed pursuant to an Indian court-approved scheme
      of arrangement, allowing Cairn to avoid the “tax leakage” on dividends going up the
      corporate chain. While this occurred in 2011, Ms Brown acknowledged that Cairn was
      already planning for this in May 2006 (as Phase 2 of the restructuring). 1943

1550. The Respondent thus submits that, with Plan C2, “Cairn’s objectives (divestment of its
      Indian assets through an Indian flotation) would be achieved in full, and its tax and
      regulatory concerns dismissed through circumvention, not compliance”, with the only
      losers being the public exchequers in all jurisdictions. 1944

1551. The Claimants, for their part, assert that the modified version of Plan C was adopted for
      the following reasons:

          a.     The “cash flow” option (acquiring CIHL shares for cash procured through the
                 Daylight Loan, rather than against CIL shares) would allow CUHL to comply with
                 the MPC requirement. As this structure envisaged that CIL would raise funds in
                 the IPO to acquire the last tranche of CIHL, there would be no offer for sale of
                 shares, so the lock-in requirement would not apply.

          b.     Plan C originally envisaged a Mauritian holding structure, which would have
                 allowed Cairn to benefit from the DTAA between India and Mauritius (namely,
                 future sales of CIL shares would be taxed in Mauritius, where no capital gains tax
                 would have applied). Despite this significant tax benefit, and the fact that it was a
                 route commonly used at the time which had been confirmed by the Supreme Court
                 in Azadi Bachao, Cairn felt “very, very uneasy about using that route” 1945, and
                 Cairn did not wish to “tarnish [its] reputation by using a jurisdiction that [it]
                 thought [it] had no viable presence in.” 1946 The Claimants contend that “Ms
                 Brown’s almost visceral discomfort with the structure notwithstanding the express
                 advice of her advisors reveals just how much she valued Cairn’s reputation as a
                 company that did not use tax shelters for its investments.” 1947 Given that her


1943
       Ibid.
1944
       R-Rejoinder, ¶ 334.
1945
       Transcript, Evidentiary Hearing, Day 5, 88:19-24 (Ms Brown).
1946
       Transcript, Evidentiary Hearing, Day 5, 149:25-150:7 (Ms Brown).
1947
       C-PHB, ¶ 554.


                                                     430
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 446 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 431 of 568

                     decision not to adopt a Mauritian structure meant that Cairn had to pay hundreds
                     of millions of dollars of capital gains tax on Cairn’s subsequent sales of CIL shares
                     in India, they submit that “[i]t is acutely ironic that the Respondent attempts to
                     turn Ms Brown’s decision to reject her advisors’ advice to structure through
                     Mauritius into an argument that Cairn sought to abuse the tax laws.” 1948

          c.         As to the Respondent’s argument that the Claimants chose “a unique and untested
                     structure” that was difficult to implement and required unprecedented regulatory
                     approvals, the Claimants argue that these elements refer to the Daylight Loan
                     Structure, which was put in place to comply with the MPC requirement, and had
                     nothing to do with the lock-in requirement or tax. 1949 The Claimants allege that
                     “[t]he fact that the Claimants were willing to go to such lengths to comply with
                     the minimum promoter’s requirement – when doing so provided no tax benefit –
                     serves to underscore that the Claimants’ motivations were to comply with the
                     applicable regulations, not to avoid tax.” 1950

1552. To simplify matters, the Tribunal will refer here to the structure ultimately adopted,
      which is essentially Plan C2 but with the participation of two holding companies, CUHL
      and CIHL, with CIHL being acquired by CIL and CUHL eventually holding CIL’s
      shares.

1553. It is undisputed that both versions of Plan C involved a structure that found a way around
      the MPC and lock-in requirements without requiring a waiver. The 20% MPC would be
      brought in cash: there would be no offer for sale of CIL shares. All shares offered to the
      public would be new shares issued through the IPO, and CIL would purchase the last
      tranche of CIHL with funds raised through the IPO. It is also undisputed that, assuming
      that indirect transfers are not taxable, this structure allowed Cairn to “cash in” part of
      the capital gains that had accrued on the 9 Subsidiaries without paying capital gains tax
      in India.

1554. The question is whether the dominant purpose for Claimants’ adopting Plan C2 was to
      escape the tax implications in Plans A and B (if the Mauritian structure was found
      wanting by the Indian tax authorities), namely, the 41.83% capital gains tax on the
      shares offered for sale, or whether the Claimants implemented Plan C2 because it
      presented a legitimate solution to their regulatory problems. A related question is
      whether Plan C2 is an artificial and contrived structure, which could be evidence of a
      “colourable device” and thus an indicator of tax avoidance.

1555. The Tribunal has already found that Plans A and B were not feasible because of
      regulatory and/or legitimate commercial reasons. Accordingly, choosing the “cash
      flow” option appears (at first glance at least) to be a reasonable and legitimate choice
      for Cairn. The Tribunal recalls at this juncture that Indian law has clearly and
      consistently recognised (even in McDowell) that tax planning can be lawful. Kapadia,
      CJ. stressed this in Vodafone when he stated that McDowell was not to be taken as

1948
       Ibid.
1949
       Id., ¶ 542, citing Transcript, Evidentiary Hearing, Day 5, 180:4-181:12, 182:14-19 (Mr Moollan).
1950
       Id., ¶ 543.


                                                       431
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 447 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 432 of 568

          holding that “all tax planning is illegal/illegitimate/impermissible”. 1951 Thus, the fact
          that the structure ultimately selected by the Claimants eliminated the possibility of
          Indian capital gains tax being levied on them at the time of the IPO does not in and of
          itself make the scheme that they adopted tax avoidant. Rather, mindful of the Chief
          Justice’s characterisation of McDowell as dealing “only in relation to tax evasion
          through the use of colourable devices and by resorting to dubious methods and
          subterfuges” the focus of the analysis must be on proving the existence of these kinds
          of devices from which it can be inferred that the dominant purpose of the scheme was
          the avoidance of tax. 1952

1556. The Respondent itself, while emphasising that Vodafone makes clear that it need not
      prove a sham, nevertheless accepted that it must show the existence of devices or
      features of the Plan which was ultimately adopted that would allow the Tribunal to find
      that the dominant purpose of the structure was to avoid tax. In order to make out its case,
      the Respondent has pointed to certain aspects of Plan C2 that in its view were indicators
      of artificiality, namely:

          a.     In order to obtain the cash for the MPC, CUHL had to obtain a loan that would be
                 repaid the same day. The Daylight Loan would be used by CUHL to subscribe for
                 shares of CIL; that same day CIL would use that money to purchase approximately
                 20% of CIHL, and the money would go back to CUHL that same day. 1953 The
                 Respondent has argued that, while this formally complies with the SEBI
                 regulations, it is really a share swap, which was forbidden by the SEBI DIP
                 Guidelines (and the very thing that RSM has stated could be the subject of a waiver
                 request if Cairn was minded to pursue Plan A). The Respondent thus argues that
                 this covert share swap, implemented through the Daylight Loan and the round-
                 tripping of the funds, was an artificial device that qualifies as a “colourable
                 device” for tax purposes.

          b.     Professor Rosenbloom has also opined that this transaction artificially inverted the
                 logical order of the IPO. Logically, the CIL should have owned all of CIHL before
                 offering its shares to the public. Here, however, the last tranche of CIHL was
                 acquired after the IPO and with IPO funds.

1557. The Tribunal addresses the Respondent’s allegation that the Claimants breached the
      SEBI DIP Guidelines in Section VII.A.3.e(iii) below. The Tribunal understands,
      however, that the Respondent’s case is that, whether or not the Claimants breached the
      MPC requirement, “the high degree of artificiality of the scheme used to ‘comply’ with
      the MPC requirement” 1954 is indicative of tax abuse.

1558. After carefully reviewing the evidence, the Tribunal concludes that it cannot hold that
      the means by which the Claimants complied with the MPC requirement supports the


1951
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 64.
1952
       Ibid.
1953
       The Tribunal understands that this happened in two tranches, the first on 12 October 2006 (for the bulk of
       the MPC), and the second on 22 November 2006 (for the additional premium). See Section II.B.3.b above.
1954
       Respondent’s Answers to the Tribunal’s Questions, ¶ 24.

                                                       432
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 448 of 583
                                                                            PCA Case No. 2016-7
                                                                       Award of 21 December 2020
                                                                                  Page 433 of 568

          conclusion that it was an artificial device whose dominant purpose was to allow Cairn
          to avoid Indian capital gains tax.

1559. To begin, the Tribunal recalls its observations made previously at paragraph 1523, as to
      the difficulties posed to Cairn, were it obliged to “park” a large sum of money with CIL.
      The solution found through the Daylight Loan was to allow CEP, as the Promoter, to
      comply with the MPC without having to park cash equivalent to the contribution in
      India. The solution entailed the rapid circular flow of the necessary funds (subject only
      to a later top-up as the IPO price discovery process unfolded), which enabled CUHL to
      acquire the first tranche of CIL shares and then CIL to use immediately thereafter the
      proceeds of the sale of its shares to acquire the first tranche of CIHL shares from CUHL.
      Although these transactions were effected very quickly, it is undisputed that at the end
      of that day, 12 October 2006, two share sale and purchase agreements were
      consummated which enabled CIL’s IPO to proceed. 1955 A similar circular flow of funds
      was carried out on 22 November 2006, when Cairn used the second tranche of the
      Daylight Loan to pay for the additional share premium for the shares it had subscribed
      in October. 1956

1560. The Daylight Loan and the round-tripping of the funds had no tax implications, nor did
      they provide Cairn with any tax benefit. That said, the Tribunal understands the
      Respondent’s argument to be that, had it not been for the Daylight Loan and the round-
      tripping, the Claimants could not have opted for Plan C2: it was the Daylight Loan and
      the round-tripping which allowed CUHL to sell its shares in CIHL to CIL against a cash
      consideration, instead of contributing them to CIL and then offering CIL shares for sale
      to the public. According to the Respondent, this shows that the Claimants implemented
      the Daylight Loan and the circular flow of funds to avoid the tax implications of Plan A.

1561. While it may be true that the Claimants would not have been able to implement Plan C2
      without the Daylight Loan and the circular flow of funds, the Tribunal cannot conclude
      from this fact that the Claimants were avoiding Plan A: as discussed above, Plan A was
      not feasible for several reasons. Indeed, the very premise of Plan A (contributing shares
      in kind) was incompatible with the MPC Requirement, while the offer for sale that it
      entailed was incompatible with the Lock-In Requirement. The Daylight Loan and the
      round-tripping of the funds (which, as discussed below, received SEBI’s blessing), was
      what allowed Cairn to comply with SEBI regulations. The Tribunal thus concludes that
      the Claimants’ reliance on the Daylight Loan and the circular flow of funds to meet the
      MPC Requirement was motivated by bona fide regulatory concerns, and not by an
      intention to avoid tax.

1562. In any event, as discussed in Section VII.A.3.e(iii) below, nothing in the SEBI
      regulations prevented the MPC from being complied with through the assistance of a
      loan. While it is true that the cash entered and left India on the same day, having sold
      the first tranche of its shares to CUHL, CIL used the funds received from that sale to
      immediately purchase approximately 20% of CIHL, with the result that it had acquired
      a significant shareholding in CIHL, which shareholding would continue to increase until

1955
       See Section II.B.3.b above.
1956
       Ibid.


                                               433
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 449 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 434 of 568

          the IPO was completed. While this closely resembles a share swap, 1957 it was approved
          by SEBI. 1958 There is no indication in the record that SEBI considered this to be illegal
          or otherwise non-compliant with its regulations at the time. (To be sure, the Respondent
          has alleged that the Claimants did not fully disclose the details of the scheme to SEBI
          at the time, but the Tribunal has received no evidence from SEBI in the present
          proceeding which supports the Respondent’s view that there was a prima facie case of
          non-compliance with SEBI’s regulations. 1959)

1563. Nor can the Tribunal accept the Respondent’s argument that the sequence of steps in the
      CIHL Acquisition was artificial and thus indicative of tax avoidance, as Professor
      Rosenbloom has suggested. There is nothing intrinsically wrong with using IPO funds
      to acquire the final tranche of CIHL shares. The Red Herring Prospectus disclosed that,
      on the date of the IPO, CIL held 21.8% of CIHL’s shares, and that the remaining 78.2%
      would be acquired with the funds raised by the IPO. 1960 Prospective purchasers were
      thus fully on notice of the conditions of the IPO, and would or should have understood
      that part of the IPO proceeds would be used to obtain approximately 78% of Cairn’s
      Indian oil and gas assets held by CIHL.

1564. In conclusion, the Tribunal finds that the Claimants’ decision-making process was
      driven by regulatory and/or legitimate commercial reasons, and that the structure chosen
      was legitimate and not artificial. Once again, the Tribunal has no doubt that tax
      implications also played a role in rejecting Plans A and B and structuring Plan C, but
      the record does not support a finding that avoidance of tax was the dominant purpose
      for using Plan C.

1565. Indeed, in the Tribunal’s view, the way that Cairn dealt with its tax concerns falls at the
      ‘legitimate tax planning’ end of the tax planning-tax avoidance spectrum. As already
      noted, Indian law recognises that there is a difference between a party’s avoiding the
      application of an existing tax and creating a structure that is tax efficient. In this case,
      the issue was less one of avoiding a tax than of choosing between structures that
      generated different tax consequences while simultaneously seeking to meet the
      regulatory requirements which governed the ultimate commercial objective, namely,
      conveying the offshore companies holding valuable Indian assets either directly or
      indirectly into an Indian listed company whose shares could then be sold to the public.
      Once again, the Tribunal recalls that, prior to the 2006 Transactions, the entirety of

1957
       The Tribunal observes that even RSM appeared to view the transaction as mimicking a share swap. In its
       letter of 11 October 2006 to CIL with respect to the Daylight Loan transaction being implemented the
       following day. RSM referred to the FIPB’s letter of 21 September 2006 “approving the share swap transaction
       between Cairn India Limited / Cairn UK Holdings Limited and Cairn India Holdings Limited…” Exh. CWS-
       Brown-69.
1958
       See Section II.B.3.b above.
1959
       See Section VII.A.3.e below.
1960
       Red Herring Prospectus, Exh. CWS-Brown-72, p. XXV (disclosing among “Risks Relating to Our Business”
       that “We have entered into the Subscription and Share Purchase Agreement and the Share Purchase Deed
       with Cairn Energy, Cairn UK Holdings Limited and Cairn India Holdings Limited pursuant to which we have
       acquired 21.8%, and have agreed to acquire, subject to the terms and conditions described in the section
       entitled “History and Corporate Structure” at page 95 of this Red Herring Prospectus, the remaining 78.2%,
       of the issued share capital of Cairn India Holdings Limited.”), pp. 95-100 (providing detailed information on
       these transactions).

                                                        434
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 450 of 583
                                                                                 PCA Case No. 2016-7
                                                                            Award of 21 December 2020
                                                                                       Page 435 of 568

          Cairn’s Indian holdings was held by companies that were already at a minimum
          presumptively situated outside the Indian tax net. Leaving the SEBI compliance issues
          (which the Tribunal has already accepted were real and genuine) to one side, the
          Tribunal does not accept that given this pre-existing situation, the price of gaining access
          to the Indian capital markets was for Cairn to employ the least tax-efficient structure.
          Indian law recognised Cairn’s right to engage in tax planning. Admittedly, Indian law
          sets limits on such planning, but the Tribunal considers that based on the record before
          it and having regard to the tests reviewed and approved in Vodafone, the structure
          ultimately selected did not transgress those limits.

1566. By carrying out an IPO, Cairn “Indianised” the 9 Subsidiaries for the first time. As the
      Respondent has noted, this inevitably carried tax implications. However, in the
      Tribunal’s view, given that it was Cairn’s choice whether to Indianise the 9 Subsidiaries
      in the first place (having had the possibility to carry out an IPO in the UK), it was
      legitimate for it to do so in a way that minimised its tax exposure, which did not exist at
      all until this Indianisation, provided that the dominant purpose of choosing the structure
      was not the avoidance of tax. Stated differently, Indian law does not require Cairn to
      choose the structure that imposes the most tax. In fact, Plans A and B seem a
      counterintuitive choices for Cairn, because they would have implied a voluntary choice
      by Cairn to create a structure that would have exposed it to capital gains tax in India,
      when that exposure did not hitherto exist. The Tribunal does not believe that the
      dominant purpose test penalises an investor for rejecting a structure that would have led
      to the imposition of a tax that did not previously apply. To this, the Tribunal recalls its
      earlier observation that even on the Respondent’s own analysis of the process by which
      Cairn proceeded through Plans A and B to arrive at Plan C, it accepted that Plan B (if
      the Mauritian companies had real substance) would likely be accepted as legitimate tax
      planning and therefore the previously identified capital gains taxability could be
      addressed. In this sense, in selecting Plan C over Plan B, Cairn was choosing between
      two structures, either of which could shield it from the tax exposure that Plan A
      presented.

Tax liability under Plans A and B

1567. Even assuming that the offer for sale (under either Plans A or B) had been feasible (or
      a waiver had been obtained), the question that arises is what would have been the
      economic impact of that offer for sale. In its Post-Hearing Brief, the Respondent asserted
      that the tax exposure identified in Plans A and B was the application of “41.58% short
      term capital gains tax liability on the ‘offer for sale’ element of Plans A and B (which
      represented all but $600 mn of the proposed $ 6 bn IPO, i.e. 90% thereof)”. 1961 As the
      Claimants have explained, 1962 this is factually impossible, for the following reasons:

          a.     First, as explained above, the market value of the 9 Subsidiaries was
                 approximately US$ 6 billion. However, Cairn never contemplated offering the
                 entire value of the 9 Subsidiaries to the public. That would have meant that either
                 (i) the entire share capital of CIL would have been sold to the public in the IPO,

1961
       R-PHB, ¶¶ 32(b), 191(a).
1962
       Transcript, Evidentiary Hearing, Day 1, 51:7-54:10 (Mr McNeill).


                                                      435
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 451 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 436 of 568

                 with Cairn retaining no interest in the company, or (ii) CIL’s share value would
                 have been significantly diluted. But this is not what occurred. Cairn decided on a
                 partial IPO that would raise between US$ 1.5 to 2 billion. As noted in minutes of
                 the meeting of Cairn’s Committee of Board of Directors of 8 March 2006: 1963

                      The Committee agreed that the overall strategic aim was to create two
                      quality companies with separate high quality management and that it
                      was reasonably clear that a new Indian (IPO) company would represent
                      an attractive value proposition. In particular, the Committee noted that
                      in the event that a partial IPO was implemented, eg 40% a substantial
                      amount of value would remain in the UK listed company through the
                      shareholding in the company listed in India.

                      The Committee noted that the starting point recommended by the
                      advisers was, broadly speaking, to raise approximately US$1.5- US$2
                      billion through an IPO. An initial amount in excess of this would
                      potentially risk a diminution in value.

                      After careful and detailed consideration it was resolved to proceed with
                      a partial IPO on the Mumbai Stock Exchange, raising approximately
                      US$1.5 - US$2 billion and retaining a majority interest in Cairn India.
                      Any decision in relation to the majority interest would be deferred until
                      a later date. It was agreed that the exact timing for the IPO would be
                      considered at a later date, but that in principle, the Company should aim
                      to complete the transaction no later than first oil from Mangala. Any
                      decision to proceed would also be subject to suitable market conditions.

1568. Indeed, as the diagram reproduced below illustrates, 1964 when the IPO was carried out,
      it raised only US$ 1.98 billion, i.e., approximately one-third of the US$ 6 billion value
      of the 9 Subsidiaries. Cairn retained shares 69% of CIL’s shareholding, i.e., US$ 4.14
      billion in shares of CIL. In view of these facts, it is difficult to envisage that, either under
      Plans A or B, Cairn would have offered for sale shares equivalent to 90% of the value
      of CIL (which would have at that point been equivalent to the market value of the 9
      Subsidiaries).




1963
       Meeting of Committee of Board of Directors of Cairn Energy, 8 March 2006, Exh. CWS-Brown-45, p.5.
1964
       Claimants’ Demonstrative Exhibit at Hearing on Closing Arguments, “Equivalence of Stake Disposed of in
       Plans A/B and C”.

                                                     436
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 452 of 583
                                                                                 PCA Case No. 2016-7
                                                                            Award of 21 December 2020
                                                                                       Page 437 of 568




1569. The Claimants thus argue that Cairn would have offered for sale the same amount of
      CIL shares that CUHL acquired for cash in the fourth tranche of the CIHL Acquisition
      in the version of Plan C that was finally adopted (i.e., roughly 24%). While there is
      nothing in the record to support this exact number, the record does establish that Cairn
      intended to retain approximately 60% of CIL post-IPO. 1965 It is therefore reasonable to
      assume that, in Plans A and B, CEP would have offered for sale at most 40% of its
      shareholdings in CIL, i.e., US$ 2.3 billion. The potential tax liability for Cairn would
      thus have been in the order of 41.82% over US$ 2.3 billion, i.e., approximately US$ 970
      million. This is roughly one half of the tax that the FAO actually assessed on Cairn (US$
      1.6 billion).

1570. For the reasons set out above, the Tribunal finds that the Respondent has not satisfied
      its burden of proving that the Claimants’ decision to reject Plans A and B in favour of a
      revised version of Plan C amounts to tax avoidance.

(3)       Inflation of the cost basis of CIL’s shares (Cost Basis Theory)

1571. Relying on Professor Rosenbloom’s expert report, the Respondent has raised a third tax
      avoidance theory: in its Statement of Defence, it argued that the 2006 Transactions
      artificially inflated the cost basis of the CIL shares, so that when Cairn disposed of them
      in 2009 to Petronas and in 2011 to Vedanta, less tax was payable.



1965
       Exh. CWS-Brown-49A, p. 5.

                                                437
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 453 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 438 of 568

1572. The Claimants note that the Respondent does not appear to maintain this theory. In any
      event, they argue that Cairn’s subsequent disposals of CIL shares in 2009 and 2011 have
      already been taxed and assessed in India, and the cost basis of those transactions was
      already approved by the ITD at INR 160 per share (or INR 190 per share, depending on
      the date of acquisition). The Claimants assert in particular that the ITD accepted that
      CUHL had acquired the shares in CIL at their full market value at the time of the
      acquisition, and that such fair market value in 2006 (not the “carried over” 1996 value
      of the participating interests in the PSC) constituted the cost basis of the CIL shares.
      The ITD reached this conclusion after carefully reviewing the steps in Cairn’s 2006
      corporate reorganisation in which CUHL acquired shares in CIL, both in the context of
      CUHL’s applications for withholding certificates after the sales to Petronas and
      Vedanta, and in court proceedings related to the tax rate to be applied. 1966

1573. As the Claimants have noted, the Respondent does not appear to maintain this theory.
      As it explains in its Rejoinder, “[w]hile the “cost basis” point has accordingly been taken
      in the Statement of Defence, and in the Respondent’s tax authorities’ proceedings in
      India for the sake of consistency, so as to further demonstrate the tax evasive nature of
      the 2006 transactions, the Respondent’s tax abuse allegations do not depend on the
      point.” 1967 The Tribunal thus need not address it in detail.

1574. The Tribunal simply notes that, while Professor Rosenbloom’s theory is worth
      considering, there is no evidence in the record to provide a factual predicate for it. In
      particular, the Respondent has not pointed to any evidence showing Cairn’s intention
      artificially to increase the cost basis of CIL’s shares. To the contrary, Ms Brown testified
      that Cairn did not discuss consider the cost basis of CIL’s shares when determining the
      structure to be adopted. 1968

(4)       Avoidance of tax leakage (Tax Leakage Theory)

1575. The Respondent has further alleged that Cairn’s commercial objective was to extract
      value from its Indian assets without “tax leakage”. 1969 While in its Rejoinder the
      Respondent appeared to use this term broadly, it appears to have accepted in its later
      submissions that the reference to “tax leakage” related specifically to the taxation of
      dividend flows from the subsidiaries below CIHL to CIL, and not the return of profits
      from CIL to Cairn. 1970




1966
       C-PHB, ¶ 569; C-Updated Reply, ¶¶ 402-407, citing CUHL, Annexure 3 to Application for Withholding
       Certificate under Section 197 of the ITA 1961 dated 19 October 2009, Exh. CWS-Brown-83; CUHL, Petition
       to the High Court of Delhi dated 27 September 2012, Exh. CWS-Brown-107, p. 171 of the bundle; Cairn UK
       Holdings Limited v. Director of Income Tax [2012] Writ Petition Index Volume - II (High Court of Delhi, 27
       September 2012), Exh. C-318, p. 203 of the bundle; Order under Section 197 of the ITA 1961 dated 3 June
       2011, Exh. CWS-Brown-95.
1967
       R-Rejoinder, ¶ 234.
1968
       Brown WS2, ¶ 59; Transcript, Evidentiary Hearing, Day 5, 86:16-25 (Ms Brown).
1969
       R-Rejoinder, Section III.D.1.
1970
       R-PHB, ¶¶ 173, 190.


                                                       438
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 454 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 439 of 568

1576. The Claimants acknowledge that the documentary record reflects their plan to reduce
      tax leakage. 1971 Essentially, the interposition of an Indian company (CIL) meant that the
      profits that flowed up the chain were taxed three times in India before reaching the
      shareholders, because the Indian tax-system does not provide for a “holding-exemption”
      on dividends received from subsidiaries that would already have been taxed on their
      profits. 1972 Ms Brown testified in this respect:

                    Prior to the IPO, Cairn held its Indian assets through a series of UK,
                    Australian and Dutch companies that operated through local branches.
                    Those branches were subject to Indian taxes in respect of their profits in
                    India, and the distribution of those profits through intermediate companies
                    in Cairn’s corporate structure was either exempt from tax (e.g. in The
                    Netherlands), or benefitted from tax credits given for underlying taxes paid
                    in India. Inserting the required Indian IPO company (CIL) into the
                    structure was going to make it highly tax inefficient, since India gives no
                    credits for taxes paid on the underlying profits out of which dividends are
                    distributed – even taxes paid in India. Thus, the consequence of inserting
                    CIL was that distributions – made out of profits already taxed in India –
                    would be taxed in India again on receipt by CIL, creating what we referred
                    to as “tax leakage”. To quantify this effect: if a branch in India made $100
                    of profit, that amount would be taxed at branch level at 42%, leaving $58
                    for distribution. Those dividends could then be distributed through
                    Australia, the Netherlands, the UK and Jersey without incurring additional
                    tax, but on receipt by CIL, they would be subject to tax again at 34%,
                    leaving $38. If CIL were then to distribute those $38, the distribution would
                    be subject to a 14% Indian dividend distribution tax, leaving only $33 of
                    the original $100 (as opposed to $58 before CIL was inserted). In essence,
                    inserting CIL meant that India would have an effective tax rate of 77%,
                    rather than 42%. 1973

1577. Ms Brown explained that “[i]t would have been unreasonable to consider adopting a
      structure that imposed an additional level of taxation without also considering a means
      of addressing it.” 1974 To solve this problem, Cairn decided that once the IPO was
      completed, it would “collapse the structure where possible by merging Australian and
      Dutch subsidiaries into CIL, leaving CIL holding most of the Indian oil & gas assets
      and thereby removing most of the branch level tax.” 1975 Ms Brown added that, while
      Cairn was already planning for this in 2006, this was planned as Phase II of the
      reorganisation and occurred only in 2011 pursuant to an Indian court-approved scheme
      of arrangement. 1976




1971
       C-PHB, ¶ 572.
1972
       Ibid., citing C-Rejoinder, ¶¶ 29-34; Brown WS1, ¶¶ 33-36; Transcript, Evidentiary Hearing, Day 1, 83:24-
       85:9 (Mr McNeill); Day 4, 204:4-207:18 (Mr McNeill); Day 4, 143:21-144-19 (Ms Brown).
1973
       Brown WS3, ¶ 34.
1974
       Id., ¶ 35.
1975
       Id., ¶ 36.
1976
       Ibid.


                                                      439
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 455 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 440 of 568

1578. At the Evidentiary Hearing, the Respondent confirmed that it was “not challenging the
      tax leakage fix” in these proceedings, but it was arguing that Cairn’s plan to collapse
      the 27 subsidiaries into CIL after the IPO had the following implications: (i) that having
      an Indian company “immediately created tax consequences in India”; (ii) that Cairn’s
      attention to resolving the tax leakage problem undermines Ms Brown’s testimony that
      the 2006 Transactions were not structured with the intention of reducing taxes in India;
      and (iii) that the plans to collapse the corporate structure demonstrated the lack of
      independence of the subsidiaries and thus provides a basis for the Tribunal to disregard
      them. 1977

1579. According to the Claimants, none of these arguments has merit: 1978

          a.         Statement (i) is a truism that does not provide guidance as to whether the 2006
                     Transactions were tax avoidant.

          b.         As to (ii), the problem of tax leakage was created by the 2006 Transactions, and
                     in 2006 Cairn wished to have a “line of sight” as to how to solve the problem. The
                     Claimants state that “[i]t is obvious that Cairn was not structuring the 2006
                     Transaction so as to reduce tax in India, but rather seeking comfort that the effect
                     of the 2006 Transaction would not be to increase Cairn’s taxes to unreasonable
                     levels.” 1979 Further, the post-IPO collapse of CIL’s corporate structure was not an
                     integral part of the 2006 Transactions, as the Respondent suggests. The evidence
                     shows that this collapse was referred to as “Phase II” of the corporate
                     restructuring, and once Cairn was satisfied that it could find a solution to this
                     problem, it focused on structuring the immediate corporate reorganisation and left
                     this collapse for a later stage (which took place in 2010 and 2011).

          c.         As to (iii), the Claimants deny that a subsidiary’s independence may be
                     undermined by a group restructuring, as this would mean that all wholly owned
                     subsidiaries can be disregarded. The test (as accepted by the Supreme Court in
                     Vodafone) is that the separate legal status of subsidiaries will be respected if they
                     display indicia of sufficient substance.

          d.         Finally, there was an independent, non-tax reason for collapsing CIL’s corporate
                     structure. The RBI expressly required Cairn to commit that the assets would be
                     moved from CIHL to CIL to avoid CIL being considered a Non-Bank Financial
                     Company, a commitment which Cairn undertook. 1980

1580. The Tribunal first notes that the Respondent has confirmed that it is not independently
      arguing that the Claimants avoided the payment of Indian tax on dividends. Its argument
      is rather that (i) the 2006 Transactions were structured with the dominant purpose of
      avoiding tax, and (ii) the fact that the Claimants were planning to collapse the 27
      Subsidiaries into CIL shows that they had no substance.

1977
       C-PHB, ¶ 573, citing Transcript, Evidentiary Hearing, Day 6, 116:6-118:15 (Mr Moollan).
1978
       Id., ¶¶ 574-576.
1979
       Id., ¶ 575.
1980
       Id., ¶ 578, citing Transcript, Evidentiary Hearing, Day 5, 270:12-274:10 (Ms Brown); Letter from CIL to the
       RBI dated 6 October 2006, Exh. CWS-Brown-67, p. 2.

                                                       440
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 456 of 583
                                                                             PCA Case No. 2016-7
                                                                        Award of 21 December 2020
                                                                                   Page 441 of 568

1581. The Tribunal has already addressed (ii) in Section VII.A.3.c(v)(1) above, when
      assessing the direct divestment theory.

1582. As to (i), the Tribunal first notes that whether Cairn wished to avoid Indian tax on
      dividends up the chain of subsidiaries has no impact on whether it avoided capital gains
      tax when structuring its transaction. Whatever motivation the Claimants could have had
      in wishing to collapse the 27 Subsidiaries has no bearing on the tax assessment at issue.
      In the circumstances, the Tribunal cannot accept it as evidence for purposes of
      determining whether the pre-IPO structure was chosen with the dominant purpose of
      avoiding tax.

1583. In any event, the Tribunal considers the Claimants’ plans to prevent tax leakage to be
      legitimate tax planning. The Claimants’ structure prior to the 2006 Transactions held no
      exposure to tax leakage. By Indianising its investments and placing the 27 Subsidiaries
      under CIL, Cairn would be creating additional taxes that did not exist before. By
      deciding to collapse the 27 Subsidiaries, Cairn was essentially maintaining its taxation
      at its existing level. As noted above, while a taxpayer should not avoid or evade the
      payment of applicable taxes, under Indian law it is not required to choose the structure
      that is most onerous in terms of taxes.

(5)       Avoidance of UK corporation tax

1584. The Respondent also appears to allege that the 2006 Transactions were structured in a
      way to permit Cairn to obtain proceeds from the IPO without having to distribute them
      as a dividend, thus avoiding UK corporation tax. Specifically, the Respondent argues
      that the removal of the Mauritian holding company from the structure “is the coup de
      grace, which enables Cairn to extract the value of the Indian assets through the IPO
      without attracting either (i) capital gains tax at the IPO stage, because it is an issue of
      new shares not a sale of existing shares; and (ii) UK corporation tax when the proceeds
      reach Cairn, because they arrive in the form of consideration for the transfer of the
      foreign/UK shares rather than in the form of a dividend.” 1981

1585. The Claimants’ arguments on (i) have been discussed in Section VII.A.3.c(v)(2) above.
      As to (ii), the Claimants argue that no tax could have been avoided because, under the
      Indian Companies Act, Indian companies may only pay dividends out of profits. 1982

1586. The Tribunal does not understand the Respondent to be basing its tax avoidance theory
      on the potential avoidance of a UK tax. The Tribunal understands the Respondent to
      have made this argument as further proof that the Claimants’ dominant purpose in
      choosing Plan C was to avoid tax (including UK corporations tax) anywhere and, it
      seems to the Tribunal, to fix in the Tribunal’s mind what the Respondent considers to
      be the unfairness of an investor’s realising extraordinary gains and having the ability to
      organise its affairs so as not to pay tax on the gains anywhere in the world.

1587. With respect to the first issue, the Tribunal has already found that the Claimants’
      dominant purpose in choosing Plan C was not to avoid tax but rather to find a means of


1981
       R-Rejoinder, ¶ 327.
1982
       C-PHB, ¶ 571.

                                              441
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 457 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 442 of 568

          complying with the MPC requirement and to find a means of meeting its commercial
          objection of effecting gains for CEP’s shareholders – even though the lack of taxability
          was no doubt a much valued side effect of the structure. The possible avoidance of UK
          corporation tax would not change the Tribunal’s conclusion that the Respondent could
          not have taxed the 2006 Transactions (whether on its Direct Transfer Theory or on its
          Tax Planning Theory) irrespective of the 2012 Amendment. In any event, the
          Respondent has not contested the Claimants’ argument that, pursuant to Indian law, CIL
          could not have distributed IPO proceeds as dividends, and therefore has failed to prove
          that the “cash-flow” element of Plan C was conceived to avoid UK corporation tax.

1588. As for the ‘Cairn paid no capital gains tax anywhere in the world’ line of argument, this,
      in the Tribunal’s view, really goes to matters of tax policy, not law, which are matters
      for legislators, not the Tribunal. The Tribunal must decide on the basis of the law,
      irrespective of what its members’ views may be as to the overall fairness of the
      transaction from a policy perspective. In the end, Cairn and its advisors spent
      considerable effort and no doubt money devising a creative structure that met the
      company’s commercial objectives. If some aspects of the structure seem to be a triumph
      of form over substance, it is because corporations law attaches much significance to
      matters of form. This, in the Tribunal’s opinion, is the stuff of solicitors’ work in
      complex commercial affairs.

(6)       Avoidance of UK stamp duty

1589. The Respondent has also argued that CIHL’s sole purpose was to mitigate UK stamp
      duty, mainly by interposing a Jersey holding corporation, CIHL. 1983 The Claimants deny
      this, stating that a holding company was always envisaged to hold the underlying Indian
      assets. The fact that stamp duty was mitigated resulted from the choice to incorporate
      CIHL in Jersey, but “a holding company had a legitimate role to play in the structure
      regardless of nationality.” 1984

1590. The Tribunal has already found (at Section VII.A.3.c(v)(1) above) that CIHL had a valid
      business purpose. That said, it is undisputed that one of the reasons for choosing Jersey
      as its place of incorporation was to “mitigate” (i.e., avoid or reduce) UK stamp duty. On
      the present record, the Tribunal cannot comment as to that amounts to tax avoidance
      under UK law. It can only say that, whether this amounted to tax avoidance in the UK
      has no bearing on whether the Claimants structured the 2006 Transactions to avoid the
      payment of capital gains tax in India. Indeed, if CIHL were to be removed from the
      transactions, this would have no impact on the taxability of the transactions in India.

                                                    * * *

1591. For the reasons set out above, the Tribunal finds that the Respondent has failed to
      establish that the Claimants engaged in abusive tax avoidance. But even if they had, the
      ‘substance over form’ principle would not have allowed the ITD or an Indian court to
      impose a tax substantially equivalent in amount to that which was actually applied. For
      these reasons, the Tribunal finds that the Respondent’s first defence does not preclude


1983
       R-Rejoinder, ¶ 376.
1984
       C-PHB, ¶ 580; Claimants’ Answers to the Tribunal’s Questions, Section III.C.4.

                                                      442
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 458 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 443 of 568

          it from assessing whether the fiscal measures actually imposed by the Respondent
          breach the BIT’s FET standard.

                 d.     The Respondent’s 2(47)(vi) defence

                        (i)    The Respondent’s position

1592. The Respondent’s second defence is that the 2006 Transactions were taxable
      irrespective of the 2012 Amendment because they involve the indirect transfer of
      immovable property, and as such are taxable under Section 2(47)(vi) of the ITA.

1593. The Respondent devoted a single paragraph of its Statement of Defence to this
      argument, which stated as follows:

                   Next, s. 2(47)(vi) of the ITA itself contemplates the taxation of indirect
                   transfers of Indian assets. s. 2(47) of the ITA defines the word “transfer”
                   in relation to a capital asset, and includes in sub-clause (vi), “any
                   transaction … which has the effect of transferring, or enabling the
                   enjoyment of, any immovable property.” Thus, the ITA itself
                   contemplates, and makes clear, the principle that indirect transfers of
                   Indian assets fall within the scope of s. 9 of the ITA. s. 2(47)(vi), a
                   definitional s., does not create a right to tax; that is created by the primary
                   charging section, i.e. s. 9. It accordingly confirms that the scope of that
                   primary charging section included indirect transfers (in that specific
                   instance, of immovable property). 1985

1594. The Respondent elaborated on this defence in its subsequent written and oral
      submissions, where it describe[d] it as “an independent, complete answer to the
      Claimants’ case”. 1986

1595. According to the Respondent, its argument under Section 2(47)(vi) is a pure question of
      law. Regardless of whether Section 9(1)(i) covers indirect transfers, the Respondent
      submits that, because this case involves the transfer of rights in oil wells situated in
      India, they are taxable on the basis of Section 2(47)(iv), read in conjunction with
      Sections 5 and 45, as well as Section 269UA(d) of the ITA 1961, which have been in
      force since 1987 and prior to Cairn’s investments in the mid-1990s. 1987

1596. The Respondent submits that the definition of “transfer” in relation to immovable
      property at Section 2(47)(iv) makes clear that any transaction “which has the effect of
      transferring” immovable property (such as acquiring shares in a company) is considered
      a transfer. 1988 Thus, “in other words, a transaction amounting to a transfer of shares is
      treated as a transfer of the underlying assets itself.” 1989


1985
       R-SoD, ¶ 145.
1986
       R-Rejoinder, ¶ 378.
1987
       R-PHB, ¶ 275.
1988
       Id., ¶¶ 275-287; R-Rejoinder, ¶ 378.
1989
       R-PHB, ¶ 276.


                                                      443
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 459 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 444 of 568

1597. The Respondent points out that Section 2(47)(vi) was inserted with effect from 1 April
      1988. At that time, the legislative intention for that provision was provided through
      CBDT Circular No. 495 of 1987, which explained that this new clause had been inserted
      to address “arrangements [which] confer[red] the privileges of ownership without
      transfer of title in the building and [were] a common mode of acquiring flats particularly
      in multi-storeyed constructions in big cities.” 1990 The Circular went on to say that this
      clause “ha[d] brought into the ambit of ‘transfer’, the practice of enjoyment of property
      rights through what is commonly known as Power of Attorney arrangements”, which is
      “adopted normally where transfer of ownership is legally not permitted.” 1991

1598. According to the Respondent, Indian courts have confirmed that Section 2(47)(iv) is
      interpreted broadly and will apply regardless of whether the transfer is de jure or de
      facto. 1992 The legal form of the transaction is irrelevant; what matters is whether the
      transfer has the effect of transferring immovable property. For instance, the Punjab High
      Court has held that “[t]he purpose of introducing clause (v) in conjunction with clause
      (vi) in Section 2(47) of the Act, defining ‘transfer’ is to widen the net of taxation of
      capital gains so as to include transactions that closely resembles [sic] transfers but are
      not treated as such under the general law.” 1993

1599. The Respondent then notes that, pursuant to an explanation in Section 2(47), the
      meaning of “immovable property” for purposes of clause (vi) must be found in Section
      269UA(d) [of the ITA]. According to Section 269UA(d), this includes “any rights in or
      with respect to any land”. 1994 The Calcutta High Court has confirmed that the notion of
      immovable property under Section 269UA(d) is broad, holding that “[t]he definition of
      immovable property [in s. 269UA(d)] includes not only the assets themselves but also
      any rights therein as well as rights with respect thereto not only existing but which would
      arise in future”, and that “[t]he object was to cast the net wide so as to bring within the
      purview of the Chapter all possible modes of transfer of property[.]” 1995 The Respondent
      thus submits that, even if a contractual right is considered to be a species of movable
      property under the general law, if that contractual right is “in or with respect to”
      immovable property, it will be treated as immovable property for the purpose of tax
      law. 1996

1600. According to the Respondent, as the Claimants’ rights in the PSCs are “in” or “with
      respect to” immovable property (oil wells situated in India), these rights qualify as


1990
       CBDT, Circular No. 495, “Explanatory Notes on the Provisions of the Finance Act, 1987”, dated 22
       September 1987, Exh. R-137; R-Rejoinder, ¶ 386.
1991
       Ibid.
1992
       R-PHB, ¶¶ 278-279; R-Rejoinder, ¶¶387, 389, 403.
1993
       R-PHB, ¶ 278, citing C.S. Atwal v. Commissioner of Income Tax, (2015) 278 ITR 244, High Court of Punjab,
       Exh. R-141.
1994
       R-Rejoinder, ¶¶ 384-390; R-PHB, ¶¶ 281-283; Hindustan Lever v. Appropriate Authority & Others, (1994)
       207 ITR 772, Calcutta High Court, Judgment of 1 March 1993, Exh. R-143.
1995
       R-Rejoinder, ¶¶ 384-390; R-PHB, ¶¶ 281-283; Hindustan Lever v. Appropriate Authority & Others, (1994)
       207 ITR 772, Calcutta High Court, Judgment of 1 March 1993, Exh. R-143.
1996
       R-PHB, ¶ 284; R-Rejoinder, ¶ 391.


                                                      444
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 460 of 583
                                                                                  PCA Case No. 2016-7
                                                                             Award of 21 December 2020
                                                                                        Page 445 of 568

          immovable property under the definition provided at Section 269UA(d). 1997 Using as
          examples the JOA between ONGC, Tata Petrodyne and Cairn Energy India 1998 and the
          Shell PSC for the Rajasthan block, 1999 the Respondent argues that the PSCs invariably
          link the Claimants’ rights to a particular “contract area” that is defined in relation to oil
          blocks, which are “unquestionably immovable property” and “unquestionably land.”
          Consequently, these rights are captured by the extended definition at Section 269UA(d)
          and amount to immovable property for purposes of the tax laws. 2000

1601. On this basis, the Respondent submits that “[a]n indirect transfer of this specific type of
      asset was chargeable to tax from a plain reading of section 2(47) read with the charging
      provisions under section 5 and 45 of the Act” since 1987, well before Cairn’s purported
      investment in the mid-1990s. 2001

1602. On this basis, the Respondent submits that “the Indian legislature intended specifically
      to cast a wide net for taxing transactions which relate to immovable property in the
      broadest sense: tax could be imposed even if the property is strictly speaking not
      ‘immovable’, and even if strictly speaking that property has not been ‘transferred’.” 2002
      As a result, “[t]ax is imposed on the gains from a transaction which has the effect of
      enabling enjoyment of something related to some Indian real property resource.” 2003 In
      the Respondent’s submission, this means that “the wide definition of transfer in Section
      2(47)(vi) read with s. 269UA make it clear that the legislative intent has been (at the
      very least, since 1988) to treat capital gains from transfer of shares in a company
      (whether Indian company or foreign company) owning immovable property (including
      any rights in respect of mineral deposits and natural resources) in India, as capital gains
      from transfer of immovable property in India.” 2004

1603. According to the Respondent, the Claimants have no answer to the Respondent’s case
      on Section 2(47)(vi), and their case has “changed in practically each of their
      submissions”. 2005 In any event, the Respondent rejects each of the Claimants’
      arguments.

1604. First, the Respondent contends that the Claimants’ initial argument that the PSCs could
      not be considered as immovable property is contradicted by the definition in Section
      269UA(d).




1997
       R-Rejoinder, ¶ 391; R-PHB, ¶ 285.
1998
       Exh. CWS-Brown-12.
1999
       Exh. CWS-Brown-1.
2000
       R-PHB, ¶¶ 285-286.
2001
       Id., ¶ 287.
2002
       R-Rejoinder, ¶ 391.
2003
       Ibid.
2004
       Ibid.
2005
       R-PHB, ¶¶ 289, 290.


                                                  445
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 461 of 583
                                                                                    PCA Case No. 2016-7
                                                                               Award of 21 December 2020
                                                                                          Page 446 of 568

1605. Second, contrary to the Claimants’ contention, the fact that the PSCs and their transfers
      were not registered under the Registration Act does not mean that they do not qualify as
      immovable property for purposes of the tax laws. This is because: 2006

          a.      The definition of immovable property under Section 2(47)(vi) is broader than the
                  one contained in the Registration Act. While the former includes “any rights” in
                  relation to immovable properties, the latter is restricted to a narrower definition.

          b.      Second, the operative provisions of both acts are different. After comparing
                  Section 17 of the Registration Act with Section 2(47)(vi), the Respondent submits
                  that “if something enables the enjoyment of property, but does not purport or
                  operate to create rights, title or interest, it is covered in the definition of transfer
                  under the tax laws, but not caught in the scope of compulsory registration”. 2007

          c.      Third, even if Section 17 of the Registration Act were applicable to contracts with
                  the Government, it would fall within the exemptions from registration under
                  section 90(d) of the Registration Act.

1606. As to the Claimants’ argument that they could not have “transferred” natural resources
      because under Indian law these are state-owned, 2008 the Respondent argues that Section
      2(47)(vi) is not restricted to direct transfers, but is conceived precisely to cover indirect
      transfers of immovable property such as the ones carried out by the Claimants. 2009

1607. Similarly, the Respondent denies the Claimants’ submission that the interpretation of
      “immovable property” under Section 269UA(d) should be restricted to the context of
      the chapter in which it is contained (i.e., Chapter XXC) and limited to “lands, buildings
      and apartments”. The Respondent notes that Section 2(47)(vi) only relies on the
      definition of ‘immovable property’ provided in Section 269UA(d) and is not concerned
      with Chapter XXC on stamp duty. According to the Respondent, the “legislator has
      chosen to use a definition which was already in the Act to deal with another issue (the
      taxation of indirect transfers of immovable property)” and, as indicated in the
      Explanation applicable to Section 2(47)(vi) (Supra ¶ 5), it constitutes a mere reference
      to the definition at Section 269UA(d) and not to Chapter XX-C. 2010

1608. The Respondent also objects to the Claimants’ attempt to rely on the UK-India DTAA
      to argue that, contrary to other Indian DTAAs, it did not expressly allow gains from
      transfers of immovable property to be taxed in India. 2011 The Respondent argues that
      the taxation of transfers of immovable rights and related rights (which covers mineral
      rights) is one of the most common forms of source taxation, as exemplified by Article



2006
       Id., ¶¶ 289(a), 291.
2007
       Id., ¶ 291(b).
2008
       R-PHB, ¶¶ 289(b), 293; R-Rejoinder, ¶ 402.
2009
       R-PHB, ¶¶ 289(b), 293; R-Rejoinder, ¶ 402.
2010
       R-PHB, ¶¶ 289(c), 294-296.
2011
       Id., ¶¶ 289(d), 297-302.


                                                    446
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 462 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 447 of 568

          13(4) of the OECD Model Tax Convention. 2012 The Respondent recognises that the UK-
          India DTAA does not contain a provision expressly stipulating a right of source taxation
          for gains from immovable property, but argues that Article 14 of the UK-India DTAA
          delegates the “topic of capital gains tax to the discretion of domestic legislature”. 2013
          The Respondent also notes that “Article 6 of the UK-India DTAA has a definition of
          immovable property which mirrors the OECD minimum definition while leaving that
          definition open to domestic law”. 2014 Accordingly, for the Respondent, applying the
          UK-India DTAA “[t]he only relevant question […] is and remains whether India’s
          domestic law – section 2(47)(vi) read with section 269UA(d) – applied to the PSCs.” 2015

1609. Nor does the Respondent accept the Claimants’ last argument that gains pertaining to
      oil and gas assets are taxed under Section 42(2) of the ITA 1961. The Respondent
      considers that this argument, which was not raised in any memorial but at the
      Evidentiary Hearing, should “be struck out as being entirely beyond the pleadings.” 2016

1610. In any event, the Respondent argues that Section 2(47)(vi) and Section 42 operate in
      different scopes: 2017

          a.         Section 42(1) provides a special deduction to the computation of profits and gains
                     (non-related to capital gains) of a business in the case of
                     prospecting/extraction/production of mineral oil, in relation to which the
                     Government has entered into an agreement for and on the condition that such
                     deduction have been specifically provided in said agreement. 2018

          b.         According to the Respondent’s interpretation of Section 42(2), “where this
                     business is transferred in accordance with the Agreement, if certain expenses have
                     been incurred which remain unallowed (i.e. they have not yet been taken into
                     account under section 42(1)), then subject to the provisions of the Agreement,
                     deductions may be allowed in the year in which the business is transferred.” 2019




2012
       Article 13(4) of the OECD Model Tax Convention provides: “Gains derived by a resident of a Contracting
       State from the alienation of shares deriving more than 50 per cent of their value directly or indirectly from
       immovable property situated in the other Contracting State may be taxed in that other State.”
2013
       R-PHB, ¶ 301, citing UK-India DTAA, RLA-45, Article 14 (“Article 14 Capital gains: Except as provided
       in Article 8 (Air transport) and 9 (Shipping) of this Convention, each Contracting State may tax capital gains
       in accordance with the provisions of its domestic law.”).
2014
       R-PHB, ¶ 301. The Respondent further notes that “the definition of immovable property under the Model
       Convention is unquestionably left to the domestic law, but it is made clear that immovable property ‘shall in
       any case’ include ‘property accessory to immovable property’, the ‘usufruct of immovable property’ and
       payments for the ‘working of, or the right to work mineral deposits, sources and other natural resources.’”
       Id., ¶ 300.
2015
       Id., ¶ 302.
2016
       Id., ¶ 303.
2017
       Id., ¶¶ 289(e), 303.
2018
       Id., ¶ 303(a).
2019
       Id., ¶ 303(b).


                                                         447
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 463 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 448 of 568

          c.         The Respondent concludes that Section 42(2) does not modify the regime
                     applicable to capital gains and it only applies where there is a transfer of a business
                     in compliance with the agreement with the Government. In the case at hand, the
                     subsidiaries continue to hold the PSCs and there has been no transfer under the
                     Agreement. Consequently, Section 42(2) does not apply and, in any case, this
                     provision is not concerned with capital gains. 2020

1611. The Respondent concludes that Section 2(47)(vi) allowed the taxation of the transfer by
      CUHL to CIL of the shareholding in CIHL in 2006, as this qualified as an indirect
      transfer of immovable property taxable under Sections 5 and 45 of the ITA 1961. 2021

1612. According to the Respondent, the Claimants’ argument that the Respondent is estopped
      from raising this defence is misconceived and should be dismissed. 2022 As to the
      Claimants’ attempts to undermine the credibility of this defence by arguing that it was
      not raised or invoked in this manner until this arbitration, the Respondent argues that (i)
      this is a pure question of law, and thus no question of factual credibility arises, and (ii)
      the Claimants have failed to submit the transaction for consideration to the tax
      authorities at the relevant time, and by the time it came to the attention of the tax
      authorities, the transfer was clearly taxable under the 2012 Amendment; and (iii) this
      matter is currently being argued before the Indian courts following the ITAT Order. 2023

1613. Finally, the Respondent contends that, even in the hypothesis that Section 2(47)(vi) did
      not suffice to answer the claim, it still weakens the legality of any expectation that the
      Claimants could have had in relation to the 2006 Transactions. This is because (i) the
      UK and many other jurisdictions tax oil and gas assets on a source basis as akin to
      immovable property; (ii) Article 6(2) of the OECD Model Convention treats such assets
      as immovable property; (iii) Article 6(2) of the UK-India DTAA mirrors the OECD
      Model; and (iv) the record does not contain any evidence that either the Claimants
      obtained any advice on this point when they invested in India or any representation from
      the Respondent or that this factor played any role in their decision to invest in India. 2024

                           (ii)   The Claimants’ position

1614. The Claimants deny that Section 2(47)(vi) is an answer to the Claimants’ case, as the
      Respondent contends. 2025

1615. As a preliminary matter, the Claimants contend that the Respondent is estopped from
      raising this defence. 2026 According to the Claimants, the Respondent’s argument that the
      2006 Transactions were taxable as an indirect transfer of immovable property under

2020
       Id., ¶ 303(c).
2021
       Id., ¶ 304.
2022
       Id., ¶ 305.
2023
       Id., ¶ 305.
2024
       Id., ¶ 306.
2025
       C-PHB, ¶ 171.
2026
       C-Reply, ¶¶ 453-456; C-PHB, ¶¶ 584-586.


                                                       448
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 464 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 449 of 568

          Sections 2(47)(vi) and 269UA(D) of the ITA 1961 “is not properly before this Tribunal
          and directly contradicts the record”. 2027 Indeed, not only did the FAO not rely on this
          theory of liability (as confirmed by Mr Puri at the Evidentiary Hearing), but (contrary
          to the Respondent’s contentions in this arbitration), the ITD has not invoked this ground
          in post hoc domestic tax proceedings. The Claimants note in particular that the
          Respondent’s application to amend its memorandum of appeal before the Delhi High
          Court only seeks to introduce the ground of tax avoidance, but not Section 2(47)(vi). 2028
          Consequently, “Section 2(47)(vi) simply is not and will not be a basis for the measure
          at issue”, and the Respondent’s defence “can be rejected by the Tribunal for this reason
          alone.” 2029

1616. In any event, the Claimants contend that this defence fails on its merits. Essentially, the
      Claimants deny (i) that the PSCs “are rights “with respect to” land, and therefore
      constitute “immovable property” in India”; or (ii) that the 2006 Transactions are taxable
      under Sections 5 and 9 ITA 1961 because it had the effect of transferring or enabling
      the enjoyment of those rights, 2030 for the following reasons.

1617. First, the Claimants contend that the Respondent’s interpretation contradicts domestic
      practice. Not only has the Respondent been unable to cite a single instance in which
      Section 2(47)(vi) has been applied to an indirect transfer of PSCs or related rights; the
      Respondent’s own Ministry of Petroleum and Gas confirmed that the share transfers to
      be carried out in the 2006 Transactions were not envisioned to affect any rights under
      the PSCs. 2031 Thus, according to the Claimants, “the Respondent is requesting the
      Tribunal to make new law in India”. 2032

1618. Second, while the UK-India DTAA provides that gains derived from the alienation of
      immovable property are to be taxed in the State where the property is located, it does
      not (unlike many of India’s other DTAAs) provide that gains derived from the alienation
      of shares in companies substantially deriving their value from immovable property are
      to be taxed by the State where the property is located. 2033

1619. Third, the definition of “immovable property” at 269UA(D) was conceived for the
      purpose of Chapter XXC (as opposed to the entirety of the ITA 1961) and should not be
      applied to Section 2(47)(vi). 2034




2027
       C-PHB, ¶¶ 584.
2028
       Id., ¶¶ 172, 588, citing Principal Commissioner of Income Tax v. Cairn UK Holdings Ltd., I.T.A. No
       800/2017, Application seeking amendment of memorandum of appeal, 8 February 2018, Exh. C-495.
2029
       Id., ¶ 588.
2030
       Id., ¶ 587.
2031
       Id., ¶¶ 589-590, citing FIPB File Correspondence, Exh. R-284, p. 50.
2032
       Id., ¶ 590.
2033
       Id., ¶ 592; Transcript, Evidentiary Hearing, 261:15-265:15 (Mr Datar).
2034
       C-PHB, ¶ 593.


                                                       449
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 465 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 450 of 568

1620. Fourth, the PSCs do not grant the Claimants’ operating companies any rights that can
      be characterised as immovable property. 2035 Specifically:

          a.         The PSCs do not grant any title to or rights on the natural resources in the ground,
                     which, according to Indian law, can only be owned by the Indian Government.
                     Rather, the PSCs allow the passage of the title of the natural resources to the
                     purchaser after their extraction from the ground. 2036 The Claimants’ PSCs provide
                     that “[t]he Government is the sole owner of Petroleum underlying the Contract
                     Area and shall remain the sole owner of Petroleum produced pursuant to the
                     provisions of this Contract except as regards that part of Crude Oil or Gas the title
                     whereof has passed to the Contractor or any other person in accordance with the
                     provisions of this Contract.” 2037 The PSCs then explain that the Cairn subsidiaries
                     only obtain an economic interest at a defined “delivery point”, once the natural
                     resources have been extracted from the ground, i.e., once they have become
                     “moveable” property. 2038

          b.         The PSCs do not grant the Cairn subsidiaries a licence to explore the natural
                     resources in the ground. Only the ONGC (i.e., the state oil company) has license
                     to explore the blocks, and it is prohibited by law from creating any right, title or
                     interest in the license in favour of any third person. Cairn’s operating subsidiaries
                     are appointed as “Operators” to carry out petroleum operations on behalf of the
                     Contractor in accordance with the operating agreements. Cairn’s rights under the
                     PSCs and the operating agreements are contractual rights to recover a percentage
                     of the revenue derived from the petroleum produced. While the PSCs allow
                     Cairn’s operating subsidiaries to lift and export their “Participating Interest” share
                     of the petroleum once India meets its domestic demand, this has not happened yet,
                     and in any event that interest arises only after the petroleum has been extracted
                     from the ground. 2039

          c.         Accordingly, the rights under the PSCs are not “rights to variable or fixed payment
                     as consideration for the working of natural resources”, and thus do not satisfy the
                     definition of immovable property at Article 6(2)of the UK-India DTAA. In any
                     event, Article 6(1) merely gives India the right to tax income derived from
                     immovable property located in India; it does not imply that India has exercised
                     that right, or has included such income within the scope of “immovable property”
                     under domestic law. According to the Claimants, India taxes income derived from

2035
       Id., ¶ 594.
2036
       Id., ¶ 594.
2037
       Production Sharing Contract between the Government of India and Oil & Natural Gas Corporation Limited
       and Tata Petrodyne Limited and Cairn Energy India Pty Ltd dated 30 June 1998, Exh. CWS-Brown-12,
       Article 27.1; Production Sharing Contract between the Government of India and Oil & Natural Gas
       Corporation Limited and Cairn Energy Gujarat Block Limited dated 6 February 2004, Exh. C-273, Article
       27.1.
2038
       C-PHB, ¶¶ 594, C-Reply, ¶¶ 459-462.
2039
       C-PHB, ¶ 594, with reference to Production Sharing Contract between the Government of India and Oil &
       Natural Gas Corporation Ltd and Tata Petrodyne Limited and Cairn Energy India Ltd dated 30 June 1998,
       Exh. CWS-Brown-12.


                                                      450
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 466 of 583
                                                                                 PCA Case No. 2016-7
                                                                            Award of 21 December 2020
                                                                                       Page 451 of 568

                     PSC interests only by way of special tax provisions, and not by assimilation to
                     immovable property under the ITA 1961. 2040

1621. Fifth, the 2006 Transactions did not trigger any transfer or assignment of rights under
      the PSCs. Under the PSCs, such a transfer or assignment can only occur with the consent
      of the Indian Government, and as discussed at paragraph 1617 above the Ministry of
      Petroleum and Natural Gas confirmed that this would not occur with the 2006
      Transactions. 2041

1622. Sixth, the applicable tax regime for the transfer of rights under the PSCs is provided at
      Section 42 of the ITA 1961 (which is specifically referred to in some of the PSCs).
      Pursuant to this special regime, gains on the transfer of businesses which consist of the
      prospecting for or extraction or production of petroleum and natural gas are considered
      as “income of the business (i.e., the operating subsidiary) and not of the transferor”. 2042
      As the CBDT Circular No. 308 of 1981 makes clear, Section 42 excludes the application
      of more general provisions under the ITA, such as Section 9. 2043 The Petroleum Tax
      Guide prepared by the Indian Government confirms what is the applicable tax regime
      for transfers of PSC interests: while it contains a summary of the Section 42(2) regime,
      it does not contain any mention of immovable property or Section 2(47)(vi) of the
      ITA. 2044

1623. Seventh, the Claimants contend that the legislative history of Sections 2(47)(vi) and
      269UA of the ITA 1961 does not support the interpretation that they would include the
      transfer of companies holding PSC interests. Section 2(47)(vi) was enacted to address
      the methods employed in India for the transfer property ownership; while Section
      269UA was enacted to prevent tax evasion in transactions for the sale of land and
      buildings. 2045

1624. Eighth, the Claimants contend that interpreting of Section 2(47)(vi) to include the
      changes in control of companies which have rights in land is contrary to fundamental
      principles of corporate law. 2046 On its plain terms, Section 2(47)(vi) applies only to
      transactions that allow the transferee to enjoy the immovable property being transferred.
      To interpret this as covering changes in control of companies holding rights in land
      would be contrary to the principle that shareholders cannot claim an interest in the
      company’s assets. As the Supreme Court stated in Vodafone, share transfers only
      provide the transferee with the rights related to share ownership. The Claimants further
      assert that shares are movable property under statutory law. 2047


2040
       C-PHB, ¶ 594.
2041
       Id., ¶ 595.
2042
       Id., ¶ 596.
2043
       Id., ¶ 597.
2044
       Id., ¶ 598.
2045
       Id., ¶ 599.
2046
       Id., ¶ 600.
2047
       Ibid.


                                                    451
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 467 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 452 of 568

1625. Finally, the Claimants argue that the 2006 Transactions were an intragroup operation
      that did not cause any “transfer of enjoyment to the rights in the underlying PSC
      interests” and therefore, do not satisfy the requirements of Section 2(47)(vi) of the ITA
      1961. 2048

                        (iii) The Tribunal’s analysis

(1)       Is the Respondent estopped from bringing this defence, or is it otherwise inadmissible?

1626. The Claimants submit that the Tribunal should disregard the Respondent’s second
      defence, without addressing its merits. As with the Respondent’s tax avoidance defence,
      they advance the argument that the 2006 Transactions involved an indirect transfer of
      immovable property under Section 2(47)(vi) (i) was not a ground for taxation under the
      FAO, and (ii) was never raised before this arbitration (and indeed, has not been properly
      raised in domestic proceedings).

1627. This time the Tribunal agrees with the Claimants on both counts. As noted in Section
      VII.A.3.a(ii) above, the only ground for taxation in the FAO was Section 9(1)(i). Mr
      Puri confirmed at the Evidentiary Hearing that Section 2(47)(vi) “does not form any
      basis of the Final Assessment Order”. 2049 While Mr Puri explained that this was because
      “[i]t was not needed”, 2050 the fact remains that this provision was not invoked as ground
      for taxation in the FAO.

1628. Further, in contrast to the tax avoidance defence, the immovable property defence was
      not raised at all during the tax assessment proceedings. While there is one mention of
      Section 2(47)(vi) in the FAO, this was to illustrate that the definition of “transfer” in
      Section 2(47) is broad and “artificially brings in certain cases where in law, there may
      not have been a transfer.” 2051 However, the AO did not characterise the 2006
      Transactions as an indirect transfer of immovable property, nor did he address whether
      they should be taxed as such under Section 2(47)(vi).

1629. Indeed, the Respondent brought its Section 2(47)(vi) argument for the first time in these
      proceedings, in its Statement of Defence. 2052 At that point, it was contained in a single
      paragraph. It was in its Rejoinder where the Respondent finally elaborated on this
      defence. While the Delhi High Court granted leave to the ITD to amend its
      Memorandum of Appeal against the ITAT Order of 9 March 2017, its Application
      seeking leave to amend that Memorandum of Appeal makes no mention of this alleged



2048
       Id., ¶ 601.
2049
       Transcript, Evidentiary Hearing, Day 9, 165:8-11 (Mr Puri).
2050
       Ibid.
2051
       FAO, Exh. C-70, ¶ 9.2, p. 75. The AO went on to provide two examples: “1. For instance, a transaction by
       which possession of immovable property is taken or retained in part performance of a contract under Section
       53A of the Transfer of Property Act, 1882, is brought within the ambit of the provision. Similarly, by sub-
       clause (vi) any transaction which has the effect of transferring or enabling the enjoyment of any immovable
       property, is within the ambit of the expression ‘transfer’.”
2052
       R-SoD, ¶ 145.


                                                       452
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 468 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 453 of 568

          new ground for taxation; 2053 this belatedness in raising this argument is striking and,
          more importantly, it remains that the tax assessment and ensuing proceedings are not
          predicated on such legal basis. 2054

1630. Thus, the Tribunal thus finds that, as a matter of fact, the Respondent did not contend in
      the FAO and has not argued outside of this arbitration until very recently that the 2006
      Transactions were taxable as indirect transfers of immovable property under Section
      2(47)(vi). The Respondent’s immovable property defence is thus unquestionably a post-
      factum defence, and the record suggests that it was raised here for the first time and only
      then did it appear in the domestic legal proceedings. The question that follows is
      whether, as a result, the Respondent is estopped from raising this defence in this
      arbitration, or whether the defence is inadmissible.

1631. To recall, the Tribunal’s role is to determine the compatibility of the Respondent’s
      measures with the BIT, not to sit as a domestic tax court. The Tribunal is not here to
      determine whether the Respondent can invoke other grounds to justify the FAO; its task
      is to determine whether the fiscal measures actually imposed (i.e., the FAO and related
      measures) were fair and equitable. The Respondent has argued that the Tribunal need
      not address this matter, because the measures were otherwise taxable in India. The
      Tribunal has agreed that, to determine the overall fairness of the measures actually
      imposed, it will assess whether the 2006 Transactions were taxable in India irrespective
      of the 2012 Amendment. Accordingly, while in the context of domestic proceedings the
      Respondent might be estopped from raising this defence or the defence might ultimately
      be found to be inadmissible, the Tribunal considers that the Respondent may still raise
      it in this arbitration to provide context to the Tribunal’s assessment of the overall
      fairness of the measures. The Tribunal will thus address the Respondent’s second
      defence on its merits.

(2)       Does the Respondent’s immovable property defence have merit?

1632. The Respondent argues that the 2006 Transactions amount to an indirect transfer of
      immovable property under Section 2(47)(vi), and as such they would have been taxable

2053
       Principal Commissioner of Income Tax v. Cairn UK Holdings Ltd., I.T.A. No 800/2017, Application seeking
       amendment of memorandum of appeal dated 8 February 2018, Exh. C-495.
2054
       It is unclear from the record whether the Respondent has formally raised the Section 2(47)(vi) argument
       before the Delhi High Court. In December 2018, the Claimants asserted that “the Section 2(47)(vi) argument
       forms no part of the tax assessment (and indeed has not yet been raised in the Delhi High Court proceedings).”
       CCom-275, ¶ 7(d), While the Respondent has argued that “the Delhi High Court is of course well aware of
       the state of the proceedings before it, and will have to decide the extent to which the Respondent can run this
       pure point of law in respect of which no fresh evidence needs to be adduced (it being the Respondent’s
       contention that it clearly can)” (RCom-345 of 4 January 2019, ¶ 7(d)(iii), the Respondent has not adduced
       any evidence that it has in fact applied to amend the FAO to include the 2(47)(vi) ground. Indeed, when the
       Respondent provided its last update on the status of the Delhi High Court proceedings, it asserted that “[a]t
       the Hearing in the Delhi High Court proceedings on 03 December 2019, the Court admitted the amended
       memorandum of appeal of the [ITD] which includes submissions inter alia on the ground of tax abuse (with
       the merits of the amended grounds for appeal to be considered at a later date)” (RCom-391 of 14 January
       2020), but did not specifically state that it had requested the introduction of the 2(47)(vi) ground.




                                                         453
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 469 of 583
                                                                                PCA Case No. 2016-7
                                                                           Award of 21 December 2020
                                                                                      Page 454 of 568

          in 2006 irrespective of the 2012 Amendment. As discussed elsewhere, the Respondent
          essentially requests this Tribunal not to look at the measures actually imposed, but to
          accept instead that equivalent measures could have been imposed on other legal
          grounds. In the Tribunal’s view, it is the Respondent’s burden to prove that an
          alternative ground of taxation exempts it from having the international legitimacy of the
          FAO and related measures tested against the BIT’s standards. For the reasons that
          follow, the Respondent has failed to discharge that burden.

1633. First, the Respondent has been unable to identify a single instance in which the ITD has
      sought to tax the transfer of shares in companies indirectly holding interests in PSCs. At
      the Evidentiary Hearing, Mr Puri testified that he was not aware whether this had ever
      been done. 2055

1634. Second, the fact that the Respondent never raised this defence until this arbitration is
      fatal for that argument’s credibility. The 2006 Transactions occurred in late 2006. As
      discussed in Section VII.A.3.b(ii)(7) above, the Indian Government as a whole was fully
      aware that the 2006 Transactions had taken place, as they required certain approvals
      from the FIPB and other governmental agencies. While the Respondent has argued that
      the ITD was unaware of these transactions (or did not have in its possession the
      underlying documents) until Mr Sanjay Kumar’s investigation into CIL in January 2014,
      the record shows that the ITD was aware of these transactions at the very latest by 2010,
      when it assessed CUHL’s sale of a stake in CIL to Petronas, and in the subsequent
      domestic proceedings concerning the taxability of that transaction. Had the Respondent
      really considered that the 2006 Transactions were taxable under Section 2(47)(vi) as an
      indirect transfer of immovable property, it would have attempted to tax the Claimants
      on this ground much earlier than 2014, and would not have waited until the 2012
      Amendment to do so. It is symptomatic that neither the ITD nor Claimants’ advisors
      contemporaneously (2004-2012) ever raised that possible legal basis for assessment: in
      turn, this shows that such a basis for taxability was not predictable and not transparent;
      this could seriously raise the issue of compatibility of a tax with FET if no other basis
      exists.

1635. Third, the Respondent’s interpretation of Sections 2(47)(vi) and 269UA(d) of the ITA
      is not supported by the record, nor can these provisions, on their plain terms, be applied
      to an indirect transfer of rights in PSCs.

1636. The Respondent’s argument is essentially the following: 2056

          a.     The definition of “transfer” in relation to immovable property at Section 2(47)(iv)
                 includes the indirect transfer of immovable property (including the transfer of
                 shares in companies that indirectly own immovable property);

          b.     Pursuant to an explanation to Section 2(47), the meaning of “immovable property”
                 for purposes of clause (vi) must be found in Section 269UA(d). According to
                 Section 269UA(d), this includes “any rights in or with respect to any land”.


2055
       Transcript, Evidentiary Hearing, Day 9, 30:25-31:19 (Mr Puri).
2056
       R-PHB, ¶¶ 275, 287; R-Rejoinder, ¶ 378.


                                                       454
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 470 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 455 of 568

                 According to the Respondent, this reference should be interpreted to include rights
                 in oil wells located in India, such as the rights in the PSCs held by the Claimants;

          c.     As a result, the indirect transfer of the Claimants’ rights in the PSCs is taxable
                 under Sections 5 and 9 of the ITA 1961. 2057

1637. The Tribunal agrees that Step (a) of the Respondent’s reasoning appears to gain some
      support from the wording of the provision in question. Section 2(47)(vi), which reads
      as follows, could indeed be understood to include indirect transfers effected by share
      transfers:

                   2. In this Act, unless the context otherwise requires,-

                   (47) “transfer” in relation to a capital asset, includes … (vi) any transaction
                   (whether by way of becoming a member of, or acquiring shares in, a co-
                   operative society, company or other association of persons or by way of
                   any agreement or any arrangement or in any other manner whatsoever)
                   which has the effect of transferring, or enabling the enjoyment of, any
                   immovable property. 2058

1638. The problems, however, do not fail to arise in the following steps of the Respondent’s
      argument. To be characterised as an indirect transfer under this provision, a share
      transfer would need to have “the effect of transferring, or enabling the enjoyment of,
      any immovable property.” Explanation 1 to Section 2(47) unequivocally states that
      “[f]or the purposes of sub-clauses (v) and (vi), ‘immovable property’ shall have the same
      meaning as in clause (d) of section 269UA.” 2059

1639. In turn, Section 269UA(d) of the ITA provides the definition of immovable property
      which must be used for purposes of Section 2(47)(vi):

                   269UA. In this Chapter, unless the context otherwise requires,—

                   (d) "immovable property" means—

                   (i) any land or any building or part of a building, and includes, where any
                   land or any building or part of a building is to be transferred together with
                   any machinery, plant, furniture, fittings or other things, such machinery,
                   plant, furniture, fittings or other things also.


2057
       R-PHB, ¶¶ 275, 287; R-Rejoinder, ¶ 378.
2058
       ITA 1961, Section 2(47)(vi), Exh. C-42 (emphasis added).
2059
       The Finance Act 2012 (the same that introduced the 2012 Amendment) inserted a second explanation, which
       the Respondent does not rely on for its Second Defence, presumably because it post-dates the 2006
       Transactions:
       “Explanation 2.-For the removal of doubts, it is hereby clarified that "transfer" includes and shall be deemed
       to have always included disposing of or parting with an asset or any interest therein, or creating any interest
       in any asset in any manner whatsoever, directly or indirectly, absolutely or conditionally, voluntarily or
       involuntarily, by way of an agreement (whether entered into in India or outside India) or otherwise,
       notwithstanding that such transfer of rights has been characterised as being effected or dependent upon or
       flowing from the transfer of a share or shares of a company registered or incorporated outside India[.]”


                                                         455
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 471 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 456 of 568

                  Explanation.—For the purposes of this sub-clause, "land, building, part of
                  a building, machinery, plant, furniture, fittings and other things" include
                  any rights therein;

                  (ii) any rights in or with respect to any land or any building or a part of a
                  building (whether or not including any machinery, plant, furniture, fittings
                  or other things therein) which has been constructed or which is to be
                  constructed, accruing or arising from any transaction (whether by way of
                  becoming a member of, or acquiring shares in, a co-operative society,
                  company or other association of persons or by way of any agreement or
                  any arrangement of whatever nature), not being a transaction by way of
                  sale, exchange or lease of such land, building or part of a building[.] 2060

1640. According to the Respondent, with these provisions “the Indian legislature intended
      specifically to cast a wide net for taxing transactions which relate to immovable property
      in the broadest sense: tax could be imposed even if the property is strictly speaking not
      ‘immovable’, and even if strictly speaking that property has not been ‘transferred’.” 2061
      As a result, “[t]ax is imposed on the gains from a transaction which has the effect of
      enabling enjoyment of something related to some Indian real property resource.” 2062 In
      the Respondent’s submission, this means that “the wide definition of transfer in Section
      2(47)(vi) read with Section 269UA make it clear that the legislative intent has been (at
      the very least, since 1988) to treat capital gains from transfer of shares in a company
      (whether Indian company or foreign company) owning immovable property (including
      any rights in respect of mineral deposits and natural resources) in India, as capital gains
      from transfer of immovable property in India.” 2063

1641. The Respondent goes too far. No matter how broadly Indian courts may have interpreted
      the definition of transfer at Section 2(47)(vi), it is still restricted to transfers of
      immovable property as defined in Section 269UA(d). This latter provision clearly refers
      to land and buildings, and to rights therein. It does not refer to contractual rights to
      operate oil wells, or to obtain payment from operating oil wells.

1642. The legislative intent of Section 2(47)(vi), as set out in CBDT Circular No. 495 of 1987,
      was clearly to capture ad hoc arrangements which provided the transferee with the
      privileges of ownership in buildings, in particular in multi-storied constructions.
      Specifically, Circular No. 495 explained: 2064

                  11.1 The existing definition of the word "transfer" in s. 2(47) does not
                  include transfer of certain rights accruing to a purchaser, by way of
                  becoming a member of or acquiring shares in a co-operative society,
                  company, or association of persons or by way of any agreement or any
                  arrangement whereby such person acquires any right in any building which
                  is either being constructed or which is to be constructed. Transactions of


2060
       ITA 1961, Section 269UA, Exh. C-252.
2061
       R-Rejoinder, ¶ 391.
2062
       Ibid.
2063
       Ibid.
2064
       CBDT, Circular No. 495, “Explanatory Notes on the Provisions of the Finance Act, 1987”, dated 22
       September 1987, Exh. R-137 (emphasis added); R-Rejoinder, ¶ 386.

                                                    456
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 472 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 457 of 568

                    the nature referred to above are not required to be registered under the
                    Registration Act, 1908. Such arrangements confer the privileges of
                    ownership without transfer of title in the building and are a common mode
                    of acquiring flats particularly in multi-storeyed constructions in big cities.
                    The definition also does not cover cases where possession is allowed to be
                    taken or retained in part performance of a contract, of the nature referred
                    to in s. 53A of the Transfer of Property Act, 1882. New subcls. (v) & (vi)
                    have been inserted in s. 2(47) to prevent avoidance of capital gains liability
                    by recourse to transfer of rights in the manner referred to above.

                    11.2 The newly inserted sub-cl. (vi) of s. 2(47) has brought into the ambit
                    of "transfer", the practice of enjoyment of property rights through what is
                    commonly known as Power of Attorney arrangements. The practice in such
                    cases is adopted normally where transfer of ownership is legally not
                    permitted. A person holding the power of attorney is authorised the powers
                    of owner, including that of making construction. The legal ownership in
                    such cases continues to be with the transferor.

                    11.3 These amendments shall come into force w.e.f. 1st April, 1988 and
                    will accordingly apply to the asst. yr. 1988-89 and subsequent year…

1643. There is no indication, in the CBDT or elsewhere in the record, that in 2006 the
      legislative intent for Section 2(47)(vi) was to capture indirect transfers of contractual
      rights in PSC assets.

1644. In its final submissions on this point, 2065 Respondent does not rely on the definition of
      immovable property found at Article 6(2)(b) of the India UK-DTAA, and rightly so.
      Article 6(1) of the UK-India DTAA provides that “[i]ncome from immovable property
      may be taxed in the Contracting State in which such property is situated.” 2066 In turn,
      Article 6(2)(a) provides that “[t]he term ‘immovable property’ shall, subject to the
      provisions of sub-paragraph (b) of this paragraph, be defined in accordance with the law
      of the Contracting State in which the property in question is situated.” Accordingly, both
      the chargeability to tax and the definition of immovable property must be determined
      by Indian law. The chargeability to tax is allegedly found in Section 2(47)(vi) in relation
      to Sections 5 and 9 of the ITA 1961. As to the definition of immovable property,
      Explanation 1 to Section 2(47)(vi) is unequivocal in that “[f]or the purposes of sub-
      clauses (v) and (vi), "immovable property" shall have the same meaning as in clause (d)
      of section 269UA” (emphasis added). Section 269UA thus constitutes a lex specialis
      definition of immovable property for purposes of Section 2(47)(vi). Consequently, the
      Respondent cannot import into Section 2(47)(vi) the wider definition of immovable
      property contained at Article 6(2)(b) the UK-India DTAA (which mirrors the OECD
      Model Tax Convention). While this provision does state that the term “immovable
      property” “shall in any case include […] rights to variable or fixed payments as
      consideration for the working of, or the right to work, mineral deposits, sources and
      other natural resources”, 2067 the definition of immovable property at Section 269UA(d)

2065
       R-PHB, ¶ 299.
2066
       UK-India DTAA, RLA-45, Article 6(1): “Income from immovable property may be taxed in the Contracting
       State in which such property is situated.”
2067
       Id., Article 6(2) provides:


                                                       457
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 473 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 458 of 568

          prevails as lex specialis. The Respondent recognises this, as it expressly argues that,
          applying the UK-India DTAA “[t]he only relevant question […] is and remains whether
          India’s domestic law – section 2(47)(vi) read with section 269UA(d) – applied to the
          PSCs.” 2068

1645. As discussed above, the definition of immovable property at Section 269UA(d) cannot
      be interpreted to include contractual rights in PSCs without distorting its text. This is
      confirmed by the fact that so far as the record in this arbitration reveals, the Respondent
      has never attempted to interpret it in this manner until this case.

1646. For the reasons set out above, the Tribunal finds that the Respondent has failed to prove
      that the 2006 Transactions would have been taxable as indirect transfers of immovable
      property in 2006. The Tribunal thus rejects the Respondent’s second defence and will
      now address the merits of the Claimants’ FET claim.

                 e.     Did the 2006 Transactions breach Indian securities and exchange laws?

1647. In the context of its jurisdictional objections and of its tax abuse defence, the Respondent
      has raised a separate argument: that the 2006 Transactions breached Indian securities
      and exchange laws (specifically, the SEBI DIP Guidelines). As discussed in Section
      VI.C.1.c(ii) above, the Tribunal found that, even if such breach was established, it would
      not deprive it of jurisdiction, but would be a matter for the merits. 2069 The Tribunal
      addresses this argument below.

                        (i)    The Respondent’s position

1648. Up until the hearing, it was unclear whether the Respondent was making an affirmative
      case of breach of the SEBI DIP Guidelines. In its Rejoinder, the Respondent stated that
      the 2006 Transactions involved a “potential non-compliance” with the regulatory
      requirements contained in those Guidelines that was “currently under review by SEBI,
      and potentially constitutes a further violation of Indian law, which would also take
      CUHL’s purported investment outside the definition of Article 1(b) of the BIT.” 2070
      However, in its Answers to the Tribunal’s questions (submitted with its Post-Hearing
      Brief), the Respondent confirmed that, indeed, it was making such an affirmative
      argument. 2071



“(2) (a) The term "immovable property" shall, subject to the provisions of sub-paragraph (b) of this paragraph, be
     defined in accordance with the law of the Contracting State in which the property in question is situated.
(b) The term "immovable property" shall in any case include property accessory to immovable property,
    livestock and equipment used in agriculture and forestry, rights to which the provisions of general law
    respecting landed property apply, usufruct of immovable property and rights to variable or fixed payments
    as consideration for the working of, or the right to work, mineral deposits, sources and other natural resources.
    Ships and aircraft shall not be regarded as immovable property.”
2068
       R-PHB, ¶ 302.
2069
       See Section VI.C.1.c(ii) above.
2070
       R-Rejoinder, ¶ 125(c) (emphasis added).
2071
       Respondent’s Answers to the Tribunal’s Questions, ¶ 18.


                                                       458
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 474 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 459 of 568

1649. According to the Respondent, the evidence that emerged during the course of the
      arbitration, and in particular during Ms Brown’s cross-examination at the Evidentiary
      Hearing, “establishes a prima facie case of violation of the Minimum Promoter
      Contribution (MPC) requirement under the SEBI DIP Guidelines.” 2072 As previously
      explained, 2073 the promoter of an IPO (in this case, CUHL) must contribute at least 20%
      in the IPO vehicle, and this contribution must be done in cash; share swaps not being
      allowed. The Respondent contends that, when implementing Plan C, the Claimants
      exploited the proviso to SEBI Rule 4.9.1 in order to circumvent the MPC: while,
      formally, CUHL made a cash contribution of the expected 20% of the post-IPO value
      of CIL (that was funded through the Daylight Loan), that cash was used by CIL to buy
      the last tranches of CIHL from CUHL on that same day, and hence left CIL (and India)
      on that same day. The result of this round-tripping, so argues the Respondent, was very
      much like the share swap that was prohibited in the first place. 2074

1650. The Respondent argues that “[t]his attempted ‘exploitation’ of the SEBI Rules”, and in
      particular the Daylight Loan component of it, was never brought to SEBI’s attention. 2075
      Given the “untested” and “unprecedented” nature of this scheme, the Claimants should
      have sought definitive guidance from SEBI under the SEBI (Informal Guidance)
      Scheme, but did not do so. 2076 The Respondent submits that “it is now for SEBI to
      consider further action on this account. Prima facie, the scheme used certainly does not
      comply with the spirit of the SEBI Rules, nor with the letter of it, and it must be open to
      very real doubt whether SEBI would have accepted it had it been properly disclosed to
      it.” 2077

1651. If SEBI should find that there has been a breach of its Guidelines, the Respondent
      explains that, at the domestic level, SEBI is empowered to take serious action against
      the issuing entity or the intermediary, including (i) ordering the refund of any money
      raised under an issue to the investor; (ii) preventing the entity from accessing the capital
      markets for a certain period; (iii) directing the stock-exchange to prevent the listing or
      trading of the company; and (iv) suspending or cancelling the intermediary’s certificate
      of registration. 2078

1652. In the context of this arbitration, the Respondent submits that the Claimants’ prima facie
      violation of the SEBI Guidelines has three consequences:



2072
       Ibid.
2073
       See Section VII.A.3.c(v)(2) above.
2074
       Respondent’s Answers to the Tribunal’s Questions, ¶ 18, referring to email trail from Ashish Patil to Jann
       Brown and others with subject “FW: RBI and Daylight” dated 6 to 9 September 2006, Exh. R-100A, p. 7;
       Transcript, Evidentiary Hearing, Day 5, 103:19-104:21 (Mr Moollan/Ms Brown).
2075
       Respondent’s Answers to the Tribunal’s Questions, ¶ 19.
2076
       Id., ¶ 19, referring to email trail from David Kahn to Jann Brown with subject “Investment Commission note
       (comments) dated 30 October 2006, Exh. R-133; RSM, Structure Concept Paper 16 June 2006, Exh. CWS-
       Brown-51A.
2077
       Id., ¶ 20.
2078
       Id., ¶¶ 21-23, citing SEBI (DIP) Guidelines, Exh. R-134, ss. 17.1 and 17.2.


                                                        459
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 475 of 583
                                                                                    PCA Case No. 2016-7
                                                                               Award of 21 December 2020
                                                                                          Page 460 of 568

          a.        First, it amounts to a violation of Indian law that takes the Claimants’ investment
                    outside the scope of Article 1(b) of the Treaty. In other words, as explained in
                    Section VI.C.1.c(ii) above, the Claimants have not made an investment in
                    accordance with Indian law, and accordingly the Tribunal lacks jurisdiction to
                    hear this dispute. 2079

          b.        Second, “the high degree of artificiality of the scheme used to ‘comply’ with the
                    MPC requirement in order to avoid the payment of the capital gains tax on pre-
                    IPO gains expressly identified by RSM on Plans A and B also feeds directly into
                    the Indian test for tax abuse – as set out in Vodafone – and CUHL’s purported
                    investment separately contravened Article 1(b) of the BIT because it was not made
                    in accordance with Indian law but was an integral part of an unlawful tax abusive
                    scheme.” 2080

          c.        More generally, the circumstances of the Daylight Loan contradict Ms Brown’s
                    assertions that the 2006 Transactions were “conservative” and/or “designed with
                    a view to avoiding the circumvention of any regulatory requirement”, or that Cairn
                    acted transparently vis-à-vis the Indian authorities. 2081

                          (ii)    The Claimants’ position

1653. The Claimants assert that (at least up until the Evidentiary Hearing) the Respondent had
      not affirmatively alleged that the Claimants failed to comply with SEBI regulations. It
      notes that the Respondent referred to this breach as “potential” in its Rejoinder and
      indicated that it was currently under review by SEBI. However, the Respondent did not
      raise this matter during the Evidentiary Hearing, nor has SEBI raised the issue with the
      Claimants, which suggests that there has been no such violation. 2082

1654. Even had there been a violation of the MPC requirement, the Claimants submit that it is
      “irrelevant for this arbitration”: 2083

          a.        It would have no relevance to the Tribunal’s jurisdiction, because it does not relate
                    to the acquisition or establishment of an investment, nor is it sufficiently grave to
                    render Cairn’s entire investment in India illegal. While SEBI is empowered to
                    sanction violations of the DIP Guidelines, none of those remedies entail the
                    cancellation of the shares subscribed by CUHL or otherwise render the
                    subscription invalid or voidable. 2084

          b.        The purported violation of the MPC Requirement is also irrelevant to the
                    Respondent’s tax abuse claim. The Respondent is confusing compliance with a


2079
       Id., ¶ 24.
2080
       Ibid.
2081
       Id., ¶ 25; R-PHB, ¶¶ 31-32.
2082
       Claimants’ Answers to the Tribunal’s Questions, ¶ 10.
2083
       Id., ¶ 10; C-PHB, ¶ 296.
2084
       Claimants’ Answers to the Tribunal’s Questions, ¶ 12.


                                                      460
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 476 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 461 of 568

                 regulatory requirement with a colourable device designed to avoid tax. According
                 to the Claimants, “[n]o tax benefit was gained by the circular flow of funds (using
                 the cash contributed by CUHL in satisfaction of the minimum promoter’s
                 contribution, to purchase CIHL shares from CUHL) or the fact that this cash was
                 funded by a loan.” 2085 The only benefit of this structure was to comply with the
                 MPC Requirement. 2086 While the Daylight Loan meant “cash going in a circle in
                 one day” and in that sense might be characterised as “a device for meeting the
                 MPC requirement”, it was approved by SEBI, and cannot be characterised as a
                 colourable device for tax purposes. 2087

1655. In any event, the Claimants deny that they have breached the SEBI DIP Guidelines.
      According to the Claimants, the Guidelines do not impose any restriction as to how the
      funds contributed towards the MPC requirement may be used. 2088 The Claimants
      maintain that they disclosed the entire structure of the transaction to SEBI and that SEBI
      accepted it. 2089 More specifically, the Claimants assert that, over a series of meetings
      with SEBI officials and presentations to SEBI, they disclosed the following points: 2090
      (i) that the 2006 Transactions involved the indirect transfer of Indian assets; 2091 (ii) that
      the IPO proceeds would be used to purchase shares in CIHL; 2092 and (iii) that the cash
      used for the MPC would be “round-tripped” (i.e., contributed by CUHL into CIL, and
      then used by CIL to purchase shares of CIHL from CUHL). 2093

1656. While the Claimants do not affirmatively assert that they disclosed that the cash that
      would be used to comply with the MPC Requirement would be procured by means of a
      loan, they argue that “there is good reason to believe that SEBI was made aware of the
      loan as well.” 2094

2085
       C-PHB, ¶ 296.
2086
       Ibid.
2087
       Transcript, Hearing on Closing Arguments, Day 1, 196:2-197:5 (Mr McNeill).
2088
       Claimants’ Answers to the Tribunal’s Questions, ¶ 11; C-PHB, Section VI.C.
2089
       Transcript, Hearing on Closing Arguments, Day 1, 196:17-18; 197:2-5 (Mr McNeill).
2090
       C-PHB, ¶ 293.
2091
       Ibid., citing Cairn Energy, Presentation to SEBI dated 27 June 2006, Exh. CWS-Brown-53, p. 8; Letter from
       DSP Merrill Lynch Limited, ABN AMRO Securities (India) Private Limited and JM Morgan Stanley Private
       Limited to SEBI dated 12 October 2006 (enclosing CIL DRHP) [Without Annexures], Exh. CWS-Brown-
       70, p. 1.
2092
       Id., ¶¶ 293, 302-304 citing Letter from DSP Merrill Lynch Limited, ABN AMRO Securities (India) Private
       Limited and JM Morgan Stanley Private Limited to SEBI dated 12 October 2006 (enclosing CIL DRHP)
       [Without Annexures], Exh. CWS-Brown-70, p. 31; “Cairn India’s IPO plans may not be all that slick”
       (Economic Times, 15 September 2006), Exh. C-578.
2093
       Id., ¶¶ 293, 297-301, citing Letter from DSP Merrill Lynch Limited, ABN AMRO Securities (India) Private
       Limited and JM Morgan Stanley Private Limited to SEBI dated 12 October 2006 (enclosing CIL DRHP)
       [Without Annexures], Exh. CWS-Brown-70, pp. 2, 3 (cover letter); Email from Cairn Energy to Merrill
       Lynch dated 12 September 2006, Exh. C-470; Letter from DSP Merrill Lynch to SEBI dated 2 November
       2006, Exh. CWS-Brown-156; Letter from SEBI to DSP Merrill Lynch, ABN Amro Securities (India) and
       JM Morgan Stanley dated 15 November 2006, Exh. CWS-Brown-157, p. 5; Transcript, Evidentiary Hearing,
       Day 5, 222:18-223:8; 265:4-14 (Ms Brown).
2094
       C-PHB, ¶ 297.


                                                      461
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 477 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 462 of 568

1657. The Claimants explain that Cairn intended to utilise the proviso to Section 4.9.1 of the
      SEBI DIP Guidelines, which provided that funds contributed towards the MPC would
      not have to be held in escrow if “the promoters’ contribution has been brought prior to
      the public issue and has already been deployed by the company” (so long as a cash flow
      statement is provided). 2095 The question then arose as to whether the “public issue”
      would be deemed to have occurred on the date of the filing of the DRHP, or on the date
      of the filing the RHP, as this would set the cut-off date for the deployment of funds.
      Since the top up of the share price would be contributed after the filing of the DRHP,
      and Cairn did not have sufficient cash or facilities to allow this portion to be kept in
      escrow, the interpretation of this provision became crucial. 2096

1658. Mr Ashish Patil of Merrill Lynch met with SEBI in September 2006, and confirmed that
      the cut-off date for deployment of the funds was the date of filing of the RHP, not that
      of the DRHP. 2097 According to the Claimants, while there are no minutes of this
      meeting, “at a minimum Mr Patil must have explained that CIL planned to deploy the
      promoter’s contribution to purchase CIHL shares and that it sought to utilise the proviso
      to Section 4.9.1 of the DIP guidelines to deploy the funds prior to the public issue
      because Cairn’s debt facilities did not allow the funds to be tied up for longer than
      overnight.” 2098 The Claimants further assert that this was the sole issue on which Cairn
      sought SEBI’s concurrence, which was granted. 2099

                           (iii) The Tribunal’s analysis

1659. Late in the proceedings, the Respondent confirmed that it affirmatively argues that the
      Claimants breached the SEBI DIP Guidelines when implementing the 2006
      Transactions (in particular, with respect to the MPC Requirement). The consequences
      of this purported violation are, according to the Respondent, three-fold:

          a.         It renders CUHL’s investment illegal, and therefore outside of the scope of Article
                     1(b) of the BIT, thus precluding the Tribunal’s jurisdiction over CUHL’s claims;

          b.         It is further proof that the 2006 Transactions were tax abusive, as Plan C was
                     achieved by putting in place an artificial device (the round-tripping of funds
                     through the Daylight Loan) which either breached the SEBI DIP Guidelines or
                     their spirit, since its result was very similar to a share swap, which would not have
                     complied with the MPC Requirement.

          c.         It is evidence that, contrary to the Claimants’ contentions, the 2006 Transactions
                     sought to circumvent Indian regulatory requirements.

2095
       Ibid., citing SEBI DIP Guidelines, 2000 [excerpt], Exh. C-111, § 4.9.1.
2096
       C-PHB, ¶ 297, citing Email trail from Ashish Patil to Jann Brown and others with subject “Re: RBI and
       Daylight” dated 9 September 2006, Exh. R-100A.
2097
       Id., ¶ 298, citing Email from Cairn Energy to Merrill Lynch dated 12 September 2006, Exh. C-470.
2098
       Id., ¶ 299.
2099
       Ibid., citing Letter from DSP Merrill Lynch to SEBI dated 2 November 2006, Exh. CWS-Brown-156; Letter
       from SEBI to DSP Merrill Lynch, ABN Amro Securities (India) and JM Morgan Stanley dated 15 November
       2006, Exh. CWS-Brown-157, p. 5.


                                                        462
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 478 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 463 of 568

1660. As anticipated in Section VI.C.1.c(ii), the Tribunal does not consider that, if proven, a
      violation of the SEBI DIP Guidelines would render it without jurisdiction. For an
      illegality to have the effect of depriving the Tribunal of jurisdiction, it must render the
      investment unlawful or invalid. 2100 As the Respondent has explained, the domestic
      consequences of a violation of the SEBI DIP Guidelines include severe sanctions to the
      issuer or the intermediary, but none of them would have the effect of cancelling CUHL’s
      shares in CIL, or rendering their subscription invalid or voidable. Specifically, the SEBI
      (DIP) Guidelines, Sections 17.1 and 17.2 (Exh. R-134) provide as follows:

                   17.1: In case of violation of these Guidelines, the Board may in the interest
                         of the securities market and in the interest of the investors may pass
                         the following directions under section 11B:

                          (a) directing the persons concerned to refund any money collected
                              under an issue to the investors with or without requisite interest,
                              as the case may be.

                          (b) directing the persons concerned not to access the capital market
                              for a particular period.

                          (c) directing the stock exchange concerned not to list or permit
                              trading in the securities.

                          (d) directing the stock exchange concerned to forfeit the security
                              deposit deposited by the issuer company.

                          (e) any other direction which the Board may deem fit and proper
                              in the circumstances of the case.

                          […]

                   17.2 Action against intermediaries

                          17.2.1 The Board may initiate action including for suspension or
                                 cancellation of certificate of registration of any intermediary
                                 who fails to exercise due diligence or who fails to comply
                                 with the obligations entrusted under the guidelines or who
                                 is alleged to have violated any of these Guidelines.

                          […]

1661. Accordingly, even if proven, a violation of the SEBI DIP Guidelines would not render
      CEP’s or CUHL’s investment unlawful or invalid as a matter of Indian law.

1662. Nor is the Tribunal persuaded that a purported violation of the SEBI DIP Guidelines by
      the Claimants would have relevance to the merits of the claims. In particular, as
      discussed in Section VII.A.3.c(v)(2) above, the Tribunal has found that the Claimants’
      alleged exploitation of the SEBI DIP Guidelines does not qualify as an artificial device
      that would be indicative of tax avoidance. Indeed, even if the Daylight Loan had violated
      the MPC Requirement, this would not have made the choice of Plan C2 tax avoidant.


2100
       See Section VI.C.1.c(ii) above.

                                                      463
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 479 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 464 of 568

1663. In any event, such evidence as is on the record indicates that the Claimants did not
      violate the SEBI DIP Guidelines. The DIP Guidelines do not appear to impose any
      restrictions on how the MPC is to be used, other than the escrow requirement at Section
      4.9.1, and even that requirement will not apply “where the promoters’ contribution has
      been brought prior to the public issue and has already been deployed by the company”,
      provided that a cash flow statement is included in the offer document. 2101

1664. Importantly, despite its stressing the artificiality of the Daylight Loan transactions in its
      Rejoinder to the Updated Statement of Reply, at the hearing, and in its Post-Hearing
      Brief, the Respondent adduced no evidence from SEBI that it considered that the
      Claimants violated the DIP Guidelines, whether by using the Daylight Loan to fund the
      MPC, round-tripping the funds on the same day, or deploying the MPC on that same
      day to purchase shares in CIHL. 2102 The Tribunal accepts that this aspect of the
      Claimants’ structure was not known to the Respondent’s counsel when they filed the
      Statement of Defence, but it was known from the document production process that
      occurred prior to the filing of the Rejoinder and the Daylight Loan figured prominently
      in that pleading. 2103 From the document production phase and as discussed further
      below, India became aware of Mr Anish Patil’s liaising with SEBI on Cairn’s behalf. 2104
      There was thus an opportunity to adduce evidence from SEBI as to its view of the
      transaction from a regulatory perspective, specifically whether it violated the regulations
      or not, whether the details of the round-tripping were made known to it, and so on. There
      was also an opportunity for the Respondent to adduce evidence of fact in support of its
      claims about the Claimants’ interactions with SEBI. It could for example have sought
      witness testimony from the official(s) who met with Mr Patil of Merrill Lynch in
      September 2006 as to their recollection of their dealings with him.

1665. Given how central the allegations of artificiality were, it was not enough to first allege
      possible violations of the SEBI regulations and then contend, without adducing evidence
      of fact from the relevant agency and/or its officials that the regulations were breached,


2101
       SEBI DIP Guidelines, Exh. C-111, Section 4.9.1, provides: “Promoters shall bring in the full amount of the
       promoters’ contribution including premium at least one day prior to the issue opening date (which shall be
       kept in an escrow account with a Scheduled Commercial Bank and the said contribution/ amount shall be
       released to the company along with the public issue proceeds.)
       (Provided that, where the promoters’ contribution has been brought prior to the public issue and has already
       been deployed by the company, the company shall give the cash flow statement in the offer document
       disclosing the use of such funds received as promoters’ contribution).”
2102
       To the best of the Tribunal’s knowledge, SEBI has never taken action against the Claimants for any alleged
       illegality in organising the IPO. The Tribunal observes that the most that the Respondent could argue in its
       PHB and Responses to Tribunal Questions was that it was “…making such an argument in light of the
       evidence which emerged in this arbitration, and in particular of the cross-examination of Ms Brown; none of
       which was before SEBI at the time and which SEBI should now be given an opportunity to consider to decide
       compliance and sanctions issues. That evidence establishes a prima facie case of violation of the Minimum
       Promoter Contribution (MPC) requirement under the SEBI DIP Guidelines.” (Respondent’s Answers to the
       Tribunal’s Questions, ¶ 18), and that “[i]n light of the evidence that has emerged during the course of the
       hearing – it is now for SEBI to consider further action on this account. Prima facie, the scheme used certainly
       does not comply with the spirit of the SEBI Rules, nor with the letter of it, and it must be open to very real
       doubt whether SEBI would have accepted it had it been properly disclosed to it.” (Id., ¶ 20).
2103
       R-Rejoinder, ¶ 126.
2104
       Id., ¶¶ 126, 129, 335.

                                                         464
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 480 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 465 of 568

          or expert evidence to the same effect. In these circumstances, the Tribunal considers that
          the Respondent has not discharged the burden of proof.

1666. Such evidence as is on the record of this arbitration shows that SEBI was aware of the
      round-tripping to purchase shares of CIHL and did not object to it.

1667. First, it is clear from the record that the Claimants requested the application of the
      proviso of Section 4.9.1 in order to avoid the escrow requirement and be able to deploy
      the MPC prior to the public issue. In particular, the letter from Merrill Lynch, ABN
      AMRO and Morgan Stanley to SEBI of 12 October 2006 attaching the DRHP stated:

                   Currently, based on the estimated post issue capital of CIL, CUHL has
                   subscribed to the minimum 20% promoter contribution at a certain price
                   per share. It undertakes to bring in accordance with Clause 4.6.2 of the DIP
                   Guidelines additional premium in respect of the said shares for them to be
                   eligible as the minimum promoter contribution. CUHL proposes to
                   contribute the additional premium before the RHP is filed with the
                   Registrar of Companies. CIL seeks consent to further deploy the said
                   additional premium towards paying the purchase consideration for the
                   acquisition of shares of CIHL rather than putting the same in escrow. The
                   details of the payment of additional premium and further deployment
                   certified by the Statutory Auditors of the Company will be disclosed in the
                   RHP. 2105

1668. Another letter from Merrill Lynch, ABN AMRO and Morgan Stanley to SEBI of 2
      November 2006 repeated essentially the same statement, explaining that this was the
      only point on which Cairn sought SEBI’s “concurrence”. 2106 While the Claimants do
      not expressly refer to the proviso in Section 4.9.1, the reference to deploying the MPC
      rather than putting it in escrow is a clear reference to that proviso.

1669. In its response, SEBI took note of this request and did not object to it. 2107 Given that in
      this same letter SEBI highlighted certain “deficiencies/instances of non-compliance of
      SEBI guidelines and instructions […] which are required to be rectified/complied with”,
      the Tribunal interprets this as an approval.

1670. It was also apparent from the correspondence cited above that the MPC would be
      “round-tripped”, and that the result would closely resemble a share swap: CUHL would
      contribute the MPC into CIL, obtaining CIL shares in return, and in turn CIL would




2105
       Letter from DSP Merrill Lynch Limited, ABN AMRO Securities (India) Private Limited and JM Morgan
       Stanley Private Limited to SEBI dated 12 October 2006 (enclosing CIL DRHP), Exh. CWS-Brown-70, p. 3
       (cover letter).
2106
       Letter from DSP Merrill Lynch to SEBI dated 2 November 2006, Exh. CWS Brown-156.
2107
       Letter from SEBI to DSP Merrill Lynch, ABN Amro Securities (India) and JM Morgan Stanley dated 15
       November 2006, Exh. CWS-Brown-157, p. 5 (“In view of the letter of [Lead Managers] dated November 2,
       2006 seeking concurrence of SEBI only in respect of the utilization of promoters’ contribution, the same has
       been taken note of and [Lead Managers] may ensure disclosure in the RHP in respect of all other matters.”).


                                                        465
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 481 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 466 of 568

          “deploy” those funds to acquire CIHL shares from CUHL. 2108 SEBI seems to have
          understood and approved of how the Claimants planned to use the MPC.

1671. What is less clear is whether the Claimants disclosed to SEBI that the MPC funds to be
      round-tripped would be obtained through the Daylight Loan, i.e., a loan to be disbursed
      and repaid on the same date. The Claimants assert that, in a meeting with SEBI in
      September 2006, Mr Patil of Merrill Lynch “must have explained that CIL planned to
      deploy the promoter’s contribution to purchase CIHL shares and that it sought to utilise
      the proviso to Section 4.9.1 of the DIP guidelines to deploy the funds prior to the public
      issue because Cairn’s debt facilities did not allow the funds to be tied up for longer than
      overnight.” 2109 Referring to certain meetings with SEBI, Ms Brown also testified that
      she was “pretty sure” that Cairn had disclosed the Daylight Loan to SEBI, but had no
      evidence for that. 2110

1672. As noted above, the evidence in the record is insufficient to make a definitive finding
      on this point; however, for present purposes it is unnecessary to do so. Leaving the
      paucity of evidence to one side, the Respondent has not pointed to any provision of
      SEBI’s regulations prohibiting the MPC from being funded with borrowed funds. Nor
      has the Respondent shown that deploying the funds on the same day in which they were
      received would breach the proviso at Section 4.9.1 of the SEBI DIP Guidelines. In other
      words, even if the Respondent is right that the Claimants did not disclose the Daylight
      Loan to SEBI (a point of fact which the Tribunal does not need to determine), that would
      not in itself imply a violation of the SEBI DIP Guidelines.

1673. For the reasons set out above, the Tribunal finds that the Respondent has not established
      that the 2006 Transactions were carried out in breach of the SEBI DIP Guidelines.

                 f.     Did the 2012 Amendment and its application to the Claimants breach
                        FET?

1674. Having dismissed the Respondent’s first two defences and its SEBI argument, the
      Tribunal now turns to the Claimants’ primary case on FET, namely, that the Respondent
      breached its FET obligation by retroactively applying the 2012 Amendment to the
      Claimants. According to the Claimants, the fiscal measures identified in Section
      VII.A.3.a above were applied retroactively in violation of the fundamental principles of
      legal stability, reasonableness, and protection of legitimate expectations. The Claimants

2108
       While the excerpt quoted above does not state that CIL would acquire CIHL shares from CUHL, this was
       explained in the previous page of that same letter as follows: “CIL was incorporated on August 21, 2006 and
       has had no operating history. The Company has executed agreements with Cairn Energy PLC, Cairn UK
       Holdings Limited (“CUHL”) and Cairn India Holdings Limited (“CIHL”) pursuant to which it has/shall
       acquire shares of CIHL. The consideration for the acquisition of the shares of CIHL will be funded through
       a combination of cash and shares. The cash element comprises (a) the promoter contribution as set out in the
       Draft Red Herring Prospectus (“DRHP”); (b) proceeds of the Pre IPO placement; (c) and partially through
       the proceeds of the IPO. The other element of the consideration for the acquisition is the issue of shares of
       CIL to CUHL, the current holding company of CIHL. The allotment of such shares will be completed on or
       prior to the allocation of shares in the IPO in accordance with Clause 8.7.1 of the SEBI DIP Guidelines.”
       (Letter from DSP Merrill Lynch Limited, ABN AMRO Securities (India) Private Limited and JM Morgan
       Stanley Private Limited to SEBI dated 12 October 2006, Exh. CWS-Brown-70, p. 2).
2109
       C-PHB, ¶ 299.
2110
       Transcript, Evidentiary Hearing, Day 5, 222:18-223:8; 265:4-19 (Mr Moollan/Ms Brown).

                                                        466
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 482 of 583
                                                                             PCA Case No. 2016-7
                                                                        Award of 21 December 2020
                                                                                   Page 467 of 568

          also argue that the Respondent has applied the fiscal measures in a manner that is
          arbitrary, discriminatory and inconsistent with obligations of good faith.

1675. The Tribunal has already found that the Respondent’s fiscal measures were premised on
      the 2012 Amendment, and that they involved the retroactive application of a tax law
      that did not previously reach the transaction at issue. The Tribunal must thus determine
      whether, by retroactively taxing the CIHL Acquisition, or because of the manner in
      which the Respondent’s fiscal measures were applied, the Respondent has breached its
      FET obligation.

1676. As noted in paragraph 1071 above, the Tribunal is mindful that the question is not in
      itself whether the 2012 Amendment was retroactive but whether that Amendment (and
      its application to the Claimants) violated the BIT. As the Respondent has put it, “[t]he
      correct approach is to identify the content of the relevant standards under the BIT and
      to assess the measure against those standards, including all its features, including its
      alleged retroactivity”. 2111 That said, the Tribunal has already found on the facts that the
      2012 Amendment substantively modified the law retroactively, and more specifically,
      that it imposed a new tax burden retroactively. As a result, when assessing the measures
      (i.e., the 2012 Amendment itself and the fiscal measures against the Claimants) the first
      question before the Tribunal is whether retroactive taxation is compatible with the FET
      standard, and if so, whether it must be exercised within certain limits to achieve such
      compatibility.

1677. To address this question, the Tribunal will first analyse the content of the FET standard,
      in particular in respect of retroactive taxation (i). It will then determine whether the
      impugned measures were consistent with the limits set by the FET standard (ii).

                        (i)   The FET standard

1678. The Tribunal will first address the relevance of Indian constitutional law to determine
      breaches of the FET standard (Section (1) below). In this context, it will address the
      Respondent’s outstanding request that adverse inferences be drawn from Mr Salve SA’s
      withdrawal from the Claimants’ counsel team. It will then turn to the Respondent’s
      argument that the FET standard reflects the minimum standard of treatment under
      customary international law (Section (2) below). The Tribunal will then establish the
      general contours of the FET standard (Section (3) below), before addressing the FET
      standard in the context of retroactive taxation (4).

(1)       Relevance of Indian constitutional law

1679. The Parties disagree on the relevance of Indian law, and more particularly, Indian
      constitutional law, on the question of whether retroactive taxation is permissible under
      the FET standard and if so, subject to what limits. The Respondent has made much of
      the fact that the Claimants did not challenge the constitutionality of the 2012
      Amendment before the Indian courts.

1680. So far as the record of this proceeding shows, to date, there has been no determination
      as to the constitutionality or not of the 2012 Amendment by any Indian court. Despite

2111
       Respondent’s Answers to the Tribunal’s Questions, ¶ 121.

                                                      467
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 483 of 583
                                                                                               PCA Case No. 2016-7
                                                                                          Award of 21 December 2020
                                                                                                     Page 468 of 568

          this, the Tribunal has examined the caselaw filed in this proceeding (although it has not
          received any expert opinion on the constitutional question) and has reviewed the general
          rules and principles that the Indian courts have used to deal with retroactive amendments
          of the tax laws. As in Indian tax and corporations law, there is considerable English law
          influence in the general approach to retroactivity. But in one material respect, namely
          in the application of its Constitution, Indian law appears to afford a further protection
          against retroactivity to the taxpayer than does English law. 2112

1681. In the non-constitutional law context, the Indian and English courts seem to approach
      retroactivity similarly. In CIT v. Vatika Township Private Ltd. (discussed below), 2113 the
      Supreme Court of India, sitting as the Constitutional Court, cited English decisions in
      support of its general pronouncements on the general rule against the retroactive
      application of legislation.




2112
       The Tribunal has observed that there is some consistency of approach in the legal systems of the two States
       party to the BIT. Both countries adhere to the doctrine of Parliamentary supremacy, which requires the courts
       to give effect to Parliament’s will. Hence the common law of both countries have developed various
       interpretative rules to attempt to rein in an apparent excess of retroactive effect. For example, in L’Office
       Cherifien des Phosphates v. Yamashita-Shinnion Steamship Co Ltd. [1994] 1 AC 486 (HL), Lord Mustill
       formulated the test as being: “whether the consequences of reading the statute with the suggested degree of
       retrospectivity are so unfair that the words used by Parliament cannot have been intended to means what they
       might appear to say.” (Lord Mustill at p 525, quoted in David Williams in CLA-381, Hans Gribnau, Melvin
       Pauwels, Retroactivity of Tax Legislation, (EATLP International Tax Series, 2013), p. 397. In addition, in
       England and Wales, Parliament itself has, through the Interpretation Act, 1968, section 16, set out a series of
       presumptions to soften the rigour of legislation that repeals prior legislation. See in this respect, Williams at
       pp. 390-391.
       The Supreme Court of India adverted to the issue of parliamentary supremacy in Govinddas v. Income Tax
       Officer, MANU/SC/0248/1975: (1976) 1 SCC 906, a case cited with approval in Vatika Township Private
       Ltd., (2015) 1 SCC 1, Exh. R-26:
          The general rule as stated by Halsbury in Vol. 36 of the Laws of England (3rd Edn.) and reiterated in
          several decisions of this Court as well as English courts is that all statutes other than those which are
          merely declaratory or which relate only to matters of procedure or of evidence are prima facie
          prospectively [sic] and retrospective operation should not be given to a statute so as to affect, alter or
          destroy an existing right or create a new liability or obligation unless that effect cannot be avoided without
          doing violence to the language of the enactment. If the enactment is expressed in language which is fairly
          capable of either interpretation, it ought to be construed as prospective only.
       However, unlike the United Kingdom, India has a written constitution that protects certain fundamental
       freedoms. The courts are thus empowered to strike down legislation if it breaches a citizen’s constitutional
       rights. In this sense, the Indian courts have a broader power to control retroactive legislation than do the
       English courts. In the United Kingdom, in addition to the Rees Principles employed by Parliament as a
       “policy base” and the March 2011 “protocol” applicable to retroactive or retrospective tax announcements
       (see Exh, CLA-60, Phillip Baker QC, “Retroactive Tax Legislation” at 781 in this respect), the English courts
       have employed human rights conventions to which the UK is a party as a check on parliamentary supremacy.
       But short of the protection that international law affords, as Williams noted, when discussing the “Reasons
       for lack of judicial limits to retroactivity,” the position under English law is simple: “Parliament is sovereign.”
       See David Williams’ chapter on the United Kingdom in CLA-381, Hans Gribnau, Melvin Pauwels,
       Retroactivity of Tax Legislation, (EATLP International Tax Series, No. 9,, 2013), 389 at 397. In India, by
       contrast, Parliament is the ultimate interpreter of its own acts, but that power is subject to judicial supervision
       under the Constitution.
2113
       Exh. R-26.


                                                           468
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 484 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 469 of 568

1682. As in many other well-developed legal systems, Indian law seeks to limit how far
      Parliament can go when making a statute retroactive (while at the same time recognising
      that parliamentary supremacy is an important feature of English law, from which much
      Indian law is derived). This is common ground between the Parties. The Respondent
      itself has acknowledged that the Indian courts have permitted retroactive legislation only
      “within defined bounds.” 2114 For their part, the Claimants have directed the Tribunal to
      cases where the Indian courts have struck down retroactive legislation enacted by
      Parliament when the court concluded that it had gone too far. The question remains what
      is “going too far”. Unsurprisingly, the analysis is a fact-driven one; but the Tribunal can
      glean from the authorities that a retroactive tax that imposes an unforeseen financial
      burden on a taxpayer or widens the meaning of a term so as to subject an assessee to
      taxation that it could not have contemplated at the time of the transaction is grounds for
      striking down such legislation. 2115

1683. The record suggests that Indian courts will tolerate retroactivity when the burden of the
      application of the tax law could have been foreseen or when, for one reason or another
      – often involving drafting problems, a legislative “fix” is required to clarify Parliament’s
      intention. The Tribunal found Mr Datar SA’s submission on “small repairs” (i.e., where
      there are inadvertent errors in statutory drafting which need correcting) to be indicative
      of the kind of clarifications which will be readily accepted by the courts. The Claimants
      have conceded that the courts will accept what appears to be a somewhat more
      aggressive form of retroactivity in connection with retroactive “validation” laws
      whereby Parliament fixes a judicially-identified defect by enacting legislation to provide
      that taxes that would otherwise be considered in law to have been levied unlawfully can
      be considered to be have been lawfully collected and therefore no refunds will be
      given. 2116 The Claimants have also accepted that there are cases where Parliament has
      found it necessary to clarify its intent. 2117

1684. It is this latter type of retroactive legislation that the Respondent has contended supports
      the 2012 Amendment. 2118 In the Tribunal’s understanding of the Indian case authorities,
      the courts will consider a claim that Parliament has clarified something which needed
      to be clarified, but they do not accept such a claim at face value; that is, they will
      determine for themselves whether the claim that the amendment is clarificatory is in
      substance correct.

1685. As discussed above, 2119 when considering amendments that are said to be clarificatory,
      Indian law considers such factors as whether the purported clarification imposed a
      financial burden for the first time, or expanded the reach or meaning of a term such as
      to capture transactions that were not previously within its scope, or whether the
      amendment is irrational, arbitrary, or unreasonable -- factors that international tribunals

2114
       R-SoD, ¶¶ 155-156.
2115
       See, e.g., Jayam and Company v. Assistant Commissioner & Snr., (2016) 2 SCC 125, Exh. C-614, ¶ 19 and
       Shew Bagwan Goenka v. Commercial Tax Office and Others, (1973) 32 STR 368, Exh. C-296, ¶ 15.
2116
       C-PHB, ¶ 91.
2117
       Id., ¶ 92.
2118
       R-SoD, ¶ 117; R-PHB, ¶ 46.c.
2119
       See Section VII.A.3.b above.

                                                    469
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 485 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 470 of 568

          such as the present one have also had occasion to consider when applying the FET
          standard.

1686. It has already been noted that the Indian courts reserve to themselves the power to
      scrutinise any claim that a retroactive act is truly clarificatory. Summarising the Indian
      authorities, Mr Datar SA submitted that this third set of circumstances deals with
      ambiguities in the legislation, supplying “an obvious meaning/omission or clearer
      meaning if a provision of principal legislation which is already implied.” In this
      situation, the courts focus on the “actual substance” of the amendment and do not accept
      at face value a statement from Parliament that the retroactive amendment was “for the
      removal of doubts.” Thus, a key question in the inquiry concerns the ascertainment of
      the legislative intent which existed at the time of the provision’s drafting. 2120

1687. The Tribunal has already determined that the 2012 Amendment was, as a matter of fact,
      retroactive, not clarificatory. An unanswered question is whether this retroactivity meets
      the test of constitutionality under Indian law. The Respondent argues that this question
      is relevant for the Tribunal’s inquiry, while the Claimants submit that the Tribunal need
      not answer this question to resolve the treaty claims before it.

1688. The Tribunal agrees with the Claimants that, whether the 2012 Amendment is
      constitutional, or whether retroactive taxation in general is permissible in India, is not
      determinative of the position at international law. While a judicially declared
      determination of the 2012 Amendment’s constitutionality or lack thereof might be an
      element among others to consider when determining whether the measure meets the
      FET standard, it would not, on its own, be dispositive of that question. By entering into
      the BIT, India agreed to assume certain international obligations towards investors of
      the UK. The Tribunal’s task is to determine whether India’s measures violated any of
      those obligations vis-à-vis the Claimants. Despite the Respondent’s arguments to the
      contrary, this determination is not contingent on the 2012 Amendment’s
      constitutionality. This holds true irrespective of whether the requirements of Indian
      constitutional law are congruent with those of the BIT or not. If the two standards are
      indeed congruent, then the analysis of compatibility of the contested measures with the
      BIT should suffice without the need for the Tribunal to rule separately on the issue of
      constitutionality. Likewise, if they are not, the Tribunal need only assess the issue of
      compliance with the BIT and may dispense with deciding the issue of constitutionality.

1689. The Respondent’s reliance on passages from the decisions of investment treaty tribunals
      for the proposition that the investor should accept the law of the host State as found at
      the time of making the investment proceeds from a misconception in the following
      respect. 2121 These passages express the well-established principle that the investor
      should comply with the requirements of domestic law when establishing its investment
      and conducting the ensuing business; they do not suggest that the substantive protections
      offered by investment treaties are confined to those of domestic law or are unavailable
      if the impugned measures appear to be compatible with domestic law. Such an
      interpretation would reduce the FET standard to an “umbrella clause” in the sense that
      the State would only promise to observe its existing domestic constitutional protections

2120
       C-PHB, ¶ 92; Transcript, Evidentiary Hearing, Day 2, 252:9-17 (Mr Datar).
2121
       R-PHB, ¶ 359.

                                                      470
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 486 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 471 of 568

          which would be elevated to the level of the treaty. While the legal framework in which
          an investor invests might very well be relevant to determining its legitimate
          expectations, on well-established principle, a measure’s lawfulness at domestic law does
          not necessarily mean that the measure is lawful at international law. 2122 Thus, it is not
          true that the host State’s conduct must be measured solely by domestic law standards in
          order to determine whether there has been a breach of the treaty. As discussed below,
          such an approach departs from the existing investment treaty jurisprudence and is
          untenable given the object and purpose of the BIT and its substantive protections.

1690. As mentioned above, India and the UK entered into the BIT with the aim of “fostering
      greater investment by investors of one State in the territory of the Other State”. 2123 As
      discussed in the preceding section, this purpose is achievable by offering investors and
      investments a degree of protection that is greater than that which exists in the absence
      of the BIT. The BIT does not simply replicate the existing level of protection under
      domestic law. It offers independent, although not wholly unrelated, international
      standards of protection in order to stimulate the growth of the cross-border investment,
      i.e., to convince investors that might not otherwise have invested in the host State to do
      so in light of the protection offered by the treaty.

1691. Therefore, when making an investment, the foreign investor is entitled to rely on the
      available international standards of protection, including those offered under the BIT,
      independently of those found under domestic law. For instance, if domestic law allows
      takings of property without effective and adequate compensation, e.g. because
      compensation is provided in a non-convertible national currency, it will not be a valid
      defence for the State to contend that the investor knew about the law when making its
      investment and therefore has no right to claim compensation in a convertible currency.
      The investor has a self-standing right to receive effective and adequate compensation
      under the BIT and can rely on this right independently of the protections offered under
      municipal legislation.

1692. Similarly, the Claimants have a self-standing right under the BIT to be treated fairly and
      equitably. As explained further below, this includes the right to some degree of legal
      certainty and predictability, such protections to be weighed against the State’s actions
      taken to promote a public purpose. If the Indian Constitution were to allow retroactive
      taxation to an extent that fails to satisfy the BIT’s requirement of legal certainty and
      predictability, India would not be able to rely on its municipal law to justify this failure.
      Accordingly, the relevant legal question for this Tribunal is whether the 2012
      Amendment was compatible with the BIT, not whether it was compatible with the
      requirements of the Constitution.

1693. This is not to suggest that the question of violation of the BIT must be determined
      completely in isolation from domestic law. As discussed in Section V.B above, a host
      of legal questions, such as, for instance, whether the investor has acquired certain
      contractual or property rights, must be determined primarily under domestic law. In


2122
       ILC Articles on State Responsibility, Article 3 (“The characterization of an act of a State as internationally
       wrongful is governed by international law. Such characterization is not affected by the characterization of
       the same act as lawful by internal law.”)
2123
       UK-India BIT, CLA-1, Preamble.

                                                        471
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 487 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 472 of 568

          addition, the operation of domestic remedies and the conduct of the courts and tribunals
          that administer such remedies can be of assistance in adjudging whether the State has
          complied with its international obligations. A finding of the 2012 Amendment’s
          constitutionality (or not) would also provide some evidence possibly relevant to the
          application of the treaty standards, but ultimately, the level of reasonableness, legal
          certainty and procedural fairness required under the FET standard are matters of
          international law and should be answered by interpreting the relevant FET provision,
          pursuant to the rules of treaty interpretation, if this obligation is found in the applicable
          BIT. The Respondent’s submission that determining the scope of the FET standard
          hinges upon the question of constitutionality of the 2012 Amendment is thus rejected.

1694. For these reasons, the Tribunal concludes that it need not enter into the issue of
      constitutionality of the 2012 Amendment. Even if the 2012 Amendment was found to
      be constitutional under Indian law, the Tribunal would still have to examine the measure
      and its application to the Claimants against the BIT’s FET obligation. The Tribunal can
      thus dispense with addressing India’s various procedural objections and reservations
      concerning evidence and pleadings on the issue of constitutionality of the 2012
      Amendment, as they have no impact on the Tribunal’s decision on the merits of this
      case.

1695. The Tribunal will address however an application from the Respondent that remains
      pending, and which the Tribunal has reserved for decision in this Award; it is the
      Respondent’s request that the Tribunal draw adverse inferences from the withdrawal of
      a member of the Claimants’ counsel team, Mr Harish Salve SA, as well as the
      Respondent’s objection to the Tribunal’s decision not to order the production of certain
      documents related to this withdrawal. The background to this application and objection
      can be summarised as follows:

          a.     The Respondent has argued that Mr Salve SA has conceded that the 2012
                 Amendment was constitutional, 2124 and that this alleged concession binds the
                 Claimants. 2125



2124
       The Respondent has cited, inter alia, to the following statements by Mr Salve in this arbitration: “Let me tell
       you very honestly, let me tell you very honestly why. We have three broad grounds on which we have
       challenged. We cannot, before the statutory authorities, say the law is unconstitutional. Besides, we don't
       want to, because that, according to us, is a very thin challenge in India.” (Transcript, RIM Hearing, 29:21-
       30:1 (Mr Salve)); “The speech has constitutional overtone because this was actually introducing the Finance
       Bill in Parliament. The day the Finance Bill comes into Parliament its rates become enforceable. Look at
       what it says in paragraph 10. ‘The sovereign right of the Government to undertake retrospective legislation
       is unquestioned.’ He's right.” (Transcript, RIM Hearing, 205:1-8 (Mr Salve)). The Respondent also alleges
       that Mr Salve has recognized “the longstanding history of frequent retroactive taxation in India” in his
       academic writings (RCom-278, citing Salve, Retrospective Taxation, Exh. R-148), and that after the
       judgment of the Supreme Court in Vodafone he conceded that all issues before the Supreme Court (including
       the interpretation of the fourth limb of section 9.1(i) of the ITA 1961) were not settled and ‘could have gone
       either way’ (RCom-78, ¶ 21(a), citing Samar Srivastave and KP Narayana Kumar, “A Salve for a Taxing
       Moment:        The      Vodafone       Inside     Story”,       (Forbes   India,     2012)      available    at
       http://www.forbesindia.com/article/boardroom/asalve-for-a-taxing-moment-the-vodafone-insidestory/
       32186/1, Exh. R-211).
2125
       R-Rejoinder, ¶¶ 7-9; RCom-238, ¶ 4.


                                                         472
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 488 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 473 of 568

          b.        Mr Salve withdrew from the case shortly prior to the Evidentiary Hearing. The
                    Respondent submitted that “this decision should lead to adverse inferences being
                    drawn against the Claimants’ case.” 2126 The Claimants requested the Tribunal to
                    dismiss the Respondent’s request, noting that Mr Salve’s withdrawal from the case
                    was due to his “unavailability in the lead up to the hearings.” 2127 The Respondent
                    then requested the Claimants to produce the correspondence between the
                    Claimants and Mr Salve as to the reasons for his withdrawal, 2128 arguing that the
                    Claimants had waived privilege on the reasons for that departure. 2129 The
                    Claimants objected to this request. 2130 The Respondent sought an order to produce
                    from the Tribunal and requested it to draw adverse inferences from the Claimants’
                    refusal to produce. 2131

          c.        The Tribunal denied the request to produce, finding that (i) the Claimants had
                    represented that their correspondence between Mr Salve “fully confirm[ed] that
                    Mr Salve was dismissed due to his lack of availability to prepare for the August
                    hearing”; 2132 (ii) that the Claimants were willing to have that correspondence
                    verified by a confidentiality expert; 2133 and (iii) that the reasons as to why Mr
                    Salve withdrew from the case were not material to the outcome of the case. 2134

          d.        The Respondent lodged a formal protest against the Tribunal’s decision, 2135 and
                    maintained “its application that inferences adverse to the Claimants be drawn from
                    [the] dismissal [of Mr Salve]”. 2136



2126
       RCom-238, ¶ 4.
2127
       CCom-223.
2128
       As noted by the Tribunal, “the Respondent’s production request does not seek documents evidencing further
       statements from Mr Salve on the constitutionality of the 2012 Amendment; it seeks the correspondence
       between a party and its counsel with respect to the reasons why that party has decided to terminate that
       counsel’s engagement (or, alternatively, the reasons why that counsel has decided to withdraw his
       representation).” AT-224, p. 7.
2129
       RCom-378, ¶ 14.
2130
       The Claimants argued that the Respondent had given no reason for its request, other than to assert that the
       Claimants had waived privilege and should support their statements with evidence. However, the Claimants
       submitted that they were “entirely free to choose their counsel and have no obligation to produce
       correspondence with their former counsel evidencing the reasons for his departure, simply because the
       Respondent has made incendiary claims in this regard based on nothing but bare conjecture.” That being said,
       having reviewed the relevant correspondence, Claimants’ counsel “represent[ed] that it fully confirm[ed] that
       Mr Salve was dismissed due to his lack of availability to prepare for the August hearing.” Should the
       Respondent be unwilling to accept this representation, the Claimants stated that they would be willing to
       provide the documents to the confidentiality expert for confirmation. (CCom-232, ¶¶ 14-17).
2131
       RCom-278.
2132
       CCom-232, ¶ 16.
2133
       Id., ¶ 17.
2134
       AT-224, pp. 7-8.
2135
       RCom-306.
2136
       RCom-318.


                                                        473
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 489 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 474 of 568

1696. The Tribunal confirms its decision to deny production of the correspondence between
      the Claimants and Mr Salve. The reasons why Mr Salve withdrew from the arbitration
      are not material to the outcome of the case. Even if Mr Salve had indeed withdrawn
      because of differences of opinion with the Claimants arising from his statements inside
      or outside of this arbitration, this has no bearing on whether the 2012 Amendment is
      compatible with the BIT. Further, as noted above the Claimants represented that the
      correspondence confirmed that Mr Salve had withdrawn due to his lack of availability,
      and were willing to have the documents examined by a confidentiality expert, an offer
      that the Respondent declined.

1697. As to the Respondent’s request for adverse inferences, the Respondent has requested the
      Tribunal to “draw adverse inferences, as part of its final award, from the departure of
      Mr Salve from this arbitration, and – in particular – place full and proper weight on the
      statements made by Mr Salve (in and outside of this arbitration) which contradict the
      Claimants’ position in this arbitration, including but not limited to: (i) Mr Salve’s
      concession of constitutionality of the 2012 Clarification; (ii) Mr Salve’s concessions as
      to the longstanding history of frequent retroactive taxation in India in his article of 2014
      (Exh. R-148); [and] Mr Salve’s concession immediately after the judgment of the
      Supreme Court in Vodafone that all issues before the Supreme Court (including the
      interpretation of the fourth limb of section 9.1(i) of the ITA 1961) was not settled and
      ‘could have gone either way’ (Exh. R-211).” 2137

1698. The Tribunal denies the Respondent’s request. The Respondent’s argument appears to
      be that, because Mr Salve withdrew from this arbitration, it necessarily follows that his
      position on the constitutionality of the 2012 Amendment was contrary to the Claimants’
      interests; otherwise, he would have remained in the arbitration. There is a leap of logic
      in this reasoning. There are many reasons why counsel might cease to represent a party.
      Differences of opinion may certainly be one of them, but in this case, the Claimants
      have represented that Mr Salve’s departure was due to his lack of availability, and the
      Respondent declined the opportunity to have a confidentiality expert verify the veracity
      of this representation. Further, the Claimants have averred that they have “never taken
      [the] position” that the 2012 Amendment is unconstitutional in India, their position
      being that the success or failure of any challenge to the constitutionality of the 2012
      Amendment would have no bearing its lawfulness under the BIT’s standards. 2138

1699. More importantly, the Tribunal finds that the adverse inferences that the Respondent
      wishes the Tribunal to draw are not material to the outcome of the case. The Tribunal
      has no difficulty recognising that, indeed, Mr Salve did make certain statements as to
      the constitutionality of the 2012 Amendment and other statements related to possibility
      of success of the Vodafone case. To the extent that they were given outside of this
      arbitration, 2139 these statements constitute his personal opinion, which cannot bind the

2137
       RCom-278, ¶ 21(a)(iii).
2138
       CCom-223; C-Updated Reply, ¶ 475.
2139
       For instance, in his academic writings (e.g., Salve, Retrospective Taxation, Exh. R-148), or in interviews to
       the press (e.g., Samar Srivastave and KP Narayana Kumar, “A Salve for a Taxing Moment: The Vodafone
       Inside Story”, (Forbes India, 2012), available at http://www.forbesindia.com/article/boardroom/asalve-for-a-
       taxing-moment-the-vodafone-insidestory/32186/1, Exh. R-211).


                                                        474
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 490 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 475 of 568

          Claimants simply because they engaged Mr Salve. To the extent that Mr Salve made
          these statements in his submissions as counsel for the Claimants in this arbitration, 2140
          the Tribunal does not need to determine whether they amount to a concession. Given
          the Tribunal’s finding that the constitutionality of the 2012 Amendment is not material
          to its task, even if Mr Salve were taken to have conceded that point, this would not be
          dispositive of the Tribunal’s inquiry. Thus, even if Mr Salve’s departure was due to the
          fact that he made the statements in question, the Tribunal cannot draw any inferences
          from the fact of that departure.

1700. Finally, the Respondent also stated that it “will specifically request that the Tribunal
      hold and declare, as part of its final award, that it is not open to the Claimants to renege
      on the concession made by it through Counsel as to the constitutionality of the 2012
      Clarification.” 2141 The Respondent did not include this request in its updated request for
      relief. 2142 In any event, as the Tribunal has found that any concessions on the
      constitutionality of the 2012 Amendment would have no impact on its analysis, the
      Tribunal denies the Respondent’s request.

(2)       Is the FET standard equivalent to the minimum standard of treatment in customary
          international law?

1701. The Respondent has argued that the “the FET standard reflects, or is at least tied to, the
      minimum standard of treatment under customary international law”. 2143 If the
      Respondent’s argument is that the reference to “fair and equitable treatment” in Article
      3(2) should be construed as a renvoi to the MST, so that the content of the FET standard
      should be equivalent to the content of the MST, the Tribunal cannot concur. Pursuant to
      the rules of interpretation of treaties set out in the VCLT, “[a] treaty shall be interpreted
      in good faith in accordance with the ordinary meaning to be given to the terms of the
      treaty in their context and in the light of its object and purpose.” 2144 Unlike certain other
      investment treaties (e.g., NAFTA), the language of Article 3(2) of the UK-India BIT
      does not refer to international law or to the minimum standard of treatment. This
      suggests that the Contracting Parties did not intend to limit the scope of the FET standard
      to the minimum standard of treatment under customary international law.

1702. The BIT is a treaty that protects investments with the aim of “fostering greater
      investment by investors of one State in the territory of the Other State”; it acknowledges
      that “the encouragement and reciprocal protection under international agreement of such
      investment will be conducive to the stimulation of individual business initiative and will
      increase prosperity in both States”. 2145 Such purpose is achievable by offering more
      protection than is already available under customary international law. Given the
      overarching object and purpose of the BIT, and absent clear limiting language, it can
      safely be concluded that the Contracting States intended to offer more than the already

2140
       E.g., Mr Salve’s statements at the RIM Hearing quoted at p. 472 n. 2124 above.
2141
       RCom-278, ¶ 21(b).
2142
       RCom-334.
2143
       R-SoD, ¶ 267; see also R-Rejoinder, ¶¶ 825-834.
2144
       VCLT, RLA-58, Article 31(1).
2145
       UK-India BIT, CLA-1, Preamble.

                                                         475
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 491 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                    Page 476 of 568

          available minimum standard of protection to the qualifying investors and investments
          (although the Tribunal recognises that a right of standing which is conferred upon a
          private party to enforce a customary international law rule or standard is in itself of
          significant value). The Tribunal also finds that a difference must be drawn between
          treaties that expressly refer to the MST under customary international law (such as
          NAFTA), and those (such as this one) which refer only to “fair and equitable treatment”.
          In accordance with the principle of effet utile, the use of this different wording must
          have some meaning.

1703. The Respondent has argued that recent State practice confirms that States that agreed to
      establish an FET obligation in fact meant it to be limited to the MST. The Tribunal is
      not persuaded. Simply because certain States have clarified their intent does not mean
      that all States are bound by that clarification. The Respondent has provided no
      appropriate evidence that this was the Contracting Parties’ shared intent.

1704. The Tribunal thus concludes that the FET standard contained in Article 3(2) of the BIT
      is an autonomous standard and does not as a general proposition operate a renvoi to the
      MST. 2146 This does not mean however that it may not share elements with the MST. As

2146
       In saying this, the Tribunal notes that the Respondent has asserted that the BIT, one of many to which the
       United Kingdom is a party, reflects the influence of the 1967 OECD Draft Convention on the Protection of
       Foreign Property: Text with Notes and Comments (RLA-87). The significance of this point lies in the fact
       that the draft Convention itself used the words “fair and equitable treatment” and the Notes and Comments
       to Article 1 of the draft Convention stated that: “The phrase ‘fair and equitable treatment’, customary in
       relevant bilateral agreements, indicates the standard set by international law for the treatment due by each
       State with regard to the property of foreign nationals. … The standard required conforms in effect to the
       ‘minimum standard’ which forms part of customary international law.” (emphasis added) (RLA-87). The
       Respondent observed further that two officials involved in the negotiation of UK BITs adverted to the draft
       Convention’s influence on the British approach to the development of its own draft BIT: “In the formulation
       of the [United Kingdom’s] draft Agreement for the Protection and Promotion of Investments … careful
       regard was paid to the work done … by the Organisation for Economic Cooperation and Development, which
       led to the OECD Draft Convention on the Protection of Foreign Property.” (See RLA-88, Eileen Denza and
       Shelagh Brooks, “Investment Protection Treaties: United Kingdom Experience” (1987) 36 International and
       Comparative Law Quarterly 908, 910.) Thus, the argument goes, although the UK BITs employ the phrase
       “fair and equitable treatment”, in view of the OECD draft Convention’s influence on British investment
       treaty-making practice, and that Convention’s essentially equating FET to the minimum standard of treatment
       (MST), it follows that the Tribunal should be similarly guided in its interpretation of the 1994 India-UK BIT.
       The Denza and Brooks article, the historical accuracy of which the Tribunal has no reason to doubt, does not
       qualify as travaux préparatoires within the meaning of the Vienna Convention. Nor have any such materials
       developed by the Contracting Parties to the present Treaty been submitted into the record of this arbitration,
       which would show that the negotiators expressed a shared understanding (or even exchanged views) that
       FET, as used in Article 3, was to be understood in the light of the 1967 OECD draft Convention’s
       commentary. In short, there is no evidence that FET is to be interpreted other than in accordance with Articles
       31 and 32 of the Vienna Convention, which in the absence of (i) proper travaux préparatoires, (ii) a
       subsequent agreement between the Parties regarding the interpretation of the Treaty or the application of its
       provisions, (iii) evidence of a subsequent practice of the Parties which establishes the agreement of the Parties
       regarding the Treaty’s interpretation, or (iv) evidence that a special meaning is to be given to FET showing
       that a different meaning than that borne by the plain meaning of the text, mandates the interpreter to give
       effect to the plain meaning of the words used in the Treaty.
       The Tribunal notes further that in the over half-century since the OECD draft Convention was formulated,
       many investment treaties between pairs and groupings of States have been elaborated and a fair number of
       those have been the subject of arbitral consideration. Some States have been careful to expressly link FET to
       the MST or to customary international law generally. Most States have opted to simply provide for FET. The


                                                          476
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 492 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 477 of 568

          the Respondent has correctly pointed out, the history of how the FET standard has been
          included in investment treaties suggests that the FET standard was inspired by the MST.
          As discussed further below, the FET standard and the MST standards share certain core
          elements. Indeed, as noted by Newcombe and Paradell, “fair and equitable treatment has
          been interpreted to include, at the very least, the protections afforded by the minimum
          standard of treatment.” 2147

1705. As a result, the Tribunal must examine the BIT’s FET standard (and in particular, the
      compatibility of retroactive taxation with that standard) independently from the
      minimum standard of treatment under customary international law. This is not to suggest
      that the Tribunal will disregard general international law. As discussed below, pursuant
      to Article 31(3)(c) of the VCLT, when interpreting a treaty the Tribunal shall take into
      account, together with the context, “any relevant rules of international law applicable in
      the relations between the [Contracting Parties]”.

(3)       General contours of the FET standard

1706. The FET standard is contained in Article 3(2) of the BIT and is, like in many other
      investment treaties, broadly worded. It requires that “Investments of Investors of each
      Contracting Party shall at all times be accorded fair and equitable treatment”.

1707. It is common ground that the breadth of the FET standard does not allow the Tribunal
      to decide the dispute ex aequo et bono. 2148 While its language may appear vague, this
      does not mean that the provision has no independent legal content. As noted in Mondev,
      the Tribunal “may not simply adopt its own idiosyncratic standard of what is ‘fair’ or
      ‘equitable’, without reference to established sources of law.” 2149 As further clarified and

       absence of linkages of FET to customary international law has led many tribunals to hold that an unqualified
       FET standard is an “autonomous” one that has a more substantial content than the Minimum Standard of
       Treatment. The present Tribunal, faced with a large body of admittedly non-binding precedent, agrees that it
       must give effect to the ordinary meaning of the words “fair and equitable” unless there is an accepted
       interpretative basis for doing otherwise. Hence it adopts the view that Article 3 of the Treaty contains an
       autonomous standard.
       All of that said, the Tribunal considers that the debate as to the degree of overlap between an autonomous
       standard of FET and the minimum standard of treatment, or put another way, the differences between them,
       is in the present day context somewhat academic given the cross-fertilisation of approaches taken under
       differently worded treaties. Indeed, it is noteworthy that NAFTA awards rendered by tribunals that are
       instructed to apply the MST and rules of customary international law, such as Waste Management II, which
       summarised prior decisions of tribunals applying that standard with a view toward describing an emerging
       general standard under the NAFTA, have been cited with approval by many tribunals (including the present
       one) charged with applying an autonomous FET standard. What the Tribunal can say with confidence is that
       although there has been a substantial convergence between these two formulations, as a matter of pure treaty
       interpretation, “fair and equitable treatment”, unlinked to the minimum standard of treatment or customary
       international law, is a more capacious formulation.
2147
       Andrew Newcombe and Lluis Paradell, Law and Practice Of Investment Treaties, (Wolters Kluwer, 2009),
       RLA-102, p. 235 . The Tribunal notes that RLA-102 does not contain the quoted excerpts, which the Tribunal
       has obtained from a complete version of the treatise.
2148
       Saluka Investments B.V. v. Czech Republic, UNCITRAL, Partial Award, 17 March 2006, CLA-44, ¶ 284.
2149
       Mondev International Ltd. v. United States of America, ICSID Case No. ARB(AF)/99/2, Award, 11 October
       2002, CLA-51, ¶ 119. The Tribunal notes that Mondev was referring to Article 1105 of NAFTA, which
       although it contains the terms “fair and equitable treatment” has since been interpreted by the NAFTA Free


                                                        477
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 493 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 478 of 568

          confirmed by the ADF tribunal, this means that “any general requirement to accord “fair
          and equitable treatment” […] must be disciplined by being based upon State practice
          and judicial or arbitral case law or other sources of customary or general international
          law.” 2150

1708. In order to ascertain the content of the FET obligation contained in the BIT, the Tribunal
      must interpret Article 3(2) of the BIT in accordance with the rules of treaty interpretation
      contained in the VCLT. 2151 Pursuant to the General Rule of Interpretation in Article 31.1
      of the VCLT, “[a] treaty shall be interpreted in good faith in accordance with the
      ordinary meaning to be given to the terms of the treaty in their context and in the light
      of its object and purpose.” The three main elements – ordinary meaning, context, and
      object and purpose – must be assessed in conjunction for a comprehensive
      interpretation.

1709. The ordinary meaning of the terms “fair and equitable” does not provide sufficient
      clarity. As noted by the Saluka tribunal, these terms “can only be defined by terms of
      almost equal vagueness”, 2152 such as “‘just’, ‘even-handed’, ‘unbiased’,
      ‘legitimate’”. 2153 While it is indisputable that these terms point the interpreter to a
      standard of fairness, a literal interpretation does not assist much beyond this in
      establishing its normative content. 2154

1710. The Tribunal must thus assess the ordinary meaning of the terms in their context and in
      the light of the object and purpose of the BIT. Starting first with its object and purpose,
      the title and Preamble of the BIT provide some guidance. The BIT is an international
      agreement between the UK and India “for the Promotion and Protection of
      Investments”, and its Preamble records the following overarching motives:

          a.     The desire “to create conditions favourable for fostering greater investment by
                 investors of one State in the territory of the Other State;” and

          b.     The recognition “that the encouragement and reciprocal protection under
                 international agreement of such investment will be conducive to the stimulation
                 of individual business initiative and will increase prosperity in both States.” 2155



       Trade Commission to be limited to the MST. FTC Interpretive Note of 31 July 2001,
       http://www.sice.oas.org/tpd/nafta/ Commission/CH11understanding_e.asp.
2150
       ADF Group Inc. v. United States of America, ICSID Case No. ARB (AF)/00/1, Award, 9 January 2003, ¶
       184. Here again the discussion was on NAFTA Article 1105 and the Tribunal considers that the same
       reasoning applies to the interpretation of Article 3(2) of the BIT.
2151
       While India is not a party to the VCLT, its main provisions concerning the interpretation of treaties are
       considered part of customary international law. In any event, India has itself relied on the VCLT in its
       submissions. See R-PHB, ¶ 56.
2152
       Saluka Investments B.V. v. Czech Republic, UNCITRAL, Partial Award, 17 March 2006, CLA-44, ¶ 297.
2153
       MTD Equity Sdn Bhd and MTD Chile SA v. Chile, ICSID Case No. ARB/01/7, Award, 25 May 2004, ¶ 113.
2154
       Stephan Schill, “Fair and Equitable Treatment under Investment Treaties as an Embodiment of the Rule of
       Law”, 3(5) TDM (December 2005), CLA-66, p. 6.
2155
       UK-India BIT, CLA-1, Preamble.


                                                      478
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 494 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 479 of 568

1711. While the object and purpose of the BIT is undoubtedly the promotion and protection
      of investments, the BIT’s ultimate aim is to encourage foreign investment, stimulate
      business and increase prosperity in both States. As is now widely accepted, this “calls
      for a balanced approach to the interpretation of the Treaty’s substantive provisions for
      the protection of investments.” 2156 The protection granted to foreign investments must
      thus be coherent with the State’s policy objectives for economic growth.

1712. Pursuant to Article 31.1 of the VCLT, the terms “fair and equitable treatment” should
      also be placed in their context. A systematic interpretation of a treaty under the General
      Rule of Interpretation implies considering the interaction of the terms, not only their
      internal context, i.e., with the other terms of the Treaty, but also their external context,
      i.e., with other rules of international law. 2157 In particular, pursuant to Article 31.3(c) of
      the VCLT, “[t]here shall be taken into account, together with the context […] any
      relevant rules of international law applicable in the relations between the parties.”

1713. Tribunals and commentators have understood the reference to the “relevant rules of
      international law” as a reference to sources of international law as set out in Article 38
      of the ICJ Statute. 2158 These sources include treaties establishing rules expressly
      recognised by the contesting states, customary international law, and “the general
      principles of law recognized by civilized nations”. 2159 Judicial decisions and “the




2156
       Saluka Investments B.V. v. Czech Republic, UNCITRAL, Partial Award, 17 March 2006, CLA-44, ¶ 300.
2157
       VCLT, RLA-58, Article 31.2, provides: “The context for the purpose of the interpretation of a treaty shall
       comprise, in addition to the text, including its preamble and annexes:
(a) Any agreement relating to the treaty which was made between all the parties in connexion with the conclusion
     of the treaty;
(b) Any instrument which was made by one or more parties in connexion with the conclusion of the treaty and
     accepted by the other parties as an instrument related to the treaty.”
Article 31.3 further provides: “There shall be taken into account, together with the context:
(a) Any subsequent agreement between the parties regarding the interpretation of the treaty or the application of
     its provisions;
(b) Any subsequent practice in the application of the treaty which establishes the agreement of the parties regarding
     its interpretation;
(c) Any relevant rules of international law applicable in the relations between the parties.”
2158
       Oliver Dorr, Kirsten Schmalenbach, Vienna Convention on the Law of Treaties: A Commentary, (Springer,
       2012), pp. 561-63; Richard Gardiner, Treaty Interpretation, (Oxford, 2008), pp. 260-63.
2159
       Article 38.1 of the ICJ Statute provides: “The Court, whose function is to decide in accordance with
       international law such disputes as are submitted to it, shall apply:
(a)    international conventions, whether general or particular, establishing rules expressly recognized by the
       contesting states;
(b) international custom, as evidence of a general practice accepted as law;
(c)    the general principles of law recognized by civilized nations;
(d) subject to the provisions of Article 59, judicial decisions and the teachings of the most highly qualified
    publicists of the various nations, as subsidiary means for the determination of rules of law.|


                                                        479
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 495 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 480 of 568

          teachings of the most highly qualified publicists of the various nations” may also serve
          as subsidiary means for the determination of rules of law. 2160

1714. It is important to bear in mind that recourse to the relevant rules of international law is
      (with the exception of the reference to judicial decisions and commentary) not a
      supplementary, but a primary means of treaty interpretation. When interpreting a treaty
      provision, the Tribunal cannot look at its terms in isolation; it must ascertain their
      meaning in their context within the relevant treaty and in the broader context of
      international law. This is consistent with the exhortations of the Mondev and ADF
      tribunals quoted at paragraph 1707 above: when establishing the content of the BIT’s
      standards, the Tribunal must abandon its own personal view as to what is “fair and
      equitable”, and instead turn to what these principles have been understood to mean in
      accordance with the relevant sources of international law.

1715. In the case of the FET standard and of investment protection standards in general, the
      most useful guidance can often be found in general principles of law. Other sources of
      international law, such as treaties and customary international law, traditionally regulate
      State-to-State affairs and offer limited guidance as to the particularities of the
      relationship between an individual and the State. General principles of law, in turn, have
      emerged mostly in the context of municipal laws and contain various principles of
      individual-to-State relations that are usually at stake in the context of investment
      protection. 2161 This includes core principles such as the rule of law, legal certainty,
      transparency and predictability, non-arbitrariness and non-discrimination. For instance,
      the principle of protection of legitimate expectations, which is commonly employed by
      investment treaty tribunals, may be understood to have found its way into the core of
      the FET standard precisely as a general principle of law common to many municipal
      laws, at least as to a general proposition, the exact contours of which are far less
      clear. 2162 Indeed, some commentators have argued that the FET standard reflects general
      principles of law, 2163 while others argue that the FET standard “should properly be
      understood as an embodiment of the concept of the rule of law (or Rechtsstaat in the
      German, état de droit in the French tradition)”. 2164

1716. Judicial practice and in particular the decisions of other investment tribunals interpreting
      similar standards may also assist the Tribunal in establishing the content of the FET



2160
       Ibid.
2161
       See Andenas, Fitzmaurice, Tanzi, and Wouters (eds), General Principles and the Coherence of International
       Law (Brill Nijhoff, 2018).
2162
       Josef Ostřanský, “An Exercise in Equivocation: A Critique of Legitimate Expectations As a General Principle
       of Law Under the Fair and Equitable Treatment Standard”, in Andenas, Fitzmaurice, Tanzi, and Wouters
       (eds), General Principles and the Coherence of International Law (Brill Nijhoff 2018).
2163
       Andrew Newcombe and Lluís Paradell, Law and Practice of Investment Treaties: Standards of Treatment,
       (Kluwer Law International; Kluwer Law International 2009) pp. 271, 279 (citing Ioana Tudor, The Fair and
       Equitable Treatment Standard in the International Law of Foreign Investment (Oxford: Oxford University
       Press, 2008), p. 85-104).
2164
       Stephan Schill, “Fair and Equitable Treatment under Investment Treaties as an Embodiment of the Rule of
       Law”, 3(5) (5) TDM (December 2005), CLA-66, p. 9.


                                                       480
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 496 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 481 of 568

          standard. However, as the Respondent has emphasised, 2165 decisions of other investment
          tribunals are not binding on this Tribunal. Article 38.1(d) of the ICJ Statute makes it
          clear that judicial decisions are only “subsidiary means for the determination of rules of
          law.” 2166 While this Tribunal may turn to them for guidance if it considers them
          persuasive, especially if they form part of a general trend that is not dependent on the
          specific terms of an applicable BIT, the legal content of the FET standard must be
          established on the basis of the elements set out in Article 31.1 of the VCLT, i.e., the
          ordinary meaning of the treaty’s terms, their context, and their object and purpose. When
          considering their context, the Tribunal must take into account any other relevant rules
          of international law, including general principles of law.

1717. Resorting to general principles of law to establish the content of the FET standard is, in
      the Tribunal’s view, an appropriate methodology to establish its normative content. Not
      only is it consistent with the mandate of Article 31 of the VCLT to consider sources of
      international law when interpreting Article 3(2) of the BIT; it also provides objective
      guidelines that restrain the Tribunal from applying its own subjective interpretation of
      the terms “fair” and “equitable”. One caveat must be borne in mind: the analysis should
      remain at the level of general principles and avoid focusing on idiosyncratic regulations
      that particular jurisdictions may have come up with in order to address specific needs.

1718. An analysis of investment law jurisprudence suggests that investment treaty tribunals
      have, whether expressly or implicitly, drawn upon certain core general principles of law
      when determining the content of the FET standard. For example, the tribunal in Rumeli
      v. Kazakhstan stated that:

                   [T]he fair and equitable treatment standard encompasses inter alia the
                   following concrete principles: - the State must act in a transparent manner;
                   - the State is obliged to act in good faith; - the State’s conduct cannot be
                   arbitrary, grossly unfair, unjust, idiosyncratic, discriminatory, or lacking in
                   due process; - the State must respect procedural propriety and due process.
                   The case law also confirms that to comply with the standard, the State must
                   respect the investor’s reasonable and legitimate expectations”. 2167

1719. Along the same lines, the tribunal in Lemire v. Ukraine identified the following elements
      as part of the FET standard:

                   - whether the State has failed to offer a stable and predictable legal
                   framework; - whether the State made specific representations to the
                   investor; - whether due process has been denied to the investor; - whether
                   there is an absence of transparency in the legal procedure or in the actions
                   of the State; - whether there has been harassment, coercion, abuse of power




2165
       Respondent’s Answers to the Tribunal’s Questions, ¶ 4.
2166
       ICJ Statute, Article 38.1(d); see also Respondent’s Answers to the Tribunal’s Questions, ¶¶ 4-5.
2167
       Rumeli Telekom A.S. and Telsim Mobil v. Kazakhstan, ICSID Case No. ARB/05/16, Award, 29 July 2008, ¶
       609.


                                                        481
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 497 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 482 of 568

                  or other bad faith conduct by the host State; - whether any of the actions of
                  the State can be labeled as arbitrary, discriminatory or inconsistent. 2168

1720. Similarly, the tribunal in Bayindir v. Pakistan concluded the FET standard included “the
      obligation to act transparently and grant due process, to refrain from taking arbitrary or
      discriminatory measures, from exercising coercion or from frustrating the investor's
      reasonable expectations with respect to the legal framework affecting the
      investment”. 2169

1721. The Micula tribunal, where two of the present arbitrators sat, distinguished, for
      analytical purposes, three broad categories of conduct that might breach the FET
      standard: “(i) conduct that is substantively improper (because it is arbitrary,
      unreasonable, discriminatory or in bad faith), (ii) conduct that violates legitimate
      expectations relied upon by the investor (including here the […] stability ‘strand’), and
      (iii) conduct that is procedurally improper.” 2170

1722. In sum, investment tribunals have identified the following core principles of the FET
      standard: “(1) the requirement of stability, predictability and consistency of the legal
      framework, (2) the principle of legality, (3) the protection of investor confidence or
      legitimate expectations, (4) procedural due process and denial of justice, (5) substantive
      due process or protection against discrimination and arbitrariness, (6) the requirement
      of transparency and (7) the requirement of reasonableness and proportionality.” 2171

1723. The Respondent submits that the “core” or “dominant” element of the FET standard is
      legitimate expectations, and that the other principles identified above are “residual
      elements”. The Tribunal cannot concur. Nothing in the text of the BIT states this
      explicitly, nor is it implicit in the wording of the provision. Moreover, it is well-accepted
      that applying the FET standard is a fact-driven exercise. Legitimate expectations might
      be the relevant analytical tool in some cases, but it is not to be considered the primary
      tool. Many awards have found a breach of FET based on arbitrariness, discrimination,
      administrative indifference or capriciousness, inconsistency of governmental action,
      lack of even-handedness or propriety in governmental action, and so on. Thus, the
      Tribunal cannot accept that the doctrine of legitimate expectations is to be treated as
      essentially co-extensive with the ambit of FET.

1724. To the contrary, it is widely understood that “[a]t a minimum, fair and equitable
      treatment of investments requires treatment in accordance with the minimum standard


2168
       Lemire v. Ukraine, ICSID Case No. ARB/06/18, Decision on Jurisdiction and Liability, 14 January 2010, ¶
       284; see also Bosh International Inc. and B&P Ltd. Foreign Investments Enterprise v. Ukraine, ICSID Case
       No. ARB/08/11, Award, 25 October 2012, ¶ 212.
2169
       Bayindir Insaat Turizm Ticaret ve Sayani A.Ş. v. Pakistan, ICSID Case No. ARB/03/29, Award, 27 August
       2009, ¶ 178; see also Biwater Gauff (Tanzania) v. Tanzania, ICSID Case No. ARB/05/22, Award, 24 July
       2008, ¶ 602.
2170
       Ioan Micula, et al v. Romania, ICSID Case No. ARB/05/20, Final Award, 11 December 2013, CLA- 23, ¶
       520.
2171
       Stephan Schill, “Fair and Equitable Treatment under Investment Treaties as an Embodiment of the Rule of
       Law”, 3(5) TDM (December 2005), CLA-66, p. 11.


                                                      482
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 498 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 483 of 568

          of treatment.” 2172 Newcombe and Paradell, writing in 2009, note that “[n]o IIA awards
          nor any commentator have suggested that fair and equitable treatment provides less
          favourable treatment than the minimum standard of treatment.” 2173 The Tribunal has
          likewise never encountered such a suggestion. The MST “is a floor below which
          treatment of foreign investors must not fall, even if a government were not acting in a
          discriminatory manner.” 2174 It is the minimum level of fairness that a State must accord
          to investors.

1725. According to the formulation in Waste Management II, this minimum is breached by
      conduct that is “arbitrary, grossly unfair, unjust or idiosyncratic, is discriminatory and
      exposes the claimant to sectional or racial prejudice, or involves a lack of due process
      leading to an outcome which offends judicial propriety — as might be the case with a
      manifest failure of natural justice in judicial proceedings or a complete lack of
      transparency and candour in an administrative process.” 2175 All of the principles
      embodied in this formulation – freedom from arbitrariness and discrimination, fairness,
      due process, transparency – are likewise core principles of the FET standard. Indeed,
      Waste Management II has been cited with approval by tribunals applying an
      autonomous FET standard precisely because it captures some of the core elements that
      are shared between the FET standard and the MST. These principles cannot be called
      “residual elements” of an obligation by a State to grant “fair and equitable treatment.”
      If anything, they are its essence. The fact that they might be invoked less frequently by
      investors in investment cases does not reduce their value to residual elements.

1726. The Tribunal concludes that conduct contrary to one or more of the core principles
      discussed above may breach the FET standard. A State may breach its FET obligation
      if its conduct is arbitrary, unreasonable, discriminatory, involves a lack of due process
      or a denial of justice, or is otherwise grossly unfair or unjust. It may also breach its FET
      obligation if it undermines the principles of reasonable stability or predictability or in
      violation of the investor’s legitimate expectations. The Tribunal addresses this point in
      more detail in Section VII.A.3.f(i)(4) below.

1727. Determining what are the core principles of the FET standard is, however, not sufficient
      to make a judgment on whether that standard has been met. As the Mondev tribunal
      correctly pointed out, “[a] judgment of what is fair and equitable cannot be reached in
      the abstract; it must depend on the facts of the particular case.” 2176 Further, as noted in
      Crystallex, while the consideration of the various elements of the standard are useful for
      analytical purposes, “it is the overall evaluation of the state’s conduct as ‘fair and

2172
       Andrew Newcombe and Lluis Paradell, Law and Practice Of Investment Treaties, (Wolters Kluwer, 2009),
       RLA-102, pp. 277-278.The Tribunal notes that RLA-102 does not contain the quoted excerpt, which the
       Tribunal has obtained from a complete version of the treatise.
2173
       Ibid.
2174
       S.D. Myers, Inc. v. Canada, UNCITRAL, Partial Award, 13 November 2000, ¶ 259.
2175
       Waste Management v. Mexico (II), ICSID Case No. ARB(AF)/00/3, Award, 30 April 2004, RLA-92, ¶ 98.
2176
       Mondev International Ltd. v. United States of America, ICSID Case No. ARB(AF)/99/2, Award, 11 October
       2002, CLA-51, ¶ 118. See also M.C.I. Power Group L.C. and New Turbine, Inc. v. Republic of Ecuador,
       ICSID Case No. ARB/03/6, Award, 31 July 2007, ¶ 370; Ioan Micula, et al v. Romania, ICSID Case No.
       ARB/05/20, Final Award, 11 December 2013, CLA- 23, ¶ 505.


                                                    483
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 499 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 484 of 568

          equitable’ that is the ultimate object of the Tribunal’s examination.” 2177 To quote the
          GAMI tribunal, “[i]t is the record as a whole – not dramatic incidents in isolation – which
          determines whether a breach of international law has occurred.” 2178

(4)       The FET standard in the context of retroactive taxation

1728. The Tribunal now turns to the crucial question of whether retroactive taxation may
      breach the FET standard.

1729. For the Respondent, absent a legitimate expectation of tax stability (generated by a
      specific commitment of the State not to tax retroactively), retroactive taxation cannot
      breach the FET standard. This is essentially because (i) there is no rule of customary
      international law prohibiting retroactive taxation, and (ii) retroactive taxation is
      permissible in India subject to certain constitutional limitations.

1730. The Tribunal has already addressed point (ii) in Section VII.A.3.f(i)(1) above. Whether
      or not retroactive taxation is permissible in India does not mean that it is lawful under
      international law. Even if the 2012 Amendment had been declared constitutional by the
      Indian Supreme Court, this Tribunal would have had to assess whether it conformed
      with the BIT’s standards, in particular the FET standard. While a judicially declared
      constitutionality of the 2012 Amendment would be an element to take into account when
      determining if the measure meets the FET standard, it would not, on its own, answer
      that question.

1731. As to the Respondent’s point (i), recorded above at paragraph 1006, whether customary
      international law prohibits retroactive taxation is not of primary relevance to the present
      case, which is governed primarily by a specific international treaty. While customary
      international law may be used as a source of rules applicable in the relations between
      the Parties pursuant to the rule of systematic interpretation of treaties under Article
      31(3)(c) of the VCLT, the protection offered by the FET provision is now not considered
      to be confined to customary international law except in treaties that specify the
      minimum standard of treatment in accordance with customary international law. (In the
      same sense, the ICJ found in 2018 that the doctrine of “legitimate expectations” is not
      to be found in general rules of international law, but can be found in the FET standard
      of investment treaties (as the Respondent has accepted in the present case). 2179) The FET
      standard in the UK-India BIT is a specific bilaterally agreed standard of treatment that
      the Contracting Parties committed to accord to investments of investors of the other
      Contracting Party in their territory. As a conventional international rule unlinked to
      customary international law, it takes precedence over any customary (or less rigorous


2177
       Crystallex International Corporation v. Bolivarian Republic of Venezuela, ICSID Case No. ARB(AF)/11/2,
       Award, 4 April 2016, CLA-19, ¶ 545.
2178
       GAMI Investments, Inc. v. Mexico, UNCITRAL, Final Award, 15 November 2004, ¶ 103.
2179
       Obligation to Negotiate Access to the Pacific Ocean, (Bolivia v. Chile), Judgement, I.C.J. Reports 505, 1
       October 2018, ¶ 162: “The Court notes that references to legitimate expectations may be found in arbitral
       awards concerning disputes between a foreign investor and the host State that apply treaty clauses providing
       for fair and equitable treatment. It does not follow from such references that there exists in general
       international law a principle that would give rise to an obligation on the basis of what could be considered a
       legitimate expectation. Bolivia’s argument based on legitimate expectations thus cannot be sustained.”

                                                        484
     Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 500 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 485 of 568

       general) international law standard, as discussed in Section VII.A.3.f(i)(2) above with
       the possible exception of a rule of a jus cogens.

1732. The Tribunal’s task is to assess whether the specific retroactive taxation measures at
      issue here breach the FET obligation contained at Article 3(2) of the BIT. To do so, the
      Tribunal must examine the measure complained of (here, the enactment of the 2012
      Amendment and its application to the Claimants) and determine whether it complies
      with the core principles of fairness that the FET standard embodies.

1733. In line with the discussion in Section VII.A.3.f(i)(3) above, in the Tribunal’s view the
      correct analytical approach is to interpret the content of the BIT’s FET standard in
      accordance with the rules of interpretation of the VCLT, seeking guidance from other
      sources of international law (and in particular general principles of law) to determine
      whether India’s obligation to accord “fair and equitable treatment” to the Claimants’
      investments implies an obligation not to tax them retroactively. Stated differently, the
      first question that the Tribunal must answer is the following: do the core principles of
      fairness that make up the BIT’s FET standard prohibit retroactive taxation? If they do,
      is that prohibition absolute?

1734. The Tribunal believes that it is treading new ground. There are very few investment
      treaty cases dealing with retroactivity in general, and to the Tribunal’s knowledge, none
      that deal with retroactive taxation in particular. Commentary assessing retroactivity in
      light of the FET standard is also scarce. This does not mean, however, that the FET
      standard has no content in this respect; it simply means that the compatibility of
      retroactive taxation with BIT standards such as FET has yet to be tested. As discussed
      in the previous section, to establish whether retroactive taxation is compatible with the
      FET standard the Tribunal will look primarily to general principles of law recognised
      by civilised nations, as developed in domestic law and by other international tribunals,
      for guidance.

1735. Before doing so, the Tribunal wishes to refer to a finding in another investment treaty
      case which the Tribunal thinks sheds light on the issues before it. International tribunals
      have recognised that disputes over contestable issues of municipal law between the
      executive and a foreign investor are not per se internationally unlawful. As the EnCana
      tribunal observed, specifically with respect to the area of tax law enforcement and
      allegations of expropriation, much depends on how the State reacts if it has, in good
      faith, taken a contestable position of municipal law before its own courts but then loses:

               … there is … a difference between a questionable position taken by the
               executive in relation to a matter governed by the local law and a definitive
               determination contrary to law. In terms of the BIT the executive is entitled
               to take a position in relation to claims put forward by individuals, even if
               that position may turn out to be wrong in law, provided it does so in good
               faith and stands ready to defend its position before the courts. Like private
               parties, governments do not repudiate obligations merely by contesting
               their existence. An executive agency does not expropriate the value
               represented by a statutory obligation to make a payment or refund by mere
               refusal to pay, provided at least that (a) the refusal is not merely wilful, (b)




                                                   485
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 501 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 486 of 568

                   the courts are open to the aggrieved private party, (c) the courts' decisions
                   are not themselves overridden or repudiated by the State. 2180

1736. The Tribunal observes that EnCana concerned a dispute as to the availability (or not) of
      VAT tax refunds. That matter had been examined by the local courts before it was raised
      to the level of international jurisdiction. The tribunal noted that the issue before it did
      not concern any requirement to exhaust local remedies (as that was not required under
      the BIT); it just so happened that on the facts before it, the parties had litigated the matter
      before the claimant initiated the treaty arbitration. 2181 It was within this factual context
      that the tribunal made the finding quoted above.

1737. The present Tribunal finds some guidance in the conditions stated at the end of the
      passage. The question of whether Section 9(1)(i) could reach indirect transfers of capital
      assets situated in India was a contestable question of law which, it appears, was taken
      in good faith in Vodafone. 2182 The ITD’s view of Section 9(1)(i) was tested and found
      to be incorrect by the Supreme Court of India. In the Tribunal’s view, Parliament then
      exercised its legislative power to override or repudiate the Supreme Court’s judgment
      in Vodafone. This had immediate consequences, not only for Vodafone itself, but for
      other companies which had organised their tax affairs in a similar fashion as Vodafone
      had and which would have been able to rely on the Supreme Court’s ruling to defend
      their own positions vis-à-vis the ITD. The effect of the 2012 Amendment was to render
      taxable transactions that were previously non-taxable.

1738. There are other sources of guidance available to the Tribunal in addition to EnCana.
      The Respondent has submitted that the Tribunal may not seek guidance from the
      practice and jurisprudence of different municipal jurisdictions or other international
      adjudicative bodies in respect of retroactive taxation, as this would amount to deciding
      ex aequo et bono. 2183 The Tribunal is not persuaded. It is not improper for a treaty
      tribunal to seek guidance from the practice and jurisprudence of municipal legal systems
      in order to identify the general principles that are relevant for the interpretation of treaty
      terms in a specific context. Indeed, as the Respondent has noted, the decisions of
      domestic courts are “evidence for the existence of State practice and opinio juris”, and
      “may also serve as a subsidiary means for determining the rules of international law.” 2184
      There is no reason why they should not play the same role with respect to general
      principles of law. As discussed above, pursuant to Article 31.3(c) of the VCLT and
      Article 38.1(c) of the ICJ Statute, these general principles are a source of international


2180
       EnCana Corporation v. Republic of Ecuador, UNCITRAL, LCIA Case No. UN3481, Award, 3 February
       2006, ¶ 194 (emphasis added).
2181
       Id., at p. 56 n. 138: “…the Tribunal's holding on this narrow point does not, in our view, amount to reimposing
       a requirement of the exhaustion of local remedies which the BIT does not as a general matter require. The
       question is not whether the claim is admissible but whether the relevant rights have been expropriated as a
       matter of substance.”
2182
       There does not appear to be any suggestion by the Supreme Court that the position taken by the Commissioner
       was not in good faith.
2183
       Transcript, Hearing on Closing Arguments, Day 2, 142:7-21 (Mr Moollan).
2184
       Respondent’s Answers to the Tribunal’s Questions, ¶ 9 referring to Report of the International Law
       Commission on the Work of its Sixty-Eighth Session (2016), UN Doc A/71/10 (2016), RLA-275, p. 109.


                                                         486
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 502 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 487 of 568

          law, which can guide the Tribunal’s interpretation of the FET standard. The Respondent
          has also acknowledged that “the decisions of other international courts and tribunals
          […] are valuable as a ‘subsidiary means’ for determining the existence of a rule of
          customary international law.” 2185 Accordingly, there is no reason why the Tribunal
          should not seek guidance from the jurisprudence of international adjudicatory bodies,
          such as the ECtHR, to determine the existence of general principles of law.

1739. As discussed in Section VII.A.3.f(i)(3) above, investment treaty tribunals have
      recognised that the FET standard guarantees a treatment that is in line with general
      principles of substantive and procedural fairness. 2186 While it is not possible to list
      exhaustively all relevant principles, the Tribunal finds that the following are particularly
      pertinent when assessing whether retroactive taxation is “fair and equitable” in
      accordance with the BIT’s standard.

1740. Legal certainty / stability / predictability: One of the main characteristics and functions
      of the law is to allow individuals to predict the legal consequences of their conduct.
      Multiple tribunals have found this general principle to form part of the FET standard. 2187
      The cases that express some doubt about the value of this principle do so not by denying
      that the principle forms part of the FET standard, but rather by cautioning that it should
      not be understood to be an absolute rule, which would be tantamount to freezing the
      legal framework. 2188 As explained below, the investor’s interest in legal certainty should
      be balanced against the State’s power to regulate in the public interest.

1741. The principle of legal certainty is widely recognised as a fundamental component of the
      rule of law which, in turn, has long been recognised by international law. The ICJ
      adverted to it in the Asylum case, when it spoke of “arbitrary action” being “substituted
      for the rule of law”. 2189 Likewise, in the ELSI case, a Chamber of the ICJ, relying upon
      the Asylum case, spoke of arbitrariness as being “not so much something opposed to a
      rule of law, as something opposed to the rule of law,” going on to see arbitrariness as “a
      wilful disregard of due process of law, an act which shocks, or at least surprises, a sense
      of juridical propriety.” 2190 The use of “rule of law” as a foundational concept in these
      judgments has in turn been reflected in investment treaty jurisprudence. 2191


2185
       Respondent’s Answers to the Tribunal’s Questions, ¶ 4 referring to Report of the International Law
       Commission on the Work of its Sixty-Eighth Session (2016), UN Doc A/71/10 (2016), RLA-275, pp. 76-79.
2186
       Saluka Investments B.V. v. Czech Republic, UNCITRAL, Partial Award, 17 March 2006, CLA-44, ¶ 307;
       Ioan Micula, et al v. Romania, ICSID Case No. ARB/05/20, Final Award, 11 December 2013, CLA- 23, ¶
       525.
2187
       CMS Gas Transmission Company v. Republic of Argentina, ICSID Case No. ARB/01/8, Award, 12 May
       2005, ¶¶ 274-280; Murphy Exploration and Production Company International v. Republic of Ecuador (II),
       PCA Case No. 2012-16 (formerly AA 434), Partial Final Award, 6 May 2016, ¶¶ 205-208.
2188
       BG Group Plc. v. Republic of Argentina, UNCITRAL, Award, 24 December 2007, ¶¶ 298, 307, 310.
2189
       Asylum Case (Colombia v. Peru), Judgment, I.C.J. Reports 1950, p. 284.
2190
       Case concerning Elettronica Sicula, S.p.A. (ELSI) (United States v. Italy), I.C.J. Reports 1989, p. 15, ¶ 128.
2191
       Chevron Corporation and Texaco Petroleum Corporation v. The Republic of Ecuador (II), PCA Case
       No.2009-23, Second Partial Award on Track II, 30 August 2018, ¶¶ 9.16-9.19, Joseph Charles Lemire v.
       Ukraine, ICSID Case No. ARB/06/18, Decision on Jurisdiction and Liability, 14 January 2010, ¶¶ 262-263,


                                                         487
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 503 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 488 of 568

1742. While the precise definition of “rule of law” (roughly translated as “Rechtsstaat” in
      German, “État de droit” in French, “Estado de Derecho” in Spanish) can vary depending
      on the jurisdiction, or depending on whether emphasis is placed on formal or substantive
      aspects, the European Commission for Democracy through Law (also known as the
      “Venice Commission”) 2192 observes that, at its essence, “the notion of the Rule of Law
      requires a system of certain and foreseeable law, where everyone has the right to be
      treated by all decision-makers with dignity, equality and rationality and in accordance
      with the laws, and to have the opportunity to challenge decisions before independent
      and impartial courts through fair procedures.” 2193

1743. The notion of the rule of law “is a concept of universal validity”. 2194 The “need for
      universal adherence to and implementation of the Rule of Law at both the national and
      international levels” was recognised by all Member States of the United Nations in the
      General Assembly Resolution 60/1 in 2005. 2195 The General Assembly has adopted
      further resolutions, including the 2012 Declaration of the High-level Meeting on the
      Rule of Law, recognising that the “Rule of Law applies to all States equally, and to
      international organizations” and that it “belong[s] to the universal and indivisible core
      values and principles of the United Nations.” 2196

1744. The Report on the Rule of Law prepared by the UN Secretary General for the Security
      Council lists several indicators of the rule of law:

                   [The Rule of Law] refers to […] adherence to the principles of supremacy
                   of law, equality before the law, accountability to the law, fairness in the
                   application of the law, separation of powers, participation in decision-
                   making, legal certainty, avoidance of arbitrariness and procedural and
                   legal transparency. 2197

1745. Similarly, a comprehensive checklist of the principles of the rule of law prepared by the
      Venice Commission lists the following five main benchmarks of the rule of law: (i)
      legality, (ii) legal certainty, (iii) prevention of abuse (or misuse) of powers, (iv) equality



       Glencore International A.G. and C.I. Prodeco S.A. v. Republic of Colombia, ICSID Case No. ARB/16/6,
       Award, 27 August 2019, ¶¶ 1446, 1450.
2192
       The European Commission for Democracy through Law (the “Venice Commission”), is an independent
       consultative body set up in 1990 by the Council of Europe to advise on issues of constitutional law, including
       the functioning of democratic institutions and fundamental rights, electoral law and constitutional justice. See
       https://www.coe.int/en/web/human-rights-rule-of-law/venice-commission. As a body of the Council of
       Europe, it is formed by Western and Eastern European States. The full list of member states can be found at:
       https://www.coe.int/en/web/about-us/our-member-states.
2193
       The Rule of Law Checklist of the Venice Commission, Adopted by the Venice Commission at its 106th
       Session, 11-12 March 2016, ¶ 15.
2194
       Id., ¶ 9.
2195
       United Nations General Assembly Resolution 60/1 (2005).
2196
       United Nations General Assembly Resolution 66/102 (2011); Report of the United Nations High-level
       Meeting on the Rule of Law, 24 September 2012.
2197
       Report of the UN Secretary-General to the Security Council, UN Doc. S/2004/616 (2004), ¶ 6 (emphasis
       added).


                                                         488
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 504 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 489 of 568

          before the law and non-discrimination, and (vi) access to justice. 2198 While the Venice
          Commission primarily studies the rule of law in Europe, it has clarified that the rule of
          law is a universal principle. 2199

1746. As is evident from these checklists, legal certainty is an essential component of the rule
      of law. This was expressly recognised by the Indian Supreme Court in Vodafone, which
      concluded its reasoning with the following statements: 2200

                   FDI flows towards location with a strong governance infrastructure which
                   includes enactment of laws and how well the legal system works. Certainty
                   is integral to rule of law. Certainty and stability form the basic
                   foundation of any fiscal system. Tax policy certainty is crucial for
                   taxpayers (including foreign investors) to make rational economic choices
                   in the most efficient manner. Legal doctrines like “Limitation of Benefits”
                   and “look through” are matters of policy. It is for the Government of the
                   day to have them incorporated in the Treaties and in the laws so as to avoid
                   conflicting views. Investors should know where they stand. It also helps
                   the tax administration in enforcing the provisions of the taxing laws. […]

1747. That the principle of legal certainty is part of the universally recognised principles of
      the rule of law is also recognised by scholarly writings. One of the most prominent
      definitions of the rule of law by Lord Bingham identifies legal certainty and more
      specifically the general rule of non-retroactivity of law as part of the overarching
      principle of the rule of law:

                   All persons and authorities within the State, whether public or private,
                   should be bound by and entitled to the benefit of laws publicly made, taking
                   effect (generally) in the future and publicly administered in the courts. 2201

1748. The Parties both acknowledge the validity of the concepts of the rule of law and the
      principles of legal certainty, stability or predictability, although they dispute their exact
      scope and applicability, as discussed further below.

1749. In light of the above, the Tribunal finds that the manifestations of the foundational
      concept of rule of law such as the principle of legal certainty qualify as “general
      principles of law recognized by civilized nations” for purposes of Article 38.1(c) of the
      ICJ Statute, and may thus guide the Tribunal in determining the content of the FET
      standard contained in an international treaty, irrespective of the background or political
      stance of the Contracting States.


2198
       The Rule of Law Checklist of the Venice Commission, Adopted by the Venice Commission at its 106th
       Session, 11-12 March 2016.
2199
       Id., ¶ 32 (“Since the Venice Commission is a body of the Council of Europe, the checklist emphasises the
       legal situation in Europe, as expressed in particular in the case-law of the European Court of Human Rights
       and also of the Court of Justice of the European Union within its specific remit. The Rule of Law is however
       a universal principle, and this document also refers, where appropriate, to developments at global level as
       well as in other regions of the world, in particular in part III enumerating international standards.”).
2200
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 91.
2201
       Thomas Bingham, The Rule of Law (Allen Lane, 2010).


                                                        489
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 505 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 490 of 568

1750. As the Parties acknowledge, the principle of legal certainty is particularly relevant in
      the context of retroactive legislation. 2202 The Claimants submit that “retroactive
      legislation that imposes fresh obligations in respect of past events is fundamentally
      contrary to the very essence and purpose of the rule of law.” 2203 They add that
      “[f]undamental to the rule of law is the recognition that citizens should be able to
      understand the obligations and sanctions that the legal system imposes on them and to
      rely on clear rules to guide their actions. Retroactive laws that change the legal
      consequences of past transactions are inimical to this norm because they deny
      individuals the ability to conform their conduct to the law and to forecast the benefits or
      penalties associated with their actions.” 2204 While they acknowledge that not all
      retroactivity is wrongful, they argue (citing the Shome Committee) that “retrospective
      application of tax law should occur in exceptional or rarest of rare cases, and with
      particular objectives”. 2205 According to the Shome Committee, only the following types
      of retroactive laws are acceptable: “those that

                     (1) correct apparent mistakes/anomalies of the statute;

                     (2) remove technical defects, particularly in procedure, which had vitiated
                     the substantive law;

                     (3) protect the tax base from highly abusive tax planning schemes that have
                     the main purpose of avoiding tax, without economic substance; and

                     (4) [are meant to] expand the tax base.” 2206

1751. According to the Claimants, as the 2012 Amendment “imposed a fresh tax burden on
      past transactions in a targeted manner, [it] is of the variety that is the most offensive to
      notions of fairness and the rule of law.” 2207

1752. As to the principle of legal certainty / stability / predictability, the Claimants submit that
      “the notion that the legal framework into which an investor entrusts its investment must
      be knowable, stable, and capable of being complied with” is “[a]t the core of the FET
      standard”. 2208 Citing Vodafone, the Claimants submit that “[c]ertainty and stability form
      the basic foundation of any fiscal system”. 2209

1753. The Respondent, for its part, does not contest the concept of rule of law or the principle
      of legal certainty. Rather, it argues that the Claimants’ references to the rule of law are

2202
       Melvin Pauwels, “Retroactive and Retrospective Tax Legislation”, (2013), ¶ 2.2.4.1, in Hans Gribnau,
       Melvin Pauwels, Retroactivity of Tax Legislation (EATLP International Tax Series, 2013), CLA-381.
2203
       C-SoC, ¶¶ 294, 325.
2204
       Id., ¶ 329.
2205
       Id., ¶ 333, citing Expert Committee, Draft Report on Retrospective Amendments Relating to Indirect Transfer
       (2012), Exh. C-56, p. 30.
2206
       Ibid.
2207
       C-SoC, ¶ 335.
2208
       C-SoC, ¶ 337.
2209
       Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613, Exh. C-59, ¶ 91.


                                                        490
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 506 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 491 of 568

          “an unprincipled appeal to prejudice”, and that the concepts of legality and rule of law
          cannot be understood in a vacuum. 2210 The Respondent contends that “the fact that
          retroactive law, and in particular retroactive taxation, exists under (perhaps) every
          system of law shows that there is no bar on retroactivity whether on the basis that it may
          breach the “principle of legality” (even if one were to assume that this term has the same
          meaning in all legal systems) or the rule of law.” 2211 According to the Respondent, each
          State must decide how to reconcile the various principles involved. In the absence of a
          customary international law rule prohibiting retroactive legislation, “it is clear that, per
          se, retroactive civil (i.e., not criminal) legislation does not breach the principle of
          legality.” 2212 To the contrary: the Respondent submits that “retroactivity is consistent
          with the principle of legality in circumstances where such legislation is compliant with
          applicable legal principles in the relevant jurisdiction.” 2213 Here, the adoption of the
          2012 Amendment was guided by legal principles and is subject to the control of such
          principles by the Supreme Court of India (which the Claimants have not invoked.) 2214

1754. Similarly, the Respondent does not deny the existence of the principle of legal certainty,
      or of the related principles of stability and predictability. However, it submits that the
      principle of certainty is not absolute, and States should be guided by legal principles
      when legislating retroactively. In the case of retroactive taxation in particular, any
      balancing exercise between competing interests should take into account the
      circumstances, including the use of loopholes or tax abuse. 2215 Here, the Respondent
      alleges that there were clear and transparent legal principles in place regarding the use
      by the Indian Parliament of its power to tax retroactively. 2216

1755. The Respondent also argues that there is no self-standing obligation of “stability” under
      the FET standard; instead, the FET standard “balances any legitimate expectation of
      stability on the part of the investor with the State’s legitimate policy interests and its
      sovereign rights to regulate.” 2217 For the Respondent, the notion of “predictability”,
      forms part of the notion of stability.

1756. On this basis, the Respondent submits that where the jurisdiction in question has an
      established practice of retroactive legislation that is subject to constitutional control (as
      is the case here), “as long as the legislation meets the standards of that jurisdiction, it
      does not breach the principle of legality.” 2218 Nor, in the absence of a legitimate

2210
       Respondent’s Answers to the Tribunal’s Questions, ¶ 135. The Tribunal understands that the Respondent’s
       comments on the principle of legality apply mutatis mutandis to the notion of rule of law.
2211
       Ibid.
2212
       Ibid.
2213
       Respondent’s Answers to the Tribunal’s Questions, ¶ 137.
2214
       Ibid.
2215
       Respondent’s Answers to the Tribunal’s Questions, ¶ 136, citing Hans Gribnau, “Legal Certainty: A Matter
       of Principle”, RLA-364, Hans Gribnau and Melvin Pauwels, Retroactivity of Tax Legislation (EATLP
       International Tax Series, 2013), CLA-381, 69, p. 93.
2216
       Ibid.
2217
       R-PHB, ¶ 515.
2218
       Respondent’s Answers to the Tribunal’s Questions, ¶ 136.


                                                      491
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 507 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 492 of 568

          expectation, will it breach the principle of stability / predictability. 2219 While a
          retroactive law may breach one of the “residual elements” of the FET standard (e.g.,
          because it is arbitrary or not reasonably related to any rational governmental purpose),
          most constitutional systems will strike down that legislation. If they do not, the
          retroactive legislation “may still fall foul of the residual treaty standard”, and if there is
          an allegation of denial of justice the entire domestic legal system dealing with this
          question would fall afoul of international law. 2220 In the present case, there is no
          indication that the Indian constitutional system would not strike down arbitrary or
          unreasonable retroactive legislation, and there has been no allegation of denial of
          justice. 2221

1757. On the basis of the Parties’ submissions and the authorities reviewed above, the Tribunal
      finds that the principle of legal certainty (and its corollaries, stability and predictability)
      provides significant guidance when determining whether retroactive taxation is
      compatible with the FET standard provided at Article 3(2) of the BIT. As the Rule of
      Law Checklist of the Venice Commission makes clear, one of the essential elements of
      the principle of legal certainty is precisely that “[p]eople must be informed in advance
      of the consequences of their behaviour” and that laws should “enable legal subjects to
      regulate their conduct in conformity with it.” 2222 For this reason, the rule is that the law
      operates prospectively. By their very nature, retroactive laws do not allow individuals
      to predict the legal consequences of their conduct. An individual that is subjected to
      retroactive legislation is thus deprived of the ability to make an informed choice and
      plan his/her activities in consideration of the legal consequences of his/her conduct, for
      the simple reason that it is impossible to alter events or actions that have already
      occurred. Thus, in accordance with the principle of legal certainty, the general rule in a
      system governed by the rule of law is that the law applies prospectively. Subject to
      exceptions where this is justified by a specific public purpose as discussed below, the
      retroactive application of legislation constitutes a fundamental affront to the principle
      of legal certainty and runs afoul of the guarantee of predictability of the legal
      environment.

1758. This is indeed the case in India, where the starting point is that legislation typically
      speaks prospectively. For obvious reasons of fairness and the foundational consideration
      that a person ought to be able to discover and understand the law which is applicable to
      his/her acts so as to be able to comply with it, retroactivity is considered to be an
      exception to the strong presumption that when Parliament speaks through legislation, it
      speaks prospectively. As Sikri, J. (writing for the Constitutional Court) noted in CIT v.
      Vatika Township Private Ltd.:

                     31. Law passed today cannot apply to the events of the past. If we do
                     something today, we do it keeping in view the law of today and in force
                     and not tomorrow’s backward adjustment of it. Our belief in the nature of
                     the law is founded on the bed rock that every human being is entitled to

2219
       R-PHB, ¶ 515.
2220
       Respondent’s Answers to the Tribunal’s Questions, ¶ 138.
2221
       Id., ¶ 138.
2222
       The Rule of Law Checklist of the Venice Commission, Adopted by the Venice Commission at its 106th
       Session, 11-12 March 2016, ¶¶ 58, 62.

                                                      492
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 508 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 493 of 568

                   arrange his affairs by relying on the existing law and should not find that
                   his plans have been retrospectively upset. This principle of law is known
                   as lex prospicit non respicit: law looks forward not backward. As was
                   observed in Phillips v. Eyre (1870) LR 6 QB 1, a retrospective legislation
                   is contrary to the general principle that legislation by which the conduct of
                   mankind is to be regulated when introduced for the first time to deal with
                   future acts ought not to change the character of past transactions carried on
                   upon the faith of the then existing law.

                   32. The obvious basis of the principle against retrospectivity is the
                   principle of 'fairness', which must be the basis of every legal rule as was
                   observed in the decision reported in L'Office Cherifien des Phosphates v.
                   Yamashita-Shinnihon Steamship Co. Ltd. (1994) 1 AC 486. Thus,
                   legislations which modified accrued rights or which impose obligations or
                   impose new duties or attach a new disability have to be treated as
                   prospective unless the legislative intent is clearly to give the enactment a
                   retrospective effect; unless the legislation is for purpose of supplying an
                   obvious omission in a former legislation or to explain a former legislation.
                   We need not note the cornucopia of case law available on the subject
                   because aforesaid legal position clearly emerges from the various decisions
                   and this legal position was conceded by the counsel for the parties... 2223

1759. The Tribunal agrees with this statement of the general principle, which is congruent with
      the general principle of legal certainty in the broader international context. 2224

1760. That said, as both Parties have rightly noted, the principles of legal certainty / stability /
      predictability do not warrant an absolute prohibition of all sorts of retroactive
      legislation. In criminal law, non-retroactivity is often considered as an absolute rule due
      to the manifest injustice of subjecting a person to criminal liability for acts which were
      not crimes at the time of their making. To quote Lord Bingham, “…on this point the law
      is and has long been clear: you cannot be punished for something which was not criminal
      when you did it.…” 2225 However, “outside the criminal field, a retroactive limitation of
      the rights of individuals or imposition of new duties may be permissible, but only if in
      the public interest and in conformity with the principle of proportionality.” 2226 As
      explained in more detail below, this means that (i) the retroactive application of a new
      regulation is only justified when the prospective application of that regulation would not
      achieve the specific public purpose sought, and (ii) the importance of that specific public
      purpose must manifestly outweigh the prejudice suffered by the individuals affected by
      the retroactive application of the regulation. To take the example of taxation, the public
      purpose that justifies virtually any tax legislation – raising funds for governmental
      purposes and services – does not suffice to justify the retroactive application of a new
      tax regulation. Otherwise, States would always be permitted to retroactively increase or

2223
       Commissioner of Income Tax v. Vatika Township Private Ltd., [2015] 1 SCC 1, Exh. R-26, ¶ 31.
2224
       The Tribunal notes further that the Constitutional Court differentiated between retroactivity which confers a
       benefit on individuals without inflicting a detriment on others or the public at large (which is viewed
       favourably) and retroactivity which imposes a burden or liability on certain persons (which leads in favour
       of prospectivity of application, if possible). Id., ¶¶ 33-34.
2225
       Thomas Bingham, The Rule of Law, (Allen Lane, 2010), p. 74.
2226
       The Rule of Law Checklist of the Venice Commission, Adopted by the Venice Commission at its 106th
       Session, 11-12 March 2016, ¶ 62 (emphasis added).

                                                        493
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 509 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 494 of 568

          establish new tax burdens on past transactions in an attempt to raise extra funds for the
          budget. It does not require a long explanation that accepting such a system would erode
          the legal certainty and the rule of law.

1761. Respect of legitimate expectations: This principle stands for the proposition that the
      State should respect its specific commitments in reliance on which the investor has made
      its investment. As discussed in Section VII.A.2 above, the Respondent argues that,
      absent a legitimate expectation grounded in a specific commitment by the State,
      investors in India assume the risk of retroactive legislation, in particular because it is
      permissible under Indian constitutional law.

1762. The Tribunal considers the existing investment treaty jurisprudence on ‘legitimate
      expectations’ to be of limited assistance in the present inquiry.

1763. The cases on which India has relied in respect of legitimate expectations and the
      permissible limits of regulation (including the heavily relied upon passages from
      Masdar Solar) relate to prospective legislation. 2227 The Tribunal does not consider that
      they are of assistance to deciding the rather unusual case of retroactive tax legislation
      which is before it.

1764. For their part, the Claimants claimed to have had a legitimate expectation that the
      “settled” understanding as to Section 9(1)(i)’s operation would not be upset. 2228 But this
      too runs into difficulties due to the special nature of taxation law enforcement.

1765. An income tax law is a law of general application whose application depends upon the
      circumstances of each taxpayer. In a system of self-assessment, where the authorities do
      not examine the vast majority of transactions that are or may be taxable, relying instead
      upon the taxpayer’s good faith assessment of its tax situation (subject, of course, to
      audit), the idea of a taxpayer’s having a legitimate expectation that it will not be taxed
      or that it will be taxed in a certain way tends to break down in the absence of an advance
      ruling granted by the tax authorities. Although the Tribunal has satisfied itself that
      Section 9(1)(i) of the ITA did not reach indirect transfers of assets situate in India, it is
      reluctant to accept the Claimants’ contention that even in the absence of any ruling or
      representation by the relevant office of the ITD, the law was so clearly “settled” as to
      be capable of generating a legitimate expectation of non-taxability in all circumstances.

1766. The reason for the Tribunal’s hesitation is twofold. First, there was no authoritative
      judicial ruling at the time of the Transaction that definitively held that Section 9(1)(i)
      must be read literally. 2229 The best evidence that the law was not so clearly settled is the
      fact that in Vodafone the Bombay High Court interpreted Section 9(1)(i) expansively

2227
       R-PHB, ¶¶ 342-350.
2228
       C-Updated Reply, ¶540.
2229
       Mr Salve SA, who was counsel to Vodafone in the appeal to the Supreme Court, himself stated after the
       Supreme Court overturned the High Court that: “The tax authorities had prepared well and argued well. It
       was not one of the cases where it was open and shut on any issue. In fact, when I came out of the court, I said
       it could go either way.” Exh. R-211, Samar Srivastave and KP Narayana Kumar, “A Salve for a Taxing
       Moment:       The     Vodafone       Inside    Story”,     (Forbes      India,     2012),     available      at
       http://www.forbesindia.com/article/boardroom/a-salve-for-a-taxing-moment-the-vodafoneinside-
       story/321861.

                                                         494
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 510 of 583
                                                                                               PCA Case No. 2016-7
                                                                                          Award of 21 December 2020
                                                                                                     Page 495 of 568

          (only to be later overturned by the Supreme Court). The absence of any litigation over
          the meaning of the provision from 1961 until Vodafone could have led the Indian tax
          advisory profession to gain some comfort that Section 9(1)(i) bore the meaning that they
          thought it had (and that was consistent with the advice received by Claimants), and
          which the Supreme Court later confirmed was the case. But that alone cannot sustain a
          legitimate expectation of the type asserted by the Claimants.

1767. In the Tribunal’s view, the correct way to describe the situation at the time of the 2006
      Transactions is as follows: The law stood as it did; it was transparent (i.e., published,
      discoverable, and knowable); taxpayers, lawyers and accountants could take note of it;
      and the latter could consult and apply it in their advice. The evident absence of any ITD
      challenges to indirect transfers (up to 2007), 2230 and the history of the ITA and the ITD’s
      attempt to introduce the DTC 2009 and 2010 in the preceding years 2231 could increase
      the level of confidence in the Indian tax advisory profession that indirect transfers were
      not taxable, but the fact of the matter was that the courts had not yet confirmed that to
      be the case. In short, beyond the terms of the Act itself, there was no statement,
      representation or act on the Respondent’s part from which an assurance could be
      discerned.

1768. Secondly, the Tribunal recognises that the tax authorities and indeed the courts of a State
      can sometimes develop new and more expansive views as to the ambit or meaning of a
      law in light of changed circumstances. Indeed, both Parties in the present arbitration
      have described Vodafone as a “test case” (although they differed as to the consequences
      that flow from that description). 2232 The implication of a “test case” is that an issue of
      law is finely balanced and a court could go either way, and further that the court’s
      decision may serve as a guide to the likely treatment of other parties who are in a similar
      situation. In addition, as already noted, while the law is impersonal and of general
      application, its specific application depends upon facts which are peculiar to each
      taxpayer (or non-taxpayer, as the case may be) and sometimes structures depend upon
      “judgment calls” about which reasonable people can differ. Thus, some structures may
      “work”, while others may not. The caution shown in both the advice of Ernst & Young
      and RSM as to the possibility that the ITD might challenge a Mauritian structure for
      lacking substance is a recognition that the tax authorities can sometimes take a view on
      a structure and aggressively pursue it. As Twin Star shows, such efforts can gain judicial
      benediction.




2230
       See Section II.C above.
2231
       Ibid.
2232
       R-Rejoinder, ¶ 28(a) (“The Claimants constantly repeat that “Vodafone was a test case”. Insofar as this is
       meant to convey the impression that the Indian tax authorities had accepted, or were bound by, a narrow
       interpretation of section 9(1)(i), that is factually and legally incorrect. But Vodafone was certainly a test case
       in the sense that, prior to the Supreme Court’s ruling in 2012, no Court anywhere in India had given an
       interpretation of section 9(1)(i) which supports the Claimants’ case. Prior to the Vodafone Supreme Court
       decision the position was – on any meaning of the term – not settled as a matter of Indian law; as the Claimants
       would have found out (assuming they were not perfectly aware of the same) if they had cared to ask their
       accountants and transactional lawyers to provide a proper opinion on their proposed avoidance of payment
       of any capital gains tax anywhere in the world on the capital gains of approximately USD 5 billion they had
       made in India.”).

                                                          495
     Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 511 of 583
                                                                              PCA Case No. 2016-7
                                                                         Award of 21 December 2020
                                                                                    Page 496 of 568

1769. Thus, where a private party such as CEP engages professional advisors to guide it in
      planning a transaction, especially when various iterations of plans which did identify
      taxability were considered and discarded and a structure that did not identify taxability
      was eventually arrived at, it seems to the Tribunal that it is not possible to impute to the
      ITD a kind of de facto approval of Cairn’s advisors’ views arising from the general state
      of the law, even if combined with various regulatory approvals given by other arms of
      the State which were not specifically charged with applying India’s capital gains law.

1770. To be clear, the Tribunal is not to be taken as saying that legitimate expectations can
      never play a role in a taxation dispute. For example, it has little doubt that a legitimate
      expectation can be created when a taxpayer who is uncertain as to the taxability or not
      of a proposed transaction obtains an advance ruling of non-taxability (or taxability at a
      certain rate) from the authorities. Were the authorities to later reverse course, dashed
      expectations could very well support a successful claim of breach of FET. Assuming
      full and correct disclosure of the details of the transaction, such a taxpayer would be
      entitled to rely upon an advance ruling. The requisite degree of specificity of assurance
      by the authorities to the investor would be present to found a legitimate expectation
      because the authorities would have turned their minds to the specific circumstances of
      the taxpayer and applied the law to it. (The Respondent argues as much in criticising the
      Claimants for failing to get an advance ruling on the taxability of the 2006 Transaction.
      Obviously, this did not occur and the situation with which the Tribunal is concerned lies
      a long way from a dispute over express assurances given by government officials or
      even expressed in detailed legislative schemes such as have been at issue in various
      renewable energy claims.)

1771. Accordingly, the Tribunal does not intend to base its decision on an application of the
      ‘legitimate expectations’ doctrine. Having said that, the doctrine, which is aimed at
      protecting an investor’s reliance upon assurances or representations as to how the State
      will act in the future, does share some common ground with the principle of legal
      certainty which is, in the Tribunal’s view, the correct principle to apply in the present
      case.

1772. In the Tribunal’s view, the Supreme Court’s ruling in Vodafone settled any outstanding
      doubts as to the correct interpretation of Section 9(1)(i). The Court having interpreted
      the Act in a manner that was consistent with the advice which RSM had given the
      Claimants in 2006, the principle of legal certainty should entitle them to rely upon such
      a ruling to the extent that it supported the lawfulness of their transaction. Even in a legal
      system which permits some forms of retroactive amendment of the law, the principle of
      legal certainty should protect an investor from a post-judgment legislative interpretation
      which holds the opposite of what the court found and goes further to prescribe it
      retroactively, thus rendering taxable transactions that were non-taxable at the time of
      their making.

1773. It goes without saying that the Claimants were not parties to Vodafone and obviously
      the Supreme Court did not pass on the specifics of the structure which CEP ultimately
      settled upon. The Tribunal recognises that the Respondent has sought to distinguish the
      facts of the present case from Vodafone. The Tribunal cannot but agree that the facts are
      different and it cannot rule out the possibility that the Delhi High Court (or the Supreme
      Court, were the matter to go further) could attach significance to certain facts or see a

                                               496
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 512 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 497 of 568

             gloss in the Indian caselaw which has not been apparent from the evidence that has been
             put before this Tribunal. But the Vodafone judgment was a binding interpretation of
             Indian law which vindicated RSM’s view that indirect transfers were not captured by
             Section 9(1)(i) and that was the law of the land until Parliament intervened. The Tribunal
             has found, on a balance of probabilities, having regard to the facts and such Indian
             caselaw as has been put before it, that the structure adopted by Cairn was not the result
             of abusive tax planning. It follows that the structure must be viewed as legitimate tax
             planning. With that predicate in mind, even if Indian constitutional law were to hold the
             amendment lawful, the Tribunal considers that the 2012 Amendment significantly
             changed the application of Indian law to the Claimants’ detriment and further that this
             change breached the principle of legal certainty.

1774. In this connection, the Tribunal found some assistance in Philip Baker QC’s short
      discussion of retroactive tax legislation, in which he discussed the treatment of such
      legislation by different countries and under international human rights conventions such
      as Article 1 of the First Protocol to the European Convention on Human Rights
      (“ECHR”). 2233

1775. Noting that retroactivity and retrospectivity in tax legislation “both undermine
      legitimate expectations where the taxpayer has either anticipated a particular tax
      outcome for previously earned income, or, in the case of retrospective legislation,
      anticipates a particular future outcome,” Baker accepts that neither is objectionable
      “where the taxpayer, viewed realistically, had no legitimate expectation of the previous
      outcome”, i.e., “where the avoidance was so abusive that no reasonable taxpayer,
      properly advised, could have had a legitimate expectation of enjoying the fruits of the
      avoidance.” 2234 (Based on what the Tribunal has already found, Baker’s test, the “no
      reasonable taxpayer, properly advised, could have had a legitimate expectation of
      enjoying the fruits of the avoidance” test, has not been transgressed in the present case
      such that a basis for permissible retroactive legislation would be met.)

1776. In his concluding comments, Baker made an observation of relevance to the legislative
      reaction to the Supreme Court’s judgment in Vodafone:

                      Retroactive tax legislation which fails to grandfather final and binding
                      court decisions is a clear breach of human rights norms: it infringes the
                      right to a fair trial and the right to enjoyment of possessions, or the freedom
                      from arbitrary misappropriation. It is a failure to respect the rule of law,
                      and therefore contrary to the principles of law recognised by all civilised
                      nations…. 2235

1777. This statement is of course of greatest relevance to the situation in which the successful
      litigant, Vodafone, found itself, but Baker’s comment has salience for other foreign
      investors which, like Vodafone, structured their exits from India based on an
      understanding of the meaning and application of Section 9(1)(i) that the Supreme Court


2233
       Philip Baker QC, “Retroactive Tax Legislation”, 6(48) International Taxation 780 (June 2012), CLA-60, p.
       781.
2234
       Id.
2235
       Id., p. 784.

                                                         497
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 513 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                    Page 498 of 568

          later confirmed. The Tribunal considers that the change to the reach of Section 9(1)(i)
          after the Supreme Court issued a definitive interpretation of the provision, made
          retroactive to 1962, not only directly affected Vodafone but also adversely affected other
          foreign investors such as Cairn which had similarly ordered their affairs in line with the
          view that the law applicable at the time of their transactions did not reach indirect
          transfers.

1778. The Tribunal now turns to other investment treaty cases. As already noted, investment
      treaty jurisprudence on retroactivity is scarce. Despite this, the few cases on record that
      address the issue of retroactivity confirm that retroactivity may breach the FET standard.
      In ATA v. Jordan, 2236 Jordan had amended its arbitration law so that arbitration
      agreements that had served as basis for an arbitration award were statutorily
      extinguished if the award was later annulled by the courts. 2237 An ICSID tribunal found
      that Jordan had violated the relevant FET standard when, applying this new extinction
      provision to ATA, it invalidated an arbitration agreement that had been concluded
      between the investor and a State-controlled entity. 2238 While, using the terminology
      discussed in Section VII.A.3.c(i) above, the Tribunal understands that the Jordanian law
      had immediate or retrospective (rather than retroactive) effect, 2239 the ATA tribunal
      characterised the law as retroactive. 2240 The Respondent argues that this situation
      differed from the present case because the Jordanian State-controlled entity had made a
      specific commitment vis-à-vis ATA in the form of a contract and the arbitration
      agreement. This distinction is unavailing. For obvious reasons, the arbitration
      agreement, apart from being a contractual commitment, which bound the State-
      controlled entity and not the State itself, does not constitute a specific commitment that
      the law applicable to that agreement will not change. No such specific commitment or
      a stabilisation guarantee was granted by Jordan. However, given the
      immediate/retrospective nature of the change in law (which the tribunal characterised
      as “retroactive”), no specific commitment was required to engage Jordan’s liability
      under the BIT. According to the tribunal:

                     By virtue of Article II of the New York Convention, Jordan’s State courts
                     are required to “recognize an agreement in writing under which the parties
                     undertake to submit to arbitration”, and in such circumstances to “refer the
                     parties to arbitration, unless it finds that the said agreement is null and void,
                     inoperative or incapable of being performed”. There has never been any
                     allegation in this case by either party that the Arbitration Agreement at

2236
       ATA Construction, Industrial and Trading Company v. The Hashemite Kingdom of Jordan, ICSID Case No.
       ARB/08/2, Award, 18 May 2010, CLA-230.
2237
       Id., ¶ 116.
2238
       Id., ¶¶ 121-129.
2239
       The Tribunal notes that the amendment to the arbitration law operated with immediate effect, i.e., it applied
       prospectively but affected all situations created prior to its enactment. This effect is equivalent to the strict
       notion of retrospectivity discussed in Section VII.A.3.c(i) above, which the Tribunal has decided to refer to
       as immediate effect to avoid confusion.
2240
       ATA Construction, Industrial and Trading Company v. The Hashemite Kingdom of Jordan, ICSID Case No.
       ARB/08/2, Award, 18 May 2010, CLA-230, ¶¶ 126 (“The retroactive effect of the Jordanian Arbitration Law,
       which extinguished a valid right to arbitration deprived an investor such as the Claimant of a valuable asset
       in violation of the Treaty’s investment protections”); see also ¶ 128, quoted below.


                                                          498
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 514 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 499 of 568

                   issue was per se “null and void, inoperative or incapable of being
                   performed”. It is arguable (but the Tribunal takes no position on the point)
                   that the extinguishment rule might be deemed to be prospectively
                   compatible with Article II insofar as parties electing Jordan as the venue
                   for an arbitration or electing Jordanian law as the law of the arbitration had
                   notice of the rule and accepted it. Retroactivity is the problem here. The
                   new rule should cover only those arbitration agreements concluded after
                   the coming into force of the Jordanian Arbitration Law in 2001 and not
                   arbitration agreements existing before the 2001 Law came into force, such
                   as the Arbitration Agreement at issue in this proceeding. 2241

1779. This reasoning holds true even if one ignores the fact that ATA’s contractual
      counterparty was a State-controlled entity. Even if ATA had entered into the arbitration
      agreement with a private entity (the way Cairn entered into the 2006 Transactions with
      its subsidiaries), absent a specific justification, under the ATA tribunal’s reasoning it
      would have been impermissible for the State to substantially change the legal
      consequences of that past transaction by introducing a law with immediate/retrospective
      effect.

1780. If the ATA tribunal found a law of immediate effect to be objectionable because it did
      not grandfather previously acquired contractual rights, it is reasonable to presume, a
      fortiori, that it would have found full retroactivity (i.e., a situation where a new law
      changes the content of the law in the past) to have been as or more objectionable.

1781. The tribunal in Bilcon v. Canada also stated, albeit in obiter, that retroactivity might
      amount to a breach of the MST. This suggests that, in principle, non-retroactivity, much
      like due process, is a separate limitation on the State’s power to regulate, distinct from
      any limitations that may separately arise from the State’s earlier specific assurances:

                   [B]reaches of the international minimum standard might arise in some
                   special circumstances—such as changes in a legal or policy framework that
                   have retroactive effect, are not proceeded by reasonable notice, are aimed
                   or applied in a discriminatory basis or are contrary to earlier specific
                   assurances by state authorities that the regulatory framework would not be
                   altered to the detriment of the investor. 2242

1782. Importantly, the Bilcon tribunal was scrutinising Canada’s measures under the
      customary international law minimum standard of treatment, which, as explained above,
      is a somewhat less rigorous standard than the unqualified FET standard contained in
      Article 3(2) of the BIT.

1783. Certain commentators have also opined that retroactivity may run afoul of the FET
      standard even absent specific commitments. For instance, Professor Schill writes that
      “where a foreign investor merely relies on the general legal framework without any
      specific commitments or intention on behalf of the host state to attract foreign investors,

2241
       Id., ¶ 128 (emphasis added).
2242
       William Ralph Clayton, William Richard Clayton, Douglas Clayton, Daniel Clayton and Bilcon of Delaware
       Inc. v. Government of Canada, UNCITRAL, PCA Case No. 2009-04, Award on Jurisdiction and Liability,
       17 March 2015, CLA-22, ¶ 572 (emphasis added).


                                                      499
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 515 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                    Page 500 of 568

          the concept of legitimate expectations may only have a more marginal scope of
          application”, and “will mostly come into play with respect to legislation with a
          retroactive [e]ffect.” 2243

1784. As to the Respondent’s argument that retroactivity is legitimate under Indian law, as the
      Respondent itself recognises, this is only the case if certain constitutional limitations are
      met. As discussed above, even absent a specific commitment from the State, an investor
      in India is entitled to trust that, as a general rule, the law will apply prospectively. Even
      where retroactive legislation is arguably frequent, as the Respondent contends is the
      case in India, retroactive legislation requires a specific justification. As the Shome
      Committee recognised, the “retrospective application of tax law should occur in
      exceptional or rarest of rare cases, and with particular objectives”. 2244

1785. Accordingly, investors in India should be able to expect that they will not be taxed
      retroactively unless the amendment addresses “small repairs”, 2245 together with a
      specific policy justification that does not unduly adversely affect parties that ordered
      their affairs in accordance with the previous understanding of the law, and of course
      provided that constitutional safeguards are respected. Equally so, an investor who is
      protected under a bilateral investment treaty containing an FET standard is entitled to
      expect that any retroactive legislation will not breach the core principles encompassed
      in that standard (in particular, legal certainty, predictability and legitimate expectations).
      In other words, the fact that investors should be “on notice” when they invest that
      retroactive legislation is lawful in India will not deprive them of protection against
      retroactive legislation that goes beyond the limits permitted by the FET standard. What
      appears to be permitted in India and at the same time compatible with FET is “some”
      retroactivity of a relatively minor character, but not “any” retroactivity: the investor and,
      any law-abiding person more generally, has a protection against retroactivity exceeding
      certain limits.

1786. Thus, when scrutinising retroactive changes to the legal framework, the search for
      specific commitments is of limited relevance. Rather, as a result of the principles of
      legal certainty / stability / predictability, investors have an expectation that, even absent
      specific assurances, existing laws and regulations will be applied as they stand at the
      time when the legally relevant transaction takes place and in compliance with the then-
      existing regulatory framework. While, as discussed below, this principle is not absolute,
      it is the general rule.

1787. Reasonableness and non-arbitrariness: It is undisputed that States have the power to
      take measures in pursuance of a public purpose. At the same time, their measures are
      required to be for a public purpose. 2246 This entails not only a requirement that the

2243
       Stephan Schill, “Fair and Equitable Treatment under Investment Treaties as an Embodiment of the Rule of
       Law”, 3(5) TDM (December 2005) Exh CLA-66, p. 28.
2244
       Expert Committee, Draft Report on Retrospective Amendments Relating to Indirect Transfer (2012), Exh.
       C-56, p. 30.
2245
       See Section VII.A.3.f(i)(1) above.
2246
       This is explicitly stated in cases of expropriation (see Article V of the BIT), and is implicit in the assessment
       of reasonableness or proportionality of measures alleged to be in breach of FET.


                                                          500
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 516 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                    Page 501 of 568

          State’s policy be rational and non-arbitrary, but also that the measure in question bear a
          reasonable relationship with that policy. 2247 While the Parties dispute whether the
          requirement that a measure be “reasonable” goes beyond its rationality, it is undisputed
          that the requirement of reasonableness encapsulates at least that the measure be
          reasonably related to a rational policy. 2248

1788. The Respondent is right when it argues that the principle of legal certainty and
      predictability cannot be understood in absolute terms and should instead be balanced
      against the State’s power to act in pursuance of the public purpose. This is precisely
      why, as discussed below, certain types of retroactive regulations might be justified when
      the State has a particular purpose that justifies that particular form of retroactivity. When
      balancing the State’s public purpose and the investor’s interests, the principle of
      proportionality becomes relevant. 2249 Under this principle, the measures should not be
      more burdensome for the individual’s rights and interests than required by the pursued
      public purpose, especially if a less burdensome measure would be available to satisfy
      the same public purpose. 2250

                                                         ***

1789. Having the above principles in mind, the Tribunal will carry out a balancing exercise
      between India’s public policy objectives, on the one hand, and the Claimants’ interest

2247
       Saluka Investments B.V. v. Czech Republic, UNCITRAL, Partial Award, 17 March 2006, CLA-44, ¶ 307
       (“any differential treatment of a foreign investor must not be based on unreasonable distinctions and demands,
       and must be justified by showing that it bears a reasonable relationship to rational policies not motivated by
       a preference for other investments over the foreign-owned investment”); AES Summit Generation Limited
       and AES-Tisza Erömü Kft v. Hungary, ICSID Case No. ARB/07/22, Award, 23 September 2010, RLA-270
       ¶¶ 10.3.7-9 (“There are two elements that require to be analyzed to determine whether a state’s act was
       unreasonable: the existence of a rational policy; and the reasonableness of the act of the state in relation to
       the policy. A rational policy is taken by a state following a logical (good sense) explanation and with the aim
       of addressing a public interest matter. Nevertheless, a rational policy is not enough to justify all the measures
       taken by a state in its name. A challenged measure must also be reasonable. That is, there needs to be an
       appropriate correlation between the state’s public policy objective and the measure adopted to achieve it.
       This has to do with the nature of the measure and the way it is implemented”).
2248
       See, e.g., C-Reply, n. 537; C-PHB, ¶ 374; R-PHB, ¶¶ 523-525. The Respondent has also argued that the
       Claimants did not plead that the 2012 Amendment was “unreasonable” until the Evidentiary Hearing. In AT-
       232, the Tribunal disagreed with this assessment, and found that the arguments on this point made by the
       Claimants at the Evidentiary Hearing “f[e]ll within the scope of permissible pleading” (AT-232, p.5). In any
       event, this does not preclude the Tribunal from assessing the various strands of the FET standard, and as
       reflected above, the Parties partially agree on the meaning of this strand.
2249
       Occidental Petroleum Corporation and Occidental Exploration and Production Company v. Republic of
       Ecuador, ICSID Case No. ARB/06/11, Award, 5 October 2012, ¶¶ 427, 452; Electrabel S.A. v. Republic of
       Hungary, ICSID Case No. ARB/07/19, Award, 25 November 2015, ¶ 179; LG&E Energy Corp., LG&E
       Capital Corp. and LG&E International Inc. v. Argentine Republic, ICSID Case No. ARB/02/1, Decision on
       Liability, 3 October 2006, ¶ 195; Continental Casualty Company v. Argentine Republic, ICSID Case No.
       ARB/03/9, Award, 5 September 2008, ¶ 232; R. Kläger, ‘Fair and Equitable Treatment’ in International
       Investment Law (2011, Cambridge), pp. 128, 236-245.
2250
       Electrabel S.A. v. Republic of Hungary, ICSID Case No. ARB/07/19, Award, 25 November 2015, ¶ 179. By
       way of a simple example, if the State decides to eliminate harmful effects of a chemical substance that is
       released in the environment during a certain mining activity, it would be disproportionate for the State to
       revoke the investor’s mining concession or to ban the mining activity outright, provided that the release of
       the relevant chemicals could reasonably be prevented by imposing less burdensome measures upon the
       investor, such as practice regulations.

                                                          501
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 517 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 502 of 568

          in benefitting from the values of legal certainty and predictability, on the other. In
          conducting this exercise, the Tribunal should take into account the fact that India has
          given no specific assurances against the enactment of retroactive legislation. However,
          as explained above, this is of limited importance in the present case, given that the
          principles of legitimate expectations and respect of specific assurances have primarily
          been developed in the context of prospective regulatory changes. The proper legal
          principle to apply in a jurisdiction governed by the rule of law, in the Tribunal’s view,
          is that of legal certainty: the general rule is that laws should apply prospectively; thus,
          except for specific cases where retroactivity is compatible with the rule of law, any
          individual is entitled to assume that the State will not legislate retroactively even absent
          a specific commitment.

1790. Having set out the core principle it considers relevant to assessing the compatibility of
      retroactive taxation with the FET standard, the Tribunal now turns to how these
      principles apply in practice. As already noted, the principle of legal certainty is not
      absolute. For the reasons that follow, when balancing the Claimants’ interest of legal
      certainty against the Respondent’s power to regulate in the public interest, the Tribunal
      must examine whether India’s decision to apply its fiscal measures retroactively was
      justified by a specific purpose that India could not attain by applying that measure
      prospectively. In other words, given the degree to which retroactivity upsets legal
      certainty, the State should have a specific and compelling public policy objective that
      warrants not only the regulatory change in general, but also the retroactive application
      of that change. In other words, to justify legislating with retroactive effects, a State must
      be facing a situation where the new rule would not fulfil its purpose (i.e., not fully attain
      the public interest being pursued) if its effects were only prospective. This means that
      the public purpose that justifies the adoption of a new law will usually be insufficient to
      justify the retroactivity of that law; there must be an additional public purpose that
      justifies applying that new law retroactively.

1791. In the context of fiscal measures, this means that a public purpose that typically justifies
      prospective tax measures, such as increasing the taxable base and fiscal income, does
      not in and of itself suffice to justify the measure’s retroactive application. 2251 The goal
      of protecting and enhancing the public treasury is present in any attempt by a
      government to raise revenue. Instead, there must be an identifiable and specific public
      purpose justifying why it would not suffice to apply the measure prospectively, and why
      the State has deemed it necessary to apply it to past transactions.

1792. This is the approach towards retroactive taxation under Article 1 of Protocol 1 of the
      ECHR. The Baker article, to which the Tribunal has previously referred, concludes, after
      analysing the ECHR’s jurisprudence on retroactive taxation, that:

                  Such [retroactive tax] legislation is not per se an infringement of the
                  Convention. However, it will be zealously scrutinized to ensure that it can
                  be justified. The government concerned will need to show why the objective
                  could only be attained by introducing retrospective provisions. 2252

2251
       Melvin Pauwels, “Retroactive and Retrospective Tax Legislation”, (2013), ¶ 2.2.3.3, in Hans Gribnau,
       Melvin Pauwels, Retroactivity of Tax Legislation (EATLP International Tax Series, 2013), CLA-381.
2252
       Philip Baker, “Retrospective tax legislation and the European Convention on Human Rights”, (British Tax
       Review, 2005), RLA-291, p. 8 (emphasis added).

                                                     502
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 518 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 503 of 568

1793. The practice of various jurisdictions that have grappled with the same balancing exercise
      in the context of retroactive taxation supports this conclusion. While that practice is not
      uniform as to the specific occasions at which retroactive taxation is allowed, the general
      rule is that retroactivity should be specifically justified by a compelling public
      purpose. 2253

1794. The Respondent argues in this respect that investment treaty tribunals cannot second-
      guess a State’s policy decisions. 2254 The Tribunal agrees that, as a general matter, it is
      not its role to question the policy decisions of a State. As discussed in Section
      VII.A.3.f(i)(5) below, it is for this reason, among others, that the Tribunal cannot find
      fault with the Respondent’s decision to expand the source rule and tax indirect transfers.
      This is a policy decision which falls squarely within India’s sovereign powers and on
      which this Tribunal will not comment. However, this is not a matter of absolute,
      unquestioning deference and there are limits on it. Measures harming or impairing the
      rights and interests of foreign investors must be for a public purpose. While as a general
      matter it is not for investment treaty tribunals to question the wisdom of the public
      purpose chosen, tribunals do have the duty to determine whether a bona fide public
      purpose exists in the first place. When assessing the legitimacy of retroactive legislation,
      however, the Tribunal must determine whether the departure from the principle of legal
      certainty is justified by an additional public purpose that cannot be met without the
      measure being given retroactive effect. In other words, the retroactive nature of the
      measure requires that the Tribunal be allowed to assess the sufficiency of the specific
      policy objective sought by the measure.

1795. Turning now to the specific public purposes that could justify retroactive taxation, the
      practice of various municipal jurisdictions points to the following non-exhaustive
      circumstances:

1796. Combatting abusive practices: A major justification invoked in respect of retroactive
      taxation is the State’s power to combat tax abuse. 2255 In particular, where taxpayers
      exploit an inadvertent legislative loophole in a manner that is abusive and manifestly
      contrary to the object and purpose of the tax law, the State may be justified to close such
      a loophole with a retroactive effect and without breaching its own law or applicable
      international law. The specific purpose that this retroactivity achieves in such a case is
      to discourage and prevent a future abusive utilisation of similar loopholes by taxpayers.
      In other words, the legislator is warning taxpayers that actively seeking and exploiting


2253
       Hans Gribnau, Melvin Pauwels, Retroactivity of Tax Legislation (EATLP International Tax Series, 2013),
       CLA-381, see, e.g.,: for UK – RLA-282, for Germany – RLA-302, S. 3.8.5.2, for Italy - RLA-303, S. 3.11.4.1,
       for The Netherlands – RLA-304, S. 3.13.2.2; Carlton, US Supreme Court, US 26, 114 SCt 2018, cited at
       RLA-225, n. 25.
2254
       R-Rejoinder, ¶¶ 777-785, citing in inter alia Mamidoil Jetoil Greek Petroleum Products S.A. v. Albania,
       ICSID Case No ARB/11/24, Award, 30 March 2015, CLA-150, ¶ 789; Sergei Paushok, CJSC Golden East
       Company and CJSC Vostokneftegaz Company v. The Government of Mongolia, Award on Jurisdiction and
       Liability, 28 April 2011, RLA-189, ¶¶ 299, 321, 328.
2255
       Philip Baker, “Retrospective tax legislation and the European Convention on Human Rights”, (British Tax
       Review, 2005), RLA-291; Hans Gribnau, Melvin Pauwels, Retroactivity of Tax Legislation (EATLP
       International Tax Series, 2013), CLA-381, see, e.g.,: for UK – RLA-282, for Germany – RLA-302, S.
       3.8.5.2., for Italy - RLA-303, S. 3.11.4.1, for The Netherlands – RLA-304, S. 3.13.2.2.J.W.


                                                       503
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 519 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 504 of 568

          tax loopholes does not pay off, since the State may shut them off with retroactive effect
          and the taxpayers will not benefit, even temporarily, from their own wrongful conduct.
          In addition to this specific public purpose, retroactive taxation of abusive transactions
          is also less intrusive on taxpayers’ interests of legal certainty and predictability, since
          taxpayers that actively engage in abusive practices can hardly have a legitimate interest
          to benefit from their conduct. 2256

1797. The European Commission of Human Rights expressed similar views when scrutinising
      the permissibility of the UK’s retroactive taxation of transactions whereby solicitors
      entered into sham partnership agreements with their clients (commodity futures dealers)
      in order to offset the trading loss against the solicitors’ earnings. The Commission held
      that the retroactive legislation “was enacted to counteract a specific form of tax
      avoidance”, and that “the only way in which this particular form of artificial tax
      avoidance could be combatted effectively was by making s. 31 retrospective.” 2257

1798. Correcting inadvertent technical errors: When new legislation is adopted, its
      application in practice may reveal errors of a technical nature. In some jurisdictions, the
      legislator is empowered to correct such errors with retroactive effect. 2258 Here too, the
      specific purpose served by retroactivity is a preventive one – taxpayers should be made
      aware that exploiting technical legislative errors does not pay off. According to the
      ECtHR, “[t]here is in fact an obvious and compelling public interest to ensure that
      private entities do not enjoy the benefit of a windfall in a changeover to a new tax-
      payment regime and do not deny the Exchequer revenue simply on account of
      inadvertent defects in the enabling legislation”. 2259

1799. This is a narrow exception, which is not applicable to the present case. However, it
      confirms that retroactivity needs a specific justification.

1800. Avoiding the “announcement effect”: Another narrow exception under which
      retroactive taxation is allowed, or at least more generously accepted, relates to the so-
      called “announcement effect”. When a new draft tax law is announced for discussion,
      taxpayers may react in anticipation of the law’s adoption in a way that could render the
      new law nugatory. 2260 If such is the case, the legislator may give the new law a limited
      retroactive effect to the date of its first announcement. However, taxpayers are usually
      warned in advance, i.e., at the time of the first announcement of the law, that the law
      will be adopted with retroactive effect. This narrow exception, while inapplicable to the
      present case, also demonstrates that a retroactive tax is generally required to have a
      specific justification. It also suggests that, as far as practicable, the State should

2256
       Philip Baker QC, “Retroactive Tax Legislation”, 6(48) International Taxation 780 (June 2012), CLA-60, p.
       781.
2257
       A, B, C and D v. UK, quoted at Philip Baker, “Retrospective tax legislation and the European Convention on
       Human Rights”, (British Tax Review, 2005), RLA-291.
2258
       James Hollis, The UK Retroactive Correction of Repo Tax Legislation, 2011, RLA-225.
2259
       Philip Baker, “Retrospective tax legislation and the European Convention on Human Rights”, (British Tax
       Review, 2005), RLA-291, p. 4.
2260
       Hans Gribnau, Melvin Pauwels, Retroactivity of Tax Legislation (EATLP International Tax Series, 2013),
       CLA-381, see, for UK – RLA-282, for Germany – RLA-302, S. 3.8.5.2, for Italy - RLA-303, S. 3.11.4.1, for
       The Netherlands – RLA-304, S. 3.13.2.2.

                                                       504
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 520 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 505 of 568

          endeavour to mitigate the unpredictable effects of new legislation, in this case by giving
          an advance warning of the impending retroactive legislation contemplated.

                                                          ***

1801. While it is not realistic to list all possible scenarios in which retroactive taxation may be
      justified, the above examples from the jurisprudence of municipal and international
      courts demonstrate that the appropriate balance between the individual’s interests of
      legal certainty / stability / predictability, on the one hand, and the State’s power to
      regulate in the public interest, on the other, should be struck by reference to the
      principles of reasonableness and proportionality, bearing in mind that the Tribunal is ad
      hoc, not part of the judicial machinery of the State, and not vested with a legislative or
      policy-making power. This balancing may be achieved by assessing the specific reasons
      given to justify the retroactive application of tax measures. If no viable “retroactivity-
      specific” justification exists, the measures will likely constitute an unreasonable and
      disproportionate interference with the taxpayer’s interest of legal certainty. Such
      measures will also be contrary to the FET standard, interpreted in line with those general
      principles in accordance with Article 31.3(c) of the VCLT.

1802. Retroactive taxation may also violate FET for other reasons, for instance, if it is
      arbitrary, unreasonable, discriminatory, or otherwise violates other “strands” of the FET
      standard. For present purposes, the Tribunal has focused exclusively on the
      circumstances in which retroactivity per se will violate the FET standard; whether it
      violates FET for other reasons is a factual matter that will depend on all the
      circumstances surrounding the measure.

(5)        The FET standard in the context of indirect transfers

1803. The Respondent has also submitted that the taxation of indirect transfers does not breach
      the FET standard. It argues in this respect that there is “no rule of customary
      international law prohibiting the taxation of indirect offshore indirect transfers, whether
      retroactive or otherwise, or limiting States’ sovereignty in that respect.” 2261 Nor are
      there, in the Respondent’s submission, any rules of public international law establishing
      the principle of separate corporate personality or the situs of shares.

1804. The Tribunal does not understand the Claimants’ case to be that the taxation of indirect
      transfers per se is a breach of the BIT. While the Claimants do indeed complain that the
      2012 Amendment “fundamentally departs from longstanding principles applicable to
      the taxation of non-residents”, 2262 they do not argue that this alleged deviation from the
      norm is per se objectionable; their argument is rather that, by imposing it retroactively,
      the Respondent breached the BIT. Indeed, the Claimants have clarified that their quarrel
      is with the retroactive application of the 2012 Amendment, not with India’s decision to
      tax indirect transfers. 2263




2261
       R-Rejoinder, ¶¶ 730-755.
2262
       C-SoC, ¶ 298.
2263
       C-Reply, ¶ 17; Transcript, Evidentiary Hearing, Day 1, 61:8-63:10 (Mr McNeill).

                                                      505
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 521 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 506 of 568

1805. For the sake of completeness, the Tribunal agrees with the Respondent that the taxation
      of indirect transfers does not in itself breach the BIT’s FET standard. Leaving aside the
      issue of retroactivity and retrospectivity, prospective taxation, to the extent that it is not
      confiscatory and satisfies the other international law requirements, is one of the
      sovereign prerogatives of the State. Even if the policy justification for increased taxation
      was exclusively one of revenue maximisation, it is the State’s policy choice.

1806. Of course, taxation with immediate effect that does not grandfather rights or legal
      situations that have already been established may also affect investors, as was the case
      in Burlington v. Ecuador. 2264 Whether or not prospective fiscal measures breach
      international (including treaty) standards will depend on the circumstances of each case
      and the treaty in question.

                        (ii)   Did the retroactive taxation of the CIHL Acquisition breach the
                               BIT’s FET standard?

1807. As established in Section VII.A.3.b(iii) above, 2265 the Respondent imposed capital gains
      tax on the CIHL Acquisition retroactively. The Respondent enacted the 2012
      Amendment, which substantively amended the scope and content of Section 9(1)(i) of
      the ITA 1961 retroactively. This amendment made several of the 2006 Transactions
      taxable events when, at the time at which they occurred, they were not taxable. The
      Respondent then proceeded to tax the CIHL Acquisition (the transfer by CUHL to CIL
      of shares in CIHL) on the basis of the 2012 Amendment, and to enforce the tax
      assessment against the Claimants’ assets.

1808. In line with its conclusions in the preceding sections, the question that the Tribunal must
      answer is whether the Respondent had a specific justification for enacting retroactive
      tax legislation and for applying it to the Claimants, i.e., beyond the legitimate purpose
      of providing revenues for India’s general budget.

1809. One justification that the Respondent has advanced in respect of the 2012 Amendment
      is that it adjusted its law to the emerging economic reality that resulted from the
      proliferation of multinational corporations and their utilisation of so-called tax havens.
      This emerges, inter alia, from the speech of the Finance Minister during the
      Parliamentary debates on the adoption of the 2012 Amendment:

                   There cannot be a situation where somebody will make money on an asset
                   located in India and will not pay tax either to India or to the country of its
                   origin by making some arrangements to certain tax haven areas, to certain
                   tax haven locations through a complicated setting up of a series of
                   subsidiaries, and having huge capital gains on the assets located in India.
                   We cannot declare India as a tax haven simply to attract the foreign
                   investment. I want foreign investment for technology, for development, for
                   resources. Either you pay tax here or you pay tax in your own country with



2264
       Burlington Resources Inc v. Ecuador, ICSID Case No ARB/08/5, Decision on Liability, 14 December 2012,
       RLA-123.
2265
       See Section VII.A.3.b(iii) above.


                                                      506
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 522 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 507 of 568

                   which we have a Double Taxation Avoidance Agreement. It is as simple
                   as that. 2266

1810. As discussed above, the Claimants do not impugn, and the Tribunal does not purport to
      second-guess, the wisdom of the Indian policy-maker as to the line that it drew between
      the interest of attracting foreign investment and that of collecting taxes on capital gains
      generated by indirect transfers of Indian assets. It is undisputed that when India adopted
      the ITA in 1961, its economic reality did not involve a recurring practice of indirect
      transfers through foreign-incorporated companies. According to the Respondent, the
      need to capture the practice of indirect transfers arose after Indian economy was
      liberalised in the early 1990s. India, like any State, was fully entitled to adapt its
      legislation to newly emerging circumstances (e.g., the practice of indirect transfers). The
      question is not whether the taxation of indirect transfers was justified; it is whether the
      Respondent was justified in introducing it retroactively. The Tribunal does not find that
      the need to adapt to an increase on foreign investment and the indirect transfers that they
      entailed justifies amending the scope of Section 9(1)(i) retroactively. The public purpose
      sought was to increase the revenue by making indirect transfers taxable; this does not in
      itself justify the retroactivity of the 2012 Amendment.

1811. Another justification that the Respondent has alluded to is that the retroactive
      application of the 2012 Amendment was justified to combat tax avoidance, in particular
      the abusive exploitation by investors such as the Claimants of the practice of indirect
      transfers.

1812. The Claimants rightly concede that a “recognized justification for retroactive tax
      measures is the need to combat tax abuses.” 2267 The question is whether the retroactive
      taxation must target systemic abuse, or whether it is sufficient that it targets specific
      abuse. In this case, the Respondent rightly has not argued that it enacted the 2012
      Amendment to combat tax avoidance by the Claimants specifically. Indeed, as the
      Tribunal has found in Section VII.A.3.a(ii) above, the FAO did not tax the Claimants
      on a theory of tax avoidance. It has not been suggested that the 2012 Amendment was
      enacted to sanction the Claimants for their specific abuse. In any event the Tribunal has
      found that the 2006 Transactions were not tax avoidant.

1813. The Respondent’s argument appears to be that it passed the 2012 Amendment to combat
      systemic tax abuse by foreign investors engaging in indirect transfers “and not paying
      tax anywhere in the world.” 2268 However, the Respondent has failed to prove a case of
      systemic abuse by foreign investors. First, the Respondent itself argues that it had very
      rarely seen an indirect transfer. It can thus hardly allege that investors were systemically
      abusing indirect transfers. Second, the Respondent has argued that it has always had the
      necessary tools to fight tax evasion on abusive transactions on the basis of the principle
      of “substance over form”. Accordingly, an abusive transaction would provide the tax
      authorities with a distinct legal basis to tax the transaction and even impose punitive

2266
       Shri Pranab Mukherjee, Minister of Finance, Transcript of Speech before Lok Sabha (Parliament), 7 May
       2012, Exh. R-165, pp. 30-31.
2267
       Claimants’ Answers to the Tribunal’s Questions, ¶ 84.
2268
       R-Rejoinder, ¶ 28(a).


                                                      507
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 523 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 508 of 568

          measures. Although the Tribunal has found that the DRP Decision’s suggestion that the
          2006 Transactions could be taxed as abusive avoidance has not been made out, the
          Decision nevertheless shows that, if proven, “tax abuse and the operation of the
          substance over form doctrine [could provide] a possible additional basis of
          taxation”. 2269.

1814. Thus, it is hard to see how the 2012 Amendment would be necessary to combat even a
      systemic abuse. Rather than combat tax avoidance, the Respondent’s policy justification
      seems to have been to expand the source rule and maximise the revenue recoverable
      from capital gains experienced by multinational companies irrespective of where the
      gain arose so long as it had a significant connection with India. While, as discussed
      above, this is a valid policy justification for prospective taxation, it is insufficient to
      justify retroactive legislation. As the Tribunal has found in Section VII.A.3.b(iii) above,
      the meaning of Section 9(1)(i) prior to the 2012 Amendment was clear on its face:
      indirect transfers were not subject to capital gains tax. Given such clear law, the fact
      that the Claimants and other foreign investors who indirectly owned assets in India
      through a series of subsidiaries should engage in indirect transfers without paying tax
      cannot be characterised as abusive, or the exploitation of a loophole. The Tribunal
      recalls in particular that, according to a 1957 CBDT circular (the applicability of which
      has not been contested by the Respondent), “shares, stock, debentures or debenture stock
      in a company are located at the place where the company is incorporated.” 2270

1815. A further reason supporting the Tribunal’s conclusion that the Respondent’s policy
      justification was not to combat tax abuse is this: the methodology of Explanations 4 and
      5 of the 2012 Amendment is not consistent with a policy of combatting tax abuse. The
      2012 Amendment does not target foreign investors who evade or wrongly avoid taxes;
      it applies to any indirect transfer, whether tax abusive or not. Its goal is to tax
      transactions which indirectly involve the transfer of assets situated in India, regardless
      of whether they have been taxed elsewhere. 2271

1816. For these reasons, the Tribunal concludes that the Respondent did not have a specific
      public purpose that would justify applying the 2012 Amendment to past transactions.
      As a result, the Respondent’s retroactive application of the 2012 Amendment to the
      CIHL Acquisition failed to balance, or at least adequately to balance, the Claimants’
      protected interest of legal certainty / stability / predictability on the one hand, and the
      Respondent’s power to regulate in the public interest on the other. By retroactively
      applying, without a specific justification, a new tax burden on a transaction that was not
      taxable at the time it was carried out, the Respondent deprived the Claimants of their
      ability to plan their activities in consideration of the legal consequences of their conduct,
      in violation of the principle of legal certainty, which the Tribunal considers to be one of


2269
       R-PHB, ¶ 146(c), referring to Directions of the DRP under Section 144C(5) of the ITA 1961 of 31 December
       2015, Exh. C-264, pp. 37-38.
2270
       CBDT Circular dated 28 September 1957 dealing with the exclusion of assets or debts outside of India for
       purposes of wealth tax, Exh. C-140, section 1594.
2271
       Although the Respondent has argued that investors from countries who have signed a DTAA with India
       would be taxed only once, this argument requires the existence of a DTAA, and leaves other investors
       defenceless.


                                                      508
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 524 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 509 of 568

          the core elements of the FET standard, and of the rule of law more generally. In the
          words of the ICJ in ELSI, this unjustified retroactivity is “not so much something
          opposed to a rule of law, as something opposed to the rule of law”, and “shocks, or at
          least surprises, a sense of juridical propriety”. 2272 Having considered the full factual
          record of this case, the Tribunal finds that the retroactive taxation of the CIHL
          Acquisition was, to quote Waste Management II, “grossly unfair.” 2273 The Tribunal thus
          concludes that the Respondent breached its obligation under Article 3(2) of the BIT to
          accord the Claimants’ investments FET.

1817. Having reached this conclusion, the Tribunal need not address whether the Respondent
      has also breached the FET standard by, inter alia, allegedly targeting the Claimants and
      their investment at the time of imposing or enforcing its tax demand, or by conduct that
      was otherwise unreasonable or arbitrary. These discrete allegations of FET violations
      have no separate impact on the quantum of the Claimants’ damages claim. The Tribunal
      therefore dispenses with addressing them. 2274 Nor does the Tribunal need to address the
      Claimants’ argument that the Respondent breached Article 3(1) of the Treaty.

                 g.      Have the Claimants proved an international wrong?

1818. As discussed in Section VI.C.4.a above, the Respondent has argued that the claims are
      inadmissible because the Claimants “have not made appropriate use of the dispute
      settlement procedures available to them under the ITA and generally under Indian law”,
      which “means that various questions which are essential to the task of this Tribunal in
      determining the Claimants’ claims have not yet been ventilated before and clarified by
      the bodies which are best qualified to answer those questions (i.e., the Indian
      courts)”. 2275 The Respondent’s argument is that “an investor cannot prove an
      international wrong based on lower tier decisions of the State’s administrative and
      judicial authorities, without taking appropriate action to test those decisions before the
      system of law designed for that purpose, i.e. (in the present case) the Indian judicial
      system”. 2276

1819. The Tribunal has found that this is not properly an objection to the admissibility of the
      claims, but rather a defence on the merits. The claims are ripe for adjudication; the
      question is rather whether the Claimants have “proved an international wrong”. 2277 The
      Tribunal will thus address it now.

1820. The Tribunal recognises that, in certain extreme circumstances, a failure to challenge a
      measure before domestic fora (whether administrative or judicial) could amount to


2272
       Case concerning Elettronica Sicula, S.p.A. (ELSI) (United States v. Italy), I.C.J. Rep. (1989), ¶ 128.
2273
       Waste Management v. Mexico (II), ICSID Case No ARB(AF)/00/3, Award, 30 April 2004, RLA-92, ¶ 98.
2274
       For the same reason, the Tribunal does not need to address the Respondent’s objection that the Claimants’
       arguments on unreasonableness or discrimination in the enforcement of the tax assessment had not been
       pleaded until the Evidentiary Hearing.
2275
       R-PHB, ¶ 43.
2276
       R-Rejoinder, ¶ 52.
2277
       See Section VI.C.4 above.


                                                         509
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 525 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 510 of 568

          evidence that the severity of the measure does not reach the level of a treaty violation. 2278
          However, this is not the case here.

          a.     First, the measures in question (in particular, the 2012 Amendment and the FAO)
                 are not acts of maladministration of a lower official. The 2012 Amendment is a
                 law of general application passed by Parliament. The FAO, which applied this law
                 to the Claimants, was the result of a formal tax assessment procedure that went
                 through different stages of approval at the administrative level: the DAO was
                 confirmed by the DRP, and the FAO was confirmed by the ITAT on its main
                 points.

          b.     Second, the Claimants have challenged the measures imposed at various stages in
                 the proceedings. They first challenged the DAO before the DRP, and then
                 challenged the FAO before the ITAT and domestic courts. 2279 Both Parties have
                 appealed the ITAT order to Indian courts, and the matter is now before the Delhi
                 High Court. 2280 It is thus factually incorrect to say, as the Respondent contends,
                 that the Claimants “have not made appropriate use of the dispute settlement
                 procedures available to them under the Income Tax Act and generally under
                 Indian law”. 2281 The Claimants have not exhausted the local remedies to their
                 ultimate end-stage and are in fact still in court; 2282 however, they definitely have
                 made and are making use of such remedies.

          c.     Third, the FAO and related enforcement measures have had tangible
                 consequences on the Claimants’ investments. The Respondent has forcibly sold
                 virtually all of CUHL’s shares in CIL/VIL and has garnished CUHL’s dividends
                 to pay off the tax demand. This is not a situation that can be easily reversed by a
                 higher official overturning a lower official’s decision.

1821. As a result, in the words of Generation Ukraine, the Claimants have not “seize[d] upon
      an act of maladministration, no matter how low the level of the relevant governmental
      authority”, nor have they “abandon[ed] [their] investment without any effort at
      overturning the administrative fault”. 2283 This is not a situation where the investor failed
      to seek clarifications on the measure imposed on it; 2284 to the contrary, the record shows
      that the Claimants have vigorously challenged the measure before the relevant
      administrative and judicial courts. The Claimants are therefore not precluded from
      “claim[ing] an international delict”. 2285


2278
       Generation Ukraine v. Ukraine, ICSID Case No. ARB/00/9, Award, 16 September 2003, RLA-43, ¶ 20.30;
       Feldman v. Mexico, ICSID Case No. ARB(AF)/99/1, Award, 16 December 2002, RLA-44, ¶ 114.
2279
       See Section II.E.
2280
       Ibid.
2281
       R-PHB, ¶ 43.
2282
       As discussed in Section VI.C.4 above, this is irrelevant from the perspective of admissibility as the Treaty
       contains no rule of exhaustion of local remedies.
2283
       Generation Ukraine v. Ukraine, ICSID Case No. ARB/00/9, Award, 16 September 2003, RLA-43, ¶ 20.30.
2284
       Feldman v. Mexico, ICSID Case No. ARB(AF)/99/1, Award, 16 December 2002, RLA-44, ¶ 114.
2285
       Generation Ukraine v. Ukraine, ICSID Case No. ARB/00/9, Award, 16 September 2003, RLA-43, ¶ 20.30.

                                                        510
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 526 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 511 of 568

1822. The Respondent’s argument seems to be that the Claimants’ failure to challenge the
      constitutionality of the 2012 Amendment before the Indian courts must have
      consequences for their claims of breach of the BIT. However, as discussed in Section
      VI.C.4.c above, this is not dispositive of whether the 2012 Amendment (as applied to
      the Claimants) amounts to an international wrong. The Tribunal has concluded that,
      irrespective of whether it is constitutional in India, the 2012 Amendment changed the
      law retroactively without a specific policy purpose that could justify that retroactivity,
      and as a result undermined the principle of legal certainty in a disproportionate manner,
      breaching the BIT’s FET standard. Whether or not the 2012 Amendment is
      constitutional in India would not change this conclusion.

1823. For these reasons, the Tribunal dismisses the Respondent’s defence on the merits, and
      finds that the measures imposed on the Claimants are of sufficient severity to constitute
      a violation of FET.

B.        The Claimants’ remaining claims

1824. In addition to their FET claim, the Claimants have argued that the Respondent has
      breached the following provisions of the BIT: 2286

          a.     Article 3(1), by failing to create favourable conditions for the Claimants’
                 investments;

          b.     Article 5, by unlawfully expropriating CUHL’s investment in CIL/VIL without
                 providing fair and equitable compensation, and subjecting the Claimants’
                 investment to measures having an effect equivalent to expropriation; and

          c.     Article 7 (which enshrines the Claimants’ right to “the unrestricted transfer of their
                 investments and returns” 2287), by depriving CUHL of the ability to sell its
                 remaining shares in CIL/VIL and to repatriate the proceeds, as well as the
                 dividends that have accrued in respect of such shares.

1825. In light of the Tribunal’s conclusion that the Respondent’s fiscal measures breached the
      BIT’s FET standard, the Tribunal does not need to address the Claimants’ remaining
      claims. Each of these claims arises from the same facts, namely the retroactive
      application of the 2012 Amendment to the Claimants through the FAO, which had the
      effect of imposing a tax, interest and penalties on the Claimants, and the subsequent
      enforcement measures imposed on the Claimants. As discussed in Section VIII below,
      the Claimants request the same relief for each of these claims (or at least, relief that does
      not go beyond what is already been claimed for the FET claim 2288). Thus, even if the
      Tribunal were to find that these claims have merit, this would not affect the Tribunal’s



2286
       C-SoC, ¶ 296.
2287
       UK-India BIT, CLA-1, Article 7.
2288
       The Claimants do not spell out whether, for instance, a standalone breach of Article 7 would have caused the
       same harm as a breach of Articles 3 or 5, but what is clear is that they do not request compensation beyond
       what they claim for breaches of Article 3 and Article 5.


                                                        511
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 527 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 512 of 568

          assessment of the appropriate reparation. Accordingly, any legal findings on these
          matters is unnecessary. 2289

VIII. REPARATION

1826. The Tribunal has found that the Respondent has breached Article 3(2) of the Treaty by
      failing to treat the Claimants’ investments fairly and equitably. As reparation, the
      Claimants request the relief that is quoted in Section IV.A above, as specified in their
      final request for relief of 14 December 2018. As explained in Section A below, in
      addition to monetary relief, the Claimants request declaratory and injunctive relief. 2290

1827. The Respondent objects to several aspects of the Claimants’ request for relief, including
      the quantification of its alleged loss. However, with the development of the factual
      background of the case since the commencement of these proceedings, the margin of
      the Parties’ disagreement on quantification issues has gradually reduced.

1828. Each Party relies on a valuation expert to support its position on quantum. The
      Claimants base their position on several expert reports produced by Mr Richard Boulton
      QC of FTI Consulting, 2291 while the Respondent relies on the expert evidence of Mr
      Jostein Kristensen of Oxera Consulting. 2292 The experts have also produced a joint
      statement of 28 November 2018 (the “Joint Statement”), setting out the common and
      diverging points in their calculations and assumptions that they have been instructed to
      rely upon. 2293 The Joint Statement presents the most up to date views of the two experts
      on most issues, 2294 and comprehensively covers the issues of quantification that need to
      be resolved in this arbitration.

1829. As in the above sections, the Tribunal first briefly summarises the Parties’ positions and
      then sets out its analysis.

A.        The Claimants’ position

1830. The Claimants claim that they are entitled to full compensation for their losses resulting
      from the Respondent’s imposition and enforcement of an internationally unlawful
      (retroactive) tax demand under the 2012 Amendment and the FAO. 2295 According to the


2289
       A similar approach was followed, e.g., in Ioan Micula, et al v. Romania, ICSID Case No. ARB/05/20, Final
       Award, 11 December 2013, CLA- 23, ¶¶ 873-874.
2290
       The Claimants’ request for monetary and injunctive relief is the same regardless of the Treaty breach alleged.
       See ¶ 631 above.
2291
       Mr Boulton’s reports are dated 28 June 2016, 23 June 2017 and 3 August 2018. He has also prepared a
       memorandum dated 20 December 2017, and a letter dated 21 September 2018, which updated the calculations
       set out in his third report.
2292
       Mr Kristensen’s reports are dated 4 February 2017, 17 April 2018 and 28 September 2018.
2293
       Joint Statement between Messrs Richard Boulton and Jostein Kristensen of 28 November 2018 (“Quantum
       Experts’ Joint Statement”).
2294
       Quantum Experts’ Joint Statement, ¶ 1.4.
2295
       C-Updated Reply, ¶¶ 673-674.



                                                        512
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 528 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 513 of 568

          Claimants, the Respondent does not dispute the application of the principle of full
          reparation under the international law standard of Chorzów Factory, according to which
          compensation should “wipe out all the consequences of the illegal act and re-establish
          the situation which would, in all probability, have existed if that act had not been
          committed.” 2296

1831. On the Claimants’ interpretation, full reparation requires the recovery of any economic
      losses that the Claimants could have avoided in the absence of the Respondent’s
      unlawful actions and that the Respondent either withdraw the unlawful tax demand
      under the FAO or extinguish its results with the payment of compensation sufficient to
      make them whole. 2297 In the present case, the Claimants aver that full compensation
      should at least cover the following items:

          a.         The proceeds that the Claimants would have received had they been able to sell
                     the CIL shares in 2014;

          b.         The tax refunds due to CUHL in respect of its prior sales of CIL shares to Vedanta
                     and Petronas;

          c.         Interest at the statutory rate applicable to tax returns in India, both pre- and post-
                     award, or, in the alternative, at the Claimants’ cost of borrowing on a compounded
                     basis; and

          d.         The amount equivalent to the tax that would accrue on the compensation awarded
                     to the Claimants. 2298

1832. First, with respect to the proceeds of the potential sale of the CIL shares in 2014, the
      Claimants submit that it was their “clear and documented intention to sell all of the CIL
      shares in 2014.” 2299 However, the Respondent attached and subsequently liquidated
      those shares when enforcing its unlawful tax demand, and thereby prevented the
      Claimants from realising the benefits of their investment.

1833. Mr Boulton estimates that, had the Claimants not been prevented from selling the CIL
      shares in 2014, they would have received net proceeds of US$ 984.2 million. 2300 The
      relatively minor difference between these numbers, so say the Claimants, is due to the
      experts’ disagreement on the methodology of calculating market impact costs, otherwise
      referred to as slippage costs. 2301 These costs represent a reduction of the share sale price
      resulting from offering significant quantities of shares for sale in the market.




2296
       C-PHB, ¶ 719, citing Case Concerning the Factory at Chorzów, PCIJ Ser. A, No. 17, CLA-18, p. 47.
2297
       Ibid.
2298
       Id., ¶ 718.
2299
       Id., ¶ 720, citing Boulton ER1, ¶¶ 3.9-3.18.
2300
       Quantum Experts’ Joint Statement, Table 2-1.
2301
       Id., Table 1-1, issue 1.



                                                      513
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 529 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 514 of 568

          a.     Mr Boulton estimates the market impact costs at 0.15%, in reference to an upper
                 range (favourable to the Respondent) of the percentage of reduction applied to the
                 volume weighted average price (“VWAP”) of the CIL shares during (i) CUHL’s
                 sale of CIL shares in January 2014 prior to the buyback, and (ii) CIL’s purchase
                 of CIL shares from other buyers during the buyback. 2302

          b.     In turn, Mr Kristensen relies on what the Claimants call “favourable outliers and
                 arbitrary adjustments” and arrives at 0.20% during the buyback and at 0.40%
                 thereafter. 2303

1834. According to the Claimants, the Tribunal should favour Mr Boulton’s approach as it
      best reflects the existing evidence of the actual market impact cost in the relevant period.

1835. Second, the Claimants claim compensation for the tax refund due to CUHL with respect
      to its 2011 sale of CIL shares to Vedanta. According to the Claimants, on 19 December
      2016, the Commissioner of Income Tax issued an appellate order indicating that the
      applicable rate of capital gains tax for CUHL’s 2011 sale of CIL shares to Vedanta
      should have been 10%, not 20%. 2304 The resulting tax refund was nominally issued to
      CUHL and garnished by the Tax Recovery Officer, who initially applied an offset of
      INR 1593.99 crore towards the tax demand arising from the 2006 Transaction. 2305
      However, according to the Claimants, the Respondent has accepted that this amount was
      incorrectly calculated, as (i) it included statutory interest through January 2016, while
      the garnishment occurred in June 2017, and (ii) tax was withheld on the statutory interest
      at the general rate of 42%, rather than at the applicable rate of 15% under the UK-India
      DTAA. 2306 The corrected amount as of June 2017 (as accepted by both Parties 2307) is
      INR 1769.45 crore.

1836. The Claimants further contend that CUHL successfully challenged the capital gains tax
      rate applicable to its 2009 sale of CIL shares to Petronas, with the consequence that a
      refund of the overpayment is due in the amount of INR 41.00 crore plus interest from
      April 2010 (adding up to INR 59.13 crore as of November 2018). 2308 While the ITD has




2302
       C-PHB, ¶ 722, citing Boulton ER1, ¶¶ 5.6-5.15.
2303
       Id., ¶ 723, citing Second Expert Report of Mr Jostein Kristensen (“Kristensen ER2”), Table 2.1.
2304
       C-Updated Reply, ¶ 254; Order of the Commissioner of Income Tax (Appeals) dated 19 December 2016,
       Exh. C-319.
2305
       C-Updated Reply, ¶¶ 252-253; Notice of Demand from the Tax Recovery Officer to CUHL dated 16 June
       2017, Exh. RB-43.
2306
       C-PHB, ¶ 729.
2307
       Ibid.; Third Expert Report of Mr Jostein Kristensen (“Kristensen ER3”), ¶ 3.3. The Claimants note that the
       Respondent disagrees on the characterisation and rate of interest that applies after the date of garnishment.
       C-PHB, ¶ 729.
2308
       C-PHB, ¶ 730; Cairn UK Holdings Limited v. Director of Income-Tax [2013] Writ Petition (Civil) No.
       6752/2012 dated 7 October 2013, Exh. CWS-Brown-108; Calculation of refund due in respect of share sales
       to Petronas, Exh. RB-78; Claimants’ email of 4 December 2018 (CCom-261).



                                                        514
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 530 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 515 of 568

          neither issued nor garnished this refund, according to the Claimants, the Respondent has
          accepted that this unpaid refund is recoverable as losses in the arbitration. 2309

1837. Third, the Claimants oppose the alternative loss scenarios proposed by the Respondent.
      In particular, the Claimants reject as unrealistic the Respondent’s contention that Cairn
      may still regain control of the unsold portion of the attached assets and that the proceeds
      from the sale of those assets should be deducted from the estimate of the proceeds in the
      But For Scenario. The Claimants explain that the Respondent has already liquidated
      nearly all of these assets and kept the proceeds as a measure of enforcement of its
      unlawful tax demand. 2310

1838. Similarly, the Claimants contend that the Respondent’s mitigation scenario, whereby
      the Claimants would have been able to sell the CIL shares in 2014 by providing an
      alternative security (e.g., a bank guarantee), is misconceived for at least the following
      reasons:

          a.     First, the option of providing an alternative security was not legally viable. The
                 Claimants explain that the mechanism under Section 281B of the ITA to lift a
                 provisional attachment via a bank guarantee was created through an amendment
                 that did not come into effect until June 2016. 2311 The 1993 and 2011 circulars cited
                 by Mr Puri in support of the Respondent’s position are unavailing, since they
                 apply to a post-demand scenario, as opposed to when the assets are subject to a
                 provisional attachment pending the assessment proceedings, as was the
                 Claimants’ case in 2014. 2312

          b.     The Respondent’s mitigation scenario is also financially unviable. In particular,
                 since Cairn was a medium-sized company in the UK without an investment grade
                 credit rating, 2313 the only way the Claimants could have obtained the bank
                 guarantee was providing a cash collateral equal to the full amount of the
                 guarantee. 2314 However, the Claimants assert that they had neither the cash nor the
                 operating assets to do so. 2315


2309
       C-PHB, ¶ 730, citing Kristensen ER3, ¶ 1.12 (“I am instructed to include this in my assessment of the
       Claimants’ losses as at 31 July 2018.”).
2310
       Id., ¶ 732, citing Quantum Experts’ Joint Statement, ¶¶ 1.9-1.10.
2311
       Second Witness Statement of Mr James Smith (“Smith WS2”), ¶¶ 10-11; Third Expert Report of Mr Richard
       Boulton QC (“Boulton ER3”), p. 16 n. 56; Income Tax Simplification Committee, Report dated 15 January
       2016 [excerpt], Exh. C-553; the ITA 1961, Exh. C-569, s. 281B.
2312
       Instruction No. 1914 of the CBDT, ¶ C(ii) (“CBDT Guidelines for Stay of Demand”), Exh. Puri-26; Section
       281 of the ITA 1961 – Certain transfers to be void – Guidelines for prior permission under section 281 to
       create a charge on the assets of business, Circular No. 4 of 2011, dated 19 July 2011 (“CBDT Circular No. 4
       of 2011”), Exh. Puri-27, ¶ 3(iii) (allowing the use of a bank guarantee “[i]f there is a disputed demand
       outstanding”).
2313
       Transcript, Evidentiary Hearing, Day 7, 109:1-11 (Mr Smith).
2314
       Smith WS2, ¶¶ 13, 24; Transcript, Evidentiary Hearing, Day 7, 109:1-11, 121:9-24 (Mr Smith); Email from
       James Smith to Rahul Saraf (Citibank) dated 18 September 2016, Exhibit CWS-Smith-1, pp. 1-2.
2315
       C-PHB, ¶ 735.



                                                        515
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 531 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 516 of 568

          c.      In any event, the Claimants contend that, even if they had been able to obtain a
                  bank guarantee, the significant costs of doing so would have likely negated any
                  economic benefit of receiving the shares. 2316 In order for a mitigation to have
                  occurred, one has to assume that the bank guarantee and the subsequent sales
                  could have occurred promptly after the shares were attached. According to the
                  Claimants, that is why the Respondent instructed its expert to assume that it would
                  have taken only two months to make the necessary arrangements for the bank
                  guarantee and fifteen days to release the shares, to allow him to avoid the decline
                  in the share price. 2317 The record shows, however, that obtaining a bank guarantee
                  would have likely taken significantly longer. 2318

          d.      Nor is there any merit to the Respondent’s suggestion that the Claimants would
                  have achieved a gain in the mitigation scenario that could have been offset against
                  other heads of claim. This argument rests on the assumption that the immediate
                  sale of the CIL shares would have been at a higher price in the mitigation scenario
                  than in the but-for scenario. 2319 While this potentially could have been argued with
                  the information that is available now, the Claimants could not have known this
                  fact at the time. Therefore, for the Claimants, the Respondent’s mitigation
                  scenario is a stark example of hindsight bias. 2320

1839. The Claimants thus fully reject the Respondent’s mitigation scenario. They add that the
      mitigation defence is also wrong as a matter of law, since even if one were to assume
      that the Claimants would have held on to the CIL shares, it does not mean that the
      Respondent would not have enforced its unlawful tax demand against some other of the
      Claimants’ assets. 2321

1840. Fourth, the Claimants submit that full compensation should include pre-award interest
      that will compensate them for their inability to use their funds resulting from the
      application of India’s unlawful tax demand. 2322 As to the interest rate, the Claimants
      make the following arguments:

          a.      The Claimants’ primary position is that interest should be computed based on the
                  statutory rate of interest applicable to tax refunds in India, which is 0.5% per
                  month, in INR terms, calculated on a simple basis. According to the Claimants,
                  this rate best reflects the Indian legislature’s view as to the appropriate

2316
       Id., ¶ 736, citing Smith WS2, ¶ 33.
2317
       Kristensen ER2, ¶¶ 1.9, 4.7.
2318
       Second Expert Report of Mr Richard Boulton QC (“Boulton ER2”), ¶¶ 9.9-9.10. According to the Claimants,
       it took India a month just to reply to CUHL’s 2016 letter proposing the terms of the bank guarantee, and even
       then it was a rejection of the proposal; see Letter from CUHL to Assistant Commissioner of Income Tax,
       Circle 1(2)(1), International Taxation, New Delhi, Exh. R-42; Letter from Assistant Commissioner of Income
       Tax, Circle 1(2)(1), International Statement of Defense Taxation, New Delhi to CUHL, Exh. R-43.
2319
       Quantum Experts’ Joint Statement, Table 1-1, Issue 3.
2320
       C-PHB, ¶ 739.
2321
       Id., ¶ 739 in fine.
2322
       C-SoC, ¶¶ 402-406.



                                                        516
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 532 of 583
                                                                                  PCA Case No. 2016-7
                                                                             Award of 21 December 2020
                                                                                        Page 517 of 568

                 compensation due to a person kept from the use of his/her money due to the
                 application of a tax demand that is eventually determined to be unlawful. 2323

          b.     In the alternative, the Claimants request interest to be awarded at a market-based
                 rate on a compounded basis. In particular, they seek interest at the rate of their
                 borrowing cost, which should be based on LIBOR. This rate, so say the Claimants,
                 would compensate them for the cost of needing to take out loans to finance their
                 business, as it occurred in 2018, 2324 and for the cost associated with being unable
                 to pay off existing debt. 2325

          c.     In turn, the Claimants oppose the Respondent’s proposal to calculate interest at a
                 “risk-free” rate by reference to one-month US Treasury bills. According to the
                 Claimants, such rate would not fully compensate the Claimants for the time value
                 of their money as it ignores the risks that the Claimants are facing in the pre-award
                 period, including the risk of India’s default. In any event, the Respondent’s use of
                 a particularly low (at times negative) rate of one-month US Treasury bills is
                 especially inappropriate because it: (i) fails to account for the fact that the
                 Claimants were unwillingly put in the position of a lender to the Indian
                 Government, not the US government, and (ii) uses a short-term maturity and does
                 not compensate the Claimants for not having access to their funds over the long-
                 term. 2326

          d.     Finally, according to the Claimants, the Parties agree that interest on the tax refund
                 on CUHL’s sale of CIL shares to Vedanta in 2011 should be calculated at the
                 statutory rate of 0.5% per month, in INR terms, on a simple basis, and on the
                 original principal amount of INR 1395.74 crore. However, the Respondent
                 instructed Mr Kristensen that the amount of interest should be adjusted downward
                 for the amount of tax that would be withheld on the interest in India. 2327 According
                 to the Claimants, this has no rational basis, since this tax refund has already been
                 garnished in India in 2017 and India has no continuing right to tax it. Adjusting
                 the interest for hypothetical Indian tax would amount to a double-counting of tax:
                 once in the calculation of the interest and once upon the receipt of the interest in
                 the UK. 2328

          e.     As for the tax refund relating to the sale of CIL shares to Petronas in 2009, the
                 Claimants submit that, although that refund has been withheld from the Claimants,
                 it has not been garnished by India. As a consequence, it is continuing to earn



2323
       C-PHB, ¶ 741.
2324
       Cairn Energy, Half-Year Report Announcement dated 11 September 2018, Exh. C-591; Boulton ER2,
       ¶¶ 7.12-7.14.
2325
       C-PHB, ¶ 742; Boulton ER2, ¶ 7.16.
2326
       Id., ¶¶ 743-747.
2327
       Quantum Experts’ Joint Statement, Table 1-1, Issue 7.
2328
       C-PHB, ¶ 749.



                                                      517
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 533 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 518 of 568

                     interest that is taxable in India. The Claimants claim interest recoverable on this
                     tax on a net-of-tax basis. 2329

1841. Fifth, the Claimants seek to be compensated for the UK corporate tax payable on the
      potential damages award that they would not have had to pay but for the Respondent’s
      unlawful conduct. They explain that if the Respondent had not prevented them from
      selling the CUHL shares in 2014, CUHL would have entirely disposed of its stake in
      CIL by May 2014, and that sale would have been exempt from the UK capital gains tax
      under the UK Substantial Shareholding Exemption (“SSE”), applicable to shareholders
      holding more than 10% of equity. 2330 In turn, the Claimants assert that damages awards
      are taxable in the UK at the corporate tax rate, which is currently 19%. Thus, to ensure
      that the Claimants are fully compensated for their losses, the Claimants claim that the
      amount awarded be increased to an amount securing that, once corporate tax is deducted,
      the Claimants receive the net amount of the damages awarded. The Claimants propose
      the following formula for this purpose:




1842. Thus, assuming the prevailing UK corporate tax rate remains at the rate of 19% at the
      time of the Award, the Claimants assert that the net compensation be multiplied by
      1.2345, to determine the gross amount that should be awarded. 2331

1843. Sixth and finally, the Claimants request that the Tribunal order the Respondent to
      withdraw its outstanding unlawful tax demand. If the Tribunal is not so minded,
      however, the Claimants request additional compensation that would allow the
      outstanding amount due on the tax demand to be extinguished by way of offset, together
      with an amount equivalent to any tax incurred in respect of such compensation. With
      respect to this latter issue of tax, the Claimants explain that the amount of the tax demand
      is subject to appeal in India and may change based on the outcome of those appeals, and
      there is a significant uncertainty as to whether the UK tax authorities will agree not to
      tax the offset payment. 2332

1844. The Claimants emphasise that this is a “critical issue” for them. Indeed, if the ITD were
      to be successful in the pending appeals in Indian courts and reinstates a tax demand of
      over US$ 7 billion, UK corporate tax at 19% on an award offsetting that amount would

2329
       Id., ¶ 750.
2330
       Id., ¶¶ 751-752; Schedule 7AC of the Taxation of Chargeable Gains Act, 1992, Exhibit DR-5, p. 1036;
       Boulton ER1, ¶ 4.24; Kristensen ER2, p. 47 n. 109.
2331
       C-PHB, ¶¶ 751-755.
2332
       Id., ¶ 757 (The Claimants note that “[e]ven if the awarded amount is paid directly to the Tax Department, it
       would still prima facie be treated as income chargeable to tax in the UK at the same rate referred to above
       (19%), and no obvious exclusion applies. However, the UK tax authorities may agree not to tax it on the
       basis, for example, that in substance the Claimants are receiving no benefit but rather having a liability
       deemed to be contrary to international law cancelled. Unfortunately, the UK tax authorities will not provide
       any ruling or guidance on the taxability or otherwise of any such payment in advance of the award, and
       therefore an application can be made only after an award is issued.”).



                                                        518
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 534 of 583
                                                                               PCA Case No. 2016-7
                                                                          Award of 21 December 2020
                                                                                     Page 519 of 568

          effectively negate the entire award of compensation for loss of the CIL shares.
          Therefore, the Claimants request that the Tribunal put in place a mechanism to ensure
          that funds will be available (exclusively) for the payment of tax, in the event that the
          UK tax authorities determine to tax the offset payment. The Claimants thus submit that
          it “needs to be clear that in such circumstances the Respondent would be responsible for
          any resulting tax payments in the UK.” 2333

1845. The Claimants propose several options to address this uncertainty. One option is to
      award, for this head of claim, “an amount equal to the tax demand outstanding as of the
      date of the award (subject to further liabilities arising if the tax demand is ever increased
      due to the tax department’s appeals), as well as require the Respondent to provide a bank
      guarantee for the amount of the tax gross-up, or alternatively to pay that tax gross-up
      amount into escrow […]”. 2334 They maintain, however, that it would be preferable if the
      Tribunal avoids the uncertainty and addresses the outstanding tax demand by declaring
      it contrary to international law and orders India to withdraw it, rather than through an
      offsetting payment. 2335

B.        The Respondent’s position

1846. The Respondent opposes the Claimants’ request for relief and their quantification of
      their alleged damages. While the Respondent accepts that, as a matter of principle, the
      applicable standard is that of full reparation, 2336 it submits that any alleged loss incurred
      by Cairn would in fact arise in discharge of CUHL’s tax liability in India. The
      Respondent does not accept that the Tribunal has jurisdiction to determine, for instance,
      whether the tax demand is valid, whether interest and penalties are payable and/or
      whether Cairn is entitled to a refund of capital gains tax in respect of its share sales to
      Vedanta Resources Plc. The Respondent therefore avers that the Claimants have not
      suffered a loss in the “proper sense of the term”. 2337

1847. In addition to this general reservation, the Respondent also challenges the Claimants’
      quantification of the alleged loss on multiple counts.

1848. First, with respect to the Claimants’ ability to regain control of their assets, the
      Respondent’s position in the Statement of Defence was that, at that stage, CUHL had
      not been deprived of either the CIL dividends or its ability to sell the CIL shares. 2338
      However, due to developments thereafter, including the ITAT’s confirmation of the
      FAO and the enforcement of the FAO against the CIL shares and dividends, “the
      Respondent accepts that, at present, for the purposes of the Actual Scenario, the



2333
       Id., ¶ 758.
2334
       Id., ¶ 759.
2335
       Id., ¶ 760.
2336
       R-SoD, ¶ 342; R-Rejoinder, ¶ 911.
2337
       R-Rejoinder, ¶ 910.
2338
       R-SoD, ¶¶ 346-349.



                                                519
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 535 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 520 of 568

          Claimants do not have possession or control of the CIL shares or dividends and the value
          of these assets is accordingly not deductible from the Claimants’ alleged losses.” 2339

1849. That said, the Respondent nevertheless maintains that (i) the Claimants could have sold
      the CIL shares prior to 26 July 2017 (when they were attached), and (ii) CIL could have
      remitted the dividends to CUHL before receipt of the notice under Section 226(3) of the
      ITA dated 16 June 2017. 2340

1850. Second, the Respondent contends that the Claimants could have mitigated their alleged
      losses by disposing of the CIL shares in early 2014, despite the Section 281B Order. In
      reliance on Mr Puri’s witness statement, the Respondent contends that it was open to
      CUHL to dispose of its shares by furnishing an unconditional and irrevocable bank
      guarantee of the sum equivalent to the outstanding demand or value of the shares
      attached, whichever was less. 2341 According to India, Section 281 of the ITA has, since
      1961, provided for a possibility of transfers of property with the prior permission of the
      Assessing Officer during the pendency of tax proceedings. Circular No. 1914 of 1993
      and Circular No. 4 of 2011 in turn specify that the Assessing Officer may require the
      assessee to present a suitable security (e.g., a bank guarantee) to obtain the
      permission. 2342 The Respondent contends that Mr Smith of Cairn accepted at the
      Evidentiary Hearing that the Section 281B Order dated 22 January 2014, 2343 which
      attached the CIL shares, expressly acknowledged the possibility that CUHL could seek
      the “prior sanction” of the Assessing Officer. 2344

1851. In reliance on Mr Kristensen’s expert evidence, the Respondent argues that the cost of
      obtaining a bank guarantee, depending on the cash/loan ratio funding for the escrow
      account, and considering the hedging cost and arrangement fees, would be between US$
      41.5 million and US$ 47.2 million. 2345 On the assumption that CUHL would have
      managed to obtain permission to sell the shares and would have in fact sold them
      between April and July 2014, Mr Kristensen estimates that the Claimants would have
      achieved net proceeds of US$ 1,042.6 million. 2346 This is some US$ 59.4 million higher
      than the net proceeds that the Claimants would have achieved in the But For Scenario if
      the CIL shares had been sold between January and May 2014. 2347 This improvement of
      net proceeds outweighs the costs of obtaining the security, with the consequence that
      the Claimants would have suffered no loss in the mitigation scenario. For this reason,
      the Respondent maintains that the Claimants’ damages in respect of the CIL shares

2339
       R-Rejoinder, ¶ 920.
2340
       Id., ¶ 921; Warrant of Attachment of Movable Property dated 26 July 2017, Exh. C-383; Notice of Demand
       under Section 226(3) of the ITA 1961 dated 16 June 2017, Exh. C-326; Letter from VIL to CUHL re Notice
       under Section 226(3) of the ITA 1961 dated 17 June 2017, Exh. C-328.
2341
       Puri WS1, ¶ 101; R-Rejoinder, ¶ 934.
2342
       CBDT Guidelines for Stay of Demand, Exh. Puri-26; CBDT Circular No 4 of 2011, Exh. Puri-27.
2343
       Order under Section 281B of the ITA 1961 dated 22 January 2014, Exh. C-11.
2344
       Transcript, Evidentiary Hearing, Day 7, 110:25-112:12.
2345
       Kristensen ER2, ¶¶ 4.23-4.25.
2346
       Id., ¶ 4.29.
2347
       Id., ¶ 4.30 and Table 4.5.


                                                      520
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 536 of 583
                                                                             PCA Case No. 2016-7
                                                                        Award of 21 December 2020
                                                                                   Page 521 of 568

          should be capped at between US$ 7.6 million to US$ 13.3 million (exclusive of pre-
          award interest). 2348

1852. Third, the Respondent challenges the Claimants’ calculation of the market impact costs
      (slippage costs) in the But For Scenario. Mr Kristensen calculates the slippage costs
      based on the Indian stock exchange data of the actual sales of CIL shares during January
      2014. He adopts the higher range of these data (0.20%) in order to account for the fact
      that, in the But For Scenario, the average daily trading volume of the CIL shares would
      have been larger than it was recorded in January 2014. 2349 In addition, Mr Kristensen
      estimates that, upon the termination of the CIL Buy-Back Programme, the slippage costs
      would increase. As a result, Mr Kristensen estimates the gross proceeds for the sale of
      CIL shares in the But For Scenario to be US$ 996.3 million, compared with Mr
      Boulton’s estimate of US$ 997.3 million. 2350

1853. Fourth, the Respondent disagrees with the Claimants’ claim for pre-award interest. By
      reference to Mr Kristensen’s expert opinion, the Respondent maintains that the
      appropriate rate for pre-award interest is a risk-free rate, corresponding to yields on 1
      month US Treasury Bills. According to the Respondent, such rate reflects and
      compensates the time value of money but does not reflect any compensation for risk that
      the Claimants have not borne since the alleged dispossession of their assets by India. 2351
      As Mr Kristensen explains, “the Claimants were not exposed to any risk associated with
      investing the net proceeds from the sale of the CIL Shares from 23 January 2014 since
      they did not receive these sales proceeds in 2014.” 2352 In his view, Mr Boulton does not
      rely on any factual evidence to support his position that the Claimants bore risks above
      the risk-free rate.

1854. As to the Claimants’ suggestion to use the Respondent’s own cost of borrowing as a
      proxy for the pre-award interest rate, Mr Kristensen points out that the Respondent did
      not invest the CIL Shares in its own activities. He adds that if the Tribunal were to find
      that the Respondent is solvent at the time of the award and that the Respondent did not
      owe a debt to the Claimants before the date of award, the Claimants should not be
      entitled to a premium for past default risk that it did not bear. 2353 For these reasons,
      India maintains that its cost of borrowing is not an appropriate measure of compensation
      for the time value of a sum that the Tribunal may award to the Claimants.

1855. The Respondent further submits that interest should be simple, since there is no
      consistent practice of investment treaty tribunals to support an award of compound
      interest. 2354



2348
       R-Rejoinder, ¶¶ 939-943.
2349
       Id., ¶ 926.
2350
       Kristensen ER2, Table 2.1.
2351
       R-Rejoinder, ¶ 931; Kristensen ER2, ¶¶ 2.26-2.35.
2352
       Quantum Experts’ Joint Statement, Table 1-1, Issue 5.
2353
       Ibid.
2354
       R-SoD, ¶ 343; R-PHB, ¶ 576.

                                                      521
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 537 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 522 of 568

1856. Fifth, the Respondent opposes what it calls the Claimants’ additional claim in respect of
      alleged damages reflecting the principal tax demand together with interest and penalties
      that have accrued or may accrue on it. According to the Respondent:

          a.     This part of the claim was completely misconceived and/or premature since, if the
                 tax demand is not withdrawn, an issue will arise as to whether CIL (now Vedanta)
                 or CUHL will bear the loss as a matter of fact and law;

          b.     The value of the CIL shares and dividends should be deducted from this claim;
                 and

          c.     In any event, even if the Claimants were entitled to claim damages for any sums,
                 to which the Respondent may be liable in respect of the tax demand, such damages
                 would be limited to the Claimants’ actual exposure in India, namely (i) the value
                 of the CIL shares which have been attached; (ii) the value of the accrued CIL
                 dividends; and (iii) the CGT Refund. 2355

1857. Sixth and finally, the Respondent contends that the Claimants’ claim related to the tax
      gross up for the UK corporate tax is “not properly before” the Tribunal, since the
      Claimants had not pleaded it before their PHB and India did not “have an opportunity
      to respond”. 2356 For this reason, the Respondent did not address the issue of tax gross
      up at the hearing on closing arguments. 2357

C.        The Tribunal’s analysis

1858. The Tribunal will first lay out the applicable legal principles (Section 1). It will then
      address the Respondent’s general objection against the Claimants’ request for relief
      (Section 2). The Tribunal will then assess each of the Claimants’ heads of claim other
      than declaratory relief (Section 3).

          1.     Applicable legal principles

1859. As the Respondent has put it, “there is little difference between the parties as to the
      principles of international law governing compensation.” 2358 The Parties agree that the
      standard of compensation for violations of international law is the customary
      international law principle of full reparation, 2359 which was articulated by the PCIJ in
      the Factory at Chorzów case as follows:

                   The essential principle contained in the actual notion of an illegal act – a
                   principle which seems to be established by international practice and in
                   particular by the decisions of arbitral tribunals – is that reparation must, as
                   far as possible, wipe out all the consequences of the illegal act and
                   reestablish the situation which would, in all probability, have existed if that

2355
       R-Rejoinder, ¶¶ 944-946.
2356
       Transcript, Hearing on Closing Arguments, Day 1, 5:1-11.
2357
       Id., 5:5 (“We don’t want to lose time on it now.”).
2358
       R-Rejoinder, ¶ 911.
2359
       C-SoC, ¶¶ 395-401; C-PHB, ¶¶ 718-719; R-SoD, ¶ 342; R-Rejoinder, ¶ 911.


                                                        522
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 538 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 523 of 568

                   act had not been committed. Restitution in kind, or, if this is not possible,
                   payment of a sum corresponding to the value which a restitution in kind
                   would bear; the award, if need be, of damages for loss sustained which
                   would not be covered by restitution in kind or payment in place of it – such
                   are the principles which would serve to determine the amount of
                   compensation due for an act contrary to international law. 2360

1860. The Parties disagree however on the characterisation of certain heads of claim as
      compensable losses, as well as in their quantification.

1861. The Tribunal has found that, by enacting the 2012 Amendment and applying it to the
      Claimants retroactively through the FAO and related enforcement measures, the
      Respondent acted contrary to its obligation under Article 3(2) of the BIT to accord to
      the Claimants’ investments FET. The Tribunal must now award relief that will “wipe
      out” the consequences of India’s breach of the BIT and place the Claimants in the
      position they would have been had that breach not been committed. In other words, the
      Tribunal must award relief to the Claimants that will place them in a position as if the
      2012 Amendment, the FAO and the Respondent’s related enforcement measures had
      never been applied to them. This involves comparing what happened in reality (the
      “Actual Scenario”) with “the situation which would, in all probability, have existed if
      that act had not been committed” 2361 (the “But For Scenario”). The difference between
      both will be the measure of the Claimants’ damages.

1862. In determining the relief that will re-establish the Claimants to the But For Scenario, the
      Tribunal is mindful that the Respondent is only under an obligation to repair “the injury
      caused by the internationally wrongful act”, which includes “any damage, whether
      material or moral, caused by the internationally wrongful act”. 2362 As the Commentary
      to the ILC Articles on State Responsibility explains, it is only “the injury resulting from
      and ascribable to the wrongful act, rather than any and all consequences flowing from
      an internationally wrongful act” 2363 which must be repaired.

1863. The Tribunal will keep these principles in mind when assessing the Claimants’ heads of
      claim.

          2.     The Respondent’s general objection

1864. Before addressing the specific points of divergence between the Parties and their
      experts, the Tribunal will examine the general objection that the Respondent formulated
      in the quantum section of its Rejoinder in the following terms:



2360
       Case Concerning the Factory at Chorzów, PCIJ Ser. A, No. 17, CLA-18, p. 47.
2361
       Ibid.
2362
       International Law Commission, Draft Articles on Responsibility of States for Internationally Wrongful Acts,
       with commentaries (2001), Text adopted by the International Law Commission at its fifty-third session, in
       2001, and submitted to the General Assembly as a part of the Commission’s report covering the work of that
       session (A/56/10). Yearbook of the International Law Commission, 2001, vol. II, Part Two, (“ILC Articles
       on State Responsibility”), Article 31 (emphasis added).
2363
       Id., Commentary to Article 31, ¶ 9.


                                                       523
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 539 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 524 of 568

                  At the outset, it is noted that any alleged “loss” to the Claimants on either
                  of its formulations, would in fact arise in discharge of CUHL’s tax liability
                  in India. The Respondent does not accept that the Tribunal has jurisdiction
                  to determine, for instance, whether the tax demand is valid, whether
                  interest and penalties are payable and/or whether Cairn is entitled to a
                  refund of capital gains tax in respect of its “off the market” share sales to
                  Vedanta Resources plc (“the CGT Refund”). The Respondent therefore
                  avers that the Claimants have not suffered a “loss” in the proper sense of
                  the term. 2364

1865. The Tribunal is not persuaded that it faces a jurisdictional obstacle to determine the
      reparation due to the Claimants. As set out elsewhere in this Award, the Tribunal has
      repeatedly observed that it is neither an Indian tax authority nor is it an Indian court; and
      it has taken note of the domestic proceedings currently before the Delhi High Court.
      Accordingly the Tribunal has examined Indian law only to the extent necessary to
      determine whether the Respondent’s defences to the alleged breaches of the Treaty
      could be made out. The Tribunal’s determinations are thus confined to holding that the
      Respondent’s imposition and enforcement of the retroactive tax demand under the 2012
      Amendment and the FAO was contrary to the BIT.

1866. As the Tribunal has found that India has breached the BIT, India bears international
      responsibility and the ensuing duty of reparation. As discussed above, it is common
      ground 2365 that this entails the obligation to re-establish the Claimants to “the situation
      which would, in all probability, have existed if [the wrongful act] had not been
      committed.” 2366

1867. In this context, any pronouncements that the Tribunal may make on the likelihood of
      the Claimants’ receiving certain proceeds but for India’s internationally wrongful act
      constitute determinations of fact falling under the Tribunal’s discretion in assessing the
      loss. When exercising this discretion, the Tribunal does not encroach on the mandate of
      municipal organs by determining whether sums were due and payable under the
      applicable municipal law. Instead, the Tribunal examines whether the Claimants have
      established with sufficient evidence that, but for the imposition and enforcement of its
      internationally unlawful tax demand under the FAO and the 2012 Amendment, they
      would have received certain funds, or would not have been deprived of others.

1868. The Tribunal thus dismisses the Respondent’s general objection and will now proceed
      to establishing the reparation due to the Claimants.

          3.     The Claimants’ requests for relief

1869. The Tribunal will address the Claimants’ requests for relief in the order that appears
      most logical to it.



2364
       R-Rejoinder, ¶ 910.
2365
       SoD, ¶ 342; R-Rejoinder, ¶ 911; C-Updated Reply, ¶ 675.
2366
       Case Concerning the Factory at Chorzów, PCIJ Ser. A, No. 17, CLA-18, p. 47.



                                                     524
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 540 of 583
                                                                                              PCA Case No. 2016-7
                                                                                         Award of 21 December 2020
                                                                                                    Page 525 of 568

                  a.     Withdrawal of the tax demand

1870. The Claimants request the Tribunal to order the Respondent to withdraw its unlawful
      tax demand for the 2006 Transactions under the FAO. 2367 The relevant part of the
      request for relief reads as follows:

                   [T]he Claimants respectfully request that the Arbitral Tribunal […]

                   6. DECLARE that the tax demand against the Claimants in respect of AY
                   2007-08, as set forth in the FAO (the “Demand”), is inconsistent with the
                   Treaty and the Claimants are relieved from any obligation to pay it, and
                   ORDER the Respondent to neutralise the continuing effect of the Demand,
                   either by:

                   a) permanently withdrawing the Demand, and refraining from seeking to
                   recover further the alleged tax liability or any interest and/or penalties
                   arising from this alleged liability through any other means; or (at the
                   Respondent’s option 2368),

                   b) paying an amount equal to the amount due on the Demand outstanding
                   as of the date of the award, and any amounts that may subsequently become
                   due thereon (whether for interest, penalties, or otherwise), by way of offset
                   against the Demand, such that the monetary award in the Claimants’ favour
                   has the effect of fully satisfying and extinguishing the Demand, leaving no
                   amount due from the Claimants, and further complying with the terms of
                   Paragraph 7 below; 2369

1871. The Respondent does not specifically challenge the Tribunal’s authority to order the
      withdrawal of the tax demand as set out in paragraph 6(a) of the Claimants’ request for
      relief. It opposes the Claimants’ alternative request for relief in paragraph 6(b) for the
      set off payment of the amount due on the tax demand outstanding as of the date of the
      Award, and any amounts that may subsequently become due. 2370

1872. As set out above, the Tribunal has concluded that, by imposing and enforcing the tax
      demand as set out in the FAO against CUHL, India violated the BIT. As a result, the
      Respondent is under a duty to make reparation for its internationally wrongful act. The
      Tribunal is satisfied that its jurisdiction to resolve the present dispute includes the power
      to order the Respondent, as a measure of restitution, to withdraw its internationally
      unlawful tax demand. Article 34 of the ILC Articles on State Responsibility provides
      that “full reparation […] shall take the form of restitution, compensation and

2367
       C-Updated Reply, ¶ 709(e).
2368
       Claimants’ Updated Request for Relief, p. 4 n. 4 (“The Claimants are content to allow the Respondent to
       choose the manner in which the Demand is neutralised (i.e. either through withdrawing it or through an
       offset), so long as provision is made to ensure that an offset, if chosen, does not leave the Claimants
       shouldering a burdensome tax liability in the UK. Accordingly, the latter option (b) is made contingent on
       compliance with the terms of Paragraph 7.”) (“C-Updated Request for Relief”).
2369
       Id., ¶ 6 (C-Updated Request for Relief, ¶ 7 concerns the issue of tax gross up, which is dealt with in a separate
       subsection below.).
2370
       Other than the preliminary objections (E.g., non-arbitrability) that have been disposed of above.



                                                          525
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 541 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 526 of 568

          satisfaction, either singly or in combination […]”. 2371 The Commentary explains that
          “[w]iping out all the consequences of the wrongful act may thus require some or all
          forms of reparation to be provided, depending on the type and extent of the injury that
          has been caused.” 2372 Indeed, in the Factory at Chorzów case the PCIJ favoured
          restitution as the preferred form of reparation, with compensation to be granted only if
          restitution was not possible. 2373

1873. The Tribunal finds further support in multiple decisions of investment tribunals that it
      is within a treaty tribunal’s power to award restitution as a modality of reparation.2374
      The present BIT contains no provision that would derogate from this general rule,
      providing that “[t]he decision of the arbitral tribunal shall be final and binding and the
      parties shall abide by and comply with the terms of its award”, without specifying or
      restricting the form that such award may take. 2375

1874. Some tribunals have refrained from awarding restitution when they have found that it
      would be materially impossible or disproportionately burdensome for the respondent
      State compared to other modalities of reparation. 2376 In the present case, the Tribunal
      sees no obvious impediment that would prevent the Respondent from withdrawing its
      internationally unlawful tax demand under the FAO.

1875. In turn, granting the Claimants’ alternative request for the payment of “an amount equal
      to the amount due on the Demand outstanding as of the date of the award, and any
      amounts that may subsequently become due thereon” 2377 may raise multiple difficulties
      in respect of legal certainty and possible double recovery. Indeed, after the Tribunal has
      handed down its Award, it will become functus officio, with the consequence that the
      Parties can no longer address to it any disagreements that might arise as to the future
      amounts that may become due if India chooses not to withdraw its tax demand.

1876. Moreover, the request for the Respondent to pay, by way of offset, any amounts that
      may become subsequently due would be premature and insufficiently substantiated until
      and unless such amounts actually become due. Therefore, the Tribunal finds it more
2371
       ILC Articles on State Responsibility, Article 34.
2372
       Id., Commentary to Article 34, ¶ 2.
2373
       Case Concerning the Factory at Chorzów, PCIJ Ser. A, No. 17, CLA-18, p. 47 (“Restitution in kind, or, if
       this is not possible, payment of a sum corresponding to the value which a restitution in kind would bear; the
       award, if need be, of damages for loss sustained which would not be covered by restitution in kind or payment
       in place of it—such are the principles which should serve to determine the amount of compensation due for
       an act contrary to international law.”) (emphasis added).
2374
       Bernhard von Pezold and others v. Republic of Zimbabwe, ICSID Case No. ARB/10/15, Award, 28 July
       2015, ¶¶ 693-717; Masdar Solar & Wind Cooperatief U.A. v. Kingdom of Spain, ICSID Case No. ARB/14/1,
       Award, 16 May 2018, ¶¶ 558-559, 562-563; CMS Gas Transmission Company v. Republic of Argentina,
       ICSID Case No. ARB/01/8, Award, 12 May 2005, ¶ 400; LG&E Energy Corp., LG&E Capital Corp. and
       LG&E International Inc. v. Argentine Republic, ICSID Case No. ARB/02/1, Award, 25 July 2007, ¶ 31.
2375
       UK-India BIT, CLA-1, Article 9(3)(c)(v).
2376
       Masdar Solar & Wind Cooperatief U.A. v. Kingdom of Spain, ICSID Case No. ARB/14/1, Award, 16 May
       2018, ¶¶ 558-559, 562-563; Infrastructure Services Luxembourg S.à.r.l. and Energia Termosolar B.V.
       (formerly Antin Infrastructure Services Luxembourg S.à.r.l. and Antin Energia Termosolar B.V.) v. Kingdom
       of Spain, ICSID Case No. ARB/13/31, Award, 15 June 2018, ¶ 636.
2377
       C-Updated Request for Relief, ¶ 6(b).

                                                           526
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 542 of 583
                                                                              PCA Case No. 2016-7
                                                                         Award of 21 December 2020
                                                                                    Page 527 of 568

           appropriate to discharge its mandate to resolve the present dispute finally and
           definitively by opting for the Claimants’ request for relief at para. 6(a), and not
           providing the choice between restitution and the alternative set-off payment as set out
           in the Claimants’ request for relief at para. 6(b).

1877. For these reasons, the Tribunal grants the request in 6(a) of the Claimants’ Request for
      Relief, and declares that the tax demand against the Claimants in respect of AY 2007-
      08, as set forth in the FAO (the “Demand”) is inconsistent with the BIT and the
      Claimants are relieved from any obligation to pay it. In addition, the Tribunal orders the
      Respondent to withdraw the Demand permanently and refrain from seeking to recover
      the alleged tax liability or any interest and/or penalties arising from the Demand. Having
      opted for the remedy of restitution, the Claimants’ request for relief no. 7 concerning
      the tax gross up for any future offsetting of the tax liability is rendered moot.

1878. The Tribunal notes that the withdrawal of the tax demand by the Respondent will not
      suffice to provide full reparation for the Claimants’ loss. In addition, the Claimants have
      suffered monetary loss due to the Respondent’s enforcement of its internationally
      unlawful tax demand against the Claimants’ various assets in India. In the sections that
      follow, the Tribunal determines the compensation for that loss.

                      b.   Proceeds from the sale of CIL shares

1879. The Claimants claim compensation for the value of the CIL shares that India seized and
      sold in enforcement of its tax demand under the FAO. They assert that, but for the
      Respondent’s unlawful conduct, CUHL would have disposed of the CIL shares in early
      2014 (in CIL’s Buy-Back Programme). 2378

1880. At the outset, the Respondent objects to the Claimants’ characterisation of this head of
      claim as a compensable loss. The Respondent contends that the Claimants could have
      regained control of their shares (Section (i)). It argues that, had they taken certain
      mitigation measures, the Claimants could have proceeded with the sale of CIL shares
      (Section (ii)). The Tribunal will address the Respondent’s defences before addressing
      the Claimants’ claim (Section (iii)).

                           (i)   Did the Claimants have the possibility to regain possession or
                                 control of their assets?

1881. In its initial written submissions, the Respondent contended that any compensation
      awarded to the Claimants would need to take into account the possibility that the
      Claimants could regain control of their remaining assets in India. The Respondent’s
      expert calculated that, if CUHL were to regain control of its shares in CIL/VIL and were
      to sell them on 31 March 2018, it could achieve net proceeds ranging from US$ 801.8
      million to US$ 806.7 million. 2379 The Tribunal understands that the Respondent’s
      argument is that the Claimants’ damages should be reduced in this amount.



2378
       Id., ¶ 3(a).
2379
       Kristensen ER2, Section 3.


                                                   527
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 543 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 528 of 568

1882. However, due to developments thereafter, including the ITAT’s confirmation of the
      FAO and the enforcement of the FAO against the CIL shares and dividends, “the
      Respondent accepts that, at present, for the purposes of the Actual Scenario, the
      Claimants do not have possession or control of the CIL shares or dividends and the value
      of these assets is accordingly not deductible from the Claimants’ alleged losses.” 2380

1883. Despite this, the Respondent nevertheless maintains that (i) the Claimants could have
      sold the CIL shares prior to 26 July 2017 (when they were attached), 2381 and (ii) CIL
      could have remitted the dividends to CUHL before receipt of the notice under Section
      226(3) of the ITA dated 16 June 2017. 2382

1884. The Tribunal recalls that, following the merger between CIL and VIL (which became
      effective on 11 April 2017), 2383 the latter’s ordinary shares replaced CIL shares on a 1:1
      ratio. Thus, CUHL 184,125,764 shares in CIL were exchanged for 184,125,764 in
      VIL. 2384 CUHL also became entitled to 736,503,056 preference shares in VIL.2385
      Thereafter, the Respondent started selling CUHL’s shares in VIL, and as of November
      2018, the Respondent had sold approximately 99% of those shares. 2386 In addition, on
      22 October 2018, VIL redeemed the preference shares and paid the proceeds directly to
      the Respondent. 2387 In these circumstances, the Tribunal considers that the possibility
      of the Claimants’ regaining the control of their assets in India to be too remote and
      speculative to be considered for the quantification of damages.

1885. As for the Respondent’s arguments concerning the possibility of the Claimants selling
      the CIL shares prior to 26 July 2017 and the possibility of receiving dividends from CIL
      prior to 16 June 2017, they pertain to mitigation. The Tribunal will thus address them
      below.

                        (ii)   Mitigation

1886. The Respondent contends that the Claimants should have mitigated the alleged loss that
      ensued from the enforcement of the tax demand against the CIL shares. In particular,
      the Respondent argues that (i) had CUHL provided an alternative security to the tax
      authorities, such as a bank guarantee, it would have been able to obtain an authorisation
      to sell its shares in CIL despite the Section 281B Order 2388 (the “Share Sale Mitigation

2380
       R-Rejoinder, ¶ 920.
2381
       Warrant of Attachment of Movable Property dated 26 July 2017, Exh. C-383.
2382
       Notice of Demand under Section 226(3) of ITA 1961 dated 16 June 2017, Exh. C-326; Letter from VIL to
       CUHL re Notice under Section 226(3) of the 1961 dated 17 June 2017, Exh. C-328.
2383
       CCom-96, p. 1 n. 1.
2384
       Boulton ER1, ¶ 1.4; Boulton ER3, ¶ 2.13; Kristensen ER2, ¶ 3.8.
2385
       Boulton ER3, ¶ 2.13; Kristensen ER2, ¶ 3.8.
2386
       Respondent’s email of 27 November 2018 (RCom-317).
2387
       Letter from the Tax Recovery Officer to VIL dated 12 October 2018, Exh. C-658.
2388
       The Tribunal understands that the Respondent’s argument is that the Claimants could have sold these shares
       at least prior to their final attachment on 26 July 2017. See R-Rejoinder, ¶ 921, referring to Warrant of
       Attachment of Movable Property dated 26 July 2017, Exh. C-383.


                                                       528
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 544 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 529 of 568

          Scenario”) and (ii) CIL could have remitted the dividends to CUHL before receipt of
          the notice under Section 226(3) of the ITA dated 16 June 2017 2389 (the “Dividend
          Mitigation Scenario”).

1887. As an initial matter, the Tribunal notes that, while the Claimants bear the burden of
      proving their loss, it is for the Respondent to prove the assertions or defences that it
      pleads, such as its mitigation defence. 2390 To discharge that burden, the Respondent
      must show that the Claimants could reasonably have avoided the loss. To borrow the
      words of the tribunal in Clayton v. Canada:

                  The duty to mitigate applies if: (i) a claimant is unreasonably inactive
                  following a breach of treaty; or (ii) a claimant engages in unreasonable
                  conduct following a breach of treaty. 2391

1888. A mitigation defence is difficult to prove, given that it is in a claimant’s own best interest
      to minimise its loss. As a rule, it will require sufficient evidence to show that a
      claimant’s conduct (action or inaction) following the Respondent’s breach was
      unreasonable, abusive or against its own economic interests. 2392 For this reason,
      tribunals are seldom persuaded by speculative options of mitigation that are proposed
      in hindsight. The reasoning of the tribunal in Magyar Farming v. Hungary illustrates
      this point:

                  [M]itigating the loss was primarily in the Claimants’ interest. Absent
                  compelling evidence to the contrary, the Tribunal is not prepared to
                  speculate whether the Claimants should have exercised a better business
                  judgment […]. 2393

1889. Having studied the Parties’ positions and the evidence in the record, the Tribunal
      considers that India has not demonstrated that the Claimants have failed to mitigate their
      loss, or that there was a breach of their duty to do so.

1890. With respect to the Share Sale Mitigation Scenario, the Respondent has not established
      that the Claimants could have reasonably sold their shares in CIL/VIL after those shares
      were provisionally attached by the Section 281B Order on 22 January 2014, nor that any
      such sale would have mitigated their losses.

1891. The Tribunal recalls that the Section 281B Order provisionally froze CUHL’s remaining
      equity shares in CIL, as well as any dividends payable by CIL to CUHL. 2394 The

2389
       Notice of Demand under Section 226(3) of the ITA 1961 dated 16 June 2017, Exh. C-326; Letter from VIL
       to CUHL re Notice under Section 226(3) of the ITA 1961 dated 17 June 2017, Exh. C-328.
2390
       AIG Capital Partners, Inc. and CJSC Tema Real Estate Company v. Republic of Kazakhstan, ICSID Case
       No. ARB/01/6, Award, 7 October 2003, ¶ 10.6.4.4.
2391
       William Ralph Clayton and others v. Government of Canada, PCA Case No. 2009-04, Award on Damages,
       10 January 2019, ¶ 204.
2392
       Magyar Farming Company Ltd, Kintyre Kft and Inicia Zrt v. Hungary, ICSID Case No. ARB/17/27, Award,
       13 November 2019, ¶ 427.
2393
       Ibid.
2394
       Section 281B Order of 22 January 2014, Exh. C-11.


                                                     529
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 545 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 530 of 568

          Respondent’s mitigation scenario assumes, first, that the Claimants would have been
          able to obtain a costly alternative security, and second, that the Indian tax authorities
          would have exercised their discretion and released the CIL shares. The Claimants’
          witness, Mr James Smith, testified that the only way in which the Claimants could have
          obtained such security, i.e., a bank guarantee was by providing a cash collateral equal
          to the full amount of the guarantee, 2395 and that the Claimants had neither the cash nor
          the operating assets to do so. 2396 While the Respondent and its expert have disputed this
          statement, arguing that a full cash guarantee might not have been necessary, 2397 the cost
          of obtaining such a collateral would have been significant. 2398

1892. Had the Claimants managed to obtain this collateral, this did not guarantee the release
      of the shares, which still depended on the ITD’s discretion. The record shows that the
      mechanism under Section 281B of the ITA to lift a provisional attachment through a
      bank guarantee was created through an amendment that did not come into effect until
      June 2016. 2399 The 1993 and 2011 circulars cited by Mr Puri apply to a post-demand
      scenario, not to a provisional attachment. 2400 While it is possible that the ITD could have
      applied a similar rationale to the Claimants, this would have still depended on the ITD’s
      discretion.

1893. Third, the Respondent’s mitigation scenario relies on inadmissible hindsight. The
      Respondent’s mitigation scenario assumes that the Claimants would have sold the CIL
      shares between April and July 2014, instead of between January and May 2014 (as the
      Claimants’ But For Scenario assumes). According to the Respondent, this would have
      generated proceeds some US$ 59.4 million higher than the net proceeds that the
      Claimants would have achieved in the But For Scenario. 2401 The price dynamics of the
      CIL shares are shown on this chart: 2402




2395
       Smith WS2 ¶¶ 13, 24; Transcript, Evidentiary Hearing, Day 7, 109:1-11, 121:9-24 (Mr Smith); Email from
       James Smith to Rahul Saraf (Citibank) dated 18 September 2016, Exh. CWS-Smith-1, pp. 1-2.
2396
       Smith WS2, ¶ 13.
2397
       R-Rejoinder, ¶ 939(a); Kristensen ER2, Section 4.
2398
       Mr Kristensen estimates that arrangement fees would have ranged from US$ 2.3 million (on the basis of a
       25% escrow provision), to US$ 0 (on the basis of a 100% escrow provision); see Kristensen ER2, Table 4.1.
       However, all of these fees would have required 25% to 100% of the notional value of the shares to have been
       deposited in escrow, which would have significantly increased the cash required to obtain the collateral.
2399
       Smith WS2, ¶¶ 10-11; Boulton ER3, p. 16 n.56; Income Tax Simplification Committee, Report dated 15
       January 2016 [excerpt], Exh. C-553; the ITA 1961, Exh. C-569, s. 281B.
2400
       CBDT Guidelines for Stay of Demand, Exh. Puri-26; CBDT Circular No. 4 of 2011, ¶ 3(iii) dated 19 July
       2011, Exh. Puri-27 (allowing the use of a bank guarantee “[i]f there is a disputed demand outstanding”)
2401
       R-Rejoinder, ¶¶ 939-943.
2402
       Quantum Experts’ Joint Statement, Table 1-1, issue 3.

                                                       530
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 546 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 531 of 568




1894. However, the reasonableness of the Claimants’ conduct must be assessed by the
      information and data that was available to them when they allegedly failed to mitigate
      their loss. In early 2014 (i.e., when the Respondent alleges that the Claimants should
      have obtained an alternative security), the Claimants could not have known how the CIL
      shares price would have evolved. It would be a misinterpretation of the duty of
      mitigation if the Tribunal were to find that the Claimants were obliged to pursue the
      costly and burdensome process of obtaining an alternative security, when this effort may
      well have turned out to be entirely futile, or – for all the Claimants knew at the time –
      could have even exacerbated the loss, for which they would possibly have ended up
      without any remedy.

1895. Finally, even if the Tribunal were to assume that: (i) the Claimants would (and should)
      have provided a costly alternative security, (ii) the Indian tax authorities would have
      exercised their discretion by swiftly releasing the CIL shares, and (iii) the Claimants
      would have sold the shares when the prices were at their highest, the Tribunal
      nevertheless fails to see how this would have resulted in the mitigation of the overall
      loss. It appears obvious that, in that scenario, the Respondent would have enforced its
      subsequent tax demand precisely against the security that the Claimants would have
      furnished in exchange of the CIL shares.

1896. As to the Respondent’s Dividend Mitigation Scenario, the Tribunal understands the
      Respondent’s position to be that, between 1 April 2016 (upon the expiration of the
      Section 281B Notice) 2403 and 16 June 2017 (date of the Section 226(3) notice to VIL




2403
       Letter from the Office of the Assistant Commissioner of Income Tax, Circle 1(2)(1), International Taxation,
       New Delhi, of 30 December 2016, to the Commissioner of Income Tax, International Taxation-1, New Delhi,
       attached to RCom-60.


                                                       531
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 547 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 532 of 568

          requiring VIL to pay to the ITD any amount due from VIL to CUHL), 2404 CIL/VIL was
          free to remit the dividends to CUHL. As discussed in Section III above, the Respondent
          has asserted in this arbitration that, between these dates, no attachment was in force, and
          release the dividends to CUHL was an internal matter between CUHL and CIL/VIL. 2405
          The record shows that the Claimants made significant efforts to obtain this release
          (including by requesting and obtaining an order from this Tribunal allowing the
          Claimants to share with CIL/VIL certain statements made by the Respondent in this
          arbitration) 2406, but CIL/VIL refused to release the dividends for reasons that are
          disputed and irrelevant here. In the circumstances, the Tribunal finds that the Claimants
          reasonably attempted to mitigate their losses, and should not be blamed for the failure
          of these efforts.

1897. For all these reasons, the Tribunal rejects the Respondent’s mitigation defences. The
      Tribunal will thus not reduce the compensation for the Claimants’ alleged loss on that
      account.

                        (iii) Valuation of the CIL shares

1898. The Claimants claim compensation for the value of the CIL shares that India seized and
      sold in enforcement of its unlawful tax demand under the FAO. They assert that, but for
      the Respondent’s unlawful conduct, CUHL would have disposed of the CIL shares in
      early 2014 and recovered the proceeds. They thus claim compensation equivalent to “the
      net proceeds that would have been earned from the planned 2014 sale of CIL shares”. 2407

1899. It is undisputed that, in the Actual Scenario, CUHL lost control of its shares in CIL as a
      result of the Respondent’s fiscal measures, and that by November 2018 the Respondent
      has sold 99% of those shares. The Tribunal has also found that the Claimants could not
      reasonably have regained control of those shares, nor could they reasonably have
      obtained their release and sold them to mitigate their damages.

1900. As to the But For Scenario, the Tribunal finds that the Claimants have established that,
      had the Respondent not attached those shares in January 2014 and commenced the tax
      assessment proceedings that culminated in the FAO and the enforcement measures, the
      Claimants would have sold those shares back to CIL or to other buyers starting in
      January 2014. CEP’s board meeting minutes and other internal company documents
      confirm that Cairn intended to sell approximately 6 to 6.5% of CIL’s share capital in



2404
       Notice of Demand under Section 226(3) of the ITA 1961 dated 16 June 2017, Exh. C-326; Letter from VIL
       to CUHL re Notice under Section 226(3) of the ITA 1961 dated 17 June 2017, Exh. C-328.
2405
       See Section III. See also PO7, and Letter from the Office of the Assistant Commissioner of Income Tax,
       Circle 1(2)(1), International Taxation, New Delhi, of 30 December 2016, to the Commissioner of Income
       Tax, International Taxation-1, New Delhi, attached to RCom-60 (stating that “the provisional attachment
       order u/s 281B on dividend expired on 31 March 2016 and as on date there is no attachment in force. The
       decision to release the dividend to CUHL is an internal matter between two companies and the same may be
       dealt accordingly.”)
2406
       See PO7.
2407
       C-Updated Request for Relief, ¶ 3(a).


                                                      532
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 548 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 533 of 568

          CIL’s Buy-Back Programme, 2408 and to dispose of the remainder of its shares
          thereafter. 2409 While CIL’s Buy-Back Programme was scheduled to start on 23 January
          2014, 2410 CUHL started the sale process on 15 January 2014, and by 22 January 2014 it
          had sold approximately 12.04 million shares. 2411 By 22 January 2014, date of the Section
          281B Notice, CUHL held 184.13 million shares in CIL (approximately 9.6% of CIL’s
          total shareholding). 2412 The Section 281B Notice, which provisionally froze CUHL’s
          shares in CIL and related dividends, 2413 was what prevented CUHL from continuing
          with the planned sale of its shares.

1901. The Tribunal thus agrees with the Claimants that the measure of their damages with
      respect to CUHL’s shares in CIL corresponds to the net proceeds that CUHL would
      have obtained by selling CIL’s shares starting in January 2014. Indeed, this appears to
      be common ground among the experts: assuming that CUHL does not regain control of
      CIL’s shares, both experts calculate the Claimants’ losses on the basis of the net
      proceeds that CUHL would have received but for the sale of those shares if they had
      started to sell them from 23 January 2014 onwards. 2414

1902. Mr Boulton estimates the net proceeds from the sale of the CIL shares at US$ 984.2
      million, while Mr Kristensen calculates them at US$ 983.2 million. 2415 The difference
      between the calculations of the two experts is due to market impact costs (or slippage
      costs). It is common ground that, when calculating the net proceeds that the Claimants
      would have generated by selling the CIL shares in 2014, a certain discount should be
      applied to account for the market impact of offering significant quantities of shares for




2408
       Cairn Board Meeting Minutes, 19 November 2013, Exh. RB-10, p. 1; Paper for Cairn Board, 19 November
       2013, Exh. RB-11, p. 3; Cairn Board Meeting Minutes, 4 December 2013, Exh. RB-12, p. 2; Paper for
       Treasury Sub-Committee, 22 January 2014, Exh. RB-23, p. 2; Email from J. Smith to J. Brown, 10 January
       2014, Exh. RB-24; Email chain regarding progress of CIL share sale, 15 January 2014, Exhibit RB-18,
       pp. 1, 5. At the time, CUHL held approximately 10.3% of CIL’s share capital, but under the terms of the
       Buy-Back Programme it would have been unable to sell the entirety of its shareholding back to CIL; see
       Boulton ER1, ¶ 3.14.
2409
       Cairn Board Meeting Minutes, 4 December 2013, Exh. RB-12, p. 2.
2410
       CIL, Public Announcement, 14 January 2014, Exh. RB-13, ¶ 2.3.
2411
       Boulton ER1, ¶ 3.15, citing Citi LOE, 15 January 2014, Exh. RB-16; Citi Contract Notes, 16 January 2014
       to 22 January 2014, Exh. RB-2; Citi LOE, 21 January 2014, Exh. RB-17; Citi Contract Notes, 16 to 22
       January 2014, Exh. RB-2; Email chain regarding progress of CIL share sale, 15 January 2014, Exh. RB-18,
       p. 23.
2412
       Boulton ER1, ¶ 3.16.
2413
       Order under Section 281B of the ITA 1961 dated 22 January 2014, Exh. C-11.
2414
       Quantum Experts’ Joint Statement, Table 2-1; Boulton ER1, ¶¶ 4.23-4.24; Kristensen ER2, ¶ 1.12. These
       calculations assume that the Claimants would have sold the shares between January and May 2014.
       Kristensen ER2, ¶ 2.36, Table 2.3; Adjusted Appendix 8 – 1 (RB2), Exh. Kristensen-18. The Tribunal notes
       that Mr Kristensen has also calculated a mitigation scenario in which the shares were sold between April and
       July 2014 (Kristensen ER2, ¶¶ 4.27-4.32, Tables 4.5, 4.6), but for the reasons stated in Section VIII.C.3.b(ii)
       the Tribunal dismisses this calculation.
2415
       Quantum Experts’ Joint Statement, Table 2-1.



                                                         533
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 549 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 534 of 568

          sale at once. 2416 What the Parties and their experts disagree on is the appropriate
          methodology for calculating the market impact costs.

1903. Having reviewed the expert evidence and the Parties’ positions, the Tribunal is
      convinced that Mr Boulton’s calculation is more reliable because it contains a
      conservative assessment of the market impact costs based on reliable evidence of the
      actual sales of CIL shares in 2014.

1904. In particular, Mr Boulton’s calculation of the market impact costs at 0.15% relies on the
      percentage of reduction applied to the VWAP of the CIL shares during the actual
      transaction of (i) CUHL’s sale of CIL shares in January 2014 prior to the buyback, and
      (ii) CIL’s purchase of CIL shares from other buyers during the buyback. 2417 The
      Tribunal is not persuaded by Mr Kristensen’s criticism of Mr Boulton’s methodology
      on the basis that it “reflects price movements from any number of factors other than the
      CIL/CUHL trades in question”. 2418 While there are likely multiple factors affecting the
      price of share sales, especially of this magnitude, it is not readily apparent why such
      other factors would necessarily be different from the factors that would affect the sale
      of CIL shares in the But For Scenario.

1905. In any event, Mr Boulton adopted a conservative approach by taking the upper range of
      market impact costs that he observed on both instances of actual sales, which is
      favourable to the Respondent. 2419 This would reduce the impact that any other variables
      would have on the share price in that period.

1906. In turn, Mr Kristensen bases his estimate of the slippage costs on an analysis of the data
      from the Indian stock exchanges. 2420 However, as Mr Boulton notes, to implement Mr
      Kristensen’s approach with the requisite precision, “information on not only the price at
      which Cairn sold its shares on each day in January 2014, but on the price of CIL shares
      immediately prior to Citi placing its sell orders” would be required. 2421 Yet, Mr
      Kristensen’s reports do not contain reliable evidence on the latter information.

1907. What is more, when analysing the available data from the Indian stock exchanges, Mr
      Kristensen appears to have adopted clear outliers that result in higher slippage cost
      calculation. Namely, as seen in the chart below, his estimate of 0.20% is based on the
      highest figure observed out of 97,375 data points. 2422




2416
       Id., Table 1-1, issue 1.
2417
       C-PHB, ¶ 722, citing Boulton ER1, ¶¶ 5.6-5.15.
2418
       Quantum Experts’ Joint Statement, Table 1-1, issue 1.
2419
       Ibid.
2420
       Ibid.
2421
       Ibid.
2422
       C-PHB, ¶¶ 723-725; Quantum Experts’ Joint Statement, Table 1-1, issue 1 (Mr Boulton’s comments on Mr
       Kristensen’s approach).

                                                        534
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 550 of 583
                                                                                   PCA Case No. 2016-7
                                                                              Award of 21 December 2020
                                                                                         Page 535 of 568




1908. Similarly, the Tribunal sees no reliable evidence or analytical support for Mr
      Kristensen’s estimation of the slippage costs after the buyback at 0.40% by doubling the
      0.20%, which was itself an outlier.

1909. For these reasons, the Tribunal finds Mr Boulton’s estimation of the market impact costs
      (slippage costs) more reliable, with the result that the amount of net proceeds that the
      Claimants would have received from the sale of CIL shares in the But For Scenario
      should be estimated at US$ 984.2 million. More specifically, on the basis of Mr
      Boulton’s calculations, the Claimants request compensation in an amount of US$
      984,228,273. 2423 However, as noted at paragraph 1959 below, this amount is made up
      of five sets of proceeds, the sum of which amounts to US$ 984,228,274. Accordingly,
      for purposes of consistency, the Tribunal will award the Claimants US$ 984,228,274 as
      compensation for the value of the CIL shares.

                 c.     Compensation for tax refunds

1910. The Claimants next claim compensation for certain tax refunds which they claim they
      would be entitled to but for India’s imposition and enforcement of the unlawful tax
      demand under the FAO. The Claimants formulate this claim in the following terms:

                   [T]he Claimants respectfully request that the Arbitral Tribunal render an
                   award in the Claimants’ favour and: […]


2423
       Claimants’ Updated Request for Relief, ¶ 3(a).

                                                        535
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 551 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 536 of 568

                   3. ORDER the Respondent to compensate the Claimants in an amount
                   equal to the total harm suffered by the Claimants as a result of its breaches
                   of the Treaty, in the following amounts:

                                                         […]

                   b) The USD equivalent of INR 17,694,496,971 (converted on the date of
                   the award) for the withheld tax refund due with respect to AY 2012-13 (i.e.
                   share sales to Vedanta), plus pre-award interest from 30 June 2017; and

                   c) The USD equivalent of INR 584,316,952 (converted on the date of the
                   award) for the withheld tax refund due with respect to AY 2010-11 (i.e.
                   share sales to Petronas), plus pre-award interest from 30 June 2017. 2424

1911. Before addressing the issues of causation and quantification, the Tribunal must consider
      the Respondent’s reservation with respect to the tax refund for the share sales to
      Vedanta. 2425 India argues that the Tribunal does not have jurisdiction to determine
      whether the tax refund was due and, in any event, the ITD was entitled to set off any
      refund against the CUHL’s tax liability in relation to the 2006 Transactions. 2426

1912. As set out above, the Tribunal does not purport to determine whether a tax refund was
      due as a matter of Indian law. Compensation should restore the Claimants, as far as
      possible, into the position that they would have occupied but for India’s unlawful tax
      demand under the FAO. The key question that the Tribunal must ask itself is whether,
      absent the Respondent’s breaches, the Claimants would have received the refunds they
      claim.

1913. With respect to the refund related to CUHL’s share sale to Vedanta in 2011, the Tribunal
      notes that on 19 December 2016, the Commissioner of Income Tax issued an appellate
      order indicating that the applicable rate of capital gains tax should have been 10%, not
      20%. 2427 The resulting tax refund was nominally issued to CUHL and garnished by the
      Tax Recovery Officer, who applied an offset towards the tax demand arising from the
      2006 Transaction. 2428 The Tribunal finds that this is sufficient to establish that, but for
      the Respondent’s unlawful tax demand, the Claimants would have been entitled to
      receive the refund. While India’s garnishment and offsetting of the tax refunds against
      its tax demand may have been in accordance with Indian law, this does not change the
      fact that the Claimants would have recovered the relevant tax refunds but for the
      Respondent’s internationally unlawful tax demand.



2424
       C-Updated Request for Relief, ¶¶ 3(b), 3(c).
2425
       The Tribunal notes that the Respondent has not made the same reservation with respect to the refund related
       to the sale to Petronas in 2009.
2426
       R-Rejoinder, ¶¶ 910, 943.
2427
       C-Updated Reply, ¶ 254; Order of the Commissioner of Income Tax (Appeals) dated 19 December 2016,
       Exh. C-319.
2428
       C-Updated Reply, ¶¶ 253-55; Notice of Demand from the Tax Recovery Officer to CUHL dated 16 June
       2017, Exh. RB-43.



                                                       536
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 552 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 537 of 568

1914. As to the refund related to CUHL’s sale to Petronas in 2009, the Tribunal notes that the
      Delhi High Court determined in 2013 that the applicable tax rate should have been 10%
      and not 20%. 2429 While the ITD has not issued a refund (nor has it garnished it), the
      Claimants have argued that, due to India’s tax demand, the Claimants have no
      reasonable prospect of recovering that refund. Given the Respondent’s garnishment of
      the Vedanta refund, the Tribunal agrees. In any event, the Respondent appears to accept
      that this refund is due, as it has instructed its expert to include it in his assessment of the
      Claimants’ losses. 2430 The Tribunal thus finds that, absent the Respondent’s unlawful
      tax demand, the Claimants would have received the Petronas refund.

1915. For these reasons, the Tribunal considers that compensation for the tax refunds as set
      out at paragraphs 3(b) and 3(c) of the Claimants’ Request for Relief is due.

1916. The Parties’ experts agree on the quantification of these two categories of refunds. The
      following table from their Joint Statement shows, however, that a limited disagreement
      arises in respect of the appropriate exchange rate at the time of the calculation: 2431




1917. The Tribunal need not resolve the disagreement on the INR/US$ exchange rate as of 31
      July 2018, since the Claimants request the rate to be identified on the date of the Award.
      To remain conservative, the Tribunal will opt for Mr Kristensen’s source, which is
      INR/US$ FX rate according to Thomson Reuters.

1918. As of the date of this award, the INR/US$ exchange rate according to Thomson Reuters
      – the source used by the Respondent’s expert – is US$ 0.0136. 2432 Therefore the US$


2429
       Cairn UK Holdings Limited v. Director of Income-Tax [2013] Writ Petition (Civil) No. 6752/2012 dated 7
       October 2013, Exh. CWS-Brown-108.
2430
       Kristensen ER3, ¶ 1.12 (“I am instructed to include this in my assessment of the Claimants’ losses as at 31
       July 2018.”).
2431
       Quantum Experts’ Joint Statement, p. 15.
2432
       https://www.reuters.com/markets/currencies.

                                                       537
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 553 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 538 of 568

          equivalents that the Tribunal will award for the tax refunds of INR 17,694,496,971 and
          INR 584,316,952 are US$ 240,645,158.81 and US$ 7,946,710.55 respectively.

                     d.   UK corporation tax

1919. In addition to the net proceeds of the CIL shares, the Claimants claim compensation for
      corporation tax that they will allegedly have to pay in the UK on the amount awarded
      by the Tribunal, at the 19% corporate rate. They explain that, if they had sold the CIL
      shares in 2014, they would have been exempt from paying UK capital gains tax under
      the SSE, applicable to shareholders holding more than 10% of the equity throughout a
      12-month period. 2433 As a result, provided that CUHL sold its shares within a year of
      falling below a 10% shareholding, it could have sold its shares in CIL free from UK
      capital gains tax. 2434 According to the Claimants, the Parties’ experts agree that “but for
      India’s attachment of the shares, CUHL would have entirely disposed of its stake in CIL
      by May 2014, easily within the one-year window for the sales to benefit from the SSE”,
      and that CUHL would have sold its CIL shares via on market transactions (including
      through CIL’s Buy-Back Programme), so this sale would not have been subject to
      capital gains tax in India. 2435 The Claimants thus allege that, in the But For Scenario,
      the sale of CIL shares would have been free from tax. 2436

1920. However, in the Actual Scenario the Claimants were unable to sell their shares 2437 and
      claim compensation in an equivalent amount to the net proceeds they would have
      obtained from their sale. The Claimants assert that “awards of damages are taxable in
      the U.K. at the corporate tax rate, which is currently 19%.” 2438 Thus, “[t]o ensure that
      the Claimants are fully compensated for their losses, and do not receive 19% less than
      they would have but for the Respondent’s treaty breaches, the amount awarded must be
      increased to an amount that, once corporate tax at the prevailing rate is deducted, will
      be equal to the damages due to the Claimants.” 2439 The Claimants provide the following
      formula to calculate this gross-up: “[a]ssuming the prevailing UK corporate tax rate
      remains 19% at the time of the Award, the net compensation due to the Claimants should
      be multiplied by 1/(1-19%), or 1.2345, to determine the gross amount that should be
      awarded.” 2440

1921. The Respondent has not addressed the substance of this claim. It made a reservation at
      the hearing on closing submissions that this claim is “not properly before” the Tribunal,
      arguing that the Claimants had not pleaded it before their PHB and India did not “have

2433
       Schedule 7AC of the Taxation of Chargeable Gains Act, 1992, Exh. DR-5, p. 1036; Boulton ER1, ¶ 4.24.
2434
       C-PHB, ¶ 751.
2435
       Id., ¶ 753.
2436
       The Tribunal understands that this is with the exception of Indian Securities Transaction Tax, which
       Mr Boulton has deducted from his valuation of the proceeds of the sale of the shares. See Boulton ER1,
       Appendix 8-1.
2437
       99% of which were sold by the Respondent to pay off the tax demand.
2438
       C-PHB, ¶ 754.
2439
       Ibid.
2440
       Id., ¶ 755.


                                                     538
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 554 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 539 of 568

          an opportunity to respond”. 2441 The Claimants responded that the claim for tax “gross
          up” had been part of their request for relief from the beginning of the arbitration, and
          that both experts had addressed it. 2442

1922. The Tribunal finds that the Claimants’ tax gross up claim is admissible. The Claimants’
      request for relief included a claim for “an amount equivalent to any tax incurred in
      respect of the compensation due to the Claimants” as early as the ToA and the Statement
      of Claim. 2443 In the Statement of Claim, the Claimants further explained:

                     [T]he Claimants may incur tax on any award of damages for all harm
                     suffered (including but not limited to harm suffered by the tax demand
                     and the shares seized). Thus, an award that seeks to remedy the harm
                     caused by India must account for any such tax that the Claimants may
                     have to pay on the award of damages. 2444

1923. In their Updated Reply, the Claimants once again expressly requested that any award of
      damages be grossed up, 2445 and submitted that “[t]o restore the Claimants to the financial
      position they would have been in had India not enforced its Retroactive Amendment
      against them, the award of damages would need to be increased by an amount equivalent
      to Cairn’s tax liability in respect of any award.” 2446

1924. In turn, Mr Boulton addressed this claim in his First Report, as follows:

                     I have been instructed that Cairn would not have been required to pay UK
                     tax on the proceeds that it would have received from the sale of its shares
                     in CIL in the But For Scenario. I understand from Cairn that it may,
                     however, be required to pay UK tax if it was to receive an award of
                     damages relating to the proceeds it would have received from the sale of
                     its shares in CIL in the But For Scenario. In those circumstances, the loss
                     that I have calculated would not fully compensate Cairn for the loss it has
                     suffered, since Cairn would pay tax on the award of damages, but would
                     not have paid tax on the sale of the CIL shares. To put Cairn back into the
                     financial position it would have been in absent the CIL Shares being
                     frozen, the award of damages would need to be increased by the amount of
                     UK tax that Cairn would pay in the event of an award, to be calculated at
                     a future date. 2447

1925. The Tribunal thus finds that the Claimants’ tax gross up claim was made in a timely
      manner and is thus admissible.

2441
       Transcript, Hearing on Closing Arguments, Day 1, 5:1-11.
2442
       Claimants’ letter of 12 March 2019 (CCom-289); ToA, ¶¶ 3.3.1(c), 3.3.2(g), referring to C-SoC, ¶ 448(c),
       449(g); C-Reply, ¶ 626(d); C-Updated Reply, ¶ 703(d).
2443
       ToA, ¶¶ 3.3.1(c) 3.3.2(g); C-SoC, ¶¶ 448(c), 449(g).
2444
       C-SoC, ¶ 425.
2445
       C-Updated Reply, ¶ 703(d) containing a claim for “an amount equivalent to any tax incurred, in any relevant
       jurisdiction, in respect of the compensation due to the Claimants.”
2446
       Id., ¶ 700.
2447
       Boulton ER1, ¶ 2.13.


                                                       539
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 555 of 583
                                                                                             PCA Case No. 2016-7
                                                                                        Award of 21 December 2020
                                                                                                   Page 540 of 568

1926. Whether the Claimants have sufficiently substantiated their claim is another matter.
      While the Claimants have always requested a tax gross up of any compensation awarded
      to them, they only specified its legal source and quantum in their PHB. It was only then
      that the Claimants alleged that an award of damages would be subject to UK corporation
      tax at a rate of 19%. 2448 Even then, the Claimants did not point to any evidence showing
      that UK corporation tax applies to the entirety of the damages award. 2449

1927. The passages of the Parties’ expert reports highlighted by the Claimants do not support
      their tax gross up claim. 2450 Paragraphs 5.37 to 5.40 of Mr Boulton’s Second Expert
      Report address a different subject, namely, the UK capital gains tax that would have
      applied to the capital gain that the Claimants would have realised in the Actual Scenario,
      had they regained control of the CIL shares back in 2017. Mr Boulton does not purport
      to opine on the applicability of UK tax on a potential award of compensation for the
      total value of the CIL shares. His calculations on UK capital gains tax in his Second
      Report are thus irrelevant to determine the quantum of any tax gross up to be made to
      an award of damages. Indeed, the UK capital gains tax calculated by Mr Boulton would
      not apply on the entirety of the amount of the purchase price that the Claimants would
      have received by selling the CIL shares, but only to the capital gain. 2451

1928. Similarly, while it is true that Mr Kristensen endorsed Mr Boulton’s calculation, he was
      again referring to the situation in which Cairn would be required to pay UK capital gains
      tax if it regained control of the CIL shares and sold them. 2452 Mr Kristensen did not
      address the applicability of UK corporation tax to the amount potentially awarded by
      the Tribunal as a compensation for the net proceeds of the CIL shares.

1929. In the circumstances, the Tribunal cannot grant the Claimants the relief requested. The
      Claimants are not only requesting that the compensation paid to them be free from tax;
      they are requesting the Tribunal to “gross up” any compensation awarded at a rate of
      19%. Having reviewed the evidence and submissions, the Tribunal finds that the


2448
       C-PHB, ¶ 754.
2449
       “Rates and allowances: Corporation Tax”, Gov.uk (accessed 21 April 2017), Exh. RB-61, merely states at p.
       4 that “If you sell or dispose of a business asset, you’ll need to pay Corporation Tax on any profits.” If UK
       corporation tax were to apply, this document supports the Claimants’ submission that the applicable rate
       would be 19%. The Tribunal also notes that John Trenor, “Guide to Damages in International Arbitration”,
       Global Arbitration Review (2016), Exh. RB-67, contains an article that addresses the taxation of international
       arbitration awards in the UK (James Nicholson and Sara Selvarajah, “Taxation and Currency Issues in
       Damages Awards”). However, neither the Parties nor their experts have relied on this article for the
       Claimants’ tax gross up claim, and neither will the Tribunal. In any event, the Tribunal notes that this article
       would not have supported the proposition that a 19% corporation tax would apply to the entirety of the
       compensation awarded to the Claimants for the value of the CIL shares.
2450
       Claimants’ letter of 12 March 2019 (CCom-289), ¶¶ 6-7.
2451
       See Boulton ER2, Table 5-3 (applying UK tax at a 19% corporation tax rate to the capital gain of US$ 304.3
       million, rather than to the entire amount of net proceeds from the sale CIL shares which he estimated at
       US$ 738.7 million for this scenario). Likewise, Mr Boulton’s calculations in Boulton ER3 (where he states
       that he has “been instructed by Shearman & Sterling to include this UK capital gains tax liability in my
       calculation of Cairn’s losses”) also refer to UK capital gains tax that would have applied to the gain made by
       CUHL for the sale of the CIL shares, not on the total value of the CIL shares. See Boulton ER3, ¶¶ 2.13-2.17.
2452
       Kristensen ER2, ¶ 3.32.


                                                         540
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 556 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 541 of 568

          Claimants have not established with a sufficient degree of certainty (indeed, they have
          not even made a prima facie case) that they are likely to incur the UK corporation tax
          on the totality of the amount awarded for the proceeds of the CIL shares. The record
          simply does not contain sufficient expert or documentary evidence that would establish
          that such tax would apply, and if so, that it would apply to the entirety of the
          compensation that the Tribunal awards to the Claimants for the proceeds of the CIL
          shares. 2453

1930. For these reasons, the Tribunal dismisses the Claimants’ tax gross up claim for
      compensation for the UK corporation tax as contained in paragraph 3(a) of the
      Claimants’ request for relief.

                 e.     Request for an award net of Indian taxes

1931. In their Updated Request for Relief, the Claimants request the Tribunal to “DECLARE
      that the award of damages has been calculated on a net-of-Indian-tax basis, and that,
      accordingly, India may not deduct taxes in respect of payment thereof”. 2454

1932. While the Claimants did not formally articulate this request in their submissions, the
      Tribunal finds that it is appropriate to grant it with respect to certain amounts claimed,
      for the following reasons.

1933. First, as noted above, the Claimants have argued from their Statement of Claim that “an
      award that seeks to remedy the harm caused by India must account for any such tax that
      the Claimants may have to pay on the award of damages.” 2455 In their Updated
      Statement of Reply, the Claimants requested “an amount equivalent to any tax incurred,
      in any relevant jurisdiction, in respect of the compensation due to the Claimants.” 2456

1934. Second, the Respondent did not object to any of these prayers for relief in respect to
      Indian taxes (whether in the Statement of Claim, the Updated Statement of Reply, or the
      Claimants’ Updated Request for Relief); in contrast, it expressly objected to the
      Claimants’ request for a gross-up in respect of UK corporation tax. 2457

1935. Third, it emerges from the record that certain amounts have been calculated net of taxes
      and should be granted net of Indian taxes to make the Claimants whole.

1936. With respect to the proceeds from the CIL shares, it is undisputed that, in the But For
      Scenario, CUHL would have been able to sell the entirety of its shares in CIL via on-
      market transactions, 2458 and as a result the sale would not have been subject to capital

2453
       Indeed, the Claimants have acknowledged that “the UK tax authorities may agree not to tax such an award”,
       although they argue that this is uncertain. See C-PHB, ¶ 757.
2454
       C-Updated Request for Relief, ¶ 8.
2455
       C-SoC, ¶ 425.
2456
       C-Updated Reply, ¶ 703(d) (emphasis added).
2457
       Transcript, Hearing on Closing Arguments, Day 1, 4:14-5:4; Respondent’s email of 18 January 2019 (RCom-
       357).
2458
       Boulton ER1, ¶ 4.24; Kristensen ER2, n. 109.


                                                      541
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 557 of 583
                                                                                          PCA Case No. 2016-7
                                                                                     Award of 21 December 2020
                                                                                                Page 542 of 568

          gains tax in India. Further, both experts have calculated the net proceeds of the sale of
          the CIL shares in the But For Scenario, i.e., after deducting the costs of the sale,
          including the applicable Indian Securities Transaction Tax. 2459 It follows that, to fully
          repair the harm suffered by the Claimants for not being able to sell those shares, the
          amount awarded in this respect should be granted net of Indian taxes.

1937. With respect to the compensation awarded with respect to the tax refunds, it is necessary
      to distinguish the two sets of refunds requested.

1938. With respect to the refund related to the sale of CIL shares to Petronas, it is evident from
      the Claimants’ calculations 2460 (which Mr Boulton adopts 2461 and Mr Kristensen agrees
      with 2462) that this amount has been calculated on a net of tax basis.

1939. With respect to the refund related to the sale of CIL shares to Vedanta, as discussed in
      Section (g) below, while it also appears that the principal amount of the refund has been
      calculated on a net of tax basis, 2463 the total refund calculated by Mr Boulton contains
      an element of interest which he has calculated on a pre-tax basis 2464 and which, as
      discussed below, the Tribunal is granting on a pre-tax basis. As a result, the Tribunal
      cannot declare that compensation for the Vedanta tax refund is net of Indian tax.

                 f.     Interest

1940. It is uncontroversial that an award of interest is required to compensate the Claimants
      for their inability to use the funds that India seized for the enforcement of its
      internationally unlawful tax demand. 2465 The Claimants claim both pre-award and post-
      award interest on all amounts awarded, namely on compensation for the value of the
      CIL shares (i) and on the tax refunds (ii).




2459
       Boulton ER1, Appendix 8-1; Boulton ER2, ¶¶ 5.2-5.3; Kristensen ER2, ¶ 2.23; Quantum Experts’ Joint
       Statement, p. 16.
2460
       Exh. RB-78.
2461
       Boulton ER3, ¶¶ 2.25-2.26.
2462
       Quantum Experts’ Joint Statement, p. 17.
2463
       Calculation of refund due in respect of share sales to Vedanta Resources, Exh. RB-74; Adjusted Appendix 8
       attached to Kristensen ER3, Exh. Kristensen-50.
2464
       Quantum Experts’ Joint Statement, p. 17 (where Mr Boulton states: “Consistent with my other calculations
       of pre-award interest, I do not deduct tax in my calculations.”); Kristensen ER3, ¶ 3.3.
2465
       Factory at Chorzów, PCIJ Ser. A, No. 17, CLA-18, p. 47; See also, James Crawford, The International Law
       Commission’s Articles on State Responsibility (Cambridge University Press, 2002) [extracts], CLA-61, p. 68,
       Article 38(1); Crystallex International Corporation v. Bolivarian Republic of Venezuela, ICSID Case No.
       ARB(AF)/11/2, Award, 4 April 2016, CLA-19, ¶ 932.


                                                       542
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 558 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 543 of 568

                        (i)    Compensation for the value of the CIL shares

(1)       Interest rate

1941. The Claimants request pre- and post-award interest at the same rate. 2466 They propose
      two alternative rates:

                   a) a rate consistent with the statutory rate applied to tax refunds in India
                   (0.5% per month, in INR terms, without compounding) (the “Statutory
                   Rate”); or,

                   b) in the alternative, (i) in respect of the lost net proceeds under Paragraph
                   3(a), at a rate consistent with the interest rate the Claimants pay on their
                   debt (USD 1-month LIBOR plus a monthly margin of 0.23%, compounded
                   monthly); and (ii) in respect of the tax refunds under Paragraphs 3(b) and
                   (c), at the Statutory Rate;

1942. With respect to the net proceeds from the sale of the CIL shares that the Claimants ought
      to have received in 2014, the Claimants primarily claim interest at the Respondent’s
      statutory rate applicable to tax refunds. They submit that this rate best reflects the Indian
      legislature’s view as to the appropriate compensation due to a person kept out of his/her
      money due to the application of a tax demand that is eventually determined to be
      unlawful. 2467

1943. The Tribunal is not persuaded. The purpose of an award of interest is to compensate the
      Claimants for the time value of the money that they were unlawfully deprived of. Such
      compensation should account for the likely use to which the Claimants would have put
      the relevant amounts, but for the Respondent’s unlawful conduct. At no point in the But
      For scenario would the Claimants earn a return on the CIL share proceeds at India’s
      statutory interest rate.

1944. The Claimants submit that the Indian statutory rate would account for the fact that they
      were forced to lend money to the Respondent, from which the Respondent benefited.
      While this may be true, the purpose of an award of interest is to make the Claimants
      whole, not to eliminate the Respondent’s enrichment per se. As the tribunal in Vestey v.
      Venezuela held, “reparation focuses on making the victim whole; it is not concerned
      with the possible enrichment of the Respondent.” 2468 Earlier, the tribunal in SPP v.
      Egypt emphasised the same point, holding that “the measure of compensation should
      reflect the claimant's loss rather than the defendant's gain.” 2469

1945. For these reasons, the Tribunal does not consider that India’s statutory interest rate
      should apply to the amount corresponding to the proceeds of the CIL shares.

2466
       C-Updated Request for Relief, ¶¶ 4-5.
2467
       C-PHB, ¶ 741.
2468
       Vestey Group Ltd v. Bolivarian Republic of Venezuela, ICSID Case No. ARB/06/4, Award, 15 April 2016,
       ¶ 440.
2469
       Southern Pacific Properties (Middle East) Limited v. Arab Republic of Egypt, ICSID Case No. ARB/84/3,
       Award, 20 May 1992, RLA-74, ¶247.



                                                      543
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 559 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 544 of 568

1946. By contrast, the Tribunal does find it reasonable to apply the Claimants’ borrowing rate,
      as the Claimants suggest in the alternative. As Mr Boulton explains:

                      [T]his interest rate represents the costs Cairn would have incurred had they
                      borrowed to fund investments, which they could otherwise have funded
                      using the proceeds from the share sale. Alternatively, this approach can be
                      understood as assuming that in the absence of an award of damages, the
                      claimant has borrowed funds to make good their loss, or has lost an
                      opportunity to pay off existing debt. 2470

1947. According to Mr Boulton, “[i]f, on the facts, a claimant would have paid off debt, or
      raised less debt, then the delay in the payment of an award has resulted in additional
      cost to the claimant above the risk free rate.” 2471 However, in his experience a borrowing
      rate “is often applied without taking account of a claimant’s actual borrowing position,
      with an implicit assumption that the claimant has, or could have, changed its funding
      position absent a delay in the payment of damages.” 2472

1948. The Claimants are a sizeable group of companies, which unsurprisingly borrows from
      financial institutions, and hence constantly incurs a borrowing cost. 2473 The Claimants
      could have alleviated this cost in the But For Scenario had they received the proceeds
      of the CIL shares in time.

1949. Mr Boulton uses a rate of US$ 1-month LIBOR plus a monthly margin of 0.23%, which
      he has obtained from the Claimants’ 2014 Debt Facility Agreement with BNP Paribas
      and other banks. 2474 Mr Boulton explains that, while the Debt Facility Agreement lists
      the annual margin on the debt (2.75%), Cairn could elect to pay interest every one, three
      or six months. Mr Boulton uses a monthly margin of 0.23%, but has not substantiated
      this choice. 2475 While the Tribunal considers that the annual margin on the Claimants’
      borrowing rate is reasonable and corresponds to the practice of investment treaty
      tribunals, 2476 it is not persuaded that it is appropriate to calculate interest monthly. The


2470
       Boulton ER2, ¶ 7.14.
2471
       Id., ¶ 7.15.
2472
       Id., ¶ 7.16.
2473
       For instance, on 30 June 2018 the Claimants’ loans and borrowings amounted to US$ 121.2 million. Cairn
       Energy, Half-Year Report Announcement dated 11 September 2018, Exh. C-591, p. 32.
2474
       2014 Debt Facility Agreement with BNP Paribas and other banks, Exh. RB-37, s. 1.1, "Applicable Margin"
       definition, p. 2.
2475
       Boulton ER1, n. 92.
2476
       Crystallex International Corporation v. Bolivarian Republic of Venezuela, ICSID Case No. ARB(AF)/11/2,
       Award, 4 April 2016, ¶ 938; Standard Chartered Bank (Hong Kong) Limited v. United Republic of Tanzania
       II, ICSID Case No. ARB/15/41, Award, 11 October 2019, ¶ 525; Magyar Farming Company Ltd, Kintyre
       Kft and Inicia Zrt v. Hungary, ICSID Case No. ARB/17/27, Award, 13 November 2019, ¶ 431; National
       Grid PLC v. Argentine Republic, UNCITRAL, Award, 3 November 2008, CLA-32, ¶ 294; Rumeli Telekom
       A.S. and Telsim Mobil Telekomikasyon Hizmetleri A.S,. v.Republic of Kazakhstan, ICSID Case. No.
       ARB/05/16, Award, 29 July 2008, CLA-35, ¶ 769; PSEG Global, Inc., The North American Coal
       Corporation, and Konya Ingin Electrik Üretim ve Ticaret Limited Sirketi v. Republic of Turkey, ICSID Case
       No. ARB/02/5, Award, 19 January 2007, CLA-42, ¶ 348.



                                                        544
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 560 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 545 of 568

          Tribunal will thus apply interest on a semi-annual basis, at US$ 6-month LIBOR plus a
          six-month margin of 1.375%.

1950. The Respondent in turn suggests that the appropriate rate for pre-award interest is the
      risk-free rate, corresponding to the yield on one-month US Treasury Bills. Having found
      that, in the But For Scenario, the Claimants would have alleviated their borrowing cost,
      the Tribunal does not consider that the risk-free interest is appropriate for the CIL share
      proceeds. In any event, the Tribunal finds that a US-denominated risk-free interest rate
      is inappropriate, in circumstances where the Claimants are bearing the risk that India,
      not the US, might default on its payment obligation.

1951. The Tribunal will thus apply pre- and post-award the Claimants’ borrowing cost at a
      rate of US$ 6-month LIBOR plus a six-month margin of 1.375%.

(2)       Compounding

1952. The Parties further dispute whether the interest should be simple or compounded.

1953. The Claimants submit that “interest is not an award in addition to reparation; it is rather
      a component of full reparation and gives effect to that principle.” 2477 They argue that, in
      modern economic reality, only an award of compound interest will make them whole,
      and note that numerous investment tribunals have awarded compound interest. 2478

1954. The Respondent argues that “[t]here is no consistent practice on this issue, and the
      practice of numerous investment tribunals, including in tax-related cases, is to award
      simple rather than compound interest.” 2479 It thus submits that simple interest should be
      awarded.

1955. The Tribunal agrees with the Claimants that interest is a component of full reparation.
      Pursuant to Article 38(1) of the ILC Articles on State Responsibility:

2477
       C-SoC, ¶ 403.
2478
       Id., ¶¶ 404-406, citing Compañía de Aguas delAconquija S.A. and Vivendi Universal S.A. v. Argentine
       Republic, ICSID Case No. ARB/97/3, Award, 20 August 2007, CLA-39, ¶ 9.2.4-9.2.6; Gemplus, S.A., SLP,
       S.A. and Gemplus Industrial, S.A. de C.V. v. United Mexican States, ICSID Case No.ARB(AF)/04/3 &
       ARB(AF)/04/4, Award, 16 June 2010, CLA-28, Part 16 ¶ 26; Compañía del Desarrollo de Santa Elena S.A.
       v. Republic of Costa Rica, ICSID Case No. ARB/96/1, Award, 17 February 2000, CLA-53, ¶¶ 101, 104; BG
       Group Plc. v. Argentine Republic, ad hoc (UNCITRAL), Final Award, 24 December 2007, CLA-37, ¶ 456.
2479
       R-SoD, ¶ 343, citing the practice of the Iran-US Claims Tribunal, in Charles Brower and Jason Brueschke,
       The Iran – United States Claims Tribunal (1998), RLA-132, p. 629; see also Hulley Enterprises Ltd v. The
       Russia Federation, UNCITRAL, PCA Case No. 2005-03, Final Award, 18 July 2014), RLA-46, ¶ 1689;
       Franck Charles Arif v. Republic of Moldova, ICSID Case No. ARB/11/23, Award, 8 April 2013, RLA-133,
       ¶ 619; RosInvestCoUK Ltd v. The Russian Federation, SCC Case No. V079/2005, Award, 12 November
       2010, RLA-134, ¶¶ 689-690; Saipem SpA v. The People’s Republic of Bangladesh, ICSID Case No.
       ARB/05/7, Award, 30 June 2009, RLA-135, ¶¶ 211-212; Duke Energy Electroquil Partners & Electroquil
       SA v. Republic of Ecuador, ICSID Case No. ARB/04/19, Award, 18 August 2008, RLA-90, ¶ 473; Archer
       Daniels Midland Company and Tate & Lyle Ingredients Americas, Inc. v. The United Mexican States, ICSID
       Case No. ARB(AF)/04/5, Award, 21 November 2007, RLA-136, ¶¶ 296-298; Occidental Exploration and
       Production Company v. The Republic of Ecuador, LCIA Case No. UN3467, Final Award, 1 July 2004), CLA-
       48, ¶ 217; CME Czech Republic BV v. The Czech Republic, UNCITRAL, Final Award, 14 March 2003, RLA-
       1, ¶¶ 642-648; Marvin Roy Feldman Karpa v. United Mexican States, ICISD Case No. ARB(AF)/99/1,
       Award, 16 December 2002, RLA-44, ¶¶ 205-206.


                                                      545
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 561 of 583
                                                                                        PCA Case No. 2016-7
                                                                                   Award of 21 December 2020
                                                                                              Page 546 of 568

                      Interest on any principal sum due under this chapter shall be payable when
                      necessary in order to ensure full reparation. The interest rate and mode of
                      calculation shall be set so as to achieve that result. 2480

1956. In accordance with the principle of full reparation, an award of interest must put the
      Claimants in the position they would have been had the breach not occurred. An award
      of interest aims to compensate a claimant for having been deprived of funds that it could
      have either invested, or used to pay off existing debts or avoid new ones. In today’s
      economy, this means that the claimant had to forgo earning compound interest or was
      forced to pay it. As noted in Continental Casualty, “compound interest reflects
      economic reality in modern times”: [t]he time value of money in free market economies
      is measured in compound interest; simple interest cannot be relied upon to produce full
      reparation for a claimant’s loss occasioned by delay in payment[.]” 2481

1957. Here, the Tribunal has decided that it is appropriate to award interest at the Claimants’
      borrowing rate, which compensates the Claimants for forcing them to borrow funds (or
      preventing them from paying off debt) which they would not have borrowed (or would
      have paid off) absent the breach. Unsurprisingly, the Claimants’ current debt obligations
      involve paying compound interest. 2482 It follows that only an award of compound
      interest will make the Claimants whole.

1958. Mr Boulton has compounded interest monthly. 2483 However, as noted above, Mr
      Boulton has not substantiated why he has chosen a monthly interest period, and the
      Tribunal is not persuaded that monthly compounding is warranted. The Tribunal
      considers that six-month compounding is more appropriate, and in line with investment
      treaty jurisprudence. 2484

(3)       Dies a quo and dies ad quem

1959. The Claimants request that pre-award interest on the proceeds of the CIL shares be
      applied on five sets of proceeds from the following dates:

                 i.       For the US$ 64,708,741 / INR 4,049,953,454 in lost net proceeds incurred
                          in January 2014, pre-award interest from 31 January 2014;




2480
       ILC Articles on State Responsibility, Article 38(1).
2481
       Continental Casualty v. The Argentine Republic, ICSID Case No. ARB/03/9, Award, 5 September 2008,
       ¶ 309.
2482
       2014 Debt Facility Agreement with BNP Paribas and other banks, Exh. RB-37, Section 11.1.3.
2483
       Boulton ER1, ¶ 8.4.
2484
       See, e.g., Joseph Charles Lemire v. Ukraine, ICSID Case No. ARB/06/18, Award, 28 March 2011, CLA-25,
       ¶ 361; Ioannis Kardassopoulos and Ron Fuchs v. Republic of Georgia, ICSID Case No. ARB/05/18 &
       ARB/07/15, Award, 3 March 2010, CLA-29, ¶ 667; National Grid PLC v. Argentine Republic, UNCITRAL,
       Award, 3 November 2008, CLA-32, ¶ 294; Rumeli Telekom A.S. and Telsim Mobil Telekomikasyon
       Hizmetleri A.S,. v.Republic of Kazakhstan, ICSID Case. No. ARB/05/16, Award, 29 July 2008, CLA-35, ¶
       769; PSEG Global, Inc., The North American Coal Corporation, and Konya Ingin Electrik Üretim ve Ticaret
       Limited Sirketi v. Republic of Turkey, ICSID Case No. ARB/02/5, Award, 19 January 2007, CLA-42, ¶ 348.


                                                        546
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 562 of 583
                                                                               PCA Case No. 2016-7
                                                                          Award of 21 December 2020
                                                                                     Page 547 of 568

                 ii.    For the US$ 303,352,155 / INR 18,855,870,450 in lost net proceeds incurred
                        in February 2014, pre-award interest from 28 February 2014;

                 iii.   For the US$ 313,076,958 / INR 19,110,209,298 in lost net proceeds incurred
                        in March 2014, pre-award interest from 31 March 2014;

                 iv.    For the US$ 191,695,557 / INR 11,590,076,641 in lost net proceeds incurred
                        in April 2014, pre-award interest from 30 April 2014;

                 v.     For the US$ 111,394,863 / INR 6,675,894,425 in lost net proceeds incurred
                        in May 2014, pre-award interest from 31 May 2014. 2485

1960. The Tribunal has accepted Mr Boulton’s assumptions with respect to the timing of the
      sale of the CIL Shares in the But For Scenario. The Tribunal further notes that Mr
      Kristensen has opined that “Mr Boulton’s assumptions regarding the timing and volume
      of the sale in the but-for scenario are not unreasonable.” 2486

1961. The Tribunal further notes that Mr Boulton “begin[s] calculating interest on Cairn’s
      losses in the month after they were incurred”, 2487 and that he does so on a monthly basis
      at the end of each calendar month. 2488 While the Tribunal understands that in the But
      For Scenario, shares would have been sold on a rolling (possibly daily) basis, the
      Tribunal considers that it is reasonable for interest to start running at the end of the
      month on the proceeds of shares sold that month.

1962. Accordingly, the Tribunal will award interest on the dates requested by the Claimants
      above.

1963. The Claimants also request post-award interest. It is widely accepted that, to achieve
      full reparation, interest will accrue until the date of full payment. The ILC Articles on
      State Responsibility expressly state that “[i]nterest runs from the date when the principal
      sum should have been paid until the date the obligation to pay is fulfilled.” 2489
      Accordingly, interest will run until the Award is paid in full.

                        (ii)     Interest applicable to the tax refunds

(1)       Interest rate

1964. The Parties’ experts disagree on the interest applicable to the tax refunds that Cairn
      would have received in the absence of India’s unlawful tax demand. 2490 While both
      Parties’ experts appear to agree that the applicable rate is the Indian statutory rate


2485
       C-Updated Request for Relief, ¶ 3(a)(i-v).
2486
       Kristensen ER1, ¶ 3.13.
2487
       Boulton ER1, Note to Table 8-1.
2488
       Boulton ER1, Appendix 8-1.
2489
       ILC Articles on State Responsibility, Article 38(2).
2490
       Quantum Experts’ Joint Statement, Table 2-1.1, issue 7.



                                                        547
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 563 of 583
                                                                                   PCA Case No. 2016-7
                                                                              Award of 21 December 2020
                                                                                         Page 548 of 568

           applicable to tax refunds, 2491 Mr Kristensen notes that the tax refund for the share sales
           to Vedanta at INR 17,694,496,971 already includes interest up to 30 June 2017, i.e.,
           when the tax refund was offset against the tax demand of the FAO. Mr Kristensen
           explains that the Claimants apply India’s statutory rate from 30 June 2017 onwards
           without accounting for the fact that this amount would have been subject to a further tax
           in India. 2492 Mr Kristensen thus applies an adjusted rate to take this into account. 2493 Mr
           Boulton does not oppose the substance of the criticism, but merely asserts that he has
           been “instructed to calculate pre-award interest on the tax refund from 1 July 2017
           onwards, using the statutory rate applicable to tax refunds in India.” 2494

1965. The Tribunal disagrees with the interest rates applied by both experts. As the Tribunal
      explained above, the purpose of interest is to make the Claimants whole for the time
      value of the money that they ought to have received but for the Respondent’s unlawful
      conduct. Therefore, an award of interest should compensate the Claimants for the value
      that they would have realised on their tax refunds, if India had not offset them against
      its unlawful tax demand. Had India not offset the tax refund against the unlawful tax
      demand on 30 June 2017, the Claimants would have received the amounts
      corresponding to the refund.

1966. The Tribunal is not persuaded that, thereafter, the Claimants would have earned interest
      on that amount at India’s statutory interest rate (whether on a before or after-tax basis).
      There is no rational explanation for such an assumption. Instead, as with the proceeds
      of the CIL shares, the Claimants would have likely alleviated their borrowing cost by
      using their tax refunds. Therefore, the Tribunal is not persuaded that the Claimants are
      entitled to interest at a rate higher than their borrowing cost on their entitlement to the
      tax refunds. The Tribunal will thus apply to the tax refunds the same interest rate it has
      applied to the proceeds of the CIL Shares, i.e., US$ 6-month LIBOR plus a six month
      margin of 1.375%.

(2)        Compounding

1967. For the same reasons set out in Section VIII.C.3.f(i)(2) above, the interest on the
      compensation for the tax refunds shall be compounded every six months.

(3)        Dies a quo and dies ad quem

1968. The Claimants have requested that interest start to run on the tax refunds from 30 June
      2017. 2495 Both experts calculate interest from that date (i.e., as of 1 July 2017). 2496 The
      Tribunal will thus award interest on the tax refunds as of 1 July 2017.

1969. For the same reasons given in Section VIII.C.3.f(i)(3) above, interest will accrue on
      these amounts until they are fully paid.

2491
       Ibid.
2492
       Kristensen ER3, ¶ 3.3.
2493
       Ibid., 3.
2494
       Quantum Experts’ Joint Statement, Table 2-1.1, issue 7.
2495
       C-Updated Request for Relief, ¶ 3(b) and (c).
2496
       Quantum Experts’ Joint Statement, Table 2-1.

                                                       548
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 564 of 583
                                                                                   PCA Case No. 2016-7
                                                                              Award of 21 December 2020
                                                                                         Page 549 of 568

IX.        COSTS

1970. The Tribunal now turns to the Parties’ requests for relief on costs. After summarising
      the Parties’ positions (Sections A and B below) and setting out the quantum of the
      various costs of the proceedings (Section C), the Tribunal will address their allocation
      (Section D).

A.         The Claimants’ position

           1.      Allocation of costs

1971. The Claimants seek the payment of all their costs and fees incurred in this arbitration,
      amounting to US$ 26,159,184.91. 2497

1972. The Claimants submit that, in accordance with the UNCITRAL Rules, the “costs of
      arbitration” as defined in Article 38, “are in principle to be borne by the unsuccessful
      party, subject to the Tribunal’s discretion to consider other circumstantial factors”, while
      the apportionment of “legal costs” as referred in Article 40, is “discretionary ‘taking
      into account the circumstances of the case.’” 2498

1973. Based on the above principles, and taking into account of other factors considered by
      tribunals in apportioning costs, the Claimants submit that they should be awarded all
      their costs incurred in this arbitration. 2499 In particular, the Claimants argue that (i) they
      expect to prevail in the arbitration overall; (ii) they were successful in the vast majority
      of disputed issues that arose in the course of the arbitration; and (iii) the Respondent
      engaged in behaviour that greatly expanded the time and costs needed to resolve the
      dispute. 2500

1974. First, the Claimants contend that if, they prevail on issues of jurisdiction and merits,
      they should be awarded their full costs in this arbitration (including arbitration costs and
      legal costs), as this would be “necessary to restore Cairn to the position it would have
      enjoyed had the [Respondent] not breached the [BIT].” 2501 This is consistent with the
      “‘general practice’ in international arbitration that a successful party should recover its
      Costs”, as well as the principle set out in the Chorzow Factory case that “an arbitral
      award should wipe out all consequences of the breaches.” 2502

1975. Second, the Claimants submit that they should be awarded their costs because they were
      successful in the vast majority of disputed issues that arose in the proceedings, including



2497
       Claimants’ Schedule of Costs (“C-Schedule of Costs”); Claimants’ email of 28 September 2020 (CCom-
       313).
2498
       Claimants’ Submission on Costs (“C-Submission on Costs”), ¶ 2.
2499
       Id., ¶ 4; C-Updated Request for Relief, ¶ 11.
2500
       C-Submission on Costs, ¶ 7.
2501
       Id., ¶ 2.
2502
       Id., ¶ 3.


                                                       549
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 565 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 550 of 568

           the Respondent’s Stay Application and Application for Bifurcation. 2503 In response to
           the Respondent’s argument that both applications were well-founded and justified, the
           Claimants emphasise that this “was not a partial victory or a mixed result in any
           sense.” 2504 Rather, the Tribunal “rejected [the Respondent’s Stay Application] under
           every single one of the four factors that comprise the test for staying an arbitration”, and
           also rejected the Respondent’s Application for Bifurcation “in its entirety.” 2505

1976. Although the Tribunal denied their RIM, the Claimants maintain that it nevertheless
      would be a “mistake” to award the Respondent the costs incurred in relation thereto. 2506
      This is because despite the fact that it had the discretion 2507 to suspend the enforcement
      measures that it put in place, the Respondent still “willfully” sold virtually all of
      CUHL’s shares in CIL before and during the Merits Hearing, in violation of its
      obligation under PO9 to refrain from aggravating the dispute. 2508 Moreover, the
      Claimants argue that if the Tribunal “decides that India breached the BIT through its
      retroactive tax measures, then the enforcement actions taken in furtherance of those
      measures [namely the recovery procedures against CUHL] were likewise unlawful.” 2509

1977. Third, the Claimants contend that the Tribunal should take account of the fact that the
      Respondent engaged in behaviour that greatly expanded the time and costs needed to
      resolve the dispute. In particular, the Claimants allege that the Respondent:

           a.       “[S]ought and obtained (or granted itself) an extension for virtually every single
                    submission it made, large or small”, including for its objections to jurisdiction and
                    admissibility and responses to the Claimants’ document requests; 2510

           b.       Made a tactical decision to delay the filing of its Application for Bifurcation until
                    the evening before the hearing on its Stay Application, ignoring four prior requests
                    by the Tribunal to file it as soon as possible; 2511

           c.       Obstructed the document production process by refusing without any reasonable
                    justification 2512 to produce responsive documents, 2513 and its “insistence that it
                    was entitled to three rounds of document requests”; 2514


2503
       Id., ¶¶ 7-12; Claimants’ Reply Submission on Costs (“C-Reply Submission on Costs”), ¶¶ 3-8.
2504
       C-Reply Submission on Costs, ¶ 3.
2505
       Id., ¶¶ 3, 8.
2506
       C-Submission on Costs, ¶ 14.
2507
       C-Reply Submission on Costs, ¶¶ 13-16.
2508
       C-Submission on Costs, ¶¶ 15, 17.
2509
       Id., ¶ 16.
2510
       Id., ¶¶ 18-24.
2511
       C-Reply Submission on Costs, ¶¶ 9-11.
2512
       Id., ¶ 21.
2513
       C-Submission on Costs, ¶ 28. See also C-Reply Submission on Costs, ¶ 21.
2514
       C-Submission on Costs, ¶¶ 20, 27.


                                                      550
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 566 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 551 of 568

          d.        “[M]ade an excessive number of requests and submissions in this arbitration,
                    many of which were unsolicited, and most of which were rejected by the
                    Tribunal”; 2515

          e.        Made constantly shifting and often incoherent defences, including with respect to
                    why the 2006 Transactions was supposedly a tax sham, that ultimately caused
                    what were relatively straightforward issues in this arbitration to become more
                    numerous and complex; 2516

          f.        Submitted two expert reports on US tax law that, in the Claimants’ view, were
                    irrelevant to the resolution of the issues before the Tribunal. 2517

1978. This behaviour, the Claimants contend, placed significant additional burdens on the
      Parties and the Tribunal, deprived the Claimants of relevant evidence, and substantially
      contributed to the costs incurred in the arbitration. 2518 In addition, the Respondent’s
      delays caused the Evidentiary Hearing to be adjourned by seven months, from January
      2018 to August 2018. 2519 The Claimants note that the Respondent acknowledged that
      any procedural delays could be addressed by an award on costs, 2520 and submit that the
      Respondent should now compensate them for this delay. 2521

          2.        Reasonableness of costs

1979. The Claimants submit that the amount of their total incurred costs “is reasonable in light
      of the vast number and complexity of the jurisdictional and merits issues raised by
      India”. 2522

1980. The Claimants reject the Respondent’s contention that the Claimants’ costs were
      “excessive” compared to its own “reasonable” costs, and that the Tribunal should
      therefore limit costs awarded to the Claimants to the amount expended by the
      Respondent. 2523 The Claimants observe that, according to the statistics relied on by the
      Respondent’s own statistics, both Parties’ costs are about three times the historical
      average costs expended by investors and respondent States. 2524 The Claimants further
      note that their costs are “hardly excessive when compared to the claim value of US$ 1.4
      billion, the value of the assets that were seized by India, and the tax assessment


2515
       Id., ¶ 30.
2516
       Id., ¶¶ 32-36.
2517
       Id., ¶ 37. See also C-Reply Submission on Costs, ¶¶ 32-34.
2518
       C-Submission on Costs, ¶¶ 18, 27, 29, 31, 36.
2519
       Id., ¶ 27.
2520
       Id., ¶ 22, citing PO8, ¶ 12(b), referring to RCom-99 of 3 May 2017, ¶ 8.
2521
       Id., ¶ 27.
2522
       Id., ¶ 38.
2523
       C-Reply Submission on Costs, ¶¶ 22, 24.
2524
       Id., ¶¶ 22-23.


                                                        551
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 567 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 552 of 568

          itself”. 2525 Moreover, according to the study relied upon by the Respondent, 2526
          claimants typically incur greater party costs than respondents, and as such, the
          Claimants maintain that “there is no basis to impose the fee cap that is requested by the
          Respondent.” 2527

1981. The Claimants also defend the engagement of their various quantum, tax, and legal
      experts, all of which the Respondent challenged as unnecessary and wasteful. In
      particular, the Claimants maintained that their engagement of:

          a.        KPMG, their existing Indian tax advisors, was justified “[i]n a case involving a
                    multi-billion-dollar tax assessment under Indian Income Tax Act (and where the
                    [ITD] had never suggested that its tax legislation be interpreted in such novel
                    manner until it brought a ‘test case’ against Vodafone in August 2007”); 2528

          b.        FTI and Richard Boulton QC, their quantum experts, was not too early, and that
                    since the decision to address quantum issues at a separate hearing (which only
                    came about because the Respondent’s actions necessitated a further updated report
                    on quantum) was only taken on the first day of the Merits Hearing, it is misleading
                    to suggest that their time spent preparing for that hearing was ill-spent and cannot
                    be claimed; 2529

          c.        Mr Gardiner QC, their English tax law expert, is justified given his experience in
                    comparative tax law and the fact that the “foundational principles of Indian tax
                    law, and indeed the entire Indian tax code, derive from English law”. 2530

1982. With respect to the Respondent’s costs, the Claimants object to the claim for INR
      10,654,300 of “internal” costs “incurred towards Salaries and foreign Deputation of
      officers/officials of Government of India working on the Case”. 2531 The Claimants note
      that they have not made an analogous claim for the costs of their personnel who worked
      on this matter, but should the Tribunal determine such costs to be appropriate, they
      request leave to submit an analogous claim. 2532




2525
       Id., ¶ 25.
2526
       Matthew Hodgson, “Costs in Investment Treaty Arbitration: The Case for Reform” (2014) 11(1)
       Transnational Dispute Management, RLA-459.
2527
       C-Reply Submission on Costs, ¶ 24.
2528
       Id., ¶ 26.
2529
       Id., ¶¶ 27-28.
2530
       Id., ¶¶ 29-31.
2531
       Claimants’ Responsive Submission on Costs (“C-Responsive Submission on Costs”), ¶ 2.
2532
       C-Responsive Submission on Costs, ¶ 2.


                                                     552
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 568 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 553 of 568

B.         The Respondent’s position

           1.       Allocation of costs

1983. The Respondent seeks the payment of all its costs and fees 2533 incurred in this arbitration
      amounting to INR 353,361,528, GBP 5,773,618, EUR 276,232, and US$ 2,714,107. 2534

1984. The Respondent submits that the allocation of costs in this arbitration is governed by
      Article 9(3)(c)(vii) of the BIT as “supplemented by” Articles 38 to 40 of the
      UNCITRAL Rules. 2535

1985. With respect to Article 9(3)(c)(vii), the Respondent contends that, while it “lays down
      a starting point” pursuant to which each party bears its own legal costs and an equal
      share of the tribunal and administrative costs, “the third sentence gives the Tribunal the
      usual discretion to order that a higher proportion of all the costs […] is to be borne by
      one Party.” 2536 Further, Articles 38 and 40 of the UNCITRAL Rules establish a
      presumption that the unsuccessful party will bear the costs of arbitration as identified in
      Article 40(1) (excluding legal costs as defined in Article 38(e)), although the Tribunal
      may ultimately apportion all costs differently “if it determines that apportionment is
      reasonable, taking into account the circumstances of the case.” 2537

1986. According to the Respondent, the “circumstances of the case”, which include the
      conduct of the Parties, the nature and complexity of the legal issues in dispute, and the
      reasonableness of the Parties’ legal and other costs, “justify a decision by the Tribunal
      to order the relief that the Respondent seeks.” 2538

1987. The Respondent maintains that the conduct of the Parties warrants a costs award in its
      favour because:

           a.       The Claimants’ claim is “ill-conceived and should never have been brought,
                    because it is evident that the Respondent always had the power to levy capital
                    gains tax on the 2006 Transactions, with or without the 2012 Clarification to the
                    Income Tax Act”; 2539

           b.       This case “should never have been brought separately from the Vedanta Resources
                    Ltd v India arbitration” because even though the Respondent’s ITD issued two tax
                    demands, as is usual in such cases, both disputes arise out of the application by
                    the Respondent of the same tax measure to the same transaction; and the


2533
       Respondent’s Submission on Costs (“R-Submission on Costs”), ¶ 2.
2534
       Respondent’s Schedule of Costs (Updated), 9 October 2020 (“R-Updated Schedule of Costs”).
2535
       R-Submission on Costs, ¶¶ 4-5, 8.
2536
       Id., ¶ 7.
2537
       Id., ¶¶ 12-13.
2538
       Id., ¶¶ 14, 16.
2539
       Id., ¶ 17.


                                                     553
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 569 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 554 of 568

                    Claimants’ refusal to deal with “the two demands in as harmonious and
                    coordinated a manner as possible”, has resulted in parallel burdensome claims and
                    the duplication of costs; 2540

          c.        The Claimants engaged in “highly aggressive tax behaviour” and “an egregious
                    abuse in their structure of the 2006 Transactions”, without informing and
                    involving the Indian authorities in the structuring and implementation of that
                    scheme; 2541

          d.        The Claimants were not forthright about the structure of the 2006 Transactions,
                    withholding significant documents from production until late 2017, and causing
                    the Respondent to have to “extract the relevant information from the Claimants
                    almost on a document-by-document basis”; 2542

          e.        “[O]ne of the root causes” of delays in these proceedings is the Claimants’ “ill-
                    conceived” RIM, which was filed at a time when they “knew that the Respondent
                    was deeply engaged with hearings in the Vedanta case”, required extensive
                    correspondence, briefing, including a one-day hearing, and negatively impacted
                    the Parties’ efforts at document production, all of which disproportionately
                    impacted the Respondent as a “developing world democracy”; 2543

          f.        The Respondent successfully defended the Claimants’ RIM (and therefore
                    requests an award of all costs incurred thereon, “irrespective of the Tribunal’s
                    ultimate order on costs”); 2544 and

          g.        The Respondent and its counsel team have “at all times acted conscientiously and
                    in compliance with their professional and ethical standards of conduct”,
                    “consistently advanced well-founded legal arguments”, and “rightly insisted on
                    the full factual record being made available to the Tribunal (as is obvious from the
                    revelations contained in the belatedly disclosed documents which contradicted Ms
                    Brown’s written evidence).” 2545

1988. In addition, the Respondent contends that the fact that the Claimants’ claims have
      “presented important and complex questions of Indian as well as public international
      law” justifies an award of costs in their favour. 2546

1989. The Respondent also rejects the Claimants’ submissions on costs in their entirety.




2540
       Id., ¶ 18.
2541
       Id., ¶ 19.
2542
       Id., ¶ 20; Respondent’s Rejoinder Submission on Costs (“R-Rejoinder Submission on Costs”), ¶ 25.
2543
       R-Submission on Costs, ¶ 21.
2544
       Id., ¶ 22.
2545
       Id., ¶ 23.
2546
       Id., ¶ 24.


                                                      554
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 570 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 555 of 568

1990. With respect to the Claimants’ submission that they expect to prevail in the arbitration
      overall, the Respondent considers it “premature, presumptuous, inappropriate, and
      wrong” since “[t]hese matters are currently sub judice before the Tribunal”. 2547 In any
      event, the Respondent “has every confidence that it will successfully defend the
      Claimants’ misconceived claim.” 2548

1991. The Respondent also disputes the Claimants’ contention that they “succeeded on almost
      all disputed issues” 2549, arguing that:

          a.     While the Tribunal did not grant the Respondent’s Stay Application, it was not
                 entirely devoid of merit. In fact, because the Claimants and Vedanta were pursuing
                 essentially the same claim in two separate actions, the Respondent’s Stay
                 Application was entirely legitimate and necessary to avoid the risk of
                 contradictory decisions and the duplication of costs and effort; 2550

          b.     While the Tribunal did not grant the Respondent’s Application for Bifurcation, it
                 did note that “the Respondent has put forward serious arguments in support of its
                 Application” and that it “could not exclude that the Respondent’s objections might
                 be successful.” 2551 The Respondent also rejects the Claimants’ allegation that it
                 deliberately delayed submitting its Application for Bifurcation, maintaining that
                 given the constraints it faced as a developing country, “it was entirely legitimate
                 to refuse to be railroaded by the Claimants into filing its Application for
                 Bifurcation earlier than was required”, and that in any event, if did file its
                 Application “substantially earlier than was required under the UNCITRAL
                 Rules”; 2552

          c.     The Claimants’ unsuccessful RIM was “unmeritorious and should never have
                 been made”, especially since the Claimants had, but failed to pursue, the option
                 of approaching the Indian courts to seek a stay of the enforcement of the tax
                 demand. 2553 Absent such a stay from its own courts, the Respondent maintains
                 that it has no discretion with respect to the enforcement measures because it “has
                 a duty to act in accordance with its tax legislation”. 2554 Moreover, the Respondent
                 did not, as the Claimants contend, aggravate the dispute by selling CUHL’s shares
                 in CIL. 2555 Rather, the Tribunal expressly contemplated in its PO9 that the
                 Respondent would dispose of the shares, and in fact rejected the RIM on the basis



2547
       Respondent’s Responsive Submission on Costs (“R-Responsive Submission on Costs”), ¶ 4.
2548
       Ibid.
2549
       Ibid.
2550
       R-Responsive Submission on Costs, ¶ 8; R-Rejoinder Submission on Costs, ¶¶ 7-10.
2551
       R-Responsive Submission on Costs, ¶ 9.
2552
       Ibid; R-Rejoinder Submission on Costs, ¶ 11.
2553
       R-Responsive Submission on Costs, ¶¶ 13-14; R-Rejoinder Submission on Costs, ¶¶ 16, 22.
2554
       R-Responsive Submission on Costs, ¶ 14; R-Rejoinder Submission on Costs, ¶ 16.
2555
       R-Responsive Submission on Costs, ¶¶ 11, 13.


                                                      555
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 571 of 583
                                                                            PCA Case No. 2016-7
                                                                       Award of 21 December 2020
                                                                                  Page 556 of 568

                    that any harm caused by such sales was fully reparable by an award of
                    damages”; 2556

1992. The Respondent further objects to the Claimants’ various complaints concerning the
      Respondent’s document production. The Respondent contends that the delays in
      document production were caused by the Claimants themselves through their
      withholding of key information regarding the structuring of their 2006 Transactions, 2557
      as well as the filing of their RIM “precisely at the time when it knew that the Respondent
      would be heavily engaged in preparing for and attending” a hearing in the Vedanta
      arbitration”. 2558 The Respondent also asserts that given the asymmetry in resources
      between the Parties, “the document production burden on the Claimants was
      substantially less than that on the Respondent.” 2559 With respect to the Respondent’s
      alleged non-production of documents, the Respondent reiterates that despite their
      exhaustive searches of its files and records, they were unable to locate those documents
      for which the Claimants fault it for not producing. 2560

1993. The Respondent disagrees that it made an excessive number of unsolicited submissions
      and submits that, to the extent that it sent a higher number of emails and letters in the
      proceeding, the Claimants’ conduct made it necessary. 2561 In particular, the Respondent
      argues that it (i) filed new document requests after the document phase should have been
      concluded because of deficiencies in the Claimants’ document production, 2562 (ii)
      sought to submit an additional pleading after the conclusion of the Evidentiary Hearing
      because the Claimants disrupted the orderly flow of the hearing, 2563 and (iii) requested
      the production of Appendices V and VI of the Project Sapphire Presentation because the
      Claimants had waived privilege over part of Appendix VI. 2564

1994. The Respondent also disputes the Claimants’ assertion that it made “constantly shifting
      and often incoherent” defences, and contends instead that it was the Claimants that
      introduced an entirely new argument in their updated Reply that the Respondent should
      be estopped from relying on certain defences. 2565 To the extent that the Respondent’s
      defence based on tax abuse evolved, it was because the Claimants had not been
      forthright in disclosing the true nature of the 2006 Transactions. 2566



2556
       Id., ¶¶ 11-12.
2557
       Id., ¶ 17.
2558
       Id., ¶ 16.
2559
       Ibid.
2560
       Id., ¶ 17.
2561
       Id., ¶ 19.
2562
       Id., ¶ 19(a).
2563
       Id., ¶ 19(b).
2564
       Id., ¶ 19(c).
2565
       Id., ¶ 20.
2566
       Id., ¶ 21.


                                               556
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 572 of 583
                                                                                      PCA Case No. 2016-7
                                                                                 Award of 21 December 2020
                                                                                            Page 557 of 568

1995. Finally, while the Claimants object to the relevance of Professor Rosenbloom’s expert
      testimony, the Respondent maintains that they only submitted this testimony because of
      the Claimants’ decision to submit Mr Gardiner QC’s “two wholly irrelevant (and
      misleading) ‘expert reports’ on English law”. 2567

          2.        Reasonableness of costs

1996. The Respondent submits that its costs are “entirely reasonable and to be expected in a
      large and complex case such as the present, which has been aggressively prosecuted by
      the Claimants, and which has, correspondingly, required a vigorous and strong
      defence.” 2568

1997. In response to the Claimants’ objection to the Respondent’s claim for its “Other
      Expenses”, the Respondent maintains that they are “relatively modest” and “evidently
      ‘reasonable’” within the meaning of Article 38(e) of the UNCITRAL Rules. 2569 The
      Respondent further contends that States are permitted to claim salary costs incurred by
      government lawyers working on investment treaty cases, and that in any event, these
      “Other Expenses” include costs incurred by witnesses and are therefore recoverable
      under Article 38(d) of the UNCITRAL Rules. 2570

1998. The Respondent also rejects the Claimants’ contention that the testimony provided by
      Professor Rosenbloom, a US tax law expert, was irrelevant. In the Respondent’s view,
      the fact that Professor Rosenbloom was not an Indian tax law expert was inconsequential
      because he was opining on, among other things, whether there is any customary
      international law standard regarding retroactive taxation, the taxation of indirect
      transfers, or the retroactive taxation of indirect transfers. 2571 Moreover, the Respondent
      notes that, unlike Mr Gardiner QC, he did not “pretend[] to be a master of Indian Tax
      law by virtue of his supposed extensive knowledge of English Tax Law”. 2572

1999. With respect to the Claimants’ costs, the Respondent submits that they are “remarkably
      excessive by any measure, even in this complex dispute”, and “dwarf[]” both that of the
      Respondent, as well as the average costs incurred by claimants in investment treaty
      cases. 2573 The Respondent also rejects the Claimants’ attempt to justify their costs by
      comparing them to the value of their claim. In the Respondent’s view, the value of the
      Claimants’ claim “has no direct correlation with the complexity of the dispute” nor the
      reasonableness of the Claimants’ legal costs, especially since their counsel were not
      being paid on a contingency fee basis. 2574

2567
       Ibid.
2568
       R-Submission on Costs, ¶ 25.
2569
       Respondent’s Reply Submission on Costs (“R-Reply Submission on Costs”), ¶ 2(a).
2570
       R-Reply Submission on Costs, ¶ 2(b)-(c).
2571
       R-Rejoinder Submission on Costs, ¶ 51.
2572
       Id., ¶ 50.
2573
       R-Responsive Submission on Costs, ¶ 24, relying on Matthew Hodgson, “Costs in Investment Treaty
       Arbitration: The Case for Reform” (2014) 11(1) Transnational Dispute Management, RLA-459.
2574
       R-Rejoinder Submission on Costs, ¶ 28.


                                                     557
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 573 of 583
                                                                                 PCA Case No. 2016-7
                                                                            Award of 21 December 2020
                                                                                       Page 558 of 568

2000. In addition, the Respondent objects to certain fees and expenses incurred by the
      Claimants as “unreasonable” and that therefore “must be disregarded entirely”, 2575
      including:

          a.      The fees and expenses of KPMG, which the Respondent claims was not justified
                  “[g]iven the[ir] use of specialist Indian tax lawyers such as Mr Harish Salve QC
                  and Mr Arvind Datar”, and that “any contribution [KPMG] actually made to the
                  proceedings is not discernible by reference to any work product”. 2576 The
                  Respondent also disputes the Claimants’ justification that KPMG’s advice was
                  required because the case involved a novel interpretation of the ITA, maintaining
                  instead that the law was not settled and it was the Claimants that relied on “novel”
                  advice when structuring their “tax abusive transaction”; 2577

          b.      The fees and expenses related to domestic proceedings which, in the Respondent’s
                  view, does not qualify as costs of these arbitral proceedings under Article 38 of
                  the UNCITRAL Rules; 2578

          c.      The fees of FTI Consulting and Mr Richard Boulton QC for the initial pleadings
                  and Evidentiary Hearing because “no material quantification was required” during
                  the initial stage, and the presence of quantum experts was not required for the
                  Evidentiary Hearing given that they were initially not due to testify until Day 9,
                  and the Tribunal decided on a different procedure on Day 1. 2579 The Respondent
                  also rejects the Claimants’ implication that its actions necessitated Mr Boulton
                  QC’s Third Report and thereby, the separate quantum hearing, contending instead
                  that it was the Claimants’ own decision to task Mr Boulton QC with preparing his
                  Third Report on the eve of the hearing “well beyond the scope of what was
                  consented to by the Respondent and agreed by the Tribunal”; 2580

          d.      The fees of Mr Gardiner QC who, according to the Respondent, “had absolutely
                  no relevant evidence to give to the Tribunal, as he is an English lawyer”, 2581 and
                  has “no expertise whatsoever in Indian law or public international law”. 2582
                  Rather, the Respondent maintains that Mr Gardiner QC was “hired to develop a
                  theory which bears no relation to the decided cases in th[e] field” of Indian tax
                  law; 2583




2575
       R-Responsive Submission on Costs, ¶ 25.
2576
       Id., ¶ 25(a). See also R-Rejoinder Submission on Costs, ¶¶ 32, 36.
2577
       R-Rejoinder Submission on Costs, ¶¶ 32-34.
2578
       R-Responsive Submission on Costs, ¶ 25(b).
2579
       Id., ¶ 25(c).
2580
       R-Rejoinder Submission on Costs, ¶¶ 38-42.
2581
       R-Responsive Submission on Costs, ¶ 25(d).
2582
       R-Rejoinder Submission on Costs, ¶¶ 43, 45.
2583
       Id., ¶¶ 44-48.


                                                       558
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 574 of 583
                                                                                            PCA Case No. 2016-7
                                                                                       Award of 21 December 2020
                                                                                                  Page 559 of 568

          e.     The fees of Ms Brown and Z-Axis which, in the Respondent’s view, do not qualify
                 as reasonable costs under Articles 38 and 40 of the UNCITRAL Rules. 2584

C.        Quantification of arbitration costs

          1.     Cost advances

2001. In accordance with Article 41 of the UNCITRAL Rules and Section 14.2 of the ToA,
      the Claimants and the Respondent have deposited a total of US$ 4,231,915.40 (US$
      2,116,915.40 2585 by the Claimants; US$ 2,115,000.00 by the Respondent), to cover the
      Arbitration Costs.

          2.     Tribunal and administrative costs

2002. The Tribunal members have collectively spent a total of 4193.24 hours as follows: Mr
      Stanimir A. Alexandrov, 901 hours; Mr J. Christopher Thomas QC, 1064.24 hours; and
      Mr Laurent Lévy, 2228 hours. In the ToA, it was agreed that the Tribunal would be
      compensated at an hourly rate of US$ 700 exclusive of VAT, where applicable.

2003. The Secretary and Assistant to the Tribunal, Ms Sabina Sacco and Mr David Khachvani
      collectively spent a total of 1995.5 hours. In the ToA, it was agreed that they would be
      compensated at an hourly rate of US$ 300 exclusive of VAT, where applicable.

2004. The Tribunal, Secretary, and Assistant have incurred expenses in the amount of US$
      122,587.50.

2005. The PCA has charged fees in the amount of US$ 129,365.99 for the administration of
      the case and its registry services.

2006. Other costs, such as hearing expenses, including IT costs, catering and court reporting
      services, as well as courier, printing, and telecommunications costs, amount to US$
      225,530.10.

2007. Based on the above figures, the tribunal and administrative costs, comprising the items
      covered in Articles 38(a) to (c) of the UNCITRAL Rules, total US$ 4,011,400.83. As a
      result, the unexpended balance of the deposit amounts to US$ 220,514.57.




2584
       R-Responsive Submission on Costs, ¶ 25(e).
2585
       The Claimants deposited an additional EUR 1,680 to cover the full costs of court reporting services rendered
       at the hearing in Paris on 18 April 2016. See PCA letter to the Parties dated 18 May 2016. The EUR 1,680
       was converted to US$ 1,915.40 at the prevailing exchange rate and deposited in the case account managed
       by the PCA. In the Claimants’ Statement of Costs, the EUR 1,680 was converted to US$ 1,848.00, based on
       a slightly different exchange rate, resulting in a small discrepancy between the Claimants’ Statement of Costs
       and the actual case account.


                                                        559
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 575 of 583
                                                                                           PCA Case No. 2016-7
                                                                                      Award of 21 December 2020
                                                                                                 Page 560 of 568

2008. In accordance with Article 41(5) of the UNCITRAL Rules and Section 14.5 of the ToA,
      the PCA shall render an accounting to the Parties of the deposits received after the
      issuance of this Award, and return the unexpended balance to the Parties. 2586

          3.     The Claimants’ statement of costs

2009. The Claimants seek the payment of all their costs and fees incurred in this arbitration
      amounting to US$ 26,159,184.91, the breakdown of which is as follows: 2587

                  Category                                        Amount (US$)
                  Cost Advances                                   2,116,848.00 2588
                  Legal Fees and Expenses                         20,127,778.83
                  Experts’ Costs                                  3,712,062.00
                  Witness Costs                                   42,981.84
                  Other Fees                                      159,514.24
                  Total                                           26,159,184.91

2010. The Claimants’ (i) legal fees and expenses include that of Quinn Emanuel Urquhart &
      Sullivan, LLP, Shearman & Sterling LLP, Cleber Advocaten, Shepherd and
      Wedderburn LLP, S&R Associates, Platinum Partners, Blackstone Chambers and the
      Chambers of Arvind Datar; (ii) experts’ costs include the fees and expenses of Mr John
      Gardiner QC, FTI Consulting, and Mr Richard Boulton QC; (iii) witness costs include
      the fees and expenses of Ms Janice Brown; and (iv) other costs include travel costs and
      costs associated with the Claimants’ presentation at the Evidentiary Hearing. 2589

          4.     The Respondent’s statement of costs

2011. The Respondent seeks the payment of all its costs and fees 2590 incurred in this arbitration
      amounting to INR 353,361,528, GBP 5,773,618, EUR 276,232, and US$ 2,714,107, the
      breakdown of which is as follows: 2591




2586
       The PCA shall return US$ 1,915.40 to the Claimants, to account for the Claimants having paid advances, the
       amount of which exceed the Respondent’s by that difference: US$ 2,116,915.40 - US$ 2,115,000.00 = US$
       1,915.40 and the remaining share of the deposit to the Parties in equal shares.
2587
       C-Submission on Costs, ¶ 47, Exh. B; Claimants’ email of 28 September 2020 (CCom-313).
2588
       This figure reflects the amount reflected in the Claimants’ Statement of Costs, which is slightly different
       from the amount in the case account. See p. 559 n. 2585 above.
2589
       C-Submission on Costs, ¶¶ 42-46.
2590
       R-Submission on Costs, ¶ 2.
2591
       R-Updated Schedule of Costs.


                                                       560
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 576 of 583
                                                                                       PCA Case No. 2016-7
                                                                                  Award of 21 December 2020
                                                                                             Page 561 of 568

 Category                          Amount (INR)        Amount (GBP) Amount (EUR)                    Amount (US$)
 Cost Advances                               -                  -                   -                 2,115,000
 Legal Fees and Expenses             342,707,228            5,282,832           276,232                   -
 Experts’ Fees and Expenses                  -              490,786                 -                 599,107
 Other Expenses                          10,654,300             -                   -                     -
 Total                               353,361,528            5,773,618           276,232               2,714,107

2012. The category of “Other Expenses” amounting to INR 10,654,300 reflects “the costs
      incurred by the Respondent in having to pay the salaries of several of its officials who
      have been dedicated to the Cairn arbitration proceeding since it was commenced in late
      2015, and who have consequently been diverted from their usual duties, as well as the
      expenses incurred by relevant officials attending the several hearings that have been
      held in this matter, as well as attending meetings with counsel.” 2592

D.        The Tribunal’s analysis

          1.     Key legal provisions

2013. Article 9(3)(c)(vii) of the BIT, which addresses the allocation of costs of arbitration
      arising out of a dispute, provides, in relevant part, as follows:

                  Settlement of Disputes between an Investor and a Host State

                  […]

                  (3) Where the dispute is not referred to international conciliation, or where
                  it is so referred but conciliation proceedings are terminated other than by
                  the signing of a settlement agreement, the dispute may be referred to
                  arbitration as follows:

                  […]

                  (c) to an ad hoc arbitral tribunal by either party to the dispute in accordance
                  with the Arbitration Rules of the United Nations Commission on
                  International Trade Law, 1976. In respect of such arbitral proceedings, the
                  following shall apply:

                  […]

                  (vii) Each party concerned shall bear the cost of its own arbitrator and its
                  representation in the arbitral proceedings. The cost of the Chairman in
                  discharging his arbitral function and the remaining costs of the tribunal
                  shall be borne equally by the parties concerned. The tribunal may,
                  however, in its decision direct that a higher proportion of costs shall be
                  borne by one of the two parties, and this award shall be binding on both
                  parties.




2592
       R-Submission on Costs, ¶ 27(b).

                                                      561
     Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 577 of 583
                                                                                    PCA Case No. 2016-7
                                                                               Award of 21 December 2020
                                                                                          Page 562 of 568

2014. Articles 38 of the UNCITRAL Rules, which also apply in accordance with Article
      9(3)(c) of the BIT, defines the “costs of arbitration” as follows:

               The arbitral tribunal shall fix the costs of arbitration in its award. The term
               “costs” includes only:

               (a) The fees of the arbitral tribunal to be stated separately as to each
               arbitrator and to be fixed by the tribunal itself in accordance with article
               39;

               (b) The travel and other expenses incurred by the arbitrators;

               (c) The costs of expert advice and of other assistance required by the
               arbitral tribunal;

               (d) The travel and other expenses of witnesses to the extent such expenses
               are approved by the arbitral tribunal;

               (e) The costs for legal representation and assistance of the successful party
               if such costs were claimed during the arbitral proceedings, and only to the
               extent that the arbitral tribunal determines that the amount of such costs is
               reasonable;

               (f) Any fees and expenses of the appointing authority as well as the
               expenses of the Secretary-General of the Permanent Court of Arbitration
               at The Hague.

2015. The principle governing the allocation of the costs of arbitration, according to Article
      40 of the UNCITRAL Rules, is that:

               (1) Except as provided in paragraph 2, the costs of arbitration shall in
               principle be borne by the unsuccessful party. However, the arbitral tribunal
               may apportion each of such costs between the parties if it determines that
               apportionment is reasonable, taking into account the circumstances of the
               case.

               (2) With respect to the costs of legal representation and assistance referred
               to in article 38, paragraph (e), the arbitral tribunal, taking into account the
               circumstances of the case, shall be free to determine which party shall bear
               such costs or may apportion such costs between the parties if it determines
               that apportionment is reasonable.

2016. Pursuant to Article 40 of the UNCITRAL Rules, a distinction is drawn between the costs
      of legal representation and assistance referred in Article 38(e) of the UNCITRAL Rules
      (“Legal Costs”) and the other costs of the arbitration referred in Article 38(a)-(c), (d)
      and (f). The costs referred in Article 38(a)-(c) are hereafter referred to as “Arbitration
      Costs”. The Legal Costs and the Arbitration Costs are collectively hereafter referred to
      as the “Costs of Arbitration”.

       2.    Allocation of costs of arbitration

2017. Article 9(3)(c)(vii) of the BIT concerns the allocation of the Costs of Arbitration. While
      it provides that each party shall bear its own Legal Costs and share the Arbitration Costs

                                                  562
     Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 578 of 583
                                                                              PCA Case No. 2016-7
                                                                         Award of 21 December 2020
                                                                                    Page 563 of 568

       in equal shares, it also goes on to state that “[t]he tribunal may, however, in its decision
       direct that a higher proportion of costs shall be borne by one of the two parties, and this
       award shall be binding on both parties.”

2018. Since it ultimately affords the Tribunal the discretion to apportion a higher proportion
      of costs to one party, the Tribunal does not consider Article 9(3)(c)(vii) to be in conflict
      with Articles 40(1) and (2) of the UNCITRAL Rules, which also apply in this arbitration
      pursuant to Article 9(3)(c).

2019. Article 40(1) of the UNCITRAL Rules prescribes the principle of “costs follow the
      event” in relation to the Arbitration Costs, but also that “the arbitral tribunal may
      apportion each of such costs between the parties if it determines that apportionment is
      reasonable, taking into account the circumstances of the case.” Article 40(2) of the Rules
      concerning Legal Costs does not specifically prescribe “costs follow the event”
      principle, leaving the apportionment of the Legal Costs to the discretion of the Tribunal.

2020. The Tribunal notes that, in comparison with Article 40(1), Article 40(2) of the
      UNCITRAL Rules appears to afford the Tribunal a greater measure of discretion with
      respect to the allocation of the Legal Costs. Nevertheless, the Tribunal is of the view
      that the general principle that the “costs follow the event,” save for exceptional
      circumstances, applies equally with respect to the Legal Costs. The rationale for this
      principle, that applies to both Arbitration and Legal Costs, is that a party should not be
      forced to bear the costs of proceedings it was obliged to initiate to protect its investment
      (in the case of a prevailing claimant) or compelled to participate in (in the case of a
      respondent).

2021. Based on the above, the Tribunal considers that the Claimants are entitled to recovery
      of the majority of their Arbitration and Legal Costs. The Claimants have prevailed in
      this arbitration, as the Tribunal has found that the Respondent has breached its obligation
      to accord FET to the Claimants’ investment under Article 3(2) of the BIT. In addition,
      the Claimants have succeeded in respect of both the Respondent’s Stay Application and
      Application of Bifurcation, the former of which, in particular, resulted in significant
      Legal Costs to the Claimants (i.e., US$ 1,159,585.68).

2022. In addition, the Tribunal does not consider there to be any exceptional circumstances in
      this case that would warrant a departure from the principle of “costs follow the event”.
      Despite the length of these proceedings, in the Tribunal’s view the Claimants did not
      generally, if at all, engage in behaviour that increased the time and costs required to
      resolve the dispute. To the contrary, the Tribunal considers that the Respondent made
      numerous unsolicited submissions and additional document requests outside of the
      agreed-upon procedure that added to the cost and length of proceedings.

2023. The Tribunal has also reviewed the amounts incurred by the Claimants and, with the
      exception of the costs indicated in paragraphs 2025.a to 2025.c below, considers them
      reasonable in light of the extensive and complex nature of these proceedings.

2024. For these reasons, the Tribunal considers it appropriate to apply in general the principle
      of “costs follow the event” to all categories of costs referred to in Article 38 of the
      UNCITRAL Rules, including Arbitration Costs and Legal Costs.


                                               563
        Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 579 of 583
                                                                                         PCA Case No. 2016-7
                                                                                    Award of 21 December 2020
                                                                                               Page 564 of 568

2025. Notwithstanding this conclusion, the Tribunal sees justification for reducing the
      quantum of the Claimants’ Legal Costs to a certain limited extent. Specifically:

          a.     First, given that the Claimants were unsuccessful in their RIM application, the
                 Tribunal considers that they should bear responsibility for the Legal Costs that
                 they incurred in relation thereto, as well as for the Respondent’s Legal Costs
                 related to its defence from this application.

          b.     Second, the Tribunal is of the view that the Claimants’ costs relating to domestic
                 proceedings in India, comprising of the fees and expenses of KPMG and S&R
                 Associates and amounting to US$ 357,373.00, do not qualify as Legal Costs under
                 Article 38(e) of the UNCITRAL Rules, as they are not “costs for legal
                 representation and assistance of the successful party” in this arbitration.

          c.     Third, the Tribunal does not consider, as a general matter, that the Claimants have
                 demonstrated how the fees and expenses of KPMG have been necessary in the
                 pursuit of their claims in this arbitration, accordingly decides that they shall bear
                 their fees and expenses, amounting to US$ 809,649.00. 2593

2026. The Claimants have reserved their right to claim for the time spent on their defence by
      its employees if the Tribunal were minded to grant Respondent’s relief for compensation
      of the time spent by its officials. The Tribunal will not grant the Respondent’s relief in
      this regard and confirms that the Claimants were right not to claim compensation for
      their employees’ time.

2027. Bearing each of these considerations in mind, and exercising the discretion that is
      provided by the BIT and the UNCITRAL Rules, the Tribunal apportions the costs of the
      proceedings as follows:

          a.     The Respondent shall bear the entirety of the Arbitration Costs, as fixed in
                 paragraph 2007 above (i.e., US$ 4,011,400.83) and shall reimburse US$
                 2,005,700.42 to the Claimants for the costs met from the Claimants’ share of the
                 deposit;

          b.     The Respondent shall bear all of the Claimants’ Legal Costs (i.e., US$
                 24,042,336.91), except for those incurred in relation to the RIM (US$
                 1,245,657.43) and the domestic legal proceedings (US$ 357,373.00), as well as
                 KPMG (US$ 809,649.00), and shall thus pay US$ 21,629,657.48 to the Claimants.

2028. In turn, the Claimants shall reimburse the Respondent for its Legal Costs related to the
      RIM. The Respondent has made the following claims related to the RIM: 2594




2593
       Excluding KPMG’s fees and expenses related to domestic proceedings.
2594
       Table prepared by the Tribunal on the basis of the R-Updated Schedule of Costs.

                                                       564
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 580 of 583
                                                                                     PCA Case No. 2016-7
                                                                                Award of 21 December 2020
                                                                                           Page 565 of 568


       Counsel Type →                    FOREIGN COUNSEL                            INDIAN COUNSEL

                                        AMOUNT                       AMOUNT                    AMOUNT
                             CLAIM                     CLAIM                     CLAIM
           Phase ↓                         PAID                        PAID                       PAID
                            (in GBP)                  (in EUR)                   (in INR)
                                         (in GBP)                    (in EUR)                   (in INR)

 Submissions on the
 Claimants’ Request for
 Interim Measures (the
 Claimants’ Request was        91,577        91,577              -          -     4,980,794       4,880,794
 suspended on 16 May
 2016 (CCom-14))
 Submissions on the
 Claimants’ Request for
 Interim Measures,
 preparing for and
 attending Hearing on the     867,240       836,266       59,901       59,750    67,191,131      66,145,645
 Request for Interim
 Measures; Submissions
 on Document Production


2029. In the last line of the table above, the Respondent has included, together with its costs
      related to the RIM, its costs of the document production phase. The RIM required
      several submissions and an in-person hearing; in turn, the document production phase
      was lengthy and required much correspondence. All things considered, the Tribunal
      estimates that half of the costs noted in the last line of the above table would have been
      devoted to the RIM. By contrast, the Tribunal does not consider it appropriate to award
      costs related to the time spent by the Respondent’s officials.

2030. Accordingly, the Claimants will reimburse the Respondent the following amounts on
      account of their Legal Costs related to the RIM:

          a.    GBP 525,197.00, which on 21 December 2020 amount to US$ 697,304.06; 2595

          b.    EUR 14,975.00, which on 21 December 2020 amount to US$ 18,300.95; 2596 and

          c.    INR 38,576,360.00, which on 21 December 2020 amount to US$ 524,638.50. 2597

2031. Accordingly, the Respondent shall pay the Claimants a total amount of US$
      20,389,413.97 (US$ 21,629,657.48 minus US$ 1,240,243.51).




2595
       The Thomson Reuters GBP/US$ exchange rate on 21 December 2020 was US$ 1.3277.
2596
       The Thomson Reuters EUR/US$ exchange rate on 21 December 2020 was US$ 1.2221.
2597
       The Thomson Reuters INR/US$ exchange rate on 21 December 2020 was US$ 0.0136.

                                                    565
       Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 581 of 583
                                                                                 PCA Case No. 2016-7
                                                                            Award of 21 December 2020
                                                                                       Page 566 of 568

X.        DECISION

2032. For the foregoing reasons, the Tribunal:

          1.      DECLARES that it has jurisdiction over the Claimants’ claims and that the
                  Claimants’ claims are admissible;

          2.      DECLARES that the Respondent has failed to uphold its obligations under the
                  UK- India BIT and international law, and in particular, that it has failed to accord
                  the Claimants’ investments fair and equitable treatment in violation of Article
                  3(2) of the Treaty; and finds it unnecessary to make any declaration on other
                  issues for which the Claimants request relief under paragraph 2(a), (c) and (d) of
                  the Claimants’ Updated Request for Relief. 2598

          3.      ORDERS the Respondent to compensate the Claimants for the total harm
                  suffered by the Claimants as a result of its breaches of the Treaty, in the
                  following amounts:

                  a.     US$ 984,228,274.00 for the net proceeds that would have been earned
                         from the planned 2014 sale of CIL shares, plus interest at a rate of US$ 6-
                         month LIBOR plus a 6-month margin of 1.375%, compounded semi-
                         annually on the net proceeds, from the following dates and until full
                         payment thereof:

                         i.     For the US$ 64,708,741.00 in lost net proceeds incurred in January
                                2014, pre-award interest from 31 January 2014;

                         ii.    For the US$ 303,352,155.00 in lost net proceeds incurred in
                                February 2014, pre-award interest from 28 February 2014;

                         iii.   For the US$ 313,076,958.00 in lost net proceeds incurred in March
                                2014, pre-award interest from 31 March 2014;

                         iv.    For the US$ 191,695,557.00 in lost net proceeds incurred in April
                                2014, pre-award interest from 30 April 2014;

                         v.     For the US$ 111,394,863.00 in lost net proceeds incurred in May
                                2014, pre-award interest from 31 May 2014;

                         The Tribunal DENIES the Claimants’ request for US$ 230,868,360.00 for
                         the loss of the exemption from UK corporation tax;

                  b.     US$ 240,645,158.81 for the withheld tax refund due with respect to AY
                         2012-13 (i.e., share sales to Vedanta), plus interest at a rate of US$ 6-
                         month LIBOR plus a 6-month margin of 1.375%, compounded semi-
                         annually from 30 June 2017 until full payment thereof; and




2598
       C-Updated Request for Relief.

                                                  566
Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 582 of 583
                                                                    PCA Case No. 2016-7
                                                               Award of 21 December 2020
                                                                          Page 567 of 568

       c.    US$ 7,946,710.55 for the withheld tax refund due with respect to AY
             2010-11 (i.e., share sales to Petronas), plus interest at a rate of US$ 6-
             month LIBOR plus a 6-month margin of 1.375%, compounded semi-
             annually from 30 June 2017 until full payment thereof;

 4.    DECLARES that the amounts awarded under paragraphs 3(a) and 3(c) above
       have been calculated on a net-of-Indian-tax basis, and that, accordingly, India
       may not deduct taxes in respect of payment thereof. The Tribunal DENIES this
       request for relief with respect to the amounts awarded under paragraph 3(b)
       above;

 5.    DECLARES that the tax demand against the Claimants in respect of AY 2007-
       08, as set forth in the FAO (the “Demand”) is inconsistent with the Treaty and
       the Claimants are relieved from any obligation to pay it, and ORDERS the
       Respondent to neutralise the continuing effect of the Demand, by permanently
       withdrawing the Demand and refraining from seeking to recover further the
       alleged tax liability or any interest and/or penalties arising from this alleged
       liability through any other means. The Claimants’ request under para. 6(b) of
       their Updated Request for Relief is therefore rendered moot;

 6.    DECLARES that, as paragraph 6(b) of the Claimants’ Updated Request for
       Relief has been rendered moot, the Claimants’ request at paragraph 7 of their
       Updated Request for Relief (for a declaration that the Respondent is liable to
       compensate the Claimants for UK corporation tax paid by the Claimants on
       amounts awarded under Paragraph 6(b) of their Updated Request for Relief, as
       well as the Claimants’ request for an order to pay into an escrow account an
       amount necessary to meet the estimated UK corporation tax due under Paragraph
       6(b)) has likewise been rendered moot;

 7.    DECLARES that the Respondent’s arguments on unlawful tax avoidance and
       Section 2(47)(vi) of the ITA are not found to be grounds for the Demand and, in
       any event, are not substantiated on the merits; and

 8.    ORDERS the Respondent to pay the Claimants’ costs of arbitration and legal
       representation in connection with these arbitration proceedings, in the following
       amounts:

       a.   US$ 2,005,700.42 as reimbursement for the Arbitration Costs; and

       b.   US$ 20,389,413.97 towards their legal costs incurred in the arbitration
            proceedings.




                                      567
    Case 1:21-cv-00396-RJL Document 1-2 Filed 02/12/21 Page 583 of 583
                                                          3&$&DVH1R
                                                     $ZDUGRI'HFHPEHU
                                                                3DJHRI


6HDWRIDUELWUDWLRQ7KH+DJXHthe 1HWKHUODQGV

'DWH'HFHPEHU




                                             
